Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 1 of 505 PageID #: 2827




                   EXHIBIT G
                     1 OF 2
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 2 of 505 PageID #: 2828




                                                     November 29, 2018


             TillS IS TO CERTIFY THAT ANNEXED IS A TRlJE COI)Y FROM THE
             RECOROS 01< THIS OFFICE OF' THE FILl~ WRAPPER ANO CONTENTS
             OF:



                  APPLICATION NUMBER: .l.l/386,215
                  I<'ILING DATE: March 21, 2006
                  PATENT NUMBER: 7972867
                  ISSUE DATE: July 05, 2011




                                                                          QUESTMS-00000001
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 3 of 505 PageID #: 2829




                                 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
            c
            u,
            ~ Applicant:             Clarke, et al.
            d
                 Title:              METHODS FOR DETECTING                             CERTIFICATE OF EXPRESS MAILING
                                                                                l hmby certify !.bat this e.on:e~poaden~e is being deposited wilh lbe
                                     VITAMIN D METABOLITES                      United Swes PO.'Jtal Service's ~E:.:press Mail Post Office To
                                                                                Altd.ressee,. ~etvice \..Ull.b' 31 C.f'Jl f 1.10 (In the dtlte iDdi.cated
                                     BY MASS SPECTROMETRY                       fx!l()w and is addres,sed to: Commluhliler fur P#t~ntll:, r.o, IXIx
                                                                                1450, AJ~11H&.tlill. VA ll3tJ..t450.


                 Prior Appl. No.:    111101,166                                         EV 727839163 US                              3/21/2006
                                                                                -T.,ei;;,,~,
                                                                                          ..~,,\~tai.'inrF:._,.,.::il';;iNu'::::mi::,.,:i")--ifi(o:ate (lfOePQS~

                 Prior Appl.
                 Filing Date:        4/6/2005

                 Examiner:           Unknown

                 Art Unit:           1614

                                             CONTINUING PATENT APPLICATION
                                                  TRANSMITTAL LETTER

                   Commissioner for Patents
                  '·P.O. Box 1450
                 'Alexandria, VA 22313-1450

                 Sir:

                          Transmitted herewith for filing under 37 C.F.R. § 1.53(b) is a:

                          [ ] Continuation    [ ] Division [X] Continuation-In-Part (CIP)

                 ofthe above-identified copending prior application in which no patenting, abandorunent, or
                 termination of proceedings has occurred. Priority to the above-identified prior application is
                 hereby claimed under 35 U.S.C. § 120 for this continuing application. The entire disclosure of
                 the above-identified prior application is considered as being part of the disclosure of the
                 accompanying continuing application and is hereby incorporated by reference therein.

                 Enclosed are:

                          [X]    Application Cover Sheet (1 page).



                                                                  ·1-
        DLMR_282130. 1




                                                                                                                                                QUESTMS-00000002
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 4 of 505 PageID #: 2830



                                                                                    Atty. Dkt. No. 034827-3603

                        [ X]   Description, Claim(s), and Abstract (34 pages).·



                        [X]    Fonnal drawings (4 sheets, Fi!,,>Ures 1·4).

                        [X]    Application Data Sheet (37 CFR 1.76).

                        [X]    Return postcard.



             · The filing fee is calculated below:


                               Number          Included        Extra                 Rate                 Fee
                               Filed                 in                                                  Totals
                                              Basic Fee
               Basic Filing                                                       $300.00             $300.00
               Fee
               Search Fee                                                         $500.00             $500.00
               .Examination                                                       $200.00             $200.00
               Fee
              'size Fee            38             100       = 0          X        $250.00               $0.00
               Total               29             20        =9           X         $50.00             $450.00
               Claims:
               Independents        2                 3      =0           X        $200.00               $0.00

               If any Multiple Dependent Claim(s) present:               +        $360.00                $0.00
               Surcharge under 37 CFR 1.16(e) forlate filing of          +        $130.00    --~$::-::1~30:00
               Executed Declaration and late payment of filing tee
                                                                           SUBTOTAL:               $1580.00
                        [ ]               Small Entity Fees Apply (subtract Yz of above):                    0
                                                                  TOTAL FILING FEE:                $1580.00
               Assignment Recordation Fee:                           +             $40.00        _ __,_$0.. 00
               Processing Fee under 37 CFR 1.17(i) for Late Filing +             $130.00              $0.00
               of English Translation of Application:



               [ X ] The required filing fees are not enclosed but will be submitted in response to the Notice
                     to File Missing Parts of Application.


                                                                  -2·
        DLMR_282130.1




                                                                                                          QUESTMS-00000003
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 5 of 505 PageID #: 2831



                                                                                      Atty. Dkt. No. 034827-3603



               [ X ] The Commissioner is hereby authorized to charge any additional fees which may be
                        required regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any
                        overpaym.ent, to Deposit Account No. 50·0872. Should no proper payment be enclosed
                        herewith, as by a check being in the wrong amount, unsigned, post-dated, otherwise
                        improper or informal or even entirely missing, the Commissioner is authorized to charge
                        the unpaid amount to Deposit Account No. 50-0872.

                        Please direct all correspondence to the undersigned attomey or agent at the address
               indicated below.

                                                                    RespeCtfully submitted,


               Date     )/tq;J ::>-1 , t () 0 6
                FOLEY & LARDNER LLP                                     Richard J. arburg (Reg. no. 32,327)
               'Customer Number: 30542                                  Attomey for Applicant
                Telephone:  (858) 847-6722 .                            By Barry S. Wilson (Reg. No. 39,431)
                Facsimile:  (858) 792-6773




        DLMR_282130.1




                                                                                                              QUESTMS-00000004
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 6 of 505 PageID #: 2832


                                                                                                             Atty. Dkt. No. 034827-3603

                                            CERTIFICATE OF EXPRESS MAILING
                                      l hereby (-Qtify llw.l this cotreSpollf.koce is bewg deposited with the
                                      United  Sta~s Postal Service's "!~i't~£ Mail Po~l Office 'l'o
                                      Addressee~ ~c:rvkc under 37 C,F,R. § 1.10 on the dilte indi(:!Ut'd
                                      below nnd b a~ssed m: Commbsloru:r f(Jr Pattnl$, P,O, ht
                                      14SO, Aluandrb, VA 12313--1450.

                                               EV 727839163 US                       3/2112006
                                            (ll:A:preS~~   Mall Label Number)        (Oate of Deposit}""""""""




                                   U.S. UTILITY PATENT APPLICATION
                                                                    FOR



                        METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                                                   SPECTROMETRY




                                                              Inventors:               Nigel Clarke
                                                                                       Brett Holmquist
                                                                                       Kwang-Ja Lee
                                                                                        Richard E. Reitz




        DLMR_279805.1




                                                                                                                                 QUESTMS-00000005
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 7 of 505 PageID #: 2833


                                                                                         Atty. Okt. No. 034827-3603

                         METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                                                         SPECTROMETRY




                                CROSS REFERENCE TO RELATED PATENT APPLICATIONS

                [0001] This application claims priority under 35 U.S.C. § 120 to U.S. Application Serial No.
                11/101,166, filed April 6, 2005, incorporated herein by reference in its ~'Iltirety.


                                                   FIELD OF THE INVENTION


                [0002) The invention relates to the detection of vitamin 0 metabolites. In a particular aspect,
                the invention relates to methods for detecting vitamin D metabolites by mass spectrometry.



                                             BACKGROUND OF THE INVENTION


                [0003] Vitamin 0 is an essential nutrient with important physiological roles in the positive
                regulation of calcium (Ca2+) homeostasis. Vitamin 0 can be made de novo in the skin by
                exposure to sunlight or it can be absorbed from the diet. There are two forms of vitamin 0;
                vitamin Dz (ergocalciferol) and vitamin D3 (cholecalciferol). Vitamin D3 is the form synthesized
                de novo by animals. It is also a common supplement added to milk products and certain food
                products produced in the United States. Both dietary and intrinsically synthesized vitamin D3
                must undergo metabolic activation to generate bioactive metabolites. In humans, the initial step
                of vitamin 0 3 activati()n occurs primarily in the liver and involves hydroxylation to form the
                intermediate metabolite 25-hydroxyvitamin D3 (25-hydroxycholecalciferol; calcifediol;
                250HDJ). Calcifediol is the major form of vitamin 03 in the circulation. Circulating 250HD 3 is
                then converted by the kidney to 1,25-dihydroxyvitamin D3 (calcitriol; 1,25(0H)2D3), which is
                generally believed to be the metabolite of vitamin 0 3 with the highest biological activity.

                [0004) Vitamin D2 is derived from fungal and plant sources. Many over-the-counter dietary
                supplem~'Ilts   contain ergocalciferol (vitamin D2) rather than cholecalciferol (vitamin D3).


        OLMFt.279805.1




                                                                                                                QUESTMS-00000006
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 8 of 505 PageID #: 2834


                                                                                      Atty. Dkt .. No. 034827-3603

               Drisdol, the only high-potency prescription form of vitamin D available in the United States, is
               formulated with ergocalciferol. Vitamin D2 undergoes a similar pathway of metabolic activation
               in humans as vitamin D3, forming the metabolites 25-hydroxyvitamin D2 (250HD2) and 1,25-
               dihydroxyvitamin D3 (1 ,25(0H)2D2). Vitamin D2 and vitamin D3 have long been assumed to be
               biologically equivalent in humans, however recent reports suggest that there may be differences
               in the bioactivity and bioavailability of these two forms of vitamin D (Armas et. al., (2004) J.
               Clin. Endocrinol. Metab. 89:5387-5391).

               [0005] Measurement of vitamin D, the inactive vitamin D precursor, is rare in clinical settings
               and has little diagnostic value. Rather, serum levels of 25-hydroxyvitamin D3 and 25-
               hydroxyvitamin D2 (total25-hydroxyvitamin D; "250HD") are a useful index of vitamin D
               nutritional status and the efficacy of certain vitamin D analogs. Therefore, the measurement of
               250HD is commonly used in the diagnosis and management of disorders of calcium metabolism.
               In this respect, low levels of250HD are indicative of vitamin D deficiency associated with
               diseases such as hypocalcemia, hypophosphatemia, secondary hyperparathyroidism, elevated
               alkaline phosphatase, osteomalacia in adults and rickets in children. In patients suspected of
               vitamin D intoxication, elevated levels of 250HD distinguishes this disorder from other
               disorders that cause hypercalcemia.

               [00061 Measurement of 1,25(0H)2D is also used in clinical settings, however, this metabolite
               has a more limited diagnostic usefulness than 250HD. Factors that contribute to limitations of
               the diagnostic values of 1,25(0H)2D as an index of vitamin D status include the precision of the
               endogenous regulation of renal production of the metabolite and its short half-life in circulation.
               However, certain disease states such as kidney failure can be diagnosed by reduced levels of
               circulating l ,25(0H)2D and elevated levels of I ,25(0H)2D may be indicative of excess
               parathyroid hormone or may be indicative of certain diseases such as sarcoidosis or certain types
               of lymphoma.

                [0007) Detection of vitamin D metabolites has been accomplished by radioimmunoassay with
               antibodies co-specific for 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2 . Because the
                current immunologically-based assays do not separately resolve 25-hydroxyvitamin D3 and 25-
                hydroxyvitamin D2, the source of a deficiency in vitamin D nutrition cannot be determined
                without resorting to otl1er tests. More recently, reports have been published that disclose

                                                                 2
        DLMR_279805.1




                                                                                                              QUESTMS-00000007
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 9 of 505 PageID #: 2835


                                                                                      Atty. Dkt. No. 034827-3603

               methods for detecting specific vitamin D metabolites using mass spectrometry. For example
               Yeung B, eta!., J Chromatogr. 1993, 645(1):115-23; Higashi T, eta!., Steroids. 2000,
               65(5):281-94; Higashi T, et at., Bioi Phann BulL 2001, 24(7):738-43; and Higashi T, et at., J
               Pharm Biomed AnaL 2002, 29(5):947-55 disclose methods for detecting various vitamin D
               metabolites using liquid chromatography and mass spectrometry. These methods require that the
               metabolites be derivatized prior to detection by mass-spectrometry. Methods to detect
               underivatized 1,25(0H)2D3 by liquid chromatography I mass-spectrometry are disclosed in
               Kissmeyer and Sonne, J Chromatogr A. 2001, 935(1-2):93-103.


                                             SUMMARY OF THE INVENTION


               [0008] The present invention provides methods for detecting the presence or amount of a
               vitamin D metabolite in a sample by mass spectrometry, including tandem mass spectrometry.
               Preferably, the methods oftl1e invention do not include derivatizing the vitamin D metabolites
               prior to the mass spectrometry analysis.

               [0009] In one aspect, the invention provides a method for determining the presence or amount
               of a vitamin D metabolite in a sample. The method may include: (a) ionizing the vitamin D
               metabolite, if present in the sample; and (b) detecting the presence or amount of the ion by mass
               spectrometry and relating presence or amount of the detected ion to the presence or amount of
               the vitamin D metabolite in the sample. In some preferred embodiments, the ionization step (a)
               may include (i) ionizing the vitamin D metabolite, if present in the sample, to produce an ion of
               the vitamin D metabolite; (ii) isolating the ion of step (i) by mass spectrometry to provide a
               precursor ion; and (iii) effecting a collision between the precursor ion and an inert collision gas
               to produce at least one fragment ion detectable in a mass spectrometer. Preferably, at least one
               of the fragment ions is specific for the vitamin D metabolite of interest. In certain embodiments
               of the invention, the fragment ions to be detected include at least one fragment ion other than that
               which results solely by a dehydration or deamination of the precursor ion. In some particularly
               preferred embodiments, the precursor ion is a protonated and dehydrated ion of the vitamin D
               metabolite. Iri certain embodiments the vitamin D metabolite is one or more vitamin D
               metabolites selected from the group eonsisting of25-hydroxyvitamin 0 3 ; 25-hydroxyvitamin Dz;
                1,25-dihydroxyvitamin D2; and 1,25-dihydroxyvitamin D2.
                                                                 3
        OLMR_279605.1




                                                                                                             QUESTMS-00000008
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 10 of 505 PageID #: 2836


                                                                                      Atty. Dkt. No. 034827-3603

                (0010) In a related aspect, the invention provides a method for determining the presence or
                amount of a vitamin D metabolite in a sample by tandem mass spectrometry. The method may
                involve (a) generating a protonated and dehydrated precursor ion of the vitamin D metabolite if
                present in the sample; (b) generating one or more fragment ions of the precursor ion; and (c)
                detecting the presence or amount of one or more of the ions generated in step (a) or (b) or both
                and relating the detected ions to the presence or amount of the vitamin D metabolite in the
                sample. In certain embodiments, the method is used to detect the presence or an1ount of two or
                more vitamin D metabolites in a single assay. Preferably, the method does not involve
                derivatizing the samples or the vitamin D metabolites prior to analysis by mass spectrometry. In
                certain embodiments the vitamin D metabolite is one or more vitamin D metabolites selected
                from the group consisting of 25-hydroxyvitamin D3 ; 25-hydroxyvitamin 0 2; 1,25-
                dihydroxyvitamin D2; and 1,25-dihydroxyvitan:lin 0 3•

                [0011] In another aspect the invention provides a method for determining the presence or
                amount of two or more vitamin D metabolites in a sample in a single assay. The method
                includes ionizing the vitamin D metabolites, if present in the sample, to generate ions specific for
                each of the vitamin D metabolites of interest, detecting the presence or amount of the ions by
                mass spectrometry, and relating the presence or amount of the ions to the presence or ammmt of
                the vitamin D metabolites in the sample. In certain embodiments the mass spectrometry analysis
                ofthe method is tandem mass spectrometry.

                [0012] As used herein, the term "vitamin D metabolite" refers to any chemical species that may
                be found in the circulation of an animal which is formed by a biosynthetic or metabolic pathway
                for vitamin Dora synthetic vitamin D analog. Vitamin D metabolites include forms of vitamin
                D that are generated by a biological organism, such as an animal, or that are generated by
                biotransformation of a naturally occurring form of vitamin D or a synthetic vitamin D analog. ln
                certain preferred embodiments, a vitamin D metabolite is formed by the biotransformation of
                vitamin D2 or vitamin D3. 1n particularly preferred embodiments, the vitamin D metabolite is
                one or more compounds selected from the group consisting of 25·hydroxyvitamin 0 3, 25-
                hydroxyvitamin 02, 1,25-dihydroxyvitamin D3 and 1,25-dihydroxyvitamin D2.

                 [0013) As used herein, the term "purification" refers to a procedure that enriches the amount of
                 one or more analytes of interest relative to one or more other components of the sample.

                                                                 4
         OLMR_279805.1




                                                                                                              QUESTMS-00000009
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 11 of 505 PageID #: 2837


                                                                                       Atty. Dkt. No. 034827-3603

                Purification, as used herein does not require the isolation of an analyte from all others. In
                preferred embodiments, a purification step or procedure can be used to remove one or more
                interfering substances, e.g., one or more substances that would interfere with the operation of the
                instruments used in the methods or substances that may interfere with the detection of an analyte
                ion by mass spectrometry.

                [0014] As used herein, "biological sample" refers to any sample from a biological source. As
                used herein, "body fluid" means any fluid that can be isolated from the body of an individual.
                For example, "body fluid" may include blood, plasma, serum, bile, saliva, urine, tears,
                perspiration, and the like.

                [0015] As used herein, "derivatizing" means reacting two molecules to form a new molecule.
                Derivatizing agents may include isothiocyanatc groups, dinitro-fluorophenyl groups,
                nitrophenoxycarbonyl groups, and/or phthalaldehyde groups.

                [00161 As used herein, "chromatography" refers to a process in which a chemical mixture
                carried by a liquid or gas is separated into components as a result of differential distribution of
                the chemical entities as they flow around or over a stationary liquid or solid phase.

                [0017) As used herein, "liquid chromatography'' (LC) means a process of selective retardation
                of one or more components of a fluid solution as the fluid uniformly percolates through a column
                of a tincly divided substance, or through capillary passageways. The retardation results from the
                distribution of the components ofthe mixture between one or more stationary phases and the
                bulk fluid, (i.e., mobile phase), as this fluid moves relative to the stationary phase(s). "Liquid
                chromatography" includes reverse phase liquid chromatography (RPLC), high performance
                liquid chromatography (HPLC) and high turbulence liquid chromatography (HTLC).

               · [0018] As used herein, the term. "HPLC" or "high performance liquid chromatography'' refers
                to liquid chromatography in which the degree of separation is increased by forcing the mobile
                phase under pressure through a stationary phase, typically a densely packed column.

                 [0019] As used herein, the term "gas chromatography" refers to chromatography in which the
                sample mixture is vaporized and injected into a stream of carrier gas (as nitrogen or helium)
                moving through a column containing a stationary phase composed of a liquid or a particulate



                                                                  5
         DLMR_279805.1




                                                                                                                QUESTMS-0000001 0
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 12 of 505 PageID #: 2838


                                                                                       Atty. Dk:t. No. 034827-3603

                solid and is separated into its component compounds according to the affinity of the compounds
                for the stationary phase

                [0020) As used herein, "mass spectrometry" (MS) refers to an analytical teclu1ique to identify
                compounds by their mass. MS technology generally includes (I) ionizing the compounds to
                form charged compounds; and (2) detecting the molecular weight of the charged compound and
                calculating a mass-to-charge ratio (m/z). The compound may be ionized and detected by any
                suitable means. A "mass spectrometer" generally includes an ionizer and an ion detector. See,
                e.g., U.S. Patent Nos. 6,204,500, entitled "Mass Spectrometry From Surfaces;" 6,1 07,623,
                entitled "Methods and Apparatus for Tandem Mass Spectrometry;" 6,268, 144, entitled "DNA
                Diagnostics Based On Mass Spectrometry;" 6,124,137, entitled "Surface-Enhanced Photolabile
                Attachment And Release For Desorption And Detection Of Analytes;" Wright et al., Prostate
                Cancer and Prostatic Diseases 2:264-76 (1999); and Merchant and Weinberger, Electrophoresis
                21:1164-67 (2000).

                [0021) The term "electron ionization" as used herein refers to methods in which an analyte of
                interest in a gaseous or vapor phase interacts with a flow of electrons. Impact of the electrons
                with the analyte produces analyte ions, which may then be subjected to a mass spectrometry
                technique.

                 [0022) The term "chemical ionization" as used herein refers to methods in which a reagent gas
                (e.g. ammonia) is subjected to electron impact, and analyte ions are formed by the interaction of
                reagent gas ions and analyte molecules.

                 (0023) The term "fast atom bombardment" as used herein refers to methods in which a beam of
                high energy atoms (often Xe or Ar) impacts a non-volatile sample, desorbing and ionizing
                molecules contained in the sample. Test samples are dissolved in a viscous liquid matrix such as
                glycerol, thioglycerol, m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-nitrophenyloctyl ether,
                 sulfolane, diethanolamine, and triethanolamine.

                 (0024) The term "field desorption" as used herein refers to methods in which a non-volatile test
                 sample is placed on an ionization surface, and an intense electric field is used to generate analyte
                 ions.




                                                                   6
         DLMR_279805. 1




                                                                                                               QUESTMS-00000011
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 13 of 505 PageID #: 2839


                                                                                      Atty. Dkt. No. 034827-3603

                [0025] The tenn "ionization" as used herein refers to the process of generating an analyte ion
                having a net electrical charge equal to one or more electron units. Negative ions are those having
                a net negative charge of one or more electron units, while positive ions are those having a net
                positive charge of one or more electron units.

                [0026] The term "operating in negative ion mode" refers to those mass spectrometry methods
                where negative ions are detected. Similarly, "operating in positive ion mode" refers to those
                mass spectrometry methods where positive ions are detected.

                 [00271 The term "desorption" as used herein refers to the removal of an analyte from a surface
                and/or the entry of an analyte into a gaseous phase.

                 [00281 1he term "about" as used herein in reference to quantitative measurements, refers to the
                indicated value plus or minus I0%.


                                        BRIEF DESCRIPTION OF THE DRAWINGS
                 [0029] Figure 1 shows the linearity of the quantification of250HD2 in serially diluted stock
                samples using an LC·MS/MS assay. Details are described in Example 4.

                 [0030) Figure 2 shows the linearity of the quantification of 250HD 3 in serially diluted stock
                samples using an LC-MS/MS assay. Details arc described in Example 4.

                 [0031) Figure 3 shows the linearity of the quantification byLC-MS/MS of serially diluted
                 san1ples containing 2SOHD2 and 250HD 3 to final conct-'11trations of 512 nglmL. Details are
                 described in Example 4.

                 (0032] Figure 4 shows the correlation between detection of total 25-hydroxyvitamin D using an
                 LC-MS/MS assay and a commercially available radioimmunoassay kit. Details are described in
                 Example6,



                                     DETAILED DESCRIPTION OF THE INVENTION


                 ['0033] Disclosed are methods for detecting the presence or amount of one or more vitamin D
                 metabolites in a sample. In certain aspects the method involves ionizing the vitamin D

                                                                 7
         OLMR_279805, 1




                                                                                                             QUESTMS-00000012
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 14 of 505 PageID #: 284


                                                                                       Atty. Dkt. No. 034827·3603

                metabolite(s), detecting the ion(s) by mass spectrometry, and relating the presence or amount of
                the ion(s) to the presence or amount of the vitamin D metabolite(s) in the sample. The method
                may include (a) purifying a vitamin D metabolite, if present in the sample, (b) ionizing the
                purified vitamin D metabolite and (c) detecting the presence or amount of the ion, wherein the
                presence or amount of the ion is related to the presence or amount of the vitamin D metabolite in
                the sample. In preferred embodiments, the ionizing step (b) may include (i) ionizing a vitamin D
                metabolite, if present in the sample, to produce an ion; (ii) isolating the vitamin D metabolite ion
                by mass spectrometry to provide a precursor ion; and (iii) effecting a collision between the
                isolated precursor ion and an inert coilision gas to produce at least one fragment ion detectable in
                a mass spectrometer. In certain preferred embodiments the precursor ion is a protonated and
                dehydrated ion of the vitamin D metabolite.

                [0034] In a related aspect, the invention provides a method for determining the presence or
                amount of a vitamin D metabolite in a test sample by tandem mass spectrometry. The method
                may involve (a) generating a protonated and dehydrated precursor ion of the vitamin D
                metabolite; (b) generating one or more fragment ions of the precursor ion; and (c) detecting the
                presence or amount of one or more of the ions generated in step (a) or (b) or both and relating the
                detected ions to the presence or amount of said vitamin D metabolite in the sample.

                [00351 In certain preferred embodiments of the invention, at least one fragment ion is detected,
                wherein the presence or amount of the precursor and/or at least one fragment ion is related to the
                presence or amount of the vitamin D metabolite in the sample. Preferably at least one fragment
                ion is specific for the vitamin D metabolite of interest. ln some embodiments, the methods of the
                invention can be used to detect and quantify two or more vitamin D metabolites in a single assay.
                In certain embodiments, the vitamin D metabolite is one or more vitamin D metabolites selected
                from the group consisting of 25-hydroxyvitamin D3; 25-hydroxyvitamin D2; I ,25-
                dihydroxyvitamin Dz; and 1,25- dihydroxyvitamin DJ.

                [0036) Suitable samples include any sample that might contain the analyte of interest and/or
                one or more metabolites or precursors thereof. For example, samples obtained during the
                manufacture of an analyte can be analyzed to determine the composition and yield of the
                manufacturing process. In certain embodiments, a sample is a biological sample; that is, a
                sample obtained from any biological source, such as an animal, a cell culture, an organ culture,

                                                                  8
         OLMR_279805.1




                                                                                                               QUESTMS-00000013
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 15 of 505 PageID #: 2841


                                                                                       Atty. Dkt. No. 034827-3603

                etc. Particularly preferred are samples obtained from a human, such as a blood, plasma, serum,
                hair, muscle, urine, saliva, tear, cerebrospinal fluid, or other tissue sample. Such samples may be
                obtained, for example, from a patient seeking diagnosis, prognosis, or treatment of a disease or
                condition. The vitamin D metabolites may be derivatized prior to mass spectrometry, however,
                in certain pref<:rred embodiments, sample preparation excludes the usc of derivitization.

                [0037) Samples may be processed or purified to obtain preparations that are suitable for
                analysis by mass spectrometry. Such purification will usually include chromatography, such as
                liquid chromatography, and may also often involve an additional purification procedure that is
                performed prior to chromatography. Various procedures may be used for this purpose depending
                on the type of sample or the type of chromatography. Examples include filtration, extraction,
                precipitation, centrifugation, dilution, combinations thereof and the like. Protein precipitation is
                one preferred method of preparing a liquid biological sample, such as serum or plasma, for
                chromatography. S\JCh protein purification methods are well known in the art, for example,
                Polson et al., Journal ofChromatography B 785:263-275 (2003), describes protein precipitation
                methods suitable for use in the methods of the invention. Protein precipitation may be used to
                remove most of the protein from the sample leaving vitamin D metabolites soluble in the
                supernatant. The samples can be centrifuged to separate the liquid supernatant from the
                precipitated proteins. The resultant supernatant can then be applied to liquid chromatography
                and subsequent mass spectrometry analysis. In one embodiment of the invention, the protein
                precipitation involves adding one volume of the liquid sample (e.g. plasma) to about four
                volumes of methanol. In certain embodiments, the use of protein precipitation obviates the need
                for high turbulence liquid chromatography ("HTLC") or on-line extraction prior to HPLC and
                mass spectrometry. Accordingly in such embodiments, the method involves (1) performing a
                protein precipitation of the sample of interest; and (2) loading the supernatant directly onto the
                HPLC-mass spectrometer without using on-line extraction or high turbulence liquid
                chromatography ("HTLC'1.

                 [00381 The purification step may include chromatography, preferably liquid chromatography,
                more preferably high performance liquid chromatography (HPLC). In some preferred
                embodiments the chromatography is not gas chromatography. Preferably, the methods of the
                invention are performed without subjecting the samples, or the vitamin D metabolites of interest,
                to gas chromatography prior to mass spectrometric analysis.
                                                                  9
         DLMR_279805.1




                                                                                                               QUESTMS-00000014
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 16 of 505 PageID #: 2842


                                                                                         Atty. Dkt. No. 034827-3603

                 (0039) Various methods have been described involving the use ofHPLC for sample clean-up
                 prior to mass spectrometry analysis. See, e.g., Taylor et al., Therapeutic Drug Monitoring
                 22:608-12 (2000) (manual precipitation of blood samples, followed by manual Cl8 solid phase
                 extraction, injection into an HPLC for chromatography on a C18 analytical column, and MS/MS
                 analysis); and Salm eta!., Clin. Therapeutics 22 Sup!. B:B71-B85 (2000) (manual precipitation
                 of blood samples, followed by manual C 18 solid phase extraction, injection into an HPLC for
                 chromatography on a CIS analytical column, and MS/MS analysis). One of skill in the art can
                 select HP LC instruments and columns that are suitable for use in the invention. The
                 chromatographic column typically includes a medium (i.e., a packing material) to facilitate
                 separation of chemical moieties (i.e., fractionation). The medium may include minute particles.
                 The particles include a bonded surface that interacts with the various chemical moieties to
                 facilitate separation of the chemical moieties such as vitamin D metabolites. One suitable
                 bonded surface is a hydrophobic bonded surface such as an alkyl bonded surface. Alkyl bonded
                 surfaces may include C-4, C-8, or C-18 bonded alkyl groups, preferably C-18 bonded groups.
                 The chromatographic column includes an inlet port for receiving a sample and an outlet port for
                 discharging an effluent that includes the fractionated sample. In the method, the sample (or pre-
                 purified sample) is applied to the column at the inlet port, eluted with a solvent or solvent
                 mixture, and discharged at the outlet port. Different solvent modes may be selected for eluting
                 the analytes of interest. For example, liquid chromatography may be performed using a gradient
                 mode, an isoeratic mode, or a polytyptic (i.e. mixed) mode. In preferred embodiments, HPLC is
                 performed on a multiplexed analytical HPLC system with a Cl8 solid phase using isocratic
                 separation with 100% methanol as the mobile phase.

                  [0040) Recently, high turbulence liquid chromatography ("HTLC"), also called high throughput
                 liquid chromatography, has been applied for sample preparation prior to analysis by mass
                  spectrometry. See, e.g., Zimmer et al., J. Chromatogr. A 854:23-35 (1999); see also, U.S.
                 Patents Nos. 5,968,367; 5,919,368; 5,795,469; and 5,772,874. Traditional HPLC analysis relies
                  on column packings in which laminar flow of the sample through the column is the basis for
                  separation of the analyte of interest from the sample. The skilled artisan will understand that
                  separation in such columns is a diffusional process. In contrast, it is believed that turbulent flow,
                  such as that provided by HTLC columns and methods, may enhance the rate of mass transfer,
                  improving the separation characteristics provided. In some embodiments, high turbulence liquid

                                                                   10
         DLMR.•,279805.1




                                                                                                                 QUESTMS-00000015
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 17 of 505 PageID #: 284


                                                                                     Atty. Okt. No. 034827·3603

                chromatography (HTLC), alone or in combination with one or more purification methods, may
                be used to purify the vitamin 0 metabolite of interest prior to mass spectrometry. In such
                embodiments samples may be extracted using an HTLC extraction cartridge which captures the
                analytc, then eluted and chromatographed on a second HTLC column or onto an analytical
                HPLC column prior to ionization. Because the steps involved in these chromatography
                procedures can be linked in an automated fashion, the requirement for operator involvement
                during the purification of the analyte can be minimized. In certain embodiments of the method,
                samples are subjected to protein precipitation as described above prior to loading on the HTLC
                column; in alternative embodiments, the samples may be loaded directly onto the HTLC without
                being subjected to protein precipitation.

                10041) Recently, research has shown that epimerization of the hydroxyl group of the A-ring of
                vitamin 0 3 metabolites is an important aspect of vitamin 0 3 metabolism and bioactivation, and
                that depending on the cell types involved, 3-C epimcrs of vitamin 03 metabolites (e.g., 3-epi-
                2S(OH)D3; 3-epi-24,2S(OH)2D3; and 3-epi-1,2S(OH)20 3) are often major metabolic products.
                See Ka:mao et al., J. Biol. Chern., 279:15897-15907 (2004). Kamao et al., further provides
                methods of separating various vitamin 0 metabolites, including 3-C epimers, using Chiral
                HPLC. Accordingly, the invention also provides methods of detecting the presence, absence
                and/or amount of a specific epimer of one or more vitamin 0 metabolites, preferably vitamin 03
                metabolites, in a sample by (1) separating one or more specific vitamin 0 metabolites by chiral
                chromatography, preferably chiral HPLC; and (2) detecting the presence and/or amount of one or
                more vitamin 0 metabolites using mass spectrometry methods as described herein. The chiral
                chromatography procedures described in Kamao et al., are suitable for the methods of the
                invention, however, one of ordinary skill in the art understands that there are numerous other
                chiral chromatography methods that would also be suitable. In preferred embodiments the
                method includes, separating 2S(OH)0 3 from 3-epi-2S(OH)03, if present in a sample, using chiral
                chromatography; and detecting the presence and/or amount of the 2S(OH)OJ and the 3·epi-
                25(0H)D3 in the sample using mass spectrometry. In related embodiments, the method includes
                separating la,2S(OH)203 from 3-epi-la,25(0H)203, if present in a sample, using chiral.
                chromatography; and detecting the presence and/or amount of the la,2S(OH)203 and the 3-epi·
                 la,25(0H)20 3 in the sample using mass spectrometry. In certain embodiments of the invention,
                 chiral chromatography is used in conjunction with the HTLC methods described above.

                                                                II
         DLMR_279805.1




                                                                                                             QUESTMS-00000016
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 18 of 505 PageID #: 284


                                                                                      Atty. Dkt. No. 034827·3603

                [0042) Mass spectrometry is performed using a mass spectrometer which includes an ion source
                for ionizing the fractionated sample and creating charged molecules for further analysis. For
               example ionization of the sample may be performed by clcctrospray ionization (ESI),
                atmospheric pressure chemical ionization (APCI), photoinonization, electron ionization, fast
                atom bombardment (FAB)/liquid secondary ionization (LSIMS), matrix assisted laser desorption
                ionization (MALDI), field ionization, field desorption, thermospray/plasmaspray ionization, and
                particle beam ionization. The skilled artisan will understand that the choice of ionization method
                can be determined based on the analyte to be measured, type of sample, the type of detector, the
                choice of positive versus negative mode, etc.

                (0043) After the sample has been ionized, the positively charged or ~egatively charged ions
                thereby created may be analyzed to determine a mass-to-charge ratio (i.e., m/z). Suitable
                analyzers for determining mass-to-charge ratios include quadropole analyzers, ion traps
                analyzers, and time-of-flight analyzers. The ions may be detected using several detection modes.
                For example, selected ions may be detected (i.e., using a selective ion monitoring mode (SIM)),
                or alternatively, ions may be detected using a scanning mode, e.g., multiple reaction monitoring .
                (MRM) or selected reaction monitoring (SRM). Preferably, the mass-to-charge ratio is
                detem1ined using a quadropole mmlyzer. For example, in a "quadrupole" or "quadrupole ion
                trap" instrument, ions in an oscillating radio frequency field experience a force proportional to
                the DC potential applied between electrodes, the amplitude of the RF signal, and m/z. The
                voltage and amplitude can be selected so that only ions having a particular m/z travel the length
                ofthe quadruptlle, while all other ions are deflected. Thus, quadrupole instruments can act as
                both a "mass filter" and as a "mass detector" for the ions injected into the instrument.

                [0044] One can often enhance the resolution of the MS technique by employing "tandem mass
                spectrometry," or "MS/MS." In this technique, a precursor ion (also called a parent ion)
                generated from a molecule of interest can be filtered in an MS instrument, and the precursor ion
                is subsequently fragmented to yield one or more fragment ions (also called daughter ions or
                product ions) that are then analyLed in a second MS procedure. By careful selection of precursor
                ions, only ions produced by certain analytes are passed to the fragmentation chamber, where
                collision with atoms of an inert gas to produce the daughter ions. Because both the precursor and
                fragment ions are produced in a reproducible fashion under a given set of
                ionization/fragmentation conditions, the MS/MS technique can provide an extremely powerful
                                                                 12
         DLMRj79805, 1




                                                                                                             QUESTMS-00000017
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 19 of 505 PageID #: 284


                                                                                        Atty. Dkt. No. 034827-3603

                 analytical tool. For example, the combination of filtration/fragmentation can be used to
                 eliminate interfi::ring substances, and can be particularly useful in complex samples, such as
                 biological samples.

                 [0045) Additionally, recent advances in technology, such as matrix-assisted laser desorption
                 ionization coupled with time-of-flight analyzers ("MALDI-TOF") permit the analysis of analytcs
                 at femtomole levels in very short ion pulses. Mass spectrometers that combine time-of-flight
                 analyzers with tandem MS are also well known to the artisan. Additionally, multiple mass
                 spectrometry steps can be combined in methods known as "MSIMS"." Various other
                 combinations maybe employed, such as MS/MSITOF, MALDVMS/MS/TOF, or
                 SELDIIMSIMS/TOF mass spectrometry.

                 (0046) The mass spectrometer typically provides the user with an ion scan.; that is, the relative
                 abundance of each ion with a particular rn!z over a given range (e.g., 100 to 1000 amu). The
                 results of an analyte assay, that is, a mass spectrum, can be related to the amount of the analyte in
                 the original sample by numerous methods known in the art. For example, given that sampling
                 and analysis parameters arc carefully controlled, the relative abundance of a given ion can be
                 compared to a table that converts that relative abundance to an absolute amount of the original
                 molecule. Alternatively, molecular standards can be run with the samples, and a standard curve
                 constructed based on ions generated from those standards. Using such a standard curve, the
                 relative abundance of a given ion can be converted into an absolute amount of the original
                 molecule. ln certain preferred embodiments, an internal standard is used to generate a standard
                 curve for calclJiating the quantity of the vitamin D metabolite. Methods of generating and using
                 such standard curves are well known in the art and one of ordinary skill is capable of selecting an
                 appropriate internal standard. For example, an isotope of a vitamin D metabolite may be used as
                 an internal standard, in preferred embodiments the vitamin D metabolite is a deuterated vitamin
                 D metabolite, for example 6 D-250HD 3 . Nwnerous other methods for relating the presence or
                 amount of an ion to the presence or amount of the original molecule will be well known to those
                 of ordinary skill in the art.

                 [0047] One or more steps of the methods of the invention can be performed using automated
                 machines. In certain embodiments, one or more purification steps are performed on line, and



                                                                  13
         DLM!l_279805.1




                                                                                                               QUESTMS-00000018
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 20 of 505 PageID #: 2846


                                                                                       Atty. Dkt. No. 034827-3603

                more preferably all of the purification and mass spectrometry steps may be performed in an on·
                line fashion.

                (0048) In particularly preferred embodiments vitamin D metabolites are detected and/or
                quantified using LC-MS/MS as follows. The samples are subjected to liquid chromatography,
                preferably HPLC, the flow of liquid solvent from the chromatographic column enters the heated
                nebulizer interface of a LC-MS/MS analyzer and the solvent/analyte mixture is converted to
                vapor in the heated tubing ofthe interface. The analytes (i.e. vitamin D metabolites), contained
                in the nebulized solvent, are ionized by the corona discharge needle of the interface, which
               . applies a large voltage to the nebulized solvent/analyte mixture. The ions, i.e. precursor ions,
                pass through the otificc of the instrument and enter the first quadrupole. Quadrupoles I and 3
                (Ql and Q3) are mass filters, allowing selection of ions (i.e., "precursor" and "fragment" ions)
                based on their mass to charge ratio (m/z). Quadrupole 2 (Q2) is the collision cell, where ions are
                fragmented. The first quadrupole of the mass spectrometer (Ql) selects for molecules with the
                mass to charge ratios of the specific vitamin D metabolites to be analyzed. Precursor ions with
                the correct mlz ratios of the precursor ions of specific vitamin D metabolites are allowed to pass
                into the collision chamber (Q2), while unwanted ions with any other mlz collide with the sides of
                the quadrupole and are eliminated. Precursor ions entering Q2 collide with neutral Argon gas
                molecules and fragment. This process is called Collision Activated Dissociation (CAD). The
                fragment ions generated are passed into quadrupole 3 (Q3), where the fragment ions of the
                desired vitamin D metabolites arc selected while other ions are eliminated.

                {0049] The methods of the invention may involve MS/MS performed in either positive or
                negative ion mode. Using standard methods well known in the art, one of ordinary skill is
                capable of identifYing one or more fragment ions of a particular precursor ion of a vitamin D
                metabolite that can be used for selection in quadrupole 3 (Q3). Preferably, at least one fragment
                ion of the method is specific for the particular vitamin D metabolite of which detection is
                desired. A specific fragment ion for a particular vitamin D metabolite is one that will not be
                formed in significant amounts by other molecules with similar molecular structures. In contrast
                a non-specific fragment ion is one that is formed by related molecules other than the desired
                analyte. Therefore, detection of non-specific fragment ions alone is not reliable for
                distinguishing the desired vitamin D metabolite from other molecules that fonn the same or
                similar fragment ions. Specific fragment ions of a particular vitamin D metabolite can be
                                                                 14
         DLMR_279805.1




                                                                                                               QUESTMS-00000019
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 21 of 505 PageID #: 2847


                                                                                        Atty. Dkt. No. 034827-3603

                  identified by testing various molecular standards (e.g. vitamin D metabolites other than the
                 metabolite to be dtltected) to determine whether fragment ions formed by the vitamin D
                 metabolite of interest are also formed by other molecules with similar structures or features. In
                  certain particularly preferred embodiments, a specific fragment ion is identified by testing at
                  least one molecular standard that forms a precursor ion with the same m/z as the vitamin D
                  metabolite to be detected.

                  10050) If the precursor ion of a vitamin D metabolite of interest includes an alcohol or amine
                  group, fragment ions are commonly formed that represent a dehydration or dcamination of the
                  precursor ion, respectfully. In the case of precursor ions that include an alcohol group, such
                  fragment ions formed by dehydration are caused by a loss of one or more water molecules from
                  the precursor ion (i.e., where the difference in m/z between the precursor ion and fragment ion is
                  about 18 for the loss of one water molecule, or about 36 for the loss of two water molecules,
                  etc.). In the case of precursor ions that include an amine group, such fragment ions formed by
                  deamination are caused by a loss of one or more ammonia molecules (i.e. where the difference in
                  m/z between the precursor ion and fragment ion is about 17 for the loss .of one ammonia
                  molecule, or about 34 for the loss of two ammonia molecules, etc.). Likewise, precursor ions
                  that include one or more alcohol and amine groups commonly form fragment ions that represent
                  the loss of one or more water molecules and/or one or more ammonia molecules (e.g., where the
                  difference in m/z between the precursor ion and fragment ion is about 35 for the loss of one
                  water molecule and the loss of one ammonia molecule). Generally, the fragment ions that
                  represettt dehydrations or deaminations ofthc precursor ion are not specific fragment ions for a
                  particular analyte. For example, MS!MS performed to detect 250HD2 by selecting for a
                  precursor ion at 413 m/z (i.e. the protonated and hydrated ion) and detecting a fragment ion of
                  395 m/z (representing a dehydration of the 413 m/z precursor ion) would not be able to
                  distinguish 2SOHD2 from 1c(OH)D2 which would form the same precursor and fragment ions.
                  Therefore a 395 m/z fragment ion is not a specific fragment ion for 250HD2 or lc(OH)D2.
                  Accordingly, in preferred embodiments of the invention, MS!MS is performed such that at least
                  one fragment ion of a vitamin D metabolite is detected that does not represent only a Joss of one
                  or more water molecules and/or a loss of one or more ammonia molecules from the precursor
                  ion.


                                                                   15
         DLMR .• 279805.1




                                                                                                                 QUESTMS-00000020
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 22 of 505 PageID #: 2848


                                                                                        Atty. Okt. No. 034827-3603

                [0051] As ions collide with the detector they produce a pulse of electrons that are converted to a
                digital signal. The acquired data is relayed to a computer, which plots counts of the ions
                collected versus time. The resulting mass chromatograms are similar to chromatograms
                generated in traditional HPLC methods. The areas under the peaks corresponding to particular
                ions, or the amplitude of such peaks, are measured and the area or amplitude is correlated to the
                amount of the analyte (vitamin 0 metabolite) of interest. In certain embodiments, the area under
                the curves, or amplitude of the peaks, for fragment ion(s) and/or precursor ions are measured to
                determine the amount of a vitamin 0 metabolite. As described above, the relative abundance of
                a given ion can be converted into an absolute amount of the original analyte, i.e., vitamin 0
                metabolite, using calibration standard curves based on peaks of one or more ions of an internal
                molecular standard, such as 60-250H03.

                (0052] In certain aspects of the invention, the quantity of various ions is determined by
                measuring the area under the curve or the amplitude of the peak and a ratio of the quantities of
                the ions is calculated and monitored (i.e. "daughter ion ratio monitoring"). In certain
                embodiments of the method, the ratio(s) of the quantity of a precursor ion and the quantity of one
                or more fragment ions of a vitamin 0 metabolite can be calculated and compared to the ratio(s)
                of a molecular standard ofthe vitamin 0 metabolite similarly measured. In embodiments where
                more than one fragment ion of a vitamin 0 metabolite is monitored, the ratio(s) for difft:rent
                fragment ions may be determined instead of, or in addition to, the ratio of the fragment ion(s)
                compared to th.e precursor ion. In embodiments where such ratios are monitored, ifthere is a
                substantial difference in an ion ratio in the sample as compared to the molecular standard, it is
                likely that a molecule in the sample is interfering with the results. To the contrary, if the ion
                ratios in the sample and the molecular standard are similar, then there is increased confidence
                that there is no interference. Accordingly, monitoring such ratios in the samples and comparing
                the ratios to those of authentic molecular standards may be used to increase the accuracy of the
                method.

                 [0053] In certain aspects of the invention, MS/MS is performed in positive ion mode with the
                first quadruple (Ql) tuned to select for precursor ions with a mass charge ratio corresponding to
                protonated and dehydrated ions of vitamin D metabolites. The mass/charge ratio (m/z) for the
                protonated and dehydrated precursor vitamin 0 metabolite ions is about 383.16 m/z for 25-
                hydroxyvitamin 03 and about 395.30 m/z for 25-hydroxyvitamin 0 2. In embodiments where the
                                                                  16
         OLMR_27$805.1




                                                                                                                QUESTMS-00000021
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 23 of 505 PageID #: 284


                                                                                      Atty. Dkt. No. 034827-3603

                samples are spiked with hexadeuterated 250HD 3 ( 6D-250HD3) for use as an internal standard,
                the mass/charge ratio (m/z)ofthe protonated and dehydrated 6D-250HD 3 precursor ion is about
                389.20. In certain preferred embodiments of the invention, the mass/charge ratio (m/z) for the
                25-hydroxyvitamin D3 precursor ion is about 383.16 and the m/z for at least one 25-
                hydroxyvitamin D1 fragment ion is about 211.35. In related embodiments, the m/z for the 25-
                hydroxyvitamin 0 2 precursot ion is about 395.30 and the 25-hydroxyvitamin D2 fragment ion(s)
                include one or more ions selected from the group consisting of ions with mass/charge ratios
                (m/z) of about 179.10, about 209.20 and about 251.30. In embodiments where the samples are
                spiked with 6D-250HD 3 for use as an internal standard the mass/charge ratio (m/z) for the
                protonated and dehydrated 6D-250HD 3 precursor ion is about 389.20 and the fragment ion(s)
                may include a fragment ion with a m/z of about 211.30.

                 IOOS4] In other aspects, MS/MS is performed in positive ion mode with the first quadruple (Q 1)
                tuned to select for precursor ions with a mass charge ratio corresponding to protonated and
                hydrated ions of vitamin D metabolites. The mass/charge ratio (m/z) for the protonated and
                hydrated precursor vitamin D metabolite ions are about 401 m/z tor 25-hydroxyvitamin D3 and
                about 413 m/z for 25-hydroxyvitamin 0 2• In certain preferred embodiments of the invention, the
                mass/charge ratio (m/z) fbr the 25-hydroxyvitamin D3 precursor ion is about 401 and the 25-
                hydroxyvitamin 03 fragment ion(s) include one or more ions selected from the group consisting
                of ions with mass/charge ratios (m/z) ofabo11t 365 and about 383 m/z; more preferably the
                 fragment ions include an ion with a rn/z of about 365. In related embodiments, the m/z for the
                protonated and hydrated 25-hydroxyvitamin D2 precursor ion is about 413 rn/z, and the 25-
                 hydroxyvitamin 0 2 fragment ion(s) include one or more ions with mass/charge ratios (m/z) of
                 about 377 and about 395; more preferably the fragment ions include an ion with a mass charge
                 ratio of about 3 77.

                 [0055) In particularly preferred embodiments of the invention, the presence or absence or
                 amount of two or more vitamin D metabolites in a sample are detected in a single assay using the
                 above described MS/MS methods.

                 [0056) Mass spectrometry instruments can vary slightly in determining the mass of a given
                 analyte. Thus, the term "about" in the context of mass of an ion or the m/z of an ion refers to+/-
                 0.5 atomic mass unit.

                                                                 17
         DLMR_279805. 1




                                                                                                              QUESTMS-00000022
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 24 of 505 PageID #: 2850


                                                                                      Atty. Dkt. No. 034827-3603

                [0057] The following examples serve to illustrate the invention. These examples are in no way
                intended to limit the scope of the invention.


                                                           EXAMPLES


                Example 1: Determination of25-hydroxvvitamin D1 and 25-hydroxyyitamin D2 by LC-MS!MS
                [0058] Using a Perkin-Elmer MultiProbe II (SIN 432400) robotic liquid handler, human serum
                samples were first extracted using a protein precipitation method by adding 42.5 fll of serum
                to 170 fll of methanol (1 :4 ratio of serum:methanol) in a 96-well plate format. For validation-
                related experiments, the methanol was spiked with hexadeuterated 250HD3 (6o-250HD3) as an
                intenml standard. The 96 well plates were centrifuged to remove precipitated protein, leaving
                the vitamin D metabolites in the supernatant. The supernatants were then transferred to an
                HPLC autosampler for loading to the LC-MS/MS analyzer.

                [0059] LC-MS!MS was performed using a Thermo Finnigan LC-MS/MS analyt:er (Thermo
                Finnigan Quantum TSQ (SIN: TQU00655)) with an atmospheric pressure chemical ionization
                (APCI) source as the detector. An autosampler was used to inject 50 flL of extracted sample
                supernatant onto an HPLC column. Liquid chromatography was performed with a Cohesive
                Technologies Aria TX-4 (S/N: SJCTX409) LC system with Waters Symmetry Cl8 5j.lm
                4.6x50mm columns using I 00% methanol as the mobile phase. After the analytes eluted and the
                detector window completed acquisition, the system was washed with 85% Mobile phase A and
                then re-equilibrated with Mobile phase B for a run time of 5 minutes. Mobile phase A was 0.1%
                formic acid in HPLC-grade water and mobile phase B was 100% methanol.

                 [0060] The flow of liquid solvent exiting the HPLC column entered the heated nebulizer
                interface of the Thermo Fiimigan LC·MS!MS analyzer. The solvent/analyte mixture was first
                converted to vapor in the heated tubing of the interface. The analytes, contained in the nebulized
                solvent, were ionized (a positive charge added) by the corona discharge needle of the interface,
                which applies a large voltage to the neb\Jlized solvent/analyte'mixture. The ions pass through the
                orifice of the instrument and enter the first quadrupole. Quadrupoles I and 3 (Ql and Q3) are
                mass filters, allowing selection of ions based on their mass to charge ratio (m/z). Quadrupole 2
                (Q2) is the collision cell, where ions are fragmented.

                                                                 18
         OLMR_279805.1




                                                                                                              QUESTMS-00000023
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 25 of 505 PageID #: 2851


                                                                                       Atty. Dkt. No. 034827-3603

                [0061] The first quadrupole of the mass spectrometer (Ql) selected for molecules with the mass
                to charge ratios of(protonated and dehydrated) 250HD2, 250HD 3 and 6D-250HD 3. Ions with
                these mlz ratios (sec table below) were allowed to pass into the collision chamber (Q2), while
                unwanted ions with any other mlz collide with the sides of the quadrupole and are eliminated.
                Ions entering Q2 collide with neutral Argon gas molecules and fragment. The fragment ions
                generated are passed into quadrupole 3 (Q3), where the fragment ions of250HD 2, 250HD3 and
                6
                 D·-250HD 3 were selected (see table below) and other ions are eliminated. The following mass
                transitions were used for detection and quantitation during validation:
                                   Table 1 Mass transitions for selected vitamin D metabolites
                                  Compound           Precursor Ion (m/z)       Fragment Ions (m/z)
                                   250HD2                      395.30             179.10, 251.30, 209.20
                                   250HDJ                      383.16                     211.35
                                  "D-250HD3                    389.20                     211.30



                [0062] As ions collide with the detector they produce a pulse of electrons that are converted to a
                digital signal. The acquired data is relayed to a computer, which plots counts of the ions
                collected versus time. The resulting mass chromatograms are similar to chromatograms
                generated in traditional HPLC methods.

                [0063] Area ratios of the analyte and internal standard (Hexadcuterated 25-Hydroxyvitamin 03,
                6
                    D-250HD3) peaks were used to construct calibration curves, which were th<.'tl used to calculate
                analyte concentrations. Using the calibration curves, the concentrations of 250HD2 and
                250HD3 were quantitated in the patient samples.



                Example 2; Intra-assay and Inter-assay Precisicm.
                [00641 Stock solutions of250HD2 and 250HDJ were added to pooled serum to produce a Low
                Pool (20-25 ng/mL of each metabolite), a Medium Pool (45-55 nglmL of each metabolite) and a
                High Pool (100-110 ng/mL). Pooled patient s~o"rum was used for the Medium and Low Pools,
                and stripped serum from Golden West Biologicals, Product #SP1070, was used for the Low
                Pool. Twenty aliquots from each of the Low, Medium and High Pools were analyzed in a single


                                                                  19
         OLMR_279805.1




                                                                                                              QUESTMS-00000024
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 26 of 505 PageID #: 2852


                                                                                Atty. Dkt. No. 034827-3603

                assay using the LC-MSIMS protocols described in Example I. The following precision values
                were determined:

                             T a bl c 2 I ntra-Assay V
                                                     ar Iat10n:
                                                           '    25Hd             . DlillOBD1:L
                                                                 - !l'~ roxyvttamm
                                                   Low            Medium                    rilib-   ·-
                                                 092804-L        092804-M             092804-H
                                       1           26.5            46.4                 103.3
                                       2            23.2             51.1                   96.7
                                       3            23.1             52.4
                                                                                  -         107.8
                                       4            21.6             50.3                   104.5
                                                                                      '''
                                       5            26.3             47.5                   96.2
                                       6            25.1             54.4                   98.5
                          !--··--·
                                       7            25.9             54.6                   100.0-
                                       8            21.9             50.1                   110.1
                                       9            23.4             50.8                   97.6
                                       10           23.5             53.2                   105.1
                                       11           22.2             52.9                   105.9
                                       12           24.0             54.6                   94.5 - -
                                       13           26.2             49.4                   93.4
                                       14           24.1             59.0                   113.0
                                       15           25.8             52.9                   112.4
                                       16           23.9             59.2                   113.4
                                       17           29.5             52.4                   107.7
                                       18           24.2             50.0                   115.5
                                       19           19.8             53.5                   114.9
                                                                 .
                                       20           26.3             60.2                   126.6
                             Average (ng/mL)        24.3             52.7                   105.9
                                     StdDev          2.2             3.6                     8.6
                                     CV(%)           9.0             6.9                     8.1




                                                            20
         DLMR_279805.1




                                                                                                          QUESTMS-00000025
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 27 of 505 PageID #: 2853


                                                                            Atty. Dkt. No. 034827-3603


                         Table 3. Intra-Assay Variation: 25-Hydroxyvitamin 0 3 (250HD 3)
                                               Low           Medium             High
                                            092804-L        092804-M         092804-f!_
                               1               22.7           43.6              99J
                                  2            22.4            45.3              93.5
                                  3            22.4            50,7              98.2
                                  4            21.0            40.1              95.9
                                  5            21.8
                                                      -        41.5              82.0
                                  6            20.8            42.2              97.4
                                  7            22.9            50.1              96.0
                                                                M-------~

                                  8            19.0            42.0             106.7
                                  9            21.8            44.2              96.6
                                10             23.4            49.5              94.9
                                l1             21.8            46.5              97.9
                        1---·
                                12             20.7            49.9
                                                                                 ·-------
                                                                                 87.1
                                13             25.4            44.7              85.5
                                14             24.5            48.0             101.5
                        f-----·
                                15             25.1            45.8             101.5
                                16             22.5            52.0             104.7
                                                                       ..
                                17             29.2            45.9             107.7
                                18             19.5            49.3             107.6
                                19             18.1            49.6             109.4
                                20
                                         -     24.8            49.3             116.1
                                                                                          """"
                         Average (ngfmL)       22.5            46.5              99.0
                             Std Dev           2.5              3.5               8.4
                             CV(%)             11.2             7.5               8.5
                                       ~·~--




                                                          21
         DLMRj79805.1




                                                                                                 QUESTMS-00000026
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 28 of 505 PageID #: 2854


                                                                                                   Atty. Dkt. No. 034827-3603

                [0065] Each of the Low, Medium and High Pools described above were also analyzed to
                detcm1ine inter-assay precision. Four aliquots from each pool were analyzed over five different
                assays using the LC-MS/MS protocols described in Example 1. The following precision values
                were detennined:
                                  Table 4. Inter-Assa}' Variation: 25-Hvdroxvvitamin D2{250HD1)
                                                         Low            Medium          High
                                                       092804-L        092804-M       092804-H
                                         1
                                                -        26.5            46.4           103.3
                                        2                              23.2                 51.1           96.7--
                                        3                              23.1                 52.4           107.8
                          f--·
                                        4                              21.6                 50.3           104.5
                           """'
                                        5                              26.3                 47.5           96.2
                                        6                              25.1
                                                                                  '""~·-
                                                                                            54.4           98.5
                                                                                                                   --
                                        7                              25.9                 54.6           100.0
                                        8                              21.9                 50.1           110.1
                                        9                              23.4                 50.8           97.6
                                        10                             23.5                 53.2
                                                                                                       ----105.1
                                                                                                           ---~-M'~'~~

                                        11                             22.2                 52.9           105.9
                                        12                             24.0                 54.6           94.5
                                        13    -                        26.2                 49.4           93.4
                            --······-···I;r                            24.1                 59.0           113.0
                                        15                             25.8                 52.9           112.4
                              16                                           23.9             59.2           113.4
                           --.7                                            29.5             52.4
                                                                                                       -   107.7
                                        18                             24.2                 50.0           115.5
                                                                                                   .
                                        19                                 19.8             53.5           114.9
                                        20
                                  Average (nglmL)
                                                    . ,.....,.,.,..,_,..   __
                                                                           26.3
                                                                           24.3
                                                                                            60.2
                                                                                            52.7
                                                                                                           126.6
                                                                                                           105.9
                                                                                   ·--··
                                      Std Dev                              2.2              3.6             8.6
                                      CV(%)                                9.0              6.9             8.1




                                                                                       22
         DLMR_279805.1




                                                                                                                         QUESTMS-00000027
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 29 of 505 PageID #: 2855


                                                                                                          Atty. Dkt. No. 034827-3603

                               Table 5. Inter-Assa Variation: 25-Hydroxyvitamin D, l250HD3)
                                                      Low                            Medium                   High
                                                   0928Q_4-L                        092804-M                092804-H
                                              1       22.7                            43.6                    99.1
                                                    '"""'"'"""'"'"""'"'
                                              2        22.4                           45.3                     93.5
                             ~-----···r-·-
                                                                      U~MUO-




                                                       22.4                           50.7                     98.2
                                              4        21.0                           40.1                     95.9
                                                                                                                       --
                                              5        21.8                           41.5                     82.0
                                              6        20.8                           42.2                     97.4
                                              7        22.9                           50.1                     96.0
                                              8         19.0                          42.0                    106.7
                                              9        21.8                           44.2                     96.6
                                              10       23.4                           49.5                     94.9
                                              11        21.8                          46.5                     97.9
                                              12       20.7                           49.9                     87.1
                                                                                                                       --
                                              13        25.4                          44.7
                                                                                                                -·--
                                                                                                               85.5
                                                     ...
                                              14         24.5                         48.0                     101.5
                                              15        25.1                          45.8                     101.5
                                              16    . 22.5                            52.0                     104.7
                                              17        29.2                          45.9                     107.7
                                              18         19.5                         49.3                     107.6
                                                                               ".
                                              19         18.1                         49.6                     109.4
                                              20        24.8                          49.3                     116.1
                                                                                             -"""~""""~

                              Average (nglmL)           22.5                          46.5                     99.0
                             '-------std Dcv              2.5                          3.5                      8.4
                                       CV(%)             11.2                          7.5                      8.5
                             ---~"~""m'"~'~
                                                                                             -




                                                                               23
         DLMR~ . .279805.1




                                                                                                                              QUESTMS-00000028
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 30 of 505 PageID #: 2856


                                                                                        Atty. Dkt. No. 034827-3603



                 Example 3: Ana!vtical Sensitivity: Limit of Detection and Limit ofQuantitation Studies.


                 (0066) To determine the limit of detection of the assay, blank diluent was analyzed 17 times
                 within a sin~le run using the LC-MS/MS protocols described in Example 1. The mean and
                 standard deviation were then calculated. The limit of detection was determined as 2 SD above
                 the mean of the blank peak area ratio based on a back calculation of peak area ratio against the
                 calibration curve. The limits of detection were as follows:

                                                         250HDz:         3.0nglmL
                                                         250HD3:         3.5 nglmL
                 [0067) To determine the limit of quantitation, stock solutions of250HD2 and 250HD3 were
                 used to generate standard curves with the following concentrations: 0, 2, 4, 8, 16, 32, 64 and 128
                 nglmL. The diluted samples of the standard curve were analyled in quadruplicate over five
                 assays using the LC-MS/NIS assay described in Example 1. The results of the study were as
                 follows:



                          Table 6. Limit of Quantitation Study Results: 25-llydroxyvitamin Dz (25011Dl)

                                      #1     #2          #3        #4           #5
                                                                                                    Summary
                                      -1.2   -1.3        -0.5      -1.2         -1.1        Average (ng/mL)   -1.0

                    0                 -1.1   -1.4        -0.9      -1.3         -0.7   Standard Deviation     0.6
                 ng/mL                -1.1   -1.5        -0.8      NA           -2.6          C ofV (%)       59.0
                                      0.4    ·1.7        -0.6      -0.5         -0.6         Accuracy(%)      N/A
                                      3.1    2.3         2.0       2.1          3.3         Average (nglmL)    1.9
                             '"""'"
                                      2.1    2.7
                                                    --   2.1       2.4          1.9    Standard Deviation     0.6
                                                                                                                      -
                    2
                 ng/mL                1.1                1.9                                  C ofV (%)       33.7
                                                                                                                   ···-
                                             1.9                   0.9          1.3
                                      1.2    1.1         2.1       1:8          1.4          Accuracy(%)      103.9
                                      3.5    3.9         5.0       4.5          4.8         Average (ng/mL)    3.9

                    4                 4.0    3.0         3.8       3.8          4.7    Standard Deviation     0.7
                  ng/mL               36     2.9         2.8       3.1                        C ofV (%)       17.1
                                                                                2.0*   ..
                                      4.1    4.6         4.5       4.4           3.7         Accuracy(%)      101.7

                                                                   24
         DLMR,_279805.1




                                                                                                              QUESTMS-00000029
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 31 of 505 PageID #: 2857


                                                                                                             Atty. Dkt. No. 034827-3603


                              10.2           9.1            9.1            8.8             9.8               Average (ng/mL)              8.6
                              7.8            8.1            7.9            8.4             9.0
                                                                                                  ··- !-Standard Deviation                0.8
                   8
                                                                    ""----;;-"';··- 1"---.::·
                nglmL         8.6            8.3            7.4            8.4             7.5                         C ofV (%)          9.3
                              10.2           8.4            8.0            8.1             8.6                   Accuracy(%)             93.2
                              16.0           14.8           14.4           16.7           18.3               Average (nglmL)             16.0
                              15.5           15.6           15.3           16.7           16.8           Standard Deviation               1.1
                   16
                 nglmL        16.6           16.7           16.8           15.8           15.2                         C ofV (%)          7.1
                              14.1           17.6           16.1           16.7           14.1                    Accuracy(%)
                                                                                                                                          --·-
                                                                                                                                         100.1
                              31.3          39.9*           29.9           33.2           32.7               Average (nglmL)             31.8
                                                                                                                                                 ·-
                              31.7           30.5          ·32.4           34.0           32.5           Standard Deviation               1.9
                   32
                nglml.        29.5           31.2           30.2           35:7- r--··-·-··
                                                                                       28.7                            C ofV (%)          6.0
                              32.9           34.7           32.4           30.8           29.2                   Accuracy(%)             100.7
                              66.5           62.2           68.5           62.6           68.8               Average (nglmL)             64.6



                          BEE
                   64                        67.8           67.3           58.9           61.5           Standard Deviation               3.2
                                                                                                      "'""
                                                                                                             ......,
                 nglmL           4           61.4           63.7           63.5           61.3                         CofV (%)           4.9
                              63.7           60.7           65.4           70.8           65.9                   Accuracy (%)            99.1
                             125.1          128.2          123.4          127.8           124.1              Average (nglmL)             126.9
                             127.6          134.4          127.3          128.4           132.1          Standard Deviation               3.5
                  128
                 nglmL                                                                                                             -- --2.8'"''''
                             128.9          124.5          128.5          126.5           131.7                        C ofV (%)
                             126.1          119.7          127.9          121.2           125.0                  Accuracy(%)             100.8



                         Table 7. Limit of Quantitation Study Results: 25-Hydroxyvitamin D3 (250HD3)

                             Day#l          Oay#2           Ouy#3         Day#4           Day#5
                           (11/19/04-1)   (11/19/04-2}   (ll/ZZ/04·1)   (11/23/04-1)   (11123/04-2)
                                                                                                                            Summary
                              -0.5           -0.9           -0.3            0.2            -0.6              Average (ng!mL)              -0.7
                              -0.7            ·1.3           0.~           -1.1            -1.0          Standard Deviation               0.6
                   0
                 nglmL         0.0           -1.0           -Ll            -1.3            0.6               c ofv'(%)""""'"             86.4
                              -0.3           -1.5
                                                         ·---·---
                                                            -Ll
                                                                  1--
                                                                           -0.8            -1.0                   Accuracy(%)            N/A
                               2.6            1.5            2.4            2.5             1.7              Average (nglmL)              1.9
                                                                        '~-~-·'
                               1.7            0.9            3.2            2.2             1.9          Standard Deviation               0.6
                    2
                 ng/mL         1.8            1.8            2.0            1.1            2.2                         C ofV (%)          31.4
                               l.3            2.4            1.5            1.1            2.5                     Accuracy(%)           104.7

                                                                           25
         DLMR_279805.1




                                                                                                                                          QUESTMS-00000030
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 32 of 505 PageID #: 2858


                                                                                                        Atty. Dkt. No. 034827-3603

                              3.9       3.5          4.8               4.0                      3.4     Average (nglmL)         3.8

                  4
                              3.0       4.1          3.1               3.9                      3.8     Siandard Deviation      0.8
                nglml,        4.5       3.7          2.9               3.5                      2.4        CofV (%)            19.7
                          r---··                                                                                               104.("'-
                              4.0       5.2          3.8               3.8                      5.5       Accuracy (%)
                              10.3      9.3          7.2               8.4                      8.6     Average (nglmL)         8.7
                              10.6      8.5          7.2              10.0
                                                                             ·"-"""-
                                                                                       -····9.6·        Standard Deviation      1.1
                   8
                ng/~          7.4       10.3
                                               -     9.0               9.4                      8.4        CofV(%)             13,1
                              9.3       7.7          8.5               7.6                      6.8       Accuracy (%)         91.9
                              15.9      15.6         16.2              18.6                     17.1    Average (nglmL)        16.0
                              13.8      16.3         14.0              17.2                     15.3    Standard Deviation      1.4
                  16
                nglmL         15.6      16.1         15.1             18.8                      16.1       CofV(%) - - -·-"-::--
                                                                                                                          8.5
                                                                         ·~~~


                              14.8      17.2         17.0              14.3                     15.3      Accuracy(%)          99.9

                              31.1      35.8         29.6             32.8                      28.0    Average (nglmL)        31.7
                                                             ---·-··
                              30.8      29.9         31.8             33.0                      32.8    Standard Deviation      1.9
                   32     _,,........
                ngl~          31.6      30.9         29.5             35.7                      31.2       CofV(%)              6.2
                              31.0      34.2         31.8             30.6                      31.7      Accuracy(%)          101.0
                              65.9      64.6         64.4             64.8                      67.8     Average (nglmL)       64.8
                                                             ·-"""~




                   64
                              67.4      62.9         62.4             60.7                      57.2    Standard Deviation      3.1
                 nglmL        68.9      64.2         62.1             64.0                      64.7       CofV (%)             4.8
                              63.2      64.2         66.8             67.7                      7l.l      Accuracy(%)          98.8

                             128.9      124.5        126.4            125.3                     122.8    Average (nglmL)       127.1
                                                                                        """""
                             129.7      135.7        128.3            125.9                     128.7   Standard Deviation      4.7
                  128                           ..
                 nglml,      125.5      123.3        127.2            127.7                     135.4       C ofV (%)           3.7
                          -r2n          121.8        137.8            121.4                     124.1     Accu~;~y.(%)
                                                                                                                         ..,
                                                                                                                               100.7




                Example 4: Assay Reportable Range and Linearity.


                (0068] To establish the linearity of the vitamin D metabolite LC-MS/MS assay, a MultiProbe
                automated liquid handler robot independently constructed two standard curves by serially
                diluting a stock solution containing 128 ng/mL 250HD2 and 128 ng/mL 250HD3 in 250HD
                with a solution of 5% Bovine Serum Albumin Fraction V dissolved in O.OlM PBS. The standard

                                                                       26
         OLMR_279805.1




                                                                                                                                QUESTMS-00000031
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 33 of 505 PageID #: 2859


                                                                                       Atty. Dkt. No. 034827-3603

                curve samples were analyzed using the LC-MS/MS protocols described in Example 1. This
                process routinely produced standard curves with R2 values of0.99 or higher for each analyte for
                the range of 4- 128 ng!mL.

                [0069) To determine whether patient samples can also be diluted in a linear fashion, a total of
                eight samples were serially diluted with 250HD diluent. Two samples were patient pools
                (Medium and High Control Pools), three were patient samples with high 250HD 2 values and
                three were patient samples with high 250HD3 values. All sampl¢s were analyzed using the LC·
                MS/MS protocols described in Example 1. As shown in figure I and figure 2, each sample
                diluted in a linear fashion (R2 > 0.98), demonstrating the linear range of the assay.

                [0070) Additionally, solutions of250HD2 and 25HODl at 512 ng!mL in 5% Bovine Serum
                Albumin Fraction V dissolved in O.OIM PBS were prepared and then serially diluted to 8 ng!mL
                Each sample was extracted and run it1 duplicate using the LC-MS/MS protocols described in
                Example 1. As shown in figure 3, each of these curves was linear (R2 > 0.99).

                Example 5: Accuracy of LC-MS/MS Vitamin D Assay.
                [0071) The stock solutions of250HD2 and 250HD 3 were quanti.fied based upon the absorbance
                of the concentrated (1 0-50 Jlg/mL) stock solutions in the ultraviolet spectrum. The cis-triene
                chromophore present in all vitamin D compounds has a peak absorbance of 264 nm, which is
                dependent upon the analyte concentration. The molar extinction coefficient of 18.3 mM' 1cm' 1
                was determined using purified, dessicated ergocalciferol and cholecalciferol and was used to
                determine the concentration of stock solutions for 250HD2 and 250HD 3.

                 [0072) To determine the ability to recover vitamin D metabolites from spiked serum samples,
                three patient pools with known levels of 250HD2, 250HD3 were spiked with two levels of
                250HD2, 250HDJ and both 250HD2 and 250HD3 together. Each sample was extracted and run
                in duplicate using the LC-MS/MS protocols described in Example 1. The recovery was
                calculated by dividing the expected result by the observed result.




                                                                 27
         DLMR_279805.1




                                                                                                             QUESTMS-00000032
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 34 of 505 PageID #: 286


                                                                                        Atty. Dkt. No. 034827-3603

                     T a bl e 8. Recoveryof25 •htvcd roxv.atc
                                                         1 dl             a o 1 es f rom~ikd
                                                                   'D me tbl't
                                                              vtanun                       e S81l!_(>ICS.
                                                 250HD2         250HD3         250HD2          250HD3
                                                 (nglmL)        (nglmL)     (% Recovery)     (%Recovery)

                Pool#!                                       58               51         .                             .
                Pool#!+ 20 nglmL 250HD2                      75               52        104                            -
                Pool#!+ 20 nglmL 250HD3                      52               68         .                           105
                Pool#!+ 20 nglmL of both                     72               68        109                          105
                Pool#l+ 50 ng!mL 250HD2                      104              50        105                            -
                Pool# I+ 50 nglmL 250HD3                     56               109        -                            93
                                                                                                   '""""
                Pool# I+ 50 nglmL of both                    104              110       104                           92


                                                           250HD2        250HD3       250HD2                   250HD3
                                                           (nglmL)       (ng!mL)    (% Recovery)             (% Recovery)

                Pool#2                                       53               47         .                             -
                Poo1#2+ 20 ng!mL 250HD2                      76               51        97                             .
                Pool#2+ 20 ng!mL 250HD3                      52               66         .                           101
                Pool#2+ 20 ng/mL of both         --          70               65        105                          103
                Pool#2+ 50 nglmL 250HD 2                                                                   ···-··············-··---·-
                                                             107              53        96
                                                                                         .
                                                                                                     EE
                Pool#2+ 50 nglmL 250HD 3                     57               109
                Poo1#2+ 50 nglmL of both                     100              105       103



                                                           250HD2        250HD3       2SOHD2                     250HDJ
                                                           (nglmL)       (ng!mL)    (% Recovery)              (% Recovery)

                                                                                         .
                                   •m•~•M~
                                             '""""""""~"

                Pool#3                                       53               47                                       -
                Pool#3+ 20 nglmL 250HD2                                                                                .
                Poo1#3+ 20 ng!mL 250HD3
                                                             69
                                                             55
                                                                     L        44
                                                                              75
                                                                                        106
                                                                                         .                            90
                Pool#3+ 20 ng!mL of both                     74               69         98                           97
                Pool#3+ 50 ng/mL 250HD2                      96               48        107                            .
                Pool#3+ 50 ng/mL 250HD3                      53               114        -                            85
                Pool#3+ 50 ng/mL of both                     105              113        98                           85

                                                                         28
         DLMR_279805.1




                                                                                                                           QUESTMS-00000033
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 35 of 505 PageID #: 2861


                                                                                         Atty. Dkt. No. 034827-3603



                Example 6: Comparison LC-MSIMS vitamin D metabolite assay and RIA procedures.
                [0073) A total of 1,057 patient samples were assayed using the LC-MSIMS methods described
                in Example I and a vitamin D radioimmunoassay commercially available from DiaSorin. Figure
                4 shows the correlation between detection of total 25-hydroxyvitamin Dusing the LC-MS/MS
                assay and a commercially available radioimmunoassay kit; the R2 value was 0.5082 with a slope
                of0.9684.

                Example 7: Selectivity of the LC-MS!MS assay.
                [0074) Samples containing various commercially available vitamin D metabolites and
                analogues at a concentration of 100 ng/mL were prepared. The samples were extracted and run
                in duplicate using the LC-MSIMS methods described in Example 1. None of the tested
                compounds exhibited detectable cross reactivity in the 250HD2 and 250HD3 assays.

                 Table 9. Cross-Reactivity of the LC-MS/MS method with various vitamin D analogues and
                                                           metabolites.
                                                       Compound      Cross-Reactivity Cross-Reactivity
                                                       Mass (Da)        (250HDl)         (250HD3)
                        25-Hydroxyvitamin D2              412            (100%)             ND
                              · (250HDz)
                        25-Hydroxyvitamin D3              400              ND             (100%)
                              . (250HDj) ·--::..--:- 1--
                    Internal Standard ('D-250HDlL         406              ND               ND
                      Vitamin D2 (Ergocalciferol)         396              ND               ND
                         Vitamin D3 (Cholecalciferol)          384        --·   ND                     ND
                   1---·                                                                              -N'D--
                                    lt;V,25(0H}zDz             428              ND
                                    it;V,25(0H)2D 3            416              ND                    ND
                   r---·-············"""""''"""""""""""'
                                    25,26(01-I)aDl             416              ND                    ND
                         IO:(OH)D2 (Doxercalciferol)
                                                           -   412              ND                    ND•
                           l0:(0H)D3 (Alfacalcidiol)           400              ND                    ND--
                                                                                     """""-"




                [0075] The contents of the articles, patents, and patent applications, and all other documents
                and electronically available information mentioned or cited herein, are hereby incorporated by
                reference in their entirety to the same extent as if each individual publication was specifically
                and individually indicated to be incorporated by reference. Applicants reserve the right to
                physically incorporate into this application any and all materials and information from any such
                articles, patents, patent applications, or other physical and electronic documents.

                                                                     29
         OLMR_279805.1




                                                                                                              QUESTMS-00000034
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 36 of 505 PageID #: 286


                                                                                        Atty. Dkt. No. 034827·3603

                [0076] The inventions illustratively described herein may suitably be practiced in the absence of
                any element or elements, limitation or limitations, not specifically disclosed herein. Thus, for
                example, the terms "comprising'', "including," containing", etc. shall be read expansively and
                without limitation. Additionally, the terms and expressions employed herein have been used as
                terms of description and not of limitation, and there is no intention in the usc of such terms and
                expressions of excluding any equivalents of the features shown and described or portions thereof,
                but it is recognized that various modifications are possible within the scope of the invt.'lltion
                claimed. Thus, it should be understood that although the present invention has been specifically
                disclosed by preferred embodiments and optional features, modification and variation of the
                inventions embodied therein herein disclosed may be resorted to by those skilled in the art, and
                that such modifications and variations are considered to be within the scope of this invention.

                [0077) The invention has been described broadly and generically herein. Each of the narrower
                species and sub generic groupings falling within the generic disclosure also form part of the
                invention. This includes the generic description of the invention with a proviso or negative
                limitation removing any subject matter from the genus, regardless of whether or not the excised
                material is specifically recited herein.

                [0078) Other embodiments are within the following claims. In addition, where features or
                aspects of the invention are described in terms of Markush groups, those skilled in the art will
                recognize that the invention is also thereby described in terms of any individual member or
                subgroup of members of the Markush group.




                                                                  30
         DLMR_279805.1




                                                                                                                QUESTMS-00000035
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 37 of 505 PageID #: 2863


                                                                                         Atty. Dkt. No. 034827-3603


                 THAT WHICH IS CLAIMED IS:


                 1.        A method for determining the presence or amount of a vitamin 0 metabolite in a sample
                 by tandem mass spectrometry, comprising:
                           (a) generating a protonated and dehydrated precursor ion of said vitamin D metabolite;
                           (b) generating one or more fragment ions of said precursor ion; and
                           (c) detecting the presence or amount of one or more of said ions generated in step (a) or
                 (b) or both and relating the detected ions to the presence or amount of said vitamin D metabolite
                 in said sample.

                 2.        The method of claim 1, wherein said sample is subjected to a purification step prior to
                 ionization.

                 3.        The met11od of claim 2, wherein said purification step comprises chromatography.

                 4.        The method of claim 3, wherein said chromatography comprises high performance liquid
                 chromatography (HPLC).

                 S.        The method of claim 2, wherein said purification step comprises protein precipitation.

                 6.        The method of claim 5, wherein said purification step docs not include high turbulence
                 liquid chromatography (HTLC).

                 7.        The method of claim 2, wherein said purification step comprises chiral chromatography.

                 8.        The method of claim 1, wherein said sample or said vitamin D metabolite is not subjected
                 to gas-chromatography prior to said ionization step.

                 9.        The method of claim I, wherein said vitamin 0 metabolite is one or more vitamin 0
                 metabolites selected from the group consisting of25-hydroxyvitamin D3, 25-hydroxyvitamin 0 2 ,
                 1,25-dihydroxyvitamin D1 and 1,25·dihydroxyvitamin 0 2 .

                 10.       The method of claim 1, wherein said vitamin D metabolite is 25-hydroxyvitamin 0 3•




                                                                   31
         OI.MR_279805. 1




                                                                                                                QUESTMS-00000036
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 38 of 505 PageID #: 2864


                                                                                       Atty. Dkt. No. 034827-3603


                11.      The method of claim 10, wherein said precursor ion has a mass/charge ratio (mfz) of
                about 383.16.

                12.      The method of claim 11, wherein said precursor ion has a mass/charge ratio (m/z) of
                about 383.16, and said one or more fragment ions comprise a fragment ion with an m/z of about
                211.35.

                13.       The method of claim 1, wherein said vitamin D metabolite is 25-hydroxyvitamin 0 2 •

                14.       The method of claim 13, wherein said precursor ion has a mass/charge ratio (mfz) of
                about 395.30.

                IS.       The method of claim 13, wherein said precursor ion has a mass/charge ratio (m/z) of
                about 395.30, and said one or more fragment ions comprise one or more ions selected from the
                group consisting of ions with a m/z of about 179.10, about 209.20, and about 251.30.

                16.       The method of claim 1S, wherein said one or more fragment ions comprise two or more
                ions selected from the group consisting of ions with a m/z of about 179.10, about 209.20, and
                about 251.30.

                17.       The method of claim 1, wherein said vitamin D metabolite is 1,25-dihydroxyvitamin 0 2•

                18.       A method for determining the presence or amount of two or more vitamin D metabolites
                in a sample in a single assay, said method comprising:
                          (a)    ionizing said two or more vitamin D metabolites, if present in said sample, to
                generate protonated and dehydrated precursor ions specific for each of said two or more vitamin
                D metabolites;
                          (b)    generating one or more fragment ions of each of said precursor ions; and
                          (c)    detecting the presence or amount of one or more of said ions generated in step (a)
                or (b) or both and relating the detected ions to the presence or amount of said two or more
                vitamin D metabolites in said sample.

                 19.      The method of claim 18, wherein said sample subjected to a purification step prior to said
                ionization step.


                                                                  32
         DLMR_279805.1




                                                                                                              QUESTMS-00000037
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 39 of 505 PageID #: 2865


                                                                                      Atty. Dkt. No. 034827-3603

                20.      The method of claim 19, wherein ~aid purification step comprises chromatography.

                21.      The method of claim 20, w]Jcrcin said chromatography comprises is high performance
                liquid chromatography (HPLC).

                22.      The method of claim ·19, wherein said purification step comprises protein precipitation
                and does not include high turbulence liquid chromatography.

                23.      The method of claim 18, wherein said sample or said two or more vitall!-in D metabolites
                are not subjected to gas-chromatography prior to said ionization step.

                24.      The method of claim 18, wherein said vitamin D metabolites comprise 25-
                hydroxyvitamin D3 and 25-hydroxyvitamin D2 •

                25.      The method of claim 24, wherein the precursor ion of 25-hydroxyvitarnin D 3 has a
                mass/charge ratio (m/z) of about 383.16 and the precursor ion of 25-hydroxyvitamin D2 has a
                mass/charge ratio (rn/z) of about 395.30.

                26.      The method of claim 25, wherein the one or more fragment ions for 25-hydroxyvitarnin
                D3 comprise an ion with an rn/z of about 383.16.

                27.      The method of claim 25, wherein the one or more fragment ions for 25-hydroxyvitamin
                D 2 comprise one or more ions selected from the group consisting of ions with a m/z of about
                 179.10, about 209.20, and about 251.30.

                28.      The method of claim 18, wherein said two or more vitamin D metabolites comprise one
                or more vitamin D metabolites selected from the group consisting of 25-hydroxyvitamin D3, 25-
                hydroxyvitamin D2, 1,25-dihydroxyvitamin D3 and 1,25-dihydroxyvitamin D2 •

                29.      The method of claim 18, wherein said two or more vitamin D metabolites comprise 1,25-
                dihydroxyvitarnin D.3 and 1,25-dihydroxyvitamiri D2.




                                                                 33
         OLMR_279S05.1




                                                                                                             QUESTMS-00000038
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 40 of 505 PageID #: 2866


                                                                                   Atty. Dkt. No. 034827-3603

                                                ABSTRACT OF THE INVENTION

                          Provided are methods of detecting the presence or amount of a vitamin D metabolite
                in a sample using mass speetrometry. The methods generally comprise ionizing a vitamin D
                metabolite in a sample and detecting the amount of the ion to determine the presence or amount
                of the vitamin D metabolite in the sample. Also provided are methods to detect the presence or
                amount of two or more vitamin D metabolites in a single assay.




                                                               34
         OLMR_279805.1




                                                                                                          QUESTMS-00000039
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 41 of 505 PageID #: 2867




                                                                     FIGURE 1
             .--------·-------···------·-·--·-·----------
                                           Linearity of Two Pools and Three Samples
                                                            250H02
                                                                                                       •High
                  180-r-------------------------------~                                                •MedQC
                  160 "-----···--·----------······--··-·--···--·""""'_________ ---··---                  Patient Sample #1

              ::J 140 .
               E 120 · ----------------·-- -- --··- ...., .::....... _   ..,:.:;:.:.....____. . ,...
              ]: 100              _________., _______ _

              s    80. · - - - - - - -
                                                                                                       •   R2=0.997
              ~    60   ·!-------------------------;--
                                                                                                       •   R2 =0.997
                   40                                                                                  A
                   20 ··t-··--:·-,:-"''i =--==----                                                         R2 = 0.993
                                                                                                       X
                     0~~~--~------~--~_j                                                               ~   R2=0.972
                                                 <· Increasing 2·fold Dilutions
                                               ----------------·-· -·---·




                                                                           BEST AVAILABLE COPY

                                                                                                                             QUESTMS-00000040
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 42 of 505 PageID #: 2868




                                                  FIGURE2




                    100
                             Linearity of Two Pools and Three Samples
                                              250H03
                                                                +HighQC
                    120 . - - - - - - - - - - - - - - - - - - , •Med QC

                                                                  L,
                                                                  x    Pat.ie·n· ' . Samp.
                                                                       Patient       Sample
                                                                                            d
                                                                                           le. #5
                                                                                               #4.
              ::;                                                 x Pa~~~ll_! ~amp~_!.6
               e so --··------·---------·
              ]:
              ..,   60                                             •       R2 = 0.993
              c
              ~     40 _______,,.-~~--                             •       R2=0.999
              N
                                                                   X
                                                                           R2=0.998
                    20
                                                                   X       R2"'

                                <- Increasing 2·fold Dilutions




                                                        BEST AVAILABLE COPY

                                                                                                     QUESTMS-00000041
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 43 of 505 PageID #: 2869




                                                   FIGURE3


                                 Linearity of High Dose 250HD Standards

                       &mr---------------------·----------~


                       500


                 j     400

                 Q

                 ~     300
                 1li
                 ~ 200t-~---·'·~------~--~"-.,C.
                 <



                         0~--~~---.-----r----.-----,----4
                             0   100       200      300      400   500    600
                                          Expected 250HD (ng/ml)




                                                   BEST AVAILABLE COPY


                                                                                QUESTMS-00000042
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 44 of 505 PageID #: 2870




                                       FIGURE4



                             25-Hydroxyvitamin 0 Correlation
                                       (n   =1,057)            y = 0.9684x
                                                               R2 = 0.5082




                     0       30         60            90       120           150
                                    LC·MS/MS (ng/mL 250HD)




                                   BEST AVAtLABLE COPY

                                                                                   QUESTMS-00000043
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 45 of 505 PageID #: 2871



                Application Data Sheet


                Application Information


                Application Type::                          Regular
                Subject Matter::                            Utility
                Suggested classification::
                Suggested Group Art Unit::
                CD·ROM or CD·R?::                           None
                Computer Readable Form (CRF)?::             No
                Title::                                     METHODS FOR DETECTING VITAMIN D
                                                            METABOLITES BY MASS
                                                            SPECTROMETRY
                Attorney Docket Number::                    034827-3603
                Request for Early Publication?::            No
                Request for Non-Publication?::              No
                Suggested Drawing Figure::
                Total Drawing Sheets::                      4
                Small Entity?::                             No
                Petition Included?::                        No
                Secrecy Order in Parent Appl.?::            No



                 Applicant Information



                Applicant Authority Type::         Inventor
                 Primary Citizenship Country::     UK
                 Status::                          Full Capacity
                 Given Name::                      Nigel
                 Family Name::                     Clarke


                                                        Page# 1                   Initial 03/21/06
         DLMR_282136.1




                                                                                           QUESTMS-00000044
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 46 of 505 PageID #: 287
        ,

                City of Residence::              Oceanside
                State or Province of             CA
                Residence::
                Country of Residence::           us
                Street of mailing address::      862 Masters Drive
                City of mailing address::        Oceanside
                State or Province of mailing     CA
                address::
                Postal or Zip Code of mailing    92057
                address::


                Applicant Authority Type::       Inventor
                Primary Citizenship Country::    us
                Status::                         Full Capacity
                Given Name::                     Brett
                Family Name::                    Holmquist
                City of Residence::              Mission Viejo
                State or Province of             CA
                Residence::
                Country of Residence::           us
                Street of mailing address::      21858 Bahamas
                City of mailing address::        Mission Viejo
                State or Province of mailing     CA
                address::
                 Postal or Zip Code of mailing   92692
                address::


                Applicant Authority Type::       Inventor
                 Primary Citizenship Country::   KR
                 Status::                        Full Capacity
                 Given Name::                    Kwang-Ja


                                                      Page# 2        Initial 03/21/06
         DLMR_282138.1




                                                                              QUESTMS-00000045
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 47 of 505 PageID #: 287



                Family Name::                   Lee
                City of Residence::             Irvine
                State or Province of            CA
                Residence::
                Country of Residence::          US
                Street of mailing address::     10 Apple Way


                City of mailing address::       Irvine
                State or Province of mailing    CA
                address::
                Postal or Zip Code of mailing   92602
                address::


                Applicant Authority Type::      Inventor
                Primary Citizenship Country::   US
                Status::                        Full Capacity
                Given Name::                    Richard E.
                Family Name::                   Reitz
                City of Residence::             San Clemente
                State or Province of            CA
                Residence::
                Country of Residence::          us
                Street of mailing address::     3710 Calle Fino Clarete
                City of mailing address::       San Clemente
                State or Province of mailing    CA
                address::
                Postal or Zip Code of mailing   92673
                address::




                                                      Page# 3             Initial 03/21/06
         OLMR_282138.1




                                                                                   QUESTMS-00000046
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 48 of 505 PageID #: 2874



                   Correspondence Information


                   Correspondence Customer Number::             30542
                   E-Mail address::                             PTOMaiiSanDiegoNorth@foley.com


                   Representative Information


               J   Representative Customer Numb~-3-05_4_2_____--L..I.------------'


                   Domestic Priority Information


                   Application::      Continuity Type::           Parent               Parent Filing
                                                                  Application::        Date::
                                                                                                  -~~"·---·
                   This Application   Continuation in part of     11/101,166           4/6/2005
                                                                                                       ···--

                   Foreign Priority Information


                   Country::               Application             Filing Date::       Priority Claimed::
                                           number::
                           '.



                   Assignee Information


                   Assignee Name::                              Quest Diagnostics Investments Incorporated




                                                           Page# 4                           Initial 03/21/06
         OLMR.2S2138.1




                                                                                                       QUESTMS-00000047
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 49 of 505 PageID #: 2875




                                  IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
             c
             u,
             ~ Applicant:             Clarke, et al.
             d
                  Title:              METHODS FOR DETECTING                             CERTIFICATE OF EXPRESS MAILING
                                                                                 l hmby certify !.bat this e.on:e~poaden~e is being deposited wilh lbe
                                      VITAMIN D METABOLITES                      United Swes PO.'Jtal Service's ~E:.:press Mail Post Office To
                                                                                 Altd.ressee,. ~etvice \..Ull.b' 31 C.f'Jl f 1.10 (In the dtlte iDdi.cated
                                      BY MASS SPECTROMETRY                       fx!l()w and is addres,sed to: Commluhliler fur P#t~ntll:, r.o, IXIx
                                                                                 1450, AJ~11H&.tlill. VA ll3tJ..t450.


                  Prior Appl. No.:    111101,166                                         EV 727839163 US                              3/21/2006
                                                                                 -T.,ei;;,,~,
                                                                                           ..~,,\~tai.'inrF:._,.,.::il';;iNu'::::mi::,.,:i")--ifi(o:ate (lfOePQS~

                  Prior Appl.
                  Filing Date:        4/6/2005

                  Examiner:           Unknown

                  Art Unit:           1614

                                              CONTINUING PATENT APPLICATION
                                                   TRANSMITTAL LETTER

                    Commissioner for Patents
                   '·P.O. Box 1450
                  'Alexandria, VA 22313-1450

                  Sir:

                           Transmitted herewith for filing under 37 C.F.R. § 1.53(b) is a:

                           [ ] Continuation    [ ] Division [X] Continuation-In-Part (CIP)

                  ofthe above-identified copending prior application in which no patenting, abandorunent, or
                  termination of proceedings has occurred. Priority to the above-identified prior application is
                  hereby claimed under 35 U.S.C. § 120 for this continuing application. The entire disclosure of
                  the above-identified prior application is considered as being part of the disclosure of the
                  accompanying continuing application and is hereby incorporated by reference therein.

                  Enclosed are:

                           [X]    Application Cover Sheet (1 page).



                                                                   ·1-
         DLMR_282130. 1




                                                                                                                                                 QUESTMS-00000048
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 50 of 505 PageID #: 2876



                                                                                     Atty. Dkt. No. 034827-3603

                         [ X]   Description, Claim(s), and Abstract (34 pages).·



                         [X]    Fonnal drawings (4 sheets, Fi!,,>Ures 1·4).

                         [X]    Application Data Sheet (37 CFR 1.76).

                         [X]    Return postcard.



              · The filing fee is calculated below:


                                Number          Included        Extra                 Rate                 Fee
                                Filed                 in                                                  Totals
                                               Basic Fee
                Basic Filing                                                       $300.00             $300.00
                Fee
                Search Fee                                                         $500.00             $500.00
                .Examination                                                       $200.00             $200.00
                Fee
               'size Fee            38             100       = 0          X        $250.00               $0.00
                Total               29             20        =9           X         $50.00             $450.00
                Claims:
                Independents        2                 3      =0           X        $200.00               $0.00

                If any Multiple Dependent Claim(s) present:               +        $360.00                $0.00
                Surcharge under 37 CFR 1.16(e) forlate filing of          +        $130.00    --~$::-::1~30:00
                Executed Declaration and late payment of filing tee
                                                                            SUBTOTAL:               $1580.00
                         [ ]               Small Entity Fees Apply (subtract Yz of above):                    0
                                                                   TOTAL FILING FEE:                $1580.00
                Assignment Recordation Fee:                           +             $40.00        _ __,_$0.. 00
                Processing Fee under 37 CFR 1.17(i) for Late Filing +             $130.00              $0.00
                of English Translation of Application:



                [ X ] The required filing fees are not enclosed but will be submitted in response to the Notice
                      to File Missing Parts of Application.


                                                                   -2·
         DLMR_282130.1




                                                                                                           QUESTMS-00000049
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 51 of 505 PageID #: 2877



                                                                                       Atty. Dkt. No. 034827-3603



                [ X ] The Commissioner is hereby authorized to charge any additional fees which may be
                         required regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any
                         overpaym.ent, to Deposit Account No. 50·0872. Should no proper payment be enclosed
                         herewith, as by a check being in the wrong amount, unsigned, post-dated, otherwise
                         improper or informal or even entirely missing, the Commissioner is authorized to charge
                         the unpaid amount to Deposit Account No. 50-0872.

                         Please direct all correspondence to the undersigned attomey or agent at the address
                indicated below.

                                                                     RespeCtfully submitted,


                Date     )/tq;J ::>-1 , t () 0 6
                 FOLEY & LARDNER LLP                                     Richard J. arburg (Reg. no. 32,327)
                'Customer Number: 30542                                  Attomey for Applicant
                 Telephone:  (858) 847-6722 .                            By Barry S. Wilson (Reg. No. 39,431)
                 Facsimile:  (858) 792-6773




         DLMR_282130.1




                                                                                                               QUESTMS-00000050
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 52 of 505 PageID #: 287


                                                                                                                                                             PTO/SB/06 (12·04)
                                                                                                                          Approved for use through 713112006. OMB 0651-0032
                                                                                                    U.S. Patent and Trademark Office; US. DEPARTMENT OF COMMERCE
                     Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of Information unless it displays a valid OMB control number.
                              PATENT APPLICATION FEE DETERMINATION RECORD
                                                       Substitute for Form PT0-875
                                                                                                                                            11386215
                                  APPLICATION AS FILED- PART I                                                                                              OTHER THAN
                                                              (Column t)                 (Column 2)                  SMALL ENTITY           OR              SMALL ENTITY

                                 FOR                       NUMBER FILED              NUMBER EXTRA                 RATE I$        FEE 3                RATE($)         FEE $
         BASIC FEE
         131 CFR 1.16(e), (b), Or(¢)                                                                                                                                  300
         SEARCH FEE
         (31 CFR 1.16(k), (I), or(ml)                                                                                                                                 500
         EXAMINATION FEE
         (31 CFR 1. 16(o), (p), or (q))                                                                                                                               200
         TOTAL CLAIMS
         (31 CFR 1.16@
         INOEPENOoNT CLAIMS
         (31 CFR 1.16(0))
                                                         29
                                                          2
                                                                       minus 20

                                                                        minus 3
                                                                                     .           9                X$25•

                                                                                                                  X$100•
                                                                                                                                            OR
                                                                                                                                                      X$50•

                                                                                                                                                      X$200•
                                                                                                                                                                      450

                                                       If the specification and drawings exceed 100
             APPLICATION SIZE                          sheets of r;mper, the application s!ze fee (jue Is
             FEE                                       $250 ($125 for small entity} for eal!:t1 additional
             (31CFR 1.16(S))                           50 sh!H'.!ts or frsctlon thereof, See
                                                       35 U.S.C. 41(a)(1)(G)•nd 31 CFR
             MULTIPLg        OEPEND~NT       CLAIM PRESENT (37 CFR 1.16UJ)                                          N/A                                 N/A

         t   1f the difference ln column 1 ls less than zero, enter "0" in column 2.                              TOTAL                               TOTAL           1450
                              APPLICATION AS AMENDED- PART II
                                                                                                                                                            OTHER THAN
                                          (Column 1)               (Column2l               (Column 3)                SMALL ENTITY           OR              SMALL ENTITY
                                            CLAIMS                  HIGHEST
                                                                                                                                  ADD I·                              ADD I·
                                          REMAINING                 NUM9oR                PRESENT                                                     RATE($)
             <                                                                                                    RATE($)        TIONAL                               TIONAL
                                            AFT oR                PREVIOUSLY               EXTRA
                                                                                                                                                                      FEE($)
                                         .
             1-                                                                                                                  FEE($)
             z                           AMENDMENT                  PAlO FOR
              ~
                            ota                                                                                                             OR
                      (37CFR 1.16(1))                Minus ""'        =                                       X =                                 X           =
             0
             zw       lndepenoent •                              ...
             :::;;
             <
                      (37 CFR 1.16(hl)
                                                     Minus
                      Application Size Fee (37 CFR 1.16(s))
                                                                      =
                                                                                                             ---=..··-··
                                                                                                             X
                                                                                                                               ~-~--~-·~~
                                                                                                                                            OR
                                                                                                                                                  X
                                                                                                                                                 ·~-•m""'
                                                                                                                                                              =

                      FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (31 CFR 1. 16fj))                            N/A                       OR        NIA
                                                                                                             TOTAL                               TOTAL
                                                                                                             ADD'T FEE                      OR   ADD'T FEE


                                         (Column 1)               (Column 2)              (Column 3)                                        OR
                                           ClAIMS                  HIGHEST                                                                                            ADD~
                                                                                          PRESENT                                 APOI·
                                          REMAINING                NUMSER                                         RATo{$)                             RATE($)         TIONAL
             m                              AFTF.R                PREVIOUSLY               EXTRA
                                                                                                                                 TIONAL
             1-                                                                                                                  FEE($)                               FEo{$)
             z
             w
             :::;;
             0
                            otal
                      (37 CFR 1.16(1))
                                         .
                                         AMENDMENT
                                                        Minus
                                                                   PAID FOR
                                                                  ~~                .                         X           =                 OR
                                                                                                                                                  X           =
             zw
             :::;; :~~~~n~~~:h)l •
                                                Minus
              < Application Size Fee (37 CFR 1. 16(s))
                                                                 ·-                  =                        X
                                                                                                                          "'                OR
                                                                                                                                                  X           :::


                      FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (31 CFR t.teOI)                              N/A                       OR        NIA
                                                                                                             TOTAL                               TOTAl
                                                                                                             AOD'TFEE                       OR   ADD'T FEE

               If the en1ry in column 1 is less than the entry in column 2, write ·o· In column 3.
              ...
            .. If the "Highest Number Previously Paid For' IN THIS SPACE Is loss than 20, enler "20'.
               If the 'Highest Number Previously Paid For' IN THIS SPACE is less than 3, enter '3" .
               The "Highest Number Previously Paid Fa(' (Total or Independent) Is me hlohest number found in the appropriate box In column 1.
         This oollec11on of lnformat1on Is required by 37 CFR 1.16. The information is required to obtain or retain a benefit by me public which IS to file (and by the
         USPTO to process) an application. Confidentiality Is governed by 35 U.S.C. 122 and 37 CFR 1.14. This oollectlon Is estimated to take 12 minutes to complete,
         Including gathering, preparing, and submitting me completed application form to the USPTO. Time 1'<111 vary depending upon the individual case. Any comments
         on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to tho Chief Information Officer, U.S. Patent
         and Trademarl< Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313·1450. 00 NOT SEND FEES OR COMPLETED FORMS TO THIS
         ADDRESS.          SEND TO: Commissioner for Patents, P.O. Box 1460, Alexandria, VA 22313·1450.

                                                       If you need assistance in completing tne form, calli·BOO·PT0-9199 and select option ?..




                                                                                                                                                                    QUESTMS-00000051
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 53 of 505 PageID #: 287

                                                                                                                                               Page I of2



                                                                                           U:;.JI'l'ED   STATI~        DJ<;l)ARTMF.NT OF CO!\UtERCE
                                                                                           Unitud    StuW~:~     Pllhlllt 11nd 'l'r:1.1dwn11rk Clffil.ll.!l
                                                                                           Addten' COMlvUSS!ONF.R FOR IWrt:NTS
                                                                                                   P.O.Bm~:H:\'>
                                                                                                   Almm:ul.ri:a, \'trgl11i~   >!1JU·l4~l)
                                                                                                   WWW,~fi)IU.$')1'


                                              FILING OR :111 (c) OATF.      FIRST NAMED APPLICANT              I       AITORNF.Y DOCKET NUM!l!!R
                    ll/386,215                    03/2112006                    Nigel Clarke                                       034827-3603

                                                                                                                 CONFIRMATION NO. 2019
           30542                                                                                                        FORMALITIES
           FOLEY & LARDNEH LLP                                                                                          LETTER
           P.O. BOX 80278
           SAN DIEGO, CA 92138-0278

                                                                                                                          Date Mailed: 04/1412006


                      NOTICE TO FILE MISSING PARTS OF NONPROVISIONAL APPLICATION
                                                        FILED UNDER 37 CFR 1.53(b)

                                                               Filing Date Granted



           An application number and filing date have been accorded to this application. The item(s) indicated below,
           however, are missing. Applicant is given lWO MONTHS from the date of this Notice within which to file all
           required items and pay any fees required below to avoid abandonment. Extensions of time may be obtained by
           filing a petition accompanied by the extension fee under the provisions ol37 CFR 1.136(a).

               • The statutory basic filing fee is missing.
                 Applicant must submit$ 300 to complete the basic filing fee for a non-small entity. If appropriate, applicant
                 may make a written assertion of entitlement to small entity status and pay the small entity filing fee (37
                 CFR 1.27).
               • The oath or declaration is missing. A properly signed oath or declaration in compliance with 37 CFR 1.63.
                 identifying the application by the above Application Number and Filing Date, is required.
                 Note: If a petition under 37 CFR 1. 47 is being filed, an oath or declaration in compliance with 37 CFR 1. 63
                 signed by all available joint inventors, or if no inventor is available by a party with sufficient proprietary
                 interest, is required.

           The applicant needs to satisfy supplemental lees problems indicated below.

           The required item(s) identified below must be timely submitted to avoid abandonment:

           • Additional claim fees of $450 as a non-small entity, including any required multiple dependent claim fee, are
           required. Applicant must submit the additional claim fees or cancel the additional claims for which fees are due.
           • To avoid abandonment, a surcharge (for late submission of filing fee, search fee, examination fee or oath or
           declanation) as set forth in 37 CFR 1.16(1) of $130 for a non-small entity, must be submitted with the missing items
           identified in this letter.



           Total additional fee(s) required for this application is $1580 lor a Large Entity




                                                                                                                                                   QUESTMS-00000052
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 54 of 505 PageID #: 2880

                                                                                                                                Page2of2


                • $300 Statutory basic filing fee.
                • $130 Surcharge.

                • The application search fee has not been paid. Applicant must submit $500 to complete the search fee.
                • The application examination fee has not been paid. Applicant must submit $200 to complete the
                  examination fee for a large entity

           • Total additional claim fee(s} for this application is $450

                • $450 for 9 total claims over 20.


              Replies should be mailed to:               Mall Stop Missing Parts
                                                         Commissioner for Patents
                                                         P.O. Box 1450
                                                         Alexandria VA 22313-1450



                                              A copy ofthis notice MJlS.T be returned with the reply.


                                                                    fu.
           Office of Initial Patent Examinatloll-,(""'57"'1""')2=-::7:-:::2-"""'4000, or J-80-0-PT0-91 99, or 1-800-972-63 82
                                                                                PART 3- OFFICE COPY




                                                                                                                                 QUESTMS-00000053
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 55 of 505 PageID #: 288


            oiP.s-
                                                                                               Atty. Dkt. No. 034827-3603

                              IN THE UNITED STATES PA.TENT AND TRADEMARK OFFICE

                                Clarke, et aJ.                                             Ct.:R"l'lfiCA'fE Of MAIUN<~
                                                                         I hereby certifY that 1his ~;:oi're8pondence it; being dt:Mdted with dte
                                                                         United States Postnl Service with sufficiruu pcsmge !1.'1 Fir:Jt Class
               Title:           METHODS FOR DETECTING                    M~il in an envelop¢ ttddrtsl!OO IQ: C()mmlssl«ll'l~f fl)r Pattntll', P.O,
                                                                         1\o:x 1450,Aitr:Jllndria, VA UUl-1450, on the date below.
                                VITAMIN D METABOLITES
                                BY MASS SPECTROMETRY                               ~1')1."\:f.\           ?eru:"t.
               Appi.No.:        11/386,215                                                   Z:"'i     (iiWlM\ie) ...

               Filing Date:     03/2112006                                            ~'t 9~ ~ooG
               Examiner:        Unknown

               Art Unit:        1743

               Confirmation     2019
               Number:

                                       INFORMATION DISCLOSURE STATEMENT
                                               UNDER 37 CFR §1.56

               Mail Stop Ame11dment-IDS
               Commissioner for Patents
               P.O. Box 1450
               Alexandria, VA22313-1450

               Sir:

                        Submitted herewith on Form PTO/SB/08 is a listing of the documents cited by or
               submitted to the U.S. PTO in parent application S;;,'l'ial No. 11/101,166 filed 04/06/2005. As
               providt)d in 37 CFR §1.98(d), copies of the documents are not being provided since they were
               previously submitted to the United States Patent & Trademark Office in the above-identified
              . parent application.

                        The submission of any document herewith, which is not a statutory bar, is not intended as
               an admission that such document constitutes prior art against the claims of the present
               application or that such document is considered material to patentability as defined in 37 CFR
                § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to


        DLMR_284096.1                                          -1-




                                                                                                                                          QUESTMS-00000054
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 56 of 505 PageID #: 288



                                                                                        Atty. Dkt. No. 034827-3603

                 antedate or otherwise remove as a competent reference any document which is determined to be a
                prima facie art reference against the claims of the present application.

                                                TIMING OF THE DISCLOSURE
                                The listed documents arc being submitted in compliance with 37 CFR § 1.97(b),
                within three (3) months of the filing date of the application.

                                            RELEVANCE OF EACH DOCUMENT
                         All of the documents are in English.

                         Applicants respectfully request that each listed document be considered by the Examiner
                 and be made of record in the present application and that an initialed copy of Form PTO/SB/08
                be returned in accordance with MPEP §609.




                         Although Applicant believes that no fcc is required for this Request, the Commissioner is
                hereby authorized to charge any additional fees whieh may be required for this Request to
                Deposit Account No. 50-0872.




                                                                       Respectfully submitted,



                                                                       By

                FOLEY & LARDNER LLP                                           Barry S. Wilson
                Customer Number: 30542                                        Attorney for Applicant
                Telephone: (858) 847-6722                                     Registration No. 39,431
                Facsimile:  (858) 792-6773




         OLMR_284096.1                                           -2-




                                                                                                            QUESTMS-00000055
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 57 of 505 PageID #: 2883

                                                                                                                                MODIFIED PTO/SB/08 (08-00)
                                                                                                      Approved for use through 10/31/2002. OMB 0651-0031
                                                                                  U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act ol1995, no persons are required to respond to a collection of Information unless It r.ontains a valid OMB control·




                                                                                     First Named Inventor                    Ni el Clarke
                                                                                     Grou Art Unit                           4644                  1711...------.J
                                                                                     Examiner Name                           Unknown
                                                                                     Attorney Docket Number                  ~                     034827·3603

                                                                             U.S. PATENT DOCUMENTS
                                                                                                                                                     Pages:co1umns, Lines~
                                                                                                                     Dale of Publicatloo of             Where Relevant
                                                                          Name of Patentee or Applicant of
                                                                                                                       Cited Document                 Passages or Relevant
                                                                                 Cited Document
                                                                                                                        MM·DD·YYYY                       Figures Appear
                                                                          ouTnnelat
                                                                                                                                  ---+---
                                                                                  e~·ai~--·-~--

                                                                                  etal.




                                                                         FOREIGN PATENT DOCUMENTS
           -·--r-- · ·                                        ·-·--- r==-------·-- Date ofPi:i6i'iciiiioiiOI -· i'alies:eo1umns, unes,
            Examiner I Cite             Foreign Patent DocumeJ:ll=..               Name of Patentee or                  Cited Document                 Where Relevont
            lni~~is'    1   No.'   Office'    Number'    K:~'!,~~f             Applicant of Cited Documents

          1----:-·----f----i----------·-----=-~-----f-----..,-.-------·---4------+------.-
                                                                                         . .-
                                                                                                                         MM-DD·YYYY



                                                                                                                   -·-·-···----_,L___ _
                                                                                                                                                     Pa•~·~;!so~.;;;,::;•nt

                                                                                                                                                                                  =
                                                                      NON PATENT LITERATURE DOCUMENTS
                                         Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), Iiiia of the
            Examiner        cue       item (book, magazine,journal, serial, symposium, catalog, etc.) date, page(s), volume-issue number(s),                                        r•
            Initials'       No.'
                                                                   publisher, city and/or country where published.
                            A9     AI<MAS et. a/., Vitarnin 02 Is Much Less Effective than Vitamijn D3 In Humans, J. Ciin. Endocrtnol. Metab.
                                   89:5387·5391 (2004).
                                                                                                                                                                 3                -~~·-···

                            A10    HIGASHI T, eta/., Simullaneous Detariiilnaiiiinof'25+tydroxyvltamin D2 and 25-Hydroxyvitamin D in - - -
                                   Human Plasma by Liquid Chromatography··Tandem Mass Spectrometry Employing Denvatization with a
                                   Cookson-Type Reagent, Bioi Pharm Bull. 24(7):738-43. (2001 ),

                            A11    HIGASHi'T, eta/.;·characterization of urinary metabolites ofvitarnln Doln man under physiological
                                   conditions using liquid chromatography-tandem mass spectrometry, J Phamn Biomed Anal. 29(5):947-55
                                   (2002)
                                                     -                                      -                                                                                 -   ~.-    ...


         [Examiner
            Signature
                                                                                                                   'Date
                                                                                                                   I Considered                                                                )
                ~eXAMINE:H.:      h'!ftial if reference considered, whether or not citation l$ In confotmance with MPC:P 609. Oraw line through c11ation tf not in conformance and not
                considered. In etude copy of this form wlth next eommuniea1ion to applicant.
                1
                  Unique cltliltlon designation number. 2See attached Kinds of U.S. Patent Documents. ~Entef Offlr;e that isslJed the du<:ument, by the two--letter code (WIPO Standard
                ST.3) ~For Japanese l)etent documents. the Indication of the year of the reign of the Emperor must precede the serial number of the patent document. llKind of document
                by the appropriate symbot:; as Jndieated on the document under WtPO Standard ST. 16 lf possible. 0Appllcant Js to place a ct1eck mark here if Engtlsh language
                franslatlon Is attached.
                Burden HoW' Statement: This form Is estimated to take 2.0 !'lours to cOmplete. Tlme will vary depending u-pon the needs of the ln<tivldual caee. Any comments on the
                amount of time ~u are required to complete thl.s fonn should be sent to the Chief Information Officer, U.S. Patent and Trademark Office. P.0. Box 1450, Alexandria, VA
                22313-1450. DO NOT S~NO FEES OR COMPleTEO FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. !lox 1450, AlexandMa, VA 22313·
              1450.
       DLMR_272297. 1




                                                                                                                                                                     QUESTMS-00000056
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 58 of 505 PageID #: 288

                                                                                                                                MODIFIED PTO/SB/08 (08-00)
                                                                                                       Approved for use through 10/3112002. OMB 0651-0031
                                                                                   U.S. Patent and Trademark Office: U.S. DEPARTMIONT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of Information unless It contains a valid OMB control
        .number.
                         Substitute for form 14499/PTO                                                     Complete If Known
                       INFORMATION DISCLOSURE                             Application Number                    1~1Hl~,Hi161      111386,215          ·--
                       STATEMENT BY APPLICANT                             Filing Date                          ~                   March 21 , 2006
                                                                          First Named Inventor                 N!JI~9.@.~---··--·-··------
                                                                          Group Art Unit                       :1!!1               1743
                     (use as many sheets as necessary)
          Sheet                    12          of !2 I
                                                                          Examiner Name
                                                                          Attorney Docket Number
                                                                                                               Unknown
                                                                                                               ()<1~002            034827·3603
                                                                                                                                                                               --
                                                                         NON PATENT LITERATURE DOCUMENTS

              Examiner                        Include name of lhe author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
                                  Cite                                                                                                                                                r•
              Initials'           No.'     item (book, magazine, journal, serial, symposium, catelog,etc.) date, page(s), volume-Issue number(s),
                                                                        publisMr, city and/or country where published.
                                  A12    HIGASHI T, et al., Characterization of new conjugated metabolites in bile of rats administered 24,25-
                                         dihydroxyvltamln 03 and 25-hydroxyvitamln D3, Steroids. 65(5):281·94 (2000)
             1----..-
                                  A13                                                                                                 in.
                                         KfSSMEYERan(fSONNE, Sensitive analysis of 1a,25·dlhydroxyvliariiTri..b3. biologlcafti"uids.b'Y'lfquid                               --       -
                                         chromatography-tandem mass spectrometry, J Chromatogr A. 935(1-2):93-103 (2001)
             i'"'"""""- 1\14 MERCHANT anci"WEINBERGER, Receiifadvancements in surface-enhanced laser desorption/ionization- .                                                     -·-
                             time of flight-mass spectrometry, Electrophoresis 21:1164-77 (2000)

                                  A15    SALM.eta/., The··au'antlflcation of Sirolimus by High-Performance Liquid Chromatography-Tandem Mass                                      -
                                         Spectrometry and Mlcroparticle Enzyme Immunoassay In Renal Transplant Recipients, Clin. Therapeutics
                                         22 Supt. B:B71·B85 (2000)
             r----·-..- AHf.             TAYLOR eta/,, Simuttanaou$ Quantification of"Tacrolimusand Slrolimus in Human Blood, by High·
                                                                                                                                                                                  --~--




                                         Performance Liquid Chromatography- Tandem Mass Spectrometry, Therapeutic Drug Monitoring 22:608·
                                         12 (2000)
              -··--··--~w
                                  "A.17 wATCi"HT-iii"iit"ProteiiiCiilp® surt'ace-enhancad laser desorptlon7i0iiiziiiiofi (SELDI) mass spectrometry: a
                                         novel protein biochip technology for detection of prostate cancer biomarkers In complex protein mixtures,
                                         Prostate Cancer and Prostatic Diseases 2:264-76 (1999)
             I--           •w••
                                  ·m "Y'EONG B,    et al~-bhiiriiciiiilzatlon ·oTviatmin D$ metabolites using continuous-flow fast atombombardment
                                                                                                                                                                                  ••w-•••



                                         tandem mass spectrometry and high performance liquid chromatography, Chromatogr. 645(1 ):115-23
                                         (1993)


                                  A19    ZIMMER el ai.,.Comparlson of turbulent·flow chromatography with automaied"'solld·Phase extraction in 96·
                                         well plates and liquid-liquid extraction used as plasma sample preparation techniques for liquid
                                         chromatography-tandem mass spectrometry, J. Chromatogr. A 854:23-35 (1999)




             [Examiner
            . Signature
                                                                                                                      I Date
                                                                                                                        Considered                                                         )
                   ~EXAMINER:      !nltlallf reference t::nnslder~d. whethM!lr or not citation isln cor1formanca With MPEP 609. Draw line through cUatiOr'llf not in oonformanc$ and not
                   considered. Include copy o1 this form 'Nith ne:<t communicatloo to applicant.
                   1
                     Unique citation de~~oignation number. ~see attached Kinds of U.S. Patent Documents. ~Enter Office that isSl.led the document, by the two~letter code (WI PO Standard
                   ST.3). "For Jspanese pstent documents, the lndloalion of the ysar of the reign of the Emperor must ~recede the serial number of the patent documer'lt ~Kind of document
                   by the appropriate symbols as Indicated on the document under WIPO Standard ST.16 if possible, ~Applicant Is to place a checK mark hare If English lan!i'juage
                   Translation Is altached.
                   61J~den Hour Statement; This form is estlmated to take :to hours to complete. Time will VSIY depending upon the needs of the individual esse. Any comments on the
                   amount of time you are required to complete this form should be sent to tha Chief Information Officer, U,$, Patent and Trademaffl Office, P.0. Box 1450, Alexandria, VA
                   22313 .. 1450. DO NOT SEND FEES OR COMPLETED FORMS TO TliiS ADDRESS. SEND TO: Commissioner for Patents, P.O. Sox 1450, Alexond~o. VA 22313 . .
                   1450.
       DLMR_272297. 1




                                                                                                                                                                     QUESTMS-00000057
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 59 of 505 PageID #: 288



                                                                    •
                                                              S PATENT AND ThADEMAAK 0f1'1CE
                                                                                                                                               Page I of2




                                                                   FILING OR l71   (c)   DATE         FIRST NAMflD APPLICANT    ATIORNliY DOCKEr NI.JMIJER
                                 111386,215                            03/21/2006                         Nigel Clarke                034827·3603

                                                                                                                               CONFIRMATION NO. 2019
                 30542                                                                                                                FORMALITIES
                 FOLEY & LARDNER LLP                                                                                                  LETTER
                 P.O. BOX 80278
                 SAN DIEGO, CA 92138-0278

                                                                                                                                 Date Mailed: 04114/2006


                                     NOTICE TO FILE MISSING PARTS OF NONPROVISIONAL APPLICATION
       661!3/200&    li:<i;:~A:;U!   CfiilCC052 !133GE15
                                                                            FILED UNDER 37 CFR 1.53(b)
       01 FC1 10!1                                  300.00 UP
       02 FC:1051                                   130.00 OP
       OJ FC:Im                                     sno.oo C9                            Filing Date Granted
       04 FC:1311                                   EOQ.OO CP
       05 FC:1202                                   ~50. 00   09
                ltGIIl$ R~q\llr.~<t.IiL~.YJJld.Abi!IldQnllleJlt

                An application number and filing date have been accorded to this application. The item(s) indicated below,
                however, are missing. Applicant is given TWO MONTHS from the date of this Notice within which to file all
                required items and pay any fees required below to avoid abandonment Extensions of time may be obtained by
                filing a petition accompanied by the extension fee under the provisions of 37 CFR 1, 136(a).

                        • The statutory basic filing fee is missing.
                          Applicant must submit $ 300 to complete the basic filing fee for a non-small entity. If appropriate, applicant
                          may make a written assertion of entitlement to small entity status and pay the small entity filing fee (37
                          CFR 1.27).
                        • The oath or declaration is missing, A properly signed oath or declaration in compliance with 37 CFR 1.63,
                          identifying the application by the above Application Number and Filing Date, is required.
                          Note: If a petition under 37 CFR 1.47/s being filed, an oath or declaration in compliance wilf137 CFR 1.63
                          signed by all available joint inventors, or if no inventor is available by a party with sufficient proprietary
                          interest, is required.

                 The applicant needs to satisfy supplemental fees problems indicated below.

                 The required item(s) identified below must be timely submitted to avoid abandonment

                 • Additional claim fees of $450 as a non-small entity, including any required multiple dependent claim fee, are
                 required. Applicant must submit the additional claim fees or cancel the additional claims for which fees are due,
                 • To avoid abandonment, a surcharge (for late submission of filing fee, search fee, examination fee or oath or
                 declaration) as set forth in 37 CFR 1.16(1) of $130 for a non-small entity, must be submitted with the missing items
                 identified in this letter.



                 Total additional fee(s) required for this application is $1580 for a Large Entity




                                                                                                                                                 QUESTMS-00000058
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 60 of 505 PageID #: 288



               • $300 Statutory basic filing fee.
               • $130 Surcharge.
                                                 •                                                •           Page 2 of2




               • The application search fee has not been paid. Applicant must submit $500 to complete the search fee.
               • The application examination fee has not been paid. Applicant must submit $200 to complete the
                 examination fee for a large entity

           • Total additional claim fee(s) forthis application is $450

               • $450 for 9 total claims over 20.


              Replies should be mailed to:       Mail Stop Missing Parts
                                                 Commissioner for Patents
                                                 P.O. Box 1450
                                                 Alexandria VA 22313-1450



                                       A copy of this notice MUS'l be returner! with the reply.



           Oftice oflnitial Patent Exatiiii'la'ifoi\(5it) 272-4000, or 1·800-PT0-9199, or l-800-972-6382
                                               PART 2- COPY TO BE RETURNED WITH RESPONSE




                                                                                                               QUESTMS-00000059
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 61 of 505 PageID #: 288
                         o' P €'
                           '        4'-o


                       ~::;                                                                     Atty. Dk:t. No. 034827-3603

                               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

                Applicant:         Clarke, et al.                                             Cfo1RJUICATE Of:' MAILING                             i
                                                                           I hereby certifY that this cornsp011deace is being deposited with ttl~ :
                                                                           United States Postal Service with ~uffident postage as First Clam; 11
                Title:             METHODS FOR DETECTING                   MW1lll au =!lvelOJit'l addressed to: CiJJnrnl~siooer tor Patents, P.O. 11
                                                                        \, Box 14501 Alexandri~, VA ll313-1450,on tbl! da!¢ brtlow,
                                   VITAMIN D METABOLITES
                                   BY MASS SPECTROMETRY                                          Vanessa E. Agha
                                                                                                      (PrintedNaote)

                Appl. No.:         11/386,215                                             ~~.)e~
                Filing Date:       3/21/2006                                                        June 7, 2006
                                                                                                     (l>nwofDeposit)


                Examiner:          Unknown

                ArtUnit:           1614

               Confirmation 201 9
               Number:

                                               TRANSMITTAl, OF MISSING PARTS
                                                  OF PATENT AP.PLICATIQN

                Mail Stop Missing Parts
                Commissioner for Patents
                P.O. Box 1450
                Alexandria.• VA 22313-1450

                Sir:
                         In response to the Notice to File Missing Parts of Application mailed April14, 2006, in
                the above-identified patent application, transmitted herewith are the missing parts to complete
                the filing ofthc subject patent application.

                         Enclosed arc:

                         [X]    Declaration and Power of Attorney (4 pages).

                         [ X ] Return Copy of Notice to File Missing Parts.

                         [X]    Credit Card Payment Form.

                         [X]    Return Postcard.



        DLMR_284724.1                                           ·1·




                                                                                                                                           QUESTMS-00000060
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 62 of 505 PageID #: 2888



                                                                                     Atty. Dkt. No. 034827-3603

                              Applicant hereby petitions for an extension of time under 37 C.F.R. § l.l36(a) for
                              the total number of months checked below:

                                      ]   Extension for response filed within the first month
                                      ]   Extension for response filed within the second month
                                      ]   Extension for response filed within the third month
                                      ]   Extension for response filed within the fourth month
                                      ]   Extension for response filed within the fifth month


                          ] Other:



               The filing fee is calculated below:

                                                                                                           Fee
                               as Filed         in
                                                                                Rate                     Totals
                                 _ _ _ Basic Fee
                   Basic Filing Fee, Search Fee & Examination Fee            $1,000.00               $1,000.00
                   Size Fee                    100               0       X     $250.00                   $0.00
                   Total                        20               9       X
                                                                                $50.00                 $450.00
                   Claims:
                   Independ        2             3                       X
                                                                               $200.00                    $0.00
                   ents:
                   If any Multiple Dependent Claim(s) present:           +     $360.00
                   Surcharge under 37 CFR l.16(f) for late filing of     +
                                                                               $130.00                 $130.00
                   Executed Declaration and late payment of filing fee
                              Extension fee for response filed within    +
                                                                                                          $0.00
                              the MONTH month:
                                                                           SUBTOTAL:
                   [ J                    Small Entity Fees Apply (subtract ~~~of above):
                                                                   TOTAL FILING FEE:             -   !_l,58.Q,92 ...
                   Processing Fee under 37 CFR 1.17(i) for Late Filing +
                                                                              $130.00                      $0.00
                   of English Translation of Application:
                                                                           TOTAL FEE             ~so-:oo·
                   Difference to pay:                                           $0.00            :=.-$\,580.00 =




        DLMR_284724.1                                           ·2·




                                                                                                                   QUESTMS-00000061
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 63 of 505 PageID #: 2889



                                                                                     Atty. Dkt. No. 034827-3603

                         A credit card payment fom1 in the amount of$1,580.00 is enclosed in payment of
                surcharge fee (37 C.F.R. § l.l6(f)).

                         The Commissioner is hereby authorized to charge any additional fees which may be
                required regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
                Deposit Account No. 50-0872. Should no proper payment be enclosed herewith, as by the credit
                card payment form being unsigned, providing incorrect information resulting in a rejected credit
                card transaction, or even entirely missing, the Commissioner is authorized to charge the unpaid
                amount to Deposit Account No. 50-0872.

                         If any extensions oftimc are needed for timely acceptance of papers submitted herewith,
                applicant hereby petitions for such extension under 37 C.F.R. §1.136 and authorizes payment of
                any such extensions fees to Deposit Account No. 50-0872.

                                                                    Respectfully submitted,



                Date

                FOLEY & LARDNER LLP                                 Richard Warburg, Reg. No. 32,327
                Customer Number: 30542                              By Barry S. Wilson, Reg. No. 39,431
                Telephone: (858) 847-6722                           Attorney for Applicant
                Facsimile:  (858) 792-6773




        DLMR_284 724.1




                                                                                                            QUESTMS-00000062
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 64 of 505 PageID #: 2890



                                                                                                                      Atty. Dkt. No. 034827·3603


                                          DECLARATION AND POWER OF ATTORNEY
                     As a below named inventor, I HEREBY DECLARE:

                      THAT my residence, post office address, and citizenship are as stated below next to my
            name;

                    THAT 1believe I am the original, first, and sole inventor (if only one inventor is named
            below) or an original, first, and joint inventor (if plural inventors are named below or in an
            attached Declaration) of the subject matter which is claimed and for which a patent is sought on
            the invention entitled

                           METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                                             SPECTROMETRY
              _ _ _ _ _ _ _ ___:,;(A.;;tt:.:;:o:.:.;m:.:;:e::..~.y.:::IJ.o~~~!.!::!O. _;;0:;:,34..:.:8::.:2:.:.7_;;-3;.:;6:::.:03:~.)_ _ _ _ _ _ _ __

            the specification of which (check one)

                                            is attached hereto .

                           ..X..            was filed on            as United States Application Number or
                                          · PCT International Application Number .J I/386,£LL and was
                                            amended on __ (if applicable).

                    THAT I do not know and do not believe that the same invention was ever known or used
            by others in the United States of America, or was patented or described in any printed publication
            in any country, before I (we) invented it;

                    TI !AT I do not know and do not believe that the same invention W<lS patented or
            described in any printed publication in any country, or in public use or on sale in the United
            States of America, for more than one year prior to the filing date of this United States
            application;

                     THAT I do not know and do not bt1licvc that the same invention was first patented or
             made the subjo:ct vf an inventor's certificate that issued in fl.ny country foreign to the United
             States of America before the filing date of this United States application if the foreign application
             was filed by me (us), or by my (our) legal representatives or assigns, more than twelve months
             (six months for design patents) prior to the filhtg date of this United States application;

                    THAT I have reviewed and understand the contents oftl1e above-identified specification,
             including the claim(s), as amended by any amendment specit1cally referred to above;



                                                                           Page I of4




                                                                                                                                                QUESTMS-00000063
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 65 of 505 PageID #: 289



                                                                                        Atty. Dkt. No. 034827-3603


                    THAT I believe that the above-identified specification contains a written description of
            the invention, and of the manner and process of making and using it, in such full, clear, concise,
            and exact terms as to enable any person skilled in the art to which it pertains, or with which it is
            most nearly connected, to make and use the invention, and sets forth the best mode contemplated
            by me of carrying out the invention; and

                   THAT I acknowledge the duty to disclose to the U.S. Patent and Trademark Office all
            information known to me to be material to patentability as defined in Title 37, Code of Federal
            Regulations, § 1.56.

                   I HEREBY CLAIM foreign priority benefits under Title 35, United States Code §119(a)·
            (d) or§ 365(b) of any foreign application(s) for patent orinventor's certificate, or §365(a) of any
            PCT international application which designated at least one country other than the United States
            of America, listed below and have also identified below any foreign application for patent or
            inventor's certificate or of any PCT international application having a .filing date before that of
            the application on which priority is claimed.

                  Prior Foreign                                                                           Certified
                                                                                      Prio.rity
                   Application                                                                              Copy
                                            Country           Foreign Filing Date    Claimed?
                     Number                                                                               Attached?

                                                                                                  -.,   ""-~""""""~"m""~""




                                                                                                                              J
                                                                                                                              J
                    I HEREBY CLAIM the benefit under Title 35, United States Code§ 119(e) of any United
            States provisional application(s) listed below.

                            U.S. Provisional Application Ntnnber             Filing Date




                    I HEREBY CLAIM the benefit under Title 35, United States Code, §120 of any United
            States application(s), or§ 365(c) of any PCT international application designating the United
            States of America, listed below and, insofar as the subject matter of each of the claims of this
            application is not disclosed in the prior United States or PCT International application in the
            manner provided by the fi.rst paragraph of Title 35, United States Code,§ 112, I acknowledge the
            duty to disclose information which is material to patentability as defmed in Title 37, Code of



                                                         Page 2 of4




                                                                                                                             QUESTMS-00000064
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 66 of 505 PageID #: 289



                                                                                       Atty. Dkt. No. 0348n3603


            Federal Regulations, § 1.56 which became available between the filing date ofthe prior
            application and the national or PCT international filing date of this application.

                    U.S. Parent            PCTParent                     Parent                 Parent
                 Application Number     Application Number             Filing Date          Patent Number
             I       ll/101,166                                         4/6/2005

                                                                                                              I
                    I HEREBY APPOINT the registered attorneys and agents at Customer Number

                                                               30542
                    to have full power to prosecute this application and any continuations, divisions, reissues,
            and reexaminations thereof, to receive the patent, and to transact all business in the United States
            Patent and Trademark Office connected therewith.


            I request that all concspondence be directed to:

                                                  Bany S. Wilson
                                                  FOLEY & LARDNER LLP
                                                  Customer Number: 30542

                                                  Telephone:      (858) 847-6722
                                                  Facsimile:      (858) 792-6773

                   I UNDERSTAND AND AGREE THAT the foregoing attorneys and agents appointed by
            me to prosecute this application do not personally represent me or my legal interests, but instead
            represent the interests of the legal owner(s) of the invention described in this application.

                    I FURTHER DECLARE THAT all statements made herein of my own knowledge are
            true, and that all statements made on infonnation and belief are believed to be true; and further
            that these statements were made with the knowledge that willful false statements and the like so
            made are punishable by fine or imprisonment, or both, under Section 1001 ofTiile 18 of the
            United States Code, and that such willful false statements may jeopardize the validity of the
            application or any patent issuing thereon.




                                                         Page3 of4




                                                                                                          QUESTMS-00000065
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 67 of 505 PageID #: 289



                                                                                 Atty. Dkt. No. 034827-3603



             Name of first inventor     Nigel Clarke
             Residence                  Oceanside, California
             Citizenship
             Post Office Address
             Inventor's signature
             Date

             Name of second inventor    Brett Holmquist
             Residence                  Mission Viejo, Calitbrnia
             Citizenship                us
             Post Office Address
             Inventor's signature
             Date

             Name of third inventor     Gloria Kwangja Lee
             Residence                         California
             Citizenship                us
                                        10 Apple Valley
             Post Office Address
                                        Irvine, California 92602
             Inventor's signature
             Date

             Name offourth inventor     Richard E. Reitz
             Residence                  San Clemente, California
             Citizenship                us
             Post Office Address
                                       ~Clemente, Calif~rn=-="ia:..9:..::2=::6:::7=::3_ _ _ _ _ _ _ __
             Inventor's signature
             Date
                                       ~w<..· :~ ~            .ti;. ~


                                                 Page 4 of4




                                                                                                    QUESTMS-00000066
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 68 of 505 PageID #: 2894



                                                                                                    Atty. Dkt. No. 034827-3603

                               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

                                 Clarke, ct aL                                               C:£8"l'U"lCC,'!J Of MAJUNG
                                                                       ( h'CfCtlY «:11i('y tlttii lhb OOITet:pQIIdem':<: b being depodttd witb the
                                                                       United Slates Po$litl Scrvl.ee with S!lfficicnt postage as Fl.rs1 Class
                Title:           METHODS FOR DETECTING                 Mall in m wv~lopc •ddr¢S:ted ~~; C(lmolil!'~lontr for l'llh~nt$~     r.o.
                                                                       Bot 1450, Alemndrla, VA lllll-1450., on the date: below.
                                 VITAMIN D METABOLITES
                                 BY MASS SPECTROMETRY                             lJIJ?W€                      CT"8(lQ f4
                                                                                                    (PrintedNttl\1e)


                Appl. No.:       11/386,215                            -·· Au--.-w~(wz.~
                Filing Date:     3/21/2006                             ---···-3:::::Pt -!Jr       (Date ofDepo$11)


                Examiner:        Gary W. Counts

                Art Unit:        1743

                Confirmation 2019
                Number:

                                        INFORMATION DISCLOSURE STATEMENT
                                                UND.ER 37 CFR §1.56

                Mail Stop Amendment-IDS
                Commissioner for Patents
                P.O. Box 1450
                Alexandria, VA 22313-1450

                Sir:

                         Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
                in order to comply with Applicants' duty of disclosure pursuant to 37 CFR § 1.56.

                         A copy of each non-U.S. patent document and each non-patent document is being
                submitted to comply with the provisions of 37 CFR § 1. 97 and § 1.98.

                         The submission of any document herewith, which is not a statutory bar, is not intended as
                an admission that such document constitutes prior art against the claims ofthe present
                application or that such document is considered material to patentability as defined in 37 CFR
                § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to


         DLMR_301986.1                                          -I-




                                                                                                                                                 QUESTMS-00000067
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 69 of 505 PageID #: 289



                                                                                       Atty. Dkt. No. 034827-3603

                 antedate or otherwise remove as a competent rcf(.>rencc any document which is determined to be a
                prima facie art reference against the claims of the present application.



                                                TIMING OF THE DISCLOSURE


                                 The listed documents are being submitted in compliance with 37 CFR §1.97(b),
                 before the mailing date of the first Office Action on the merits.



                                             RELEVANCE OF EACH DOCUMENT


                          All of the documents are in English and some were cited in the International Search
                 Report for PCT Application PCT/US06112539. Two of the documents in the Search Report
                 (Kissmeyer and Higashi) were previously disclosed by the applicant.

                          Applicants respectfully request that each listed document be considered by the Examiner
                 and be made of record in the present application and that an initialed copy of Form PTO/SB/08
                 be returned in accordance with MPEP §609.




         DLMR_301 986.1                                           -2-




                                                                                                                QUESTMS-00000068
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 70 of 505 PageID #: 289



                                                                                        Atty. Dkt. No. 034827-3603




                         Although Applicant believes that no fee is required for this Request, the Commissioner is
                hereby authorized to charge any additional fees which may be required for this Request to
                Deposit Account No. 50-0872.
                                                                       Respectfully submitted,



                Date     0 j> {!,; /z_~o :?=
                               I
                FOLEY & LARDNER LLP                                          Richard Warburg, Reg. No. 32,327
                Customer Number: 30542                                       By Barry S. Wilson, Reg. No. 39,431
                Telephone:  (858) 847-6722                                   Attorney for Applicant
                Facsimile:  (858) 792-6773




         OLMR_301986.1                                           -3-




                                                                                                            QUESTMS-00000069
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 71 of 505 PageID #: 289

                                                                                                                                            PT0/$8108 (09-06)
                                                                                                      Approved for use through 03131/2007. OMB 0651·0031
                                                                                  U.S. Patent and Trademar~ Office: U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless It contains a valid OMS control
        n




                                                                      UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
            r·..-·--r----                        ......\TK"f>atent AppliC<Jtion                                                                                                Pages, cOiUm'iis, Lines,
                                                                                     Filing Date of
              Examiner                    Cite               Document               Cited Document  Name of Patentee or AppliC<Jnt of                                             Where Relevant
              Initials'                   No.' ··s;,;;;n:;cmiier:Riii<J coda'(;;:··  MM-DD-YYYY
                                                                                                           Cited Document                                                                  Relevant
                                                                                                                                                                                  Fi~ures Appear
            t---- -··~~"'' ..._,,._,.,,.,_.~,·=··~qg~~

            - · · · · ,_....... ·-·--..·-..··-··---..- - FO~§!~J:I~~:JEN.J..Q%!!-f!IE~S-------,-;:-,__·::-:--
                                                                                                               Pages, Columns, Lines,
            Examiner Cite _ __Eprelgn PJ!!.'5Qi.Q££~!1J-ei!L.... Publication Date     Name of Patentee or         Where Relevant
             Initials' No.'      Country Code Number 'Kind        MM·DD·YYYY      Applicant of Cited Documents  Pa$$9Qe$ or RelevMt
                                       Code' (II known)                                                            Fl ures Aooear

                                        '---             ---------·-----'-----                                                                                                                    ·····'··-
                                                                                              NON PATENT LITeRATURE DOCUMENTS
                                                              Include name of the author (In CAPITAL LETTERS), title of the article (when appropriate), title of the
              Examiner                     Cite                                                                                                                                                            r"
                                           No.'            Item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-Issue number(s),
              Initials'
                                                                                        publisher, city and/or country where published.
                                           A2            COLDWELL et aL, "Mass Fragmentographic Assay for 25-Hydroxyvitamin Din Plasma Without
                                                         Derivatizatlon: Enhanced Sensitivity for Metabolites of Vitamins 02 and 03 After Pre-column Dehydration",
            .......                                      J.Q.\!!I)al of Masll._§R_~trol11etry, 30:348-356 .1995 .
                                        , A3             MAUNSELL et aL, "Routine isotope-Dilution Liquid Chromatography-Taridem Mass                                      Spectrometry
                                                                                                                                                                                 Aiiiiay        foi      ·~-·-·




                                                         Simultaneous Measurement of the 25-Hydroxy Metabolites of Vitamins 02 and 02", Clinical Chemistry,
                                                         51:.~ 1~~3:1_690, 20_9?_-- - - - · - - - - - · - - - . . . .. ........................ ---·---·........................________ ,.,
                                           A4            ODRZYWOLSKA et al., "Convergent Synthesis, Chiral HPLC, and Vitamin D Receptor Affinity of Analogs
                                                         of 1,25-Dihydroxycholacalciferol", Chirality, 11:249-255, 1999.
            --w~-
                                          Atr            WATSONefai:;"Anaiysis of vfiamln ci'ari'd'its Metab<ilitesusfn"gfhermospray Liquid                                                      --·-· ...........
                                                         Chromatography/Mass Spectrometry", Biomedical Chromatography, Vol. 5, 153-160, 1991.

                                         7\6 ·vEuNGetal.'c. hiiriicierizaiion Ofihe-Metafialfii.Paiiiway·or1-,25~5ihydioxy:1e::Ene vuaminb3Ti1R"ai ............._ --
            ~-.,-~




                                                          Kidney By On-Line High Performance Liquid Chromatography·Eiectrospray Tandem Mass Spectrometry",
             ·~·---·~   "   ....   ~   -· ...   "'"'"-
                                                         _@iQ..CI_l{lJl1i_9a!_P!H!!!!.'!~Y, Vol. 49, No.8, pp.1Qj)9·1JHJ, ~~~-5 ... ... ········-·-        .._ ...., .....


         [ Examiner
           Signature
                                                                                                                                              Date
                                                                                                                                              Considered                                                             )
              "EXAMINER; Initial if reference considered, whether or not citation Is in conforma11ce with MPEP 609. Otii!w line through citation if not In oonform~fioe Md not .;;onsidored.
              Include copy of this form with next communication to applicant. 1 Applicant's unique cltatl0f1 designation number (optional). 2 See K1nds Codes of USPTO Patent Doeuments
              at www.uspto.gov or MPEP 90·1.04. 3 Enter Office that is:sued the documenl. by the two4etler code (WIPO Standard ST.3). 4 For Japanese patent documents, the Indication of
              the year of the reign of the Emperot must pfecede the serial number of tt1e patent doeument. 6 Kind of documel'lt by the appropriate symbols as Indicated on the document
              under WIPO Standard ST.161f possible. 6 Applicant Is. to place a check mark here if English language Translation is ~ttached.
              This collection of Information io required by 37 CFR 1,Q7 and 1.98. Thelnfo.,.otioo is required to obtain or retain a benefit by tho pubti< whl<h I• to fllo (and by tho USPTO to
              proeoss) on appllootlon. Confldent•ollty is govomod by 35 u.s C.122 and 37 CFR 1.14. This collection Is estimated to take 2 hours to complete, lneludlng gothtrlng, preporing,
              and submitting the completed application form to the USPTO. Time will vary depending Uf.lOI'l the individual case. Any eommonts on the amount of time you require lo complete
              this form and/or suggesUons fof reduelng this burden~ $hOwtd be stnt 10 thllll Chief Information Officer, u.s, Patent and Trademaf'l( Office, P.O. Sox 1450, Alexandria. VA
              22313-1450.00 NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Paten1o, P.O. Sox 1450, Aloxandrla, VA 22313·1450.
                                                            If you need aoslslanceln completing thO form, ca/11-80()-PTIJ.-$199 (1-80()..786·9199) and select optilln 2.
       DLMR_301990.1




                                                                                                                                                                                          QUESTMS-00000070
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 72 of 505 PageID #: 2898

                                                                                                                                            PTO/SB/08 (09-06)
                                                                                                      Approved for use through 03/31/2007. OMB 0651-0031
                                                                                  U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless It contains a valid OMB r.ontrol
        numbAr
                                      Substitute for form 14491PTO                                                                  Complete If Known                 .
                                     INFORMATION DISCLOSURE                                   -=-·-
                                                                                               Application Number                     - "T173'86721Tf'-'''"'-····-----
                                     STATEMENT 6Y APPLICANT                                     Filing Date                               3/21/2006
                                                                                                First Named Inventor                      Nigel Clarke
                                                                                                Art Unit                                  1614                            ·-·--
                                 (use as manv sheets as necessary)                              Examiner Namf!                            Gary W. Counts                              "'""-'~'m


         Sheet                       12                    I or   12                            Attorney Docket Number                    034827-3603

                                                                                NON PATENT LITERATURE DOCUMENTS
                                                Include name of the author (In CAPITAL LETTERS), title of the article (when appropriate), title ofthe
            Examiner                 Cite                                                                                                                                             T"
            Initials"                No.'
                                             item (book, magazine, journal, serial, symposium. catalog, etc.) date, page(s), volume-issue number(s),
                                                                          publisher, city and/or country where published.



           ~ '~~·~   ""   '"''"'"~
                                     ___ ______
                                     A7     International Search Report for PCT Application PCT/US2006/12539
                                                 ,                   ,_
                                                                                               -··~---------------------~-"                                    -..   -----·-·-·




           Examiner
         [ Signature
                                                                                                                               I Considered
                                                                                                                                 Date                                                         )

            *EXAMINER: Initial if reference considered, wtlclher or not citation Is in conformance with MPEP 609. Drav1Jine through citation if not in conformance and not <:On$idered.
            Include copy of lhis 1orm with next communication to applicant. 1 Applicant's unique cllatlon designation number (optional). 2 See Kinds Codes of USflTO Patent Documents
            at wv.w.uspto.gov or MPEP 901.04. 3 Enter Office that Issued the document, by the two-J.,tter eode (WIPO Standard ST.3), 4 For Japanese patent do~uments, the ind"1oatlon of
            the year of the re1gn of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate symbols: as Indicated on the documen~
            L.Jnder WIPO Standard ST. 16 if possible. 6 Applieant is to place a check mark here if English langu~ge Translation Is aUoohed.
            This collection oflnformatiOfl Is required by 37 CFR 1.97 and 1.98. The Information ls required to obtain or retain a benefit by the publle which Is to file (anrJ by the USPTO to
            process) an application. Confidentiality is governed by 35 U.S.C. 122 aod 37 CFR 1.14. This collectJon is estimated to take 2 hours to complete, Including gathering, prepanng.
            and submitting the completed application form to the USPTO. Time W111 vary depending upon the Individual casf.!. Any comment$ on tt1f;l amount of time yo~,~ require to complete
            this form andlor suggestions fot redudr•g thli::i burden, should be sent to the Chit:~f lnformalit:m Officer. U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA
            22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner ltlr Patento, P.O. Box 1450, Aloxondrio, VA 22313·1450.
                                              If ycu noed asslstanoe In completlrig tho form, call t-/JOIJ..PT0.9t99 (1-liOIJ..786-9199)ena so/eel option 2.
       DLMR_301990.1




                                                                                                                                                                          QUESTMS-00000071
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 73 of 505 PageID #: 2899

       ~   .   .   .'           JOURNAL Of MASS S"(            -ROMETRY, VOL. 30, 348-356 (1995)




                                 Mass Fragmentograpbic Assay for
                                 25-Hydroxyvitamin D in Plasma Without
                                 Derivatization: Enhanced Sensitivity for
                                 Metabolites of Vitamins D2 and D 3 After
                                 Pre~column Dehydration

                                 Ruth   o. Coldwell, 0. J. H. Tralfonl and H. L. .1. Makint
                                 Departmont of Chemical Pa1hology, Tho London Hospital Medical College, Tumor Stroo~ London El 2AD, UK




                                 A IIUISS fragmentographk method for !he ~~m~suremeot in plasma of uoderivathed, dthydrated 25-hydroxyvitamill
                                 o, and 25-hydroxyvitamln 0 3 was developed. Quantitative dehydratkin of vitamin D metabolites wa.• athieved
                                 prior to gas chromatography lllling a aew high-temperature injedioo system and a small precolumn packed with
                                 aluminium powder in the injection part, followed hy ma.'lll fragmeotograpby on 110 ioexpcnsioe bench-top mass
                                 speclrOmeler. PlaSIIUI (Z ml) was iiiCI.!hated with hexadeuteriated 25-hydroxyvltamin 0 3 prior to acetOPitrile
                                 exttactioo and puriftcatioo using cartridges pre-packed with mlc:roparticull!le silica nsiog menecl. and normal·
                                 phase solvent systems. Al'tllr parillc:alion, capillary gall ch.rollllltography mass spectrometry was carried ollt follow·
                                 log dehydratlno of the seeosleroids ·on the aluminium powder pre-column at 400 •c. High-intensity dehydrated
                                 molecular ioll!l WIP pro<ll>ted whith were used for seleoted ion monhoring. The assay stnsltivlty for lS-
                                 bydroxyl'ltamia D was approximately I og ·ml- '. The intra·a-y variatioo was 1- than 7% and the reeovery of
                                 odded standard was quantitative. It Is $U&gosted that this rnetbrul may he used to provide target values for mud!
                                 needed qWJ!ity conrrol schemes to monitor assays routinely used in the estimation of 25-hydro,.yvitamin D. The
                                 behaviour of a number of other bydroxylated vitamin D metabolites, when injeeted "lthout derlvatization on to a
                                 gas ch.romatographlc column, was also investigated.



                        INTRODUCfiON                                                                 variation and indeed in some laboratories the precision
                                                                                                     was such that physiological variations in the analyte
                                                                                                     could not be determined. 5 The introduction of quality
                        Vitamin Dt and its metabolites are measured routinely                        assurance for a wide variety of steriod honnone assays
                        by radioimmunoassay, competitive protein binding or                          has proved to be extremely valuable in improving preci·
                        radioreceptor assay, after varying degrees of extraction                     sion and accuracy. Assays for vitamin D and its metab-
                        and purification.'·' However, many of these methods,                         olites could likewise be improved if proper quality
                        although sometimes giving good intra-laboratory preci-                       assurance schemes were in place using target val11es
                        sion, have given very poor inter·laboratory figures, par-                    provided by GC-MS6
                        ticularly for 2.5-hydroxyvitamin D. 3 •4 In many cases                          Methods have been developed, the majority by two
                        accuracy has not been properly assessed and it has only                      groups in Europe, for the measurement of several
                        been possible to examine the accuracy of many of the                         vitamin D metabolites in human plasma by mass frag-
                        assays currently available since the 'mtroduction of gas                     mentography, all using conventional magnetic sector
                        chromatography-mass spectrometry (GC-MS) methods                             mass spectrometers.' Although such te~;hniques provide
                        for the vitamin D analyte under consideration. Two                           definitive methods which may be used to assess less rig-
                                  3 5                                                                orous assays, the equipment involved is expensive and
                        surveys • of the methods used for the measuremen't of
                        25-hydroxyvitamin D and 1,25-dihydroxyvitamin D                              hence not generally available for routine use. However,
                        have . demonstrated extremely poor inter-laboratory                          the advent of highly efficient, small-scale, bench-top
                                                                                                     mass spectrometers allows access to this most valuable
                                                                                                     analytical technique. GC-MS systems such as the
                           • Pnpor prepared lor Publication in Biological Mas,• Spmro...try.         Hewlett-Packard masS·selective detector, used in the
                           t Author to whom oorn:sponden"" should b< addr'"""d                       present work, are moderately priced, simple to use and
                           t Vitamin D,(ergocalciferol, 9,1().....,..5,1, Ill( 19~22.orgo31atetraen·         k
                        JP-ol), o,; vi1amin        o, (chol«al<iferol, 9,1().seco·S,7,10(19),22-     are lin ed to computer software capable of extensive
                        cholestatrien-3fl-ol), o,; 2S..hydroxyvilamin 0 1 , 25-0HD,; lS..            data handling.
                        hydroxyvilamin o,, lS·OHD,;24,25-dihydroxyvi~>min o,.l4,2S·                     Vitamin D and its metabolites are secosteroids con·
                        tOll),D,: 24,25-dihydro•yvitamin D,, 24,25·tOH),D, :. 25,26·d•hy·            taining one or more h)droxyl groups in their structure,
                        droxyv11amtn D,, 2S,l610H)1 D,; 25.26-dthydroxyvuamtn D,,                    0· h               h f d ·           --'        d
                        25.26-{0HI,D,; 1,2~ibydroxyvitamin D.,. 1.25-{0li),D,. Unless it               as c romatograp yo un cnvatiz~ compoun s may
                        is required to distinguish b<tw ..n vitamin o, and vitamin o,, the           lead IO adsorption of the secostenods on the mert
                        tenn vitnmin Dis used.1ESl.·AVA\LABLE                                   coPVport of the column, resulting in poor peak. shape or




                                                                                                                                                   QUESTMS-00000072
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 74 of 505 PageID #: 2900


                                                    GC·MS ASSAY FOR VITAMIN I> METAllO(       ~"ES
       ''                                                                                                                                  349

             destruction. B!x:ause of this. aU previously published           microvials (100 f.lll (Hewlett-Packard, Winnersh, Berks.,
             GC-MS methods involve the formation of derivatives                UK) were injected in the splitless mode, via an HP 7673
             prior to injection on to the column. These derivatives           autoinjection system and a Jade septumless injector
             include pertrimethylsilyl ethers, 9 tert-butyl dilt)ethylsilyl   (SGE, Milton Keynes, Beds., UK). The derivatizing
             ethers9 and n-butyl boronate ester-trimethylsilyl                agent n-trimethylsilylimidazole (TMSI) was purchased
             ethers.' 0 •11 The formation of derivatives, particularly        from Pierce and Warriner (UK) (Chester, Cheshire,
             mixed derivatives, can be time consuming and may lead            UK). HPLC-grade hexane and propan-2-ol were
             to loss of the analyte. The choice of derivative for suc-        obtained from Rathburn Chemicals (Walkerburn,
             cessful GC separation is not always the best choice for          Scotland). All other extraction solvents were of
             MS as derivatives which provide sucx:essful GC separa-           analytical-reagent grade, from BDH (Poole, Dorset,
             tion may not have the high-mass ions in their spectrum           UK) or May and Baker (Da~nham, Essex, UK). Absol-
             with the neces.'lllry high abundance for sensitive assay         ute ethanol (98.86%, vfv) was purchased from Hayman
             by single ion monitoring.                                        (Withaut, Essex, UK) and was redistilled before use.
                During previous studies on vitamin D metabolites by           Glassware to be used during the drying of sample
             GC-MS u5ing conventional packed columns, dehydra-                extracts or standards was silanized by soaking over·
             tion occurred from time to time. Th.is was found to be           night in 1% (vjv) dimethyldichlorosilane (BDH) in
             due to the presence of·broken glass on the top of the            toluene and rinsed thoroughly with methanol before
             packing material. u This observation was investigated            use. Silanized glass-wool was prepared similarly, and
             further using capillary GC and has led to the develop-           was thoroughly dried in a vacuum oven at 37•c before
             ment of a dehydrating pre-column 13 which removes the            storage.
             need for sample derivatization prior to assay. Dehydra-
             tion produces stable products for both the vitamin 0 2
             and vitamin 0 3 series and mass spectra that are ideally         Method
             suited for mass fragmentography. The dehydration
             method for 25-hydroxyvatimin D described. here incorp-           Sample ntra<lion. The method used for sample extrac-
             orates both dehydration and the use of a simple bench-           tion is summarized in Fig. I. Approximately 100 ng of
             top instrument.                                                  [lH 6 ]-25-hydroxyvitamin D:~ were added to 2 ml of
                                                                              plasma or serum, smaller samples being diluted to 2 ml
                                                                              with distilled water. After equilibration at room tem-
                                                                              perature for 30 min, the samples were extracted with an
             EXPERIMENTAL




                                                                                                     •
                                                                                       2ML PLASMA • DEtrrERIATEO 25-0HD 3
             Materials
                                                                                              EXTRACT WITH ACETONITRILE
             Standard 25-hydroxyvitamin 0 2 (25..0HD 2) was iso-
             lated from patients taking large oral doses of vitamin
             0 2 , extensively purified and its identity determined by
             mass spectrometry, 25,26-Dihydroxyvitamin 0 2 was a
             generous gift from Dr E. B. Mawer (Department of
             Medicine, University of Manchester, UK~ All other
                                                                                                   ~         ... ...
                                                                                                            , ,
             metabolites, including hexadeuteriated standards, were


                                                                                                     F
                                                                                                            WASHWllNWAr£R
             chemically synthesized as deseribed previously. 14 Stan-
             dards were purified by normal-phase high-performance                                           WASH WITH 1)(1'%. METHANOl
             liquid ·chromatography (HPLC) or solid-phase extrac-
             tion using Sep-Pak SIL cartridges, dissolved in ethanol                      ELUTE WITH METHANOL
             and their concentration determined by measuring the                       REDISSOLVi: IN 1% ISOPROPANOL
             UV absorbance at 264 nm, using the molar extinction,                               INHEXANI!
             coefficient of 18 200. Bond-Eiut C 18 extraction columns                                t
             (200 mg) (Analytchem lnteruational) were obtained
             from Anachem (Luton, Beds., UK) and Sep-Pak SIL
             cartridges were purchased from Millipore (UK)                                                  SEP.PAI< SIL
             (Watford, Herts., UK~ Capillary gas chromatography
             mass spectrometry was carried out using a Hewlett·
             Packard H P 5890 gas chromatography fitted with an
             HPl capillary column (WCOT non-selective silicone,                                      1--.
                                                                                                     ~
                                                                                                            WASH WITH '""ISOPROPANOl
                                                                                                                    it1 HllXANe
              12.5 m x 0.3 mm i.d.) and an HP 5970 mass-selective
             detector attached to a ·ChemStation computer system
             capable of extensive data handling, Helium was used as                     ELUTE WITH 3% ISOPROPANOL
                                                                                                INHEXANI!
             the carrier gas at a flow-rate of I ml min··'. All spectra
              were obtained by electron impact (EI) ioni~ation moni-
              toring the positive ions produced at an ionization
             energy of 70 e V. The ion source temperature was
              200 "C. Stand~rds and samples, prepared in sealed glass
                                                                                                     •
                                                                                                  Ge-MS
                                                                                  Figure 1. Flow diagram ol ..mplo extraction proceduro.




                                                                                                                              QUESTMS-00000073
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 75 of 505 PageID #: 12901

                                                                                                                                                  1

             '350                                (                   1\. D. COLDWELL   er   .4J.,                                                 1
                                                                                                    (
              equal volume of acetonitrile; vortex mixed and eentti·                tograplly. The top 3 em of the capillary column
              fugeq at 4000 g for 10 min. The supernatant was made                  stripped of its methylsilicone phase and protected b)
                                                                                                                                                  1
              65% aqueous with 0.4 M phosphate buffer pH lOS and                    anization before use, as the high-temperature limi
              applied to a Bond-Eiut CIS cartridge which bad been                   the original coating was Jess than the 400 •c requi
              pre-washed with methanol and water. The cartridge was                 for effective dehydration. The standards and sam}
              sequentially washed with 3 ml or water and 3 ml of                    were cold-trapped on the top or the capillary columJ              1
               methanol-water (60:40 vjv), and vitamin D and its                    75 'C, and the temperature was r.Used to 240"C at 30
             · metabolitell were eluted wlth 3 ml of methanol The                   min- 1, held at 240•c ror I min and then increased
               methanol eluate was evaporated to dcyness in a vacuum                270 •c at 5 min- 1• Standards and samples had elut
               oven at 37 •c and the residue was dissolved in approx·               from the column by 12 min, but the column te.                     1
               imately 300 Ill of propan-2-ol-hexane (1: 99, vfv). then             perature was finally raised to 300 "C for 3. S min
               applied to a Sep-Pak silica cartridge which had been                 order to purge the column prior to the next injectic
               washed with both methanol and propan-2-ol-hexane                     The dehydrated molecular ioiiS of [ 1H 0}2
               (I : 99, vfv). The Sep-Pa.k cartridge was washed with a              hydroxyvitamin 03 (m/z 370), 25-hydroxyvitamin r                  1
               further 10 1!11 of propan-2-ol-hexane (I: 99, v/V) to                (m/r 364) and 2S-hydroxyvitamin 0 1 (m/t 376} wet
               remove vil:!ltnin D, cholesterol and other contaminants.             monitored (dwell time on each mass 300 ms~ and th
               25-Hydroxyvil:!ltnin D was then eluted with 10 ml of                 heights of the pyro peaks produced we.-e measure(
               propan-2-ol-bexane (3 :97, vfv). More polar metabolites              Peak-height ratios of 25-bydroxyvitamin 0 3 and 2S                    1
               of vitamin D could be eluted with propan-2-ol-hexane                 hydroxyvitamin 0 2 to lh11 hexadeuteriated intema
               (30: 70, v/v).                                                       standard were determined, and used to construct cali
                                                                                    bration graphs from which the pluma and serum level!                  1
              Gu d!romatography._ spoeli'olltetry. Sample extmcu                    of 25-bydro~yvitamin 0 3 and ZS-hydroxyvitamin 0 2
              were dried in a vacuum oven at 37 oc, then trrmsferred                were calculated.
              in redistilled ethan~>! into silanized mieroviats prior
              to. OC-MS. A 11eries of standard solutions containing                                                                                       1
               100 ng of (lH 6}25-hydroxyvitamin D, and various
              amounts       or  25-hydroxy\'itamin 0 3 and 25·                      RESULTS
              hydroxyvitamin 0 1 was also prepared. Ethanol was
              removed in the heated vacuum oven and all standards
                                                                                    Samples prepared as described above produced clean,
                                                                                                                                                              1
              and samples were reconstituted in small volamell of
              redistilled ethanol (typically IS-50 p.l), The mlcrovials
                                                                                    unambiguous traces when subjected to GC-MS with
                                                                                    dehydration. Typical mass fragmentograms of both
              were sealed and 3 Ill aliquots were auto injected in the
              splitless mode on to the GC column via a Jade septum-                 standards and sample Cl!tracts are shown in Fig. 3 (25·                   1
              less injector and dehydration liner, which were heated
                                                                                    OHDl) and fig. 4 (25·0HD2 ). Statistical validation of
              to 400"C (Fig. 2). The dehydration liner was made up of               the assay was carried out and the results are given in
              a pre-column of si!aniz.ed borosilicate glass packed with             Table 1. No inter-aS!llly data are given in Table l as this
              a small quantity of coarse aluminium powder held in                   method has not been in operation for a sufficient time                    1
              place by silanlud glass-wool plugs,. which served to                  to !lllther meaningful figures.
              dehydrate the standards and samples prior to chroma·

                                                                                    Oevelopmeat of the method                                                     1
                                                                                    Clwiee of temperature for olehydrado~t. Previous investiga·
                                                                                    tions, using S(X·androstan-3«-ol, a simple mono-                              1
                                                                                    functional C 19 steroid, had indicated that at 400 °C
                                                                                    dehydration was complete and no unchanged steroid
                                                                                    could be detected. 13 All vitamin D metabolites exam-
                                                                                    ined followed this pattern atld therefore all dehydration                     1
                                                                                    was carried out at 400 •c. Figure 5 shows peak-height
                                                                                    ratios (25-0HD 3/ 5tX-cholestane (monitoring mfz 372))
                                                                                    in a number of situations: (I) 25-hydroxyvitamin Dl·
                                                                                    per-TMSI without dehydration at an injection tem-                                 1
                                                                                    perature of 250 "C, monitoring the most abundant high·
                                                                                    mas.> ion at m/~ 439 [M ~ 90 •• 15] +, (2) 25-hydro·
                                                                                    xyvitamin 0 3-per-TMSI without deh)ldration at an
                                                                                    injection temperature of 400 •c. again monitoring the                             1
                                                    COARSE                          ion at m/z 439 [M- 90-             tsr      and (3) 25·
                                                 -ALU!l!N!UM                        hydroxyvitamin 0 3 using the deh)ldrati.on system at
                                                     POWDE~
                                                                                    400 •c without derivatization, monitoring the molecular                           1
                                                                                    ion at m/z 364. A common internal standard containing
                                                                                    no hydroxyl groups, 5«-choiC~~tane, was used in this
                                                                                    eKperiment so that absolute comparisons could be made
              figur• 2:. Diagrammatic reptese-ntation of the septurrdens injectof   in order to establish the sensitivity of the technique. II                            1
              and dehy~ra1ion 1ine' (not to scale).                                 can be ~een that raising the temperature to 400 •c


                                                                                                                                                                          1
                                                                                                                                    QUESTMS-0000007 4 I
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 76 of 505 PageID #: 2902



                                                                 GC-MS ASSAV FOR VITAMIN             J)   METABor-'l$


                                                                                                     100c·"
                                                                                                      00
                                                                                                     ••
                                                                                                         ,......
                                                                                                      -
                                                                                                      <0


                                                                                                          0         ------~~~'------------[~




                                                                                                                                                                ,..
             .i                                                                               .       ·:}-------~~~~~~~~~~--~~--~··
                                                                                                                                                                ...•
             ]~~L'"".»e.ool·-                                                       ~-
                                                                                              ~
                                                                                              ~ ~~ll          ......   _~
                                                                                                                       -~
                                                                                                                                                         .I
                  lt:   <I
                              .,. . . . . . . ____ . . . _.,~0
                               S      8
                                          ThiiO
                                                  10
                                                  <~•n.)
                                                           :12     H     JG        IQI
                                                                                                          .,_::::
                                                                                                              4         B
                                                                                                                         itl'lle
                                                                                                                                    10
                                                                                                                                   (Ill In,'
                                                                                                                                               J2   ,.
                                                                                             Figura 4. Typical mass fragment09ramo of atandards and somple
                                                                                                                                                          ,. ~
             Figure 3. Typical mass fragmentograms of standards and sample
             e><tract from the a111;11y of 25-hydrOXV\IItamin 0 3 . UpP11f trace:            eJ<tmct from the assaY of 25-hydr<>"''\\itamin o •. UpP11f '""''"
             sten<:!ard 25-hydrOJ<VII~amin 0 3 (m/z 364, 80 ng stendard as                   standard 25-hv<lro•yvitamin      o,(m/z 376, 80 ng standard as
             shown in Fig. 7(A)) and ho•adeuteriated 25-hvdroxyvitamin 0 3 ,                 shown In Fig. 7(A)) and hol!lldauterlated 25-hydro"VVIitamin 0 3
             (m/z 370). Lower trace: plasma ..tract (16.3 ng ml- 1).                         (m/2 370). Lo"""r 1race: pl....., &xttaet (9.7 ng mi·'J.



             increased the seMitivity of detection even when dehy-                           drated molecular ions and showed little other fragm~n·
             dration did not oe<:ur. Dehydration however, monitor-                           tation. In contrast, the mass spectrum of the pertri·
             ing the dehydrated molecular ion at m/z 364, improved                           methylsilyl ether of 25-hydroxyvitamin                   a   o,.
             the sensitivity even further. The slopes of the three lines                     commonly used derivative in the GC-MS of vitamin 0
             illustrated in Fig. 5 are in the ratio 1:4.5: 7.4. It will                      metabolites, also given in Fig. 6, shows considerable
             also he noted that the line using dehydration is the only                       fragmentation and a relatively weak molecular ion.
             one where the intercept on both x and y axes is not                             Mass spectra of the pertrimethylsilylated derivatives of
             significantly different from zero.                                              the vitamin D~ series showed extensive fragmentation
                                                                                             and a molecular ion peak of negligible intensity.
             DehydratM>n of 1..'\.bydroxyritamin 0. Mass spectra of stan-                       In previous methods for the malls fragmentographic
             dard 25-hydroxyvitamin 0 3, 25-hydroxyvitamin 0 1 and                           measurement of several hydroxylated metabolites of
             ['H6 ]-25-hydroxyvitamin 0 3 were obtained by moni-                             vitamin 0 2 • it has been observed that these secosteriods
             toring the total ion current produced after dehydration                         are more labile than metabolites of vitamin 0 3 and that
             and GC as described above. Averaged background-                                 the sensitivity of mass fragmentography is not as good
             subtracted spectra were generated and are shown in                              as that achieved for vitamin 0 3 metabolites. The use of
             Fig. 6. The spectra contained high abundance dehy-                              dehydration, however, avoided the inevitable losses


                                                   Table     t. Statlstleahall4alloll of the assay

                                                       25-HydrOX\IIIitamin o,
                                                         119% (n ~ 10). 13.2 ng added to 2 rnl of plasma. 15.8 ng rB<:overed
                                                       25·1-lydroxyvitamin 0 3
                                                         112% (n ~ 7), 32 ng added to 2 ml of plaSIJla, 35.8 ng re<:overed



                                                       25-Hydroxyvitamin 0 2
                                                         6.9% (n 10), mean concontratlon       I 5.8 ng ml-'
                                                       26·Hvdrox\lllitamin 0   3
                                                         4.7% (n '' 9), """""concentration~ 20.4 ng ml-'




                                                                                                                                                         QUESTMS-00000075
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 77 of 505 PageID #: 2903

            , 'm                                                                                            R. D. COLDWELL £T AL.

                                                                                                                        which occurred during derivatization and gave mass
                                                                                                                        spectra with high-mass ions of roughly equal abun·
                                                                                                                        dance to those obtained with vitamin D, metaboliles, a
                                                                                                                        considerable improvement on any other derivative for
                                                                                        •                               the 0 2 series of metabolites that have been examined so
                                                                                                                        far. This is illustrated in fig. 7, where it can be seen that
                                                                                                                        the calibration graphs for 250 3 and 250~ share a
                                                                                                                        common slope. The peak-height ratio plotted is that
                                                                                                                        calculated using dehydrated hexadeuteriated 250 3 as
                                                                                                                        the internal standard. Also illustrated in Fig. 7 is a com-
                                                                                                                        parison or the calibration graphs £or 25·0H0 3 and 25·
                                                                                                                        OHD 2 as pertrimethylsilyl ether (per-TMSI) derivatives,
                                                                                                                        with peak-height ratios calculated using the per-TMSI
                                                                                                                        derivative of hexadeuteriated 25-0HD,. The sevenfold
                                                                                                                        increase in sensitivity after dehydration has already
                                                                                                                        been demonstrated in Fig. S.
                                                                                                                           Careful inspection of Fig. 3 indicates that injection of
                                                                                                                        underivatized 25-0H0 3 on to the GC column gave rise
                                                             2Q     40        60   80   tOO           120               to two peaks which were largely unresolved. lt is sug-
                                                                                                                        gested that these are two isomers which arise from
                                        ng 2503                                                                         dehydration at C-25 and use of 25,26-hexadeuteriated
             figure 5. Comparison ol the calibration graphs for derivati-                                               25-hydroxyvitamin 0 3 confirmed this view, although
             and dehjidrated 25-hjidroxyvitomin 0 3 , injected at different tem-
             peratures, using 5a. .choles1ane as internal standard. Peak~height
                                                                                                                        theoretically isomers could occur at both C-3 and C-25.
             ratios of 2~-0HD, to 5a-cholestane (monitoring m/z 372) are                                                Only a single peak was observed for hexadeuteriated
             plotted thus: Ce 25-hydroxyv~amin D,·par-TMSI at 250'C, mon-                                               25-hydroxyvitamin 0 1 when monitoring the molecular
             itoring mtz 43.9 ([M-90-15') (y~0.2182+5.9510•10·' x,                                                      ion at m/z 370. The reason for this can be seen by
             R' ~ 0. 865); (0 25-hydi'OX\'VItamin o,-per-TMSI at 400"C. MOO·                                            inspection of the mass spectrum shown in Fig. 6(C),
             itoring mfz 439 ([M -90 -15]') (Y ~ 0.2533 + 1.8317 • 10··> x,
             R'- 0.959); A 25·hvdro•yvitamin 0 3 after dehydration at 400 'C,                                           which shows the presence of two molecular ions of
             monitoring m/z 364 (y-6.8560•10-'+3.0612•10·' x,                                                           roughly equal abundance at m/z 369 and 370. These can
             R' ~ 0.986),



               5.GC5}                  (a)

                                                                                                      '"'                    ·····j             (!>)


                                   '                                                                                    ....•.i            '

                                                                                                                        I ~.0C~·l
               :1,0£5"
                                   l


                                                                                                                        i                  l
                                                                                                                              l.~l~:$1                     !ill   lfll         2,!):1         381



                                                                                                              ...      ~---------
                                                                                                                                           Lf..._.l..,...tla!W......_.........L/.....J.-"..
                                                                                                                                           : "         /
                                                                                                                                                           ,,.
                                                                                                                                                                  .I ,   /"•
                                                                                                                                                                         Uel
                                                                                                                                                                               I        '"
                                                                                                                                                                                        lOB
                                                                                                                                                                  -~H~··~·~~~··~·----------------~




              fL¢C<I~

              ?    .lilt•~
              I) .11!~4~
                               '       (c)
                                                                                                              ..
                                                                                                             (i"'"'·
                                                                                                                       r··. 1.11!11!: ..

                                                                                                                            s.. ,~~:.•
                                                                                                                                               (d)         ,,.


                                                                                                                        .
                                                                                                                        b.,l2t4
             !:5.Bt:~4                                       /"'l                                                       5
             i'...•. j:
             2,     (()!!:"'   ~
                                                             I                                                          l"·l31tof
                                                                                                                        l!:J,;j£4
                                                                                                                                               'l

                                                                                                                            2.11;£-t
              ;e    OE<~N                    111       HHI                                            3'54

               :"~"'!~';~
                                   '.11 J',L~,,. "-t~1A.A.u
                                                      ' . J,s""~;,.;, . . . . j._~ra ......: ...... J
                                                   lila:             l\."lQ
                                                                                              :101

                                                                                            :l!Ui!)
                                                                                                       "-



            L....----·--"~----t!.ll~.:::S~JI.~.- . :..~-----··---
             Figure 6. Averaged, ~acl<ground·subtracted spoctra (EI, positive ion 70 oV) of (A) dehydrated 25·hydroxyvitamin 0 3 , (B) dehydrated
             25-hydroxyvltamin O,, (C) dehydrated ('H.l-25-hjidro.yvitamin 0 3 and (D) the pertrimothylsllyl other derivative of 25-hydrooyvitamin o,
             (pyro peak).




                                                                                                                                                                                              QUESTMS-00000076
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 78 of 505 PageID #: 2904

                                                                        GC·MS ASSAV FOR VITAMIN D            METABOLIT~S                                  3SJ
                          1.0       (a)
                                                                                                                         (
                                                                                                     50% of the proouct to form the two molecular ions

       '.                                                                                             observed in the spectrum (Fig. 9). Injection of 25-
                                                                                                      hydroxyvitamin Dl, on the other hand, appeared to
                                                                                                     give rise to a single peak with a dehydrated molecular
                                                                                                      ion at m/z 376. An explanation for this may be that only
                                                                                                     one isomer is preferentially formed owing to the pres-
                                                                                                     ence of a methyl group on C-28 and a conjugated
                                                                                                     double bond in this molecule. No deuteriated 25·
                                                                                                     hydroxyvitamin D2 is available to investigate this
                                                                                                     further. During its use in the determination of ·25-
                                                                                                     hydroxyvitamin D only one of the dehydrated molecu-
                                          20         40            60           100                  lar ions from the internal standard (m/z 370) needed to
                                                          ns                                         be monitored. Attempts to use the data-handling soft·
                                                                                                     ware to provide integrated areas were not entirely sue·
                                                                                                     cessful since the split peak of 25-0HD 3 gave rise to a
                                                                                                     number of inconsistencies in the determination of peak
                                                                                                     area. The use of peak heights, however, gave repro·
                          1.0       (b)                                                              ducible results, using the peak height of the first peak
                                                                                                     for quantification. This method gave values in normal
                          0.8
                                                                                                     plasma which were identical with those using a fre·
                                                                                                     viously described mass fragmentographic procedure.
                    i     0.6
                                                                                                        All vitamin D metabolites when injected on to a GC
                                                                                                     column undergo B-ring cyclization, producing two
                     ~
                    .>d
                                                                                                     isomers, pyro and isopyro. These are usually formed
                          0.4                                                                        with .a pyro: isopyro ratio or 2: I. Jn the case of the
                    !                                                                                dehydrated compounds, only one major peak is
                          0.2                                                                        observed. This is a common finding during GC-MS of
                                                                                                     many vitamin D metabolite derivatives and the expla-
                          0.0                                                                        nation for this observation is unclear. Presumably the
                                0         2tl        40            60           100                  isopyro isomer is not ionized to the same degree as the ·
                                                          ng                                         pyro isomer. The presence of single peaks when using
                                                          e
            Figure 7, Calibl$tion graphs for ( 25·· hydroxvvitllmlo and ( 0)                         dehydration is a further advantage of this method of
            2&-hydroxwltamin D2 using [>H 0 ]·21l-hyclrOJCVVitamin D3 ••
            inwnal standard and (A) tho dohyd.,.tion method d8$Crlbed In tho
                                                                                                     mass fragrnentography.
            teKI, monitoring molecular Ions at m/:t 364 (26-hydro><vvitamin
            D3 ), 376 (26--hydro><vvitamin D,) and 370 (["H 0 ])·25·                                 OM •iblmhl D metllbolites. The studies described here
            hydroxvvitamin D,) (peak-height ratios of analvte to in1ernal                            were directed towards the production of a simple mass
            standard) or (B) pertrimethyl!lilyl eth•r derivative formmion and                        fragmentographic assay For 25-hydroxyvitamins D 1 and
            selected ion monitoring ol [M- 90 -15]' (m{z 439 (26-h\ldroxy-
            \/iwmin 0 3 ), 451 (25-hydro><vvitamln 0 2 ) and 445 (("H.J-25·
                                                                                                     0 3 , but the possibility of extending this method to
            nydro•vvitllmin 0 3 ) (peak-aroa "'II"" of analyle to intornol                           include tbe dihydroxylated metabolites has also been
            •tandard).                                                                               considered. Table 2 lists the retention times or all the
                                                                                                     metabolites of vitamins 0 1 and 0 3 which have been
                                                                                                     studied as dehydration products. It can be seen that all
            be resolved by mass chromatography, monitoring the                                       the metabolites examined are completely resolved from
            two ions separately (Fig. 8). As the internal standard is                                each other when subjected to GC-MS. Table 3 sum-
            deuteriated at C-25 and C-26, dehydration of the C-25                                    marizes the EI positive-ion mass spectra or tbe dehydra·
            hydroxyl caused loss of deuterium in approximately                                       tion products which were obtained, listing the major



                                                     as00


                                                      2000

                                                .
                                                •c
                                                0

                                                1l
                                                <
                                                l
                                                      1500


                                                "
                                                0:    11100


                                                          520


                                                               0                                                             ~--
                                                                        7.6       7.8               e.e         e • .a       9.4
                                                                                         l'!rt~e   {tnin.)

            Figure 8. Ma$$ chromftagraphy of the two ions ptoduced                    1>v d&hydrntion of (25,26-'H•) -25·hydroxvvitamin O,.




                                                                                                                                              QUESTMS-00000077
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 79 of 505 PageID #: 2905

            ''Js4                                      (              R. D. COLDWELL ET tiL.
                                                                                                                  (




                                                                                                                                  co,

                                        HO




             flg.,re 9. Suggosted mechanism fOf lhu formation of the two iS<>me0'1l ob<l<lrved after dehydration of (25.26·'1-1 0 ] ·25-hydroxyvitamin D,
             The p06ition of the double bond in tha A-ring is n<n known and is illustrated here, for convenience. as being in the 2,3.. pasition, but it coul
             equally w*ll be in the 3.4-POilil•on.




             ions and the relative intensitY of the base peak as a pro-                       boronate derivative across C-25 and C-26, howeve
             portion of the total ion current.                                                increases the retention time considerably. Boronate fo:
                Studies were carried out to establish whether it was                          mation is very simple and causes negligible loss •
             possible to protect the side-chain from dehydration by                           analyte. The formation of such a selective and sensith
             the use of cyclic boronate derivatives and whether or                            derivative may be useful when investigating complc
             not these derivatives gave enhanced chromatographic                              extracts, and allow them to be analysed after
             or mass spectral characteristics which could be utilized                         minimum of purification.
             for the development of more sensitive methods for their                             The physiologically important dihydroxylated metal
             analysis. For example, Fig. 10 compares two mass                                 olite of vitamin D 3 , 1,25-dihydroxyvitamin 0 3 , has al!
             spectra obtained from 25,26-dihydroxyvltamin 0 3 one.                            been studied in the dehydration system described. Fro:
             fully dehydrated and one as the 25,26-n·butyl ~ronate                            the retention times shown in Table 2 it can be seen th:
             ester, dehydrated only at C·l. Both are clean spectra                            two well separated peaks are fonned when this metabo
             with high-intensity molecular ion peaks, making both                             lite is injected into the gas chromatograph. When tl
             ideal for selected ion monitoring. The formation of a                            mass spectra of these two peaks were examined th•



                                           Table l. Rtletlrion timf!ll of .Jtanlin o,, •ltamln 0, and melllbolltes dial were



                                                                                                                        ·-
                                                    llllldied 1111 dehydration produers
                                                     Oohvdretion           A~ltl'vo                 /lurt~ilt1A
                                                     ptod\Wt tfofn     l'*ti111'1tkihtlme'          oetivwr~          tittemlgntJme•

                                             Vitamin   o,                   2.37             24.25·(01-1),0,              3.76
                                             25-0H·vitamin 0 3              2.45             25,26·(0H),D 3               4.13
                                             24,2!l-(0H),D,                 2.51             ('H 6 ]·2.4,25·(0H),D,       3.73
                                             25,26·(01-1),0,                3.00             ('H,]· 25.26· (OH) ,D,       4.04
                                             1,25·(0H),D3                   2.63"            24,25·(0H),O,            3.70/3.76•
                                             Vitamin o,                     2.46             26,26·(01-l),D,          4.13/4.19'
                                             25-0H·vitamin o,               2.44             ['H,)·24.25·(0H),O,          371
                                             24,25-(0H),D,                  2.92
                                              2
                                             [ H,1 vitamin 0:)              2.35
                                             ('H,]-OH· vitamin D,           2.44
                                             ['H .l-24,25· (OH) ,o,         2.60
                                             ['H,)·25,26·(0H),O,            2.99
                                             ('H,]-24.25·(0H),D 2           2.89
                                             • Aelotivq to that <>fS<l·andrQOltane (ratentiQn tim• 4.2 min),
                                             'De~ydrat<ld   1,25-(0H),D, glvll$twO peaks on GC/MS." Data lor thalillll peak
                                           only given.
                                             'Two peaks of roughly equal height were observed for these two stflfoids. The
                                             mass spectta of both pooks ware identJtal.




                                                                                                                                            QUESTMS-00000078
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 80 of 505 PageID #: 2906

                                                                                 GC-MS ASSAY FOR VITAMIN 0 METABOLrr.s


                                 Table 3. Summary of IIP8S speethl produceol by dellydl'alion produc:IS of ~ltamill D,, •ltamln D3 and metabolites,
       ·.                                 listing major ions and the relative Intensity or the base peak llll a proportion of the total ion current
                                          Oehydr&tioo                                                            Mma ions in mau ~
                                        produc1ioo from                                                 1mt.r   (~ abundan~   retatiw to bate p.Nk))
                                  Vitamin 0 3                              376 (30.3], 366 (M')[100), 158 (26.3], 143 [62.6)                                     21.0
                                  25-0H-vitamin 0,                         365 (29.8], 364 (M') (100], 158 (19.6), 143 (47.4]                                    ?.5.8
                                  24,25-(0H) 2 0 3                         363 (33.1], 3132 (M•) [100], 143 (41.4),                                              21.0
                                  25,26-(0HJ,D,                            381 [31.0], 380 (M') [100], 156 (22.3], 143 [59.9)                                    18.9
                                  1,25· (QH ),0 3                          363 [24.0], 362 (M') [100], 166 (27.2], !55 (35.1),141 [25.0), 105 [33.5]             22.0
                                  Vitami• 0 2                              379 (31.2], 378 (M') (100], 253 [27.2]. 157 [26.3]. 143 [41.5]                        19.9
                                  2~·0H·'Iitamin     02                    377 (34.2]. 376 (M') [100), 253 [30.0), 157 [28.0],143 [38.8]                         18.51
                                  24,25-(0H),D,                            393 (30.3]. 392 (M•) [100], 253 [11.5], 143 [22.7)                                    29.7
                                  ['H,)vitamin 0 3                         373 [34.9). 312 (M') [1 00], 158 [27.6], 143 (65.8]                                   19.54
                                  ['H,-25-0H·vitamin 0 3                   371 (31.5]. 370 (11.1') (100], 369 [89.3]. 253 (19.5],157 [26.8], 141 (91.8]          10.5
                                  ('H,·24.26·0H),D 3                       368 (32.6], 367 (M ') [100], 366 [53.3), 143 [68.5], 141 (28.6]                        9.3
                                  ('H,)·25,26·0H),0 3                      384 (M') (100],158 [59.0), 145 (61.0], 144 [47.0], 143 [99.0]                          7.9
                                  ['H 3 )24,25(0H,D,                       396 [29.3], 395 (M') [100], 157 (26.0], 143 (43.0], 81 (30.1]                         16.2


                                  24,25·(0HJ.D3                            454 [32.5],464 (M') [100]. 463 [24.3],156 (22.3],143 [43.7)                           14.5
                                  25.26·(0H) 2 0 3                         465 (32 . 0). 464 (11.1') (100). 463 [24.1],158 (19.7],143 [38.0]                     20.0
                                  ['H,]·24,25·(0H),03                      471 [36.5}, 470 (M') (100], 158 (35.7], 146 [33.2), 143 (66.2)                        14.0
                                  ('H,]-25,26·(0H) 2 0 3                   470 (41.2], 469 (M•) (100], 468 [26.2],158 (44.9}, 143 (83.6]                          8.7
                                  24,25-(0H),D,                            417 [346], 476 (M') [100], 157 [30.7), 143 [43.8], 81 [31.6]                          11.6
                                  25,26-(0H),D,                            476 (M') [52.7), 157 [18.4], 143 [22.6],141 (100). 81 [30.3]                          16.4
                                  ( 2 H,]-24,25·(0H) 2 0 2                 480 [33.9], 479 (M') [100), 252 (26.6), 157 (33.0), 143 [51.1)                        12.6
                                 •% Total ion cunont (TIC) ol base peak.


            appeared to be qualitatively identical, although there                                                    loss of three hydroxyls, The speetra of these compounds
            were differences in the abundances of some ions                                                           have been published elsewhere.'"
            (notably those at rnfz 209, 208 and 251). The molecular
            ion in both cases oocurred at m/z 362, indicating the

                                                                                                                      DISCUSSION

            A         u:m~       (o)
                                                                                                                      A method \las been developed for the accurate determi·
                       lflj)·
                                                                                                                      nation of 25-hydroxyvitamin D 3 and 25-bydro-xyvita-

                .i ""'" ·~
                        so::
                                                                                                                      min D 2 in plasma or serum by the use of highly
                                                                                                                      selective mass fragmentography. Sample preparation is
                                                                                                                      simple but rigorous. Time-consuming derivatization
                i                                                                                                     prior to gas chromatography, previously necessary for
                ~       ·~                                                                                            secosteroids, has b<:en replaced by on-column dehydra-
                        l0
                                                                                                                      tion, which provides mass speetra with high-abundatlce
                    ""''"~"'
                                                                                                                      dehydrated molecular ions ideal for selectlld ion moni·
                         lQ
                                                                                                                      loring. The use of autoinjeetion allows extr~~cts to be
                                                                                                                      an~tysed overnight and a batch of 20 samples can be
                                                                                                                      processed in 24 h. ln addition, data-editing software can
                                                                                                                      be written to produce computer-calculated results at the
            B                    (Ill                                                                                 end of each analysis.
                       '""                                                                              ••               The quality of the mass spectra produced after dehy·
                         ••                                                                                           dration, for the purposes of. mass fragmentographic

                        ....
                         '""
                         ~£
                                          •••
                                           ""' y·
                                                                                                                      quantification, is a great improvement on that obtained
                                                                                                                      from pertrimethylsilyl ether derivatives. This is espe·
                                                                                                                      cially true for the vitamin 0 1 series of metabolites,
                         ,  ..                                                                                        which in our hands show extensive fragmentation as tri·
                                                                                                                      methylsilyl ethers and have molecular ions of negligible
                                                                ?.~         .317
                                                                                                                      abundance. Polyhydroxylated vitamin 0 2 metabolites

                                                                                                  ...
                                                                                      ;(l;;!"'l
                                                                                                                      (24,25-dihydroxyvitamin 0 2 and 25,26-dihydro~yvita·
                                .u.l,...l~J~o,Ao-~:J.M,l ... ;-;.,(.
                                                        ZD0                     300
                                                                                                                      min 0 2 ) appear to be particularly unstable when pre·
                                                        l"'&.tt$.,...Cirl•ru~                                         pared as either pertrimethylsilyl ethers or as the "-butyl
            Figure 10. Averaged. baekground·subuacted spectra (EI, posi·                                              boronate esler~-25-trimethylsi\yl ether mixed derivative.
            love ion. 10 oV) of tAl dehydra1ed 2&,26·dihydro•yvitamin o, and
             (B) the 25,26-n-butyl botonato ester 3-dehydrated derivative of                                          Allhough mass fragmentography is possible, sensitivity
            25.26·4ihydro•vvitamin o,.                                                                                is reduced and ioos other than the molecular ion bave




                                                                                                                                                                QUESTMS-00000079
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 81 of 505 PageID #: 2907

        •).   '
                  \356                                                        It D. COLDWELL liT AL.
                                                                                                             (
                    to be monitored. Such problems may be overcome                         generally accepted as the definitive technique in the
                    using on-column dehydration of underivatizated com-                    determination of plasma metabolites. The method
                  . pounds.                                                                deseribed here could be used to provide target values
                      Inter-laboratory oomparisons of methods used for the'                for a quality control seheme for 25-hydroxyvitamin 0.
                    measurement of 25-hydroxyvitamin 0 and 1,2$-dihy-                      The cost of implementing this method is only moderate,
                    droxyvitamin 0, the most commonly investigated                         as a bench-top gas chromatography mass spectrometer
                    metabolites, have highlighted the need for quality                     need cost no more than a comprehensive HPLC system.
                    control sehemes to he developed in this area. GC-MS is

                                                                                  REFERENCES

                     1. C. E. Po11eous, R. D. Coldwell, D. ~. H. Trafford and H. L J.        7. A. D. Coldwelt c. e. Porteous. 0. J. H. Traffard and H. L J.
                        Makin,J. St11roid Biochem. 211.785 (1937).                              Makin Steroids 49. 165 (1987).
                   · 2. G. Jones, D. J. H. Trafford, H. L J. Makin and B. W. Hollis, in      8. D. A. Seamark, D. J. H. Trafford end H. L J. Makin, Clin.
                        Modem Chromatograp/lic Ana/f'Sis of ths Vitamins. edited by             Chim. Acta106. 51 (1980).
                        A. P. Deleenhoer, W. E. Lambert and H. NeliG, Chrornato·             9. I. Holmberg, T. KristianSGn, and M. Sturan, Scand. J. Clin.
                         graphic Science S<!rles. Vol. 60, 2nd   oo..   Chapt 2, pp, 73-        I.Jib.lnvl#lt. 44, 275 (1984).
                         151. Marcel Dakker. New York (1992).                               tO. A. 0. Coldwell, D. J. H. Trafford, H. L J. Makin, M. J. Va~ay.
                    3.   e. Mayer and H. S<:hmidt-Gayk,Ciin. Chem. 30,1199 (1984).             D. N. Kirk. Ch'n. Chem. 30. 1193 (1984).
                    4. H. L J. Makin, R. 0. Coldwell and D. J. H. Trafford. in             11. R. D. Coldwell, D. J. H. Traffotd, H. L J., Makin, M. J. Varley
                       Vitamin 0: G<me Regulation, Structure-function Analysis and             and 0. N. l<irk,J. Chromatog1. 338,289 (1985).
                       Clinical Application, edited by A. W. Norman, A., Bouillon and      12. D. J. H. Trafford, D. A. Seamark. H. L J. Makin, unpublished
                         M. Thomasset, pp. 635..643. Walter de Gru~. Berlin, New               wort.
                        York (1991).                                                       13. D. J, H. Trafford. R. D. CCIIdwtlll, A. D., and H. L. J. Makin, J.
                    5. M. J. M. Joogen. f. C. Van Glnkel. w, J. F. Van der Vilgh, s.           Pha/111, Biomed. Anal. 111 095 (1991).
                        Kuiper, J. C. Netolenbes and P. Lips Clin Ch!ml. 30, 399           14. M. J. Valle~. D. N. Kirk, 0. J. H. Trafford and H. l. J. Makin,
                        (1984).                                                                J. Chem. Sec .. Perkin Trans. 1 2563 (1983).
                    El. G. 0. Carter, J. Hewitt. D. J. H. Trafford and H. L. J. Makin,
                        Abstracts of 9th Vitamin D Wm*shop, Orlando, Floridll 1994,
                        p.34.




                                                                                                                                              QUESTMS-00000080
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 82 of 505 PageID #: 290




                   This Page is Inserted by IFW Indexing and Scanning
                     Operations and is not part of the Official Record

                                BEST AVAILABLE IMAGES

            Defective images within this document are accurate representations of the original
            documents submitted by the applicant.

            Defects in the images include but are not limited to the items checked:
               a BLACK BORDERS
               a lMAG.E CUT OFF AT TOP, BOTTOM OR SIDES
               0   FADED TEXT OR DRAWING

               0   BLURRED OR ILLEGIBI.E TEXT OR DRAWING

               0   SKEWED/SLANTED IMAGES

              _!;l..et:JtOR OR BLACK AND WHITE PHOTOGRAPHS

               0   GRAY SCALE DOCUMENTS

               ~NES OR MARKS ON ORIGINAL DOCUMENT
               ~FERENCE(S) OR EXHIBIT(S) SUBMITTED ARE POOR QUALITY
               D   OTHER: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


            IMAGES ARE .BEST AVAILABLE COPY.
            As rescanning these documents will not correct the image
            problems checked, please do not report these problems to
            the IFW Image Problem Mailbox.




                                                                                           QUESTMS-00000081
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 83 of 505 PageID #: 290


       ..    Clinical Chemistry 51:9
             1683-1690            (2005)




               Routine Isotope-Dilution Liquid Chromatography-
                     Tandem Mass Spectrometry Assay for
                Simultaneous Measurement of the 25-Hydroxy
                      Metabolites of Vitamins D2 and 0 3
                                             Zoll MAUNSI!LL, DENNis                         J. WRIGHT, and SANDRA J. R<\INllow·

             Blwkgrouml: Measurement of 2S.hydroxyvitamln D 1                                      2S.hydroxy metabolites of vitamins D, and D, In human
             and D, (2s.OH D 2 and 0 3 ) Is essential for Investigating                            serum. The assay has been in use for 9 months and has
             vitamin D deficiency. Competitive binding techniques                                  been used to assay more than 6000 routine samples.
             are unable to dlstlnguisb between the 2 metabolites and                               @   2005 American Association for Clinical Cheml•try
             suffer from interference from other hydroxy metabolites
             of vitamin D.                                                                         Vitamin 0 (vitO)' exists in 2 forms, D, and 0,; plants and
             Methrufs: We osed isotope-dilution liquid dtromalog·                                  fungi synthesize ergoste.rol. which is converted to previ-
             raphy-tandem maas spectrometry OD·LC·MS/MS) for                                       tamin 0 2 and then rapidly isomerized to vitamin 0 2
             routine determination of 25-0H D, and D, with a                                       (vitO,). Animals synthesize 7-dchydrocholestcrol, the im·
             stable·isotope-labeled intemal standard (lSI. Serum                                   mediate precursor of cholesterol; absorption of ultraviolet
             samples (100          ,.u
                                were denatured with metbanol-propa•                                B radiation (290-315 nm) leads to a rearrangement of the
             nol containing IS, vortex·mixed, extracted into hexane,                               .5-7-diene in· the B ring of 7-de:hydrocholesterol, causing
             and dried under nitrogen. The reconstituted e•tract was                               ring, breakage to form previtamin 0 3 (9,10-secosterol).
             chromatographed on a BUS c. HPLC column, and the                                      This is thermodynamically unstable and rearranges to the
             metabolites and lS were detected by eii!C'trospray ion·                               more·stablc vitamin 0 3 (vitO,!) structure (1 ). Structurally,
             ization MSIMS in multiple-reaction monitoring mode.                                   vit02 dlffers from vitD3 by an extra methyl group on
             Res11Us: 2s.OH D 2 and D 3 and the IS nearly coeluted,                                carbon·24 and a double bond in the side cltain between
             whereas la·hydrnxyvitamin 0 3 was separated; total run                                carbons·22 and -23. When exposure to ultraviolet B radi-
             time was II min. The lnterassay CVs for 25-0H D, were                                 ation is insufficient for synthesis of adequate amounts of
             9.5% and 8.4% at 52 and 76 nmoi!L, respectively, and for                              vit03 in the skin, adequate intake of vitO from the diet is
             25-0H D, were S.l% and 5.6% at 55 and 87 nmol!L,                                      essential for health.
             respi!C'tlvely. The detection limit of the present method                                The in vivo metabolism of vitO has been reviewed
             was <4 nmoi!L fot both metabolites. Method compari-                                   extensively, and its role and inter"'tions with other hor-
             son with a commercial RIA measuring total 2s.hy·                                      mones in calcium homeostasis are well understood (2 ). In
             droxyvitamin D showed good correlation: y 0.!17x -                       =            addition to the calcium regulatory functions of vitO,
             2.7 nmol/L (r = 0.91). The analytical system can assay 100                            several other tissues, including heart, stomach, pancreas,
             samples in 12.5 h.                                                                    brain, skin, gonads, and activated T and B lymphocytes,
             Concl11swn~: This simple robust interference-free LC·                                 have nuclear receprors for la,25-dihydroxyvitamin 0,
             MSIMS assay is suitable for routine measurement of the                                and non-calcium-related functions for vitO have been
                                                                                                   described (3, 4 ).
                                                                                                      VitO homeostasis ls best assessed by the measurement
                Oepartment       gr
                               Cllni(,"Oil Bmchemlstry, Northwi<:k F'ar"' Huspital, N;.uth
             We$t Lmdon Hoopitul.s NHS TJ"l$t, Harrow, United Kingdom,
                "Address correspondence to this author at Df:partmE.'f'lt l()f Clinical Bi.o·
             chemi.sr.ry,   N~Jrthwick   PMk Hospital, North West London Hospitals NHS                 1 Nonstllrtdard abbreviatlon:s: vitD. vitamin D; vitO~ and vitO;~, \'itamin D:t

             Tru::~t,   Watford R.d,, Harrow HAl .3UL, UnltL-d Kingdom. Fax 44~20.8869·211.9;      and D!l> respectively; CC~MS, gas c:hromatog:raphy-mass 5p«trometry; lC~
             e-maU S4.ndra.ralnl:x,w@nwlh.nlu.uk.                                                  MS/MS.Iiquld chrQrnatog•·aphy-landem mass spech'On,~try; ID. isohJpe diJu~
                 Ret.:Jl'tved April28, 2005; o.~o:epted Jui'W.l 2l, 2005.                          ti1m; 1.5-0H 0, 2.$-hydn)xyvitumin 0; 2).-(0H) 1)\l: and 2.5-{0H) O:t. 25-
                  Previously pubtisht'd   \ll'l.l.ine   ilt DOl: l0.137'J/dindtem.2005.052936      hydruxyvitamln [)1 md 0:-v tt'$pWlvdy; and IS, lrlt~mnl ~tambrd.



                                                                                                1683




                                                                                                                                                                   QUESTMS-00000082
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 84 of 505 PageID #: 2910
            1684                   MaunseU et al.: Routine Measurement of Vitamin D Metabolites by MS/MS




            of total 25-hydroxyvitamin D (2.5-0H D) (5) because the        25-0H 0 2 and 25-0H 0 3, respectively (1.3>. Working
            half-life of 25-0H Dis -3 weeks whereas the half-life of       calibrators containing both analytes were prepared in
            vitO is -24 h (6, 7 ), Dietary supplementation of food and     metham>l-water (50:50 by volume) over the .range 4-250
            vitamin tablets comes in the form of both vitO,, and vitO,;    runol/L. The ?.ero calibrator (no analytc) was methanol-
            it is therefore essential that both analytes are measured      water (50:50 by volume).
            cquimolarly. Laboratory methods for 25-0l-1 D have been           The API 3000 taodem mass spectrometer was operated
            critically reviewed recently (8 ). Mass spectrometric anal-    in positive mode with a TurbolonSpray clectrospray
            ysis has been used in research settings: in particular, gas    source operating at a voltage of +SkY and desolvation
            dl!'omatography-mass spectrometry (GC-MS) has been             tempera~t~re of 350 •c. The conditions for the ion selection
            used for measuring vitO metabolites (9 ), and research         and collision-activated fragmentation of the molecular
            assays using fast atom bo'!lbardmcnt liquid chromatog-         ions were optimized by continuous infusion (l-larvard
            raphy-tandem MS (LC-MS/MS) after derivatization with          infusion pump) of pure compou.nds (25 p.moi/L) at a flow
                                                                          rate of 10 ftL/min. After optimization, the instrument was
            Cookson-type reagents have been described (10). Two
                                                                          .operated in multiple-reaction monitoring mode with the
            LC-MS/MS methods have been reported recently: a can-
                                                                          following transitions: m/z' 413.5/395.4 for 25-0H 0 2;
            didate reference method for the quantification of circulat-
                                                                          m/z' 401.8/383.5 for 25-0H D,; and m/z" 407.2/389.4 for
            ing 25-0H 0 1 in serum that uses column switching for
                                                                           fH.l-2.5-0l-1 0,.
            on-line solid-phase extraction (11 ); and a method incor-
                                                                              Blood samples were collected into SST tubes (BD
            porating manual cartridge extraction before LC-MS/MS          Vacutainer Systems) and were centrifuged at 1200g for 10
            (12).                                                         min; the serum thus obtained was stored at -20 •c before
               We report here the development of a routine isotope-       analysis,
            dilution (ID) LC-MS/MS assay for the measurement of
            the 2S-Orf o, and 0 3 • •                                     SAMPLE l'RllP ARA'MON'
                                                                          l'atient sera, controls, or calibrators (100 !J.L) were pipet•
                              Materials and Methods                       ted into disposable borosilicate tubes. To each of these, 75
            25-0H Dt (25-hydroxyergocalciferol; >98% purity) and          J.<L of 60 nmoi/L IS in methanol-propanol (80:20 by
            2.5-0H 0 3 (25-hydtoxycholccalcifcrol; >98% purity) were      volume) was added, which acted as a protein-precipitat-
            purchased from Sigma Aldrich. lcx-Hydroxyvitamin 0 3 (2       ing agent. The tubes were vortex-mixed lor 10 s, and 500
            mg/L) was a sterile pharmaceutical preparation (Leo           p.L of hexane was added to extract the 25-0H D 2 and D,
            Pharma). [2!-16 )2.5-0H 0 3 (26,26,26,27,27,27-hexadeutero-   metabolites and the IS. The tubes were revortexed for 10 s
            2.5-hydroxycholecalciferol) was purchased ftom as Vitas       and centrifuged for 15 min at 1600g; finally, 400 J.'L of each
            and used as internal standard (IS). Formic acid (AnalaR),     hexane layer was transferred to a dean autosampler viaL
            hexane (Chromonorm), methanol (l-lyperSolv), propan-          The solvent was evaporated to dryness under a stream of
            2-ol (HyperSolv), and water (HypetSolv) were obtained         nitrogen in a heating block (Grant instruments) at 75 •c.
            from VWR. Reversed-phase HPLC columns [BDS C,.; 50 X          The residue was reconstituted in 300 ,.,.L of methanol-
            2.1 mm (i.d.); 3 ,.m particle size( were purchased from       water (70:30 by volume). Vials were sealed, vortex-mixed,
            ThermoHypexsil. The HPLC system was an Agilent 1100           and assayed by LC·MS/MS.
            system comprising a quaternary pump, a vacuum degas-
            ser, a temperatur<H:ontrolled autosampler, and a temper-      LC·MS/MS
            ature..:ontrolled column oven. The API 30001111 tandem        Chromatographic separation was performed with a BDS
            mass spectrometer and TurboionSprayTM source were             C 8 reversed·phase column [51 x 2.1 mm (i.d.); 3 p.m
                                                                          partide si7-<!) equilibrated at 20 :!: 0.1 •c. Two eluants
            supplled by Applied Biosystems, and the system was
                                                                          were used in the mobile phase: methanol (eluant A) and
            controlled by AnalystTM software (Ver. 1.3; Applied Bin-
                                                                          0.5 mL/L formic acid in water (eluant B). The flow rate
            systems). The API 3000 was calibrated for mass accuracy
                                                                          was 300 1'-L/ min, and 5o ,.L of extract was injected per
            by use of polybutylene glutarate calibrators (Applied         assay. A methanol gradient was used to elute the analytes
            Biosystems). Disposable 12 X 75 mm borosilicate tubes         from the column. The composition of the mobile phase
            were purchased from VWR. Autosamplcr vials (2 mL)             was 70% A:30% B for 3 min, which retained the 25·
            were purchased ftom Agilent UK. Nitrogen gas was              hydroxy metabolites on the column. The concentration of
            supplied by a gas generator (Peak Scientific) and was         eluant A was increased to 95% (5% B) over 1 min and held
            used as the drying, nebulizing, curtain, and collision gas.   constant for 1 min. The mobile phase was then returned to
                Calibration solutions of 25-0H D, and 2.5-0H 0 3 (··25    70% A:30% B over 1 min, and the column was recquili-
            ,.,.mol!L) were individually prepared in ethanol. The         brated with 70% A:30% B for an additional 2 min. The
            absolute concentrations of the calibrators were checked by    total run time was 8 mln per sample.
            use of a Lambda 5 ultraviolet/visible spectrophotometer          Comparative analysis of total zs . QJ-1 0 was performed
            (Perkin-Elmer) and calculated using mola.r absorptivitics     in batch mode by RIA (DiaSorin) alter acetonitrile precip-
            of 19400 and 18300 AU·mor·'·L" 1 at 265 nm for                itation according to the manufacturer's recommended




                                                                                                                         QUESTMS-00000083
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 85 of 505 PageID #: 2911
                                                                           Umtcal t.,;herrnstry :'fl, No. Y, 400!>                                                              1685



             procedures. The manufacturer reports that this method                                                             Results
             measures 25-()H 0 2 and 25.0H 0 3 equimolarly but also                                 The instrument settings were optimized in positive mode
             maasures the dihydroxy metabolites.                                                    for the detection of 25-()H 0 2 and 25.0H 0 3 to give
                                                                                                    maximum signals. The molecular ion for 25-0H 0 2 W!lJl
             INrEKFERENCllS                                                                         mf.l;+ 413.5 (Fig. lC), that for 25.0H 0 3 was mf.l;' 401.8
             A pharmaceutical preparation of lo:.OH 0 3 was used to                                 (Fig. 1A), and that for hexadeuterated 25-0H 0 3 (fS) was
             demonstrate that the 25-hydroxy metabolites of yitO                                    mh+ 407.2. The optimum conditions found were a dedus-
             could be resolved froin the to-hydroxy metabolite. Other                               tering potential of 50V, focusing potential of 220V, and
             monohydroxy metabolites of vitO are not commercially                                   entrance potential of lOY. The nebulizer gas was set at 15
             available and could not be tested. The dihydroxy metab-                                and the curtain gas at 11 on the instrument settings. The
             olites do not have a molecular mass that would be                                      temperature of the drying gas was optimized at 350 "C,
             detected by the transitions selected.                                                  and the drying gas flow rate was 7 L/ min. Molecular ions
                A computer search for compounds with the same                                       were individually fragmented in the collision cell, using a
             molecular masses as the monohydroxides of vit02 and 0 3                                product ion &an with a ramp program to select a robust
             and the IS was performed with an internet search engine                                product ion. The molecular ions were easily fragmented,
             (14).                                                                                  and the most intense and reproducible product ions were


              A
                                                                                           Mo,IS!Cular Iori 2~-QHD3 + H+
              e   ·-
                  10tif



                                       ~raj.... . . .;r....l~:i"''"  ~:-:C . . .c~
                  ~Jl~


             I .  io~

                                                                ....
                                                                                                        .. ,...
                                                                                                                               .,.     ,..
                                                                 '"'                                           ""'·




                  ........             .,,.,
                                                                                               Molecular lon 2S.OH02 + H~..., ..



              i : :;:;;;r-~ ;r~l"t.~J;;"'~· .....~- ,. ... _..,.
                                  oo      1QIO    120
                                                            .... .. --;:·':".,.. ~.tr
                                                         1110    WI      m      l09     ::20     m~ ''"·'~

              D




             Fig, 1. Scanning results     tor 25-0H o, <l!ld o,.
             Quadrupole 1 scanr1ing o1 a 25-0H D., calibratJon solution in posJtive mOde rewaled that the mole<rular 10111$ located at m;r•· 401.6 {A), and fragmenL:1tior1 and
             ~"Mrupole 3 scanning ldtlf1tilied a lflrge pt':ak at m;z~ 363.5 COmt$POnding to the: molooul!lr ioo wiUl a toss of water (8). Infusion of a calibration solution of 2S.OH
             0~ and scoofli!lft with quadrupole 1 revealed a molecular inn at m;z"" 413.5 (C), and quadrupole 3 scanning showed an itiiCnS(t peak at m/t'' 395.5 (0),




                                                                                                                                                                    QUESTMS-00000084
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 86 of 505 PageID #: 291
                                                            Maunsell et al.: Routine Measurement of Vitamin D Metabolites by MS/MS




                                                                                                                            and 255.4 (Fig. 10), and product Ions for 25-QH 0 3 were
              Table 1. Relatl•e maximum fl:agmentatlon Intensities of
                                                                                                                            seen at m/z+ 383.5, 365, 5, 257.4, 131.1, and 109.1 (Fig. 18).
                  21j.()H D2 and 21j.()H 0 3 as a percentage of the
                                   moleeular lon.
                                                                                                                            Fini\lly, the CQnditions of the third quadrupole were opti·
                                                                                                 2S..CUtO,
                                                                                                                            mized, and the <ell exit potentia! was set at 12V. On~e the
                                                                                                                            instrument had been optimized, it was operated in mul-
                                      lntomlty                                                        Intensity             tiple-reaction monitoring mode with the following tran-
            Fr-nt                  II*UJ):Qtild wlttl                                            c:ompat'Ud with
                                                                  ce,•         Fragment                                     sitions: 25-QH 0, m/z"' 413.5/395.5; 25-0H 0 3 , m/z'
              ""'·
              ml•
                                    moiBc:ularlon
                                 (2.4   X   106 Cf!,$J-     ~         v        km, m/Z
                                                                                                  moktcular lon
                                                                                               (2.4 X 10' CPI),%
                                                                                                                     CE,
                                                                                                                      v     401.8/383.5; and IS, m/z+ 407.2/389.4.
              395                           54.1                      12            383                    81.1       12
              377                           10.4                      16            365                    28.8       15    C!l.ROMATOORAPHY
              355                           24.2                      15            284                     4.4       25    The eluant was optimized to retain the 25-hydroxy me·
              337                           24.6                      27            273                     2.7       13    tabolites of vitO on the column while eluting ions sup-
              325                            6.7                      15            257                    27.1       16
                                                                                                                            pressing moieties, with an iso<:ratic solvent of 70:30 meth·
              301                           45.8                      27            189                     1.3       23
                                                                                                                            anol--aqueous formic acid (by volume) for 3 min. Higher
              271                           14.2                      15            159                    33.8       30
                                             9.2                      21            109                    20.3       39
                                                                                                                            initial concentrations of organic phase led to broadening
              255
              119                            6.7                      47            107                    32.2       34
                                                                                                                            of the peaks. A fast gradient was used to elute the
              If   CE, collision energy.
                                                                                                                            metabolites, and no attempt was made to resolve the
                                                                                                                            metabolites chromatographically because the specificity
                                                                                                                            of the mass selection and fragmentation gave the neces-
            seen with the loss of H20 from each molecule with a low                                                         sary compound specificity. The retention time of 25.0H
            collision energy of 12V and collision gas flow of 8 (Table                                                      0 2 was fractionally, but not significantly, longer (5.91
            1). At the conditions selected, product ions for 25-QH 0 2                                                      min) than that for 25-QH 0 3 (5.88 min) and the IS (5.87
            were seen at m/z+ 395.5, 377.0, 355.4, 337.4, 325.1, 271.1,                                                     min); this allowed the use of a single IS (Fig. 2).


                                                                          A                                                                                          e
              :I:W
                   ......                        lntemai Standlud-•1"                                                                           lntemai Standard-+\"
             ;.,,                                                                                     ·\
                                                                                                                                                                                                !
                                                                                                                                                                                                 i

             f..::                                                                                    IL.                                                                                       li
               ""                                                                                     '·•V'                                                                                     O~t~h
                                                                                                                                                                                                " "
                                                                                                                   . ~·"·

                                                                                                                                            25.0HD2 95 nmoiiL......._,t
                                                                                                                                                                                                l
                                                                                                                                                                                                l
                                                                                                                                                                                                l
                                                                                                                                      f<.                                          -            1\
                                                                                                                                  U   It   lJ   ~~   :t   l.l   ·~
                                                                                                                                                                ..
                                                                                                                                                                     ,·~
                                                                                                                                                                     ~   ..   II       I'   H    •1   &1   Jl;l   ~~




             !.,,
                   ::1                      2S.OHD3 43 nmolll
                                                                                           '\

             I:: "'!~ 1!-_.! "JIJ"-~ ·'.'.:<L-~- · ·- ~l ./.:! }.!~.
                            ll     1~       li    It   )1       11'       1t   lA    ft   !.
                                                                                               ____
                                                                                                 tl    It     j1

                                                                               ··~
            Fig. 2. Simultaneous quantifiCation of 2!>0H o, and 2!>0H D, in patient samples to which the IS ['H0 ]2!>0H D3 had boon added.
            It Is 1mpottar1t to measure both l.t'le 07" Md o:recrived forms o125-0H 0 ber.a!JS6 althrnlgtt many patients will Mt Mlo'e moa::turable 25-0ti 0 2 (A), measuremettt of 25-0H
            o;J alone <:an si~tnificantty undemstimal..e ~ItO status of tna man)' patients. taking 'filO nupplaroents in the 1orm llf vitO~ {6).




                                                                                                                                                                                                      QUESTMS-00000085
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 87 of 505 PageID #: 2913
                                                                          t.:l!mcal   U!em1stry   ~"1, No.~.   2005                                      1687




            IS                                                                                    10, and 30 min after addition of the protein precipitation
            The IS was investigated in terms of chemical and isotopic                             reagent. Recoveries of the 25-hydroxy metabolites clid not
            purity. Olemkal purity was assessed by nmning a 25                                    increase with increased equilibration time. Extraction of
            ,;.moi/L IS solution in 500 mL/L methanol through the                                 the 25-hydroxy metabolites into the hexane layer was
            column. Monitoring of the transition rn/z+ 407.7/389.5,                               used to reduce the ion suppression; a single extraction
            which cottesponded to the IS, revealed the presence of 2                              recovered >94%.           ·
            impurity peaks after the main IS peak; however, these                                    The limit of detection can be dcfmed in MS as a peak
            were easily separable from the IS by the liquid chroma-                               with a signal-to-noise ratio >3, whereas the limit of
            tography step. Monitoring of the transitions used to detect                           quantification requlres a signal-to-noise ratio >10 (15).
            25-0H 0 2 and 25-0H 0 3 revealed that there was none of                               The lowest c.alibrator, corresponding to 4.95 nmoi/L
            either analyte in the solution. 'I'his was important because                          25-0H 0 2 and 4.0 nmol/L 25-0H 0,, was analyzed and
            ~.ontamination of the IS with nondeuterated 25-0H 0 2 or                              found to have signal-to-noise ratios of 12.4 and 10.7,
            0 3 could lead to false calibration o:f the assay. To assess                          respectively. It was therefore concluded that the llmit of
            the Isotopic purity of the IS, we monitored transitions                               quantification was below these values.
            m/z'" 407.7/389.5, 406.7/388.5, 405.7/387.5, and 404.7I                                  To assess assay precision, both the intra- and interassay
            386.5, which corresponded to the hexa·, penta·, tetra-, and                           CVs were calculated for 25-0H 0 2 and 25-0H 0 3• We
            trideuterated forms of the IS and subsequent loss of water                            assessed the intraassa y cv by extracting 3 patient samples
            to form the product ion. By comparing relative peak areas,                            independently 10 times and assaying them in a single run.
            we found that the material was >98% Isotopically pure.                                Intraa.ssay CVs were 6.2%, 3.5%, and 5.2% at 16, 35, and 76
                                                                                                  nmol/L, respectively. We prepared an internal quality
            ASSAY PBRJlO!IMANCB AND VALIDATION                                                    control by adding the metabolites to serum. For the
            Assay calibration was achieved by means of 8-point                                    internal quality control, the interassay CVs for 25-0H 0:.
            calibration curves for 25-0H 0 2 and 25-0H 0 3 con-                                   were 9.5% and 8.4% at 52 and 76 nmol/L, respectively,
            structed from serial dilutions of the working calibrators in                          and for 25-0H 0 3 were 5.1% and 5.6% at 55 and 87
            500 mL/L methanol. Data are reported as ratios of the                                 nmoi/L, respectively.
            peak areas of 25-0H 0 2 or 0 3 to the peak area of the IS.                               To determine recoveries, we added high· and low·
            These calibratoi!l were prepared in the same way as                                   concentration solutions of 25-0H 0 2 and ·25.QH 0 3 in
            patient samples, undergoing all stages of sample prepa·                               methanol to 5 patient samples in various concentrations
            ration. The concentrations in the calibrators ranged from                             (endogenous total 25-0H D concentrations, 9, 16. 25, 66,
            4.95 to 316 nmoi/L for 25-0H 0:. and 4.0 to 256 runoi/L                               and 83 nmol/L). We then added 5 1•L of each to a 95-p.L
            for 25-0H 0 3• Linear responses were achieved over this                               sample. The high...:oncentration solution contained 317
            range. A 0 calibrator (500 mL/L methanol) was included                                nmol/L 25-0H 0 2 and 256 nmol/L D, and the low·
            in assays for both analytes (Fig. 3).                                                 concentration solution contained 158.5 runol/L 25-0H 0:.
               We investigated the efficiency of the release of 25-0H                             and 128 nmoi/L 25-0H 0 3 . The recoveries were 91 ')'.,-
            D from binding proteins after protein precipitation by                                110% for 25-0H 0 3 and 94%-108% for 25-0H 0 2•
            allowing 5 aliquots of the same sample to stand for 0, 2, 5,                             We assessed method linearity by preparing 1:2 and 1:4
                                                                                                  dilutions of patient samples (total 25-0H D concentra-
                                                                                                  tions, 9, 53, 62, and 83 nmol/L) in 50:50 methanol-water
                                                                                                  (by volume), 1hese were aU assayed by LC·MS/MS in the
                                                                                                  same run. Recoveries ranged from 89% to 113% (mean,
                                                                                                  102%).
                                                                                                     Interferences in this method were predicted h> be
                                                                                                  minimal because of the nature of the assay. The analytical
                                                                                                  method uses 2 separation stages: chromatography based
                                                                                                  on polarity, followed by detection on the basis of ma.~s­
                                                                                                  to-charge ratios. The MS/MS step Is highly specific be·
                                                                                                  cause fragments unique to the molecule of interest are
                                                                                                  detected. To identify potential interferin!'l substances, we
                                                                                                  carried out molecular weight searches. Computer
                                                                                                  searches were pedormed on the molecular weights of
                                                                                                  412.6 :!: 0.5 (25-0H D,; 56 compounds listed) 400.6 ±; 0.5
                                                                                                  (25-0H D,; 59 compounds listed), and 406.8 ± 0.5 (IS; 82
                                                                                                  compounds listed) (14). The majority of these were not
                                                                                                  compounds of pharmaceutical or metabolic interest. None
            fig.   3. Eighi;>Oint calibrati011 euJVes for 25-0H D, and 25-0H D3.                  of the compounds with listed molecular weights of
            Cui'Vt\S were c:onstructed by anal)'bng 1:2 dilutions oi 25-0H D:t OOd OJ ()alfbm-    412.6 :!: 0.5 and 406.8 ± 0.5 were considered to be of any
            tor soluUons, In 50:50 metnanot-watet (by W)lume).                                    biological significance. A few naturally occurring and




                                                                                                                                                  QUESTMS-00000086
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 88 of 505 PageID #: 2914
             1688                              MaunseU et al.: Routine Measurement of Vitamin D Metabolites by MS/MS




                                                                                                              Mj.
                                                                                                      ~                                a
                                                                                                     ·e<::·   3()
                                                                                                                                   a
                                                                                                      _g.·                                    a
                                                                                                      0       20                                        0
                                                                                                                                o ao
                                                                                                      ~ 10
                                                                                                      e
                                                                                                      ~-       (\
                                                                                                                          tl     -eDt 8 c o.fll4· c. a. •
                                                                                                                                            !lfl ll
                                                                                                                                                                             IJ

                                                                                                                                                                             0
                                                                                                      ..!!. ·10
                                                                                                      .
                                                                                                      .8 ,2() .
                                                                                                                                               rjll111      a~
                                                                                                                                                                  ~
                                                                                                                                                                   a
                                                                                                                                                                        O.j.

                                                                                                                                            Coo
                                                                                                      ~ 3()
                                                                                                      a;"                                         Cb·                   a
                                                                                                      ~-...w
                                                                                                                    0     20           40         60        ao         100        120'

                                                                                                                                  M9an·Totsi25-QH O,nmolil
                                                                                                     f'g. 5. Blart<I-Aitman plot showing that there was no concentration-
                                                                                                     dependent difference between the OlaSorln RIA and the LC·MS/MS
             Fig. 4. Chromatographic separation of 25-0H D3 and l...OH 0 3 •                         method.
             Molecular weight searches Indicated that 1a-OH 0 3 could be a potential                 Samp!h (n ·"" 16) contalnfng >60% of the total as 25-0H 0::~ are Indicated by .A.
             inte~nt     In ttle a§ay be:eau• it .share$ tho same moteoular wefgl'lt and
             potentially has afne,msntationion of tim sameatnJCture as 25-0H Dl< Howe¥er,
             anal)'siS l)f a 25-0H 0 3 r:ullbt'a1b1' with added 1~H 0 3 (J.()...t:holeca/cJflero{J
             showed that the 2 analyWs were dearly resolved during the chromatography                METHOD COMPARISON
             st~:tp.
                                                                                                     A method comparison was performed with samples (n =
                                                                                                     185) submitted for routine analysis by RIA and 10-LC-
             pharmaceutical compound$ of sterol$ and fatty add de·                                   MS/MS. Twenty-five patient results were excluded from
             rivatives were listed with a molecular weight of 400.6                                  the analysis because the 25..QH 0 result n1easurcd by RIA
             (same as for 25-()H 0 3); the ones of metabolic or pharma·                              was below the detection limit ( <13 nmol/L) of the assay.
                                                                                                     ID·LC-MS/MS results for 7 of the 25 samples were below
             ceutkal interest were la..QH 0 3 ; 7 a-hydroxy-4-cllolesten·
                                                                                                     the detection limit of the assay ( <4 nmol/L for both
             3·one (a bile acid precutSor), whose plasma concentration
                                                                                                     25-()H 0 2 and 0 3 ), wherea5 14 samples had results
             has been suggested as a mru:ker of bile add malabsorption
                                                                                                     between 4 and 12 nmoi/L, of which the predominant
             (16!; Campesterol (a phytosterol); colostolone [a 3-hy·
                                                                                                     metabolite was 25..QH 0 3 . Four samples had measured
             droxy-3-methylglutaryl coenzyme-A reductase inhibitor.
                                                                                                     concentrations of 15, 17, 19, and 19 nmol/L, and in all of
             (American Cyaphytnamid) that entered clinical trials in
                                                                                                     these-samples, 25-()H 0 2 accounted for >SO% of the total
             1987 and has never been marketed); and gefamate (an
                                                                                                     25..QH D. A total of 160 patient samples had total 25-()H
             unsaturated fatty acid, currently in phase 1 clinical trials
                                                                                                     0 concentrations that were measurable by both assays.
             in Japan). These were excluded from further examination.                                The Deming regression against the DiaSorin RIA was y =
             The only molocules that were considered to be potential                                 0.97x - 2.7 nmoi/L (r = 0.91). Bland-Altman analysis
             interfering compounds with molecu!ru: weights of 400.6 :!:                              indicated that there were no ·concentration-dependent
             0.5 were 1a..QH D, (Alfacalddol) and 7a·hydroxy-4-                                      differences between the 2 methods (Fig. 5). Of the samples
             cholesten·3-one, which was first identified as a large peak                             analyzed, 16 had 25..QH 0 2 concentrations that were
             i!).. ~hromatographic 25..QH 0 analysis and subsequently                                >60% of the total 25-()H 0; the correlation again.~! the
             identified by CC-MS (17). A solution of la..QH 0 3 was                                  OiaSorin RIA method for these samples was y = 0.93x +
             added to a calibr!ltion solution containing 250 nmol/L                                  2.9 nmol/L (r = 0.97).
             25..QH 0:, the mixture was then t"<tracted into hexane and
             prepared as above. This was injected on the column and                                                            lllllcussion
             run on the mass spectrometer; the transition correspond-                                 Ouril-.g the past 30 yearo, the importance of measuring
             ing to 25..QH D, was monitored. Two distinct peaks were                                  25-ClH D metabolites for the aSSt..>ssment of calcium ho·
             observed; the first (retention time, 5.95 min) corresponded                             ·meostasis has been recognized. More recently. the impor·
             to 25-0H D3 and the second (retention time, 6.61 min) to                                 tant nonendocrine functions of vitO metabolites have
             ta..()H D3 (Fig. 4)- The 2 metabolites, although not sepa·                               been described (1, 18). To assess vitO status, it is essential
             rable by MS alone, were clearly resolved by the HPLC                                     that both endogenous and exogenous vitO metabolit<ls are
             step. A Ia te-eluting peak (re!\"lntion time, 6.36 min) was                              measured equlmolarly. There is conflicting evidence as to
             observed during routine analysis of ll()me patient samples,                              the relative potency of vit02 and vitO,; Rapui et at. (19)
             particularly sera from patients with short bowel syn·                                    show<>d that they were equipotent in increasing sewm
             drome or intestinal failure: this was consistent with the                                25..QH D concentrations in elderly women, whereas sev-
             retention time for 7a-hydroxy+<:holesten·3·one.                                          eral authors, using small numbers of study participants,




                                                                                                                                                                   QUESTMS-00000087
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 89 of 505 PageID #: 2915
                                                           Clinical Chemistry 51, No. 9, 2.005                                                       1689



             have shown that vit03 supplementation increases the              relatively simple and could be ljutomated. The automated
             serum 25-0H 0 concentrations more effidently than vitDz          LC·M..'l/MS sysiem allows up to 180 tests to be performed
             (20, 21 ).                                                       in a 24·h period. The method has been fully validated and
                 Laboratory methods for the measurement of 2.5-0H D           is now in routine diagnostic use. We measured 25-0H 0 2
             using immunologic techniques and chromatographic                 and 0 3 U1185 samples by ID-LC-MS/MS compared with
             methods have been reviewed recently (8 ). The replace-           a commercial RIA (25 samples had undetectable concen·
             ment of the traditional RIA with nonlsotopically labeled         !rations by RIA). The correlation (r) of total 25-0H 0 was
             assays has allowed automation of the analysis; however,          0.91 (y = 0.97x - 2.7 nmol/L; n ~ 160) for all samples and
             recent studies have suggested that both the Nichols                        =
                                                                              0.97 (y 0.93x + 2.9 nmoi/L; n = 16) for the samples in
             Advantage automated chemiluminescence protein-bind-              which the 25-0H 0 2 concentration comprised >60% of
             ing assay and, to a lesser extent, the IDS RIA underrecover      the total 25.0H 0, which supports the manufacturer's
             2.5-0H 0 2 compared with HPLC analysis (22, 23). Recent          claim that the RIA method does measure the 2.5-0H 0 2
             publications have highlighted the interlaboratory vari-          metabolite equimolarly.
             ability of 25.QH 0 analysis on patit>nt samples measured            The system is able to independently quantify 2.5·.0H 0 2
             by RIA and chemiluminescence assays (24) and quality             and D, in serum and is free of interference from the
             assurance material (22 ). In view of this, some authors          dihydroxy metabolites of vitO because of differences in
             have suggested that there should be international stan-          mass. Separation of the 2.5·hydroxy metabolites from the
             dardization of assays and have suggested that until that is      1a-hydroxy metabolites was achieved chromatographi·
             achieved, RIA techniques should be used for clinical             cally, but other monohydroxy metabolites were not·
             analyses (24). However, the use of a routine LC-MS/MS            tested. The reported concentrations of these metabolites
             method offers a real alternative and negates the use of          are extremely low ( <6 nmoi/L) in patients treated with
             radioactive tracers.                                             small daily doses of vitO;, however, but can increase to 70
                 MS. has until recently been the prerogative of research      nmoi/L in individuals treated with large daily doses
             and reference laboratories and has rarely been applied to        (.50000 IU/day) of vitO, (27!.
             the routine quantification of analytes in the clinicallabo-         The method has been in routine use in this laboratory
             ra tory. GC-MS has been used for research analysis of vitO       for 9 months, and >6000 samples have been routinely
             metabolites in plasma, but the complexity of the analysis        analyzed by biomedical scientists. We therefore conclude
             has precluded its use for routine analysis (9 ). Recent          that the assay is suitable for use in routine laboratory
             evaluations of LC·MS/MS have shown that this technique           medicine departments.
             offers an alternative to the traditional imm.unoassay and
             potentially offers increased specifidty and sensitivity for a                                   References
             variety of analytes (25, 26). LC-MS/MS methods have               l.. Holick MF. Vitamin 0. Importance in tM prell<!ntlon of canc~rs,
             been described for metabolites of vitO, including a recent            type :1 diabetes, heart dlaea!lfl, and osteoporosis. Am J Clln Nutr
             suggestion for a candidate reference method for circulat-            2004;79:382-71.
             ing 25-0H 0 3 (11) that. uses electrospray ionization and         2. DeLuca HF, Sctmoes HK. V~amln 0: recent advanC<Ill. Annu Rev
                                                                                  Biochem :1983;52:41:1-39.
             LC·MS/MS after extensive protein predpitation and col-
             umn switching as a dean-up procedure. However, the                3. Stumpf WE, Sar Me Reid FA, Tanaka Y. DeLuca HF. Target cells for
                                                                                  1,2S<Iihydroxyvltrlmin 0 3 in intestinal tract, stomach. kidney. skin.
             measurement of 25-0H 0 3 alone is not sufficient for the             pituitary, and parathyroid. Selence 1979;206:118!HXl.
             clinical assessment of vitO status. Another r~Xent report         4. Manol"'llJS SC, Prowedlni OM, Tsaukas CD. Interactions of 1,25-
             used atmospheric pte$Sure chemical ionization and LC-                dlhydroxyvltamin o, and the Immune system. Mol Cell Endoorlnol
             MS/MS after protein precipitation and purification on                 1985;43:1:13-22.
             Bond Elute C,. silica cartridges (12). Both of these meth-        5. Haddad JG, Stamp TCB. Clrcuia~ng 25-hydroxyvltamln D In man.
             ods use the transitions of moleo.t!ar ions to small frag·             Am J Mad 1974;57:57-62•.
             ment ions; 25-0H D,. m~;<+ 401/159 and tetradeuterated            6.. !lam>g4JI JM, France MW, Co~ess 0, GuPta Sl', Sw~ala S, l!oucher
             2.5-0H D3 (IS), m/z,' 401/59 (11); 2.5-0H D,, m!z,• 401.1/            BJ, et al, lntesljnal Cllole<:aiOiterol absQIJltlon In the elderly and in
             2.57.0; 2.5-0H D2, m~;<+ 413.4/355.4; and ("H4]25-0H D,.              younger adultll. Clln Sel Mol Mad 1978;55:21.3-20.
             m/z"' 407.4/263.4 (12 ). We have chosen the less specific         1. Clemens TL, Zhou X, Myles M. Endres 0, Unsay R. Serum V~amin
             fragmentation ions (loss of water) for 25-0H 0~ (m/z •                o, and o, metabolite concentrations and absorption of vitamin o,
                                                                                   in elderly subjects. J Clin Endocrlnal Metab 1986;63:656-60.
             413.5/395.4), 2.5.0H 0, (m/z' 401.8/383.5), and I f-4)2.5-
             0H D) (m/z' 407.2/:389.4), using low collision energy cell        8. Zerwekh JE. The measurement of vitamin 0: analytloal aspects.
                                                                                   Mn Ciln Bioehem 2004;41:272-81.
             conditions, which in our hands always gave the most
                                                                               9. Caldwell RO, Trafford OJ, Varley MJ, Kill< ON, Makin HL. Measure-
             intense and rcprodudble signal (Table 1).
                                                                                   ment at 25-llydroxyvitamln 0 2 , 25-llydroxyvitamln 0 3 , 24,2!'i<lihy.
                 We have developed an JD..LC-MS/MS assay for the                   droxl'llitamln D2 and 25,26-dmydroxyvttamln 031n a single plasma
             routine measurement of the 25-hydroxy metabolites of                  sample by mass tragmentogtaphy. Ciin Chim Acta 1989:180:
             vit02 and vitO,. It has advantages over other previously             157-8!1.
             reported LC-MS/MS methods in that it uses a small                10. Yeuog Bt Vouros P, Reddy GS. Characterization of vitamin 0 3
             sample volume (100 ~tL) and the sample preparation is                metabolites using continuous--flow fast atom bombardment tan-




                                                                                                                                           QUESTMS-00000088
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 90 of 505 PageID #: 291
             1690                           MaunseU et al.: Routine Measurement of Vitamin D Metabolites by MS/MS
                                                     (                                                          i

                    dem mass spectromell)l and high-performance liquid chromatog-.            D more efficiently than does vitamin 02. Am J Clln Nutr 1998;66:
                    roplly. J Chromatogr 1993;645:U5-23.                                      854-S.
             :u.    Vogeser M, Kyrtatsoulis A, Huber E, Kobeld u. Candidate refer-        21. Whyte MP, Haddad JC Jr, Waltem DO, Stamp DC. V~amln D
                    ence methOd for the quantification of circulating 2&1\ydro)()'Vita-       bloavallablllty: serum 2&1\ydroxyvitamln 0 levels in mar alter oral,
                    mln o, by liquid chromatography-tandem mass spectromell)l. Clln           subcutaneous, lntrarnuseular and intravenous vitamin D admlnis·
                    Chcm 2004;50:1415-7.                                                      tratloo. J Clin Endocrinol Metab 1.979;48:906-11.
             12.    Tsugawa N, Suhara Y, Kamao M, Okano T. Oetermlnatlon of               22~ Carter GO, Carter R, Jones J, Seny J, How accurate are assays for
                    2&1\ydrox)VItmaln 0 In human plasma using high-performance                25-hydro~tyvitamin D? Data from the international vitamin 0 e.~tter­
                    liquid chromatography-tandem mass spectrometry. Anal Chern                nal quality assessment scheme. Clin Chern 2004;50:2195-7.
                    2005;77:3001.-7.                                                      23. GlendeMng P, Noble JM, Taranto M, Musk M, McGuiness M,
             :13.   Hollis sw. Comparison of oommerclally avail!lble •••~based RIA            Goldswain PR, et al. Issues of methodology, standardlladon and
                    methods lor the determination of circulating 2&1\ydrox)V~amin D.          metabolite recognlijon of 2&1\ydro~<YVitamln o when comparing
                    Clln Cham 2000;46:1657-61.                                                OlaSorin radioimmunoassay and the Nichols Advantage auto-
             14.    Chemfinder. llttp:f/chomfinder.cambndgesoft.com (accessed                   mated chemiluminescence protain.blndlng assay in hip fracture
                    Oecember 2004).                                                           cases. Ann Clln Bior:hom 2003;40:546--51.
             15.    Shah VP, Midha KK, Findlay JWA, Hill HM, Hulse JO, McGIIveray IJ,     24. Binkley N, Krueger 0, Cowgill CS, Plum L, Lal<e E. Hansen KE, et
                    et at Bioanalytlcal methOd validatlort--a revisit with a decade of        al. Assay va~ation confounds the diagnosis of hypovitaminosis D:
                    progress. Pham1 Res 2000;17 :1551-7.                                      a call for standardisation. J Clin Endor:~nol Metab 2004;89:
             16.    ThOmas PO, Forties A, Gre"" J, Howdle P,LmgR, Playford R,et at.           3152··7.
                    Guidelines tor the lnvestigatioo of chronic <flarmoea, 2nd edition.   25. Taylor RL, Grebe SK, Singh RJ. Quantitative, highly sensttlve liquid
                    Gut 2003;52:1-15.                                                           chromatography--tandem mass spectrometry method for detec·
             17.    Alexan M, Aly A, Sj011ail J. levels of 7a-hydroxy-4<:holesten-3<>ne         tion of synthetic corticosteroids. Clln Chem 2004;50:2345-52.
                    in plasma reflect rates or bile acid synthesis in man. FEBS lett      26. Stabler S, Allen RH. QuantlficaUoo of senun and urlr~ary S.
                    199!1;239:324-8.                                                          adenosylmethionine and S.adenosylhomocystelne by stable-iso-
             J.S.   Zlttermann A. Vitamin D in preventative medlclne: are we ignoring         tope-dilution liquid chromatography-mass spectromell)l. Clin
                    the evidence? 8r J Nutr.2003;89:552-72.                                   Chem 2004;50:365-72.
             19.    Rapuri PB, Gallagher JC, Haynatll<l G. Effect at v~amin 02 and D3     27. Mawer EB, Jooes G, Davies M, Still PE, Byford V, Schoeder NJ, et
                    supplementation on serum 25-0HD concentration in elderly                    al. Unique 24-hydrox.ylated metabolites represet1t a .signlflcant
                    women In summer aM winter. Calc~ nssue lnt 2004;74:150-6.                   pathway of metabolism of vitamin D:~:~ ln humans: 24-hydrox)Jirita.
             20.    Trang HM, Cole DEC, Rubin lA, Plerratos A, Slu S, Vieth R.                  min D, and 1.24-dlhydro~<YVitamln 0 2 detectable in human serum.
                    Evidence that vitamin 03 Increases the serum 2&1\ydroX)Vtt.amln             J Clin Endoerlnol Met!lb 1998;83:2156-66.




                                                                                                                                                  QUESTMS-00000089
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 91 of 505 PageID #: 2917




                                                                                                                                                          CHIRALI1Y 11:249-255 (1999)




                                               Convergent Synthesis, Chiral HPLC,
                                            and Vitamin D Receptor Affinity of Analogs
                                                 of 1,25-Dihydroxycholecalciferol
                                            MALGORZATA ODRZYWOLSKA, 1 MICHAL CHODYNSKI, 1 SEBASTIAN J, IIALKES,'
                                                JAN,PAUL VAN DE VEWE.' l!J\NNA FITAK, 1 AND ANDRZEJ KlJfNER''
                                                        1Pharmaceutical Research Institute, Warszawa, Poland

                                                          'Solvay Pharmaceuticals, Weesp, The Netherlands

                                     ABSTRACT         A series of analogs of 1,2S..dihydroxycholecaldferol was obtained with
                                     an additional chiral center at the terminus of the aliphatic side chain (C,25). The analogs
                                     were obtained from (+).(/(),and <+<SJ,2,methylglyddols, by opening of the oxirane ring
                                     with the carbanions derived from vitamin D C2,.."'' or C22 ·sulfones.lhe diastereomeric
                                     purity of the analogs was determined by high,performance liquid chromatography on a
                                     chiral stationary phase. The binding affinity of analogs for the calf thymus intracellular
                                     vitamin D receptor (VDR) was two orders· of magnitude lower than that of the lead
                                     compound of this group, 24a,24b-dihomo-1,25-dihydroxycholecaldfcrol, and it was com·
                                     parable to the affinity of analogs of 24-nor·!,25-dihydroxycholecalciferol. However, a
                                     twofold difference was observed for analogs diastereomeric at C-25 in their affinity for
                                     VD R. The diastcreodifferentiation of the binding affinity was found to be specific for
                                     vitamin D vicinal25,26-diol~ as it disappears for analogs where 26-hydroxyl, neighboring
                                     the C-25 chiral center, is replaced with methyL Chirality 11:249-255, 1999.
                                      ¢.) 1£199 Wiley-l.iss, lm;.

                                      KEY WORDS: vitamin D synthons; convergent synthesis; ~hiral stationllry phase HPLC:
                                                            (+l·(R)-2-methylglyddol; (-)·(S)-2-methylglycidol


               A secosterold hormone, 1,25-dihydroxycholecalciferol                         As a part .of our search for an analog with separated
            [l,25..:1ihydroxyvitarnin D,, 1,25-(0H) 2 D1 , Fig. 11. 1•2 ini-             calcium and cel~differentiation propetty we have previ-
            tiates numerous biological responses via both genomic and                    ously obtained side-chain extended analogs of 1,2S..dihy·
             non-genomic pathways." In contrast to other steroid hor-                    droxycrgocalcifcrol [1,25-(0H).D,, Fig. 11 with reverse:.'<~
             mom~s with a rigid skeleton, 1,25-(0HhD:1 is a flexible                     conligtwation at C-24. '" In this paper we describe the effect
             molecule that can exist in a number of structurally distinct                of chirality at C-25 and substitution at C-26 on the affinity of
            confonnations;>-B It is now beiug hypothesized" that the                     the analog for VDR. The goal was to test the ability of the
            diversity of biological responses to 1.2S..(OH) 2D,. results                 vitamin D receptor to discriminate between different con·
            from its different confonnatlnns. These conformations tunc·                  figuration at the side-chain carbon cent<lr involved in pro-
            lion as ligands for different vitamin D-related proteins.• The               tein binding.
            three-dimensional (31)) structure <>f vitamin I) thus plays a                              EXPERIMENTAL PROCEDURES
            key role in the expression of its biological activity.'"""                                              Methods
               One of the major goals in the field is to obtain an analog                   Affinity for intracdh•hu· vitamin D receptor. Vitamin
            with tissuNpeciJk a<:tivity that might be ol potential thera·                [)compounds 1-6 were dissolved in ethanol in a conccn·
            peutic use-'"·'" In this search the design and synthesis of                  tration range from IQ- 13 to 10·7 M. The affinity toward the·
            vitamin D ~ompomtds of select<"d configuration is the only                   specific intracellular vitamin D receptor (VDR) was deter·
            feasible approach, as the :m structure •>f ligand binding                    mined with Nichol's radioreceptor assay (Nkhol's lnsti·
            domain of vitamin D proteins'" still remains to be deter·                    tute, San Juan Capistrano, CA. USA) by measuring the
            mined. Different configurations of the vitamin D mol•~cule                   displacement of 1,25-(Q}l)~[26.27;JH,)D,, which is spedfi·
            can be gen<mJt<ld by altering the geometry of the conju-                     cally bound to the calf thymus VDR, 30 with the compound
            gated triene system, by inversion at the existing chiral cen·                 tested.
            ters, or by introducing a new one. 111e reversal of configu·
            ration at tertiary carbons, C· 14. C-20. and C-24, resulted in
            substantial changes to the activity pmflle. ,,,_,.,Inversion of              Contn1d    gr<~nt   sponsor: Solvay Pharmaceuticals: Contmct grant sponsor:
            absolute .:on figuration nt chiral centers at C-1 and C<l in·                 Pfd, l)oland: Contract J(tant n1J111ber: ti(X)tJ,O(),
                                                                                          Corr-.:~ponderlt:~ to: Prof. A Kutn~r. Pharmaceutic~\llteseim.:h Institute. 8
            volved in protein binning gave analogs with modified affin·                   l~ydygiern, 01·793 Wnrsznw.u, Poland. E·mo1il: akmtter@pltwrn.edu,t~l
            ity for vitamin D proteins. ' 7·,.                                            Rt~dved    tnr   ptibli\:-iltion   :~o   July 1!J!-J8;   AI.1<'~J)t;,!d   30   SE-pt~mb~r   19!'.18
            t~   lilfl9 Wik•y·l b:., lm:,




                                                                                                                                                                                      QUESTMS-00000090
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 92 of 505 PageID #: 2918




            250                                               OORZYWOLSKA £1' AI.




                                                                                             OH




                                     Chemist:ty                         CH:J, 3.27 (IH, m, 24a·H), 3.52 (2H, m, 26-H), 4.18 (lH, m,
                                                                        3-H), 4.:l7 (IH, m, l·H), 4.85 (!H, s, 192-H), 5.18 (lH, s,
               Sodium amalgam was obtained in this laboratory by the
                                                                        19E~H), 6.02 (HI, d,j ~11Hz, &H), 6.21 (lH, d,j ~11Hz,
            method adopted from Organic' Syntheses. Tetrahydrofuran
                                                                        7·H), 7.&1 (SH, m, Ar·l·l). The unreacted sulfone 7 (21 mg)
            (fHI') was distilled over sodium benzophenone ketyl. In·
                                                                        was also recovered.
            frarcd (lR) spectra were recorded on a Perkin·Elmer model
            1725X F'I1R spectrophotometer (Norwalk, CN, USA) as            Preparation of (5Z,7E).(1S,3R,25S)-1,3·bis((t-butyl-
            films of oily substances or CHCI;, solutions. Ultraviolet dimethylsilyl)oxy]-24a,25b·dihomo-9,10·secocholesta·
            (IJV) spectra were taken on a Shimadzu model 160A UV·
                                                                        5,7,10(19)·niene·25,26-diol (10). A saturated solution
            VIS spectrophotometer (l'okyo, Japan) in the solvents in·
                                                                        of Na 2HP0 4 in methanol (1 ml) was added to a solution of
            clicated. Nuclear magnetic resonance (!H·NMR and 13 C· dihydroxysulfone          8 (46 rug, 60 !IIllO I) in.250 ~I of THF,
            NMR) spectra were reco1·ded at 200 MHz on a Varian
                                                                        followed by sodium amalgam (5%, 0.6 g). The mixture was
            Gemini 2000 spectrometer (San Fernando, CA. USA), at
                                                                        strrrcd under argon at room temperature for 1.5 h. Ethyl
            400 MHz on a Bruker AM 400 spectrometer, and at 500 acetate extraction and silica gel chromatography gave diol
            MHz on a Bruker AM 500 spectrometer (Billerica, Massa·
                                                                        10 (22.4 mg, 52'.16 yield) as a colorless oil: m(CHCI,.) 2))32,
            chusetts, USA) in the solvents indicated, downfield from 2355, 1471, 1254, 1072, 831 em""'; lN (EtOH) Am,. 264.0
            the internal standard, tetnunethylsilllllc (TMS). Electron nm; 1H·NMR (CDCI:.l ll 0.53 (3H, s, 18-CH:J, 0.88 (3H, d,
            impact mass spectra (ElMS) were recordt•d on a Finnigan J 6Hz. 21·CH,.), !.19 (3H. S, 27-CH3), 3.42 (2H,m, 2&H),
                                                                           m
            MAT model 8200 spectrometer. Column flash chromatog· 4.19 (lH, m, HI); 4.38 (lH, m, HI), 4.88 (lH, br s, 19Z·H),
            raphy was performed on silica gel Si 60 (2:l~400 mesh) 5.18 (!H, br s. 19E·H), 6.02 (Ul, d.] • 11Hz, 6-H). 6.25 (lH,
            from Merck (Darmstadt, Germ;my) and on LiChroprep RP· d, j • 11Hz, 7·H).
            18 (25-40 ~m. Merck). lligh·pcrformance liquid chroma·
            tography (HPLC) was don<! using a Knauer Instrument            Preparation of (5Z,7 E)·( 1 S,3R,25S)·24a,24b·di·
            model 64 (Bad Homburg, Gcnnany), Hibar Si 60 column, homo·9, 10·•ecocholesta·5,7,1 0( 19)-triene·l ,3,25,26-
            5 pm, 4 x 25 em (Merck), Si 100 column, 10 pm, 10 • 25 em, tetrol (1). TBAI' (8.9 mg, 23 Jlmol) was added to a solu·
            and Si 60 22 • 25 ern (Solvay Pharmaceuticals, Weesp, '!11e tion of diol 10 (15.8 mg, 23 1•mol) in tO ml of'mF. The
            Netherlands). Chiml stationary phase HPLC was done on mixture was stirred at 60°C lor 2.5 h. Ethyl acetate extrac·
            Chiralpak AD amylose ami Chiracel OD cetlulose columns, tion, silica gel chi'Omatography, and preparative HPLC
            4.6 x 250 em (Daicel Chemical Ind., Tokyo, Japan).          gave tetrol 1 (8.6 mg, 82% yield) as a colorless oil: IR (film)
                                                                        3360. 2926, 2850, 1471, 1266, 1060, 802 cm· 1: UV (EtOH)
                                     Syntheses
                                                                        ~""" 264.4 nrn: 'H·NMH (CDC!,,) l> 0.46 (3H, s, 16-CH:J,
               Prepamtion of (5Z, 7E)·(lS,:IR,25S)·l ,3-bis[(t·butyJ. 0.88 C:JH, d,} 5 az, 21-CH;.), 1.06 (3H, s, 27-CH:.), 3.33 ·
                                                                                         Q

            dimethylsilyl)oxy]·24a·phenylsulfonyl·24a,24b·dihomo• (2H. m, 26-H), 4.17 (JH, en, 2.-H), 4.37 (HI, m, l·H), 4.91
            9,10·secocholesta·5, 7, l 0( 19)·triene·25,26·diol (8). A     (Ill, br s, 19Z·H). 5.27 (HI, br s, 19E·H), 6.03 (HI, d.}   Q   12
            solution of n·Bul.i (154 pi, 1.3 M, 200 pmol) was added to    flz, 6-rl), 6.26 (Ill. d, J • 12Hz, HI); MS m/z (relative
            a stirred solution of sulfone 7 (74 mg. 100 pmol) in 250 pi   intensity) 460 (M•. 8), 442 (32), 424 (28), 406 (11), 287
            of THF at -60 6 C. After 10 min the solution was warmed up    (14), 269 (20), 251 (41), 152 (36), 134 (100); HllMS calcu-
            to -IO"C and (+)-(R)·2·methylglycidol (10 pi, 130 Jltnol)     lat('d for C2.H 480,: 460.3553; found: 460.3548.
            was add~d. The mixture was stirred at -1o•c for 60 min.
            Ethyl acetate extraction and silica gel chromatography           PreJl'lrdtion o( (5Z,7l!)·(1S,3R,25R)-J ,3·bisf(t·bulyl·
            gave dihydmxysulfone 8 (57 mg, 97% yield. as calculated       dhnethylsilyl)oxy]·24a·phenylsulfonyl·24a,24b·dihorno·
            for the consumed substrate) as a colorless oil: IR (CHCI,.    9,1 O·secocholesta·5,7, 10(19)·triene·25,26·diol (9). A
            2951, 2857, 1463, 1~78, 1294, 1142, 1083, 838 em·': UV        solution of n·Bul..i (:lOO 111, 1.3 M, :lOO pmol) was added to
            (f!tOHJ ll,.,rn 264.8 nm: 1H-NMR (CDC!") 5 0.48 (3H. s,       a stin·cd ~olution of sulfone 7 (109 mg, 150 pmol) in 300,pl
            18-CII,). 0.90 (3H, d, j w 6Hz, 21-CH,.), 1.20 (3H, s, 27·    ofTHF at -6o•c. After 10 min the solution was warmed up




                                                                                                                                QUESTMS-00000091
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 93 of 505 PageID #: 2919




                                                                 ANALOGS OF VITAMIN D                                                       251
             to !0°C and (-)-(S)-2-rnethylglyddol (14 pi, 160 prnol) was       (!H, 01, 1-H), 4.87 (111, br s, 192-l!), 5.18 (lll, br s, 19£-H),
             added. 'lne mixture was stirred at -to•c for 1 h. Ethyl           6.04 (lH, d.j • 11Hz, 6-H), 6.27 (!H. d,j ~11Hz, 7-H), 7.28
             acetate extraction and silica gel chromatography gave di·         (2H, d, Ar-H), 7.81 (2H, d, Ar-H).
             hydroxy,ulfone 9 (49 mg, 74% yield), as calculated for the
             consumed substrate) as a colorless oil: IR (CHCI:J 2952,            Preparation of (5Z,7EH1S,3R,25S)·1,8-bisl(t-butyl·
             2857, 1603, 1463, 1299, 1142, 1084, 837 crn· 1; UV (EtOH)         dimethylsilyl)oxy]-24a,24b,21:l-trihomo-9,l O·seco-
             X,,.., 264.0 nm; 1H·NMR (CDCI:J ll 047 (3H, s, 18-CH,),           cholesta-5,7,10(19)-trlen-25-ol (15). Methylmagne-
             0.88 (3H, d, j • 6 Hz, 21-CH:J, 1.20 (3H, s, 27-CH:J, 3.27        sium bromide (8.9 rng, 74 pmol) and lithium tetrachloro-
             (lli, m, 24a-H), 3.46 (2H, 01, 26-H), 4.17 (lH, m, 3-H), 4.37     C!lPtate (4 ~1. 0.1 M) were added to a stirred solution of
             (1H. m, 1-H), 4.86 (1.11, br s, 192-H), 5.22 (!H. br s, 19E-H),   tosylate 13 (10.5 rng, 12.4 pmol) in 250 pi ofTHF at -65°C.
             6.01 (lH, d,j • t1 Hz, 6-H), 6.25 (1H,d,j • 11Hz, 7-H), 8.80      'I11e solution was warmed up to room temperature and
              (5H, m, Ar-11). Unreacted sulfone 7 (49 mg) was also re-          stirred for 4 h. Ethyl acetate extraction and silica gel chro-
           . covered.                                                           matography gave alcohol 15 (5.5 mg, 65% yield) as a col-
                                                                               orless oil: IR (film) 3383, 2932, 2861, 1465, 1260, 1078, 831,
               Preparali<m of (5Z,7/;l)-(1S,3R,25R)-1,3-bisl(t-butyl-          779 cm· 1; UV (EtOH) llmax 262 nm; 'H·NM!~ (CDCI;, & 0.52
            dimethylsilyl)oxyl·24a,21b·dihomo-9, 10-secocholesta-               (3H, s, 18-CH,J, 0.87 (3H, d,j • 6Hz, 21-CH:J, 1.14 (3H, s,
            5, 7,1 0( 19)-triene-25,26-dlol (11). A saturated solution         27-CHa), 4.21 (lH, m, 3-H), 4.37 (!H, m, 1-H). 4.87 (lH, br
            of Na2 HPO; in methanol (1 ml) was added to a stirred              s, 192-H), 4.18 (lH, br s, 19E-H), 6.04 (!H, d. f • 11 Hz,
            solution of dihydroxysulfone 9(49 mg, 60 Jlmol) is 250 ~I of       6-H). 6.27 (lH, d. j ~ 11 Hz, 7-H).
            THF, followed by 0.6 g of sodium amalgam (5%). 'D1e mix-
            ture was stirred under argon at room temperature for 1.5 h.          Pre.paration of (5Z,7 E)-( 1S,3R,2 55)-24a,24b,26-trl·
            Ethyl acetate extraction and silka gel chromatography             homo-9, 10-secocltolesta-5, 7,1 0(19)-trlene-1,3,25-lriol
            gave diol 11 (24 mg. 60% yield) as a colorless oil: IR            (6). TBAF (2.5 rng, 8 mmol) was added to a stirred solu-
            (CHCI,) 2932,2857.1603, 1471, 1377, 1258, 1075, S:l7 em·';        tion of alcohol 15 (5.5 mg, 8 pmol) in 250 pi of THF at
            UV (EtQH) ll.,,.,. 264.lnm; 'H·NMR (CDCI3 ) 5 0.53 (3H, s,        60°C. The mixture was stirred for 3 h. Ethyl acetate ex-
            18-CH,J, 0.89 (3H, d, J 6 Hz, 21-CH,,), 1.17 (3H, s, 27-          traction, silica gel chromatography, and preparative HPLC
            CH:~). 3.48 (2H, m, 26-H), 4.18 (!H, rn, 3--H), 4.38 (1H, m;      gave the triol6 (2.1 mg, 58% yield) as a colorless oil: UV
            1-H). 4.88 (lH. br s. 19Z-tll, 5.!9 (lH, br s. !9.e~H), 6.02      (IPNHx) 265 nm; 'H-NMR (CDCI") l\ 0.56 (3H, s, 18-CH,),
            (lH. d.]· l1 Hz. 6-H), 6.25 (lH, d,J • 11Hz, 7-H).                0.95 (3H, d, 1 • 6 llz, 21-CH3), 1.16 (3H, s, 27-CH:J, 4.21
                                                                              (lH, m, 3-H), 4.41 (lfl, m, 1-H). 5.01 (lH, br s, 19Z-H). 5.33
               Preparation of (5Z, 7E)·(l S,3R,25R)-24a,24b-di- (I H, br s, 19E-JI), 6.03 (lH, d, j • 11 Hz, 6-H). 6.39 ( lH, d,
            homo·9, !O·secocbc>lesta·5, 7, 10( 19)-trlene-1,3,25,26- J ~ llllz. HI); MS m/z (relative intensity) 458 (W, 6), 440
            tetrol (2). TBAF (7.6 rng, 24pmol) was fldded to a stirred (38), 422 (27), 407 (7), 287 (16), 270 (12), 251 (15), 171
            solution of ll (17 mg, 24 ~mol) in 1 ml ofTHF at 60°C. (15), 152 (36), 134 (100); Hr<MS calculated for C30H50 0 3 :
            The mixture was stirred for 2.5 h. Ethyl acetate extraction, 458.3760; found: 458.3760.
            silica gel chromatography, and preparative HPLC gave
            tetro12 (8.8 mg, 80% yield) as a colorless oil: IR (film) 3:l66,     Preparation of (SZ,7 E}-(1 S,3R,25R)·24a,24b,26-lri-
            2926, 28f>O, 1442, 1.377, 1054 cm· 1; UV (EtOH) x...~ 264.2 homo-9, l 0-secocholcsta-5, 7,1 0( 19)-triene-1 ,3,25-trlol
            mn; 'H-NMR (CDCI3) 8 0.52 (3H, s, 18-CH,), 0.89 (3H, d, (5). Catalytic arnounts of DMAP and p.toluenesulfonyl
            1. 6Hz, 21--CH:J, 1.1:1 (3H, s, 27-CH,), 3.40 (2H, m, 26-H), chloride (28 mg. 100 ~mol) were added to a solution of diol
            4.23 (Ul, m, 3·H). 4.42 (lH, m, HI), 4.97 (1H, br s, 19Z-H), 10 (58 mg, 99 ~mol) in 2 ml of pyridine at 40° C. The
            5.31 (I H, br s, 19E·H), 6.02 (lH, d, j • 11 Hz, 6-H), 6.36 mixture was stirred for 2.5 h. Ethyl acetate extraction and
            (IH, d,j •11 Hz, 7-HJ; MS m/z (relative intensity) 460 (M' silica gel chromatography gave the tosylate 12 (54.1 mg,
            8). 442 (:ll), 424 (25), 406 (10), 287 (14). 269 (18), 251 (33), 93% yi(:ld, calculated for the consumed substrate) aH a col-
            171 (26), !52 (39), 1:14 (100); HRMS cnlculatcd for orless oil: UV (EtOll) 2fl3nm. Methylnmguesium bromide
            C",H.,.0.1: 460.3553; found: 460.3543.                            (45 mg, :!80 ~mol) and dilithiom tetrachlorocuprate (20.6
                                                                              pi, 0.1 M) were added to a solution ot t:osylate 12 (54. 1 mg,
               Preparation of (5Z, 7 f:)-(1 S,3R,25R)-l,3-bi.s[(!-hutyl- 64 pmol) in 600 ~I of THF' at -65'C. The solution was
            dlmethylsily1)oxyl-26-p-toluenesulfonyl--oxy)·24a,24b· warmed up to room temperature and stirred for 4 h. Ethyl
            dihomo-9,1 O-secocholcsta·5, 7,1 0( 19)-trien-25-ol acetate extraction and silica gel chromatography gave al-.
            ( ta). '111e catalytic amounts of DMAP and p.taluenesul- cobol 14 (39.2 mg. 89% yield) as a colorless oiL TBAF (18
            fonyl chlodde (10 mg. 52 \Hnol) were added to a solution of mg, 60 lllllOI) was a<lded to a solution of alcohol 14 (39.2
            dial 11 (2<1.1 mg, 35 pmol) in 1 ml pyddlne at 40'C. 111e mg, 57.8 ~mol) in 2 ml of THF at 6o•c. The mixture was
            mixture was stirred for 2.5 h. Ethyl acetate exu·action and stirr<~d for 3 h. Ethyl acetate extraction, silica gel chroma·
            silica gel chromatography gave the tosylate 13 (18.5 mg, tography, and preparative HPLC gave trio15 (17.5 mg, 67%
            6.3% yield) as a colorless oil: IR (film) :1442, 2926, 285.5, yield) as a colorless oil: UV (lPNHx) X'""' 264.6 nm; 1 H·
            1477, 1:159, 1260, 1183, 1078, 84:1, 779 crn· 1; UV (EtOH) NMR (CDCI:Jl 8 0.56 (:lH, s, 18-CH,.). 0.95 (3H, d./ • 6Hz,
            X,,,., 264.2 nm; 'H-NMR (CDCI:J & 0.52 (3H, s, 18-CH"), 21-CH,J,1.16 (3H, s, 27-CH:J, 4.21 (Ill, m, 3-ll), 4.41 (!H,
            O.SO (:lll, cl,} • 5 liz, 21-CH,), 1.15 (3!-1, s, 27--CII:J, 2.46 m, 1-HJ. 5.01 (!H. br s, 19Z-HJ. 5.:l3 (HI, br s, l9E·H), 6.03
            (:lH. s. CH,-Ar). 3.84 (2H, s. Z<HO. 4.19 (!II, m. 3-H), 4.:!8 (!H, d.j • 11Hz, (}.H), 6.39 (1H, d,J • ll Hz, 7-H); MS m/z




                                                                                                                                       QUESTMS-00000092
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 94 of 505 PageID #: 2920




            252                                                    ODRZYWOUiKA l!:T AI~


                                                                                                                Ol rOll
                                                                                 r
            (relative intensity) 458 (M+, 7), 440 (42), 422 (31), 407 (9),
            287 (19), 269 (16). 251 (18). 171 (24), 152 (44), 134 (100);                                        I                                  OH
            HRMS calculated for C,0 Hr.,0 3 : 458.3760; found: 458.3761.

               Preparation of (5Z, 7E)-(1S,3R,25.S')-24-nor-9, 10-
            secocholesta-5, 7,1 0(19)·triene·1,3,25,26·tetrol (3). A
            solution of n-BuU (50 ;tl, 1.6 M, 80 J.~tnOI) was added with         1                                   .   n          on
            stirring to a solution of 57 mg (85 pmol) of sulfone 16 in
            500 111 ofTJ!F and 250 111 of HMJ>A at -flO' C. 'l11e mixture
            was allowed to warm up to -20"C and after 20 min cooled
            down to -60'<:. (+).(R)-2-mcthyliilYddol was added (8.5 ~1.
            85 J.~UlOl) and stirrin!! was continued for 15 min at -lO'C.
                                                                                           ~!lll
                                                                                                                               ~·
                                                                                                                             &_ ~
            Ethyl acetate extraction and silica gel chromatography
            gave dihydroxysultone 17 (57 mg. 87% yield) as a colorless
            oil. A solution of 27 tnJ! of dihydroxysulfone 17 in 100 pi of
            THF was added to a standard solution of Na 2 HPO, in 1 ml


                                                                                 11(~011
            of methanol. Sodium amalgam (5%, -0.5 g) was added un-
            der argon and the mixture was stin·ed for 1.5 hat aml:\ient
            temp. Silica gel chromatography gave diol 19 (20 mg, 90%                                                     nif        on
            yield) .as a colorless oil. A solution of TBAF (100 pmol, 1              l.l'"M16'i1'S.."i)
            M)in 100 pi ofTHF was added with stirring to a solution of
            HI mg of diol 19 in 0.5 ml of THF at 55' C. Stirring was
            continued for 2 h. ·Ethyl acetate extraction, silica gel Hash
            chromatography, and preparative lll'LC (20% water in



                                                                                          ~r
            m<,thanol) gave tetrol 3 (7.4 mg, 60% yield) as a colorless
            oil: JH (film) :1332, 2964, 2877, 1461, 1381, 1248, 1053, 886
            em·'; UV (EtOl!) >.,,., 264,2 nm; 11!-NMH (CDC!,) 5 0.54                                                           1
            (3H, s, 18-CHal. 0.93 (311, d,] • 8Hz, 21:CH:J, 4.09 (lH, m,
            :J.H), 4.:12 (lH, m, J.H). 4.86 (JJI,l:\r s, 19Z·H), 5.25 (!H, br
            s, 19£-11), 6.05 (Ul, d,J ~12Hz, 7-lf). 6.29 (lH, d.] • 12Hz.       nif&oH                                uif          'o• ·
            &-H): MS m/z (•·clative intensity) 418 (M', 8), 399 (32), 381
            (42), 268 (34). 250 (100), 196 (88), 144 (52), 94 (72), 43
            (51): HRMS calculated for C, 6 l-1.,0.1: 418.3083; found:             Fig. 2. Chiral analogs of 24a,25b-dihomo-1,2s..dihydroxydolecaldfernl
            418.3079.                                                           (1, 2, 5j m1d 6) <ttld of 24·not--l,25·dihydroxycholecakiferol (3 and 4).

               Preparation of (5Z, 7 EJ·(l S,3R,25R)·24-nor•9, 1 Q.           side chain carrying the designed configuration at C-25 was
            secocholesta-5, 7, I 0(19)·triene·l ,3,25,26-tetrol               derived from (+)-(R)·2·methyl glycidol. 28 This chiron was
            (4). Tetro] 4 was obtained from sulfone 16 and (-)-(5)·           reported'9 to give a very low yield (-10%) of oxiranc ring
            2-merllylglycidol by the rn<~thod described for t:etrul 3. Di-    opening with methylphenylsulfone and it had to be pro-
            hydroxysulfone 18 was obtained in 98% yield, as calculated        tected as a silyl ether (TBDP) to react with carbanions in a
            for the consumed starting sulfone 16. Diol 20 was ob-             reasonable yield.'" In our hands, however, opening the
            tain~<! in Ill% yield from dihydroxysulfone 18 and tetrol4        oxirane ring of unprotected (+)-(R)-2-methylglycidol with
            was obtained from diol 20 in 7:1% yield as a eolodcss oil: IR     deprotonated sulfone 7 yielded. almost quantitatively, a
            (film) 3356, 2928, 1645, 1383, 1217, 1051,955,913 cm- 1; UV       mixture of diastereomeri<: dihyd,·oxysulfones 8. The car-
            (EtOH) ~""" 264.4 nm: 'li-NMR (CDC!,.) s 0.54 (:m, s,             banion stabilizing sulfone moiety in 8 was removt'd by
             18-CH,). 0.93 (3H, d,}" 8Hz, 21·CH:ll• 4.09 (1H, m, ::1-H), sodium amalgam reduction in buffered methanol. Fluoride
            4.31 (!H, m, 1-H). 4.R6 (HI. d, 19Z-H), 5.25 (I H. d, 191'::-H), ion-promoted desllylation of 1,3-diprot.ected tetrol 10 gave
            6.05 (ll!, d,]" l2llz. 7-1!). 6.29 (lH, d,} ·12Hz, &H); MS tiH: final (255)-analog 1 in 41% overall yield fmm sulfone 7.
            mlz (relative intensity) 418 (M'. 42). :!99 (62). 381 (90), (25RJ·Analog 2 was obl1tined by the same method using
            268 (38). 250 (!00), 196 (82), 94 (45), 43 (90); HRMS cal- <+S-2·methylglycidol. Analog 5 was obtained by methyl
            .:ulated for C2aH.12 0.1: 418.:30&1; found: 418.3095.             substitution of tosylate 12, obtained from diol 10, with
                                                                              lithium dimcthylcoppcr reagent in 55% overall yield. In a
                           RESUL'IS AND DISCUSSION
                                                                              simil!lr way analog 6 was obtained fnm1 diol 11.
               A convergent synthesi:-:;21 '' 20 was used to obtain a serif:S    Analogs 3 and 4 (Scheme 2) were synthesized"' from
            of analogs 1--l.l (Fig. 2) of 1,25-(0H),D, with an additional C22 sulfone 16 by the method described for analogs 1 and
            chiml center at carbon C-25, The l1ey step of our synrhesis 2. 'D1e diastereomeric purity of analogs 1-6 was deter·
            involved the coupling of the vitamin D synthon with the mined by HPLC with the usc of a chiral stationary
            ~ide-chain fragrn<mt. Vitamin D synthon (C'""·''' sulfone 1, phase.a'·"" Diastereomedc analogs 1 and 2, 3 and 4, and
            S~heme !) wns pt·epnred from C,1,,24 ester by the previ- · 5 and 6 were not separable by achiral HPLC in a number
            ou"ly described method." The tenninal Ji·agment of the of straight and rev(:rsed phase systems. However, separa-




                                                                                                                                                QUESTMS-00000093
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 95 of 505 PageID #: 2921




                                                                    ANAJDGS OF VITA\IIN D                                                                       253




                                        Q.,.,,R/    OU
                                         ~                 (for8)


                                        ~011               (ror9)
                                        s                                    8,pSS)
                                                                             9,(25R)




                                                                1,(258)
                                                                2,(15R)


                           10,(258)
                           ll, (25R)




                                                                                            S,(lSR}                  Scbctnt l. Synthesis uf analogs t~ 2t 5~
                                                                                                                  ~nU  6. Reagents nnd conditions: (i) n·BuU,
                                                                                            6, (lSS)              (+HRJ· (for 8) and (-
                                                                                                                  (for 9), nlf, -lO'C, 6
                                                                                                                  MeOll, 5% Na/l!g, RT, 1.5 h:                    ,
               11, (255)                            14,(2SR)                                                      THF, 60'C, 2.5 h: liv) p.T.CI, 0\IAP, pyli·
                                                                                                                  dine, 40"C, 2.5 h; (v) Cll,Mgllr, UCuCI,
               I3,(25R)                             15, (25S)                                                     11-!F, RT, 4 h (vi) n·ll11,NF, THF, OO'C, 2.5 h.


            tion was obtained on amylose 3,5-dimethylphenylcarba-              for diastereomers 3 and 4, which have the additional chi·
            mate (Chimlpak AD) (fable 1). To the best of our knowl·            ral center located closer to chiral C-20 than for the other
            edge this is the tirst evidence of chiral stationary phase         diastereomers studied. The separation of diastereomers 1
            HPLC separation of diastereomers in the vitamin 0 field.           and 2, and 5 and 6 (a • 1.1) could not be improved by
            As it might be cxpeeted, the best separation was obtained          optimizing the composition of the mobile phase and by



                    ~~
                                                                                   TABLE l, High-performance Uquid chromatographic
                                                                                          separation of diasteromcric anal()g$ of       '

                                               ).,_
                                                   ~~~0~1
                                                     ~ ~ OH
                                                                                1 ,25-dihydroxycholeClllclferol on chlral stationary phase•




                   h~~-                -4
                                                   -
                                               17,ClSS)
                                               lll,(lSR)
                                                                                                             -,---~·
                                                                                                                              HP!.C parameters
                                                                                                                                    ..    ·····--~·---·--
                                                                                                                                                      Selectivity

            TUSO           OTDS

                                                                                                                                                          1.1'
                    "                                                          2, PRI·1891                                               2.:J
                                                                               a~ PRI-2169                      1.1
                                                             l, (15S)                                                                                    4.4b
                                                             4,(ZSII)          4, PRI-2170                                               4.3
                                                                               5, PRI-!893                      4.1
                                                                                                                                                          Ll'
                                                                               6, PRI·1S94                                               3.8
                                                                               ··---~ --M~--     ..                                              ~-~·~----~

                                                                               ~chromalogrJ:phic        conditions: $lationary phase; Chlra!pak AD (amy)O&"!)
                                                                               eolumn, 4.6 ~ 25 em;       d~te,·\ion,   UV, 265 nm.
                                                                               Mobil(: phnfie:   ~lm~   ElOH in   h~xnn~¢;   \115% ElOH in hex;1nc.:; clO% EtOH in
                                                                               hex.a111~.




                                                                                                                                                         QUESTMS-00000094
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 96 of 505 PageID #: 2922




              254                                                               ODRlYWOLSKA ET AI.

                    TABI.l': 2. R~lativc binding atllnity of 11nalogs of                                        ACKNOWLEDGMENTS
               l,25·dlbydroxy.,hol.,.,.lcif~rol(l,25·(011),0 3 ) for vitamin
                                                                                                  Dr. P. Dobrowolski from Pharmaceutical Research lnsti·
                                              D receptor*
                                                                                               tute and A.J.M. Borst and J.L. Brugman from Solvay Phar·
                                                                 Relative affinity             maceuticals are acknowledged for their recording of NMR
                                                                                               spectra, and }. Witowska from the Institute of Industrial
              Analog                  EC,.,         Analog/1,25-(0H),D,. (xl(f)                Chemistry <Warszawa, Poland) for mass spectra. The au-
                              5.4 X   HI'+ 0·~.2:-,c---- --:;:;;-----·
              1                                                                                thors are also grateful to lng. Willy Hasselink from
              2               2.6 x   w·•. 0.1                 13                              Mallinckrodt Baker B. V. (Deventer, Holland) and to Hiro-
             .3               L5. 1o·•. 0.2                    75                              fumi Oda from Daicel Chemicallndustries (fokyo, Japan)
              4               7,6 X 10~> + 0.2                 38                              for their kind assistance in selecting the chiral HI'LC col·
              5               1.7 •   w·• • 0.2                          s.s                   umn.
              6               1. 7•   w·'• • o.2                          a.s
                                                                                                                          UTERATI!RE CITED
              ~Affinity  for calf thynrus vitamin D receptor was d(l~!nnhled with a Ni-
              chol's kit (Rl"'e rd. 2()) by measuring Lhe displacement o( 1,25-(0Hh(26,27~           Ettinger RA. DeLuca HF. 'Ole vitamin         l)   endocrine system nnd its
               1
              ; H:1IDJ from the .specific binding slte:s with th{1 analog teated.                    therapeUtic pott'mtinl. Adv Drug Ret:~ 1996;28:269--312.
              wnle vahu~ from thie.e difftlrent (~J((.Wriml~nta donf! ill duplic-ate.           2.   DeLuca HFO. Historical overview. ln: Feldman D, Glorieux FH, Pike
              l:rThe value inclicates how nu~t~y times the affinity of the analug tested was         JW, editors. Vitnmin 0. San Diego: Acadel!rlc Press; 1997. p 3-11.
              lower th11!1 that o11,25.(0H)~tD: 1 •                                             3.   Bouillon R, Okamura WH, Nonnnn AW. Structure-functlon relation~
                                                                                                     ships in the vitamin D endocrine system. Endocrine Rev 1995;16::1.00-
                                                                                                     257.
              selecting various polar solvents. Nevertheless, the separa·                       4.   Zhu G. D. Okamura WH. Synthesis of Vitamin 0 (Calciferol). Chem Rev
              lion now obtained allowed us to determine that our syn·                                1995;95:1877-1952.
              thesis gives analogs 1-6 with diastereomeric purity above                         5,   Midland MM. lhunmond MW, Rahman NA, Donnan~n MC, Nemere
                                                                                                     I, Nonmm AW. Chemistry and conformation of vitamin D molecules. J
              97%, which is acceptable for fu1iher biological evaluation of                          Sc.roid Bioch<m Mol Bioi       !UU5;5~<6(13-il13.
              tltt~se compounds. Interestingly, no separation of diaste·
                                                                                                6.   D~1iH, Posner GH. SynUwlk ~pproaches to vitamin D. Synthesis
              reomers 1 and 2, 3 and 4, or 5 and 6 was observed on                                  !994:1:18:1-1398.
              ('ellulose 3,5-dimethylphenylcarbamate (Chiracd OD) as                            '1. Wilson SI~ YaSJnin A S!('rco!!.dectiv~J syntlw~ls o! vitzunin O.Jn: Aun-
              stationary phase. 'l11e use of other chiral stationary phases                         ur·Rahman, editor. Studit~s in natural prod\lct~ chemislry. Vol. 10. Amm
                                                                                                    $t~er0am: El$(:vier Scien'e Publishers; 1992. p4:J...75.
              in straight· and reversed-phase mobile systems for the
                                                                                                8. Okruuura WH, Zhu G-0. Chtomistry and design: strut:tuntl bi()Jogy of
              separation of diastereomeric analogs of 1,25-(0H),D, is                               vitamin () action. In: Feldman D. Glorit~ux FH. Pike JW, editors. Vita~
              under way in this laboratory.                                                         mio D. S:m Dieg(1: Acadt.>mic Pres~~ lm)7:9:39-971,
                 Tl1e affinity of analogs l-4 was measured for the intra-                       9. Norman AW, Bishe~p JE, Collins £0, Seo E"G, Satchel DP, Dormanen
              cellular calf thymus VDR (fable. 2). Introducing an .addi·                             MC. Zanello SB. faroch-Cmon MC, Bouillon R, Okamura WH.                         D~·
              tional hydroxyl at C-26 in analogs 1 and 2 with the ex·                                ferin:g shapes of to, 2S.dihydmxyvltarnin D:1 function as ligand!! for the
                                                                                                     0-binding protei11, nuclear re~ptor and m(ltnbrane receptor: a status
              tended side chain'"·"" caused a decrease of the binding                                report J Steroid Biochem Mol Bioll996:56:1~22
              affinity of two orders of magnitude, as compared with the                        10. Bouillon R, Verstuyf A, Verlinden       A. Allewart K.   Bt".Jilisteam~        D, Ma·
              lead stntcture 36 [24a,24b-dihomo-1,25-(0H),D,]. 'D1e low-                             thieu C, van Baelcn H. Non·hypcrcalct!mic pharma~ologic.ul aspects of
              ering of the binding affinity for VDR was also observed for                            vitamin I) analogs. Biochem Pharmacol 1995;51}.577~5&.'i.
              analogs 3 and 4 with the side chain tnmcated by one                              11. Darwish H, Deluca HF. Vitamin D~regulated gene expression. Crit
                                                                                                   Rev Eukar Gene Expr 1993;3;89-116.
              carbon unit. However, for both pairs of diastereomers (1
                                                                                               12. Detuc:l HF. i'\J'PlkatiQn!!i (I( new vil·amin D compo1.utds to d!se:lhle,
           .. and 2 as well as for 3 and 4) the affinity of the (25S)                               Omg News Perspcc 1992;5:87-92.
              25;26-diol was consistently twice that for the analog witlJ                      l:l. Rastinejad F, Pedmann T, Evans RM, Sigler PB. Struetund determi·
              the opposite chirality at C·25, i.e., (25R) .In order to test the                      mmts of nuclear re<:eplor asscmbJy on DNA direct           r-.e~">ei.lt'i.   Nature
              specificity of the effeet observed, we prepared analogs 5                           1!191 ;:175:203-211.
              and 6 with the C-26 hydroxyl replaced by methyl. 'n1c                            H. M.aynard DF, Trankle WG, Notfliari AW, Okamura WH. 11·Epi $\'erei}o
                                                                                                  [somers of 25-hydroxy· and l·alpha-25-dlhydroxyvitarnin 0:.~: synthesis,
              <:fft'ct of chiral discrimination by VDR was found to be                            isomerizallon !o previtmnbu., aud biological studies. J Mcd Chem 199t
              limited to 25,26-diols. as it disappt,.red for other C-25 chiral                       37:2&~7-2393.
              mwlogs with the C-26 hydroxyl replaced with methyl. It                           15. Posner GH. l·Alpha,2!Xlihydroxy vltamin D~1 hybrid analogs with
              might be concluded that the presence of an additional hy-                            Slf'll(:tural daoges at both tht: A-ring and tht~ C,D·rir.g side chain. n.
                                                                                                     BiooiJ! Med Chem Lett 1995:5:2163-2168.
              droxyl at the carbon neighboring the C-25 center is a pre-
                                                                                               16. Skhiski    RR. Tanaka Y.    Schnoes HK, DeLuca HF. Synthesis of ta,2S.
              requisite of the diastercoselective interaction of vitamin D                         dihydrQXyviUimifl D~, its 24 epimer and related iJtomers. and their
              analogs wjth VDR. The present goal is to obtain analogs                              binding affinity !or th~ 1,25--dlhydrn.xyvitanl.in Da rcct~ptor. J Ol'g Cht:m
              with the chiral terminus in the side chain, as in analogs 1                          t985;13:t63-169.
              and 2,. and with increased affinity for VDR. According to                        l7, Ishida H~ Shimizu M, Yamanlot() K, lwat:lllki Y, Md Ymnada S, Syl'lthc-
              one of our recent findings."' this might be achieved by                              sls of l·ulkyl·l,2S.dihydrl.lxyvltamin 0:1• J Org Cht1m 1991i:OO;J828-
                                                                                                   Iil:J:l.
              constructing a more rigid side chain with one or two                             18. Mlu'tllidhtll'<ln KH, de U'1rn AH, JrodfSD, Nl'lrtllilrt AW, Okamuta WH,
              double bonds located in the vicinity of the C·25 center.                             Studies rm the A"ring diastcrcomcrs of lt~,:l5.<lihydroxyvitumin Dl J
              Work on these ~ide chain-substituted ;md wsaturated chi·                               Org Chem 19!)~1;58:18:Jf'j...!899.
              ral analogs of vitamin D is under way in our laboratories.                       t9. Chmly1lski M. l<uUier A SynLhesis of side··chuin homolonnted aua!o~




                                                                                                                                                                             QUESTMS-00000095
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 97 of 505 PageID #: 2923

          .'

                                                                                    ANALOGS OF VITAMIN D                                                                            255
                      of 1,2!kllhydmxych<Jk>ealdferol and 1,25.dillydrmcyergocalciferol. Ste--           of 24n,24b·dihom(}-l.2S.dihydroxychll1ecf!ldferol. Steroids 1997:62;
                      roids Hl91;56:311 ....315.                                                         51(l-553
               20.    Hnl\i~   BW. ;\.ssay of a ~:ktldatfug 1.25-dihydroxyvita.min 0 involving a     28. Shao H. Zhu Q, Goodman \1. A new asymm.::trk synthesis of o:~melh·
                      JWVel ~inule cartridge f!XI.rm.:-tinn and puri1kation procl'!dure. Clio            ylcyStdM<' via <:hiral a<:iridines. J ()rg Chem 1996:60:790-791.
                   Cllem l986:32.·2060-2063.                                                         29. Scherkenbeck J. Bart M, 1biel U, Metten K·H. Heinemann F', Welze-1
               21. Al1drews DR, Bartoo DIIRj He~$~ RH, Pech(!t MM. Synthesis of 25-                      P. ~1odel studies direct<"d toward fonikolin: syntJH~s.is ()f a tri(..")'dic
                   hydroxy, rmd 1(~.25-dlhydroxyvitl.lmin f)~ from vitamin D~ (cal<;iferol).             model o:;:ompound fnun f.arnesol. TetraiH:dron l988;44:5::{25-6.,t"i6.
                   J Org Cilem 1986:51:4819-4828.                                                    30. Okabe M, Sun R.C. t·Butyldimethylsilyl group was alw used for pro-
               22. Per!!:t·Se~1elln J. Mascarenas JL. Castedo L, Mourino A A short. flex~                \ecti(m of (-HS)-2-methylglycidol iu an oxirane ri11g opening with
                   ible approach to vitamin n~, analogs 'Nith modifiE:d i>ide chains. T~tnr              lithium m~thyleuetripht.7nyll)hO$phorane. An ~f!icient ~ynthesis ()f
                   hcdn:m l.en 199-t::m:27f'r~78.                                                         (22E 1 a5R)·lo:,25,2&Trihydroxy-A~"-vh.arnin I>:,. Tetrnht~.dtorl Lt~lt 1993;
               t:~.   Calverley   MJ,   Stru,Rndl S, jones G. The   sel~no-ac~tal   route m   lu~        3,1:6533-6530.
                   hydro:o;y-vit.1mm U analogues: synthesi'S of 24-oxa•lo:,hydroxy·vltmnin           :Jl. Odrzywolska M. Chodyxiski M, Halkes SJ, van de Velde J-P, Kutn('r A
                   Da, a mdul vitnmin 0 met.aboli;o;u\ prt)be, T4;'traht'!dmn lV93Afl:7:l9-               (lQI. PaLertt P<H 6696, 1996.
                   716,                                                                              :l2. Ynshima E, KaSAshima E, Oltamoto Y. EnatU.iuseparati(>fl Mt4-halog~n·
               24. Ki.Jtn('r A i~erlman LK. Sichlski RR, !'helps ME, Schnoes HK. Dt~Luca                  iiubsiituted plleJiylcllt'bam;;~t(!$ of amylose <JS chirol stationary phases
                   Hf'. Vitamin 0 C·22 aldehyde. New key lntennediate filr the $yoth.el'it>               for high·performam.:e liquid d1romatogrnphy. Chirnllty HI~7;9:6:~>A.
                   <>( $idt:--Chain modified vitamin D 1\nalogs. Tetrahedron Lett 1987;28:                and references cited therein.
                      612lH"H32,                                                                     11. Dingenen ]. Polysaccharide phases iu tlnantiosepataUons. In; Subra-
               25. Kutn~r A, Perltna.n KL. Lago A. Sici1\::Jk! RR, &hnoes HK, Ot>l..tiC:l HF.             manian G, editor. A prm;tical approach to chiral separutioos by liqmd
                   N~·wt:l t~Otl'l(;'rgt'nt sythesis of side-chain modified analogs of 1{~,2:>di~         '~hromalography. New York; VCH Publishers; 1994. p 115--181.
                   hydroxychole~·utdfcr{)l and ·l(\,25·d!hydroxy(•rgocaldfenJI. J Org                ~H. DeLuca HF. J{e('ent advances in th~ molecular mechanism of action o!
                   Chom 198a:53:M50..3457.                                                                t,2f:t<dihydroxyvitDmin Da. J Bone Min Metab 190I;9:17t-t79,
               26. K.utlwr A. ChodyJi~~ki .VI, Hafke::: SJ, Brugman J. Novel concurt·ent             35. Kutner' A. Novt:•l prmctical synthesis. of 24,24dihomo.J,2S,..Jihydtoxy.
                   synthesis of sid(•-<;:hain modifi1.•d analog·s of vitamin D~ and D~: 24,24·            cholecalciferoL Pol J Chem H)93;67:75iJ...'l6L
                   dihoJno·:>.S..hydroxycholecalciicrol and (22EH~2-dehydro-21,21·di·                3G. Pedmati K. Kutn~r A, Prahl J, Smith C, lnaba M, &hnoes HK, DeLuca
                   holno·25-dihydroxych<tlecaldferol. Bioorg Chem l!l\XJ;2l:la-~a.                        HF. 24·Homologatcd t,25rndihydroxyvitamht D~ compounds: separation
               27. Chody1\:1ki M. Wjoceldwwsk;~ W, !illlkc:o; SJ, van d<> Veldt: J·P. Kutner              ol' calcium and cell differentiation at.:tivities. Hiodu".mistry 1990;2!-J:l8D-
                   A Synt\u,:::.is anti in vitro ~valu.atirm of t~ide-chain ~msah1rated an::ll\lg~        Hili.




                                                                                                                                                                            QUESTMS-00000096
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 98 of 505 PageID #: 2924

                                                       (
                         BlOMI!DICALCHROMA1vvRAPHY, VOL. S, 153-160 (t!l!ll)


       '   '             Analysis of Vitamin D and its Metabolites using
                         Thermospray Liquid Chromatography /Mass
                         Spectrometry

                         David Watson and Kenneth D. R. Setcbell•
                         Mass SpC-r.:trometry Laboratory, Children's Hospl«al Medicnl Center. Eiland and   Bt:th~sda   Avertues. Cincinnali,
                         Ohio 45229, USA

                         Ricbardus Ross
                         Dep.lrtment of Ncona1ology, Children's Hos:pit.al Medical Center, Eiland and Be1hesda Avcnu.cs, Cincinnati, Ohio 45229.
                         USA



                         A new method I$ dm.rlbed lor the anlllysls of vitamin J) and ib metabolite. uWizing lherm08pray (TSP) llWS
                         "P""Iromelry as an on•line deledor ror bigb perrorman"" Uquld chromatography. IO<tization <'UIIIllt.lons were
                         optimized for use with ISO<rotlc re..ned phase chromatography, TSP nws spectrometry was employed In serl..
                         with a UV absorhu...., detector Ill racllilate camparl$aw betwftn the two methods of deteclion. Positive lou TSP
                         mass "P""Ir• ...... r""rded for vitamin o,. vitamin (),, Ui·bydro~yvitamln o, (25(0H)D1), 1,2S.
                         dihydroxyvitamm o, (1,25(0Hh0,J and 24,2.'!.clihydroxyvitamin Jl, (l4,25(0H) 10,). The spectra coototned
                         prolooaled moleeuJar Ions, ammonium oddmt Ions aad t.agmenlloos due to !.be loss of one or more molecules of
                         water. A comporl$an of quanlitallve pr..,isloo was mad• by determlnlog UV absorbance and TSP 61andard
                         eurvOll ror vitamin D, using two different metllodn: (I) E:<ternatstandard method with posl-<olumn (post UV
                         detector) addition or ammonium '""'tate. (2) Aa (ll but using lbe·mothad of Internal standards with a closely
                         eluting intemlll standard (vitamin D1), In each case the quanlltadve precision (eorrelatlon ooofficient) for VV
                         aboorhunco deteclion was superior owing Ill lotrimlc ln.•lllbUity of the TSP ion beam. A stable l$atoplcully
                         lnbelled Internal standard was employed lu the development of au ....y for l,lS{OH),D,. The assay was used to
                         qusmtify in vitro ew:ymic <Onversion or 25{0H)D, lo l,l5(0H),D, in guinea pig aod she<p renal mlto<boadtiul
                         Incubations. TSP LCIMS was al$o applied to analysis or an ••tra<:t of hwnan blood plasma ln which o, aod each
                         of liS principal meU.bolit.. were ldenlllled In a single analysis.


               INTRODUCTION                                                             graphic resolution, and on-line mass spectrometriC
                                                                                        analysis of polar and thermally labile compounds elut·
                                                                                        lng from the HPLC column can be readily aceom·
                                                                                        plished. Biomedical applications of TSP liquid
               l11e metabolism of vitamin D and the biological activi·                  chromatography/mass spectrometry (LC/MS) are now
               ties of vitamin D metabolites have been studied with                    'numerous, including analy..es of drugs and drug meta·
               growing interest during the past 25 years. ln order to                   bolltes (Covey eta/., 1985), steroid conjugates (Watson
               fadlitate clinical and biochcmkal investigations much                    et al., 1985, 1986) conicosteroid honnones (Watson et
               elton has focussed on the development of nppropriate                     al., 1987; Gaskell eta/,, 1987), eicosanoid:; (Richmond
               analytical methods. Currently the methods routinely                      eta/., 1986; Voyksner and Bush, 1987), phospholipids
               used for quantification of vitamin 0 3 metabolites                       (Kim et a/., 1987), glutathione conjugates (Parker et
               include competitive protein binding assays (Betsey et                    a/., 1988), phytocstrogeas (Setchell et al., 1987), bac·
               al., 1971; Horst era/., 1981), radioreceptor assays                      terial phcnazines (Watson eta/., 1988), bile acids (Set-
               (Chandler eta/., 1980; Oftebm et al., 1988), radioim·                    chcll and Vestal, 1989) and many others. Since HPLC
               monoassays (Gray eta/., 1981; Hollis and Napoli, 1985)                   is by far the most popular chromatographic technique
               and high performance liquid chromatography (HPLC)                        in usc for the purification and assay of vitamin D and its
               with ultraviolet (UV) absorbance detection (Clemens et                   metabolites there is much potential benefit to be gained
               al., 1982; Okano eta/., 1981). HPLC has also been                        from the applk:ttion of TSP mass spe~trometry us an
               employed in conjunction with competitive binding                         HPLC detector for these compounds. In concept TSP .
               as.~ays (Askne,~. 1980; Jongen el a! .. 19HI) to furnish
                                                                                        LC/MS possesses characteristics wbicb should afford
               greater compound spectficity and to facilitate multi·                    several advamages for analysis of vitamin D and its
               component anaJysls..                                                     metabolites compared with gas chromatography/mass
                  As a result of tht) commercialization of the thermo·                  spectrometry (GC/MS); it should bt: possible to reduce
               spray (TSP) interface and ion source (lllaklcy and                       the number of sample extruction steps, no derivatiza·
               Vestal. J98J) it is now routinely possible tQ illlmducc                  tion is required pri<Jr to chromatography and lhennal
               the entire eluate from analytical scale HPLC systems                     effects should be eliminated. For these reasons we have
               into a mass spectrometer without loss of chromato·                       investigated the qualitative !Uld quantitative aspects of
                                                                                        the TSP mass ~pcctrometric behaviour of the most
                                                                                        bioh)gically imponant vitamin D related compounds.
               02<i!l--3879191/040t53·1Jil $05.00                                                                                       Ru,.rv~d JJ Augr.utl990
               © 19!11   oy loho Wii<Y & Son>, l.ld.                                                                                At:.<:tpted 1J StpUmber 1990




                                                                                                                                                        QUESTMS-00000097
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 99 of 505 PageID #: 2925


             !54                                      (). WATSON, I\. ROSS AND K. D. 11.. SETCilELL

             EXPERIMENTAL                                                      Ionization was enhanced when the ion source filament was
                                                                               switched on. Detailed optimization of ionization was theo
                                                                               carried out using a "tuning solution" (a 2Jlg/mL solution of
             Cbeml~;als. Vitamins D, and D, wore putchased rrom Sigma          1,25(0H),O, in the mobile phase, pumped continuously via
             Chemi<:al Co. (StLouis, MO, USA). Vitamin D metabolites           the aolumn bypass loop int<> the ion source at a Howrnte of
             were generously donated by Hoffrnann·la·Rocbe, Nutley,            1 mUmin). All available modes of ionization (pure TSP,
             NJ, USA. These materials were stored in ethanol at -zo•c          "filament~ion .. and ~~discharge~on") were investigated in both
             when not in we and the concentrations of stock solutions          positive and negative ion deteetion modes. The most favour~
             were verified by UV absorbance prior to use in quantitative       able response was realized in positive ion filament ..oo mode. ·
             analyses. Water for HPLC was purified to 18 Mll em resisti·         After thoroughly purging the system of l,25(0H),o,, autb·
             vity; HPLC yuality methanol was purchased from Baxter             en tic standards (200 ng eaclt) of vitamins D,, D,,, 2S(OH)O,,
             Healthcare Corporation, Muskegon, Ml, USA. Ammonium               1,25(011),0 3 and 24,2S(OH),D, in mobile phase (50Jd.)
             acelate (HPLC grade) was. obtained from. J. T. Baker              were introduced separateJy into the TSP ion source via the
             Chemical Co., Phillipsburg. NJ, USA. All other chemicals          column bypass loop. Posditive ion, filament·on TSP mass
             and biochemicals were standard commemal high purity prep-         spec1ra (mass range mlz 100-600 scanned every 2 s) were
             arations.                                                         recorded for each compound.

             lnslnlment:aUon. The HPLC mobile phnse was delivered by a         Qwmllladve predsloo of TSP LCIMS: st:alldard curve~ tor
             Waters Model 600-MS pump and the eluate was passed                vltamiu o,. Method (I). Varying amounts (040 ng) of
             through the high pressure flow-cell of a Waters Model 490-        vitamin D3 were detected in series by both lJV alls<Jrbance
             MS variable wavelength detector (set to monitor at 264 nm)        (264 om) and filament-on TSP MS using HPLC Met bod B.
             connected directly to the vaporizer tube of a Vestee 201 TSP      The (M + H}' ion (ml z385) was monitored for TSP detec·
             LCIMS system (Vestee Corp., Hou•ton, TX, USA). This               lion. S•parate standard curves were constructed using the UV
             system has a single quadrupole mass analyser (11)..800 Da,        peak heights and the TSP peak heights or integrated peat
             unit resolution). AU of the analyses were performed using a       areas.
             standard Vestee vaporizer tube with a ISO IU11 spray orifice.        Method ·(2). In tbis method an internal standard (40 ng of
             Samples were introduced iniO the ma.s spectrometer either         vitamin D,) was present with eacb vitamin 0, standard
             via an HPLC column or using a column bypass. loop with a          injected and llfl additional ion channel (m/ z 397 ,(M +HI' for
             Waters Model U6K inj..,.tor. lnmument oontrol and data            vitamin D,) was monitored. Other conditions were e~aetly as
             acqUisition were performed using a Teknivent Vector l (Tck·       described for method (I). The method of internal standards
             nivent, StLouis, MO, USA) mass spectrometer data system.          was used for ctmstruction of both UV absorbance and TSP
                                                                               standard curves.
             Hlgb performance llqui~ dlromat()!ll'tlphy, Three dil!erent
             reversed phase chromatography systems were developed in           Jn vilro  appll~atlon: l«·hydroxyMlo<l of ZS(OH)D, hy guinea
             the course of these studies; while each was designed partly to    pig Wid sheep rmal mlto<hondria. The preparation of mito-
             satisfy the operating requirements of the TSP ionization          thondria, the incubation protocol and initial extract] on of tbe
             process, the elution conditions are ~ompatible with those         products using Ctl solid phase extraction cartridges were
             used generally in the field of vitamin D research:                performed ns described by Hagenleldt et a/. ( 198R). Tho
                 Method A. For separation of hydroxylated vitamin D            crude extracts were dried in a stream of nitrogen and reoonsti·
             metabolites       a     Waters     Nov.a-PAK      C 11.l column   tuted in mixture A (5() ~tL). The reconstituted extracts were
             (1Scm><0.46cmi.d., 41'm particle size) was eluted isocrati·       analyzed by TSP LCIMS in selected ion monitoring (SJM)
             cally with methanol:water (80:20v/v) containing ammonium          mode using HPLC method A. The eluate was monitored at
             acetate (0.1 M) at a flow rate of l mUmin.                        mtz 399 and 402 to deteet l,2S(OH),O, and tile added inter·
                 Method 8. For D2 and D, analysis a Hypersil C,. column        fllll standatd (96 pmol of I26,26,26-1H,)l,25(S)(OH),D3 98
             (25 em x0.46cm i.d., S11m particle size, Keystone Scientific      atom 'Yo excess). The amounts of 1,25(0H),D, formed were
             Inc., Bellefonte, PA, USA) was eluted with methanol               estimated from a calibratinn curve prepared from· analysis of
             (0.9 mUmin). The ioniring buller for the TSP source (0.4 M        standard. mixtures. Mixtures containing 96 pmol of
             tlllllnonium acetate, pH 6.5, !low rate 0.3 mUmin) wa.~ added     [26,26,2~'H,]l,25(S)(OH),O, (98 atom % cx<eSII) and 0-
             via a Valco zero dead volume ~~tee~' connector on the oudet       96 prnol 1,25(0H)1D, were analysed in <riptlcate by TSP
             side of the UV absorbance detector using a separate pulse·        l"CIMS in SlM mode. The mass spectron1eter was set to
             damplcd HPLC pump (W•tcrs Model 590).                             monitor mlz 3\19 and 402 with mal<lmiud dwell-time and
                 Method C. For simultaneous Malysis of vitamins 0 1 , 0 1      :signal averaging within a $pecitied cycle time of 3 s. The ion
             aro<.l their hydroxylated metalx>tites a combination of Methods   signals generated by 1,25(01!)10 3 and the deurerated ana•
             A and B were used; tho llypersil column was eluted at             h1gue from each stundard mixture were    int~gruted   a11d li 11ear
             0.9 mllmin with a linear solvent t-rradient running from          regression analysis was perlormed to generate standard
             mc1hanol:watei- (B0:20 vlv) to lOO'Yo methanol over a 15~min      c;:urves using tbc. method of internal standard~.
             period. The final wlvent composition   wns   held Cor 10 min ut
             the .nd of the gradiont. The ionizing bufrer was udded as in      In vwo appll<ation: vitamin 0 metabolite prollle In humaa
             Method B.                                                         plasma. Human blood plasma (10 mL) was obtained from a
                                                                               normal adult male volunteer. A lipophilic fraction was
             ·rsP mass spectra. The operating parameters of the TSP            obtained by extraction with acetonitrile. This extract was
             LCJMS system (vaporizer control temperature, vaporb.er tip        made SO% (vlv) aqueous by addition of dibasic potassium
             temperature, ion source block temperature) were initially         phosphate buller (pH 10.4) and apptied to a Waters C 10
             optimized using bacl<gtound ions ge.oe.rated by ionization of     Sep·Pilk cMtridge which had been prewashed sequentially
             HPLC Meth<Jd A mobile phase which was continuously                with methanol, mothanol:water (70:30 v/v) and waw (5 ml.
             pumped into the ion !Hlurce at a flow rate of 1 mlJmin.           each). After washing with wut•r (2X3ml.) and m<thunol:




                                                                                                                                         QUESTMS-00000098
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 100 of 505 PageID #: 292

         •'

                                           ANALYSIS OF VI1'AMIN 0 AND ITS METABOLIT'ES USING TSP t.C/MS                                                     ISS

                                                                                                     (Mayer and Schmidt·Gayk, 1984; Jongen eta/., 1984).
                                                                                                     Combined gas chromatography/mass spectrometry
                                                                                                     (GCIMS) has been advocated for use as a definitive
                                                                                                     reference technique against which to S~andardae less
                                                                                                     specific assays. Stable isotope dilution assays based on
                                                                                                     GC/MS have been developed for most of the important
                                                                                                     vitamin 0 3 metabolites (Bj<lrkhem el a/., 1979;
                                                                                                     Seamark eta/., !980; Bj6rkhem and Holmberg, 1980;
                                                                                                     Coldwell eta/., 1984) but few laboratories in the field of
                                                                                                     vitamin 0 analy>is are equipped to employ these tech·
                                                                                                     niqucs. The development of a clinically useful GC/MS
                                                                                                     assay for l,25(0H),D3 in blood has proved difficult; the
                                                                                                     methods reported to date require 10-20mL blood
                                                                                                     samples and are therefore impractical for routine meas-
                                                                                                     urement of normal range concentrations (ca. 0.1 pmol/
                                                                                                     mL). In general, published sample preparation pro-
                                                                                                     cedures for vitamin .0 and its metabolites prior to
                                                                                                     GC/MS analysis are laborious, typically requiring
                                                                                                     liquid-liquid extraction followed by two liquid-solid
                                                                                                     extractions, one or two HPLC purification steps and
                                                                                                     finally formation of suitable voladle derivatives.
                                                                                                     Overall recoveries from these lengthy procedures are
                                                                                                     sometimes rather low, e.g. 34% (Oftehro eta/., 1988).
                                                                                                     A further well·known disadvantage associated with
                                                                                                     GCIMS analysis of these compounds is hcat·induced
                                                                                                     isomerization to pyro and isopyro isomers during gas
                                                                                                     chromatography (Coldwell e/ al., 1984). To date this
                                                                                                     problem has either 'been 'tolerated, at the expense of
              Flguro 1. Positivo ion filoment·a•sisted TSP ma•• spectra                         ~~   detection limits, or circumvented by pre-analysis iso·
              vitamin 0 and meteboUtas. Each spectrum was obtainod from                              merization to isotachyste!Ols. We have investigated the
              480 pmol of m•lerial; Ia) vitamin o,,lbl vitamin 03, tcl26IOHlO,.
              ldl .1.2510HJ,03, 1•1 24.25i0H}2 03•                                                   TSP LC/MS behaviour of vitamin D and its most
                                                                                                     important metabolites and evaluated the. potential use·
              water (70:30v/v, 2X21nL), vitamin 0 metabolites wore                                   fulncss of the technique as a research tool in this field.
              eluted with acetonitrile: methanol (95:5 v/v, 2 X 2 mL), This
              emact,       to     which    was     added     96 pmol     of
              J26,26,26- 1H,Jl,2.5(0H) 1D,, was dried under a stream of
              nitrogen, reconstituted in methanol:waler (80:20 v/v, 50 fiL)
              and subjected to TSP LC/MS analysis using HPLC Method                                  For initial instrument tuning the vaporizer, ion source
              C. Ions spe<lific for vitamin P,, vitamin D, and the major                             block, lip heater and lens temperatures were optirni2ed
              nletaholiles of vitamin o, were monitored throughout !he                               using background ions (ml z SO and 318) in positive ion,
              analysis and a mixture of authentic standards was chroma to·                           dire<.-1 TSP ioni2ation mode. Fine tuning was then
              graphed immeuialely aflerwards.                                                        performed with the aid of a tuning solution of
                                                                                                     1,2S(OH)2D3• Operation in positive ion filament-on
                                                                                                     mode generated substantially increased ion signals
              RESULTS AND DISCUSSION                                                                 ,-:ompared with direct TSP ionization although the qua·
                                                                                                     litative appearance of the spectrum was unchanged. No
                                                                                                     appreciable ion currents were observed in negative ion
              This paper describes a new method for the analysis of                                  mode. Strong positive ion TSP mass spectra were
              vitamin D and Its metabolites. Several excellent                                       generated for each compound from 480 pmol of mat•
              reviews of methodology in this field have appeared                                     erial injectep (Fig. 1). The mass speclra of vitamins Dz
              during lhe last len years (Seamark eta/., 1981; Bikle,                                 and D, contained only [M + H]' ions, while the hydro~·
              1983; Ho..St, 1985; Porteous eta/., 1987). The reliability                             ylated metabolites additionally formed ammonium
              of many routine cUnical assays for these compounds has                                 adduct ions and fragment ions corresponding to the loss
              been shown to be unsatisfactory ori the grounds that                                   of one or more molecules of water. It is usually difficult
              inter-laboratory variations are unacceptably large                                     to distinguish between positional isomets from TSP
                                                                                                     mass spectra due to the paucity of fragment ions;
                                                                                                     however in the case of 1,25(0H),D, and its 24,25·
              Table 1. Retention data for autbentlc stnndards using tii'LC                           dihydroxy isomer, Ihe striking difference between the
                       Methods A-C                 .                                                 relative intensities of the [M+H-H20j+ (m/z399)
                                                             Amunfitmtirrmtrr'lit'JI                 and [M +H)' (mlz 417) signals pemlitted a reUable
              Compound                        M~rtttod   A         Mttl1oo 9           M1111t100 C   distinction to be made. Retention times were subse·
              Vi1amtn    0::~                   >60                    s.a               2e.2        quently determined for authentic vitamin D and its
              Vitamin 0 1                       >60                  10.3                27.0        ruetabolite• Wling HPLC Method A and by monitoring
              25-Hydroxyvltamln 0 1             26.3                                     17.4
              1,25·Dihydroxyvltamln O,          1M                                       14.S        the appropriate compound specific ions for eluting
              24,25-0ihydroxyvltamln 0,          6.8                                     tt.a        components. Retention data for all three HPLC meth·
                                                                                                     ads are shown in Table I.




                                                                                                                                                        QUESTMS-00000099
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 101 of 505 PageID #: 292


            156                                                        D. WATSON, II.. ROSS AND K. D. R.                     SEl'CHE~L

                                          ,.,.. 399
                                            l3QQ



                                            311QQ


                                            28118


                                            2600
                                    "'
                                   I       249Q


                                           zaoa.




                                                                                                                             4
                                                                                                        Time (minutes)
                               Figural!. Selected ion monitoring trace •howing detoction of 0.6 pmol of 1.2510Hl,D, by TSP cC/MS.

            Detection limit fot t,25(0HhD 1                                                                     Quantitative pt'i!Cision comparison b<ltween UV and
                                                                                                                TSP methods of detection
            We used l,25(0H) 2D3 for tine tuning because this is the
            most biologically potent metabolite and its ooncentra·                                              A dire<! comparison between UV absorbance and TSP
            tion in vivo is normally three orders of magnitude                                                  detection methods was facilitated by in·series connec·
            lower than that of vitamin 0 3 and 25(0H)D3• Hence                                                  tion of the two detection systems so that a single
            the detection limit for 1,25(0H),D3 is an important test                                            injection of analyte could be monitored by both.
            of any proposed comprehensive analytical approach for                                               Multiple analyses <1f each standard mixture were made
            this group of compounds. Under conditions optimized                                                 using each of Methods (I) and (2) described in
            to yield the maximum relative ion current at mlz 399 it                                             Experimental Section. A wmparison <1f precision was
            was possible to detect 0.6 pmol of 1,25( OH),D, post·                                               made by determining the correlation coefficients of
            LC (S/N 3: I, see Fig. 2).                                                                          linear regression standard curves for UV and TSP

                                                                                                                  (b)
                                                                                                                  150
                                                                                                          '.§.a
                                                                                                                  100
                                                                                                           ~
                                                                                                          1
                                                                                                           ~       50
                                                                                                          8:

                                                                  15
                                                                                                   ·~
                                                                                    30                                            I&             30             <5
                                                               Amount (ru:mogram11)                                              Am<lunt   (nanogramt~)
                                         (c)                                                                      (d)
                                         0.2()         •   ~   o.aa4                                              o eo
                                                       '                                                  ~ 0.16
                                  ~
                                         0,16

                                  3
                                         0.12                                            .. ··'           ~0 l?.

                                  ..::
                                  £
                                         0.08
                                         0,04
                                                                          ,. -···                         .
                                                                                                          ~ o.oa
                                                                                                          l."     Q.04

                                         0.00    ······"                                                          0,00
                                                   0                      10                      15                     0                      10            I!;
                                                                Amount (nAMirams)                                                Arnot~nt. (\'\!HlOSNUll'l)

            Agur•   a.   Stmodard curves for HPLC quantification of vitamin 0:. using both UV ab$orbance d•;.H~c+tion {264 nm) and "'in-suritU" TSP MS
            dotoc!ion by Mathod• 111 and (2). (a) Method (1), TSP dot<J<tion; (bl Method 111, UV detaction; lei Method 121, lSP detection; (d) Methl>d
            (21. uv dota<1ion.




                                                                                                                                                                     QUESTMS-000001 00
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 102 of 505 PageID #: 292

                                                       I
                                              ANAL'ro1S OF VITAMIN 0 AND ITS MllTABOI.lT£S USING TI;r LC/MS                                          IS7

                                          .... an
                                  l!!l!                                                (l)
                                                               •iltl!lo~

                                    J't                        <lhJI
                                    j
                                    -'1




                                                                           II            11
                                          111'1311
                                 14816               vll ..h    1\i


                                                                                                                               •ll..lo~
                                   !
                                   j
                                   "'                                                                                     II
                                                                                                                II"' C•i"ltd
                                                                           IG            11
                                                               1iMC!Iiifl\l.t.f5)

            figure 4. (a) Selected lon monitoring responses for vitamin$ 0 1 (m/z397l ood 0 3 (m/1385) used forTSP standard curve cons.tructed by
            Method 12:). (b) Ultraviolet absorbance pro fila (264 nm) from the same analytlca! run as shown in (a). Chromatographic rtJSOiution of
            vih'lmins OJ and D1 wa$ dallbar.a1ely compromised using method f2) in order to opt:imi<~:o condit1ona for TSP measurement.


            detection in each case. The results of this comparison                             •bsorbance detection. The only further improvement
            are shown in Fig. 3. It was strongly apparent that the                             which can be made in the quantitative precision of TSP
            quantitative .precision of UY detection was superior to                            detection is hy the use of the stable isotope internal
            thut of TSP detection in both cas~s. This is perhaps                               standard, in which case a direct comparison with UV
            surprising for Method (2), where conditions were                                   detection is precluded. An indirect comparison can be
            selected to favour the TSP MS detector by using                                    made between our stable isotope dilution TSP standard
            vitamin D, as a nearly co-eluting, chemically similar                              cure for l ,25(0H),D, (Fig. 5) ~md GCIMS standard
            internal standard and exploiting mass specificity to give                          curves for similar isotope dilution assays which have
            clean, Gaussian responses for measurement (Fig. 4a).                               been developed by ourselves and others (Bjiirkhem et
            At the same time conditions for UV measurement were                                a/., 1979; Watson eta/., 1990). These OC/MS assays all
            necessarily suboptimal (Fig. 4b). These results clearly                            afford considerably greater quantitative precision than
            demonstrate the intrinsic instability, even over very                              we obtained using TSP !llass spectrometric deteclion in
            short time reriods, of the ion current signals generated                           the current study; this further demonstrates the relative
            by the TSP ion source and suggest that. in general                                 weakness of the TSP technique in quantitative appli·
            superior quantitative data will he afforded by UY                                  cations.



                                                                                    Y•0.013908x-0.00437 (r 2 .o.m)




                                                                                     AMOUNT (NANOGRAMS)
            Flgur• $. Cllli~ration '"""     tor   quantification of 1.2510H!,O, in the rang• 0-96 prnol using ll6.26,2S..'H,)1,25(SIIOH!,O, •• intornal
            star'ldJ'.Ud.




                                                                                                                                                 QUESTMS-000001 01
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 103 of 505 PageID #: 292


            ISS                                                    0. ·WATSON. R. ROSS AND K. D. R. SETCIIELL


      ..                                                               0.005
                                                                                          Table 1, AmoWlls ol 1,2s..Jihydroxyvltamin D, formed lo
                                                                                                   ·renal mlkl<hondr1al lnc:uballoos: qoantlOcatlon by
                                                                                                    stable Isotope dilution and LC/MS analyslo
                                                                                                                          lncub111tlon              f'l1) 1.1:5!0H):O,pM
                                                                                                        S!*il~            dm"'{minl            100 rrt~ mi!Q(:hQndrilll\lMUII!
                    U~o:.y\li!Wt'tlr!0
                                              3    ~
                    J.tltdeut.ct'41Ct:titltwfl.l!ll.:t~~
                                                                                          '"''"'
                                                                                          1             Guinea plg            30                           22.0
                                                                                          2             Guinea pig            30                           28.2
                                                                                          3             Sheep                 15                           23.6
                                                                                          4             Sh..,p                15                           1!1.7
                                                                                          5             Sheep                 60                           17.9
                                                                                          6             Sh..p                 60                           23.0


                                                                                          tic studies of this metabolic reaction have been carried
                                                                                          out in the chicken (Henry and Norman, 1984) and in
                                                                                          rachitic rats (Paulson and DeLuca, 1985). In these early
                                                                                          animal models relatively large quantities of
                                                                                          l,2S(OH),D3 were formed and reliable quantification
                                                                                          using competitive binding assays or HPLC with single
                                                                                          wavelength UV detection wa$ possible. More recently
                                                                                          the latter approach has heen extended to measurement
                                                                                          of renalla·hydroxylase activity in both pigs (Holmberg
                                                                                          el a/., 1986) and guinea pigs (Delvin and Dussault,
                                                                                          1985) with normal vitamin D status. Hagenfeldt eta/.
                                                                                          (1988) developed an isotope dilution method based on
                                                                                          GC/MS for quantification of 1,25(0H)2D1 produced by
                                                                                          guinea pig renal mitochondria in vitro.
                                                                                             The UV profile• generated in our experiments from
                                            Tmo (mfnut.. )                                simple liquid-solid extracts (Fig. 6) were complicated
            Figure 6. UV absotbanoo HPLC profile at 264 nm fron1 a simple                 by additional intensely absorbing species eluting close
            liquid-solid extract of the supematant from un iMubation of
            25(0H)D, with guintt/J pig renal mitochondria.
                                                                                          to 1,25(0H)J).I and consequently measurement of
                                                                                           l,2S(OH),D,UV responses in these extracts was diffi.
            In vitro appllcatit'liU la·llydro(yfation or                                  cult. 11te SlM profiles obtained on-line from the same
            2S·hydroxyvitamin D, by guinea pig and sheep renal                            analyses show far less chemical noise and demonstrate
            mitox:hondria                                                                 the superior compound specificity obtained with mass
                                                                                          spectrometric detection. The SlM responses due to the
            The renal la·hydroKylation of 25(0H)D3 is the final                           internal standard and l,25(0H),D 3 fonned in the
            step in the biogenesis of 1,25(0H),D 3, the active anti·                      guinea pig mitochondrial incubations were clearly
            rachitic metabolite of vitamin D,. Extensive mechanis-                        measurable (peaks Ul and IV in Fig. 7).

                          1•1
                                                                                              "'mn                          II




                                                                                              I
                                                                                                  "                                 Ill

                                                                                              011111
                                                                                              I
                                                                                              tU!le

                                                                                              .,...
                           Ill
                                                                                              I

                                                                                              '""'
                                                                                                  '"'

                                                                                                                     u      1$            z•
                                                                                                                         JiM (IIIJnutul             "          "
                                                                                          Figure 8. TSP LC/MS summed ion chromatogram (summed
                                                    t!Q!MIItlliU
                                                                                          SIM oignsls at mlz 399, 4()1. 4()2 and 4171 or human                     ~looma
            FigurG 1. Selected ion monitoring protiles from: tal A standard               extract showing detection of vitamin 0:; and its principal meta~
            mixture containing 40 ng ezch of 112510Hh0J end                               boliteo u•lng HPLC M$thod C: pea~ I, 24,25(0H!,03 : peak II,
            I26,26,26.'H,l1,25(Sii0H),O,. {bl Tho samo incubation •>ctraet                1,2S(OH),OJ plus trldeuterated internal standar'd; peak Ill.
            which generated 1he UV absorbance profile shown in Fig. 6.                    2510HID1 ; peak IV, vitamin 0 3 .




                                                                                                                                                                    QUESTMS-000001 02
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 104 of 505 PageID #: 293

                                                                                                                  f
                                                                                                                  \
                                             ANAL hiS Of' VITAMIN I> ANIJITS MI!TAI!OLITES USINO T!SP I.CIMS                                                159

                 In the experiments using sheep mitochondria a modi·                     retention time and compound-specific mass using a
              tied mobile phase was used (methanol:water, 80:20, v/v                     standard mi11ture chrnmatographed immediately after
              containing 2% formic acid) in order to determine                           the plasma extract. Considerable contamination of the
              whether the intensity of the [M + H- H 20]' signal for                     HPLC column was caused by th~ plasma eJttract, as
              1,25(0H)2Dl could be increased by eliminating ammo..                       evidenced by a high UV absorbance background
              nium adduct formation. Observed signal-to-noise ratios                     throughout the standard mixturt~ analysis. The eanta·
              were clearly lower in this experiment, indicating that                     mination was removed after several blank runs where
              2% formic acid is less efficient for primary ionization of                 methanol only was injected. TSP LC/MS clearly has
              1,25(0H),D1 than 0.1 M ammonium acetate. The                               strong potential for multicomponcnt analysis of vitamin
              standard curve obtained from SIM analyses for                              D metabolites in blood pla.~ma, although to obtain
              t,25(0H),D, using [26,26,26· 2H.,]1,25(S)(OH),D, as                        quantitative data,.particularly from a gradient elution,
              internal standard is shown in Fig. 5 and the measured                      stable isotopically labelled standards for each campo·
              amounts of 1,25(0H),I) 1 formed in incubations using                       nent will be required, due to the compound and solvent
              goine~ .pig and sheep mitoc.hondria are listed in                          composition dependent response of the TSP .ionization
              Table 2.                                                                   process.
                 In addition to 1,25(0H)1D3, the mlz 39~ ion current
              profiles from some incubation eKtracts from both gui·
              nea pig and sheep mitochondria contained responses
              arising from two other, more hydrophilic species                           CONCLUSION
              (peaks I and II in Fig. 7). The 24,25· and 25,26-
              dihydroxyvitamin D, isomers are known to elute earlier
              than I ,25(0H)2D 3 in reversed phase system., and the                      In conclusion, our results indicate that TSP LC/MS is
              presence of these metabolites in tbe incubation extracts                   useful for the detection of vitamin D and its major
              probably accounts for peaks t and II in the mlz 399 ion                    biologically active metabolites and can be applied to in
              profiles. Authentic 24,25(0H),D3 had a mass spectrum                       oitra and in vivo studies of metabolism of these com·
              and elution time relative to ['H,jl,25(0H),D 3 identical                   pounds. The sample preparation procedures required
              to those of peak II.                                                       prior to TSP l.C/MS analysis are simpler than those
                                                                                         required for GC/MS analysis while compound specifi-
                                                                                         city is not compromised, although the precision of
                                                                                         quantitative measurements compares rather poorly
              In 11io11 applkatiom vitamin D metabolite profile in                       with other techniques. We anticipate that TSP LC/MS
              human plasma                                                               wiD play an increasingly important role, complemen·
              The UV absorbance profile resulting from gradient                          tary to that of GC/MS, in many aspects of vitamin D
              elution of the plasma extract was extremely complex                        research in the future.
              and it was not possible to confidently assign specillc
              responses to vitamin D metabolites. From the TSP SIM
              profiles, however, it was possible to detect vitamin D,                    Acknowledgements
              the added deuterated standard and the three principal
              metabolites of vitamin D, and to generate the recon·                       Professor I. Bj6rkhem (fluddinge Hospilnl, Stockholm, Swcd<'ll) is
              structed total ion current profile shown in Fig. 8. The                    dumked for supplying the guinea pig ttnal mit()(;bondrifll inr:u.bation
              identities uf peltks I··IV were confirmed in terms of                      (!)llfatts used in this work. ·

                                                                                REFERENCES

              Aoknes, l. (1980). C/ln. Chim. At:/8 104, 147.                             Henry, H. I. and Normon. A. W. (19114), Ann. Rev. Nutr. 4, 493.
              BeiS8y, R., Deluca. H. F. and Potts, J. T. (1971). J, C/in. Endocrin.      Hollis, B. W, and Napoli, J. L. (1986). Clin. Chem, 31, 1815.
                  Metsbol. 33, 554.                                                      Holmberg, 1.. Soarem, K., Pedersen, J.l. and 8j6rkhom, 1.(1986).
              Slkle, 0. D. (1983). Ass.ey of Calcium-t'egulating Hormones.                   Anal. Blochem. 169, 317.
                  Springer-Verlag, New York.                                             Hom, R. l. (1986). In Vitamin D: Basic snd Clinics/ Aspects, od.
              Bj6rkhcm, t. and Holmberg, I. ( 1980). Morh. Enzym. 67, 3115.                  by KtJmar, R., p. 423. Martlnus Nijhoff, Boston.
              Bjorkhem, 1.. H<lllliberg, 1., Kristi•noen, T. and Pedersen. J. 1.         Horst, A. L., Reinhardt T. A.., Bolt>, D. C. and ~iltlodlko, e. T,
                  (1979). Clln. Chern. 26, 584,                                              (19811. Steroid• n, 681.
              Blakely, C. R. and v ..~al, M.l. (1983). Anal. Chem.liti, 150.
              ChandiM, J. S., Pike, J, W., Hagan, L. A. and HSU$Sier, M. R.              Jon~·~·~~~~~.~J.~( d: ~;~~~.~;,~;,;.·a~'~'· H. J. J. and
                                                                                                                  1 1 1
                  (1980). Moth. Enzym. 61,522.                                           Jongon, M. J. M., Van Glnkol, F. c., Van der Vijgh, W. J. F.,
              Clemens, T l., Adams, J, s., Nolan, ,J. H. and Holick. M. F.                   Kuiper, S., Nottllenbos, J. c. and Lipo P. (19114). Cl/n. Chem. ·
                  11982), Clin. Chim. Acrs121, 301.                                          30.3911.                    .
              Coldwell, A. p., Trafford, D. J. H., Makin, H. l. J., Varley, M. J,        Kim, H. Y., Yargoy, J. A.. and Salem, N. Jr.l1987). J. Chromatogr.
                  and Kirl<, D. N. (191141. CJin. Ch~m. 30, 1193,                            394,155.
              Covey, R. T.. Crowther, J. B., Dewey, E. A. .and Henion, J. 0.             May•r, E. and Schmldt·Gayl<, H.l19114). Clln. Cham. 30, 1199.
                  (19851. Anal. Cham. 57, 474.                                           Oftenbro, H., Falcll,J. A., Holmll<>rg, I. and Haug, E. 119881. Clin.
              Oelvin, E. E. and Dussault, M. 119851. Aroh. Biochem. Blophys.                 Chim. At:/8 176, 157.
                  240, 337.                      .                                       Okano, T., Mi<uno, N., Shida, S., Takshashi, N., Kobaya•hl, T.,
              (laokell. S. J .. Rollins, K.. Smith, R. W. and Parker, c. E. 119871.          KurQd&, E., Kodama, S. and Matsuo, T. (1$1), J. Nutr. Sci.
                  Biomed. Environ. Mass Sp9Ctrom. 14, 117.                                   Vitamin 'Z7. 43.
              Gray, T. K., Mcadoo. T., Pool, 0., Lestat, G. E. and Williams, M. £.       Parker, C. E., de Wit, J. S. M,. Smith, R. W., Cloplnathan, M. B.,
                 (1981). Clin. Cham. 21,458.                                                 HernandeJ~ 0., Tomer. K. 8., Vestal, C. H.~ Sanders.J. M. ~md
              Hagenfeldt, V., Pedersen. J. I. and    Sj~rkhom,   I. ( 19881. 8foclrem.       Bllnd, J. R. (191!8). !liomed. Environ. Mass $poctrom. 15,
                 J. 250, 521.                                                                623.




                                                                                                                                                        QUESTMS-000001 03
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 105 of 505 PageID #: 293


              160                                         ,D. WATSON, R. ROSS AND K. D. R. SETCHELL

              Paulson, s. K. and DeLuca, H. F. 1198S). J. Bioi. Chem. 260.             Voykonar. R. 0. and 8uoh,   e. 0. {1987). Biomed. Environ. Mau
                  11488.                                                                   S~ectrom.   14.213.
              Portoous. C. E.. Coldwell, R. 0 .. Trafford, 0. J. H. and Makin.         Watson, D.. Taylor, 0. W. and Murray, S. (1985). Biom•d. Mass
                  H. L. J. (1~87). J. Steroid lliQchem. 28. 786.                          $1J<l<:irom. 12.610.
              Richmond, A.. Clarka, S. R., Watoon, D.. Chappell, C. G., Oollery,       Wotoon, o.. Taylor. G.    w. ond Murray, S. (1!lllfl). Blomod.
                  C. T. and Taylor. G. W. 1191161. Biochlm. Biophy.. Actal!81.            Environ. Msn Spoctrcm. 13, 66.
                    159.                                                               Wotson, 0.. Taylor, G. w.. Laird, S. and Vin-. G. P. (1987).
              Seamark, 0. A .• Trafford, 0. J. H. and Makin, H. L. J. (191101. Clln.      Bloch em. J. 242. 109.
                  Chim • .<\cia 106, 51.                                               Watson, D.. Taylor, G. W .. Wilson, R., Cole, P. J. and Rowe, C.
              $oamork. D. A.. Trafford, 0. J. H. and Makin, H. L. J, 119111), J.          (1~11SI. Blomod. Environ. Mass Spedrom. 11, 251.
                  Steroid Biochdm.14, 111 ..                                           Watson, 0., Roos R. and Setohell, K. o. R. (1990). Proceedings of
              Setchell, K. o.  R. and Ve•tal, c. H. i1989J. J. Lipid 11••·                 th- 38th ASMS M0<1ting on Mass Spedrometry and AIJ/od
              Setcholl, K. 0. R.. Welsh, M. 8. and Lim, C. K. 1191171. J.                  Topico.
                  Chromatogr. 3116. 315.




                                                                                                                                                QUESTMS-000001 04
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 106 of 505 PageID #: 293


              160                                          D. WATSON, R. ROSS AND K. D. R. SETCHELL
              l'a"l!;on, s. K. ond Deluca, H. f. (19851. J. Bioi. Chem. 260,           Voykanor, R. D. and Bush, E. D. (1987). Blamed. Environ. M...,
                    11488.                                                                 Spoctrom. 14, 213.
              Porteous. C. E., Coldwell •. R. D.. Trafford, 0. J. H. and Makin,        Watson, 0 .. Taylor, G. W. and Muffay, s. 119851. Blamed. Mass
                  H. L. J. (19871. J, Steroid Bia<hem. 28, 785.                           Spe<trom. 12, 610.
              Richmond, ~.,Clarke, S. A.. Wawon, 0 .• Chappell, C. G.; Dollory,        Watson. 0 .. Taylor, G. W. and Murroy; S. (198(l). Blomsd.
                  C. T. ond Taylor, G. W. 1198~1. aiochim. 8/ophys. Actell8l,             Environ. Mass SP'illlrom, 13, G5.
                    159.                                                               Walson, D.. Taylor, G. W., laird. S. and Vin$1Jn, G, P, (1$871.
              Seamark, D. A .. Troffr>rd. 0. J. H. and Makin, H. L. J. (19801. Clln.      BiocMm. J. 24>2. 1os.
                 r:;him. Acta 106. 51.                                                 Watson, D.. Teylor. G. W .. w;lilon, R., Colo, P. J. ond Rowe, C.
              Seamark, D. A., Trafford, D. J. H. and Makin, H. l. J. (19811. J.            (1988). Blomod. Environ. Ma.. Spe<;trom. 17, 251.
                  Stemid 8ioch6m. 14, 111.                                             Wot•on, 0 .. Ro•• R. end Seteholl, K. 0. A. (1990). Proceedings of
              Setoholl, ~- 0. R. and Vestal, c. H. (198U). J. Lipid Res.                   the 31Jth ASMS MlHlting on Mass Spectrometry and Allied
              Sotoholl, K. 0. R., Wol<h, M. 6. ond Lim, C. 1(, (1987). J.                  Top;,,
                  Chrornatogl. 300, 315.




                                                                                                                                                  QUESTMS-000001 05
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 107 of 505 PageID #: 293




                             CHARACI'BRIZATION OF TilE METABOLIC PATHWAY
                            OF 1,25-DIHYDROXY-16-ENE VITAMIN D) IN RAT KIDNEY
                                   BY ON-LINE HIGH PERFORMANCE LIQUID
                             CHROMATOGRAPHY-ELECI'ROSPRAY TANDEM MASS
                                              SPECI'ROMETRY
                                    BERNICE YEUNG, • PAUL VOUROS. •t MEI-lJNG SlU·CALDERAt and
                                                           G. SATYANARAY ANA REDDYt
                            •t>epllftlllent of Olemil!tty Md "'b<: B.....,ttlostltute, Nortli...tcm Univo,.ity, i!ooton, MA 0'2115;
                            1111<1 tDepartment of l'ediatm, Women & lnfautll' H""Pital of Rl>ode islaDd and Brown Univernity
                                                      Scbool of Medidne, Ptovidene<!, Rl 0'290S, U.S.A.

                                                   (R.,eiotd 19 S.prmlber !994; m:cepted 14 Noo<mber 1994)

                            Abstrtd-1,25-Dibydroxy-16-eoe vitamin D, is a synthelio analog of 1,25-dihydroxyvilamin o,, the
                            most pbysiologi<ally active melaholite of vitamin 0,. "'b<: renal metabolism of 1,2S..:Iihydro•y·l6-ene
                            vitamin o, bad be<oot studied previously """"& a perim<d rat kidney system (Reddy et ol., Bloorg Med
                            Cltm~ Lett 3: 1879-Hl84, 1993], and itll C-24 oDolalive metabolic pathway bad hem found 10 he different
                            from that of 1,25-<libydroxyvilamiA 0, by HPLC. To futthet delineate tile differe"""" between the
                            C·24 oxidative metabolic pathwaY!' of 1,2S.dibydroxyvitamln D1 ond 1,25-dihyliroly-16-<ino vitomln o,
                            in this present study we il:tvcs1lpted the c-24 oltidatlon pathway of 1,25-dibydroly-16-<:no vitomln D,
                            uslog a novel detC<tion IIJIPl'O'ICh based l!n on-tine eopilhuy liquid chromatography coupled 10
                            elect1ospray tandem """" spwtrometty. Two types of llladem moso opoctromettie detection were
                            employed to characterizll the metal>nlites in the kidney pedll$ale: (a) tile prelimlllai'Y $Uee11il\g of
                            mctabotiles by parent """"• wbkb led to tbe tentative di""'""IJI of tho production of 1,23,25-tribydroly-
                            24-<>xo-16-<ioc vililltlin 0,, a now metabolite of 1,25-dihydro.y-16-ene vitamin 0 1, and (b) the
                            phannaookioetio stw:ties of the substrate, 1,25-dibydroxy-16-eno vitamln O, lllld its met.aboUtcs by
                            multiple reaction monitoring. lo tbe latter, the mast~ spectrometric sensllivity for quantift<:alioo was
                            foUIId to be about 20-fold hett<lr than UV detec:tion. "'b<: current work <>OIIduded that the C-24 oxidative
                            metabollc pathway of I ,2S-dibydrolf·16-ene vitamin 0, closely mimicked that of its natural OOUI!Ierpotl.
                            FUI'Ihermore, the US< of mass opo<:tnJJnetty permitted the <learall<lll ,... of the starting substrate to he
                            •tudied at a n.ore physiological I.,.,} (ngfmL or submicromolar level), which bad not been possible
                            previously by HPLCUV det<ll<:lion.
                            Key words: •I""""'P'J'Y lllndem""""' speetrometry; packed capillary liquid <bromatograplly; rat kidney
                            per!u&ioo; phaf111¥0klnclks; chemical derivarization




                  Vitamin D, is a S«<Steroid synthesized in the                     hydroxylate<! in the Uver at the C-25 position to form
                  skin from 7-dehydrocholesterol Upon exposure to                   25(0H)D3§, then in the lddney at the C·l or C-24
                  sunlight. It is now accepted that vitamin DJ is                   positioftll to form 1,25(0H):,D1 and 24,25(0H}.,D3
                                                                                    [1). Currently, 1,25(08}.,0., (Scheme 1) is believed
                                                                                    .to be tbe most physiologically active form ofvi!lliiiin
                                                                                    0, and illl role in the maintenance of calcium
                      t C'.orrespnndlng autbor: Prof<S<IOr Paul Vo..,.,., Oepart-   homeostasis is well established. Research has shown
                  ment o!Chemiotry, NortheM!ml Uoivemty, 360 HWitiog-               that 1,25(0H)2D 3 1ike other steroid hormones bind.
                  ton Ave., Boston, MA 02115. Tel (617) m-:!840; FAX                to its specific intracellular receptor, wltieh in turn
                  (617) 373-8195
                     § Abb,..viatioDS: 2S(OH)O,, 25-bydro'Yvitatttio 0,;            modulates the tranS<;ription of various genes [2J.
                   1.2S(OH),D,, la,2$.dibydroxyvitnonio 0,; 24,2S(OH),D1,               The pmence of the 1,25(0H):,D3 receptor bas
                  24(R),25-dibydro'Yvitamin 0,; 6 161,2S(OH),.D1, la,25·            been found in cells that are not involved in calcium
                  dlbydrolf-16-one villlmin 0,: A"1,24,2S(OH),D,,                   metabolism, including the various eancer cell lines,
                  la,24,ZS.trihydrolf·l6-ene 'litamln 0 1; A1'J,2S(OH),-24-         and sub!.equently it has been discovered that
                  oxo D,, t.-,25-dlhydrW<Y-24-<D<>-lkoc vitamin 0 1 ;                1,25(OH}.,D1 po:!ll<08lleS several noncalcemk bio--
                  I,ZS(OH),.-24-oJrO 0,, 1«,2S-dihydrW<Y·24-oxo-vitamin 0 1;         logical functions (3). Abe et oJ. [4] for the fil'llt time
                  6~1 ,23,25(0H),-24-<>l0 0,, la,23,2S-trihydroxy·24-oro-           demonstmted the action of 1,25(0H}.,D1 on the
                  16-ene vilarllin 0,; 1,23,2S(OH).-24-<>l0 0,, 1«,23,25·           differentiation of mouse myeloid leukemia cells in
                  tribydrolJ•24-<>xo-vitamio 0,; PTAD, 4-phenyJ.I,2,4-
                  triazoliue.. 3,5-dio~;p.LC,«apilJaryliquidchromatognlpby;          vitro. Because of this revelation, a great deal of
                  TFA. trjftuo~dc acid: ESI. ek:t:;t¥1>spray ionization;            research has been carried out in search of synthetic
                  MRM, multiple reaction monitoring; and c:ro, cotllsion-           noncalcemic analogs of I ,25(0H)zD 3 that have equal
                  indueed dis!IOOation.                                             or higher J'X)tency in cell differentiation but much
                                                                               1099




                                                                                                                                            QUESTMS-000001 06
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 108 of 505 PageID #: 293


                1100                                                        8. YEUNO •tal.


                                                 "
                                                                ,."'    .

                    ·{              1,25(0Hb0.
                                                                11     OH
                                                                                        :h,~jM
                                                                                                    OH

                                                                                          "A " . . ,.foH
                                                                                             1,24,25(0HJ:,D,




                                                                                                                    1,25(0H), -24-oxo D.!


                                             ycooH
                                                R

                                              CaltiltolcAcld                             1,23.25(0Hh ·24-ol<O 0a
                                           Scheme 1. C24 o:ridati"" motaboUc pathway of 1,25(0H)2D3 in kidlley.




                loMr Clllcemlc effeclll [5-10). Several rec:ent studies              better undent811ding of the effedll of Jl..ring
                SUJ!8<* tho poSIIibility of uslog some of the newly                  SI:I1ICt1lrlll modification on the metabolism of these
                syn~ noncak:clnic analogs of 1,2S(OH),i>J as                         anil!ogs, Reddy t1 al. [19) studied the metabolic
                po~<mtilll c11:ust in the treallllent of psoriMis, cancer,           pathway of A161,2S(Of(hD, in l'lll kidney and
                Immune disolden and bypllrparathyroidi&m [8,                         ~»mpared it with that of 1,25 (OH),i>J (&:heme 1).
                11-14]. Calcipotriol (MC 903), deVC)Ioped by Leo                     It was concluded that, sinlllar to 1,25(0Hhi>J.
                Pluumaceuticab, has been approved as a drug for                      A111.25(0H)2D3 wu metabolized Into ill! respective
                the treatment of psoriasls [S, U-17]. The unique                     24-hydroxy and 24-oxo tnetaboUtes, but ultimately
                biological activities of the various noncah:elllic                   resillted C-23 hydroxylation. As a result,
                analogs of 1,2S(OH),i>J may be due to: (a) changes                   A 161,2S(OH)r24-om-i>J accumulates as a stable
                in binding to vitamin D receptor and vitamin D                       intermediary metabolite wben compared with
                binding protein, and (b) cbiiDge& in their metaboHc                  1,2S(OH)r24-oxo-i>J whicb iB metabolized further
                pathways and final inactivation in tbe body. One                     into 1,23,25(011),.24-oxo-0,. Most recently, it ba.•
                type of noncalcemlc anal0811 that have received                      been de!DMStrated that A16:1,2S(OH)r24-oxo-D3 ill
                atumdon include& those that are modified in tbe Jl..                 as active as its parent in its immUDOSIIPJlle&'live
                ring with a 16,17-doublo bond (7). In a recent study,                aetMty, but exhibits less Clllcemlc activity !20]. At
                11.1"1,2S(OH),i>J [Scbeule 2, (1)] baa bec11 shown as                pnosenUhe further metabolicfateof 4 161,2S(OH),D3
                a potent anl:ilclltemic a10at with !""' potential to                 is unlmown.
                -      hypercalcemia (18). In       811   attetnpt to set a             Itt tbe pr~~Sent work, a uovct detection approach




                                                            +



                                                                              PTAO
                                   (I)




                                                                                                                                         QUESTMS-000001 07
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 109 of 505 PageID #: 293



                                                       Relllll m:tabolism of A161,25(011),D1                                 1101

                 comprised of on-Une pLC and tandem mass                   PTAIJ-thrivali.i:ed vllamin D $t/llld8rds
                 spectrometry (MS/MS) was utilized for the charao-           l'rol;edure and reaction conditiom; were as
                 terizatiQn and detection of the metabolitelll of          described before (21, 22).
                 A16t,2S(OH),O, fon:ned tbrougb the C-24 oxidation
                 pathway. Unlike the previous study, rat kidney           Rat kidney perfUsion
                 perfusion experimenlll of tbe present study were
                 carried OUt with lower startiQg substrate COU•             Male Sprague-Dawley rats (375-450 g) (Taoon.ic,
                 eentrations in order to minimize saturation of tbe       Germantown, NY), raised on normal rodent diet
                 enzymes of the C·24 oxidation pathway. Perfusate         sufficient in calcium, phosphorus and vitamin 0,
                 samples were first purified by solid phase extraction,   were injected with 2 pg of 1,25(0H),O, at 20 and
                 and were then subjeo.-ted to a selective yet simple      4 br prior to surgery, in order to achieve mwcinlum
                 deri'Vatization reaction witb tbe dienopbile PTAD        renal 24-bydrolcylase activity. One ki<bley was
                 as previously described 121,22] and illustrated in       perfused with 100 mL of perfUsate conhlining 8113
                 Scheme 2. The PTAI)..deriwdzed vilanlin D                of A1'1,2S(OH)z03, while another k:i<hley was
                  compounds were ionized by ESI where their               perfused with 100 mL of perfluate containing 80 pg
                  protonated moleclllar ioos (MH•) nnderwent facile       of the s!'bstrate,. llSing methodology desaibed
                  f:mgmentation under ClD oonditiOns in tbe       IWI$$
                                                                          previously [23]. Aliquots (5 mL) from eadl perfusion
                  spe<:trometer as shown in Scheme 3, resulting in a      system were drawn at tO min, and 1, 2, 3 and 4hr,
                                                                          after which tbe perfusion experiments were stopped.
                                                                          The S.mL aliquots were used to determine the
                                                                          prodnctioo rates of the metabolites and tbe cleal:llll<»
                                                                          rate of the Starting substrate by MRM. Twenty-
                                                                          miUlliter aliquots were obtained at 4 hr ftom eacb
                                                                          perfusion system for the S<:teeniog of total vitamin
                                                                          D eontents by parent scanning.

                                                                       Solid phare utraclion
                                                                          Two stages of extraction of the perfusate
                                                                       samples usinc C18 cartridges (500 mg/6 mL; Varian,
                                                                       Sunnyvale, CA) were employed. A YIICUum mauifold
                                                                       (Alltecb, Deerfield, IL) was used for all extm:tion
                                                                       work. The first stage of the procedure, adapted from
                                                                       a literature method 1:24], was used for the extraetion
                  s.:Mme 3. Ftasmentallon'of MlJ' ioll of 1,25(0H),D,- of analytelll ftom the perfusate. The sample aliquots
                  P1"AD to m/r ll4 IUider <»llisioo-induced ~tioo were collected in borosilicate test tobcs and were
                                          c.oaditioqs.                 dried doWII eompletely in a Speed.Vac viiCIIum
                                                                       eentrifuge (Savant instntmeolll, Fan:ningdale, NY).
                                                                       The dried samples were tben recoliStituted In 500 pL
                                                                       of acetonitrile, and a solution ofPTAD in acetonitrile
                                                                       (21)..30 pg/pL) was added dropwise to each robe until
                  elm:mi::teri.sli ion transition (MH• -> mjz 314) the red color persisted. Since the PTAD teag~~llt was
                  that may he uliliad for detedion purposes. Based added in eli<:C$$ to ensure «Jmplete reaction, a
                  on thillllllique ion transition, two modes of M&'MS serond elltrllction was nec:essary tor its removal so
                  detection were CIUTied out for ebaractermng the that the cbromatogmpby wQQ!d not be atfe<:led. The
                  padosate ~es: parent scan, wbicb specifieally procedure for this exm~ction Wll$ developed and
                  detected the vitantiO D compounds In a mixture and e'Valuated using the PHil ,25(0HhD> tracer and was
                  determined their moleaiJar weight&, and MRM, as foUows: After 30 min ot reaction time, eadl
                  wbidl quantilied the indi..;du:al t:atget vitamin D sample aliquot was bmngbt up to 5mL with fl:tO,
                  compo11ods at the traoe levels.                      andthesampJC8werede<:antedintotbeucooditloned
                                                                       Cl8 wtridscs. The cartridges were washed with
                                                                       5 mL of H,O and 30% acetonitrile under ""0.5 atm
                                                                       (7 .4 psi), foUowed by 4 mL of 100% acetonitrile
                                                                       under"' 0,17 atm (2.5 psi), wbicb eluted the l'TAD-
                  Chemkllls                                            derivatized analyte. The sample aliquots were
                     1,2S(OH)2D3 and AIIIJ.,2S(OH)2D3 standards were collected in 5-mL glass V•vials and were dried to
                  obtained ftom Dr. M. Uskok:ovi<i of Hoffmann· La completion ill the Speed.Vac. Based on final
                  Rocbe (Nutley, NJ), The [lH)l,2S(OH).0, tracer radioactivity counts of the PHJ1,25(0H),D3 trdcer,
                  (< 1 j.O c < 37 kllq/4 mL) was part of an assay kit a 66.1% analyle recovery (relative standard
                  obtained from the Nicbols llllilitute . (Sao Jllllll deviation a 2.8%, N =6) was achieved after all the
                  Capistrano, CA). PTADwuporcbasedftomAldrich ....,pie treatment steps as indicaud above.
                  (Milwaukee, WJ), Seintilene, Scintivene II, and         This aforementioned metbod developed in our
                  HPLC grade acetonitrile and methanol weuobtained laboratory bas been used for treating allthe perfusate
                  from Flsber (Pitl!lborgb, PA). TFA was obtained al!quots colleeted from the rat kidney perfusion
                  from Sigma (St. Louis, MO). HPI.C grade water experiments. Instead of the tracer, non-radioactive
                  was produeed in·bou:se by a MiUi.Q Plus system I,25(0H),D1 was added as the internal standard and
                  (MUUpore, Milford, MA).                              samples were treated in the same faShion. For pLc-




                                                                                                                                QUESTMS-000001 08
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 110 of 505 PageID #: 293


                llt!l                                             B. YEUNO •J Ill,
                M~      anal)llis, the tinal dried !18.11lples were         from tbeir product ion speetra; such is the case hem
                resuspended in methanol for injection.                      for the m/z 314 ion in the spectra of the derivatized
                                                                            vitamin I) compounds. These ions then fonn the
                jd.C conditions                                             basis of parent seannios, which is used to identify
                   A Carlo Erba Phoenix 20 pLC system (Fisons               the presenoo as WIIU as the molecular masses of these
                Instruments, Beverly, MA) was operated in the               llllalytes. Finally, when !he II'IOlecular mBSil of an
                gradient mode at S Jil/min as follows: 20% ll for           analyte is known, MRM may be used. tor more
                5 min, then up to 100% ll in 8 min, held at 100% ll         sensitive deteetion, where the firlll and the third
                                                      =
                for IS min, where !SOlvent A H 10 and B                =    qundrupoles are set up to tral'lsmit only the targeted
                acetonitrile (both witt1 0.1% TFA). The column W'l.$        MH* and its seleeted fragment ion, respectively. Jn
                a CIS packed capillary LC column (3 pm, 100 A               mlllly ways, MRM is analogous to single ion
                particles, 320 }an X 1S em) (LC Paeki~~g~~, San             mooitorins. which detects only one ion at a specitlc
                Francisco, CA). A Rheodyne 7125 injector (Cotati,           m/z. However, the specificity of MRM is superior
                CA) with a W.,IL PEEK loop was used for aU                  sinc:e it dewcts a specifk; fragmenllldon involvill!l a
                injections, which varied from I to 20 jd.. in volume        pair of ions, rather than only a single ion. MRM
                (in methanol). All sepamions were carried out at            data arc plotted as a <:luomatographic peak that
                room temperature.                                           represents the abulldnuce of a specific ion transition,
                                                                            wi!U:b can be used for quantitative piiJ'PO!ICS, Ill
                MS canditioM                                                MRM, multiple ion rransitions may be deteeted and
                   All MS data were obtained on a VG Qwlltro triple         plotted sirnullaPeously, as demonstrated in tbe
                quadrupole mass sped.rollleler (Fisoos Instruments,         following ooctions. Together these three M!;"MS
                Beverly, MA) by ESI in the positive ion mode. To            techniques provide a powerful means for the trace
                maximize intensity of the MH+ ions of the aDalytes,         level deteetion and identification of unknown and/
                the focus Ieos was set to lOV and the skimmer lens          or target analytes. For further dis<:uss.ion of these
                to 25 V. Source temperature was maintained at 80",          and other MS/MS techniques, readers are referred
                and N1 was used as both the coaxial gas and the bath        to Ref. 25.
                gas for desolvation of the droplets. For flow Injection
                work; an lsoo jd..C·SOO pump was used with a carrier        PTAD·derivatized vitmnin D stondardJ
                solvent of 60% acetonitrUe (0.1% TFA) at 5 till              The ESI nonnal scan mass speetJa of1,25(0HhDJ
                min. A fused ..mea capillllry (2ll0 pm o.d., 1S /ltD        andd 161,25(0Hh03 standardsderivatizedbyi'TAD
                i.d.) (Polyl:ni«o Technologies, Phoenix, AZ) was            are shown in Fig. 1. Under conditions tbat
                used for oonneetion between the ESI probe and               were optimized for MS/MS deteetion, very Uttle
                <lither S()lvent pump. For MS/MS, high purity argon         fragmentation was seen for the MH+ ions in the
                was used as the collision gas, and the gas ceU pressure     spectra. Figure 2 shows the product ion spectra of
                was maintained at - 3.8 to 4.3 x 10-> mbar for              the MH• ions of the two PTAD derivatives under
                MRM lllld parent sean, and at ~ 8.0 x 10'" 4 to             CID conditions. fn each case, the fragmentation of
                1.0 x to··3 mbar for product ion scan. A oollision          the MH+ ions to primarily a single product ion at
                energy of 20 eV was used fot all MS/MS work.                m/z 314ls demonstrated. The ion fragmentation has
                                                                            been described in detllil previously [21] and is briefly
                                                                            summarized in Sdteme3. This uniqne fragmontation
                                        RtlSIJI,'IS                         pattern, namely MH+ -.-....> m/z 314, W3S utilized
                                                                            in aU subsequent detll<!lions by ~.
                Prindples <1{ MS/MS tedrniqUI!IJ                               Using a jd..C on-line with tbe MS for Sillllple
                  &fo1.,    p~ng           to the presentalion and          preooneentration, MRM detec:lion of 1,25(0H),D3•
                diSI.lUSSion of results from the rat kidney perfu!llon      PTAD standard was carried out and is illustrated in
                ~rimeniS, I~        I$ appropriate to lirllt define the     Fig. 3. As explained earlier, MRM detects a specific
                various MS,IMS tedwiques that were utilized. The            pair of ions ill a· fragmentation thnt, in the case of
                tbree types of M&fMS detection desi:ribed in thb            l,25(0H)zO,..PTAD, wasm/z 592 (MW)--> m/z
                work are product ion scan, pa:teDI scan and MRM,            314. As shown ill Fig. 3, the dcteetion limit for
                all of wbicb are based oo the preseooo of ions              1,2~(0H)2 Dj by MRM was ctL SOpg (120fmol),
                (typically illduding MH•) in the regular normal scan        witb a linear response of MRM area eounts ill the
                mass spectrum acquired by ESI. The basic principle          range of SOpg to SOOng (y "'1.2·10'x + 1.0·10',
                bebind the M$-IS tecbnlq11e$lnvolves the seleetinn          wbere x = pmol of analyte injected, and y MRM =
                of the appropriate ion (e.g. MH+), which is admitted        area count~; N ,. 2). The error to the estimate was
                into the rt...,nly mass 1llter in the second quadrupole     0.046. The rising baselines seen in parts of Fig. 3
                of the instrument. Collision of this ion (parent ion)       are typical for the trace level detections by MRM,
                with an inert gas (e.g. argon) tbcn tekes plaGe in th~      as is the case in the work described in the subsequent
                collillion dlan1bet, Filially, fragment iOIIIl resulting    sections. It was also observed thnt peak shapes
                from the breakdown of the parent ion are detected           tended 10 broaden as the amOWJts of analytes
                in the third quadrupole.                                    increased, wbich was probably <lllused by: (a) column
                   Product ion scan is utilized primarily for sttucturlll   overloading, and (b) instability of £Sl sprny
                characterization of an analyte, where tbe fragment          when aoolyte molecules competed for ionization.
                ioas formed from the collision of its MH• are               Nevertheless, the lioearities of response as well as
                recorded ,.., a normal scan mass spectrum ill the           the dynamic range of analysis were found to be
                third quadrupole. For a given class of analytes, one        satizfaetory and neither was affected by the peak
                or more rommon fragment ions may be idenlilled              shapes.




                                                                                                                                 QUESTMS-000001 09
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 111 of 505 PageID #: 293


                                                    Ronal metabolism of A16!,25(0H),D,                                    1103



                                                                                             592.9




                                              MW=591
                    %


                                                                                         574.7




                                                                                             590.8




                                             MW=589



                                                                                         572.7




                     fig. 1. Electroopray ionization (ESI) oolmlll sam spcwlla of (top panel) t.2S(OH)1D3·PTAD. 5-llog,
                     with MH• = 592.9; and (boltom panel) A"1,25(0H),D,.f'J'AD, 50ng, with MW ~ 590.8. Data were
                                                       obtained by ftow Injection onalysi•.




                                                                                                                            QUESTMS-0000011 0
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 112 of 505 PageID #: 293


                llllol               B. YEUNG tt a/,



                                                          592.7




                                                       574.3


                         %

                             313.9




                                                          590.6


                             314.4                     572.8




                         %




                                                                  QUESTMS-00000111
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 113 of 505 PageID #: 293


                                                                                                                                              1105

                                                                                           Splkea blank perfusate samples

                 '150~   ~
                 ~~-~··1~~
                       UU:O     1/J.DO      20,~~t
                                                                        .                     Blank perfusate lKllutiou& spiked with vari-
                                                                                           ous amounUI of both 1,25(OHhD3 and
                                                                                           A1iS],25(0H)zD3 standards were prepared and
                                                                                           treated as outlined in Materials and Methods. The
                                                                                           final dried samples were resuspended in 20 IlL of


                                            ,...:~
                                                                                           methanol for injections onto the capillary LC
                 '1500pg                            17312
                                                                                           cohnnn. For MRM detection, two ion transitions
                                ....                         t-\.01)1
                                                                        :· ....   d.
                                                                                           were selected for the simultaneous monitoring
                                                                                           of both analyses: m/z 592 ---> m/z 314 for
                       18,00
                                                   "'"                                     1,25(0flhD:!·PTAD, andm/:590-> m/z 314for



                 1:....
                 "'5:s
                                ...
                                             _J     800211

                                            ..... "'"' ""'                  ,.., r.l
                                                                                           A1111,2S(OH)2D:rPTAD. Figure 4 shows the results
                                                                                           of some of these analyses, in the l'llllge from 500 pg/
                                                                                           mL to 500 ng/mL of each analyte spiked (N 2).
                                                                                           For 1,25(0H:hDrPTAD, tbestandardeurve wasy ~
                                                                                           4.3·UI'x - 6.0·11}1, with an etror to the estimate
                                                                                                                                              =
                                                                                                                                                  =
                                                                                           0.0025; for A141,25(0H),D,..PTAD, the standard

                 ~50ng
                                            .... ~ "·"'
                                                                                           corve was y • 3.1 ·lO'x - S. 1·10', with an error to
                                                    000358                                 the estimate "' 0.00015. Similar to the observation
                                                                                           with the 1,2S(OH)zD3-PTAD standard, the MRM
                  lh   ,a:oo    tiMIQ                        .....          ,.... (,l      peak shapes obtained with the spiked perfusate also
                                                                                           broade11ed as the amounts of analytes inereased.
                                                                                              To evaluate sample recovery during IALC·MS
                                                                                           analysis, blank perfusate wlulions. were pwifu:ld as
                                                                                           described before [24] !U!d then spiked with various
                                                                                           amounts of both PTAD-derivatil.ed 1,25(0H),D;,
                                                                                           and A111] ,25(0HhD3 $1andards. 1'l:lelle samples wer~
                                                                                           examined using the IALC·M!VMS by MRM, and tbe
                                                                                           area counts obtained were enmpared with those
                                                                                           shown in Fig. 4. Comparison of these results (i.e.
                                                                                           MRM signals from analyte spiked in sample before




                                                                                                                                   31193


                                                                                                                    (e)


                                                                                                               %




                                  :~~~.oo       _r.t.                             211.00   ·~a:ii"r.t.              :zo.oo     2e.oo   r.t.
                          Fig. 4. MRM ana1y$V1 by !ILC·ESI 1\WMS of blank perf\lsllto srunpt., spiked with 1,2S(OH),D, (top
                          u...,., m/• 592 - > ml• 314) IWII A"1,2S(OH),D, (bottom 1rii<CII, m/z 590 - > m/• 314), Amounl:!l
                          of both campouads spiked in eadt mL of perfusate Slllllplo: (a) SOOpg; (b) 5ng; (c) 50n8. /\.rea 001101l1
                                                                   . , indk:ated.




                                                                                                                                               QUESTMS-00000112
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 114 of 505 PageID #: 294



                  1!00                                               B. YEUNG t1 at.


                                                            590.7                                           %
                                                                                                         tt».L.J.-
                                                                                                            ~          621.0


                                                                                                         '~. I
                                                                                                          ~606.4


                                                                      604.9                             1
                                                                                                            ~604.9
                         %




                            Fla. 5, ldellti!icall<ln of mctabolilos of b Ml,2.'1(0H),D, produced in rat kidney by p.LCESI M!VMS
                            uting pm>ot ....,. on'2 mL of llwll perfusate. Metabolites wem detected as PTAD derivatives and
                          · idenrifio:d as t>"l,25(0H),D, (oubslmte, m/: 590.1). t>"l,24,25(0HJ.D3 (ltl/z 1506.4), a"1.25(QH),.
                            U...oD,(Itl/z604.9)aodb ..I,2:3,25(0H)rU...oO,(Itl/•621.0). 'The,.,.,.,.,.lrul:t<odioochromatogramo
                                        of thaelooa are sbown in the W..t. m/z S72.7ls the IO$$ ol U,O from m/z 590.7.




                 vs after solid phase extraction) revealed average             expe<.ied Mfl+. Based on previous llndings (19, 26),
                 MS sigool recoveries of 64% for 1,25(0H>P.!·                  a mass range of m/z S40 to m/z 610 was SQllllled in
                 PTAD and 68% fur A1'1,25(0HhOTPTAD, wbic:b                    the liJSt quadrupole, wliiclt would b1114lket the masses
                 was weU in line with the analyte recovery found by            of the MlJ+ ious of all possible metaboHtes produced
                 rndioru.:tlvity COilllting after sample extnuc'liou and       in the C-24 oxldalioo pathway (Seheme 1) after
                 treatment (see Material.1 and Methods). 'the.e                derivatization with the PTAD reagent. Tbe I"U''lnt
                 results demonstrated that no slgnllleant analyte loss         scan results an: shown in Fig. 5, wlrlcb contains
                 was ~ during the ,.U:..MS{MS detec;tlon.                      the MH+ of all C-24 metaboUieS found previously
                 The linearilies of detection by MRM nf both analytes          by Reddy et rd•. [19) (A ..l,24,2S(OH).D, and
                 also establisbed the suitability of 1,2S(OH},D3 as an         Al6J.,2S(OH).,-2+oxo-~). aa wen as an additional
                 intemalstandardforthedeted:ionof A16J ,25(0H).,D:.            C-24 metabolite in minor quanti~, corresponding iii
                 in perfusate. The deteetlon limit by MRM in                   mass to the PTAD-derivatized A 6 1,23,2S(OH):.·U.
                 perfusate was - 500 pg (1.2 pmol) for both analyle..          oxo-D3• A 5-mL aliquot from the same sample was
                                                                               elllllllined.by conventional HPLC with UV detection,
                 Pe~          sampks from rat kidney perfusion aper·           and the chromatogram (Fig. 6) wa.1 similar to that
                 i»u:nt                                                        obtained in the previous wort [19) which, )lowever,
                   Parent sean. A 2..mJ aliquot from the 80 1'8                bad failed to provide e>idence for the existen.:e of
                 perfusion el(J)eriment was ptepared as des<:rihed             the tlrlrd metabolite.
                 earlier, and the llnal sample Wllll injected onto the            MRM deMOtion. Aliquots (5 mL) from the 80 pgf
                 ,uLC·MS;'MS 5)'$lem and examined by parent scan.               100 mL perfusion ooll..:ted at differeet time points
                 As e:q!lained eulier, this iec:bnique identilles the          were eac:b spiked with 41'8 of the internal
                 molecular m~ ot analyies ibat fragment to gi•e                stnndud 1,2S(OH},I),. After sample clean up and
                 ions of a spedfic m/z. ln tlrls experiment, the thud          derivatization with PTAD, the llnal samples were
                 quadrupole of the mliSII spe.:trometer Wi"l set up to         eac:b resuspended in 80 pL of methanol. F<lut
                 detect only the production of the m/z 314 fragment            injections were made from eacb yiaJ of sample onto
                 ion .after coUillioo, wlu1e the first quadrupole 'Wllll        the !ILC·MS/MS system, with each inje<:tion
                 used to scan over a mass range that bracketed the             containing 11'8 of the internal lltandatd. Rep-




                                                                                                                                      QUESTMS-00000113
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 115 of 505 PageID #: 294


                                                                                     ReMI metabolism of li..I,25(0H),I),                                                           11(]7


                                                      2$$

                                                                                            ... ...
                                                                t\1111

                                                 -.ees --- .es                  AIJ                                                           lh:uel•n.Jth    2:10 ~-"' Jl)' n•
                                                        • 2                     .03                                                          22Q         HB   269    'leO    190

                       ;           "'""~•~• •i•••••••••••~•~w-••••~•~·~•• _ _,.~_., -~••+••••~••••            •'"••••u• ••••~•••••~•••

                   ~ ···-~·:-                               \             A"1:2510Hl,~,           ....... .
                   i       •••"~"L"~•M-"""A 16 1.25(QH);,..
                                                            i                    24·0X(to0,



                                                            :                    '            .

                                     .... A j,1,24,2~IOHI,·0._............)....................................

                                                                                                                                    ~~~~~~~~




                           ·~~
                           %
                               (4)
                                              50-403
                                                                                     u!l
                                                                                       0
                                                                                            (4)
                                                                                                                                         '~!l
                                                                                                                                         :  ~      (4) .      . 72164




                           lJ~                                                                                                           l~
                                              106112
                           %   (3)                                                     %
                                                                                            (3)                                          % (3)                 97813
                                                                                       I)




                           1.1::. l i
                           %
                               (2)
                                               -·
                                           ~-~...- -
                                                                                            (2)                                          ·~
                                                                                                                                          % (2)                 75003




                           'hJ::_ 1~
                                                                                                                                         100

                                                                                       %                        365367                    %
                               (1)                                                          (1)                                                    (1)
                               .                  .                      r.t.                                              r.t.
                                   20.00              2S.OO_                                  20.00      _2.:'!~'!!1    .._                          20.00

                           fig. 7. MRM analysis by pl..CESI MS{MS of perf"""teo from the 80 pg/100 mL perfusion experiment
                           drown at (a) 10min; (b) 2 br, (c) 4 hr. In cacll figure, tnce (1) ~A"l.ZS(OH),O,·PTAD (substrate'
                           m/z S90 -> m/• 314),""""' (2) ~ 1,25(0HJ,01-PTAO (internal sttmdard,·m/z 592 .. ··-> 314), 1m~
                               =
                           (3) 11''1,2.5(0H),-24-oxo o, (nt/: OOS ---> m/• 314), and trace (4) ~ 11"1.24,2.5(0H),I), (m/r
                           606 --> nt/z 314). AU compounds we111 dotiY.Itivcs of 1'1'AD. oa.. of perfusates taken at 1 and
                                                    3 hr of the perfusion C"Jl"riment are not •hown.




                                                                                                                                                                                      QUESTMS-00000114
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 116 of 505 PageID #: 294



                 ll08                                               B. YEUNO tt Q/,

                 resentative MRM profiles from the !'LC-MS/MS                  treatment as well as tbe analytical methodology were
                 analysis at several of the time points are displayed          developed and applied toward the characterization
                 in Fig. 7, which shows the simultaneous detection             of the metabolic pathway of 11.161,25(0H)2D1 in rat
                 of the internal standard, the starting lillbstrate and        kidney. From the parent saw data, it appears tbat
                 two of the C·24 oxidative metabolites, using ion              the C-24 ollidation of 6. 161,25(0HhD3 resembles
                 transitions as indicated in the figure legend. The            t.hat of 1,25(0H)z~. in wbim the tbitd C-24
                 third C-24 metabolite, discovered by parent S<:al) as         oxidative metabolite, A 1'1.23,25(0H)3-24-oxo-D 3,
                 described earlier, was not detected by MRM due to             is in fact produced in the kidney, albeit in a much
                 its low quantities in these aliquots. Notably, the            smaUer quantity. Therefore, contrary to previous
                 detection of 1!. 16J.,23,25(0fih-24-oxo-D3 by parent          results {19), it appears that structural modification
                 scan (Fig. 5) was done with the final (4 br) petfw;ate        in the D-ring of 1,25(0H);!l)3 does not alter the
                 when it was present at its highest coooentration. The         sequence of the enzymatic reaction of the C-24
                 production rates· of the twa C-24 oxidative                   ollidation pathway. It only alters the rate of C-23
                 metabolites were plotted in Fig. 8.                           hydroxylation of .1\ 161,25(0fihD3 • The parent scan
                    From the second perfusion experiment using a               results reported here are the tlrst indication of !he
                 8/A8/100 rnL. starting substrate concentration, 5-mL          production of 6. 161,23,25(0H):.-24-oxo-D3 in the
                 aliquots collected at each time point were each               kidney. However, further verification of tbe presence
                 spiked with 180 ng of 1,25(0H)zD3, and then were              and precise pharmacokinetic measutements of tbls
                 extracted and treated with PTAD. Each final sample            metabolite are warr~nted.
                 was reconstituted in 80 pL of methanol, and four                 Pharmaookinetic studies of the perfusion experi-
                  injections were made, eaeh containing 45 ng of the           rnenll! were also possible using the !'LC-MS/MS
                  internal standard. MRM analyses were carried out             S)'litem. Because of. the sensitivity of the techni')ue,
                 simultaneously for the substrate and the internal             small aliquots of perfusate may be drawn at vanous
                  standard (data not sbown), using the appropriate             time points for tim ......:nurse studies without adversely
                  ion transitions Ill! described in the legend of Fig. 7.      affecting the overall envirorunent of !he kidney
                  Based 011 the area counts observed in the MRM                perfusion system. The production rates of tbe C-24
                  analyses, the half-life (tJ!!) of 6. 1 "1,25(0H)2~ was        metabolites as well as the tl/Z values of the substrate
                  calculated to be 220 min for the 80 1'1!/100 mL              were characterized based on the MRM data obtained.
                  perfusion, and 63 min for the 8/lll/100 mL perfusion.        More importantly, tbe sensitivity of MRM detection
                  Therefore, tbe cleamnce of A'~1,25(0H)2D, by the             allowed the starting substrate concentration to be
                  kidney was found to be faster wben a lower starting          reduced by ~ ZO.!old over that used previously (19].
                  substrate ooncentratiori was present.                        The lower concentration (ng/mL or submicromolar)
                                                                                used was significantly closer to physiological
                                       DISCIJSSlON                              conditions, and Its tl/l in the kidney, as determined
                                                                                by MRM analysis, was therefore more reali~lielllly
                    In tbill study, the utility and feasibiUty of pLCESI        reflected. As evident from the Cll)oolated '"" values
                  MS/MS coupled with a ximple chemical derivatization           of 6. 161,25(0H)2D3 in the two perftJS.ion experiments,
                  for the analys~ of vitamin D metabolites in biological        the clearance of the substrate was - 3.5 times faster
                  samples were demonstrated. Methods for sample                 when a lower starting COIICentration was present,




                                             4,-----------------------------71
                                           3.5




                                                                        100       150              200          250
                                                                     l'ooluolonTim<t(-)

                          Fig. s. J'rodudion rates of 4"1,24,2.5(0H),O, (broken II®) and 4 1'1,25(0H),-24-oxo 0, (""lid Une)
                          in tbe rat i:idaey. bailed on MRM analysi> of perfusate Slllllples drawn from the tlO pg/100 mL perfusion
                                     e:cperimc:nt. Number of injections at each time point= 4. Values. are means :t SD.




                                                                                                                                       QUESTMS-00000115
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 117 of 505 PageID #: 294



                                                            Renal metabolism of A"1.2S(OH),O,                                                    110!1

                 since the enzyme(s) invOlved in the C.24 oxidation                 bill!Ulll kcralill<lcylflil. Ar~:h   Dtml4lal Ru :Jitl: 164--
                 pathway was not oversaturated under that situation.                 167, 1990.
                     Deteelion of vitamin D compounds in biological               6. ZhouJ·Y, Norman AW an<ILubbert M,Novelvitanilil
                 media by pLC-ESl M&/MS is both sensitive and                        D ana1ogt1 that modulalll leukemic cell growth and
                                                                                     diftorcntiatioll with little effect on eitllcr illtcotinal
                 spoc.cilkl. The derivathation with PI'AD is sele<:tive              calcium absorption or bo.., <:oldllltl mobuiultion.
                 for vitamin O..type compounds, and it increases the                 Blood 74: f!2.-~. 1989.
                 ESI deteetability of the analytes. The resulting ion             7. Zbou J.Y, Norman AW, Chon O.l., Sun 0-W.
                 t!'IIIISition under em from these derivatives is unique             Uskokovic M and l(oeffler HP, l,:ZS..Oihjl(lrmy·l6-
                 and highly selective. for trace level quantification,               ene-23-yoe-Yilamin 0, prolongs !IUI"Vi\oal time of
                 the more commonly used single ion monitoring.                       leull:..nic Illite. l'roc Nail Amd Sd USA 81: 392!1-
                 ted>nique may be slightly more sensitive thnn MRM,                  3932,1990.
                 but it suffers from a severe la~k of specificity when            8. OJJston KW, Cbao.der SK, MllcKay AG and Coombes
                 applied to the analysis of biological samples. By                   RC, Effects of synthetic Yitamitt D analogues oo breast
                                                                                     «tm:er cell proliferation mvi"" MXIIII oilm. BW<h<m
                  taking advantage of the unique ion transition                      Ph4m!GtXJI 44: 693-702, 1992.
                 observed for PTA.D-derivatized vitamin 0                         9. Colston ICW, MllcKay AO and I a.,.. SY, EB liJ89: A
                 compounds, target analytes may be deteetad with                      new vitamitt 0 aaalogue tbal inhibit> the growth of
                  higher specificity and conlidenoe without sacrlliciug              lm:ast caacer ceO. in ol110 and In ultro. Biorltem
                  the sensitivity needed· for trace level analysis.                  PhlmMcol 44: 2273-22!10, 1992.
                 Similarly, the parent S<;aD teebnique based on the              10. Binderup l., Lulini S Blld Bi.Qderup ll, 21).Epi·vitamill
                 same ioo tnu:uition provides the neces.sary specificity             D aoalogues: A n<Wlll class of potent reguJatol$ ot edt
                 for analysis in biological samples, while simplifying               growth and immuru:        re.'JIO..... Bioclmn PhiUPftQco/
                  the SCYeening process by identifying only vitamin D·               41; 1569-1575, 1991.
                  type compounds. The on-line coupling of a pi£                  IJ. Biklc DD, <.1illital OOUIIterpolnt; Vilanilil D: New
                                                                                     lltliom, new aoalop, now tbe.apeulic potential.
                 further enhances the . sensitivity of Ibis multi·                   EntJou R<v 13; 165--184, 1992.
                 dimensional analysisbypreconcentratingtbe analytes              12. Kngballe K, Vitamin D analogues in die treatment of
                  prior to MS detection. Complete HPLC sepuation                     psori<~$~$. J Cell Bio<Mm. 49: 46-52, 1992.
                 is not neOOlisaty as the detection of specific ion              13. Lowe KE and Norman AW, Vitamin 0               (II)(!   pooriasis.
                  transitions by MS(MS suffices in distinguishing the                N14r Reu S4J: 138-!42, 1992.
                 indi'lidual analytes.                                           14. Binderup l., lmmUDoloJical prope~ties of vitOildn 0
                     Besides sensitivity and scleetivity, deteetion of               aoalogues Blld metabolites. BW<:h•m Phi>TmiW>I 43;
                 vitamin D compounds by the tedmiques described                      183.!-1892, 1992.
                  here offers a further advmu.age in that both natural           IS. Sindorup Land Bramm E, Eff«:ts of a no-.:1 vitamin
                                                                                     D analogun MC 903 on cell proliferation and
                  and synthetic vitamin D c:ompot~nds can be detected,                dltrerontiation I~ vim> aod on caldllltl "'etabollsm in
                  provided that the diene boods at 5,6 and 10,19                      vloo. 8/m:hm~ Phimn4col31: 81l!H195, 1988.
                  positionsareavallableforderivathationwithPTAD.                 16. Kisomoycr A·M and Binden>p L, C.ldpotriol (MC
                  This point was demonstrated in the work reported                   9113); l'bnrmarokinelill$ in rats and biologloal attiviti..
                 here where the natural 1,25(0HhD3 and the                           of metabolites. BiocMm Ph11111W<OI 41: 1601-t(i06,
                 synthetic A161,25(0H)A were both detected with                      1991.
                 equal sensitivities. Therefore, the pLC·ESI MS/MS               17. Sorellill:1! H, llindorup L llnd CA>lverloy MJ, In vitro
                  technique can potentially OVelW!IIe detectioo                  . "'etobotilllll of caldpotriol (MC !l03), a vitamin D
                  problems encountered with some synthetic vitamin                    llllalogue. BiodtiJm l'hamlil<:<>l39; 391-393. 1990.
                                                                                 18. lung SJ, Lee YY, Pak1ta1a S, De Vos S, Elsmer E.
                  D awllogs that fail to bind efficiently with vitamin               Nonnan AW, Grcen J, Uskokovi< M and Koclller HP,
                 0 binding protein or 'litamio D receptor preparation                1,25(0H),..tkoe··Vitamin 0, i$ a potent antileukemic
                 in conventional radioreeeptorproteln binding assays.
                                                                                     r::~~~ to eause bypemll«:nUa. A.<Uk
                  llckn<>wi«<~                ""''P"fl for this wort from        19. Reddy OS, Clartr.IW. TSCfllll KY, UskokovicMR and
                  USPHS Biomedical S"J)PPlrt 0,..,1 RR07143 (P.V.) and               McLane JA, Metabollttlll of 1.25(0HI, 16-ene D, iD
                  NIH Gtant 011:.,39138(0.5-R.. ) is gratefolly acknowledged.        kidney: lnllueJlce of SU'11<11.1ral m<>dilkalioo of O.ring
                  This is Publicalion No. 620 from the Barnett lnstiwte.             on side chain metabolism. B/Do#g Med Ch<m Urt 3:
                                                                                     llm-1884, 1993.
                                                                                 20. l.emirtoJM,An:berDCaodRedclyOS,I,25·0ib~y·
                                                                                     24-oxo-16-t:ne·vitllmla 03, a moat metabotite of
                                                                                     the vitamin D analog l,zs.dihydroxy·lk..,..vitami•
                   !. Napoli ll. otld HONI RL, Vitanilil 0 "'etabolism. lo:          03, OJ(Ofto imntun01lUppreosive a<tivity equal ro llll
                      Vimmin D: IJaMl CliRk:ol A.t,.as (Ed. KW\'IU R), pp.           patc;nt without causing byperealcemia in Divo.
                      91-123. Mrutinw Nijbolf, flo<tott, 1984.                       Endsx:rinololfY 135: 2818-2&1, 1994.
                   2. Millglltni PI' and Norman AW, 1.25(0H)rVitamitt            21. Yeung 8, Voutos P and Reddy GS, Cbaracterilation
                      0, """'Ptots: 0...,.. rogulation acd g<netic drCII.itry.       or viUlmin o, metabolites using continuou...Oow fast
                      FASEB J 2: 3043-30S3, 1988.                                     atom bomb..-drnent taodem .,..,. spectromelly and
                   l. Walters MR, Newly identllled a<tiotts of die vitamitt           bigllpertol1ltllliOeUqllidchromatography./Citromatogr
                      0 endoaine syotcm, En4«r R<u 13: 71~764, 1992.                 '-15: 115-123, 1993.                           .
                   4. Abe E, Mi)IIIWl> C, SaMgami H, Tw<lll M, Konno             22. Yeuns 8, Reddy GS and Vouroo I', Characterization
                      K, Yi!JDll20ki T, Yoshiki S OJid Suda T, Difll!nmtiation       of vitamin O, metabotites by statio and dynamic fast
                      of """"" myeloid leukemia ...U. induced by l<r.25·              ato"' bombardment Wldcm ,.,.. spe<llrometry. In;
                      dlbydt<>Qvitamin 0,. l'roc Nail Acall Sd USA 78:                l'm<t<ding> of the 4()th ASMS Conftrtn<:. on M=
                      4990-4994, 1981.                                               Spt:<Jroi1Uitry ond Allied Topi<:t, Wmhingro,, DC, May
                   S. Kragballe K and WUdfaog IL, C.ldpotriol (MC 903),              Jl-lu~t 5, 1992 (Ed. Marshall AG), p. 1089-1090.
                      a oovel vitamin 0 analogue, stimulates teflllinal              The Ameri<:ao Society for Mw Spectrometry. e...t
                      dlfrcrenliotioo and inhibit> prolif<rntioo of cull\lr<d        Lansing, Ml, 1992.




                                                                                                                                                     QUESTMS-00000116
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 118 of 505 PageID #: 294



               1110                                              II. YEUNG <1 a/,
                23. ReddyGS,Jo,..G,KoobSWandFmserO,Inhibitioo
                    of 25-hydmxyvilllmin Orl·bydrmylase by cbronic
                    metaboli<: aado$i$. Am J Phyfiol 243: ll26S-ll27l,
                   1982.
               24. Rhodes CJ, Claridge PA, Traffonl OJH aad Makin
                   HLJ, An evaluation of tho use or S.p-Pak C18
                   cartridges lor tho extraerion of vitamin 0 1, and some
                   ol it11 rnoll\botit.. from plamm and urioo. J St.,id
                   Blochlm 19: 134!H:l$4. 19113.




                                                                                    QUESTMS-00000117
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 119 of 505 PageID #: 294



                                                      PATENT COOPERATION TREATY                                                  RECEIVED
           f'~om the INTERNATIONAL SEARCHING AUTHORITY                                                                                  :Jt11   Jl R 20li(
           To·
           RICHARD J, WARBURG                                   /t-?j~ /q;. . 7 4 p
                                                              ,.fl"(-,            'l//1                            PCT FOLEY & LARDNER    It' OEPI
           FOLEY & LARDNER LLP
           P.O. BOX 80278                                      i '     1 o~.lif'f/0 1      NOT!FICATIONOFTRANSMITTALOF
           SAN DIEGO, CA 92138·0278                                •         "'         1HE INTERNATIONAL SEARCH REPORT AND
                                                                                      THE WRITTEN OPINION OF THE INTERNATIONAL
                                                                                      SEARCHING AUTHORITY, OR THE DECLARATION
                                                                                                                (PCT Rule 44, I)




           International application No,               lntemarional filing date
           PCTIUS06!12539                              (day/month/year) 05 April 2006 (05.04.2006)
          ~~~~~------~-------------~~~~~~~~~~~~------~
           Applicant
           QUEST Dr AGNOSTICS INVESTMENTS INCORPORATED

           1.   [8]    The applicant is hereby notified that tlte international search report and the written opinion of the lntcmational Searching Authority
                       have been established and are transmitted herewith.
                       Filing of amendments and statement under Article 19:
                       The applicant is entitled, if he so wishes, to amend the claims ofthe international application (see Rule 46):
                          When?     The time limit for filing such amendmenlli is normally two months from the date of transmittal of the international
                                    search report.
                          Where? Directly to the International 13ureau ofWIPO, 34 chemin des Colombettes
                                 1211 Geneva 20, Switzerland, Facsimile No.: (41-22) 338.82.70.
                          For more detailed Instructions, see the notes on the accompanying sheet.
           2.   0      The applicant is hereby notified that no international search report will be c"Stablished and that the declaration under
                       Article 17(2)(a) to that effect and the written opmion of the International Searching Authority are transmitted herewith.
           3,   0      With regard to the protest against payment of(an) additional fee(s) under Rule 40.2, the applicant is notified that:

                             the protest together with the decision thereon has been trnnsmiued to the International 13ureau together wilh the applicant's
                             request to forward the texts of both the protest and the decision thereon to the designated Offices,
                      0      no decision has been made yet on the protest; ~'"applicant will be notified as soon as a decision is made.
           4.   Reminden
                Shortly after the expiration of 18 months from the priOritY date, the international application will be published by the International
                Bureau. If the applicant wishes to avoid or postpone publication! a notice of withdrawal of the internalional application, or of the
                priority claim, must reach the ll'ltermuional Bureau as provided in Rules 90bis.t and 90bis.3, respectively) before lhe completion of the
                technical preparations for inlemational publication.
                The applicant may submit comments on an informal basis on the written opinion of the International Searching Authority to the
                lntcmationa\ Bureau. The lntcmational Bureau will se.nd a eopy of such comments to all designated Offices unless an imernationa:
                preliminary examination report has been or is to be established. These comments would also be made available to the public bu1 TIOt
                before the expiration of 30 monlhs from the t)dority date.
                Within 19 months from the priority date, but only in respect of some designated Offt<!eS, a demund for international preliminary
                C)(aminalion must be f'iled if the applicant wishCs to pos1pone the entry into the mHional phase until 30 months frorn the priority date
                (in some Offices even lat.cr); otherwise, the applicant must, wld1in 20 months from the priority datej pt;rform the prt.:$Cribed acts for
                entry into the natimtal phase before those designated Offices.




                                                                                                                                                    r
                In respect of other designated Offices, the time limit of30 month• (or later) will apply even if no demand is filed within 19 months.
                See the Armcx to Form PCTIIB/301 and, for details about the applicable time limits, Ofnce by Office, sec the PCT .ipplicant 's Gt~idc,
                Volume II, National Chapters and the WIPO !ntemet site.
            Narne and mailing address of the ISN US
                      Mail Stop reT, Mn: ISNUS
                                                                          Authorized officer         I~ •
                                                                                                   1h1.     ( j
                                                                                                                    )./t,r                      /J·{            .
                      Commissioner for Patents                            Yelcna G. Oakh, Ph.D. .vv· 'V/.1           ·'             '
                      P.O. !lox 1450
                      Alexandria, Virginia 223 13·1450                    Tolephone No. (571) 272·1700                                 ,
            Fncsimil< No. (571) 2?1::11,0_1___ ,_,, _______,__ ·····-·----..!...--------=-=------,--:-·~
          form PGTIISN220 (January 2004)                                                           (See notes on accomp(lllymg slreet)




                                                                                                                                                    QUESTMS-00000118
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 120 of 505 PageID #: 294



                                                        PATENT COOPERATION TREATY

                                                                              PCT
                                                         INTERNATIONAL SEARCH REPORT
                                                              (PCT Article 18 and Rules 43 and 44)

           Applicant's or agent's file reference        FOR FURTHER                              see Fonn PCTIISAJ220
           034827-3604                                       ACTION                  as well as, where applicable, item 5 below
            International application No.
            PCTIUS06/12.539
                                                    International filing date (daylmantlzlyear)
                                                    OS Apnl 2006 (05.04.2006)
                                                                                                           I
                                                                                                       (Earliest) Priority Date (daylmontlz!year)
                                                                                                       06 April 2005 (06.04.2005)
          1-A-p-p""lic-an_t_ _ _ _ _ _ ,,.,,,._ _..____ _ _ _ _ _ _ _                            ~--'--------




           QUEST DIAGNOSTICS INVESTMENTS INCORPORATED


           This international search repon has been prepared by this International Searching Authority and is transmitted to the applicant
           according to Article 18. A copy is being transmitted to the International Bureau.

           This international search report consists of a total     of~ sheets.
                        0         It is also accompanied   by a copy of each prior art document cited in this repon.
            I.   Basis of tbe Report
                 a.     With regard to the language, the international search was carried out on the basis of:
                             0          the international·application in tho language in which it was filed.
                             D          a translation of the international application mto - - - - -..- - - - - - · , whrch is the language
                                        ofa translation furnished for the purposes of international search (Rules l2.3(a) and 23J(b))
                 b.o         With regard to any nucleotide and/or amino acid sequence disclosed in the intemutional application, see Box No. L
            2.        D Certain claims were round unsearchable (See Box No. ll)
           3.
           4.
                      D      Unity of invention Is lacking (Sec Box No. HI)
                      With regard to the title,
                   0 the text is approved as submitted by the applicant.
                   0 the text has been established by this Authority to read as follows:
            Please See Continuation Sheet




           ~.         With regard to the abstract,
                      0      the text is approved as submitted by the applicant
                      0      the text has been established, according to Rule 38.2(b), by this Authority as it appears in Box No. IV. The applicant
                             may, within one month from the date of mailing of this international search report, submit comments to this Authonty.
           6.     With regard to the drawings,
                 a. the figure of the drawings to be pub!JShcd with the abstract is l'igore No. _ _
                             0        as soggcsrcd by the •pp!icant.
                             0        as selected by this Authority, because the applicant failed to suggest a t1gurc.
                             0        as selected by this Authority, because this figure better characterizes the invention.
                 b.   0      none of the figures is to be published with the abstract
           Form PCTIISA/210 (first sheei)-::(A-pr-:;-ll:;;zo~os;";"")------~-----------..- - - - '




                                                                                                                                          QUESTMS-00000119
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 121 of 505 PageID #: 294



                                                                                                     International application No.
                              INTERNATIONAL SEARCH REPORT


           Box IV TEXT OF THE ABSTRACT (Continuation of ItemS of tbe first sheet)
                                                                                                   I PCTIUS06112539



           NEW ABSTRACT

           Provided are methods for simultaneous detection ofnon-derivatized vitamins D2 and D, metabolites using tandem mass spectrometry.
           The methods may comprise purification of the samples and applying HPLC chromatography, as well as perfonning protein precipitation
           before MSIMS analysis.




          Fonn PC'TIISA/210 (continuation of first shect(l)) (April 2005)




                                                                                                                                 QUESTMS-00000120
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 122 of 505 PageID #: 294




                                                                                                                                     .!International application No.
                                        INTERNATIONAL SEARCH REPORT
                                                                                                                                          PCTIUS06/12539
            A.        CLASSIFICATION OF SUBJECT MATTER
                 IPC:       GO IN 24/00( 2007.01)


             USPC:         4361173
            According to International Patent Classification (IPC) or to both national classification and !PC


            B.         fiELDS SEARCHED
                                                                   """"'"                                                                                                                                   """'
            Minimum documentation searched (classification system followed by classification symbols)
                us.: 436/173
                                                                                           .
            Documentation searched other than minimum documentation to the extent that such documents are included in the fields searched


                                                                                                                                                           """"'""-

            Electronic data base consulted during the international search (name of data base and, where practicable, search terms used)
            vitamins D, D2 ,D3, metabolites, mass spectrometry, tandem MSIMS, HPLC


            c          DOCUMENTS CONSIDERED TO BE RELEVANT
                                                                                                                                                                                                       ""··---
            Category •                   Cttation of document, with indication, where appropriate, of the relevant passages                                                     Relevant to claim No.
                   X,P     N       MAUNSELL et at. "Routine isotopc·dilution liquid chromatography-tandem, mass                                                                               1·20
                                   spectrometry assay for simultaneuos measurement of the 25·hydroxy metabolites of vitamins
                                   D2 and D3", Clinical Chemistry, Septemer 2005, v. 51, No, 9, pp. 1683-1690

                   X
                         'I        KISSMEYER et al. "Sensitive analysis of la,25-dihydroxyvitmnin D3 in biological fluids by
                                   liquid chromatography-tandem mass spectrometry", J. Chrom A, 2001, v, 935, pp. 93-103
                                   YEUNG ct at. "Characterization of the metabolic pathway of I,25-dihydroxy-16-ene vitamin
                                                                                                                                                                                           1·6, 8-10

                   X                                                                                                                                                                          1-6,8
                          '/       D3 in rat kidney by on· line high performance liquid chromatography-electrospray tandem
                                   mass spectrometry", Siochem, Pharmac.,)995, v. 49, No.8, pp. 1099-1 I 10

                   y               COLDWELL ct aL "Mass fragmentographic assay for 25-hydroxyvitamin Din plasma                                                                            l-6, 8-29
                          tJ       without derivatization: enhanced sensitivity for metabolites of vitamins 02 and D3 after pre·
                                   column dehydration", J. Mass Spect11l1., 1995, v. 30, pp. 348·356

                                                                                                                                                                      -...........   ~




            [ZJ     Further documents are listed in the continuation of Box C.                                0
                                                                                                              ""r~
                                                                                                                        See patent family annex.
                               Spetial ca.tegori~S1'.'lf(ited d~cunw11ts:                                                lrtter do~t:Uf!lellt published nfter the iutc:mationalliliJlg date Of priority
                                                                                                                         date and not in conll1ct with the uppllcation but cited to tmder5t.and l.he
            "A"     docwrw:mt d~fiuing tbil! gcm:ral   M~te   oflhe an which is   n~)t cousidered   w be of              principle or theory underlying the invention
                    parti;,;;ularn:liiVa.ll<:~
                                                                                                              "X"        dOJ;umenl ot"particular relevance; the c:hdmed inve~lti<m cannot be
            "E"     earlier applicatiOJ1 or pau:m publish-ed 011 or afu:r the lmem!iltlorud filing date                  {On,~idered novel ~:~r callllOt 00 oonsidered to involve an inventive step
                                                                                                                         when the doc~nt is 1.aken alon~
            "L"     docurnent which 1nay d1row f.l!:mbts on pnority cl-abr(s) or which is d!.ed lO
                    ll)Wblisll the publicatk11l dutc of another dl:ltion or other spe<:ia Ireason (as         'T         d'lcurnent ofparti(ulru' relevance; the elnimed invention c:mt\Ol.bc
                    speciJ'ietJ)                                                                                         c:onsidered to ini{Qlvc an invent1ve step whe!l th~ dQcwn::nt i~ i':Oiltbined
                                                                                                                         whh one or more nlllet J>UCil40o::urntn!.!l, 5UCh combination being
            "0"     docwncnt referring to an oro~. I disclosure. use, ilidllbition or other means                        obvious ")a person skllled in the art
            •·p"    d<:l<:umeru publholtcd prior to the international Ohng ~u: b"t later th~:m the            "&"        ducunltlll rnernbi!'r oflhe $3me patent family
                    prioritydatcci:JinlCd                                                                                                                                                                 ,_
            Date of the actual completion of the intcmationol search
            OS December 2006 (05.12.2006)
            Name and mailing address oTiile ISAlUS
                          Moil Stop PCT, A<tn: ISAIUS
                          Commisslonet for Patents
                          P.0. Box 1450
                      Ale.<andrin, Virginia 2231).1450
            Facsimile No. (57 I) 273-320 I
                                                                                                              Date



                                                                                                              Yclena
                                                                                                                     of mailing of the interr~J 1\rt 2oo
                                                                                                              A"'''""' om'"Ph.D.
                                                                                                                       0. Gakh,

                                                                                                              Telephone No. (571) 272-1700
                                                                                                                                                 !P
                                                                                                                                                           ~
                                                                                                                                                           t              I
                                                                                                                                                                                         07
                                                                                                                                                                                         ~ tr
                                                                                                                                                                                         ' ·l



           Form PC'"1/ISA/210 (second sheet) (Apnl 2005)



                                                                                                                                                                                                QUESTMS-00000121
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 123 of 505 PageID #: 294




                                 INTERNATIONAL SEARCH REPORT
                                                                                                                  I  International application No.
                                                                                                                     PCf/US06/12539

           C. (Continuation) DOCUMENTS CONSIDERED TO BE RELEV ANf
            Category,.                  Citation of document, with indieation, where appropri~ue. of the relevant passages               Relevant lO claim No.
                y             WATSON et al. "Analysis of vitamin D and its metablites using thermospray liquid                                 1-6,8-29
                         i'   chomatogrphylmass spectrometry", Biorned. Chroma!., 1991, v. 5, pp. 153-160
                y
                                             '
                              li!GASH! et al. "Simultaneuos determinaiton of25-hydroxyvitamin D2 and 25·                                       1-6,8-29
                         1    hydroKyvitamin 03 in human plasma by liquid chromatography-tandem mass spectrometry
                              employing derivatization with a Cookson-type reagent", Bioi. Phann. Bull., 2001, v. 24, No.7,
                              pp. 738-743
                y
                     tJ       ODRZYWOLSKA ct at. "Convergent synthesis, chiral HPLC, and vitamin D receptor affinity
                              of analogs of 1,25-dihydroxycholecalciferol", Chirality, 1999, v. II, pp. 249·255
                                                                                                                                                     7




                                                                                                                                                     QUESTMS-00000122
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 124 of 505 PageID #: 295

                                                  (                                                   (
                                                                                            International application No.
                         INTERNA110NAL SEARCH REPORT                                        ?CT/US06/12539



          Continuation of lt~m 4 of the first sheet:
           Method for simultaneous detection ofnon-dedvatiicd metabolites of vitamins 02 and 03 using tandem rnass spectrometry




                                                                                                                                  QUESTMS-00000123
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 125 of 505 PageID #: 295


                                                           (                        (
                                                           PATENT COOPERATION TREATY
          From the
          INTERNATIONAL SEARCHING AUTIIORITY
            To:
            RICHARD!. WARBURG
            FOLEY & LARDNER tlP
                                                                                                                   PCT
            P.O. BOX 80278
            SAN DIEGO, CA 92138-0278                                                            WRITTEN OPINION OF THE
                                                                                         INTERNATIONAL SEARCHING AUTHORITY

                                                                                                               (PCI Rule 43bis.l)

                                                                                       Date of mailing
                                                                                      ' (davlmontlv'ye;r)
                                                                                                                        O4 JAN 'lQQ]
                                                                                                                               L
            Applicant's or agent's file reference                                       FOR FURTHER ACTION
                                                                                                            See paragraph 2 below
            034827-3604
            International application No.                  llntemational filing date (day/month/year)        Priority date (day/month/year)
            PCTIUS06112539                               05 April 2006 (05.04.2006)                          06 April 2005 (06.04.2005)
            International Patent Classification (I PC) or both national c\assilication and !PC
            IPC:      GO IN 24/00( 2007 . 01)
            USPC: 4361173
            Applicant
            QUEST DIAGNOSTICS INVESTMENTS INCORPORATED
          ,--·
              I. This opinion contains indications relating to the following items:

                0       Box No. I           Basis of the opinion

                D       Box No. II          Priority

                D       Box No.lll          Non-establ.ishment of opinion with regard to novelty, inventive step and industrial applicability

                D       Box No. IV          lack of unity of invention

                0       Box No.    v        Reasoned statement under Rule 43bis.l (a)(i) with regard to novelty, inventive step or industrial
                                            applicability; citations and explanations supporting such statement

                D       Box No. VI          Certain documents cited

                D       Box No. VII         Certain defects in the international application

                D       Box No. VIII        Certain observations on the international application

              2 FURTHER ACTION
                 If a demand for international preliminary examinanon is made, this opinion will be considered to be a written opinion of the
                 lntcmational Preliminary Examining Authority ("!PEA") except that this does not apply where the applicant chooses an
                 Authority other than this one to be the IPEA and the chosen !PEA has notified the International Bureau under Rule 66.1 bis(b)
                 that written opinions of this International Searching Authority will not be so considered.

                If this opinion is, as pr~vided ubove, oonsidcred to be a written opi11ion of the lJ>EA, the applicant is invited to submit to the
                !PEA a written reply together, where appropriate, with amendments, before the expiration of 3 months from the date of mailing
                of Fonn PCf/ISA/220 or before the expiration of 22 months from the priority date, whichever expires later.
                For lurther options, see Fonn PCT/iSA/220.

              3. For further details, sec notes to Form PCTIISN220.


             Naf11e and mailing address of the ISN US                 Date of co;,plction of this opinion    Authonzed officer         /.     I// j/1
                       Mail Stop PCT, Aun: ISA/US
                      Commissioner for   Pt~tems                     05 December 2006 (05.12.2006)           YclenaG. Gakh, PhD      t't/;ltlf }
                                                                                                                                    272-~o'
                      P.O. flox 1450
                      Alcxo.ndriu, Virginia 223 I 3~1450                                                     Telephone No. (571)
            Facsimile No. (571) 273-3201
           Form PC f/ISA/237 (cover sheet) (April 2005)




                                                                                                                                                QUESTMS-00000124
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 126 of 505 PageID #: 295



                                                                                                     International application No.
                              WIU'I'TEN OPINION OF THE
                        INTERNATIONAL SEARCHING AlJTHORITY
                                                                                                     I
                                                                                                     PCTIUS06112539

            Box No, I Basis of this opinion


            I. With regard to the language, this opinion has been established on the basis of:
                 [8J   the international application in the language in which it was filed
                 0     a translation of the international application into _ _ , which is the language of a translation furnished for the purposes of
                       international search (Rules 12.3(a) and 23.1 (b)).

            2. With regard to any nucleotide and/or ami11o acid sequente disclosed in the international application and necessary to the claimed
               invention, this opinion has been established on the basis of:

                  a.   type of material
                       0     a sequence listing
                       0     tablc(s) related to the sequence listing

                  b.   format of material
                       0     on paper

                       D     in electronic form

                  c.   time of filing/furnishing
                       D     contained in the international application as tiled.

                       0     tiled together with the international application in electronic form.

                       0     furnished subsequently to this Authority for the purposes of search.



            3.   0     In addition, in the case that more than one version ar copy of a sequence listing and/or table(s) relating thereto has been filed
                       or furnished, the required statements that the information in the subsequent or additional copies is identical to that in the
                       application as filed or does not go beyond the application as filed, as appropriate, were furnished.

            4. Additional comments:




           form PCT/1St\1237(Box No. I) (Apnl 2005)




                                                                                                                                              QUESTMS-00000125
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 127 of 505 PageID #: 295



                                                                                               ~ln-te_m_a_t~io-nn~l-a-pp~l~ic-at~io-n'~N~o-,--·--------------­



                                                                                               l
                             WRITTEN OPINION OF TUE                                                PCT/US061125 39
                       INTERNATIONAL SEARCHING AUTHORITY
            Box No. V Reasoned statement under Rule 43 bls.l(a)(i) with regard to novelty, inventive step or industrial
                      applicability; dtations and explanations supporting su~h statement
            I. Statement

                        Novelty(N)                                      Claims 7 11-29                                                              YES
                                                                        Claims 1:6. 8·1 Q                                                     __NO


                        Inventive step (IS)                             Claims NONE                                                                 YES
                                                                        Claims 1·29                                                                 NO

                        Industrial applicability (fA)                   Claims 1-29                                                                 YES
                                                                        Claims NONE                                                                 NO


            2, Citations and explanations: ,
            Clalms.l-6 and Slack novelty under PCT Article 33(2) as being anticipated by Yeung et aL (Biochcm Pharmac,, 1995), Yeung teaches
            "characterization of the metabolic pathway of I,25-dihydroxy-16-ene vitamin Dl in rat kidney by on-line high performance liquid
            chromatography-electrospray tandem mass spect!<)metry", The samples were purified by the solid phase extraction (page 1101, left
            column),

            Claims 1-6 and 8·10 lack novelty under PC! Article 33(2) as being anticipated by Kissmeyer et aL (l Chromat A, 2001 ). Kissmeyer
            teaches "sensitive analysis of ln,25-dihydroxyvitamin D, in biological Ouids by liquid chromatography ·tandem mass spectrometry".
            The sample is protein precipitated and puri fled by the solid-phase extraction,

            Claims 1-6, 8·291ack an inventive step under PCT Article 33(3) as being obvious over Coldwell et aL {1. Mass Spec,, 1995) or Watson
            et aL (Biomedical Chromatography, 1991) in view of Higashi ct aL (Bioi. !'harm. BulL, 2001), Coldwell teaches "mass
            fragmentographic assay for 25-hydroxyvitamin Din plasma without dcrivatization: enhanced sensitivity for metabolites of vitamins D2
            and D, after pre-column dehydration'\ The method comprises purification and gas chr<>tnatography prior to mass spectrometric analysis
            (GS-MS) of vitamin D2 and D, metaboliteSll!ld obtaining their protonatcd and dehydrated precursor ions, Watson teaches "analysis of
            vitamin D and its metabolites using thermospray liquid chromatography/mass spectrometry" with major precursor ion mlz ratios
            indicated in Figure I.

            Coldwell and Watson do not teach tandem MS/MS spectroscopy, Higashi eta!. teach "simultaneous determination of 25-
            hydroxyvitamin D, and 25-Hydroxyvitamin D, in human plasma by liquid chromatography-tandem muss spectrometry employing
            dramatization with a Cookson-type reagent", Moreover, MSIMS spectroscopy advantages over single MS analysis, including better
           ·resolution and more accurate results, are well known in the art, which makes it obvious for any person of ordinary kill to modify older
            GC·MS method taught by Coldwell or Watson with more modctn HPLC- (or GC)-MS/MS method taught by Higashi for determining
            the presence or amount (lf vitamin D through measuring its metabolites. Corresponding daughter ions recited in claims 11-16 and 25-27
            would have been obtained for non-dcrivatized metabolites.

            Claim 7 lacks an inventive step under PCT Article 33(3) as being obvious over any of the prior art indicated above in view of
            Odrzywolska et aL (Chirality, 1999),

            While tho prior art docs not teach purification of vitamin D metabolites using chiral chromatography, Odrzywolska discloses exactly
            such purification/separation, which makes it obvious for any routinccr in the art to use chiral purification/separation in the methods
            taught in the references indicated above,

            Claims 1·29 meet the criteria set out in PCT Article 33(4), und thus have industrial applioability because the subject mal!cr claimed can
            be made or used in industry,




           Form PCTIISA/237 (Box No, V) (Apnl 2005)




                                                                                                                                               QUESTMS-00000126
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 128 of 505 PageID #: 2954

                                                 (                                                      (



                                                 NOTES 1'0 FORM PCTfiSA/220 (cootloued)

                       The letter must indicate the differences betWeen the claims as filed and the claims as amended. It must, in
                       particular, indicate, in connection with each claim appearing in the international application (it being understood
                       that identical indications concerning several claims may be grouped}, whether
                                          (i) the claim is unchanged;
                                         (ii) the claim is cancelled;
                                       (iii) the claim is new;
                                      , (iv) the claim replaces one or more claims as filed;
                                         (v) the claim is the result of the division of a claim as flied.
                       The following examples illustrate the manner in which amendments must be explained In the accompanying
                       lttter:
                       I. [Where originally there were 48 claims and after amendment of some claims there are 51):
                           "Claims I to 29, 3 I, 32, 34, 35, 37 to 48 replaced by amend1."<1 claims bearing the same numbers;
                           claims 30, 33 and 36 unchanged; new claims 49 to 5 I added!'
                       2, (Where originally there were 15 claims and a her amendment of all claims there are I I}:
                           "Claims I to 15 replaced by amended claims I to 11 !'
                       3. [Where originally there were 14 claims and the amendments consist in cancelling some claims and in adding
                           new claims]:
                           "Claims 1 to 6 and 14 unchanged; claims 7 to 13 cancelled; new claims 15, 16 and 17 added!' or
                           "Claims 7 to 13 cancelled; new claims 15, 16 and 17 added; all other claims unchanged."
                       4. [Where various kinds of amendments are made):
                           ''Claims 1-1 0 unchanged; claims 11 to 13, 18 and 19 cancelled; claims 14, 15 and I6 replaced by amended
                           claim 14; claim 17 subdivided into amended claims 15, 16 and 17; new claims 20and 21 added."
                       "Statement under Ar11de 19(1)" (Rule 46.4)
                        "l11e amendments may be accompanied by a statement explaining the amendments and indicating any impact that
                        such amendments might have on the description and the drawings (which cannot be amended under Article 19(1 )).
                       The statetn~nt will be published with the international application and the amended claims.
                       II must bt In the language in which the international application is to be published.
                       It must 1>. brief, not exceeding 500 words if in English or if translated into English.
                       It should not be confused with and does not replace the letter indicating the differences between the claims as filed
                       and as amended. It must be filed on a separate sheet and must be identified as such by a heading, preferably by
                       using !he words "Statement under Article 19(1)."
                       It may not contain any disparaging comments on the mtemational search report or the relevance of citations
                       contained in that report Reference to citations, relevant to a given claim, contained in the international search
                       report may be made only in connection with an amendment ofthat claim.

            Consequence If a demand for lntentatlonal preliminary examination has already been filed
                     If, at the time of filing any amendments and any accompanying statement, under Article 19, a demand for
                     international preliminary examination has already been submitted, the applicant must preferably, at the time of
                     filing the amendments (and lilly statement) with the International Bureau, also file with the International
                     Preliminary Examining Authority a copy of such amendments (and of any statement) and, where required, a
                     translation of such amendments for the procedure before that Authority (see Rules 55.3(a) and 62.2, first
                    sentence). For further information, see the Notes to the demand form (rCT/lPEA1401).
                      If a demand for international preliminary examination is made, the written opinion ofthe International Searching
                      Authority will, except in certain cases where the International Preliminary Examining Authority did not act as
                      International Searchmg Authority and where it has notified the lntemational Bureau under Rule 66.1bis(h), be
                      coosidered to be a written opinion ofthelntemational Preliminary Examining Authority. Ifa demand is made, t.he
                      applicant may submit to the International Preliminary E.xamining Authority a reply to the written opinion together,
                      where appropriate, with amendments before the expiration of 3 months from the date of mailing of Form
                      PCT/!SA/220 or before the expiration of22 months from the priority date, whichever expires later(Rule 43bis. l(c)).

            Consequence with regard to translation of the international application'rvr entry Into the national phase
                      The applicant's attentio• is drawn to the fact that, upon entry into the national phase, a translation of the claims as
                      amended under Article 19 may have to be furnished to the designated/elected Offices, instead of, or in addition to,
                      the translation of the claims as filed.
                      For further details on the requirements of each designated/elected Office, see the PCT Applicalll's Guide,
                      Volume fl.




                                                                                                                                      QUESTMS-00000127
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 129 of 505 PageID #: 295



                                                                                         Atty. Dkt. No. 034827-3603


                            TN THE UNITED S1:C1TES PATENT AND TRADEMARK OFFICE

             Applicant:        Clarke, ct al.

             Title:            METHODS FOR DETECTING
                               VITAMIN D METABOLITES
                               BY MASS SPECTROMETRY

             Appl. No.:        11!3S6,215

            Filing Date:       1121/2006

            Examiner:

            Art Cnit:          1743

            Confirmation       2019
            'Number:

                                         INFORMATION DISCI,OSURE STATEMENT
                                                 UNDER 37 CF'R §1.56

            Mail Stop Amend:mct1t-IDS
            Commissioner for l'<ltents
            P.O. Box 1450
            Alexandria, VA22313-1450

            Sir:

                      Submitted herewith on Fonnl'TO/SB/08 is a listing of documents known to Applicrmts
            in order to comply with Applicants' duty of disclosuru pursuant to 37 CFR §1.56.

                      A copy of each non-U.S. patent document and each non-patent document is being
            submitted to comply with the provisions of 37 CFR § 1.97 and§ 1.98.

                      The subn1ission of any document herewith, which is not a statutory bar, is not intended as
               admission that ::ruch document constitutes          art 11gainst !htl claims     present
            llP!Yllcanc>n or that such                                                               in   CFH
            §1.56(b). Applicants (kJ not waive any rights to take any action which would he appToprinte to



                                                             ·1-




                                                                                                            QUESTMS-00000128
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 130 of 505 PageID #: 295



                                                                                                Atty. Dkt. No. 0.14827-3603


                 antedate or otherwise remove as a compete11t rdercnce any document which is dc,icnnined to b~ a
                 primajcu:ie art   reter~nce   against the claims of the present application.



                                                    TIMING OF THE .DISCLOSURE


                                   The listed documents are being submitted in compliance with 37 CFR §l.97(b),
                 bciorc the mailing date of the first Oftice Action 011 the merits.



                                                RELEVANCE OF .EACH DOCt:MENT


                         All of the documents are in English.

                         Applicants respectfully request that each listed document be considered by the Examiner
                 and be made of record in the present application and that an initialed copy of Form PTO/SB/01l
                 be returned in accordance with MPEP §609.


                         Although Applicant believes that no fee is required for this Request, the Commissioner is
                 hereby authorilcd to charge any additional fees which may be required for this Request to
                 Deposit Account No. 19·0741.
                                                                         Respectfully submitted,




                FOLEY & LARDNER LLP                                              BarTy S. Wilson
                Customer Number: 30542                                           Attorney J(Jr Applicant
                              (858) 847~6722                                                   No. 39,431
                Fr.csimil;;:: (858) 792·6773




        OLMR_317G2:l.i




                                                                                                                    QUESTMS-00000129
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 131 of 505 PageID #: 295

                                                                                                                                              PfOISB/08 (09-06)
                                                                                                         Approved for use U1rough 03131/2007, OMS 0651-0031
                                                                                      U.S. Patent and Tradomar< Office: U.S, DEPARTMENT OF COMMERCE
        Under the PapcrworJ( Reduction Act of 199:5, no persons mre requimd to mspond to a coJiectlon of Information unluss lt cont1:!!r1s a vr1lid OMB control
        num .
                             SubstlttJ:e for form 1448/P fO
                        INFORMATION DISCLOSURE
                        STATEMENT BY APPLICANT




                                                                      U.S. PATENT DOCUMENTS




           lnltiaiBw




                                                               NON   PATENT LITERATURE DOCUMENTS
                                       Include name of tho ~uthor (in CAPITAL LETTERS), titlo of the article (when aporopriate), title of the
           Exarn1ner    Cite                                                                                                                                  T'
           Initials"'   No. 1
                                    item (book, magazine, journal, serial, symposium, catalog, etc,) date, page(s), volumo-issuo number(s),
                                                                 publisher, city and/or country where published,
                        A2       Voueser ot al., Candidate reference method for the quantification of circulating 25-Hydroxyvltamin o, by
                                 liquid chromatography-tandem mass spoctrometry. Clinical Chemistry, b0(8): 1415-1417,2004.




     DLMR.. 317624 1




                                                                                                                                                  QUESTMS-00000130
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 132 of 505 PageID #: 295

                                                                  C/h1icai Chemistry 50, No, H, 20()4                                                 141"1




           Cu1didate RcfcJ:ettc< Method for the Quan!Hkation of                         the pnx:<,dure it;duded derivatization, wh1ch is complex
           Circulating 25-Hydroxyvitamin D,, by Liquid Chroma•                         and li..'tbor~tntcnsive. Refr~n!nce systE~nts be~sed on LC-1\15
           tography-Tandem Mass Spectrometry, Mit/tile!      ''                        were itcccpted in dinical chemistry recently 1:19, ?0), and
                                        2
           /\postolos                       EmsJnuE Huber, 'l :md Uwe                  wt~ dccldcd to develop a convenient and specifk h;otop~:J·
           ('Institute     Clinical Chemistry, Hospitol of the UJliwr-                 dilution LC~TMS method for the quantification of 2:J-
           sHy of ~1unich, Munic:1, Gern;,;my; 2 I<m::he Diagnostics                   hyd roxyvitarnin fh in SL'rum as a candidate rdcrcilcO
           Cirn.bH1 P~mzb(~rg; Germany; '* addrttflfi corrf!spond,~ncc                 method,
           to !'his author at: fnstitute of Clinical Chemistry,. Hospital                 liar use as an internal stathiard, stabh~~isotopc,·labeled
           of the University of Munkh, D·Wl31iii Munkh, Gennmty;                       2S-hydroxyvitamin 0 3 was synthesized ~-tA described pn~
           lax 49-89-7095·.J240, e-mail MichaeLVogeser@med.uni-                        viousJy (74,         the molecule contained three dcutcnum
           muendwn.de)                                                                 atoms and one          a torn. 25-Hydroxyvih,mln D::J wtts from
                                                                                       Sigrna Chemical Co.
           Quantification of 23-·hydroxyvitamin D3 (25-hydroxy-                           A Waters Alliance 2690 HPLC module <:oupled wit'1 il
           dtolecalcilcrol) in serum is the bt!st-cstablisht!d indicator               split of ·~-1:HJ to a Nlicromass Quattro LC TMS system was
           of vitamin D status (1 ), Vitmnin D, (cholccdlcifcrol) is                   used,
           abEJorb~.~d from the diet and, given sufficient ultraviolet                    For sample preparation~ Wt.~ added 30 J.LL of an internal
           irradbhon, nuti'itionully uclequnte amounts of vitarnin !)3                 standard working solutiOn (570 nmoi/L) to 200 fLL of
           are formed in the skin from its pre~ursor, 7-dehydrotho-                    serum. After vigorcn.ls mixmgf the samples were allowed
           lestcrol. 1n the llver, vitamin 0 3 undergoes hydroxylatwn                  to equilibrate at 37 "C for 2 h, We added 20 iJJ, of a
           to 2!i-hydroxyvitamin D3, which is further mel<tholi2ed in                  mol/L sodium hydroxide solution to release the anaiyte
           the kidney to fomL the active rnctabolit" 1,25~dihy­                       and the internal shutdard from the protein bonds during
           droxyvitamin 1)3 , Vitamin D,, (ergocalciferol) is d<~rivcd                 a 20-min mcubation, and then addt~d 250 ,u.L of acetoni"
           solely frmn plant sources; relevant serum concentrations                    !rile for protein precipitation, During a 1--h incubation at
           of 25~hydroxyvit.'nnin D 2 are observed only aft~;-:.r inges-              4 ''C, the o<t!nples fom1ed a non liquid geL After cenl:rifu··
           tion of vitan1in D2 cirug preparaiimts 1 and biological                    gation for 20 min at 16 OOOg, a dear supernatant wa.s
           equivalenCE-' to vitarnin D3 has ntWE!r be1m dE1ntOnstt'(JteU              obt<~ined and transferred to HPLC v1als,
           condusivclv.                                                                   For online ~mHd~phmH! (!Xtraction, we used a \rVat(.~rs
              The prev~alcnce of hypovitaminosis D h'Js bec'n recog-                  Oasis HLB"' column [20 x 2.1 mm (Ld,); 25·fLm bead size;
           nized as substantial (2, 3 ), evc:n in regions \>Vith high sun             Waters, Milford] in combinalion with a six-port high~
           exposure (4), contributing not only to nstf·~npnmsiA (5, 6)                pressure switching valve, Deproteinized s<tmplc (70 ;.tL)
           but possibly tu a loss of muscle strength in aging as well                 was injected ,;md then load.ed Otl the extr11ction column in
           (7).                                                                       valve' position A (l'ig, :1); the mobile phase was water-
              VariollS ,1ssays are used for the quantification of drcu-               methanol (95:5 by volume) delivered at a flow rate of 3
           latmg 25-hyclroxyvitamin D, that inwrporate either vita·                   mL/min, Potentially intr"fering compounds were washed
           min D-bincling globulin or anti-vitamin D antibodieo for                  into the waste. In pardJlet the analyticd1 coJurnn [LiCro"
          analyte recognition (8 ·10), Fully automated te5ls have                    spher"' !()() l\1'-18 end-capp<ld; '12.'i x 4 mm (LcL); ,5-;.trn
          l)(•come avail~tble during re~.:cnt yc~trs (11 ). Sevt!ral Hl·)LC          bead Eiize; !V1erckj was equilibrated with metha11ol-O.S
          methods with ultraviolet detection have been described as                  mrnol/L mnmoni·om acetate (90:11) by volume) deliven!d
          well (12, 13), but their routine usc is limited by complex                  ~1t a flow rate of 0.85 mL/min, After J rmn, the switching
          ~ample preparation requirements,                                           valve changed to position ll, '!'he analytes bc,und to the
             A key problem for the qutmtifkation of drculating                       extrnctiun column \Vere then eluted in backflush rnode
          25-hydroxyvitamin D01 is the st<ong binding of the mole-                   onto the anJlytkul column. Aftt!r ? min, the valve
          cule to vitamin [)"binding fjlobulin, Precipitation of ser'om              switdwJ bc1tk to position A, During analytical chroma·
          constituents by use of organic solvents or adds can h.:ad to               tography into the rnass spectrometer in position A 1 the
          variable coprf1dpitalinn of tht? <m~dytF 1 , RPlett$€~ of                  t~xtrHdion t.:t.lhunn wat~ w-t.shed with act:h.mitrile metha-
          hydroxyvitamin D,, from its blmds to the binding protein                   nol (50:50 by volume) <~I a flow rate of J mL/mm (or 35
          is tr:chnically challenging m kl'.1tomated assays in particu-              min <1nd subsequ<>utly reequilibratcd with water-metha·
          lar. In light of these analytical prob1ems, a reference                    nol (95:5 by vobnw). 'J11c extraction and analytical coJ ..
          method for the quantification of 25-hydroxyvitamin ])3 is                  unms W€T(~ kept .;1t 30 oc The rctc·ntkm time of 25"
          desired to pennit validation ot routine inununoassays.                     hydroxyvitmnin           and the stabh~                  internal
          G~',s chromato§raphy-rnass                       methods were·             stlllnd::.;rd Wbs        min oft~:r injectto:n     the extrn.ction
          developed
          complex                                                                                                          pl'essun::o ir,nization in the
                                                                                                                   the source conditir•ns were set
          '"''~'"'"ucm ma~:>s                                    requires   iHJb--                                                        ions of 2S··hy~
                        k:ss   time··ron,~uming EitHnpk:   cJnan··up and offet·s                       D;:~ and th~              internnl standcu·d co01.-·
                     rma \ytical run times than gas chromatography··-                         (miz ·101 nnd rn/z ,-w_r,r resp~~ctivdy). The insttumer1t
          mass spectrometry, The feasibility of vitoll'nin ]) quantifi··             settinr,s wen· ~s follows: capillcuy voltc•gc, 3,0 kV; cu11"
          cation by LCTMS was demonstrated previously (]8), but                      voltagt~, 20V; suurce temp\'1"<-'l.ture, 90 °C; desolvation tern·




                                                                                                                                              QUESTMS-00000131
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 133 of 505 PageID #: 295

            l116                                                                Todmkal Grids




                                                                              A                                               B




           W, w.:mt<rl; 1\C, ana·ytlca co!um1.




          perature, 280 "C; nitrogen flow, ---550 L/h; cone gas flow,                   D 1, None of the compounds gcncrat"d a signal in the
          ~-75 L/h; collision energy, 2S V. The following transitions                   multiple-reaction mode traces of 25-hydroxyvitamin D" or
           w~;~l'erecordt.)d: 2.1-hydroxyvitanlin Q], m/z 401-:..159; la--              the labeled internal strmdard,
          beled 25-hydroxyvil;unln D3 , m/z 41),5· >159.                                   fn a method comparison wilh ~t RIA (G~lmlw.t B 25~
             For quantificationf we pcrfonned a one-point calibra~                      Hydroxy Vitamin D RIA; IDS), MS gave a mca.n concen,
          lion using a pure solution of 25-hydroxyvitamin D3 [25                        tration of 56.8 nmol/L (range, 7.:H.82         and RIA
          nrnol/L in methanol-watcl' (1:1 by vollllne)J.                                gave a concentration of 47.8
             To study t:he effkiency of the extraction procedure, we                    l'assing--Bablok n'gression analysis
          inj<,cted a pure solution of labeled 25-hydroxyv.itamin D3                    foJlovving l!lJU~ttion;
          (325 nmol/L) by HPLC directly into the MS system
          vvithout online         f:.~xtraC'tion; \Vf!   then subJE'cted a sct·um                JLC.TMS]     ~   1.25   ~<   [RIA] - 1.0 mnol/L
          sarnple containing the same quantity of labeled analyte as
          the internal standard to the complete extraction protocol                      with a Pearson coefficient of correlation of 0.87. [Note: to
          and <:ompared the respective peak areas of labeled 25·~                        convert nmol/L to ng/mL, multiply nmol/L by 0.4; to
          hydroxyvitarnin D". Th<! mean (SD) amount of 2.5-hy-                           c:onvel't ng/mL to nrnol/L, multiply ng/mL by 2.5.]
          droxyvitami.n D,3 measured after the extraction protocol,                         The principle of isutope dilutwn (!D) with stable-
          including deproteinizalion and online solid-phase extra{:~                     i("Jotop~-labeh'!d internal btandard compounds and mass
          tion, was 91 (1.6)% (n         3) of tlw initial concentration.                spedrornt:trk detection is generally '-H;(epted as yielding
             To verify the linearity of the method, to a low-concen-                     the highest attdinablc analytical accuracy. The physico··
          tration pool (origittctl 25-hydroxyv·itarnin D3 ~ow:entra­                     chemical behavior of stabitHsotope-.labt:":lt!d cornpounds
          tion, 14..5 nmol/L) we addc'd 25-hydroxyvitclmin D 3 to a                     with re~pect to sample preparation and signal generation
          concf!ntration of 363 nmol! L. The enriched sample was                         is practit:ally identical to that of the native unlabeled
          serially diluted ::1 with the low pool in four steps, and                     analyte, but labeled and tmlabeled analyte can be dearly
          25-hydroxyvitarnin I)J \Vi::lS meast.m:~d in duplicate mall                   separated by nl.ass spectrmnetric detection. Thus, any
          samples. We obtained a cmrelation coefficient (r) of
                                                                                        matrix effect of an ass,ly is fully comp'"'"ated by ID
          0.99% betwe"n expected and observed 2.3-hydroxyvit<J-
                                                                                        standardization. ln thf' assay described h~:-Jre, sampl€!S to
          min D3 com.:entrations
                                                                                        which labeled internal standard has been added are
            To study the imprecision ol the method, we analyzed
          two senutl          five lime5 in (our ind€p1.::ndent anr~lytkal              allowt:Jd. to equilibrate over an extended period of timf'
          series to            the in traasso.y and total CV; for th~·) ''low                     which the labeled c:ompowld is bound to vaarnln
                r tht!           vvas       (mt~~rn                                                              in tl w sr..t:nc mnnncr a~ the
               nmni/L)J" ;.u;d for the "nmmal                                                            charac,:tensti(;s of n:1(WS0 fron:1 the
                     {:oncHnt"nJtionl                                                             c:a.n bP. assumed to he idenhca l to          of
            Pun: so.lutions1 each co,:m:.mllw                                           unlabeled                              D,,   w<cll. In    method
                     compounds in meHtdnol, vveru J.mtlyzf::d as                        comparison                       widely usecl RIA,       found c1
          o:unples v<:rify Lhe sp.:"·ifidty uf the method: vitamin[)"                   limltcd cmTelHtion, vvith lower cmtcentrat.ions tepott:c:d hy
          (choh:nlcifcrol); J,25,(0H), vitamin              D:~;   24,25 (Of l),vi:a-   thr; irnmunoassay; th1s may he explaJm~d by incornplii:.'hZ
          mm D3 ; v1tamm           D~   (ergotakiferol); and 25-0H-vit<ltnin            n:ledse of the analyte from its protein bond during bw




                                                                                                                                             QUESTMS-00000132
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 134 of 505 PageID #: 296

                                                                                                                                                                      1417




            pn;dpitatiotl step, whkh is id~ntkal in both methods. In                  m~JtH;urerrwnts trcr1'1 ~wo dlfftJrunt <.tt11fllytil!t.ll ,-n&!Mdil::, ,) Clin Chem Cl1n
                                                                                      mochem 1fJ8::;1; 2:1.:/08 ·· 20,
           contrast, in the MS method, suc:h losfi of analyte during
           sample preparation is fully compensated by the highly
                                                                                      DOl:   10,::l37~l;<;l:nchem,?.:J04.0::l1.~2l1
            accurate principle of ID.
               The IrJ·LCTMS method describ,od here is propos"d for
           cva1u.ation as d. l'i.:~ft~t'ence method for the quantifk2.tion of
           25··hydroxyvitamin DJ. The semiautomated sample prep-
           aration protocol and excellent practicability of LC·TMS
           allow the method to be used with large validation series,             Convenient Singlc•Nucleotide Polymorphism Typing
                                                                                 {~om Whole Blood by Probe Exh!nsion a11d Biolumines·
           but the nu~thod is also applkable in routine laborl:ll-ory
           settings. A multicenter valJdal'ion of the method is n1rw             (:ence Detection, Yukie            Kazunori ()k:m~J/*
                                                                                 Kyoko Kt>jima, 'I Hir:m!i                                            Ishida:1
           rently planned with t:he goal of irnpk~TnE.:mting i:Ul interna-
                                                                                 l!Vatmwbe,'1 Kohshi A1acdu,                            Tsuno~la,?. Y~rsushi
           tlcmal reference system for 2Ei ·hydroxyvitamin D3 mea~
           surement.
                                                                                 uml &iichi Nagai'~              e
                                                                                                           Central           Laboratmy and
                                                                                 'Advanr:ed Researr:h Laboratory, Hit,lrhi Ltd., Tokyo,
                                                                                 Japan; "Hitachi Sdence Sy;tems Ltd., Tokyo, Japan;
                                                                                 4
           R*rences                                                                Naka Division, flitadu High-"1\:chnologies Corporation,
            1.                                                                   n,antki~ Japd.H; !'i Department of CardiovaAcUll:lr Mcchcine,
                                                                                 Graduate School of Medicine, the Unh'emity of Tokyof
                                                                                 Tokyo, JHpani *address t:orr~pondenct~ to this author at:
                                                                                 Advanced Resc:arch Laboratory, Hitachi Ltd., Tokyo '185-
                                                                                 860.1, japan; e-mail okauo __ ka%unori@bpx.c:.u-tokycJ.ac.jp)

                                                                                 ThE.• in{ornh1tion obtdined on sequtmce Viuia.tions in the
                                                                                 genome (1 2) could mt.~ke it possible for chnicnl science,
                                                                                                 1

                                                                                 bas~~d on molecular biology, to provtdt:~ paticnh;p~cific
                                                                                medical care based on a patient's genotype. Of thesE~
            6.                                                                  variations, single-nucleotide polymorphioms (SNPs) arc
                                                                                 the most commm\, and they are gradually being revealed
                                                                                as associated wlth phenotypes relatc·d to the onset or
                                                                                Bcverity of diseases and to the effects of drugs. Metl1od~
                                                                                for genotyping SNPs are becoming increasingly impor-
                                                                                tant for diagno~-Jing dise<'.tSf~S and deh~nninlng an appro ..
                                                                                priate treatment for each patient.
                                                                                   We recently reported that SNP types can be dc>termincd
                                                                                by a new genotyping method based on i:t!f! bioluminl!s .
          10.                                                                   cent(2 detection of the pyrophosphate J?roduced in a
          11.                                                                   specific probe··extension rea.ctwn. That Inethod 1 called
                                                                                hiolurninometrk a,:;~ay coupled with modified protw ex-
                                                                                tension reactions (BAMPFR) (3), requires that the singl~·­
          12.
                                                                                stronded peg prochtcts used as templates for probe-
                                                                                cxt~nsion reactions be purified before the ruuction by use
                                                                                of strc~ptavidin-conjugated tndgnetk be,H.is to remove the
          14.
                                                                                n~maining PCR pruners and sub~trates, which is a time~
                                                                                consuming and labm·-lntcn..,ive process. \..Yr; also rt.~portcJ
          1.5.                                                                  a HAMPER-based SNP.,typing method that uses tl1e PCR
          16.                                                                   products din=.:ctly ~tnd does not require 6ingJe. ·Sh'dHdt::~d
                                                                                 DNA (4). Before the! S.,'.JP.,typing probe-extension reac"
                                                                                 tionl exonuclease 1 and shrimp alkaline phosplvttasc: 1Ue
          17.                                                                   used to remove the PCR primers, the residu~l de"
                                                                                oxynuclcotidc                     and the residual
                                                                                ph~1 te produced
                                                                                tftf~ background int~nsity                             iucJft:1rin··
                                                                                h.K:H12rms~        ln thh.J                           simplififx:;,
                                                                                and                                        can be USftd for SN11
                                                                                                                          frotn indi·vidualf,i
                                                                                            c·"··~·; J'·"'" of purified genoxnk DNA by usQ
                                                                                             on p~per.         pro~ess flow for our method is
                                                                                shown schematically in Fig. 1 uf the Data Supplement that




                                                                                                                                                          QUESTMS-00000133
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 135 of 505 PageID #: 296
                                     Electronic Acknowledgement Receipt

                           EFSID:                       2019373

                    Application Number:                 11386215

              International Application Number:

                   Confirmation Number:                 2019




                     Title of Invention:                Methods for detecting vitamin D metabolites by mass spectrometry




          First Named Inventor/Applicant Name:          Nigel Clarke

                     Customer Number:                   30542

                            Filer:                      Barry S. Wilson/Anita Patel

                    Filer Authorized By:                Barry S. Wilson

                  Attorney Docket Number:               034827-3603

                        Receipt Date:                   27-JUL-2007


                         Filing Date:                   21-MAR-2006

                        Time Stamp:                     14:14:49

                     Application Type:                  Utility under 35 USC 111 (a)


     Payment information:
     Submitted with Payment                             no


     File Listing:
      Document                                                                          Rle Size(Bytes)                 Multi      Pages
                        Document Description                 File Name
       Number                                                                          /Message Digest                 Part/.zip (if appl.)

                                                                                              223862
                     Information Disclosure Statement
          1                                                    IDS.pdf                                                    no          3
                                (IDS) Filed
                                                                                 963e5d211 e604e6940121 aa138ca9a.49
                                                                                              ded1b498


     Warnings:

                                                                                                                        QUESTMS-00000134
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 136 of 505 PageID #: 296

         Information:

         ThiS is not an USPTO supplied IDS fillahle form

                                                                                                           153405
                                   NPL Documents                   Vogeser.pdf                                                               no    3
                                                                                          9f·1309,J0W·5070..'l1'1 ~lll'~9iJ~:'~1 r1?ffi
                                                                                                        44.:b44a08


         Warnings:
         Information:
                                                           Total Files Size (in bytes):                                             377267

         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt
         similar to a Post Card, as described in MPEP 503.

         New Agglications Under 35 U.S.C. 111
         If a new application is being filed and the application includes the necessary components for a filing date (see
         37 CFR 1.53(b)·(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date
         shown on this Acknowledgement Receipt will establish the filing date ot the application.

         National Stage of an International AQQiication under 35 U.S.C. 371
         If a timely submission to enter the national stage of an international application is compliant with the conditions
         of 35 U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the
         application as a national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt,
         in due course.

         New International Agplication Filed_!Vith til!t USPTO a!La Receiving Office.
         If a new international application is being filed and the international application includes the necessary
         components for an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the
         International Application Number and of the International Filing Date (Form PCTIR0/105) will be issued in due
         course, subject to prescriptions concerning national security, and the date shown on this Acknowledgement
         Receipt will establish the international filing date of the application.




                                                                                                                                              QUESTMS-00000135
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 137 of 505 PageID #: 296



                                                                                         Atty. Dkt. :'-Jo. 034827-3603


                                lN THE llNlTED STATES PATENT AND TRADE'IfARK OFFICE

                 Applicant:        Clarke, et a!.

                 Title:            METHODS FOR DETECTfNG
                                   VIT AMfN D METABOLITES
                                   BY MASS SPECTROMETRY

                 Appl. l\o.:       111386,215

                 Filing Date:      03/2!/2006

                 Examiner:

                 Art Unit:         1743

                 Continuation      2019
                 Number:

                                          INFORMATION DISC LOS URI•: STATEMI<:NT
                                                  UNJn;R 37 CFR §1.56

                 Mail Stop Amendment-IDS
                 Commissioner tbr Patents
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

                 Sir:

                          Submitted herewith on Fon11 PTO/SB/08 is a listing of documents known to Applicants
                 in order to comply with Applicants' duty of disclosure pursuant to 37 CFR § 1.56.

                          A copy of cuch non-U.S. patent do<:ument and each non-patent document is being
                 submitted to comply with the provisions of 3 7 CPR § 1.97 and § !.98.

                          ·rhe submission of any document herewith, whid1 is not a statutory bar, is not intended as
                an admission that such document constitutes prior art against the daims of the present
                ttpplication or that such document is considered material to patentability as   de~fined   in 37 CFR
                 §1.56(b). Applicants do not waive any ri!')lts to take any action which would he appropriate to



       DLMR....590011.1
                                                                 ·1-




                                                                                                                  QUESTMS-00000136
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 138 of 505 PageID #: 296



                                                                                             Atty. Dkt. :--Jo. 034827-3603


                 antedate or otherwise remove as a competent reference any document which is determined to be a
                 prima fi~eie art reference against the claims of the present application.

                                                 TIMING OF TIU: mSCLOSURE


                          The listed documents are being Sllbmitted in compliance with 37 CFR § 1.97(b ), be tore
                 the mailing date of the first Of11ce Action on the merits, and within three (3) months of the
                 mailing date ofthe foreign search report

                                             REU:VANCE OF EACH DOCU:VIEJ\T


                          All ofthe documents are in English and were cited in the International Search Report for
                 related I'CT Patent Application ~o. PCT/US2008/084709.

                          Applicants respectnrlly request that each listed document be considered hy the Examiner
                 and be made of record in the present application and that an initialed copy ofFonn PTO/SB;08
                 be returned in accordance with MPEP §609.



                          Although Applicant believes that no tee is required for this Request, the Commissioner is
                hereby authOJized to charge any additional fees which may be required tor this Request to
                 Deposit Account No. 19-0741.
                                                                      .Respectfully submitted,



                Date

                FOLEY & LARDNER LLP                                           Barry S. Wilson
                C\1stomcr Number: 30542                                       Attorney for Applicant
                Telephone:   (858) 847-6722                                   Registration No. 39,431
                Facsimile:   (858) 792-6773




       DLMI<'"590011. 1




                                                                                                                   QUESTMS-00000137
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 139 of 505 PageID #: 296

                                                                                                                                               PTO/SB/Oe (09·06)
                                                                                                         Approved lor use through 0313112007. OMB 0651-0031
                                                                                     U.S. Patent and Trademark Office: U.S. DEPARTMeNT 01' COMMERCF
                   Under tile Papei"\\Vark Reduction Act of 1995, no persons are required to respond to a coll8ctlan of IPtormation unless it contains a valid
                   OMB c n rol nu be


                                    INFORMATION DISCLOSURE
                                    STATEMENT BY APPLICANT




                   Sheet




                                                                                              NON PATENT LITERATURE DOCUMENTS
                                                   Include name of tho author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                Cite
                                No.
                                        1              Item (book, magazine, journal, ser'ml, symposium, catalog, etc.) date, page(s), volume-Issue                                                T'
                                                                       number(s), publisher, city and/or country where published.
                                AG          I
                                                 International Search report for PC'T Patent Application No. f'CT/US2008/084 f09                                                               I


                 ...          ·--
                                            i
                                            l       ---
                                                                                                                                                                                               I



                 Examiner           I                                                                                                              Date
                 Signature          1                                                                                                              Considered
               "EXAMINER. ln:ti~lrfref~r~ncc considered, •Nhethcer or not crtabon is in conformance with MPE:P C0\1, Dr·aw line through citatior1 if not in CC:Hif!~rmance and not
               cons.de'ed. lncbde copyofthi,oJ form wlt'i 11e>1t communication to appllcant 1 App 1 1c~nfs urrque crt[;,ltf\".:!n dec.\gnaton number (opt'Kma•). ?. See Kinds Codes cf USPTO
               Patent Documents at lo';WN.uspto.qnv or M:Af7:'l 901.04 3 r:nt~r Office that ISsued ~he- docurt'erli, by lhe two-letter code (VVIPO Standard Sl.:l), 4 For· ,Japarese patent
               W)curnoMt?,                   of the vea·· of the reigr ot' the Emperor mus• woccdo the serial numbar of U1s P<:1tenl docurnent 5 Kind of docJment by the appropriatr~
               symbol~ e1:-;                   document under WI PO Standard ST .1(1 if l)c.\'lsible. !) Applicant 1::~ t:J place a cneck mark 1ere ff L:ng1is.1 langur.1ge i ·a·rslatkm Is ;Jt(<:~chcd
               lhh1 :;dk:c(iQn                   is required by :YI Cf·'R ·1.97 and 1.93. Tt1e infon-1st1on is required to cblaln or retain a ben1--)fil by rhe public which is to file (end by the
               USPTO W oroce5s) an apJ)IIcat1011. C1mf'de1tiality IS yove•neo hy 30 U.S C. 1?.2 and 37 CFR 1 '14. '1 his collectio"l estlrt'a!cd tc; take?. h•.>un> :o (.;Ornplete, it1cludlng
               ~athering, prep1.:1rlng, and su~rnltting the corrpl{~ted appiicat.on fcm1 to the USPTO. Time will vary dop(mdin!J upon the IMividuo~l c<.~;m. Arty cornmcrts on ~he amount of
               tlrne ymJ require to complete this form ~nd/or !iUgge::;tions for reducing this burden, should be sent to the Chi~f!nbnmtion Office:Jr, \J S. P~:~tent B/ld na::temark Offic~,
               P.O Go:< '14~30, Alexandna, Vl-\ ~2313··1LI,~Q, DO NOT SEND FF.E~ QF~ COMPLETED FORMS "T'O lH!S AODki::SS. SEND TO: Commbjsioner for Patents, P.O.
               Sox 1450, Aloxandrlt~, VA 22313 .. 1450.
                                                rr ynu   n~;~er:l   1:1$$/.sfaoco In r:omp.'otfn? tho lbrm calf   1~600·PTO   9199 (i £100 !8(]-0·t:.W) emd .w::.(;;wt optlnn 2
       DLMR... 5900'1' 1




                                                                                                                                                                                      QUESTMS-00000138
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 140 of 505 PageID #: 296



                             (12) f:"'TERNATIONAT, APPLICATION I'UJILISHED UNIJER THE I'AI'Ji:NT COOI'EitATfON TREATY (f'CT)

                     (19) World Intellectual Property Organi7,ation
                                  International Bureau                                       1111111111111111111111111111m n11111m lllllllmllllllllllllllllllllllllllllmlllllllllllll
                              (43) Internatiorutl Publication Date                                     (10) luleruatiorutl Publicution Number
                                   12 April 2007 (12.04.2007)                    PCT                       WO 2007/039193 Al
                     (51) hth>rnatlonnll'almtt Cln""llkallolll                                 .BECKER, ,l1u~rw;~n [DF/DE]; Loisad1st.ntss~1 27, 82377
                          C/171( 16126 (2006.0 l)                                              Ponzbcrg (DE). KRALIS, Werner [DE/DfJI; Simbeck-
                     (2l) luterrmtionnl Application Number:                                    strasse :3 t, 8'2362 \Veilheirn (DB). KYU.JATSOULIS~
                                                                 PCI'/El 1 2006/00~360         Apostol<>S [GR/DEI;                        I, 82:162 Well-
                                                                                               twim (DEJ, VOGEL, Rudolr                    L4tbm·strasse Sa,
                     (22) International FlUng Duli:l:
                                                                                               82:1n2 Weilheim (DE'l, WAECHT~:Jt, I'ilcole [DI:VDE];
                                                27 St.lpt<..~mh~..w 2006 (2-1 .09.2006)
                                                                                               FcrcL ·V. -Stnt~se J 8. 82343 Niedeqxlccking (Dfl).
                     (25) Filing Language:                                    Eng!ie;h
                                                                                          (74) Cotmllon Rcp""'cntatlve: UOCHE DIAGNOSTICS
                     ~26) Publication Language:                               EngliRh
                                                                                               (1-lVl.BH; ~/o NASER, W~,m1~w, P.:1tent D~~partml0nt (TR E),
                     (.10) Priorliy Daia:                                                      Postthch ll 52, 82372 Pen:z.beig ([)£0,
                           05021247.1          29 September2(Xl5 (29.09.2005)      HP
                                                                                          (81) IJesignated States (unless otherwise indicaJed, far every
                     (71) Applkant (fur DE only): ROCHE DIAGNOSTICS
                                                                                               kfnd of national pmu~ctiotl available): AI::, AG, AL, AM1
                           GJVlllU I DE!Db]; San<lhole.r Strasse 116, 68305
                                                                                               AT, All, liZ. BA, HB, BCJ, B'R, BW, BY, BZ, CA, CH, CN,
                           Mannhoim (DE).
                                                                                               CO, CR, CU. CZ, Dri, DK, DM, DZ, EC, EE, EG, f:iS, Fl,
                     (71) AppJictmt (for all dt~signated Swres t:'XN·'[H DE'.                  GB, GD, GE, GH, OM. HN. HR, HU, ID, IL. IN. lS, JP,
                           HOFFMANN-LA ROCllli: AG [CII/Clll; •·m""'"crJor-                    KE, KG, KM, KN, KP, KR, KZ, LA, LC, LK, LH, LS, I:!~
                           str~.ssc l24, CI-14070 Basel (C'J-f),                               UJ, l.V, 1Y: MA, MD, MG, MK, MN. MW, MX, MY, MZ,
                     (72) Iuvtmtors; and                                                       NA, NG, Nl, NO, NZ, OM, PG, PH, PL. PT, RO, RS. RU,
                     (75) lnveutors/Apt•llcant< (f:>r US mdy): HCBEH. ~:ras·                   SC, SIJ, SE, SCI, SK, SL, SM, SV, SY, TJ, TM, TN, TR,
                           mus [DEIDTI]; St. Willibald 12, 86923 T'ituting (DE).               TT, TZ, 1,-A, UG, US, J.;z, VC, VN, ZA, ZM, ZW.




          -
                                                                                                                                               [Contitttted on ne.x.t page!

          ==-----------------------------------------------------------
          =          (54) 'lltlm ANT!BODlbS AGAINST 25 ·liYDROXYVlTAMfN D



          ==
          ;;;;;;;;
                              90
                                                                                                                                     (57) Abslmct:    The present
                                                                                                                                     invcnti<m concerns proct~sses
                                                                                                                                      ror        producing            i:Uitlbodies
                                                                                                                                     ag<.dnst hydroxyvitamin D 1 the
                                                                                                                                     antibiJdies produced according
                                                                                                                                     to the iuvcutiou as well as
                                                                                                                                     methods for the dete(.;tion of
                              70                                                                                                     25 hydmxyvitamin D using
                                                                                                                                     these antibodies.




                       ~      50
                       £


                       E
                       I,C
                              40



                              30



                              20


                              10



                                                                                              70           00           90
                                                               LC-MS·MS [ng/tnl]




                                                                                                                                                                 QUESTMS-00000139
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 141 of 505 PageID #: 296



                                      WO 2007/039193 Al                               IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIUIIDIIIIIIII
            (84) Deslgnnted State,s ( unle.-,·s otherwise indicated, for every    Published:
                   kind nj' regional pmlection available)! AfUPO (BW, GH,               ll··iih iniernatirmal.man:h report
                  OM, KE, U>, MW, MZ., NA, SD, SL, SZ., TZ, UO, ZM,                                the.> expiration <~f the time llmlt for r:.lmemUng the
                   ZWJ,Eurasian (AM, AZ, BY, KG, KZ,MD, RU,TJ, TIVI),                               a1ul to be republished in the event of receipr of
                   European (AT, BE, BG. CH, CY, CZ, DE, DK, fiE, ES, Fl,                ameruirru~nts
                   FR, Gfl, GR, HtJ, Jll, IS, IT, IT, LlJ, LV, MC, N'L, PL, PT,
                   RO, Sri, Sl, SK, TRJ, OAPI (llf', BJ, CF, CG, Cl, CM, GA,
                  GN, GQ, GW, ML, MR, NE, SN. TD, TG).                            F'or tH!o-lettet (:Odf!.l' aNd other abbmviatirms, n;d'er w tlw "Guid-
            [)(~(·]al·ation •md~r Rule 4.17:                                      ance Not!'?s on Code,~ and Abbrel'icHions ,., (lppr:cp·lng tJ.t the hegin·-
                  ofinventmshlp (Rule 4. 17(iv))                                  ning of f'.adt regular issue of the PCT Oa.:z.ette.




                                                                                                                                                           QUESTMS-00000140
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 142 of 505 PageID #: 296


                wo 2007/039193                                                           l'CT/l<:l'20!1MO!I936!1




                                          Antibodies against 25-hydroxyvitamin D

                    Background information

            5       The present invention concerns processes for the production of antibodies against.
                    25-hydroxyvitamin D, the antibodies produced according to the invention as well
                    as methods for detecting 25-hydrox:yvitamin Dusing these antibodies.

                    An adequate supply of vitamin Dis vital as the term "vitamin" already suggests. A
                    deficiency of vitamin D leads to severe diseases such as rickets or osteoporosis.
           10       While vitamin D was still regarded as a single substance at the beginning of the last
                    century, the vitamin D system has developed further in the course of the last three
                    decades into a complex and manifold network of vitamin D metabolites. Nowadays
                    more than 40 different vitamin D metabolic products are known (Zerwekh, J.E.,
                    Ann. Clin. Biochem. 41 (2004) 272-281 ).

           15       Humans can only produce D, vitamins or calciferols by the action of ultraviolet
                    rays from sunlight on the skin. Vitamin D3 that is produced in the skin binds to the
                    so-called vitamin D-binding protein which transports it into the liver where it is
                    converted into 25-hydroxyvitamin D3 by 25-hydroxylation. A multitude of other
                    tissues are nowadays known to be involved in vitamin D metabolism in addition to
           20       the skin and liver, the two organs that have already been mentioned (refer to
                    Schmidt-Gayk, H. et al. (eds.), "Calcium regulating hormones, vitamin D
                    metabolites and cyclic AMP", Springer Verlag, Heidelberg (1990), pp. 24-47). 2.5-
                    Hydrox:yvitamin D and more specifically 25-hydrox:yvitamin D2 and 25-
                    hydroxyvitamin D3 are the central storage forms of vitamin-D in the human
           25       organism with regard to their amounts. When needed these precursors can he
                    converted in the kidneys to form the biologically active 1u,25-dihydroxyvitamin D,
                    the so-called D hormone. The biologkally active vitamin D regulates among others
                    calcium uptake from the intestine, bone mineralization and it influences a large
                    nurnber of other metabolic pathways such as e.g. the insulin system.

           30       Measuring the vitamin D level itself is of little beneHt when determining the
                    vitamin D status of a patient, because concentrations of vitamin D (vitamin D2 and
                    vitamin D3) fluctuate greatly depending on food uptake. In addition vitamin D has
                    a relatively short biological half-life in the circulation (24 hours) and it is therefore
                    also for this reason not a suitable parameter for determining the vitamin D status
           35       of a patit~nt. The same also applies to physiologically active forms of vitamin D




                                                                                                            QUESTMS-00000141
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 143 of 505 PageID #: 296


                 wo 2007/039193                                                       PC'I'/li:l'2006/ll093MI

                                                              2-


                     (1,25-dihydroxyvitamin D). These biologically active forms also occur in relatively
                     small and highly fluctuating concentrations compared to 25-hydroxyvitamin D.
                     For aU these reasons the quantification of 25-hydroxyvitamin D in particular is a
                     suitable means to globally analyse the total vitamin D status of a patient.

            .5       Due to the high clinical importance of 25-hydroxyvitamin D, a large number of
                     methods are known from the literature which allow 25-hydroxyvitamin D to be
                     more or less reliably determined.

                    Haddad, J.G. et uL, J. Clin. Endocrinol. Metab. 33 ( 1971) 992-995 and Eisman, J.A.
                    et al., Anal. Biochem. 80 ( 1977) 298 - 305 for example describe the determination
           10       of 25-hydroxyvitamin D concentrations in blood samples using high performance
                    liquid chromatography (HPLC).

                     Other approaches for the determination of 25-hydroxyvitamin D are based among
                     others on the use of vitamin D binding proteins like those that are present in milk.
                     Thus Holick, M.P. and Ray, R. (US 5,981,779) and DeLuca et al. (EP 0 .583 945)
           15        describe vitamin D assays t(>r hydroxyvitamin D and dihydroxyvitamin D which
                     are based on the binding of these substances to vitamin D-binding protein where
                     the concentrations of these substances are determined by means of a competitive
                     test procedure. However, a prerequisite of this method is that vitamin D
                     metabolites to be determined firstly have to be isolated from the original blood or
           20        serum samples by organic extraction and have to be purified by, for example,
                     chromatography.

                     Armbruster, F.P. et al. (WO 99/67211) teach that a serum or plasma sample should
                     be prepared for vitamin D determination by ethanol precipitation. In this method
                     the protein precipitate is removed by centrifugation and the ethanolic supernatant
           25        contains soluble vitamin D metabolites. These can be measured in a competitive
                     binding assay.

                     Alternatively EP 0 753 743 teaches that the proteins can be separated from blood or
                     serum samples using a periodate salt. In this case vitamin D compounds are
                     determined in the protein-free supernatant from the samples treated with
           30        periodate. In some commercial tests acetonitrile is recommended tor the extraction
                     of serum or plasma samples (e.g. in the radioimmunoassay from DiaSorin or in the
                     vitamin D test from the "lmmundiagnostik" Company).




                                                                                                         QUESTMS-00000142
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 144 of 505 PageID #: 297


                wo 2007/039193                                                      PC'I'/li:l'2006/ll093MI




                    In recent years a number of different release reagents were proposed which should
                    in principle be suitable for releasing vitamin D compounds from binding protein
                    present in the sample, However, this release or detachment should be carried out
                    under relatively mild conditions thus enabling a direct use of the sample treated
            5       with the release reagent in a binding test (see for example WO 02/57797 and US
                    2004/0132104). Despite immense efforts in recent years, all available methods for
                    determining vitamin D have certain disadvantages such as laborious sample
                    preparation, poor standardization, poor agreement between test procedures or bad
                    recovery of spiked vitamin D (see for this in particular Zerwekh, J.E., supra).

           10      In particular no methods are described in the prior art that can be used to reliably
                   produce antibodies for determining 25-hydroxyvitamin D. The object of the
                   present invention was therefme, among others, to find a method which can be used
                   to reliably produce suitable antibodies f()r a 25·hydroxyvitamin D test. Such a
                   method, the antibodies produced by the method, as well as methods and kits for
           15      determining vitamin D using these antibodies are described in the following.




                    The prest~nt invention concerns a process for producing antibodies against 25-
                    hydroxyvitamin D which comprises the following steps:
           20       a)   immunizing an experimental animal with a conjugate which contains 25-
                         hydroxyvitamin D, or 25-hydroxyvitamin Dz as the hapten,
                    b)   isolating serum or plasma from the said expe.rimental animal and
                    c)   purifying the antibodies contained in the serum or plasma by
                         immunosorption to a complementary matrix, comprising 25-hydroxyvitamin
           25            Dz or 25-hydroxyvitamin D 3, respectively,

                    Furthermore the invention concerns antibodies against 25-hydroxyvitamin D,
                    which have a cross-reaction with 25-hydroxyvitamin Dz of the order of magnitude
                    of 10 o/o to 1000 o/o.

           30       The present application also describes how the antibodies according to the present
                    invention cun be used for an automated test to detect 25-hydroxyvitamin D.

                    In addition a test kit for detecting 25-hydroxyvitamin Dis disclosed which contains
                    the reagent compositions required for the test procedure and among others the
                    antibodies against 25-hydroxyvitamin D according to the invention,




                                                                                                       QUESTMS-00000143
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 145 of 505 PageID #: 297


                wo 2007/039193                                                           l'CT/El'200(>/009360

                                                           . 4.


                    Detailed description

                    The present invention concerns a process for producing antibodies against 25·
                    hydroxyvitamin 0 which comprises the following steps;
            5       a)   immunizing an experimental animal with a conjugate which contains 25·
                         hydroxyvitamin 03 or 25-hydroxyvitamin 02 as the hapten,
                    b)   isolating serum or plasma from the said experimental animal and
                    c)   purifying the antibodies contained in the serum or plasma by
                         immunosorption to a complementary matrix, comprising 25-hydroxyvit.amin
           10            02 or 25-hydroxyvitamin D3, respectively.

                    If not stated otherwise the term "vitamin D" is understood to include the forms of
                    vitamin D2 and vitamin D3 according to the following structural t(>rmulae I and II.

                    Formula I

                                                             2a   CH
                                                             -         3
                                                      22~ 24 :             2e   CH
                                                                                     3
                                                           23      25

                                                                  27CH
                                                                                3




           15
                    Ho'''




                                                                                                          QUESTMS-00000144
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 146 of 505 PageID #: 297


                wo 2007/039193                                                           PC'I'/li:l'2006/ll093MI

                                                             5-

                    Formula II


                                                                  24        2eCH
                                                                        2~           3
                                                                       27   CH
                                                                                 3




                           ,•'
                    HO'

                    In the structural formulae I and II the positions of vitamin D are stated according
                    to the steroid nomenclature. The 25-hydroxyvitamin 0 denotes vitamin D
            5       metabolites that are hydroxylated at position 25 of the structural formulae I and II
                    i.e. 25-hydroxyvitamin 02 as well as 25-hydroxyvitamin o,. As already elucidated
                    above, 25-hydroxyvitamin 0 2 and 25-hydroxyvitamin 0 3 are particularly relevant
                    forms of vitamin D for diagnostics.

                    1,25-Dihydroxyvitamin D refers to the active forms of vitamin 0 (the so-called D
           10       hormones) that have a hydroxylation at position 1 as well as at position 25 of the
                    structural formulae land IL

                    Other known vitamin D metabolites are 24-dihydroxyvitamin D2 and 25-di-
                    hydroxyvitamin 02 as well as 24-dihydroxyvitamin D3 and 25-dihydroxyvitamin
                    D.l·

           15       All known vitamin D metabolites arc as such not immunogenic. The chemical
                    activation of components from vitamin D metabolism as well as their coupling to
                    carrier molecules or reporter groups is not triviaL Thus for a successful
                    immtmization it is essential to prepare a conjugate which for example contains a
                    25-hydroxyvitamin D as a hapten. The term hapten is understood by a person
           20       skilled in the art as a substance which per se is not immunogenic hut, by coupling




                                                                                                            QUESTMS-00000145
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 147 of 505 PageID #: 297


                wo 2007/039193                                                      PC'I'/li:l'2006/ll093MI

                                                           - 6-

                    to a larg€:r carrier molecule, is present in a form against which antibodies can be
                    generated. Suitable carrier materials for the production of hapten conjugates are
                    known to a person skilled in the art. Bovine serum albumin, P-galactosidase or the
                    so-called keyhole limpet hemocyanine (KLH) are usually used as carrier materials.

            5       KLH has proven to be a particularly suitabl<~ carrier for the method according to
                    the invention. Hence a conjugate of 25-hydroxyvitamin D and KLH is preferably
                    used for the immunization.

                    Various positions of the structures as they are shown in formula I and [[ are in
                    principle suitable for activation and coupling to a carrier material. Coupling via
           10       position :~ of 25-hydroxyvitamin D2 or 25-hydroxyvitamin D3 has for example
                    pwven to be favourable for the generation of antibodies which bind a 25-hydroxy-
                    vitamin D in a suitable manner. Hence in a preferred embodiment a conjugate is
                    used in an immunization method according to the invention which contains 25-
                    hydroxyvitarnin DJ or 25-hydroxyvitamin D2 that has been coupled via position 3
           15       of the backbone (cf. formulae I and II).

                    In a series of experiments that were part of the work tor the present invention,
                    attempts were made to purify antibodies that had been produced using a 25-
                    hydroxyvitamin D3 immunogen by immunosorption to a 25-hydroxyvitamin D3
                    matrix and to use them in a corresponding test. However, these experiments were
           20       unsuccessf11l. However, it was surprisingly tound that suitable antibodies can be
                    obtained from the same sera by immunosorption to a 25-hydroxyvitamin D2
                    matrix. This method has proven to be reliable and reproducible. The method
                    according to the invention therefore comprises a step for purifying antibodies
                    against 25-hydroxyvitamin D, (where x         2 or 3) from serum or plasma by
           25       immunosorption to a matrix which contains a conjugate of the respective
                    complementary form of the 25-hydroxyvitamin D. In this sense 25-hydroxyvitamin
                    D3 is complementary to 25-hydroxyvitamin D, and conversely 25-hydroxyvitamin
                    Dz is complementary to 25-hydroxyvitamin D3. This means that immunosorption
                    to 25-hydroxyvitamin D2 is carried out when immunizing with 25-hydroxyvitamin
           30       D.1 and immunosorption to 25-hydroxyvitamin D, is carried out when immunizing
                    with 25-hydroxyvitamin D 2•

                    Moreover, it has proven to be advantageous to use the same position of the vitamin
                    D backbone for chemical coupling in the 25-hydroxyvitamin D conjugate used for
                    the immunization and in the matrix used for the immunosorption. The coupling in




                                                                                                       QUESTMS-00000146
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 148 of 505 PageID #: 297


                wo 2007/039193                                                      PC'I'/li:l'2006/ll093MI

                                                           • 7•


                   the 25-hydroxyvitamin D3 conjugate is preferably via position 3 of 25-hydroxy-
                   vitamin D3 for the immunization and 25-hydroxyvitamin D2 is also preferably
                   coupled to the matrix at position 3.

                   The converse procedure is also successful Le. immunization with a 25-hydroxy-
            5      vitamin Dz conjugate and immunosorption with a matrix to which 25-hydroxy-
                   vitamin D0 is coupled. In another preferred element of the invention a 25-
                   hydroxyvitamin D 2 conjugate is used as the immunogen conjugate and the
                   antibodies generated with this immunogen are immuno-adsorbed onto a 25-
                   hydroxyvitamin D3 matrix.

           10       EAH·Sepharose has proven to be particularly suitable as the matrix material for the
                    immunosorption. In a preferred embodiment the antibodies contained in the
                    serum or plasma from an immunization against 25-hydroxyvitamin D3 or 25-
                    hydroxy-vitamin D2 are purified by imrnunosorption using a matrix which
                    contains 25-hydroxyvitamin D 2 or 25-hydroxyvitamin D,. EAH-Sepharose is a
           15       preferred column material.

                   Using the procedure previously described in detail i.e. for example immunization
                   with a 25-hydroxyvitamin Dl conjugate and immunosorption using a 25-hydroxy-
                   vitamin D2 conjugate it is possible to reproducibly pmduce antibodies which react
                   with both forms of 25-hydroxyvitamin D i.e. with 25-hydroxyvitamin D 2 and 25-
           20      hydroxyvitamin D3. The antibodies obtained in this manner have a cross-reaction
                    of the order of magnitude of 10% to 1000 '!'h. Thus in a preferred embodiment the
                    present invention concerns for example antibodies against 25-hydroxyvitamin Dl
                    which have a cross-reaction of 10 % to 1000 'X' with 25-hydroxyvitamin D2 . The
                    cross-reaction with the complementary 25-hydroxyvitamin D t<m11 is also
           25       preferably in a range of 20% to 500 %. The extent of cross-reactions is determined
                    in an immunological test method using the antibodies produced according to the
                    present invention. An antibody produced against 25-hydroxyvitamin D3 as a
                    hapten for example has a cross-reaction of 10% for 25-hydroxyvitamin D 2 it~ when
                    using the same analyte concentration of 25-hydroxyvitamin D 2 or 2.5-
           30       hydroxyvitamin D3, only a tenth of 25-hydroxyvitamin D3 is read-off on a
                    calibration curve generated with 25-hydroxyvitamin DJ.

                    The antibodies against 25-hydroxyvitamin D produced by a process according to
                    the invention have proven to be suitable for use in an automated test for 25·
                    hydroxyvitarnin D. Hence the present invention preferably concerns the use of an




                                                                                                       QUESTMS-00000147
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 149 of 505 PageID #: 297


                wo 2007/039193                                                       PC'I'/li:l'2006/ll093MI

                                                           - 8-

                   antibody against 25-hydroxyvitamin D in an immunological test for the detection
                   of 25-hydroxyvitamin D. The test for 25-hydroxyvitamin D is preferably
                   completely automated. The antibodies according to the invention are particularly
                   preferably used in a test that can be carried out on automated Elecsys® analyzers
            5      from Roche Diagnostics.

                   The teaching according to the present invention enables a person skilled in the art
                   to put together a test kit which contains all components required f()r the detection
                   of 25-hydroxyvitamin D. A preferred test kit for detecting 25-hydroxyvitamin Dis
                   in particular characterized in that such a kit contains an antibody against 25-
           10      hydroxy-vitamin D which recognizes both forms of 25-hydroxyvitamin D Le. has a
                   cross-reaction of 10 o/o to 1000 o/o to the complementary form of 25-
                   hydroxyvitamin Din each case.

                   The test is preferably carried out as a competitive immunoassay in which the
                   antibodies against 25-hydroxyvitamin D according to the invention are preferably
           15      used as a detection reagent. In such a competitive test a 25-hydroxyvitamin D "wall
                   antigen" added in a defined amount to the test competes with the 25-hydroxy-
                   vitamin D from the sample for the binding sites of the detection antibody. The
                   more 25-hydroxyvitamin D is present in the sample the smaller is the detection
                   signaL

           20      In addition it has proven to be advantageous that the form of25-hydroxyvitamin D
                   present as the wall antigen in the competitive test corresponds to the form that is
                   used in the immunosorption. If one for example immunizes with an immunogen
                   containing 25 .. hydroxyvitamin D,, immunosorption is carried out on a 25-
                   hydroxy-vitamin Dz matrix and a 25-hydroxyvitamin D2 derivative is preferably
           25      used in the test as the wall antigen, The wall antigen is preferably also modified at
                   the same ring position as the immunogen and as the 25-hydroxyvitamin D used on
                   the matrix for immunosorption.

                   In a further preferred embodiment the present invention concerns an
                   irnmunological detection method for 25-hydroxyvitamin D in which a polyclonal
           30      antibody is used which was obtained by immunization with a 25-hydroxyvitamin D
                   conjugate and immunosorption to the complementary 25-hydroxyvitamin D
                   conjugate and wherein in a competitive test a derivative of the 25-hydroxyvitamin
                   D complementary to the immunogen is used as the wall antigen,




                                                                                                        QUESTMS-00000148
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 150 of 505 PageID #: 297


                wo 2007/039193                                                      PC'I'/1':1'2006/0093<>0

                                                          • 9.


                    The invention is further elucidated by the following examples and figures. The
                    actual protective scope results from the daims attacht'd to this invention.

                    Description of the figures:


            5       Figure 1:    Schematic representation of the synthesis of a 25-hydroxyvitamin D3
                                 immunogen
                                 Vitamin D:J was activated via position 3 of the backbone from formula
                                 II and coupled to keyhole limpet hemocyanim' (KLH) as the carrier.
                    Figure 2:    Schematic representation of the synthesis of a 25-hydroxyvitamin D2
           10                    immunoadsorber
                                 Vitamin D2 was activated via position 3 of the backbone from formula
                                 I and coupled to the matrix material EAH-Sepharose.
                    Figure3:     Schematic representation of the synthesis ofbiotinylated vitamin D2
                                 The steps for synthesizing 25-hydroxyvitamin D2 used as a wall
           15                    antigen are shown diagrammatically.
                    Figure4:     Immunoassay using antibodies of the prior art
                                 The content of 25-hydroxyvitamin D was determined in a total of 32
                                 samples by means of an immunoassay as well as by means of HPLC.
                                 The values determined in the immunoassay are plotted on the Y axis
           20                    and the HPLC values on the X axis.
                    Figure 5:    Comparison ofHPLC and LC-MS-MS
                                 The content of 25-hydwxyvitamin D was determined in a total of 66
                                 samples by means of LC-MS·MS as well as by means of HPLC. The
                                 values determined in the LC-MS-MS are plotted on theY axis and the
           25                    HPLC values on the X axis.
                    Figure 6:    Comparison of an immunoassay using antibodies according to the
                                 invention and LC-MS-MS
                                 The content of 25-hydroxyvitamin D was determined in a total of 66
                                 samples by means of an immunoassay based on antibodies according
           30                    to the present invention as well as by means of HPLC. The values
                                 determined in the immunoassay are plotted on the Y axis and the
                                 HPLC values on the X axis.




                                                                                                       QUESTMS-00000149
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 151 of 505 PageID #: 297


                wo 2007/039193                                                     PC'I'/li:l'2006/ll093MI

                                                         - 10-

                   Example,l
                   Synthesis of 25-hydroxyvitamin D3-3-hemisuccinate-KLH

                   For this synthesis 25-hydroxyvitamin D.1 was chemically activated at position 3 (cf
                   formula II) and coupled to KLH as an immunogen support. This synthesis via the
            5      intermediate steps 25-hydroxyvitamin D3-3-hemisucdnate and 25-hydroxyvitamin
                   D3 -3-hemisuccinate-N-hydroxysuccinimide ester is shown schematically in figure
                    [.


                    1.1   Preparation of 25-hydroxyvitamin 0 3-3-hemisuccinate
                    LO mg (25 !Jmol) 25-hydroxyvitamin D3 (Sigma-Aldrich, No. H-4014) is dissolved
           10      in 1 ml absolute pyridine and stirred for 4 days at room temperature in the dark
                   with 125 mg ( 1.25 mmol) su~~dnic anhydride. The reaction mixture is taken up in
                   10 ml ethyl acetate and in each case washed with 2 x 10 ml water, 0.1 M
                   hydrochloric add and subsequently again with water. The organic phase is dried
                   using about 1 g anhydrous sodium sulfate, filtered and the solvent is removed in a
           15      vacuum. The residual solid is dried in a high vacuum. 10.5 mg (yield: 84 o/o) of a
                   colourless solid is obtained.

                   1.2      Preparation of 25-hydroxyvitamin D3·3-hemisuccinate-N-hydroxy-
                   succinimide ester
                   10.0 mg (20 fJmol) 25-hydroxyvitamin D.,-3-hemisuccinate is dissolved in 7 ml
           20      anhydrous dichloromethane and admixed with 2.76 mg (24 !Jmol) N-hydroxy-
                   succinimide and 3.72 mg (24 f.1mol) N(3-dimethylaminopropyi)-N'-ethyl-
                   carbodiimide (EDC). It is stirred overnight under argon, the organic phase is then
                   washed twice with 10 ml water, dried over about 1 g anhydrous sodium sulfate and
                   filtered. The solvent is removed in a vacuum and the residual reaction product is
           25      dried for 3 h in a high vacuum. 11.3 mg (yield: 94 %) N··hydroxysucdnimide ester
                   is obtained which is used tor the conjugation without further purification.

                   1.3    Synthesis of 25-hydroxyvitamin D,-3-hemisucdnate·KLH
                   150 mg keyhole limpet hemocyanin (KLH; Sigma-Aldrich No. H 8283) is dissolved
                   in 25 ml 0.1 M potassium phosphate buffer, pH 8.0 and 11.3 mg of theN-hydroxy-
           30      sucdnimide ester in 2 ml DMSO is added. It is stirred overnight at room
                   temperature, the product is subsequently purified by means of a gel column (AcA
                   202, column volume 0.5!; 0.1 M potassium phosphate buffer pH 7.0). The fractions
                   containing the conjugated protein are detected by means of UV absorption (A. =




                                                                                                      QUESTMS-00000150
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 152 of 505 PageID #: 297


                wo 2007/039193                                                          l'CT/El'200(>/009360

                                                            • 11


                   256 nm) and pooled. 10 % Glycerol is added and the gr''Y opalescent solution is
                   used for the immunization.

                    Example 2
                   Production and isolation of antibodies against 25-hydroxyvitamin 0 3

            5      2.1    Immunization
                   The antibodies are produced in sheep. The 25-hydroxyvitamin D 3 -3-hemisuccinate
                   KLH conjugate from example I is used for the immunization. The immunization
                   dosage is 0.1 mg per animal. The first immunization is carried out in complete
                   Freud's adjuvant. Further immunizations take place at 4 week intervals in
           10      incomplete Freud's adjuvant over a period of 10 months. Serum is collected in the
                   middle of each immunization interval.

                   2.2     Purification of the polydonal sheep antibodies
                   Tht: lipid-containing compont:nts are removed from the serum of the sheep
                   immunized with 25-hydroxyvitamin 0 3-3-hemisucdnate-KLH conjugate with the
           15      aid of Aerosil® ( 1.5 !)'h). Subsequently the immunoglobulins are precipitated with
                   ammonium sulfate (1.7 M). The precipitate is dialysed against 15 mM potassium
                   phosphate buffer containing 50 mM NaCl, pH 7.0 and subsequently purified
                   chromatographically by DEAE sepharose. The IgG fraction ("" PAB <25-hydroxy·
                   vitamin D3> S-IgG (DR)) is obtained from the tlow-through of this
           20      chromatography column.

                   2.3    Affinity chromatography to purify 25-hydroxyvitarnin D-specific
                   antibodies
                   An immunadsorber which contains conjugated 25-hydroxyvitamin D2 as the
                   specificity determinant is prepared for the immunochrornatographic purification
           25      of the polydonal antibodies. The irnmunadsorber is obtained by the following
                   steps:

                   a)     Synthesis of hydroxyvitamin 0 2-3-2'-cyanoethyl ether
                   20.6 mg (50 Jlmol) 25-hydroxyvitamin 0 2 (Fluka No. 17937) is dissolved in a 25 ml
                   three necked round bottom flask with an internal thermometer in 10 ml dry
           30      acetonitrile under an argon atmosphere. 1.5 ml tert.-butanol/acetonitrile (9:1) is
                   added to the solution and cooled to 6°C in an ice bath. Subsequently 820 f.!l of an
                   acrylonitrile solution (86 fJI acrylonitrile in 1.0 ml acetonitrile) is added and stirred
                   for 15 minutes at 6°C. Then 205 f.ll of a potassium hydride solution (25 mg KH in
                   0.5 ml tert.-butanol/acetonitrilc 9: 1) is added. A brief flocculation occurs after




                                                                                                         QUESTMS-00000151
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 153 of 505 PageID #: 297


                wo 2007/039193                                                       PC'I'/li:l'2006/ll093MI

                                                          - 12-

                   which a clear solution is obtained. The reaction solution is stirred for a further 45
                   minutes at 6°C and subsequently for 60 minutes at 4°C.

                   Subsequently the reaction solution is diluted with lO ml methyl-tert.-butyl ether
                   and washed twice with l 0 ml H20 each time. The organic phase is dried with about
            5      1 g anhydrous sodium sulfate, filtered over a G3 glass frit and evaporated on a
                   rotary evaporator. [t is dried in a high vacuum to a viscous clear residue with a
                   mass of about 55 mg.

                   b)      Synthesis of hydroxyvitamin D 2-3-3'-aminopropyl ether
                   The entirt~ nitrile obtained above is dissolved in 15 ml diethyl ether and admixed
           10      with a suspension of 7.5 mg lithium hydride in 7.5 ml diethyl ether while stirring.
                   The reaction mixture is stirred for 1 hour at room temperature. Afterwards a
                   suspension of 38.4lithium aluminium hydride in 6.6 ml dicthyl ether is added. This
                   results in a strong turbidity of the mixture. The reaction mixture is stirred for a
                   further hour at room temperature, then the reaction mixture is cooled to 0-S"C in
           15      an ice hath and 35 ml water is carefuliy added. The pH is made strongly basic by
                   addition of6.6 milO M potassium hydroxide solution.

                   lt is extracted three times with 65 ml methyl-tert.-butyl ether each time. The
                   combined organic phases are dried using about 5 g anhydwus sodium sulfate,
                   filtered and evaporated at room temperature on a rotary evaporator. The residue is
           20      dried to mass constancy using an oil pump. The crude product is dissolved in 5 ml
                   DMSO and 3.0 ml acetonitrile and purified by means of preparative HPLC.

                   eluant A= Millipore H20 + 0.1 % trifluoroacetic add;
                   eluant B "'95% acetonitrile+ 5% Millipore H20 + 0.1% TFA;
                   gradient: from 50% B to 100% Bin 100 min
           25
                   flow rate:              30 ml/min
                   temperature:            room temperature
                   column dimension:       0 :::: 5.0 em; L = 25 em;
                   column material:        Vydac C18/300Ail5-20 pm
           30      dct. wavelength:        226 nm

                   Fractions whose product content is higher than 85% according to analytical HPLC
                   (Vydac Cl8/300A/5 pm; 4.6 x 250 mm) are pooled in a round bottom flask and
                   lyophilized. 13.7 mg (yield: 58%) of a colourless lyophilisate is obtained.




                                                                                                        QUESTMS-00000152
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 154 of 505 PageID #: 298


                wo 2007/039193                                                        l'CT/El'200(>/009360




                   c) Synthesis of hydroxyvitamin D 2• 3·3 '· N ·(hemisuberyl )amino propyl-ether· N-
                   hydroxysuccinimide ester
                   11.7 mg (25 !Jmol) of the amino derivative is dissolved in 5 ml freshly distilled
                   DMF and 92 mg (250 fli110l) suberic add-N-hydroxysuccinimide ester is added. 3.5
            5      fll triethylamine is added and the solution is stirred overnight under argon. The
                   crude product is purified by preparative HPLC (conditions as above). 10.1 mg
                   (yield: 56 o/o) N-hydroxysuccinimide ester is obtained after lyophilization.

                   d) Synthesis ofthe hydroxyvitamin Dz immunoadsorber
                   20 ml EAH Scpharose (Amersham Biosdences, No. 17-0569-03) is washed with 200
           10      ml 0.5 M sodium chloride solution on a G3 glass frit and equilibrated with 200 ml
                   0.03 M potassium phosphate buffer pH 7.1. After excess liquid has drained off
                   through the frit, the suspension is taken up in 200 ml of the same buffer and 1.7 mg
                    (2.3 !Jmol) of the N-hydroxysuccinimide ester in 10 ml DMSO is added. The
                   reaction mixture is agitated overnight at room temperature on a shaker. It is again
           15      transferred to a G3 glass frit, allowed to drain and washed with 500 ml 0.05 M
                   potassium phosphate buffer/0.15 M sodium chloride, pH 7.0. After complete
                   drainage, it is resuspended in 25 ml of the same buffer and 0.15 ml of a 25 %
                   sodium azide solution is added for preservation.

                   e) Purification of the antibodies
           20       10 ml of the affinity matrix from d) is packed into a column and equilibrated with a
                   buffer consisting of 50 mM potassium phosphate, 150 mM NaCl at a pH of 7.5
                   (PBS). 3.6 g of PAB <25-hydroxyvitamin D,> S-IgG (DE) is loaded onto the
                    column. The column is washed stepwise with PBS, 0.5 M NaCI solution containing
                    0.05 o/o Tween® 20 and 30 mM sodium chloride. The specifically bound
           25       immunoglobulin is detached from the affinity matrix with 3 mM HCI solution. The
                    HCI eluate is dialysed against 1 mM ethyl acetate and subsequently lyophilized. The
                    lyophilisate is dissolved in PBS, aggregates are removed by chromatography on
                   Supcrdcx 200Q0 and the immunoadsorbed polydonal antibodies obtained in this
                    manner are used in a further step. The imrnunoaffinity matrix is regenerated with I
           30       M propionic acid and preserved in a solution of PBS containing 0.9 % sodium
                    azide.




                                                                                                        QUESTMS-00000153
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 155 of 505 PageID #: 298


                wo 2007/039193                                                        PC'I'/li:l'2006/ll093MI

                                                           - 14-

                   Examplo;;.2.
                   Assays for the detection of25-hydroxyvitamin D

                   Commercial assays are used according to the manufacturer's instructions. The 25-
                   hydroxyvitamin D determinations are carried out by means of HPLC (test for
            5      25(0H)vitamin D,, from the "Immundiagnostik" Company, Bensheim, order No.
                   KC 3400) or by means of LC-MS-MS (Vogeser, M. et al., Clin. Chern. 50 (2004)
                   1415-1417) as described in the literature.

                   The preparation of the ingredients and the general test procedure for a new
                   immunological test is described in the following on the basis of antibodies
           I0      produced according to the invention:

                   3.1       Synthesis ofhydroxyvitamin D2-:3-3'-N-(hemisuberyl)aminopropyl-ether-
                   biotin··(beta .. Ala)-Glu-Glu-Lys(epsilon) conjugate(= Ag-Bi)
                   13.7 mg (25 }lmol) hydroxyvitamin D2-3-3'-aminopropyl ether is dissolved in
                   3.5 ml DMSO, 2R.7 mg (30 }lmol) biotin-(beta-Ala)-Glu-Giu-Lys(epsilon)-hemi-
           15      suberate-N-hydroxysuccinimide ester (Roche Applied Science, No. 11866656) and
                   12.5 f!l triethylamine are added and it is stirred overnight at room temperature. The
                   reaction solution is diluted with 4.5 ml DMSO, filtered through a 0.45 1Jll1
                   microfilter and subsequently purified by means of preparative HPLC (conditions
                   sec example 2.3 b)). Fractions that contain more than 85% product according to
           20      analytical HPLC arc pooled and lyophilir.ed. 9.R mg (yield: 30 ')1>) puriflcd biotin
                   conjugate is obtaint~d.

                   3.2     Ruthenylation of polydonal antibodies against 25-hydroxyvitamin D
                    ( = PAB-Ru) purified by affinity chromatography
                   The affinity-purifled antibodies according to example 2.3 e) are transferred to
           25      100 mM potassium phosphate buffer, pH 8.5 and the protein concentration is
                   adjusted to 1 mg/ml. The ruthenylation reagent (ruthenium (I!) tris (bipyridyl)-N-
                   hydroxysucdnimide ester) is dissolved in DMSO and added to tht~ antibody
                   solution at a molar ratio of 7.5 to 1. After a reaction time of 60 min the reaction is
                   stopped by addition of !"lysine and the excess labelling .reagent is separated by gel
           30      permeation chromatograph.y on Sephadex G25.

                   3.3    Test procedure in the immunoassay
                   The sample is measured using an Elecsys® system from the Roche Diagnostics
                   company. 25 !Jl sample is mixed with 30 }ll release reagent and simultaneously or
                   sequentially with 15 }ll ruthenylated detection antibody and incubated for




                                                                                                         QUESTMS-00000154
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 156 of 505 PageID #: 298


                wo 2007/039193                                                          PC'I'/li:l'2006/ll093MI

                                                                15

                   9 minutes. In the next step the biotinylated wall antigen (50 f.tl) is added and the pH
                   value is kept in the desired range by further addition of rei east~ reagent (50 f.tl).
                   After a further 9 minutes incubation magnetizable polystyrene particles coated with
                   streptavidin (SA) (30 f.tl) are added and after a further incubation t1.Jr 9 minutes, the
            5      amount of bound ruthcnylated antibody is determined as usual.

                   The solution containing the ruthenylated <25-0H-vitamin D> antibody conjugate
                   contains:
                                 20·rnM           phosphate buffer, pH 6.5
                                 0.1 'Vo          oxypyrion
           10                    0.1%             MIT (N-methylisothiazolonc-HCI)
                                 10 °Al           DMSO (dimethyl sulfoxide)
                                 1%               EtOH (ethanol)
                                 0.1%             polydocanol
                                 l%               rabbit IgG (DET)
           15                    2.0 J.lg/ml      PAB-Ru (from example 3.2)


                   The release reagent contains:
                               220 mM         acetate buffer, pH 4.0
                               0.1 %          oxypyrion
           20                  0.1 <)16       MIT
                                 10 o/o           DMSO
                                 l%               EtOH
                                 0.1%             polydocanol
                                 0.2 o/o          rabbit lgG
           25
                   The solution with the biotinylated wall antigen contains:
                              20 mM           phosphate buffer, pH 6.5
                              0.1%            oxypyrion
                              10%             DMSO
           30                  1%             EtOH
                                 0.1%             polydocanol
                                 0.2%             rabbit IgG
                                 0.18 J.lg/1111   Ag-Bi (from example 3.1)




                                                                                                           QUESTMS-00000155
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 157 of 505 PageID #: 298


                wo 2007/039193                                                       l'CT/El'200(>/009360

                                                          . 16.

                   The suspension with SA-coated latex particles contains;
                             0.72 mg/ml SA-coated magnetizable polystyrene          partidt~s   having a
                                           binding capacity of 470 ng/ml.

            5      Rxample4
                   Results and discussion

                   4.1    Antibodies which are obtained using 25-hydroxyvitamin D:- as an
                   immunogen as well as an immunoadsorber
                   In many (unsuccessful) experiments antibodies were used which had been
           10      produced according to methods of the prior art i.e. immuniz.ation with and
                   immunosorption to 25-hydroxyvitamin D 3 • Figure 4 shows as an example that
                   these antibodies arc not suitable for reliably determining 25-hydroxyvitamin D.
                   Figure 4 dearly shows that 25-hydroxyvitamin D values determined in an
                   immunoassay using these antibodies do not correlate with the reference method
           15      (HPLC).

                   4.2     Comparison of HPI.C with LC-MS-MS
                   The detection of vitamin]) metabolites by LC-MS .. MS as dt~scribed in Vogcscr, M.,
                   et a!., Clin. Cbem. 50 (2004) 1415-1417 is increasingly bt~coming the reference
                   method for vitamin ]) metabolite determinations. It was therefore investigated
           20      whether the previous HPLC reference method results in comparable values to the
                   newer LC-MS-MS retermce method. As can be seen from figure 5, both reference
                   methods compare welL A correlation coefficient of 0.94. was determined by linear
                   regression.

                   4.3     Immunoassay using the antibodies against 25-hydroxyvitamin D according
           25      to the invention
                   A total of 66 samples are compared in the new immunological test as well as by
                   means of LC-MS-MS with regard to their content of 25-hydroxyvitamin D. As can
                   be seen from figure 6 the values determined with both methods correlate very well.
                   Linear regression yields a correlation coefficient of 0.85. This is surprisingly high
           30      considering that both analytical methods are based on completely different
                   principles.

                    Thus a test for the detection of 25··hydroxyvitamin D can be established using the
                    antibodies according to the present invention, which enables a reliable
                    determination of 25-hydroxyvitamin D.




                                                                                                      QUESTMS-00000156
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 158 of 505 PageID #: 298


                wo 2007/039193                                                           PC'I'/li:l'2006/ll093MI

                                                             - 17-


                                                         Patent Claims

                    I.   Process for the production of antibodies against 25-·hydroxyvitamin D
                         comprising the steps
                         a)      immunizing an experimental animal with a conjugate which contains
            5                    25-hydroxyvitamin 0 3 or 25-hydroxyvitamin D 2 as the hapten,
                         b)      isolating serum or plasma from the said experimental animal and
                         c)      purifying the antibodies contained in the serum or plasma by
                                 immunosorption     to   a   complementary     matrix,    comprising       25-
                                 hydroxyvitamin D 2 or 25-hydroxyvitamin D 3, respectively.
           10
                   2.    Process according to claim 1, characterized in that the linkage in the 25-
                         hydroxyvitamin D, conjugate is via position 3 of25-hydroxyvitamin fh

                   3.    Process according to daim 1, characterized in that the linkage in the 25-
                         hydroxyvitamin D, conjugate is via position 3 of25-hydroxyvitamin D 2•

           15      4.    Process according to claim 2, characterized in that 25-hydroxyvitamin Dz is
                         linked to the matrix used for immunosorption via position 3 of 25-
                         hydroxyvitamin D2.

                   5.    Process according to claim 3, characterized in that 25-hydroxyvitamin D3 is
                         linked to the matrix used for immunosorption via position 3 of 25·
           20            hydroxyvitamin D 3 •

                   6.    Antibody against 25-hydroxyvitamin D 3 which has a cross-reaction of 10 o/o
                         to 1000 o/o with 25-hydroxyvitamin Dz.

                   7.    Antibody against 25-hydroxyvitamin D 3 which has a cross-reaction of 20 o/o
                         to 500 o/o with 25-hydroxyvitamin Dz.

           25      8.    Use of an antibody according to claim 6 or 7 in a test for the detection of25-
                         hydroxyvitamin 0 3 •

                   9.    Test kit for the detection of 25-hydroxyvitamin D 3, characterized in that this
                         kit contains an antibody according to claim 6 or 7.




                                                                                                            QUESTMS-00000157
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 159 of 505 PageID #: 298


              wo 2007/039193                                                      l'CT/El'200(>/009360

                                                         1/6
                                                                                                 Fig.l
                          Svnthesls of 25-hvdroxvvltamln D.·3·hemlsucp1nate·KbH

              25-hydroxyvitamln D3·3·hemisucclnate

                                                        ~o     IPyridin
                                                          0




                     HO




              25-hydroxyvitamin D3·3·hemisuccinate-N-hydroxysucclnlmlde ester

                                               ~N-OH/   EDC

                                                 0




              25-hydroxyvitamln D3·3·hemisuccinate·KLH




                                                                                                  QUESTMS-00000158
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 160 of 505 PageID #: 298


              wo 2007/039193                                                     PC'I'/li:l'2006/ll093MI

                                                              2/6
                                                                                                    Fig. 2
                                     Synthesis of hydroxvvitamin 0 1-immynoadsorber

               hydroxyvitamln 0 2·3-2'-cyanoethyl ether
                                       H,
                                            OH
                                                  N""   -
                                                   "l~"'>cH,        /KH




                                                                                              H,
                hydroxyvitamln 0 2-3-3'-amlnopropyl ether                                "-        OH



                                                       LiHIUAIH4




                hydroxyvitamin 0 2-3·3'-N·(hemisuberyl)aminopropyl ether· N·hydroxysucclnlmide ester
                                                                                              H,
                                                                                        "-         OH




                                                 ~N-O~N~O
                                                 ~~       0               H
                                                   a

                hydroxyvitamin 0 2-lmmunoadsorber

                                EAH-Sepharose




                                                       ~~N~O
                                                       0  H




                                                                                                        QUESTMS-00000159
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 161 of 505 PageID #: 298


              wo 2007/039193                                                    l'CT/l<:l'20!1MO!I936!1


                                                        3/6
                                                                                                  Fig. 3

               Synthesis of hydrgxvvitamin h!a·3·3'·N·Chemjtuberyllamingprgpy! ether·
               bigtln·(bete-Aial-Giu-Giu-byslepsllonl - coniugete




                                                                 +




                                                                                                          CH,
                                                                                                 :::,..         OH




                                                                                                      QUESTMS-00000160
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 162 of 505 PageID #: 298


                wo 2007/039193                         PC'I'/1':1'2006/00.9360


                                        - 4/fi-


                                                                     Fig. 4

                       40




                       30




                ""'E        "
                0,
                .s
                 U)
                       20
                 §'
                w




                                                                                 40
                                        HPLC [ng/ml]




                                                                        QUESTMS-00000161
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 163 of 505 PageID #: 298


                wo 2007/039193                                             l'CT/El'2006/009360


                                                    5/6

                                                                                      Fig. 5

                    60~------------




                                                                  X

                    50




                    40
                                               X




                    20
                                 X




                    10




                                     10   20              30          40         50              60
                                                   HPLC [ng/ml]




                                                                                         QUESTMS-00000162
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 164 of 505 PageID #: 299


              wo 2007/039193                                                                                               PC'I'/li:l'2006/ll093MI


                                                                                                   • 616.


                                                                                                                                         Fig. 6

                     90
                                                                                                            X


                     80


                     70


                     60


               ~· 50
                Ol
               £                                                          X

               ,.,
               "'                                                                     X
                                                                                          X

               l3dl 40                                                            X
               jjj
                                                                              X
                                                                                               X

                     30
                                                   X
                                                                   ~l
                                                           X   .,;;,if;
                     20
                                                               ~
                                                           /
                                                       /
                                                   l'x
                                               /
                     10                  ,/'
                                  ~,/'
                              i
                          /




                                                                                              LC-MS-MS          (ng/rnl]




                                                                                                                                              QUESTMS-00000163
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 165 of 505 PageID #: 299


                                                            INTERNATIONAL SeARCH RePORT
                                                                                                                                              I'"'"'""""""'     oppllooUon No
                                                                                                                                                 PCT/EP2006/009360
             A. C~ASSIFICATION !'<SUBJECT MATTER
              !NV.            C07K16 26

             According to lntorna.1lonal Patent <ilasaltlcatton (IPC) or to both national classlllcfll:lon and IPC
              s.     FIELDS SEARCHED
              Minimum doetlll'lClnlaUon so3rchod (cla...<.;slflcetion syst~lm followed by crassiftcatk:lr'1 eyrnbols)
              C07K

             Dof:umentr~tton        searched ottror tha.rl minimum aocumMtatlon to tlltl extent that s!lt::h dtJOU111AI'lti!> ara lnch.ded rn the fields ...-earch«t



             E!ectronlc data I:Jaso consulted during thr~ lntornat:ona.J search (name of dl!l.la baRe and, whom pr$.Ctll.l'al, soorch terrr1s used)

              EPO-Internal, BIOS IS, EMBASE,                                               CHE~1         ABS Data


             C. DOCUMENTS CONSIDERED TO BE                               R~EVANT

             Category•           Citation of docum«+nl, with Indication, w'lera approprlata. of th(i rGri~.M::Int p;:,:J.Sr.;:.:t,')<ls                                     flolevant lo claim No.


              y                       EP 0 312 360 A2 (TOYO JOZO KK [JP])                                                                                                    1-9
                                      19 April 1989 (1989-04-19)
                                      page 5, line 52 - page 6, line 14; example
                                      3
              y                       MCVICAR J p ET AL: "CHARACTERISTICS OF
                                                                                         -----                                                                               1-9
                                      HUMAN LIPO PROTEINS ISOLATED BY SELECTED
                                      AFFINITY IMMUNO SORPTION OF APO LIPO
                                      PROTEIN A-I/"
                                      PROCEEDINGS OF THE NATIONAL ACADEMY OF
                                      SCIENCES OF THE UNITED STATES OF AMERICA,
                                      VOl. 81, no. 5, 1984, pages 1356-1360,
                                      XP002415292
                                      ISSN: 0027-8424
                                      page 1356, right-hand column
                                                                                         -----                   -/--



             [}]        Fllrther documant!;l am Jletl'!ld in the continuation of Sox                e.               1[1       Soo patent ramily annex,

             "' S!)eoral     c~·deJJOtl$.\i! of   chtd docun)llrtts :
                                                                                                                   •r- Jatar document published af1ar1hlil lntorn:atloooi11Ung date
                                                                                                                        or prtorl~V date and not In oonfUot with 1ho appllca~lon but
             wA" dOtllJmenl        detln~1gthE'      gene "ttl   ~tale   of the M whlc.h Is n\11.                       olted to t.~mleralnnd the principia or thaory undarlyi11g tho
                      CQnslrlered to be of particular relevance                                                         lnvantlon
             ~F.:~   earllOr dooumet1t bUt piii)Hsl1ed on or 1-tflcr the Jnternatlonal                             •x• dOOt1mont of partioolat' rl!)levanco; lh(;) clr;~lmod hwantl!m
                      1111no date                                                                                       r-..annot be "onsldor()d novel or G!ll'lnot bo Mnsldared to
                                                                                                                        Involve an lnvontlvo staP Wh(1n tha document Is tl'l.~~~~ ~':tiona
             •L• d~~jg~el~ ~~~~om~:ft~~vti~~~J~t,~l?~~ft~ 1~Ktec~i~~~~~r                                           "Y' dOCllt'rlet'll of parti(:UJar releva:we; the claimed ln'IOiltiOn
                      citation or other spedaJ reason (as speclfle(J)                                                   cann\:lt ba oonsidered to tlVOive en lnwmllve eto»D when the
             8
                 0 1 document referring to an or~l dhi'iclo.sure, llS0 1 oxhlbltlon or                                  dm:Moont 18 1Ktmblnnd with orw or morn oth11Jr such doctJ"''
                      otMtmf!ans                                                                                        tnents, such i)omblnatoo being obvkU$ to a pereo!11f<lhlllad
             MpM donlllnonl publlshod prior to t11s lnternallonal flllng date but                                       llllheart,
                  lator !han t11e prlorlly date clalmf.ld                                                          •&M document member of        ttw sama patent family
             Date of the notual coRlPiSt'Orl'""Of'th~> lntermrtlorwtl search                                             Datf;l Of ma1J111" of' the intetnatlonal search report


                            17 January 2007                                                                                     06/02/2007
             Na rna and m.-l.tllng acldress of thQ ISN                                                                   Authorlled office;
                                     EuMp~an        Patent Clfftce, P.B, 6B-H) Patentlaan:?.
                                      Nl.. - "28J HV RljSWllk
                                    Tet (,...a·t~'I'O) 340·w20tW, Tx, :11 651 &po nl,
                                    Fax; (+31-70) 3·10-3016                                                                     Hennard, Christophe
           F<::llr'n PCT!JSA/~1(1 (S~JOO!H.i 0;1heMI) (Aprl 11.!005)




                                                                                                                                                                                          QUESTMS-00000164
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 166 of 505 PageID #: 299


                                                          INTERNATIONAL SEARCH REPORT
                                                                                                                                                lntern$Uooat application No

                                                                                                                                             I PCT/EP2006/009360
           ;:C;:;:(C;::o::;nt;::lnu:::at:::lo::;n)-.-;D;;;O::;CU7.:M;;;:EN:;:TS;;-:C;:;O::;:;N;:;SID;:;E;::;RE;;;:D:-:;T"O;;;BE;-;R;;;E;-;LE;';';\JA;;-::N;:;'T------.....L_;_.:.;__.:._.:.__ _ _ ,...,,~,~......-
           f----,---------------------,..------······-
             Gatfl:gory~
                  dotumenl, wharli'l
                               Cltatron or                   wllh lndf(",atlon 1      appropriate, ofthoratev:M'lt paooages                                             Rdevan1 to clalrn No.


             X                      KOBAYASHI NORIHIRO ET AL: "Production and                                                                                                   6-9
                                    specificity of antisera raised against
                                    25-hyctroxyvitamin D-3-(C-3-)-bovine serum
                                    albumin conjugates"
                                    STEROIDS,
                                    vol. 57, no. 10, 1992, pages 488-493,
                                    XP002415293
                                    ISSN: 0039-128X
                                    page 488, last paragraph; page 489-490;
                                    page 491, table 1
             X                       HUMMER LET AL: "A SELECTIVE AND                                                                                                            6-9
                                     SIMPLIFIED RADIOIMMUNOASSAY OF
                                     25-·liYDROXYVIT AMIN 03"
                                     SCANDINAVIAN JOURNAL OF CLINICAL AND
                                     LABORATORY INVESTIGATION, BLACKWELL
                                     SCIENTIFIC PUBLICATIONS, OXFORD, GB,
                                     vol. 44, no. 2, 1984, pages 163-167,
                                     XP009017542
                                     ISSN: 0085-591X
                                     page 164, "Materia 1s and Methods"; page
                                     166, table I
             y                       KOBAYASHI NORIHIRO ET AL: "PRODUCTION AND                                                                                                  1-9
                                     CHARACTERIZATION Of MONOCLONAL ANTIBODIES
                                     AGAINST TWO HAPTENIC DERIVATIVES OF
                                     1ALPHA,25-DIHYDROXYVITAMIN 03 CONJUGATED
                                     WITH BOVINE SERUM ALBUMIN THROUGH THE C.. ·3
                                     OR C-24 POSITION"
                                     BIOLOGICAL & PHARMACEUTICAL BULLETIN (OF
                                     JAPAN), PHARMACEUTICAL SOCIETY OF JAPAN,
                                     TOKYO, JP,
                                     vol. 20, no. 9, 1997, pages 948-953,
                                     XP001248794
                                     ISSN: 0918-6158
                                     page 950, Figure 1 and table 2
             y                       KOBAYASHI N ET AL: "Production and                                                                                                         1-9
                                     characterization of monoclonal antibodies
                                     against a novel 1a1pha,25-dihydroxyvitam!n
                                     03-bovine se·rum albumin conjugate 1 inked
                                     through the llalpha-position"
                                     JOURNAL OF STEROID BIOCHEMISTRY AND
                                     MOLECULAR BIOLOGY, ELSEVIER SCIENCE LTD.,
                                     OXFORD, GB,
                                     vol, 63, no. 1-3,
                                     September 1997 (1997-09), pages 127-137,
                                     XP002272138
                                     ISSN: 0960-0760
                                     page 133; table 3; page 135, .right-hand
                                     column
                                                                                                                -1--



           (~otrn I~CTII8A/~l.IO (Mnllnuatlort 1.11 ~tlcond wha,:,Jt) (April :2005)




                                                                                                                                                                                                  QUESTMS-00000165
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 167 of 505 PageID #: 299


                                            INTERNATIONAL SEARCH REPORT

                                                                                                                   l
                                                                                                                   lnt.ernatloMlappltOSti011 No

                                                                                                                       PCT/EP2006/009360
           r;;;;::;~::;;;;:;:;-;;;:;;;;;;;;;~;:;:wo;;:;;;;;;~;;:;-;;:;~-;:;:;:--------l----------····­
            C(Contlnua.ttoll). DOCUMENTS C~,~-S-IO_I!II_I!t_D_T_o_a_E_R_E_c_ev_A_N_T-------------~---------I

            Category~   Citation ol document, wllh h1dlca.tkm, Wl11'1tr9 approprlat(,l, of the re!evtmt passage~                     Relevant   t()   claim No.


            A               HARRIS J R ET AL: "Keyhole limpet                                                                              l-9
                            hemocyanin (KLH): A biomedical review"
                            MICRON,
                            vol. 30, no. 6, December 1999 (1999-12),
                            pages 597-623, XP002415294
                            ISSN: 0968-4328
                            page 615, part 6.




                                                                                                                                                                  QUESTMS-00000166
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 168 of 505 PageID #: 299


                                                 INTERNATIONAL SEARCH REPORT

                                                                                                                    l
                                                                                                                       lnternntlonol appllcot1on No
                                                        lnh.>rmatlon on   pe.t~nt tmnny   momblli!rs
                                                                                                                        PCT/EP2006/009360
                         Patent dooJmertt
                       citsclln search report

                       EP 0312360                         A2
                                                                 I   Publioatlon
                                                                          dale

                                                                     19-04-1989
                                                                                            I   DE
                                                                                                       Patent family
                                                                                                        member(s)

                                                                                                          3872153        Dl
                                                                                                                                    I       Publication
                                                                                                                                              dcrte

                                                                                                                                           23-07-W92
                                                                                                DE        3872153        T2                17-12-1992
                                                                                                JP        2000274        A                 05-01-1990
                                                                                                us        5075465        A                 24-12-1991




           FOOn PCTIJSIVi!IO ~ton! fi\l.mllymn"~x)(ApJII2COti)




                                                                                                                                                          QUESTMS-00000167
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 169 of 505 PageID #: 2995


                          PeT                          WELTOROANISATION FOR OEISTIGI!S l!lGENTUM
                                                                  lnt<mationa1es Baro
                                                                                                                      •
                     INTERNATIONALE ANMELDUNG VEROFFENTLICHT NACH DEM VERTRAG OBER DIE
                     INTERNATIONALE ZUSAMMENARBEIT AUF DEM GEBIET DES PATENTWESEN_S...;(P:...-CT)....:....---,
        (51) lntematlollllle l'lltenl:lduslllklltlon 6 :                  (11) Internatlollllle VerlllfenWebungsnummer:        WO 96118618
             C07D 249112,413104,405104, AOIN                        Al    (43) Internatlonales
             431653                                                             Verlllfentllebunpdatum:                   20.Juni 1996 (20.06.96)

        (21) lnternallonales Aktenzelehen:                  PCTIEP9S/04759    (74) Gemelnsamer Vertroter:        BAYER               AKTIBNGE-
                                                                                     SELLS<.'HAFT; D-51368 Leverkusen (DE).
        (22) Jntematlollllles Anmeldedatwn:4. lleeember 1995 (04.12.95)

                                                                              (81) Bestlmmunpstaaten: AU, BB. BG, BR, BY, CA, CN, CZ.
        (30) Priorltlllsdaten:                                                        Fl. HU, /P. KR, KZ, I.K, MX, NO, NZ, PL, RO, RU. SK,
                p 44 44 741.8           IS. Deeember 1994 (15.12.94)     DE           UA, US, europl!isches Patent (AT. BE, CH, DE, DK, ES,
                 195 31 152.3           24. August 1995 (24.08.95)       DE           FR, GB, GR, IE, ff, LU, MC, NL, PT, SE), OAI'I Patent
                                                                                      (BF, BJ, CF, CG, Cl, CM, GA, GN, MI., MR, NE. SN, TO,
                                                                                      TG).
        (71) Anmelder ljilr aile Bestii!Mumgsslaaten ausser US): BAYER
                AKTlENGESELLSCHAFf {DEfOE); D-51368 Leverkusen
                (DE). NIHON BAYER AGROCHEM K.K. (JP/JP); 10·8,                Verlllfentlicht
                Takanawa 4-chOme, Minato-ku, Tokyo 108 (JP).                          Mit internationalem RecMrclumbAricht.
                                                                                      Vor Abltuif der jiJr Anderungen der A11t1prliche z~pelassenen
        (72) Erflnder; und                                                            Frist. Ver<if!eralichung wlrd wlederholt falls Anderungen
        (7!) Erflnder/Anmelder (nur jiJr US):      LINKER, Karl-Heinz                 eintrelfen,
                [DE/DE]; Albert-Schweitzer-Strru!se 3, D-5l3n Lev-
                erkusen (DE). FINDEISEN, Kurt {DE/DE); OUnfelder
                Strasse 28, D-51375 Leverkusen (DE). SCHALLNER,
                Otto [DEfOE]; Noldeweg 22. D-40789 Monl1elm (DE).
                LENDER, And~llll [DE/DE); LUneburger Strru!se IS,
                D-21376 Salzhausen (DE). SANTEL, Hans-Joachim
                (DE/DE]; Grtlnstrru~se 9a, D·S 1371 Leverkusen (DE),
                DOLLINGER, Markus {DE/DE); Burscheider Strasse l54b,
                D-51381 Leverkusen (DE). YANAGI, Aklhiko [JP/JP);
                214-1, Oyama, Oyamashl, Tochlgl (JP). GOTO, Toshio
                [JP/JP]; 214-18, Koganei, Kokubunji·machl, Tochigi (JP),

        (54) Title: 3-ARYL·l ,2,4-TRIAZOLE DERIVATIVES WITH HERBICIDAL PROPERTIES

        (54) Bezelcbnuug: 3·ARYI~I,2,4-TRJAZOLDERIVATE Mff HERBIZIDEN EIGENSCHAFTEN




                                                                                         (Ia)                                     (Ib)




       (!17) Abstract

             The invention concerns navel substituted N-aryl nitrogenous heterocycles of general formula (I) and associated isomeric compounds
       of formulae (Ia) and (lb), in which Q'. Q1, R', R2 and Ar have !he meanings Indicated in the description. The invention also concerns
       me!hods for manufacturing said compounds and their use !Ill herbicides.

        (57) Zusammenra..ung

             Ole Ertlndung bel:rifft neue substituierte N-Aryi·Stickstoffbet<rocyclen der allgemeinen Fomte1 (l) sowie die zu den substituierten
       N-Aryl.Stickstoffh~rerocyclen  der Forme! (I) lsomeren Verbindungen der Fonneln (Ia) und (lb), in welchen Q'. Q2, R', R2 und Ar die in
       der Beschmlbung genannten Bedeutungen haben, Verfahten zu ihter He,.tetlung sowie ihre Verwendung 'lis Herbizide.




       '------------------------------------------'

                                                                                                                                         QUESTMS-00000168
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 170 of 505 PageID #: 2996




                                                           l.EDIGUCH ZUR JNFORMA1'10N

                       Codes zur ldentifizierung von PCT-Venragsstaaten auf den Kopfb6gen der Scllriften, die internationale
                 Anmeldungen gemllls dem PCT veroffentlichen.

                 AT     Oumek:h                              GA     (ltboo                              MR    M.tWmtanien
                 AI!    Au:ttralien                          GD     Vereinlgt~        KOtdgreic:h       MW    Mal•wi
                 DB
                 DK
                        a.-
                        11<1$1e•
                                                             Gil
                                                             GN
                                                                    O«>Qiw
                                                                    Gu"""'
                                                                                                        NJ!
                                                                                                        NL
                                                                                                              Niger
                                                                                                              Nloderl-
                 DF     Burkina Fa.w                         (;R    Gricchelllarld                      NO    Norwege11
                 BG     Bulgulen                             HU     Ung.n:1                             NZ    NewaWld.
                 liJ                                         Ill    filarld                                   Polen
                 BR
                 BY
                        """"'
                        Brulllen
                        ll<lanil
                                                             IT
                                                             .II'   'Japan
                                                                      """'
                                                                                                        I'L
                                                                                                        PI'
                                                                                                        RO    """"'''
                                                                                                              Rufl!lnicn
                 CA     ~                                    KE     KMy•                                RU    RUUi$CM fedmllml
                 CF     ::z.entule Afrikmische Rcpu.blik     KG     Kiqii:litu                          $0    Sudlm
                 CG     Kool!<'                              Kl'    Oemokratilchr V Otklu~publlk K«t•   Sl!   Sd>wcden
                 CH     S<hw.l>                              KR     Republii:K.,...                     lll   Slowonlw
                 Cl     C~d'I\'Oito                          KZ     K.~~oM~eh81:.tn                     SK    SloWI'kei
                 CM                                          Ll     Li«htenatttin                       SN    s.:..,ol
                 CN     """''"""
                        China                                LK     Sri Lluab.                          TD    Tscbad




                                                                    -
                 cs     Toche<:hoolloWlll:cl                 LU     L.U.Xetnbwg                         TG    Togo
                 cz     Tscbeehisehe R.epublilt              LV     I.ati..OO                           TJ    T~hikbtan
                 Dl!    Oomuchlond                           MC                                         Tl'   Ttiltlda<l ond Tobago
                 DK     Oln<nwk                              MD     Ropubllk Moldau                     UA    UkraiM
                 ItS    Sponlw                               M(l    M-..W                               us    VM'.:lnig1e St.aaten von Amt!rikll
                 n      Pinnland                             ML     Mall                                uz    U•btkisuan
                 Fit    Fnmlaek:tl                           MN     Mon11olei                           VN    Vlemam




                                                                                                                             QUESTMS-00000169
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 171 of 505 PageID #: 2997



               wo 96/18618
                                                                   . I -




                      3·ARYL-1,2,4-TRIAZOLOERIVATE MIT HERBlZIDEN EIGENSCHAFTEN
          5


                     Die Erfindung betriffi: neue substituierte N-Aryl-Stickstoffheterocyclen, Verfahren zu
                     ihrer Herstellung und ihre Ve!Wendung als Herbizide.


          10         Es ist bekannt, daB bestimmte N-Aryi-Stickstoffheterocyclen herbizide Eigenschaften
                      aufvveisen (vgl. EP 11693, DE 2952685, DE 3026739, US 4276420, US 4326878,
                     WO 94/14817, EP 75267 und EP 210137). Die aus den angegebenen Patentan-
                      meldungen bekannten Verbindungen haben jedoch keine nennenswerte Bedeutung
                     erlangt
          15
                      Es wurden nun die neuen substituierten N-Aryi-Stickstoffheterocyclen der allge-
                      meinen Forme! (I) gefunden,


                                                             ,R'
                                                     -~·N
                                                                           (I)
                                                     N.J"'o'
                                                     I
                                                     Ar
          20          in welcher


                      QI       fur Sauerstoff oder Schwefel steht,


                      Q2       fur Sauerstoff oder Schwefel steht,
          25
                      Rl       fur Wasserstoff, Cyano, Formyl oder fur gegebenenfalls durch Halogen,
                               Cyano, Carboxy, Alkoxy, Alkenylox.y, Alkinyloxy, Alkylthio, Alkenylthio,
                               Alkinylthio, Alkoxycarbonyl, Alkenyloxycarbonyl oder Alkinyloxycarbonyl
                               substituiertes Alkyl steht,




                                                                                                          QUESTMS-00000170
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 172 of 505 PageID #: 299


                   WO 961111618                                                                PCI'IEP9!!J04759

                                                                     2


                         RI       weiterhin fUr jeweils gegebenenfalls durch Halogen substituiertes Alkenyl oder
                                  Alkinyl steht,


              5                   weiterhin fur jeweils gegebenenfalls durch Halogen substituiertes Alkyl·
                                  carbonyl, Alkenylcarbonyl, Alkinylcarbonyl, Alkoxycarbonyl, Alkenyloxy-
                                  carbonyl oder Alkinyloxycarbonyl steht,


                                  weiterhin fur jeweils gegebenenfalls durch Halogen, Cyano oder Carboxy sub-
             10                   stituiertes Cycloalkyl oder Cycloalkylcarbonyl steht,


                          R2      fur Wasserstoff, Cyano, Formyl oder fur gegebenenfalls durch Halogen,
                                  Cyano, Carboxy, Alkoxy, Alkenyloxy, Alkinyloll:y, Alkylthio, Alkenylthio,
                                  Alkinylthio, Alkoxycarbonyl, Alkenyloxycarbonyl oder Alkinyloxycarbonyl
              15                  substituiertes Alkyl steht,


                                  weiterhin fUr jeweils gegebenenfalls durch Halogen, substltuiertes Alkenyl
                                   oder Alkinyl steht,


              20                   weiterhin fUr jeweils gegebenenfalls durch Halogen substituiertes Alkyl-
                                   carbonyl, Alkenylcarbonyl, Alkinylcarbonyl, Alkoxycarbonyl, Alkenyloxy-
                                   carbonyl oder Alkinyloxycarbonyl steht,


                                   weiterhin fUr jeweils gegebenenfalls durch Halogen, Cyano oder Carboxy sub-
              25                   stituiertes Cycloalkyl oder Cycloalkylcarbonyl steht, und


                           Ar      fUr die nachstehend deftnierte substituierte, monocyclische oder bicyclische
                                   Aryl- oder Heteroaryl-Gruppierung steht,




                                                                                                       QUESTMS-00000171
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 173 of 505 PageID #: 2999



               W09Cifl8Cil8                                                              PCTIEP9!/04759




                              worin


          5                   R3 filr Wasserstoff oder Halogen steht,


                              R4 filr Wasserstoff' oder Halogen steht,


                              Rs filr   Cyano,   Carboxy,    Chlorcarbonyl,   Carbamoyl,    Thiocarbamoyl,
          10                      Hydroxy, Halogen oder filr jeweils gegebenenfalls durch Halogen sub-
                                  stituiertes Alkyl, Alkoxy oder Alkoxycarbonyl steht,


                              R6 filr die nachstehende Gruppierung steht,


          15


                              in welcher


                              A 1 filr eine Einfachbindung oder filr Sauerstoff, Schwefel, -80-, -SOz·, -CO-
          20                      oder die Gruppierung -N~A4- steht, worin A4 filr Wasserstoff, Hydroxy,
                                  Alkyl, Alkenyl, Alkinyl, Alkoxy, Aryl, Alkylcarbonyl, Arylcarbonyl, Alkyl-
                                  sulfonyl oder Arylsulfonyl steht,


                              A I weiterhin filr jeweils gegebenenfalls durch Halogen substituiertes Alkan-
          25                       diyl, Alkendiyl, Azaalkendiyl, Alkindiyl, Cycloalkandiyl, Cycloalkendiyl
                                   oder Phenylen steht,




                                                                                                             QUESTMS-00000172
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 174 of 505 PageID #: 300


                    W096118618                                                              PCT!EP95/04'759

                                                                         ~

                                 A2 fur eine Einfachbindung oder fur Sauerstoff, Schwefel, -SO-, -S02-. -CO-
                                     oder die Gruppierung -N-A4. steht, worin A4 fur Wasserstoff, Hydroxy,
                                     Alkyl, Alkoxy, Aryl, Alkylsulfonyl oder Arylsulfonyl steht,


               5                 A2 weiterhin fur jeweils gegebenenfalls durch Halogen substituiertes Alkan-
                                     diyl, Alkendiyl, Azaalkendiyl, Alkindiyl, Cycloalkandiyl, Cycloalkendiyl
                                     oder Phenylen steht,


                                 A3 fur Wasserstoff steht mit der Mal3gabe, dal3 in diesem Fall AI und/oder
               10                    A2 nicht fur eine Einfachbindung stehen


                                 A3 weiterhin filr Hydroxy, Mercapto, Amino, Cyano, Isocyano, Thiocyanato,
                                     Nitro,   Carboxy,      Carbamoyl,   Thiocarbamoyl,   Sulfo,   Chlorsulfonyl,
                                     Halogen, .fur jeweils gegebenenfillls durch Halogen oder Alkoxy substitu-
               15                    iertes Alkyl, AJkoxy, Alkylthio, AJkylsulfinyl, Alkylsulfonyl, Alkylamino,
                                     Dialkylamino, Alkoxycarbonyl oder Dialkoxy(thio)phosphoryl steht,


                                  A3 weiterhin fur jeweils gegebenenfalls durch Halogen substituiertes Alkenyl,
                                      Alkenyloxy, Alkenylthio, Alkenylamino, Alkylidenamino, Alkenyloxy-
               20                     carbonyl, AJkinyl, Alkinyloxy, AJkinylthio, Alkinylamino oder AJkinyloxy-
                                      carbonyl steht,


                                  A3 weiterhin fur jeweils gegebenenfalls durch Halogen, Cyano, Carboxy,
                                      Alkyl und/oder Alkoxy-carbonyl substituiertes Cycloalkyl, Cycloalkyloxy,
               25                     Cycloalkylalkyl, Cycloalkylalkoxy, Cycloalkylidenamino, Cycloalkyloxy-
                                      carbonyl oder Cycloalkylalkoxycarbonyl steht,


                                  A3 weiterhin fur jeweils gegebenenfalls durch Nitro, Cyano, Carboxy, Halo-
                                      gen, Alkyl, Halogenalkyl, AJkyloxy, Halogenalkyloxy und/oder AJkoxy-
               30                     carbonyl substituiertes Aryl, Aryloxy, Aralkyl, Arylalkoxy, Aryloxy-
                                      carbonyl oder Arylalkoxycarbonyl steht,




                                                                                                      QUESTMS-00000173
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 175 of 505 PageID #: 3001



                wo 9(1/18618                                                              PCTIEP9!!/04759

                                                                   r:;
                               A3 weiterhin fur jeweils gegebenenfalls ganz oder teilweise hydriertes
                                   Pyrrolyl, Pyrazolyl, Imidazolyl, Triazolyl, Fury!, Ox:iranyl, Ox:etanyl,
                                   Dioxolanyl, Thienyl, Ox:azolyl, Isox:azolyl, Thiazolyl, Isothiu.olyl, Ox:a-
                                   diazolyl, Thiadiazolyl, Pyridinyl, Pyrimidinyl, Triazinyl, Pyrazolylalkyl,
           5                       Purylalkyl, Thienylalkyl, Oxazolylalkyl, lsox:azolylalkyl, Thiazolylalkyl,
                                   Pyridinylalkyl, Pyrirnidinylalkyl, Pyrazolylalkoxy, Furylalkoxy, fiir Per-
                                   hydropyranylalkox:y oder Pyridylalkox:y steht, und


                               R 7 fiir Wasserstoff oder Halogen steht,
          10
                               oder jeweils zwei benachbarte Reste- R3 und R4, R4 und Rs, R5 und R6 oder
                               R6 und R7 • zusammen fiir eine der nachstehenden Gruppierungen stehen


                               .Q3·CQ4., -Q3·CQ4-Q5., .Q3.qR8,R9)-Q5., -C(R8,R9)-CQ4.,
          15                   -C(R 8,R9)·Q3-cQ4., -Q3·C(R8,R9)-C(R8,R9).,
                               .Q3.qR8,R9)·C(R8,R9)-Q5., -C(R8,R9).C(R8,R9)-CQ4.,
                               -Q3·C(R8)=C(R8)., -C(R8)=C(R8)-CQ4., -Q3-C(R.8,R9)-CQ4.,
                               -N(RIO)·C(R8,R9)·CQ4., -C(RB)"'N-, .Q3.cQ4·C(RB,R9).,
                               .Q3 -CQ4 -N(R I 0)., .Q3 -C(R8 ,R9)-CQ4. N(R I 0)·,
          20                   -C(R8 ,R9)·Q3·CQ4·N(R 10)-, -C(R8,R9).C(R8 ,R9)-N(Rl0)·,
                               -C(R8,R9)-C(R8,R9)-CQ4·N(RI0)., -C(R8),qR8)-N(Rl0)·,
                               -C(R 8),-C(R8)-CQ4·N(R I0)., ·C(R8,R9)-CQ4·N(R 10).,
                               -N(R 10)-C(R8 ,R9)-CQ4·N(R I 0)-, -C(RS)=N-N(R I 0).,
                               .Q3 -CQ4.qR8 ,R9)·N(R 10)-, Q3·C(R 8,R9)-C(R8,R9)-CQ4·N(R I 0).
          25
                               wobei


                               Q3, Q4 und Q5 gleich oder verschieden sind und jeweils fur Sauerstoff oder
                                             Schwefel stehen,
           30
                               R8 und R9     gleich oder verschieden sind und einzeln fiir Wasserstoff, Halo-
                                             gen oder Alkyl stehen oder zusammen fiir Alkandiyl stehen, und




                                                                                                            QUESTMS-0000017 4
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 176 of 505 PageID #: 300


                   WO!I6/18618                                                                   PCfiEP!I51047S!I

                                                                           6
                                 RlO fur Wasserstoff, Hydroxy, fur gegebenenfalls durch Cyano, Halogen,
                                       Alkoxy, Alkyl-carbonyl oder Alkoxy-carbonyl substituiertes Alkyl, Alkyl-
                                       carbonyl, Alkoxycarbonyl oder Alkylsulfonyl, fUr jeweils gegebenenfalls
                                       durch Halogen substituiertes Alkenyl oder Alkinyl, fur jeweils gegebenen-
              5                        falls durch Halogen oder Alkyl substituiertes Cycloalkyl oder Cycloalkyl-
                                       alkyl, fur jeweils gegebenenfulls durch Halogen substituiertes Alkoxy oder
                                       Alkenyloxy, oder fUr jeweils gegebenenfalls durch Cyano, Halogen, Alkyl,
                                       Halogenalkyl, Alkoxy oder Halogenalkoxy substituiertes Arylalkyl oder
                                       Arylalkoxy steht,
             10
                         mit der Maf3gabe, dal3 Rl und R2 nicht gleichzeitig fur Wasserstoff stehen konnen
                         und die vorbekarmten Verbindungen 4-(3 ,4-Dichlor-phenyl)-1 ,2-dimethyl-5-thioxo-
                          1,2,4-triazolidin-3-on und 4-(4-Chlor-3-tritluormethyl-phenyl)-1,2-dimethyl-5-thioxo-
                          1,2,4-triazolidin-3-on (vgL DE 2952685 und DE 3026739) durch Disclaimer ausge-
              15          nommen sind.


                          Es wurden ferner auch die zu den substituierten N-Aryl-Stickstoftheterocyclen der
                          Forme) (I) isomeren Verbindungen der Formeln (Ia) und (Ib) gefunden,


                                                     R1
                                       N----N'

                                  02   J . ,_ Nc::~-t.. Q   1   (Ia)                               (I b)
                                          +I           I
                                                            2
              20                             Ar       R


                          in welcher


                                                                 die oben angegebenen Bedeutungen haben.
              25
                           Man erhillt die neuen substituierten N-Aryl-Stickstoffheterocyclen der allgemeinen
                           Forme! (I) und gegebenenfalls die Verbindungen der Formeln (Ia) oder (Ib), wenn
                           man


               30          (a) (Thio)Semicarbazid-Derivate der allgemeinen Formel (II)




                                                                                                           QUESTMS-00000175
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 177 of 505 PageID #: 3003



               wo 96/lll6l8                                                                   PCf/EP9!J0475!1




                         in Welcher


          5              Ql, Q2, Rl, R2 und Ar               die oben angegebenen Bedeutungen haben und


                         R    fur Alkyl steht,


                         gegebenenfa!Js in Gegenwart eines Reaktionshilfsmittels und gegebenenfalls in
          10             Gegenwart eines Verdiinnungsmittels cyclisierend kondensiert und gegebenenfalls
                         im AnschluB daran im Rahmen der Substituentendefinition auf Ubliche Weise
                         elektrophile oder nucleophile Substitutionsreaktionen durchfilhrt,


                         oder wenn man
          15
                      (b) Aryliminoheterocyclen der allgemeinen Forme! (III)

                                                         2               1
                                                     R               R
                                                         'N~N
                                                                                (Ill)
                                                 Ar. N,:::J, 02   .1, 0'
          20             in welcher


                         Qi, Q2, Rl, R2 und Ar               die oben angegebenen Bedeutungen haben,


                         - oder Verbindungen der Forme! (Ia) oder (lb) - oben-
          25
                         gegebenenfalls in Gegenwart eines Reaktionshilfsmittels und gegebenenfalls in
                         Gegenwart eines Verdiinnungsmittels thermisch ("pyrolytisch") isomerisiert.




                                                                                                                QUESTMS-00000176
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 178 of 505 PageID #: 300


                    wo 96/l8til8                                                                                              PCTIEP95104759



                           Die Verbindungen der Forme! (I) k5nnen prinzipiell auch wie im Folgenden
                           schematisch dargestellt synthetisiert werden:


                           (c) Umsetzung von Aryliso(thio)<.,-yanaten der Forme! (IV) mit Hydrazinen der
               5               Forme! (V) zu Alyl(thio)semicarbaziden der Forme! (Vl) und deren Umsetzung
                               mit (Thio)Phosgen:


                                                                                             R2
                                     R1-NH·NH-R 2                                            ~
                                                                                         H'.,.. 'N·'"'
                                                                                                         R'

                                                                              ---·
                                                                                                                         2
                                                          (V)                                                        + C0 CI
                                                                                                                     __,..2
                                                                                                NH~0 1
                                              +                                                                                             (I)
                                                          1                                                           -2HCI
                                      Ar-N=C=Q                                                  I
                                                                                                Ar            (VI)
                                                              (IV)


               10          (d) Umsetzung von Aryliso(thio)cyanaten der Forme! (IV) mit S-Aikyldithio-
                                   carbazaten der Forme! (v11) und anschliefiende cyclisierende Kondensation:


                                                  R2
                                          2       I                   1
                                      o
                                          1
                                              ~.N,fR

                                      R"'"S


                                          Ar-N=C=Q
                                                  +
                                                          H


                                                              1
                                                                  (VII)
                                                                                                                     ·----
                                                                                                                     ·RSH
                                                                                                                                    (I)




                                                                  (IV)


               15           (e) Umsetzung von N,N-Bis-chlorcarbonyl- oder N,N-Bis-phenoxycarbonyl-aryl-
                               aminen der Forme! (Vlll)- Y: Cl oder OC6HS- mit Hydra7..inen der Forme! (V)


                                                              2                    1
                                                       R -NH·NH-R
                                                                                       (V)
                                                                          +
                                                                  y            y                     ·--·-"'              (I)

                                                      0   2   ~~ w·-L"" a 1                              -2 HY
                                                                          i
                                                                          Ar           (VIII)




                                                                                                                                          QUESTMS-00000177
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 179 of 505 PageID #: 3005



                 W096/18618



                       (f) Umsetzung von Atylaminen der Forme! (IX) mit Hydrazindicarbonsaureestern der
                             Fonnel (X):




                                                                 (X)
                                                                                                     (I)
                                                  +                            • 2 HOR

                                                  ~H2
                                                  Ar      (IX)
            5
                       Die Verbindungen der allgemeinen Forme! (I) konnen auch nach we\teren Oblichen
                       Methoden in andere Verbindungen der allgemeinen Forme! (I) gemal3 obiger
                       Definition umgewandelt werden, beispielsweise durch iibliche Umwandlungen von
                       Carbonsaure-Gmppierungen oder deren Derivaten (z.B. R5: COOH--!> COCl, COOH
           10          -l>   COOCH3, COCl --!> CONH2, COOCH3 ·                ~   CONH2, CONH2 --!> CN, CN        --lo

                       CSNH2), durch Alkylierungsreaktionen (z.B. Rl: H--!> CH3 oder CHF2) oder durch
                       Oxidation oder Schwefelung (z.B. QI: 0           -l>   S oder S   -l>   0) - vgL auch die Her-
                       stellungsbeispiele.


            15         Die neuen substituierten N-Aryl-Stickstoffheterocyclen der allgemeinen Forme! (I)
                       zeichnen sich durch starke herbizide Wirksamkeit aus.


                       In den Definitionen sind die gesattigten oder ungesattigten Kohlenwasserstoftketten,
                       wie Alkyl, Alkenyl oder Alkinyl jeweils geradkettig oder verzweigt.
           20
                       Halogen steht im allgemeinen fur Fluor, Chlor, Brom oder Iod, vorzugsweise fur
                       Fluor, Chlor oder Brom, insbesondere fur Fluor oder Clilor.


                       Gegenstand der Erfindung sind vorzugsweise Verbindungen der Formeln (I), (Ia) und
            25         (Ib), in welchen


                        QI        fur Sauerstoff oder Schwefel steht,




                                                                                                                 QUESTMS-00000178
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 180 of 505 PageID #: 300


                                                                                           PCTIEJ.'9!1104759
                   W096/18618

                                                                       \0


                         Q2     filr Sauerstoff oder Schwefel steht,


                                :fur Wasserstoff, Cyano, Formyl oder :fur jeweils gegebenen:fhlls durch Fluor,
              5                 CWor, Cyano, Carboxy, CJ-C4-Alkoxy, C3-C4·Alkenyloxy, CJ-C4·Alkinyl-
                                oxy, C1-C4·Alkylthio, C3-C4-Alkenylthio, CJ-C4-Alkinylthio, Ct-C4·Alk-
                                oxy-carbonyl, CJ-C4-Alkenyloxy-carbonyl oder C)-C4·Alkinyloxy-carbonyl
                                substituiertes CJ-C6·Alkyl steht,


             10                 weiterhin filr jeweils gegebenenfalls durch Fluor oder Chlor substituiertes C3·
                                C6·Alkenyl oder CJ-C6-Alkinyl steht,


                                weiterhin fur jeweils gegebenenfalls durch Fluor oder CWor substituiertes Ct·
                                C6·Alkyl-carbonyl, CJ-C6·Alkenyl-carbonyl, CJ-C6-Alkinyl-carbonyl, C t·
             15                 C6·Alkoxy-carbonyl, CJ-C6-Alkenyloxy-carbonyl oder C3 -C6·Alkinyloxy-
                                carbonyl steht,


                                weiterhin :fur jeweils gegebenenfalls durch Fluor, Chlor, Brom, Cyano oder
                                 Carboxy substituiertes C)-C6·Cycloalkyl oder CJ-C6·Cycloalkyl-carbonyl
              20                 steht,


                                 :fur Wasserstoff, Cyano, Formyl oder fUr jcweils gegebenenfalls durch Fluor,
                                 CWor, Cyano, Carboxy, CJ-C4-Alkoxy, C3-C4·Alkenyloxy, CJ-C4·Alkinyl-
                                 oxy,     Ct-C4-Alkylthio,   C3-C4·Alkenylthio,   CJ-C4-Alkinylthio,     Ct-C4·
              25                 Alkoxy-carbonyl,     CJ-C4-Alkenyloxy-carbonyl     oder    CJ-C4·Alkinyloxy-
                                 carbonyl substituiertes Ct-C6·Alkyl steht,


                          R2     weiterhin fUr jeweils gegebenenfalls durch Fluor oder Chlor substituiertes CJ-
                                 C6·Alkenyl oder C3-C6-Alkinyl steht,
              30
                          R2     weiterhin fur jeweils gegebenenfalls durch Fluor oder Chlor substituiertes C 1·
                                 C6·Alkyl-carbonyl, C3-C6·Alkenyl-carbonyl, C3-C6-Alkinyl-carbonyl. C t·




                                                                                                       QUESTMS-00000179
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 181 of 505 PageID #: 3007



               W0961t8618                                                              PCTIEP9!'l/04759

                                                                 11
                            C6·Aikoxy-carbonyl, C3-C6·Aikenyloxy-carbonyl oder C3-C6·Aikinyloxy-
                            carbonyl steht,


                            weiterhin fur jeweils gegebenenfalls durch Fluor, Cluor, Brom, Cyano oder
           5                Carboxy substituiertes C3-C6-Cycloalkyl oder C3-C6-Cycloalkyl-carbonyl
                            steht, und


                    Ar      fUr die nachstehend definierte substituierte, monocyclische oder bicyclische
                            Aryl- oder Heteroaryi-Gruppierung steht,
          10




                            worin


                            R3 fur Wasserstoff:', Fluor, Chlor oder Brom steht,
          15
                            R4 fUr Wasserstoff, Fluor, Chlor oder Brom steht,


                            R5 fUr       Cyano,   Carboxy,   Chlorcarbonyl,   Carbamoyl,   Thiocarbamoyl,
                                Hydroxy, Fluor, Chlor, Brom oder fur jeweils gegebenenfalls durch Fluor
          20                    und/oder Chlor substituiertes Alkyl, Alkoxy oder Alkoxycarbonyl mit
                                jeweils bis zu 4 Kohlenstoffatomen steht,


                            R6 fur die nachstehende Gruppierung steht,


          25


                            in welcher




                                                                                                          QUESTMS-00000180
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 182 of 505 PageID #: 300


                   W0%/18618
                                                                                         PCTIEP95104759

                                                                     12.
                               A 1 fur eine Einfachbindung oder fur Sauerstoff, Schwefel, -SO-, -S02·, -CO-
                                   oder die Gruppierung -N-A4- steht, worin A4 fur Wasserstoff, Hydroxy,
                                   C1-C4·Alkyl, C3-C4-Alkenyl, C3-C4-Alkinyl, CI-C4-Alkoxy, Phenyl,
                                   Ct-C4·Alkyl-carbonyl, Phenylcarbonyl, CJ-C4-Alkyl-sulfonyl oder Phe-
              5                    nylsulfonyl steht,


                               A l weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor oder Brom sub-
                                   stituiertes C t·C6·Alkandiyl, C2-C6-Alkendiyl, C2-C6-Azaalkendiyl, C2·
                                   C6·Alkindiyl,        C3-C6·Cycloalkandiyl,   C3-C6-Cycloalkendiyl      oder
              10                   Phenylen steht,


                               A2 fur eine Einfachbindung oder fur Sauerstoff, Schwefel, -SO-, -S02-,   -co-
                                   oder die Gruppierung -N-A4- steht, worin A4 fur Wasserstoff, Hydroxy,
                                    C1-C4·Alkyl, Ct-C4·Alkoxy, Phenyl, Ct-C4-Alkylsulfonyl oder Phenyl-
              15                    sulfonyl steht,


                                A2 weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor oder Brom sub-
                                    stituiertes C J·C6·Alkandiyl, C2-C6-Alkendiyl, C2-C6-Azaalkendiyl, C:!-
                                    C6·Alkindiyl,       CJ-C6·Cycloalkandiyl,   C3-C6-Cycloalkendiyl      oder
              20                    Phenylen steht,


                                A3 fur Wasserstoff steht, mit der Mal3gabe,daB in diesem Fall AI und/oder
                                    A2 nicht fur eine Einfachbindung stehen,


              25                A3 weiterhin fur Hydroxy, Mercapto, Amino, Cyano, Isocyano, Thiocyanate.
                                    Nitro, Carboxy, Carbamoyl, Thiocarbamoyl, Sulfa, Chlorsulfonyl, Fluor.
                                     Chlor, Brom steht,


                                 A3 weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor oder C 1-C4-
               30                    Alkoxy substituiertes Alkyl, Alkoxy, Alkylthio, Alkylsulfinyl, Alkyl-
                                     sulfonyl, Alkylamine, Dialkylamino, Alkoxycarbonyl oder Dialkoxy(thio)-
                                     phosphoryl mit jeweils 1 bis 6 Kohlenstoffatomen in den Alkylgruppen
                                     steht,




                                                                                                  QUESTMS-00000181
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 183 of 505 PageID #: 3009


                                                                                        PCf/EP9!1047!9
               W096/l8618

                                                                 I~


                             A3 weiterhin fUr jeweils gegebenenfalls durch Fluor oder Chlor substituiertes
                                  Alkenyl, Alkenyloxy, Alkenylamino, Alkylidenamino, Alkenyloxycarbonyl,
                                  Alkinyl, Alkinyloxy, Alkinylamino oder Alkinyloxycarbonyl mit jeweils 2
          5                      bis 6 Kohlenstoffatomen in den Alkenyl-, Alkyliden- oder Alkinylgruppen
                                  steht,


                             A3 weiterhin fUr jeweils gegebenenfhlls durch Fluor, Chlor, Cyano, Carboxy,
                                  CJ-C4-Alkyl und/oder Ct-C4 -Aikoxy-carbonyl substituiertes Cycloalkyl,
          10                      Cycloalkyloxy, Cycloalkylalkyl, Cycloalkylalkoxy, Cycloalkylidenamino,
                                  Cycloalkyloxycarbonyl oder Cycloalkylalkoxycarbonyl mit jeweils 3 bis 6
                                  KohJenstoffatomen in den Cycloalkylgruppen und gegebenenfalls I bis 4
                                  Kohlenstoffatomen in den Alkylgruppen steht,


          IS                 A3 weiterhin fUr jeweils gegebenenfalls durch Nitro, Cyano, Carboxy, Fluor,
                                  Chlor, Brom, CJ-C4-Aikyl, Ct-C4-Halogenalkyl, Ct-C4-Aikyloxy, CJ-
                                  C4·Halogenalkyloxy     und/oder     C t·C4·Aikoxy-carbonyl   substituiertes
                                  Phenyl, Phenyloxy, Phenyi-C t·C4-alkyl, Phenyl-CJ -C4-alkoxy, Phenyl-
                                  oxycarbonyl oder Phenyl-C t·C4-alkoxycarbonyl steht,
          20
                            , A3 weiterhin fur jeweils gegebenenfalls ganz oder teilweise hydriertes Pyrro-
                                  lyl, Pyrazolyl, Imidazolyl, Triazolyl, Fury!, Oxiranyl, Oxetanyl, Dioxola-
                                  nyl, Thienyl, Oxazolyl, Isoxazolyl, Thiazolyl, Isothiazolyl, Oxadiazolyl,
                                  Thiadiazolyl, Pyridinyl, Pyrimidinyl, Triazinyl, Pyrazolyl-C]-C4·alkyl, Fu-
          25                      ryl-C t·C4-alkyl, Thienyl-C t·C4-alkyl, Oxazolyl-C J·C4-alkyl, Isoxazolyl-
                                  C J·C4-alkyl, Thiazolyl-C J·C4·alkyl, Pyridinyl-C 1·C4 -alkyl, Pyrimidinyl-
                                  C t·C4-alkyl, Pyrazolylmethoxy, Furylmethoxy, fur Perhydropyranyl-
                                  methoxy oder Pyridylmethoxy steht, und


          30                  R 7 filr Wasserstoff, Fluor oder Chlor steht,


                              oder jeweils zwei benachbarte Reste- R3 und R4, R4 und R5, RS und R6 oder
                              R6 und R 7 - .zusammen filr eine der nachstehenden Gruppierungen stehen




                                                                                                            QUESTMS-00000182
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 184 of 505 PageID #: 301


                                                                                           PCTIEP:95/047!1:9
                   W0\96118618



                                                                     '"'
                                 -Q3·CQ4., -Q3·CQ4-Q5., .Q3·C(R8,R9)·Q5., -C(R8,R9)-CQ4-,
                                 -C(R8,R9)·Q3·CQ4., .Q3·C(R8,R9)·C(R8,R9)·,
                                 Q3·C(R8,R9)-C(R8,R9)-QS·, -C(R8,R9)-C(R8,R9)-CQ4.,
              5                  -Q3·C(R8)=C(R8)-, -C(R8)=C(R8)-CQ4., -Q3·C(R8,R9)-CQ4.,
                                 -N(RIO).qR8,R9)-CQ4., -C(R8)=N-, .Q3·CQ4.qR8,R9h
                                 -Q3·CQ4.N(Rl0)., .Q3.qR8,R9)·CQ4·N(RIO).,
                                 -C(R8,R9)-Q3-cQ4·N(RIO)-, -C(R8,R9)-C(R8,R9)-N(RIO).,
                                 -C(R8 ,R9)-C(R8,R9)-CQ4-N(R I 0)., -C(RS)=C(R8)-N(R I 0)-,
              10                 -C(R8)""C(R8)-CQ4·N(RIO)., -C(R8,R9)-CQ4·N(RIO).,
                                 -N(R I O)·C(R8,R9)·CQ4·N(R 10)-, -C(R8)=N-N(R I 0)-,
                                 ·Q3-cQ4.qR8,R9)-N(RI0)-, Q3·C(R8,R9)-C(R8,R9)-CQ4·N(Rl0).


                                 wobei
              15
                                 Q3, Q4 und QS gleich oder verschieden sind und jeweils fUr Sauerstoff oder
                                               Schwefel stehen,


                                 RS und R9     gleich oder verschieden sind und einzeln fur Wasserstoff, Fluor,
              20                               Chlor, Brom oder Ct-C4-Alkyl stehen oder zusammen fUr C2-
                                               Cs-Alkandiyl stehen, und


                                  RIO fUr Wasserstoff, Hydroxy oder fur gegebenenfalls durch Cyano, Fluor,
                                      Chlor, C t·C4-AJkoxy, C ]·C4·Alkyl-carbonyl oder Ct-C4·Alkoxy-carbo-
              25                      nyl substituiertes Alkyl, AJkylcarbonyl, AJkoxycarbonyl oder AJkylsulfonyl
                                      mit jeweils I bis 6 Kohlenstoffatomen in den AJkylgn1ppen steht,


                                  RIO weiterhin fUr jeweils gegebenenfalls durch Fluor, Chlor oder Brom sub-
                                      stituiettes AJkenyl oder Alkinyl mit jeweils 2 bis 6 Kohlenstoffatomen
              30                      steht,


                                  R 10 weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor, Brom oder C t·
                                      C4-AJkyl substituiertes Cycloalkyl oder Cycloalkylalkyl mit jeweils 3 bis 6




                                                                                                    QUESTMS-00000183
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 185 of 505 PageID #: 3011


                                                                                        PCI'!EP9MI47S!I
              W0!16/l86l8
                                                                    15'
                                  Kohlenstoffatomen in den Cycloalkylgruppen und gegebenenfalls 1 bis 3
                                  Atomen in der Alkylgruppe steht,


                            R I 0 weiterhin ftir jeweils gegebenenfalls durch Fluor und/oder Chlor substitu-
          5                       iertes Alkoxy oder Alkenyloxy mit jeweils bis zu 6 Kohlenstoffatomen
                                  steht,


                            RIO weiterhln fiir jeweils gegebenenfalls durch Cyano, Fluor, Chlor, Ct·C4·
                                  Alkyl, CJ-C4·Halogenalkyl, Ct-C4·Aikoxy oder Ct·C4·Halogenalkoxy
         10                       substituiertes Benzyl oder Beru:yloxy steht,


                     mit der MaBgabe, daB Rl und R2 nicht gleichzeitig fiir Wasserstoff stehen konnen
                     und die vorbekannten Verbindungen 4-(3,4-Dichlor-phenyl)·l,2-dimethyl-5-thioxo-
                     l ,2,4-triazolidin-3-on und 4-( 4-Chlor-3-trifluormethyl-phenyl)-1 ,2-dimethyt-5-thloxo-
         15          1,2,4-triazolidin-3-on (vgl. DE 2952685 und DE 3026739) durch Disclaimer ausge-
                     nommen sind.


                     Die Erfindung betrifft insbesondere Verbindungen der Formeln (I), (Ia) und (Ib), in
                     welcher
         20
                     QI     fur Sauerstoff oder Schwefel steht,


                     q2     fur Sauerstoff oder Schwefel stellt,


         25                 fur Wasserstoff, Cyano, Formyl oder fur jeweils gegebenenfalls durch Fluor,
                            Chlor, Cyano, Carboxy, Methoxy oder Ethoxy substituiertes Methyl, Ethyl, n-
                             oder i-Propyl, n-, i-, s- oder t-Butyl steht,


                               weiterhin fur jeweils gegebenenfalls durch Fluor oder Chlor substituiertes
         30                    Propenyl, Butenyl, Propinyl oder Butinyl steht,


                               weiterhin fur jeweils gegebenenfalls durch Fluor oder Chlor substituiertes
                               Acetyl, Propionyl, Methoxycarbonyl oder Ethoxycarbonyl steht,




                                                                                                                QUESTMS-00000184
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 186 of 505 PageID #: 301


                                                                                                   PCTIEP!>!!/0475!>
                    WO!>cS/18618

                                                                             16
                          RI       weiterhin filr gegebenenfalls durch Fluor oder Chlor substituiertes Cyclopropyl
                                   steht,


                                   filr Wasserstoff, Cyano, Formyl oder filr jeweils gegebenenfalls durch Fluor,
               5                   Chlor, Cyano, Carboxy, Methoxy oder Ethoxy substituiertes Methyl, Ethyl, n-
                                   oder i-Propyl, n-, i·, s- oder t-Butyl steht,


                           R2      weiterhin filr jeweils gegebenenfalls durch Fluor oder Chlor substituiertes
                                   Propenyl, Butenyl, Propinyl oder Butinyl steht,
               10
                           R2      weiterhin filr jeweils gegebenenfalls durch Fluor oder Chlor substituiertes
                                   Acetyl, Propionyl, Methox:ycarbonyl oder Ethoxycarbonyl steht,


                                   weiterhin fur gegebenenfalls durch Fluor oder Chi or substituiertes Cyclopropyl
               15                  steht, und


                           Ar      filr die nachstehend defmierte substituierte, monocyclische oder bicyclische
                                   Aryl- oder Heteroaryl-Gruppierung steht,




               20
                                                            "h"'
                                                            R6 -   '":::./

                                                                     ~5
                                                                             'R 4


                                    worin


                                    R3 fiir Wasserstoff, Fluor oder Chlor steht,


               25                   R4 filr Wasserstoff, Fluor oder Chlor oder steht,


                                    RS filr Cyano,       Thiocarbamoyl,         Chlor,   Brom, Methyl,   Trifluormethyl,
                                            Methoxy, Difluormethox:y oder Trifluormethoxy steht,




                                                                                                             QUESTMS-00000185
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 187 of 505 PageID #: 3013



               W0!16/Uki18                                                                     PCl'IEP9510475!1

                                                                  q
                             R6 fur die nachstehende Gruppierung steht,




           5                 in welcher


                             A I fUr eine Einfachbindung oder fur Sauerstoff, Schwefel, -SO-, -S02-, -CO-
                                 oder die Gruppierung -N-A4- steht, worin A4 fur Wasserstoff, Hydroxy,
                                 Methyl, Ethyl, n- oder i-Propyl, Methoxy, Ethoxy, n- oder i-Propoxy,
          10                     Methylsulfonyl oder Ethylsulfonyl steht,


                             AI weiterhln fUr Methylen, Ethan-1,1-diyl, Ethan-1,2-diyl, Propan-1,1-diyl,
                                 Propan-1 ,2-diyl, Propan-1,3 -diyl, Ethen-1 ,2-diyl, Propen-1 ,2-diyl, Pro-
                                 pen-!, 3-diyl, Ethin-1,2-diyl, Propin-1 ,2-diyl oder Propin-1 ,3-diyl steht,
          15
                             A2 fur eine Einfachbindung oder fur Sauerstoff, Schwefel, -SO-, -S02·, -CO-
                                 oder die Gruppierung -N-A4- steht, worin A4 fur Wasserstoff, Hydroxy,
                                 Methyl, Ethyl, n- oder i-Propyl, Methoxy, Ethoxy, n- oder i-Propoxy,
                                 Methylsulfonyl, Ethylsulfonyl, n- oder i-Propylsulfonyl oder Phenyl-
          20                     sulfonyl steht,


                             A2 weiterhin fur Methylen, Ethan-1,1-diyl, Ethan-1,2-diyl, Propan-1,1-diyl,
                                 Propan-1 ,2-diyl,    Propan-1,3-diyl,      Ethen-1 ,2-diyl,      Propen-1 ,2-diyl,
                                 Propen-1,3-diyl, Ethin-1 ,2-diyl, Propin-1 ,2-diyl oder Propin-1 ,3-diyl steht,
          25
                             A3 fur Wasserstoll' steht, mit der Maflgabe, daf3 in diesem Fall A I und/oder
                                  A2 nicht fUr eine Einfachbindung stehen,


                             A3 weiterhin fUr Hydroxy, Amino, Cyano, Nitro, Carboxy, Carbamoyl, Sulfo,
          30                      Fluor, Chlor, Brom steht,


                              A3 weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor, Methoxy oder
                                  Ethoxy substituiertes Methyl, Ethyl, n- oder i-Propyl, n-, i-, s- oder t-




                                                                                                                  QUESTMS-00000186
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 188 of 505 PageID #: 301


                                                                                             PCT/EP9S/047S9
                    W096/l8618

                                                                    18
                                    Butyl, n-, i-, s- oder t-Pentyl, Methoxy, EthoXY, n- oder i-PropoXY, n-, i-,
                                    s- oder t-Butoxy, n-, i-, s- oder t-PentyloXY, Methylthio, Ethylthio, n-
                                    oder i-Propylthio, n-, i-, s- oder t-Butylthio, Methylsulfinyl, Ethylsulfinyl,
                                    n- oder i-Propylsulfinyl, Methylsulfonyl, Ethylsulfonyl, n- oder i-Propyl-
               5                     sulfonyl, Methylamino, Ethylamino, n- oder i-Propylamino, n-, i-, s- oder
                                    t-Butylamino, Dimethylamino, Diethylamino, Methoxycarbonyl, Ethoxy-
                                     carbonyl, n· oder i-Propoxycarbonyl, DimethoXYphosphoryl, DiethoXY-
                                     phosphoryl, Dipropoxyphosphoryl oder DiisopropoXYphosphoryl steht,


               10                A3 weiterhin fiir jeweils gegebenenfalls durch Fluor oder Chlor substituiertes
                                     Propenyl, Butenyl, Propenyloxy, Butenyloxy, Propenylamino, Butenyl-
                                     amino, Propylidenamino, Butylidenamino, PropenyloXYcarbonyl, Butenyl-
                                     oxycarbonyl, Propinyl, Butinyl, Propinyloxy, Butinyloxy, Propinylamino,
                                     Butinylamino, PropinyloXYcarbonyl oder Butinyloxycarbonyl steht,
               15
                                 A3 weiterhin fiir jeweils gegebenenfalls durch Fluor, Chlor, Cyano, CarboXY,
                                     Methyl, Ethyl, n- oder i-Propyl, Methoxycarbonyl oder EthoXYcarbonyl
                                     substituiertes Cyclopropyl, Cyclobutyl, Cyclopentyl, CycloheXYl, Cyclo-
                                     propyloxy, Cyclobutyloxy, Cyclopentyloxy, CyclohexyloXY, Cyclopropyl-
               20                    methyl, Cyclobutylmethyl, Cyclopentylmethyl, CycloheXYimethyl, Cyclo-
                                      propylmethoxy, CyclobutylmethoXY, Cyclopentylmethoxy, Cyclohexyl-
                                      methoxy, Cyclopentylidenamino, Cyclohexylidenamino, Cyclopentyloxy-
                                      carbonyl,   CycloheXYIOXYCarbonyl,     Cyclopentylmethoxycarbonyl       oder
                                      Cyclohexylmethoxycarbonyl steht,
               25
                                 A3 weiterhin filr jeweils gegebenenfalls durch Nitro, Cyano, Carboxy, Fluor,
                                      Chlor, Brom, Methyl, Ethyl, n- oder i-Propyl, Trifluormethyl, Methoxy,
                                      Ethoxy, n- oder i-Propoxy, Difluormethoxy, Tritluormethoxy, Methoxy-
                                      carbonyl und/oder Ethoxycarbonyl substituiertes Phenyl, Phenyloxy,
               30                     Benzyl, Phenylethyl, Benzyloxy, Phenyloxycarbonyl, BenzyloXYcarbonyl
                                      steht,




                                                                                                       QUESTMS-00000187
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 189 of 505 PageID #: 3015



                W096/18618                                                                PCT/EP95104759

                                                                   ~~
                             A3 weiterhin filr jeweils gegebenenfalls ganz oder teilweise hydriertes Pyr-
                                 rolyl, Pyrazolyl, Imidazolyl, Triazolyl, Fury!, Thienyl, Oxazolyl, Isoxa-
                                 zolyl, Thiazolyl, Isothiazolyl, Oxadiazolyl, Thiadiazolyl, Pyridinyl, Pyrimi-
                                 dinyl, Triazinyl, Pyrazolylmethyl, Furylmethyl, Thienylmethyl, Oxazolyl-
            5                    methyl, lsoxazolylmethyl, Thiazolylmethyl, Pyridinylmethyl, Pyrimidinyl-
                                 methyl, Pyrazolylmethoxy, Furylmethoxy oder Pyridylmethoxy steht,


                             R 7 filr Wasserstotf, Fluor oder Chlor steht,


           10                oder jeweils zwei benaehbarte Reste- R3 und R4, R4 und R5, R5 und R6 oder
                             R6 und R7- zusammen fur eine der naehstehenden Gruppierungen stehen


                             .Q3·CQ4-, .Q3·CQ4-Q5-, -Q3-C(R8,R9)-Q5., -C(RB,R9)-CQ4-,
                             -C(RB,R9)·Q3.cQ4., -Q3·C(R8,R9)-C(RB,R9).,
           15                -Q3·C(R8,R9)-C(RB,R9)·Q5.,
                             -C(R8 ,R9)-C(R8,R9)-CQ4., -Q3·C(RB)=C(R8)., -C(R B)=C(RB)-CQ4.,
                             -Q3-C(RB,R9)-CQ4-, -N(Rl0)-C(RB;R9)-CQ4.,
                             -C(RB)=N-, .Q3·CQ4·C(R8,R9)-, -Q3.cQ4·N(RlO)-,
                             -Q3·C(R8,R9)-CQ4·N(Rl0)-, -C(R8,R9)-Q3.cQ4·N(RIO)-,
           20                -C(RB,R9)-C(RB,R9)-N(R10)-, -C(RB,R9)-C(RB,R9)-CQ4·N(RIO)-,
                             -C(RB)=C(RB)-N(R 10)-, -C(R B)=C(R8)-CQ4·N(R 10)-,
                             ·C(R8,R9)-CQ4.N(RI0)-, -N(RIO)-C(R8;R9)-CQ4-N(Rl0)-,
                             -C(RB)"'N-N(RIO)-, .Q3·CQ4-C(RB,R9)-N(RIO)-,
                             Q3·C(RB,R9)-C(R8,R9)-CQ4-N(Rl0).
           25
                             wobei


                             Q3, Q4 und Q5 gleich oder verschieden sind und jeweils fUr Sauerstoff oder
                                           Schwefel stehen,
           30
                             R8 und R9     gleich oder verschieden sind und einzeln fur Wasserstoff, Fluor,
                                           Chlor, Methyl oder Ethyl stehen oder zusammen filr Ethan-1,2-
                                           diyl (Dimethylen) stehen, und




                                                                                                             QUESTMS-00000188
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 190 of 505 PageID #: 3016


                                                                                              PCI'IEP9!104759
                    W091i/18618
                                                                      1..0
                                  RIO flir Wasserstoff, Hydroxy oder fiir gegebenenfalls durch Cyano, Fluor,
                                       Chlor, Methoxy, Ethoxy, Acetyl, Propionyl, Methoxycarbonyl oder
                                       Ethoxy-carbonyl substituiertes Methyl, Ethyl, n- oder i-Propyl, n-, i-,s
                                       oder t-Butyl steht,
               5
                                   RIO weiterhin fiir jeweils gegebenenfalls durch Fluor, Chlor oder Brom sub-
                                       stituiertes Propenyl, Butenyl, Propinyl oder Butinyl steht,


                                   RIO weiterhin fiir jeweils gegebenenfalls durch Fluor, Chlor, Brom, Methyl
               10                      oder Ethyl substituiertes Cyclopropyl, Cyclobutyl, Cyclopentyl, Cyclo-
                                        hexyl, Cyclopropylmethyl, Cyclobutylmethyl, Cyclopentylmethyl oder
                                        Cyclohexylmethyl steht,


                                   RIO weiterhin fiirjeweils gegebenenfalls durch Fluor undloder Chlor substitu-
               15                       iertes Methoxy, Ethoxy, n- oder i-Propoxy, n-, i· oder s-Butoxy,
                                        Propenyloxy oder Butenyloxy steht,


                                   RIO weiterhin filr jeweils gegebenenfalls durch Cyano, Fluor, Chlor, Methyl,
                                        Ethyl, Trifluormethyl, Methoxy, Ethoxy, Difluormethoxy oder Trifluor·
               20                       methoxy substituiertes Benzyl oder Benzyloxy steht,


                            mit der MaJlgabe, dal3 Rl und R2 nicht gleichzeitig filr Wasserstoff stehen konnen
                            und die vorbekannten Verbindungen 4-(3,4-Dichlor-phenyl)-1,2-dimethyl-5-thioxo-
                             1, 2,4-triazolidin-3-on und 4-( 4-Chlor-3-trifluormethyl-phenyl)-1 ,2-dimethyl-5-thioxo-
               25            1,2,4-triazolidin-3-on (vgl. DE 2952685 und DE 3026739) durch Disclaimer ausge-
                             nommen sind.


                             Die oben aufgefilhrten allgemeinen oder in Vorzugsbereichen angegebenen Restede-
                             finitionen gelten sowohl fiir die Endprodukte der Forme! (I) als auch entsprechend fiir
                30           die jeweils zu Herstellung ben6tigten Ausgangstoffe bzw Zwischenprodukte. Diese
                             Restedefinitionen konnen untereinander, also auch zwischen den angegebenen Be-
                             reichen bevorzugter Verbindungen, beliebig kombiniert werden.




                                                                                                       QUESTMS-00000189
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 191 of 505 PageID #: 3017



              W096/18618                                                                   PCT/EP!IS/04759


                                                                 21
                   Beispiele fUr die erfindungsgemlillen Verbindungen der Forme! (I) sind in den nach-
                   stehenden Gruppen aufgefiihrt.


                   Gruppe I
         5

                                            N-N
                                           H,           ,CHF 2


                                           OANAO  I
                                                                       (IA-1)


                                                  Ar


                   Ar hat hierbei beispielhaft: die im Folgenden aufgefi:lhrten Bedeutungen:

                   2,4-Dichlor-phenyl,     3-Chlor-4-fluor-phenyl,    2-Chlor-4-cyano-phenyl,      2-Fluor-4-
         10        cyano-phenyl, 4,5-Difluor-phenyl, 2,4,5-Trichlor-phenyl, 2,4-Dichlor-5-fluor-phenyl,
                   2-Chlor-4,5-difluor-phenyl, 4-Chlor-2,5-difluor-phenyl, 5-Chlor-2.4-difluor-phenyl, 2-
                   Fiuor-5-chlor-4-cyano-phenyl, 2,4,5-Trifluor-phenyl, 2, 5-Dichlor-4-cyano-phenyl, 2-
                   Chlor-5-fluor-4-cyano-phenyl, 2-Chlor-4,5-dicyano-phenyl, 2-Chlor-4-fluor-5-cyano-
                   phenyl, 2,5-Difluor-4-cyano-phenyl, 4-Cyano-3-methyl-phenyl, 2-Chlor-4-cyano-5-
         15        methyl-phenyl,     2,4-Dichlor-5-methoxy-phenyl,     2,4-Dichlor-5-ethoxy-phenyl,     2,4-
                   Dichlor-5-n-propoxy-phenyl,         2,4-Dichlor-5-i-propoxy-phenyl,     4-Chlor-2-fluor-5-
                   methoxy-phenyl,       4-Chlor-2-fluor-5-ethoxy-phenyl,       4-Chlor-2-fluor-S-n-propoxy-
                   phenyl, 4-Chlor-2-fluor-5-i-propoxy-phenyl, 2-Fiuor-4-cyano-5-methyl-phenyl, 2,4-
                   Dichlor-5-methyl-phenyl, 2-Chlor-4-cyano-5-tdfluormethyl-phenyl, 4-Fiuor-3-trifluor-
         20        methyl-phenyl, 2-Fluor-4-cyano-5-trifluormethyl-phenyl, 2-Chlor-4-methyl-5-tdfluor-
                   methyl-phenyl,      2-Chlor-5-fluor-4-methoxy-phenyl,        2-Fluor-4-methoxy-5-methyl-
                   phenyl, 2,5-Difluor-4-thiocarbamoyl-phenyl, 2-Chlor-4-fluor-5-i-propoxy-phenyl, 2-
                   Fiuor-4-cyano-5-methoxy-phenyl,         2-Fluor-4-cyano-5-i-propoxy-phenyl,     2-Chlor-4-
                    cyano-5-(2-propinyloxy)-phenyl, 2-Fluor-4-cyano-5-( 1-methyl-2-propinyloxy)-phenyl,
         25         2-Fluor-4-chlor-5-( 1-methyl-2-propinyloxy)-phenyl,         2-Chlor-4-thiocarl>amoyl-5-i-
                    propoxy-phenyl,    2-Fluor-4-cyano-5-(2-propenyloxy)-phenyl,         2-Fluor-4-chlor-5-(2-
                    propenyloxy)-phenyl,     2-Chlor-4-cyano-5-methylsulfonylamino-phenyl,         2-Fiuor-4-
                    cyano-5-ethylsulfonylamino-phenyl, 2-Fiuor-4-thiocarbamoyl-5-methylsulfonylamino-
                    phenyl,   2-Chlor-4-cyano-5-ethylsulfonylamino-phenyl,          2-Fluor-4-cyano-5-cyclo-
         30         propylsulfonylamino-phenyl,        2-Fluor-4-cyano-5-i-propylsulfonylamino-phenyl,       2-




                                                                                                                  QUESTMS-00000190
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 192 of 505 PageID #: 301


                     W096Jl8ilil8

                                                                       2Z.
                           Chlor-4-thiocarbamoyl-5-ethylsulfonylamino-phenyl,       2-Chlor-4-cyano-5-cyanamino-
                           phenyl, 2-Fluor-4-cyano-5-(2,2-difluorethylsulfonylamino)-phenyl, 2-Fluor-4-cyano-
                           5-phenylsulfonylamino-phenyl,     2-Fluor-4-cyano-5-t·butylsulfonylamino-phenyl,     2-
                           Chlor-4-cyano-5-methoxycarbonyl-phenyl, 2-Fluor-4-cyano-5-ethoxycarbonyl-phenyl,
                5           2-Fluor-4-chlor-5-ethoxycarbonyl-phenyl,          2-Fluor-4-thiocarbamoyl-5-methoxy-
                            carbonyl-phenyl, 2-Chlor-4-cyano-5-(N-cyclopropyl-ethylsulfonylamino)-phenyl, 2-
                            Fluor-4-cyano-5-( 1-methyl-2-propinylthio)-phenyl,     2-Fluor-4-cyano-5-methylamino-
                            phenyl, 2-Chlor-4-thiocarbamoyl-5-methoxycarbonylmethyl-phenyl, 2-Chlor-4-cyano-
                            5-(N-methyl-ethylsulfonylamino)-phenyl,          2-Fluor-4-cyano-5-i-propoxycarbonyl-
               10           phenyl, 2-Fiuor-4-cldor-5-i-propoxycarbonyl-phenyl,       2-Fluor-4-cyano-5-(bis-ethyl-
                            sulfonyl-amino)-phenyl,     2-Fiuor-4-cyano-5-(N-methylsulfonyl-ethylsulfonylamino)-
                            phenyl, 2-Fluor-4-cyano-5-( 1-methoxycarbonyl-ethoxy)-phenyl, 2-Fiuor-4-cyano-5-
                            ( 1-ethoxycarbonyl-ethoxy)-phenyl,      2-Fluor-4-chlor-5-( 1-methoxycarbonyl-ethoxy)-
                            phenyl,   2-Fluor-4-chlor-5-(1-ethoxycarbonyl-ethoxy)-phenyl,       2-Fluor-4-cyano-5-
               15           cyclopropyloxy-phenyl, 2-Chlor-4-cyano-5-dimethylamino-phenyl, 2-Fluor-4-cyano-
                            5-tetrahydrofurylmethoxy-phenyl, 4-Chlor-2-fluor-5-tetrahydrofurylmethoxy-phenyl,
                            2~Fluor-4-cyano-5-amino-phenyl,      2-Fluor-4-cyano-5-methylaminocarbonyl-phenyl, 2-
                            Fiuor-4-cyano-5-methylsulfonyloxy-phenyl,            2-Chlor-4-cyano-5-difluormethoxy-
                            phenyl,    2-Fluor-4-chlor-5-methoxycarbonylmethoxy-phenyl,          2-Fluor-4-chlor-5-
               20           ethoxycarbonylmethoxy-phenyl, 2-Fluor-4-cyano-5-methoxycarbonylmethoxy-phenyl,
                            2-Fluor-4-cyano-5 -ethoxycarbonylmethoxy-phenyl, 4-Cyano-3 -( l-methyl-2-propinyl-
                            oxy)-phenyl, 2-Fluor-4-cyano-5-dimethylaminocarbonyl-phenyl, 2-Fiuor-4-cyano-5-
                             cyanomethoxy-phenyl, 2-Fluor-4-cyano-5-(2-chlor-2-propenyloxy)-phenyl, 2-Fluor-4-
                             cyano-5-hydroxy-phenyl,       2-Fiuor-4-cyano-5-nitro-phenyt,      2-Fiuor-4-cyano-5-
               25            diethoxyphosphorylamino-phenyl, 2-Fluor-4-cyano-5-chlorsulfonyl-phenyl, 2-Fluor-4-
                             cyano-5-formytamino-phenyl, 2-Chlor-4-cyano-5-ethoxycarbonyloxy-phenyl, 2-Fluor-
                             4-cyano-5-diethoxyphosphorylmethoxy-phenyl,                4-Chlor-2-fluor-5-diethoxy-
                             phosphorylmethoxy-phenyl,           2-Fiuor-4-cyano-5-( 1-diethoxyphosphoryl-ethoxy)-
                             phenyl-, 4-Chlor-2-tluor-5-( 1-diethoxyphosphoryl-ethoxy)-phenyl-, 2-Chlor -4-cyano-
                30           5-hydroxy-phenyl, 2-Fluor-4-cyano-5-(N,N-diacetyl-amino)-phenyl, 2-Fluor-4-cyano-
                             5-acetylamino-phenyl,     2-Chlor-4-cyano-5-thiocyanato-phenyl,     2-Fluor-4-cyano-5-
                             diethylaminooxy-phenyl,     2-Fluor-4-cyano-5-tetrahydrofuryloxy-phenyl,    2-Fluor-4-
                             cyano-5-ureido-phenyl, 2-Fluor-4-cyano-5-dimethoxymethylenamino-phenyl, 2-Chlor-




                                                                                                        QUESTMS-00000191
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 193 of 505 PageID #: 3019



                W096/18618                                                                 PC1'1EP95/047!9

                                                                 'Z.3
                     4-cyano-5-ethox:ymethylenamino-phenyl, 2-Fluor-4-cyano-5-(2-chlor-ethoxycarbonyl-
                      oxy)-phenyl,     2-Chlor-4-cyano-5-dimethylaminomethylenamino-phenyl,         2-Chlor-4-
                      cyano-5-(perhydropyran-4-yloxy)-phenyl,           2-Fluor-4-cyano-5-(2-methoxycarbonyl-
                      ethyl)-phenyl, 4-Chlor-2-fluor-5-(2-methoxycarbonyl-ethyl)-phenyl, 2-Chlor-4-cyano-
           5          5-(2-carboxy-2-chlor-ethyl)-phenyl, 2-Fluor-4-cyano-5-(2-chlor-2-methoxycarbonyl-
                      ethyl)-phenyl, 2-Fluor-4-chlor-5-(2-chlor-2-methoxycarbonyl-ethyl)-phenyl, 2-Fluor-
                      4-cyano-5-(2-chlor-2-ethoxycarbonyl-ethyl)-phenyl,         2-Fluor-4-chlor-5-(2-chlor-2-
                      ethoxycarbonyl-ethyl)·phenyl, 2-Fluor-4-cyano-5-(2-brom-2-methoxycarbonyl-ethyl)-
                      phenyl,    2-Fiuor-4-chlor-5-(2-brom-2-methoxycarbonyl-ethyl)-phenyl,          2-Fluor-4-
           10         cyano-5 ·(2-brom-2-ethoxycarbonyl-ethyl)-phenyl,           2-Fluor-4-chlor-5-(2-brom-2-
                      ethoxycarbonyl-ethyl)-phenyl,       2-Fluor-4-cyano-5 -(2, 3-dibrom-2-methoxycarbonyl-
                      ethyl)-phenyl,    2-Fluor-4-chlor-5-( 2, 3 -dibro111-2-methoxycarbonyl-ethyl)-phenyl,   2-
                      Fluor-4-cyano-5-(2,3-dibrom-2-ethoxycarbonyl-ethyl)-phenyl, 2-Fluor-4-chlor-5-(2,3-
                      dibrom-2-ethoxycarbonyl-ethyl)-phenyl,            2-Fluor-4-cyano-5-(2-chlor-2-s-butoxy-
           15         carbonyl)·phenyl, 2-Fluor-4-cyano-5 -(2-chlor-2-carbamoyl-ethyl)-phenyl, 2-Fiuor-4-
                      cyano-5-(2-chlor-2-methoxycarbonyl-l-methyl-ethyl)-phenyl, 2-Fluor-4-cyano-5-( 1,2-
                      dibrom-2-methoxycarbonyl-ethyl)-phenyl,        2-Chlor-4-cyano-5-(2-chlor-2-i-propoxy-
                      carbonyl-ethyl)-phenyl, 2,4-Dichlor-5-(2-methoxycarbonyl-ethyl)-phenyl, 2-Fluor-4-
                      cyano-5-(2-carboxy-2-chlor-ethyl)·phenyl, 2-Fluor-4-cyano-5-(2-chlor-2-ethylamino-
           20         carbonyl-ethyl)-phenyl,         2-Fiuor-4-cyano-5-(2-allylaminocarbonyl-2-chlor-ethyl)-
                      phenyl, 2-Fluor-4-cyano-5-(2-methoxycarbonyl-ethenyl)-phenyl, 2-Fluor-4-chlor-5-
                      (2-methoxycarbonyl-ethenyl)-phenyl, 2-Fiuor-4-cyano-5-(2-ethoxycarbonyl-ethenyl)-
                      phenyl, 2-Fluor-4-chlor-5-(2-ethoxycarbonyl-ethenyl)·phenyl, 2-Fluor-4-cyano-5-(2-
                      chlor-2-methylarninocarbonyl-ethyl)-phenyl,           2-Fluor-4-cyano-5-(2-chlor-2-ethyl-
           25         aminocarbonyl-ethyl)·phenyl,           2-Fluor-4-cyano-5-(2-chlor-2-cyclopropylamino-
                      carbonyl-ethyl)-phenyl,       2-Fluor-4-chlor-5-(2-chlor-2-methylarninocarbonyl-ethyl)-
                      phenyl,   2-Fluor-4-chlor-5-(2-chlor-2-ethylaminocarbonyl-ethyl)-phenyl,       2-Fluor-4-
                      chlor-5-(2-chlor-2-cyclopropylarninocarbonyl-ethyl)·phenyl,        2-Fluor-4-cyano-5-(2-
                      chlor-2-dimethylaminocarbonyl-ethyl)-phenyl,          2-Fluor-4-cyano-5-(2-chlor-2-ethyl-
           30         sultonylaminocarbonyl-ethyl)-phenyl,          2-Fluor-4-chlor-5-(2-chlor-2-ethylsulfonyl-
                      aminocarbonyl-ethyl)-phenyl, 2-Fluor-4-chlor-5-(2-carboxy-ethenyl)-phenyl, 2-Fluor-
                      4-thiocarbamoyl-5-(2-ethylaminocarbonyl-ethenyl)-phenyl,         2,6-Difluor-4-cyano-5-i-
                      propoxy-phenyl,      2-Chlor-4-cyano-6-fluor-3-i-propoxy-phenyl,     2-Chlor-6-fluor-3-i-




                                                                                                              QUESTMS-00000192
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 194 of 505 PageID #: 302


                                                                                             PCTIEP!I!I/04759
                  W0911/UI6l8

                                                                     14
                        propoxy-4-trifluonnethyl-phenyl,       2,6-Dichlor-4-cyano-3-fluor-phenyl,   2-Fluor-4-
                        cyano-5-( 1-ethoxycarbonyl-ethyl)·phenyl,         2-Chlor-4-cyano-5·( 1-ethoxycarbonyl-
                        ethyl)·phenyl,    2-Chlor-4-cyano-5-carboxy-phenyl,        2-Fluor-4-chlor-5-(1-ethoxy-
                        carbonyl-ethyl)-phenyl,    2-Fluor-4-chlor-5-( 1-i-propoxycarbonyl-ethyl)-phenyl,       2-
             5          Fluor-4-cyano-5-i-butoxy-phenyl,       2-Chlor-4-cyano-5-i-butoxy-phenyl,    2-Chlor-4-
                        cyano-5-(2-methoxy-ethoxy)-phenyt,        2-Fluor-4-chlor-5-(2-methoxy-ethoxy)-phenyl,
                        2-Fluor-4-chlor-5-i-butoxy-phenyl, 4-Hydroxy-4-ethoxycarbonyl-phenyl, 2-Fluor-4-
                        cyano-5-i-propoxycarbonyl-phenyl,        2-Fluor-4-hydroxy-5-i-propoxycarbonyl-phenyl,
                        2-Fluor-4-cyano-5-(2-oxetanyloxy)-phenyl,            2-Fluor-4-cyano-5-(2-oxetanyloxy-
            I0          carbonylmethoxy)-phenyl,      2-Fluor-4-cyano-5·(2-oxetanyloxy)·phenyl,       2-Fluor-4-
                        cyano-5-(2-chlor-2-propenyloxy)-phenyl, 4-Chlor-2-fluor-5-(2-chlor-2-propenyloxy)·
                        phenyl,    2-Fiuor-4-chlor-5-methoxycarbonylmethylthio-phenyl,        2-Fluor-4-chlor-5-
                        ethoxycarbonylmethylthio-phenyl,         2-Fluor-4-cyano-5-methoxycarbonylmethylthio-
                         phenyl,   2-Fluor-4-cyano-5-ethoxycarbonylmethylthio-phenyl, 2-Fluor-4-chlor-5·( l·
             15          methoxycarbonyl-ethylthio )·phenyl,     2-Fluor-4-chlor-5-( 1-ethoxycarbonyl-ethylthio)·
                         phenyl, 2-Fluor-4-cyano-5-( 1-methoxycarbonyl-ethylthio)-phenyl, 2-Fluor-4-cyano-5-
                         ( 1-ethoxycarbonyl-ethylthio)-phenyl,




                                                                                                       QUESTMS-00000193
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 195 of 505 PageID #: 302


             W096/18618




                                                     F,    1~
                                                      '(' il
                                                          Y''o
                                                           0-,-+,,F
                                                                F




                                                                      QUESTMS-00000194
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 196 of 505 PageID #: 302


                   W096/18618                                                               PCTIEP9S104759

                                                                   ZG
                                                                                           ),
                        F~
                                                   on) ~0
                             ::::._



                                 oy
                                      I   N/R   "'6
                                                  11        'N'R
                                                                        00 , F
                                                                                          '~'o
                                                                                          L:::::,,

                                                                                            o--\'F
                                                                        F     F                 F
                                      0                 0                 F

                        R steht hierbei beispielsweise fur Wasserstoff, Hydroxy, Methyl, Ethyl, n- oder i-
                        Propyl, n-, i- oder s-Butyl, Allyl, Propargyl, Methoxy, Ethoxy, n- oder i-Propoxy,
                        Cyanomethyl, Carboxymethyl, Methoxymethyl, Ethoxymethyl, Methoxycarbonyl-
              5         methyl, Ethoxycarbonylmethyl, Acetyl, Propionyl, Methoxycarbonyl, Ethoxycarbonyl,
                         Methylsulfonyl oder EthylsulfonyL




                                                                           (IA-2)


              10

                         Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgeftlhrten Bedeutungen.


                         Grupp e)
              15


                                                                            (IA-3)




                          Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgeftlhrten Bedeutungen.




                                                                                                        QUESTMS-00000195
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 197 of 505 PageID #: 3023



               wo 96.118618




                                                                         (IA-4)




          5           Ar hat hierbei beispiel haft die oben in Gruppe I aufgefilhrten Bedeutungen.


                     G;ruppe 5




          10
                      Ar hat hierbei beispielhaft die oben in Gruppe I aufgefuhrten Bedeutungen.


                      G;ruppe 6



                                                                         (IA-6)


          15

                      Arhat hierbei beispielhaft die oben in Gruppe 1 aufgefuhrten Bedeutungen,



          20

                                                                             (IA-7)




                      Ar hat hierbei beispielhaft die oben in Gmppe l aufgefuhrten Bedeutungen




                                                                                                     QUESTMS-00000196
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 198 of 505 PageID #: 302


                    W0%/18618

                                                                 28
                        Gruppe 8




               5         Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                         Gruppe 9



                                                                              (IA-9)




              10
                         Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.




                                                                               (IA-10)



               15

                          Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.


                          Gruppe 11
               20

                                                                                (IA·11)




                                                                                                       QUESTMS-00000197
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 199 of 505 PageID #: 3025



               wo !16/18618                                                             PCI'ID'9!!1047S9

                                                                ze.
                     At hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.


                     Gruppe 12



                                                                          (IA-12)



          5


                     Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefUhrten Bedeutungen.


                     Gruppe 13
          10

                                                                           (IA-13)




                      Ar hat hierbei beispielhaft die oben in Gruppe I aufgefUhrten Bedeutungen.


          15          Gnmpe 14



                                                                           (IA-14)




                      At hat hierbei beispielhaft die oben in Gruppe I aufgefilhnen Bedeutungen.




                                                                                                           QUESTMS-00000198
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 200 of 505 PageID #: 302


                   W096/18618                                                               PCI'IEP95104759



                        Gruppe 15



                                                                              (IA-15)




              5          Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                         Qruppe 16


                                               H3C          ,C 2 H5
                                                  'N-N
                                                                               (IA-16)

                                                 S
                                                   A).~
                                                     N  S
                                                        I
                                                       Ar

             10
                         Arhat hierbei beispielhaft die oben in Gruppe I aufgefilhnen Bedeutungen.




                                                                               (IA-17)



              15


                          Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefiihrten Bedeutungen.


                          Qwppe 18
              20

                                                                                (IA-18)




                                                                                                       QUESTMS-00000199
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 201 of 505 PageID #: 3027



               W096/186l8                                                               PCTIEP95104759

                                                               31
                    Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                    Qrnppe 19




                                                                      (IA-19)


          5


                    Arhat hierbei beispielhaft die oben in Gruppe I aufgefuhrten Bedeutungen,


                    Gruppe 20
          10


                                                                       (IA-20}




                    Arhat hierbei beispielhaft die oben in Gruppe 1 aufgefuhrten Bedeutungen.




                                          H3 C          CH(CH 3 ) 2
                                             '·N-N'
                                            s)"''N'~o
                                                                      (IA·21)

                                                   I
                                                  Ar



                    Ar hat hierbei beispielhaft die oben in Gruppe I aufgefuhrten Bedeutungen.




                                                                                                         QUESTMS-00000200
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 202 of 505 PageID #: 302


                   W096/18618                                                              PCTIEP95/04759


                                                                   32



                                                                            (IA·22)




              5          Ar hat hierbei beispie!haft die oben in Gruppe I aufgefuhrten Bedeutungen.


                         Gruppe 23




                                                                           (IA-23)




              10
                         Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefuhrten Bedeutungen.


                         Gruppe 64




                                                                             (IA-24)


              15


                          Ar hat hierbei beispielhaft die oben in Gn1ppe I aufgefiihrten Bedeutungen.


                          Grupoe 25
              20


                                                                              (IA-25)




                                                                                                      QUESTMS-00000201
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 203 of 505 PageID #: 3029
                                                              """"'~---···--""     ----------
               W096J18618
                                                                                        PCf/EPll!l/047!19



                    Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.


                    Gruppe :?.6




                                                                        {IA·26)


           5


                    Ar hat hierbei beispielhaft die oben in Gruppe I aufgefUhrten Bedeutungen.


                     Gruppe27
          10


                                                                         (IA·27)




                     Ar hat hierbei beispielhaft die oben in Gruppe I aufgefUhrten Bedeutungen.


          15         Qruppe 28


                                            NC       H
                                             'N---N'

                                           0
                                               'l~ N .)~, 0            (IA-28)

                                                    I
                                                   Ar


                     Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.




                                                                                                            QUESTMS-00000202
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 204 of 505 PageID #: 303


                    W0961l86t8
                                                                                             PCTIEP9!1/047S9



                         Qruppe 29




                                                                              (IA-29)




               5          Arhat hlerbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                          Qruppe 30




                                                                                   (IA·30)




              10
                          Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.


                          Qruppe :31


                                                 FCH,    ,CH 3
                                                    'N-N

                                                   o~'N)~o
                                                           I
               15                                         Ar



                           AI hat hlerbei beispielhaft die oben in Gruppe l aufgefilhrten Bedeutungen


                           Gruppe 32
               20
                                                  FCH 2    ,CH 2F
                                                      'N-N

                                                    oAN/J~o                    (IA<32)

                                                               I
                                                           Ar




                                                                                                        QUESTMS-00000203
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 205 of 505 PageID #: 3031



                W096/18618

                                                                35
                     Ar hat hierbei beispielhaft die oben in Gruppe I aufgefiihrten Bedeutungen.


                     Qn•ppe 33




                                                                          (IA-33)


            5


                     Ar hat hierbei beispiel haft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                     Gruppe 34
           10




                                                                          (IA-34)




                      Ar hat hierbei beispielhaft die oben in Gruppe I aufgefiihrten Bedeutungen.


           IS         Gruppe 35




                                                                          (IA·35)




                      Ar hat hierbei beispielhaft die oben in Gn1ppe I aufgefiihrten Bedeutungen.




                                                                                                    QUESTMS-00000204
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 206 of 505 PageID #: 303


                 wo !}6/llklt8                                                             PCTIEP95/04759



                        Gruppe 36




                                                                             (IA-36)




            5           Ar hat hierbei beispielhaft die oben in Gruppe I aufgeflihrten Bedeutungen.


                        Gruppe37




                                                                             (IA-37)




            10
                         Ar hat hierbei beispielhaft die oben in Gruppe I aufgeflihrten Bedeutungen.


                         Gruppe 38




                                                                             (IA-38)


            15


                         Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgeflihrten Bedeutungen.


                         Qruppe 39
            20




                                                                                                       QUESTMS-00000205
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 207 of 505 PageID #: 3033



              W096/18618

                                                               3+
                   Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                   Grugpe 40




                                                                          (IA-40)

         5


                   Arhat hierbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.



         10


                                                                          (IA-41)




                    Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.


         IS         GtJ.!gpe :12




                                                                          (IA-42)




                    Arhat hierbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.




                                                                                                  QUESTMS-00000206
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 208 of 505 PageID #: 303


                                                                                             PCTIEP95104759
                     W096/18618



                          Qruppe 43




                                                                               (IA--43)




                5         Arhat hierbei beispielhaft die oben in Gruppe I aufgefiihrten Bedeutungen.


                          Gruppe 44




                                                                                (IA-44)



               10
                          Ar hat hierbei beispielhaft die oben in Gruppe I aufgefiihrten Bedeutungen.


                          Gruppe 45




                                                                                (IA--45)


                15

                           Arhat hierbei beispielhaft die oben in Gruppe 1 aufgefiihrten Bedeutungen.


                           Gruppe 46
                20


                                                                                (IA-46)




                                                                                                       QUESTMS-00000207
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 209 of 505 PageID #: 3035
                                                                                       -------·""·--····


               W096118618                                                               PCTJEP95/047!19




                    Arhat hierbei beispielhaft die oben in Gruppe I aufgefUhrten Bedeutungen.


                    Grupl'Je 47
           5


                                                                          (IA-47)




                    Ar hat hierbei beispielhaft die oben in Gruppe I aufgefUhrten Bedeutungen,


          10        Gropp~48




                                                                          (IA-48)




                     Ar hat hierbei beispielhaft die oben in Gruppe I aufgefuhrten Bedeutungen.
          15
                     Qryppe 49




                                                                           (IA-49)




          20         Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.




                                                                                                          QUESTMS-00000208
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 210 of 505 PageID #: 303


                                                                                            PCT/l!.P95/047!'19
                 W0%/18618


                     Gouwe so



                                                                            (I A-50)




            5         Ar hat hierbei beispiel haft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                      Gruppe 51




                                                                                  (lA-51)



            10
                      Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                      Gruppe 52




                                                                                  (lA-52)


            15

                       Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.




                                                                                                        QUESTMS-00000209
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 211 of 505 PageID #: 3037


                                                                                          PCTIEP95/04759
                W096/l8618



                     Gnmoe 53



                                                                                (fA-53)




            5         Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefiihrten Bedeutungen.


                      Qruppe 54


                                            H C     /'-CF
                                             3 'N-N       3
                                                                                (fA-54)
                                              OJ".N'-l.O
                                                     I
                                                     Ar
           10
                      Ar hat hierbei beispielhaft die oben in Gruppe l aufgefuhrten Bedeutungen.


                      Qrnppe 55




                                                                            (lA-55)

           15


                      Ar hat hierbei beispielhaft die oben in Gruppe I aufgefllhrten Bedeutungen.




                                                                                                           QUESTMS-0000021 0
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 212 of 505 PageID #: 303


                                                                                              PCTIEP951047S9
                 W096/Ukll8
                                                                   42.
                      Gryppe 56




                                                                                        (I A-56)




            S         Ar hat hlerbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                      Qruppe 57




                                                                                 (lA-57)



            10
                       Ar hat hlerbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.


                       Qruppe 58




                                                                              (lA-58)

            15


                       Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.


                       Qruppe 59
            20
                                              n-H 7C3 "-,           . CHF 2
                                                            N·--N
                                                      s~L."N")""o
                                                                                   (I A-59)
                                                              I
                                                              Ar




                                                                                                       QUESTMS-00000211
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 213 of 505 PageID #: 3039



              WO!I6/l8618                                                               PCT/EP!IS/047!1!1

                                                              43

                    Arhat hierbei beispielhaft die oben in Gruppe I aufgefuhrten Bedeutungen.




          5



                                                                          (IA-60)




                    Ar hat hierbei beispielhaft die oben in Gruppe I aufgefilhrten Bedeutungen.


         10         Qruppt:;6l




                                                                              (IA-61)




                     Ar hat hierbei beispielhaft die oben in Gruppe I aufgefuhrten Bedeutungen.
         15
                     Gruppe   6~




                                                                          (IA-62)




         20          Ar hat hierbei beispielhaft die oben in Gruppe I aufgefuhrten Bedeutungen.




                                                                                                            QUESTMS-00000212
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 214 of 505 PageID #: 304


                     W096/l8618                                                               PCfiEP9M14759



                           Gruppe 63



                                                                                    (IA-€3)




                5          Arhat hierbei beispielhaft die oben in Gruppe I aufgeftlhrten Bedeutungen.




                                                                                      (IA-€4)



                10
                           Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgeftlhrten Bedeutungen.


                           Gnlppe 65




                                                                                              (IA-€5)


                15


                            Arhat hierbei beispielhaft die oben in Gruppe 1 aufgeftlhrten Bedeutungen.




                                                                                                        QUESTMS-00000213
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 215 of 505 PageID #: 3041



                W096/UI618                                                                PCf/JtP95104759



                     Gruppe 66




                                                                                (IA-66)




           5         Arhat hierbei beispielhaft die oben in Gruppe I aufgefi.lhrten Bedeutungen.


                     Gruppe 67




                                                                           (IA-67)



           10
                     Ar hat hierbei beispielhaft die oben in Gruppe I aufgefi.lhrten Bedeutungen.


                     Qrurme 68


                                                                                (IA-68)


           15


                     Arhat hierbei beispielhaft die oben in Gruppe I aufgefilhrtenBedeutungen.




                                                                                                            QUESTMS-00000214
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 216 of 505 PageID #: 304


                 W096/t8618



                      Grnppe 69




                                                                                  (IA-69)




            5          Ar hat hierbei beisplelhaft die oben in Gruppe 1 aufgefiihrten Bedeutungen.


                       Qrnppe 70




                                                                             (IA-70)



            10
                       Ar hat hierbei beispielhaft die oben in Grnppe 1 aufgefiihrten Bedeutungen.


                       Qrnppe 71




                                                                                  (IA-71)


            15


                        Ar hat hierbei beispielhaft die oben in Grnppe I aufgefiihrten Bedeutungen.




                                                                                                      QUESTMS-00000215
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 217 of 505 PageID #: 3043



                                                                                         PCJ'IEJ'9S/047!19
                W096/l8618




                                                                               (IA-72)




           5         Ar hat hierbei beispielhaft die oben in Gruppe 1 aufgefilhrten Bedeutungen.




                                                                               (IA-73)



           10
                     Ar hat hierbei beispielhaft die oben in Gruppe I aufgeftlhrten Bedeutungen.


                     Gruppe 74




                                                                                       (IA-74)

           15


                      Arhat hierbei beispielhaft die oben in Gruppe I aufgefuhrten Bedeutungen.




                                                                                                             QUESTMS-00000216
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 218 of 505 PageID #: 304


                                                                                               PcriEJ'95/04759
                 W096/18618



                       Qruppe 75




                                                                                    (IA-75)




             5          Ar hat hierbei beispielhaft die oben in Gruppe I aufgefiihrten Bedeutungen.


                        Verwendet man beispielsweise 4-(4-Cyano-2,5-difluor-phenyl)·l-methoxycarbonyl-
                        thiosemicarbazid als Ausgangsstoff, so kann der Reaktionsablauf beim erfindungs·
                        gemiillen Verfahren (a) durch das folgende Formelschema wiedergegeben werden:
            10




                        Verwendet     man    beispielsweise   2-(4-Chlor-2-fluor-5-methoxy-phenylimino)-3, 4-
                        dimethyl-3,4-dihydro-5-oxo-1 ,3,4-thiadiazol als Ausgangsstoff, so kann der Re-
             15          aktionsablauf beim erfindungsgemiillen Verfahren (b) durch das folgende Formel-
                         schema skizziert werden:

                                                                               H 3 9,_,               ,CH 3
                                                                                          N   ··"·N

                                                                                  s~).,, N .J"'. o
                                                                                  F.,v~''

                                                                                          ~~"'•1'/l   'OCH 3
                                                                                              Cl




                                                                                                               QUESTMS-00000217
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 219 of 505 PageID #: 3045



                W096/18618                                                              PCT/EP9!1/04759




                     Die beim erfindungsgemaBen Verfahren (a) zur Herstellung der Verbindungen der all-
                     gemeinen Formel (I) als Ausgangsstoffe zu verwendenden (Thio)Semicarbazid-
                     Derivate sind durch die Forme! (II) allgemein definiert. In der Forme! (II) haben Q I,
           5         q2, Rl, R2 und Ar vorzugsweise bzw. insbesondere die:jenigen Bedeutungen, die
                     bereits oben im Zusammenhang mit der Beschreibung der Verbindungen der Forme!
                     (I) als bevorzugt bzw. als insbesondere bevorzugt fUr ql, q2, Ri, R2 und Ar ange-
                     geben wurden; R steht vorzugsweise fUr Alkyl mit I bis 4 Kohlenstoffatomen, ins-
                     besondere fiir Methyl oder Ethyl.
           10
                     Die Ausgangsstoffe der Forme! (II) sind bekannt und/oder konnen nach bekannten
                     Verfahren hergestellt werden (vgl. Synthesis 1982, 159-160; DE 1200824, DE
                     2952685 und DE 3026739}


           15        Man erhiilt die (Thio)Semicarbazid-Derivate der Forme! (II), wenn man


                     (a) Aryliso(thio)cyanate der allgemeinen Forme! (IV)


                                           Ar-N=C""QI                    (IV)
           20
                     in welcher


                     Ar und ql die oben angegebenen l3edeutungen haben,


           25        mit Carbazaten der allgemeinen Forme! (X1)


                                           RO-CQ2-N(R2)-NH-R1                   (XI)


                      in welcher
           30
                      q2, R 1 und R2 die oben angegebenen Bedeutungen haben und




                                                                                                          QUESTMS-00000218
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 220 of 505 PageID #: 3046



                   W096/18618                                                                    PCT/EP951047S9

                                                                        50
                        R        fur Alkyl, vorzugsweise fur C t-C6-Alkyl, insbesondere bevorzugt fur Methyl
                                 oder Ethyl steht,


                        gegebenenfalls in Gegenwart eines Verdunnungsmittels, wie z.B. Toluol, bei
              5         Temperaturen zwischen        ooc und 150°C umsetzt (vgl. die Herstellungsbeispiele),

                        oder wenn llllln


                        (13) Aryl amine der allgemeinen Forme! (XU)
             to
                                                            Ar-NH 2             (Xtl)


                        in welcher


              15         Ar        die oben angegebene Bedeutung hat,


                         mit (Thio)Carbonyl-diimidazol der Formel (XIII)


                                                            Im-CQI.Im            (XIII)
              20
                         in welcher


                         QI         die oben angegebene Bedeutung hat und


              25            lm      fur Imidazolyl steht,


                            und mit Carbazaten der allgemeinen Forme! (XI)


                                                                                          (XI)
              30
                            in Welcher




                                                                                                        QUESTMS-00000219
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 221 of 505 PageID #: 3047



               W096/18618                                                                PCT!EP9S/04759

                                                                   54
                     Q2, Rl und R2 die oben angegebenen Bedeutungen haben und


                     R      fur Alkyl, vorzugsweise fur C J·C6·Aikyl, insbesondere bevorzugt fur Methyl
                            oder Ethyl steht,
          5
                      gegebenenfalls in Gegenwart cines Reaktionshilfsmittels, wie z.B. Kaliumhydroxid,
                      und gegebenenfalls in Gegenwart eines Verdilnnungsmittels, wie z.B. Methanol,
                      Ethanol und/oder Wasser, bei Temperaturen zwischen O"C und I OO"C umsetzt.


          10          Die als Vorprodukte benotigten Aryliso(thio)cyanate der Forme! (IV) sind bekannt
                      und/oder konnen nach bekannten Verfahren hergestellt werden (vgL DE 4327743, DE
                      4335438 und DE 4343451).


                      Die welter als Vorprodukte benotigten Carbazate der Forme! (VIII) sind bekannte
          15          organische Chemikalien.


                      Das erfindungsgemlil3e Verfahren (a) wird vorzugsweise in Gegenwart cines geeigne·
                      ten Reaktionshilfsmittels durchgefuhrt. Als solche kommen aile llblichen anorgani-
                      schen oder organischen Basen infrage. Hierzu gehoren beispielsweise Alkalimetall·
          20          oder Erdalkalimetall-hydride, -hydroxide, -amide, -alkoholate, -acetate, -carbonate
                      oder -hydrogencarbonate, wie beispielsweise Lithium-, Natrium-, Kalium· oder
                      Calcium-hydrid, Lithium-, Natrium- oder Kalium-amid, Natrium- oder Kalium-
                      methylat, Natrium- oder Kalium-ethylat, Natrium· oder Kalium-propylat, Aluminium-
                      isopropylat, Natrium- oder Kalium-tert-butylat. Natrium- oder Kalium-hydroxid,
          25          Ammoniumhydroxid, Natrium-, Kalium- oder Calcium-acetat, Ammoniumacetat,
                      Natrium-, Kalium-, Rubidium-, Ciisium-, Magnesium- oder Calcium-carbonat,
                      Ammoniumcarbonat, Natrium- oder Kalium-hydrogencarbonat, sowie basische
                      organische Stickstoffverbindungen, wie Trimethylarnin, Triethylamin, Tripropylamin,
                      Tributylarnin, Ethyl-diisopropylamin, N,N-Dimethylcyclohexylamin, Dicyclohexyl-
          30          amin,    Ethyl-dicyclohexylarnin,     N,N-Dimethylanilin,    N,N-Dimethyl-benzylamin,
                      Pyridin, 2-Methyl-, 3-Methyl- und 4-Methyl-pyridin, 2,4-Dimethyl·, 2,6-Dimethyl-,
                       3,4-Dimethyl-    und     3,5-Dimethyl-pyridin,   5-Ethyl-2-methyl-pyridin,   N-Methyl-




                                                                                                            QUESTMS-00000220
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 222 of 505 PageID #: 304


                    W0%/18618
                                                                                            PCTJEP95104759

                                                                   5)..
                        piperidin, N,N-Dimethylaminopyridin, Diazabicyclooctan (DABCO), Diazabicyclo-
                        nonen (DBN) oder Diazabicycloundecen (DBU).


                        Als VerdUnnungsmittel zur Durchfuhrung des erfindungsgemii13en Verfahrens (a)
               5        kommen die ublichen organischen Losungsmittel in Betracht. Hierzu gehoren insbe·
                        sondere atiphatische, alicyclische oder aromatische, gegebenenfalls halogenierte
                         Kohlenwasserstoffe, wie beispielsweise Pentan, Hexan, Heptan, Petrolether, Ligroin,
                         Benzin, Benzol, Toluol, Xylol, Chlorbenzol, Dichlorbenzol, Cyclohexan, Methyl-
                         cyclohexan, Dichlormethan, Chloroform, Tetrachlormethan; Ether, wie Diethylether,
               I0        Diisopropylether, t-Butyl-methylether, t-Pentyl-methylether, Dioxan, Tetrahydro-
                         furan, Ethylenglykol-dimethyl- oder -diethylether, Diethylenglykol-dimethylether oder
                         -diethylether; Ketone, wie Aceton, Butanon oder Methyl-isobutyl-keton; Nitrile, wie
                         Acetonitril, Propionitril, Butyronitril oder Benzonitril;   Amide, wie N,N-Dimethyl-
                         formamid, N,N-Dimethylacetarnid, N-Methylformanilid, N-Methyl-pyrrolidon oder
               15        Hexamethylphosphorsauretriamid; Ester wie Essigsiiure-methylester, -ethylester, -n-
                         oder -i-propylester, -n-, -i- oder -s-butylester,    Sulfoxide, wie Dimethylsulfoxid;
                         Alkohole, wie Methanol, Ethanol, n- oder i-Propanol, n-, i-, s- oder t-Butanol,
                         Ethylenglykol-monomethylether oder -monoethylether, Diethylenglykolmonomethyl-
                         ether, Diethylenglykolmonoethylether;      deren Gemische mit Wasser oder reines
               20        Wasser.


                         Die Reaktionstemperaturen konnen bei der Durchfuhrung des erfindungsgemallen
                         Verfahrens (a) in einem gro!3eren Bereich variiert werden. Im allgemeinen arbeitet
                          man bei Temperaturen zwischen O"C und +150°C, vorzugsweise bei Temperaturen
               25         zwischen 10°C und 120°C.


                          Das erfindungsgemli.Be Verfahren (a) wird im allgemeinen unter Normaldruck durch-
                          geftihrt. Es ist jedoch auch moglich, unter erhohtem oder vermindertem Druck - im
                          allgemeinen zwischen 0, 1 bar und I 0 bar- zu arbeiten.
               30
                          Zur Durchflihrung des erfindungsgemli.Ben Verfahrens (a) werden im allgemeinen die
                          Ausgangsstoffe der Formel (II) in einem geeigneten Verdunnungsmittel vorgelegt und
                          - gegebenenfalls nach Zugabe eines Reaktionshilfsmittels - bei der erforderlichen




                                                                                                   QUESTMS-00000221
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 223 of 505 PageID #: 3049



              wo 961111618


                    Temperatur bis zum Ende der Umsetzung gen:lhrt. Die Aufarbeitung kann auf tibliche
                    Weise erfolgen (vgl. die Herstellungsbeispiele).


                    Die beim erfindungsgema6en Verfahren (b) zur Herstellung der Verbindungen der all-
          5         gemeinen Forme! (I) als Ausgangsstoffe zu verwendenden Aryliminoheterocyclen sind
                     durch die Forme! (III) allgemein defmiert. In der Forme! (III) haben Ql, Q2, Rl, R2
                    und Ar vorzugsweise bzw. insbesondere diejenigen Bedeutungen, die bereits oben im
                    Zusammenhang mit der Beschreibung der Verbindungen der Forme! (I) als bevorzugt
                    bzw. als insbesondere bevorzugt fiir Q I, Q2, R I, R 2 und Ar angegeben wurden.
         10
                    Die Ausgangsstoffe der Forme! (III) sind bisher noch nicht aus der Literatur bekannt;
                     sie sind jedoch Gegenstand einer vorglingigen, nicht vorveroffentlichten Anmeldung
                    (vgl. DE 4424787).


         15          Man erhlilt die Arylirninoheterocyclen der Forme! (III), wenn man Aryl(thio)serni-
                     carbazide der allgemeinen Forme! (VI) mit reaktiven Kohlensliurederivaten, wie z.B.
                     Phosgen oder Thiophosgen, gegebenenfalls in Gegenwart von Verdtinnungsmitteln,
                     wie z.B. Toluol und/oder Dichlormethan, bei Ternperaturen zwischen   ooc und     I 00°C
                     umsetzt.
         20
                     Die beim erflndungsgemal3en Verfahren (b) zur Herstellung der Verbindungen der all-
                     gemeinen Forme! (I) gegebenenfalls als Ausgangsstoffe zu verwendenden Ver-
                     bindungen sind durch die Formeln (Ia) und (lb) allgemein definiert. In den Formeln
                     (Ia) und (lb) haben Q I, Q2, R I ,R2 und Ar vorzugsweise bzw. insbesondere die-
         25          jenigen Bedeutungen, die bereits oben im Zusammenhang mit der Beschreibung der
                     Verbindungen der Forme! (I) als bevorzugt bzw. als insbesondere bevorzugt fur Ql,
                     Q2, Rl, R2 und Ar angegeben wurden.


                     Man erhlilt die Verbindungen der Forme! (Ia) oder (Ib), wenn man N-Aryl-Stickstoff-
         30          heterocyclen der allgemeinen Forme! (I) in welcher wenigstens eine der Gruppen R I
                     oder R2 fur Wasserstoffsteht, mit Alkylierungs- bzw. Acylierungsmitteln der Formeln
                     (IXa) oder (IXb)




                                                                                                               QUESTMS-00000222
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 224 of 505 PageID #: 305


                   W0%/18618                                                                 PCI'IEP95/04759

                                                                   5ft.
                                       X-RI (XIVa)                   X-R2 (XIVb)


                        worin


              5         R I und R2 mit Ausnahme von Wasserstoff die oben angegebenen Bedeutungen haben
                                    und


                        X           filr Halogen - vorzugsweise Chlor, Brom oder Iod • oder eine der
                                    Gruppierungen -O-S02-0-R I oder -O-S02-0-R2 steht,
             10
                        gegebenenfalls in Gegenwart eines Verdiinnungsmittels und gegebenenfhlls in Gegen-
                        wart eines Reaktionsbilfsmittels bei Temperaturen zwischen     ooc   und 80°C umsetzt
                        (vgl. die Herstellungsbeispiele).


             15         Es kommen hierbei vorzugsweise die gleichen Verdi.innungsmittel und Reaktionshilfs-
                        mittel wie bei beim erfmdungsgem!Ulen Verfahren (a) in Betracht.


                        Das erfindungsgem!Ule Verfahren (b) wird gegebenenfalls in Gegenwart eines
                        Reaktionshilfsmittels durchgefilhrt. Es kommen hierbei die gleichen Reaktionshilfs-
             20          mittel wie beim erfindungsgemaBen Verfahren (a), auBerdem jedoch auch noch AJkali-
                         metallsulfide, wie z.B. Natrium- oder Kaliumsulfid, in Betracht.


                         Das erfindungsgem!Ule Verfahren (b) wird vorzugsweise unter Verwendung eines
                         Verdi.innungsmittels durchgefilhrt. Es kommen hierbei die g!eichen Verdi.innungsmitte!
              25         wie beim erfindungsgem!iBen Verfahren (a) in Betracht.


                         Die Reaktionstemperaturen konnen bei der Durchfuhrung des erfindungsgemaBen
                         Verfahrens (b) in einem gro13eren Bereich variiert werden. lm allgemeinen arbeitet
                         man bei Temperaturen zwischen 0°C und +250°C, vorzugsweise bei l'emperaturen
              30         zwischen20°C und 150°C.




                                                                                                     QUESTMS-00000223
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 225 of 505 PageID #: 3051



            wo 96/18(;18
                                                                  55
                    Das erfindungsgemaBe Verfahren (b) wird im allgemeinen unter Normaldruck durch-
                    geftlhrt. Es ist jedoch auch moglich, unter erhohtem oder vermindertem Druck - im
                    allgemeinen zwischen 0, I bar und I 0 bar • zu arbeiten.


           5        Zur Durchftlhrung des erfindungsgerniillen Verfahrens (b) werden im allgemeinen die
                     Ausgangsstoffe der Forme! (III) - bzw. der Fofmeln (Ia) oder (Ib) • in einem ge-
                     eigneten VerdOnnungsmittel vorgelegt und bel der erforderlichen Temperatur bis zum
                     Ende der Umsetzung geriihrt. Die Aufarbeitung kann aufi.ibliche Weise erfolgen.


           10       Die erfindungsgemll.Ben Wirkstoffe konnen als Defoliants, Desiccants, Krautab-
                     totungsmittel und insbesondere als Unkrautvernichtungsmittel verwendet werden
                     Unter Unkraut im weitesten Sinne sind aile Pflanzen zu verstehen, die an Orten auf·
                     wachsen, wo sie unerwiinscht sind. Ob die erfindungsgemliBen Stoffe als totale oder
                     selektive Herbizide wirken, hiingt im wesentlichen von der angewandten Menge ab.
           15
                     Die erfindungsgemaBen Wirkstoffe kt>nnen z.B. bei den folgenden Pflanzen verwendet
                     werden:


                     Dikotyle Unkriiyter der Gattungen: Sinapis, Lepidium, Galium, Stellaria, Matricaria,
           20        Anthemis, Galinsoga, Chenopodium, Urtica, Senecio, Amaranthus, Portulaca, Xanthi·
                     um, Convolvulus, Ipomoea, Polygonum, Sesbania, A.mbrosia, Cirsium, Carduus,
                     Sonchus, Solanum, Rorippa, Rotala, Lindernia, Lamium, Veronica, Abutilon, Emex,
                     Datura, Viola, Galeopsis, Papaver, Centaurea, Trifolium, Ranunculus, Taraxacum.


           25        Dikotyle K,ulturen ger Gattyngen: Gossypium, Glycine, Beta, Daucus, Phaseolus, Pi-
                     sum, Solanum, Linum, Ipomoea, Vicia, Nicotiana, Lycopersicon, Arachis, Brassica,
                     Lactuca, Cucumis, Cucurbita.


                     Monokotyle Unkrauter der Gattungen: Echinochloa, Setaria, Panicum, Digitaria,
           30        Phleum, Poa, Festuca, Eleusine, Brachiaria, Lolium, Bromus, Avena, Cyperus, Sor·
                     ghum, Agropyron, Cynodon, Monochoria, Fimbristylis, Sagittaria, Eleocharis,
                     Scirpus, Paspalum, Ischaemum, Sphenoclea, Dactyloctenium, Agrostis, Alopecurus,
                     Apera.




                                                                                                        QUESTMS-00000224
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 226 of 505 PageID #: 305


                    wo 96/18618                                                             PCTI'EP95104759




                           Monokotyle Kulturen Qll[ Qattungen: Oryza, Zea, Triticum, Hordeum, Avena, Secale,
                           Sorghum, Panicum, Saccharum, Ananas, Asparagus, Allium,


                5          Die Verwendung der erfindungsgemaBen Wirkstoffe ist jedoch keineswegs auf diese
                           Gattungen beschriinkt, sondern erstreckt sich in gleicher Weise auch auf andere
                           Pflanzen,


                            Die Verbindungen eignen sich in Abhangigkeit von der Konzentration zur Total-
               10           unkrautbekl!mpfung z.B. auflndustrie- und Gleisanlagen und aufWegen und Platzen
                            mit und ohne Baumbewuchs. Ebenso konnen die Verbindungen zur Unkrautbe-
                            klimpfung in Dauerkulturen, z.B. Forst, Ziergeholz-, Obst-, Wein-, Citrus-, NuB-,
                            Bananen-, Kaffee-, Tee-, Gummi-, Olpalm-, Kakao-, Beerenfrucht- und Hopfen-
                            anlagen, auf Zier- und .Sportrasen und Weideflachen und zur selektiven Unkrautbe-
                15          klimpfung in einjahrigen Kulturen eingesetzt werden.


                            Die erfindungsgemiiBen Verbindungen der Forme! (I) eignen sich insbesondere zur
                            selektiven Bekampfung von monokotylen und dikotylen Unkriiutern in monokotylen
                            Kulturen sowohl im Vorauflauf- als auch im Nachauflauf-Verfahren.
                20
                            Die Wirkstofie konnen in die tiblichen Formulienmgen ubergefuhrt werden, wie
                            Losungen, Emulsionen, Spritzpulver, Suspensionen, Pulver, Staubemittel, Pasten,
                             losliche   Pulver,   Granulate,   Suspensions-Emulsions-Konzentrate,   Wirkstoff-im-
                             pragnierte Natur- und synthetische Stoffe sowie Feinstverkapselungen in polymeren
                25           Stoffen.
                             Diese Formulierungen werden in bekannter Weise hergestellt, z. B. durch Vermischen
                             der Wirkstoffe mit Streckmitteln, also flussigen Losungsmitteln undfoder festen
                             Tragerstoffen, gegebenenfalls unter Verwendung von oberfllichenaktiven Mitteln, also
                             Emulgiermitteln und/oder Dispergiermitteln und/oder schaumerzeugenden Mitteln.
                30
                             Im Faile der Benutzung von Wasser als Streckmittel konnen z.B. auch organische
                             Losungsmittel als Hilfslt>sungsmittel verwendet werden. Als tliissige Losungsmittel
                             kommen im wesentlichen in Frage: Aromaten, wie Xylol, Toluol, oder Alkyl-




                                                                                                    QUESTMS-00000225
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 227 of 505 PageID #: 3053



               W096/186UI



                      naphthaline, chlorierte Arornaten und chlorierte aliphatische Kohlenwasserstoffe, wie
                      Chlorbenzole, Chlorethylene oder Methylenchlorid, aliphatische Kohlenwasserstoffe,
                      wie Cyclohexan oder Paraffine, z.B. Erdolfraktionen, mineralische und pflanzliche
                      Ole, Alkohole, wie .Butanol oder Glykol sowie deren Ether und Ester, Ketone wie
           5          Aceton, Methylethylketon, Methylisobutylketon oder Cyclohexanon, stark polare
                      Losungsmittel, wie Dirnethylforrnamid und Dirnethylsulfoxid, sowie Wasser.


                      Als feste Triigerstoffe kornrnen in Frage:
                      z.B . Ammoniumsalze und nati.lrliche Gesteinsmehle, wie Kaoline, Tonerden, Talkurn,
          I0          Kreide, Quarz, Attapulgit, Montmorillonit oder Diatomeenerde und synthetische Ge-
                      steinsmehle, wie hochdisperse Kieselsiture, Aluminiumoxid und Silikate, als feste
                      Tritgerstoffe fiir Granulate kommen in Frage: z.B. gebrochene und fraktionierte
                      natOrliche Gesteine wie Calcit, Marmor, Bims, Sepiolith, Dolornit sowie synthetische
                      Granulate aus anorganischen und organischen Mehlen sowie Granulate aus
          15          organischem Material wie Sagernehl, KokosnuBschalen, Maiskolben und Tabak-
                      stengeln; als Ernulgier- und/oder schaumerzeugende Mittel kommen in Frage: z.B.
                      nichtionogene und anionische Emulgatoren, wie Polyoxyethylen-Fettsiture-Ester,
                      Polyoxyethylen-Fettalkohol-Ether,     z.B.   Alkylarylpolyglykolether,   Alkylsulfonate,
                      Alkylsulfate, Arylsulfonate sowie EiweiBhydrolysate; als Dispergiermittel kornmen in
          20          Frage: z.B. Lignin-Sulfitablaugen und Methylcellulose.


                      Es konnen in den Formulierungen Haftmittel wie Carboxymethylcellulose, natiirliche
                      und synthetische pulvrige, kornige oder latexftirmige Polymere verwendet werden,
                      wie Gurnmiarabicum, Polyvinylalkohol, Polyvinylacetat, sowie natilrliche Phospho-
          25          lipide, wie Kephaline und Lecithine und synthetische Phospholipide. Weitere Additive
                      konnen mineralische und vegetabile Ole sein.


                      Es konnen Farbstoffe wie anorganische Pigmente, z.B. Eisenoxid, Titanoxid, Ferro-
                      cyanblau und organische Farbstoffe, wie Alizarin-, Azo- und Metallphthalocyaninfarb-
          30          stoffe und Spurennllhrstoffe wie Salze von Eisen, Mangan, Bor, Kupfer, Kobalt,
                      Molybdan und Zink verwendet werden.




                                                                                                             QUESTMS-00000226
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 228 of 505 PageID #: 305


                W096/18618


                                                                  '58
                       Die Formulierungen enthalten im allgemeinen zwischen 0, I und 95 Gewichtsprozent
                       Wirkstoff, vorzugsweise zwischen 0,5 und 90 %.


                       Die erfindungsgemiil3en Wirkstoffe ktinnen als solche oder in ihren Formulierungen
               5       auch in Mischung mit bekannten Herbiziden zur Unkrautbek!impfung Verwendung
                       finden, wobei Fertigformulierungen oder Tankmischungen mtiglich sind.


                       FOr die Mischungen kommen bekannte Herbizide infrage;, beispielsweise Anilide, wie
                       z.B. Diflufenican und Propanil; Arylcarbonsliuren, wie z.B. Dichlorpicolin-saure, Di-
              10       camba und Picloram; Aryloxyalkansauren, wie z.B. 2,4-D, 2,4-DB, 2,4-DP,
                       Fluroxypyr, MCPA, MCPP und Triclopyr; Aryloxy-phenoxy-alkansaureester, wie z.B.
                       Diclofop-methyl,     Fenoxaprop-ethyl,     Fluazifop-butyl,      Haloxyfop-methyl      und
                       Quizalofop-ethyl; Azinone, wie z.B. Chloridazon und Norflurazon; Carbamate, wie
                       z.B. Chlorpropham, Desmedipham, Phenmedipham und Propham; Chloracetanilide,
               15       wie z.B. AJachlor, Acetochlor, Butachlor, Metazachlor, Metolachlor, Pretilachlor und
                        Propachlor; Dinitroaniline, wie z.B. Oryzalin, Pendimethalin und Trifluralin; Diphenyl-
                        ether, wie z.B. Acifluorfen, Bifenox, Fluoroglycoren, Fomesafen, Halosafen, Lactofen
                        und Oxyfluorfen; Harnstoffe, wie z.B. Chlortoluron, Diuron, Fluometuron, lso-
                        proturon, Linuron und Methabenzthiazuron; Hydroxylamine, wie z.B. AJloxydim,
               20       Clethodim, Cycloxydim, Sethoxydim und Tralkoxydim; Imidazolinone, wie z.B.
                        lmazethapyr, Imazamethabenz, Imazapyr und lmazaquin; Nitrile, wie z.B. Brom-
                        oxynil, Dichlobenil und Ioxynil; Oxyacetamide, wie z.B. Mefenacet; Sulfonyl-
                        harnstoffe, wie z.B. An1idosulfuron, Bensulfuron-methyl, Chlorimuron-ethyl, Chlor-
                        sulfuron, Cinosulfuron, Metsulfuron-methyl, Nicosulfuron, Primisulfuron, Pyrazo-
               25       sulfuron-ethyl, Thifensulfuron-methyl, Triasulfuron und Tribenuron-methyl; Thiol-
                        carbamate, wie z.B. Butylate, Cycloate, Diallate, EPTC, Esprocarb, Molinate,
                        Prosulfocarb, Thiobencarb und Triallate; Triazine, wie z.B. Atrazin, Cyanazin,
                        Simazin, Simetryne, Terbutryne und Terbutylazin; Triazinone, wie z.B. Hexazinon,
                         Metamitron und      Metribuzin;   Sonstige, wie     z.B.     Aminotriazol,    Denfuresate,
               30        Bentazone,    Cinmethylin,    Clomazone,       Clopyralid,     Difenzoquat,     Dithiopyr,
                         Ethofumesate, Fluorochloridone,      Glufosinate,   Glyphosate,     lsoxaben,    Pyridate,
                         Quinchlorac, Quinmerac, Sulphosate und Tridiphane.




                                                                                                      QUESTMS-00000227
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 229 of 505 PageID #: 3055



                wo 96/111618                                                             PCTIEP951047S9


                                                         5"3
                        Auch eine Mischung mit anderen bekannten Wirkstoffen, wie Fungiziden,
                        lnsektiziden, Akariziden, Nernatiziden, Schutzstoffen gegen Vogelfral3, Pflanzenniihr-
                        stoffen und Bodenstrukturverbesserungsmitteln ist rnoglich.


           5            Die Wirkstoffe konnen als solche, in Forrn ihrer Forrnulierungen oder den daraus
                        durch weiteres VerdOnnen bereiteten Anwendungsforrnen, wie gebrauchsfertige
                        Losungen, Suspensionen, Ernulsionen, Pulver, Pasten und Granulate angewandt
                        werden. Die Anwendung geschieht in Oblicher Weise, z.B. durch Giellen, Spritzen,
                        Spriihen, Streuen.
           10
                        Die erflndungsgerniillen Wirkstoffe konnen sowohl vor als auch nach dem Aut1aufen
                        der Pflanzen appliziert werden. Sie konnen auch vor der Saat in den Boden einge-
                        arbeitet werden.


           t5           Die angewandte Wirkstoffmenge kann in einern grolleren Bereich schwanken. Sie
                        Mngt irn wesentlichen von der Art des gewonschten Effektes ab. Im allgerneinen
                        liegen die Aufwandrnengen zwischen 1 g und I 0 kg Wirkstoff pro Hektar Boden-
                        flache, vorzugsweise zwischen 5 g und 5 kg pro ha.


           20           Die Herstellung und die Verwendung der erfindungsgemal.len Wirkstoffe geht aus den
                         nachfolgenden Beispielen hervor.




                                                                                                           QUESTMS-00000228
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 230 of 505 PageID #: 305


                  wo 96/111&18                                                                  PCTIEP95/04759

                                                                               60
                          Herstellungsbeispjell::


                          Beispiel!




              5


                           20,2 g (75 mMol) 4-(4-Cyano-2,5-difluor-phenyl)-1-ethoxycarbonyl-semicarbazid
                           werden in 50 ml 25%iger wassriger Kaliumhydroxid-Losung 2 Stunden bei 80°C
                          gen:.lhrt. Nach Abkilhlen auf 20°C wird mit konz. Salzsaure auf pH=4 eingestellt und
             I0            das kristallin anfallende Produkt durch Abfiltrieren iso liert.


                           Man erhalt 16,0 g (90% der Theorie) 4-(4-Carboxy-2,5-difluor-phenyl)-1,2,4-
                           triazolin-2,5-dion vom Schmelzpunkt >250"C.


             15
                           Beisplel2


                                                           H3C                      H
                                                              ''N···-N
                                                              S   ,.J.,. N /1_, 0
                                                              F •.   ,,..-;~·-•.,
                                                                       I~ !L
                                                                        '"('    'NH-S0 2-CH 3
                                                                          CN



              20            Eine Mlschung aus 3,90 g (10 mMol) 4-(4-Cyano-2-fluor-5-methylsulfonylamino-
                            phenyl)-2-methyl-l-ethoxycarbonyl-thiosemicarbazid, 8,10 g (80 mMol) Triethylamin
                            und 100 ml Acetonitril wird 12 Stunden bei Rtickflul3temperatur gen:.lhrt das




                                                                                                         QUESTMS-00000229
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 231 of 505 PageID #: 3057



                                                                                          PCI'IEP9!1/047!19
                W096/18618

                                                                   "1
                       Losungsmittel im Vakuum entfernt, der Ruckstand mit Wasser verruhrt, mit konz,
                       Salzsaure angesauert und das kristallin anfallende Produkt durch Abfiltrieren isolierL


                       Man erhalt 1,20 g (35% der Theorie) 4-(4-Cyano-2-fluor-5-methylsulfonylamino-
           5           pbenyl)-1-methyl-5-thioxo-1 ,2,4-triazolin-3-on vom Schmelzpunkt >250°C



                       Beispie!3




           10


                       Eine Mischung aus 5,2 g (15 nlMol) 4-(4-Chlor-2-fluor-5-i-propoxycarbonyl-phenyl)-
                       l-methyl-5-thioxo- 1,2,4-triazolin-3-on, 5,2 g (37,5 mMol) Kaliumcarbonat und 50 ml
                       Acetonitril wird 60 Minuten bei 60°C getiihrt; dann wird bei 60"C 6 Stunden lang
           15          Frigen (CHCIF2) eingeleitet, AnschlieBend wird unter vermindertern Druck eingeengt,
                       der Ri.ickstand in Wasser aufgenornrnen, mit konz, Salzsll.ure angesll.uert, mit Dichlor-
                       methan extrahiert, die organische Phase tiber Natriumsulfat getrocknet und fi!triert,
                       Das Filtrat wird eingeengt und das im Rtickstand erhaltene Rohprodukt durch Saulen-
                       chromatographie (Kieselgel, Hexan!Essigsaure-ethylester, Vot: 7: I) gereinigt,
           20
                       Man erhiilt 0,7 g (12% der Theorie) 4-(4-Chlor-2-fluor-5-i-propoxycarbonyl-phenyl)-
                       1-methyl-2-difluormethyl-5,.thioxo-1 ,2,4-triazolin-3-on vom Schmelzpunkt 51 °C,




                                                                                                                QUESTMS-00000230
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 232 of 505 PageID #: 3058


                 W096/l86l8                                                               PCTIEP95104759

                                                                       tt
                        Beispiel:;!




                5       Eine Mischung aus 7,6 g (23 mMol) 2-(7-Fluor-3,4-dihydro-3-oxo-4-propargyl-(2H)-
                         l ,4-benzoxazin-6-yl-imino)-3-rnethyl-3,4-dihydro-5-oxo-(4H)-1 ,3,4-thiadiazol und 20
                        rnl Dirnethylsulfoxid wird 2 Stunden auf 50"C, weitere 2 Stunden bei 70°C und
                        weitere 2 Stunden bei 80°C erwarrnt. Dann wird unter vermindertern Druck einge-
                        engt, der Rilckstand mit Wasser verruhrt und das kristallin anfallende Produkt durch
               l0        Abftltrieren isoliert.


                         Man erhalt 6,6 g (85% der Theone) 4-(7-Fluor-3,4-dihydro-3-oxo-4-propargyl-(2H)-
                         l ,4-benzoxazin-6-yl)-1-rnethyl-5-thioxo-l ,2,4-triazolin-3-on   vorn   Schrnelzpunkt
                         l90°C.
                15


                         Analog zu den Beispielen I bis 4 sowie entsprechend der allgemeinen Beschreibung
                         der erfindungsgernlU3en Herstellungsverfahren kt:innen beispielsweise auch die in der
                         nachstehenden Tabelle 1 aufge!Uhrten Verbindungen der Forme! (I) hergestellt
                20        werden.

                                                             2          1
                                                         R             R
                                                             'N-N~
                                                                                    (I)
                                                        Q   2J"'- N )""'. Q1
                                                                 I
                                                                 Ar




                                                                                                 QUESTMS-00000231
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 233 of 505 PageID #: 3059
                                                   --        ...,--·····            ......            ·--~~~-




                                                                                             PCTIEP9!1047S9
           WO!hl/18618

                                                                63
                   Iabelle 1: Beispiele fiir die Verbindungen der Forme! (I)


                   Bsp.·    Ql       Q2       Rl          R2          Ar                              physikaL
                   Nr.                                                                                Daten




                   5        0        0        H           CH3
                                                                      '~   'l/.lOCH3
                                                                                                      Fp.: 234°C


                                                                               CN




                   6        s        0        CH3         H
                                                                      '~   ~,.,·"'"''F
                                                                                                      Fp.: 224°C


                                                                               r
                                                                               CN




                   7        s        0        CH3         CHO         F.,.~)
                                                                             l'                       Fp.· 95°C
                                                                           (~(I ~"F
                                                                               CN




                   8        0         s       H            CH3         '~)                            .,., l72°C
                                                                        "·' ··oJ'~
                                                                               CN               1.1




                    9        s        0




                                                                                                                   QUESTMS-00000232
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 234 of 505 PageID #: 306


                                                                                      PCTIEP95104759
                 W096/Ul618


                        Bsp.~   Q1   Q2      Rl    R2   ""'   Ar                             physikal.
                        Nr.                                                                  Daten




                        10      s    0       CH3   CH3
                                                              ''¢  .,         ~
                                                                        " . '•cOOCH(CH,),
                                                                        Cl
                                                                                             Fp. 118°C




                        11      s    0       CH3   H          F{·~                           Fp.: 139°C
                                                                        y          'coocH,
                                                                             Cl




                                                               <l~
                        12      s    0       CH3   CH3                                       Fp.: 227°C


                                                               o,,./to                  11




                         13     s    s       CH3   CH3        F.'{)                          Fp .. 175"C
                                                                        ''\'" "ocH(CH,),
                                                                          CN




                         14      s   0             CHF2                                       Fp.: 122"C




                         15      s       0                     F~~                            Fp.: 64"C
                                                                        ~/'"·coacH,
                                                                              Cl




                                                                                                QUESTMS-00000233
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 235 of 505 PageID #: 3061
                                    ······---·-~·=---·~~~~
                                                               - ...   --~~~




           W096/18618                                                    PCfiEP9S/04759

                                                 65
                 Bsp.-   Ql   Q2   Rl       R2         At                       physikat
                 Nr.                                                            Daten


                         s    s
                                                       F'¢
                  16               CH3      CH3                                 Fp.: 155"C


                                                       •     ""'" I , N/""'"u
                                                              o.,/~o

                  17     s    s    CH3       CH3                                Fp .. 70°C
                                                       F




                  18     s    s                                                 Fp.: 198"C




                  19     s    s




                  20     s    s    C2H5      C2H5




                                                                                             QUESTMS-00000234
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 236 of 505 PageID #: 306


                WOt6/l86l8                                                       PCI'IEP951047!1!J

                                                     66
                      Bsp,-   Ql   q2   Rl      R2        Ar                            physikal.
                      Nr.                                                               Daten


                              s    s
                      21                CH3     CH3
                                                          F'()
                                                           X             ···ocH(cH,),
                                                                                        Fp.: 228"C



                                                               S        NH2



                       22     s    s    CH3     CH3
                                                          •,¢  "' I ·yo
                                                                                        Fp.. 146°C



                                                                   Cl         OyCH3
                                                                               CH 3



                       23     s    s    CzHs    C2HS                                    Fp.: 142°C




                       24     s    s    CH3     CH3                                      Fp.: 192"C
                                                                   I
                                                           r~·~·,
                                                               ·r..-
                                                               "" ·o    "'-

                                                               0.
                                                                        X
                                                                          kF
                                                                           F
                                                                       F F


                       25      s    s    C2H5    C2HS                                    Fp.: 149°C
                                                               J
                                                           Cl
                                                           '>.Y ·o
                                                                   0          ~F
                                                                       ;x-FF




                                                                                          QUESTMS-00000235
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 237 of 505 PageID #: 3063




                                                                 QUESTMS-00000236
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 238 of 505 PageID #: 306
                                    ""~-·   o••·--




                                                                                                     PCTJEP.JS/047!9
                 W096/l8618

                                                                    ~B

                        Bsp.-   oi            Q2      Rl      R2         Ar                                   physikaL
                        Nr.                                                                                   Daten


                        3I      s             s       CzHs    CzHs                                            Fp .. 197°C

                                                                         •
                                                                             Q   \           0
                                                                                 0·-/-·F
                                                                                   F
                        32      s              s      CH3     CH3                                             F.: 229°C
                                                                             Q   \           0
                                                                                     o+-F
                                                                                         F


                        33      s              s      CH3     CH3                                             Fp.: 174°C
                                                                             F       I
                                                                                 ~0  Cl          0
                                                                                                     'C 2H5



                         34      s              s      CzHs                                                   Fp.: I03°C

                                                                             ,~0
                                                              CzHs



                                                                                     Cl          0
                                                                                                     ·c2 H5

                         35         s             s    CH3     CH3                                             Fp.: 259°C
                                                                             F.l!-~
                                                                                ~~(i,~'ill
                                                                                      o .....,//'~·o




                                                                                                                QUESTMS-00000237
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 239 of 505 PageID #: 3065
                               M•••M·~"--~ooMOO"'"




            W096/18618                                                                   PCT/EP!I!/04759

                                                                 6,3

                  Bsp.·   ot         Q2              Rl     R2         Ar                     physikat
                  Nr.                                                                         Daten


                  36      s          s               C2H5   C2H5                              Fp.: 248°C



                                                                       '?   l~ I ~N~'~J
                                                                              o .. v'~o


                  37      s           s              CH3    CH3                               Fp.: 251°C

                                                                       F~
                                                                             '''~() 'F
                                                                              CN


                   38     0           s              H      CH3                               Fp.: 20l"C
                                                                       FYJ
                                                                             ~l~H
                                                                              CN   S02C2 H5




                   39     0           s              CHO    CH3
                                                                          I                   Fp.: 75°C
                                                                       F,,(''}
                                                                             ')/ ··o
                                                                              CN ) , .-<%-
                                                                                 "  "'-0/



                   40     0           0              CHF2   CH3                               fp .. 70°C
                                                                       F




                                                                                                           QUESTMS-00000238
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 240 of 505 PageID #: 306


                                                                                    PCTIEP95/047!'19
                W0%/18618

                                                    1>0
                      Bsp.-   Ql   Q2   Rl     R2         Ar                              physikaL
                      Nr.                                                                 Daten


                      41      0    s           CH3                                        Fp.: 157°C

                                                          Fl~'
                                        CH3


                                                            ~~Jl     r        o
                                                                 CN          /")~~p

                      42      0    s                                                      Fp.: 250°C
                                                          Fl~·
                                        CH3    CH3


                                                                1'~(~11
                                                                 CN           S02C2H5

                      43      0    s    CHF2   CH3


                                                           n    T
                                                                Cl
                                                                             ·~o2
                                                                             C2Hs
                                                                                          Fp.: 127"C




                      44      0    s    CH3    CH3                                        Fp.: 58°C
                                                                .L
                                                           C:]Jt.~02
                                                                Cl            C2Hs


                       45      0    s    CH3   CH3                                         Fp.: l38°C

                                                           (J'>i         I
                                                               ·"y~·         ..To
                                                                Cl           0
                                                                                 'C 2H5




                                                                                            QUESTMS-00000239
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 241 of 505 PageID #: 3067




                                                                 QUESTMS-00000240
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 242 of 505 PageID #: 306


                                                                              PCTIEP9!!/047S9
               wo 96/18618
                                                      n
                       Bsp.•   Ql   Q2   Rl      R2       Ar                              physikal.
                       Nr.                                                                Daten


                       51      0    s                                                     Fp.: 163°C
                                                          F~(·~
                                         CH3     CH3


                                                             ~,J.N~
                                                                0.~~0                11



                       52      0    s    CHF 2                                            Fp.: 176"C
                                                          F.~.l
                                                 CH3


                                                            '~r]l /~~I    N
                                                                o...~A'o

                                    s                                                             Jsooc
                               0
                                                          Fy\
                       53                CH3     CH3                                      Fp ..



                                                               T.J~F
                                                                 CN


                        54     0    s    H       CH3                                      Fp.: 67"C
                                                          Fyt
                                                           / D
                                                               ""( ·y·o
                                                                Cl        O,,/CH3
                                                                              CH 3



                        55      0    s    H      H                                         Fp .. 2SO"C
                                                                     L
                                                           ·~~
                                                            , F
                                                                     CN




                                                                                            QUESTMS-00000241
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 243 of 505 PageID #: 3069




                                                                 QUESTMS-00000242
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 244 of 505 PageID #: 307


                                                                                      PCTJ:EP9!!1/047!!19
               W096/UI6t8

                                                        ~
                      Bsp.-   Ql      Q2      Rl   R2       Ar                               physikal.
                     Nr.                                                                     Daten


                      61      0       0       H    CH3                                       Fp.: 215°C
                                                            F,_~
                                                                 t~(JL'F
                                                                        COOH


                      62      0       0       H    CH3                                       Fp.: 250°C


                                                            'D,   o·Jcl

                      63      0       0       H    CH3                                        Fp.: 156°C
                                                             F
                                                                 '--c?    li
                                                                        )..

                                                                    I,,, I,
                                                                   :(                 F
                                                                  o '·ocH 3

                       64         0   0        H   CH3                                        lH-NMR


                                                             'Y"              I
                                                                   :::::,./""-·F
                                                                  oJ·,oc 2H5
                                                                                              (CDC!3)
                                                                                              3,25,
                                                                                              4,46,
                                                                                                         4,40-
                                                                                                         7,22-
                                                                                              7,24 ppm.


                       65         0       s    H    CH3                                       Fp.: 210°C
                                                             F,'()'NH
                                                                    I             .
                                                                    COOH so,c,H,




                                                                                                QUESTMS-00000243
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 245 of 505 PageID #: 3071
                                  ._, _ _ '"''-·~--·-····~·~-3--····~·""""'-       .--·


           W096/UkH8                                                                   PCfiEP9!104759

                                                     1-'5
                Bsp.-   Ql   Q2   Rl            R2            A:r                          physikal.
                Nr.                                                                        Daten


                 66     0    0    H             CH3                                        Fp.: 163°C




                 67     0    s    H
                                                               '*F  o·        ''NH 2


                                                                                           Fp.: 143"C
                                                CH3
                                                                 I
                                                               FL~
                                                                     ~r/~F
                                                                         COOH


                 68     0    s    H             CH3                                        Fp.: J58°C


                                                               'l:\  YF  r

                                                                    a~···acH 3


                 69     0    s    H             CH3                                         Fp,: 75"C

                                                               F,~
                                                                    Lyl
                                                                         Cl


                 70     0    s     CH3           CH3                                        IH-NMR

                                                               F,t0
                                                                         1,




                                                                                            (CDCI3)
                                                                                            3,45,      3t73,
                                                                     l~/
                                                                                            7,30-7,40
                                                                         Cl
                                                                                            ppm,




                                                                                                               QUESTMS-00000244
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 246 of 505 PageID #: 307


                                                                                      PCl'IEP9i5104759
                wo 96/111618
                                                     16'
                       Bsp.-   Ql   Q2   Rl    R2          Ar                                  physikaL
                       Nr.                                                                     Daten


                       71      0    s    CH3   CH3                                             Fp.: 146°C
                                                           F,       ~L
                                                                {l
                                                                 Y                   N02
                                                                     Cl


                        72     0    s    CH3   CH3                       I                     Fp.: 208°C
                                                           F ••~.,
                                                                I                1
                                                                ~---              "NH 2
                                                                         Cl


                        73     0    s    CH3   CH3                                             Fp, 195°C
                                                            F~Jl
                                                             ·y t;4,so,c,H.
                                                                         1



                                                                    Cl           so,c,H,



                        74     0    0    H     CH3                           I                 (amorph)
                                                            F .,(~~·1]

                                                                    y·
                                                                         Cl


                         75     0    0    H     H



                                                            FY
                                                                i-rF
                                                             COOG H
                                                                                                Fp.: IS0°C




                                                                                      2    5




                                                                                                 QUESTMS-00000245
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 247 of 505 PageID #: 3073
                          "'"""""'--""'"'"""   ····---·~········ ~-    ..
                                                                      . - ~.... ----·-·-·--·-
                                                                                                                                    .......   ·~   ....   ·-""""   ""




            W096/18618                                                                                          PCT/EP951047S9

                                                                      1-1-
                  Bsp.-     Ql          Q2     Rl             R2                     Ar                                 physikal.
                  Nr.                                                                                                   Daten


                  76        0           0      CH3            CH3                                                       Fp.:   !Ot~c




                                                                                       F~/      !r' COOC2 H5


                   77       0            s      /'-...P CH3                                                             Fp.: I72°C

                                                                                      F~        :, I     'N,..-"'-._

                                                                                                    o
                                                                                                        ~
                                                                                                            ~'-''o ~I

                   78        0           s                                                                              Fp.: !99°C

                                                                                      F~
                                                               CH3



                                                                                                ~,~:111
                                         s

                                                                                       F*oyo
                   79        0                 H               CH3                                                      amorph



                                                                                                    c1
                                                                                                                OCH 3



                   80        s            s                                                                             Fp.: 160°C


                                                                                       ·~ yo
                                               CH3              CH3


                                                                                                "           0
                                                                                                    c1
                                                                                                                OCH 3




                                                                                                                                       QUESTMS-00000246
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 248 of 505 PageID #: 307


                W096/l8618                                                     PCTIEP9!11047!19

                                                     +8
                      Bsp,-   ql   q2   Rl      R2        Ar                           physikaL
                      Nr.                                                              Daten


                      81      0    s    H       CH3                                    amorph


                                                          ·~ yo
                                                          •    ""
                                                                Cl
                                                                         0


                                                                             oc,H 5

                      82      0    s
                                                          F~
                                        CHFz    CH3                                    Fp.: 99°C


                                                               ""        0
                                                                ct           yo
                                                                              OCH 3

                       83     0    s
                                                              F~ o
                                        CH3     CH3


                                                               ""I
                                                                    ct       yo
                                                                              OCH 3

                       84     s    s    CH3     CH3                                    Fp,: 13JOC

                                                              F~
                                                               .._, I    0

                                                                    ct       yo
                                                                              oc2H5

                       85      0   s
                                                              F~
                                         CHFz   CH3                                      Ff'·' H"'C:

                                                                ""       0
                                                                    ct       Lyo
                                                                              OC 2H5




                                                                                           QUESTMS-00000247
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 249 of 505 PageID #: 3075
                                               ·····--~"




               W096118618                                                                  PCI'IEP9!!1047!'1!1

                                                                    ~
                     Bsp.·    Q1        Q2       Rl           R2          Ar                    physikal
                     Nr.                                                                        Daten


                     86       0         s        C2Hs         CH3
                                                                          F,   :;::t,
                                                                               l~~,N~11
                                                                                 o,~"<·o

                     Die in Tabelle 1 als Beispi$71 13 aufgefi.ihrte Verbindung kann beispielsweise wie folgt
                     hergestellt werden:


          5




                     Elne Mischung aus 1,0 g (0,3 mMol) 2-(4-Cyano-2-fluor-4-i-propoxy-phenyl-imino )-
          10         3,4-dihydro-3,4-dimethyl-5-thioxo(4H)-1,3,4-thiadiazol, 0,1 g (0,1 mMol) Natrium-
                     sulfid und 20 ml Ethanol wird ca" 20 Stunden unter RuckfluB erhitzt. Dann wird ein-
                     geengt, der Riickstand in Dichlormethan aufgenommen, mit Wasser gewaschen, mit
                     Natriumsulfat getrocknet und filtriert. Das Filtrat wird eingeengt, der Riickstand mit
                      Diethylether digeriert und das kristallin anfallende Produkt durch Abfiltrieren isoliert.
          15
                      Man erhttlt 0,25 g (25% der Theorie) 4-(4-Cyano-2-fluor-5-i-propoxy-phenyl)-1 ,2-
                      dimethyl-1,2,4-triazolin-2,5-dithion vom Schmelzpunkt 175°C.




                                                                                                                  QUESTMS-00000248
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 250 of 505 PageID #: 307


                W0%/18618                                                             PCTIEP9Ml47!19



                      Die in Tabelle I als Beispiel21 aufgefilhrte Verbindung kann beispielsweise wie folgt
                      hergestellt werden:




               5
                      In eine Mischung aus 0,9 g (2,6 rnMol) 4-(4-Cyano-2-tluor-5-i-propoxy-phenyl)-1,2-
                      dimethyl-1,2,4-triazolin-2,5-dithion, 2 ml (14 rnMol) Triethylamin und 20 ml Pyridin
                      wird 9 Stunden bei 90"C Schwefelwasserstoff eingeleitet. Nach dem AbkUhJen wird
                      das Losungsmittel am Rotationsverdampfer abgezogen und der Ruckstand mit 2
               10     normaler Salzsaure verrUhrt. Das Rohprodukt wird abgesaugt, mit Wasser
                      gewaschen,      getrocknet     und     durch   Saulenchromatographie      (Laufmittel:
                       Hexan!Essigsaureethylester 4: I) gereinigt.


                       Man erhiilt 0,42 g (43 % der Theorie) 4·(2-Fluor-5-i-propoxy-4-thiocarbamoyl-
               15      phenyl)-! ,2-dimethyl-1,2,4-triazolin-2,5-dithion vom Schmelzpunkt 228 °C.




                                                                                              QUESTMS-00000249
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 251 of 505 PageID #: 3077


                                                                                       PCT!EP!I5104759
                W096/18618



                      Die in Tabelle I als Beispiel 46 aufgefuhrte Verbindung kann beispielsweise wie folgt
                      hergestellt werden:




            5
                       Eine Losung von 2,1 g (6 mMol) 4-(7-Fluor-3,4-dihydro-3-oxo-4-propargyl-(2H)-
                       I ,4-benzoxazin-6-yl)-1-methyl-5-methylthio-1 ,2,4-triazolin-3-on in 20 ml Dimethyl-
                       formamid wird 16 Stunden unter Riickflu/3 erhitzt. AnschlieBend wird im Wasser-
                       strahlvakuum eingeengt und der Ruckstand durch Sil.ulenchromatographie gereinigt.
           10
                       Man erhil.lt 0,9 g (43% der Theorie) 4-(7-Fluor-3,4-dihydro-3-oxo-4-propargyl-(2H)-
                       1,4-benzoxazin-6-yl)-1 ,2-dimethyl-5-thioxo-1 ,2,4-triazolin-3-on vom Schmelzpunkt
                       236°C.




                                                                                                         QUESTMS-00000250
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 252 of 505 PageID #: 307


                   wo 9(1/181118                                                                  PCTIEP9!104759

                                                                         ~2-
                           Die in Tabelle I als Beispiel §I aufgefil.hrte Verbindung kann beispielsweise wie folgt
                           hergestellt werden:




               5
                           44,7 g (0,15 Mol) 4-( 4-Cyano-2,5-difluor-phenyl)-1-ethoxycarbonyl-2-methyl-semi-
                            carbazld werden in 200 ml 4-molarer wlissriger Kaliumhydroxyd-Losung 30 Minuten
                            bei SO"C geruhrt. Nach Abkohlen auf20°C wird mit konz. Salzsaure aufpH=4 einge-
                            stellt und das kristallin angefallene Produkt durch Abfiltrieren isoliert.
              10
                            Man erhillt 36 g (95 % der Theorie) 4-(4-Carboxy-2,5-difluor-phenyl)-1-methyl-
                            1,2,4-triaz.olin-3,5-dion vom Schmelzpunkt 2!5°C.




                                                                                                            QUESTMS-00000251
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 253 of 505 PageID #: 3079



            wo 96/18618
                                                                f3
                    Die in Tabelle 1 als Bei:mie\62 aufgefilhrte Verbindung kann beispielsweise wie folgt
                    hergestcllt werden:




            5
                     27,1 g (0, t Mol) 4-( 4-Carbox:y-2,5-ditluor-phenyl)-1-methyl-1 ,2,4-triazol-3 ,5-dion
                     werden in 200 ml Toluol auf 80"C erwlirmt. Bei dieser Temperatur tropft man
                     innerhalb von 30 Minuten 14,3 g (0, 12 Mol) Thiony1chlorid zu, erwlirmt auf Riick-
                     tlufJtemperatur und riihrt ca. 2 Stunden bis zur Beendigung der Gasentwicklung. Nach
           10        dem Abkuhlen auf 20"C wird das kristallin angefallene Produkt durch Abfiltrieren
                     isoliert.


                     Man erhiilt 7,2 g (25 % der Theorie) 4-(4-Chlorcarbonyl-2,5-difluor-phenyl)-1-
                     methyl-1 ,2,4-triazol-3,5-dion vom Schmelzpunkt >250"C.
            15




                                                                                                        QUESTMS-00000252
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 254 of 505 PageID #: 308


                                                                                            PCTIEP9S/04759
                    W096/J8618

                                                                       84.
                          Die in Tabelle l als Beispiel 63 aufgefilhrte Verbindung kann beispielsweise wie folgt
                          hergestellt werden:




                5
                           6,5 g (0,024 Mol) 4-(4-Carboxy-2,5-difluor-phenyl)-1-methyl-1 ,2,4-triazol-3 ,5-dion
                           werden mit 200 ml Methanol und 2 Tropfen Schwefelsiiure 8 Stunden bei Ruckflufi-
                           temperatur geriihrt. Nach dem Abkiihlen auf20°C wird im Wasserstrahlvakuum ein-
                           geengt, der RUckstand in Dichlormethan gelost, mit Wasser gewaschen, die
                I0         organische Phase Ober N atriumsulfat getrocknet und im Wasserstrahlvakuum sorg-
                           faltig vom Losungsmittel befreit.


                           Man erhiilt 4,2 g (62% der Theorie) an 4-(4-Methoxycarbonyl-2,5-ditluor-phenyl)-1-
                           methyl-1 ,2,4-triazol-3 ,5-dion vom Schmelzpunkt 156°C.
                15




                                                                                                   QUESTMS-00000253
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 255 of 505 PageID #: 3081



            W0961l86l8


                   Die in Tabelle 1 a.ls Beispiel 69 aufgefilhrte Verbindung kann beispielsweise wie folgt
                   hergestellt werden:




           5
                   29,3 g (0,096 Mol) 4-(4-Chlor-2-fluor-phenyl)-2-methyl-1-ethoxycarbonyl-thiosemi-
                   carbazid werden in 400 ml Acetonitril mit 78 g (0, 77 Mol) Triethylamin 8 Stunden bei
                   Ruckflul3temperatur geruhrt und nach dem AbkUhlen wird im Wasserstrahlvakuum
                   eingeengt. Der Rilckstand wird mit Wasser versetzt, mit konz. Sa.lzsliure auf    pH~

           10      eingestellt, mit Dichlormethan extrahiert, die organische Phase abgetrennt, tiber
                   Natriumsulfat getrocknet und im Wasserstrahlvakuum eingeengt.


                   Man erhlilt 22 g (88 % der Theorie) 4-(4-Chlor-2-fluor-phenyl)-1-methyl-5-thioxo-
                   1,2,4-triazol-3-on vom Schmelzpunkt 75°C.
           15




                                                                                                        QUESTMS-00000254
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 256 of 505 PageID #: 308


                                                                                            PCT!EP951047!19
                  wo 961184118


                          Die in Tabelle I als Beispiel 70 aufgeft.lhrte Verbindung kann beispielsweise wie folgt
                          hergestellt werden:




              5
                          7,1 g (0,026 Mol) der mesoionischen Verbindung gem!i.B Beispiel (la-S) - unten -
                          werden in I 00 ml Dimethylformamid 18 Stunden unter Mckflul3 gertlhrt und nach
                          Abkuhlen im Wasserstrahlvakuum eingeengt.


              10          Man erhlilt 5,9 g (83 % der Theorie) 4-(4-Chlor-2-fluor-phenyl)-1,2-dimethyl-5-
                           thioxo-1 ,2,4-triazol-3 -on.


                           lH-NMR (CDCI3): 3,45; 3,73; 7,30-7,40 ppm.




                                                                                                     QUESTMS-00000255
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 257 of 505 PageID #: 3083



            W096JJ8618


                   Die in Tabelle I als Bcisniel 71 aufgefilhrte Verbindung kann beispielsweise wie folgt
                   hergestellt werden:




            5
                   4,65 g (0,017 Mol) 4-(4-CWor-2-fluor-phenyl)-1,2-dimethyl-5-thioxo-1,2,4-triazol-3-
                   on werden in 30 m1 konz. Schwefelsiture vorgelegt und bei    ooc tropfenweise mit 3 ml
                   98 %iger Salpetersiture versetzt Man ruhrt 8 Stunden bei Raumtemperatur nach,
                   verruhrt mit Eiswasser und filtriert das ausgefallene Produkt ab.
           10
                   Man erhlUt 2,9 g (54% der Theorie) 4-(4-Chlor-2-fluor-5-nitro-phenyl)-1,2-dimethyl-
                   5-thioxo-1,2,4-triazol-3-on vom Scbrnelzpunkt 146°C.




                                                                                                      QUESTMS-00000256
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 258 of 505 PageID #: 308


                   W096/18618                                                              PCTIEP95104759



                         Die in Tabelle I als Beispiel 72 aufgefuhrte Verbindung kann beispielsweise wie folgt
                         hergestellt werden:




              5
                         2,6 g (0,008 Mol) 4-(4-Chlor-2-fluor-5-nitro-phenyl)- I ,2-dimethyl-5-thioxo- 1,2,4-
                         triazol-3-on werden in 20 ml Essigsaure mit 10 ml Wasser und 10 rnl Essigsaureethyl-
                         ester vorgelegt und portionsweise mit 4,6 g (0,0082 Mol) Eisenpulver versetzt, wobei
                         die Temperatur mit einem Eisbad bei max. 45 "C gehalten wird. Nach beendeter
              I0         Zugabe wird 2 Stunden bei 23 "C nachgeri.lhrt, abgesaugt und der Riickstand mit
                         Wasser gewaschen. Das Filtrat extrahiert man mit Essigsilureethylester, die organische
                         Phase wird mit Natriumhydrogencarbonat-Losung gewaschen, uber Natriumsulfat
                         getrocknet und im Wasserstrahlvakuum eingeengt.


              IS          Man erhiilt 1,5 g (65 % der Theorie)        4-(4-Chlor-2-fluor-5-amino-phenyl)-1,2-
                          dimethyl-5-thioxo-1 ,2,4-triazol-3 -on vom Schmelzpunkt 208"C.




                                                                                                    QUESTMS-00000257
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 259 of 505 PageID #: 3085



                                                                                         PCT/EP95104759
               W096/18618

                                                                   8~
                      Die in Tabelle I als Beispiel 73 aufgefilhrte Verbindung kann beispielsweise wie folgt
                      hergestellt werden:




           5
                      I ,3 g (0,0045 Mol) 4-(4-Chlor-2-fluor-5-amino-phenyl)-1 ,2-dimethyl-5-thloxo-1 ,2,4-
                      triazol-3 -on werden in 50 ml Dichlormethan bei -I O¢C mit I ,8 g (0, 018 Mol) Triethyl-
                      amin und anschlieBend mit 2,3 g (0,018 Mol) Ethansulfonsliurechlorid versetzt, 3
                      Stunden bei Raumtemperatur gerOhrt, mit Wasser versetzt, die organische Phase
          I0          ab getrennt, Uber N atriumsulfat getrocknet und im Wasserstrahlvakuum eingeengt.


                      Man erhlilt 2,0g (94 % der Theorie) 4-[4-Chlor-2-fluor-5-(diethylsulfonyl)-amino-
                      phenyiJ-1 ,2-dimethyl-5-thioxo-1 ,2,4-triazol-3-on vom Schmelzpunkt 195°C (Zers.).




                                                                                                             QUESTMS-00000258
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 260 of 505 PageID #: 308


                                                                                            PCT/EP!l!l/04759
                  wo 96/181118

                          Verbindungen der Fotll!S!D (la) oder Clb):


                          Beispiel {la-1)


              5




                           Eine Mischung aus 4,2 g (12 mMol) 4-(4-Chlor-2-fluor-5-i-propoxycarbonyl-phenyl)-
              10           1-methyl-S-thioxo-1,2,4-triazolin-3-on, 3,5 g (25 mMol) Kaliumcarbonat, 2,2 g (15
                           mMol) Methyliodid und 60 ml Acetonitril wird 12 Stunden bei 40"C geriihrt. Dann
                           wird eingeengt, der Ruckstand in Wasser aufgenommen, mit konz. Salzsliure ange-
                           sauert, mit Dichlormethan extrahiert, die organische Phase mit Natriumsulfat ge-
                           trocknet und filtriert. Das Filtrat wird eingeengt und das als Ruckstand erhaltene Roh·
              15           produkt durch Sliulenchromatographie (Kieselgel, Dichlormethan!Methanol, Vol.:
                           40: I) gereinigt.


                           Man erhlilt 1,0 g (24% der Theorie) der Verbindung der oben angegebenen Struktur-
                           formel vom Schmelzpunkt 159"C
              20


                           Analog konnen beispielweise auch die in der nachstehenden Tabelle 2 aufgefi.\hrten
                           Verbindungen der Forme! (Ia) hergestellt werden.




                                                                                                     QUESTMS-00000259
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 261 of 505 PageID #: 3087



              W096/18618                                                                        PCTIEP951047!S9

                                                                     g1
                                                                     R'
                                                         N--N'

                                                    q2
                                                         ,l'N~Q'
                                                            4\                (Ia)
                                                          +I          I
                                                                          2
                                                           Ar         R




                   T!!J;lelle 2: Beispiele fiJr die Verbindungen der Forme! (Ia)
          5
                   Bsp.-    Ql       Q2        Rl               R2            Ar                   physikal.
                   Nr.                                                                             Daten




                                                                              '~)
                   Ia-2     s        0         CH3              CH3                                Fp.: 237"C




                   Ia-3     s         0        CH3              CH3
                                                                              '~ ~,                Fp.: !68"C

                                                                                      ct oJ)I
                   Ia-4     s         0        CH3              CH3                                Fp.: 185"C
                                                                              F.yl~
                                                                                     ''1-'l'F
                                                                                      CN



                   la-S      s        0        CH3              CH3                                Fp.: 182"C
                                                                              F,     ~
                                                                                   '( '·
                                                                                     lJCl




                                                                                                                  QUESTMS-00000260
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 262 of 505 PageID #: 308


                                                                                             PCTIEP95/04,59
                WO 9G/tlldt8
                                                                      ~2.

                        Die in Tabelle 2 als )3eispiel (Ia-5) aufgefi.lhrte Verbindung kann beispielsweise wie
                        folgt hergestellt werden:




               5
                         20,7 g (0,08 Mol) 4-(4-CWor-2-fluor-phenyl)-1-methyl-5-thioxo·l ,2,4-triazol-3 ·on
                         werden mit 150 ml Dimethylsulfoxid und 22 g (0, 16 Mol) Kaliumcarbonat vorgelegt.
                         Bel O"C werden dann innerhalb 30 Minuten 23 g (0, 16 Mol) Methyliodid tropfenweise
                         dazu gegeben. AnschlieBend wird die Mischung 4 Stunden bei 23"C geriihrt und dann
               10        eingeengt. Der Rockstand wird mit Wasser verriihrt, mit konz. Salzsaure angesauert,
                         mit Dichlormethan extrahiert, die organische Phase ober Natriumsulfat getrocknet und
                          im Wasserstrahlvakuum eingeengt. Nach Verrohren des Riickstandes mit Isopropanol
                          wird das kristallin angefallene Produkt durch Abfiltrieren isoliert.


               15         Man erhalt 7,8 g (36 % der Theorie) der mesoionischen Verbindung der oben an-
                          gegebenen Struktur.




                                                                                                    QUESTMS-00000261
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 263 of 505 PageID #: 3089
                                                                               ~------""'"""""          ____
            W096/18618



                   Ausgangssto!fe;    d~r   forme! (!l);


                   Beispiel (II- J)


           5




                   18,0 g (0,10 Mol) 4-Cyano-2,5-difluor-phenyl-isocyanat werden bei 10°C zu einer
                   Losung von 10,4 g (0,10 Mol) Ethylcarbazat in 100 ml Toluol gegeben und die
           I0      Mischung wird 2 Stunden bei 20°C und dann weitere 2 Stun den bei Rtlckflufi-
                   temperatur geruhrt. Das nach AbkUhlen kristallin anfallende Produkt wird durch Ab-
                   filtrieren isoliert.


                   Man erhlilt 24,2 g (90% der Theorie) 4-(4-Cyano-2,5-difluor-phenyl)-1-ethoxy-
           15      carbonyl-semicarbazid vom Schmelzpunkt 245°C




                                                                                                   QUESTMS-00000262
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 264 of 505 PageID #: 309


                   W096/tUt8                                                          PCT/l!.P95104759




               5
                         18,8 g (0,1 Mol) 4-Chlor-2-fluor-phenylisothiocyanat werden in 200 ml Acetonitril
                         mit 11,8 g (0, I Mol) 2-M ethyl-1-ethoxycarbonyl-hydrazin und 9,24 g (0, II Mol)
                         Natriumhydrogencarbon:at 8 Stunden bei Ruckflu13temperatur geruhrt. Nach Abkuhlen
                         wird im Wasserstrahlvakuum eingeengt, der Ruckstand mit Wasser verrOhrt, mit
              10         Dichlortnethan extrahiert, die organische Phase abgetrennt, tiber Natriumsulfat
                         getrocknet und im Wasserstrahlvakuum eingeengt.


                         Man erhlilt 29 g (95 % der Theorie) 4-(4-Chlor-2-fluor-phenyl)-2-methyl-1-ethoxy-
                         carbonyl-thiosemicarbazid vom Schmelzpunkt 151 °C.
              15




                                                                                              QUESTMS-00000263
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 265 of 505 PageID #: 3091


               wo 96/18(1 18                                                              PCT/EP951047!19



                      Ausgangsstoffe der Forme! (III);


                      Beispiel (III-I)


          5




                       Zu einer Suspension von 3, I g (10 mMol) 2-Methyl-4·(7-fluor-3,4-dihydro-3-oxo-4-
                       propargyl-(2H)-1 ,4-benzoxazin-6-yl)-thiosemicarbazid in 50 ml Dichlormethan gibt
          10           man bei ca. 20°C 6 g (12 mMol) einer 20%igen Losung von Phosgen in Toluol. Man
                       erwiirmt die Reaktionsmischung ca. IS Stunden auf 40°C, entfemt das Losungsmittel
                       im Vakuum und nimmt den Ri.lckstand in Wasser auf. Man neutralisiert mit
                       Natriumbicarbonatlosung, filtriert den Feststoff, wil.scht mit Wasser und trocknet im
                       Vakuum bei 40-50°C.
          15
                       Man erhalt 2,8 g (84% der Theorie) 2-(7-Fiuor-3,4-dihydro-3-oxo-4-propargyi-(2H)-
                       1,4-benzoxazin-6-yl-imino)-3 -methyl-3 ,4-dihydro-5-oxo-(4H)-1 ,3, 4-thiadiazoL
                       Schmelzpunkt: 2l4°C.




                                                                                                            QUESTMS-00000264
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 266 of 505 PageID #: 309


                   W096/UI6l8                                                             PCT/EP!IS/04759



                         Beispiel (III-2)




              5
                          Zu einer Losung von 1,7 g (5,7 mMol) 4-(4-Cyano-2-tluor-5-i-propoxy-phenyl)-1,2-
                          dimethylthiosemicarbazid in 30 ml trockenem Dichlormethan gibt man 0,66 g (5, 7
                          mMol) Thiophosgen. Die Reaktion ist Ieicht exotherm. Man riihrt das Reaktions-
                          gemisch 4 Stunden bei Rllckt1ul3temperatur, entfernt das Losungsmittel im Vakuum
              I0          und verriihrt den Rilckstand mit gesattigter Natriumcarbonatlosung. Der sich bildende
                          Feststoffwird abfi!triert, mit Wasser gewaschen und aufTon abgeprel3L


                          Man erhiilt 1,5 g (78% der Theorie) 2-(4-Cyano-2-tluor-5-i-propoxy-phenylimino)-
                          3,4-dimethyl-5-thio-1,3,4-thiadiazol vom Schmelzpunkt ll7°C.
              15




                                                                                                   QUESTMS-00000265
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 267 of 505 PageID #: 3093



           W096/18618




                  !}.usgangsstoffe der Forme! (M:


                  Qeispjel (IY.:ll
           5




                  81 g (0,56 Mol) 4-Chlor-2-fluor-anilin werden in 500 ml Chlorbenzol bei 80"C his
                  90°C innerhalb einer Stunde mit 129 g (1,12 Mol) Thlophosgen versetzt und an-
          10      schliefiend bei RUckfluBtemperatur 2 Stunden bis zur Beendigung der Gasentwicklung
                  geruhrt. Die klare Losung wird im Wasserstrahlvakuum zur Trockene eingeengt.


                  Man erhlilt I 02 g (97% der Theorie) 4-Chlor-2-fluor-phenylisothiocyanat.


          15      1H-NMR (CDCI3): 7,10 • 7,20 ppm; GC-MS: (M=I87) 98,4%ig




                                                                                                   QUESTMS-00000266
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 268 of 505 PageID #: 309


                                                                                               PCJ'IEP9SI04759
                     wo 96/lfllil8


                             ,6.nwendungsbejspiele:


                             Beispiel A


                5            Pre-emergence-Test


                              Losungsmittel:   5 Gewichtsteile Aceton
                              Emulgator:       1 Gewichtsteil Alkylarylpolyglykolether


                10            Zur Herstellung einer zweckmaBigen Wirkstoffzubereitung vermischt man              I
                              Gewichtsteil Wirkstoff mit der angegebenen Menge Losungsmittel, gibt die ange-
                              gebene Menge Emulgator zu und verdOnnt das Konzentrat mit Wasser auf die
                              gewOnschte Konzentration.


                15            Samen der Testpflanzen werden in normalen Boden ausgesat und nach 24 Stunden
                              mit der Wirkstoffzubereitung begossen. Dabei halt man die Wassermenge pro
                              Flacheneinheit :z.weckmaBigerweise konstant. Die Wirkstoffkonzentration in der
                              Zubereitung spielt keine Rolle, entscheidend ist nur die Aufwandmenge des Wirkstoffs
                               pro Fl!icheneinheit. Nach drei Wochen wird der Schadigungsgrad der Pflanzen
                20             bonitiert in % Schiidigung im Vergleich zur Entwicklung der unbehandelten
                               Kontrolle. Es bedeuten:


                                      0%              keine Wirkung (wie unbehandelte Kontrolle)
                                      100%            totale Vernichtung
                25
                               In diesem Test zeigen beispielsweise die Verbindungen gemaB den Herstellungsbei·
                               spielen 3, 9, 10, 12, 13, 14 und 15 bel Aufwandmengen von 60 g/ha teilweise gute
                               Vertraglichkeit gegenOber Kulturpflanzen, wie z.B. Gerste und Mais (10-70 %) und
                               sehr starke Wirkung gegen Unkrauter wie Alopecurus (90-100 %), Cynodon (95 -100
                 30            %), Setaria (70-100 %), Amaranthus (90-100 %), Chenopodium (100 %), Matricaria
                                (95-100%), Polygonum (80-100 %), Portulaca (95-100 %) und Viola (90-100 %).




                                                                                                      QUESTMS-00000267
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 269 of 505 PageID #: 3095



               W096118618




                     Post-emergence-Test


          5          Losungsmittel:     5 Gewichtsteile Aceton
                     Emulgator:         I Gewichtsteil Alkylarylpolyglykolether


                     Zur Herstellung einer zweckmlilligen Wirkstoffzubereitung vennischt man I
                     Gewichtsteil Wirkstoff mit der angegebenen Menge Losungsmittel, gibt die an-
          10         gegebene Menge Emulgator zu und verdunnt das Konzentrat mit Wasser auf die
                     gewilnschte Kont'.entration,


                     Mit der Wirkstoffzubereitung spritzt man Testpflanzen, welche eine Hohe von 5 -
                      15 em haben so, dal3 die jeweils geWOnschten Wirkstoffmengen pro Flacheneinheit
          15         ausgebracht werden. Nach drei Wochen wird der Schadigungsgrad der Pflanzen
                     bonitiert in % Sch!idigung im Vergleich zur Entwicklung der unbehandelten
                     Kontrolle.
                      Es bedeuten:


          20                  0 % = keine Wirkung (wie unbehandelte Kontrolle)
                            100% = totale Vernichtung


                      In diesem Test zeigen beispielsweise die Verbindungen gemiil3 den Herstellungsbei-
                      spielen 3, 4, 9, 10, 12, 13, 14 und IS sowie Ia-1 und Ia-2 bei Aufwandmengen
          25          zwischen IS und 250 g/ha starke Wirkung gegen Unkrauter wie Amaranthus (60-1 00
                      %), Chenopodium (90-100 %), Datura (80-100 %), Galium (90-100 %) und Veronica
                      (50-100%),




                                                                                                       QUESTMS-00000268
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 270 of 505 PageID #: 309


                    W096/18618
                                                                                                 PCr/EP95/04759
                                                                    !t:>Cl

                          Patentanspriiche


                          1.     Substituierte N-Aryi-Stickstoffheterocyclen der allgemeinen Forme! (I)




                                                                             (I)


                5

                                 in welcher


                                 Q1     fur Sauerstoff oder Schwefel steht,
               10
                                        fur Sauerstoff oder Schwefel steht,


                                         fur Wasserstoff, Cyano, Formyl oder fur gegebenenfalls durch
                                         Halogen, Cyano, Carboxy, Alkoxy, Alkenyloxy, Alkinyloxy, Alkylthio,
               15                        Alkenylthio, Alkinylthio, Alkoxycarbonyl, Alkenyloxycarbonyl oder
                                         Alkinyloxycarbonyl substituiertes Alkyl steht,


                                  Rl     weiterhin fur jeweils gegebenenfalls durch Halogen substituiertes
                                         Alkenyl odcr Alkinyl steht,
               20
                                  Rl     weiterhin fur jeweils gegebenenfalls durch Halogen substituiertes
                                         Alkylcarbonyl,   Alkenylcarbonyl,         Alkinylcarbonyl,   Alkoxycarbonyl,
                                         Alkenyloxycarbonyl oder Alkinyloxycarbonyl steht,


                25                       weiterhin fur jeweils gegebenenfalls durch Halogen, Cyano oder
                                          Carboxy substituiertes Cycloalkyl oder Cycloalkylcarbonyl steht,


                                  R2      fur Wasserstoff, Cyano, Formyl oder fur gegebenenfalls durch
                                          Halogen, Cyano, Carboxy, Alkoxy, Alkenyloxy, Alkinyloxy, Alkylthio,




                                                                                                         QUESTMS-00000269
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 271 of 505 PageID #: 3097


                                                                                           pcr/EP9!5J047S9
              W09CI/18Cil8

                                                                101

                                  Alkenylthio, Alkinylthio, Alkoxycarbonyl, Alkenyloxycarbonyl oder
                                  Alkinyloxycarbonyl substituiertes Alkyl steht,


                                  weiterhin fUr jeweils gegebenenfalls durch Halogen, substituiertes
          5                       Alkenyl oder Alkinyl steht,


                             R2   weiterhin fUr jeweils gegebenenfalls durch Halogen substituiertes
                                  Alkylcarbonyl,   Alkenylcarbonyl,     Alkinylcarbonyl,     Alkoxycarbonyl,
                                  Alkenyloxycarbonyl oder Alkinyloxycarbonyl steht,
         10
                             R2   weiterhin fUr jeweils gegebenenfalls durch Halogen, Cyano oder
                                  Carboxy substituiertes Cycloalkyl oder Cycloalkylcarbonyl steht, und


                             Ar   fUr die nachstehend definierte substituierte, monocyclische oder bi-
         15                       cyclische Aryl- oder Heteroaryi-Gruppierung steht,




                                  worin
         20
                             R3   fur Wasserstoff oder Halogen steht,


                             R4   fur Wasserstoffoder Halogen steht,


         25                       fur Cyano, Carboxy, Chlorcarbonyl, Carbamoyl, Thiocarbamoyl,
                                  Hydroxy, Halogen oder fur jeweils gegebenenfalls durch Halogen sub-
                                  stituiertes Alkyl, Alkox:y oder Alkoxycarbonyl steht,


                             R6   fur die nachstehende Gruppierung steht,




                                                                                                               QUESTMS-00000270
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 272 of 505 PageID #: 309


                                                                                        PCTIEP9S/04759
                   W0961186UI
                                                                  ICZ




                                     in welcher
               5
                                A1   fur eine Einfachbindung oder filr Sauerstoff, Schwefel, -SO-, -S02-. -
                                     CO- oder die Gruppierung -N-A4- steht, worin A4 filr Wasserstoff,
                                     Hydroxy, Alkyl, Alkenyl, Allcinyl, Alkox:y, Aryl, Alkylcarbonyl, Aryl-
                                     carbonyl, Alkylsulfonyl oder Arylsulfonyl steht,
              10
                                A1   weiterhin filr jeweils gegebenenfalls durch Halogen substituiertes
                                     Alkandiyl, Alkendiyl, Azaalkendiyl, Alkindiyl, Cycloalkandiyl, Cyclo-
                                     alkendiyl oder Phenylen steht,


              15                     filr eine Einfachbindung oder filr Sauerstoff, Schwefel, -SO-, -S02-, -
                                     CO- oder die Gruppierung -N-A4- steht, worin A4 filr Wasserstoff,
                                     Hydroxy, Alkyl, Alkox:y, Aryl, Alkylsulfonyl oder Arylsulfonyl steht,


                                     weiterhin filr jeweils gegebenenfalls durch Halogen substituiertes
              20                      Alkandiyl, Alkendiyl, Azaalkendiyl, Alkindiyl, Cycloalkandiyl, Cyclo-
                                      alkendiyl oder Phenylen steht,


                                A3    filr Wasserstoffsteht mit der Mal3gabe, daB in diesem Fall Al und/oder
                                      A2 nicht filr eine Einfachbindung stehen
               25
                                A3    weiterhin fur Hydroxy, Mercapto, Amino, Cyano, lsocyano, Thio-
                                      cyanate, Nitro, Carboxy, Carbamoyl, Thiocarbamoyl, Sulfo, Chlor-
                                      sulfonyl, Halogen, filr jeweils gegebenenfalls durch Halogen oder
                                      Alkoxy substituiertes Alkyl, Alkoxy, Alkylthio, Alkylsulfinyl, Alkyl-
               30                     sulfonyl, Alkylarnino, Dialkylamino, Alkoxycarbonyl oder Dialkoxy-
                                      (thio)phosphoryl steht,




                                                                                                QUESTMS-00000271
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 273 of 505 PageID #: 3099



                wo 96/111618                                                              PCf!EP9S/0475!1



                               A3    weiterhin filr jeweils gegebenenfalls durch Halogen substituiertes
                                     Alkenyl, Alkenyloxy, Alkenylthio, Alkenylamino, Alkylidenamino,
                                     Alkenyloxycarbonyl, Alkinyl, Alkinyloxy, Alkinylthio, Alkinylamino
                                     oder Alkinyloxycarbonyl steht,
           5
                               AJ    weiterhin fur jeweils gegebenenfalls durch Halogen, Cyano, Carboxy,
                                     Alkyl und/oder Alkoxy-carbonyl substituiertes Cycloalkyl, Cycloalkyl-
                                     oxy, Cycloalkylalkyl, Cycloalkylalkoxy, Cycloalkylidenamino, Cyclo-
                                     alkyloxycarbonyl oder Cycloalkylalkoxycarbonyl steht,
           10
                               A3    weiterhin filr jeweils gegebenenfalls durch Nitro, Cyano, Carboxy,
                                     Halogen, Alkyl, Halogenalkyl, Alkyloxy, Halogenalkyloxy und/oder
                                     Alkoxy-carbonyl substituiertes Aryl, Aryloxy, Aralkyl, Arylalkoxy,
                                     Aryloxycarbonyl oder Arylalkoxycarbonyl steht,
           15
                               A3    weiterhin fur jeweils gegebenenfalls ganz oder teilweise hydriertes
                                     Pyrrolyl, Pyrazolyl, Imidazolyl, Triazolyl, Fury!, Oxiranyl, Oxetanyl,
                                     Dioxolanyl, Thienyl, Oxazolyl, Isoxazolyl, Thiazolyl, Isothiazolyl, Oxa-
                                     diazolyl, Thiadiazolyl, Pyridinyl, Pyrimidinyl, Triazinyl, Pyrazolylalkyl,
           20                        Furylalkyl, Thienyla!kyl, Oxazolylalkyl, Isoxazolylalkyl, Thiazolylalkyl,
                                     Pyridinylalkyl, Pyrimidinylalkyl, Pyrazolylalkoxy, Furylalkoxy, filr Per-
                                     hydropyranylalkoxy oder Pyridylalkoxy steht, und


                               R7    filr W asserstoff oder Halogen steht,
           25
                               oder jeweils zwei benachbarte Reste- R3 und R4, R4 und RS, R5 und R6 oder
                               R6 und R7 - zusarnmen fur eine der nachstehenden Gruppierungen stehen


                               -Q3-CQ4-, .Q3·CQ4-Q5., -Q3·C(R8,R9)-Q5., -C(R8,R9)-CQ4-,
           30                  -C(R8,R9)-Q3·CQ4., -Q3-C(R8,R9)-C(R8,R9)-,
                               -Q3·C(R8,R<>)-C(R8,R9)-QS., -C(R8,R9)-C(R8,R9)-CQ4.,
                               -Q3·C(R8)=C(R8)., -C(R8)=C(R8)-CQ4., -Q3-C(R8,R9)-CQ4.,
                               -N(R I O)-C(RB;R9)-CQ4., -C(RB)=N-, -Q3·CQ4·C(R8,R9)-,




                                                                                                            QUESTMS-00000272
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 274 of 505 PageID #: 310


                                                                                              Pctil!P95/04759
                   wo 96/111618
                                                                      104

                                  .q3.cq4.N(R10)-, .q3.qR8,R9)·CQ4·N(R10)-,
                                  ·C(R8,R9)-Q3.cq4.N(R I 0)-, -C(R8,R9)-C(R8,R9)-N(R 10)-,
                                  -C(RB,R9)·C(R8,R9)-CQ4-N(R10)-, -C(R8)-c(R8)-N(RIO)-,
                                  -C(R8)=C(R8)-CQ4-N(R I 0)-, -C(R8,R9)-CQ4-N(R I 0).,
              5                   -N(Rl0)-C(R8;R9)-CQ4-N(Rl0)-, -C(R8)=N-N(R10)-,
                                  -Q3·CQ4·C(R8,R9)-N(R10)·, Q3-c(R8,R9)-C(R8,R9)·CQ4-N(RIO).


                                  wobei


              10                  q3, q4 und Q5 gleich oder verschieden sind und jeweils fUr Sauerstoff oder
                                          Schwefel stehen,


                                  R8 und R9      gleich oder verschieden sind und einzeln fur Wasserstoff, Halo-
                                          gen oder Alkyl stehen oder zusammen fUr Alkandiyl stehen, und
              15
                                  RIO fur Wasserstoff, Hydroxy, fur gegebenenfalls durch Cyano, Halogen,
                                          Alkoxy, Alkyl-carbonyl oder Alkoxy-carbonyl substituiertes Alkyl,
                                          Alkylcarbonyl, Alkoxycarbonyl oder Alkylsulfonyl, fur jeweils gegebe-
                                          nenfalls durch Halogen substituiertes Alkenyl oder Alkinyl, fur jeweils
              20                          gegebenenfalls durch Halogen oder Alkyl substituiertes Cycloalkyl
                                          oder Cycloalkylalkyl, fUr jeweils gegebenenfalls durch Halogen sub-
                                          stituiertes Alkoxy oder Alkenyloxy, oder fur jeweils gegebenenfalls
                                          durch Cyano, Halogen, Alkyl, Halogenalkyl, Alkoxy oder Halogen-
                                          alkoxy substituiertes Arylalkyl oder Arylalkoxy steht,
              25
                                   mit der MaBgabe, daf3 Rl und R2 nicht gleichzeitig fUr Wasserstoff stehen
                                   konnen und die Verbindungen 4-(3,4-Dichlor-phenyl)-1,2-dimethyl-5-thioxo-
                                   1,2, 4-triazolidin-3 -on und 4-(4-Chlor-3 -trif1uormethyl-phenyl)·l ,2-dimethyl-5-
                                   thioxo-1,2,4-triazolidin-3-on ausgenommen sind.
               30
                             2.    Substituierte N-Aryl-Stickstoffueterocyclen der allgemeinen Forme! (Ia)




                                                                                                       QUESTMS-00000273
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 275 of 505 PageID #: 3101



              W096/t86111                                                                         PCI'IEP95104759
                                                                             IO!)

                                                                        R'
                                                            N-·-N'
                                                        2   ,,L,    A '             (Ia)
                                                    Q         +~        9    2
                                                                   Ar   R


                            in welcher


          5                 Ql,   Q2, Rl,   R2 und Ar              die in Anspruch 1 genannten Bedeutungen
                                    haben.


                    3.      Substituierte N-Aryl-Stickstoffheterocyclen der allgemeinen Forme! (Ib)




                                                                         (I b)

         10


                            in welcher


                            Ql, Q2, Ri, R2 und Ar                   die in Anspruch        1 genannten Bedeutungen
         15                          haben.


                    4.      Verfahren zur Herstellung von substituierten N-Aryl-Stickstoffheterocyclen
                            der allgemeinen Forme! (I) und der Verbindungen der Formeln (Ia) oder (Ib)
                            gemii/3 der Ansprilche I bis 3, dadurch gekennzeichnet, daJ3 man
         20
                            (a) (Thio)Semicarbazid-Derivate der allgemeinen Forme! (II)




                                                                                                                     QUESTMS-00000274
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 276 of 505 PageID #: 310


                   W0%/18618                                                                        PCf/EP95/047S!I



                                 in welcher


                                 Q1, Q2, Rl, R2 und Ar                  in Anspruch 1 angegebenen Bedeutungen haben
                                 und
              5
                                 R     fur Alkyl steht,


                                 gegebenenfalls in Gegenwart eines Reaktionshilfsmittels und gegebenenfalls
                                 in Gegenwart eines Verdunnungsmittels cyclisierend kondensiert und gege-
             10                  benenfalls im AnschluB daran im Rahmen der Substituentendefinition auf
                                 ubliche Weise elektrophile oder nucleophile Substitutionsreaktionen dw·ch·
                                 fuhrt,


                               oder daB man
              15
                               (b) Aryliminoheterocyclen der allgemeinen Forme! (lii)

                                                                    2            1
                                                                R               R
                                                                    'N--N'
                                                                                            (Ill)
                                                          Ar.   N~~ a2 _.l"'a,
              20                  in welcher


                                  Q 1, Q2, R I, R2 und Ar                die oben angegebenen Bedeutungen haben,


                                  • oder Verbindungen der Forme! (Ia) oder (Ib) • oben •
              25
                               gegebenenfalls in Gegenwart eines Reaktionshilfsmittels und gegebenenfalls in
                               Gegenwart eines Verdunnungsmittels thermisch ("pyrolytisch") isomerisiert.


                          5.    Substituierte N-Aryl-Stickstofiheterocyclen der allgemeinen Formeln (I), (Ia)
              30                und (Ib) gemiU3 der Anspruche 1 bis 3, dadurch gekennzeichnet, daf.l




                                                                                                            QUESTMS-00000275
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 277 of 505 PageID #: 3103



              WOM/18618
                                                            lt>:f

                          QI   fUr Sauerstoff oder Schwefel steht,


                          Q2   fUr Sauerstoff oder Schwefel steht,


          5                    fur Wasserstoff, Cyano, Formyl oder fUr jeweils gegebenenfalls durch
                               Fluor, Chlor, Cyano, Carboxy, C1-C4·Alkoxy, CJ-C4·Aikenyloxy, C3·
                               C4-Aikinyloxy, C J·C4-Aikylthio, CJ-C4·Alkenylthio, CJ-C4·Alkinyl-
                               thio, Ct-C4·Alkoxy-carbonyl, CJ-C4·Alkenyloxy-carbonyl oder C3-
                               C4·Aikinyloxy-carbonyl substituiertes C J•C6·Alkyl steht,
         10
                          Rl   weiterhln fur jeweils gegebenenfalls durch Fluor oder Chlor substitu-
                               iertes C3-C6-Alkenyl oder C3-C6-Alkinyl steht,


                               weiterhin filr jeweils gegebenenfalls durch Fluor oder Chlor substitu·
         15                    iertes Ct-C6·Alkyl-carbonyl, CJ-C6·Alkenyl-carbonyl, CJ-C6·Alkinyl-
                               carbonyl, C t·C6-Alkoxy-carbonyl, C3-C6·Alkenyloxy-carbonyl oder
                               CJ-C6·Alkinyloxy-carbonyl steht,


                               weiterhin filr jeweils gegebenenfalls durch Fluor, Chlor, Brom, Cyano
         20                    oder Carboxy substituiertes CJ-C6·Cycloalkyl oder C3-C6-Cycloalkyl-
                               carbonyl steht,


                               fur Wasserstoff, Cyano, Formyl oder fUr jeweils gegebenenfalls durch
                               Fluor, Chlor, Cyano, Carboxy, CJ-C4·Alkoxy, C3-C4-Alkenyloxy, C3·
         25                    C4-Aikinyloxy, Ct-C4-Alkylthio, C3-C4-Alkenylthio, C3-C4·Alkinyl-
                               thio, CJ-C4·Alkoxy-carbonyl, CJ-C4·Alkenyloxy-carbonyl oder CJ·
                               C4·Alkinyloxy-carbonyl substituiertes C t·C6·Aikyl steht,


                               weiterhin fur jeweils gegebenenfalls durch Fluor oder Chlor substitu-
         30                    iertes C3-C6-Alkenyl oder CJ-CG·Aikinyl steht,


                          R2   weiterhin fur jeweils gegebenenfalls durch Fluor oder Chlor substitu-
                               iertes C t·C6·Alkyl-carbonyl, CJ-C6·Alkenyl-carbonyl, C3-C6·Alkinyl-




                                                                                                        QUESTMS-00000276
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 278 of 505 PageID #: 310


                    wo 96/111618                                                                PCTf£1'9!1/04759

                                                                      lo9
                                           carbonyl, C t·C6·Alkoxy-carbonyl, CJ-C6·Alkenyloxy-carbonyl oder
                                           C3-C6-Alkinyloxy-carbonyl steht,


                                           weiterhin fUr jeweils gegebenenfalls durch Fluor, Chlor, Brom, Cyano
               5                           oder Carboxy substituiertes C3-C6-Cycloalkyl oder CJ-C6·Cycloalkyl-
                                           carbonyl steht, und


                                   Ar      fUr die nachstehend definierte substituierte, monocyclische oder bi-
                                           cyclische Aryl- oder Heteroaryi-Gruppierung steht,
               10




                                   worin


                                   R3 ffir Wasserstoff, Fluor, Chlor oder Brom steht,
               15
                                   R4 fUr Wasserstoff, Fluor, Chlor oder Brom steht,


                                   R5 fur     Cyano,    Carboxy,   Chlorcarbonyl,   Carbamoyl,      Thiocarbamoyl,
                                        Hydroxy, Fluor, Chlor, Brom oder fUr jeweils gegebenenfalls durch Fluor
               20                       und/oder Chlor substituiertes Alkyl, Alkoxy oder Alkoxycarbonyl mit
                                        jeweils bis zu 4 Kohlenstoffatomen steht,


                                   R6 fi.ir die nachstehende Gruppierung steht,


                25


                                    in welcher




                                                                                                       QUESTMS-00000277
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 279 of 505 PageID #: 3105



              W096/18618

                                                                109
                           A 1 fur eine Einfachbindung oder fur Sauerstoft Schwefel, -SO-, -S02-. -CO-
                               oder die Gruppierung -N-A4. steht, worin A4 filr Wasserstoft Hydroxy,
                               Ct-C4·Alkyl, CJ-C4·Aikenyl, C)-C4·Aikinyl, CJ-C4-Alkoxy, Phenyl,
                               C t·C4-Aikyl-carbonyi, Phenylcarbonyl, C J·C4·Aikyl-sulfonyl oder Phe-
         5                     nylsulfonyl steht,


                           Al weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor oder Brom sub-
                               stituiertes C t·C6·Aikandiyl, C2-C6·Aikendiyl, C2-C6·Azaalkendiyl, C2·
                               C6·Aikindiyl,        CJ-C6·Cycloalkandiyl,   CJ-C6-Cycloalkendiyl    oder
         10                    Phenylen steht,


                           A2 filr eine Einfachbindung oder filr Sauerstoft Schwefel, -SO-, -S02-. -CO-
                               oder die Gruppierung -N-A4- steht, worin A4 fur Wasserstoft Hydroxy,
                               Ct-C4-.Alkyl, CJ-C4-Aikoxy, Phenyl, CJ-C4·Aikylsulfonyl oder Phenyl-
         15                    sulfonyl steht,


                           A2 weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor oder Brom sub-
                               stituiertes C t·C6·Alkandiyl, Cz-C6·Aikendiyl, C2-C6·Azaalkendiyl, C2·
                               C6·Aikindiyl,        C3-C6·Cycloalkandiyl,   C:~-C6-Cycloalkendiyl   oder
         20                    Phenylen steht,


                           A3 flir Wasserstoff steht, mit der MaBgabe,dai3 in diesem Fall A 1 und/oder
                               A2 nicht filr eine Einfachbindung stehen,


         25                A3 weiterhin fur Hydroxy, Mercapto, Amino, Cyano, Isocyano, Thiocyanato,
                               Nitro, Carboxy, Carbamoyl, Thiocarbamoyl, Sulfo, Chlorsulfonyl, Fluor,
                               Chlor, Brom steht,


                            A3 weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor oder CJ-C4-
         30                    Alkoxy substituiertes Alkyl, Alkoxy, Alkylthio, Alkylsulfinyl, Alkyl-
                                sulfonyl, Alkylamino, Dialkylamino, Alkoxycarbonyl oder Dialkoxy(thlo)-
                                phosphoryl mit jeweils 1 bis 6 Kohlenstoffatomen in den Alkylgruppen
                                steht,




                                                                                                           QUESTMS-00000278
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 280 of 505 PageID #: 310


                WO!l6/UI618
                                                      110


               A3 weiterhin fur jeweils gegebenenfalls dutch Fluor oder Chlor substituiertes
                   Alkenyl, AJkenyloxy, Alkenylamino, Alkylidenamino, Alkenyloxycarbonyl,
                   Alkinyl, Alkinyloxy, AJkinylamino oder AJkinyloxycarbonyl mit jeweils 2
                   bis 6 Kohlenstoffatomen in den Alkenyl-, AJkyliden- oder Alkinylgruppen
                   steht,


               A3 weiterhin fUr jeweils gegebenenfalls durch Fluor, Chlor, Cyano, Carboxy,
                   C J-C4·Aikyl und/oder C t·C4·Aikoxy-carbonyl substituiertes Cycloalkyl,
                   Cycloalkyloxy, Cycloalkylalkyl, Cycloalkylalkoxy, Cycloalkylidenamino,
                   Cycloalkyloxycarbonyl oder Cycloalkylalkoxycarbonyl mit jeweils 3 bis 6
                   Kohlenstoffatomen in den Cycloalkylgruppen und gegebenenthlls 1 bis 4
                   Kohlenstoffatomen in den AJkylgruppen steht,


               A3 weiterhin fUr jeweils gegebenenfalls durch Nitro, Cyano, Carboxy, Fluor,
                    Chlor, Brom, Ct-C4·Alkyl, CJ-C4·Halogenalkyl, CJ-C4·Aikyloxy, Ct·
                    C4·Halogenalkyloxy     und/oder    C 1·C4 -Aikox:y-carbonyl   substituiertes
                    Phenyl, Phenyloxy, Phenyl-Ct-C4-alkyl, Phenyl-C]-C4-alkoxy, Phenyl-
                    oxycarbonyl oder Phenyl-C ]·C4-alkoxycarbonyl steht,


                A3 weiterhin fur jeweils gegebenenfalls ganz oder teilweise hydriertes Pyrro-
                    lyl, Pyrazolyl, Imidazolyl, Triazolyl, Fury!, Oxiranyl, Oxetanyl, Dioxola-
                    nyl, Thienyl, Oxazolyl, lsoxazolyl, Thiazolyl, lsothiazolyl, Oxadiazolyl,
                    Thiadiazolyl, Pyridinyl, Pyrimidinyl, Triazinyl, Pyrazolyl-C t·C4-alkyl, Fu-
                    ry.I-C t·C4-alkyl, Thienyl-C ]-C4-alkyl, Oxazolyl-C ]-C4-alkyl, Isoxazolyl-
                    C t·C4·alkyl, Thiazolyl-C J·C4·alkyl, Pyridinyl-C J·C4·alkyl, Pyrimidinyl-
                     C t·C4-alkyl, Pyrazolylmethoxy, Fnrylmethoxy, fUr Perhydropyranyl-
                     methoxy oder Pyridylmethoxy steht, und


                R7 fiir Wasserstoff, Fluor oder Chlor steht,


                 oder jeweils zwei benachbarte Reste- R3 und R4, R4 und RS, R5 und R6 oder
                 R6 und R7 - :rusammen fur eine der nachstehenden Gruppierungen stehen




                                                                                                   QUESTMS-00000279
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 281 of 505 PageID #: 3107



              wo 96118618



                            ·Q3.cQ4-, .Q3·CQ4-Q5., .Q3·C(R8,R9)-Q5., -C(R8,R9)-CQ4.,
                            -C(R8,R9)-Q3·CQ4-, .Q3·C(R8,R9)-C(R8,R9).,
                            Q3-C(R8,R9)-C(R8,R9).Q5., -C(R8,R9)-C(R8,R9)·CQ4.,
          5                 .Q3 -C(RB)=C(R8)·, -C(R B)=C(R8)-CQ4., .Q3 -C(R8,R 9)-CQ4.,
                            ·N(RIO)-C(R8;R9)-CQ4-, -C(RB)-N-, .Q3·CQ4.qR8,R9)-,
                            ·Q3.cQ4·N(RIO)·, .Q3.qR8,R9)-CQ4·N(RIO)-,
                            -C(R8,R9).Q3·CQ4·N(RIO)-, -C(R8,R9)-C(R8,R9)-N(Rl~-.
                            -C(R8,R9)-C(R8,R9)·CQ4-N(RIO)., -C(R8)=C(R8)-N(RI0).,
         10                 -C(R8)=C(R8)-CQ4-N(Rl0)., -C(R8,R9)-CQ4·N(RIO)·,
                            -N(Rl0)-C(R8;R9)-CQ4·N(RIO)-, -C(R8)='N-N(RI~.,
                            .Q3 -CQ4·C(R8,R9)·N(R I 0)-, Q3 -C(R8,R9)-C(R8, R9).CQ4-N(R10)·


                            wobei
         15
                            Q3, Q4 und QS gleich oder verschieden sind und jeweils fUr Sauerstoff oder
                                         Schwefel stehen,


                            R8 und R9    gleich oder verschieden sind und einzeln fur Wasserstoff, Fluor,
         20                              Chlor, Brom oder C J·C4-Alkyl stehen oder zusammen fur C2·
                                         Cs-Alkandiyl stehen, und

                                                                                        .
                            RIO fur Wasserstoff, Hydroxy oder fur gegebenenfalls durch Cyano, Fluor,
                                Chlor, C}-C4·Alkoxy, CJ-C4·Aikyl-carbonyl oder Ct-C4·Alkoxy-carbo-
         25                     nyl substituiertes Alkyl, Alkylcarbonyl, Alkoxycarbonyl oder Alkylsulfonyl
                                mit jeweils l bis 6 Kohlenstoffatomen in den Alkylgruppen steht,


                            RIO weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor oder Brom sub-
                                stituiertes Alkenyl oder Alkinyl mit jeweils 2 bis 6 Koh1enstoffatomen
         30                     steht,


                            R 10 weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor, Brom oder C J•
                                C4·Alkyl substituiertes Cycloalkyl oder Cycloalkylalkyl mit jeweils 3 bis 6




                                                                                                              QUESTMS-00000280
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 282 of 505 PageID #: 310


                    W096/l8618
                                                                        14'1..
                                     Kohlenstoffatomen in den Cycloalkylgtuppen und gegebenenfalls I bis 3
                                     Atomen in der Alkylgtuppe steht,


                                 R 10 weiterhin fur jeweils gegebenenfalls durch Fluor und/oder Chlor substitu~
               5                     iertes Alkoxy oder Alkenyloxy mit jeweils bis zu 6 Kohlenstoffatomen
                                     steht,


                                 R 10 weiterhin fur jeweils gegebenenfalls durch Cyano, Fluor, Chlor, C ]·C4·
                                     Alkyl, Ct-C4-Halogenalkyl, CJ-C4-Alkoxy oder CJ-C4-Halogenalkoxy
              10                        substituiertes Benzyl oder Benzyloxy steht,


                                 mit der Maf3gabe, daf3 Ri und R2 nicht gleichzeitig fur Wasserstoff stehen
                                 konnen und die Verbindungen 4-(3,4-Dichlor-phenyl)-1,2-dimethyl-5-thioxo-
                                 1,2, 4-triazolidin-3~on und 4-(4-Chlor-3-tritluormethyl-phenyl)-l ,2-dimethyl-5-
              15                 thioxo~ 1,2,4-triazolidin-3-on   ausgenommen sind.


                          6.      Substituierte N-Aryl·Stickstoffheterocyclen der allgemeinen Formeln (I), (la)
                                  und (Ib), gemll.l1 der Anspliiche 1 bis 3, dadurch gekennzeichnet, daf3


               20                          fur Sauerstoff oder Schwefel steht,


                                           fur Sauerstoff oder Schwefel steht,


                                            fur Wasserstoff, Cyano, Formyl oder fur jeweils gegebenenfalls durch
               25                           Fluor, Chlor, Cyano, Carboxy, Methoxy oder Ethoxy substituiertes
                                            Methyl, Ethyl, n- oder i-Propyl, n-, i-, s- oder t-Butyl steht,


                                            weiterhin fur jeweils gegebenenfalls durch Fluor oder Chlor sub·
                                            stituiertes Propenyl, Butenyl, Propinyl oder Butinyl steht,
               30
                                   RI       weiterhin fur jeweils gegebenenfalls durch Fluor oder Chlor substitu~
                                            iertes Acetyl, Propionyl, Methoxycarbonyl oder Ethoxycarbonyl steht,




                                                                                                              QUESTMS-00000281
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 283 of 505 PageID #: 3109



               W096/18618                                                                   I'CI'/l!J'9!1047!19

                                                                    A-t3
                                    weiterhin fiJr gegebenenfalls durch Fluor oder Chlor substituiertes
                                    Cyclopropyl steht,


                                    filr Wasserstoff, Cyano, Formyl oder fur jeweils gegebenenfalls durch
          5                         Fluor, Chlor, Cyano, Carboxy, Methoxy oder Ethoxy substituiertes
                                    Methyl, Ethyl, n- oder i-Propyl, n-, i-, s- oder t-Butyl steht,


                                    weiterhin filr jeweils gegebenen:flllls durch Fluor oder Chlor sub·
                                    stituiertes Propenyl, Butenyl, Propinyl oder Butinyl steht,
          10
                            R2      weiterhin filr jeweils gegebenenfalls durch Fluor oder Chlor sub-
                                    stituiertes Acetyl, Propionyl, Methoxycarbonyl oder Ethoxycarbonyl
                                    steht,


          15                        weiterhin filr gegebenenfalls durch Fluor oder Chlor substituiertes
                                    Cyclopropyl steht, und


                            Ar      filr die nachstehend definierte substituierte, monocyclische oder bi-
                                    cyclische Aryl- oder Heteroaryl-Gruppierung steht,
          20




                            worin


                            R3 fur Wasserstoff, Fluor oder Chlor steht,
          25
                            R4 filr Wasserstoff, Fluor oder Chlor oder steht,


                            R 5 fur Cyano, Thiocarbarnoyl, Chlor, Brom, Methyl, Trifluormethyl,
                                 Methoxy, Difluormethoxy oder Trifluorrnethoxy steht,




                                                                                                                  QUESTMS-00000282
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 284 of 505 PageID #: 311


                                                                                                PCf/EP9!!/0475!1
                W096/l"tR




                R 6 fur die nacbstehende Gruppierung steht,




                inwelcber


                A 1 fur eine Einfacbbindung oder filr Sauerstoff, Schwefel, -SO-, -S02·, -CO-
                    oder die Gruppierung -N-A4- stebt, worin A4 filr Wasserstoff, Hydroxy,
                    Methyl, Ethyl, n· oder i-Propyl, Methoxy, Ethoxy, n- oder i-Propoxy,
                    Methylsulfonyl oder Ethylsulfonyl steht,


                A 1 weiterhin fur Met bylen, Ethan-!, 1-diyl, Ethan-1 ,2-diyl, Propan-1, 1-diyl,
                     Propan-1 ,2-diyl, Propan-1 ,3-diyl, Ethen-1 ,2-diyl, Propen-1 ,2-diy1, Pro-
                     pen-1,3-diyl, Ethin-1 ,2-diyl, Propin-1 ,2-diyl oder Propin-1 ,3-diyl steht,


                 A2 fur eine Einfachbindung oder fur Sauerstoff, Schwefel, -SO-, -S02-, -CO-
                     oder die Gruppierung -N-A4- steht, worin A4 fur Wasserstoff, Hydroxy,
                     Methyl, Ethyl, n• oder i-Propyl, Methoxy, Ethoxy, n- oder i-Propoxy,
                     Methylsulfonyl, Ethylsulfonyl, n- oder i-Propylsulfonyl oder Phenyl-
                     sulfonyl stebt,


                 A2 weiterhin fur Methylen, Ethan-1,1-diyl, Ethan-1,2-diyl, Propan-1,1-diyl,
                     Propan-1 ,2-diyl,     Propan-1,3-diyl,     Ethen-1,2-diyl,     Propen-1 ,2-diyl,
                     Propen-1,3-diyl, Ethin-1 ,2-diyl, Propin-1 ,2-diyl oder Propin-1 ,3-diyl steht,


                 A3 fur Wasserstoff steht, mit der Mafigabe, daB in diesem F'all AI und/oder
                      A2 nicbt filr eine Einfachbindung stehen,


                  A3 weiterhin fur Hydroxy, Amino, Cyano, Nitro, Carboxy, Carbamoyl, Sulfo,
                      Fluor, Chlor, Brom steht,




                                                                                                        QUESTMS-00000283
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 285 of 505 PageID #: 3111



               W096JI8618                                                                 PCTJEP95J04759

                                                                .11"15'
                            A3 weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor, Methoxy oder
                                Ethoxy substituiertes Methyl, Ethyl, n- oder i-Propyl, n-, i-,     s-   oder t-
                                Butyl, n-, i-, s- oder t-Pentyl, Methoxy, Ethoxy, n- oder i-Propoxy, n-, i-,
                                s- oder t-Butoxy, n-, i-, s- oder t-Pentyloxy, Methylthio, Ethylthio, n-
          5                     oder i-Propylthio, n-, i-, s- oder t-Butylthio. Methylsulfinyl, Ethylsulfinyl,
                                n- oder i-Propylsulfinyl, Methylsulfonyl, Ethylsulfonyl, n- oder i-Propyl-
                                sulfonyl, Methylantino, Ethylarnino, n- oder i-Propylamino, n-, i-, s- oder
                                t-Butylamino, Dimethylamino, Diethylamino, Methoxycarbonyl, Ethoxy-
                                carbonyl, n- oder i-Propoxycarbonyl, Dimethoxyphosphoryl, Diethoxy-
          10                    phosphoryl oder Dipropoxyphosphoryl, Diisopropoxyphosphoryl steht,


                            A3 weiterhin fur jeweils gegebenenfalls durch Fluor oder Chi or substituiertes
                                Propenyl, Butenyl, Propenyloxy, Butenyloxy, Propenylarnino, Butenyl-
                                arnino, .Propylidenamino, Butylidenamino, Propenyloxycarbonyl, Butenyl-
          15                    oxycarbonyl, Propinyl, Butinyl, Propinyloxy, Butinyloxy, Propinylamino,
                                Butinylamino, Propinyloxycarbonyl oder Butinyloxycarbonyl steht,


                            A3 weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor, Cyano, Carboxy,
                                Methyl, Ethyl, n- oder i-Propyl, Methoxycarbonyl oder Ethoxycarbonyl
          20                    substituiertes Cyclopropyl, Cyclobutyl, Cyclopentyl, Cyclohexyl, Cyclo-
                                propyloxy, Cyclobutyloxy, Cyclopentyloxy, Cyclohexyloxy, Cyclopropyl-
                                methyl, Cyclobutylmethyl, Cyclopentylmethyl, Cyclohexylmethyl, Cyclo-
                                propylmethoxy, Cyclobutylmethoxy, Cyclopentylmethoxy, Cyclohexyl-
                                methoxy, Cyclopentylidenamino, Cyclohexylidenamino, Cyclopentyloxy-
          25                    carbonyl,   Cyclohexyloxycarbonyl,        Cyclopentylmethoxycarbonyl      oder
                                Cyclohexylmethoxycarbonyl steht,


                            AJ weiterhin fur jeweils gegebenenfalls durch Nitro, Cyano, Carboxy, Fluor,
                                Chlor, Brom, Methyl, Ethyl, n- oder i-Propyl, Trifluormethyl, Methoxy,
          30                    Ethoxy, n- oder i-Propoxy, Difluormethoxy, Trifluormethoxy, Methoxy-
                                 carbonyl und/oder Ethoxycarbonyl substituiertes Phenyl, Phenyloxy,
                                 Benzyl, Phenylethyl, Benzyloxy, Phenyloxycarbonyl, Benzyloxycarbonyl
                                 steht,




                                                                                                                  QUESTMS-00000284
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 286 of 505 PageID #: 311


                                                                                               PCI'I.EP951047!9
                    wo 96/18618



                                  AJ weiterhin fUr jeweils gegebenenfalls ganz oder teilweise hydriertes Pyr-
                                      rolyl, Pyrazolyl, Imidazolyl, Triazolyl, Fury!, Thienyl, Oxazolyl, Isoxa-
                                      zolyl, Thiazolyl, Isothiazolyl, Oxadiazolyl, Thiadiazolyl, Pyridinyl, Pyrimi-
               5                      dinyl, Triazinyl, Pyrazolylmethyl, Furylmethyl, Thienylmethyl, Oxazolyl-
                                      methyl, Isoxazolylmethyl, Thiazolylmethyl, Pyridinylmethyl, Pyrimidinyl-
                                      methyl, Pyrazolylmethoxy, Furylmethoxy oder Pyridylmethoxy steht,


                                  R7 fUr Wasserstoff, Fluor oder Chlor steht,
              10
                                  oder jeweils zwei benachbarte Reste- R3 und R4, R4 und Rs, RS und R6 oder
                                  R6 und R 7 - zusamroen fUr eine der nachstehenden Gruppierungen stehen


                                  -QJ·CQ4., .Q3·CQ4-Q5-, -Q3-C(R8,R9)-Q5., -C(R8,R9)-CQ4-,
              15                  -C(R8 ,R9)-Q3·CQ4., -Q3·C(R8 ,R9)-C(R8 ,R9)·,
                                  .Q3 -C(R8 ,R9)-C(R8 ,R9)-QS .,
                                  -C(R8,R9)-C(R8,R9)-CQ4., -Q3·C(R8)=C(RS)-, -C(RS)=C(RS)-CQ4.,
                                  -Q3·C(R8,R9)-CQ4-, -N(RIO)-C(RS;R9)-CQ4-,
                                   -C(RS)=N·, .Q3.cQ4·C(R8,R9)-, .Q3-CQ4-N(RIO).,
              20                   -Q3·C(R8 ,R9)-CQ4·N(R I 0)., -C(R8 ,R9)·Q3·CQ4.N(R I 0)-,
                                   -C(R8 ,R9)-C(R8 ,R9)-N(R I 0)-, -C(R8 ,R9)-C(R8 ,R9)-CQ4·N(R I 0)-,
                                   -C(RB)=C(R8)-N(R 10)-, -C(RS)=C(R8)-CQ4·N(R 10)-,
                                   -C(R8,R9)-CQ4-N(RIO)·, -N(RI0)-C(RB;R9)-CQ4·N(Rl0)-,
                                   -C(RB)=N-N(RIO)-, .Q3·CQ4-C(RB,R9)-N(R10)-,
               25                  Q3·C(RS,R9)-C(RS,R9)-CQ4-N(R1D).


                                   wobei


                                   Q3, Q4 und Q5 gleich oder verschieden sind und jeweils fUr Sauerstoff oder
               30                                Schwefel stehen,




                                                                                                        QUESTMS-00000285
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 287 of 505 PageID #: 3113



               W096/18618

                                                                   411-
                            Rg und R9    gleich oder verschieden sind und einzeln fur Wasserstoff, Fluor,
                                         Chlor, Methyl oder Ethyl stehen oder zusammen fur Ethan-1,2-
                                         diyl (Dimethylen) stehen, und


          5                 RIO fur Wasserstoff, Hydroxy oder fur gegebenenfalls durch Cyano, Fluor,
                                Chlor, Methoxy, Ethoxy, Acetyl, Propionyl, Methoxycatbonyl oder
                                Ethoxy-carbonyl substituiertes Methyl, Ethyl, n- oder i-Propyl, n-, i-,s
                                oder t-Butyl steht,


         10                 RIO weiterhin   fur jeweils gegebenenfalls durch Fluor, Chlor oder Brom sub-
                                stituiertes Propenyl, Butenyl, Propinyl oder Butinyl steht,


                            RIO weiterhin fur jeweils gegebenenfalls durch Fluor, Chlor, Brom, Methyl
                                oder Ethyl substituiertes Cyclopropyl, Cyclobutyl, Cyclopentyl, Cyclo-
         15                     hexyl, Cyclopropylmethyl, Cyclobutylmethyl, Cyclopentylmethyl oder
                                Cyclohexylmethyl steht,


                            R10 weiterhin fur jeweils gegebenenfalls durch Fluor und/oder Chlor substitu·
                                iertes Methoxy, Ethoxy, n- oder i-Propoxy, n-, i- oder s-Butoxy,
         20                     Propenyloxy oder Butenyloxy steht,


                            R 10 weiterhin fur jeweils gegebenenfalls durch Cyano, Fluor, Chi or, Methyl,
                                Ethyl, Trifluormethyl, Methoxy, Ethoxy, Difluormethoxy oder Trifluor-
                                methoxy substituiertes Benzyl oder Benzyloxy steht,
          25
                            mit der Mal3gabe, da13 Rl und R2 nicht gleichzeitig fur Wasserstoff stehen
                            konnen und die Verbindungen 4-(3,4-Dichlor-phenyl}-1,2-dimethyl-5-thioxo-
                            1,2,4-triazolidin-3 -on und 4-(4-Chlor-3-trifluormethyl-phenyl)-1 ,2-dimethyl-5-
                            thioxo-1 ,2,4-triazolidin-3-on ausgenommen sind,
          30
                     7,     Herbizide Mittel, gekennzeichnet durch eincn Gehalt an mindestcns einem N-
                            Aryi-Stickstoffheterocyclus der allgemeinen Formel (I), (Ia) oder (Ib) gemiil3
                            den Anspri1chen l bis 6.




                                                                                                               QUESTMS-00000286
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 288 of 505 PageID #: 311


                   wo lh>/111618
                                                                   A-18
                          8.       Verfahren zur Bekampfung von unerwilnschten Pflanzen, dadurch gekenn-
                                   zeichnet, dal3 man N-Aryl-Stickstoftheterocyclen der allgemeinen Formeln (I),
                                   (Ia) oder (Ib) gemlill den Ansprochen I bis 6 auf unerwi.lnschte Pflanzen
                                   und/oder ihren Lebensraum einwirken llillt.
               s
                          9.       Verwendung von N-Aryl-Stickstoflheterocyclen der allgemeinen Formeln (I),
                                   (Ia) oder (Ib) gemlill der Ansprtlche 1 bis 6 zur Beklimpl.'ung von uner-
                                   wiinschten Pflanzen.


              10           10.     Verfahren zur Herstellung von herbiziden Mitteln, dadurch gekennzeichnet,
                                   daB man N-Aryl-Stickstoftheterocyclen der allgemeinen Formeln (I), (Ia) oder
                                   (Ib) gemliB der Anspriiche I bis 6 mit Streckmitteln und/oder oberfllichen-
                                   aktiven Substanzen vennischt.




                                                                                                     QUESTMS-00000287
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 289 of 505 PageID #: 3115



                                                 INTERNATIONAL SEARCH REPORT                                                         1..,.,,.       11&1 Applo..•on No

                                                                                                                                         PCT/EP 95/04759
         A. nslfi~TI0i2~f SUBJECT
          IPC                     07D 9/12                    MAfl!t
                                                              C0 0413/04                   C070405/04                  Ae1N43/653

         -"~o:~rdu:ts to ln~ P•t«mC O.uM.Oc•ban                     <•PC> or k» tltolh n.ta:onaJ duUficati4:ln and IPC
         II. FIELDS SEARCHED
         MtnUhUM         do~tllQon         uard'\Cid   (dUIIfiQt~on   t'YDtn fallowed by        d~a~Uf.)allon   rymtQl}
          IPC 6               C070 A01N

         D«umeat.t.a:on •U'<'Md otne:r ._an marumum doc:umentabon                    t.Q   tnt exwnt that such d«wne.nts: .-n 1D¢1uded Ull ttw iicldt ~



         W~dmmc          Mit& bUll oontld"d durm,c       ~ mt«n;~oonal       rearcm (narn. of d.at.A baH aruL. where pr.c:Dc.aJ,      .~        terms l.IMd:)




        c. OOCUMENn CONS!OI!REO TO BE RELEVANT
        Cart:py ~           OW!on of Qo(:ummt, Wllh           andu:.~M.   wha-c •ppmpnalf:l, of th4l ..-tevant putap:~~                                           Rdcv.ant Ct(;) d•u• No.


        X                       JOURNAL OF PHARMACEUTICAL SCIENCES,                                                                                                1,4,5,7,
                                vol. 82, no. 4, April 1993 WASHINGTON DC,                                                                                          10
                                US,
                                pages 408-15,
                                R. SIMLOT ET AL. 'Synthesis and
                                hypolipidemic activity of 4-substituted
                                1-acyl-1,2,4-triazolidine·3,5-diones in
                                rodents'
                                see Page 411, Compounds 15
        X                       CHEMICAL ABSTRACTS, vol. 89, no. 3,
                                                                             ---                                                                                   1,4-7,10
                                17 July 1978
                                Columbus, Ohio, us:
                                abstract no. 24319z,
                                page 653;
                                see abstract
                                & JP,A,78 018 571 (MITSUBISHI CHEMICAL
                                INDUSTRIES CO., LTD.) 20 February 1978
                                                                             ---                        -1--
        [!]       F'u:tUNr ~are tJI1cd m UM cot~Qnuuoo of bM: C.                                             [[]    P.atat famt\y m«mbflft: ue ttsted m .t.n.JMX.

        "' 5pccl&l   a•con• of awt 4oaancms :                                                            T      tater ~t pllbllsbcd .rw the              mwu.t~.on..   fihDI date
        'A'     _.,._,!11•~-or""'""wtooc~o
                ~Qucd.         ta 1:M of parCtcular nJeY:Ift(:.te
                                                                               .. ..,.                           ~::==::,::;:!:~r~~:=~:nth~
        "'E~    utbcr d~t b• pubb.tbed on or IIW' t1w •n~
                 fiUq ckV:
                                                                                                         "X~
                                                                                                                "'-""
                                                                                                              doCUrnarli of putleui.V nlt'lll.flot; d'IC dau:Md tnvenaon
                                                                                                              ~be CODildclred no\f(:j Qt ~be comuMNd kJ
        "'L"'   ~ wNdt may u.ow OOQixl an pnority dum(s) or                                                   mvotvc an mwnuw .,.. when 1he doirumetlt. u: tam &!OM
                 wblt::b Ul cued to atabbsh N pubii(!QOO diu of anOdN:r'                                 ~ y• ~C Of pamctd.U rdeY!In~ (be d.il4:mcd lftveniiOn
                a•OC\ or OCMt speall l'UIOn (U sp«aRIIId)                                                       Qtlt'tOt   be   CIONI~  to anvcNvc- an mwntlw step Whet~; the
        ~o·

        ~,.. ~t
                ...............
                ~ referrma to m or.t.l cUsd.OifWft. "*• QhibJtl.on or

                             pUblilhttd t:JI'ICW to dw tntMnMJonal tlbt1. date bu.t
                                                                                                                doculnen.t
                                                                                                                mth""n.
                                                                                                                                 c:omtx._ wreh OM or tMI1t odMr RICh ~u-
                                                                                                                                t1
                                                                                                                menu. mch com~n ttana: f'KM:ous to •              j:ICI'IOIQ WU.S

                lAter   u-.u tbt pnonty dale d.a.iflllltlld                                              •,a.• documi«Umcmbtt oftbe MmC pa-.t f.muty
        o... of l h c - """P'<'""" oflho mtom>Qoll&l ..-                                                        Dm of JNlW."' ar tAM     mwnttt()i\,lj ~ ll"ffpp1't



                     29 March 1996                                                                                          17. 04. 96
        Nlltl< INIINIIII.. -               of lhc !SA                                                           A~dl«rieer
                              e..._ P - om.,., P.B. 5111 P a - - Z
                              NL • lliO llV Rilswiil<
                              TC. ( +JJ.10) :H<l-:lll40, Tx. 3! 6Sl <1p0 ot,
                              p.., (• 3t.70) :HO-l016                                                                Allard, M

                                                                                                                                        page 1 of 2

                                                                                                                                                                                            QUESTMS-00000288
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 290 of 505 PageID #: 3116



                                 INTERNATIONAL SEARCH REPORT
                                                                     ~Met.

                                                                     I
                                                                             Ml Appllc&laon No

                                                                         PCT/EP 95/€14759
              C~C-'"')   OOCliMENTS CONSIDERED TO BE RELEVANT
                                                                                       R~t   to claun No.


              X,Y        GB,A,2 055 826 (CHEVRON RESEARCH COMPANY)
                         11 March 1981
                         cited in the application
                         see the whole document
              X.Y        GB,A,2 041 353 (CHEVRON RESEARCH COMPANY)                         1-10
                         10 September 1980
                         cited in the application
                         see the whole document
              X,Y        GB,A,2 063 855 (CHEVRON RESEARCH COMPANY)                         1-1e
                         lEl June 1981
                          see the whole document, in particular
                          Page 4, Compounds 3 and 6
              X,Y        EP,A,€1 Elll 693 (CIBA-GEIGY AG) 11 June
                         1980
                         cited in the application
                         see the whole document , in particular
                          Pages 91, 92 in abstract with page 25
              y          US,A,5 108 486 (K. KONDO ET AL.) 28 April                         1-1e
                         1992
                         see the whole document




          2




                                                                         page 2   of   2


                                                                                            QUESTMS-00000289
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 291 of 505 PageID #: 3117


                             INTERNATIONAL SEARCH REPORT
                                                                                  Jm-=   .Qll   Appho•uca. No
                                                                              .i    PCT/EP 95/G4759
                 P~nt d.ocummt
             c.lted in search report

             GB·A·2El55826
                                       I    Publiea.tion
                                               daU:
                                                           I      Patent famUy


                                                               US·A·
                                                                      momber(s)

                                                                             4326878
                                                                                                I 27-04-82
                                                                                                       Publication
                                                                                                          daU:



                                                               CA·A·         U4855e                21-06·83
                                                               OE·A·         3G26739               19-02·81
                                                               FR·A·         2462430               13-02-81
                                                               JP·A·        56El2fl578             26-02·81
             GB·A-2041353                  10-09-80            US·A·         4276420               3fl·06-8l
                                                               CA·A-        •1120fl39              16-03-82
                                                               OE·A·         2952685               21·08-80
                                                               FR·A·         2448537               05-09·86
                                                               JP·A·        551fl5673              13-08-80
                                                               US·A·         4326878               27·04-82
             GB-A-2063855                  16·06·81            NONE
             EP·A-11693                    ll·fl6-80           NONE
             US·A-5108486                  28-04-92            US-A·         5310724




                                                                                                                     QUESTMS-00000290
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 292 of 505 PageID #: 3118


                    INTERNA110NALER RECHERCHENBERICHT                                   ln-.,.   .WesA~cben
                                                                                         PCT/EP 95/04759
         A.   KLMSII'IZIEIJ.li~G   DES ANMELDliNOSGEGI!NSTAN.P.IlS
         IPK 6          C0/D249/12          C07D413/04        c07D405/04      A01N43/653
                                                                                    '

         a.   RECHI!RCHIEII.TE GI!IIIETI!




        C. ALS WESENTLICH ANOEsEHI!NE UNTERLAOI!N
                                                                                                        11<11'. An<pnl<h Nr,



        X               JOURNAL OF PHARMACEUTICAL SCIENCES,                                              1,4,5,7,
                        Bd. 82, Nr. 4, April 1993 WASHINGTON DC,                                         10
                        US,
                        Seiten 498-15,
                        R. SIMLOT ET AL. 'Synthesis and
                        hypolipidemic activity of 4-substituted
                        1-acyl-1,2,4-triazolidine-3,5-diones in
                        rodents •
                        siehe Seite 411, Verbindung 15
        X               CHEMICAL ABSTRACTS, vol. 89, no. 3,                                              1,4-7 ,le
                        17.Juli 1978
                        Columbus, Ohio, US;
                        abstract no. 24319z,
                        Seite 653;
                        siehe Zusammenfassung
                        & JP,A,78 018 571 (MITSUBISHI CHEMICAL
                        INDUSTRIES CO., LTD.) 20.Februar 1978
                                                                     -1--




                 29.Marz 1996                                              17. 04. 96


                                                                             Allard, M

                                                                                        Seite 1 von 2


                                                                                                                               QUESTMS-00000291
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 293 of 505 PageID #: 3119


                     INTERNATIONALEk RECHERCliENBERICHT

                                                                      l
                                                                          ln~1   males A~1cbcn

                                                                           PCT/EP 95/04759
               C~F-&)   ALS WESENTUCH ANCiESEHENE UNTERLAGEN
                                                                                       B<tt.A"'Jl<U')>Nr.


               X,Y      GB,A,2 055 826 (CHEVRON RESEARCH COMPANY)                             1-10
                        ll.Miirz 1981
                        in der Anmeldung erwiihnt
                        siehe das ganze Dokument
               X,Y      GB,A,2 041 353 (CHEVRON RESEARCH COMPANY)                             1-10
                        10.September 1980                         •
                        in der Anmeldung erwahnt
                        siehe das ganze Dokument
               X,Y      GB,A,2 063 855 (CHEVRON RESEARCH COMPANY)                             l-10
                        lC:l.Juni 1981
                        siehe das ganze Dokument, insbesondere
                        Seite 4, Verbindungen 3 und 6
               X,Y      EP,A,O 011 693 (CIBA-GEIGY AG) ll.Juni                                1-Hl
                        1980
                        in der Anmeldung erwahnt
                        siehe das ganze Dokument, insbesondere
                        Seiten 91, 92 in Zusammenhang mit Seite 25
               y        US,A,S 108 486 (K. KONDO ET AL.) 28.Apri1                            1-10
                        1992
                        siehe das ganze Dokument




           2




                                                                           Seite 2 von 2



                                                                                              QUESTMS-00000292
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 294 of 505 PageID #: 3120


                 INTERNATIONALER RECHERCHENBERICHT                                           ln.Ciet   IM!ct Ak:een2.4n~ben



                                                                       I                   l     PCT/EP 95/04759
               Im Rtchw:rchenbt!richt
            angeflihrti!:'S Pa.tentdokument

                GB-A-2055826
                                              l      l'htum der
                                                  Vert.lffentJichung

                                                  11-03-81
                                                                             Mit!llid(e<) <l•t
                                                                              Patenefamilie

                                                                           US-A-        4326878
                                                                                                           I 27-04-82
                                                                                                                    Datum der
                                                                                                                 VtrOffent1i<:hung


                                                                           CA-A·        1148550                 21-06-83
                                                                           DE-A-        3026739                 19-02-81
                                                                           FR-A-        2462430                 13-02-81
                                                                           JP-A-       56020578                 26-02-81
                                                                           US-A-        4276428                 36-06-81
                                                                           CA-A·        1128039                 16-03-82
                                                                           DE-A-        2952685                 21-08-8(;)
                                                                           FR-A-        2448537                 (;)5-09-8(;)
                                                                           JP-A-       55105673                 13-(;)8-80
                                                                           US-A-        4326878                 27-04-82
               GB-A-2063855                       10-06·81                 KEINE
                EP-A-11693                        11-06-80                 KEINE
               US-A-5188486                       28-04-92                               5318724                10-(;)5-94




                                                                                                                                     QUESTMS-00000293
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 295 of 505 PageID #: 312



                                                                    I'AH:NT COOI'ERATlOI\ TREATY

                    from the INTERNATIO"'AL ~E.ARCHING .<\UTHORITY

                     ]i),

                            BARRY WILSON
                                                                                                                                     PCT
                            FOLEY & LARDNER LLP
                            1 '250 EL CAMINO REAL, SUITE 200                                              NOTIFICATIO~ OF TRANSMITTAL OF
                            SAN DIEGO, CA 921:l0                                                       THE IN IERNATIONAL S~ARCH REPORT AND
                                                                                                     THE WHITTEN OPINION OF THE INTERNATIONAL
                                                                                                     SEARCHING AliTHORITY, OR THE DECLARATION

                                                                                                                               (PCT Rulu 44. I)




                                                                                                                                25 November 2008 (25.11.2008)




                                   The applicur.t i.~ t1creby notdied that the inu~m<~tio11a.l ;;~om:h ,~;:port und the wnt\i;)n ilpmtOII of :h<:.lnt¢rnational Searching
                                   Aml1orify have been J:~tabli»h~d <'llld <Ht) tr<tn~mitterl hcROwith,
                                   J."lllng ofJtmendmcnts and statt!mtnt u11der Article t9:
                                   Tile applicant is entitl€d, tfhe so wishe:s, to amend the ~;)aims ofth~; intt~rnutional app!kalim1 (iiet) l~ulc 4(1):
                                      Wlu~n? llh~ I10W lirni! for filing 51Jeh amcndrncn\5 is normally two months ffm:-~ the date of transmittal or the
                                                 intennHwna! se;nch repoJ1,
                                      )Vlum~? Dm:dly to thtJlntenmtional Bureau of WJJ'O, H chemin des Colomhcttes
                                                 1211 (ieneva 20, Swilzt~rlatl(l, htcs(mile NQ,: +41 22 740 14 J')
                                      fl)r more detailed instructions, sec the n:;tcs on the accompany1ng shed,

                    2,      0     The ~pplic:mt is twrcby unl.fied that rJ(l intCrr1<U::ional sean.:h report wtll he t~:;tnbl-ished and that the dcdllr"'tion under
                                  Article 17(2)(u) to that cnec1 aml tile written opinion of the lntiO:rn<:~tion<ll Searcldng Autl1ofity are tnul~imittl;)d hete'l-lith.
                    J,      0 \\ ith regard W r.he pn~1~st again~t payrnf.!nt of{an) al.ldJtirm;~l fee(:;) under Rule 4C.2, the <appli~.;;~nl i:s notifled that:
                                    1


                              0 the pnJtt:.'ll togct1er with the d~;Jt:ision !.hereon has been trunmutted tn the Jmcmational Bureau together with Ute
                                      applicant's requt:st to forwanJ tfle te:ll.tS ofbotJt the    prot~;st
                                                                                                     and the- deci.;;JOn       \her~()tl
                                                                                                                                tn tl:tl {Jt18\g'Ul'lted    QtJi(~tJS

                              0 no decision has been made yet on the protesr; th<.> applil':ml will he notified soi.m as a decision maCe.
                                                                                                                               <:S

                           Heminders
                           St.ortly ufler the expiration of 18 months from the pri\lrity dil.t\~, th~ inttJmuti(•nal applicatiOt1 will b~ published by the
                           lntcmational Bureau. If th~1 :lf'plkant .,vtshcs to avoid or postpone publ!catiun, n notice of withdrawal of the wtema!h:mal
                          applicatkm, orortbe priority dairn. must reach the lntemation<Jl Bureau a1; provided m Rltles 90bu. IMld 90bf.l'.3, rt.:.~pt!ctively,
                          befOre the ~otrlpletitm uf the tr;:chnical prepar<~lion~ for tulcmational publkatiorJ.
                          11-e af!plicaJ!Il'IUY submit c:omrnent.s nn an informal ba.<11~ on the written opmion oflh~ h11'.t'Til<Jtii)IM1 St.oan:.Jill'ng Authmity to the
                          lmematic}!lal Bureau. ·nlt: lntcmation<tl Burc~lll wlll :;:.:md a .;opy of such ~ommcn!5 W all dt>signated Ot'tlce.~ unles.~ an
                          int.crnatiorml preliminary ~1xamination report has tx-~n or is to be e~taLh'ihed. 'Jhcsc I,';Omrr:ent:; wqu]d also he made available W
                          tht; public but not bt'IOre the expir:Jtion oOO month:; lhm• tht: pdol'ity dtllli;,
                         Within 19 mtmth~ from the priority t.late, :mt only in respect of some dC.\l.lgnated Ot'liccs, a demand for intematiort<ll prcllmin:uy
                         examination must 11::- filed irth~ applicant wishes 1<.1 ptJstponc the entry in4"l the national ph<t>c until JiJ months fwm the pri<Jtity
                         dalt~ (m ~:~ome :Jfi)~.:;(,'S even I<Ht~~); ~1ttwrwi~1:, rhe applkant rnu~'>l., witldulO month:'S fruru the prionty ck:te, JlerfOnn the prescribed
                         <1dS fOr t:t1fry ltJ\o the national phase before thc':ie dEsignated (lflke.~
                         In           of other desigtl<IWd Offlct~!-1, the tin~t: limit ofJO months (or later') will apply even if no demand JS filed within 19

                         S(>e the Annex tn Fnm1 PCTiUl/lOl and, ti)l· dtdaib about the applicable time limits, ()fljcc by Olli-.:e, .s~t· thf: PCTApplic11nf 'j'
                         Guidw, Voluu:c ! I. Nati<Jrlal Ch.tpters and .!~~. ~.Internet site




                J.cm1 PCT/ISAf;t20       (~1tnllury   20!H)




                                                                                                                                                                        QUESTMS-00000294
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 296 of 505 PageID #: 312


                                                                    l'ATENT COOPERA TlO!IO TREATY

                  From the IN'!TRNA':JONAL SEARCHING AUTHORITY


                         llARRY WILSON
                                                                                                                                    PCT
                         FOLEY & LARDNF.R UP
                         11250 EL CAMINO REAL, SUITE 200                                                   NOTIFICAT'ION OF TRANSMITTAl, OF
                         SAN DIEGO, CA 92130                                                            THE INTERN,\TIONAL SEARC!I REPORT AND
                                                                                                     TilE WRI'ITEN OPINIO~I OF Tflli INHRNATIONAL
                                                                                                     SEARCHING AUTflORITY. OR THE DECLARATION

                                                                                                                                (PCT Rule 44. I;


                                                                                                                              2 4 FEB

                                                                                                                                 25 November 2008 (25, 11 .2008)




                                1'hc :lpplicant lb h(jrehy noti fir!d th:tt thii tntemati11m1l search report :tad !Itt: wnltt'n !)PJOIOI\ tlf t11c   lnh!~l1tlt10tlal   SefJrchmg
                                Autht)rity hi.ive btml estublisht:d ~md a1c tmn~mittc.J h'~I"CW!th,
                                Filing of amendment~ and         ~hii~mt'nt   under Article 19:
                                Thr~   applicant is cntitlctl, if h~;: ~v ..,ishe.s. to urncnd the -:!aims Q[ the intcnmtional applicat10n (:::ee RJ.Ie 4\1):
                                   w•ltm?      l''hi.! time limit tfJr Jiiing suL·h nmcndmcnl'l is nonnally t,..,.o m.Jnths fi'om the date of transmittal of the
                                            international search rt:port,
                                   Wtu:re? !Jirectly to the lntcmatmnal flureau ofWIPO, J4 chcmi11 de.s Colombettes
                                            1211 (l(!ncva20, Switz~rland. Facsim~lc No.: 141 22 74() 14 35
                                   For more detailed instructions, see ~ht' notes. on the accon1panyin,g sheet.

                  2.    0      Tlw applicant is hereby rwtifled t:Jat rliJ int~mationf.ll search report wdl be cc;tabli.:.h(:d and that the declaration unch::J'
                               Ankle 17(2)(a) w !hal ctfeLt and the written opinil'.m ofth1~ !ntemadonal Searching Authority arc tmnsm1tted lwrcwith.

                  3.    0      With regard to the prote'tt ag.,.inst paymentof(::m) addit10nal tCe(s) under Rule 40.2, the applicant is. not, tied that:
                               0         tlw protest t()ge:hcr with the dcds1o11 thereon has bucn tmnsmitted to the lntemationul Bureau togt:ther w1th the
                                         >lppticant's request to fOrward the text!i (Jfboth the protest JltJd the dcvision thereon to the des1gnated Offi~~s,
                               0         :10   dedskm h"s been rnarle yet on the protest; the arpli::am will be notified as soon as a decision is made.

                         R£1nh1ders
                         Shortly af\~r the cxplrathm of 18 months ffom the priority d;H~), th(~ int~!nlOiiomll upplicat!nn will be publi.dted by the
                         hlt.ernati<>nnl Our~au, ]'('the appl!r:a.nt v,,ishe~ to 1l\'Oid or pvstponc publication, a notice of withdrawal of the intemat1onal
                        application, or of the priority ::laim, must rench the [ntcnl:tti<mal BuN au m; provided in Rule.~ YObfs, I and YObi.v.3, respectively,
                        be/Ore th(.' ~OJ'lpletion ofihe t~clmtc:al pn:paratim~s tOr i1\tl.mmtional publlcadmJ.
                        The applicant may submit comffl('nt<; iln an in/Orma: basE; on the wnttcn op1nion dtht;:: lntllmational S~;:ar(.'hing Authority t() lh~
                        lnt\::mational Uureau, The Intcmatwnal Burc:au will .s~.;rld a r;;opy of sul)h CCittur;ents to all desi,fpmted Qftlt;cs 'Jnless itn
                        international pndim:nary cxamirlatlon report ha.s been or is to be established. These comments would also x made av.rdlable to
                        1he public hut not before the ~;:xpiri.ilivn uf JO rm.mthll IRm1 th\': p1 ioritt date,
                       Wi;hin J9 moutlu lhJ111 tll!;:o p1ir)1 ify date, b1Jt only in rcspe~t uf ~IJrne designated OfAccs, a dcmanrl fOr international pr::liminary
                        ~xamination must be filed irtht: arpli.;ant wi~hes to pr).itpon"' the entry intl~ the n:J.tional phase until J(l months from the prionty
                       dflW (in !iOT!l•.~ Offict!~ I:Vt~nlMt'r): otht!IWI!'tC, the <~ppli~.:.utt mu~t, ~~!thin 20 uwnlhs from the priority date, perform the pn::.s(;tibJ:d
                       acts tOt entry irlto the nat.orml phas~· before tho•t: dt"_;fgnated Officer;;,
                       In rc!:Jtl:•:~ of('1tlwr ileNi.eoa.t~d Office~, the tirn~: hrr11t of .10 fl1()nt1Js (or f;J'tcr) ""ill apply C'ICn if110 dcma1td is tiled within 11)
                       mtmths.




              Fom1 f)CT/ISAJ221) (January           2i.':X:~)                                                                        (See IW/f!!,, ou (t\:('Ompanying sheet)




                                                                                                                                                                              QUESTMS-00000295
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 297 of 505 PageID #: 312


                                                                                        PATE: NT COOI'}:I~ATION TREATY

                                                                                                                   PCT
                                                                                           l~TF:R~ATIO:>IAL                 S!:AIH:H RE'PORT
                                                                                               (PCT Article l8 and Rule~ 4J and 44)




                         This i:1ternat1onal search report has beo;::n prepared by this lntemo1t.ional Sel\.rchiug Amhority                                          ~nJ 1;, tnm~mitrcrt t11   tl!C a[')plicant
                         ac..:urdng to Artide 18. A copy is bclng trmumittcd to the Jrucrn11tional Bllr<Ntu

                        lhis            il'ltGnliltion~: s~;":arch     repo11 cun:mts of a lotnl of                     ~h~Ns.

                                          0         ll is also i'll;:I;Onlpanicd by n copy •)f Mch pnllr art duumm:nt ,;1t~d in this l'¢por1.

                                  Hnsb of the n:por-
                                  1'1      W1t!1    r~gard       to the lunMUlf.gt:, tl1c international 5earch was. ctl.rned m.Jt ()It the ba')is of:
                                                   [8}       the ·ntemational applic:l!i<lll i.11 the lanl(uage in wbu;:h tt wa.'l t11ed
                                                   0         a translation of1he ·mcmation;d application into . ··--~~~,~·,w······ .... """ "', .. ··--· which                             the language of
                                                             a tl't:Itslruion furnish:d fhr the purposes ot mtematlona: se~m:h (i'{IJl!!s 12.3(a) a.nd ?.J l(b)),
                                  b.      0        This int1~mation:al st~tlrd· H',pmt Ius t'K~cn t!SWblishcd taking into Ul.:I.:Ount the                       redil'ic~ltioo of ~m obvious mistake
                                                   ;\utbonze{: by or Mtific-d tfJ dli.<; Authority under Rule- 91 (Rule 4-J.t\biJ'(a)).
                                  c.      0        Wilh regard to any nuclootidt i!n!l/or amino iH:ld                  sequeru;~ dis~.;Jo~~;:d Jn :he intcmatioMl app!JcatllHL see Box \lo I

                        2.                ~        Ccrtaid .rlaim~ weW"c found unsc1m:hubh: :see Box No. !1).

                    J.                    0        Unit}" of invention is lru:lJng (see Box No. fH).

                        '•- W1th regard to the title,
                                         fZJ       tflt.: l(;Xt is   t~.pprovcd as sul::mittcd by :ht: appli(:ant.
                                         0       the text ha.> bl!en eshblished by tlm Authot'ily 1.0 read                  <1~   t(>Jlt)Ws:




                   5, \Vith regard to tJ1e                        ab~tract,

                                        ~       thG text is appwve:d           a~ ~ulm·Jittcd by t1'1e applkllnL
                                        0       •he te~'t        hu.~ hcen eslabli1ihcd, a(;~;ording to Rule 38,2(b), by this Authority :ts it appears                  in Roj( No. JV The apptkant
                                                may, w1thin one rnontt1 :!'om tht;           dst~;:   1Jf'maillng ·)flhis intemntJonal         S~'flft:h tt~pnr·,.mhlllit (;Ormn~:nt') W   this Autllority.

                   t\        With rcg~rd to the ~lrawiug~.
                             iJ         the figure of the drawings lobe JlUhlisht::d with t1u~ nh~tract                       r igurc NG        -~·~---~~"--

                                                0         a,.;   ~ugge.~ted by the applk~.nt.
                                                0         as selected by tlis Authority, be1;ause the applicant                   i~,ilcd to sugJ~,cst i\ fie,u:·c
                                               [ ] 1!5           ~dct<t<.:d by t~is Authority,   bt:cnuse this figure bette1· -.hanlJ:terizcs the mvcntion.
                             b.         [ZJ    nune ot the ligures is to be publlsiled wttb                tht~ ,\hstract
                Fomt Pl.:T/ISA."!lfl (first shtet) (l\pri12007)




                                                                                                                                                                                                         QUESTMS-00000296
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 298 of 505 PageID #: 312



                                                  li'ITERNATJOML SEARCH



                     Mox N<J. II           Obser\l:ltions whHt-" f:f'l't:.».'n   claim~   were found un.s.:"'rdutble (Crmtilluation IJfitem 1 of fir~t she-N)

                     This hltcn1a1ioHal ;::~:arch rl!port has not bc1~11         ~=~tab!JShlld   in resp~~Cl of certain claims umfcr Article 17(2)(a) for the following                  re~m.lml:

                     I,   0                     No~:
                                                 !hey relate to subjea matter not reqnired to be scm~~hed by this Au.thurity, nmndy:




                          0       ClairnsNos
                                  b~~.:mJ.~r:
                                           t;te) relate to parts ofthe internationalarplicatwn tl111t d('\ not t..:omply with t11e prescribed requirements to SIICh nn
                                  extent tlwt no meaningful intematimwl sc~~rreh cnn he t.mrrh:d out, .~pt:ctfh.:ally:




                   .1     IZ1                          9·19 find 43·45
                                                       rtre derentl<!fll cluims aml ure nut drarlcd in accordance with lhc SCt;Ottd <1nd third              sentc:1~cs   off-!ulr.: 6.4(a)

                    Brn: :"4 o. lll      Ol1s~rv<1thms        where unlly nr lnventfOII 1-.l.at:king       (Contlrm~liun    of item .l of fint sheet)

                   This   Intern.:~tional       Searching Autl10nty :Ound rnult1ple        inv~ntions.   in this mternauunrt! ar)PIH.:atiou, a,'J follows;




                          D      As all required l.iddithmal s1mn:h f~s were timely pnid by the applicant, thic<i intcrnathmal scarchl'epurl~,;uvGrs all sc,uchablc
                                 (~I aims


                  zO            1\S   nil seardmhle duJtu~ :::ould be searched without effort iustifying additional tf:es, th1s Auth<lrity did tWt ii\Yite payment of
                                <l•idltional fees.

                  lo            .<\~ <lttly some ofth,! H'f{llired additional "~mer, fees were t1m~ly paid by t.hc applicant, this intcmationr~l eil<lnrch
                                ordy thu<>e cla.rns for whu::h fCt'!': were pa!d, :;pedfically cl.lims Ntl.'>.
                                                                                                                                                                                r~port   .:overs




                  4.0           1\o reqJJired add1tion11J       5(~'1rcl: tl·t.'~ wer~ tlm~ly
                                restndcd to til.: in>''llrHior: J1rst mentioned in the
                                                                                                 f.lilld by the upplkill1t. Consetjuerltly, tllis in•.ernajonal sear~h r~p0111~
                                                                                             d<~lms:,      itls covered by cl<-~ims h'os;




                 Remark. on ProU:'!I't                     0       I'he additional seanJ; fCe5 were acc:0n1panicd by lhc nppl icl\llt',~
                                                                  payment of fl protest fee.
                                                                                                                                                  rrotcs:   ~U'Jd •~'hi:!re   appli(:able, the

                                                           0      The ildditional ;;eardl te~s were accun1panicd by ltl\~ appHc~m!'<; protest but the lrppli~.:<Jble pwtcst
                                                                  teo;: Wi:JS m)t pmd within the tun!]; lmut specified in1he iltvitution.
                                                          0       Nl) pmte.~t <fCC(IJI1paated the pavrncnt ofnddition:al       s~an::h   fi!cs.

                f'on'l PCT/ISAi2l(J (conhnl.JUtmn of tirst !jhed (.2)) (April ?007)




                                                                                                                                                                                           QUESTMS-00000297
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 299 of 505 PageID #: 312


                                                  INTERNATIO!'IAL SKARCH REPORT



                     A.       CJ.ASSif•ICATION OF SC!lJECT MATTER
                       IPC(8) • G01N 111A (?00fl.01)
                       USPC ·· 436/17'!"
                     1\•:•:ord1ng !O ]r1~Jrltltiom.d I atcnt Clu.':lsificadon (!PC) or tD lmtl1 nutional d~~ificuli(l_"_'"-'"_l_rc_.- - - - - - ·
                                                          1
                                                                                                                                                                                                      ------1
                              IIELOS SE1\KCHEIJ
                     ll. ..............................................,_............- .............................__________________--!
                     M1nimum dor;:,Jr:l~ntittlon se!lfched (c1~~Hifi,•anon                      .~yme:tl       tO! lowed by             du~'.!dh:at1nn 'i}lnbol~)
                    JCC(R): G01N '118 (2009.01)
                    USPC: 4361177




                    r:Jectro:"li(' d;J.tn base consulted c!ming t'1e inten1ot1oml search (n:J.:Jle of df:l.l!l b11.~e r.nd. where pnJctlc;tblc, \:CIII'Gh \etms U\lcd)
                    1-\JbWE:-SI (USr-~·:·,rGPI:l,E::PAB,.JPA8); DialogPf~O~-Chemical Engineeting Md BJOtMhM!ogy ,l\bstmCt$, !NSPEC. NT!$ (NrJti011(l!
                    rechn·callnforrn<Jt·on Servfca). PASCAL, Current Contents Search, "J[;OUNE
                    S£·1:1Fd1 Terms: mBss $pactrometry, (iiOzle, TAD di!Hivat1ve,, dzhydroxyvrta·mr- D metabolites,


                    C.     DOCUMeNTS CONSIOliRCLJ TO IJli Rf::LEV /\NT
                                                   ... ..................        ...........................................................        .................   ~~-                   ..   -~~




                                           ---·-·=-~~~tlon of' docmnerll, with lnd1cation, whcr~ appro~~~~~~~:...~~~~~~~--~~-~-"-~~~:~:~----- ~~~~.:.~~~~~..'.::~.~~-~~-~....
                    Cutegmyf--
                                     ...
                          y           US 2006102286(18 At (Clarke ala!.) 12 October 2006 {12.10.2006), pam [0007j, {0008], ((]009].                                                      1-8. 20-42
                                      10010] [0011], [0012].[00321. 100341. [0030]. [0043].(0045]

                                     US 200610228809 A 1 (Ciarloe et al.} 16 Octcber 2006 ( 1 6.10.2006), para (0045j.[0050j,[0054l                                                     30, 31, 33, 39

                                     WO .?.007,1039193 A 1 (Hubentt a!.)                       12 April 2007 (t:.t04.2007),                       ~g 3, In 27·29                         1· 6, 7:1, 72, /.6, ?:7."31 ,3?,
                                                                                                                                                                                       i 36. 37. 40·42
                                     US 7,DF.l7,:'J9'5 fl1 (Ga;rity,        ~t    81.) flfl     A1.1gw~l200fi              (Ofl.Of12000), r::oJ 3, In :30,                             ! '·    3, ' ' 27. 'l2. 'll
                          Y , / YEUNG,        ~~ ~1., Charac:ari..t:ation of vitamin 0 3 n~a1<~b01it\JS usingr:ontrnuous-flow fast 11tom                                                5-i, 20·2g, 42
                                     bomb;;~rdment tandem mass spectrometry i;lrld hlgh ..periormance        liquid chromatograp"'y. J
                                     Chr:Jnwtog :111!.lJ) vol645, pg 110...12:.1, Abstract. pg 118. par~ :2, og 119, f.OI2, Ffg. 2c.

                          Y / ' fiiGA!JHI, ~tal., Bimu'tanaous Deterrrrioatkln of 25-llyd:-oxyvilamin P2 and 26-Hydro;.;yvitamin
                                 03 In Hum~"! Plasma by l.iquld Chromatogr~phy .. fsndem Mass Spectrometry Employing
                                'Oarivallzaticn wrth a CooksorryType Reagent, 8101. PMrrn. Bu I. (2C01) vol24. no7, pg 73Etr743,
                                     t:Q' 738, col 2, pml;l 2.

                          Y          Wf'l.I19S)fl/01M18 A 1 (llnkl'.lr I'll AL] ?n ,June                        19~fl      (20JlfL1996) abstract, pg 2, In 22, 24, 20, pg
                                     3, In 7, 9, 13, 15, pg 4, In 9, 10, pg 5, In 9)




                  D
                  "A"



                  "L"     d?CJII'W!'JI whu:t:   !JirlJ lhtOW    doulm M                                           ',Vilkh I~
                       t:lt~d LO cMIIt.11Jsh the pl.lblid.li!Otl date,_.,,._ .. ,,, c·.· ..-::.; or other "Y" d·xumc,11 uJ :, 1~rtl::uJar rc!cvMce; rJw daimcd mv.:mti011 carw,-Jt t:c
                       :-p1~<.:MI rcll~-Yil (tts a~cJfkd)                                                     ''()!lS~~r:fl,)d tci Jit\o()l\!c ~!II mvcrJtivc step "-'hen the docu~cont •;
                  '()" document rcfernng w m1 IJJal di~closur~. u~t. t."th!bitiorl ol' Ot}.cr                 cmrrbuwd With cmc or rnor~ other ~uch !lucunl:nts, such cornbr·utlorr
                       111t:<.ms                                                                              bemg ulJVIO\Jil ~fl a :x:rr~on ~krlk:d in the illt
                                                                                      filinJld<tmlmt I~Wn~nn "&" docume-nt member Jfthc ;amc patent family

                                                                                                                                     Uate      ofmaihlfto~the    inte:rnatiol'al search report
                                                                                                                                                      ~4         FEB 2iJiJ9
                  Narrtc and tJHJi!mg        JVldfi.)S~   ofthl! !SAiL$                                                                    Autl!orized officer
              1
                M<:~il Stop PCT, Atti1: !SA/U3, Cornrr:Jssioner for f·'<Jtl':nls                                                                                    Ltt~   W. YoulJg
              j P.O. fk:o: 14!:ifJ, Ale).andra, Virginia 22313·14h0
              L:acmnilc No.  571~273·3201
              ;;u~~s·~v·m(;.~·~;1·~·he1-:t) (A,1ril2C·07)--·-···




                                                                                                                                                                                                                     QUESTMS-00000298
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 300 of 505 PageID #: 312



                                                                    PATENT COOPERATION TREATY
                 From the


                                                                                                                                PCT
                                                                                                                   WfillTEN OPINION OF J'Hl'
                                                                                                           11\Tf'RNA TIOI\·,, L SEARCHI:'<lG Al!TIIORITY

                                                                                                                           (l'CT Rule 43bis. I)




                    IZl       BDx No, I          Basis oftl'te opinhm

                    D         Box No fJ          Priority

                    IZl       BI)X N•.),   m     NorJacstlblishmcnt of LJDinion with regard to novelty, itWelttive !;tl::p i:md il1dUsfri~l fJpplk:abllity

                    n        Box No. IV          ],(H;k of unity of Invention

                    IZl      Box No. V           Rea...'Ooncd sta.termmt und~r Rule 4Jbis.l(a)(i) with rr..\~ard !o novdty, inventin~ st~p or in<htstrial ap))!icabillty>
                                                 citations and explanations sur:porting such        ~tat;!mem


                    D        A•lX No. VI         C'erj~1in   clocumr.mN cit~d

                    D        Box ',\lo.    vrr   Certain liefe~::ts in tht.; illlCHIU.t:ooal application

                    D        nox No Vrri         Ct~rtnitl   ob.\lervatiOn$ on the intem~ltiomd applica\ion


                 2. FURTHER ACTION
                   If a dl.lnHUl(l ~JI" internati(Jnal preliminary ex:amioMion is mad~:", thi:> opi11ior1 will be considered to be a written opinion or the
                   !ntemational Prclinunary Exnn1in111g Attthority ('"!PEA") excer1r that this doesnol apply whe1e the applk:mt ~hooscs an Authonty
                   olher than tln~ one to be the !PEA ond thi: chos:tm I:}~~A ~~a.'>J1ot1tied the h1ternatitmal UureJuJ undt)r Rule Sfdhi.)·(b) that \\lfittcn
                   opini.~rl.~ nfthis lnternatJ(JOai Se:uching Authority willtwt he /IIJ ~~otv;ider!ild.

                   If this (1pininn is, as !Jrm:kkd abt>v~, ~;on~iJercd t() b:.:: a written opinim1 oft he !PEA, the applicant b irwiled to S\JbJnit to the IPEA
                   a written reply Together, where appropriat~t. with amendments, before th~ ..;:-:pirution uf J 111QrHhs from tln.: date ofm.alling (,ffioml
                   !·)CT/ISA./220 or bctore the expiration t..•f n. lllOiith:; from the priulit.y dat<:\ Wh!chever expires Inter.
                   For ti>rtht!,r oplions, s~~~ Fonn PCJ /ISA/220,


                   Fot Ji.Jrthtlrdt::tails,      11utes to Fm1n f'CT/ISA;220,




                                                                                                                                                                   QUESTMS-00000299
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 301 of 505 PageID #: 312



                                                 WRITTI:N OPINION OF' Till:                                                    International application No
                                          INT£m:>ATION·\L SEARCfiiNG AUTIIORITY

                   IJo,; No. l        Ua~is   of this otlirdon


                        With rq~urd !o tb::: langua!!:e,        t})(S IJJ)irliun h<l~   hccu '"stabli.shcd on the basts   or

                        [8]       the intcrr.aJional applica!ion in the lttr1g,tH1ge in whit.:h it wu~• f.Jed.
                        0         <1 rran.~Jation ofUH~ inten;nlional app!kati<lll Hl(O ....- .• w~·~·~·~~·~" ............ u~~~-~.,·~- which i::; the lrJ.nguagc of a
                                  1rnrrsbtion fumisi11Jd for tJ1c purpo~~s uf Hlt~nlllliona! sc;mch (Rt1!cs 12. )(a) amJ 2ll(h))


                        0         This upinim'l ha;;; bc~11 e.">tahlish(:d tlt~lllft, ioln ;tC~:ount the rt'~::tif1tati(ll1 Qfnn otwifms mist!lke nuthor,zed by or notified
                                  to this At:.thority under Rule 91 (Rule .JJb1.1.l(a})


                   3. Wi!h rr!ln.rd to any nud~otide and/or amino ~dd ~t(flh'l1tl~ Jis~losed in tht in!t:rrHHkmal appJj'-;,HiiJU, this opinion bts heen
                        t:5tabh.sht:d on th~ basis of:
                       11   tvpc of material
                            0         a   seq~tence listing
                                      table(~) rcJ/UCd   !()   lh~~ Sl~qlli'TI<:C i'Stlflf)




                            fonnat r)f!11atcntd

                            D         on parer

                            D         in dectmnk I<Jnl


                       c. tlme offllinp;f\tmi:'lhlng
                            D        contaircd 'm the interrmtiunaJ appJicutiorJ              :J.':i   liled
                            0        filed togeth~;:r with the intcnmtit>t:al application 10 <:1\:c.tnmic fom1
                            D        fllrnished S\lbseqm.~ntly to th:s Authority for the purposes of search


                 4.    0         rn addition, ir1 the case thnt more than one '•'ersiorJ or wpy of a s<:qiJCOt;e 1isti~1g and/or tah!c(B) rt.!IHting tflcrl;'.tO has bc("r,
                                 filed or furnished, lhc required statements 1hJt the intiJrmatJOn in tf1c subseqtJetlt or fH1i..lltion~d t(lpies i:c: id(!IJti\.:aJ to th11.t
                                 h1 the r1pplication as fled or docs not go beyond ~he appl icalion a~ filed, a.~ appl'opriatc. were fumislwd .


                 •J.   Additional wrnmeniY




                                                                                                                                                                           QUESTMS-00000300
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 302 of 505 PageID #: 312



                                                          WIUTTf:i'i OPINION Ofo' TilE                                                fn1t.:Jn:ttiuna1 application No
                                                lNTE!t'iATIO~,\LSEARCHING                  AlJTHORITY


                     llnx No. lll           Non....cstablishnu.>nt Ofllpinion with rf!g;'lrd to ru:rvelly, lnverttive :fJtep ami !ndustriaJ appllc.!btllty

                     -;-"h~.:
                          qut·stiom whr;:lfwr the clairnr~d invcl!lh:m appcats to ln: tU'<l;l, tu          inv~.llre   an inventive stef) (to h~ 11011 obvbu~J, ()r ton~~ :ndLJstnnlly
                     tlpptkable t1ave not been examined lfl msp{~{'lllf

                           D         tbc CIJtire international applicntion
                                                     9.-H! Md 43·45
                           fZl       claims Nos,

                           bauuse:
                          0          the said
                                     ~ubject
                                                inr~~~~tatiorml applieatkm, 11r tlt<: i>tJid datms
                                                Iflillterwllich does no: require all
                                                                                                                                                                   relate to the f'Oilo'n'ing




                                    th~ JtlSCriptwn 1 clairns or dmwtngs {irulhwte particular eh:menls belo'lv) or :laid claims Nos,
                                    an: so un~h~ar that no meanin~~.ful opinion could be limned (~·pecJ{y):




                        (ZJ        the claims, or ~uld d1Iims Nus.       ~::_~~!~~:~.:l· 4 ~                                           ,-----~        a1"1~   f:il) irmrlt.'rJwltely Sllp?ortt"d
                                   by the description thJf no meaningthl opinio·,·······,-;c;-;;·":;··;·;--···;;;·;--:---·----·
                  Cfl~iml'l     9-19 ;:~rd 4~·46 h~vu baM hald unsenrch<lb1e bec~JaSI;'l they are                                          not draftee in ace<Jrdanc..e wltlt PCT
                  Rule 6 4/ai.




                      D            alii~ZMingful liplllt(ln could n~>t ht.: fon11t:1\ '"ithout the sc:;quem:e l1stin!;1; !lit~ <lJiplicant dlil uot, within the prescrihe(] time 1irnit:
                                  D       fltrnish .i St!(ll.lencl~ li!>ling on paper complying with th~ .~Umdurd providiJd tOr in AM~)( C of the Administ:tat.ive
                                          !nstnJctinns, ar1d such listing was nol.nvailabh: to the Intcnal!onal Searching t\uthority in a f·wm and rn:nmcr a~ceptab!C'
                                          II) if
                                  0       furnish a s~~qth'Jh.'C hsting in d,;rtrunu.: fi.mn l.'Omptying with the sUmd2td pruvidcd for in At1nex C' of the Administrative
                                          ln:;lrllction;;, and sue~ listing wa.'l r!(Jt<lvatlahh: r.o the [ntr.:rnal.ional S.;an;tung Authority itla fo1 rn <)fld momncracct.!ptable
                                         to it.
                                  u      pay lht::: requnt:d lalt' filmrshing fee fm the
                                         R~dl! 13t.:.~ .(a) or(b) .
                                                                                                     fumt~hmg   uf   H ~cqucr1cC   JJ:sting in   tf;J>potlSf!    to an i:wttation under


                                  •1 uJcanlngful oriniun couJJ not be t(:>mJcd without the tttblcs rclat~d to the .sequence Jistl!lg'i, the applir.uut did uur, Wlthm tht:
                                  prcs.::ribcd tJmc lirnit, fllmish such Whle~ ir: cle~o:tronlc ii:Jrm cnmplying with !he ted1111ral rt•t)uirements flJOvldt)d for 111
                                  ,!!,nne;-; C·hi.s ot'the Administrative [ns1mctions, and St1c:h tnbl~s w~re nDr availabk to ttw Into;.•rnatio:Jal Sean:hing A~Jtlmrity in
                                  a fbJ'm and manner J.CC:t~ptabh; to it.

                                  til(! l!~ble'> n1Jawd to th:; nucleotide am!ior am1no acid sequ~nCG listing, if til dccttt. nic forr:1 onl), de not comply with the
                                 t()dlUJ~alr~quinmwlltS       pnNiJ1;d ll>r m Aruwx C-bis oftht~ Admin:slrative ln~tnJctions

                    U            Sec Supplcmcnwl B<Jx tor :bnhcr details.

               F•)m\ PCT/!SA/237 (Box No, Jll) (Apri120tJ:')




                                                                                                                                                                                            QUESTMS-00000301
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 303 of 505 PageID #: 312



                                                WRl'IT~N OPINION OF' THE
                                         INTERN IITIONAI. SEARCH!~(; AIITHORITY

                   Om: No. v            Rt•!UOI1t'i.l stJnemc:!nt under Rule 43bu.l(a}(i) with rRg,•rd to JW'\>'e\ty, mv.,ntiH   ~tep ()f iudu~trinlt•pJtlltability;
                                        dt:ltlons 11r1d ~xplanalions .~upporting su~h statemtJrlt

                         St.:~ternent


                              :-\ovdty    ~)                          CT11Jrns      1·8, 20 42                                                                      YES
                                                                                    ·No;w------------~-"-~"-·~---·-··
                                                                      C'JiAHtlS                                                                                 ~0


                                                                                    NOM
                                                                      Cl11ims                                                       • ~-···--·-·-·---
                                                                                   ·T.-s.-Ui42~~"~      "-··                                                    YES
                                                                      Cl:lim'i                                                                                  NO


                              lndustrh1l i!ppltcahiJity (IA,l                       f-8, 20 42
                                                                      Claim'\.
                                                                     Claims
                                                                                   NOOe-~,-      ·                                                              YES
                                                                                                                                                                NO



                         C'itation~   ami   c~planatkms:
                 Cta:ms 30, 3:F35, :18 and 391ack on nvantlve         st~)p under JlCT Article J3(J) as beir1g (Jbv~ou!i over US 2006/0228808 AI lc.l    Cl1~tke,   ot l:11
                 (herelr.after   "0arki)'008~) 11 viCV~   of US 2006/02213809 A1 to Clarh, et aL (hereinafter "Ciarke'809").

                 Regardirg t:lairn 00, Clarke'SO€ teaches a metlli:ld for determining thu amount of /a,25(0H)2D2 1n a sample (para [COOilJ·" 8 methOd for
                         119 t~H'I presence ur at,wunt of 1 ,25~t:Jitlydroxrvitamin 02 in a biological sample) by WMern mass so~dromA!ry (pAPI [OllO"lj),
                 dat~rrnin
                 COHII'JI"f(1i!1g:
                  (11) purifymg tl'1e UJ.:75(0Hf:?.G2 by HPLC (para [0036}· L$fj llf HPL.C tor sample c:l~i~f'l"UP pr!!"lt tli I'Tl<lSs spectrometry analysisj and
                  (b) giilr'lt~r<:ltlng •1 proct,r!lor ior. of tre 1.:~,?5(C:IH)~02 obtained from stop (a) (ionizing 1.25-Uihydroxy\litamin D2to orovlde a precursor ion;
                 pata [00091)
                   {c,l gen9rating one or more fragment ions at M1ll p1ocursar ion, wherein sBid i'lne or mora fraumt'irlt ions comprise one or more ion:: (
                 eltecting a collfs,on betwoen the isolated prllc~~rsor ion <:~nd an in art collision gas ta pro<IW-G at lea\ilt ona fragment ian (para [0009));
                   (dl detect111h} \he amount of one or MOf9 of saiC ions (perc JOOOBJ· dctoctablo in o ma~G spoctrornetor) IJf;:U'lCf~!tod in stop (b) or (c) or
                 both and relating the detected Ions to the amo~rnt of said l~l,25(0Hh0~ in l:lOid oampte (para !0043].- rtt:ating the pre50'fiC(l or amoun: of an
                 10n to the pro~once or amcunt of tho origtnal molecule), wherein said ia,25(01l)202 Is not derivetfzad (para [0034]·" do 110t inc!I,..·Utt a
                derivatiz~tion stap},
                     Cl;,m<.e'/308 does not tem::h wher€it1 the precursor lcll1 of step (b) has a tndssA:hsrge rat:o r.Jf 411.35 +/-· 0.5; or whcr(li•l tha one or
                more fragment .ons of step (c) tlave ~ ma!.is/ci"Qlrge retia of 151.12 -+-/- 0.5 and 1::l5J2 +/.· 0.5.
                 HOWf;W€r, ClarkJ:J '608 te~n:.h~JS wherein the pteo.-rsor 1011 of step rb) Mas l[j massid'IEifrJe latlb of 411.35 +I~ 0.5 (para (0054]-~413 ml?: <ll1d
                pam [0050]·- the pro:onate<l and hydrated Jon and the difference n m/z ls about 18 for t.'1e loss ()f ana water malt!cula).
                 It would htlve tltlen obvious to a petson having ordinary sk.JIJ ln the al"t td prbvtde the method Of ClarKe'SU9, wl:h wh~:H(<in tha prec,1rsor ior
                of stRp (b) has ;1  ma~s/charg~ r~tio of 411.35 +1- 0.5 a1d wherein the t~agment klns of stop (c) have a mass;c·l!arge ratio of 151.12 -+/· 0.5
                 and 1;j5,12 +I~ 0.5. : tn obt.RintM irwentum .as (,I !'limed Meiluse a skilled artisan wduld kno'Jii thfJt l.'rldervatized, unioni.r.ed •fi,25(0H)!l.C2
                has a molecular w&ight o( 42tL6 and the d1fference In rn/z is abo"t18 far the loss of a water Molecule (pam [0050}) providing the prccurso~
                ion has s masslchar~Ja ratio of 411.35 ~;.. 0 5 becsuse tre method wouttil.>e J!H~ft,l for l()f1f...il1:1 and datcctinn o1n ..mderivJ;Jtiz.ed •titamin 0
                met:abolite in a biobgit~al sample. Altho.1gh the dairn(ld frn~Jmcmt mo:>s/chorse roto~ of 151.12 +/· 0.5 ,·md '135.12 .,.f. 0.5 are Mt
                spec1fica /y t<wght, $i,;Ch wo~rld have ba!Jn fownd ollvt<H.rs ba$ed on touHr'le experi"Tltmtation bec11u~c it Is well k10W1 \hat Ionization co1n
                          1


                produce a numbar of unique fmgmontil.

                neg.:rdin{; claim 33, Clarke     aoateaches wherein !he method f1.1rth~Jr compri.sas de:*trmlnfno !110 amount nf la,25(0H)2D3 il'l SilJd sarnple
                (pam(0010J·- thl'l presanr.a or ;;lmount of ~wo or more vHamin 0 rnetabo/Hrw in a ttJst SdlllDI~ in (,j single ~Jesay and pem 1,0011]-·a vita'Tlin
                L) rnstabollte ls 1 ,25"dl~lydroJ(yvltamln 03).

                t'egarding c:alrn 34, C!arke'BOB te~ches wherein said 1.a,2S(GH)2J3 is not derivalizod prior to Mas'.l ~pectrt'metry (oanl [0034]~ do not
               inc!~Jd~ a d~riv<!ltizatlon step) b;.Jt doe.s 101 teach V~>here:n said precur!!Of 10n of sakl la,2b(OH)?D31ias a r"ia~slcharge ratio of 30!').35 o!'·/-
               0.5. However, Clarke'809 wherein sa1d preci.Jrsol'ion of said 1a,25{0H)21J3ha~ a r'll8s~,loha~ae r·atin 0f 399.35 +1- 0.5 (para [0054]--40 1
               m/z). It wo.~td have been obvious to a persoil ha\>ing ordinary skiU in the ort to provido thtl m(lthod of Clsr~<.c'80B, v,.ith wrwraln llaid
               ptec.;rsot bn of said 1a,25(0H)203 has a ITla.ss!charge ratio flf 399.315 -+/. 0. !1, ns t<1ught by Clarloi~'b09 10 obtei11 lh1ll invenlion ~1s claimed
               bacsuse a ~.killed artl~an wcuJd know that underivntlzad, ..mlonizeo 1a,25(0H;I20J rasa molucular wuiqht of 41£1.63 ~lrld tht~ dit'fen\lil1'~~ ill
               mh: is \Cl.bout 1B for the lOS$ of a wa.tw noleCJ.Jla (para [0050]) th\J~ provfdfnq the precursor ion of 1d,25(0H)203 with~~ m<lsS/charge r~1tio
               of J:J9.35 ~~- 0 5 bet"..ause the method would be useful for ionizinn and detecHng ~m ul:deviv;atiz:ed vitslllin D mt~labotite in a bi\Jiogic..11
               ~nmpie.




                                            ,-----·------------------·------
              F\11111 PCT!J::..,,\;2}7 (Box N1l. VJ (l\pdi2007J




                                                                                                                                                                         QUESTMS-00000302
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 304 of 505 PageID #: 313



                                                                                                                               h1tt:n11Hional applieuion No
                                                 WRII'l F:~ Ol'l~!ON 01' TIU.
                                           INTERNATIONAL SI:ARCIIING A!JTIIORIT\'
                   ------·---------------------.1--..:.P..:.C--.;TIUS 06184709·-----




                    Regard1ng ck:llm ~S. Clarka'8CJ8 toocMes a mothod lbr determiring tha amownt of 1a,2S(OH)~D3it1 a s~.lmpfa \r.wa [0009F" ..;;l method tor
                    deterrrlning tho ~>res(;! nee 01 amount of a vitamin 0 met;;~boJile ln a sample and para {0011)· .. 1,25 ·dihydroxyvllarnin 03) by ta11dom mass
                    lipectromatry (pam 10008)), compri::.l1ng:
                        {a) p.~r·ifyin9 the 1.fl,2S:OH)203 by HrLC (para f0036]-.. u~1 of HPLC for· sample dtH:Ifl·llp prio' to mass spectr·omatry ana1ysis);
                        (b) !1enerating a precursor ion af the 1a,25(0H)2Q3 obta1oed fmm step tal (pan1 [003~]-ioni:?:iflg t.l1e vitamin IJ rnotal:lohtc end previae a
                    f'.Jn}C:W1>0rt\ll");
                        (G) gener·ating cr1e or more fragment ion,-s (':Jf said precursor ion, wherein sakl <me: or more frag-nent tot,:! (?sr~ (00J2}··pro:;l~Jce at lea1>t
                   one fti%Jment ion)
                       (d) d~lt~~ttng Ilia amount of one IJr rnore at sa1d iu lh (para {DOOC]~detec·,able In a mas5 spectrometer) gererai~:;H;I in step (b) or (t;) or both
                   Flrld rofatmg tro dAMcted ions to the amount ol said 1a,25(0H)2D3 fri said sam:;,le (para (0043)-~ mlat1ng the presence Dr a.rnoJnt of an ion
                   to !Tie presence cr a'Tlount of the criglnal molecule); wherein said 1a,25(0H)20~-lls not clerlvatized prior to mass spectrometry (para (0034]
                   •• do not !rlCTude a tJeri..,.atl~.:atirJn sWpJ,
                         Clo:vke'BOB does r~ot teach a prawrsor ion of (b) hav1ng a mass/chargo ratio of 399 35 "'~'· O.ti or \C) having a mass/charge rat10 of
                   15112 +/- 0.5 and 135.12 +/- 0.5. Howav~r, Clarke'809 leacMes {b) a precumorion having oJ rnass/cMrge n'iliO of 399,35 +/~0.5 (osra
                   [0)541--401 rnlz} and (c) fragment ions having il mass/charge ratio of 209 1 and 179.1 (pur;;~ [OC45J···,liz about 209.1 and 1'19, 1 and para
                   [OJ50}--·Ihe dlffer~nce i11 m!:;:: between lh() prccur!9or ion a.nd fragrncn~ ion !s about 18 for the lolils of one water 'l'IOIQGUie. or al)OUt 36 for til a
                  1oss of two water molecules). It would have been obvious to (1 person raving otdln~ry skill in the art tG provide tho method of Ciar~e'908,
                  with (b) flavinq a precurnor ion with a m~:.,~s/ch~rqe ratJo of 399,35 ·~/- 0.5 CJ!.I ta\~ht by Clnrko'80~1 and (c) havirVJ frflgmli'nt ions with
                   rnass/C"IBf~e rt:lliO Of 151,12 -+/• 0.5 and I 35.12 +/" 0-5, tO Llblail1 the ii'IVfJI\1iOI1 1.'15 claim(ld t::ccause a skilled artisan WOUld know that
                  ur~derivatizad, unionized 1a,l5(0H)203 has a moil)cu 1ar ~Ne1ght of 41a,a:~ and t.lt!! difference in ml.z 1s !:lbout 16 for tre toss of .a w~t~r
                  mfllecule (para {0050]) !hue provldif1g t!n:J praf.Mt:~or ton o 1 1a,25(0H)2 D3 has~ mass/charg(l ratio of 399,35 1'/~ 0.5 and the difference ir
                  miZ between the precursor ion and lragrrent ion Is about 18 far the loss of one W1lter molecule (p<Jr'll [0050]) or aOout :iEl for tlw loss of :wo
                  waiEn moleculflS Although lhA dAlmed fragm~nt m~lf'ls/chsrge r-dtlos Clf151 .12 -+/- 0.5 and 135.1:1 +"/· 0.5 iHirJ not specHlcally taught, such
                  W()Uh1 i'<lvi\1 bflAf'l (t)WI(I obw.n,m b.~BGd on routine !!r>:perirMnt~tkm because His well known tlla~ ionization csn pro(j~Jce a rwmber af un,que
                  fragments.

                  Regar·d ng clairtl 3B, Clarl<o'808 teaches wherein lha '"TlQ!hod further comprises determmu1g the 81l0Llr1t of 1~,t'5!0H)2U2 H'l !laid s~mplfl
                  (par.a [0007J· ·detecting Ihe prosenca or <3mount of a vitamin D rnatabollta in a test sampla and p~ra [001 1].·1 ,25dihydro:<yvitaminD2),

                  f~egardlng claim 39, Clarke'ao8 tef.lches wherein sad 1a,.!5(0H)2D2 1s not dorivatlzed prior to mass spoc:tro11elf)' (para [0034]--· do not
                  1ndud~ a dorivatizetlon st~p): and whf.'reh s1~id preC'Jr"SOf' ion df said 1a,25,:0H)~02 (pat a (0010]) but does 1101 teach has a rnass/chargc
                  l'atio of 411.35 '!· 0.5. However, Clarke '8:19 toac.he~ wherein tho precursor ion ot.:Hep (b) ha11 a mass/chmge rat1o of 411.35 +/· 0.5 (pam
                 [0054)--413 mil. and nara [0050]- the prctor.oted and hydra1ed 'on and the differl')nce 111 rn/z IS dbout Hl f<Jr t:1e loss of oM waler
                 molecule)" It would ha\>e bean otJviC,Jus to~ pers0f1 l1<:>vin!.) ordlni:iry ~kill in tl1e 8rt to provide the method of Clmke'809, wlier(lln the
                 precursor ion of step (b) has a mass/chargo rati~1 of 411 ,35 +/· 0.5; to obt<Ji'l the invanHon <ill'~ ~.:hlir·lecJ t:ec~use a skltlt;id art1san would know
                 t.l'l~t unflerlvatllad, unirmilfld I~~J,:i!5(0H):?.D? hi:!~ 11 molocu:ar we1ght of 428.5 11nc t11e dlffennc:e In rn/1. is about 18 for lh€ los::> of a watf:r
                 rncleC(JI\l (para (005()}) t(IC~.li.Jsa the nlt1lh:1d wo~1ld bt) us11ful fl)l' Jonl:t.1ng Md dat;Jcllng IH1 undetlv,~Uzad vil1~min l) mfltebol!tfl fn a biological
                 sample.

                 Claims 1, 4, 40 ;.,md 41 lack <!lr'lit1Ventive step ur1der PCT A1rtle 33(3) ss being ollvicus         r.lVIiltCia~tJ'B08   Jn v1ew   tJf WO 200//039193      AI to
                 Hubar at :at. (hereinafter "Huber").

                 Regardin::J claim 1, Clarl-m'808 teachos a method for dete··mining the amount of cme or more dthydro;'(yvitamin .0                    rnatabolite~s   in a ~ample
                 (para f0009]·· a method for aelermif'llt19 the pra.stHic.'f.'l or amount of 1,25~dlhydro>:yvilarnin D2 ln a b10IOg1cal sample) by tandem mass
                 ~tJf;Ctrornetry (p<:~ra     (0001)), comprising:
                    (a) purifying the dihydro)l!,yvitamin 0 metabolites fro~11 said samplo;~ by one or morf.l prQcedure~, suri1 a~ ,;hromatogr.;'lphy, to ~nrichtl"e
                  sampiH lor !11e ;:matyte and remove orw; or more interfe!lng substances \p<Jra [0012]; f0034]; [0035]);
                    (b) further purifying the immunopuriliad dlhydro~eyVltamin P metabofte~ from step (a) by H~"ll.<) (pa1·a [Q0:~6J·- ..!Sf:) wf HPLC fo1 tll:l.rnple
                 cl.al:ln,up pnor to rMss spectrometry ;m;Jiysis);
                    (c) doterminhg the Ol'TlOJ..Hit oftha vit"lmin 0 'iletabcl:!as otl!ain!':ld from step (b) by t~nd~l'll ma~:!l speclrome'ry comprisir,g:
                       (i) gErH:)ra.ting i:l ,:ltacwrsor Ion (p3''1il {OOOBj·~provlde a precwrsor iOn) of satd one or r'Wre dJI'Iydr::>xyvit~mln D m~mltU.1Ii1~$ (pml (fJ007]):
                       (ii) generating one or mote fragm~nt ions of said precursor ion (para [00:)8}~· effecting a collision b~twee:11 j/"a isotat4.ld pri)Cursor ion
                 rmrl Cln 1nert ~x:llision gas 10 prc·duca ullt.HJst one fragrYlertt ion); .l':ll1d
                       (1i1) detecting tne amount of one cr more of aaid icJns (Ptlra (0008}--datectable in a mass spectro.11etor) gqnera\E.ld in slop (i) or (iii or
                 both and relating lh~ amount of dett:lcted ions h:) the arncuflt of said ane or r"':)f$ d1f1ydroxyv1tamm D mEJiabolii"JS In $El!d $(imple (pura
                 [00431·· relating the presence or am01.Jnt of an ion to the presence or amount of the original molecule).
                   Huwaver, Clarke does not te<ilch wl·ere1n (")purifying th€ d1hydrm:yvitam111 D M11\l~abohtes h)m Sl:lid sarnple )y chromaloQrl!;lphy
                 co1r prlses !rrtmunoourlfylng,
                   HuOer 1eaches anUbadles agaln1'it 25-hy:-Jrmcyvit<Jmin D Z and 25-hydro~'f\·Uamln D 3 {pg 3, In 18·29)
                    It wc;Uid have bMM obvinus t:'l a per:'lon hflViM(:'I r.'lrd!l"liiH)' skill !n tha art to ;lmvldA a. motttod lor d~turmlrtlng the amount of OJW or rnore
                dihydrmyvltamin o rreiab()lites in a &3mple taughi by ctati:o, when!lin (e) purifyin'J thtlllihytimxyvik~mln D matabo!1tes from said sam ole
                by CI"J<ltnetogr.(lphy cornorses tmmunC•PU'Ifylttg m vll!!W of Huher to obt91M ~M .nwmtion as d'Jim~d b~Cl:lWW Clark !NIChes p!Jrilyin(l Vil:l
                t:hromatogr;;~phy (pa'a [0034]; [0035]) while Huber ti'laches antlbr.<liEt.s that bind di,.,ydroxyvitamin 0 met;;JbOIJtes (pg 3, In 18~29) and
                Dec<:HH>(l il'l"l•1Wr1tlpu"ificati0n Is a W~),t-knowr\ chromatographic purmcation teChliiqWe Md a skilled artisan would have readily apprecf.:lif.)(J
                that the antibodies o 1 ~juber would provide tho affinity roquh'ld to enrich the sample for thCl una!yto r:md remove ono or mcm intorforing
                s-.~bst.;~nces, <1:$ tooght b)' Clar/-;t) (p~u? [0012]: {0035]).




                                                                  ·--------------·--···--··-· ·············-·-····--
              hJllll   PCTiTS;\/2J7 (Supplemental      [)ox.) (A~wil2f10/)




                                                                                                                                                                               QUESTMS-00000303
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 305 of 505 PageID #: 3131



                                             WR!Tlt:N OPI~!ON OF TilE                                                         llntcn;~,~;~~~ u0~~~~~~n No.
                                       INTFRNATlONAL SF.ARCIIING ,\IJTIIORITY
                                                                                                                                                           -----l
                    Supplcmcni<tll:krx

                    1n case ttl~ srace i11 11ny of ttl~   pr1-'C!~fllng   buxes is   11ot ~urn(:irnt.
                    Continwuion of:
                    8ox V,2 Citations <Jnd exolanatlml

                    R.Regarding claim 4, Clarke'!J06 teaches wherein           S1illd   one or rnmf'l dihydro).yvitamin D metabolite~ are not SLbject lo dorivati.:ation (para
                    [0034]·· do no( Include a dorlvatizotion step)

                   ReQarcJ1nrJ (_:.lawn 40, Clarke'806 teac"'!es a muthod for daterminirg th~ amount of one or more dihydroxyvitarnin 0 metabolites in ;a sample
                   (para [0032]·· detectil'lg thJ amount of ona O( r1H)ftl vltam1n 0 mt:labol!tes i'l a tes) by tand~m ma!fl!l; spectrometry (pam [OOOBJ),
                   !:ompr'lslng·
                      \fl) punfying the rtihydmxyvitamin D ml;!t<;Jbolites fro'Tl !>!.'lid san1ple by one or more procedues, SJCh as dHOmBtography, to ennc11 the
                   sample lor t.h"l t~nalyle aM remove one or moro 1rJiederl"'lg s.ubslant.:e!.'l (para. (00 12]. [O·J34]; [0035]):
                      (b) determining the amount of the vitamin D metal11,1hle:> olltained from slap (e) by Wndom
                   mas~:; spcctrLJmotry comptislng:
                         (i) gMorating a precursor 1on of s~id on~ or mom dihydruxyvflamin D m~taOOlitO$; (pam (00101-·ioni...::ing hs vii.;Jfl'llf'l CJ metat.mlrte~> to
                  qenerl:l!t; i<m!'i spt;lcifk~ for each of the vltr~min 0 metabol!tt.>S IJ( intcre:;t and para (0008]-·pr·ecursor io·1);
                        lil) generating on£1 or more fragment rons of s:illd precA.Imor icm {para [OOOB]··producll:l at 'east one fragment ion), and
                        (iii) Getccting the amount of OM or moru of said ions (para {l10Ufll.,·cletsctable 111 a JTH:1SS !Spectrometer) ge"~erated in stf~P (i) or (ir) or
                  IJOt[l and relating the amount of detoctad Jons to thij amount of sail.1 ()(lij or moredlhydroxyvllarnln D motabolltes in said s<'lmpk? (par'-'!
                  [004:'3]·· H~lating the pro5tmce or amount of an ion to the presence or amotmt ot t11a otiglnal 'llQIQcJie).
                     However, Clarke does not leech wheroin (<'~) purifyirg the dihydroxyvitamir, U mf;talJOUtes t~om sale s<.w1ple ":Jy chromatography
                  canpnses imrnunopurifyrng,
                     Huber teaches antibdd!es agfllnst 25"hydroxyvitami1 0 2 ,,nd 26·hydmxyVitarrlr1 D 3 (pg J, In 18-291.
                      It would have baon obviou:'.l to a per~on having ordtHHY skill in tho mt to provid~ a metMt'l for dotermfnlng the a·no1..mt of one orilore
                 dlhydroxyvitai111r'\ D met~IJOHtes In a sa,"ni.Jie taught by Clarka, whf:lreiJO (,1) purifying the di!lydrox:yv ta.mlrl D meta!Jolites from salt! sa·11ple
                 by chromatography cnrnp•lses immom~pwlfying in lfiE:W of Hubt!t to obtalrl tho invention as daimed beoausa Clark I.F.!1ll)hFJs PlAif~inQ via
                 chf:::!matogr<~phy (para jDC34J; [0035)) whllo Huber leuchE>s antib:Jrlies that bind dihydn::Jxyvltamin D matnbCllltes (pg 3, In 18~29) and
                 bec£wse imrnunopuriticJtion i!!l a well-known chromdtogriJphlc p..Jnflcation tec11nique and n sfdllod MtllM would have rl\ladi!y app!ac.iat~)<j
                 that thE:l 01ntlbmlies of Huber would provide thfl affinl~ rEH]!..lrfH1 to enrich tha &ample for the analy~() and r~mowJ one or mora inttrlering
                 substances, a:o taught by Cl<:~1f.:e (para [0012]: (0(13.'5J;,

                 ~eyarding claim 41, Cia rile'S OS teachl't5 whl)reln the puriftcd dlhydrox)'vitamln D mt!tabolites frcm step (a) are fwrlher p~rifiod by liquid
                 chromat·:>graphy prbr to m~s.s spec~tometry (rara (0036)"~ use of HPLC for sam pi~ <'~10UI'hJP Pr (,)( tO mass :spe-ciro'i'letry rmalysis).

                 Claims 20, 23"25. 28, and 29 lat~k M inver'ltlvo stap under PCT Article 33(3) as r~~in!) r.lbvim•ll av01 Clarlie'608 111 view cf ilrl !lrtlcle entitled
                 "Chara!;::erllat,on of vitamin D 3 metabolites using cont•nuouii·flr;)W fo:Jst atom bombanjment tandem mass spectromtlt'Y <1nd ilighu
                 pertorman(.~ llq1.1ld Chromatogr<:~phy~ by Y•Jung, et al., (he"eiMftsr "Young•;.

                 qegarding c!airn 20. Clarke'eOA tflMhaS ~ ml;)thod for determinln9 the arnoL•nl of 1 alpha,2S(OH)2J2 in a sample (para (00091~·· a rr1athod
                 for determining tM prasene-o or amount of 1.2~hlihydrm:yvftamin 02 in a ~ologicol !3ampl,e) by tandem mass speetromelry (para {OOO'fl),
                 cor1prising:
                     (11) provldfng a 1 alpha,25(0H)2D2 In said sample (para [IJ009])
                     (b) purilylng the 1 alpha,25(0H)202 from '.ltep (a) tJy HPL,C (para [0036]~· use of HPLC for sarnplf;l cloan·UP prier to mass sp,.!Cttorreiry
                  dnalysfs);
                     (<:) generadnq a preclJrsor ion of the 1 alpha,2:5(0H)~D2 obtarn~d fmm st&p (b) ( lontzrng 1,25-dihydrox.yv!tarnin 0210 provide n
                  precursor fon. para [0009]):
                     (d) geru.m.Hing one or rnore fmgrnan! ions of said rre0uri>l'.lf ion ( eftedlriiJ a colll!'!ion between the isolated precursor lo1 and an imlrt
                  collision g~s 1o produCt:! at la;;~st one 1r$gr'Jii"Jnt io11 (para [00091);
                    (e) df.HWC!Ing the l'lrnovnt of onl:l or rnore of said ions (para {OOUI}···detectab!e 111 a mass spectmmutf.lrj genemt~d rn step (c) or (d) or beth
                 a'1C rel.atlng th!i detected ions to th~;t arrwunt of said 1 alpha,25(0Hh02 in said s;Olmpllil (p~r-a IOCM:11- ra1a1Jng tile presarlca <lr mnount of an
                 icn to tile pres!;'lnce or amount of the original mo:ecul!!),
                    Clarke·eoa does rfli tea":h wnereu:1
                    11tep (a) compr~ses d~:Hivatlzing saicl 1alpha,25(0H)2D2 in :said !Sample w1th 4-p'1enyl·1 ,2,4 . tria:ro·line 3,5·dione(PfAD)
                                                                                                                                        4



                    ih(l precursor ion gonerated in sta:J (c) Ms nH:lSSIGharQe ratlo of 586,J7 ~.f. 0.5; or
                    11"~ ClOe or rnoro rragment ions of sa:d precursor inn generated In !ll~;tp (d) hdVI:l .;1 ma.ss/chsrge retio o/314,12 +·/. 0.5
                    How~ver, Yeung teaches
                   (<l) dr:;rivatizlnq 1~tlpM,25(0H)2D31n said sample wH.h 4, .. phen~l-1,'1.,4~trir;l011M·3,0-dkJnij(PTAO) (abstract~ .. thQ :JrJrivotlzatfon of tha
                 maWbolite.<.> by cycloaddltion w1th 4·phonyl·l,2,4.. triazoline<l,5.. diOr'le):
                   (c) genemting an 10n of :h~ donvJti:!:ed 1,25(0H)2D3 of miz of 574, !190 ;wd 092 (pg 119, <!i)l 2, Fig, 2c);
                   (t) uerren:Uing one or more fragment ions of a precursor ron, wharain at lea!>t on~~ of said one cr more fragrnent ron!l compnse an ion
                having .ilmassicharga ratio Of .114.12 ...f..Q.5 (PB 119, :::or 2, Frg. 2c).
                   Y::tunt~ dOH$ not !Uch wheroln the :xeCLJrsor ion ~enerl;'lted in !itF.:lp (o} M$ a m.assJcharge rat1o of 586.37 +f· 0.5:,
                   It wuuld have been ooviQ~JS to A               having ordinary $kill in the arito prow.JG the rnethcd of Cl::vkB'806, whflreln step (a) C{jrnprlse.s
                dcrivati.:':'lt19 said rntatabolite in    snrnp!e wlth 4·phenyl-1.2,4-triazl)t•ne<l.5-diorli.l(PT AD), tu: taug111 by Yli:luno. wh"lrein the one or more
                fragrner11rons of said precursor ion goneratmj in step (d) have a mass/c~mrqe ratio of :314.12 .j.f, 0.5, as t:Jugnt by Yaung, and wheteln tl'll"'
                precursor Inn gerwated 111 step (cll"~s a mass/charge ratio of 586.07 '+I· 0 !:i in1Jgh1 of Yeung, to obt:Jln ihe Jtwention as ~'.I armed beca~~Sfl
                alll!last one rraqrnent •on of derivati:zed vitamin rJ met<thoh!8S nas ft rnss~/ctwrye ratio or :l14. 12 +l- 0.5 and a pr~Ct.Jrsor r~ln or
                1alpha.25(0H)2D2 has 1:1 moas!chai·gc re~tlo of 586.37 +1· O.~i providing <ll~M!'llthl'e mass :>pectrosoopy metHod for the detection of v1tamin
                n  JTatabolltas ir1 a b'oloqic~l sample.




               1:um1 PCT/1SAIB7     {Siipph.~lnenml   Bux) (April2007)




                                                                                                                                                                       QUESTMS-00000304
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 306 of 505 PageID #: 313




                    Supplem('ntul Bo.1




                   Regarding claim :7.3. ClarkEJ'I308 teachas furtller compris~;ts dotorrnining tho amount of 1 a!pl"a,2S(OH)2LJ3iM said S(imole: (para [0010}-~
                   pre~ence or amount of two or 11101e vitami1 0-rna!dboltlM And para [0011}· ·f.l vitamin D rrwt.3bolite Is 1.2S·dihydro,'l::yvimmlr1 1) 3}

                   R.ag;,l:P:.!Ing claim 24 Cl.\lrk~'808 doas not leach wr1uroin S;,ld 1 aipha, 25(0H)203 Js derivatiJ<!(Id with 4~ohonyl" 1 ,2.4·1riazoline<J
                   (PTAD} prior to ma~m spectrometry or wherein said precursor ian of S'ii!id 1 afph~.4!!i(OH)2D3ha~ e mass/charge mtio of 574.37
                   Howo11ar, suct1 WOIJid have belln QbYbus •o ob~.FI.If11111-:llnven!im1JJS claimed for the 1easor1s disclJS5ed above and boc"'lU$0 Vcung taach~s
                   wharein said 1 alpha,25(0H)2D3 is d~rivatlzed with 4"phanyl-1 ,2.4·1riaz.O!ir1~·3 .5-diona (PTAD) pr1or to mass spectrometry (pg 119, col2,
                   Fig 2c·· 1,25(0H)~LJ3-PTAD), wher~in said ptl!curson0o cf s~ld 1 alpha,25(0H120Jhas e~ mass/ciLcuge ratio of 574.31 +/· 0,5 (og 119,
                   col/., Fig. 2c fwgmont ion (Jf mlz of 574).

                     Regarding clei111 25, Clafke'308 teachos 1.1 rrell'lod for determining the amm.nt of Hllpha. ~5(0H)203 in a sampl~1 (r.Jiml [OOO~}··a welhod
                     IOJ dE:tF.!r'Tlining the presence or amount t1f a vltf)rrlin () met<'l.bolite in a sample anj 1,75-dthydro)(yvitamln 03) by tandem rnass
                   ~pHctrometry         (para [OOOtl]), oon1plis·ng·
                        (a) pro11ldlng a 1 alpha,25(0H)21Jj in s~1d sample (oara [0009J)
                        (t·) puritylng I he deriVl11iltH.l 1 \:llpha,25(0H)2D3 steo (a) by HPLC (poro [0036]-. use of HP~.C fo· sarrple clean-up prior in mass
                    Gpectrof"netry analysis);
                        (c) gener~ting a prl1!CtJrsor ion of lhfl! 1 ~lpha.25(0H)2.D3 obtained from step (b) ( ioni71ng 1,25-dihydroxyvitamin 02 to provide a
                    precursor ion; para !0008]; [00091);
                        (d) gereraUng one or more fr~gment rons of $aid precursor 10r1 ( effer.:tirlrJ a coUI~ion IJetwaen lh~>~ i!!olatad precur$or ion and M inM
                    colllsiorl gas to produce at least one iragment ion (para [0009j);
                        (e) detecting the ornounl of one or fTIOUI of said ions (para [OOC13J-~~1atACt!:1ble in a mass sp~ctrornater.l qenE:I'rated if1 step (c) or (d) or both
                   <1nd relating tile detected ions to the amount of said 1a,2t>(OH)2Ll31n S<1id Sflmple (oara (0043]·· u:Jiatir1fi the orasence or amount oi ar1 ion
                   to the pre~ence or arnoun\ of tli('l orlginaf rnolecufa)
                      C!<,fk<9'1W8 dces not teach wherein:
                       st~~P (r;i) compri5es oerivab.dng aald 1slpha,2510H)~:J3 in S<lid sample w1th 4~p'1anyJ...1,2,4·1riazo1ine ....J,5"c1ione(Pr AIJ),
                       the pri:!CLUsm 10r1 ganemt~;Jd in step (c) has ( moss/chmg:~ ratio of 5(4.37 +l- 0.5; or
                       the one or more traumenl ions of $<i~ld precur$or ion generated 111 step (d) navlil s rnass/charge H:Jflo of 314 12 +I· 05
                       HllWMf!r, Yf)IJng tf.li:!Che;;
                       (a) der•vatizmg 1a'pha,25(0H)203 n s>~Jid sample wUh 4·ph"n~l·1,2,4-tri<:J2o1ine-3,5·dione(PTAD) pg 11B, para 2"'reac:t1on of
                   metaboli~el> with PTAD aM OQ 119. iXH 2, Fig. 2c"' 1,25(0H)203..PTAU};
                       (c) generat1og a prE>cursor 1'on of lhe r1arlvaUzed 1 a.pha,25(0H)2D3 havil19 a mass/charge ratio of 574.37 +/ .. 0.5 (pg 119, cal 2, Fig. 2c~·
                   fragmi\lnllon of m/1. of 574):
                       (d) generating one or more iragmeot ions of a precursor 1on, wherein ;:~t le(l.::>l one of s~ld Orle or rTIOrl.l fragment I(Jns C0'1'1pri!le an ion
                   ha•t ng a mo!.lsi()harga rt1lio of 314.12 ""1·0.5 (pg 119, ::ol 2, Fig. 2c). It would have been abvk.1us to a person havirg ordinary gkill il'l thll art
                   to provide the method of Clarke'808, wherein step (a) comprises dedv~;~tiJ:Ing ssi!J meto:~.l)ulite in .S~liJ S¢lm~le with 4·ph•;myl· 1,2,4-triazo 1ino
                  3,S<iione(PTAO), as taugnt by Yeung, whete1n the oM or more fragment Ions of said pret:ursor !on gener;;~teclln step (d) have a
                  lll<.H;i!:i/Charge ratio of 314. ·2 .-/. 0.5, ns taught by Yaung, and wherein the precursor ion !'JI:'l!H'H;.ltad in s1ep (C) ha~ a rnass/crt<.H(ltlnato of
                  574.37 +1- 0.5, as taught by Yt:~Jng, to obtain the lnve11t1on as claimed because PI AD is a strong dif!nophlle which sele<:t:vely forms !:ln
                  r.~dduct with the vit~;~min 0 struetura i:ll owlntJ the sensitivity nocassary lor detact1ng vitamin D rneti:Jbolites at low biological concentrations.


                 F~Jagarrling claim 7:S, ClarKa'ROB teact es w"Jereln the rrelhod further comprises determi<1inq the arr.ourtt of 1a,;;!b(OH)2D7. 1n said S<ll'l1ple
                 (Para [0007]·-detectlnl) lhF- presencl9 or amo1.J11t of a vitt1mi11 I) mdlabollta in a tfl\(;>t sample and para [DO 1Jj... 1,25dihydroxyvlt:aminU2L

                  Regard!~ c!£l•m 29, Yeung f1'!achM wherein said la,25(0H)202 kl U~rivatized Wit'1 4·phenyH ,2,4-triawtinn<.J,5-.diooo (PfAD) prior to
                  ma:.ls spectromatrt {~b$tr:ect····ll1e deHvatlzati(lr'l nf the metnbofiEeS by cycloaddilion with 4·phenyl~i,2,4-triu<!:ol1ra~3,6--0iol1e); but does not
                  teach whr~reln sa1d precursor i01 of '-laid Ia :t6(0H)202 has a rr.ass/ch::Jrge r<tliu of 586,37 +I- GJ.i, However, Y~ung toaches (c)
                  1,2e(OH)203-P fAD (pg 119, col2, Fg. 2C) and fragment ions of ml1 of 574, 590 and 592. It wGuld hdYe b"!'.tn obvim1s to a pMSon h1wing
                  ordinary sl(i(l in tha art to combine 1,25(ClH)2D3-~     rA   and t·agmant inn$ or rnlz of 574, 590 Hr1d 592, as taught [)y YttJuflg and the
                 ruutne axpflrlrrentallon to achieve (c} gener.atin11 a prewrsor lo11 ot the den·vatiii'ed 1 a!pha,26(0H,i202 ol.!t.alo~d from step (b) having a
                 mus&/cllarge ardo of 566,37 .- 0.5 because u Gkillad artiam· wo~<ld know that und~rivati.Ji'ld 1Jnfonr;•.fHl la,25(0H)2.03 hts:.~ a. molecular
                 wolrJht of 4Zfl.a ano the derivatiiiP.l h<15 a m.'1. of 574, as tl.l\lght by Yaung (pg 119, col 2, Fig. 2c) lor a d1f1erenr.12 of 1.57 and that
                 unf!l'lrivatiLad, umon·;uKlla,25(0H)20J with a molecular weight of 416.(i would thus rasJit in B derivatrva rtl/z rlboul !386.3/, because PTAO
                 ~~a strong dianq:lhHe wlllch sel6ctively fofFlli:> <.~n addoJCt wiih lhe '.':tamln 0 s\n.Jch.rtc useful for detecting <1 vitamin ::J metabolite in a
                 t.l!olaglcal samf:'llo\1.




               FtJrH1 PCTJISN2J7 (~upplernentHl Box) (April ?f 07)     1
                                                                            ------·----··-----··-·-......... ---··--




                                                                                                                                                                        QUESTMS-00000305
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 307 of 505 PageID #: 3133



                                                                                                                               lntematkmaJ applicatlcrt Nc,
                                                 WRITTF.N OI'INlON OF TJU:
                                           INTERNATIONAL S~ARCH!Nt; AUTHORITY                                                        PC JJUS 08164 709


                     Suppl~mental        Bux

                     !n. C<ll)C rhe space in nn) uf Ibe pt l!~:tdlng bo:tcs I!!~ nilt s.ulnt•lenc
                     Coni nuation or
                    l;o;o; V.2. Citations rmd e(plhlnation

                   Claims 2, J .and 32 ~~~ck an ir.ventlvi:'l ~ten lJIIdtJr PC"~ Ar1lc'a .'33(3) ae being oLvtoua ov()r Clarke'SOB, in VllilW of Hvoer fur1hf!r in view ct US
                   7,0B7,:.H)5 Bllo Garrity, et aL (he~einaftt~r''Garrity"l.

                   Regarding cr~im 2, neither C1<1rke'b08 nor Huber touch whereJn the fmmuFt<:lpWrifying st<.tp wtlllll:IS i"nmunoparticles. However, Garr'ty
                   teaches wheroin tho immunopurifyir'1g step utili<.>:es irnmunopartlcles (cal :l, In 26~29 soJJarator such as rtla(JNHic pw1icia) an({ thnt lhe
                   /mmtJnoparilcief! (sep:arr.~toru) facil'ltalo sC~port:~ting out and isol~>tkm, f()f ex~rnp!e. by
                                                                                                               <:1 magnetic fiijl/l (col 6. n 41,59).     I! would hnve
                   bean obvious to:; a person rwvmg ordinary skill in the art to prt.lllidtl the method produced by the cotnb~r~ed te~ch1ngs or Clarke end H~rber,
                   w'lareh the ifllml.l;1UpurificnUon wtlliLes imrrunopart1Ch!l~, as tau9f1t bY GaH"ty, tr) ontain 111~:~ invention as claimed to fm::illtate separation
                   w.th ~rJ!Juced effort (og vla magnefrc field), 11s taught by Carrl~y.

                   RQgatCing CIMTI 3, Huber 5Ui.l9~St~J providing anlfdihydmxyvrtamin D nnlib:Jdios in the imrrH.mop~,.rification, fl$ discus11ed In c1alm 1 wh•le
                   Garrity suggests using lr1rnur•upr..utides, a:; <~lsr.ussed 11'1 Claim 2.

                   ~egardinq clairn 32. neither ClarkA'8;)8 nar H(rber wach wh~r(:lin the lrnmunopurltication utilizes i·nmunoparticlt;.s; How~ver, BLrl:n wo~lld
                   i11lVa been f\HttltH obvlo~,s tor tha ma!lon.:; diSCussed in claim 2, specifically to ~~~cilitate soparat•on with red~1cad ef'fort (eg via magnetic
                   tllOJid), as taught by Ga1r.1y

                   Cl<1ims   ~1   and 36 Jack. a:n ltwl!lntlve step undfJr PCT Article 33(3) as   be1ng   obvfou!> over Clarko'80B, In   V1$Y..   IJf ()arke'S09 further )n view of
                   Ht"ber.

                  Hagardft~g cl~~im 31, nolther Ciarlw'EJ08 nor Huber teach wherein tt1e la.25(0H)2D? in S'lid sample is pun'fied by irnmunopuriflcatlon prior to
                  stop (~1) However, such would hav€ be~n furthGr obvious tq obtain the Invention as claimed for ttlt'l rea:>OI'l:'l :JiSCUaf>Od in claim 1,
                  specifioa!Jy bel.:W..J$a Clarll; teaches pwitying via c:;hrornatog•·ap/"1~' (para [00~14J; (0035]) whHe Huber :aachen <Jntibcdies that bind
                  dihydroxyvJtaml!'l D 1'11l,li.:lbo1Jtes (pg 3, In 18-;.!9) <;~nd becatiSO lmrnunapurificat:on ls a well~l<nown chromatOJllaflhic purification l~:tcllrliqui;~
                  and a ~kit/ad ~lrtit~,1n would havo rEliiJd'ily ~ppreclated Jhat the antJbod·,es of Huber would provide lha nffinily required to enrior tile samplo
                  ror tne iilr"'<iilyt~) and IJ:tl!lVV€ one or more intorfering .s~1bsta11(~es, as taught by Clarke (pttrl'l {001 ~}: /0030]),

                  Reqarding claim 36. Clark~'fl()8 dll~-J'ri not teach wh&rein the 1a,25(0H)203 ·n 5aid sample Is putified lly lfnfi1UMPUtlflcatlon prior to step
                  (a), However. such would have boon further obvious to obt<:Jin lht:r lnvsntlon as claimed for the re<:~sons dlsGU.'iSFld In c!.fllm 1, spacific~lly
                  bOOIUse Clark teachea ptrHylng via chromatography (pare. (00::14]; [0035J) whlle Huber la<:!ches anlibodie-s that bird dihydroxyvitamin D
                  metabolites tpg 3. In 18-29) and b!'.lCilUSrJ lmmuMpurification is a well-~nown chromatograr;tllr: p•.rrlflcallon teCf'lJ1i4~..Je and a sk\1/~d art1aa:n
                  wm.1lr1 h<:!Vfl t(!adily aPDreciatecJ th~t t1e artlbodie~> of Huber wou·d provid!ll tne affinity rOQ\Jlrm'l tn ~nrich the !iOHnpte far t~c nnulyto ~nd
                  removo one or more interfering substunces, tlB taught by Clarke (para (00121: [tXJ:Jtl)).

                  Claims 5-"1, 21, 26 and 42 lack an invenliw.t step      undt;~r PCT    Artrcle 33(3) as being nhv1ous overCiarke'808, Jn v1ew of Huber, furtnf;r in
                  view ol Veung.

                  RQgatding claim 5, ne'1ther Clsrk.e'SJC nor Huber teach wherain s.ard one or mora dihydroxyvltamir 0 metabofftes Jro dori'li!lli2ed prior w
                  mass spf~Cttometry, However, Yeung te;jr:hes wherein sJfd         nne or mare dihydro~yvitwnln D metl3boJites .:Jre Ceriv1.1t1zcd prior tol111:1!lS
                                                                                    by cyc!oadd1tJon with 4-phanyH,2.4·tnaxoiine"'3,5·:110nf.:). q would h<IVR boon
                  !;>pectron~try (;,tb:stract·-the derlvatl.1:atior artr.e metabolites
                 obvious to <1 parson '1BVing Milh!Hry ;:JkiJi ln tMa art to prov1da the motilod produc:od by the cornbint:d h~ddllngs of Clarl<e i"lnd t-tuber,
                 whtrein on~l or mmA l'ifhydroxyvitamrn 0 metabolites ore d~Uivati~ad p~ior to I"'H.lS5 spectromt:ltry, as liiugt'lt by Yaunt,. to obtatn t11e
                 Invention as clalmoo fCJr t>alf;!Clively forMing add1JC!5 with the 'o'itamin D structuffJ allowing the ~ansltMty mu-:ess.-1ry for detecting v,tarnlrr 0
                 metabolifas at low blologi('..al concorrtrs.Hons.

                 Hagarding claltl" 6 and 7. Yeung hK'Icres w1erein Mid one or mora UH1yUn'J>;)'Vitamin D metabolites are oarivf'ltiZ(;!d with tha 4-subsUt~Jled
                 1,2,4~ttr~.l~olim.~~3,5"dlom:~ (TAD) 4·ph£tnyl·.f,2,4"triawlme~3.5·dkme (Pl"Ar>) r.nor to mas;; sp~iid;rornatry (J!;Jntra~·.t""the dcrivatizatlon of tht!
                 l'"'lntabolites by cyc!oodd!tion with 4·ph1myl·l,2,4-tna..-:o!llll.l·3,5-dione).

                  Rf1Q~Jroln£ clta11"1"! 21, !J1tl CiJIT1b!neJ l~:~acltill(lS ofCimke'808 and Yeung produ<:e tiliii math:.Ki ofcrahJ20, as dtscuss(ld iibOve. ClarkQ'808
                   tt.lat::l"ea purffymq th(l 1a.25i'OH)D:J from !'Wi'j sarn~l~t by one of mora proceduref., :;uch aa cnnlmatography, to anr1ch th.-: smnpla for the
                  analyte ar'I!J (limt::::we c;;ne or mon·l 1n!mf"rirg t.~1bstances (para [0012]; (0034]; f00,3S]); however neither Cli.lrlv:lnor YI1 . JrlY teachA1i whe"6•n
                  f:hth.J purifir..ation 's lmmurrapurlficmlon
                    Huber !c~iJd'ICS antJMdJe.s ~gainst 2f:dlydroxyvit~min 03 (P!;i 3, I"' 27·29). Jt would havt~ betifl (Jbvious to f'l per:r;on having ordrnary skill in
                 tht~ <'H1 to ~rovide wherein the 1a,.25(0H)D3 :n ~<1io r.ampla IS purified bY lrrtmlrnopurifit.::<llion prior to step (a), to obtain IM Jrwen~itHi .tl'l
                 cl.a!rnAd bee<:~ us~ Clark'i!'BOS t~ar;hf,H; purifying via chromaloqraphy (pafa {O:J34J; {G03!JJ) wl11le Hllhi'!r tF~achas antibo::flli!s that bind
                 rlibydroxyv!!amin D rnet<.lboutas (pg 3, In 18 .. ?-9) and be'>~luse 'lmml.lnQpi,Hification Js a well~known r.::hmr"Jatogreph,!: purifir;<J!•on ti:lChniq . m
                 2t10j t1 skl11iold ilrtis:;m would h~va readily apprec:iat~l that the anUbodle:S or HubfJr would provJrjt~ th"l affinity r9q~1irod to onrich thr' :;ample
                 for the eJnutytc and remove one or more intt~rf~t~ng ~;ubst~n<:~s. as taught by !~larke'80B {para (00'12] (0085]).




               l:orm PCf/lSA!/.Ti (Suppl!!rnental Box) •:Apl"il.2007}




                                                                                                                                                                                 QUESTMS-00000306
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 308 of 505 PageID #: 313




                                                        WRlTIFN OPINION OF TilE
                                                 lNT!:RNATION.U SEARCIIJNG AIJTIIORITV




                      In cn&e the ~lllh.:e In .any oft he    IU"el"~dln~ hm:~s   h nol '>UftJcient
                      Cont:nuation of\
                     nox V.2. Citatlont'< ancf axpla'latiOn

                     Fl.egnrdlng cll!lirn 2ti, tha cornllined teachings of Cfarko'808 l':lrld Yeur'lg prodJt:e the method of claim .('5, as     ::li:'I(HJ~HlQd   above. Ciarke'808
                    teach~JS punfy1r19 the 1a,25(0H)D3 fr¢m said sample by 0110 0" more prPGedure:!l, such as chromatography, tv enrich ttm sample for tha
                    qnlillyhl and i'~mo·te ono or more intorrering substance:J (par·u [0012]; [0034]: [C035J); how~:~vt~r naithel' Clar~.e not YEHlnQ te~c.has wherein
                     ~~fd
                        punfte8JJM ~ ~mmunopurificatlon.
                     Hubor leochCls antibodies against 25~h~·droxyvitamin 0:3 (pg 3, In          27~29).   It would 11ave been obviow; to     If! par~(ln   h:w no Oi'dmary skill In
                    !he nrt to provide wherem lhe 1n,25(0H~03 in l!;l~id Sdm~l~ is purifled by immunopunfi(;l.'ltion prior to !Otep (a), to obtain the lnv,mtilm as
                    ci<Jimad bec:~;wse Clarko'808 teacnes pU(ifyJng via chrornabJg,·atJhy (para (003"'·J: (()03.'51) whtl~ Huber teach9s <-~rtibudif)S that bind
                    dihydroxwil<tlmin D matahofite:s (P9 :), In 16·2:J) atHJ !x:Jc.ausu immtJnopurifJcatk:n Is a wall· mown cl'1rtlrMtagraphie puri'iC:<ltion technique
                    and a skill(!d attisan w(luid ~!:aVE! rf!a.dHy apptec!ated that thA rm~tw;rJies ot' Huber wo~!ld provide t.1e :affinity raquiralt to anricfo th& 3i..1rnple
                    forth~ ;.mai)'W a!'ld ramova one or more interfanng suhstances as taught by Cladw'BOS (para [0012]; [0035)).


                    Regart:;fng claim 42, noithar Claike'808 ror Huber leach wherein said one or more ctihydro.<)Nilsm!n 0 meta Do lites are derivatlzed wrtr1 4·
                    phanyl.J ,2,4·ttif:ll:Cilf1&·1,5·drcne (PTAO) prio~ to masfl sp~ctrometry. Howevar, Young teaches wtlorein said one or mora
                    <;lihydrc:o:yvitamrn Ll metabolites are derivollzed with 4-phanyl~l ,2,4·1ri9zoline·3,5·diona
                    (PTl\L)] pnor to mass specttom~\r)' (abstr:u·.t ·-{he dorivatization of the metabol'ite3 by cycloacld'rticn wlU1 4~phonyH.2,4·1rla:.wllne~3,5·dlol"'e).
                    It would l'ava boon obvious to o per8c.rn havrng ordirary skill i"l the art to provid~ wJnJr~in s<:~1U one or r·1ore ctlhydrO)r(yvltam!n IJ metabolite~
                    are derrvati.<>:t-xl w1th 4-phonyl- 1 ,2.4·triw::o1ine<:l,S-dio"''c (PTAO) prior to mass sp~trornetry, as hought by Yatng (abstroilct) to dbtai"l IM
                    inve"ttion as claimad bemuse: PTAD Is a ~troHg dienophila forming seltH;tive addtJcls with vltami'11J dr.rtvati..,lilS aUowi"1G d~;>tectio'l in small
                    amo~.-mti.l1n biological s~mple.s.


                   Claim 37 f;:~cks a"l inventive step under PCI Arlkl!l ~3(3) as bolng abvious ovor Clarke'8U8, In vlew of in viaw of Clar1«:!'809,                    1n view of
                   Huber, further in view of Garrity.

                    Regarding dairrr 37, neither C'arke'/308 nor HJber teacMas wherein tM imrnurmpurificalior~ \ltilfzcn immunoparticlt:Jr.. HowavtJr, Garrity
                   tH::tcltes wherein the lll'lln~mop~Jrlt'yillg sta;:> ut1hzes immunopartrc/@s (col 3, lr1 26~29 separ£>tor such as magnet1<: pa.1i<:l~) and thet trf'.l
                   immunop.artlc!Qs (o;eparators) fa.Cilil~te saparatmg out and isoiOJt on, for example, by a magMtic fl~ld (col 6, In 41 ·59) .
                      11 would Mvn t)eP.n ob'I•OU!i to a person having ord mHy ~kill ir tho art to proviCe the method ptdduced by the OJI"l1bin00 te;;clriny$ of
                   Clarke ~nd Ht.tber, wh,~ra.n the immuMpurification utilizes lrYlmunopariiclas, C:\1!1 taught by Garrity, ~o ob:ain the inve"'tion as dairned to
                   fa.cilil.ate S()paration with redur.od effort (ag via magnetic liald), as tau;:;l'lt by Garrity.

                   Cl<llil't1S 22 and 271ack ;;:.~n inventive 1:1tcp under PCT Article 33(3) as 1)(9ing obvious ovor   C~rke'B08    In   v ew Df Ytlwl!),    in viFJw of Huber,
                   further in vi ow of Garrity.

                    f~$garding claim 22, neither CL~rka'6J8 '1Cr Yeung1101' Huber teach wherein the immumpwifir,:J~io"l trtifizes: immunoparticfel'!. Howr.ryer,
                   Oarrlly taache<~ wheroin tho trnrrrunopurlfying stf:lp ~!llll.r.m~ mmtmopartiC)(!S (CCI 3, ln30.··magnotir. p<lrticle). /~would have bqe:n obvious to
                   .a pe)rSWr'h<lll'lng or'dlmuy sKill in ~he art to provide where1n tho immunoourHlca!ion utilizes immJnopartldes, 1:1s ta1...ght by Gtlrrlty, to obtain
                   !he l"tvtmtlon as claimed to pro·11ido a mefk"od of dFJlf'lt!in!J drhydro~~:~ttamin J metaboliteS in a aample, a5tau-Jhl by G<Jility ('..ol 3, In 30).

                  Rogardlrrg cl.aim ? r, r'leithor Ct~ri<.e'808 nor Young nor Hut::er teach wherein tho immvnopurHicallon utlii~es immunopartidas. Howe11er,
                  Garf'ity lm,H~Ms wharein the immunoputlfying stap util•:r.as immunopar1icios (col 3, lr1 30·,.megnetlc pilrtlc!e). It would bava b~n obvou!l to
                  a person having ord1nary skill in the an to prov1de wherein the im'1'tunopurification utiJi:~:aa lrnmwnaparticles, as laugnt by Garri!)l, for the
                  sam11 reasoning given a.O(;ve for cl<lirn 22.

                            a
                  Claim lacks an inventivll' step undet PCT ArUcle 33(::1) as btwlq obv1ous ~h·-r.~r Cl~r·ke'608, In v:ew i)f Hutlt:u, in "'iAW ot Ymmg, furthar In
                  view of 1:m ar'!l<~!e entitled "Sirnui!MemH'l Detennlnation of Z5··Hytlroxyvit8mln 02 i<:lnd 25"Hydroxyv tamin 0~11n Human Plasma by liquid
                  Chromatograpry ..Tandem Ma~$ Spectrometry Emp!o~lng DmivatlatiM with a CrJok'!'IOn-Typa R111a.gMf "by HJgashl, et ~I. (h'.l:relnafter
                  "! Hgashi") and further in view of W0/1S96f018618 /Q lfnker, el aL (her~in<>lflN ''tinker").

                   R~ym·dJIIIJ wa!rn 6, m~ithor Clarka'F.!Oa Mr Hlrber nor Yeu"'g taacr whemin said one or moro dihydr::~xyvitamJn D metsbolhl)s are
                  derivatizf!d with 4' -cart)o)(yphenyl~TAO pr10r to mass spectfom9try. Howevor, Hi0~11hi tfmchc!l dcnvatizntion of 24,:25-di'lydroxyvi~mln 03
                  with a f;ookson-typA n~hlgMt (4·llUbSt~utod 1,:J.4. trlazoUne·3,5·dlone (pg /36, col~. pur01 2) ~nd Link/91' teaches 4'-earbol<Yphenyi·TAt>
                  (abstrm:t·.. [lenr;Ha! fonm.·la 1and pg 1, •n 22~ . Q1 fuer Sauerstoffstaht, pg 1, !rr ~4-02 fuer Savsr!;ltoff ste."!t and pg2, lr1 :26-R1 fuer
                 W:;!'oser~toH stOht, pg 3, 1'1 2 R2 fuer Wassarstofhteht and pg 3, In S··R3 fuur Wasserstoff steht ~nd py 3, In 7~R4 fuerWasserstol'f steht
                 pg 3. In tJ ... f{5 lt..er carboxy .!lteht pg 3, 1'"1 13, 15-f~6 fuer die n<J<:hatohende Gruppi~nmg sloht -A1 ·A'l.·A:l and pg 4. In 9 and 1Q.. ,A3 steht
                 fuer ~vastl!m;totf steht mit Ol)r Mnssgtl:)o, dass m dles(Jm /-all A1 t.md/odt!r A1 ni~;t t flrer eine Einfacl'l~birH1ung stehen llM P!J !i, In 9--Rl
                 fuer Was.sersrof; s.teht). It would Mv~ been obvious to a person having ordinary ~<.i!l in the oJrt to pn)VIde a Cookson~type ro;:oge.-,1 (4-
                 sub1Jitituti'!'d 1,2,4·triazalino·3,5~ctione) ror dorivatil'~tion of a vlt<Jmln 0 derlva~ve, as ta11ght by Higashi, wfth 4'ea,tltlxyphanyi-TAO, as
                 taugh! by .,rnk:er, to ootr:1111 t~t: llh'l:llllion as clr.l!med to provide a strong dle'1ophrle-1or formation ot Mtectlve addw:ts wJtn V'tamin!)
                 Jl:lrlv~tives for detection in srnall omotnt:; In l:~k!](>gi(:SI "'~r"1ples, ~s taught by Higashr (P9 738, r;,l! 2, pam 2} and Unkar {ab!ftract, pg 2, In
                                           -r.
                 22. 24, 26. pg :3, ln 9.13, 15, pg 4. In 9, 10, pg 5. fn 9)

                 CU1i111$ 1-8,   7Ll~47   have i"'<.iUJ3trial appllc;abJiity a$ deflnad by PCf Arilclo 33(4) bacousc thfj <>ui'Jject nat1ar can be   m<ldi~       O'" used   1n industry




                F·xrn PCT/JSA/237 (Supplcmt:nt<ll Box.) (Apri!2007)




                                                                                                                                                                                     QUESTMS-00000307
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 309 of 505 PageID #: 313




                                                                         NfY!'ES TO      FOR~!l'CI'/JSA/110


                             These Notes are intended to give the ba~ic instructions com:eming the filing of amcndmen:.~ under Article 19. The
                      l':ote~ are based on the reglllreuwnts of the Patent C.'.'!opcrat.ion Treaty, the Rc.:gu!at.ions .1nd tl1c Adrnmutrativ~ lnstrut:tions
                      ~~~ilc~~~ti~~1~~{' 0 ~~ 5~~s=~~~- ~~~~cp~)T~t;P~;ct;;':t~~~ (~ueZJe~o~~'~i~~t~~~:s~/Wl~~~~ents, the lfltter are apphcahle.         For   more
                         In these Note&, 11 Artic!e/' j'Rulc" and "Section" refer to tl1e         provi.siun.~   of the PCT, the PCT 'RegulatJOns and the PCT
                      Administrative fo.'itructioM, respectively



                                             INSTRGCTJO:"'S CONCERNING AMENDM.ENTS UND!:R ARTICU 19

                           The applicar.t has 1 after having rcccivt~d the international ~;carch :epori and the written oplr.ion of the lntem.atiunal
                     Searching AIJthority, one op;J~Jrtr.nityto amend lhe claims of the lnteltlattom1l a;Jpl!ct1tion. It shculd however be ~";:"rnphasizcd
                      that~ .~inceall p11rts nf the intemati<:mal appl1cation (claims, descnptiou and draw\ug,.;) n1o.y lH.'\ amended during the
                     international prr.llin:uuary examin.ltJOn proc(ldure, there is usu!:illy no need to t'He amendments ofthl! c!aJms under Article 19
                     except where, a.g. the npplicant wants the latter to be publishell fur the purpns(lS (Jfpnwisional protcct1on Gr has another
                     reason for ll.ULCr'lding tho claims befol"e intemational publication. Furthermore, it :!!hould be emphasill:od that provi~ional
                     protedlon i.s available in some Stcltes (JtllY (sec PCT Applttmnt's Guide, Volume UA, Arm exes 81 and D2).
                           The attention o fthe npplicant i.~ dravvn to the fact thai !Jmcndrncnts to 1he claims under Aiiide 19 are not alh:fwcd where
                     the International Scar<.;hing Authority has declared, under Article I'7(2), that no international search report would he
                     Clltahlished (see PC'!' Applfcanr's Guide, Volume I/A, paragraph 296).

                     Wbat parts oftbe interQutiomd nppllcation may he anundetl '!
                                     Under Article 19, only the   c!aim~;   may be ameuded.
                                  During :he intematkmal phase, the c !aims may ~:tlso be ame-nded (or further amended~ under Article 34 hefore th~.,:
                                  lntcmat\onal Prelimhtary n~·.1.mliuing Authority, Tll~ de!lc.rtption and drawings may only be amended Wlder
                                  t\rticlc 34 befOre the International Prdirnin'l.l)' Examining Authority,
                                  Upon er.try into thi:! nation!! phase) all parts of the internatkmul appl'tcat\on may be amended under Article 28 or,
                                  where applh:able, Artie lc 4l,

                     Wh~n?        Within 2 mo11ths from the date uftransmltt:l.l of the int~rnatioJ1al search report or 16 tnl.lrltht ft~~rn tho priority date,
                                  whkhcvur time limit expln.•s later, It <::h(.1111d he noted, however, that the a.mendmt~nts wi !l he considcrod as havir.g
                                  been received on time if they are received by the International BtJrtlttu after th~;: expiration.ofthe apJ'licahle lime
                                  limit but before 1he completwn of th~ techmcal preparations fOr lntcmatior.al publication (Rule 46.1)

                     Where not to file the arnendruent.s?
                                 The arnenrltnents may only be filed wtth ihe IntemetionaJ Bureau and not with tl1e reoei\ing Office :)r the
                                 lntornntiounl Searching Authority (Rule 4(),2),
                                 Where a demarui fer     h1t~matlona.l      preliminary cxaminatitln has been/Is filed, .see below.

                    II ow?       'Either by canr;elling one tJr ruore entire claim"'• by adding one or more nev.· d<1irn~ or by amendin~ the text Hfon{'l
                                 or murc uf the claims a:. filed.
                                 A renlaccrn~~nt sheet must b~ submitted for ea{;h sht..-ct of tho clalm8 which, on             (tC0'-)Unt   or an amendment or
                                 amcJidtncnts, differs from the f.iheet odgiMily filed.
                                 All lh~;; c:aims arpearing on a replncer.1ent sheet ITlU.'Ilt be numher~d in Arabic numerals. Wberc a daim b
                                 co~ncclled. no renumbering of the other ~.;!airns 1s rc:qmred. ln all ca~es where ;;\airns are rcnuruheretl, they must be
                                 renumbl!red conse.:utive:<y (Sectiot1 205(b)).
                                 The amendmMts mu11t be m!lde hl              th~ lnngu~tte   in which the   lntern~t:ional appW:.t~tion L~ t(}   be pubJisbed.

                    What doruml~nt! must/may          a~compaoy      tile   amendm~nt.'l?

                                Leth,. (Se.:tion 20S(b)):
                                The J.mer1dments musl ne ~ubmilteJ wit:1 a letter.
                                The letter wil! nut be puldished with the international application and the mnended clairr.:J. It slMJ!d not lJtl
                                corrfnsed with the "StatcF.Ient under Art ide 19( l )"(see below, under "Statement under Article 19( l )").
                                'fb(~ letter m1lll1 be in f~ngJi.'!lh ot· flren(:h, at the choice of the appJicunt'. liilrl'ever, if 'he language of tht!
                                lnternatilmal appli1.1ation i':l f:ngli.'lh, the letter must be iu English; if the llng1Jt,~g(! of the inter'nationaJ
                                appllution b Jt''reuch, the letter 1t:n1st bdn F•·encb.

                "\fetes to Form PCT/ISA/220 (first sheet) (Ot:tobcr 20r)5)




                                                                                                                                                               QUESTMS-00000308
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 310 of 505 PageID #: 313

                                              Electronic Acknowledgement Receipt

                                EFS ID:                       4980161


                          Application Number:                 11386215


                   International Application Number:

                         Confirmation Number:                 2019




                           Title of Invention:                Methods for detecting vitamin D metabolites by mass spectrometry




                  First Named Inventor/Applicant Name:        Nigel Clarke


                           Customer Number:                   30542


                                  Filer:                      Barry S. Wilson

                          Filer Authorized By:

                        Attorney Docket Number:               034827·3603


                              Receipt Date:                   17-MAR-2009


                              Filing Date:                    2HMR-2006


                              TimeStamp:                      18:00:16


                           Application Type:                  Utility u11der 35 USC 111 (a!


         Payment information:
         Submitted with Payment                           I   no

         File Listing:
          Document                                                                                  File Size(Bytt~sl/                           Multi          Pagtl$
                              Document Description                 FileName
           Number                                                                                   Message Digest                              Part /.:zip   (ifappl.)
                                                                                                                 177391
              1                                                 IDS03172009.pdf               ---·--~~~~~~                                         yes            3
                                                                                              u;r~wl!'I,L.lAI2'1,1<~12R07ru.lrll<.'7.ilJ0'122
                                                                                                                  ~()(~:)




                                                                                                                                                      QUESTMS-00000309
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 311 of 505 PageID #: 313

                                                      Multipart Description/PDF files in .zip description

                                             Document Description                                                     Start                                     End

                                      Information Disclosure Statement Letter                                                1                                   2



                                 Information Disclosure Statement (IDS) Filed (SB/08)                                        3                                   3


         Warnings:
         Information:
                                                                                                                   1016532
              2                  Foreign Reference                      W0070391 93.pdf
                                                                                                  2015lo4<.J.ll7,ulf2d ltl
                                                                                                                                  --
                                                                                                                              081lf~~l5ui'J   ji!Ja<
                                                                                                                                                           no         29

                                                                                                                        ~~·
                                                               ·-                             --u--u---•
         Warnings:
                                                                    -                             -------                                                        -
         Information:
                                                                                        ..
                                                                                                                   2973510
              3                  Foreign Reference                      W09618618.pdf                                                                      no         126
                                                                                                  f(,~J<;~\19J•I!),Ia~S4ML'~, JQ,J;: ,d ~MfMA>
                                                                                                                      Ice     ~



         Warnings:
         Information:
                                                                                                                   1303518
              4                   NPL Documents                              ISR.pdf                                                                       no         15
                                                                                                  fc.x2J0(79bf~07d5S17nt204bl0'15cb41
                                                                                                                       JW~)




         Warnings:
         Information:
                                                                    Total Files Size (In bytes)                                                  5470951


         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO ofthe indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described in MPEP 503.

         !\lew A!lt!lica~ions Under 3:! U.S.C.]J1
         If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
         1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         !\l!!ti2nl!l :!tag!! ofj!n lntermUi2Di!l Ael!lic;~~ion Y!l!!!!t ~§ U.S.C. 371
         If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
         U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

         New International Aeelication Filed with the USPTO as a Receiving Office
         If a new international application is being filed and the international application includes the necessary components for
         an international filing date (see PCT Article 11 and MPEP 1810), a Notification ofthe International Application Number
         and of the International Filing Date (Form PCTIR0/1 05) will be issued in due course, subject to prescriptions concerning
         national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
         the application.




                                                                                                                                                            QUESTMS-0000031 0
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 312 of 505 PageID #: 313

                                                                                                                                                          PTOISSIOB (09·06)
                                                                                                                       Appr·oved for use through 03131/2007. OMB 0651 ·0031
                                                                                                      US. Patent snd Trauernsrk Off:ce: U.S. DEPARTME'NT O" COMMLRCE
             Under tile Paperwork Reduction Act of '1995, no parsons are required to respond to a ()OIIcction of Information unless It contains a valid
             OMS ·ontJ Inurn           r.
                                  Substitulo tor form '1449/PTO
                                INFORMATION DISCLOSURE
                                STATEMENT BY APPLICANT




             Exarnher
             JritJals~




                                                                                   FOREIGN PATENT DOCUMENTS
                                                                                 -~--------- --r·-~--

                                                                                       Publication Date
                                                                                                                               -------
                                                                                        MM-DD·YYYY




                                                                               NON PATENT LITERATURE DOCUMENTS
                                          Include name of the author(ln CAPITAL LETTERS), title of the cJtticlo (when appropriate), title of the
             Examiner )         Cite
            lnllit!'lls*   i No. 1            item (book, magazine, journal, soriGI, symposium, cHtalog. otc.) date, page(s), volume-issue
                                                              number(s), publisher, city and/or country where published.
                           I A1        1 Tsugawa ot al., Determination of 25-hydroxyvitamin Din human plasm~ using high-performance liquid


            - 1 "fi~~:;~;;;;,=~ :~;-~~.::.?~.~:~~;.,";;;oo;,~:::,.,                                                                                                    ,,,   m:;,o: j--
                                               ai,;fsetclioCAii3iYsis-OIViiaminDandiisiriOtc1tiolltesusir19~tfiermosprayliquid                                                               J~~·
                           l7!.:i····/·watson
                           1
                                       ~hromatography/Mass spectrometry Biornedk,a!Chromatography, 5153-160, 1991:
                               ·,ii;4- Exierlded Europemi.search Report for EPO Pateni Applicatiorr no-:-oii749272.8-24o4
                                                                                                                                                                                        ..


                                                                                                                                                                                     ---~
                                                                                                                                                                                             L   -
                           ·······~ ·-··-~---··-------·---···-~-----                                                                                              ··~-----                   J

                                                                                                                                   Date
                                                                                                                                   Considered
          .. EY.AMINER ln1tial if reference corsl:.isred, whethl\)f' Ol' not citat,on is in confuml~\n<:e with MPEP €09 Draw line th"OJgh citalion if not ill conformance and not
          COiiS,derGd, !n~;I,Jde ,;;opyof th1s form with next communlc3tlon to applicant 1 Appllc~r,fs unique citation des·,grHrtlon nu·nbor (optional), 2 SM K'mds Code!:l of USPTO
          Patent Documents: <llt v...ww,la>pto.gov or MPEP 901 04. Fnter Qftlcc th~t lr,sued the do~\;ment. by the two-lob'.lf code (WfPO St<Jnd1.~rd ST.2). 4 r:or Japanese paten!
          oocuments, the lndlc<it!cn ct ltle yeM ot the r~~lgn d 1he l":l1pcror mus~ precede ttle ser!af numbfJr ()f th(J pat~t'l docurnent 5 Kind of dQcument by the approor'ate
          symbols %s                  1r1e docun112nt ~mdel' W!PO Standard ST. '16 !f possible. tl App!ic~mt Is to ~!;)leo <.1 check mark hero if English langiJ~Ige Transtatlor is attach;;1d
           fh!s ccficctlon                   Is requ1md t;y :n er-R 1 ,9 7 and 1.9i:.l. Tile :nforn;"Jt:on is required to obtain lH' retain .a be;,cfit by the public which is to 'ilc (o:md by tho
          USPTO to                   oppli:::Jtion. Confide'111afity :s governsc by 36 U.S.C. 122 01mJ T1 CFR 1.14. ThJs coltcctlon is estrrnated tu ttikl.ill.~ hoJr;; lo con;plete, i•idudirlg
          grJthenng, prepaf'lng, and subm!tt111Y ttle corn pi~;:~ ted <:'lpp:lcat~on term tc the r,..s~ ro. nme will v~<~ry depending upon tt1e indivrdual case. Any comments on lhe f.lmolmt of
          time you rcqurre to complete this form and/or SL.ggestrons for redudng this burden, should be sent to the Cl'i~f Information OffiGer, U,S. Patem and 'fradcr1ar'k Office,
          P.O. EOox '\450, Alex<'.lndrla, VA 22:HJ~1450. 00 NO'r Sl.::l\0 fl+:S OR COMPLET'ED r:ORMS 1'0 THIS ADDRESS. SEND TO: CotrHnissloner f()r P/ltants, P.O.
          Bo:.~: 1450, Alexandria, VA 2231.3~1450.

                                       If you t1eer:i assislanc<; in compiotlnr:; tho form Cftll1··800·f"!T0-9·199 (1~f!00·7BC··ii1M) m/'J ~;(jfou( ()ptio11 2.




                                                                                                                                                                                  QUESTMS-00000311
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 313 of 505 PageID #: 313




                                Naoko Tsugawa, Yoshitomo Suhara, Maya Kamao, and Toshio Okano
                                          Anal. Chern., 2005,77 (9), 3001-3007 • DOI10.10711ac048749c
                                           Downloaded from http:l/pubs.acs.org on February 2, 2009



        More About This Article

        Additional resources and features associated with this article are available within the HTML version:

                  Supporting Information
                  Links to the 4 articles that cite this article. as of the time of this article download
                  Access to high resolution figures
                  Links to articles and content related to this article
                  Copyright permission to reproduce figures and/or text from this article




                                                   s



                                                                                                                QUESTMS-00000312
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 314 of 505 PageID #: 314




           Determination of 25·Hydroxyvitamin D in Human
           Plasma Using High-Performance Liquid
           Chromatography-Tandem Mass Spectrometry
          Naoko Tsugawa, Yoshitomo Suhara, Maya Kamao, and Toshio                                                 Okano~

          DCipartment of Hygienic ScHCinces, Kobe Pharmaceutical University, 4-19-1. Motoyamakita-mrH;hi, HigashinadiJ-ku,
          Kobe 658-8558, Japan


           We r!Jport here the d<welopment of a predse and sensitive                             Vitam'n D is metabolized to 2S-hydroxyvi:amill D(250H-D)
           method to determine 25-hydroxyvi.tamin I) (25-0H-D2/                              in the liver' and su 1Jsequently metabolized to 1,25-dibydroxy-
           -D3) in human plasma using high-perfonumee liquid                                 vitarnin D (1,2fi(OH),D), a hormonal form of vitamin D in the
           chromatography-tandem mass-mass spectromet.cy"ith                                 kidn<:y. 6 11te haiJ-Iife ami concentrations of 25-0H-D in blood arc
           atomosplwri<: pressor~ <:hemic<ll iouiz.aiion (LC-APCI-MS/                         ~he   longest and the highest among vit:nnin D metabolites been use
           MS). 'D1c method involv(JS the us<J of d<Joterated 25-0H-                         2!>-0H-D predomimmtly binds vitamin D binding protein (lJBf')/" 0
           D:, as lU1 internal standard compound for 25-0H-Dz/·Da,                           resulting in a stlblc protein/ligand complex. Thus, the scmm or
          which was synthesized in our laboratory, and the selection                         plasma concentration of 25·0H-D is consiMred to be a good
          of a precursor and product ion with a ~S/~S multiple                              indicator of cumulative efJects of ''xposure to sunlight and dietary
          reaction monitoring method. The average intraassay and                            ima:<e of vitmtlin D. 1" In <:outrast, the drculatiug level of l.2b(OlD 2D
          interassay variation values (relative standard deviation)                         is at the approximately 1/500 to t/1000 of the zr,-OH .[)level, and
          wer" 5. 7 and 2.5%, respe<:tlvely, for 25-0II-IJ 3 and 1.5                        its snrum or plasma concentration is considered to be a good
          and 5.1 %, respectively, for 25-0H·D~. The average spiked                         clinical marker for bone mineral metabolism because production
          recoveries from authentic compounds added to normal                               of 1,25(0H) 2ll in the kidney is strictly regulated by calcium
          human plasma samples for 25-0H·D~1 and 25-0H-IJ 2                                 l'egulattng hormones, mainly parathyroid honnone (PTJI).ll-t:J
          were lO:i.8 and 98.8%, r•~speetiv<lly. M<J;m pllL~ma wn-                              Recently, it has become evident fi'om epidellliologicai studiE-s
          cent.raiions of 25-0H-03 and 25 .. ()IJ..D 2 in h<lalthy sub-                     that serurn 20--0H D levels con·elate negatively with serum l'fil
          j.,d:s wen• 20.5and 0.4 ng/mL, resp<•ctively. We <xmdude                          levels,1 4.. ll1 and thus vitamin D insuHidcncy causes secondary
          that this novel LC-APCI-MS/MS method would be useful                              hyperparathyroidism "ith consequent bone loss and osteoporosis,
          for the evaluation of the vitamin IJ status in postmeno·                          especially in postmenopausal women. Ou the basis of these
          pausal women ~md elderly subjects and provide useful                              findings, much effort !1as been focused on defming a relerenc<'
          information in the diagnosis of vitamin D insufficiency/                          value f<'l' the concentralion of 2ti mi-D needed lor the diagnosis
          de:ficiem:y, as wdl as for the treatm<mt and prevention of
          ost;•oporosis with vitamin D.                                                       (4)            P. B., (JallnHhCf,        J C.;   Hnynn~zk!,   G. Co.!df '!Ys:;uc !nt 2004, 74.

                                                                                              (fi) Blunt,   J W_. DeLuca, H. F.. Schnoes, H,                K. Biochemid1y H)68, 7.    :Yn7~
                Vitamin D is an impurtatll regulating fddor of calcium                              22.
         rnetnbolism. Vitamin D deficiency or insllffidency is a risk f3d.or                  (6') Holick. M. L S\::hr:ocs, H. K; DeLuc1l. H. J'. Proc Nat/, Acad. Sci. U.S.A
                                                                                                    HJ71,         fW3-4.
         for bone metabolic diseases such as rickeL.'il, osteomalacia, and                    (7)   Mr1wer, K                         K; Lmub,    (l,   A.; St.:mbuty, S. W. C!in. Sd. 1971,
         ost,,oporosis. 1 Vitam in D exists naturally in two forms, namely,                         40, 30-·53,
         vitamin l)l and vit:unin D:J. Dk~tary vHamin D2 and vitan1ln D3                      (8) Vlc..:hk), D.; Ycrw~y. A. O'Brien, 1\., Allen. L .. F;w, R: HoUck, M. Bioi.            Ma.~.~
                                                                                                               1993,22
         originate mainly from mt1shrooms and fish, rrsper:tivt•ly.:l Vitamin                 (9)            R 1\'idney Int. 1 Ut{6, 30, ?93~·803.
         D:: is also generated it: the skin by sunlight exposme." Vilmniu                   (IO)                G       Hal-".n, T. J. Natu,..e H17~l, .'N4, SlS-"6
                                                                                            (tl}                                   ll K; f-lallorm, B. P.; Mo.rr:hl. R G,k/. Gin.      fru1e~t.
         D2 and vitamin D3 have similar metabolic pathways for activation
                                                                                                    l0~4. {'(i,   1580-·f  1
                                                                                                                               •

         anti have equipotent phyi-!iological adivltieB 1n mammals and                      (12) RddJ(~J, H., 1\:)t~rner, H. P.; N!JI'muu, A. \V, l'l, f(np,l.         J, Mud. HHm, 3.'-Hi,
         humans, In greneral. blood drculating levels ofvitmnin D, and its                          980-91.
         metlbolites are much lower ~han those of vitamin D:. and i1s                                      D. ll Phyw,( Ret'. 19$0, IJO G51-,til:l
                                                                                                                  Sahyo·Jn, N., Tanmmbaurn, S.; Dallal. C K; Dawson. Hughes,
         metabolitcs'1 because vitlmin D2 is supplied only Jrom the intake                                          Med. 1089,                 IT.Ft~R:.\
         of fungi, excluding those, who take vitamin D, ~upplements.                                                                            li'ur:.! !J~dJatr. 1981,.,
                                                                                                                                                  F C.; Jongen, M. J:
                                                                                                                W. H.:                  P. D.: van rl~l' VU!lh. W. .1.]. CUn. l'.':t>doainol.
                                                                                                    Mda/1. t9A8, 6?, fl4-1~bo.
          (11               FA.SEDJ 1988,                                                   07) W<:bb, A. R; Pilt'J(•am, C.; Hru.Hilln, N.; 1-Ioli\.·k. M. F.Aill. f. Clin .•~1ut·r. 1990,
          (2)              Okano, "l'.; Teriloka,   Murakami, Y.; Kohay1.1shl, T.}. Nldr.       til, 10T5 ·81
              Sr:i. Vifamrr.ol. 1984, 30, 11-·25                                            (10) Zeghoud, F.:                         Cuillozo, H.; WalrarLt"I'h~bray, 0.: Boutlg'Iwn. ~'i.;
          (3) Holick, M. F Fed. Prac lH87, 46, ld/G-l'l2                                         Carnbedian, M. Am,                       .Vut:r. lft97, 65, 7'11~ 8

                                                                                                          An<ilylice/ Owmlstry, Vol. 77. No. 9, May 1, 2001) 3001




                                                                                                                                                                            QUESTMS-00000313
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 315 of 505 PageID #: 314


              of vitamin D insuflidf.mcy/dd1dency. In much of the literatttrc. a                        Scheme 1. Synthetic Route to Deuterated
              serum 2~J.Ofl-D concentmtion ranging from tiO to HO nrnoi/L (20 ··                        25·Hydroxyvitamin D3 Analogues•

                                                                                                                                                           ~;.~..
             32 ng/mL) has been recommended as the cutof! value in judging
             vitamin D Jnsuffidcnq:. However, m::aw reports have also pointed
             out the marked interlnboratot)' variability in the S<:ntm 25-0H-D                                                                             YJ so.,••'
             measurement. making it di!li(:ult to define the optimal serum 25-                                                                                 OTBDMG

             0ll-D concr·mtration for thfl maintennnce of bon<~ bcaltlt There.
             fore, precise and reliable methods to determine semm 2S-OH·D
             coJwPutration are requin::d. Plasma or serum 25·0H-D conceutra·
             tion can be measured by HPLC with a UV detector, t9 competitive
             protein binding assay (CPBA)."1 radioinnmmocssay (R!Al."'·"
                          hrmtunoM;say (EJAL:l:J or automated chemiluminescence




                                                                                                                                                                        .
             enzym~;
            protein-bindinv, assay (CLPBA)."·1 In recent years, RtA, EIA, and
            CLPBA have been widely used in many luborato:·ies and hospit1ls
            because of their superior simplicity, rapidity, and accuracy.
            However, thest> method.s rPquirt'! high-quality control to ensure




                                                                                                                                r1
            reliable results.'".'" HPLC is the most reliable method for                                                                             ~~·                          ~co,
                                                                                                                                                   o~                             co~H
            rletermining 20-0ll-D and is considered to be ttce gold stanclanl
            for the validation of serum 25-0H-D measuremf•nt. However,                                                                                              I
            Hf'LC the method sonwtimes has diiliculties with respect to the                                                                                     I
                                                                                                                  l,g
            separation of the analytes of interest wit~1 contaminants derived
                                                                                                                             H()         111,           HO''                lb
            from plasma or serum components. Again~!. this background, we
            aimed in the present study to develop a novel method to determine                            'Reagents: (a) 1.5 M 'Buli 1n hexane, HMPA. 88%; (b) Na·--
                                                                                                       Hg, Na 2HPO,, 98%; (c) pTsOH, MoOH, 85%; (d) TPAP, NMO,
            si!rum 25-0H-D more reliably, namely, a gold stand<u<d b£•tter than                        90%; (e) 1.0 M NaHMDS in lrF, BrCH 2PPh 0Br. 52%; (f)
            Hf'LC, and confirm its validation as a precise assay for 20-0H-D.                          Pd(PPh,).,, toluonoiEt;N (1 :3); (g) "Bu.;NF in THF, 48% over yield
                In the United States and japan, vitamin D, has been widely                             as a mixture of 1a and 1b in tvvo steps.                                   '
           used in vitamin D supplements. Therefore, to judge vitan,in D
           status, both 25--0HD.~ and 25-0H -ll, must be measured simulta-                               noassay (RIA) kit (DiaSorin lnc., StHiwater, M.'l) was used :o
           neously by the assay. In addition, ('onventional RIA and CLPilA                               compare the assayed values from our LC-APCI--MS/MS method
           methods measure 25 Off.. I) along with 24.2:i(Oil),D because their                            with those lrom the RIA method. Plasma concentrations of total
           antibodies and DBP exhibit a 1009\ cross-reaction with                                        intact l'rrt (l'l'fl 1--84 pins l'TI-1 7-- 84) am! whole PTII (PTH
           :24,25(0fi),D. 'l11crelore, we cledcled to develop a method to                                 l----84 alone) wcce measured by immnnoradiometric (lf<MA) "'say
           cnsut·e r<'linblc' results of senrm 2&-0!Hl and 24,25(0H)::D                                  kit (&antibodies !,1boratory, Inc. Santee, CA).
           concenLrations.                                                                                     A liquid control lmman senm: (Lot .No. DG 118) was pure based
                                                                                                         from Wako Pw·c Chcmiml.
           EXPERIMENTAL SECTION                                                                                Preparation ofStnndurd Soll!tions. A standard mixture (2.)-
             Reagents and Chemkals. Hl'LC-graue ;;olvems itnd r~age11ts                                  0H-lh 20-0H-D,, and 24,25(0H),01) stock $Olution of 100 ng/
          for chemical syntttesls were purchased from Nakami Tesque, Inc.                               tnL for lhe reference compounds was prepared in ethanol and
          (Kyotu,)apan) and Wako I'ure Chemkallnrlustries, Ltd. (Osaka,                                 sto:·ed at ···80 ~.~C prior to ust~. For the analytical curves, working
          Japan). The dcuteratecl I'H~;[-2c~OH-D:~ used as an intecnai                                  solutions of the standard mixture, ranging from 10 to 200 ng/
          standard was sylltllcsized in our laboratory, and the chemical                                teL. were fll'cpareu by dilution of the stock solulion with ethanoL
          identity of the product was conJirmed by nuclear magnetic                                    A stock solution of 10 pg/wL as an internal standard (deuterated
          resonance (NMR) spectrometry and high-reoolution mass spPt:t:m                               ;10-0H-tl,: ['lld·2~>0H-D_,) a~ ;;hown in Scheme l was prepared
          (HREIMS) (Schem<: 1). Standard <'Ompounds for 2&-0ll-D1, 20-                                 by dilution in ethanol and stored at ·<lO 'C pl"iOJ' to use. Dilution
          0H-D,, anrl24.2.1(0IlhD:{ wer<' gifts from Chugai Phannacecltic<;J                           ol the solution with ethanol gave working internal standard
          Co. Ltd. (Tokyo, Japan). A 2S-hydroxyvitarnin I) '""f radioirnnw--                           solutions of 400 and 100 og/mL. respectively. '!be 400 ng/mL
                                                                                                       mixture was used to determine vita:nin D metabolites in human
          (~9}             (;, Clin,   Own l078. 24,   ~87-88.
          (2m                J.C.:         K
                                                                                                       plasma &tn1plcs. An equal amount of the standard sohttio11 of 10 ·
          (2n      Hollis, 13,                                                                         200 ng/mL and !l l'lld 25 OH D:; solution of 100 ng/rnL produced
          f22;             R                                                                           tlw ~olution mwd for t!H~ standarrl cttrw•, Tht• tJnctl conn~ntratinn
                                                                                                      ranged Jrom 5 to 100 ng/mL in the case of tLc st;:ndard and
                                                                                    inset!; Nichols   contained SO ng/mL of the standru·d solution.
                                                                                                             Samplt~ Preparation. A liquid control serum was used to
                                                                                                      val! date the LC-APCT-MS/MS method. From healthy subjects 9~
                                                                                                      human plastwr sampi<'S were obtained. through th<: help of Dr.
                                                                                                      Masataka Shiraki, the Hesearch Institute and l'ractiec for lnvo·
         (2'1)
                                                                                                      lutional Disease, Nagano, japan. Exactly 0.1 mL of semm or
                                                                                                      plasma sample was placed jn a scre\ved rapped Pyrex tube. After
         ('7.f\)   Hollis, H. W. Cti;t, Chern, 2000, ;J(i, 1057   ~Oi,                                addition of tile intemal standard (2 ng of I2H, ]c25-0H-D:~ in 5 pL
         3002 AnHiyi!C8f Chemistry. Vol. 77, No. 9,                      Mt~y 1, 20Uii




                                                                                                                                                                        QUESTMS-00000314
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 316 of 505 PageID #: 314


              of ethanol), o.:l mL of rnt)lhanol was added for protein removaL                  Chcmic1d Synth~sis of Detttcrated 25 Hydntxyvitamin D3
             The mixture was shaken for 1 min and centriinged at ~000 rpm                 and Data Analysis. The synthesis method and the clrlta on
             for 15 min, The supematilnt was applied to a llond Elute C18 silica          deutcratcd 25-hydroxyvitamin D:1 as an internal standard arn
             column (Waters, USA) tmrl washed with 15 mL of melhanol:water                shown in Scheme 1 and described as follows. '11w 500 Mllz 1H
             (:l0:/0 (v/v)), 2f,OHD,, 2S.OIJ-D 3, and 2•l,25(01-I):.D, were eluted         NMR spectra rlaj}l of the t{ynthetk compounds were mt~asnred
             info the same f·action with 6 mL of melhanol:acetonitlile (20:80             on a Varian VXR-500. All compounds were dissolved in deuterizcd
             (v/v)). Thr~ elute was evapon.lh~d under reduced pressure, and               drloroform (CDCI:J; Merck, Gt'nnany), Chemi<:<Jl shifts are given
             the resulting residue was dissolved with lOO ;.tL of methanoL 'The           in pa:-ts per million (<)) using tetramethylsilane Cf'~1S) as the
             50 ,uL aliquots were applited to the LC-APCI/MS/MS syst(•m,                  intemal s~1ndard. Mass spectra were registered on a JMS SX·
                 Apparatus and l!l'l£ Conditions. The HPLC analyse; wer<'                 102A instrument. Column chromatography was carried ou~ on
             conducted with a Shirnadzu HPLC system (Shirnadu, Kyoto,                     silica gel 60 F254 (Merck), Unless otherwise noted, all reagents
            Japan) consisting of a binary pump (LC·IOAD liquid chromat<r                  WOI'e purchased from contmE!J'dal suppliers and user! as re~dverL
             graph), automatic solvent degasser (DGlJ 14A degasser), and                       l)(,ttt('rnted Sulfone (4). To a solution of 3"· (10 g, 1!,0
             autosampler (SJI,·lOAD auto injector), Separation was carried out            mmol) in dry t:elrahydrofuran (!'llF; 4 mL) and hexamethylphos·
             using a revcrse<l·pllase C18 ;uwlylical column (CAPCELL PAK C"               phoramidc (IIMPA; 4A mL), n·IluLi solution (1.6 ,\1 in n·hexane,
             UG 120, Gpm; 4.6 Lei, x 250 mm; SHISEIDO, Tokyo, Japan) with                 6.8 mL, 11,0 mmol) was added dropwise with slirriug at , ·'18 ··c.
            a solvent system consisting of methano!:water (9ii:fi (v/v)) as the          The resulting mixture was sti11·ed for Ill min; then a solution of
            mobile phase and a tlow rate of 0,(1 ntL/min. Til(: HPLC system               2,! 0 (1.6 g, 3.6 mmol) in dryTHF (10 mL) was added. 11w mixture
            was controlled by a SC1,.10A system control!f;r (Shimarbt, Kyoto,            was stirred nt ···'/8 ''C for 40 min, and then the reaction was
            Japan),                                                                      quenched by adding saturated aqueous Nli,Cl solution. Tht• whole
                 Apparatus and Mass Spectrom<>try, Mass spectrometry was                 was exa·.Jcterl with ethyl acetate. The organic solution was dried
            p.erformcd with an API300U LC/MS/MS system (Applied Biosys-                  over ma~rnesiurn sulfate, filtered. and concentrated. 11v; crude
            terns, Foswr City, Cil.), equipped "ith an APCI electrospmy                  product was sepm"ated by silica gel column chromai.O£>Taphy (eU1yl
           interface. All MS data were collected in the positive ion mode,               acctate;tJ·hexane 1:10) l.o give dcuterated sulfone 4 (1,9 g) in
           Typically, setting sortrc'e eonditions were as follows: corona                BR% yield, 111 NMR (500 M!lz, CDCh): <i ·0,021 GlH, s), ··0.021
           dischargt' m:edlt: vollage, 5,0 kV; vaporizer temperat11re. 400 'C;           (3H, s), 0.1)6 (:JI!, d,,/' 6.4 Hz), O,Hc> and O,WI (!IH, s), ~.08 (111,
           shealh gas (high·vurity nitrogen) prcssure 50 psi; auxiliary gat-;            m), 2.15 (IH, dd, j ~ 1.5, 1<1.5 Hz), 3.2'1 (3H, s), 3.~6 (1!1, br s),
                                                         1                         1

           none; transfer capillary temperature, 220 "C, The electron muJli.             4.52 OH, d,j "' "l.o Hz), 1.56 (lH, dd,] "l.ti, 12.5 Hz), 1.6:l (1H,
           plicr voltage was set at 8ci0 eV. The ion energies of quadrupole 1            d,J '~ 7.5 Hz), 2.32 (1H. dd,] ,~ 4 0, :5.5 Hz), 7.c5 (2H, t,] -, 6J
           (Ql) and quadrupole 3 (Q3) were CL5 and 0.6. Multipliers were                 Hzl, '1.63 (lH, ~. J 6.:1 Hz), 7,88 (2H, L} ~ 6.3 Hz). "C NMR
           set l.o 6.50 V, and tlw dwell times for 2S.OI-J-D 3, 2~J-0JI..]) 2 ,          (!25 MHz, CDC!:,): t) -5,5, --4.9, 14.2, 17.o, 18.0, 18,1. 23.0, 2.i,7,
           24,2()(0H)zD,, and (2H,J) 260HD 1 were 300 ms,                                no. 21:1, 32.0, 3:l.4, 34.:J, :18.1, :JSA, 40.tJ, 411.?, 42.:1, ;;z.!J, s:w,
                QmUJtitation. Quantitative analysis was carried out using MS/            biJ, 57.0, 58.0, 58.4, 58.15, 25.8, 159.:1, 90.9, 91.0, 128.9, 129.0, 133.3,
           MS-MH!vl of the pmcursor/product ion for 2ii-OII-D 3 (m/z <lOU/               133.4, B8.:J, 138.9, HRMS. Calcd for [C:t:•Hr:cDiiOr:SoiJ: b86:J988.
           25'i'JJ), ['Hc]25-0H·D, (m!z <lil"/,4/2iH4), 2fHllf·ll; (m/z 4l:lA/           Found: 586.3986.
           3<i5A), and z,J,2r\(0Hl 1D (rn/z :JI'IA/:HJ3.1) with a elwell tim'' of             (20R)·De-A,B·8/) [(terl-btttyklitnt•tltyh;ilyl)oxy]-25-t(m<>th-
           300 ms, Five different concentrations of standard solutions ranging          yloxymdhyl)oxy]<:hol<:stane (G), A sat\rrated solution of Na,-
          trom S ng/mL (0.25 ng/!)0 11L) to 100 ng/mL (5 ng/50 11L) were                 Hl'O,, (20 g) in \1e0H (:lO mL) was adried to a stirred solution of
          used to make callbratl1)tl curves. Et:lth swudard solution contained          4 (1.5 g, 2.6 mmol) in 30 mL 30 mL ofTHF. To this mixture was
                                                                                        added a o% sodium amalgam (35 g) at 0 'C, The resulting
          50 ng/rnL of internal standard. The ratio of the standard to the
                                                                                        !:511Sf.H:~nsion was stirred under argon for 1 hat room tcrnperaLure.
          internal standard peak area was used to calibral<; by linear
                                                                                       'ilK' mixtul't' was dilul<'d with dhcr, and the whole was mtcred
          regression analysiB. The ltleasured data of sa~uples were ~,;onverted
                                                                                       over Cclitc and concentrated. The rcsidut~ was purified by silica
          to tire concentration in l mL of plasm<l according to the following
                                                                                       gel column chromatography (c:thyl 8<'t~'tiil<•:>t·hcxilm: 1:8) to give
          equation: plasma concentration (ng/mL)             mca~ured data x
                                                         0·''"'

                                                                                       5 (l.lO g) as a colorless oil at a !JH% yield. 1H NMR (fiOO MHz,
          (20/:iO)
                                                                                       CDC:,,): rl ·· 0,1)3 (3H, s), -0 02 (3H, s], 0.87 (9Il,s), :l31 (11!,
             S<msitlvity, Pt·edsion, tmd Accurucy. Intcra:s~ay and in-
                                                                                       dd,j= 1.5, 8.0 Hz), 3.31 (3H, s), 3.97 (lH, m), <1.66 (21-1, s). '"C
          traassay variations (RSD) and spiked recovedes for 25·01-l··ll:J. 25
                                                                                       'IMR (125 MHz, CDC]:,): tl -li.l, -4.8, liU, 17.7, 18.0, lH.li, 20.5,
          OJ-].[)2, and 2·1,25(0HJ,D,1 were calculated from the control 'l<?rum,
                                                                                       2:l.l, 25,8, 2"/.:l, :H.'i, 3G,3, 3G.3, 40,7. 42.1, 53,:, 55.1, 56,8, 69,3,
          Sample dilution tests for 25-0II·D,, 2:>·0H-!J 2, and 24,25(0H),I):I
                                                                                       91.0, HHMS, Calcd for· [C,hlllf.IJ,O"Si]: 4·1G.40ci6, fiound: HGAOii2,
          were also pel'lormed using the control serum. The 9R plasma
         samples obl>~ined from healthy postmenopausal women were used
         to cvalual!; the correlation between the d(JI!l obtained from our
         1£ APCI MS/MS rnelhod ar1d the conventional RIA method.
             Sample Colleetion. Blood sa,uples (10 mL) were collcct<.ld
         into heparinized tubes from a convenit>nt forear::n vein. 'Ibc
         samples were centJifuged at 20011,1;' lor 5 min at room temperature,
         and tile plasma was se~arated and stored at · 30 'C unt.ilthe assay
         of vitamin D metabolite concc·ntral.ions.
                                                                                                 Anafylica/ Cl,'tNnlsrry, Vol. ?7, No.9, MHy 1, 2008        3003




                                                                                                                                                    QUESTMS-00000315
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 317 of 505 PageID #: 314


              (20Rl·D<•·A,JJ-choleRtan"·!l/1,25·dinl (6). To a solution of                           To a stirred solutJon of the crude pr()tccled vitamin in THF
          5 (100 mg, 0.22 mmol) in Mt)OH (1 mL) was mlded p·TsOB•H20                             (2.0 mL) was added tetrabutylammonium fluoride~ LO M THF
            (191 mg, 1.00 mmol) at room temperature. ·nw rca<:tlon mixture:                     solution (2.0 mL). After heino, stirred for 12 hat I'Onm temperature,
           was stin·cd at room temperature for 12 b. 't1te solulion was                          the rr~tcl:ion mixtlll'e was diluted wilh EtOi\c (lO mLl and washed
           concentrated with silica gel (1.2 g) and purified by silica gel                      with saturated aqueous Na!!CO, (3 mL) and brine (<) rnL). The
           column cilromalog,·apily (ethyl acelate:11 hexane 1·2) to give 6                     uqueotts layer was dried OV<;)r Na2~04. FihraLion ~md concenlration,
           (52 mg) as a colorkss oil in 85% yield. :H NMR (oiOO MHz,                            followed by preparative thin· layer chromatography on silica gel
           CDC I:,): <l 0.01 r:m, d,! 7.0 Hz), (l.f(l (3H, s), 1.84 (2H, m),                     (!0% MeOH in CH 8C1,1), gave 38 :ng of a diaslereomer mL,ture
           2.01 (!H, m), 4.07 (1H, m). ''C NMR (125 MHz, CDCI,): iJ t:l.o                       deuterated 2c;·byclroxyvitamin D3 (la,b: 48% over yield in 2 steps)
           17.4, !8..1, 20.7. 23.5, 27.2, :J:l.rl, :15.:1, :Jfi.:l, 40A, ·lUi, 44.:1, b2.ii,    as a while solid. Further separation of the mixture of In and 1b
           i>ii.fi, 69.4. HHMS. Calcd lor l C1,Jl,D80,]: 288.2929. Found:                       was conducted by using stnlighq>hase HPLC: (SUMrrOMO
           288.2931.                                                                            SCMIC:lllHAL OA-2000 column, r. pm, 4.G 2.?0 rnm, LO rnL!
                (20Il)·De·A,B·25·hydroxycholcstan·8·onc (7). Solid tetra·                       min, lb% 2-propano!/hexane). '!he ciOO \>1Hz 1H l\MR spectra of
           propylammonium rerruthenatr (!'PAP, 1:·15 mg, 0.:18 mmol) was                        dcuteratcd 2S·hydroxyvitamiu D,, (la,b) were measurer! on a
          added to a stirred mixture of 6 (190 mg, 0.66 mmol), >1-methyl-                       Varian VXR-500 (1H, 499.9 Mllz). Pm111ed compounds wt>re
           morpltoline h'·oxide (NMO, 198m!(. L7mmol), and 4 AMS (riO                           dbsolved in 40 1<L of C:DC:b and translerred into a nanoprobe.
           mg) in chy CI!,CI, (10 mLl at room temperature under argon,                          Chemical slti.fts are given in parts }Jier million (cl) nsing TMS as
          After completion of the reaction, the mixture was directly purified                   tJJe internal standard. Mass spectra were obtained using an M-4100
          hy silica gel column chromatography (ethyl acelato:~t-hexane "                        (Hitachi, Tokyo, .la:mn).
          t:l) to give the ketone 7 (170 rng) as a colorless oil in 90% yield.                      Deuteruli!d ,1Epi~25-hydroxyoitamin D,, (Ia). 1H NMR (500
          1H NMR (50!) MHz, CDCI:1): c\ 0.61 (3H, s), 0.94 (3H, d,/ '~ 6.5                     Mllz, CDCI 1): !l O.b5 (s, 311), 0.94 (d,J "6.5, 3H), 1.11~!68 (nt,
          Hz), 2.42 (lH, dd,]; 7.5, 11.5 Hz), 4.07 (lH, m). 13 C NMR (125                      16H), 1.84 1.88 (m, 2H), 1.96""·2.02 (m, 2H), 2.!5 (m, IH), 2.27
                                                                                                (m, nn. 2.40 (m, 1m, 2.58 (dd. J 1.0. no, llll, 2.82 ldd,/
          MHz, CDC!,): 6 12..'), 18.7, 19.1, 20.?, 24.0, 27.5, 35.5, 36.2, 39JJ,
          10.9, 1U, 4f!.9, 56.6, 62.0, 71.0, 212. L HR\1S. Calcd for
                                                                                               4.0, 1:3.5, llf), l~ll (m, lH), 4.H4 (rn, lH), :i.Oti (rn, 111), 6.04 (d,
                                                                                               }       12.0, !H). 6.U (d,}           11.0. !H) HREL\1S. Calcd for
          !C 18H,D60 2 ]: 286.2'173. Found: 286.2775.
                                                                                               C"H28 D60 1 (M+): 406.:1712. Found: 40o.:J718.
                (li'H20Il)·Ih>-.4..1l·8·(bn:mtomethylenc)diDlestan·25·ol (8).
                                                                                                    Deuterated 25·llydroxy11itamir. v, (!b), 1H NM!l (500 MHz,
          To a solution of (1Jromomethyk:nc.)triphenylphonhnn bromide (389
                                                                                               CDC:bl: r) O.bli (s, 3H), 0.94 (d,j ~ G.b, 3H), 1.11-"·1.68 (m. 16H),
          mg, 0.90 mrnol) in THF (Ui mL) was added sodium bis
                                                                                               1.84~1.90 (rn, 2}[), 1.9!1~2.02 (m, :!H), 2.18 (rn, 1H), 2.:10 (m, lll),
          (trimethylsilyl)amitle (:-laHMDS) (1.0 M in 'l'HF, 0.80 mL, O.Hfi
                                                                                               2 41) (m, IH), 258 (dd, j ~ 4.0, J:l.O, !H), 2.83 (dd, j ~ 45, 12.0,
          mrnol) al ·· 60 "C under mgon. After ~tirriog for 1 h, a solution of
                                                                                               lHl, 3.% (m, lH), 4.82 (m, Hl). :;.o:, (m, 111). 6.04 (d. j; 11.5,
          7 (:JO mg, 0.18 mmol) in THF was added. A'ter an additional 1 h
                                                                                               II{), 6.24 (d,J ~ 1LO, !H). H1<EIMS. C:alcd for C,1H:,eDe0:1 (M '):
          nt t"Oom tt~mperature~ the reaction mixture was diluted with
                                                                                               406.3712. Found: 406.3'i2L
          n-hexane 'I1oe Jillrate was concentrated and then purified by silica
          gel column chromat.ography (ethyl acetale:n·hexanc ~' 1:5) to give                   RESULTS AND DISCUSSION
          8 (33 mg) as c.olol'less llil in 52% yield. 1H NMR (500 \>1Hz.                           Method Development, Separntlon of th<.> three vitamin D
          CDCI::l: r\ 0.56 !3H, s), 0.94 (3H, d, J 6.!i Hz), 2.8~ (1H, m),                     metabolites and I'H,I·2l>·OH-D 3 in human plasma was achieved
          G.li1 (lH, s). "'C NMR (125 MHz. CDCb): ~ 12.5, 18.7, 19.1, 20.7,                    in 11 min. Th~ reliability of the LC method was evaluated on the
         2t,,O, 2'/.ti, 35 ;;, :l6.2, :l9.0, 40.9, 1t 1, ·19.9, :i6.6, 62.0, '11.0, 98.0,      basis ot U·re variation in retention time. The RSll. calculated lrom
          WiA. HRMS. Calt:d for IC10 H,Dellt{)i: :162.2118:>. Found: :lfl22082.                retention times from over 30 in.iections proved lo be less than
               Deuterate<! 25-llydroxyvitamln D,. (la,b). A mixture of                         LOW, for all c:ornpounds, indicating good chromatogr<rphk: rerrro·
         tetrakis(lriphenylphosphine)palladium (4'1 mg, iJ.04 mmol) and                        duclhility. The precursor and prorlud ions for each analy1e of
         triethylamine (l.5 mL) in toluene (O.G mL) was stirred for 10 min                     interest were cletennincd by direct infusion of single analytc
         at room temperature; lhen a solution of the A-ring moiely 9 3: (70                    solutions (1 11g/mL in methanol). After optimization of the
         mg, 294 mmol) and deuterated CD-ring !l (70 mg, 19:lmmol) in                          separation process and selection of n unique precursor~. product
         toluene (1,(1 mL) was added, Aller bdn~ slimod {or !.) min at nwm                     combination [or each compound, a quantitative LC>APCI-MS/MS
         tenperature, tile t'<Jsultant yellow solution was heated at reflux for                method was developed oil the basis of MRM.
         2 h. 11te t·eaction mixture w:Js llltered through H pad of silica gel                    To ensute maximum sen!Sitivity in the MS anHiysls, the
         (20% FtOAc in hexanes), giving the crude prowcted vitamin as a                        chromatographic run was divided into seven segments. Each
         whil<l soli<!, which was used in the next step without further                        segment was oplimlr,cd for the compounds of interest eluted
         purHicalion.                                                                          within a given lime period. 'The 1ollo'I\~Hg ion tTmlsitions and
                                                                                               optimi7ed compound parameters were obtained: 2f>0H·D:: (pre-
                                                                                               cursor ion/product ion (m/z), 40 l.4/2b'I.O: disclustcring potential
                                                                                               (()!'), 16; focusing potenilal (FP), 80: entrance potential (1\l'l, 10;
                                                                                               collision energy (C:l,l, 19; collision cell exit potential (CXI'), 20),
              (:,H, s), 0.90                                                                   I'Hd 25 OH D:: (>n/z, 407.4/26:1.4; DP, 21: Fl', 80: EP, 10; CE, 21;
              ""'2!:1 Hz), 204 .,~.11                                                          CXP, ld), 2!i-OIHJ, (m/z, 4J:V,J:l5cd; Dl', 16; FP, '10; El', 10;
              :.1.86 (211. m),
              nc NMR (12G 1\11-It.                 15 11:\, l,                                 CE, 15; CXP, 26), and 24.25(0l!),D" (m!z, 417.1/3611; DP, 21;
              81.5, t Jel.fi, 138.5. 1-!RMS. C:ak~! fc·r [CI 4l-bOS1]:                         FP, 90; EP, 10: CE, l:i; CXP, 24).
         3004 Analylicel Cheml.,try, Vol. 77, No. 9, May 1, 2005




                                                                                                                                                         QUESTMS-00000316
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 318 of 505 PageID #: 314


                              (A) Stnndnrd solution (25 nglm L)                            (ll) Control Serum



                                                                                           w,~      I.S. (Dcuteratcd


                                                24,25(0H),D,
                                                                 \),I
                                                                      ,,
                                                                      I'I

                                                                     II                    150{1


                                                                     II
                                                                     I
                                                                     I
                                                                     'I


                                              234~6789                                                 2 l     4    5 6    7 8 9       10 II
                                                          Time!mln)                                                Titnc(min)
           Figure 1. MRM chromatoqrams of standard solution {25 nuJrnL; A) and control serum (8) (A) The retention times of 1he .'litan::Jards were as
           follows: 25"0H·IJ 1, 9.H min; 25·0H-C 2 , 10.:l r1ln; 24,2o(OHj,O,, 'l.o min; dout<>rotod llo·OH·Do, fl.7 min. (B) :1o~OH·lll wa• detoclod as lho
           main vitamin D ·nctubolfte. Both 25··0H·D2 and 24,25(0H)2D:l we~e ubscrved us r1lnur peaks in the control :)tvurn.



               Dcutcrated 25·0RD:l· As a preliminary experiment, we                           The method lulJilled our analytical standard criteria, MRM
          detected 25·.0f+D 1,, 250HD 2, and 24,2ii(OH),D,~ in severo! human              provided high specificity for all of the compmmds, and no cross,
          plai\nut sample> using LC·APCI·MA/MS, '11re effici<ency of metha-               talk intcrferenc<O with ['H6 )-2!i-Oli-Da was observed, The positive
          nol cxtmction from plasma was almost identical among 2li-OH-                    precursor iuns APCTMS of 2b-OH-D 3, 25· O}J.D,, 24,25(0H),D,,
          lll!, 2!i-011-ll 2, and 24,:l5(UI!),Il,, Htr'se compounds wer<' dutcd           and [2H6]-25-0il-l), showed base peaks at m/z 40L-1, 41:!.4, 417/l,
          in the same fradion irom a Bond Elute, C18 column using a mixed                 and 407,4 corresponding to protorwted molecules, respect'vely,
          solution of methanol~~~~acetonitlilc (20:81) (v/v)) as the eluting             'I be product ions ol2ti-OH-Da, 2S-Ol-l-lh 24,25(0[-{)zDa, and I"H(I-
          solvent, and they were successfully separated Jrom other con~~                 2~cOH·Da were m/z 257,0, 3ti5,4, and 36:1,1 and that of the labeled
          t.mnlnants with high recoveries.        11u~refore,   we   decidt~d   to use   analogue was m/z 2£13.4. Each calibration curve could be drawn
          I2H6 l-25-0IJ.D 2 as an internal standard to measure tl1e three                a8 a linear line through zero. All values were calculated i.L':l ratios
          vit11rnin D mNabolites with LC-APCJ.\1S/MS, 11'le stable isotop!'s              (intensity of analyte area)/(that of internal standard area). Over
          an! no:Jtadioaclive forms vf elements that occur oaturaJly within              Ihe range of tlw eompot.mds of inter<;8t, 25~~~~ 100 ng/mL, positive
          the environment and have applications for human resean:h. 1bere                ion APC I prodt.llce'rl a linear responS(' and the eorreliltion coef.
          have been recent studies using stable isotope..Jabeled vitamins,               lidents o: tho ealilmHion curves in 2fi·OIID 1, 2/i-OJI-D,, and
          such as deuterated ntenaquinonE~4 and 1g0-labeled vitamin K                    24,2!i(OH),JJ~1 were 0,\)~)!)7, LOOIX), and 0 9991, respectively, LC-
          hornologucs, to (!xamlne rnct.:abolic pttthways ln vitro and qtwn·             APC'I-MS/MS was used throughout this investigation because of
          tifkation of vitamin K homologu~~s using mass $JH~ctronwtry.: 1 ~ In           ils wide dynamic range and linearity of detector response. '11uts,
          the present study, we tried to synthesize deuterated 25-0llD,I.                25-0H-D 11 , 25-0HD,, and 24,2ti(OH) 11 D11 could all be directly
          The efficiency of extraction could be adjusted accurately since                detected wit hoot conversion to other derivatives.
          the chemical property of the labeled compound is almost the same                   MRl'YI chromatograms of standard solution and control t':letum
          as thai of 2!i-OHD:.1 and very similar to those of the other two               are showll in Figure L Retention times of the compounds were
          vitamin LJ nw!abolites, 'I1tf~ synth<'sis of deuterated 2!i-OB-IJ, was         as follows: 2!i-OH"D:,, 9,8 min; 2~:i-OH-D,, lO,:lmin; 24,2ti(OH),D".
          carried out as shown in Scherno L                                              7.5 min; and ['Hoi 2/i-(JH.JJ, 9, 7 min, MRM provided high
              Thus i2Ho]..2S.Ol-JD3 was pre1"'red for LC APCI"MS/MS detec-               specilicity lor all ol the compounds, and no cross-talk intcrkrencc
          tion,                                                                          between 25 OH D11 and [2 li,J.25 01-II), wa> observed. 25-0H-DII
                 Sensitivity, Precision, and Accuracy. Calibration using                 was detecleU as a ma:or peak, however, and both 25~0H~D~ and
         intemal stand2.rdir-ation wiUr standard samples and [2 H6 ]-25-0H               2··1,25(0HhD:1 were observed as. minor peaks in lhe control serum.
         D3 was per'formed, Under' til~> stated conditions, S!J:Jck solutions                1\s sltown i11 Table 1, the intnwssay and interassay vadations
         proved w he stllhle for at I<Jasl :J months. Analyte recov1tri1ts in            (RSD) for 2:}0H"D,, 25-0H-D 2, and 2'!,2li(Oil),,,TJ" were ;;,7, ~1,5,
         the stability experiments were within the variability range nbtairK:d           and llA%, respectively. and 2,5, C,,l, and 9,9%, respectively,
         lor precision and accuracy, No significant Joss or deterioration of             Averav;ed spiked recoveries from authentic compounds (25-0H·
         any of lhe cornpoumls of interest was observed, Analytcs were                   D:~, 20,0 + Ll ng/mL; 2fi-Ol-!D11, 2,5 :r: 0,1 ng/mL; and
         stable during sample pretreatment at room temperature.                          24,25(ClfD!lD!I, 2,8 .± U ng/mL) added to the control sm1m for
          (32)          Y. KarmiCJ, M.; Tsugawa, \'.;Okano, T. ilnn{ C'hern 2005, 77,    25-ClH-D,,, 25-0H-D,, and 21,25(01-l),D 11 were 11!3.8, 99.:J, and
                                                                                         9R8'f,. respectively. With this method, the detection limits for each
                                                                                                   Analytical Chemistry, Vol, 77, No. 9, May 1, ?005     3005




                                                                                                                                                 QUESTMS-00000317
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 319 of 505 PageID #: 314


           T"ble 1. Accuracy of Measurement of li:5·0H·D•,
           li:5·0H·D2 , and 24,li:5(0H).D••
                    metabolites                  mean      sn           RSD (%)

                                                  lo l.lng/mL            5.'/
                                                    ().5   n~/mt         zs                                                                        F0,'7Zf4
                 recovery                          + 4,3%                41
              2~·0H·IJ,                                                                                                                            p•,II.!MIOI
                 lntraas::-ay (n                   0.1 ng/mL             4.~)                                                                      N~·,-Hi
                intNassay     :n
                               ~·.,                OJ ng/mL              5.1
                                                                                                                                          Y • 7.9l + 0.61 X
                re<:overy (fl ~                     2.2%                 2.Y.
                                                                                                                ""l~'T''M"r,-~'T''r'T'ri'"'T"j''l "r"r""j" TO"'fl'"
             ;)4,2:i(0l!),[J,
                                                                                                                   !Q20J040506(1
                intraa~say (11                  ± 0.3 og/nil ..          11.4
                 interassay   (1t .,~             o.:J ng/ mL            ~.9                                            RIA 2S-OH-!J (nglml,)
                 recovery (n                       5.1%                  5.2           Figure 2. Correlation betw'een the            value~     obtained "'rom LG·APCiv
                                                                                       MSIMS and those of Rl/1,. Them wos a good correlation                 betwc,H~n tho
             1
                Control semm was us(>d to pvaluate the accuracy and n}mvery
          rolf> of ;Jt; OllD:~, 25-0H-lh and ~4.25(0Hh[J"                              two motllods (p < 0.0001 ).

                                                                                       Table 2. Relationship between Plasma 25·0H·D3 Level
                                                                                       Measured by LC·APCI·MSJMS or RIA Method and
            compound were 2.5 ng/mL (0.c25 ng/injection, an amount                     Plasma PTH Levels
            ~.~orresponding to 1 ng/mL as a plasma concentration) at 3 times                                              whole PTH                      total intact I'TH
            the sigtlal/ooisc (S/ IY) rnlio. For the dilution test, 2c>·mHl:t. 2[>·                                              p value                             p valut'
            OH-D 2, ancl24.25(0H) 2D, wore determined in the control senun,
                                                                                        LC:-APC:l MS/MS
            which was diluted with th<· same volume or three volwnes of                   25-0H.!J,                -(!.2078          0.0401'          ... o.z:12:1    0.021:1'
            phosphate buffered saline (11 ·=• cl). Hatins to noorliluted senJm             25-0H-Dz/D.,                                               -0.24Hfl        O.Ol:i5"
            were calculated, and linear regression analysis of these ratios and            250H.IJz/D" and                                            .... (),2461    0.().146"
                                                                                             21,25(0HMI:~
           dilution factors was performed. Correlation coefficients in the              RlA25·0lHI                 ·-IJ.IJRt'l       0.4?AO           .. (),()58'1    0.5l'lfl0
           (IIWlysis of 26·0H·D:,, 2f>0H·D,, and 24,25(0HhD:J were 0.9999,
           0.9%7, and 0.9997, respectively. 1l1ese results ~roved our system             a Significance   of cunel;;1tion.
           was reliable and reproducible for measurements of 2ii-OH-O,, 25-
           0H-.LJ2, and 2'l,25(0H) 2D3 in plasma and allowed tlw rneast:re-            /rom some cohort studies of healthy subjects,ll ·1 8Table 2 shows
           ments of the. above vitamin D rnetnbolitcs with at least 0.: mL of          tl1e relationship of plasma levels between 25-0 H-D and rrnr. Even
           plas:na.                                                                    in the 8tnall population size of g;' subjects, a signiikant negative
               C:omparlso11 of th~ Proposed LG·APC:l-MS/MS Method                      corrdation in plaBrna levels betwe(•n 25·01!-D:~ ami VJ'H, 2:>0H·
           with thr: Conve11tional RIA Method, llds method was applied                 D,/D, and l'TH, and 2c>-0H-O,;o,, pln" 24,25(0H),D, and PTH
           to the assay lor 2:i-Of+D and 2'1,2;i(Ofl),0·1 in plasma samples           was obs<'l''cd with the LC..AJ'Cl-MS/MS method. In contrast, no
           ob'ained !rom 98 healthy postmenopausal wornen in japan. 25                signU1cant correlation was ob':*•rvf•d in the I!lnsrrta ltw0\s bc~tween
           OH . JJ, was detecte<l as a major vitamin D metabolite in all the          25·0H·D and Yf'H with the HJA metlwd.
           samples. In contrast., 250H·D 1 and 24,25(0Hl2D:l were d••arly                  Our LC·AF'Cl-MS/\1S system has murh greater sensitivity and
           detected in 12 and 16 of 98 samples, rc:spectively, and other              sele~.~tivity in comparison with the conventional mel}wd, ri11e
           samples had tllllletectable or negligible levels of the two vitamin        conventional method using <nltibodies against z:,.oH-D and
           D metabolites. Concentrations of 25..011 D3, 2frOH-D,, and                 24,~5(0H),D is rapid, accurate, and easy to use, but sometimes
           24,2!j(OfD 2D3 in plasma were 20.G 1 7.84, 0.4 U5, ;:wd 0.5 +              produces significant variatiotl in the mea.-;urE;nHmts. Therefor<',
          0.69ng/ml., respectively. We compared the proposed method with              this method requires rigorous quality comrol to ensure rdiablf•
          the conventional h'IA method using a DiaSorin RIA kit. Tf:e                 results. In the· present study, we triPd to estnblish a new gold
          DiaSorin RJA kit uses polydonal antibodies against 25-0!!.f):, that         sumdard method to deterrnine 2!>0H·II and 24,25(0H),D. The
          exhibit 100% cross.. reaction with 250H-D 2 and 24,25(0H),rJ:,              re$ults Attgge~t lhat. the accuracy of the quanliLnlivc determination
          resulting ln a total cot:ccmration of the three vitamin D metabo-           of 250Il-D and 24,2G(OHMl with this method i' sufficient for
          lites. '11JCrclore, we calculated the tow.! concen:.ratlon from each        nutritional and clinical applications.
          concoentration o/25 ORD 2, 25 OH·0 1, and 2•1,2o(OHhD., obtaittcd
          from LC APCI-MS/MS. T11Ce concentrations of 2f,OH ·D measured               CONCLUSION
          by the RIA method and 2[}.01Hl plus 24,l.S(OI-l),lh measured                    Tois study shows that LC-APCl/MS/MS prov\(]f,s a rapid and
         by the LC-AF'CHV!S/MS mellwd correlated, although the RJA                    relatively easy·to·use approach to the quantilication of 2frOH·D21'
         :nethod gave slighr.ly higher c:onc:cntrations tlwn the LCAPCI-              Do and 24,25(01I),D:~ in human plasma without compromising
         MS/MS method. as shown in Figure 2.                                          assay sensitivity, 1ltis apJJroach OVt!rca:11e mnjor disadvantageR
              Application of the Proposed LG·APCJ .. MS/MS Method to                  of the existing methods nsing antibodies and serum binding
         the Evaluation of Vitamin D !\ utrition Status in I'ostmmw-                  proteins against 250!1-!J and 24,2F>(Oli),O,. For the analysis of
         pausal Women. Plasma f'rii level is an important indicator of                these metabolit('s aud an internal ;,tandard, the method ht1s been
         vitamin D deOciency or lnsuffidetKy, 1\ec<:nt\y, a negative cor-             thoroughly validated. The sensitivity has bceo shown to b<J
         relation betwec'n plasma :2£>01f.l) aod Vl"lllcvds was reported              excellent, wi1.h no i:lterlerence !rom impurities.
         3006    Analytic"/ Chen11stry, Vol. II, No. V, M"y 1, 200!:i




                                                                                                                                                                 QUESTMS-00000318
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 320 of 505 PageID #: 314


              We <·onclttde that this novel LC>APCI-lV!S/MS method using         Comprehensive Research on Cardiovascular Diseases and the
          a dcuterated internal standard will be u,eftt! in the <•vnluation of   R<•scardt on the Dietary Reference Intakes in Japanest' from tht•
          viwmin D status; it will be an txcellent tool to provide useful        Ministry of Health, Labor <Uld We !tare of Japan, and the Second
          information for the trcatnv:nt and prevention of osteoporosis with     Project of Advanced Research and High Technology of Kobe
          vitamin D.                                                             Pharmaceutical University.

          ACKNOWLEDGMENT                                                         SUPPORTING INFORMATION AVAILABLE
              We address special thanks to Dr. Masataka Shiraki, the                  Calibration cut·ves 101' 25-0f!--0,, 25-IJU-0,, and 2-1,2o(Ol(),03,
          Research lnscill.l',e and Practice for Involutional Disea&-e for       'I11is material is available free of charge via the Internet at http:/ I
          providing plasrna sarnplr>s Mtd Surnitorno S<'iyaku Biomedical Co.,    pubs.acs.org.
          Ltd. We also thank Yumiko Inoue, Kirni Ueta, and Rcn Ozaki for
          their excellent technical assistance. 'l11is work wa;< partly sup-     Received for review on November 25, 2004. Accepted
          porter! by the 1S5900H:l Grant in-Aid from the Ministry o! Eduea~      February 4, 2005.
          lion, Sdenee, Cultere and Sports of Japan, a Grant-in-Aid for          AC048?.49C




                                                                                         Ana!yllr:ai Cheml,,try, Vol. 77, No, 9, Msy 1, 2005     3007




                                                                                                                                         QUESTMS-00000319
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 321 of 505 PageID #: 3147




                     XP-002507929

                    Gurd, J. W., artd M11hle:r, H. R. (1974), lh'och.emi.itry JJ,                          u.~.   4286.
                      5193                                                                               Norden, A. G, W., and O'Brien~ J. S. (1914), Biotltem.
                    Ha"tlelf. E. A., and \!ilfd:, J. (1972), ANiimu:n;h, /igent.f                           8/ophyr lies. C.omNfun. !6, J9J
                      Che'tnOther. }, 476.                                                               .Pc:nhoet, E., Oh!!n, C., C.arlso.n, S .• Llcorbicre, M. 1 and
                    Huang,J. W.• Oavey, M. W., Hejna, C I,, Muenchhuus.en,                                  Nicholwn, G. L. ( J 974), BiochemiJ"f J1. 3561
                        W., Sutkowtold, E, and Carter, W. A. (l9'14), J. Elal.                           P1dot, A. L R., O'Keefe-, III. 0., McMnn1u, M .• and Mcln~
                      Chern. N9, 4665.                                                                      tyro. 0. R (1911),hoc. Soc. Exp. Bi•l. Med. 140, ll6J
                    LeYy, H. 8, u•d Corter. W A. (196!), J Mol Bioi. J/,                                 Pon~tz. R, f.), and Goldstein, L J. (1971), BilX•)wn,. Phcuw
                      56 I                                                                                 mo.-of. 10 2727.
                    Lootit:m, F. 0., \litO WQu~o•e, J. P., De 0Luscm, R., i!nd De                       Rush, R. A., Thmwu, P. E., and Kindler, S. H (1974),
                      Br•ync, C. K (197.1), Ca•bohy4•. Res. JO. 51.                                       8/c,·htm. Binph.yr, R~J C(Jmmun. 57. IJOL
                    ~im<thy, G., and Sherago, li. A.. ( 1962), J. Chern. f'hy,.                         Sullwwski, E., at~d l~.Ukowski, M .• Sr. ( t974), B/Ot;hrttn,
                      J6, 340 I.                                                                           Btophy.r. Rl1$, Cammul'l. J7, 46J,
                    Nicolson, G. L, (1974),/nr. Hf!V. Cyrol. .19, 89.                                   Yong, D. C. II., Oall, W. E., and !idelman, G. M (1974),
                    1'-<oonan, K. 0., and Burscr, M. M. (1913), J. Bioi. ChPm.                           J. Bioi. Chem. /49,7018.




                    Biological Activity of
                    I ,25-Dihydroxyvitamin Dz in the Chickt
                   GlenvdJe JonC$, Lee Ann Oaxtc:r, Hector F'. Del.uca,• and Heinrich J<. Scbnoes



                  MJSTRJ\CT: I ,2~·Dihydrll~yvitamin OJ hat~ btton pr~parcd                            yvhaxnin 0:: was delt:rmi"ed by high~ptestwre liquid c:hrl)«
                  from 2$~hydroxyvltamin D1 uslr~g r!lehitk chick kidney mi·                           matosraphy !1!1d de.fle~tion of tho 254-nm column moniiOL
                  tochondria. This metabolite WU:~ biflhly purified by Sephn·                          The 1.2j:-dihydroxyvitarnjn D: wtts then $hown to be \4 to
                  cln LH·20 chromatograph)' and by preparative high· pres.~                            1(1o as Qcdvc us 1,25-dlhydroxyvit<J.min 01 tn the chick whil~
                  $Ur«! Uquid chrom>~tqgr~phy. fc.s purity wss asses~ by ana·                          it had previously !Jeen shown to be equal in activity in the
                   lytical high-pressllre liquid chromatography which r!!~Uled                         rat. Thus, dl~crimiaat/on a.gauut the llitamin D2 s.ide ch-1in
                  no other .:t14-nm absorbing m:!terial and by rrum ,..pectrom·                        by the chi<:k per!iisu i11 tht ml\!tllbolicaUy active I,15..dihy.
                  etry, The concentration.;,{ di!1.1t<: :>Q!qtionj o( I ,2.5~dihydtox-                 drc~yvitarnin 0 t;ornpollnd:w.




                  Th~o~   dl$trimlnation between vitamin OJ 11nd vitamin Oz                           medmnl.sm of di~trim.imttion      rtpp/le~   also to the   mcrabo!i~
                  thai has beei'l ~lbtervN in c~ict~ (Stcenbock el ~L. 19J::?;                        c.:•Jiy active form.
                  Chr.n and Bosrnaort, 1964) i5 thou8ht ta be dut'! to the tl.lpid
                  c.:creilon of vit:tmin L)l and its metabolites by the biliary                       Mat~rials   and Methl.lds
                  route (Jmrle et al., 1967), ln suppor1 of thL'i theory ilN! th~                       Cllemicals, 25.01-l-~ waH prepared by fht method of
                 utremel)' low levels (lf 2.5-hydroxyvitamin 0 1 (25·0.H.DJ) 1                        Soda <taL (196g) •• m<ldified by lone• et al. (1975). 1,25·
                 (Drc~hcr ct at, !969.) !lnd 1,2.5-dihydro~yvltamin D1                                (OHl::D 1 wa.s the synthetic materia.! prepan:d by Scmml!l:!r
                 (I ,25·(0HhD,) (Jones et al., 1975) tht are observed in                              otal. (1972).
                 ~ht rnchitJc chick after !he in v1vo admhdstration of pb}'llio~                         U~ner<1J F?oa:Jure.r. Hlp:h.pre .uur~ liquid chwmawgr~t~
                  Jogkal dous of ro.dfoactive \'itamin ~· Using in vitro tech·                        phy (HPLC) "'"' performed o• a l:>up<Jnl SJO LC fitce~
                  nique:~ we were able tiJ show that these reduced Je~el$ or hy·                      with a. 254~nm ultr<JvioJet (Lrv) dcHecwr (Dupont 1mltru·
                 droxylaJed vit~min Dl rt1¢tl:drolitcs are not due to~ failure                        menu, Wilmmgtoo, D~I.J ~nd a lJ6:K inje~lor (W.ale!'1 A.s*
                 of the enzymic machir1cry to carry out lhe reactions (Jones                          socia.t~, Milford, Mas.s,). Whtn fwo analytical columns (1.5
                 tet ul., !976) Jn thls preserlt p<qrer we MW .~how that !,15~                        em )< 2 l rnm) conralnlng Zorbax~SJL (Dupont) wen: ar-
                 (OH);D~ i~ only %to l/1o a.s activr: u J ,25·-cH'hydro.xyvitam~                      rang~ in :r;tric.s, a pres!lure of 4400 psi save a .solve11t ( 1.5%
                 In D, (1.25·(0H)tDJ) in the chick, d~morutr.a.tins tha! the                          2-propanol-.Skdiysolve B) flow r(lte of0,8 mJjmin U,,lng a
                                                                                                     .~-emiprepar)ltive culumn of Zotbali·STl (25- em X 7.9 mm)

                    ~ f'rL.Jm. !~o Di:!p1Ht~e"l11 of 9iocherni~try, C.,ll,eg:t of Agrl.,~o~lltWIII
                                                                                                     a now rate or I .8 mljmin ( l 5% 2-propan(JJ in Slrel!yJolve 9)
                and Lift Sctt!'rtvtlll, IJmvtnity of Wlsoorulrt- Madll4f1, M"lii~n. Wit•             W;H <H:hieved wi!h a pressure of 500 p:$i.
                C(ln~in SJ'l'(l4. ~tc~lutd ~·,p!tml,llr ~ /fiJ5 Sl.lPJ)Cirtc:d 3ry 11 gr~tlt rr\)m       M~u spt:ttrl"lm~tric iieterminations were made with IH1
                Jt1e N"'llonst r'nni!.lltt~ (!( H~s.hh (AM-14881) .:~nd ~ .;:ontract (rQm ,,,        A.E.I MS·9 mass spectrometer using a direct probe inle« at
                U.s . .'\tumic .li"rtersy (.'l)fn.miniml (A T·{l! ·l)-1668).                         temperatures of JJ8-JJO 11 C above amb1ent. All .soh·cnt.t
                  1
                    Abbrevl~1ioru l.lKd ar~: 25-0H·f.h H·hydroJtyvitrtmln Dl; 1,2$-
                (0H'),tD:J. I ,1$,dJhydr()~Y~"ttamil'l !):!> J,2.5·(0II)~lh l,.n.JiltydrQl!)'·
                                                                                                     were reagent grade and thOS'I uted m the HPLC and mass
                \'ita~a'! DJ; 25-0H'. OJ>     H·hydnuyv tllttdn D,1; HP'LC, hig:ll,pre::~nut         s.p~:~ctrometry wen doubly distilh::O b'tfore use.
                llqu1d .:.:hr<:tmatoan~phy.                                                            Radioactive determinations were carried out with a Nu.

                                                                                                     OJOCI<EMISTRY, VOL. 15, NO. 3, I 976                          713




                                                                                                                                                                             QUESTMS-00000320
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 322 of 505 PageID #: 314




                                                                                                                      JONES, SAXTf.R, DELUCA. $CH!'-.'0F.S



                                                                                                     T.li~Je   1 8it1ltJf\lCll At:dvHy uf J! 2 prtw! rJf I ,15--{0H) 1ll 1 H1          till!
                                                                                                     ('!lidt   Ou"lrl~n,ll    ""'SHY   c;y~t~rn


                                                                                                          ! 1r:H! :,~J;l~d
                                                                                                            ,llltlf Ad·
                                                                                                         m,nl$tWloo             li.1~an<Jl         U5·10H)P 1            ,JS   t0Hl 1 Ll~

                                                                                                     ...~"~~-~J~~~~,~-~-'.:~--~····----~J!..:2..L~~~:_ ___ .~~.~. Pm:.:~~-·
                                                                                                                                                                                tSJt.

                                                                                                                                                                                .t   6. ~~·




                                                                                                       ~ t '!~n:ia.rd deviatit.~n. l.l N~mbeu 11'1 parcnth~set tepr~~;l«:nt numb-e~
                                                                                                    :lf Jrlll't1<~B ill each ~r,>u~. '"':ilip'Hiit.HHiy d1ff~ren1 (t:)t'f1 e:lunr'l con•
                                                                                                    Hol; P leo;,~ 1ha11 Q,OO I d SignWc~ntly dif' 1 n~tH fnnn etl'1aMl fU~
                                                                                                    :~~~~~~~:-~:~£~--····-----~"----·-·--~~- ~---··-~-----·
                                                                                                    rmi~Skc!JySt:Jive Band tollecting 0. S·min fnction& uslns a
                                                                                                    Clllson microfract1onator -.et on :he time rnOOe (G1Isoo
                                                                                                    Medica) Eltctranics, lnc., M!ddletorl, Wis.). The uvu,t peak
                                                                                                    of ! ,25·(0Hh0l appeared in fractiont. :'11~36 relatively
                                                                                                    free of th~ other UVH 4 ab'ilorbing hpld$, f"rlli(;;tion' J3 -36
                                                                                                   from HPLC of each of the t\H¢¢ aliqudlil of the Sephade"
                                                                                                    LH-20 peak. wert! pooled, evapora1ed to dryness. and redls·
                                                                                                   solved in 1.2 ml o( ethanol.
                                                                                                       fhl:i material w11s pure by HPLC st11ndard§, It gave a
                                                                                                   ~in~le 254--,run ab~orblng peak when run on the twa-column
                                                                                                   analyli~al system described under general procedures. Fur·
                                                                                                   thermore, 1he purity wa~ further QUeis«< by ma.s!l" Spec·
                                                                                                   Hotnelt) (figure 2).
                                                                                                     Estimation of the CoiU',Nttrarlo~t.~ of 1,15-(0HhDl C"md
               f'JOlJPE J HPLC of· (~)19 fill of cry~tnllinc US·(0Hh0,1; ll"'d ('t))              I .25~(0JihDJ Dosing Sohu(om hy JIPLC. HPLC res-olveg
               t:'i ,10l or ):n:mn~ U:'i~(Olf)lD: run 11nder ~dertielll ~ondtlltln!i, pr~~"
               itir(l,4400 p!ili n<lw t<~l<'l, O.H ml/min: Wlv¢l'\!, lY~ 2-pfQIMrlOl i11 Slid·
                                                                                                  1.25·(011),0, from 1,25-(0H),D, (Jones and DeLuc•,
               lysol"'e Fl, two 15 X l.l mm Zorhu·SH. eolumn~ 111 s.~~:rit:i.                     19'15). LJ.sing the 15% 2~propanol ·Skellys.oiYe B system em~
                                                                                                  ployed here it i11 ~Jble 10 r=:tain relk1!ution of 1,2.1~
                                                                                                  (OH),fl, (8 I min) from Ul·(OH),O, (iS min) ond _yet
                dur-Chicago lsocap 300 liquid 'dr\tillatioo counter. Ort~·                        obtain sharper, more quantill"ltiV(: peak$,
               llt.Hldre<l mictoliter 511mples of aqueous 4$Cl1 solutions were                        Estimation iJ1VOl\'i:i running the 1,25~(0HhDl cf un·
               mi:lted vdtb I ml of watet !\nd l S ml of Aquuol {New En·                          1-:nown concen\ration under identical conditions that were
               .sla.nd Nudear, Bo.'!>ton, Mass.) ~o that CDUnting effide11cies                    us.ed for a :.landard solution of 1,25 .. (0H"):DJ (Figure 1).
               (around 4()116) r..otJid be ~.;he-deed on a standnrd quench                          Figure Ia represent!! the injection of 79 ng uf 1,.Z5-·(0H)z0 1
               curve.                                                                               and Fis\lre lb lhe bad~to.bac~ n.m Q( IS ,u.l o( the unknown
                   It~ V!'ll""a Prtpflratfcm t1/1,25·(0Hhlh. The methmJ used                       ;oluuon of.UI· (0Hi 20,. Using peak.,.,. (peak height X
               was a sitnpltfied       versoio~ of th~ procedure of J~Jnes ct al.                   half pc~)(. ba~~) the concenlnHioll of l.2~HOH)~Ol can be
               (1975). The mJ;IaboJite J,25-(0H)~Dl w~H gcnem1ed from                              calculal•d as SS ngjll "'·
               25·0H·D~ using kidne}' miwchondria from rach1tk chids                                     "The total prepara1ion of 1,25-(0HhD~ thu'i containe\117
               mcuba.tcd in the rt~edla of Ghaz.adan and DeLuca (IQ''J.t)                          JA-1:1 of metabolite which amounied to a 10·-25% C'Onverslon.
               undet scaled up conditlon'i, Erlenmeyer Onsks ( 12j rnf)                            Though the material w:n free of conta:ninants detectublc
               each .."'nraining J rnl or mitachondrifJJ ~uiipensJon and 1.5                      on HPLC ir J'leverthele5:1 was not !Oially d~void of impuri·
               ml o( /iUcdnale,.-:nagnesium acetate lr1 bu(((:r were usc-d.                       tics in tlu: 220~-lJO·rlm range on spectrophotometric anal)··
               From 20 such nulib (~acll (:OT1taini~\~ 1.5 J.A8 (lf 25-0H-D7)                    sis.. Thelic m;;de (,jUarlihtion by conventk•n.al rneani dirfi·
               incubated for 30 min, a combiMd lipid e~\ract was. pre·                           cult. Ne"t:rthele~~' the pe~k from the analytiet\1 HPLC run
               par·ed (Jofl<il eta!, !915).                                                       W::J$ coii!.':Ctt::d and Sl.lbjected Iii mass ap(:ctrom~tric analysis.
                  C"rorntlt(JS:rnphy •>f 1he liptd exw~ct an s~phodex LH~;w                      The specll'ttm depicled in F1gure 2 shDw' itll Lh¢ pt!lks
              (t-l()!i(:k iilld D.:Lll~:", !971) v.ucarded o~t using n l em x:                   preser11 in the tlrlginal ma'il!l. spt:ctrum of 1.25-(0H)z()1
              60 em column packed 1n and eluted wllh 65'J5 chloroform..-                         (Jooos ot a!, 1915), i.e. 428 (M): 410 (M- 11 10); 152 (M
              SkeUywlve 8 Fraclions 11 40 (5 m!), which ~;;ontalned tht.                         .... t8 - 5!1); 181 (M·~ide chain): 169 (M '"' 5idt: cht'l-ln
              l ,:H·(OH) 2 (>1 • "'t.tc pooled lind evaporattd to dryness be,                     HzO): 251 (M- side chain- HhO): 152 (cis triene:de~av·
              fore rediuolv:ng in il. volume of 60 .ul t!( I$% 2·propanol in                     ngel: and U4 (cis triene cleavage, then """H:10. Tht muu
              Skelly:mlve B. At tl1is p0lnt the lipid h~d an 1nten~e )'ellow                     !ipc~trum :>u.gge:lts !hat the UO-lJO-nm ab!Mbing contamim
              col~Jr,                                                                            r'HHH is minol'. Therefor~:, it wa'l. With c.;:mfldcnce that !his,
                  The l.2SA(OI-{)~DJ ptepluation ""lU divld~:d inw tt\tee td·                    matmtisl wu         u~Jffi   i11   th~   tJio;.u\Oay uJing   tht;~   chid   duo<hm~!
               iquou (20 ,ul e:Jdl) which ~ere: each subjected 10 HPlC on                        loop method.
              .t ~emiprepurative Zorbax:-SIL column tning 15% 2·propa·                            8/oa.<,l'ay of 1,/5-(0H)JDt i" Chtcks. P"'ified 1,2.1·

              ] (4       0 ~ 0 C H £ \-1 IS   ·r ~. Y,   V 0 I.   I 5,   N (,)   J, I 9 7 6




                                                                                                                                                                                               QUESTMS-00000321
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 323 of 505 PageID #: 3149




                   'r   1.S·DIHVtJRQXVVIT;\MJN Oz




                                                                                                                                               ~
                                                                                                                                               ~



                                            ~ ~~~~~~*dtj:;
                                                 ....


                  (0HhD2 and           crystaUin~ 1,25~(0H)2Dl w~re      dis!I.Olved In     of lt25~(0Hh:D1 it ':ViS necessary to adminisfer 625 or
                 ethanol at a oon.;enu·ation to sive ih dt';'fired doo.asc in S<l            J 250 pmoJ to ~:hicks 9 h before measure1neru of 4 ~Cu ab-
                 J.ll. One"{Jay.ald wfuu: Legf'IQro cockerel chicks were. of>..             sorption (Tabl'c H). From the combmcd data of Tables I
                 taint() from Norther11 Hatche:rle11 (8e.aver Oam 1 Wi~,).                  .and II it ~com~ apparent Hw1 J .l~HOH)JD;: is about
                 1'hey were malrn.ain~ 011 a vitl'lmln n deficient purified !.flY           S-10 times l~'l actlve than 1.25~(0HhDJ (62.5 pm()l of
                 protein diet for 4 wee: Ia l;)efQ~ t.ue (Omdahl et at., 1971 ).            I 1 2S-(0HhD 1 is man:. ilcdve than 112 prru;,J of 1.25·
                      Twenty·four hour. before ~lea tra:uport wat rnea,ured,                (OH):O, but!"" a<ti>e than 625 pmolof I ,25·(0H),Oz),
                 the    ~E'h:na!s   were weighed and arrang¢:d inlo repre'Jcntatl\fe
                 w~tigh!    gr011ps of 6.. 10 ar1lmuls. At 24, 12, 9, or 6 h priqr to
                  4                                                                         Di~C'I.IS8lon
                    -'Ca uamport rneaS:urernent the test compaond wafl a:d*
                  mi11istered in .50~~ c;f ethanol by wing vein rnje-ction.                   The pre5ent repori d~moruttratew th01.t chic.IQ discriminate
                      ~.sea trnn.spon from 11 10-l!!'m duodenal loop in situ was            again~t l ,.25~(0H);a02 as. well !!!II orhtr form.t or vita.min 01.
                  c~uried out M described by Omd11hl et al. ( 1971). The !nta•              The b~opoteoc;y of I,25~(0Hh.Dl was found to be               1
                                                                                                                                                           .4 to   %o
                  tina! loops tontairdns: residual dCil were· then removed                  that tJf 1.25~(0Hh0l while i1 is equal in a.cti\lity irt the fl1t
                  from the Animall! and :uahed, the: ~~h di.urih•ed in 2 N hydro..          (Janet cl al., 1975}. This. oburvation {s in line with the
                  chloric acid 1 and thii !Wolutlon was nnttalit.ed with 2 .\1'             OJ/OJ .1ctivlty ratio of (i't'e· to eightfold (Chtn and 81),;·
                 Tri$. OupJicuhe lOO.,.l .aliquot$ were coun;tcd u dcoorlbed,                mann, 1964) and the 2~-0H-O,J2S·OH·t>l ratio of tenfold
                 above. Retult11 are e}(preH¢d as percent HCa !rarl:ipat1ed,                 (Dre$Cher et af., 1969) u seen previoudy, From t~e..~e re~
                 thiv. reJ:~rcs.enting initial .,.,1Ca mint~s. rcmaJnin@ "·1 Ca dl"ided      !iUHslt s~t:rr'lil d~r 1hat the dlSt"riminutilln 11g~ins.t lh or its
                 by initial 4 ~C.a times I 00.                                              meU.OOiites is not due to a .vlngfe $pc<:ific block In meu.t»-
                                                                                             lism ofvreamtn DJ or 2S~OH·Dllo it11 actl~e forms $ince the
                 Re:~ulu
                                                                                            dhcrimina.ti£m shou!d have been ellmin:ated by admin,lltrtw.~
                     Tht! duodenilloop ttlethod I$ il reliable, .sen.~Jtive method          tior1 of thi!!: fina,lll(:tive form ofvitamlr1 0:!. or: ,2.'5 .. (0HhD:t.
                 for rhe a,say of Yitamin D compounds In tlu: ~hick, Alt                    ln.!!te.#d, discriminut/(11"1 is dll:pr~ll'ed a~ a towered biopoten~y
                 ~hown in Tables I Jlnd U, the b<lli<:line caldum absorption i!l            of ~II of the meraboHte.:~ or vit.amin DJ. His. therefore, likely
                 <'!round 20% in 30 min f<lt a rac!1illc ch1ck whereas it riJ.es to         th~tt the meta.bolic di&ertrninawm reaction occuna In large
                 Blmost ISO% in a vicamin D treated animr:.l.                              m~:~asore on vitamin Dz and .2.5-0HD~ trt$ulling in rapid C}j~
                     ht early e~~;penmcrns the bioJo~ical a..:tivily of $mat\              crction and rormatian of only small amount~ ()f 25-0H·Dl
                amtJUIW; of 1,25·(0HhDJ (~uth as 62.5 pmal) gavt virt~al·                  nnd 1.15·(0HhD~. These metabtJiit(IS are tlten al:sv 'lU:Icep-
                ly no Cl\ldunt lraosport, whereas 62.5 prnol t)f 1,.2,~~                   tible to the same di~criminatory m~chanism.
                (OH)JDt gave a ;liignificant but lta.'illf'tan muirnal res.pon::r:e             ·rite rC('ogrtition portion of tile o, molecule for the dh· '
                (Table II). t.arse( dose level') (i.e,, 112 pmol) of 1,2$~                criminatJon i; obvloUSJ)' the C22"U doubJe bond ot lhe C1,.
                (OHhD:~ were thus Hdministered 1111d it was ponlb!e IQ .~ec:               methyl group of the vitamin D.1 :,:Ide chain. fiolick et lll
                u 1mall bJJ1 signifl~ilnl r~ponse at 9 h afh:r ndministntlon.              (1976) !'lave 'i'Ugg<:!licd t.hat the chlck rapidly ~'lcte!\l'J 24·
                At !hi~ do:s:e level 1,2!HOH)10l gave maximal "'·'O• trans...             .su.l:tHillJted vftamin 0 comPQUnds pos~ibly a& 11 proh~i"e
                port at 9 h w'ith s!g.11iflcant values at 6 and 24 h (Table!).            mechanism i'l!l'ai1Ut vilamin D into:tica.tion, In support or
                This Is in agrcemtn! wi!h !he work or Omdahl et aL ( 1971).               this conr.epc. lt iJ know11 that vitamin 04 (22,24~dlhydroxy·
                  In order to denHmstnUe the: complete biolo~ical poteflcy                vitamin D2) ~hich differ~ from \litamin O, only by the pre!>•

                                                                                          BIOCHBMISTOY. VOL.                 15, NO        J, 1976            115




                                                                                                                                                                        QUESTMS-00000322
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 324 of 505 PageID #: 315




                    ence (1[ the C'14 methyl   grc~p   is   ;t!.~o   ooty %a <U "'cth~'e ~:'.vi·            importance whel"' a t:crttinuous inctfa+::e       .lppat.:HU~> b~came~
                    tamin D1 in o:.:tti<:k;; I DeLuca et       ~L,     196S; Windnus ~~~d                   cot,unerdally i~VIlllable.
                    TraulfTIIHl, 19.17)
                                                                                                             RcferCnCe."i
                    The mechnnisrn of dacdmination by which the .:hkk rcc·
                  ogmze'i ;t4.subsLJtuted 0 compo:Junds may 1nvolve the blood                               Ele1'sey, R. E, Deluca, H. f-'., and Potts, J R. ( 1974), Na·
                  crurier protems ,lhown to be !~electi11e fH             f('..J\S(   against v)tl.)-          mr!! (l.andonj 247. 108.
                  mJn     0~ •::ompounrf.'> by Belsey c:l a/. ( 1914) L"' u,e eJ(p'll:d·                    Oen. P, S .. aod 60$rnann, H. 9. ( 1964).). Nu<r. RJ, I J.l
                  mr:nt:s dc~.r;ribcd h~:re, ~n!ravenously administered J ,2:5-                             DeLuca, H, F., W~ller, M., Blunt, J. W, 11nd Neville. P. f
                  (CH-fhD~ m1ght be Mly ptJorly picked up l)l"ld lrunaported to                               ( 1968), Afch, 81ochtm 8/0phy,l, 124, I 2l.
                  iiJO target tis:aH':!l eMb'iing some degud~tivl!: m'chanimt ~o                            Droscher. D., Dd.u<a, H. f.. and lm•i<, M, fl, 11969),
                  rapid/) in:tctivate afld el(cretc it.                                                        Ai'r:h. Blochflm. BiiJphys. I JO. fl31
                      Tht pu~ent re~·JI!s cot~ld ulso be due 10 t~rgct tissue dl\0•                         fihazarian, J. G., and DeLuca, H, F. ( 1974),             Arch. [Jfo-
                  cdn1lna!ion agaimt the vitamln Dl rtide ~1\ain, Experiments                                  che"'. Rlophy•. 160, 6J
                  wilh 1H.Iabcled l,2~,(0UhD~ are now plano~d IC t~:st this.                                Holick. M.      ~ ..   8ader, L.A., S(.:firaufrogel, P .K., Tavela,
                  pos.s1billty. Inasmuch as the Dz cotnpounds !Ht raptdly ex~                                  T. E.., and DeLuca, H. F. (1976), J 8fo1 Chrm                      (1n
                 creted (Imrie et a!., 1967) and onJy ~matJ amounls ()( 25·                                   prc:ii~).
                 OH-01 (Drescher e~ aL, 1969) or 1.2.5·(0H) 10 4 (Jones el                                  H<>lic~.   M. F., and DeLuca. H F. (1971)J Upid Rn /1,
                 al .. I'J7j) are fou.nd ~Ve:fl though the enzymatic machinery                                460,
                 1;an metabQliZe vil~rnin 02 normally (Jones et al., 1976). it                              lmril:l, M. H .. Ne'lil!e, P. F,, SneHgra\le, A W., and Otlu·
                 rs likely that dis,criminntion h 1H !he metilboli<: h:vel in                                  cu, H, F. ( 1967), Arch, 8/o,hern. Rh>pi!yJ·, 12/!, 52 S,
                 whi.:.:~ all vttamin 0 J:ompounds with '3 CH rtubstitution are                            }OM!/., G,, and DeLu(:a, H. F. (I 975), J. Up!J Res, Hi, 44ti'.
                 rapidly ellrttlnstetL However, the full etucidadoo of ~u<:h a                             Jnnc.<~. G., Schnoe.$, H. K., nnd DeLuca, H, F ( 19'75), 8io·
                 mechanism mus.:t aw3it identllicatioll Df tile ~itc of su<:h dht~                            chemirtfl')' /4, 1250.
                 crirntnatary metabolism.                                                                  Jones, G,. Schnoe:s., H. K., and Deluca, H. F (1976), J.
                     The adv~nt of HPLC will be of grea1 as.mtunce to t~osc                                   Rio/. Ch~m. (in pre.-~s)
                who are ~enerating Yltllmin D me:tabolhe.'! for biological                                 Omd•hl. J. L .. Holick, M. F., Suda, T, Tanaka, Y, >nd
                a$.1H1J'. A~ shown in tl'ih p01:pe:r it serves not tmly a:<o il purifl·                      Deluca, H. F, I 1971), illochtrnimy 10. 19JS.
                c~tton method. but also as an accurate rnethod               cslimat· or                  Semmler. E,, J., Holick, M. F.. &:hnoes, H. K, and Detu·
                ing the ()'Oncentr~tlon of dilute li<Qiuticm~t, Thl:!' ;!54-nm uv de~                        ca. H. F, ( II:Jl7l), 1'etrt:tlrrJroil L~tr 40, 4147 .
                tector 1s particular'ly suited for vitamin D ~Jnce ~he vit~­                              .Steenbock, H .. Klettien, S. W, F, 1111d fh.:pin, J. G.
                mins' uv 1b$orptio" ro~ximum i~ a1 265 nm. Any arnbiguit~                                   (19Jl),J, lifo/. Chem. 97,249,
                                    or
                as tu the identity th~ peak or J ,2S~(OHhDl was dl.ipelled                                Sudn, T., Deluca, H. F., S~;;hn()es, H. K. and Blunt J. W.
                by th~ applicntion of ma.o;,s ;$pectrometry, A combination of                               ( 1969), Biachemittrv 8, l 51 S
                HPLC and rnass spo;::ctrometry it~o a very powerful tool in pu~                           Windau$., A .• and Tra.~tman, G (I ~J7), Hoppt~Seyfu.r Z.
                rifieatwn "nd identitication which must ce:rtainly                    g~~,in mor~            Physiol, Chem. 247, I 85,




                                                                                           CORRECTIONS
                 ATP- Pi E:t:change and Membrnne Pho.~phorylation Jrt                                       Page 36 l .l; ~~eond column, Hne 6 from buttom· the au·
              SarcopLnmic Reticulum Vc~ick!i: Acli~·a!ion by Silvc:r in                                 thors made inconect reference m data of Dr. P. Sattsangi.
              the Ai»co.ncc of a CaH Concentration Vr~dient, by Leopol-                                 The corret:l uatement should bt:: "In dimethyl !'.ulfo!C.ide the
              dode Mei~• O!llld Martha \1". SorMWI'I, Volume 14, Number                                 methyl p~::t.k of N 6 ~methyladenosin~ ill found at J.O ppm
               ll, 197l, png•• l7l9··2144,                                                              frfJm internal Me ..S!"
                  Pllge 274 I: t~ line was Llmitted The Ja,~t J;entenct ill the
              nrst column ,,·wuld ret~d: "Th~ concentration of .A.g+ re·                                   Oegrada1ioo cf Fibrinog~tn by Pla~min l:lolation of an
              quirl:':d for muimal Jclivation or ATP u P1 cxchaogc in·                                  Early Clcav,tgc Pn:Kiuct, by Elit.1beth J. Hadem!l<t~ (l,Md
              ~reu5to:~    wiTh the SRV    prut~irt    concentration (Figi.Jrc J,                       Ruben E. Ct~nf1eld. Vulume 14, Numb.cr I!J. 1975, pHgus
             ·left)"                                                                                    4110 ·4117
                                                                                                           Page 4! 14, i11 Table II. t~e residues in the mlljOr $e!•
                                                                                                        quen.:::e ~nvc 1101 been underlined. ''ihe maJor "equem:e is
                    1
                      H Nu~!l;::u Magn~tic Rc:sonanct of Modified Ba~es Q(                              given dirt{:liy t~ndcr the number~.
              Val111~ rr.,n.ifer R1bon~cteu; AcJd (Est.:lurid1fa call). A Di·                               Page 41 t J, fir~t r::olumn, nr~t paragraph: !ine 'l .~hmdd be
              ti':!GI Mo11ilor o( SeGUCf11iul T}l¢nnal Vniolding, by Rodney                             dnlitlcd and thE paraghlj,)h ~,;~ou!d n~nd "       wh:tcl'l wus 1'::11·
              V Kawup JJ!ld P(lul G. S<Jhmidt, Volume- 14, Number 16,                                   tlrel)' consist~nt vvlth this efn1.1t:11t ~urve anJ whtch wf\~
              ,\ugu~! !2, 1975, pages )612-J6lti.                                                       cornpo~ed of at letHt,


              716         t;jiOCH~MIIiTRV, V(>L               l..'i,   "'J(),    J, 1976




                                                                                                                                                                                  QUESTMS-00000323
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 325 of 505 PageID #: 315

                                                                                                                                             XP008075295
                     R!OM~D!CAI        CHROMA                        VOL 5, I,'>J·IW      (1~91)




                    Analysis of Vitamin D and its Metabolites using
                    Thermospray Liquid Chromatography/Mass
                    Spectrometry
                                                              -------------------·
                     David Watson und Keno•th 0, R. Setchell•


                    Ri<h~rdns      Ross
                    Depi.lrtment of N(.'OI'llltrJlogy   Children'~ Ho~pital   Me<lkal ((.loter, Elbnd <lnd   Hcdlt~sdn   A\'enues., CiJJciriJloti, Ohio 4522 1),
                     liSA




                    A n<w method is described for the analy•l• of •ltamin I> and It• meiab<lllto• utillzin~ therm<llipray (TSI') mass
                    spectrometry as an Oh~Une dttoctor for high performance liquid chromatography. Ionization conditions were
                    opllml«<l for OS<: with i•ocratlc revcr.OO pha.'l< cllromat<JRraphy. TSP ntoss spt,clrometry was cmplilycd Ill ,.,rles
                    with a UV absorbance dete<:tor to facilitate comparisons between th< 111'0 methf>& of d<te~llon. l'osltl•e ion TSP
                                   wen~ T4..><:orded for 11itarnin D:., vltamJn OJ, l5·hydroxyvitarnin n, (25(01J)D,), 1,25-
                    mass spt.-..:tro
                    dlhydro•yvit.ontill fl, (1,2S(0UJ,fl,) and 2~,25-<llhydmxyvlt.mln D, (24,25(0H),D,), The sr,..,tra contained
                    protomlted molecular lons 1 ammonium adduct ions and fragment iodiJ due l(l the Joss <If one ur rnore rnole<tdes of
                    water. A comparison or quantitative pncbMon W.T.U made by determining (;y absorbance and 'fSP standard
                    '""'"for villlmin D, using two dlff<rent methods: (I) E;l(lernal standard m<lhoo wltb post-column (po>l UV
                    dele<tor) •dditlon of atnmonlt•ll1 acotate. (2) As (I) lmt using the method ur Internal Slandords with • do~~ely
                    eluting lnter11al standard (vitamin O,), ln each case the qualltltaliYO prcclsi<lo (corrth.Uon coellitclolnt) for lJV
                    •bsorban<e deledlon was ,IUI""rior owing lo intrinsk insl•bOily of tile TSP ion beam. A stable i...topically
                    lab~Ued lnternalslllndard ""' en1ploycd In the development of an a."ay Cor 1,25(0H) 1D,, The assay wa,• used l<l
                    quantify i• 11itro enzymic conversion of 2S(O!I)Il, tu I, 2S(OIII,O, In goineo pig and sheep renolll1ilochondrial
                    in('.ubations. 'I'SP LC/MS was ulso a(•plled to lU1idysis of un extract ol human biQQd piasm.a in which Dl and uch
                    of its principnl metabolites were identified in a single an•ly•i•,


           tN'rROOUCTION
                                                                                            graphic resolution. and on,line mass spectrometric
                                                                                            analysis of polar and thermally labile compounds elut-
                                                                                            ing from the Hf'LC column can be r~;~dily accom-
                                                                                            plished. Biomedical applications of TSP liquid
           Tlw metabolism of viiamin 0 and the biological activi·                           chromatography/mass -~pectromctry (LC/MS) are now
           ties of vitamin D rn<:tabolites have been studied with                           numerous, including analyses of drugs and drug meta·
           growing interest ~luring !he past 25 years. In ord~r to                          bolites (Covey eta/,. 1985), steroid conjugates (Watson
           fHcilitate clinical and biochemical investigalions mlJch                         eta/., 19R.'i, 1986) corticosteroid hormones (Watson er
           effort has   focu~scd   on the development of appropriate                        al., 1987; Gaskell et Ill,, 1987), eicosanoids (l:Uchmood
           analytical methods, Currently the methods rmJtincly                              eta/., 1986, Voyksncr and Bush, 1987), phospholipids
           used for quantif\calion of vitamin D,, metabolites                               (Kim n a/,, 1987), glutathione wnjugates (Parker el
           include <:ornpelitive protein binding assay~ (Heisey el                          ill, 1988), phytoestrogens (Setchell eta/., 1987). bac,
           ol., 1971; Ho!'lt tt a/, 1981), ra<liore<:eptor asstJys                          terial phenar.ines (Watson el at,, 1988), bile acids (S~t·
           (Chandler er a/,, 19RO; Oftobro eta/., 19HH), rudioim·                          chell and Vestal, 1989) :md many ''!hers, Slnce HPLC
           monoa~says (Gray eta/., 1981: Hollis and Napoli, 19R'i)                          is by far the mnst popular chromatographic technique
            and high performance liquid chromatography (fO'LC)                             in use for lhc purification anti rtssay of \'ltanun D and it\)
            with ullntviolet (UV) absorbance detection (Clemens et                         metabolltes Ihere i~ much potential benefit to be gained
           "'·· 1982; Okano eta/, 1Y8l), HPLC has also been                                from the ~pplicati<ln ot TSf' nwss spectrometry as <Ill
           employed in wn,ionction wi:h cn11tpctttive binding                              HPLC detector for these, compound~, l n concept TSP
            a~sa ys (As knc!s, 1980: J ongen et 11/., 1'!81) to furnish                    LCIMS posscs,es characteristks w!1ich should afford
           greater rumpound sreclficity kt:H1 to facilitate multi-                         se~erai advantages for analysis of vitamin 0 and its
           component anrilysis,                                                            metabolites compmcd with gas chromatography/mass
               A~ <1 re~u!t of tht: commerci~li7ation nf the lhermo . .                    .spectrometry (OC/MS); it should b~ possible to reduce
           spruy (TSP) interbce and im: source (Blakley and                                !he number of sample extraction steps, no derivatiza-
           Vestal, 1')83) 11 is now routinely possiblt• to introduce                       tion is required prior to chromatograph~ and thermal
           tllC en1i1c eluate from arialyticnl scale f·IPLC systems                        effects shoJid be eliminated, For these teasolls we h"v~
           bto il mass S!Jcctromcter withoul Joss oi' C'hromato~                           investig<tled tlie qualitative and quantitative aspects of
                                                                                           the TSP mass spectrometric behaviour of the most
                                                                                           biologicnlly irnportunt vit.arni.n D related compounds.

                                                                                                                                              Rect:hicd 11 All&urr 1!'/1')0
                                                                                                                                          A cap led II Sepu:mba 1990




                                                                                                                                                                   QUESTMS-00000324
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 326 of 505 PageID #: 315

                                                                                                                                      XP008075295
                                                               D WATSON, ll. ROSS ANt) K D. H.

                                                                                          Ionization       \VH!',   cn)lam.:ed when lhe ion source tllnment WlU
                                                                                          -'iWitchcd ()n, Dr:iai!cd optimizalion ~>I !OnizatJOll Wi\5 then
                                                                                          1.:.1rrkd oul tJsing u "tuning '60iutit.,n" (a 2 ~~g/rnL solution of
              Chemic.uls. Vitamins D.:1: and [) 1 were purchased from Sigma                U5(0l·f).,D, in lhe 010l>ilc ph>ISC, purr.pcd continuously 'ia
              Chemical Co, (St Lolli>, MO. USA) Vitmnin D metobolite;                     the colurnn       bypns~      loop   h~to   tttc ion source at 11       tlowratl~   of
              W(~rc   generously d('ll<lt~)d hy Hoffmann~hl"RnciH~, Nutley,               1 tnL!mtn). All Hvaililble rnodes of ionizntion (pure TSP,
              NJ, USA. The:s:e     ~n<Jterinl!\ wt~n:   stmt:d m c:h;.n10l nl ·-20aC      "fil::'.ment·ion'' und "discharge·nn'') were Jnvcstq~:!ted in both
              when not 111 l!!'e nnd the cnnrcntratJOOS of ~t:..Kk :ooi!Jtiun-'<          po:sltl\'e ar1d rJcga:rJvc lOn dct~<.:tkHl rnodc.-;, Tlle 1li0~t fi•v·our·
              were V(~ritled hy tJV nbsorbnn~.::t~ prior tn us': in qw.ullit1Htve         nblt; r<::<~.pOI~S(.' wus rc;1l1:t.ed Ill po~itivc iun fit~.JrncnHm mode.
              ,if1<llyst~s. W:-Hcr hH l!PI.C '"''a~ purit't:d to lf\ MQ~..~rn~e~ISil·        Alter thcroughly purgrng the <ystem of I ,2S(OH);D,. Hlllh·
              viry; HPI.C quaLity meth11nol was purchased from Baxter                     t!llt!C ~~tdndun.. -. (200 llh\ cw.. b) uf VlllifTllll:-> D_:, 0   1,   ~~5(0JI)D,~   1
              Healthcan: Corpotatwn, Muskegon, Ml, USA. Arnmonium                         1.25(0fl),D, CJnd 24,2~(0H),D, in mobile ph"'e (SJ1'L)
              acetate (HPLC grade) wr.Js obtuinod from J. T Haket                         were iPtroduccd sepurdtedy mto the TSP ion so~.m:.e viu the
              Chemical Co., Phillipsburg, NJ, USA. All other chemicals                    column bypa~s luop. Po:H.iltivi!' ion, l'llamcnl·0n TSP mass
              and biochemicals were standard cummerdal high purity prep~                  Rp~ctra (mas.~
                                                                                                       range mf£- 100-600 'H:nnned L'.very 2 ;;) Wtrt:
              RF3t!0.1S.                                                                  recorded f'nr each cnrnpounrL

              lo•trumenlllti<>n. The HPLC mnllile pbase was delivered by a                Quoutltatlv• prodlion of TSP LCIMS, st•ndard cuncs for
              Wat~~-~   Model 600·MS puntp and the t~hJate W,\~ ~,<JI'ised                \o'ifumin DJ. Metlwd ( l ). Ynrying ::~mounts (041) n~) of
              through the high pressure flow-cell rJ( > Worers Model 490·                 vitamin D 1 \1\.'en: dctectec..1 in series by hoth UV aln;orbance
              MS vatinble wavelength detector (sei to monitor flt. 264 nm}                (21i411m) anti liiMJtcrrt-on TSP MS 111ing HPLC ,Vletlrud B.
              connected directly to the vaporizer tube of a Vestee 201 TSP                The [M +HI' ion (m 1< :185) was mt>nit<>rcd for TSr detec .
              LCIMS system (Vestee Corp,, Houston, TX. USA). This                         tlon Separnte star'dard curves were t'Dnstrut:ted using the UV
              syste111 has u singk quadrupok "'"" analyser (!0-800 Da,                    peak heights and the TSP peak hetghts or integrated pe11k
              unit resolution) All of the analyses were performed using .a                areas.
              standard Vestee: vaponzer tube with it 150 ~m :;pray orltke                    Method (2). In this method an internal standard (40 ng of
              S1unph>:s were mtroduced into the nu-ws specttomcter either                vhnmin D~) was present with ea<,;h vitamin Dl ':ltnndard
              via an HPLC C(J!umn or llsing a ca!umn bypass loop with ~                   inject~d  "'"I
                                                                                                       an <tdditwmtl ion ch•nnel (miz 397, [M +HI' for
              Waters Model U6K Injector. [nstmment control fWd data                      vitamin D~) was monitored, Other conditions were exactly as
              ncqt~ i:sltion were rerformed using a Tekniv(jnt Vector 1 (Tek             described for meth~Jd ( 1) Tlw methnd of Jntemcd smndards
              nivcnt, StLouis~ MO. USA) ma11s S:pectrom~ter d::~ta system,               was used for construction of both UV absorbance and TSP
                                                                                         .standnrd curves.
             Hlgb performa<ce liquid chromatography. Three different
              reversed p~utse chromatography ~ystems were developed in                   In vlrro application: la-hydro>Jiatlon of 25(0H)!J, by gulnen
             tlw '"'"""of these stu die•; while each was designed partly to              pig nnd sheep renal mitocbcmdrla. The prcparatron of' mito"
             satisfy the operating requirements of the TS'P ionization                   chondri a, the incubation protocol tmd inhlal extractro11 of the
             process, the elution conditions are compatible with tbose                   products using c, solid phase extractt011 cartridges wore
             used genernlly 1n the. field of vitamitl D research:                        performed a< described by Hagenfeldt el a/. ( 1988). The
                 Method A . .For sepanttjon ot' hydroK:ylated vitamjn D                  crude eXITftcts were drled in a stream of nitrogen .~nd rccon5ti..
              metubol:tes      11     Wnte.rs     Nova-PAK        C18    column          tuted in mi~ture A (50 f,J.L). The recnnsti1uted c,~tructs were
              (!5 em x 0.4() <:m i.tl., 4 ~~r p~rticle size) was eluted ;,.,m,ti·        lln~IY''ed hy T~ P LCIMS in selected ion monitoring iS!M)
             cally wittJ mclhanol:wator (B0:2CJ v/v) containing ammoni'm                 mode using HPLC method A. The eluate was monitorcc' at
             acetate (0 1M) at o. flow r!.lte of l rnU.-nln.                             mlz 399 and ·ill2 to detect 1,25(0!l),D.r ~od the ndderJ inter-
                Method n. F<>r [),and 1), analySIS a Hypersil c, <Oiumn                  nal slnndard (96 ptnol of [26,26,26"21!1 ]1,25(S)(OH),D1 98
             (25 em X 0.46 em i.d,. 5 pm particle size, Keystone Scientific              atom % exl:ess), 'T1le amounts of t,2.S(Ol.()zDJ t'onned were
             lnc., Elellefont", I' A, USA) was eluted with mcthaool                      escim~ued from lJ calibration ClHV~~ prepared from mwlysis of
             (0,9 mLimin). The ioni~lng butYer for the TSP >Ource (0.4"                  ~tandard     mlxturc.s. Mixture!\ t:ont!linlng 96 pmol of
             amrnomum acctlllte~ pH 6. 5. fi~JW rate 0.3 J:TlL.Itnin) ~a:s added         [26,26,26" 11I,J! ,25(S)( OH),D 1 (98 atom % cxce") and ()...
              via a. Val co zero clciid voh1me "tee" connector on t~le cutlet            % pmol I ,25(0H),D, were onaly;cd in lriplic<tte by TSP
             side of the UV absorbance detectm tJ!'Iing ~ sep~ra.te pulse .             LC/MS ill SIM mode. The rr.ass spectrometer was set to
             damplod r!PLC pump (Waters Modd 590).                                      monitor mlz 399 and 402 wtlh maximized dwc!Hime and
                 Method C. For SJrnultaneou~ analysls of viti'lmins D~, D~              s~gnal aYeraging wilhiu n. spf1dfied cycle time of J 5. The ion
             artd their hydro:o:ylated metabolites t cotnt.JimHi<m of Methods           :o~ignkl~ .~enerat~d by l.25(0f-1) 1D,1 and tht: dcutcrated an~:t­
             A and B were Uo~d; the Hypcrsil o<rlumn W!IS eluted at                     logue fmm each ;;t;;mdard rTJLI\tLire were in1c5n1tcd and HnJ>:"ar
             'J.Y rnL/rnin with       line~n solvt>nt gradient running fr·oni           re~ression rmalysi~ Wf\S pcrfo~mt~rl to generate standMd
            rnethuno~ water !H0:2Dv/v) to 100% methanol \J'Vt'f i1 15·!1'1in            curve.~   u.smg   th~~      method of internal standardf'
                      T1c f'hwl so!venl t..'omposdi<Hl wa) hdd for 1fl ml:1 111
               end of the gr.nd!ent. The ionizing huffe:r wm 1.!dJcd a:-, in            in vifJO application: vHamin () mtWilt.Jiite fU"iJftlc Jn hum&lli
            Methocill.                                                                  pla.sma. Hum:111 blo(ld plasma (IOmL) was obtained from a
                                                                                        nonn.aJ ildult ma!e volunteer. A Jipophilk fraction was
            TSP mo.~~ ·'l>"<fra. The openHing pnrame.ters of the TSP                    obtained by extraction with acetonitrile. This exlrllct WfJS
            LC/fvfS systen1 (vapoiizer control temperature, vapodu:r dp                 made 50% (vlv) C~queous by a:.Jdition of dibask potaS"slum
            temperature, ion so1.ucc block wmperature) wen; initiaUy                    phcrsplmtc buffer (pH 10.4) and applied to a Waters C,.
            optimized m.ing background ions generated by ioniz.ation of                 Se.p-J»ak cartridge whieh had been pre.w~1.\ihed sequentially
            HPLC Method A mobile phase wllit.:h was contlllliOusly                      wlth methanol, mt"ithano!:water (70:30 vlv) and wat~r (5 mL
            pumpt:.d intl'J the ion source ar a ftow rat(:!. of l ml/min,               each). After washing wirh water (2 x J mL) and metlw:tol:




                                                                                                                                                       QUESTMS-00000325
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 327 of 505 PageID #: 315

                                                                                                                                          XP008075295
                                               ANALYSIS                               l! ANl) ilS METAllO LITES USING

                                                                                                   (1\>tayer and ~dlrnidt-Guyk. lqH4, Jongcn "'a/., I~H4)
                                                                                                   Combtncd gtt~ chromdtogmphy/mas:::; ~pcctrornt:.ttry
                                                                                                   (GC/MS) hrrs been advocated for .1se as a (h•l!nitivc
                                                                                                   rd'eH~nce tetlwlqur:! Hg:~Jn!)t which to stundardr!.c less
                                                                                                   >pecifie assays. Stable isotope cltlution assays baseJ on
                                                                                                   CJC/MS have been developed for 1'110:'-11 of th'~ important
                                                                                                   vitllrnin 0, metUIJOiill's (Bjtirkltcrn el a!, 1'179,
                                                                                                   Scinrwrk <'I a/., llJKII, lljr\rkhcrn ami Hoi!'Jh~rg, l'J~O·,
                                                                                                                                                               or
                                                                                                   Colclwcl! (!/ rfl ' I U~4) hut few lahDni!tlrit·s in th(~ lleld
                                                                                                   ''iWmin D analy~is an' t~qoipp~'!'d t.o L~mploy th::h~: tech~
                                                                                                   IIIIJUCS The: J"vcloprncnl of a din:cally u.1dul GCIMS
                                                                                                   nstwy fnr 1.25(0H)~D1 in hlooJ ha~ provcJ dif'ftr:ul! the
                                                                                                   method~ reportt:d to date requin~ 10-2U mL
                                                                                                   sumple~::   and urc therefore impractH.:al for ro:J une me as"
                                                                                                   urerncnt of normal nmge t.~oncc:ntr(ltions (:a, 0. ~ prnol/
                                                                                                    mL) In general, publbhecl sump!~ preparntioo prn ..
                                                                                                   cedures for vicumin D r1nd its metabolites prior to
                                                                                                   GCI MS an,tlysis are Ia boriou~, typically requiring
                                                                                                   liquid··liyuid extraction followed by two liquitf ... so.id
                                                                                                   extrm::tions, one or two HPLC purification ste.rs and
                                                                                                   finally f<>rmation o( suitable vulatile derivatives.
                                                                                                  Oven1ll ~ecoveries fror··1 these leoglhy pw~edurcs an:
                                                                                                  sometimes rather low, e.g, 34%, (Oftehro eta/,, !9Hb)
                      100!                                                 ~~:~r''    (II         A further wcll-knQwn disadvnntage a"ooiatcd w1th
                                                                                                  OCIMS amtlysis of these compounds is hc:at-induccd
                '       Jli                                                ~u                     isomcrizalion to pyro and J;;oopyro isomers during ga.s
                                                                                                  duomutoAI'aphy (Coldwell <'I a/., I '184 ), To date thi.s
                                                                                                  pnllllenl has either hcen tolerated, at the expense o(
           Figure 1, Poslt:vo ion fli!:HY"~ent·asst:sted iSP Tlll$S spectra of                    detection limits, or circumvented by pre·analysis tso-
           vitamin D t:~nlj rnl:l!ttlbolitos. Eacn spectrum was nbtained fro'Tt
           480 pmo! of matartal; (a) vi1ami:1 Ot, \b) v1tatnin OJ. tel :?5!0H)03,
                                                                                                  rnerization to isotachysteroJs. We h;tve investlgatt!d the
           (d) 1,25(0H),O,, (e) 24,Z5(0H),D,,                                                     TSl' L(:/:vtS behaviour of vitamin 0 and its most
                                                                                                  importont rnetaholites and evaluated the potential lLie·
           water (70 :lllslv, 2 x 2 mL), vitamin D rn~>tnt>olites were                            fulness of the technique ns " research tool in thi.1 flcld.
           eluted ~rth ncetonitrile:methanol (95:5 vlv, 2 X 2 mL). This
           extrad,            to   which       WJ.S         added           96 pmol          of
          I26,26,26-'H 1J1,25(0HhD,, wns rlned under ·1 .menm of                                  TSP mass spectra
          r:itrogen, reconstituted in mcthnMI:water (8ll:20vlv, 50~LI
          anJ subjected to TSP LCIMS anolysis O>ing HPLC Method                                    .For initial instrument tuning the vaporizer, ion source
          C. Ions specific for vilamin D 2 , vilarntf1 D 1 anrl the major                          block, tip heater and lens temperatures were optimized
          me1ai:J<>!itcs of vttarnJn D.1 were mot11!orr,d throughout the                           using background ions (mlz 50 and 318) in positive ion,
          analysis and a rni:tnure     (lf   atJthentic stilndards         w~&   chroma to~        direct TSI' ionization tn()de, Fine tuning wll! then
          grJ.phed immediately afterwards.                                                         performed with the oid of r1 tun1ng ~olution of
                                                                                                   1,25(0H),D,. Operation in positive ion filament-on
                                                                                                   mocle generated substantially incr~ased ion signals
          RESULTS MiD J)ISCliSSION                                                                 compared with <lirect TSP iomzation althotJgh the qua-
                                                                                                   litative appearance of the spectrum was unchanged. N"
                                                                                                   appreciable km currcr1ts were observed in negative ion
          This pap1:r de~crihe~ R new method for the <tnitly~is of                                 mode, Strong positive ion TSP mass spectra were
          viWmin D ~nd its metabolites. St:veral excellent                                        generated for each compound from 4RO pmol of mat·
          reviews of methodology in this field have appeared                                      erial injected (Fig. l), The mass spectra of vitamins D,
          during the last ten years (Seamark el a/., I98l;Bikle,                                   and D, contain~td only [M +HI' ions, while the hyclrox-
           198:~: Horst, 198 5: Porteous et ai., 1987). The relwbility                            ylated metabolites additinnully formed <~rnmonmm
          ot' many routine clinical ass.1ys for these compounds has                               adduct ion sand fragment ions corresponding to the loss
          been shown to be unsati.~factory on the gr()undo~ that                                  of one or nmrc molecules of water. It is usually difficult
          iurer·lahorntory variations are unacceptably large.                                     to distinguish between positional isomers from TSl'
                                                                                                  mas,, spectra due to ttte paucit~ of fragrn~nt ion~;
                                                                                                  however ln lh(\ case of 1,25(0H),D 1 ~nd it.s 24,25-
          Tabll! l.    R~tendon data       Cor autht!nlk      standard~      using .ti.PLC        dihydroxy isomer. lhe miking dtfference between the
                       M~chods A-C                                                                relative intensities of 1hc (M + H- H,Oj+ (m!z 399)
                                                              RPturtiuntrrrH!Ir'lln)              and [M +H)' (mh 417) oignals permitted a rel.iable
          Compmmd                                MatiJOrl A       M11tlln1 B         M!!thod C
                                                                                                  distinctiOn to he made. Retention times w~re su~"Jse~
          Vite~min    D2                           >60                 u              26.2
                                                                                                  quently determined lor authentic vitamin D and its
          VItamin     0~                           >60               10.J             27.0
          26··HydrOKVvitarnln 0:,                  26.3                               17.4
                                                                                                  metabolites using HPLC Method A and by monitoring
          1.26·DihydroxyvltafTlln D~               10 4                               14,8        the appmpriate compound specific ions for eluting
          24,2fi,Ofhydrcxyvlt.amin n~                 6.8                             12.B        components. Rete.ntion dat.a for all three HI'LC rneth·
                                                                                                  ads are shown in Taolc L




                                                                                                                                                         QUESTMS-00000326
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 328 of 505 PageID #: 315

                                                                                                                                                    XP008075295
               /lb                                           () WATSON, R. fWS.'i '\ND K. D. IC




                                                                                                   Time 1mmutes 1
                               Figure 2. Sfl.lected ion monitoring t,.ace showing detection of 0,6 prnof of 1,2!3(0HhOJ by TSP LC!MS.

              Oetectionltmil for 1,25(0H),D,                                                             Qunntitntive precision comparison between lJV and
                                                                                                         TSP methods of detection
              We used 1,25(0H),D, for fine tuning because this is the
              most biologic.ally pote.nt metabolite and its conccntra·                                   A direct comparison between UV ab$orbance and TSP
              tion in vivo is normally three orders of magnitude                                         detection mcthorls was f~dlitated by in~series connec-
              lower than that of viturnin D, and 25(0H)D,. Hence                                         tion of the twn detectiun syst~ms so that a single
              the detection limit for 1 ,25(01:1) 1D 1 is an important test                              inJection of analyte could be monitored by both,
              of any proposed comprehensive analytical approach for                                      Multiple a;~aly1~s of each .Windard miXIC~re W\'CC milde
              this group of compounds. Under conditions optimized                                        us in~; cadi of Methods (I) ""d (2) de: scribed in
              to yield the ma.~imum relative ion cm·rent at m!z399 it                                    Expcrimerlal Section. A cornp<tdson of precisi<!n wils.
              was possible to detect 0,6 pmol of 1 ,25(011):0 1 post·                                    made by det~rmining the correlation coefftci,~rlts of
              LC (SIN 3:1, sec fig. 2).                                                                  linear regression standard curves for UV and TSP

                                              (a)                                                             (b)
                                    ~
                                              :Joo                                                            1sc   r""'·c;·-····,·-·~--,-·,--,,,.~,-,       ,... ,,,
                                                                                                                           "' 0.9915

                                   ~·"        200

                                  1l,"
                                   .
                                   :.:
                                              lCO



                                  .."
                                    ~
                                                0
                                                      !6          30                          45
                                                     Nnount (nanr:J(iram:t)
                                          (c)                                                            (d)
                                          0 40                                                           u .(!()
                                                                                                     0

                                                                                                    ~ rJ ltl
                                   0
                                          0 lB
                                  .:!"'   O,lZ                                                      -~ J !2
                                  f.
                                  "'
                                 -·a.
                                  ~ () 04
                                          () ()~

                                                                                                    .
                                                                                                    "
                                                                                                    ~

                                                                                                    rf
                                                                                                         l)


                                                                                                         0,04
                                                                                                              06



                                          0   co                                                         0 110
                                                                         10              l5                                                    JO              16
                                                     Ar110\JI1t (nni'J(I/ll"'l\lll!>l)                                         An•,tnmt,   (nR,:-lo?gr~m~)

             Flgure 3. Standard curves ~or Ht-'LC quentif1cat10n of vitamin D:1 \Jsing boHl UV abaorbanc~ Cletectirml264 nm) lind "1n·serie5 .. TSP V1S
             detootlor; by Mathoo• (1) aM (21, 1•1 M•thod IlL TSP d•r•ctiun; lbl Method 111, uv detocwm: (c) Melh<H112:, TSP detection; (rl) Method
             (2), U\1 d$tBCtJOrl




                                                                                                                                                                        QUESTMS-00000327
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 329 of 505 PageID #: 315

                                                                                                                                                             XP008075295
                                                                                     D ANIJITS METAl.lOLITll$ USING                                                                          157


                                                                                           lol


                                                                                                                                                                Ill




                                                                                                                                   11 .. <•lnutu)
                                                                            ~~              11
                                                               Ww t!'lnutu}

           figure 4. (a) Selected Jon moni~cni'10 ~esponses fnr vitamins D~ !rr.JzJ9'7) and 0~ ( rn/zl85) m~d tor TSP standard curve con~truct~)d hy
           Method ill, (t} Ultraviolet absortnmcc prnfilu (264m~"~) from tha sama analyt·t:al run fl5 shown in ~a), Chrom~'tographic resolution of
           vitamins D~ and 0 3 was deliberately compro·11ised tudng method (.2) ln order to optimile tiCH'Idith>ns fl)r TSP rnfiasurument


           detection in each case. The results of this comparison                                     ahsorbam.:e detection. The only further improvement
           are shown in Fig. 1. lt wus strongly apparent that the                                      which Cllfl be made in the quantitative predskm of TSP
          quantitative .precision of UY detection was superior to                                     detection is by the use of rhe stable isotope internal
           !hat of TSP detccuon in both cases This is perhaps                                         ~tandard, in which case a direct comparison w1th UV
          surprising fm .V!ethod (2), where conditions were                                           dettJction is precluded. An indirect cmnpnrison can be
          sdccted to favour the TSP MS detector b~ using                                              made. between our stable isotope dil'.lt1on TSP standard
          vitalllin D,. as a nearly Go-eluting, dtemically simtlar                                    cure 'or l.2'i(OI-IJ,D, (Fig 5) and GC/MS standard
          intern<li standard and exploiting ma!)s specificity to give                                 curves for Similar isotope dilution assays wh1ch have
          clean, Gaussi~n response~ for measurement (Fig. 4a),                                        been devdoped by ourselves and others (Bjilrkhcm et
          At the same ti!ne conditicJns for tJV rnca:HJI't.~ment wt:r'e                               a/., :979; Watson el a!,, 1990). These GC/MS assays all
          necessarily suboptimal (Vig. 4b). These results clearly                                     afford considerably greater quantbtive precision than
          demonstrate the intrinsic instability, ~vcn over very                                       we ohwinecl u•ing TSP muss spectrometric detection in
          short time perkllis, nf the icm current signals generatt~d                                  the c.~urrent studv; this further demonstrates the relative
          by th~ TSP ion source and .1uggest that in /l<Jnerol                                        weakness of the TSP tech11iquc in quantitative appli-
          superior quantitlllive data will be afforded by (JV                                         cations.



                                                                                   y. 0. Di3908K • 0, 00437 (r 2 • o.•·n)




                                                                                     AMOUNT (NANOGRAMS)
         Ffgur'    s..   Cali!:lratlc,n c1.1rve for Qllllr'llif1cat1on of    l,2f'HOHhD~   m the   l'iHli-J~ Q   ·Stl   ~Hnot   using   12G,:nl.26-~;:!'H:d1,2!i1S)(0H) 1 Dl   as internal
         st!:lnd,:;~d




                                                                                                                                                                                   QUESTMS-00000328
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 330 of 505 PageID #: 315

                                                                                                                                                     XP008075295
              IIi

                                                                                                       Tnblt' 2.          .<\mounL'~  t•f 1,25~dihydroxyvitamln D.1 fonr.~d il1
                                                                                                                          l'tntll mJcochondrial incubatinn'i: quuntili{.:l~tion hy
                                                                                                                          st.abl~ isutupc diluthm and LCfMS ~nulysis
                                                                                                                                                 lmubtlliu11                '10
                                                                                                       !:,.:ll.tflHl        Sfltld~u             WTHI(rnitl)            JQO m~
                                                                                                                            G.ul'tea pin             30                             11.. 0
                                                                                                                            Guheu ~;ig               :10                            28.2
                                                                                                                            Sheep                    Hi                             23 6
                                                                                                                            Shnep                    Hi                             HL'J
                                                                                                                            Sheep                   60                              1/.!:1
                                                                                                                            Sheep                    60                             23.0
                                                                                                                                                                                         ---~ ............




                                                                                                       tic studies of this metabolic reaction have been cunicd
                                                                                                       lllltin th,, cllicken (Henry ;md Nonnun. lllR4l <1nd in
                                                                                                       rachitic rat> (Paulson and DeLuca, 1985). In these early



                                                            j
                                                                                                       animal               :nodels        relatively            large       quantities              of
                                                                                                       1,25(0H)1 D, were formed and relioble quantilkation
                                                                                                      using wmpr.titive binding assays or HPLC with single
                                                                                                      wavelength UV detectwr. wns ro"tble. More recently
                                                                                                      the Iauer approach has been ext~nded to measurement
                                                                                                      of renal la·hydroxylase uctivity in both pig> (Holmberg
                                                                                                      er a!., 1986) and guinea pigs (Dclvin and Dusso.ult,
                                                                                                      1985) with normal vitamin D status. Hagenfeldt era/.
                                                                                                      i 1988) developed an isotope dilution method based on
                                                                                                      GC/MS br quantification of I ,25(0HJ,D, produced by
                                                                                                      gumea pig renal mitochondria in vitro.
                                                                                                         1lte UV profiles generated i11 out experiments from
                                              Tm•   (mh\UI~s)
                                                                                                      simplo liquid-solid extracts (F•g. 6) were complicated
              Fl~"'"          a. uv absorbaMCO HPLC profile~~ 264 Mm from •                 •lrnple   by additional intensely absorbing species eluting close
              llquid·"'SOii<j eKtraGt o1 the !Supernatant from an incubation of
              25(0Hl0j with guimw plg ren<il mitochondria,
                                                                                                      to l.25(0H) 2D 0 and consequently measurement of
                                                                                                      1,25(0H),DlUV responses in these extracts was diffi-
              ln!Jilro applicatlun: !«·hydroxylation or                                               cult. The SIM profiles obtained on-line from the sam"
              25·hydroxyvitumin D,~ by guinea pig a11d sheep renal                                    analyses show far less chemical noise and demonstrate
                                                                                                      th~ superior ~ompoumJ spt:ciflcity obtamed with mass
              mitochondria
                                                                                                      spectrometric detection. The SIM responses due to the
              The renal l rt·hydroxylation of 25(0H)D, is the final                                   internal >tnndard ancl I ,2,~(0HLD 1 formed in tile
              1tep in the biogenesis of 1,25(0H) 1DJ, the active anti·                                guinea pig mitochondrial incubatwns                                         w~re       c!e;uly
              mr.:hitic metabolite of vitamin D 1• Extensive mechanis·                                 measurable Creaks Ill and IV in F'ig 7).

                                        ill
                          )1/~    llf
                                                                       L~hi!M,!1'11'fii'l'fl'"i~ ~
                    I:'    ~lr.ln
                                                                  '\.r"'
                    ~ l~QQII
                                    t-----,.---.-~~"'"'r--1                                                                                                Ill
                          Kfll&l


                    I,,.,:!
                          -'1m          '"
                 .,

                 j
                          .....   ~~

                            IIW


                                  ''r
                                    i
                                                  rrn   UIKIJOJ                                       Figurtt 8, TSP' LC/MS surnmed 'On r.;hrorrHJtr')umm (tJIHnmed
                                                                                                      SIM sfgnals at mlz 399. 401, 4{)2' and 417) of human pl~srna
             Figure 1. Selocted ion monitoring ~rofile~ frnm: ia) A l.ltand!l'n:l                     ex1ract          ~~howl11g    dettictlon of vitamin        D~   and its principal      MOta•
             mi)'1Ure contalnmg      40 ng      ezch       of    1,2S~OH)lL)l  fmd                    bolita; """" HPlC Malhod C: po•k I. l4.<i5fOHI,0 1 : pook II,
             f26,26.26~'~hlL25fSHOH~ 1 D 1 . /b) ~·he same Incubation (~X'tmct                        1,~5(0HhDl plu!S trldautenm'd internal ~tandard, pe.ak IHf
             whlJ::h geMra:tad the VV abi'SQrba.ncli,'l profil~ shown ,n Fig, 6.                      251,0H)D.J.. peak IV, vitarnin D~.




                                                                                                                                                                                  QUESTMS-00000329
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 331 of 505 PageID #: 315

                                                                                                                                   XP008075295
                                                                           fl AND ITS METAfliJUTES l!SIN(l

                In the experiments using sheep mitod1011dria ll modi·                  reh~lltlon time a:1d cornpounU~spcntk tn;.1s~ using a
             fled 11111bilc piHrS<l was used lmcthanolowater, 80:20, vlv               st<mdard mixture ehronultographtu·d immcdl,~t~'.:ly :tfttr
             contuining 2% rnrmk acid) in order to detf.rrnine                         tbi.'! pla.!1m;J ~xtrntc Consideruhle contaminatJOJJ of rhe
             whether the intensity of the [M+ H-· H,O]' signul for                     HPLC column was caw:cd by the plttsrnu extract, HS
             1,25(0fi),D, emil<! be incrMsed by eliminating ammo·                      cvidctH:r:d hy n high UV ahsorhnnc(.• background
             nium adduct formation, Observed s.lgna) ... to~noi.se ra.tios             tllrough<1ut the .st.und~lrd rmxture 1.mal.ysis. The cc•nta·
            were clearly lower in this experiment~ indicating that                     mitwtlon wos removed a(tc:r sevend blank runs where
            tYo formic nc1U i~ !~,;~., crtklent for pr'nnary ioni:tntion of            methanol only was injected. TSP LCIM$ clcatly hilS
             1.:!5(0H),n, th<1n o. 1M un11rrorrium l!cct<l!t·. The                     strong potent tal for rmrii>COrtlpon~nt analy.,is of vtlamin
             SltliHJlinJ curve obtained fro·m SIM HrHJiyscs for                        [) rnetubol1tes 111 blonU pln~ma, :.tllhoug,ll to obtt1in
             1.25(0!-f),D, using {21,,20.;>(,. 'II, II .2:i(SJ(OI 1),1\ as             yuantitative datn, pa.rticularJy from i~~ grm.Jicnt clutirm 1
            inrernal.\larrdard is shown in F'ig. 5 and tire mcasurcli                  stable isotoprcally labelled stand:mls for euch wmpo-
             arnounts of . ,25(01-l),D, formed in incubutimt' u'ing                    rrcnt will be r~quircd, d1,re to the r:ompound and solvent
            guinea pig and ,o.;hecp rnitoch()ndriu urc 1L~ted i~",                     composition dependent responsr~ of the TSP ionization
            Tublc 2.                                                                   process.
                In additi(Jn to l,25(0H)1 D,. the mlz 399 ion current
             profiles from some incubation extracts from both gui·
            nca pig and sheep mitochondria contained resp<mses
            arising from two other, more hyurophilie specre>                           CONCLUSION
            (peaks I and II in Fig 7). The 24,25· nnd 25,2~­
            dihydroxyvitamin D1 isomer·s are known to el11te earlrer
            than I ,25(0H),D 3 in reversed ph use systems and the                     In conclusion, our results indicate that TSP LC/MS is
            presence of these metabolites in the incubation extracts                  useful fm the detection of vitamin D and its major
                                                         n
            probably accounts for peaks I and k the ml z 399 ion                      biologically :Jc!ive metabolites and can be applied to in
            profllc8, Authentic 24,25(0H)-,D 3 l1ad a mass spectrum                   vitro and in uirJo studies of metabolism of thes~ com·
            and elution time relative to [ '1!.1 J l ,2S(OH);D1 identJcal             pounds. The sample preparation procedures requrred
            to those of peak 1!.                                                      prior tu TSP LC/MS anolysis arc simpler than those
                                                                                      required for GC/MS analysis while compound speciti·
                                                                                      city is not compromiscd, although the prcd~ion of
                                                                                      quantitt.ltivc. me.asurements compares rather poorly
            !11 vi11o oppllcation: vitamin D metaholite profit~ In                    witll other techniques. We ;mticipate that TSP LCIMS
            humuo plasma                                                              will play an increasingly important role, cornplerr.en·
            The UV absorbance profil" re.sulting from gradient                        rary to that of OCIMS, in many aspects af vitamin D
            elu1ion of the plasma extmct was extremely complex                        research in the. future.
            and it was not po~sible to contldeotly ;ts~ign spccitk
            responses 1.0 vitamin D mctal"'lites, From the TSP SIM
            profiles, however, it was possible to detect vitamin !J,,                 Acknowledgement~
            the added dcuterated strmdanl and the tltrfJc principal
            rnetaboliH:s of vitamin D:~ and to generate the recon-                    Profes.~or l. flji.1rkhe'n (fl•lddinge Hospital, Stockholm, Sw!,";den) ir~
            llructed total ton ~:urrent proiile shown in Fig. 8. The                  thanked lor ~upplyiug !he guinea pig rewil mlwchondritd mcubufWtl
            ;dentines of peaks f,-JV were contir111cd •n termo of                     extrat'lt> used in 1hl:!i work,


                                                                             REFERENCE.S

           A~km:Bi, L. 1,1980), Olrl. Chim, A.::ta 104,147,                           Henry, H. L and Norman, A, W. ( 11184), Ar;n. Rev. Nwr. 4, 493
           6olsev. ~.,Do Luc•, H. F. •nrj Potts, J, T. t1971). J. C!in, Endocr/n.     Holll•, 8. W. and Napoli, J. L. 119851 Clio. Ch•m. 31, 1815.
                Me-tabol. lJ, 554.                                                    Helm berg, I.. Saew:lm, K., ::lEfdflti)Em, J I. and Bj6rkhem. I. (HJ£1€1).
           Billie, D. D. /1083), Assay of C.iSicium-r~gLIIatitlG HormtmFts.               Anal. D10chom. 159, 317.
                  Springer-Verlag, 1\ew York.                                         Hon;;t, A.l.. (1996). In Vitamin D· Baslc J'"ld Clinic.al Aspects, ad
           Bj&rkham, I. !.md Holmberg 1 l, 0980}, Msrh. Enzym. 61, 385.                   by l<um.ar, R., p, 423. Martinus Nljhoff. Boston.
           Bj6rkh~m. !., Holmberg, L, Kl'lst!ansen, T. and Pedersen, ,J. I.           Horst, R. 1.~. Rair1hurm, "L A., Beitz, fl. C. lind UttledJke, f. T,
                  (197\.l), C.1m. Chnm. 25, 504                                          1198 0. Steroids 37, 5IJ 1,
           tlltJkrdv, C. R and Ve$tal, M. L. (1983). AMI, Chern 55, 750,              Jo!'1QfHl,M ,J, M, Vtln der Vimh. '1/'./. J, F., W1!1ermJ, H. J. J. and
           Cllamil~r. J. 5., f'ike, J W., Hagar, L. A and Haussler, M. A.                  Netslenbos. J. e, (1H81). CJir'. l.hem 27,444.
                 119801. Mwh. fnzym. 61,572,                                          Jon.gen, M. J, M., V~n G1nkal, F C., Van dar Vijgh, W. J, F 1
           Ctam~ns, T. L., Adame, .,;, S., NotarJ, J. H. and H:,tick, M. F.                Ku1per, ~ .. Netelonbos, J. C. and Up!i P (191:l4). C11'n. t.hem.
                  (H~I). Clir'. Cnim. Acta 121, 301.                                      30, 399.
           Cotdw•ll. A ll, Traffo,d, ll. ,J. Y, Mo~in, fL L. J. Varley, M. J.         Kirn, H. Y., Y~.~ruev, J. L'\. and Salam, N, )r.(1H87L J. Chrmnatogr.
                 on<l Kirk, ll. N. (19a4L C/ln. C'h•m. SO, 1 t93.                         3114, lob.
           Covey, R T., Crowrher, J. 8., Dewey, E, A, ami H(mlrm. J D.                M<~ver, E and Schmiri\.Gayk. H. ('1984). Clm, Cll•m, 30, t199.
                 /1395) Aflol. Cham. 51, 474.                                         01tonbr", H., F'l"h, J. A., ~olmt>org, I and Ha"g," 11~at11. C/in.
           Delvin, E. Ei. 1WrJ Dur.l!lt'IUH, M. (1~U35) Arch. 8/ochflm, l:J10pl1ys.       Gf:irn. Acta 176, 157.
                 24il, 337.                                                           OJotno, T .. Mizuno, N, Shida, S,. Tak.ahasht, N., Kobayashi, T.,
           Gaskell. S. J., Aollins, K., Smith,, l=l, W. and Parkflr, C. E. (1$)87),       Kurodro, E., Kodarr..a, S. and Matijuo, T \1981). J Nutr, Sci
                 BiomtJd. Envinm. Ma,:,s Spectrom. 14, 717.                               Vitam ill 27, 43.
           Gray, T. K., Mcadoo, 1, Pool, D., Lesw, G. E. •nd Williamo, M. E.          Parkvt. C, E., du Wit, J. S. M., Smfth, R. W., 1.1oplh~tha'1, '\'1, 8 ..
                 (1901). C!fn. Chem. 27,458.                                              Harnarda~, 0., Torner, K. El., Vestal, C. H., Sanclers, . J. fi.Land
           H:1gunfe.dt, Y .. Padar':mn. j I. and UjOr~~;l-<em.! j1988t Biachcrn.          8~m~i, J,   A. (1888). BfomGd, ffnviron ,l\1ass Sper:tram. 15,
                 •!. 250, 52 L                                                            623 .




                                                                                                                                                        QUESTMS-00000330
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 332 of 505 PageID #: 315

                                                                                                                                    XP008075295
                                                                   Ll WATSON. R ROSS ANDK D. I<

              hubor,, S. K. i:1(1d )tJL.ura, H              ( 1885). J. eli!/, Chern ?60,         Voyksner. fl D. a11d Bu1-:1h, E. D, \1807}. 8i0,'1Wd. Environ. M8.~~
                  . 14H8                                                                             S'p!Jctrom 14, 21:J
              F~HHCH,Jf>,   c. f.., C::>ldvvQII, n. 0., Tr8tfQni, [) ,J. 1···. arJd '\lli:1kln,   WAlStJn, 0, laylm, G \V. 1.\"ld Mu1r(Jy, S. (19851. /Jimm.J:.J. MiJS:O
                  H. l. J (1987). J. SwrC'!Jd                  28, "Jf.l!:i.                          .Spto•crrom, 12. 610.
              ~ichrnond, Ft. Cladw. S. R Watsor·,            , ChoppeiL C G, Oo:lflry,            Watson, D, 'f'nylor, G. W. and Murray, S (Hl86), fl:omt-lt:i
                  C. T. l'l!1d Taylor, C. W ~ 1;)86) Biot:him. 8!0p/:ys Ai;Nt l:l01.                  Environ, Mmu Spoctrorr, 13, €5
                  15~1                                                                            Wsjson, D.. Tt.yi<u· .::J W .. l.~ora, S and Vtnsor. G. P. (1987)
             Searru1rk, 0. A., fraffrJrd, D. J. H. and flkJkin, H. L J i19i10). Clin                 fJiodwm. ,;, 242. 109.
                 Cl·im.AcM 106.51.                                                                Watson, D.. faylor, G. W., Wii<Jon, A., Cole, P, ,J, and Ruwe, C
             SJ;J<H'r'lllrk,n.
                             A .. Trt-1Hr~wj, D. ,J, 1. 1, omd Mfl~ir-1. H L J (:~lH1) .)            ( l9Be) 8irJmed. £nvm?n. Mau Spectrorn. 11, 251
                Sruoid Bioch~;'m. 14, 11'1                                                        Wc.Jtson, 0., Ros-5 R. 11nd Sotr:rwll, 1<. D ~1. (1H90), ProcmJtf,'ngsof
             Setchelt K. D ft and '1/l:!:sta!, C. H. !1!169}. J L1p1d Fltw.                           tt1o 38th AS'MS fot1euJtmf! on M8!iS SpectrornMry ttnci A //fed
             S~tchelt,      K. D. H.. Wt:lsh, M B an(J Lim, C. K. 1HJB'l},                            'l'op,:cs.
                  Chrr;matogr 386, 315,




                                                                                                                                                       QUESTMS-00000331
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 333 of 505 PageID #: 3159




                                           SUPPLEMENTARY                            ~p   06 !4 9212
                                           EUROPEAN SEAFICH FIEPORT



                ~ ~cc~ta~o~~~~c~~~;~~n~=a~.:~r~!P~:,~:~
                            oi relevant P'l~~s
                r--··-- -----
                                                        ANT~~;;;
                                                         ----- --~--Claim
                                                                          · -- ~~~~~~~~io~~~r~~--~-_
                                                                                              _ ----1
                    X   TSUGAWA N ET AL: "DETERMINATION OF               1-16,   INV.
                v       25-HYOROXYVITAMIN 0 IN HUMAN PLASMA      USING   18-28   G01N33/82
                        fiiGH-PERFORMANCE LIQUID                                 G01N33/68
                        CHROMATOGRAPHY-TANDEM MASS SPECTROMETRY"
                        ANALYTICAL CIIEM1 STRY, AMERICAN CHEMICAL
                        SOCIETY. COLUMBUS, US, [Online]
                        val. 77, 2 April 2005 (2005-04-0lD, pages
                        3001-3007, XP006075265
                        !SSN; 0003-2700
                    Y   *abstract,                                       J7
                        page 3002, right-hand column, line 26-
                        page 3003, 1eft-hand co Iumn, 11 ne 45*

               ,/X .j   KISSM(YER A-M ET AL: "Sensitive analys1s
                        of lalpha,25--dihydrox;yvitamin 03 in
                                                                         1-9
                        biological f1uids by 11quid
                        chromatography-tandem mass spectrometry"
                        JOURNAL OF CHROMATOGRAPHY, ELSEViER
                        SCieNCE PUBUSHERS B.V, AMSTERDAM, NL,
                        vol. 935, no. 1-2,                   ·
                        Z3 November 2001 (2001-11-23), pages
                        93-1.03, XP004:l22056
                        ISSN: 002HI673
                        * ~bstract                                       17
                        page 95, rlght-hand column, line 27 - page
                        96,
                        figure Z*
               I v      JONES, G., ET   AL: "Biological Activity of 17
                        1,25-Dihydroxyvitamin 02 in the Chick"
                        BrOCHEMISTRY,
                         vol. 15, no. 3, 1976, pages 713-716,
                        XI'002507929
                        *the whole document,
                        especiallY figure Z*
                                                          -1--




                                                                                          page 1 ot    2




                                                                                                      QUESTMS-00000332
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 334 of 505 PageID #: 316

                                                                                                                                                                                S.11




                                                                                                                                                            Appllr.-atictl Numb~r
                                                                         SUPPLEMENTARY
                                                                         EUROPEAN SEARCH REPORT                                                          EP 06 74 9272


                 1-----.r:;.O.::O.-"-C'::'_~~-5, C<:J~_r:l_f:!_O TC:,)_~.§._RELE!VANT
                                         C1tatiM ot d<J~u11Mt wit!\ indk;atlon, whcr•    appropr'~t~.
                                                            of relevant<tpa~$!2'S!'>e~'~::I'!OSJ!-~---------+-.l;:;.;

                                  WATSON D ET AL: "ANALYSIS OF VIIAMIN 0        1-2\l
                                  AND ITS METABOLITES USING THERMOSPRAY
                                  LIQUID CHROMATOGRAPHY /MASS SPECTROMETRY"
                                  BIOMEDICAL CHROM!ITOGRI\PHY,
                                  val , 5, l January 1<'l91 (1991-01-0l), paqes
                                  153-160, XP008075295
                                  * figure 1 *




                                                                                                                                                  TECHNICAL. FtFLDS
                                                                                                                                                  SEAlll~'llbU  j!PC)




                  X: partl~;ulai'~Y r'*ltw!lllt H ~l«!n nlo11o
                                                                                            ~: ~htt~~r ~a~mc~~~~~~~~19~:n:~=~~
                                                                                                9!1er 1he f1fing dale
                                                                                                                                                    or
                  Y : partit.ularly r~levant 11 CO!'MIMd with       J.MI~i!ir              I'): oocni'Mnl l'!ilt:ld in ttle ap&:llca.UOn
                     do;X;tlli!4'nl Of the sarn-a: category                                 C:   (t)CI,m1t>l'11 cilfl<l   tw t;ther I'A~I/j()n~
                  A :   l~dH'I/'JIO<;IICill bar.t~'C!urtd
                  0:    Mr~-writtt'n di~-X:IMUr.Q                                           a··:· roorrlner·o1 w~·:s·a:jne"p·a·ren1·t~ww; ·oo~e~;;dit1~ ·
                  P : ioterm~ia.M (.!{)Cllroont                                              . dlJGUI'l1'<111t




                                                                                                                                                           page 2 of 2




                                                                                                                                                                       QUESTMS-00000333
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 335 of 505 PageID #: 3161


               Datum
               D"•
               o~·,$
                        cf E'<nm   1507                                                                C6 749 272.8




                        The search opinion is given to the following application documents:



                        Description, Pages
                        1-31              as published

                       Claims, Numbets
                       1·29               as published

                       Drawings, Sheets
                       1/4-414            as published




                       Reference Is made to the following documents cited in the Supplementary European Search
                       Report or cited in the International Search Report (I SA/US); tho numbering will tJe adhered
                       to in the rest of the procedure:

                       01: TSUGAWA N ET AL: "DETERMINATION OF 25-HYOROXYVITAMIN 0 IN HUMAN
                            PLASMA USING HIGH-PERFORMANCE LIQUID CHROMATOGRAPHY-TANDEM
                            MASS SPECTf\OMETRY" ANAL YTICAI CHEMISTRY, AMERICAN CHEMICAL
                           SOCIETY. COLUMBUS, US, [Online] vol. 77,2 Apri12005 (2005·04-02), pages 8001·
                           3007, XP008075265 ISSN: 0003-?700
                       02: KISSMF::YER A·M ET AL: "Sensitive analysis of 1alpha,25·dihydroxyvitamin 03 in
                           biological fluids by liquid chromatography-tandem mass spectrometry" JOUFINAL OF
                           CHROMATOGRAPHY, ELSE:VIF.R. SCIENCE PUBLISHERS B.V. AMSTERDAM, NL,
                           vol. 935, no. 1-2, 23 November 2001 (2001·11-23), pages 93-103, XP004S?2066 ISSN:
                           0021·9673
                       OS: JONES, G., ET AL: "Biological Activity of 1,25-Dihydroxyvitamin 02 in the. Chick"
                           BIQCHE:MISTRY, vol. 15, no. 3, 1976, pages 113· 716, XP002507929
                       04: WATSON 0 ET AL: "ANALYSIS OF VITAMIN D AND ITS METABOLITF.S USING
                           THERMOSPRAY            LIOUIO     CHHOMATOGRAPHY/MASS           SPECTROMETRY"
                           BIOMEDICAL CHROMATOGRAPHY, vol. 5, 1 January 1991 (1991-01·01), pages 153-
                           160,XP006075295




                                                                                                     QUESTMS-00000334
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 336 of 505 PageID #: 3162


                                                                                              89 21069757     .s. u
                   cf   Fo~m   1507                                                   Applie•oonNo    0 6 7 t, 9 :27 2, 8
                                                                                     Oamand« nu:




                  1. Subject-matter of the application

                  1.1    The present application relates to methods for determining the presence or amount of
                         vitamin D metabolites in samples by applying HPLG·MS/MS. Especially the application
                         claims the measurement of 25·hydroxyvitamin 0 3 (25(0H)D3), 25·hydroxyvitamin q
                         (25(0H)D2), 1,25·dihydroxyvitamin 0 3 (1 ,25(0H)203) and 1,25 dihydroxyvitnmin Q
                         (1 ,25(0H)2D2).

                  2. Clarity

                  2.1   The present application does not fulfil the requirements of Art. 84 EPC with respect to
                        clarity for the following reasons;

                 2.2    Claims 11 9, 10..18, and 24-29 claim the detection of the presence or amount of vitamin
                        D metabolite, especially of 25-hydroxyvitamin 0 3 , 25-hydroxyvitamin p, 1,25·
                        dihydroxyvitamin DJ and 1,25-dihydroxyvitamin 0" in a sample by directly applying mass
                        spectrometry without any chromatographic stop of purification or separation. The
                        description of the application does not provide support for such methods contrary to Art.
                        84 f;PC.

                        Furthermore claim 7 referring to chiral chromatography as a purification step prior to
                        ioniz.ation of the analyte molecules is not supported by the description in the sense of
                        Art. 84 FPC.

                 2.3    Claims 9, 17,28 and 29 referring to methods of detection of 1,25-dihydroxyvitarnin 0 2
                        alone or in a single assay together with 1,25-dihydroxyvltamin D~ are not supported by
                        the description. The only n::lerence to 1,25-dlhydroxyvitamin 0 2 and 0 3 is made In the
                        description of the application In connection with cross reactivity in the 250HD2 and
                        250HD3 assays (see oxample 7). The application documents do not discloM any
                        examples of measuring 1,25-dihydroxyvitamin 0 2 or 9 itself in a sample. The
                        requirements of Art. 84 EPC are thus not fulfilled.

                 3. Novolty and Inventive step




                                                                                                     QUESTMS-00000335
Case 1:18-cv-01436-MN       Document
             16-MRR-2009 17:24       72-7
                                      MLINICH
                                              Filed 09/25/19 Page 337 of 505 PageID #: 3163
                                                                                           +49 89 21068757   s 14
                                                                a~au                     woelde·Nr.:          •
              g:;~"' cf Form 15Q7                               She{;t     3                           06 74 9 272 . 8
                                                                                         A»oiiC•1ioo No :
              O~te                                              Feu ill~                 D~a!"lden"'




                      3.1    The application does not fulfil the requirements of Art. 54 and 56 EPC with respect to
                             novelty and inventive step for the following reasons;

                      3.2    Document 01 discloses a method for determining in a single assay 25-hydroxyvitamin
                             0 2 and 25-hydroxyvitamin 0 3 in a human plasma sample by applying HPLC-MS/MS in
                             multiple reaction monitoring mode. The assay detects the precursor/product ion for
                             250H02 (m!z 413,4/355,4) and 250HD3 (m!z 401,4/257,0), the mlz representing the
                             protonated and hydrated precursor vitamin D metabolite ions, see 01 abstract and page
                             3002, right-hand column. line 26- page 3003, left-hand column, line 45.

                            The measurement of hydrated or dehydrated ionized analyte molecules is merely one
                            of several straightforward possibilities well known in the art. As also shown in document
                             04, the spectrum of 25-hydroxyvitamin Da obtained from HPLC-MS run discloses
                            hydrated and dehydrated precursor ions as well as ammonium adduct ions. Depending
                            on which precursor ion mass is selected for further fragmentation, different daughter
                            masses are obtained. Furthermore in the description of the application in paragraph
                            [0053] reference is made to the measurement of protonated and hydrated ions of vitamin
                            D metabolites as an aspect of the invention.

                            Therefore the subject-matter of claims 1-16 and 18-28 is not novel or at least not
                            inventive over the disclosure of 01, Art. 54 and 56 EPC.

                     3.3    Furthermore document 02 refers to the HPLC·MS/MS analysis of 1,25-dihydroxyvitamin
                            0 3 in biological fluids, see abstract, page 95, right-hand column, line 27- page 96 and
                            figure 2. Claims 1-6 and 8-9 are therefore not novel and claim 7 not inventive over 02,
                            Art. 54 and 56 EPC.

                     3.4    Document 03 discloses the analysis of 1,25-dihydroxyvitamin D2 in sample by applying
                            chromatographic separation and mass spectrometry, see D4 the whole document,
                            especially figure 2. As the use of tandem mass spectrometry in the analysis of vitamin
                            D metabolites is known from the prior art (exemplified in documents 01 and 02), the
                            modification of the analysis method of 03 to contain MS/MS analysis is considered
                            obvious. Thus the subject-matter of claim 17 is not inventive over D3 combined with 01
                            or 02, Art 56 EPC.




                                                                                                    QUESTMS-00000336
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 338 of 505 PageID #: 3164

                                                MIJNlCii




                          Furthermore it is noted that a::>. already objected above, see 2.3, based on the application
                          documents as filed, no examples have been provided for a method of measuring 1,25·
                          dlhydroxyvitamin 0 8 and/or 1,25-dlhydroxyvitamin Oz in a sample by applying (tandem)
                          mass spectrometry. The subject-matter of claims 9, 17 and .28-29 thus does not fulfil the
                          requirements of Art. 56 EPC, since the technical problem underlying these claims has
                          not been solved.

                   4. Further remarks

                   4. i   l-1eferenoo to documents in the description in form of "which is hereby incorporated by
                          reference" should be deleted from the description as the European application should
                          be self contained (see the Guidelines C~ll, 4.19).




                                                                                          GESAMT SEfTEN iS




                                                                                                   QUESTMS-00000337
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 339 of 505 PageID #: 316

                                              Electronic Acknowledgement Receipt

                                 EFS ID:                      .5331967


                          Application Number:                 11386215


                   International Application Number:

                         Confirmation Number:                 2019




                           Title of Invention:                Methods for detecting vitamin D metabolites by mass spectrometry




                  First Named Inventor/Applicant Name:        Nigel Clarke


                           Customer Number:                   30542


                                  Filer:                      Richard J. Warburg


                          Filer Authoriz<l!d By:

                        Attorney Docket Number:               034827·3603


                              Receipt Date:                   14-MAY-2009


                              Filing Date:                    2HMR·2006


                              TimeStamp:                      17:08:41


                           Application Type:                  Utility under 35 USC 111(a.\


         Payment information:
         Submitted with Payment                           I   no

         File Listing:
          Document                                                                                 File Size( Bytes)/                         Multi          Pages
                              Document Description                  FileName
           Number                                                                                  Message Digest                            Part /.:zip   (ifappl.)
                                                                                                               178268
              1                                                    IDS051409.pdf             ~·-~~--~·~·~··                                     yes            3
                                                                                             731?~7<'l.l•i02Ii86761il!05~loJ:JJ.,:~'i·kl57
                                                                                                                (.,l/1(1;!;




                                                                                                                                                   QUESTMS-00000338
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 340 of 505 PageID #: 316

                                             Multipart Description/PDF files in .zip description

                                    Document Description                                                  Start                               End

                                         Transmittal Letter                                                    1                               2



                        Information Disclosure Statement (IDS) Filed (SB/08)                                  3                                3

         Warnings:
         Information:
                                                                                                          826'153
              2         NPL Document$                              T$ugawa.pdf                                                          no          8
                                                                                       c4:JS1Jtlf6S4n'l35tiJI<Jb2o/dS50Jt><l/~l
                                                                                                           <i:U41
                                                                                                                      ---
         Warnings:
                                                                        --                                             ------
         Information:
                                                              --
                                                                                                          31&104
              3         NPL Documents                               JONES.pdf                                                           no          4
                                                                                       1Svk5(k~J6t)ll~f?J[1,)u)bd91 ',w/!11,;)'09
                                                                                                        e•IOI


         Warnings:
         Information:
                                                                                                          079899
              4         NPL Documents                              WATSON. pdf                                                          no          8
                                                                                       07J4<'1'1 11b2do!7105e7e7~J~5131,.b55114
                                                                                                           {j(/t)

                                                                                                   -···
         Warnings:
         Information:
                                                                                                          281861
              5         NPL Documents                  ExtendedEPOSearchReport.pdf                                                      no          6
                                                                                                          dCd•>d


         Warnings:
         Information:
                                                         Total Files Size (in bytes)                                          2284585




                                                                                                                                             QUESTMS-00000339
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 341 of 505 PageID #: 316

         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO ofthe indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described in MPEP 503.

         New Applications Under 35 u.s.c. 111
         If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
         1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         National Stage ofan International Application under 35 U.S.C. 371
         If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
         U.5.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course •

         .1\!.!tw lnt'!_rnationalAP.Jllkl!.tL<!!!.£!l!!d wJ!b.ii:!!LIL~e.I9_a.i.l!Jieceiy_lng Office
          If a new international application is being filed and the international application includes the necessary components for
          an international filing date (see PCT Article 11 and MPEP 1810), a Notification ofthe International Application Number
          and of the International Filing Date (Form PCTfR0/1 OS) will be issued in due course, subject to prescriptions concerning
          national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
          the application.




                                                                                                                     QUESTMS-00000340
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 342 of 505 PageID #: 316



                                                                                         Atty. Dkt. No. 034827-3603


                                 IN THE l!NITEDSTATESl'ATElVTAND TRADEMA.RKOPf1CB

                   Applicant:       Clarke et al.

                  Title:            METHODS FOR DETECTli\C1
                                    VITAMIN D METABOLITES
                                    BY MASS SPECTROMETRY

                  Appl. No.:        ll/386,215

                  Filing Date:      March 21, 2006

                  Examiner:

                  Art Unit:         1743

                  Confirmation      2019
                  1\urnbcr:

                                           INFORMATION DISCLOSURE STATEMENT
                                                   UNDER 37 CFR §1.56

                  :Y!ail Stop Amendment-IDS
                  Commissioner for Patents
                  P.O. Box 1450
                  Alexandria, VA 22313-1450

                  Sir:

                           Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
                  in order to comply with Applicants' duty of disclosure pursuant to 37 CFR § 1.56.

                           A copy of each non-U.S. patt:ut clomnncnl and each non-patent document is being
                  submitted to comply with the provisions of 37 CFR § 1.97 and§ 1.98.

                           The submission of any document herc;with, which is not a statutory bar, is not intended as
                  an admission that such document constitutes prior art against the claims ofthe present
                  application or that such document is considered material to patentability as defined in 37 CFR
                  § 1.51J(b). Applicants do not waive any rights to take any action which would be appropriate to



         DLMR.. 608053.1                                          -1-




                                                                                                                QUESTMS-00000341
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 343 of 505 PageID #: 316



                                                                                    Atty. Dkt. No. 034827-3603


            antedate or otherwise remove as a competent reference any document which is determined to be a
            prima .facie art reference against the claims of the present application.

                                            TIMING OF THE DISCLOSURE


                   The listed documents arc being submitted in compliance with 37 CFR § 1.97(b ), before
            the mailing date of the first Oftlce Action on the merits, and within three (3) months ofthe
            mailing date of the foreign search report.

                                        REI•.EVANCE OF EACH DOCli'VIEJ'\T


                   All of the documents are in English and were cited in the extended European Search
            Repmi for EPO Patent Applkation no. 06749272.8-2404.

                   Applicants respectfltlly request that each listed document be considered by the Examiner
            and be made ofrecord in the present applkation and that an initialed copy of Form PTO/SH/08
            be retu111ed in accordru1ee with MPEP §609.



                   Although Applicant believes that no fee is required, the Commissioner is hereby
            authorized to chm·gc any additional fees which may be due to Deposit Account No. 19-0741.
                                                                  Respectfully submitted,




            FOLEY & LARDNER LLP                                          Ban-y S. Wilson
            Customer Number: 30542                                       Attorney for Applicant
           Telephone:      (858) 847-6722                                Registration No. 39,431
           Facsimile:      (858) 792 6773




                                                            -2-




                                                                                                           QUESTMS-00000342
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 344 of 505 PageID #: 317

                                                                                                                                      PTO/SB/08 (08-06)
                                                                                                Approved for use through 03/3'1/2007 OMB 0651-003'1
                                                                            U.S. Patent and Trademark Offico: U.S. DEPARTMENT OF COMMERCE
              Under tho Paperwork Reduction Act of 1995, no persons aro required to respond to a collection of information unless it contains fl valid
              OMB control number
                           Substitute lor form 1449/PTO                                              Complete if Known
                                                                                                   1-:--,_,_,___,____"""'
                                                                                                   l-~£!l!ication Number                               111386,215
                                 INFORMATION DISCl.OSURE                                            Filing Date                                        312112006
                                 STATEMENT BY APPl.ICANT                                           ~!Named lnv~~!Jr                                    Nigel Clarke

                             (use as many shoots as necessary)
                                                                                                   r4:L~L-----------
                                                                                                    Examiner Name
                                                                                                                                                       1797
                                                                                                                                                       Warden, Jill Alice
              Sheet          j1                            j of j3                                   Attorney Docket Number                            034827-3603


                                                                                              U.S. PATENT DOCUMENTS
                                                       Doc.umonl Number                                                                                                                   Pog_cs_. Coi(Jmns, Lines,
              Examiner                Cite                                                       Publication Date                Namo of Paten toe or Applicant of                                     Rclovanl
                                                     Numbori,~~:~, cod<i' iff
                                                                        1
              lnitiall'1"'            No. 1                                                       MM-DD-YYYY                            Cited Document                                      Passages or Helevant
                                                                                                                                                                                                Fig~!r§.~/~Pf?.@~E.'"        •w>">m




                                  !-~~-       fH~:~g~ 1/0139956                             06-21-200                            SLGIMC          E"' AL
             '""                                                                    """                                                                                                                                     '""""
                                                        0910 13' 056                        05-28-2009                           1-U"ll MOll I>"", ET AL
                                      A3          JS-6,9: '.143                             12-20-2005                            :ALII =1~       E AL

                                                                                                                                ouo.ouo.ou•·--•••••~--••••-                                                    ••••••••••••-•u•••
                                                                                                                                                                   ···············~··-   ·······-······-···~




            ~----,---,---------------~F~O~R~E~IG~N~P~A=TENTOOCUMENTS
              Exa.mir1~r         Cite      ....F..~X~!.9.r.!...P.f.IJ~_n.tP.~I~f!l.~.r..~....      Publication Data                  Nama of Patentee or
              lnitialsw          No. 1          Country Coao Number··                               MM-DD-YYYY                 Applicant of Cited Documents
                                                    Kind Code'' (it known)
                                 A4          W0-2007/139956
                                                          LABORATORY                          ' 12-06-2007
                                                          CORPORATION OF
            1-----1---I----------------;--------------I-6_~~RICA HOLDINGS
                ' ' i· '                                                                                                   ' ' ' '   '''"'""'''''"                                                                       ""




                                                                                    NON PATENT LITERATURE DOCUMENTS
                                               lnalude name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
              Fxamlnor           Cite
              lnltl~als"         Nn. 1             item (book, magaLine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                                   number(s), publisher, cily and/or country where published,
                                 A5
                           Aronov et al, Metabolic profiling of major vitamin D metabolites using Diels-Aider derivatization and
                           ultra-performance liquid chromatography-tandem mass spectrometry, Anal Bioanal Chern, 2008,
             _- - · - - ..3~J:j9JI:J.§l~9
                      A6   Bartolucci et al, Liquid chromatography tandem mass spectrometric quantitation of sulfamethazine and
                           its metabolites: direct analysis of swine urine by triple quadrupole and by ion trap mass spectrometry,
                           13.a.P.i~ 9.CJIJ:11!l.~J~ig~!Lo~SJ..i~~a.~_s_§p~Q\r9,1!1£l_try,_.1~.: . ~??::."!.!.~.c.?0QQ, . _ .... ----··· ___,_ .----· ......-
                .. ,1 j,j" Busch,     A Glossary lor Mass Spectrometry, Mass Spectrometry, 17(65):526-534, 2002

                             i
                                 A8          Coldwell et al, Stable isotope-labeled vitamin D, metabolites and chemical analogs: synthesis and use
                                             in mass spectrometric studies, Steroids, 55:418-432,1990.




              Examiner                                                                                                                      Date                                                                               ]
            [ Signature                                                                                                                     Considered
            ~F:XAMINFR: itlitil-)1 ifl'i-JfHn-nle~) t!(mfiitlfll'flil, wrlflf!lar or not cihHim1 is in CO'lf4mmJrlr:fl wit.l1 MPF.P 609. 1Jrrc1w !itlfl tllnlugl11lif~ltion i' r1ot ir1 conformHnC!cl ~1r1tJ 1101
            considered. I•Jclude Dopy of ll1is rorm with rwxt comrrw1 Galion to applicant. 1 ADpl cant'~ Jr·iqurl citatior1 desionation number (opt ()I Ell). 2 Soo KiruJ~; Codo:; of usp-o
            Patent Docum(lnts at vwrw.uspto.~JOV or MPEP 901.04. 3 C1·tcr Offico that ieeuo(l the document, by tho two-letter code (WI PO St<1ndard ST.3). 4 For Jaoanoeo p<;.tont
            ()ocu'T'lents, the lndiCEttlor of the yea1· of tre rei~Jn of the Errpe''OI must precede the sr.l:lrla: nurrber· of the patent document. 5 Kir'd of dOCL1ment by the a::>propriate
            symbols as 1ndicatad on the documert under WI PO Standard ST. 16 :t' possible. 6 Applicant ie_~ to place a chec.;; mark here if English language Translation is attachElC!.
            Tl1i:-; coi1Hc1ir>l1 of i·lfnrniAtim·, 1s n~quirfld t1y a? (;FR 1Jl7 rJthl1 .98. ThA it1for·1wtim1 is rAqu red to olJtcJin or rHiairl rJ tJetlflfit              JllJbliH wl1id1 in to fiiFJ (Aild 1))1 th~1
            USPTO to procoss:1an app ic<Jtlon. ConfldontiBI1ty is governod by 3S U.S.C 122 find 37 CFR 1.14. This colloction                            to ttJko 2 hours to cornpleto includ.ng
                      prep;:~ ring, and subrnitting the cornpleted applicr.1tion ·fonn to the USPTO. Time wII v-.?Jry depending upon t'1e individt~al \~a!);e, Any t;omrrants on V1e ~1rno~mt of
                you roqtlim fo (:orrpld~l thi:l fom· ~J111l/or su~grJstions far m1ludng t.hi~ ·J\Jrdon. ~hm.l'd be :>on! to the Gr1ief lnfOI'malion Olfm:ll', U.S. PHtent and Twdo%lrk Office,
                Box 1-1.50, Al8xcmd1B, VA 22:-l13~1lJ.50. DO NOT SEND Ft:ES OR COMPLETED PORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
            Box 1450, Alexandria, VA 22313-1450.


      DLMRJ04637. 1




                                                                                                                                                                                                       QUESTMS-00000343
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 345 of 505 PageID #: 317

                                                                                                                                                                         PTO/SB/08 (08-06)
                                                                                                   Approved for use through 03/3'1/2007 OMB 0651-003'1
                                                                                 U.S. Patent and Trademark Offico: U.S. DEPARTMENT OF COMMERCE
                Under tho Paperwork Reduction Act of 1995, no persons aro required to respond to a collsction of information unless it contains fl valid
                OMB control number
                             Substitute lor form 1449/PTO                                              Complete if Known
                                                                        ~~-Jl-
                                                                             ___P!-icaiian-N-umbiiir------r--:11 711,t73~""as:::-l.,2;:-:;-;;1r,5:---------------------------------------------------------------l
                                   INFORMATION OISCl.OSURE                                              Filing Date                                         312112006
                                   STATEMENT BY APPl.ICANT                                            ~!Namedlnv~~~~r___ ~N~ig~e~II~CC~Iarn~e____________________--1
                                                                                                      r4:!--~L--------------+--:1ol':7-"9l~·7,_ ___,""'"",_............._....................______________--i
                              (use as many shoots as necessary)                                        Examiner Name               Warden, Jill Alice
                Sheet              2                      I of I 3                                      Attorney Docket Number                              034827-3603

                                                                                      NON PATENT LITERATURE DOCUMENTS
                                             Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                   Cito                                                                                                                                                                                        T'
                                   No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                                 number(s). publisher, city and/or country where published.
                                   A9      Guo et al, Steroid profiles using liquid chromatography-Tandem mass spectrometry with atmospheric
                                           pressure photoionization source, Arch Pathol Lab Med., 128: 469-475, 2004.



            -~-
                    '




                               l:  A11
                                           H1gashi el al L1quid chromatography-tandem mass spectrometric method for the determination of
                                           salivary 25--hydroxyvJtamin D,, a non1nvasive tool for t11e assessment of vitamin D status, AnaL Bioanal
                                           Chem,2008,391.229-238__             ___   _ _ ___
                                           Interview Summary dated 1128109 for U.S. App. No. 111101,166
                                                                                                              _           _ _ _ _ _ _ _ _ -f-----




                                                                                                                         'by~~"


                                   A13     Jones et al, Current understanding of the molecular actions of Vitamin D. Physiological Reviews,
                                           78(4): 1193-1231,1998.

                                   A 14 . Jones et al' Vitamin Ds: Metabolites                         and Anaiogs, Chapter 2iii Modern Chromatographic Analysis of
                                          Vitamins, Third Edition, 2002, 79 pgs.

                                   A1s··   Kamaoat·ac·c:3E'Ilime.rizatianaiviia·n;rr;o;l:;.;eta5'olites .ancrrurtherilieialioliSri1ofc::rellimeis;--riia····
                                           Journal of Biological Chemistry, 279 (16):15897-15907, (2004).

                             ·· A16 K:oiiayashi eTaT;l'ana;;;;r; iilinllino-atiinfiyct1iDr1iata9rari"hyror .iilasnia 1~; 2ir:a;h:;;aroxiNilamin-cC
                                           utilizing two antibodies having different specificities: A novel and powerful pretreatment tool for 1 a.,25-
                                           dihydroxyvitamin [)lraqiore9eptor §SSiJys, J,Steroi(j Bi.oohem_.___ M_ole_c_ E:liol., 54(?16): _2_17 ~2~6,J995 ..... ·I· ....
                        -- . "1'~1·~--     Miller et al, Geneti~ causes of rickets, Current Opinions in Pediatrics, 11:333-339, 1999.


                                                                                                     us. App. No 11"i1of-166


                           f,
                                           Office Act1on dated 10/08/2008 for


            -                              Polson et al, Optimization of protein precipitation based                                    ~pen
                                                                                                       effectiveness of protein removal and
                                           IOnJLatJon effect 1n liquid chromatography-tandem mass spectrometry, Journal of Chromatography B,
            --------~_1~.263-275~~-lf-·~~----~~~~--~~~~~~~~~~--~--~---~--·
                                           Robb et al, Atmospheric Pressure Ptlotoi~lrli~ation: An lonit.ation Melttlod for l.iquid Ctlromatogmptly-
                               LA20
                               1



                                           Mass Spectrometry, Anal. Chern., 72(15). 3653-3659 (2000).
                -                                                                                                                                                                                                     --L .......... -




           [Examiner
             S1gnature
                                                                                                                                                  Date
                                                                                                                                                  Considered                                                                             )
            ~FXAMINER:    :nitl:.:ll if!'fJfi->IH!W~) i:othildt-Jrf-Jd, Wfl~f!Yi-)!' or !WI ilil.atiO!I IS ill G0'1f4li'IM11t:H Willl MPFP 609. O!'r.lW linf) tlirtllJgllllif~ltion i' r1ot in C()l1fOI'rrJI.-lriC1-l Hr1CI11tJ1
            considered. Include [XJflY of t11i~ rorm w'ith noxt comrrun nation to Hpplic:ant. 1 A:Jpl,cant'~ ,Jr·ique citation de:->ignation number (opt omJI), 2 Soo Kind3 Coe:.to~ of usp-o
            Patent Documonts .st mrw.uspto.qov or MPC::P ~)(')1 .04. 3 Ct'tcr Office that issued tho document, by the two-letter code (VI/I PO Stand~rd ST.3). 4 For Ja,Janeso :;w.tent
            Cocu111'mts, trte m(.1icliltlor of the year oftre reign oftrvu Errpe 1'0r' must pr·ecede trte seria: nurrber <Jf the patent c1ocumer1t. 5 Kir·d of cloclrment by the aopropriate
            symbols as 1ndicated on the documert under WI PO Standard ST. 16 ;f' pooe_~ible. 6 Applicant is to place a chec.;; mark here if English language Translation is attached.
            Thili noi1Hc1ior1 of i·lfornrrllim· is n'Jquin-Jd lly :37 f;FR 1.m Hnd 1.98. Thr:: irrfor·1wtim1 in ff)qu lfld to olltHin or n'Jtairl r1 bHnHfit by tlw1 plJblin wllifl~l to filfJ (111111 iW lhH
            USPTO to procoss:ran 8pp icot1on. ConfldontiBI1ty is governod by 35 U.S.C 122 and 37 CFR 1.14. This colloction is ostirnated to toko 2 hours to cornplote includ.ng
                        pr~mering, and submitting the <:ornpleted application ·form to the USPTO. Time w II v:My depending UP(ltl t1G indivi~\11-ll \~ase. Any comrrants on V1G ~rno~mt (if
                  ymJ roqtriro to ~::orrpkJI.e this fom· ~md/or suygHstiom; for rodudng t.hi~ ')l!rden, Hhou·d be :>on! tf) the C~lief lnfonm·11ion ()ffm:ll', U.S. PHI.~mt ~1nd Trm1wrlwi< Office,
                  Sox 1-1.50, Al8xcmd~ie, VA 22:-l13~1-1.50. DO NOr SEND PEES OR COMPLETED FORMS TO THIS ADDRESS. SEND fO: Commissioner for ~a Ients, P.O.
            Box 1450, Alexandria, VA 22313-1450.


      DLMRJ04637.1




                                                                                                                                                                                                            QUESTMS-00000344
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 346 of 505 PageID #: 317

                                                                                                                                   PTO/SB/08 (08-06)
                                                                                             Approved for use through 03/3'1/2007 OMB 0651-003'1
                                                                         U.S. Patent and Trademark Offico: U.S. DEPARTMENT OF COMMERCE
           Under tho Paperwork Reduction Act of 1995, no persons aro required to respond to a collsction of information unless it contains fl valid
           OMB control number
                        Substitute lor form 1449/PTO                                              Complete if Known
                                                                                              1-:--,_,_,___,____"""'
                                                                                              l-~£!l!ication Number                                  111386,215
                                 INFORMATION DISCl.OSURE                                        Filing Date                                          312112006
                                 STATEMENT BY APPl.ICANT                                      ~!Named lnv~~!Jr                                       Nigel Clarke

                             (use as many shoots as necessary)
                                                                                              r4:L~L-----------
                                                                                               Examiner Name
                                                                                                                                                     1797
                                                                                                                                                     Warden, Jill Alice
           Sheet                 3                   j of j3                                    Attorney Docket Number                               034827-3603

                                                                               NON PATENT LITERATURE DOCUMENTS
                                           Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           c~ar~rir_1er          Cito                                                                                                                                                                               T'
                                 No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                               number(s). publisher, city and/or country where published.
                                 A21      Singh et al, C-3 epimers can account for a significant proportion of total circulating 25-hydroxyvitamin

          _L__                            Din mfants, complicatmg accurate measurement and interpretation of vttamm D status, The Journal of
                                         _pmcal Endocrinologl'_&_Metab_oli_srn 91 (ll). 3055-3061 2006.
                                          US Notice of Allowance dated 12115/2009 for U S App No 1111 01, 166
                             I   A22

                                                                                                                                                                             -               -               --!-""-
               --~ A23                    US Notice of Allowance dated 811912009 for U.S. App. No. 111101,166




                __ j_:l      I   A25
                                          Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus parathyroid hon11one relationship
                                          suggest a different reason why older adults require more Vitamin D, The Journal of Clinical
                                          Endocrinology&Metabolism,,B8(1) 1.85_-_1.91, 2003.,.........
                                          Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentrations, and saiefy;AmTCiin,Nutr, "
                                          69:842-856, 1999.
          ..   ···--------           -----------
                             TA26      Vreeken et al, On-line post-column Diels-Aider derivatiLation for the determination of vitamin Do and its
                                       metabolites by liquid chromatographylthermospray mass spectrometry, Biological Mass Spectrometry,
                                       22jl2i-63,2, (1993).
                                 A27 Wharton et al, Rickets, The Lancet, 362: 1389-1400,2003.

                                                                                                                                      ______________ ,   __ ..
                                                                                                                                                            ,
                                                                                                                                                                 .........   __   ....... ______   """"'"'"''"'-   r ,_




                                                                                                                                       Date
                                                                                                                                       Considered
         NF:XAMINFR: itli1.1t-)] ifn-Jf01'flfle0 t!(mflidt-JI'fKI, \Vhflf!Ym or not r:itatiorl i!> in eo'1f'tmnHI1t:i-l wil.l1 MPF:P 609. 01'-lW litl~) tllnltJgl11llfHtiJm i·' r1ot ir1 txmfonm-1nt:fl Hntl rmt
         considered. Include [XJPY of t11is :orm with noxt comrrw1 nation to <·.lpplicant. 1 ADpl·c<.mt.'fl Jr·ique citatior1 de:->innation nurnbo1· (opt onal). '2 Soo Kinds Codms of usp-o
         l'atent Documants .st \W/W,Jspto.~JOV or MPC::P 901.04. 3 t:1·tcr Office that iesuod the doc~1ment, by the twowlettor code (VVIPO Standard ST.3). 4 For Ja;wneso patent
         Cocu111'mts, the 1ndicatlor of ti'le ye~1r oftre reign of the Errpe''OI must p1·ecede t~1e seria: nurrber of the ratent docurrH~r~t. 5 Kitd of doct1ment by the a::>propri~1te
         symbols as indicated on the documert under WI PO Standard ST. 16 :t' possible. 6 App icant is to place a chec.;; mark here if English language Translation is attached.
                                                                                                                1



         Tili!-; coiiHdio11 of i·lformatiot' is rf'JqtJin-Jd !Jy :37 C';FR 1.fl7 rmd 1.98, Th1'J infor·1111llnn in lflqu red fo olltclin or n-:~lflill rJ lmnHfil             publin wllidl to fiiFJ (Hild l)y th~1
         USPTO to procoss:1en app icot1on. ConfldontiBI1ty is governod by 35 U.S.C 122 and 37 CFR 1.14. This colloction                                                    to tEJke 2 hours to cornploto includ ng
                        prep;:~ ring, and '1lubn1iltlng tht.'l completed ~1pplic~1tion ·form t(l the USPTO. Time wII vary depemdlng \Jpon t·1e individ~tal \~ase. Any comrrants on t''le arn(J~mt of
                 ymJ mqt1im to ()OITpi<Jtt) this fom· f'Jnd/or suog(~stlom; for mdudng thi\'1 ')!Jrden, ~hou:d be :iOn! to the CflifJf lnfonmllion Off(;c1·, U.S. PHtent and Trmdwtvlrk Offlco,
                 Box 1450, Al8xand"ie, VA 22~113w1;1.50. DO NOT SEND FEES OR COMPLETED PORMS TO THIS AOORESS. SEND TO: Commissioner for Patents, P.O.
         Box 1450, Alexandria, VA 22313-1450,




                                                                                                                                                                                                    QUESTMS-00000345
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 347 of 505 PageID #: 317
                                          Electronic Acknowledgement Receipt

                             EFSID:                    6932185


                      Application Number:               11386215


               International Application Number:

                     Confirmation Number:              2019




                       Title of Invention:             Methods for detecting vitamin D metabolites by mass spectrometry




              First Named Inventor/Applicant Name:     Nigel Clarke


                       Customer Number:                30542


                              Filer:                   Barry S. Wilson/Jennifer Vail


                      Filer Authorized By:             Barry S. Wilson


                    Attorney Docket Number:            034827-3603


                          Receipt Date:                02-FEB-201 0


                          Filing Date:                 21-MAR-2006


                          TimeStamp:                    19:53:02


                       Application Type:               Utility under 35 USC 111 (a)


     Payment information:
     Submitted with Payment                           I no
     File Listing:
      Document                                                                            File Size( Bytes)/                 Multi         Pages
                          Document Description               FileName
       Number                                                                             Message Digest                    Part /.zip   (ifappl.)

                                                                                                   243522
          1                   NPL Documents                  ARONOV.pdf                                                        no            14
                                                                                      5&732d0f4fS38d92ddJddJ45L80db8fS068
                                                                                                     6MO


     Warnings:
     Information:

                                                                                                                            QUESTMS-00000346
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 348 of 505 PageID #: 317

                                                                                                                                                             74150/
                                                    NPL Documents                                        Bartoluccl.pdf                                                                        no
                                                                                                                                         ~o65b2790~9967~~ail 127().:;i1Mb I fNl7d ~'
                                                                                                                                                               IIIL'O


          Warnings:
          Information:

                                                                                                                                                            1/11522
                                                    NPL Documents                                          Busch.pdf                                                                           no
                                                                                                                                         JvSt>llld92tUlei0/i5o71_tlrlobihl/Jihlcl
                                                                                                                                                               tl:l(,~)




          Warnings:
          Information:

                                                                                                                                                            11/6601
                    4                              NPL Documents                                     Coldweii ..Stable.pdf                                                                     no          15
                                                                                                                                         JJ,I   ~'kl3ru~t.><<.~l.!lfS)f62.JJfO,tOI,SolS~
                                                                                                                                                               Sc>J8


          Warnings:
          Information:

                                                                                                                                                             8'10358
                                                   NPL Documents                                             Guo.pdf                                                                           no


          Warnings:
          Information:

                                                                                                                                                            264881
                    6                              NPL Documents                               HIGASHI... 391-pp229-238.pdf 1 - - - - - - - - ;                                                no          10
                                                                                                                                         J 7\1'1 ~2dd r~ nrll/~9bl:il3'b~'~~Jal)~d·l ro~S(I
                                                                                                                                                                liMb


          Warnings:
          Information:

                                                                                                                                                             172307
                                                                                             3602_1nterview_summary _1-2
                                                    NPL Documents                                                                                                                              no           4
                                                                                                        ·09.pdf
                                                                                                                                                           :7Ci441:iS\'!le7bJIJC:'JII'I
                                                                                                                                                              (12:.1111


          Warnings:
          Information:

                                                                                                                                                             802920
                    8                               NPL Documents                                          Jemal.pdf                                                                           no
                                                                                                                                         lf'•l'illll'HI'IIH(8Jdb1Jblbd);(J)Jilfb(l
                                                                                                                                                              1B•Ia:


          Warnings:
         ---·-----·----·----·--
         Information:
                               ..---·------······-·---- .............--·-----..-                                                                                                                            ...   -
        f- ..----~·--. --------.. .·..-·-···-·. ·-··-...................., .._ _ _..........-....-........--·-..-, ....- ....-...- ............- ..................-·r·..--.--...._,............- ...........-1
                                                                                                                                                            HHI71
                                                    NPL Documents                             Jones_Vitomin_D_79pgs.pdf 1 - - - - - - - - - 1                                                  no          80
                                                                                                                                          l'ldnQfl5(·174t5Qii(~Sl~t 19::1'905.'i73~8,Jl
                                                                                                                                                                l(Ylf


          Warnings:
          Information:

                                                                                                                                                            4nl72
                   10                               NPL Documents                                         KAMAO.pdf                                                                            no          11
                                                                                                                                         !lJJ<I~idl,lf<1 <l'~q!~I),I)~(1.Jil~ll1Sf~.'~'~11~1
                                                                                                                                                               d.'iffl1


          Warnings:

        ,_   ____________
         Information:                            ....................................   ___________________...._____ _____,                                                                    ....,



                                                                                                                                                                                                       QUESTMS-00000347
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 349 of 505 PageID #: 317

                                                                                                        8/5919
              11          NPL Documents                 Kobayashi. pdf                                                                    no        10
                                                                                   -19C70M207~dd<~ I<l        1;-dbbJ J$6flJe~OkSfu
                                                                                                              B~



         Warnings:
         Information:

                                                                                                        sso>so
              12          NPL Documents                   Miller.pdf                                                                      no
                                                                                   /4beS6JOScO/~tl~~           1)7c ILl'>dMM'>t6U/
                                                                                                          ()C~lH



         Warnings:
         Information:

                                                                                                        80S029
              13          NPL Documents          3602 ... OA.... dated ..1o-os-os.pdf 1-------~                                           no



         Warnings:
         Information:

                                                                                                        644686
              14          NPL Documents                   Polson.pdf                                                                      no
                                                                                   ilJSbSd9'26111;5691<1:1J5J3aJ3Be/%<Jc~
                                                                                                          JIJJ<I'


         Warnings:
         Information:

                                                                                                       118139>
              '15         NPL Documents                    Robb.pdf                                                                       no



         Warnings:
         Information:

                                                                                                        924024
              16          NPL Documents                   Singh. pdf                                                                      no
                                                                                   <~•"~5.::17diH71bt•JldG7Ml49,-.!f7i>9ell952t•
                                                                                                              l~i((




         Warnings:
         Information:

                                                                                                        285849
              17          NPL Documents          3602_NOA-dated_12-15-09.pdtj--------l                                                    no


        ______________ _____________ ______ __ ____ ____ ________ ________ _____
         Warnings:        ,          ,              ,            ,     ,   ,   .
                                                                                                         ''"'""
                                                                                                                 ,                         ,


         Information:

                                                                                                        70)59·1
              18          NPL Documents                                19-09.pdfj--------l                                                no



         Warnings:
         Information:

                                                                                                       '146'1909
              19          NPL Documents             Vieth .. PP _842-856.pdf                                                              no        15
                                                                                   ~.IIH~r'i'l'ld/f-l\l(•!iI i)lllb~liiM,·I'.)~IJ~~
                                                                                                          SIJ02c:
        !-----" - - - - - - - - - - - - ' - - - - - · --'-----·····--····'------'----!
         Warnings:
         Information:   _____ ___ ________ · - - - ________ ____ _______ _
                                 ,        _,,,                                                                             ,          ,            ,_




                                                                                                                                               QUESTMS-00000348
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page  350 of 505 PageID #: 317
                                                    826270
          20          NPL Documents                           VREEKEN.pdf                                                         no          12
                                                                                    95d0<>29J<-d9e75c014319{-blOflJ9bacdle
                                                                                                   6940d


     Warnings:
     Information:

                                                                                                    1362452
          21          NPL Documents                           Wharton.pdf                                                         no          12
                                                                                    3~8d0.8866b(.(_,l8ddd490.,4d,K~03S4e66J8

                                                                                                      80PlJ-l


     Warnings:
     Information:

                                                                                                    852205
          22         Foreign Reference                     W02007139956.pdf                                                       no          16
                                                                                    636c4b6e8ae;oldffw697<1S4ocl\d1a'.l757d6l
                                                                                                      4e86f


     Warnings:
     Information:

                                                                                                     797358
          23          NPL Documents                        Jones_1193-1231.pdf                                                    no          39
                                                                                    ade46a5cl52832:7473864b07ef0ae85lcd6
                                                                                                      ad.':./6


     Warnings:
     Information:

                                                                                                    419534
          24          NPL Documents                        Vieth_pp185-191.pdf                                                    no          7
                                                                                    (13c0e6):.18E>fd5ad9~6/'>'!E'/09/<:03cb494
                                                                                                       dlda


    I Warnings:
    I Information:
                                                                                                     104144
          25                                                  3603_1DS.pdf                                                        yes         5
                                                                                    f3677J3c8eabcc8ea989c44fJ148ffieedl59
                                                                                                    )d/4


                                          Multipart Description/PDF files in .zip description

                                 Document Description                                                 Start                             End


                                      Transmittal Letter                                                   1                             2



                     Information Disclosure Statement (IDS) Filed (SB/08)                                  3                             5


     Warnings:
     Information:
                                                      Total Files Size (in bytes)                                         19662715




                                                                                                                                 QUESTMS-00000349
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 351 of 505 PageID #: 317

         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO ofthe indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described in MPEP 503.

         New Applications Under 35 u.s.c. 111
         If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
         1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         National Stage ofan International Application under 35 U.S.C. 371
         If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
         U.5.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course •

         .1\!.!tw lnt'!_rnationalAP.Jllkl!.tL<!!!.£!l!!d wJ!b.ii:!!LIL~e.I9_a.i.l!Jieceiy_lng Office
          If a new international application is being filed and the international application includes the necessary components for
          an international filing date (see PCT Article 11 and MPEP 1810), a Notification ofthe International Application Number
          and of the International Filing Date (Form PCTfR0/1 OS) will be issued in due course, subject to prescriptions concerning
          national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
          the application.




                                                                                                                     QUESTMS-00000350
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 352 of 505 PageID #: 317


           Anal Bioana1 C:llem (200l') 391:1917 "1930
          D0110 10D'r/N00216-008-2095-S




          Metabolic profmng of majtu· vitnmin D metabolitt1S using
          Diels·c···Alder dcrivatization and. ultra-performance liquid
           chromatograph.y-··tandem mass spectrometry
           l'avl'l A. Arrmov • Lam·a M. Hail • Katjn D~ttnwr •
           Cilul~s   n. Stephensen • Hmce D. Hanunod<


          Received: 7                      2008/Revised: 20 March 2DOB             /i\.cc~pted:   25 ;\Lu·ch 20()3 /PublJE~hed mlline: 24 April 2008



           Abs!l'!lct Biologically active loons of vitamin D arc impor--                                  D1 , 25··hydroxyvitamin D 3 and 25-hydroxyvitamin D 2 in
           tant analytical targets Jn both research nnd cUnicat practice.                                 0.5 ml, human scmm at a lower limit of qnantiftcatim1 of
          The current technology is ~ru12h tlmt each of the vitmnjn D                                     25 pg/mL. Prcchion ranged ft·orn 1.6....4.8 % an1j. ~- .. J6 {%
          md:abolites i~. nsually analyzed by individual "'·sny. However,                                 lor 2.5-·hydroxyvi!amill D:l ancl 10(,25 .. (]ihydroxyviramin 0 3,
          current LC·MS tedmologie:s allow lh'~ simultaneous meta--                                       respe:ctively~ usiJ~g solid-·phase ex!:mctiO!\,
          bolic prol1.!ing of entire biochemical pafhwnys. The .impodi·
          mcnt to the metabolic profiling of vitamin D rnembolites is                                     Keywords l e<,25·Dihydroxyvitnmil1 D:1 ,
          the low level of Lx;25-<lihydroxyvitamin Il:; in human semm                                     25-Hydroxyvitmnin D.1 · 24!1,25-Dihydroxyvit1min D3 ·
          (I S---60 pp/mL). Here, we demonstrate that liquid ·liquid or                                   UPLC , LC.-.vlS ·Metabolic profiling· Derivatization
          f-Olid-phase cxtmction of vitamin D mct:Jbo!itcs in combina~
          tion with DielsAtder dcrivatization with the commercially
          available reagent 4--phcnyl-! ,2,cl ..triaz.olinc<l,5-dionc (!'TAD)                             Intmduction
          followed by ulnn-perfi:mnance liquid chmmatography (UPLC)-
          electrospmy/mndctll nm~;s s.pcetro1nctry a1wlysis i))liVidcs rapid                              Mcmbolic pmliling, defined here as th,; quamilication of
          and sitrmltrweous quanrification of 1t.~:·,25··dihydroxyvHamin                                  metabolites involved in the same mdabolic pathway, lias
          D 3 , le<,25-dihydroxyvitamin D2 , 2471,25-dihydroxyvitamin                                     become a.n impmtrmt tool for dctcnnining steady"statc
                                                                                                          concentrations of metabolites and sttKlying the regulation
                                                                                                          of the corresponding metabolic patbways [ i, 21. J'vlotaholic
                                                                                                          pronling allows metabolic regulation ro be surveyed in a
                                                                                                          minimally invaNive manner using btoflu.ids such as pla~mut
                                                                                                          onniue that are subsequently analyzed by GC-MS or I,C·MS.
                       of Ent~Jmolng,y,          Univt~rr;ity   nf ('.gJifbrnia,                          The !leld of vitamin D metabolite analysis has been
                   CA 950 J 6. 'OS A                                                                      historica11y dominated by ·1nmnmoassays a:nd re,;eptor binding
                                                                                                          assays [:i], although there are examples of the application of
           L M. H,.n.
           Dr:p~rrlm~~ni
                                                                                                          r,c.uv or I ,C,MS to the analysis of c5-hydroxyvitamin D2
           Research Center, UnivcrR.ity 0f Ca1i~0mia,                                                     (2'i(Oil)D;l and 7.5-hydroxyvitamin D, (.?5(0H)D,,) ['~... (,].
           Duvi:,;, CA 95616. 'USA                                                                        LC ·!VIS cnu potentially detect and measure more than 40
                                                                                                          reported vitmnin D tnetabolJtes [7'j,lfvve draw parallels with
          K, Dt•W.t'll~r
                                                                                                          othe-r tl:mllies of steroid hormones., many of the vitamin D
           lntJiitlltD d' FLtw:tionul      Gen(\nti~J~,   1Jnivers1ty of R"'g~msburg,
           Rq;enr~hl!.rl~,   C!ern1cJJ1y                                                                  mebhoiites may have other btological roles beyond being
                                                                                                          nterc catabolic prodm::ts. However, very little is knuwn about
                                                                                                          the biological role~ of most of the do,vnstremn vitamin D
                                                                                                          tnetabolites, and tbt~ developmen-t of a comprehensive
                                                                                                          profiling method would fadli!ate research on vitamin D
                                                                                                          metabolism. Currently, rnost research and dmgnostic w~says


                                                                                                                                                                 f} Springer




                                                                                                                                                                QUESTMS-00000351
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 353 of 505 PageID #: 317


           1913                                                                                         A1~al   EHoanal Chem      391.:1917~·1930



           1\x:us ,.,., 25(0H)D and I<x,25-dihydmxyvitmnin D (le<,            Hon cfllc'icncies. Hmvcvcr, the eonjuga1cd diem; group of
          25(0H)2 D) produced in a series of oxidations hy the cyto·          vitamin D metaholitet< makes them a specit1c target lbr
          cJ 1ro1n~s P4.50 Jiom their dietary pr~cursor vitamin D (F·ig. l)   Diels-Alder de!ivati;acion. ln lllcl, several highly reactive
          j'8]. Most current analytical methods based on inmmnoassays         4-substituted l ,2.4-triazolinc<U-Jioneo (I'ADs m Cookson-
          are not able to sepamtc torms of vitamin D with dil1erent           type mRgents) have been re-ported i.n the literature for ~he
          side·chains (mainly O,. and DJ). There is a growing body of         anV~lysis of v.ttamin D metabolites, their analogs and other
          evidence that the biological activities of these lonns m"·Y be      diem~s 1 including derivatization reagent!) for ES1 .. J\1S 1'6~ '
          different [9, l(ij. This illustrates a need lor analytical          221. The dedvatization reagent~ introdu<:e polar grrmp::;
          methods that are selective lbr D2 and IJ, forms. Analytical         and thus typically result in        IOO···lOiiO-I'bld increase in
          meth"ds lbr vitamin D also are needed fiJr regulatory,              sensithity over nonderivntlzed compounds. However~ no
          quality conan! and m1 tritional studies. Biologically, the          tne!hod fbr profiling the rnajm vitamin D m~tabolitcs
          conversion 1Jf vitamin D.~, and D3 into corresptmding 25            l<x,25(0H) 2D2, lcx,25(0HJ.il)_, 24R,25(0H)zD 3 , 25(0H)
          (OH)D Pmns is mpid, as ~sl.imated from the 36--48-hmar              D2 and 25(0H)D 3 bas bee11 reported that can detect and
          half.litb of vitamin D1 in human ei.rculation [U] Thus, there       quamify endog<:nous leveL; of Lx,25(01ft 2D3 • !!ere, we
          is ususlly liitle need to andyze the blood levels ofvimmin D 2      demml.<;tra!e an ullTa··perfonnnnc(·: liquid duomatography
          and D1 except supplementation st11dies. Subsequently, 25            (UPLC}··tand•em MS method for the quantification of an
          (0H)D:1 h converted into bioloaically active lc\,25(0H)~,D~,        array of the most biologically importnn1 vltamin D n1etf,lh··
          which bimb to tll<o' vitamin D nudear receptor (genomic             olites aller Dieh Alder deri,;nti~ation witil 4-phenyl-1,2,
          respons~) as welJ as to a puh1tive membrane receptor (mpid          4··1iiaxoline·-3,5.Jion" (FIAD). Tbe method \Vas validakd
          response) to .iniftatc 8 ensc11d~ of biological events related to   for solid .. phasc extradion (SPE) anclliqnid··liquid cextraction
          c<J.Jdum and phosphoms hom.eostasis: crmcer and inflanunaw          (LLE) of le<,25(0H) 1D 3 alld 25(0H)D·1 tlom serum and
          !ion fU.J. Altematively; 25(0H)D1 is lhougbt to be deacli·          applkd h) studies of vltmnin D meh1holis:m in 1rmnans.
          vnted via conversiott jnto 241?)2:5-dihydmxyvjtamin D3
          (24R,25(0H}1D3 ) by 25-hydroxyvitamin Il 24-hydroxylase,
          although .independent biological effects of 24R,25(0HhDJ
          arr:: 21lso .knmi'i/11 ( {3.~ t )J. }'urthermore? the same ~~~1me
          deactivat~s 1l~~,25(01-I) 2 D 3 vin colnlersion into 1ct,24R 25·,
                                                                      1       Chemicals
          trihydroxyvitamin D 1 (1,24R,25(0H)JD1). These rnetabo·
          li.tc:s can undergo further mctahohsm by several pathways           Hexane, methyl /crt-butyl ether, dichloromcthnnc, acctoni-
          including ·further oxidaHon and conjugation f8].                    tlik. ethyl acetate, mcthanot formic acid, awl K11ll'0 1 were
               111e development of an LC-MS profili11g method fi1r            purchased fium Fisher Sci.entilic (Pitts1mrgh, PA, USA).
          vHamin D mcrabolites is impeded by their !ow· conccntra~            Deionized water (resistivity of 1N.J .'vUVcm) '"'d distilled
          tion in human cireulatirm, pmtieularly tbr l 'x,25(0llhDJ,          'V"Itater were prepared   in~housc    and H:-ietl f(n mobile phase
          with concentrations ranging ft·om 15 to 60 pglmL. Recently,         preparation and SPE extract-ion, respectively, fYT1\D 'vas
          an LC>t::mdcm MS method was introduced to measure                   purchased !luno rluka (St Louis, MO, USA). Standards of
          nondcrivatized I c~,:lS(OH)Jih but this J.·equircs J. mL of         vitmnin .D metabolites were purchased fforn Ftuka: Sigma ...
          human semm [16] Vitamin D metobolitcs hnve low ion·                 .i\ldricll (St. Louis, MO, USA) alld BlOMOL (Plymomil
           i.r.aHon dHdencics in dcctrospray (ES1) or a tmospbcr.le           J\keting, PA, ·usA) as i11dicatcd below. Deut\")ral't_;d sun:ogates
           pressnre: cheinical iottization (A.PC£) sources because they       of vltamlo D metabolites were purchased from Synthetica
           lack easily charged groups~ which would enhance ioniza~            (Oslo,, l\onvay) and Medical Isotopes (Pelhmn, NH, USA).


          1-'ig, I tvhtaholistn of vi::;t;nm
                                                       Diet-                  +-- UV/skin
                               !tl(:',{tf:ll.H,~d in
          n.· Th1;1 ltKtaboliti..'S
                                                       D2£Jnd D3
          this       are                   in a
          dnrkcr      on              The twu
          major forms oJ· vitamin D Ht1d
                    nyllJUXYln'J<m .1ft~ ~J-KHV1l




                                                                                                                                     QUESTMS-00000352
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 354 of 505 PageID #: 318


           Ana! Bioanal Chern                                                                                                              1911)


          Human serum fh.Jm healthy mali:: donors for method                      exposure study were a~quircd 1.-hnn 17 volunteers in l~tll
          development pU11Joses was ordered from Fisher Scientific                2006 and 17 Jifferent volunteers in winter 2007 at week 0,
          (Pittsburgh, PA, lJSA).                                                 week 4, and week (week 8 in winter). Two 10-mL tubes
                                                                                  of blood were collected from each participant aft~r a tour-
           Stock ami calibration solutions                                        hour thst frDm t8t.. Tho tubes were wrapped in toil and
                                                                                  allowed to elm at room temperature lor one hour. The tubes
          1\ ea! standards of vltmnln D metabolites were diluted and              were centrilhged and then atiquoted in ten 1-mL tubes .
          stored at -80 'C; 11) >tg lo:,25·dihydroxyvirumin D" (Sir>rrw ·         These tubes were placed in light-proof boxes and kept
          Aldrich) was dissolved in !000 )J.L aceloniiJile in the                 frozen at ~80   c·c. Cmnmercir1i human serum Hom male
          original vial tmd th<m transleued into an amber glass II!'LC            donors (Fisher Scientitic) was used tbr method devclop-
          vial; 1 mg l o:,25··dihydroxyvilamin D 1, (Fluka) was dis··             tnent nn.d validation except in the extraction reproducibiWy
          solved in 500 ~LL aceton1tril~; 1 mg 25·-hydroxyviteJnin D:.1           studyl where donor plasma ·..,vas used.
          (Flub) was db-solved in 500 )J.L acetonitrile; 1 mg 25 ..
          hy<h·oxyvil.mrrin IJ.~, (Fiuka) was dissolved in 1000 fiL               Sarnplc pretreatrnent
          aceton_ibiJe and transfCneJ into [ill. amber glass HPLC vial;,
          50 >rg 2411,25 ..Jihydroxyvilamin D.; (BIOIVlOL) in 50 )J.L             Sample preparation 1vas adapt~d from published 1nethods
          ethanol was dilllted with 950 11L acetonitrile; .I mg                   [25]. Briefly, 500 JJL diquotes of human semm in 2 mL
          cakipohiol (Sequoia Resear~h Prodw;t,;, Pangbow11e, UK)                 ph"tic tubes (Fisher Scientific) were spiked with 20 )J.L
          was dissolved ir• 2000 )J.L acetorritrile. CHicipouiol W8S              solution or in lema! st1wdard ( i 2.5 ng/mL d 6 1,~,25-·
          fiuther diluted with acetonitrik to make a l25 ng/mL                    dihydroxyvitamin D 3 and 500 ng/mL d6 25-hydroxyvitamin
          derivatintion quality control spike. 11Je deuterated internal           D1) in acetonitrile and allowed to equilibrate fvr 15 min at
          standards (!S) 26,26,26,27.27 ,27 . ·hex,Hleulerium, 1<X.25 ·           room temperature, Proteins were prcdpih:tl'ed by the addition
          dibydroxyvit·amin D,1 (Medicn.i Isotope,;) and 26,26,26,                of 500 [lL act!onitl'ile ond by sp.inning t!te sampk on a
          27,27,27 .. bexad<~uletiutn.·25 . ·hydmxyvitnrnin D:~ (Synthetical      \/ortex mixer fix l min at maximum speed i'Ollowcd by
          were dissolved in acetonitrile to prepare stock solutions. The          10 mi.n centrithg<ltion at 10,000xg.
          stock solutions \Vf:rc combined and diJuj·ccl to obtain a
          12.5 ng/nil. d6 lc-x.,25(0H)zD3 and 500 ng/mL d6 25(0H)D 1              Liquid ··liquid extraction
          IS solution. The purity oflhe derival·i~:e:d IS wns assessed
          LC"MS (filii scan and MRM) up to 500 nglmL and no                       The supernatant from protein precipitation was transferred
          JntertCrence.s ':vcrc: folmd_, .including no trr1ces of natural         into 2. . mL plastic tube,; (Fisher Scienti!1c) containing
          metabolites. AU analytes were individually dissolved in a               400 fLL 0.4 M K2HPOA and mixed using a Vortex mixer
          solution of PTAD (0..5 mglml.) in acetonitrile at I 00 ng/mL            l(w 30 s l(rllowed by the addition of 500 )J.L methyl /,butyl
          and allowed to react at mom temperature lor 4 h to limn the             ether (MTBE). The tubes were vigomusly rnixed lcrr 2 min
          corresponding PTAD Die is-Alder cotrjugak No nondcrivat..               on a Vortex mixer, centrifuged for 5 min at JO,OOOxg, and
          izccl analytes were fOund ln thL')SC solutions as analyzed by           the 'Jppcr organic layer was !ransfc;nxl into z. mL, plastic
          LC,MS ( MRM). "I<> prevent cross ..contamination of the 1,~,25          tubes (Fisher Sciclltitk). For method development, the
          (OHjzD . .PT>\0 calibmtion solution, it was p1"cparcd scpa . .          organi>~ extracts were spiked with J 0 JlL 25 11g/m.L
          rardy Ji·out tl:te rest of the ~utaJytc;S. Using s~.~.dal diJ.utiom;~   ca!cipotriol used as a control i()r derivatizr,rtkm d.lkiency.
          0.1, 0.3. 1.0., J .0. and lO.U ng/mt cahbmtion stocks of 1cc,25         S<:tmples were evaporated tOr ! h using an RC10.22 vacuum
          (OH)2Drl"Ii\D and J.o:,25(0H)ziJ2 .. p]}l,[) wcm prepared.              concentrator (Jouan, Winchester, VA, USA), and 100 ;tL
          Shnilarly. we prepared calibration soltrlions of 25(0H)D 2 ,            0.75 rng/mL I'TAIJ in acetonitrile wa,, added to the residue
          1''1:1\.D and 25(0H)DriYJA.D at !he levels of 0.1, 0.3, l.O.            followed by l min 1)f mixing. Sarnples were lefi· at ronm
          3.0, JO.O, 30.0, 100. 300 and 1000 nglmL. These calibration             temperature t;)f 1 h and then stored vvernight at +4 "C to
          solutions elso contained 7AR.7.'(0H):,D 1,Fl:AD at !cntbld              al!m~· the dcrivati.zation reaction to proceed to completion;
          lowe~· levels than 25(0H)IhY!AD and 25(0H)D1 JYJAD;                     then the 'amples were mixed for lO            centrifuged and
          however, 0.01 and 0.03 ng/mL levels of 24R,25(0HhD3                     iianr;±ened ]nto 150.,~tL v1al insett'-'>.
          \Vere not used in practice,

          Human    ~an1pics
                                                                                  Sohd~plwse extraction of vitamin D metabolite~ using Om',is
          Plasma samples fbr lhe HIV S<Hdy were obtained !hmt the                 HUl (Waters, Milford. MA, USA) sorbent was adopt<XI
          Reaching for Excellenc.e in Adolescent Cm·e and Health                  from published methods [22, 2::] . Oasis HLJ:l cartridges
          (REACH) repository [':~.J. :!4J . Semm samples fi'mn the sun            (3 cc 60 mg) were prcwnditioned with 3 ml. elhyl acetate,




                                                                                                                                    QUESTMS-00000353
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 355 of 505 PageID #: 318


           19?0                                                                                                    A1~al   EHoanal Chem        391.:1917~·1930



          3 mL mctbanol and 3 mL water. Individual vfilvc> of                         3.00 kV. Nitrogen ga..~ flow rates were f.i..;:ed v,.-itll a cone gas
          cartridges were closed after the water meniscus reached the                 flow of 25 L/!1 and a desolvadon gas flow of 700 L!h. A
          sorbent surlllce. Cartridges we" e im1ded with <JOO p.L super-              source te-rnpemtnre of 125 oc and 8 desolvati(m temperature
          natant !}om the protein precipitation protocol and J mL                     of 350 "C wen; applied. Argon wrts us~d as a collision gas at
                                                                                      ·.?.. :? ~ 10< m.bnr. Other componnd~spc:~.i±\r settin3s are Hstcd
                                                                                                    3
          0.4 M K,1l!P0.1. The vctlves were opened and samples were
          extracted using gravity only. Cartridges wen: subsequently                  i.n Tab1{! i. 'To obtain acceptable chmmntogruphic peak
          washed with 3 mL water and 2 mL of 70% methanol and                         smtistics (12 -20 points per peak), MRM (mu.ltiple reaction
          dried for 2 mln by application of negative pressure. The                    monitoring) functions were divided into thre~ groups with
          needles of the extraction manil1Jid were wiped to rernove                   0.25 s dwell time Jbr each reae!ion shown in Table I
          resldual solvem droplets. Samples were e.luted with 1.5 mL                  (\VIRM i: 0-4.75 min, c,\lcipotriol, 24li,25(0H)2 D3 ; MRM2:
          of ace-tonitrile into 2 mL plastic lube~. For method                        4.50--6.50 min. 1:x,25(0H)2.1J 3 , c~ lct.25(0H):JJ 3 , hx,25
          development the organic ex!Tacls were t>piked with 10 f'L                   (OH);D:1; M!Uvl3: 6.2:! 8.00 milt, 25(0H)D,. d,; 25(0H)
          25 ng/ml c~ldpotri0J used m; a ~;on!J·()! tbr derivati;..:ation             D,.. 25(0H)Di,).
          d1iciency. Samples were evapom!ed Jbr 2.) h using a
          vacuum concentrator (RClU.22) and 100 J-'L 0.75 mg/mL                       Standard addition     ,.~xperimenl
          J'T/U) in acetonitrile \Vas £ldJed to the residue folio wed by
          1 m:in of vigorous 1nixing. Samples V•iere left nt room                     For LLE sttmdard addition experiments 400 ~L pr,olcd human
          tempera tun; lor I h. stored ovemight at +4 "C lbr •:umplete                :-~erum was aJktuokd htto 2 m.L plastic tubes and each g-..roup
          derivatizalion, vigorously mixed lor 30 s. centrililgeJ and                 (n-4) was spiked with lO p.L blank, 1.0, 3.0 und 10.() ng/mL
          tmnsfim·ed into 150-f'L vial insert;;.                                      l cc,25(0H),.D1 as well as 125, 250 o.r 500 ng/ml. 25(0H)D 3.
                                                                                      Samples were extracted and measured independently as
                                                                                      described above. For SPE sifmdard additi1)B expt.'.riments
           HPLC and tandem MS c:mclitions                                             500 ~L pooled humm1 s<mlm                (tiiquoted into 2 rnL
                                                                                      pbsti<o rubes and each f'roup (n · .1) was spiked wifh 10 itL
          Separation was performed using an ACQUfTY UPLC                              blank, spike      (0.75 nzjmL I o,'25(0HbD, .10.0 ng/mL
          sepmclion module (Waters). Samples were kept in the                         24R,25(0H)}J1, 100 nglmL 25(0H)JJ 3 and 100 ngimL 25
          autosampler in amber glass vials ~1t +10 .,C, ~IBd 10 J..LL                 (OH)DJ). spike 2 !twofold spike l) and spike 3 (f<mrlbld
          samples were inje<::.terl on !he column. The UPLC BEH C 18                  spil<.e 1). S1nnples were ext meted and measured indepen··
          2..1 x toO mm 1.7 fLm colmnn (Waters) was kept at ·i·40 "C.                 dently as described above.
          Aqueous phase A consisted of 10% v/v acctonitdlc in water
          containing 0.1% fOrmic add as a modifier. Organic pbflse B                  Quantification and data 1JHllysis
          ,·va.-, 100% methanoL Starti11g gradient condiHons were 6(Y!li>
          B at 0.4 mL/rnin How· ratt), The f<JIIovving gradient program.              QuantHkatiou wns pcrf(mned using a QuantLynx module
          \VHS nscd: o,-·1 min 601% .B; 7 min72.D;(J n Atier separation the           of Ma.<SLynx A. l (Waters). Multi-point external calibrations
          cohmm was washed wilh l 00",{, D for 2 min, and equilibrated                'vith 1/x wdghting were bni1t tOr aH endogenous analytcs
          with 60% B for 2 min at a 0.4 mL/min !low rate. The Quattm                  and onc .. point calibrations were made tor clcutcratccl analogs
           Premier tandem ntc1~1s ~;peetromcter (\A/aters) >,vas operated in          and calcipotriol, Calibn1tion stati~:tics arc shfnvn in Table 2.
           positive electrospray mode wiHt the capiUary voltage set to                Caldpotdol wa;. added to ~107;, smuplc,; 11 dcrivatizal'ion

           Tuble I t\,1aRfi Apcctrom\:try
           r.ondltkms                        PTAU JcrivHllvc                   Con:::                   FKCLll"j:J1              CoJli::;lon         !1roduct
                                                                               ''oltage (V)             ion (mlz)                energy (V)          ion ( m/,~.')

                                             C::dciplllriol                    .lO                      .1"/0.:l                 20                  .114.0
                                             24R,2S(OEthD,                     25                       5743                    '20                  ~98.0
                                             d~, l rx.2.l(OII)zll.,                                     5811.3                   Ig                  314.0
                                             ll:'l:.,25(0fl) 2 D.~             3'Z                      574.3                    t8                  314.0
                                             ! ct,2S(OH)zDz                                             :1UJ.3                   1:.,                .~   l4.0
                                             d, 2o(OH)l.l:~                    20                       564.3                    16                  298.0
                                             2.l(Oll)D,                        2()                      558.3                    IIi                 298.0
                                             2.\(0H)Dz                         20                       57(U                     16                  298.0
                                             d11 !).l (chnk(.•akHb·ol)         :t'5                     .'5Ni3                   20                  298.0
                                             DJ (chole.c;::kiterol)            35                       560.3                    2()                 29R.O
                                             D~ (r:rg{JcalciJ0m1)              35                       5'/.LJ                   20                  298.0




                                                                                                                                                  QUESTMS-00000354
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 356 of 505 PageID #: 318


           Ana! Bioanal Chern           391:1917 "1930                                                                                                                         1921



                                                                                                                                                         ILD (Jlll.)      LLOQ
                                                                                                                                                                          (pg/mi.)

           2411,25(0H),D,       :1.20,4.40"    Y'•245. lx I· 4.2                                               (1.9980                                  0.2               25
           1c~,'25(0flh03       5.56           y·-<100Jx I J.O (<m~,d)y ·JA6t ·I 121.76 dtd.sht)"              0.9999 (arta) 0.99R5 (hdgl11')      11   (I                25
           Jcc,25(0Hhlh         5.9"/., 6.1J   Y'''l95.2x ·-· 24.70                                             0.996rj                                 O.J               25
           25(ClHiD 3           7.01, 7.47            1x+~99.2                                                 0.98)','                                 0.
           25(0H)D 2            '/J9, 7JI6     y-l37.1.J I 52.4                                                (1.9949                                  ()')


          l!J\ ittstn:mcntal limit of Jelccti\m;
            1
          ' Retenl ion time of thr.

           t Height was used fbr                            anJ   quantii'icat.i~m   in the   ~ample:~. Recov~ri~::i   ul'intcrm!l :-;tandarJs aml H:~producibJJjty in    Sl~E   <:.ad
          LLE cxtmc!ion methods


          qualiiy control. Deuter8tcd I <X,2:5(0H)2D:1 was used as an                          qnenchcd \vith equai volumes of methanoL Tbc regression
          illtemal reference for the qumrtifi.cal'ion of 24R,25(0H)1D:,                        ant~lysi& nccording to a pseudo-.fn"!;t-order kinctks model
          lcc,25(01[1zD2 and l0<,25(0Hh[h while deoterllled 25                                 resulted in lu 2 < l min lor 25(0H)D 3 and          "8 min liw
          (OH)D:o was the iulemal rcti:rc;nce tbr !be qunnlitlcalion of                         :1 ct,25(0H),J.)j. Because the deuterium lnbel is distnnt ll'01n

          25(0H)IJ>,0 and 25(0H)D1 . Prior to integration tl1c chroma to ..                    the DieJs..·Alder .reaction site, no isotope et'fcc!s on the
          gmms wem smoothed using the Savitzky-Golay algoritbm                                 reaction kinetics are expected fOr isotopically labcted l c<C.,25
          (two itenJ1i.ons using four points). Statbtical data analysis                        (OH)2D3 mtd 25(0H)D3 . Thus, >99% yield of dcrivatin·
          and r:cgressiom: were per!(mned using Microsoft Excel 2003                            Hon productr.; is a,..-:bieved after one hour at room tempera-
          (Microso!l Rcdmo11ct, WA, USA), and SigmaPlot 9.0 (Systat                            lure, as predicted by the kinetic study.. An increase in tllc
          Sof~Nmc, San Jose, Ci\, USA).                                                        lYf'AD concentration to over 2 rng/mL leads to a significant
                                                                                               dec.rcas2 in ylcld.
          25(0H)IJ RJA                                                                              Dcrivarization of vitamin D metabolites results .in ~!n
                                                                                               approximately lll(Hbld inereasc .in the analytical signal in
           25( OH)D in scmm was measllt'ed in the Bioanalytical Support                        MRI\1 mode, as shown for l<X,25(0H)lD:; in fig. 2. More··
          l . aboratory of the Westem Hmmm Nutrition Research Center                           over, whl1e ClD p1·oduces multiple fragments of native
          (WHNRC) nsing a st:mdmd Rl'\ protocol (DiaSorin, Stillwater,                         vitmnln D tnetabolites, it produces a sln.gle major ±l·agment
          MN, USA) Htcording lo the manuHtcturer's instructions with                           for the derivati1ed pmducts. The fragmentation patterns of
          the fc>llowing moditkation: the centrifugation following the                         native and derivatized 1a,25(0H),p3 are sl1own in Fig.
          prccipitatio11 step was petformed m 30UO>'g ti:lr 60 min at                          This could also potentially be used to screen tor additlonal
          -10 oc instead of the recommended l800"g ti:lr 20min at                              ··vitamin D metabolites and other conjugated diencs using
          -20-25 ''C. Tllis modiliecl procedure facilitated the aspira ..                      the precursor ion scan function, \Ve also examined the sta~
          tion of the supernatant fiun1 above the pellet containing the                        biliry of the deriv~1tization reaction products. A test solution
          labeled 25(0H)D. The WHNRC participales in the DLQAS                                 of deri';atized analytes was prepm·ed und stored for
          Vitarnin D External Quality Assc~sment Scbcrne (ht!p://Vl\V\V.                       one week at -··30 °C, -·-20 "C, +4 \'(' and room te:mpernturc,
          deqas.org/) f.26J ar1d cnlibmtion standaJ\'Js ±rom DEQAS                             No sigmtkant loss of tht' analytes wns. detected in samples
          a11aly:~;ed dwing thig period we::re all "'¥Vi thin at.ceptuble limits,              scored at roorn temperature for one \Veek ~.;ompared to the
                                                                                               samples s!ort'd at .. 80 "C.

          Uesults llltd discussion                                                              LC and MS optimization

          Derivatization reaction and product t:tability                                       Cone volt~1ge and coHision energies weTe optimized using
                                                                                               injedion:'! of diluted s!"audards. No sharp maxima w~.:~n.-:
          TADs arc A.:mong the most rcf!ctive dlenophilcs knov11TI.                            found and optimized parameters did not differ signit1cantly
          th1vi:ever, they are lH1Sl'lhle in protic solvents, To d.ctcnl:line                  in the range of ~~5 V and        V for cone voltage and col
          dl~rivaJizJJtiuu nJtes~ I o:/25(0H};,D 1 and 25(0H)D:1 at (;un~                      !itJiUtl energy, mspcdivdy {Tuble l ). Both detivatized and
          cemratiotls of Ill ng/mL (26 liM) and 10 ~LgirnL (2.'i JLM),                         ntHKk~l'ivatized vitamin U m(~t:lbolil:es coma:ining a hydm>:yl
          rc:~pcdivcly, were i-l1lowcd to rcBd w-ith 0.75 mg/tnL                               group at po~ition 25 cnsity lo~1c wat\.~t" in the: Z-sprr1y "'iOUI"(:C
          (4.:3 m:Vl) P'fAD at ro<.ltn tempc:ramre, Aliquol:l of the rca~ ..                   probably due to the li.mnation of a stable k'ltiat"y carbocation,
          Hon mixtures were tnkcn at fixed tlme intervals and                                  We obse1vcd similar dominant water loss in the QTR..'\!'4000


                                                                                                                                                                       fi} Springer




                                                                                                                                                                   QUESTMS-00000355
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 357 of 505 PageID #: 318


           192.2                                                                                                    A1~al   EHoanal Chem    391.:1917~·1930



                                                                                                              \lH
                                                                                                              r
                                                                                                                                                  ..
                                                                                                         .n

                                                                                                              ~,
                                                  ~m

           column                            reacti\m                                                                  H<J"'       OH
           trac(j),   is shown .in panel b. iloth
           chrvrnatogmm~ W(;rc       tlcaled ~lw.
                           \nllkating : 00-1<'Jid



                      a.;;ctonilrilc anti S•J'parat0d
                               (~llHion      on a 5--cm
                             ('18   i.X.lhllllH



                                                                    1.00            2.00        3.00       4.00        5.00        6.00    7.00
                                                                                                       Time, min



          Turbo V l.onSrray (Applied Tliosystcms; FoHtcr City. CA,                         of Jhc dienophilc relative to t!Jc pla~c of the A ring. The
          USA) ion source, and presumably this loss is no! source·                         major Isomer peak was used for integration and quantiflca··
          specilk. Thus, [.\11· J 8+H]' was used as a precmsor ion fill"                   !ion. We compared results ii.lr 25(0H)D, and 24/U5
          all vitunin D metabolites hydroxylated at position 2.5.                          (OH) 2D3 quantitlcation in 50 indi,;idual serum
          ltti.tially, acetottitrilc with 0.1% Jormi<O actd was used as au                 using integration of either the m<Jjor or minor
          orga1lic phase fOr UPI,C separation. Jiowe¥·er, we fOund that                    found a goorl com:::1adou between the values
          methauol witiKJUt modifier gave the best signal inten~ity,                       and R 1 ~0.B838, respectively). The lowet condation lor
          probably due to irs higher volatility         Thus, methanol                     24/1,25(0H)2D 01 can be explained by the low imensity of
          was used"'' the organic solvent despite a siguiticmttly higher                   the minor isomer peitk and tbe lack of a corresponding
          backprcssurc. This demonstrates the addHional advanmge of                        isotopi.cally label.cd standard to correct the measurements.
          using UPLC lo impmve tho sensitivity of LC.MS. The tm·get                        Interestingly. t·be Cl8 BEH l.ll'LC stnlionary phase does not
          analyteg were separated 1Jsing gradiem dotio11 on <:1 10--cm                     separate isomers of derivatized Lx,25(0H) 1D:h probably
          BEH C18 lJI'LC column in 12 miJ1, induding column wash                           due to the anti posiiion of hydroxyl gnJups on it& A rlJJg,
          and lt'·e<Jnihbralion (Fig. 4; Tabk 2).                                          \Vhich mak.e this structure more syr:.unctric. St~paration of
             Dcrivalizalion of vitamin J) metabolites with l'"IAD pro"                     derivatizcd ! ,,,2.5(01I)_,D3 em; be achieved using phenyl
          <hlCcs t\vo ephners, G!S' and 6R, eone~pondin.g ro the position                  HUH cohmm chemis.t!y, [Jut this scprn:Htion is not advantam


                                                          1UQ              1' 4.5
                                                                a



                               :-;hnvn:. .
          .~crved a dorninan l
          P'l'AD d~rivatives at
          z J 14 fur metabulites
          ut:;'d al Thl~jtioo 1)




                                                                                                                                                  QUESTMS-00000356
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 358 of 505 PageID #: 318


                                                                                                                                                        1923

          }'ig. 4
          thm of major
          ulit~\SJ,;sil\g rJM conditH.Jlt$
          dt:.;cnbtd m tho '"t)l(rll:!r:mlcn'.!l'"
          section




          ge<JUS for quanlitutive purposes. \lihile the Cl8 lJU[ phase                 vitamin D rnetabolit·cs under selective SPE conditions and
          docs not separate isomers of lc,,25(0H) 1D1'·Irr:AD, it docs                 undergoes Diet5"··Aklcr derivatization) we; hypothesize that
          separate the isomers of l.:x,25(0H)zi.J~ .. f'TAD (see tbe                   i! is an unknown dihydroxyvitamin DJ isomer witb two
          ''E!ect!·onit; .->upplr,;m.:.~tlfary ntnkrial'').                            hydroxy] groups on the A ring be...::au~e {'Jf lhe characterisl'ie
               In ndd.ition lo eydortddilimr to tb<' locked C·l () .. 19 (:...) .. 6   mlz 314 ii·agmen!. A possible candidate metabolire is
          <:iso.id dienc, the Dids ·.Alder reaction c•m theoretically occur            lcx,:/.5,dibydroxy·3·cpi-vi!ami.Jt D, a biologically active
          at the C·5 .. 6 c.7 .. g dienc if the C·6··G.'/ bond rotates                 prcKhJct of the cato.boiic cpimetization of .I cx,2.5(0H)J.D 1 p~ I·
          iuto a dsoid confo.nnntion. lio,vever~ this reBd.ion \Vould be               However1 the lnck of n comm.erdaHy available standard does
          lmr1l·\,>,orable because of the activation harrier to uncoupling             not allov> this finding to be confirmed lmere.sliJ.>gly, 25 ..
           th~ euqjug!Jted trk-~ne system and the sk~ric hirtdrnn{;e to                hydwxy.. ]~epi~vitamin D:J was fbund            nn ink-:rfi;rence i.:n
           looming a planar dicnc. !'LI\D is not only a potent dicnophilc              another LC.MS asc.ay 129]. Thus, we used a 10-cm column
          but also a mild oxidizing reagent. Therefore, other possible                 to scpru·ato lcx,25(011)?.fh·P'!Afl flom the inte1fcriug peak
          by-products ot' derivalization can be lorm becouse of the                    Jt is cn1cial to usc isot·oplcally labeled l ()(,25(0HhD 1 to
          oxidation of secondary alcohob of v-itamin f) rnctabolilcs                   assign the coned· retention time to J·his. analyte. To increase
          into corn;:sponding ketones. Vle surv~yed nHlBS chromato-                    Ihe precision of qmntHficahotl,. we measured tllc height of
          grams of dcJivatizcd standards and did not find an abundant                  the 1cx.25(0H),D 3..P'II\D peak while the area was measured
          signal (> 1~t\) peak height of dcrivatized standard) that would              for the quantification of other analytcs (sec "l'kdmnic
          corrcspoOlcl to keto . ([M 1tH]'") and dikcto· ([M 41HI''l                   S1lpph·;ment,J..f)' matl'.:::l.i:lt'
                                                                                                                  1
                                                                                                                   ),


          by-prodncts.
               Selectivily of the method well' detcrmhwd by strrveying                 Sample prepan,tion
          iv1.Rl'vf chromatograrn.s of the analytes extracted fi:om hnman
          sennn extracts. :~~a significant interfering peaks were fOund                Initially, we used liquicl..·liquid extraction of vitamin D
          f(>r any of the analytes except I L<,25i/lH)D 3 (Fig. 5). The                metabolites to demonsN·ate the fea<ihility of the method.
          interference was presenl in both LLE and SP!i human                          Jnitial smnple preparation steps such as pm!cin precipitation
          semm extracts. The interfering ion could tlot be suppressed                  with acet@itri le and subsequent dilution with 0.4 M
          with jnereasing quadrapoi.e resolu:r.ion beeausr.: of concom~                K:!!HP0.1 vvcre adopted fi·om kJlmvn methods of vitamin D
          ittmt 1()(,25(0H) 2D3 PTAD signal loss. The interfering ion                  extraction to fit the !annat of 2 ·mL polypropylene plastic
          it.. a product uf serum matrix deriva1ization, because it was                tubes [25]. No losses uf lcx.,25(0H)2,D:.1 wc:rc detected "vith
          not found in nomlerivatized serum matrix. it was not possible                plastic tubes onnpared to borosilicate glass tube.:; (see
           to uL;e a cUfferent transition fbr the detection of l C( 25          1      "Eleerrotli<: :mpplementmy O"wlerial"). We tested difTe1ent
          (OH);,D1 ·l'"lAU. bec.ausc the derivative only produces one                  modes of senJrn protein prccipitat.ion m.;ing acetonitrile~
          d01uimmt fragment ion, as shown above, The low signal                        including    fh~t
                                                                                                       and slow :mixing and addition of the serurn
          intensity of the interfering peak did not allow the produd                   drop~\visehJ l.iCCtonHr.He, and fbund no signil!cant difl'erenl:e
          and precuruor MSiMS scan experiment to be performed.                         between. thtan (see ··'.Ut~z:tro:nir.: sHppkm1entary mtit~.tJ.ni"').
          llowever, because the interfering compound coelutes will!                    We also tested three differen1 extra<:iion solvents, JvlTBE,




                                                                                                                                                QUESTMS-00000357
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 359 of 505 PageID #: 318


           19?4                                                                                          A1~al   EHoanal Chem          391.:1917~·19:30




           tf:r\'~nc~~s
           BhH. (;! :';                n1{~   identity
          of the pe~k \-Vas suppnrtecl by a
          standard additlon cxpc'Jiment
               Tabk .1) unJ l.h~: u:;e of lht:




           ·•0.03 min     (:arll,~r   !hm their
           natrv~~                            ,n,
          Af'/"OHIS
           PTAfl f)eccctinn wa'5 perfonr,ed
           in MRlv1 mode




          diclllorometban~ and etbyl ncetare, and !(mnd very similar             (calcipolxiene) ro determine tire efl<:ct of the ;,ample
          extraction recoveries with the exception ofdichloromethauo.,           on the dedvatization yield. Compared with liquid····liquid
          which produced lower recoveries for 25(0H)DJ (Fig. li).                cxtracti0o, SPE results i.n a lower dcrivatbation yidd but
          Thus, we sdcel'ed .vlTBE due to its low absorption of                  comparable extttldion rceoVI:)ries.. The lower dt.~rivati:t.:ation
          water, which (kactivatcc; P'IAD, !u-td its high volatility. To         yidd in SPE is probably due to traces of protic solvents
          simplify sample prepamtion, one extraction step ,,vas                  (water and methanol) that deactivate P'JAD while !he low
          pcdcl!'rncct subsequently.                                             solubi.lity of water in MTBE makes the LLE extracts the
              nc SPE method was adopted from the litcmturc ['22, 25l             prcfC1Ted matrix fOr the dedvatizat!on reagent. LLri and SPB
          Th,~ cH~~ets of SJ'E sample diluHon~ cartridge washing and             give stat.isticaJJ.y the same results thr vitamin D metabolireg
          elution solvenls are shm>m in Fig.           The wwltiug dam           l~xcept f(H' 24R,25(0H)2D3. These dat-a wc;:;rc gen~rawd by
          corn::spond to standard guidance fOr vrtam_in D sample                 cxtraetir:tg six aHquots of the sa11:1e hum au piasma :sample by
          preporation, including sample dilution with 1 v. 0.4 M                 Sl'E (n <1) and LLE (n- 3) methods (Table             Tile lower
          K 2HP04 ot pH 10.4 and cartridge washing with 70%
          methanol. Although a JO% methmwl wash reslilted in the
          highest recoveries of d6 l <X,25(0HhDl, we seleded 70'%
          methanol wash as a standard p.rocecture bi:..•cause samples
          obtained v.:ith <50?:-Q methanol ''-·ash contalned a substantial
          a1nount of residual moigture that slows down ~ample concen~
          tration and may interfere with the yield of th(: deriv~:tization
          reaciion (!'ig. 7b). We found that an additional wash wilb
          hexane \Vas not critical to sample preparation and rhus
          omitted 1t to avoid fOrming a b1phas:ic solution in SPE
          wastes. \Ve selected acetonitrile       dutJon ;;oJvent becmme
          ethyl acetate and especially methanol negatively a1Tected
          the yield of tb<: derivatization reaction, as mon.il.on:d with
          l:h0 dcrivalization r.ontrol compound caldpot:rio1 in th'~ cxtrac·              MTBEst1    MTBEst2       EtAcst·l     EtAr.:st2    DMCstt
          tion matrix (1-'ig. 7c). To elute residual an8lytcs ret"Htlining
          on the cartridges a!ler the !irot 1 rnL of eluen~ we increased
          the fuwl clutinn votnmc 1'(, 1.5 mL
              Thr; recoveries of the: dcut.cratr.d surrogates dr; 1cc25
          (OH);,D, anrl rl,; 2S(OH)fJ,, were detem1ined in 25 individua1
          hunmn plmana ~amples t,'!Xtn:u.:ted by uptirnized liquid···liquid
          <~Xil'acLion n:nd :w individual hmmu1 semm :sampk-:s extracted
          hy optimi:~cd Sl'E (Table 3). Because lhcsc .-ccovc!'ics also
          include the yield oftl"· derivntizationJx:.action, w~ cpiked tlw
          organic -~xtracts with the J cx_.,25(0H)2_D 1 a.nalog calt':ipotriol




                                                                                                                                            QUESTMS-00000358
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 360 of 505 PageID #: 318


           Ana! Bioanal Chern                                                                                                                                    1925

                                                                                                   value:;, obtained fbr 24R,25(0HhD1 in !he SPE JmJc<:iJure
                                                                                                   compared to LLE cm1 he explai11ed by the relatively high
                                                                                                   polm1ty of 2·1R,25(0HhD,, which could result in losses
                                                                                                   duriHg the SPE wash. and the lack of a denteJated intcmal
                                                                                                   smmlan1 (d6 i oc,?..5(0llhD 3 was used as          reference thr
                                                                                                   24R.25(0HhD, quantification).
                                                                                                       In additionj SPE results in more precise meEwtuernents
                                                                                                   than LLE Also, the throughput of SPL sample prepamtion is
                  10
                                                                                                   pnlCtically twke us fast as LLE. Thus, we suggest that SPE is
                                                                                                   the preferred technique tor samples in clini.<>Jl setiings where
                         0.6mLW            l.OmLW     Of»mLK          1.0 rnLK     0.5 rnLhla
                                                                                                   precise meastlremeut' of liX,25(0HhD 2,, ilx)5(0H),,l:lcl, 25
                  HO                                                                               (l)H)D 2 and 25(0H)D 1 are critical. However, the LLE
                  50
                                                                                                   proc:;dure b s.uitable J.br further explorations in vitamin D
                                                                                                   mdabol.ic prollling., such as the addition of I oc,.24!1,25
           ~::: -40
                                                                                                   (OH)3D 3 to the m<Jthod., as well cts the analysis of biohaz-
           ;6
           ~ 30                                                                                    mdoos human samples (e.g .. mv or hepatitb positive) that
           8                                                                                       would otherwh>e require a special SPE extraction manifold.
           "'
           0:: ?.0
                                                                                                       'R.everse·phas~ SPE is kno·wn f1Jr :ib v~ry high rdention
                  10                                                                               of vitamin D2 and D 3, which make,; its applicatiun prob-·
                                                                                                   lcmatic. On.ly -30% of vitamin D 1 and D 1 are ch1ted fi:om
                          70(,{,           ~50%        [)0%           30'!-iJ      [J\NJ           SPE c11 rtr:idges under the conditions selected tbr our method
                                                    fliexcJn<.~                                    (L'i mL fleelonitrile), as nHJni.tored by 1./f'.LC-\.JV. Usiug a
                  ·t~O
                                                                                                   ::HroHger solveut such n:) ethy-l ncetate would decrease the
                          c                                                                        purity of the sample and the yield of the dcrivatization
                  iOO
                                                                                                   reaction. Smprisingly, we f\)und tbat LLE also results in
                   80                                                                              pour reeoverie:~ of vJtamin D-r. and D3 . The addition of
           3"'-
           i                                                                                       vitmnin D2 and D,~ sta11dards to exllactcd se11.rm n1rt trix
           ~       60                                                                              prior w deriv~1tization r~wej:Jlcd that the reason fl.)r tile poor
           8<I>                                                                                    recoveries is a lm·V dcrivatizabon reaction yield. ffovvcvcr,
           '"      40                                                                              poor recoveries were not obtained for other more polar
                                                                                                   forms of vitamin D. Taking into coHsidemtlon H1e severe
                   2(1
                                                                                                   matrix eff'Cct present· during the derivatization ofvitandu D2

                              T~:
                                                                                                   and DJ and the need tbr longer chromatographic runs~ w·c
                                       I
                          1
                                   M<)CN
                                            3            2
                                                       fMc
                                                              I   3
                                                                                MoOH
                                                                                           3   I   omitted these anaiytcs from the mcthoct.

                                                                                                   Method validJtion

                                                                                                   Calibmdon cu.tves ,,~~,ren~ Jincar over the r.:~ntb:e raug(: of
                                                                                                   selected concentn·ltions ('Ihble 2). Because all analytcs m
                                                                                                   the vitamin D patirvvays lmve similar stmctures nnd prodllce
                                                                                                   tdmHar H·agrnents in CID. we obtained relati'\1ely similar
                                                                                                   instrumental limits of deter.tion (ILD) !iJr all analytes.
                                                                                                   Jnstrumental limit of detection was determined as the lowest
                                                                                                   concentration in a sedes of dilutions that prodnces a
                                                                                                   cbromatogmpbic peak with o root meaa square (RMS)
                                                                                                   signai~to~noise 2: 3 under -the standard chromatographic
                                                                                                   condition!:>. of the method. LO\Vt~r !..inlits of quantification in
                                                                                                   plas1na and sennn \Vere set to 25 pglrnL, ~stirrwtfAI using the
                                                                                                   lowes! calibratwn pomt of l 00 pg/mL corrected tOr a sample
                                                                                                   dilutionlactor of S nnd ~0% rceovery (IOU/ll.S/5,1. From the
                                                                                                   ~mb.sequent standnrd additJ~)ll experiments w~ found that
                                                                                                   1,~.25(0H)')D:t measUJements above the LLOQ have pre-
                                                                                                   cisions of <20% for both LLli and SPE (Tables 4 and S i.




                                                                                                                                                         QUESTMS-00000359
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 361 of 505 PageID #: 318


           192.6                                                                                                             A1~al    EHoanal Chem                        391.:1917~·1930


          Tflhlc :! Rcci.'JVcrks ol'intc.rnn!
          stamlards ;md rq>.rodudbiiitics
                                                    ------·---·-..-----·-·---·-..·-·----·---·---
          for SPE and         exlraction
           methods                                  Cakipoldui deijval!·,;a:ion yldd ('}0)                8.lJ·i·.9.6 (n-,--50)                                 l05:!·Jl (w-.2.5)
                                                    dr) 1o:,25(0H);P 3 n~cov~ry (%1J                      ?0.5-i-;6.7 fn-'-50)                                  85.3-rS.B (n'-'-2.:5)
                                                    d~> 25(0H)DJn:x;ovcry 1(%)                            7):\.1 .±A.7 {12""50)                                 8J.IJJ.3.0   (n~25)
                                                    lnt~r
                                                        sampk rcp!i"<Xioci1Jilit:y
                                                    25(m!)n,                                              0.5·.L0.1 (n-c3)                                      O.HO.l (n ".ll
                                                    25(0H)DJ fng/m.L)                                     26J-1HJ,9 UF"3)                                       '19.9+2.5 (n·~.l)
                                                     l cx,25(0li),D0   (p~ 1 mL)                          36.1.3 (1F'3)                                         41 L9 (w-•3)
                                                    '1.4R,25(0H) 2 D:~   lnpjmL)                          1.2l.0.2 (n~.J)                                       l.S+.O.lln<ll



             The lowest calibration point (1 00 pglmL) for all nnalytcs                      of LLE !(w 25(0H)D 3 is higher Both extraction m~thocls
          produced chromatographic peaks with HMS signal to noise                            tend to overestimate I o:,2.5(01l},D 3 levels while precision is
           .. .," l 0. Because vitamin D metabolites arc ctJdogenous                         slightly better with Sf'E, whkh corresponds to the data
           compounds~    we stud-led method accuracy and predsion                            obwioed hy dir~cr {;omparisoll ofbotJ1 tcdlniqucH CJ'able 3).
          using the addition of known quantities of vitamin D                                l incar regression curves built for standard E!ddition of
          metabolites to human serum and extracted h: by LLE and                             (OH)2D 3 arc mme linear if the height of the peak
          SPE. Separate sta1lliard addition experiments were per·                            0.9996) is used in;:tead of peak area (R?·-0.9850). For
          fonned l(Jr samples extrac.ted by LLE (Table 4) and SPE                            comparison, the R 2 values of the linear regression curves for
          (Table 5). For LLE, separate experiments for l c~,25                               24R,25(01-!)~lJ.J, 25(01-I)D;, and 25(0H)D1 were 0.99B5,
          (OI!)zD 3 and 25(0H)!J 3 standard spikes were performed,                           LOW\ and U.999J, respectively (see the ''TlxtJonlc                                     ~;uppie·
          while for SPE, serum was spiked with a mixture of 24R.25                           mentmy material"). The poor slope (<<l) obhrincd in the
          (OH),D 3 , lo:,25(0H)2D 3, 25(0H)D~ and 2~(0H)D 3 . The                            standard addition experiment fi:<r 24R,25(0H.b.D:< can be
          dHferenccs in tnetabolite concentrations in natlv'e 6ennn                          explained with its higher polarity compared to l.x,25
          between LUi and SPE experiments are due to the diil"'rent                          (OH)?D 1, thus l'esulting in exo·adion losses that could not
          batches of pooled human serum used in tiw cxperimmls.                              be accuratdy con·edcd due to the Jack ofthe com:sponding
          We set quality c~Jnh·ol criteria for all extractions as prl'cision                 isotopically labeled standard.
          (RSD) <2.0"/, and accuracy (mwlyte recovety <XHTec!ed t" the                           [n addition, 50 individual hnrnan serum smnples were
          ret'.Overy of a cmTespmH.iing deui·er?.!ed internal dtandnnl) in                   analyzed wirh 2.)((Jll)D RIA (Dinsorin). We R•un<l a good
          the mnge of 75··125%. All samples passed lhese criteria                            correlation bE:Iween LC·MS and RIA data (Fig. f:). How·
          except l<x,25(0H) 2,D 1 mcasmemcni in native serlllll after                        ever, the results rrmn the LC>MS method were systemati·
          SPE, ·which was below the LLOQ and abov\~ U~e 20o/U                                c:ally higher !ban Lhe RIA 25(0H)ll results. !:loth methods
          precision criterion, Average acctJracies in the spiked ~am·                        of 25(0H)D analysis were validated by the analysis of
          pies were 99.6% f(>r 2i(OH)D1 m1d lll% t(>1' l<x.. 2.5(0H),D,                      llEQAS smnples [26] and round to give n";ults within the
          in lhe LLE expc6rnenls and 92.3% for 25(0H)l.J,. 100.6"/;,                         desirable mter·lahoral.ory mean (±tr). Interestingly, other
          for 25(0H)D2 , 106% tor l <X,2.5(0H)2 D1 and 94.4% for                             LC·MS methods of 25(0H)D anaty.,is in DE(,)AS studies
           24R,,2S(<>H)2 D, in r.hc SPE c'perim.:mts. SPE rcsnlrs in                         tend to produce systc~matically high.e_r measurem.cnts than
           more precis-:: mt~(murernenl:suf2.i(OH)D 3 , while Lht; accuracy                  RIA methods (dala not shown). This LC·MS bia~ might be




           25(0H)D:; standard addition                                                                                                     2:'l(OH)D.~           measmed (11g/mL)

          NJ1livc !'lcmrn (n""4)                                                                                                           22.~ (..L0.9%Jf'
          Native scmm + ! .25 ngb 25(0H)D:I (!1""'4)                                                                                       26.1 (102.-.t2%)
          Native scmm ·I· 2.:'i ng 25(0H)D 3 (n""4)                                                                                        28.4 {9&.9,t-A.f<%)
          Native Memm + 5 n,q 2.5(0H)D.1 (n..o-4)                                                                                          34.3 (118JH:3.3%)
          let.125(0HhD 3 stt::11(brd ailditii1n                                                                                            I a,2::-{0t-1') 2 D.~       moo~ured     {pg/mL)
          Native srmm                                                                                                                      60    (.1.9 1 ~{.)

          Nt1tive :1t:\ttli11 + l!) pgb lo;. 25(0I02D3 (n~"4')                                                                             R6 (1 01+.16%)
          Native :Jt:ntlll + 30 pg 1r.:t~25(0HhD3 (n --4)                                                                                  160 ~.l20:f-20%)
           Ngliv(,)   ~•mHn   + 100 pg 1(x,25{0HhD.l   (11-J)                                                                              343 il\1 ol.)%)

          "Concentmtimllac\\Un~~;y (amdyte re~iov~ry \:mrected to roc{lVery          col1re:<r~<ll1<iinr.. deu1en~ted   intermd   :;tmH.J~u·d)   .L   pr~~..:irnon    (RSD))
          tc Quan:ity 2ckkd to 0 4 mL serum prim to protem precipitation and



          'fj Springer




                                                                                                                                                                              QUESTMS-00000360
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 362 of 505 PageID #: 318


           Ana! Bioanal Chern                                                                                                                                                            1927

          Tahl<e 5     St~md:m:!     nrldition ('J'trperi.nltm! u::.ing SPF'.

                                                                 Native :-;(;rum                     Spike 111
          ---····-·-----··-···-·-···----·-      ..·--·--------·
                               2.~\3 u~r l i%)b
           2411,25(0f[),D_, ing/mL)                                                                  3JJ3 (99.9 .... 11 : 1%)             108 (9.5.2.L6.5l!·'i.)      :\.19 (83.0.1".5.4(~;0)
           \ !.\.,25(0H}:,D; (pglruL)                                  (;l;,2J%,f                    31 {94:l;l()l%)                      52 (10HJ:.l6%J)             90 (116:1::'/%)
           25(0H)D.1 (ng/mL)                                             (J.2.3%)                    17.4 (9S.6;~·.J.9!%)                 I:.1. 7 (iYL,·hl;2.2j~iO)           (88.8 .\.4.0%)
           l5(0HJD, ln[Vml.l                                     OJ     (:1~"},"/fVo)                2.3     (10L4:.~(i.l"/fl)            4.3 (100.6.-:d.9(;~)         iL1   (99.t\;;.~8.6(Y))




          explained by the more accurate estimation of 25(0H)D 2                                                     sunscreens.   Ail   LCm;\'1S method specific fbr D,1 forms. of
          Bnd 2.5(0H)D 3 recoveries using isotopically labeled ann·                                                 vitamln D is _pBTticuhlfly HsetUt fOr studies of the photosyn··
          logs. Tht; developrnent of intr.:.rnal standards D.1r eaHbmting                                           thesis of vitamin DJ in skin because it avoids interference
          imnmnoassays nmmins problenwJjc.                                                                          with D2 metabolites thnn the diet Because Ihe major aim of
                                                                                                                     our method dovelopmcnt was to study the ctii:ct of skin
          I3.iological applications                                                                                  pigmentation on v.itam.in D~ w~ used a LLE version. of the
                                                                                                                     mc!hod 1'<.> study the vitmniu D ddici'"'CY rn au t!IV·
          Photosy11the!:is of vitr1min [) ·is a route parallel to dietruy                                           positive urban Afro··Amedcan population pn.o:·viously
          supplcm,,ntation in humans (l·'ig. I). l.N light (290-·                                                   reported to ba 25(0H)!J,dcficient. The SPE version of the
          315 nm) induces cleavage of the           9-C>HJ bond of 7-     c.                                        method was used for bigiHhmugllput phenotyping of
          dellydrocholcstcrol with subsequent proton migration and                                                  vitamin D metabolism io subjects with ditlercnt levels of
          confonn8tjonal cbang~o:s producing vitamin D:~· Fo_r exmnplc,                                             sun c~xposun~ and different levt)ls of skin pigmentation. 'The
          one minimal ~~rythemal di)St~ of UV ex:posurr jj·o_m ;')unlight                                            occune!JC(~   of D2 grot~p !XtetaboJjtes was sporadic in studied
           resulted in the pmduclion of I 0,001).20,000 flJ (0.25 ·                                                  groups and    \Vas thcn.~forc ornjtted fmm the discussion.
           0.5 mg) of vitamin D 3 [:JIJj, Typically, vitamin IJ photosyn ..
           thesib in skin .is thought to satisi'Y most human dietary                                                 J'llect of HlV infection on vitamin D praflle
          requirements. However, the pbotosynthesi;.; of vitamin D3 in
          skin becomes less efficient in people wilh darker skin living                                             As a piiot study we analyzed eight plasma samples fiDm
           iu higher latitudes_. where sun exposure is insufficient "to                                             l!IV-negativc females and compared their vitamin D profile
           generate enough vitamin D:1, or alte1natively in people with                                             '~Nith the vitamin D profile in seven plasma samples of
           mostly indoor lifestyles and those who habitually use                                                    t!JV-positive females. The samples were acquired fi·mu
                                                                                                                    the REACH depository [2.l, 24J We found good agreement
                                                                                                                    with previously acquired immunoaSMlY data on their 25
                                                                                                                    (()lt)D status, showing that both groups are vitamin f).
                                                                                                                    ddkwnt (25(0H)D < J2 ng/mL), with no statistical Jil'
                                                                                                                    ference between th,, groups (Fig. 9) [:ll]. No difference in the
                              y..: "1.2444x        ·~· 7.7443
                                     R~   Jt:   0.8987                                                              24R,2c'(0Hb,ll 3 level was fi)tmd eith~r, which corresponds
                                                                                                                    to low 25(0H)lJ 3 status. However, l<x25(01-l) 2 DC1 lends to
                                                                                                                    be highe:r iu the f[[Y..positivc group (p<ll.08; !-test). Tbcrc·-
                                                                                                                    fbre, the study of a h:Jrgcr popukJtion is r~:·quired to increiJBe
                                                                                                                    the po\ver of !:he glathtical analysis ilnd test this initial
                                                                                                                    obsetvation. The lilemlure data on l C<:,25(0H}1lJ 1 status in
                                                                                                                    pHiients WJih HfV infections are c.ontmversial. Wilik some
                                                                                                                    smdi'" f01md suppressed lcvel.s of 1.~.25(0H) 2 D 1 , presum·
                                10                  20          3()              40       50                 60     at1ly caus.tx.l by antiretruviral treatment f.12) 33], there <-Lre
                                      25(011)0 RIA, nglsnl                                                          many ca~es ofreporhxl in.creases in l.:x~2)((Hl);;D;l !1::-t~<Uj.
                 S Com('I<'1Jison of RIA (DiaSorln) m1d LC-IvJS data                              :f1."JJ'   50
                                                                                                                    The ·ill(:t'casc in I ,x_,25(0HbD·l in HIV··positi·vc subj(:Cl~·~ cnn
                         Jti(':\Hlii'{'IUI)I)tS                       iH S0fi.HJJ          ~:Q)[.cr;t~1iJ    in
           the fhJJ   ~tudy. r~G·MS                              a:1 tlle <Jum          2510! 1)[),, and            he ~;auscd by cxtrar,mnl produc:tion of l<x,25(0H)?D1 in
          25(0H)DJ       eoncentrd.tJo11~                                                                           nmcraphages ncbvnt.ed by chronic inflamrnation or itl turnors


                                                                                                                                                                                1} Springer




                                                                                                                                                                               QUESTMS-00000361
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 363 of 505 PageID #: 318


           192.3                                                                                         A1~al   EHoanal Chem       391.:1917·1930

                                    iOO
                                                                                 b<Otwccn the iid1 and winter study gmups (Fig. Ill),
                                                                                 Interestingly, while the level of 24R,25(0Hhll,, cotTelates
                                                                                 wdl with the level of 25(0H)D 3 in two groups of 5! (17
                                                                                 subjects " 3 time points) measurements (!12 =0.SOG5 in tllll
                                                                                 end R2 =0. 7452 in winter), the level of l o:.7)(0!!) 2D3
                                                                                 correlates with the level of25(0H)D, poody (R 2 0.4633 in
                                                                                 flrll anJ R" .. 0.1823 ill winter). The difrbencc in the cone-
                                                                                 !atiom of the two major product" of 25(0H)D1 oxidation
                                                                                 with their preclJrsor can be mtionalt<eu by much stricter
                                                                                 biological control of 25-bydroxyvitamin D I. a-hydroxylase
                                                                                 compared to 25-hydmxyvitmniniJ 2•\.·hydroxylase (Pig. l).
                                                                                 However, if 25(0H)D:J status is su!llcient (>32 ng/mL). as
                                                                                 in the lltl! study gwup, the production of l c~25(0flh.D J
                                                                                 becomes            su·ictly controlled. 'Thus, in lhe case of
                                                                                 elevated 25·hydroxyvitmnin D l a-hydroxylase >1ctivity thai:
                                                                                 is Hs~ociated with some disease statcs excess 25(0H)DJ
                                                                                                                                1

                                                                                 may lead to 1<X,25(0HJ:1Drassociated toxidty.
          i11 th(' final stages of the di:;cas~. This case shows !he                  WhHe then~ are argum~nts that measuring 24R,)S
          importance of unt simply measuring 25(0H)D to aS>css                   (0Hl2D 1 status has little biological value, it has been shown
          vitamin D nutritional status bnt to acce:?.s the whole cascade         that this metabolite is active in b·JOC tissue [14, ! ::.]. Also.
          by also nwBsuring its bioJogica!ly active~ 1cx,25(0HhD 3               the !eve! of 24K25(0H")zD 1 can be 1l measme of l a,25
          fomr In individuals with depressed 25(0H)D level but                   (0Hl2D1 deanmce lJec;<n~;e 1a,25(0HhD1 is also oxidized
          elevated Ux,25(0H),~DJ pmduction, dietary supplcmcu~1tion              by 25-hydroxyvil"amin D 24-·hydroxylrlse, liJJming tile inac-
          \Vith vitamin D or sun exposure tnay 11ave a deleter10us               tive lor.,24R,25(0H)JD 1. ln addition, mcci5utwnent of24R,25
          effect because ofposgib!e Ux,25(0HhD 3 dereguiated extTa·              (0llhD 3 can be a quality contml for la,2510H) 2D 1
          renal pmduction a11d the resulting toxicity, as observed for           ~mal.y5js. H .is well knovifn tlwt 25~hydtoxyvitam.in D 24~
          example in some lymphomas [38], sarcoidosis [3'l] and                  hydroxylase expression is positively regt(tajed by lo-:~25
          tuberculosis [40].                                                     (Ofi) 2D 1 via D VDRE in its promoter [41]. Thus, :m
                                                                                 elevated I oc,25(0ll)JJ 1 lcvd (>50 60 pgimL) corresponds
           Seasonal variations in vitamin D rnetabolites                         to high production of 24R,25(0H)1D 3 if 25(011)01 status
                                                                                 i~; sufficient.
          We analyzed 102 individual ;;erum smnples acquired t1·om
          34 subjects with differc'TI! levels of sun exposure and
          different levels of skin pigmentation. The preliminary dam
          showed thai: the nliljtwity of the studied population hac! a
          veq low level of 25(0ll)ll 2                ~.0 ng/mL), which
          <:orresponds to lhe fad that the diet is ;mpplemented
          predmnlnantiy with the: D. 1 fo1n'l. However~ in tbl'ee of the
          34 subjects the level of 25(0H)ll 7 was hi~h (16.6, 'I.L and
          6.3 ng/mL measured a~ rhe aveJage of three time points),
          Those three subjects reported taking multivitamin supple·
          mcnts or drirtkir1g soy m_itk supp!erncntcd w~th vitamin D2 .
          The nbi!ity ro sepamk 25(0HiD2 and 25(0H)D 3 lonns of
          vit;Jmin D ii; a :--.pedfic featur~: of our method compared to
          l.ypk:ally ·used imnnmoassnys. There is e\dden(:e thai· 25
          (0H)D 2, dues tt•)t h;tvc the 0\f\tl\C pmpertics >1S 25(0H)D 1 j9,
           I. OJ. ln addition~ in contrnst to vitamin D 3; which can br;

          produced by photosynthesis in vivo, vitamin D 2 is nclsorbcd
          .:Joie!y frum !he did (Fig. !), Thus, ~,eptlntft~ mei't:·wrernent of
          the l}z and U3 fonns of vitllt'rLtn U i:' espedaUy valuable for
          "tu0ying the photosynthe•;is of thi; vitmnin.
               As expeded from t'he sca~1onai variation in sun expo~~ure~
           fhero:-.: was a ~ignHkant diftl-;rcnct~ in 25(0H)DJ levels




                                                                                                                                      QUESTMS-00000362
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 364 of 505 PageID #: 319


           Ana! Bioanal Chern                                                                                                                                           1921)


          Conclusions

          i'vtetabolk pro11Hng 1s a promising tool tOr af.sessing entire
          metabolic pathways and studying their regulation. \Nhi!e in
          the field of vite~min D analysis ditl'erent forms of protein
          binding nssays remain the dominant pnJcedll!'CH, lht:y do not
          have the flexibility to measure mlllt!ple analytes iu the same
          nm or to separate the D2 and D:1 fonns of vitamin D.
          However, measurements of both 1cx,25(0HhDJ and 25
          (Oll)lh have become an important diagnostic factor for the
                                                                                        I.
          assessment of dy~regulated 1~25(0H:hD 3 extrarenal pro··                      2.
          duction in cancerous and iufiarnmatory states, Thus, a
          method to measure I lt,25(0HhD1 and 25(0H)D:~ simuJw ..
          neously could become a vahwble tool in clinical practice.
          Vfhi'le this met.hod represenxs ~: considerable improvement                                                         A, Huber E, Kobol<l U (2004'! Clin Cl<em
          on tile asso;sment of 25(0H)D l by LC·MS, the very low
          circulutiug levels of l<X,25(0H):1 D:~o its thennal instability                                            D, Shhtada K (200!) Bio! Phann Hull                     ".~4

          and it:.:; low polarity impede fh~ dir~ct m~.;asurt"menr of thb
                                                                                                            Oktmurn WH, Normtnl AW (1993)                  Endo•~f    P.ov !6
          biologically important hmmone with LC'·MS or CK>MS.
          However, the sensitivity of l .x,25(0H) 2.D 3 detection can be
          significantly improved using DieJs ..·Alder derivatization
          witb P'TAD. Thus, the application of Diels··Aldcr dcrivali·
                                                                                                                                                                      "697
          zation aHows tbe endre vitn_min D c:.lscad(: to be ~:urveyed in                                                                                            ( 1961) J
          Hsingle LC--1'v1S nm~ includjng f(HJtinc d.i.nx:t' mensurcment;;
          of l.x,25(0H)2D:J. which bas not been achieved before
          using LC·MS or GC\MS methods. ln addition, the impP.wed
          scnsilivity of 25(0H)D clet.ec!ion aUows the development of                                                                          Lan;son D. Hardin gR,
          ll method for the assessment of diemry 25(0H)D in very                                                     D,      Dt:~ru   DD, Boyan BD {2002) Endocrlnul
          smal1 plii$11Jf1 or sennn samples (<50 11!...). While enrrent
          immunoassay methods for J.,x,25(0HhD:: quautiftcation arc
          superior in tcm1S of tbeir limil·s of detection, the reported                       Kis~a1eyer   AM,   ~~i11ilt1   K (20{ll) J   ClWJ1t1:~tog1   A 935(1,-2):93-·
          L(>MS merhod ca.n be used to ddecr excessive l "",25                                103
          (OH)2D 2 and I cx,25(0H)ziJJ production associated with some                                     Awndn   !)_   Shimada K (200 l) Hionv.xl Chromal•1gr 15
          cru1cerous states and intlatl:Ln1atiou. Tt can also si.mulmncously
                                                                                                           Yarnauchj A, Shimada K (200J) Amd Sd 19(6):941-
          assess the: vitamin D dietmy status via measurements of
           both 25(0H)D:, and '15(0ll)D:: levels and eslimate the rate                l9,              T, Iron.mm S.
                                                                                              lliga~,!Ji                      Jw~d;,l   U, Shimada lZ f2002) J J.lharm
          of I 0(,25(0HhD:e ckamnce by 25·hydroxyvi!amin D 24 ..                              B1onJe<l Ana!
          hydroxylase via mca~ntrem~~llts of the 24R 1'25(0H)zD 3 JeveL               :zrt    Wilson Stt                     ML, Wu Y (199~) FJioorg \1-ed (hem Lett
                                                                                              3(9):18'15 1808
          The method may be improved yvjth the development of                         21.
          novel dedvati.zation reagents with stronger ionic properties
          for rmwe efficient electrospray ionization. By further ex~                  22.                                                   T'(tkahashi T. Aoo Y (2005)
          panding the list of analyies covered         tlris me!abolie
          prollling method, we may gain unexpected insights into the
                                                                                      a
                                                                                      24.                                                                   CM, Fllenberg
          biology of the vitamin D family of moleeulcs.                                                                                                      31 I
                                                                                      :.:s.
          Aduwv•iledge1nent We th~tnk Juhn Ne\vman who provided the
          UPl C fOr the initial m•.::tfwd                 \Ve that1k
                                                                                      26.




                                                        T,,?VLR Wd:l
                                      NUJ00222-QL CH,S. wa~ ~mpport~d                 29.
                      Pmjett 5:\()6 .. 51 '530.()06J)(ID. KT.l. was Sltppmted h pmt



                                                                                                                                                               ~Springer




                                                                                                                                                              QUESTMS-00000363
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 365 of 505 PageID #: 319


           1930




                                                              QUESTMS-00000364
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 366 of 505 PageID #: 319



                           lJquid chromatography tandem mass
                           spectrometric quantitation of sulfamethazine and
                           its metabolites: direct analysis of swine urine by
                           triple quadrupole and by ion trap mass
                           spectrometry
                           Gianluca Ha•·tolncci, Giuseppe Pieraccini, Fnbin Vilhmel!i, Glol'iuno Monet! unci Antonio Triolo*
                                                                   di Srettrometnn di      l'11iversity of Fln:nze, vi ale G,   PH:r::~ccJni   6, 1·5U 13~1




                       Thi< work clcs.,rih<•s a new method for the quantitation of trace amounts of sulfamethazine (SMZ) nnd its
                       n••ln metabolite, N4·acctylsulfamcthazine (Ac-SMZ), in swine urine, using high-performance liquid
                       chromatography (HPLC) tandem mass spectrometric analysis of crude urine after addition of internal
                       stand~ud    and simple dilution with wuter. The aim was to deterrninc '"hcth(•r residue.~ of this suln1midi<:
                       drug~   nHrnmlly administcr~d to swine in order to (Jrcvcnt infectious diseases, Wi:re present in urine at levels
                       lower th'm those permitted by regulatory authorities before human eonsomJJiirln (F.t! Project SMT,
                       conl!·"ct number CT 96-2092). A HI !'L volume of diluted urine was inJected into a very short,narrow·IJOre
                       chromatographic column (Zorbax SB-Cl8 2.1 i.d. x30 mm length, 3.5 !'Til pore size). F:lutlon of the analytcs
                       ()f int£rcst '\\'as U(~hieved in less than seven minute~ using a rapid gradient (from 20 to 80% mt'thanol in .3
                       minutes). Either aPE Sci ex API J65triple quadrupole (QqQ), operated in the selected reaction monitoring
                       (SRM) mode, or" Finnigan LCQ ion trllp (IT) ""'"spectrometer. operated in narruw-range product ion
                       scan, was used as tht.• final deh.•ctor. Electrospray (ESI) WlU used as the ionization techni(JUC. A contpul'ison
                       of th(l twf) tand~m mass 'iP('ttromcter-s was ptrfol'mt.1d by analyzing the same set of test sample~, at three
                       concentratiou    levels~   on three difftrcnt da)'S, Linearity of rcsponst•s of the calibration standards, in tnt- and
                       inii,Nt ..say prcd~ion <If the SalllJ>Ics, specificity and limits of detection were evaluated for both systems. lloth
                       the QqQ and the IT instrument was suitublc for rapid, sensitive and specific determination of tht• annlytes,
                       although tilt' ownll performance of the QqQ was slightly superior in terms of linearity, precision and
                       sensitivity. Copyright •i~) 21100 John Wiley & Son.s, Lid.
                       Received ,.f April){)(}(); Accepted   (J   Ap-i! 2000




            Thl" occurrence of vcter~nary drug residues in food is                           determination of sullhrncthazinc (SMZ) and its main
            presently an important concern, due to th<J possibility of risk                 metabolite, N4-ncctylsultamcthazinc (1\c-.SVIZ), in swine
            to hum<:~n health, This makes fOr an increasing need for                        urine, Sulfamidic drug~ t~re widely used m veterinary
            analytic a.! methods       of rapidly and reliably !ISS<lying                   therapy as antimicrobiRl                 Thelf use is pennitted 1
            the presence                (hugs in animals destined for lmmar.                providecl that their levels itt         tissues arc lower than the
            cunsumption. horn an analytkal                          (\fview, a~ it is       allowed maximum residue limits tMRLs). For SMZ. the
            nL:ccs~ary to detect nnd quantitatt~                    and their metab,        'MRL cstabi :shed ior the bm.>pcan Community J 00
            o!itc.s in trm:c amounts in                                   samples               oC tis8uc. To have a measure of the amounts
            in meat   01                            tht~   major n..:quiremcnts                      in m<.'Ul, lhc biological sample of c~1oke :s urine, f(}r
                                                            spccHlcity, minimum             St;V\.:ral reason{-!. Firstly,       specimens ~an be colh:cted
                                                                                            bcfurl;! the animals c~rc                 even ;n the stock farm;
                                                                                                          a !iyuid spcclrncn     urlne is
                                                                                                                   nre·nnrmtnn       than      a                      meat
                                                                                                                   hetwcen SMZ ievels in ur:ne nnd
                                                                                                                      by Ra1deeker ct aL, 1 while
            tantlcm HIW)S                                                        very      mcthu<l; f(JT screening of SMZ have been described.
            higl: spcdfic:ty and                                    an Jmportnnt role      Several contlrmatory niethods 11Jr SMZ ar'' rcpmtcd in the
            in conlinning results              screening mctbJds.                                                 usc of TLC' with Jluorescence detection, 1
              This work was aimed at developing a method ror :he                           GC,                  and IIPLC? I\ II of these methods provide
                                                                                           suflicwnt                   rn                  SMZ be: ow its MRL., but
                                                                               Chcnnstry
                                                                                           they nil wffi:r from                                    nnd cur:c-c:or<Sumt:t"'
                                                                                           .stu11plc
                                                                                           nnd

                                                                                                                      Copyr·igbt         2COO khn Wiley &       $(11!:1,   Ltd,




                                                                                                                                                              QUESTMS-00000365
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 367 of 505 PageID #: 319

                                                   LCIMS/MS QUANTITATION OF SOLFAMETHAZINE It-< URINE

                                                                              TT Cor quantitation of the drug orlistat in plasma,
                                                                              d~monstrating that compamb:c perti:rnnancc by th~ IT
                                                                              occurred only after improved sample prepar2Jion and
                                                                              chromatographic: conditions. ln thi.-:.;  wt dcscnbe a
                                                                              simpler emil\ in which only 1wo             have to be
                                                                              dch:~rmjned in a biological matrix and at    conc(.:ntnt-
                                                                              tion levels. yet without a:ry sample prctrcatmen: except for
                             Sulfamethazine mw 278                            dilutio:1 step.

                                                                              EXI'E:RIME~TAL

                                                                              lflstrumentallon
                                                                              Two LCIMSfMS systems were used for all the experiments
                                                                              performed. System 1 comistcd of ,r Perkin Elmer Sc:i('X
                                                                              (Thmnholl, Canada) API 365 triple quadrupole mass
                                                                              spectrometer equipped with a Turbo lonSpray mlcrhrce
                                                                              and a Varian 9012 solvent delivery system. injections were
                                                                              pcdbrrned manually          a Rhcodync (Cotati, CA, USA)
                                                                              model 7125 it\jection         and a 30 mL loop. The mass
                                                                              sp,~ctrometer operation, dat~t.,acqulsition and       were
                     N4 -Acetylsulfarnethazine rnw 320                        controlled with rvrassChromJt software version 1.            \vhcrcas
                                                                              the liquid ehroma:ograph was operated using Star Wt.wk ..
                                                                              statloniJ\J software) version 5,0. System 2 consisted of a
                                                                              Thcnnnquest f'mnigan LCt) (San I usc, Ci\, t:SA) qundnt-·
                                                                              pole ion trap rna" spectrometer equipped wtth a standard
                                                                                             ion O<ntrce and a Hc.wlctt--l'ackard (Waldbmnn,
                                                                              Germany)            I 100 HPLC birre1ry pump. lr:jections were
                                                                              perri.rrmed using a Hcwlcll·Pacbrd Series 1100 autosam-
                                                                              pler. The mass spectrometer operation, datil acqui:~,itiun nne!
                                                                              analysis were cnntrollcd with so!hvarc Navigatoc', version
                                                                              1.2 (Therrnoquc&t Finnigan), while the lic;uid chromato-
                                                                              graph and a~wsamplcr were op<'fated using the Hl'
                                                                              ChemStation'' software, revision A.05.02 (1-ltwlett .. J'ack ..
                                                                              ard).
                       Desaminosulfamethazine mw 263
          Figure 1. Stnlth..ltes                                              Chemicals ami materials
          ari:.\tylsulfilmcrhazim: and
                                                                              Sulfhmethazinc, it> two principal urinrn·y tn'''"'""'""'·
                                                                              acctvlsul famethazlne and dcsarninosul fhmethazine
                                                                              SMZ) (Fig. 1), and their dcutcrium-labekd isotopomers
          MSIMS was inves·.igated here. A method making use                   ~·:· H4-sul fat~lethazi.ne: 7·ti~" N4~accty Jsul ~amc!hazln~ a~Jl~
                                                                                                                                             1
          technique was described by llc:Jion and co··wr~r«crs                "f-1,-dcsamm<mrlfamcthazllw) were acqu,·cd wmr tlte Bank
          early us           and appeared very promising in terms             of Reference Standards of !UVM (1\ational Institute of
          spc~iflcity       speed although tht: qunntit<Hivr.:
                                    1
                                                                   wt:n:      Public Health and the Hnvirnnment, !lilthovcn, Th'~ Nether-
          not considered. Furthermot·c, the early              prcssute       lands). !lPLC>grnclc methanol was obtaind fro111 Riedel-de
          ioni:t:atiun cquipmt:nt used did not have the ~ensitivity that      !-!aen (Seel:w, Cierrnany). Fomtk add (98% pmity) wns
          ~an be ach icvcd with rnod,,m instnurrentation. For quanli:a-       pmchased n-om Fluka (!luchs, Swrtzcrland) and ammonium
                     LCIMS/MS, QqQ mass spectrometers arc widely             uc~tate (1/8 1>1:, purity) wa~ obwinc:d from Sigma (Sigma-
                         to be relittbk a:td robuHl,           accura:c      Aldrich, vlilan, Italy). Deionized 18 MD em· 1 water wrc1s
          mcasur(·rntnth ;md high               throughput)    we thus       produced with tt lvlilli-·Q plus system (MiiU.pore, Bedt\m.t,
          !1:·stly developed the              using such an instrument.       ~1A,   USA).
                       the recent imroduction to the market of lo~,-vcr,        Swine urine samples th:'m control and sullitmcthazinc ..
                                   based ocr ion trap                        trentcd animab were provKkd by the Teagasc National
                               whetlter the.r performance                    hmd Centre (Duu:m, lrcland). Crine
                                                       we                                filter~U through   wool and
                                                                                             Atlcr f\trther      swps, urine
                                                                                    contrc:l and treated          lyophiiiscd in mL
                                                                                                                               The "'cthdtmds)


                                                                             Standard    ~olut:ions   nnd calibration IIH'thod
                                                                             Solutions of each                   and :nternal st!Jndard          INC'rc
                                                                             prepared at I mglmL              rnerh:rnol mrd     store~~   at 4 'C.
                                                                             Working solutions were freshly prepared f'or each com .

                                         t4. 967 ·97J (2001])                                           C\lJ?)Ti£ht   ::.JOO .'ohn Wiley & Sons, Ltd




                                                                                                                                           QUESTMS-00000366
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 368 of 505 PageID #: 319

                                                                LC!MSIMS QUANTJT;\TJ()" OF Sill FAMfiT!HZINE lN URINE                                                 969

                                                                                             Electrospray tandem mass spcctromt,tr·y
                                                                                                                                                                      ion
                                                                                                                                                                 nwnitor-
                                                                                                                                                         \vcn: adjusted
                                                                                                                                                          gas flow ml<'
                                                                                                                                                           respectively.
                                                                                                                                         mass ;:.ncdyzers were operated
                                                                                                unit mass
                                                                                             <::1                                                    was accomplished
                                                                                             with a collision energy           (Jf                      was used as the
                                                                                                                    at a                                        (COT) of
                                                                                                            mo!tJculcs                      tmnsitioni' moniH>r~!d
                                                                                             were miz 279. ... . , I ~6.1 fell' SMZ, m/z 283.1 -) 18(J. I fbr
                                                                                               2
                                                                                             [ H4 ]SMZ, miz l2Ll            • !34.1 for Ac·SMZ,            32,5.1 · >
                                                                                              I 38.1 for l'H4 ]Ac·SMZ, m/z 264.1                I fcrr des·SMZ and
                                                                                                                          2
                                                                                                   27 I. I -> 77.1 I<'Jr [ ! 1·1 'dcs-SMZ. Tht$C tnmsitions were
                                                                                             selected bnscd on the triple quadrupole Collisio:'J·induced
                                                                                             dissociation (CID) prod!lcl ion spccttl\ oi'thc r.rmdytes (Fig.
                                                                                             2) and their cleutcrium-lahelcd internal standar·ds. Different
                                                                                             ~-JHu.>dcpr.mdent acquisition                   w~r~ set in order to
                                                                                             monitor one annlytc and lts                       standard per time
                                                                                             windo'lev; and to optimize the values of some instnuuen                    1
                                                                                                                                                                        •

                                                                                             parameters             JQ3, and R03) for each conplc. The dwell
                                                                                             lirm.· for        transitjon was 750 ms) resulting in a sampling
                                                                                             of more. than 20 po1nts pc~· chromatographic peak. The
                                                                                             ar.alytc abundance was evaluated by measuring the
                                              ion                                            chromatot~raphic peak areas of selected product ions.
                                              and
                                              ir~11trurnertt.                                        2. T!Jc ionization mode was the same as
                                                                                                  compounds of interest were aoaly:~:ed by
                                                                                            product ion MS;MS of their quasi-molecular ions. The
            pouud Jt1 n watcr/methatwl mixture            A catibrntion                                  heated capillitry and tube lens potentials W<'rc
            curve was prepared in triplic~ttc              doy) and in                              I0 and 5     respect.,vely. The capillary tern perature
            duplicate for the s~cond and third day of analysis of                           \Va!) :id at          .\litrog~..:n vvR.>~ used both tts sheath and
            samples, spiking control urine with SMZ and Ac-SMZ at .50,                      auxiliary gas, respectively at flow rates of 80 and 12 (in
            150, 500      1250 ng mL 1, and dcs .. SMZ at 5. 15, 50 and                     arbitrary units). The prccmsor ion 1solation width was 4 mlz
            125 ng mL . The conesponding internal standards wc:·e at                        units, and the collision energy wa.s 20%.
            conc~ntrations ol' 500, 500 and 50 ng mL 1, respectively.                          The: armlytc abundance was evaluated by                 the
                                                                                            chromatographic peak m·cas of selected product
                                                                                            extracted from the full-scan totaf ion chrornutograms,
            Sample treatment                                                                uccording to the conesponding ion trnp product ,on spectra      1


                                                                                            (Fig. 3). 1 he ions moniwrcd and acr.;uisition parameters for
            Lyophtlised urine was thawed, reconstimtcd adding I mL of                       each analyte arc SLtmmarizcd in Table I. The maximum ;on
            Mil li·-Q gtadc water and left for 30 min at room tctnperntur~,                 injt:cticm tim\.: was 700 ms; t'Glch Hcan was composed of one
            gently shaki~g every 10 min. i\rl aliquot of 100 ~.L of                         mlaoscan) resulting in a minimum samp1mg rate uf about
            reconstitu~ed urine was :ak1~n) inten1al standards ndded, and                   J points per chromatographic pc<·tk
            lei! w equtlihratc for ;w min. It w;<s then <.lilured 20 times
            with Milli·Q grade water and injected into l~c LC/MS;MS
            :n:-;tntrnt:nts.


            High-p~rfornmuce            liquid      (•.hrormrto~nphy                        Sample analysis
            The                         o..:onditions were idciJtical [(Jr both                      of swim: urine containing rl'lrc<: drfi\:rcnt levels of
                                      wt.:n:                                                                  (low) medium,      were analyz..:xi in
                                 3.51Jm partkk size                                         using the procedure                     above o:.r three
            column. Mobi.le phase /\ <:unsistcd of                                                27             were analyzed in Wtal. C~dndatiOllS uf
            amrncmium acetate containing 0, J j)/;1 formic acid                                  area          of the attalvws tcr their intemal standards
            plHHiC B was 1t10tht.l!l( 1. A gradi~t-nt dutinn was perforr:1ec\
                                          1                                                 were pcrfonned tOr               ·       analysjt>, The calibration
                    fhnn 20 to W'Yo B in 3 min; B was held            RO;,.;, f(H'          curv0~ were obtn ined      lt~ast~Sl.j'.n1.rcs rt:gn.;1ssinn rmalysb of
                                              back to the stmiing value in                  tb(~     arc,a ratios versus the Llmtlytc ~..:om:cntrations of th<.~
            U. 5                              time hefc>rc t!w nr•xt injection                           s11mdards. "fhc              ·            equations were
            wa.> 5 min. T'hc chwte, at a flow rate of' 200 ~tL!min, was                     used to calculate analyte concentn:.tions               the unknowns.,
                      introduced into the LC/MS interti<ee. The sample                      On the first d:1y. the s'tmples W<,rc quantitated using a
                       volume        10 >tL. All the anulytcs were eluted m                 calibratlnn curve prepared in trip!iccotc, whcn:as on tht: other
            less than 7 min                                                                 two     di''lYS   a calibrwion   curv~..~   in duplicut"- was prepared.
            Copy1ight   1
                         (   2000 John \\Iiley & Sons,




                                                                                                                                                          QUESTMS-00000367
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 369 of 505 PageID #: 319

           970                                            LCI\1S/MS   ()~,\NTITATION   01' 'ULFAMETIIAlll\E 1'1 URINE

                                       HID                                                                                                 A
                                        60
                                                                                         1110 0
                                        ~(I




                                                                                        203.9
                                       JO{)                                                                                                B
                                       60


                                       20


                                                                                                                                          mtz
                                                                              140,8
                                       100                                                           198.1                                 c
                                       f.O
                                              77.0
                                       20




          Evaluation of tlit! nnalytical pe•·forrmmcc of systems I                             Sdcctivity was verified by                            Ulldcr the conJi,
          and 2                                                                             tions dcscrlhcd    ahuv~·,
                                                                                                                  two samples          ul'lnt:j to one or
                                                                                           whicb onlv the internal standnrds had been added, The limit
                                                                                           of detection WHS esti111ate•d [Iorn tb~ rwgrcssion turv(.;'s
          The comparison of the two tandem mass spectrometers was
                                                                                           according to Miller and l'vliller, 8 by multiplying the ratio of
          pcrf(JtTned by evaluating linearity of r~spnnscs of the
          calibration standards, irttrct~ and inter-assay precision?                       the standcml deviation of:he residua\ error to the "'''P" oflhc
                                                                                           curve by 1.
          accuracy,               and limit of' detection.
             The linearity      illl<tlyte response was assessed by the
          cocftlcient of determination (R"). I.: valuation whether the                     RESULTS Al'iD DISCUSSION
          inlcrcepl vnll<~S w<~rc signiflc::'.ntty different from zero wns
          aiso performed.                                                                  Figmcs 2 and 3 show the foJl.·sc<m product ion spectra of the
             Intra-as~ay    precision was e~tinwt~d after replicate                        analytes for the QgQ and JT instmments. Some interesting
                   (n ·, J) of a set of samples at the thred concentration                 dillcrcnccs exist in terms of qualitat1vely different product
                  using a duplicate standard l.'nrve in onr. batch. Fm                     kms ar.d relative abundances of common fragrncnt.S which              1

          intcrmassay prcc:sion, all three bntches of the given 5atnplcs,                  can be ~xplaincd whL~n considering the different mechan-
          at the three concentration levds, were evaluated. Precision                      isms of ion isolation and excitation, 011ncmlly speaking, the
          was exp:·cs.'lcd as cocfflcknt of variation (CV%J<                               most impmtant dtflcrcnce is :hat MS/'v1S spectra in IT
                        was c~timatcd by means of the back·. calcul:tted                   instrurn~nls arw characteri~:ed h~ a low--mass cutoff
              cernnlltlJJ" of the calihnttion standards, obtained tlom                                due to           limitations in efficiently trapping
          the uquation of :he COJTCspoJding ~;·a!ibration c:urvc.                                        '-'t   ratios bclm-v a cel1ain                  of th~t
                                                                                                              For tht~ LCQ this is about 2W}~                  4
                                                                                                       drrm:natoQranns "'urrt:>~J<>tt.utttc to a rncd.ium
          Tablt~   L   ftHU   rnouiton:d antl itC(jl1hition parrnnctcn for each                                                       Despite a very mpid
                       rtmtlyh~  for syst{'m 2 (ion trap tundem mas~· spec1ro~                                                                     p~;rformaw..:e
                       metN·)                                                                                                        into thl'CC liiTIC··!:lettCtlriC<:
                                                                                                                         aC<llll"rt'iln
                                                                                                       nne, for \-:ach analylc. . ·imt.·nHtl standard
          SMI                                  lk!J·2W
                                                                                                        the !lean          ·                   adequate chroma~
          I'H,JSMZ                            1!().) 10                                                                                        the d1ny cyck lb1
                                              180·'2!0                                     cad1                    consequently maintatncd a sufiicient
                                                                                           sensitivity even afkr a 20-folcl dilwion of th<' snmples.
                                              no.. 2w                  141,                   The standard curve statistics for the                and the r:·
                                              t:i0·210                 HI, 20:5            shown in Tables 2 und 3. The lincari:y
                                                                                           in th~ ~..:onccntmtioP range of interest, JS satisfactory
                                                                                           instrwncnt;, The average R2 values tirr SMZ and /\c-SMZ

                                  Spuctrom 14, 967 973 (2000)                                                            Copyrigln        .WOO .lohn Wiley & So11B, Lt':l.




                                                                                                                                                               QUESTMS-00000368
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 370 of 505 PageID #: 319

                                                               lDlviSIMS QUI\ 'ITIL\':JON OF Sl!LFi\McT'fl,\Z!Nb IN 'JIUNE

                                                                                                         >0.05).                        the slope values of the curves of both
                                                                                                  A      arw:ytcs                 the QqQ arc nbout three times lughcr
                                                                                                         than w:th the I'!. This potentially leads to poorer precision in
                                                                                                         the rrwnsurcrrHmts obtain~d with th..;· lattl."!r instn.tmcnt,
                                                                                                         because the vnriations In the replicate: mcr:sun::rnents of
                                                                                                         the area ratios of a pcnk correspond to u wider
                                                                                                         coHccntmtions !h.l\vcvcr) this docs not seem to <.mu11au.::aii
                                                                                                         affect the                   values of the back· calculated conccn·
                                       2                   4                                min                                    w1th the two instruments (Tabl"s .1 and :J).
                                                                                                                                       the highest relative s!Htldi!nl deviation
                                                                                                  B                                      S'Vll cmd 13./.% for Ac-SMZ, with
                                                                                                                                               from 5.7 to 0.3'11 for SMZ and
                                                                                                                                                    The                    RSO
                                                                                                                                                                             8.1%
                                                                                                                                                  values) in                 !2,9 . ·-
                                                                                                                                               (Ac,SMZ),
                                                                                                                                                of actual samples) the
                                                                                      ~                 :mer· and intra·<I.Ssav vailtes        4 t(,· SMZ and Table 5
                                                                                            mln         for /\c·SMZ) show~d a somewhat better precision for the
                                                                              1),48                     t)qQ, For exatnplc, in the c<tsc of the rmalyses by the    the
                                                                                                  c     inter~ assay precision values were 1.9-·2,9 times and !
                                                                                                        times higher t<Jr SMZ and Ac,SMZ,
                                                                                                        measured
                                                                                                        values) from 0.8 ro            (SMZ) and fi·atn      to 10.6%
                                                                                ,,'                     (Ac. ·SMZ), which are satisiitctory for the P'"P'"" of the
                                                                                                        assay.
                                                                                r                          The limits of detection evalunted from the rcgrossit•n
                                                                                                        analysis of the standard curves, t!Cc·ording to Ref. 8, were
                                                          4                                 min
                                                                                                        comparable for bo:h instnnnents, nlthongh slightly higher
                                                              MRM ncqtilsltwn of a medium               fbr the IT. These Wt~t'(\ 15.9 (QqQ) nnd 211. I (IT) npjmL for
                                                              tnm:ntions                                SMZ, whereas the corresponding values fOr               Ac~SMZ       were
                                   i'N·a«:CYISUilatnC!I'I!l%11\t: anJ                                   25.9 (Qql)) and 32,8 (IT) nglmL.
                                                     QqQ. Dotted                                            No appreciable d1ffercnccs in sc:ectivity wt.::rc evident
                                                                                                        between the tW(t instt'UillelltS. Rcgmding dcs-SMZ (a mmor
                                                                                                        ur'nary rnetabo:itc ofS,\1Z\, this molecule was not detected
                                                                                                         in the nMiyzcd             a·s expected from                data.'
            nrc 0.9~93 and 0.9991 w:th t~c QqQ,           better than the                               With the QqQ a          linearity was obtained            0.997') in
            corresponding vc1luc; obtained with             (0.9945 n"d                                 the range 5"'-125 nglrnL. Instead, some problems were found
            0.9976 tol' SMZ and Ac··SMZ, respectively). Nevertheless,                                   with the JT instrument, resulting in poor linc~~rity and luw
            the intercept was not significantly diffcrcr:t from zero (p                                 ,)cnsitiv:ty. ln this ta~w, th~:~ sp(;;~dii(.: tramition from mlz


            Table 2. Starulnl"d   curV~! ~htti.'iith:s   f!Jr SMZ aud      A~-St\'JZ     obt'aiof!d with .systt\nl 1 (triple qmulnJpole muss spectrometer)


            SWIZ



                                           '1'/3                                                                      ooo:HJG
                                           4i.t                                                                     O.OOlJ2o
            .)                                                                                                      (I,(J(lJJ1)]
            MEAh                                                                                                    O.OOJ3~!2


            cv                              o7
                                            0.1




                                                                                                                    1),l)1)}l1!9               0,03921            G. 99~11
                                                                                                                    ().0~)12:!3                0.051B(;           (;,)991
            MEAN                                                                                                    0 OOJ?i!(J                 0 tiJJ.I2          0.:>90')
            SD                             6A                   1), (~
            cv                                                  (>,
            i\~:~unwy                                           1.1             ".()_9



           Ccpyr:gll!   JOOO khn WHey & Son:>, Ltd.                                                                           Rcvnd C(lrnmun                         9'/l (2111)0)




                                                                                                                                                                  QUESTMS-00000369
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 371 of 505 PageID #: 319

                                                          LC:/MS/MS ()l'ANTITATION Of·        SULI'AMETHAZt~E                         1'1 URINI·

          Tahlc 3, Stand::.rd   l:Un~· Stlt1istl~;:s   for SMZ and Ac-SMZ obfaint!d with syst·em 2 (hm trap tandem mass spcctnml{'!(•r)




                                                                                                                      0.!'J00'7'iJ
                                         12.4                                5J6.8         ,237.1                     0,001241                          0 O(l76S
                                        (~8   4                              )04.2                 6                  0 00J2{i(J                        0,00150
          MF~i\N                                           1 41.4                          12"1(17                    0 0{) I !00                       0(10126
          SD                              M                                                    9,9
          ('V                                                                   50             ilH
                                                                                                   I




                                                                                                                             Slq:~~


                                                           J:;g   ~                        1:2:190                   0 000~8C                           O.OOJ02                            0.~)951
                                        :)(1.3                                             1241 8                    0.00.571                                                              0.99S:.1
                                                           !cl4.6                          ]).47 4                   n.OOlhl:l                          o.:J:J2J?.                         0 9995
          MEAt-                         52.5               14(\,4            5[9,()        12427                     (
                                                                                                                         1
                                                                                                                          .001355                       0.:!2102                           0 ~976
          SO                             4,7                 7.5              105             Jl
          CV                             H. I                5.1               HI             OJ
          Ac~~ul'acy                                                                         ·II




          264.1 to 77. I (ba~e peak the QqQ product ion ~pectrurn)                                 known disadvanlagcs of the IT were also ltighlightcd, such
          eould not be used. due to the physical limitation 111                                    us the poor performances for clcs-SMZ analysis, in which
          efficiently          this pmduct ion, whose mass·tu .. chargc                            the main ion to be monitored is close to rite Uv!CO.'' The
          ratio wa' too            to the l.MCO of rht· instrument                                 necessity of setting up good chromatogrwphic ~.:onditions
          Moreover, Ihe effic1ency of transmission of the buse .. peak                             also proved w be irnpor:am 7 in vicv,: of the optimization                                               or
          ion in the IT prod11Ct ion spectrum was       7 .4 1)1, of the                           proper time··dcpcndcnt acquisitio11 segments. An okk~r
          parent ion    nbu~dancc,      compared with SMZ                        and Ar>           method developed by'"' in which SMZ and /'.(>SMZ with
          SMZ (29%).                                                                               !heir internal standards a:l coclutcd, resulted in appreciably
                                                                                                   poorer pcrf(mnancc oi' rhe IT, showing some potential
          CONCLUSIOJ\S                                                                             limitations during multiple-component analyses for this
                                                                                                    kind of instnuncn:.
          The results obtained show !hat the pcdbrmanccs of the two
          instruments are cornparab!e and sultabJe to perform the
          analytical task described, although                             and
          sensitivity obtained with the QqQ were                    supc·rior.                     Acknow!Nigemcnts
          Other authors have al rcarJv dcsr;ribcd &orne potential
          advantngcs: ufa:l rr,"l,]{) such . .as 1hc possib~lity ufoperating
          under fuii··Scan MS/MS conditions instead of monitming
          one or few selected tramdtior.s (adding sp~ctral inf'onna1ion
          to improve spt:cifldty to the       and tlllowing mor~ c!a."ti:~
          post~acquisit1on data                and the usefulness 11f
                   tlirther             muse spectrometric
                                         in :he case of fn(Jfc
                                        During tnd1od development, some

                                                                                                   Tl.lblt.> 5. lmr;J- ::u1d iuter-·assay rn·edsiun for                      1\4--acl.!tyhuUamctha~
                                                                                                                  z.hn•




                                                                                                   iVlt'dlllfll      .1()2.:1             1.5
                       639.7      IIA                      llt'Ht.9   5~.2                         High                                                                           j   1
                                                                                                                                                                                      .1              40




                                                                                                   Low
                                                                                                   M~iUi1:rn                            2(J.6         )IJ            380 6                           115
                                                                                                   /ligh            tJR8i                             56                 2
                                                                                                                                                                     fj~;J                           10.8
                                                                                                   -----~-ru~oM~




                                                                                                                                                Copyright      21}{10 .1nhn Wiley            SouJ, Ltd




                                                                                                                                                                                              QUESTMS-00000370
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 372 of 505 PageID #: 319

                                                             LC/MS/MS   qUANTITATJO~   OF SULFAMETHAZIN!: IN URINE

            REFERENCES                                                                       5.
                                                                                             6.
                                                                                             7,



                                                                                             9
                                                                                            10,




          Ccpyq!,ht   ?00\) John Wiley &   S('ltlS.   L:d.




                                                                                                                     QUESTMS-00000371
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 373 of 505 PageID #: 319




                    Kenneth L. Busch



                                                                                             i   ,,,,




                                 L                             Cit•urly) a selection proces~ has been exercised by this author. There~
                   (biJschken@hotmail.cmn) jo; i1              sponsibility lor selection '"·'d detinitio11 of these        :crms rc·
                   s.dentbt at the NdtiOndl Sdence             sides         with the ~lHthot·; complaints from                  rwmend~1"
                   c<Jundation (Arlington, VA); any views
                   and opinions expressed in this article
                                                                          be sent             to him, These                      in a basic
                   are his dnd r1ot those of the National              an\ ~~s cxpcct~J,          Those in f'learch of rnorc t~Lithorita"-
                   Sdcnce FCiundation, H~.~ tw; b~<m                   comprehensivr: compibtions would do w~;\1 :cJ bt:gln wlth
                   invohred with rnass spectrometry            the ASMS compilation "Standard Definitions ofTcnm Relating to
                   sinte (almost) t~1e tlrne Qf Ga~de
                                                               M8sB                 a 'Report from the Committee on ,\1ea~ure~
                   pump> and LBOs, A sdentifk
                   constllnt observed during that              ments and             nr lht.· Ameri'.:<Jtl Sot:h.'l)' for l'VIi.l~H Spectrorne··
                   extended period of time hils b':'!en                 Price in J, Am, S.:~c, M,:m                2, 33(; 'l48 (l99li (also
                   th~~ debate over proper 110mer1dattJre                at www.asrns.org).                 rccommendatiun-" t(Jr terms for
                   and fbi correct definition" lh~ 1:1uthm1s   usc in :VIS o·an be fcnmd in ).EJ, Tbdd, Pure                  Chemistry
                   t~achinKof introductory c.our!Ws in         63,15,11-,1566 (1991), Definitions for                          VIS terms
                   mass spE'ctrornetry shows the need
                   for a condse glo:s5ary fmm Vllhich                                                         found on the web, or the
                   beginnfHS t:dn sta~ and hc~re WE:!                                                a scmdt t:ngine. Tht~ arrangement of
                   hav~   one, This tr,.impHation is d short                                           in contrast to somu w~;:;b !?lossa:'ics
                    guide rather tl1an !exio:mk dictum;                                                              After all, il one has
                   the latter is saved for t:mnmfttecs
                                                                       up tbu Ilh.'an!ng of' a lC'l'fn  1             that \Jilt! \VOtJld
                   with ye;,Hs tiJ consume and tom('S to
                    produce. For the m:,1: of us, there ar~
                                                               know which category to start wdh, :V1any of              ttorm5 ,Jrt> associ"
                   po€rns to Wl'ite, pla<:es to krww, and      ated with acronym.s which arc g:vctJ in paren~l·1ese!-'; a more corn ..
                                                                                      1

                   coii€Qg1Jf.''5 to share with us thr. fact   pkte                                          published in "Mass Spec·
                   tf1dt the ions know whi'lt they are                                                  are used as the dd8ult
                   doing.

                     fi(6SI   June 2001




                                                                                                                                  QUESTMS-00000372
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 374 of 505 PageID #: 320




                                                 is   upp!i~d   to   th~ S<lll~c~   to
                                                 sour~:e   into      th~ m;;;~ss
          ~maly:zer   of the instrumen:. This a':o:Ierating voltage ca~) be
             ft'w ten:; of volts in quadrupolt:: rrwss spectromd<:rs to
           s<:verai thousand volt$ :n seftnr instruments or in tin!(>
           of~ flight nwss spectromcte:"s.




                                                                                          atomic mass ot 12.01115 Da, hydrogen is 1.0079/ ])a, and so
                                                                                          on. The             ma~s of the molecular ion of a chemical
                                                                                          compound is           r:1e mass that appears on the bottle, How
          rnass spc<~trotnctry is U6cd for                                                ever, in'' stick rcprc~cnt~1tion of a mass             there is no
          !ow"' level anaJysh Clf I!C 1sotopcs                                                         at th~ average mass. luste,!d,        •tppear for ions
          in radiocarbon dat!:1g and bio                                                                isotopic                The average rnass t:orre ·
          logical tra~:er stuchcs.                                                        sponds to the center           centroid signaltl;corded for
                                                                                          higher ffi<lS.S ions at lower instrumental rc.wlu~ions.

          The acnmHe mass (or (~xact
          mass) of an ion of specified iso~                                                                pe.·1k in a mass $pcctrum ('.vithin the WiC!"··
          topic composition Ls caknlated                                                         selected mass range) is the ion with the highest
          hy summntion of the exact                                                       n1ea,sured abundanc~. 'I'he relative abundance of the base
          masses oftht" constituent                                                       peak ion is assign~d a value of 100, and the abundonccs of all
          atoms. Convers~·ly, the empiricnJ formt.tln of an ion G.Hl be dc-               the other ion:; plotted in that mass srwctnun are no;malized
          Juced from the measured ;;~c~~urntc mass of the ion if tht.~ ion                to that va\te, The y·axis in a mass spectrum_ ls thcrefcwe given
          ma.~s is low enough to limit the number of formulaic po~si·                     in terrns of rcl<:ttivc   abund~m,e.
          bilities aud if lhe exact muss value is knmvn accurately
          enough.
                                                                                                   ( ·_:,arge stripping is a process by which atumk ions
                                                                                                   are transformed i:1to a higher charge ,stale) thereby
          The analyz(•r is the 1cction of the mass                    in which           i.:llunging their c1aSt!.Ho-charge ratios. Different cross sections
          iuns (formed m the soun:e) <He                      on the basis of            fur charge stripping of isoburi:..· ato1t1;c ions allow their
          their rnas•.:H"<J--chuge ratius. ThC' detector of the in:;trurnent             diffcrentiatinn and ~ub>~qnmt ttc!Cc level analysis,
          follows the mass "'"lyzer(s).

                                                                                                                                       of ionization that involves
                           of ionization; an <H!rosol of snmple ~wlution is              the reaction of a reagent        1.1nd a neutral rnokcale to yieh::l a
                    at atmospheric pressure Into a hf~ated n~glon i11                    dwrg<·d ionic form of th~ molecule. J'he flr.1l seep in chemi..:al
                  a sharp metal pin held ut high potential sustains a en--               ionlzatfon i.~ creMion ot' the reag("~n t ion through t::'h)ctron ion-
          rona discharge. The action of lhc disd1arge on he solvent                      ization of the reagent gas mokc:.tlt~s prt::sent ln gr~.•ut ~·xccss. A
          creates reagtnt ions that react with the neutral sampJe mole·                  stable population oC reagent ions i.;; formed thnmg:1 ion"·N
          ndcs to ~.reate protonnt~;~d ions of tbt: molecule, These ions                 molecule reaction.,, nod these ions wi;] eventually react with
          th<en P<ISs thm:Jgh a s:unpling aperture into the mass andlp.er                the neutral                       moh'cti!es. In a ::ommon case,
          of ~he rnass spectromct('f,                                                    rncr!Hn1C g~~s            10         prt!dO~Ilimmtly CH 5', which
                                                                                         tlH~n reacts \Vith th~ Jh'urral sr:tm}Jk rnole·l'.ult:: in a pruc~·;,s of
                                                                                         protonation to form (.\1 +H)',
         The atomic 11as'i unit rcpre11enL~ rile relative scale in which
         tlte mass of 1ll is giv(.n au lntt.:gn1l value of J!  ls l2, and so
         o:L The amu is an older unit, t'epk1ccd by the ~mified atomic                   Jn a col!~s;on between ~;n ion ~1nd a neutral spcdes, a portion
         rna:;s uru t u.                                                                  ot tbl:.' iou tr:.tnfllat:io~Htl        is . .)Jnvcrt<~(l to int(·rnal em'rgy.
                                                                                         Thi.s internal                                         of tlu; ion intu
                                                                                         &mailer fragment                and <:an ;al,~o C<Yli$C            in the ion
                         rnass of an ion of a known cmpiriL·al formula b                 <.·ha:·ge, Collision ·induced dissociation b also                      as c:olli-
                          Mamning thE~ relative          atnmic mass of                  slonJ!Iy dl"tivakd dissociation. Co'.Jision-induced dlssociath,~n
         Cfl<"h   atom present. !:or example, <..arbt:Jn  an average                     is common in MS/rvrs ex:pt;rimcnts.
                                                                                                                          June   Wll   17{6$} Ma>s   SJectro~etly     121




                                                                                                                                                            QUESTMS-00000373
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 375 of 505 PageID #: 320




                                                                                   limit of dctc<:lion, and spcdflcd ,,tt a                       ratio of 3.
          In :111 MSIMS ~xperiment, tlLISS·sckcted precursor ions Me               The limit of qunntit(ttion is usually
          im:h.Jt;;ce,llo di~sociar~:.• lnto ;Jrodw;t tons~ whkh are then mass·    of(] m~thod is not t:1c sensir~vity
          anal~r;;cd by a second rmaly;:cr. Tlwre arc three (Orrtmon s<:ans        tion limit is value. h b not "lower thanjj some va:ucl a stB.tc .
          in the sing:e ·step \15/?viS e;o;:peri1nent: t!u: product ion scan.      ment that JS meaningless as it ls common.
          the pre,:ursor ion scan~ <1nd the conshmt neutral loss scan. In
          the littter, both !l13SS analyzers arc '~'wncJ at the same mte,
          with a mass ot1set tx·twe('ll t:wnL Therdi>rc, only kms that             Thig is a variant       direct insertion probe ~ur direct
          di~sociat{~ by loss of the speciflt~d neutrulspt•des mass will           probe) in whkh the sample i.s cnatt!d on a surf<:Ke 1hat is in·-
          form a precu:·sor "product io::"I pair that is passed through to         sertcd within the ion sourcL' of lht..· ma,ss sp{;ctromc~~~r,, anJ
          the detector.                                                            thu~ exposed tn the ionization bt:am i:1 the source dirt'('tly.
                                                                                   The direct exposure probe can be used to generate mass spec~
                                                                                   tra of olht;'twisc nonvolatik· sarnpk molccnlt::S.
                                                              Jdcntlotl to u
                     (the un!fl~d alornic ma:iS Lmit)) but not a,ccl,:~pted as
          standard nornenclacurc by the lUPAC or IUPAP. The dalton                 The direct insertion probe is a shaft having a sample holder
          Ol" n is tXJL;al in mnss to !'1, the 111dSS of a   atom. i\'bss is       at one end. The probe is in.sert<•d through a VcKUtun lock to
          often                               a~ kilnda!tons .mel abbreviated      place the sample holder near to th~ ion source. The sample is
          ~Da)                  S(lt11Ctlt11CSa~)penn; ~1s the lab(:! O!l the      vaporized by hi.:al from the ion sour.ce or        heat from a sep1l~
          x-a.xi~   of a mass spec:rrum.                                           n'lt(' lw<lter surronndlng the sarnplc holdt.::'r.    smnple mnl{>
                                                                                   cule~ crt) evaporated into tht~ ion source where th~~y art,> then
                                                                                   ionized as gas·-phasc rnokcul~:s.
          Delayed cx:raction is an experlmcntr1l techniq'Je in time· of.
          tlig!l.t rm1ss spectrorrwtry in which improved muss resolution
          is ob:,dned by using a <<>ntro:Jed time delay between : 1w ini-                               anr..l an elcctrk analyzer are cmnbined in
          tial pulse rJfion fornution and ac.:cl(:ration oftht.~ ions into                                  c:onflgunHion and sr;;·qu~:nce to at>
          the flight tube of the instrument. The technique is aLso called         complish        direction and vdodty fol:using of an ion beam
          time· lag focusing.                                                     from ;m ion source. This tornl>ination provide.5 a higher in-
                                                                                  strumental resolving power and the ability to maJw nwn: ac-
                                                                                  curate mi.lss measurements hu ions.
          This is a e(·'11(lf<~i term used to group v.trious mt>thods   (st~c~
          ondar)' ion mass spl..•ctromt•trj'1 fast atom bornhardrn('DL t.:ali ·
          fornium fission fragment dcsnrption, and                                        Tht• e!ectr:c sector is a devic~~ ~:onstructcd (Jf curved~
          tion) in whid1 ions an; genera led directly          a sample                            metal phltes that creates an electrostatic fkld
          rapid energy input inlo thr. condensed phase san1plc. There             pcreendicular to the ion path. Tbe sector (or dltalyz<et) selects
                                                     may be no di:-~crctc         and focuse::i ions of t:l{' same kinetic energy. The electric
                                                             of Jc;;orption       ~t;ctor doQs not separate ions according to mass c1r c:1arge,
                                                        the thcrrnal S(;nsc))     <1nd thtrcftJn' is nhv<lYt ustd in ~ou.Jun<:t.inn wi'.:') tt magnetic
                                                     but instead a transfer ot'              of~en in a double-fbcusing n:ass                      The
                                                                                            .~ector is also ~ometimes ~alled an
                                                                                  or   ell~ctrostatic   an.r.lyzer.


                                                                                  Ekctron <tttac]Hnt;;nt ],~t a pro.;.;Cii.'l ;n which an ekctnm of th~~-:"~
                                                                                  m•1l e111:rgy is added to an awrn or mokc:uk (\1) to torm
                                                                                  stable ion (M ). '!he mok:cuk mull hav<' posl!iV<' dectnm
                                                                                  afHnity      cxacnpk·, be clectmphork). Thermal electrons arc
                                                                                  rtqu:red so :1,..., not to cmt.st• disso(iation of the molecular ion.


                                                                                                              is the pot<mtial ditlcrcn« thrnugh which
                                                                                                            in the ionit:arion source; these dt~<­
                                                                                  trons an; those usfd to initiatl.' th': dcctron itJnlzation
                                                                                  prcKe.ss. The term ionizing voltase is sometimes USl'c·: in place
                                                                                  of cltxrron energy. The electrnn energy for 'itamtmJ elcctrun
                                                                                  ionrz(1tion muss ~pt'<.:tra is ~'0 cV, chosen to ma,ximiz~ ion pro ..
                                                                                  d1.1Ction and provide reprodudblc 111nss sp<.'ctnt.
          ns    Mm Spe,lronetr~ 11(6S) Ju'"' ooo1




                                                                                                                                               QUESTMS-00000374
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 376 of 505 PageID #: 320




                                                                                  /\n '-'ven -electron ion contains no     tmpaircd di.xtrons; for ex-
                                                                                  ample, Cf·I;.


                                                                                                      cage is a hollow metal cylir:der u;,ed IJ~ an
                                                                                         ion dctectm. Ions e:ntcr the opt:n e11d and lhen impact
                                                                                  the tm•t.al Witlls or the dosed end, Tlw .sttmmed ion current
                                                                                  curried by tht• ions i,s n-:t:a.~ured directly, Each singly chargr(:
                                                                                  ion carries a charge of 1.(,       iO ·I') coulombs.


                                                                                 n~St·atom bornbardmt.:nl \l~CS a bt~arn of ncutrul ~ttOIUS tcrt:-
           Electron ionizatiun is the proce'ss of molecular loniz~Hion ini·      f!tCd I:J}' neutrallzmion of ions of about 5 keV ~nergy) to s~1ut­
           tiated by intrraction of the ga:~mpha:-e molecuk with an er.er-       tt~r ::.ample molecules from liquid solution ht:ld on the flttr~
           gctic electron. The beam of elec:rcms is emitted from a heated        face of a bc~1m,.intersecting sample probt. The atom impact
           metal filament ln the ,\iCJUrce, and the electrons accelerated        Jetyosits energy into the semivolatile nultrlx, causing desorp··
           through a potential difference of70 V. The collision between          tion of many spedes including ions, neutral molecules, and
           the molecule and the electron c.ause5 the cjcclion of an dec~         clusters of solwnt and sample molewles. Dtsolvati,m follows
           tro~ ti·om the molecule (M), and produces a radical molecu-           dcwrrption, and molecul,,s (M) nre usually ionized in a
           lar ion in whicb the unpaired electron is indicatt'd by the su··      pnx~ss of protonation to form ~M H··I) •, The mass spectra
           ~1erscriptcd dot (M" ), The overall process is: M + e· > M'           usually con ~a in a large background of ions from th<: t.:rH:rgy~
           + 2e-. An older term fOr electron ionization is electron              moderating solvent. Giycerul was the first widely used FAll
          lnlpi:ld.                                                              solvent, but many others havt' been developed.


                                    is a dct{'Ction device inside the vac"       Jn the flight pat b. of an ion from the source of :he' mass spec·
          uum of the mass spectrometer that converts the arrivals of             trome:cr through the mass analyzer to the dctcct~...H1 ~be iun
          ions at its ti·ont dynodes into a detcctabh.' amplified electron
                                                        1                        rnay pclSS throueh regions in wbkh then~ is no specitk mag··
          cum:nt <1t the back le<Jd of the device, The overall gain (signal      netic or electric tleld. These are field .free reeionsj as in the
          out/sign" I in) C<ll1 be'" high as 10''--10\ Positive ions exiting     portion of the ion palh betwt.:cn the dedric-~and magnetic an-,
          from t;,e nu1St>~ analp,cr impact the first. dynodt• surt~Kc, and      ,tlyurs in a doubk-tocusing mass spectrometer, or b<:twec:n
          tht: impact causes the rch:~ast> of several elt>ctron.sj which arc     tbe source and the first sedor ofhoth single- and dou~rlc·­
          then ac~:derated through a potential to the next eledrodc.             f;xusing mass ~pectrurnctcrs, Unimokcular lon disso\.:iations
          There, each electron impact Gmscs the release of several sec~          in tht:St' regions can O(.;CUr to give rise to signals in the mass
          ondary electron:;) which arc aced cia ted into the next dynode         sprctrum recorded under normal conditions (metaStJble
          for" rept·tJtion of the impact ···rde:-1st: procC'ss. A cascade of     ions), or can be spcdtlcally investigated.
          dt~ctron~   is         genent~·ing a current that is further
          umplificd      then sampled l>y an analog-to-digital converter
          to be recorded by the data system.                                                                                       of an ion db:.wciiltion .
                                                                                 .i\ fragment ion may be..•               ur may dissociatt: fun her
                                                                                 to form other charged fragment ion.'\ and neutm! species ol
                 "'"'·'''·'"'""" ionit,atwn process, a solution containing       successively lower n:ass. :v!oleculm ions formed in the initial
                                       is pumpc•d through~~ metal~.:apilhuy      Jonlzatio:1 pro,,.:css dissociate to fragmc:nt ion3 bt:<.:.awit~ of Lht'
                                 potentiaL The Mlluti<m is sprayed from the      ex(ess internal energy t·hat remains after ionizntlon, Note that
          tuLw into a              he:d at ground and open to atmusphcrk         ions dissodatc mths·r than d<~~·or::J post·.
                      The ;;<:~mp:c &o1uti::m spn1y creates small droplets
                                 induced by the needc• !JOkntial. The
          droplets                be(Uilte progressively smaller as the neu-            An ion '-~ydo:~·on rcwnnncc mass specrrmneter is n device
          tral solvent nwlec.u!t:s evapon.:1te. The. dwrgc is Hhlint,tiw.xl on          for storage ~mJ maf,s amdysis of lons. Th~ ions are held in
          the surfacx.~s of the droplets} ~vcntual.ly causing nn instabi:ity     the cdl by a combination of a stdtic magnetic field and a
          that n.'sults in the t>xpulsion of :wlvent-k•ss highly chargt•d
                                                            1                    coinodcnt dcctrical Ccld gc:ncrated by potent.iJis spplkd to all
          ions of the disSl)lved sample molecules. ,\llultiple proWnution        w;.1lls of the metal cell. Ions attain a coherent cyclotron orbit
          can occur to torm highly tharged sample rr.olecules of tlH.'           with frequency proportional to mn:-;s. Ions are dete(tl'd by
          f(>rm(tvl    nH)"'.                                                                   the alternating electric;;,\1 current gctu·mted in
                                                                                                   by their          otbitg, c\ Fomiet
                                                                                 tn:utsfonnHtion c(lnwrts
                                                                                                              Jun< 2c02   17(6$)    Mass   Spewometry   S29




                                                                                                                                                QUESTMS-00000375
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 377 of 505 PageID #: 320




           The ionization cucrgy 1s the mfnimurn telH.·rgy required to l"C-
           movc ~u1 dcctron from an arum or molt.'c.ule in order to pro-
          duce a positive ion.

                                          (1/M
          This !'('action oo~:ut·s betwN~n an ion and ncutn\l                                                   r·ractions that occur after tht: ion somce,
          molecule to cause iunitation        in protonalion in                                        the sct.~ctor.sl or in the li<.'itl~fn:~~ r~giun between the
          ionization), or changes in the internal energy of om.• or both                 S('<:tors~ ~}m be n"<.:ordcd in a ma~s sp~:.•ctrunL
          of the reactants.

                                                                                                     A magnctk an~llyzer cn•3tf:S a             field
          An ion trap am1ly;,e.r cons.L~t~ of two t:'nd caps and <:1 ri·.1g dl!C··                   perpendicular to the ion path        iT~ conjunction
          trodc asst:mblt:d into a compact device thnt :scrv(~S a;, a rna~s              w!th entnu1ce and exit slits along the flight path, selects and
          analyzer. The three-dimensional rotationally symmetric                         focus(:S ions of n 6t>lccted rnomt:nturn (and,               tht:'n)
          quaclrupol,, t1elcl stores ions (externally generated\ at 'ts cen-             with the same rnas,Ho-charw· :'atio) through to the
          ter, An additional electric;:~) signal is then i.1pp1ied to mass-              A mugnt'r.ic antllyzcr is also called a magnetic sector. An
          'lckctivcly eject io:1s to an external dctedor.                                instnur.ent that includes magnetic or dectric amdywr;; is
                                                                                         called a sector mass spectrometer.

                                                             Isdn:rk !Orts have
                                                             identical ma:;scs (al      The terrn mass ckfect h;ts an "oftkie1l" meaning that is quite
                                                             whnh2ver level of          different from one of its me,mings i:J mass spectrornetry. om .
                                                             ac(;Ut';.lcy chosen)       cblly the mass defect i~ the difference in the mass of a puly~
                                                                                              1

                                                             but have different         ator~1lc atom and the ;)Urn of the masses of all of Llc r~~rtlcles
                                                             atomic \'."om posi-        (ekt::t:'OilS) protuns, and twutrons) of which it is cumpo.scd,
                                                             tions. A common            Thl.s rrwss defect ocxurs btx~tusc matter is ~onvertt;:d into en~
                                                             exc~mp!e b a po:;i~        crgy according U..l the Ein.stein tXJl!:Hion; this energy binds tlu::
                                                             tivc ion at tn/z 28    1   nudtn.s together and ov~rcomes tht~ rm.1tual n:pulsion b~~t\>wen
                                                             which can have rhe         protons. In mass spectrometry, the mas~ dcf~ct is :he term also
                                                             tmpiric.:~11 formulas      usccl l(>e the difference (w'1ether positive or negative) between
                                                             of CO', N,'. or            the ~'X(I(t mass of an ion, and the nearest integer mass.
                                                             C2 rJ/,

                                                                                        J\.1S!MS is a concept "'.~Jat recog:1lzes ions as reactive entities
          Isotopes are atomic t{Jrms of elerncnts that contain the same                  that can be interrogated, The prototype MS/MS instrument
          ntmlbt tS of proto118 1..\l\d det:tron.s, but di:"tCrent numbers of
                 1
                                                                                        consists of two inde~;endcntly operated mas~ analyzers linkfd
          n<.'utron&. For             ch]<Jricc f:Onsists of two natura.!!v Ot.>        by 11 rcadion n.'gion in which the ion can be inducr;d to react,
          curring isotopes:           atom,.; of which consist of 17 protons)           Tudur:ion often on:un; through co:lision (collision . ,induced
          17 electron8, ~me.: 18 neutrons; and PCI which has ~Horns con~
                                                         1                              diswdat:ionl in whld-l <) .sek,,ted hight'r-rna.ss ion d\s:)o~~iaks
          t"ainmg l7 prot om} 17 dectrons, and 20 neutrons. Mass spec ..                to a smallt:r product f:-agrw:nr. ion. Even ln this simplt'. ron~
          tn:mu:~try docs not usually deal with radioactive isotopes, ex~               ccptua1 instrument) thrc(~ exp~rinwnts me pos.siblc: precursor
          t.:l'pt ln sp~,;aJ inswnccs sudt as i.sotopc ratio mass                       ion sc.:1nj product inn scan, and constant neutral loss scur1.
          spt.•ctromt"try.                                                              MS/MS that n:curs over multiple steps is known as MS",
                                                                                        rvrsnvrs is nlso knowo as tnndcm mass -~pcctrometry, but this
                                                                                        latter term   do~:s   not retlect the full analytical c<lp<tbilitic> of
                                                                                        the cxp,;rimcnt.



                                                                                        A graphical                  for reduced variables that incor·
                                                                                        porate the values of ck a:1d ~~c voltages applied t:itht~r to the
                                                                                        four rod.~ of a             mass Alter ()1' to thr;;· clc..,:trodt·s of
                                                                                        an ion trap. Tlw               dlagran: illustrates   ~tr<··as   of ion sta-
                 In a .llt:ctor   in~trurm:nt   with both magnetic nlld dectrif         bility and ion instnbiH~y and th:signatc.s .scan lines for the
                 st!Clors) o link~·d scnn is nn            in which both                changes in those voltages so that t:lc~ Lie"vke (iln serve as an
         !le(tor tldd vv.luf·s (th.:~ nwgnttk     the dt:c:trk sector                   ion UHlliS··:O··..:harge ratio analyz;:;r.
         values) ore ~.:hanged sirnult~mtotl'i!y so tha: ion m.:lsl'\~ and
          no    Mass 5~ectrometry 11(6S) '""'    2002




                                                                                                                                                         QUESTMS-00000376
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 378 of 505 PageID #: 320




                                                                                      exact mass of the most abundant isotope of each elcrncnt; for
          In MALDI, samp'c molccul~s are mixed with an excess nf <m                   example, C: "'" l2.000000 Du (cxady), H 1.007825 Da, ()
          encrgy-absorbing (IISLH!lly sc>lid) matrL,, The mLxture ls                    15.994915 Da.
                       in thin film on an inert met.li             Repet··
          Jt!Ve          of the film with a pulsed laser           ion>
          front the surface) which are usually accderated into a timeM·               The MSIMS experiment uses two sequential                  of inde·
          of· flight muss spectrometer. Since the lfli\trix is usually a solid        pendent mass            In lht; product ion              sce,n~ a
          org~wk. oti(l) the predominant modt; of ioni:?.ation      proto·            prect1r.sor ion is        by mass ~;vith the fir:~t n·utss an~1lyzer,
          nation of the sc\mple molecule .M to form (M +H) •.                         alld the fta~ment ions f(mm>d as a result of collision· induced
                                                                                      di:ssodation art;- rn(":asurcd with a s~,;an uftht: ;:;econd rnass an
                                                                                      alyzcr and recorded in a mass Apectrurn. In m:
          A ntembrane i11let system cor.slsts of o semipermeable mem,                 lccted ion monitoring)         if both mass       analyz~rs    in an
          brane that permits ,       of gas·· phase volatile sample mole . .          instrument arc set on a speclfic rnass the signal rcprc.'icnts
                                                                                                                                         1

          t.uks dirct:tlv into      mass spc:ctronH~ter ion source, whil::.h is       the precursor--to~product ion transition for a specific ion
          U$U~.tlly ot:wmt{;d tiS an electron ionlz,ation 01' ~,ht;'mkal ioni:r,u"    pair. This {'Xpcrimcnt is called reaction monitoring. If several
          tiun soun:e,                                                                different prcwrsur-product ion pairs ar~ monitored. as is
                                                                                      most oftt"n the   t:Hf>l~,   the ex:p~~rimcnt is multiple read ion
                                                                                      monitoring.
          A metastable ion     is a precursor ion thar dissociates lnto a
          frt1gment ion and m:utt\tl spc<:ies al\cr leaving the ion source
          (that is, after accder<~tion) but bef<ne re<tChiug the detector.            The X· ;\Xis of a plott<:d mass spectrum is oftcn hbcl~d in
          The dissociation is most cendily observed when it takes place               units of ~n/z1 wht:n.· m denotes the mass of tlw ion (in dal-
          in one of the   field~·fn:e   re3ions of a .sector :11ass spcctrumt:ter.    wns), and z repres(~nts thr:; toud nurnb~,1r of charges C!n the ion
                                                                                      (in units of the elementary chargt; ). An older abbreviation is
                                                                                      m/e, where e represents the charge. The term Thomson has
          A molecubr im: is fornwd by the removal (positive ions) or                  also been suggested. Da (daltons) and kDa are also used asIa·
          addition (negative ions) of one or more electrons from a                    b~l!ng units f(lf th(' x·-a."<L~ of a rnM;s spectrum.
          molecule M :o form M'·> or M""·> ""f'he mass of the molecular
          ion <:orre.spondl-l to the nominal or rnonoisotopic mass of the
          molecule, with the mass of the electron addeJ or lost usually                                            a ch:sign f(n a m.initrtnri:t.ed
          conscqut'ntial. Of course.1 the mass of such a mole~ular ;on                         dectrospray i1Jnization suurc~ using u pulled and
          r<•Uccts the isotopic comp(Jsitioa of the ionJ rather than tht.'           coated glass capillary as the spray tip. This design achieves a
          averag<~ mokcult•r mass of the moh~ctlic. Thus the mnlecuh11'              tlow rate of 20"-30 nL/mi n, much lower than tht> usual
          ion muss is the sum of the relative rn;-M~s~:s of the most abun-           clc...:trospray ionb~ation ::;ource.
          dant naturally occurring i!'otopcs: of the w1rious atoms that
          make up the molecule.
                                                                                     The nominal ion rnass is the mass of an ion for a zivr.'n t':.'l11"·
                                                                                     pir·ical formula calculated using the cnteger mass of the most
          The morwisotopk nu1ss of an ion is d"~nnt:d as the mnil.s of an            abundant isotope of each element (for example, Cis 12 Da, H
          ion f(Jr a given empirical formula cak11lated using th<:                   is I Da, and 0 is 16 Da).


                                                                                             An odd--electron ion contains an 1.mpain.'d de<:l:ror:;
                                                                                             for example, CH,'. The supc·rscriptcd dot deuot<"s
                                                                                     the unpaired electmn. The molecular ion initially formed in
                                                                                     dt:ctron ionizatitJn is -tn odd . dcctron inn.


                                                                                            The tcrrn panmt ion               synonymous with th~· t(•nn
                                                                                                             Jon and denotes the ion ~hat di~rsoc:iatcs to
                                                                                     srnall<er                ion, usually as result of collbiou --!nduced
                                                                                     dist-<:.!dtH.torl. in on MS/MS rxperiment. f.!recursor ion Is the
                                                                                     pret<.•tT<d t<rm.


                                                                                     In the ('X.perirnental mcasur~·mcnt of an I?Xact nwss 1 th~ pt;r--
                                                                                     cent accuracy is calculated as the (tnu· mass·- obscn""cd
                                                                                                                       June   lU02   11(/J$} Mass Spoctrarn<lry   m




                                                                                                                                                          QUESTMS-00000377
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 379 of 505 PageID #: 320




           mass)/true mass      1UO%. The percent accun1t:y is often ex-,                                                                               of the selected precursor
           pressed in part' P'" million (ppm). For CX<tmpk, 0.1) I·:.~ ac·                                                                              ion, and then ihe S<XonJ
                               A 100 ppm i\CCllri!cy l(ir an i011 with il                                                                               rmtss nnalyz~r is scanned
                             isll.l Da.                                                                                                                 from that rtHtSS downward$.
                                                                                                                                                        Tht~ r<~:m:t is a mass
                                                                                                                                                        tnun that contains
           Postsource decay proLes~cs are inn dissuciatinn~ tlut occur                                                                                  for all the product ions
           within tht) drift reeim1 of a tiiT\e-·of-H!ghl m;;t~S                                                                                        formed from that selected
           After initinl ion formation and                    nz~(:cler~ltion Ol1t               S(Hirce
           into the fLgh: tube, ions mny diz.:soc:iate or nr.utralize.lr: a
           linear time .. of,flight instrument, thcs~ fi-agmcnt ions and
           neu:ral           reach the detector at th<~ same tlme as the                                                                                A protonated molecule is
           prenusor          from which they are formed. HO\-V'E'Ver, these                                                                             (usually) an ion formed by
           rt.:uctions rnn bt~ sp(:dtk:llly sllldicd by using a tdll't'tton                                                                             addition of a proton to the
           {adjusting t:H~ ratio of an:el::~rating to ret1ectron voltage.s in a                                                                         neutral molcc;u]e :V1 ,
           sti~pwise manner; to bring fm~1ment ion.s formed in post-                                                                                    namely (M+l·!I'.Thc
           source decay processes into focus a!                       th~·   dett:ctor.                                                           process of ;;:h~~mical ionlza~
                                                                                                                                                   t.lon using a reage~1t gas
                                                                                                                                                  such as methane forms ~uch
                                                                                                                                                  a protonatec: molecule. The
                                                                                                                                                  tra:1Sfl.~r of a pwlon from
                                                                                                                                                  ont: molvtolc to th(.· otht~r in
                                                                                                             the gas phase is an add/basf f{~action in which tht~ relative
                                                                                                             proton affinities of the n:acting species describe the ~ncrg~t­
                                                                                                             ics of the reaction. Protonated molecules formed in other
                                                                                                             ionization sou ret'S (such as fast ato:-n bombardment electro·  1

                                                                                                             spnw ioni:a1tion~ or :MALDT) may uot be the etH.; rt~stdt of
                                                                                                             ~uch wel!-deflned add/has~~ re~Ktion~, Tltc t~!Wl protonatt:·d
                                                                                                             rnol~cular ion has bet:'n used to dc.rH:rib~: (M·l H) hut is usn-
                                                                                                             ally ct:scouragcd.


                                                                                                             In~' pyrolysi!i soun.:t interfotccd \Vith a nM~S bJJl~ctromekt", the
                                                                                                             sample is thermally decomposed in :.1 reproducible pyrolysis.
                                                                                                             The ga.1cous products formed arc th<:rt analyzed cithet" as a
                                                                                                             Jnixturc by mass spc(tromctry, or arc analyz~d by GC;MS.
                                                                                                             Pyrolysis mass spectrometry can he used fOr the analysis of
                                                                                                             otherwise nonvolatile Sill'llJJles.


          lnduct:d t(l dissm:iat~;,• into prod~H~t ions, which an: then m;I~S                                              [nth(' qwtdrupok mass               tlw applkc1tion of''
          analyzed by a second analyz,;r. Th,; three common sGms in                                                        partit'ular nnnbination of de and rf voltages to four
          the single-step MS/MS experiment me: product ion scan, pre·                                        par         'metal rods credtes a filtering device through which
          cursor Ion scan} J.nd then the co:1stant neutral loss scan, In                                     only ions (If a defined rnlz value ~1re t~·~u!srnittt'd- Ch;mging
          the pn;·cursor ion       s-ct~n)   the settmd mass                              is set at   th'~   the ratio of the                 chang(~§ the n~/7. v;.1lu': of the ion that
          tnn.ss of the ~~'~k.:ted pt'O(h.l('t ion) and then fhst nW$S awt"                                  is passed through to             detector. The quadru;10k mass filter
          Jyzer i~ scanned from that mass upward~, The re~ult .is a ma,ss                                    C<'tn al:'h) b\' opl':l'Jted in othet" mnde11) such ,ts             Hmas~
                         thai contains               for aH !ht:· prc•cursor ions t;,at                             or
                                                                                                             rang~.;:     ion.;;            to the d~~tector.lf only           portion of
                         to that                proclul't ion.                                               tht.'            1s              the roCs €:'!~cntiall)l ull ions an;
                                                                                                                                                    1

                                                                                                                                    to the dctcrtor.

         In an .'v!SIMS <·xpedment, rm:ss-selected precursor ions :tre
         im.:uceJ to dbso<:iate into prodm:t ion.~) which an~ th<Jn mas,.;                                                                  lon Is a fragment ion f(1rmed in a
         e.nalyzed by a set:cmd an~t!yzer. The three ctnmnon SG:tw; in                                                "'·'•"'''""'"" in which atoms or         uf awrn:; have
         the                  lvi.S/l\/15 expt;riment are: pnxlnct ion scan 1 pn·,                           transferred fmm one p2rl of the               to anotht·r during
         cur/1m          scan.   ~mel   then the constant neutral Jnss scan. In                              !]H' fragmrntntiOJl proccs.s. Because t:1e structural
         the product ion         .~tanl   the   tlr.:-~t   mass analyzer is set ut the mass                  requirements to form rearrangement fragment ion~ are
          S>l     Mass   SpectroMetry 11(6$) J'"'"          llllll.




                                                                                                                                                                          QUESTMS-00000378
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 380 of 505 PageID #: 320




           ~onstrJ.Int~d,
                        the identification and rationuk~~:ltion of                     dard is th~ dd1nition of r<~solutic>n based on tl.m being the
          rearrauge:-mmt fragment ;ons art.• f'Spcdally import<:tnt in                 full width of tit<~ peak a~ half its maximum height (fwhm).
          spectral in:crprctation.

          ""''m'd""'''ll !iJil dwama!ogn'!m                                            Resolving power is the
             normal ma.ss ~pcctro:netrk              .set con~ists of full mali's      ability of a mass spec-
                    tworded sequentially in time as sample is t~dmittcd to
               ion source, either frum 11 direct-inM.'rtion prob(~ or frorn a
          chromatograph (for example, GC/MS), The total ion cmr<·nt
          trace is. the sum of ion abundances in ead:. mass spectrum
          plotted versus t!!nc, Clearly each ma!'is spectrum will also                 tinct from resolution.
                                 of molt"cular and fragment iom. Ions of
                               ntdSdes can be .spe,:'1tledl t~nd the d:.·.ta system
                                          abundances of th<'-"' spcdk ions
                                    known a~ .a n:constructeJ ion chro.-
          matogram. The reconstructed ion chromatogram can be used                    ln SflCundary ion mass
          to identif:1 c1ll ions that belong tog(•thcr in a single mass spec~         spectrometry, a beam of
          trum by virtue of thdr coinddent peaks in time (and ells-                   erH:~rgt'tir. ions (usually
                                 background ions)~ nnd c'm also be w;l:d to           arounJ 5 keV energy) is
          screen a             run t(Jr related da!ses 1:1f compounds by n:-          u.sed to sputter sa:·nplc
          constructlon of ion chromatograms for common stn~ctU.!'ttlly                atoms and molecules
          specific ions.                                                              from a thin solid film or
                                                                                      surface (classic SIMS),
                                                                                      or organic molecules that may be present as a thin film or
          A reflectron is n device                  into the flight tulle of a        dissolved in a liquid or solid so:ntion (molecular SfMS or
          tinH.>of..flight mass Bpec.tronHJtt::r that           as an ekctro-         Equk S!MS) held on the surliH:c of a bcam .. intersccting
          sta ~:c mirror. Ions with a range              energies from the            S>lltlplc probe. [n liquid SIMS, the ion irnpact deposits energy
          ionization source traverse the flrst portion of the flight tube             Into the :s~~:mivo~atile rn<:tt dx, catll'ing dc~orption of 1\'\~lll)'
          nnd then spend cliff€rent amounts of time in the refle(tron.                ~pedes. indudJng ion5J neutml molectde.~. and ;;;lust·crs of
          The nclt-c>sult is th'\t these (rctle<ted) ions all come into focus         solvent (when present), matrix, and sumplc rnDlcculcs.
          at the detector !oca1ed at the end of the scmnd portion of the              Dc.~olvalion fnllows c:esorption, and molecules (M l are
          fl:ght tube, leading t<J higher mass resolution.                            tlSUally ionized in a pro~:ess of protonation to form ~Nf 4 H)
                                                                                      Th<· m<Jss spectra or liquid SIMS usually coutaio a large
                                                                                      b<H:kground of ions from the energy-moderating solvent or
          T~·lerelative abundance of an ion is the measured intensity                 matrix., if used. ThC' same matrix solvent& are used in liquiJ
          ~·or th~.:
                  km b~nm at that designated mlz valuC'. 'Itl be precL~e,             SIMS and rAB.
          wn bc,uns httve intensitit!S) and ions lHlVt~ ~1lmndan~c~. Rein-
              abundance ls a term related to tht~ practk(' of aMign·lng
          the most abundant ion in a mca,~urcd and plotkd mass sp~c­                  Sdccted ion monitoring the prat:.tkc of monitoring and
          trum a relative abundance oJ' tOO% and nunnalizillg ,t!l other              recording ion currents a.t one or rnnre .St.'h~t:tt~d iou m/z values
          iou ahundariL~s to that value.                                              with time, rather :ban recording fullm<:Jss spectra;
                                                                                      is in traduced into the ion source. Been usc the ck:tector is
                                                                                      grating signal for ~l        tirne at the relevant· ion, limit~ of
          Resolution is defined in ~eVf!r.a! dil'fee('nt W<'l)"S relative to the      detection can be             albeit at a cost of susceptibility of
          commonly given formula of m/.llm~ where m is tht' mn,ss of                  the               to unexpected interference~. l.be of the tenm
          the ion nt \\:hkh re5olulion spccifi~d. J·or two adj~Kc'nt,                            ion dctectlonl rnultlpk :on (peak) rr:onituring, nnd
         symmttrlc             of equal height in a mass spectrum, the• in            ma:;,s                    have also bt'X'n used hul M1~ dis~our-
         stntmcntal                 or dectdcal) par,1mett::rs 11re adjuskd           aged.       terms single      monitoring or multi ph: ion moni~
         such :hat tile peaks at nuts.lc& m ond (m tl.m I arc                         torlng are ~ornetin1e3 ll$ecL
                      that, ;tt tts lowest point, is just 10% of the~
                        TheCJ, the rc•solution ( 10%            definition)
                                                    alsu f(n·       vall~y or 5%      The proper deft nit. ion ot >cnsitivity is that of a systcmt'l:-
         valley sepitratio:ls. For a          peak the- resolution is still cal
                                                   1                                  $ponsc mc<Jsurt:d per amount of sample                in l'ht..• .systc;"m,
         C\.1latEd ab m/ :lm, ·Jut now        ;s tlw width of tlu.> pe~1k at a        In mass spcctrometqr the units arc rnosl.            glvcn in terms
                                       fradion of the r:uudmum pca.k                  of coulombs per                 An ek·ctron ionization source
                                ~vidth ddiuitlon is tc~,:hnk,llly (·!quiv~1lc11t      may provide 2                 h1r n sbmdnrd test compound at
         lO                    dcflnltion n~· resollaton. !\ ~·ommon .stan-           ~~specified instnuncntal rt:solution, and a spt:dfied means of

                                                                                                                     June J<Jn 17(6$) Mas;   l?ectro~etry     m




                                                                                                                                                    QUESTMS-00000379
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 381 of 505 PageID #: 320




                                                                                    same timt'! and arc fJiven the ~am!?' energy hy an acceleration
                                                                                    voltag~ '" th~y pass into a ll.ight tube. The time-of·tlight ma«
                                                                                    spe<:tromet<)r acts 1:1 LH:etnH:k for i1Jn~, with tht~ low(~r mns.':l
                                                                                                  with higiwr velodty ctnd the higher mass inns
                                                                                                   slow~r vdo(itie5. Determination of the tim<t' of
                                                                                            of ions after the st<Jrt signal then s1aves as a means of
                                                                                    ditierentiating their masses.


                                                                                                                  the sum of the rela•:ive abun-
                                                                                   daJJws of ali the ions in each mass sp(:Cttum           again.st
                                                                                   the time (or number of scans) in a data               scqutnce.
          ir.t rodm.lng sample Into the ionization sonrc.e. Clearly sens\"         Por example) the tO'taJ,.ion currelt trace in a GC/tviS run is
          tivity i& t\        panun~ter. An alternative speciftc<-\tion for        analogous to the output of a single-c:umnel              chromatogra . .
          sf:mdtivity bast~d on rhe              of ion current (Orrehtted to      phy d~t~ctor. The trace allows eluted peaks to      iclcntiGcd by
          tb~~ change of partial pressure       the sampk in the ion source.       an increase In ttw totn!"ion curn::·nt uvt·r backgrolaHl Thr.:
          Here the unit b amperes per pascal, and system paramctt:rs               scans corn:sponJing to trw dutt'd peak ~u(; (l\'(~ragc~d togt'ther
          must be specifie(l. 1Vlost often: sensitivity is documen~ed by           to crealc the mass spectrum oC the sampl~ corn:sponding to
          CX2lmplcs or ~lpplkation:-; of sy~tem re:;ponse fOr given condi~         that peak.
          tions iind samplt• input. System perfc1nnance i!:l th~n evalu-
          ated by the conf!u<Jnce of pcrf(JI't11ance results <·xemr,Jifkd by                                       (!l)
          all the ex<.\mples. Sensitivity is distinct front d~~t(Ttion limit,                                                              011   ~~

          w:1ich is the amount of sample required !(lr a signal of a pre·                    standardiz~;d  mass .:;calc: in
          scribed signal,to,noise ratio                                            atomlc mass unit) is defined a.s equal to;!;: the mass of the
                                                                                   most almnclant form of carbon, the 11 C isotope, There had
                                                                                   previously been two s:iglctly different mass scales--- the
          ln a                    mas.~ spectrometcr1 a single mr1gnt!tk sec-              scale ;mel the chcrnical scale. The unified scale
          tor is used to generate the magnetic field that dlff~Jrentlatcs                  c,oben:'tH.:e ~o nut.ss metrology.
          i01~s according to tht:ir m!z vnlues (strktly according to their
                                                            1

          mnmenta). The addition of an electric se~tor in a specified
          ..:ootlgur~ttion ~Jro\'idcs a doubk-·Cocusing mass spectrometer          Unimolecular dist::ociation is the iso:atf~d, spontaneous disso~
          that can achieve higher mass resolctiou thart a single-focus~            ciation of a neutral or an ion based on the ~lmount and dis·
                                                                                                                    1

          ing mass spet:7rom<:ta.                                                  tdl.nttion of its intt::nwl energy, In the electronwnizatjon
                                                                                   snurcc) initialloniz.-:Jtion of the mole~..:uk by tht.: t;}c~;trom
                                                                                   leads to rnol<cular ions, which then undergo                unimolec.··
          The source i:l t:·1c device within the mass spectrometer in              lllar dissociations leading ILJ the fr~1gm~Jnt ions                in
          wl1kh Joni:t.ation of sample molecules occurs, The source                the mass !lpectrum. Unimoh:cul8r dissodation that occurs
          m;--ty he unch:r vacuu.m, or it C<ln ope rat!:! at atmospheric prt?S~    arier the ions leave the iiOUrce and in the tlelc1 free regions of
                                                                                                                                       4




          su:e. A chromatographic method may lnten'rt(,<~ with the                 the ma~s                    leads to metastable ions that can be
          sourc\], or samples may be introduced via a probe or an auw-             observed         SfJl~'<::ialmt~th<tds. tJ~nimolcnLlar dissociation is
          mated sample introduction system. lons arc accelerated out               contn.1s::cd with collision-indnc.t~cl dh;sodation, ~H \{'ast in
          of the source   in~u   the mass analyzer of the   in~trumcnt.            concept. True unirnolecular dissoc·io:ttion evolve.~ into ('OJli-
                                                                                   sion- inducnl dissoc1ation as the operating prcssun) of the
                                                                                   ma~s  .speD ;ometer increase:'~.
                                                                   ot an ion
                                       wllision of that ion with a solid Slll'·
                                                                                    1. K.L. Busch, Spectroscopy 16(11), 28..·31 (2001). •




                                       r.nas~ -SP~'tronu_•tcr is a m~Ms amtlyzer
                      that provides a measurcmt•nt of rnass vi;J determination
         or· the Hight time of ions hav:ng the same kint:>tlc energy over
         <I flx~.;"d di;;t~nce. Ions are ti.Jrmed in the sal'rle place ~tt the




          534   Mass 5pectromety I7(6$) '"" 2Dfll




                                                                                                                                                 QUESTMS-00000380
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 382 of 505 PageID #: 320


                            Stable isotope-labeled vitamin D,
                            metabolites and chemical analogs:
                            synthesi~ and use in mass
                            spectrometric studies
                            Ruth[). Coldwell,'' 0. J. H. Trafford,* M. J. Varley,* D. :'II. Kifk,t and
                            H. L. J. Makin*

                            *Departmem of Chemical Pathology, The London Hospital .Hedical Coll<•ge, London,
                            UK; and tChemistry Departme/11, Queen Mary and We,tfield College, London, UK


                            Mftthod.s for tht.: me(HUrt'rru:ru of uittJmin D ami its metabolites using .uabie isotope~lahefed inUN'tU~(
                            standards ami nuu-.~· spectrometry an• reviewed. 'the synrhesls o/(Joth labeb::d ami unlabeled standards is
                            illrL•trated, /l!ld dPtai[,, of the synthesis o[(26,26,27,27,27-' N,)-25,26-dihydroxyvilamin D1 and (28,28,28-
                            1fl.J)-24,25~dihydroxy!.-'i.tamin n1 are given. 1'~e ttse t~f' fn vitro hiol<.Jfdf S}stem.,· for the productfun qf'
                            jimhn rnetabolire,, ofdetaerared 25 -hydroxyuirarnirt n, is discussed, Use of deurerared 25 -hydtoxydihy·
                            drotachystero/1 as a subsrrarc in rhe isolmed perjiued rat kidney has provided valuable dala j(;r the
                            assignment of stnKrure u' ~' rumtber of nurabolites qf 25~hydroxydihydrotachysterol3 ji'Jrnu:d in this
                            sys/em. ISteroids 55:418 .. 432, 1990)


                            Keywordg: steroid"!: vitamin 0 metabolites; d,(!uterium labeling; gas chromaiO!?raphy; mass spectrometrY


            Introduction                                                                        seminated and no interlaboratory quality control has
                                                                                                been ~stablished, Good quality-control assurance
           Assays for vitamin Dt ami its metabolites are widely
                                                                                                scheme&, which arc essential for the maintenance of
           used by those interested in studies of the mechanism
                                                                                                high standards in the multitude of different laboratories
           of calcium and phosphate homeo5tasis in humans and
                                                                                                using such assays, arc usually based on assigned target
           experimental animals. The methodology available for
                                                                                                values for the samples circulated to participating labo·
           such assays has recently been reviewed, 1 It is, how-                                ratories, Target values arc usually provided by prior
           ever, quite clear that results obtained using many of                               assay by gas chromatography/mass spectrometry (GCI
           these assays in ditTerent laboratories are unreliable in                             MS) (e,g, ref. 4), where such an analy~is is appro·
           that results from one laboratory cannot generally be
                                                                                               priate, Vitamin D and its metabolites are low molecular
           compared with results on the same sample from differ,
                                                                                                weight hydrophobic molecules that can be sepamted
           ent laboratories1·l; indeed, the intralaboratory preci·
                                                                                               by GC; therefore, we and others hav~ been developin!l
           sinn for some assays can be so poor that some labora."
                                                                                               mass fragmcntograpic assays for vitamins 0 2 and D,
           tories may be unable to detect important physiologic
                                                                                               and their metabolites in human body fluids (reviewed
           variations in analyte conccntration 3 This is a typical
                                                                                               in refs. 5 and 6),
           situation that arises when assays developed for specific
                                                                                                   The best mas~ ti·agmentographic methods use stable
           purposes in research laboratories become widely dis-
                                                                                               isotope labeled analytes as internal standards, and
                                                                                               these, if added in excess concentration to that of the
           Addre&s repnnt requests to Dr, H. L. J, Mt\kin. Department nf
           Chemtcill Pathology, The London Hospital Mt.."tlkni CtJUeg~, Univer-                analyte., also act as protective agents against destrue"
           sity of lA7mdon, Turm~r Strec.t, London El 2AO, UK.                                 tion or loss during preassay purification, Unfortu-
           +AbbrcviatilHIM: vitamin D.. (crp.OCl.'>lcifeml, 9, 10-ergosutsoJ~..:o~             nately, neither labeled nor unlabeled standards for
           5.7,10119l,22··l~ttr'd~.m~Jf~·(!l), 0 1 ~ vl1;.1min 0,1 (cholr<"a!ciferol, 9,10·    manv vitamin D metabolites arc availabl~ commer·
           seco-d'iolcsw.~3, 7,    If)( 19),tl'i~ri~.JfH.,1}, OJ; 25~hydnJx.~vilamin D1, 25·   cially and thus have to be synthesized before suitable
           OH,O;:; 25-hydroxyvitamin 0 1 , 25-0fi-D;; 24,25~dihydnH\)'vitamin                  GC!MS assays can be developed. This rcpott therefore
           D-:-,. 24,1S·f0Hh1J7.~ 24,25·dibydroxyvitatnin D·l, 14JS-f0HhD 1 '
           25,2()..dihydiX)X}"Vilamin D,1, 2.5,2fi.(0HhDJ. Unless it is rcqmrerj to            reviews early work in the development of GC/MS
           di~S-tlng~Jish lx:t~een vitumut D~ and vitamin D, the term vitarnhl lJ              assays for vitamin D ami its metabolites, und describes
           is   u~ct.l,                                                                        chemical and biochemical methods used by us and oth,


           418            Steroids, 1990, vol. 55, October                                                                    1990 But.terwnrth-Heinernann




                                                                                                                                                  QUESTMS-00000381
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 383 of 505 PageID #: 320


                                                                      Deuterium-labeled vitamin D metabolites: Coldwell et el.
                                                                            of labeled and unlabeled standards arc thus more diffi·
                                                                            cult. Figure 1 illustrates the structures of vitamins D
                                                                            and 0 3 and some of the more important metabolites        ol
                                                                            vitamin D!. Table I lists the concentrations of some of
                                                                            these metabolites in human plasma as determined by
                                                                            GC/MS.

                                                                            S~nthesis
                                                                                    of labeled standards of
                                                                            ntamin D IUid metabolites
                                                                            It bas been the intention to synthesize standards that
                                                                            retain the chemical properties of the unlabeled material
                                                                            and simply differ in molecular weight. This enables the
                                                                            labeled material to be used as an internal standard to
                                                                            correct for losses that occur prior to the quantitation
                                                                            step by MS. However, while it is nut essential, it is
                                                                            desirable, when developing stable isotope dilution
                                                                            assays, to ensure that the differences in molecular
                                                                            weight between the labeled and unlabeled standard is
                                                                            sufficient to avoid !he effects of the natural abundance
                                                                            of many isotopes. In the case of steroids, this means
                                                                            that the difference in molecular weight should be at
                                                                            least 3 amu but probably not more than 6 to 10 amu
                                                                            since the greater t~e. ~ifferencc in molecular weight:
                                                                            the greater the posslblhty that chromatographic differ·
                                                                            en.ces may emerge during isolation and purification
                                                                           pnor to assay. There are only two candidates for the
                                                                            stable isotope: carbon 13 and deuterium. The difficulty
                                                                           of introducing 1lC into the cyclopentanoperhydrophe·
                                                                           nanthrene structure of vitamin D precursors has meant
          Flgure1 Structur'"' ohltamino o, and D1 and the major motab·     that all such labeled standards have been svnthesized
          olitoo of vitamin D, (25.hydroxy•, 1,25-dihydroxy-, and 24,25-   by introducing deuterium. There arc many chemical
          dihydroxyvitamin D,l.                                            methods for the synthesis of such deuterated com-
                                                                           pounds, but we propose in this paper to deal only with
                                                                           those that have led to the synthesis of such standards
          ers for the synthesis of both labeled and unlabeled              which have been used in GC/MS methods for the mea·
          standards and their use in the development of mass               surement of vitamin D or its metabolites.
         fragmentographic assays.                                              Bjorkhem and Holmberg,9 in the first description of
             Vitamin 1.)3 , the natural compound synthesized in            a mass fragmcntographic assay for a vitamin D metabo-
          the skin in vivo from 7-dehydrocholcsterol, is metabo-           lite, 25-hydroxyvitamin 0 3 , used a trideuterated stan-
          Lized to a large number of different metabolites, mainly         dard labeled at C-26. The route adopted for this synthe-
                                                                           si~ is illustrated in Figure 2, since it outlines the route
         by modifications in the side chain. Initially, a hepatic
         25-hydroxylation occurs producing 25-0H-0 3. The ma-              followed by other syntheses of dcuterated standards
         jor calcium homeostatic hormone, l ,25-dihydroxyvita-             used in mass fr<~gmentographic procedures. These
          mi~ 0 3 (1,25-(0H)2D1), is synthesi<'.ed from 25-0H-D,
                                                                           routes usually involve the synthesis oflahcled 7·dchy-
         by mscrtmn of a hydroxyl at the I a position under the            drocholesterol or the appropriate hydroxylated deriva·
         influence of a parathyroid hormone-regulated renal !a-            live, which is then converted into the analogous vita-
         hydroxylase system. I ,25-(0H) 2D3 circulates in normal
         human plasma at a concentration of approximately 30               Table 1 Concentrations of vitamin D and metabolites irl human
                                                                           plasma determined by gas chromatography/mass .:spectrornetrv
         pglml; thu~, any comprehensiv~ assay system for vita·
         min D metabolites must be capable of measuring down
         to this concentration. Metabolites of vitamin D, also             Metabolite           Concentration (mean :t SO)    Relersnca
         occur in human plasma, particularly in countries that
                                                                           Vitamin D;t               S.l ±4.6 no1ml               7
         fortify foodstuffs with calciferol (vitamin 0 2). Vitamin         25·0H-D2                  0.9 c>.·
                                                                                                          0.2 O\Jiml              7
         1)2 differs from vitamin D, in the side chain and has an          2G-OH.O,                   27 t10 nglml                9
         extra methyl group (C·2S) at C-24 and a double bond                                          18 ±7 nglrnl                7
         at C·Z2. Because of these chemical modifications to the           24,25·10HJ 20 3           1.6 :t
                                                                                                          0.6 nglml              12
         side chain of vitamin D2, it undergoes less extensive                                       1.7 >:
                                                                                                          0.8 nglml               7
                                                                           25,26-IOH) 20 3           0.4  0.2 ng/ml              11
         side chain metabolism than does vitamin 0 1. Vitamm               1a,25-IOHJ,O,             55± 10 pglml                10
         D2 and its metabolites appear to be less stable than                                        26 ~ 4 pg/ml                13
         their counterparts in the vitamin D, series and synthesis

                                                                                             Steroids, 1990, vol. 55, October     419




                                                                                                                             QUESTMS-00000382
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 384 of 505 PageID #: 321


            Papers
                                                                                chloride.'' B ring fission was carried out by standard
                                                                                phiJtolytic methodology, Detailed '~haracteriz.ation uf
                                                                                th~ labeled compounds was carried out by MS <md
                                                                                nuclear magnetic resonanc~ (NMR). Capillary GC and
                                                                                high-pe!i'orrnance liquid chromatography (HPLCJ
                                                         l,
                                                                                methods were described for the separation of all of
                                                                                these metabolites and their use in the development
                                                                                of mass fragmentographic procedures was suggested.
                                                                                However, no detailed investigation of these sugges-
                                                                                tions was carried out in this 01· any subsequent publi-
                                                                                cation.

                                                                                Chemical synthesis of deuterium labeled 25 ,26·
                                                                                 (0Hh[>3 and 24,25-(0flhD2
                                                                                 The synthesis of hydroxylated vitamin D2 ~tandards is
                                                                                 more difficult because of the lability of these com-
                                                                                 pounds, As an example of the chemical methods we
                                                                                 have used for the synthesb of dcutcrated standards,
                                                                                 th~ synthesis of pcntadeutcrated 25,26-dihydroxyvita·
           Figure2 Schernotlcoutlineofthe synthe~ic route to 25·hydroxy-
           [26·2H3]vitamin D, (reL 4). (113fi·Acotoxy-27-norcholest-5·en-7.5-    min D:1 and trideuteratcd 24,25-dihydroxyvitamin 0 1 is
           one, (2) 3p-acotoxy-27·norcholesta-5,7·dien·25·one, 131 (26 . ,       described.
           'H,]choloslll·5. 7·dlene·313,25-diol. !Reprinted with permiosion         A rcported 24 synthesis of unlabeled cholesta-5,7-
           from Elaevier Science Publlsbers, Amsterdam.)                         diene-3,8 ,25(; ,26-triol       (25~ ,26·dihydroxyprovitamin
                                                                                 Dl), starting from a degradation product of ergosterol,
                                                                                 has little in common with our chosen route for prepara-
            min D compound by opening the B ring by standard                     tion of the 26,27-'f!r-labclcd form, which started from
            methods under the influence of UV light at 3 I 0 nm and              25-hydroxy-[26,27JH,]cholesterol (Figure 3, la), pre-
            heating. In the case illustrated, 9 three deuterium atoms            pared as described previously.'' The 3-hydwxy group
            were introduced into the side chain at C·26 using a                  was protected by acetylation (Figure 3, lb), and the
            Grignard synthesis (CD 3liMg), which produced the Ia·                25·hydroxy group was eliminated by treatment with
            beled 25-hydroxylated-7-dehydrocholesterol. Irradia·                 phosphoryl chloride/pyridine to give a mixture of the
            tion opened th~ B ring and heating produced the r~·                  ctmesponding 24·cne (Figure 3, 2) and 25-ene (Figure
            quircd seGosteroid. The final product of this synthesis,             3, 3), whi~h was directly hydroxylated by use of os-
            after purification by thin-layer ~;hromatography, was                mium tetroxide to give a separable mixture of the
            0.1 mg trideuterated 25-0H-Dl of isotopic abundance                  [26,27·'H 6 J·24~,25 .. ctiol (Figure 3, 4) and the [26,27-
            92% (an overall yield from the starting material of                  2Hl]·25§ ,26-diol (Figure 3, 5a). The latter was trans·
           0.026%). A similar approach was adopted by Kirk et                   formed into the corresponding vitamin D, derivative
            al. 14 for the synthesis of hexadeuterated and pentadcut-            !Figure 3, 6) by the usual route via photolysis of the
           erated standards used in the development of mass frag-               derived 5,7-diene (Figure 3, Sb). The product (Figure
            mentographic methods for 24,25- «nd 25,26-dihydroxy-                 3, 6) was a mixture of the (25R) and (25S) isomers,
            vitamin DJ; this synthetic route is discussed more fully            suitable for usc as flO MS standard.
           below. Other deuteratcd standards ([3.4-"H,]vitamin                      For the synthesis of unlabeled (Figure 4, l2b) and
           D.1• [2,2.3,4,4,6·.lH 6]vitamin D 1) have been synthe·               deuterated samples of24-hydroxyercalcidiol (Figure 4,
           sized, Jj, '''but have not been used in a fully evaluated            l2a) (24,25-dihydro,xyvitamin [),),our starting mal.erinl
           mass fragmentographic procedure, although they have                  was the 22-alcohol (Figure 4. 7), derived 11 from the 3-
           been u'ed in studies of the occurrence of vitamin D                  tetrahydropyranyl ether derivative of 3,8-hydroxy ..
           fatty acid ~stcrs. 11 •18                                            2.1,24-dinorchoJ..~-cn-22-oic acid. Oxidation oft he alco"
                Detailed synthesis of the trideutcratcd (26,26,26·              hoi (Figun~ 4. 7) with pyridinium dtlorochro!ll!llc gave
           31! ) analogs of vitamin D , 25-0H-D,, 24,25-(0H),D                  the 22-aldehyde (Figure 4, 8), whikll was converted into
               1                          1                          1
           and 1 ,25-(0HhD,, wrts dc~cdbcd by Whitney ct al. 19                 the enone (figur~ 4, 9) (54% yield overall from the
           The starting material for these synthe~es, 3{J.. hydroxy-            ak:ohol [Figure "1, 7). by a mmJillcation of the nwthod
           26-nor-cholcst·5-ene-25,-one, and some of the chemi-                 of Eyley aml Williams 2' and Junes ami co.. workers,-'1
           cal procedtml.s ''sed for the synthesi& of these com-                via an aldol condensation with the cnolatc of 3-methyl·
           pounds were similar to those described above' lnscr..                3-0etrahydropyran . 2·yloxy)butan·2"one. The (E) coo·
           tion of hydroxyls at C-24 and C-26 utilized osmium                   figuration ofth<l etl<lM !Figure 4. 9! was apparent from
           tetroxide.'" Insertion of the 1<>-hydroxyl was effected              the 1H l"MR spectru,m (Jn. 21 15 Hz) and is consistent
           by prCiduction of the delta-1,4,6-triene using dichlorodi-           with previous work."' However, the enone proved to
           cynnob<m:wquinone," fCirmatiou of the lr>,2u .. epoxide              b(' unstable unles~ stored in the dark below ... 20 C,
           with alkaline hydrogen peroxide,'' followed by treat·                without these precautions, it rapidly afforded a mixture
           m<~nt with liquid amrnonia!tetrahydrofuran/amrnonium                 <HPLC.l that appeared to wmprise the cnones isomeric

           420    Steroids, 1990, vol. 55, October




                                                                                                                                  QUESTMS-00000383
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 385 of 505 PageID #: 321


                                                                            Deuterium-labeled vitamin D metabolites: Coldwell et al,
                                                                                  (Figure 4, Jla and llb), respectively. Bromination of
                                                                                  the diols at C-7 with an excess of I ,3-bromo-5 ,5-dimetb-
                                                                                  ylhydantoin followed by immediate dehydrobromina·
                                                                                  tion with collidine in boiling xylene gave, after alkaline
                                                                                  hydrolysis of the 3-ac~tato;, a crude mixture of the cor-
                    l• •:     M..,ll                                              re8ponding 5.7-diene and the 4,()-.diene, with some no-
                          b! lt "'At
                                                                                  reacted 5-ene. The 5,7-ene (36%) was separated from

                                           ~:
                                                                                  this mixture by scmipreparntive HPLC. Ultraviolet ir·
                                                                                  radiation and HPLC of the product gave the crud.:
                                                   "''                            previtami!l that was isomerized thermally to give the
                                                                                  required vitamin D, derivative (Figure 4, lla or llb).
                                                                                  The [2H3] species constituted more than \18% of the
             ""'                                                                  deutcratcd compound (Pigure 4, lla) \lll the basis of
                                                                                  MS of the 24,25-cyclic·n·butylboronate·3·trimethylsi·
                                                                                  tyl ether derivative.
                                                                                      Jones and co-workers?'' during the synthesis of
                                                                                  (24R,S)-24,25-dihydroxyvitamin 0 1 , converted their
                                                                                  mixture. of 24,25-diols (Figure 4, lllc and lOd) into the
                                                                                  5, 7-diene via the 5-en· 7·one and decomposition of the
                   .J..   1: Jt,..il!t 7,8-ll&tanlf!d
                                                                                  derived toluenc-p-sulfonylhydrazone in approximately
                          b~ R " fl~ 7,S.IIn..J11rlfit4td




                                                                   t
                                                                   ~:~'"
                                                                      cc,




                                                            Ho"'



          Figure 3 Intermediates in the •ynthesis of stable isotope·la·
          beled 25,26·(0H),D3•



          about the C(22)·C(23) olefinic bond (IR, NMR; 122 ,23 II
          Hz for the Z isomer). This instability was not investi·
          gated further, but may be significant (see below). Treat·
          ment of the enone (Figure 4, 9) with [2H 1]methylmag-
          nesium iodide in diethyl ether-benzene at reflux gave,
          after acetylation, a mixture of the (248)· and (24R)·
         diols (Figure 4, lOa and lOb, respectively, in a 1.24: I
          ratio atler separation by HPLC. Jones and co-workers 27
         report a ratio of 7 : 3 tiJr the corresponding nondeuter-
         ated diols (Figure 4, lOc and lOd), prepared using meth-
         yllithium in tctrahydrofuran at 0 C. Our samples had
         melting points substantially higher (by approximately
         20 C) than those reported, 27 although the NMR spectra
         were virtually identical with those reportt1d17 for the
         (R,S) material. It is possible that the starting enonc
         used by Jones and co-workers may have undergone
         some isomerization, as described above, leading to
         24,25-diols contaminated by the corresponding (22Zl·
         isomers.
             The deutcrated (24R)-diol (Figure 4, lOb) and the
         mixture of the nondeutcrated diols (Figure 4, lOc and
         tOd), prepared in a similar manner using unlabeled
         methylmagnesium iodide, were converted into the cor-                    Figure 4 Intermediates in the   synth~sls of stable isotope-la·
         responding 24,25-dihydroxyvitamin D 1 derivatives                       beled 24,25-IOHI,D,.


                                                                                                 Steroids, 1990, vol. 55, October          421




                                                                                                                                     QUESTMS-00000384
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 386 of 505 PageID #: 321


          Papers
           13% overall yield. Our method appears to be more             filtered, the residue was washed with ''thanoi, and the
          direct and is slightly higher yielding (approximately         solvents were remov~d under reduced pressure, Th~
          16% tJverall),                                                organic products were extracted from the dry r<:sidue
              Katsumi and co-workers2' have recently reported           with chloroform and separated by HPLC on Nucleosil-
          the application of a simil<~r series of side-chain reac-      50 (ethyl acetmeilight petroleum I : 1l giving, in order
          tions to the cholcn-22·"tl derivative obtained by side··      of increasing polarity, (24R,SJ· 126,27·211 6 jcholest-5-
          chain degradation of the Diels-Aider adduct of ergos-         ene-3,8,24,25-triol 'l-acctat(l (Figure 3 . 4: 209 mg,
          ten;JI and 4-phenyltriazolinc-3.5-·dione as a synthesis of    and (2 5R, SH26,27 · 1H 5 ]choles t- 5-enc .. 3{J,25 ,26"triol
          unlabeled 24,2.5-dihydroxyvitamin 0 2 •                      ncetate (Figure 3, 5a; 85 mg, 18%),
                                                                           A similar preparation using nondeutcrated materials
          Experimental                                                 gave first (!4R,S)-cholcst .. 5-ene-3,8,24.25-tdol 3-ace-
                                                                        tate (174 mg, 38%), mp 154 to 166 C (methanol) (litera-
          Chemical synthesis                                           ture,11 mp 151 to 152,5 CJ: ''"''" 3,470, 1,735, and 1,715
           Melting points were determined on a Reichert hot-stage      cm 1; 8 0.70 (3H, s, 18-H,), 0.94 (3H, d, J 7Hz, 21-H,),
          apparatus. lnft·ared spectm refer to KBr discs. Nuclear       1.02 (3H, s, J9.. H 3J, L!H and 1.23 (3H, s, and 3H, s, 26-
          magnetic resonance spectra were recorded at 100 MHz          and 27-11 2 ), 2.04 (3H, s, J .. CJAc), ca 3.3 (Ill, m, 24-H),
          for solutions in deuterochlorot<:~rm with tctramethylsi·     01 4.55 (!!I, m, 3-HJ, and en .U5 (IH, m, W 112 6-1!).
          Jan<~ as internal standard. Ultraviolet spectra were re"     The deuterated sample (Figure 3, 4) had no detectable
          corded for ethanol ~olutions. Deuterium incorporation        signals at ll !.!8 and L23 due to 26· and 27- 1H3 • The
          was measured by MS using a Hewlett Packard mass·             second fraction was (25R,SH:holest-5-ene-3{l,25 ,26·
          selective detector (liP 59701 attached to a Jlcwlctt-        triol3-acetate ( 136 rng, 30%), rnp 164 to 166 C (acetone-
          Packard gas chromatograph (HP 5X90). Preparative             hexane.) (literature, ref 29, mp 16\1 to 171 C; ref. 20,
          HPLC was curri••d out with a WHtcrs Associates Prep          mp 160 to 161 Ci; v,," 3,420 and 1.730 em 1; .~ 0.68
          LC/Syswm 500equipped with Prep·pak"500 ,;ilica car·          OH, s, 18·H), 0.92 (3H, d, J 7Hz, 21-1-! 3), 1.01 (3H,
          tddgcs, Small-scale preparative HPLC was carried out         s, 19-li), I, 16 (3H, s, 27-H,J, 2,02 (311, s, 3-0Ac), 3.26
          on columns (25 em, 100 mm internal diameter) packed          to 3.5R (2H, m, 26-H 3). ca 4.55 (I 1-l, m, W 111 3-1-J),
          with Nuclcosil-50 (5 rtlfL), All solvents were distilled     and en 5,35 (IH, 111, W, 12 (>-11). The dcutcrated sample
          before usc. Unless othe1wise indicated, "light petro·        (Figure J, Sa) had no detectable signals at 5 L 16 and
          Icum" refers to the fraction of bp 60 to HOC, Tctrahy·       3.42, indicarmg essentially complete dcutcration at
          drofuran and dioxan were dried by distillation from          C>26 and C27.
          lithium aluminum hydride. Pyridine, benzene, xylene,
          and cyclohexane were distilled from calcium hydride.         (2SR,S)·Cholestn·5, 7·diene·3f:1,25,26·triol (Figure 3,
          Extracted solutions of organic. products were washed         Sb). The 5"ene-3{J,25,2ti-tdol3-monoacctate (Figure 3,
          as necessary with dilute hydrochloric acid and/or so·        5a) (230 mg) was treated in pyridine (6 ml) with acetic
          dium hydrogen carbonate solution, dried over :mhy-            anhydride (2 ml) for 18 hours at room temperature. The
          drous sodium sulfate, and evaporated under reduced            solution was then diluted with water and the product
          pr'essure below 40 C.                                         was extracted with ethyl acetate to give crude (25R,S)-
                                                                       c.holest·5·ene·3fl,25,26-triol 3,26-diacctate (256 mg).
                                                                        Without further purification, the diacetate (201 mg) in
          Synthesis of [25R,S/·[26,27-2 H5cholesta-5, 7-               light petroleum (bp 40 to 60 C) ( 12 ml) and cyclohexanc
          diene-3{:1,25,26-trio/ (Figure 3, 5b)                        (6 ml) wa~ stirred and her1led under reflux with 1,3-
          (24R,S)-(26,27· 2H 6 1Cholest·5·ene•3{J,24,25·trlol    3·    dibromo-5 ,5-dimethylhydantoin ( 114 mg) for 30 mi-
         acetate (li'lgure 3, 4) and (25R,S)-[26,27·'H,]~bulest·       nutes, then cooled, Collidine (0,8 ml) was then added,
         5·ene<lJ3,25,26·triol 3-acetate (F'igure 3, Sa) [26,27·       low··boiling solvents were removed under reduced
         1H,.]Cholcst-5-tmc-3Jl,25-diol (Figure 3, la) (40~ rng)       pressure at less than 25 C. and the rcsidlte was dilut~u
          was treated with acetk anhydride (3 ml) and pyridine         with xylene (8 ml), then stirred and heated under reflux
         (10 ml) for 19 hours at room temperature. The mixture         under nitrogen for l hour, The cooled mixture was
         was then poured into water and the product was ex-            diluted with ethyl acetate (40 ml), which was washed
         tracted by usc of ether, The crude 3-acctate (Figure 3,       with dilute s~.llfuric add, aqueous sodium hydrogen car·
         lb), in pyridine (13 ml), was treated with phosphoryl         bonate, and water, dried (Na1S0 4) and evaporated. The
         chlotide (450 1•1) under reflux for 30 minutes. The d1rr~     residual oil was dissolved in acetnnc (8 ml) containing
          brown solution was cooled and diluted with ether (100        toluene·p·sulfonic acid monohydrate (20 mg), After 21
         ml) and water (30 ml). The~ ethereal solution was             hours at room temperature, the product was extracted
         washed with dilute hydrochloric acid and water, dried,        using ethyl acetate. Scrnipreparative HPLC of the resi·
         and the solvent was removed to give a crude mixture           due (ethyl acetate/light petroleum, l : 2) gave, in order
         of the 24-enc (Figure 3, 2) and 25-ene (Figure 3, 3).         of increasing pt>larity, re.covere.d (25R,S}·cholcst-5-
            This crude residue in benzene (6 ml) and pyridine          enc-3(l,25,26·triol :1.26-diacetute (46 mg) and (25R,Sl·
         (73 l"ll was treated with 1% osmnmt t<:troxide in ben-        cholesta-5,7 -diene .. J(l,25,26-triol3,26-diacetate (52 mg,
         zene (25,6 mll <It n1om t\lmpcrawrc for 16 hours, then        26%~ as a pale yellow crystalline solid that appeared to
         with sodium m~tabisullit~: (l J3 g) in wutcr (20 mi.J and     be hornuger1eous. Without further purification, this 5,7-
         ethanol (60 ml.J, After 5 hours, the suspension was           diene diacetatc in dioxan (I ml) and methanol (3 ml)


         422    Steroids, 1990, vol. 55, Octobtlr




                                                                                                                        QUESTMS-00000385
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 387 of 505 PageID #: 321


                                                                   Deuterium-labeled vitamin D metabolites: Coldwell eta/.
          was stirred at room temperature under nitrogen with            6-H), 6.3 (lH, d, J 15Hz, 23-H). and 6.97 (IH, dd, J 15
          methanolic 5% potassium hydroxide (0.33 ml) for 4              and 8 Hz, 22·H). Pound: C, 78.1; H, 10.2. C 11 H41 0 3
          hours. Extraction by use of ethyl acetate gave (25R,S)-        requires C, 78.2; H, 10.2%.
          cholest-5,7-diene-3,1l,25,26-triol (Figure 3, Sb) (44 mg),        A sample of the enone (Figure 4, 9) that had been
          whi~.;h was stored in the dark at less than 20 C under         exposed to daylight at room temperature over severaJ
          N, until required for photolysis, leading to the corre-        days was chromatographed by semipreparative HP.LC
          sponding vitamin D1 derivative.                                (ethyl acetate/light petroleum, I : 2) to give, in order of
                                                                         decreasing polarity, the enone (Figure 4, 9) and a sec-
                                                                         ond compound (probably the (22Z)-isomer; ratio ap-
          Synthesis of (24R,S)·ergosta·5,7,22-triene-                    proximately 3-l); ~m•• 3,380, 1,690, and l ,620 em ·t; 8
          3fj,24,25-triol (f'igure 4, lla) and its (24R)·28·
          2Hrlabeled analog (Figure 4, llb)
                                                                         o.74 (3H, s, J8-H 1), 1.02 em.  s, 19-H3), a 1.05 em, d,
                                                                         J 6Hz, 21-H,), 1.3~ (6H, s, 26- and 27-H 1), ca 3.5 (IH,
          31J· (Tetruhydropyraa·l· yloxy) ·23,24 •dlnorc:hol· S·en·      m, W 112 --.32Hz, 3-H). ca 5.3 (IH (IH, m, WJ!z -8Hz,
          ll·ul (Figure 4, 8). Pyridinium chlorochromate ( 1.3 g,        6-H), and 6,()() and 6.20 (2H, d,d, J II Hz, 22- and
          24 mmol) was added to a stirred solution of 23,24·             23-H).
          dinorchol-5-ene-3{3,22-diol       3(tetrahydropyran-2-yl)
          ether' (Figure 4, 7) ( 1.25 g, 12 mmol) in dichlorometh·
          ane (30 ml, distilled from anhydrous K2C03) containing          (24S)· And (l4R}·[28·1H 3]ergosta·.5,ll·dlene·Jfl,l4,l5·
          suspended anhydrous sodium acetate (100 mg, 1.2                 trio! 3-aeetates (Figure 4, lOu and lOb). A solution of
          mmol). The suspension was stirred at room tempera·              the enone (Figure 4, 9) (297 mg, 0.5 mmol) in benzene
          ture for 1.5 hourR, then diluted with diethyl ether (150        (39 ml, distilled from CaH 2) was added over to minutes
          ml; peroxide-free) and filtered through a column of             to a stirred solution of [2H 3]metbyl magnesium iodide
          llorisil (50 g). Elution with additional ether (approxi-        (prepared from ['H 3]methyl iodide [1.92 ml, 16 mmol;
          mately 200 ml) gave crude 3)3-(tetrahydropyran·2·               99% lH,] and magnesium [369 mg, 15 mmol]) in ether
          yloxy)-23,24-dinorchol-5-cn-22-al (Figure 4, II) (1.13 g),     (20 ml, distilled from CaHl) at room temperature under
          which was used directly and with minimum delay in              dry nitrogen. The mixture was stirred and heated under
          the next stage; P.,,. 2,710 and I, 725 em ,. 1; 8 0.76 (3H,    reflux for 3 hours, then cooled to 0 C and treated with
          s, 18·H3), 1.05 (3H, s, 19-Hl), 1.40 (d, J 7Hz, 21-H 3),       aqueous 50% acetic acid ( 19 ml) and water (5 mll over
          3.3 to 4.1 (4H, br, complex), 4.70 (lH, br s) (THP),           5 minutes. Extraction by use of ethyl acetate gave a
          5.34 (IH, m, W 112 ,.,g Hz, 6-H), and 9.58 (IH, d, J 4         crude mixture oftriols that was acetylated (acetic anhy-
          Hz, 22-H).                                                     dride-pyridine at room temperature overnight), then
                                                                         subjected to semipreparative HI'LC (ethyl acetate!
                                                                         light petroleum, I: 2, as mobile phase) to give, in order
          (llE)·Jfl,lS·Dibydroxycholesta-SJl.dlen·U.oae (Fig·            of increasing polarity, 29 (24SH28-2H3]ergosta-5 ,22·
          nre 4, 9). A solutioo of n-butyllithium in hexane (1.6         diene·3,1l,24,25-triol 3-acetatc (Figure 4, lOu; 93 m~,
          M; 5.6 ml, 9 mmol) was added to a stirred solution of          39%), mp 175 to 178 C (acetone-hexane) (literature, 7
          diisopropylaminc (1.27 ml, 9 mmol, distilled from              157 to 158 C for nondeuterated material, see text) and
          CaHJ in dry tetrahydrofuran (19 ml) at 0 C under dry           (24R)-[28- 2H3]ergosta-5 ,22-dieue-3,8,24 ,25-triol }-ace-
          nitrogen. This solution was theu treated at 0 C for 15         tate (Figure 4, lOb; 75 mg, 32%), mp 184 to 187 C
          minutes with a solution of 3-methyl-3-(tetrahydropy-           (acetone/hexane) (literaturc, 27 164 to 165 C for nondeu-
         ran·2·yloxy)·butan·2-one26 ( 1.675 g, 9 mmol) in tetrahy·       terated material, see text); Vmax 2,230 em~ 1 (C-O); no
         drofuran (19 ml). The mixture was stirred at 0 C for 1          detectable NMR signal at a 1.28 for 28--[ 1H 1] for either
         hour, cooled to ,, 70 C, and a solution of the above            isomer; more than 98% [lH,] (measured as the 24,25·
         crude aldehyde (Figure 4, 8) (1.13 g) in tetrahydrofuran        cyclic n-butyl boronate). The corresponding nondeu-
         (15 ml) was added over 10 minutes. After a further              terated materials (Figure 4, tOe and llld) had identical
          to minutes, the temperature was raised to 0 C and              IR and 1H NMR spectra except for absence ofthe 2,230
         maintained there for 3 hours. Acetic acid (I ml) was           em . , IR band and signals for the protons at C-28 in the
         then added and the solution was allowed to warm to              NMR spectra; vm,., 2,430 and 1,730 em~': 8 (for both
         room temperature. The product was extracted by use              isomers) 0.71 (3H, s, 18·H 3), 1.03 (3H, s, 19·H 1), 1.055
         of ether, then dissolved in tetrahydrofuran (25 ml) and         (3H, d, J 5 Hz, 21-H1), 1.20 and 1.22 (3H, s, and 3H,
         methanol (19 ml) and treated with dilute hydrochloric          s, 26· and 27·H 1), 1.2!:1 (3H, 28-H 3), 2.()4 (3H, s, 3·
         acid (3 ml; concentrated HCI-H 10, I : 4). After 18            OAc), en 4.6 (lH, m. W 1Jl          Hz, 3-dH), and c~ 5.35
         hours at room temperature, the product was isolated by         (JH, m, W 112 ~8Hz, 6·H); (24RHsomer: 85.51 (!H, s)
         use of ethyl acetate. Preparative HI'LC (ethyl acetate/        nnd IJ 5.55 (IH, s); (24S)-isomer: IJ 5.52 (1H, d, J I Hz)
         light petroleum, I : 2, as mobile phase) gave (22E)·           and 5.56 (!H, ~). (22-H and 23-H). Found (Figure 4,
         3)3,25-dihydroxycholesta-5,22-dien-24-one (Figure 4,           Ilk): C, 76.1; H. 10.4. Found (Figure 4, lOd): C, 76.4;
         9) (676 mg, 54% from alcohol 7), mp 184 to 187 C               H, 10.3. C,.Jf..0 0 4 requires C, 76.2; H, 10.2%.
         (acetone/hexane); v,,., 3,400, I ,690, and 1,620 cm· 1; li          (24R ,S)- Ergosta-5,1,22-triene-3,B,24,25-triol (Figure
         0.72 (3H, s, 18·H1), 1.02 (3H, s, 19-H3), 1.12 (3H, d, J       4, lla) was prepared from an unscparated mixture of
         6Hz, 21-H 3), 1.4 (6H. s, 26· and 27-H 3), ca 3.45 (!H,        the 5,22-dienes (Figure 4, lOt and 10d) by essentially
         m W 112 ···2.5 Hz, J .. ff), ca 5.3 OHm, m, Wu 1 ···8Hz.       the procedure described above for (25R,S)-cholesta·


                                                                                       Steroids, 1990, vol. 55, October       423




                                                                                                                        QUESTMS-00000386
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 388 of 505 PageID #: 321


            Papers
             5.7·dicnc·3£3,25,26-triol :Figure 3, 5bJ. Tht• yicltl was              cf'icicnt production of th.! rc<Juircd compound wtth
            36%, o 0.64 (3H, s, 18-.HJ, 0.94 (3H, s, 19-HlJ. UJ6                    good yteld, in many cases. hetter than the correspo~d·
             (3H, d, J 6Hz, 21 HJ), 1.20 and 1.22 (3H, s, and 3H,                   ing synthetic route. Emcicnt biologic systems are :wt
             s, 26· and 27-H,J, 1.28 (311, s, 28 H 1), ca 3.6 (lH, rn,              available for all required ~onversions, but insNtion of
            W1, 1 .. 2, "l·HJ, and 5..1 to .1 7 (4H, ovt'rlapping complex           a 1t>·hydroxyl group by kidney extracts is an excellent
            multiplcts, 6·, 7·, 22·, and 23-H).                                     way of producing 1-hydroxylated vitamin D s:and~nis.
                 The deuteratcd compound (24RH28- 111J]ergosta·                     Bjt\rkhern et al. 1'' used this "pproach t<x the bios)'n!ltc·
            5,7,2Nriene·3(3,24,25·triol (Figure 4, llb), ohtaincd in                sis of (2ti-'H 1)·1 ,25-dihydroxyvitamin D1 from pre ..
            the same way from the 5,22-dienc (Figure 4, JObl, had                   viously synthesized (26-'H 3)·25 .. hydroxyvitamin D 1
            identical spectral characll!ristics except for absenci: of              (ref. 9) using a kidney homogenate from vitamin !) ..
            the 28·H 3 s1gnal at 6 1.28.                                           de~cic:rt chicks. Vitamin D deprivation enhances Jcr ..
                 The 5.7-dicnes (Figure 3, .Sb and Figure<!, llu and                hydroxylase activity; even so. in this case, a yield of
            llb), were convened into the corresponding vitamin D                   only 1.1% W<Js reported, In our laboratory, we have
            derivatives in the normal way by photolysis followed                   recently prodm:ed labeled I ,25 .. 0H-D 3 by a similar pro·
            by· thermal isorncri?.ation. The fdlowing prodlJ(:t~ were              cess, but with much higher yield than previously rc·
            purif1ed by >ernipn:parativc HPLC (ethyl acetHte light                 purled. :o This process is detailed below.
            petroleum, I: 1):                                                          Chicks were raised (Jn a vitamin D-·dencient diet
                 [26,27- 1H,>25,26·Dihydroxy vitamin D 1 (Figure 3,                from birttt for 3 weeks and then killed. Their kidneys
           6): v,,.., 267 nm (e 17,400); & 0.57 (3B, s, 18-H 1), 0.95              were removed and homogcniled in 100 ml incubation
            (3H, d, J 6Hz, 2J .. H 3), 1.20 (1-l, s, 27-H 1), 3,94 (I H, rn,       buffer (0.2 mM sucrose containing IS rnM TR!S butfcr,
            W 1 , 1 20Hz. 3.11), 4.83 (HI, d, J ·~2Hz) and 5.05 (I H,              pH 7.4, 2 111M magnesium chloride, and 5 mM sodiu:n
           d, J 2 Hzl (19-H-1), 6.()4 CH, d), and 6.25 (IH, d) (J II               succinatc 10 ), The homogenate wa,s incubated under
            Hz, 6· and i-H): m/z (as 25,26·n·butyl boronate 3-                     95% 0 2 :5% C0 2 at 37 C for I hour with 100 p.g (26,27-
            trirnethyl~ilyl ether) 559 (M 1 , 20%), 454 (f.M -90                   1HrJ·25-hydroxyvitamin [).1, chemically synthesized by
                15) ', 100) ami 428 ([M          131 J ' , 280'f,). The COITC·     us. 14 The rt>action wns stopped with 100 ml acetonitrile,
           sponding 2H, species (M' 558) was undetectable; the                     the precipitated protein removed by centrifugation, and
           1 !1., (M+ 557) and 1H (M' 556) species were possibly
                                    1                                              thc supernatant added to 50 ml 0.2 M sodium acetate
           present at ;;,2% em~l1. A 10tldeuterated sample pre·                    buffer, pH 5.6, and extracted on several BondEiut C,
           purcd in the same way from nondeuterated 25 .. hydroxy-                 cartridges as described prcviouslyJ' The methanol ex·
           cholc5tcrol showed an additional signal at~ 3.45 (2H.                  tracts product!d were further fractionated on Sep-Pak
           br s, W 111 4Hz, 26 .. Hz): mlz(as 25,26 .. n .. butyl boronate        SIL ''artridges 11 to yield a "polyhydroxylated vitamin
           J-trimcthylsilyl ether) 554 (M', 20%), 449 ([.\f ... 90                 D metabolite" frm;tion. Funhcr purification WklS
            - 15] ', 100), and 423 ([M ···13W, 20),                               achieved by HPLC on Zorbax S!L (5 p.m, 25 ern x 6.2
                24,25-Dihydroxyvitamin D~, (24R,SJ·hydroxycrcal·                  mm) using the solvent sy~tcm isopropanollrm\lhanol/
           ddiol (Figure 4, t2b), was obtained from th~ 5,7,22·                   hexane (fi: 3:91, v/v/v at 2 ml/min). The chroma to ..
           tricne (Figure 4, lla); Am,,. 263 nm (e 18,300); & 0.57                gram obtained is shown in Figure 5, from whJch it
           (311, ~. 18-H1.:, 1.05 (311, d, J7Hz, 2Hf3), 1.20 and I .22            can be seen that a s~Jbstanlial peak, labeled D, has
           (3H, s, and 3H, s, 26· and 27- Hl). 1.28 (3H, s, 28-R,),               been obtained with the same retention time as that
           ca .L95 (III, m, Wlll 18Hz, HI). 4.82 (!H. m) anc 5.04                 for 1,25-0H·D,. This peak was collected and repuri-
           (IH, m) (19·H 1), 5.55 to 5 ..59 (each lH, apparent s. s,              ficd on rcversc .. phase HPLC and quantitated by CV
           22· and 23-H), 6.04 (11!, d), and 6.24 <lH, d) (1 11                   absorption of 264 nm assuming a molar extinction
           Hz, 6· and 7· HJ; ml? (as ?4,75·n·butyl horonate }.                    coeftldcnt of 18,:100, 31 indicating a recovery of 15 p.g
           trirrwthylsilyl ether) 566 (M', 29%1,461 (100), and 435                (l.i%), nearly 10 times that reported previously, 10 An
           (20).                                                                  aliquot of this preparation was converted into the
              [2~·'H 3 ]·24,25-Dihydroxyvitamin         D 2, (24Ri·24-hy-         pcrtrimethybilyl ether derivative by treatment with
           dro.xy·]2S .. 'H3]crcalcidiol (Figure 4, l2a): This com-               trimethylsilylimiuazole, and GC/MS was carried ou:.
           pound, prepared from the (24RH28- 1H11 ]·diol (Figure                  Figure 6 shows the rnass spectrum obtained in com-
           4, llh), showed no detccrahle NMR signal at 5 I, 18 for                parison to that obt<lined from pertnmcthylsilyl I ,25-
           23- 1H 3, but the UV absorption and all other parts of the             (0fl),,D,. Pilot studies had pn)viously been carried
           NMR spectrum were identical to thost of th~ previous                  out using hnth D·deticient chick and rat kidney prcpa ..
           s~unple: m/z (tH 24,25·/l·butyl boronat~... 3·trimcthylsilyl          rations, hut the D-deficient chick preparation was
           ether) 569 IM"', 29%), 464 (I 00), and 438 (2]).                      finally utilized. D·deficicnt rat kidney preparation>
                                                                                 also produced putative~ I ,25-(0HJ,D 3• but in lower
                                                                                 yield; in audition, further, more polar, metabolites
           Biosynthesis of labeiNI metabolites                                   were produced. Production of further deuterated stan,.
          A less common but valuable approach to the produc ..                   dards can of course also be carried out in vivo, which
          tion of deuterated vitamin D standards is to utilize                   is valuable if many :net<tbolic steps, which may occur
          in vitro •~nz.yme systems to synthesize lhe required                   in difierent tissues, are required. In vivo .system:, are,
          compound using a labeled precursor as substrate, Cor                   however, not efficient, and very low yields are usually
          reel choice of tht: experimental system can lead to                    ohtained,



          424      Steroids, 1990, vol. 55, October




                                                                                                                                     QUESTMS-00000387
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 389 of 505 PageID #: 321


                                                                             Deut!1tium·labe/ed vitamin D metabolites: Coldwell eta/.
                           A                                                       no improvement in sensitivity, There arc c<mlderable
                           0                                                       injection difficultie* when a(l!?lying vitamin D and its
                                                                                   wetaooliteJ tel' c!ftlillary ct,~lumns. Injection systems
                                                                                   fhat ''R~Iit'' the ilijeciion 'tofume obviously reduce sen-
                                                                                   siti'l'ity coll!lwerably and arc tht'refore not suitable for"
                                                                                   aslay~ <l;ls~ned to m~asurll!l!be'" very loV!' circulating
                                                                                   II'Onllentratior!!i lllf some ilf the vit\min D mell\llolites.
                                                                                                           i,.
                                                                                   Usll'g the injt.JCtor lihe "splitless" mod•, the sample
                                                                                   is l'nolroduced ia a !hrge solvenf volume and peak shap•
                                                                                   may be severt»Y. distort(»!; we have experienced t!on-
                                                                                   siderable difficul'ties using these systems. In addition,
                                                                                   vitamin 0 aftd its mi!'llbol.ites !l'rc partil;:ularly!IIUS':J.I,Pl'l ..
                                                                                   ble to destruction and/or absorption <:Wring the ~ec­
                                                                                   tion system, Sa.mp!p inj.ctiott proble!lll with C'\Pillary
                                                                                   columns can b1) ovcrco- by using an all-glass dmp·
                                                                                   ping 1111edlc iqjea:tion assembly. This involves applying
                                                                                   lj!e sample, in s'agcs, to a silanized glass needle and
                                                                                   allowing the solvej~t tal co,vapm"!tte betwe;n each appli-
                                                                                   cation. The dried concentrt!t~d sample is then rcleaijed
                                                                                   into the heated zon610fthe injection port, and the ,am-
                                                                                   ple is etliciently transfellred onto th• capiUary column.
                                                                                   Unfortl\nately, all-glass dmpping needle injection,a~­
                                                                                   sernblits require adaptation of many injection ports and




                                    liME (min)

          FigurQ 5 High-performance llguld chromatography (ZORBAX-
          SIL) of an exwact of rochitic chi!!k kidney homogenate Incubated
          with [25,2S-2 H6 J·26-0H·D,. A, 6, C, and D Indicate the retention
          times of pure standards of 25-0H-D,, 24,25·10HJ 1D3, 25,26-
          IOH)201, and ,.,.,25-IOH)2D1, respectively, run In thesames.,..tern.
          The eluate was monitored by UV absorption at 264 nm.


          Mass fragmentograplllc aSilllys for vitamin ll and
          meflboUtes cuing stable isotope dilution
          UsinHostudard material produced by the methods de-
          scribed above, seve.ralo muss frasmentographic proce-                     B
          dun!ll hllve bcl;n d1scribed for tlw measurement oi vita-
          min 0 and its mewabolitcs ill human piMma or scmm
          sint~e 1976. These arll Slllllmarized in '~able 2, which
          also includes early methods developeq, without the use
          of stllble i•ot'!.1pe-labeleddntemal standards.
              Two groups in Europe have produ•ed the majority
         cJf the liully ev~lltcd m.:thl'ld's described (Bjl'lrkht>~tl
         anlil coUea!llo!.es in Sweden and Makin !lnd colle'!lgues in
         the. United .ltill,i.lom), Bitlt'h g.r-eups hij,ve used conven ..
         tiOf!al pucitt!d ~ass columns fir GC, witll. a diamc'l,r of
         2 mm •r an intemflliolfiamet'!!r 4 mm ("fi!ble 3). A few
         'fvorkr.t 15 ·l 5 deicribe the uNo of capillary OQ IOIUI[lllii,
         bul' only one CVfllUal!ld 1111ethod has bt¥n dllicnbed                   Figure 6 MQss •P<~ttra (!!N +) at 76 oV) of pertrimethylsllyl
         usiiPlg capil~ columns. 13 The use of G1Jpillar1 columns                 others of (A) pJJiatil!'e !25,26-'H.I-Ui-IOM),D.. (Paak D, Figura
                                                                                  Sl isoliltod from raclllt;l<: chick kidney hornogeniJie lnCI.lbate as
         theoretically should prodlft_,e an impr<wemen' in both                   dosori!\ed in tO'il an<!Pie.,end to Figure,jj, and (B) sta'ttdard"1,2!1·
         re'!ol1,11'ion and sensitivity of 1f1U11i. fragmentographk               (OH) 1D,. Miss •01ectra -re tobtained uting a Howlett·P•kerd
         assays, but, for vari1111s practiel'lll!hson~, ther91may be              mass select!"" <l!tector (Model 6ll70l after separation by GC.



                                                                                                    Steroids, 1990, vol. 55, October                425




                                                                                                                                              QUESTMS-00000388
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 390 of 505 PageID #: 321


            Papers
            Table 2     Methods for the J'rH.s·at:~Jrement of vitamin D and its metabolites i'1 human pl::~sma/serum using mass fragrnentography

            'l'letab<Jiita             Derivative used                     lon(s) rnonitored            lntemal starJd~rd(sl uoed

                                        lrS-HFB             M' 586                                      )HT                              33
                                       TMSi                 (M   131)" 325                              D,                               34
            o, fatly acid esters       TMSi                 M' 456 10,1                                 D3·drt                           15-18
                                                            468 IP 21                                   o~~l
                                       TMS'                 131 (side-chain fragment)''                 (26·'H,J-25·0H·D,                 9
                                       TMSi                 (M    90    15}' 439                        None                             35
                                       r-BDMSi/TMSi         M' 586                                      I26·2H3J-25-0H-0 1                   8,36,311,42
                                       TMSi                 131 (side-chain fragment)'                  Nona                             37
                                                            IM     13'1' 413, (M     90- 15)' 439
                                                            M' 544
            24,2!>-(0H),D,             nBBA·TMSi            IM    90     15)' 449                       [26,27- 2H,!-24.25·(0H) 2D,      12
            25,26-IOH),D,              nB6A-TMSi            IM    90 - 15)' 449                         [26,27·'H,J-25,26·(0H) 1D,       11,38
            1,26-(0H),D,               TMSi                 IM - 90     901' 452                        [26- 1H,]·1·,25,(0H) 10 3        10
            1,26-(0H),D,               TMSi                 iM - 90)' 542                               [26·'H 2 j-1 ,25-{0H1 1D,        13
            o,                         TMSi                 W 456 and IM        90)' 366                o,                                   7
            25-0H-D,                                        M' 544
            2&-0H-D,                                        M~ 556
            24,2!HOH),O,                                    M'    632
            o,                         TMSi                 M'    456                                   {3,4-'H )03                      15
            25-0H-0 3                  TMSI                 IM      90)' 454                            I26,27JH,J25·0H-D3               39
                                       TMSi                 M'    458 {0,1                              12,3,4,6,9, 19·1H;ID,            16'
                                                            (M   - S<W 454 (25-0H-03 1                  [26,27·'H 1)25-QH,·D,
            25-0H·D,                   TMSi                 (M     90   151' 439 and 451                (26,27- 2H,I25-0H-D 3            31,40,41
            25-0H-D,
            24,25-(0HI,D,              nBBA/TMSi            IM      90      151' 461                    [2B· 2H3)24,25·(0HI,D2
            25,26-(0HI 20 2                                                                             I26,27-'H,J24,25·(0H 1203

           Abbreviations: TMSI, pertrlmuthylsilyl $lher8; n88A, cyclic n"butyl boronatos; t-HDMSi, tortiary-butyldlrnetllylsilyl ethero; HFB, hep-
           tafluorobutyrate ester; Df1T, dihydrotachysterol; ITS, isotachysteroL
           'Same Internal standards as described in ref, 16,
           'Reference 16 describes a method for the measl.remeot of D, (see also ref. 181 and 1,25-{0H),o, lr1 addition to those described here,
           but no values are given fm these latter two analytes,



           Tabla 3 Details of chromatographic methodology used in mass fragmentography math oils for the determination ol vitamin D
           and metabolites

                                                                                                              Column dimensions
           Analyte                                                       Colurlln packing material            (diameter x length}        Rvference

           Conventional packed columns
             25-0H-03                                     1.5% SF30 on Chromosorb W (80-100 mesh)                 2 mm         2,5 m    8,9,36,39.40
              o,                                          1% FFAP on Gas Chrom (100-120 mes~1l                    2 mm         2.0 rn   33'
              o,                                          1.5% SE30 on Chromosorb W IB0-100 mush!                 2 rnm        2,5 m    34,39
             1,21HOH!20 3                                 1.5% SE30 on Chromosorb W 180,100 mesh)                1.5 rnm   2.5 m        10
             D,,25·0H-.O,                                 2% OVl on Ce/ite 5451100-120 "'e•hl                      4 rnm x 2m            7
             25,0H-D3
             24,25-(0HI,D,
             24,25-(0HI,D,                                2% OVt on Celite S45 1100-1~0 mesh)                     ~   mrr1 x 2.5 m      11,12
             25.26-(0HI,D,
             25 OH--02,25-QH,O,                           1% OV1 on Celite 6451100.,.120 mesh)                    5 mm    ~~   1.5 m    31,40,41
             24,25-(0H),O,
             25,2lHOHi 20 2 and other m•tabolltes'1
           Capillary WCOT columns
             25-0H·D,                                     OV101                                              0,36 mm x 25 rn
             24,25·10HI 2D3
             1,25·(0HJ,D3
             D,,25·0H-D,                                  SE30                                               0.29 mm      2~ m
             1 ,25·(0HI1D,                                SUPrROX 4                                          0.25 mrr. x, 4 m
            D3,25·0H·0 1                                  OV10t                                              0.32 mm /{ 25m
            1,2lHOHJ,o,
           Pofyhydroxylatod
             25-0H-0 3 metabolites                       SE52                                                UttkPOWtl X 15 rl1


           All mett10du us~d Eflt·} and single focu$ing magnetic sector moss spectror-ncter~ (LKB 2091, ~·xcept "'tKB 900(!, t~VG Mlcmmass 16F,
           or "finnigsn 1020, or Hit,.chi M-52).



           426     Steroids, 1990, vol. 55, October




                                                                                                                                         QUESTMS-00000389
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 391 of 505 PageID #: 321


                                                                   Deuterium-labeled v#amin D metabolites: Coldwell et a/,
            are not readily adaptable to automation. Direct on-          deuterium atoms that can be incorporated into the in-
            column it\lection onto a short (4-mm length) capillary       ternal standard, the less interference from the presence
            column (0,25 m intermit diameter Superox 4) has re-          of natural isotopes in the unlabeled analytc, However,
            cently been used for the mass fragmentographic mea-          this has to be balanced by the fact that increasing num-
             surement of 1,25-(0H)2D3 in human plasma, but no            bers of deuterium atoms increased the likelihood that
             significant increase in sensitivity was observed. 13        separation of labeled and unlabeled analyte may occur,
                Earlv methods for the measurement of vitamin IJ          particularly during GC, Adequate purification of the
             and its "metabolites, which did not use stable isotope~     sample prior to GC/MS is, of course, important. The
             as internal standards, share several disadvantages. The     preparation of e.xtracts for the determination of vitamin
            use of radiolabeled vitamin D standard to assess the         0 3 concentration especially needs to ensure the effi.
            efficiency of the extraction procedure 11 ·H neceMitated     cient removal of cholesterol from the sample, Although
            the addition of a second internal standard prior to mass     appropriate GC systemh can resolve the two com-
            fragmentography. Many workers describe instability           pounds, cholesterol circulates in ~uch larger concentra·
            problems and inconsistent recovery of metabolites            tions than vitamin D 3 (mg/ml versus ng/ ml) that consid-
            through the various extraction stages when radiolabel        erable contamination of the vitamin D 1 trace can occur
            alone is used, although silanization of all glassware        if only a small fraction of the cholesterol remains. Care-
            should overcome thi.s problem.                               ful selection of the ion to be monitored may a void
                It is prefcmble to usc an excess amount of a vitamin     this problem.H Cholesterol can be removed by several
            D analog as internal standard, which will both protect       methods, including digitonin precipitation of choles-
            the low concentration of analyte during sample prepa·        terol,1J TLC,' and HPLC.' 1
            ration and serve as a suitable internal standard for GCI         The first full description of a mass fragmentographic
            mass fragmentography. Vitamin D2 has been used for           procedure for the measurement of a vitamin IJ metabo·
            this purpose in a method developed for the measure·          lite in plasma using stable isotope dilution was r,ub·
            ment of vitamin D3 in human serum, 14 This approach is       lishcd in 1976 9 The chemical preparation of (26- H3]-
            not without problems since vitamin D2 (which can be          25·0H-JJ3 was described and was used as the internal
            ingested from ceJtain foods) may be present in the           standard in the determination of 25·0H-D1 concentra-
            sample being analyzed. However, these invcstigators 34       tion in 2.5 ml serum. After solvent extraction and col-
            were confident that low levels of circulating vitamin D2     umn chromatography, pertrimethylsilyl ether deriva-
            would not aftect their results, as the amount of vitamin     tives were formed .'5 A fragment ion of low mass was
            D2 added to the serum sample was in such large excess.       monitored during mass fragmentography (m/z 131 and
            An alternative method for the measurement of vitamin         134). This fragment represents C-26, C-27 and the de·
            D1 in human plru;rnall used 14 C·labcled vitamin 0 1 to      rivatized C-25 hydroxyl group and thus retains the deu-
            assess recovery and then dihydrotachystcrol 1 (DHT2,         terium labeL Although it would have been preferable
            a pseudo la·vitamin D2 analog) as an internal standard       to monitor an ion fragment of higher mass, it was re-
            for mass fragmentography. Dihydrotachysterol 2 is un·        ported that these were too low in intensity.
            suitable as an internal standard during the extraction           A subsequent publication from the same group42 de-
            stages, as, unlike vitamin D, it does not bind to vitamin    scribed the measurement of the formation of 25-0H-Dl
            D·binding globulin, and therefore is unlikely to behave     in liver homogcnates using a mass fragmentographic
            in the same way during extraction.                          procedure based on that outlined above, but with for-
                The availability of deuterium-labeled vitaminD stan·    mation of the 25·trimethylsily1-3-t·butyldimethylsilyl
            dards has allowed the development of several methods        ether derivative, The use of this mixed derivative added
           for the determination of the majority of vitamin D me-       fur1her specificity to the assay previously described. 9
           tabolites circulating in plasma. Stable isotopes suppos-     The new derivative fragmented to give high mass ions
            edly mimic the behavior of the natural metabolite and       of good intensity, allowing the molecular ion of the
           the assay procedure is greatly simplified, although sep·     analyte and internal standard (m!z 586 and 589) to be
           aration of labeled and unlabeled compounds in various        monitored during mass fragmentography, The use of
            systems has been reported. 44 Care should be taken,         these ions produced mu~h cleaner chromatograms and
            however, in ensuring that the stable isotope is in a        previously reported contamination problems were
           suitable position. Zagalak et al. 15 describe the use of     overcome. This assay procedure was successfully ap-
           [3,4-2H 2 ]D3 as an internal standard for the measurement    plied in several subsequent studies:'"
           of vitamin D 1. However, cholesterol has a molecular             Bjiirkhem et a!. 10 also described a method for the
           weight only two mass units higher than vitamin D1, and       measurement of l ,25 ..dihydroxyvitamin D3 (1,25-
           its contamination of extracts could lead to inaccurate       (0H)2D1) in plasma by isotope dilution mass fragment-
           results. Although their method painstakingly removed         ography, 1,25·(0H)2D 1 , the calcium homeostatic hor·
           cholesterol from the serum sample using alumina col·         mone, circulates at levels of 20 to 60 pg/ml in normal
           umn chromatography and thin-layer chromatography,            humans, To measure these low levels accurately, 20 ml
           (TLC), followed by HPLC on silver nitrate impreg-            plasma or serum was required. Using [26- 2 !-1 1]·1 ,25·
           nated silica, the usc of an alternative internal standard    (0H)1D3 , prepared biosynthetically, as internal stan-
           would appear to be indicated. Zagalak et al. 15 also de·     dard, plasma samples were extracted with organic sol·
           scribe the preparation of [C2,2,.3,4,4,6- 2H6l vitamin D3;   vent and subjected to extensive chromatography, in-
           this isotope would be a more .sensible choice., The more     cluding two HPLC steps. The 1,25-(0H)lDJ fraction


                                                                                      Steroids, 1990, vol. 55, October       427




                                                                                                                        QUESTMS-00000390
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 392 of 505 PageID #: 321


           Papers
           Tabla 4      DN:JIIf> of riMiVdtives ;tfld ions rnanftomd during single ion rnfJflitcning   01:   VItamin 0 and vitarr~in   n met;Jbolitm:;

                                                                                            'Jerivativu                                      !em r"'lonitored

           o,                                                                           3-TMSi                                         m'z JGJ(M         90       15]"
           0:~                                                                          3-TMSi                                         m!z 351 ["'       90 · 15)'
                                                                                        3-TMSi                                         miz JbS IM        90   15t
           25-0H-01                                                                     3,25(TMSi),                                    rnfz4b1IM         90   1bj'
           2.5--0H·D,                                                                   3,15(TMSil 2                                   m!z 439 !M        00       151'
                                                I'Hal25-0H-D,                           :J,2b(TMSi)1                                   rrH445IM     YO            15)'
           24,:'5··IOH!,o,                                                             24,25-n!lBA<l- I"M5i                            rr,z461[M-90               Hi]'
                                                ('ci;)2~,25·(0H) 2 0,                  24,25·•1BHA·3-TMSi                              m>z 464 IM - 90            151"
           24,25-(0H},O 1                                                              24.25-n8BA-3·TMSi                               mll449]M     90 ,.         15]'
           2f>,Z6·10HI,D,                                                              25,26-nBSA·~- TMSi                              mlz 461 IM - so        -   1 G)'
                                                11H6 )24,25-10HI10 0                   24,<.5-nBBA-3- TMSi                             rnlz4tili (M ·" DO         15} f
           25,26-IOH),:J,                                                              25,26-nORA-3-TM!ii                              .,;, 449 [M     tJO    ~   151'
                                                1 1 H,125,26-10Hifl:~                  25,26-nBBA-·3-TMSi                              ·nil 464 fM       "o       HW
           1 ,25-(0H) 1D,1                                                              U,25irMSil,                                    m!' 501 IM ... 1311'
                                                {'H,)1,2!HOHJ,o,                        1,3,2tiiTMSi) 3                                mlz ~07 [M - 1311'

           Abbreviations: rMSi, Trimethyl~ilyl ether: nBBA. cyclic n·butyl boron ate ester.
           Dota from ref. 41, with pennissi<m of John Wiley & Sons Ltd,


           isolated was converted into the pertnmethylsilyl ether                          The mass spectrometer used during the development
           derivative and mass fragmentography was performed                            of these assays only allowed selected ion monitoring of
           monitoring the (M 90 - 90)" ion (mlz 452 and 455).                           three ions simultaneously; therefore. no more than two
           The monitoring of base peak fragments mil I:J I rmd                          metabolites could be Hnalvzed at once, Modern ma·
            134 was al~o investigated. Although monitoring these                       chines equipped with dat~ handling facilities would,
           ions was more sensitive, extensive contamination was                         however, be ahle to generate a "profile" of vitamin D
           a problem; thus, the more specific high mass ions were                      metabulites from a single GC nm, although the more
           selected. Lilli<: progress ha~ been made in the 10 years                    ions monitored simultaneously, the les~ s~nsitive each
           since this publication to reduce the sample volume                          a.~suy becomes. The extraction and purification proce-
           necessary clr the simplicity of the assay, This possibly                    dure devised for such a multiple assay is given in Figure
           may be achieved once the problems associated with the                       7. This is also the method used to prep!tre samples for
           use of capillary columns for the estimation of vitamin D                    the measurement of individual metabolites. Tahlc. 4
           metabolites have been overcome, and may also require                        shnws the derivatives used, the ions monitored, and the
           th~ use of more sensitive mass spectrometry systems,                        internal standards used -during mass fragmcntography.
           perhaps using negative ion ciJCmical ionization (pro-                       This method il.lustratcs how it is possible to overcome
           vided suitable and stable electron capt.ure derivative~                     the problems associated with lack of suitable deuteri-
           can be formed).                                                             ated st;mdard. In the as>my developed for 25,26·
              The 1lllliority of mass fragmcntographic assays de-                      (OllhD, no deuteriated standard was available; thus,
           sc.ribed for vitamin D mctabolit~s during the 1980s have                    hexadeuterated 24,25-(0H) 2D1 was used as it co-eluted
           been developed in our labonttory. Using ~hemical!y                          in the HPLC system used prior to GC/MS. Pentadcut-
           synthesized deuteriatcd internal standards," fully ev<tl-                   enlted 25,26-(0H) 2Dl, which might have >e~med the
           uated methods for the measurement of 24,25·(0H)zD,                          obvious choice, illthough available; was not used be·
           (ref. 12), 25,26-(0HhDl (ref. II), 2HJH-D1, 25-0H-D,,                       cause it was separated from 25,26~(0H),D2 during
           24,25-(0H)lDz, and 25,26-(0H)Pz (ref. 31) in hltman                         HPLC. Typical ma~s fmgmentograms of ~tandard ma--
          plasma have been described. ln these us says, the an-                       terial are shown in Figure 8, along with the ions moni-
          alyte is converted, after extensive purification, into                      tored and the differences in the structures of the differ-
          either the pcrtrimethylsilyl ••ther derivative (25-0Hr                      ent metabolites. On injection onto the GC column, B
          0 2 and 25-0H-D1) or then-butyl boro!late estcr-3·tri-                      ring closure occurs and vitamin D and its metabolites
          rnethybilyl ether derivative (24.25-(01-I),D,, 25 .2fr-                     isomerize into two form.>, pyro and isopyro, which
          (0HJ,D., 24,25--(0llhD,, and 25.26-(0H),D,) before                          separate during chromatogmphy. Thus, two Pl'aks arc
          GCIMS, n-Hutvllxlr(lOate esters will form ~cross vici-                      obtained from each sample,
          nal m· J .J ci.v·:hydroxyl gr<>ups, and their formation                         Dihydroxylatcd vitamin D metabolites have the
          improves the specificity of the assny hy providing mass                     same molecular weight, but n~butyl boronate ~ster-3-
          fragments of high mass to charge ratJo. Other alkyl                         trimethylsilyl ether derivatives of 24,25-(0H)l) and
          horonatc ester~ can al;o be formed, but provide no                          25,26·(0H) 2D separate under the GC conditions tJscd."
          particular ndvantagcs over the !I· butyl boronatc deriva-                   J .25~(0H),D does not form an n-butyl boronate ester
          tive. Methyl boronates can be f(mncd across the C-                          derivative, as the 1" ~nd 3{3 hydroxyl gwup~ ar~ too far
          Z4,C-25 but not, smvrisingly, across c . 25,C-26. Phenyl                    apart for a rcacti<m to take place. In the methodology
          and n.. butyl bownate&, on the other hnnd, can be                           described by our group, using a single fo~using mag-
          formed across buth C-24,C-25 and c . 25.C·26. 11                            netic sector rnass spectrometer with electronic MID,

          42:8    Steroids, 1990, voL 55, October




                                                                                                                                                      QUESTMS-00000391
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 393 of 505 PageID #: 321


                                                                                    Deuterium-labeled vitamin D metabolites: Coldwell eta!.
                           ~1JS1ri1 llrtd 11pl)t'Opr4a.t~   Jnter<nai st.v1tfard$         (2 x background) of approximately 3 pg derivatized
                           !1%'thy1 cyani4e                                               standard (Figure 9), and 25-0H-D levels <lt'e easily mea-
               r-i~pirt                                                                   sured in 2 ml plasma (Figure 10).
            ~H~t
                                                                                          Use of stable isotope-labeled vitamin 0 in



              j;;'~~d
                                                                                          studies of metabolism
                                                                                          Vitamin Dis extensively metabolized in the side chain,
               S!)il1                                                                     producing a large numberofpolyhydro.~ylated metabo-
                                                                                          lites. One such metabolite is the 23 ,26-lactone of 25-
                                                                                          hydroxyvitamin 0 3, which is formed in vivo after ad·
           supcrr~at.Jnt
                                                                                          ministration of large amounts of vitamin D:~· The mech-
                                                                                          anism of formation of this metabolite was the subject




          Figure 7 Proposed scheme for the extra01lon and purification
          of vitamins 0 2 and o, and eight metabolites from plasma/serum
          prior to GC/MS. *formation of pertrlmethyfsilyl ethers. **Forma~
         tlon of cyclic n·butyl boronate-3-trlmethylsilylothor. EtOH, atha·
         nol; MeOH, methanol: iPrOH, isopropanol. It would be possible
         t<> oollc<:t 24,25-IOH),o,. 25,26-(0HI,o,, and 25,26-(0H),o, in a
         single fractlo~ and quantitate together. !Reprinted from ref. 5
         with permission from the copyright holder. Butterworth~·
         Heinemann,)
                                                                                                                                    ) )   r
                                                                                                                                   H0•''~1 *
                                                                                                                                            I
                                                                                                                                                ./
                                                                                                                                                         .
                                                                                                                                                             *
                                                                                                                                                               '




                                                                                                                                    1   Y~r~
         each metabolite is measured separately using the ap·
         propriate internal standard; this requires HPLC separa-
         tion prior to dcrivatization. Using a modern mass spec·
          tromewr with computerized data handling, it should be
         possible to measure metabolites without prior HPLC
         in a single GC .run. The usc of fewer internal standards
         may be possible using this approach. Selective timing
         of the monitoring of ior1s may be necessary to detect
         metabolites in low concentration, but mo5t data-han-
         dling systcmb are capable of this.
             All the methods developed so far have used conven-
         tional packed GC columns. As mentioned above, in·
         creased sensitivity could be achieved using capillary
         columns if the il'\)ection and adsorption problems en·
         countered could be overcome. Recent experience~ us-                             Figure B Sofocted ion chromatograms of vitamins         o,   and D,
                                                                                         end some of their metabolltas. Side-<:hains of underivati>ed mol·
         ing a simple "bench top" quadrupole mass selective                              ocule3 oro Indicated at the right-hand side of each trace (as are
         detector (HP5970),linked to a capillary GC column and                           the ions monitored in each channell. Hydrnqls at C·1 and C-3
         equipped with extensive data acquisition and manipula-                          are darivatiled a9 trimethysilylethersand C·2!1as o trimethylsilyl
         tion facilities, have provided encouraging results. Sen-                        ether or as a Qycllo n-butyl boronata whan • further vicinal hy·
                                                                                         droxyl is present (I.e., In 24,<15- end26.~6-dlhydroxymetobolltes),
         sitive sel~cted ion monitoring is possible, with as little                      Tho asterisks (•) indleatos the positions etwhlch deuterium label
         as 15 pg dcrivatizcd standard 1,25-(0H),D, being                                Is attached. (Reprinted from r6f. 41, with permission of John
         detected easily. There is a minimum detectable limit                            Wlloy & Sons, Ltd.)


                                                                                                         Steroids, 1990, vol. 55, October             429




                                                                                                                                                 QUESTMS-00000392
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 394 of 505 PageID #: 322


          Papers
                                                                                teriurn labeling on C--26, it is possible to predict (sec
                                                                                Figure' II) that the lnctol and lactone produced in "itro
                                                                                from such labeled 25-hydroxy-DHT 1 'hould give mass
                                                                                sp<lct.ra ~ontaining. for example, molcculm· ions only
                                                                                4 or 3 amu, respectively, higher than Ihe unlabeled
                                                                                compounds, ruther than the 6 !U11ll dine renee between
                                                                                the substrates. This indeed o~~urreu, and provided ad-
                                                                                dition<!! support forth<~ structural assignments made on
                                                                                the basis of mobility in HPLC systems and mass spi.'C·-
                                                                                tru obtained from unlabeled metabolites.

                                                                                Summary
          Figure 9 Selected ion monitoring of the IM         90    901' ion     It is clear that the best mass fragmentographic ussays
          produced from 15 pg 1,25-(0H),D3 , pertrimethylsily. ether deriva-
          tive {mlz 4521, using capillary GC and the Hawle!t-Packard 5970
                                                                                for vitamin D metabolites in human bodv Huids are
          mass~se!ectiva   detector,                                            those based on isotope dilution using the ;lppropriate
                                                                                deuteriated-labeled metabolite as an internal standard,
                                                                               The difficulty that all workers in this area have experi-
                                                                               enced primarily relates to the lack of available Wm-
                                                                               dards, hoth unlabeled and labeled, although deuterium-
                                                                               labeled standard> arc particularly difficult to acquire.
                                                                                lt ha> therefore been necessary to produce the required
                                                                               labeled standards using synthetic organic chemistry,
                                                                               However, the use of in vitro and in vivo biosynthetic
                                                                               systems for further conversion of synthetic labeled
                                                                               standards to more polar deuterated metabolite~ should
                                                                               not be ignored,
                                                                                    lf the required standards are available, it is possible
                                                                               to develop mass fragmentographic methods for the
                                                                               mea.1urement of the major metabolites of vitamin D in
                                                                               human plasma that give precise and accurate results,
         Figur., 10 Mass lragmentography using 25-hydroxyvitamin o,            These assays are not designed for routine usc, hut
         in a plasma e><!ract. After addition of 100 ng of I'H,J-25-0H-D,,
         plasma (0.8 ml) was extracted and purified on Bond-Eiut C-18
                                                                               rather as reference procedures against which other less
         and Sep-Pak SIL cartridgesas previously described." Partrimath·       rigorous analytic techniques can be evaluated. A sim-
         ysilyl ethers were formed and an aliquot of thn final cxtnrct wus     ple mass fragmcntographic method for the measure-
         chromatographed on an HP1 (Hewlett-Packard line equivalent of         ment of plasma levels of I ,25--(0H)zD 3, the major cal-
         OV101) wall-coated chemically bonded capillary column (0.25           cium homeostatic hormone, in reasonable volumes of
         mm internal diameier x 25 m). The ion monitored was (M ~
         131 t• (M/< 413 fort he analvteand ml<419forthe hexadeuterated        plasma has not yet been developed, although one mass
         inrarnal standard). The pyro peak for the analyta and interne!        fragmentographic assay, albeit requiring 20 ml plasma,
         standard are bolh relatively uncontaminated, whereas the ••o·
         pyro peak of1he analy1e hi contaminated with an unknown peak.
         This plasma sample contained 36 nglml 25·0H-D0•


         of some discussion until the suggestion that. the 23,26-
         lactol was an intermediate.'' A recent studv"" of the
         metabolism of 25-hydroxydihydrotachyste~ol-l ~on­
         firmed this pathway of side-chain metabolism, and all
         the suggested metabolites were isolated from and iden-
         tified in the perfused rat kidney, Experiments were
         can·ied out using both labeled (deuterate<!) and unla-
         beled 25-hydroxy-DI-IT l• and the use of the deuterium .
         labeled substmtc was of considerable importance in
         C\mlirming the structures assigned to both the lactone
         and Jactol. The deuterium-labeled 25-hydroxy-DHTl
         was labeled on C·26 and C-27, incorporating six deute-
         rium atoms, nnd was derived from deuwratcd 25-hy-
         droxy-tachystcrol3 obtained as a by-pnJduct of fl ring
         opening of 25-hydm~y- 7-dellydrocholesterol 3 by UV                   Figure 1t Predicted loss of deuterium a1orns from the side chain
                                                                               of 25-hydroxy-I26,27- 2H,)dihydrotachy.terol1 during the in vitro
         light. 14 25-llydroxytachysterol 3 can be reduced with                fr1fmatlon of the 25-hydroxyvitamin D,-23,26-lactonE in the i•o-
         lithium in liquid arnl!wnia 49 to produce, among other                lated J)<lrfused rat kidney. {Sec ref. 4B for detail• of ••porlrnental
         products, the 25-hydroxy-DHT, compound, With deu--                    procedure,}



         430    Steroids, 1990, voL 55, October




                                                                                                                                         QUESTMS-00000393
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 395 of 505 PageID #: 322


                                                                  Deuterium-labeled vitamin D metabolites: Coldwell lilt at.
            has been described; this method has recently been           References
           used 13 to validate the calf thymus radio receptor assay       I.     Porteous CE, Coldwell RD, 'lrnfford DJH, Makin HU (1987).
           for I ,25-(0H) 2D3 ref. 50.                                           Recent <levelopments in the measurement of vitamin D and its
               The assays already developed will be greatly im-                  metabolites in human body Ruids. J Srerold Binch•m
           proved in terms of sensitivity and probably specificity               28:?85-8Ql.
           when GC with capillary column is used. However,                2.     Jongen MJM, V<mGinkel FC, van der Vijgh WJF, KuiperS,
                                                                                 Netelenbos JC, Lip• P (1984). An intetnJ>tionul compal'i•on of
           there appear to be injection diffi<.'lllties to overcome.             vitamin D metabolite mo.. urements. Clin Chem 30:399-4113.
            Vitamin 0 2 and its metabolites are more ditllcult to         J.     Mayer· E, Schmidt-OaykH (1984).lnterlab<>rntorycomparlson
           measure than vitamin 0 3 , but the concentration of vita-             of 23~hydroxyvitamin D determination. Clin Chem
           min 0 2 and its metabolites in human plasma is very low               3011199-1204.
           in the United Kingdom and only assumes significance            4.     Lawson AM, Calam DH. Culinet AS (1985). Certification of
                                                                                 cortisol in two l~ophilised serum ~ample~. BCR no, 192 und
           in countries where foodstuffs are supplemented with                   193. Reporl ElJR %61 1\N. Commission of the European
           vitamin 0 2•                                                          Community, Luxembourg.
              High-performance liquid chromatogmphy/MS also               5,     Coldwell RD, Porteous CE, Trafford DJ!i, Makin HU (1987),
                                                                                 Gas   chromatogrnphy~mass spe~::trometry      and the    measure~
           offers an alternative approach to the measurement of
                                                                                 ment of vitamin D metabolites in human serum or plasma.
           vitamin D and its metabolites in human body fluids.                   Steroid.! 49:155-·1!16.
           However, no such assay has yet been described. It is           6.     Makin HLJ. Trafford DJH (19114). Measurement of vitamin D
           unlikely that HPLC/MS will, in its present form, pro-                 and its metabolites by gas ehromatogrnphy·mass spectrome·
           vide sufficient ~ensitivity for the measurement of 1,25·              try. In: KumarR(ed), Viwmit~D:Ba.fi(:undClinit.·alA..fpet·t-$.
                                                                                 Marti nus Nijhoff, Boston, pp. 497-521.
           (0H) 2DJ in human plasma, although it may be useful            7.     Seamark DA, Trafford DJH, Makin lilJ (1980). The estima-
           for 25-0H-D 3• Further developments in interfacing the                tion of vitamin D and .some metabolites in human pl~sm:a by
           HPLC and MS may, however, overcome this lack of                       m..s fragment:Jgraphy. C/in Chlm Acta UJ6:.1l-·62.
           sensitivit~·. High-performance liquid chromatography/          fl.    Bj5rkhem !, Holmberg I (19!10). Ma" frdgmentogruphic assay
           MS has the advantage that excellent HPLC systems for                  of25-hydroxyvitamin lh Meth•d< Enzymo/67:.18~-393.
                                                                          9.     Bj5rkhem !, Holmber~ I (1976). A novel specific asaay <lf 25·
           the separation of the ml\iority of vitamin D metabolites              hydroxyvitamin D,. Clin Chim Acta 68:215--221.
           have been developed, and the direct injection of the         10.      llj5rkhem 1, Holmberg I, Kri,tiansen T, Pedersen Jl (1979).
           solute into the MS obviates the necessity for dcrivatiza-             Assay of I ,2S"dihydroxyvitamln Dl by isotope dilution~mass
          tion. It is, however, not yet clear how specific such a                frogmenlollfllphy. Clln Chern 25:584-588.
          procedure will be.                                            II.      Coldwell RD. Trafford DJH, Makin HLJ, Varley M1, Kirk
              In our view, it is very important that laboratory
                                                                                 ON (1985). Spe<ifie mass fl'lll!mentogruphic    "''"'Y
                                                                                                                                     for 25,26·
                                                                                 dihydroxyvitamin Din human plasma U/lling a deuterated inter~
          personnel setting up assays for vitamin D and its metab-               nal >tandard. J ChromatfJgr 338:289-302,
          olites think very carefully about the specificity of their    12.      Coldwell RD, Trafford DJH, Makin HU, Varley M1, Kirk
          assay and institute both internal and external quality·                llN (1984). Specific estimation ofZ4,25-<iihydroxyvitamin D
                                                                                 in human plasma by gas    chromatography~mass      spectrometry.
          assurance schemes. Otherwise, results obtained may                     Clin Chem 31!:1193-1196.
          be of little value and it may not be possible to compare      1.1.     Oftebro H, Fulch SA, Holmberg!, HaugE (19!111). Vatidation
          results with those obtained from other laboratories.                   of a mdiore"eptor a.say for 1,2.1-dihydroxyvitamin D u•ing
          Good external quality-assurance schemes use GC/MS                      selected ion monitoring (JC . MS. Clin Chlm Aclr; 176:157-
                                                                                 168.
          target values, wherever possible, to enable participat-
                                                                        14.      Kirk OS, Varlet MJ, Makin HU, Trafford DIH (1983). Syn·
          ing laboratories to gauge the accuracy of their method-               thesis of (7.6,27-·H,)cholestorol and derivatives substituted in
          ology. Some HPLC methods have purported to test the                   the side chain. J Chem Soc Perkin Tran.• 1:2563-2567.
          efficacy of purification procedures used by demonstra-        IS.     Zagalak B. Curtius HCh, Foschi R, Wipf 0, Redweik U,
          ting that the final extract gives an apparently homoge-               Zogalak M-J (t 978). Mass fragmentogrnpbic determination of
                                                                                cholecalciferol and 25~hydroxycho1ecalciferol in human se~
          neous peak with a mass spectrum identical to the an-                  rum. E..rperienli<< l4:15J7 ... J.lJ9.
          alyte. However, !iolmbcrg et al:"' have clearly               16.     Zugalak B, Neuheiser F. Zagalak MJ, Kuster I, CurtiosliCh.
          demonstrated that such procedures give a false sense of               1'\xner GU, hm«mi S, Prader A (1983). Application of mass
          security and that the proper evaluation of such methods               t'ragrneotography in the :study of bJoS)mthes.is and excretion of
          requires comparison of individual results obtained by                 vitamin io human~. In: Frigcrio A J.ed) 1 Chromatography and
          both the method under evaluation and by mass frag-                    Ma,u Spt!('trometry iN Biamtdh:al s~:i~Jrt(.'I/S, VoL 2. EJ:sevier,
                                                                                Amsterdam, rP- 347-361.1.
          mentography. It is essential for the provision of such       17.      Za~alak B, Neuhelser F. Corlios HCh 1!984). Lipophilic cm\ill-
          mass fragmentographic values that labeled and unla·                   gates of vitamin 0 3 in hurnau'l:!. NwarwiJsens,:hqften 71:~231.
          beled standards continue to be available so that suitable    18.      Za!;:alak B, Neuheiser F, Curtius HCh (1985), Fully a<ide•tenl
          mass fragmentographic procedures can be carried out.                  of caldol and ercaldol in humans and theu· possible metaOOlic
                                                                                function. In: Norman AW, Scbru:fer K, Grlgcleit fiG, von
                                                                                Herrath 0 (edJ'iL Vitamin D: A Chemiust, Bim:!Jemicdl and
         Acknowledgments                                                        Clinical Update. Waller de Oruyter, Berlin, pp. 53-54.
                                                                       19.      Whitney JO, Shackleton CH L. Edmonds CG, l!urlinl!"'ll• A.L,
         We are gmteful to the UK Medical Research Council                      Piel CF 0979). Synthe•i• of deuteriwn·labeled vhamin D, nre·
         for grants to D.N.K. (for support of the Steroid Refer·                taholites: purifiC!ltion from human plasma for selec:ted Jun
         cnce Collection) and to D.N.K., H.L.J.M .. and                         mnnitoring-rnuss •r-:ctr<>metry. In: Klein ER. Klein PD (eds),
                                                                                 .5Jabfe Isotope,·: ProceedUf.JN of the Third lnterrwtiof:al Ccm~
         D.J.H.l'. (project grant), to the Wellcome Trust, Na-                  j'er(J·ttt'e, Academic P~t:S.!l~ New York, pp, 47-6L
         tional Kidney Research Fund, and Duphar Pharmaceu-            l(l.     Seki M, Rubi<J·Lightbourn J, Morisaki M, lkekawa N (1973).
         ticals l,td. ftlr grants to H.L.J.M.                                   Synthesis of active forms ofvil•min ll . tV. Synthesis of24,2S·


                                                                                           Steroids, 1990, voL 55, Or:tober                  431




                                                                                                                                      QUESTMS-00000394
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 396 of 505 PageID #: 322


          Papers
                 anJ   :Z5,26,.dihydro.xy,.chulc'$'.erol~L   Chem Pharrr1 Bull \Tokyo)       JK.     C<l1dwdl RD. TnlfYI1rd llJH ..\lnkm HLJ. Varley \1J, t<nk
                 21:2783~-278.\,                                                                     n~ 119H'~i. A 'lpcdfic method fer the rnea'iurem~nt Df ~5.26~
           2L    Turner AB (19f,.SJ, Applications of lligh-:xHentha!                                 dihydroxyvitamil\ Din human
                 Par! ll.   Syntht~sh   of steroidal l ,4,6~trien-J-ones J          Soc              mas~ sp(!r.:trometry. Prm;n.mt
                 c::256S··-?.:no.                                                                   J'ium     Mas.\ SpeclrtHIUrry ifl
          22.    Glotter C, Weis'1en!-:Jer;g \1, L:n:it; D (1'>?0}. Stutlles on      !.·1~          {abstr)
                 dioxo·steroids. Tnrahedron 2-6:3Et57~J871.                                  J9.    Holmberg L Larsson A\ 1980). Seawmd variatwn of vitamin
          :D.    Bmton DHR, Hes5e .I{H, Pe<:het MM . .Kiuardo E                A                    U.: and 25-t:ydwxyvitamin D~ in ~uman s~rum, Clin Chim Acta
                 ;:jt)flYOI'iCnt ~ynth~;:~i"! or Jnwtiydroxy vitamin D< 1 Am                        ltK1:J7j-174.
                 Soc 9512748--2'149.                                                         40.    Colilwoll ~D. Traff<>rd DJH, Makin HLJ, Varley MJ. Ktrk
          24.    E~Jcy SC, Williams DH 097E). Synthesis of~3-hydro~xyprovi­                          DN 0986). The estimation of 25-hydroxyvimmin                    D~,   25-
                 turnin D.J and 25,26-dihydro)(yprovitamin D.1• J Chern Soc Pc•r-                   hydroxyvJtarnin D;;, 24.25~dihydroxyvitamin D2 and 25,16-diw
                 kin T~·~m.r 1:'7.31···735.                                                         hydroxyvitamin D, inn ')]ngle pl.:t.srrm sample using gas chro~
          25.    Edwards lA, Mi:ls JS, Sundeed J, Kreed JH (1969). The syn-                         mwwc'raoav-rnass spectrumetry. Progmm of the 1th Jnternu·
                 the!lis of the fung~1l sex steroitl antl1eridioL JAm Chem So(                                                MilL\ Spectromelry in I fie    Uf~' ,)'cietH'n,
                 91:!14B-124~.                                                                      Ghcn1 p       (abstr)
          26.     Eylcy SC'. William!! DH 0976). Synthesis of24,25-dihy,lroxy-               41.    Coldwell RLJ. Tmll'ord DJH. Varley MJ. Makin HLJ, Kirk
                 pt(JVitatnin 0 3, J Che1r: Soc Perkin l'r<uH 1:727-- ·n L                          Dl\' (l4HB;. The ml!u~urcmcnt ofvitamins Dznnd D1 and !'ieven
          27.    Jones G, RiJ~enthal A, Segcv D, :\1azur Y 1 Frolow F, Jla!for1 Y,                  major metabolite:~ in a single sample of human plr.srna using gas
                 Rabinovkh D. Shakked Z ( 1979). Isoh:ttion and 1dentitkation                       chrom<ltography/nw.ss 1pectrometry, lJiomed Environ Moss
                 of 24,25"dihydrm;yvitarnin Dl u~ing the perfused rat kiUney                        Svectrom 16:HI-!S5.
                 lUochemlstry 18:1094--1101.                                                 •t2.   BjOrkhcm I, Hohnhcrg l 1 19/H). Assay and proper( It'S (\f o
          2R.    KCl.tSilll1i K., Okano T, Oni..) Y. Maegaki F.. Nishimura K. Haba                  mitochondrial 25-hydro.t(ylas~ ac,:tive ()C vitamin D,. J JJiol
                 M, K;;Jba}'ashi T, Myatn 0, ~alto T. Ninomiy~1 I (1987J. Syn-                      Cht•m 253:842~-849.
                 the!-iis of 24 125-dJhydroxyvit\imin 0 1, 24,2.5~dihydroxy--22-dt!··        4:1.   Ha!kct JM, l.i-.bon. l)p (JIJ?S). Open tubular -<:ttpillary c:olunm
                hydrovitnmln D~; 25·hydroxy-24--o:xo-22-dchydrovltarnifl                            gas chromatography- mass. spectrometry o~chole~akiferol and
                and 22,24,2.5-trihyUroxyvltmnin D1• Clu.•m Pharm                                    its m.;tiv~ mctubolites. In: J<rigcrio A (cd)) Rect'."il Develop-
                .l5:971J .. 979.                                                                    mNIIS it~ Ma.~·.,· Spec•trometry in ffiocfu1mi!ilry cmrl Mt'dh.it:t',
          19,   Redell, Hell PA, Bazely I', Calando Y, Delharre F. Kodicek                          vol. L Plenum Publishing, New York, pp. 4.57~470.
                E ( 1974), The synthesis and biolugkaJ activity of 25,26-.dihy,
                                                                                             44,     Ha:!oran BP, BikJe DO, Whitney JO (1984). Separation of
                droxycholcakiferoL       ~1   polar metabo:lte of vitamin DJ. Suroi4.'1'
                                                                                                    i:-.otopic.:tll)' labeled vitamin D metabolites by high-perfor-
                24:46J-47fi,
                                                                                                    mant.e hquid chromatography J Chromatn~r 3()3:229·. ·233.
          30.   Ya1mtda S, Ohmon M) Takayanut H, Tak.Maki Y, Suda T                          45.     Makita M, Wdls WW I 196Jl. Quantitative analysis of faecal
                (19B3). lsolatJon and identifk:ation of Ia- and 23-hydroxylate::J
                                                                                                     bile ac1d::; by ga; liquid chromatography. A.nal Hiochem
                metabolites of 25-hydroxy~24··oxovit.mnin 0 3 from in vitro jn
                l:Ubares of chick kidney homl)gcnates. J !Jiol Chem                                 5:52J-..IJ(I,
                258:457 ..463.                                                               46.     Hjilrkhem I, Holmherg I {1979). On the 25-hyilwxylation of
          31.   Coldwell Rll, Trafford DJH, Varley MJ, Kirk DN, Makin HU                            vitamin fl! in vitro Mudied with a mas~ fragmentogrnphiG l~~C'h·
                (1989). Meastxrt"ment of 25--hydroxyviw,min Dl, 25-hydruxyvi"                        niqU<. J Bioi Chor: 254:9518··9~24.
                tamin D1, 24,25~dihydroxyvltamin 0 2 and 25,26-dihydmxyvi-                   47,    YtlnllldH S, N~1ka.yuma K, Takayamn H, Shinki T. T,\ka~nki
                tamln D2 in a single pla'ima !lample by mass f:·agmentography.                      Y, Suda ~!' ( J 984}. Jsolation, Jden1ifitf.llion, am; 1'11et(l.bu1i~m1 of
                Clin Chim Act<~ 1811:157--168.                                                      (23S,25R)-25·hydroxyvitamin 03 2fi,23-!acto.L /\ biosynthcosi~
          32.   Norman AW (1979). Vitamin D. The Ca/ci£UN flomt•o,\·twic                             precutsor of {2JS,25R} . 25-hydrox.yvitamin DJ 26,2J .. Iat.:tonc.
                Hormone. 1\cud~mi': Press, New York, p. 50.                                         J lliol           259:~84-889.
          33.   Dt!Leenht..~eT AP, Cruyl AA (1978). Vlt<).min 0 1 in plasma:                 48.    Jones         Edwfttds N. Vdct.cn D, Porteou<:~ C, Trafford DJH,
                (.jnantitotion by mass fra.gmentography. 1\nal Riodtem                              Cunnjngham J, Makin HLJ ( J9g8). l!:iolatiun und. iOentHkation
                91:293-303.                                                                         of sevcr1 metaboHtcs ()f 25-hydroxydihydrota.chyst.ero!~
         34,    B.!Orkhcm I. Lat~son A 0978). A specific as~;;ay of vitam)n D.1                     formed in the isohtted perfused rat k1dncy: a model for the
                in hurnun plasma, Clin Chim A.(·ra 88:559-567.                                      study of side·chain metabolism of vitamin D. Br'o(h('m/stry
         15.    Hnlket JM, 1 isboa HP (197B). An approach Lo the recognition                        27:7070 .. 7019.
                and quant.itation of vitamin U and its metabolltcs using ga.,                49,    Suda T. Hallick RB. DcL1ca HF, Schnoe> IlK (1970). 25·
                i..~hrortw,togrnphy-mas'S
                                        spet:tnJmetry. Actcl Er1doainof {SI~flj)/
                                                                                                    Hydrox.ydihydrotachysterolt, Synthesis ami biological activw
                215187:120,121.
         36.    Holmber~ 1, Kristiuns~n T, StUll>':rl M 0984). Determinution
                                                                                                    ltv. Bic)chnrtfstry 9:1651-l6.S7
                of 2~~hydroxyvitamin Din serum hy high .. performance liquid                 50.    R~inhardt l, Ho.rst RL, Orf.l, Hollis BW (1~84). A micmassay
                cl!nliTlatography uml isotope dilution ma:;s spt>ctromctry.                         for l ,25 .. dihydrnxyvitamin D not requiring high performance
                Scand J Cirt /,ah {liVest 44:275···2H2                                              liquid chromatography: applicatJon of clinical studic;~. J Clin
         J'!.   A.'i.clson M (1985). Liquid~solid ext! action of vitamill 0~ me·                    Endocti'lof Mnab 58~91 '"'98.
                labolites from pla'lma ~·or analysis by HPLC, GC/MS and                      51.    Shackleton CHL. Roitmun E. Whitney J (19BOJ, Urimtry mc-
                pwtcirt hlnd.ing teGhnique~. AfJal Leitl8:!1)07~1622.                               tnbt.1,'1tc~ of vitumin Dl, J StfrOid Biochem 12:.5'2 1-·528




         432     Steroids, 1990, voL 55, October




                                                                                                                                                              QUESTMS-00000395
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 397 of 505 PageID #: 322



                                                         of the Art in Clinic,ll and Anatomic




               Steroid Profiles Using liquid Chromatography-Tandem
                   Mass Spectrometry With Atmospheric Pressure
                                Photoionization Source
                                                                                            St::·vcn). So/din, PhtJ

               mmuno~1ssays    a:-e among the most sensit-ive .::md                humfln Bcrurn, "Ylu.:- clec:tr·ospmy ioniZL'ltion source ls c:on·
           I   .an;;l!ytical methods. However, rcctmt
          shown that many
                                                                     lwve
                                                lack spccHkity owing to
                                                                                   ~w:lercd more sen&itivc tho:m the APCJ source tor pol<.1r
                                                                                   compounds, .l··!o\\"CVCr1 for the nonpola:· Or' low·. pcla:' C(Hn·
          <.::ros.s~:·rtactivity. Furth(•rmoref      from th(~ Colleg2 of          pounds/ such at- mo.st sh~roid rnol(~t::uks/ the ~ensitivtty
          Arnc~dc\!ln. Pathologists Proficiency 'Testing Program (0\P              provid~~d by tlw cle('h'OSpray ioniz11tion source is less sat·"
          PT ProBram) fm the year 2002 (Y·Survey)" cle<lrly showed                 isf~u.:toryn,2!1 than the APCI source. The more recently in"·
          that the antjbodie~ u~ed in the cnmmerci;11\y uwti!able irn-             troduced APPI ,Source has b<~en demonstrnted to be sig·
          munoaSSL1YS lack specificity, Table 1 presents the mean low              nificantly more sensltlve t'hi'lr' AP(J fvr c~rtnin ':om·
          and 111ean high vah.ws t\:r e'1ch steroid            the different       pounds.:''1 Alary~~ used A'PPJ.~·tandcm MS for the dl~t:ectmn
          1mrn.tmoass1.1ys currently ~wadable, and the              strongly       of stE~roicb in hiologk(ll rnatriees, and reported that in both
          illustrate their Jack of spcdfl~:;ity. ln the past, st,•roids wen;       St;;lected ion monitoring :not~e ~nd multiple reaction mon·
          annlyzed ind ivL·J \.tally using g~1.s ch ronu'. togr61phy--mass         itoring (MR\1) mode, the               obtair\t!d by photoiow-
          sp~~c:tromeh·y (J\1S) or immunodBsay. Cas chrmnatogrn"                   zntJon w~1s moru in tens~~ by a          of 3 to 10 when r:::orn-
          phy··MS is both sensitive and spcdfic but rer~uires teUiouti
                                                         1                         p.art1d to trw A PCl r.ou !:'Cl'.
          and timP·"(~onswning srm1pie prcpnration. f.iqllid dnnrna-                    Be,:ecwe of the high sensitivity provided by the !\PI'!
          tography,·MS (LC·MS) and liquid chrorrH!togrilphy-tan-                   source for steroids, we hypothesized that .stable isotopt!
          dem .VfS an~ speclfk ar-1d offer simpll..'t' approaches to sam·           dih,tion tandem MS in tlw MRM mod•· wou!J dllow for
          pie ptepar•ntlon without sample derivatiznf'ion steps. f<e·               the rapid sJrnuJtanoous quantiwtion of nurnermt~ steroids
          c:ently1 a number of L.C>l\.15-bilsed mcthocl!l using different           in      single s<:1111plt.~. This art1<Je descrlbcb ;;1 method that
          ion sources h1wc b(~en report~·cl for the detorrninaUon ot               pt~nnits the ::.imultaneous mea.o_;urement of 9 steroids m a
          the following steroid h(lrmorws: tcstosteron~,E;· 17 cor!·i~             76U~JJ.L sa:11p!e of serum or plasma} vvHhntt! dt;rivatization
          Snt 1 ~·~ 11-deoXy(:Ort'isoVL) ~wJrostenedione,H•,P dehyJro--·           flnd with minimal samp1£~ workiJp-acc!orlttnk~ protein
          eplflndrostcn)rf! (DI-:fEA)~'N dehydroepianclro.~terone 3,               precipitation. ·n,(~ reliability of the method hds bee11 evaJ,
         sulfate (DHEAS), 1 ~,:?·l progesterone, z.~ t1 . hydroxyp:-Ofj*!.~ter··   · ullt-~d hy correhHlon with currently used immunoassays,.
                            8nd   cstr.tdiol. 1 ~,;,~1                             and a.sseRsment of \ovlUlln·day and betwt:•~;;m~day imprt!(:i-·
                       to   fulv~nt   of the .atmospherk pnnmure photo..           sionl                 ~1nd accunH:y. Comparison of results ob-
         ioni~.Mion (API"ll ion suuret:/"~ the LC>MSAiased           methods       tained by                  MS with lht' illl method mean (Ct\f' PT
         ment1om~ ubovtJ u1wd t 1Hher an atmospheric                 pre;.:;sure   Program, 2C02)" hds ~1lso bt?i''!n perforn·.ed.
         chemica! 1oniz~.,tior. (J\YCl} or t:d~~ctrospray ior1izat10n
         ~,u,m. . L\
                   \NJ!hout multistep S(trnp!c preparation ptoc(•dures.                             MATE~IAIS     ANO METHODS
         the ;\PCl sOofce usually cannot provide aJcqw1te !'lens:·                                              ChQmicals
         t'!vity fot some sh~mids, SiKh a:; estradiol anc:, DHEA In




                                                                                                                                                   QUESTMS-00000396
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 398 of 505 PageID #: 322




                                                                                                          Liquid Chromatography-Tandem MS 1\nalysi.,
                                                                                                              a scmx




          dkk & Jnck':lon    (Mw;k(~gnn,   Mic.h). Optima-gnH:\e ilcctonitrilc and
          toluem:: wr:;r\'.' l'rorn Fisher Sdt..•ntiJic (fair :c awn~ NJ). All chemktlll'
                   those 1utcd ldherv.tist') hr'd (l p11rity of at l~;,,st 98'Ytl, as
                    by the !11~1T11Jff:'lc(tJn~t                                                                 at room tcmperatun:•
                                                                                                                    was tht:~n washed with solvent       r1 mixture of
                                    Standard Solutions                                        l5mM &~mmonittm iiCC!at'e ('nd waler~mcth,mol                vol;vol, pH
                                                                                             55!, rJt. a rr:Ht·:~ of 1.0 mL/mln. After 5.0 n\ir:utes of \vas:1icg, the
                                                                                             sw1tclung valv~                Vo1k·o lnstTumcnt;; Co lnc, Houston, Te.x)
                                                                                             was activatf]d,         th(' roJunm w~~~ f'IUtP.d wiU'1 1.1 grfldh":'r~l (J~1hl(•
                                                                                             2} at"·· rut~: oJ      mL/min, and the .'-lampk wns introduce~! into
                                                                                             th'' M:-:;. 'Ilw! cohmn1       flusf"l(•d for ·1 tnluut(.)8 with ·wo%, solvent
                                                                                             U (methanol) bdorl!           rwx:t inj~~ction. Tilt' dnrnnt (Optirni:!··gnde
                                                                                             tolt:ene) WdS de1ivcrcd          the           using a syringe pump tmod.
                                                                                             ~I 2:2, Hilfvard                                   \1nss] r)t ,, flow ratf' of SO
                                                                                                                                                      in MJUvf zl''lodri!,
                                                                                                                        in tern•1!                            wHs dont' bv
                                                                                                                              v11rious cmH.'entntion range~; for ·lht<J
                                                                                                       stcroidR       iTlh~n~st. fur i?ath standard curve, a rninJrrrurn
                                                                                                    difft•rcnt C011(('ntrZ~timu; was uBed. St<lhle isotope dilutlt;n wa'i
                                                                                            used fo.r of tht• 9            Por DHEAS, Wt.' usud testosterone ·d,
                                                                                            as thtJ mternnl staJHJi1l'd,         we cot,dd not f1nd it ~'«·!nsidve
                                                                                            ~111dSJ..K'dfk \1RM trortsition for   dcuterotcd OHEAS..d, in
                                                                                            Jtivc . fnn   mod~!, F\~ak aW<J             b~~IW(~t.·n rarget Jn~t!ytes and
                                                                                                            mtcrrvd                  \V(;r('   used for (j\Wntifkahun.
                                                                                                                                                     Bio~Rrld Liqukh('k lm-
                                                                                                                                                            (n    HJ for with-



                                  Sample l'rcp.nation
                                                                                                                  RESUlTS /\NO COMMENT
                                                                                              The~    F:gun• shows the chrnn1at::Hn·am
                                                                                            of the sh:roic'ls Jn a ;:;tandarrl
                                                                                            dition,.,. (fescri.1Jcci. '1 h~ I)
                                                                                            icn ntode ~md their
                                                                                            riards W\~rE)
                                                                                            DHEA nod


                                                                                                                                                                             Ci ~·1f




                                                                                                                                                                                QUESTMS-00000397
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 399 of 505 PageID #: 322




                    100%1


                        at.)




                                  J   4                :J     1:)       II   IJ   1:1   14   15    '11    1/   !!!
                                                            n1in




            Tallie 3.          Mass Spectrometry (Multipl"




                                                                                                                              i'.'i
                                                                                                  <JD                 :w      IL5
                                                   289--·~1 ·1      I                             .-1]6              ~}1}     fl.S
                                                   :Hd-rl2~                                        3?                 1J      ().b
                                                   CU;7-~>12'1                                     F                  2'l     <:Ut
                                                            '"l7                                                            11.1
                                                   ~119·-·,91                                                         n     11.1
                                                                                                   :!1                2!)   11/J
                                                                                                   :ll                      1; 9
                                                                                                   2b
                                                                                                                            1),7
                                                                                                    ll                      l.U
                                                                                                                            1'1)
                                                                                                                      2)
                                                                                                                            i 4 ()
                                                                                                                                I
                                                                                                                               1
                                                                                                                            IG 9
                                                                                                                            16 9




                                                                                                                                      471




                                                                                                                                       QUESTMS-00000398
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 400 of 505 PageID #: 322



                                                                                       7.1 %, to       >tt the !ow conc0nb·Jtion h..:ove.! and o!'     to
                                                                                       13.4% at the h·.s-h com:c•rttrntion level, Poor0st prcds\on
                                                                                       \V':'~' ob!ained fQr androstenedione, Accurncv was ev<:1luat-
                                                                                       t>d usir.g: sevcrcll t~pproachcs, Cortisoif ptD~~t.·~tNOX1(~1 and
                                                                                       tt~·stosbtrone wt~f"f! mema.tred in             of 10 Of\ Lhc Bio-
                                                                                       l<ad Lyphochek                           Control (lot
                                                                                       and tht.J mean result \\'as             This result
                                                                                       we!! with the Bkr-Rad MS values prr.widt~d
                                                                                       nHucy wns abo ns;;esscd through the
                                                                                       amot.mts        the steroids to a
                                                                                       methoJ comparison 1:TE1blt;
                                                                                       :;.teroid nt(:itStu·ed w.J.s
                                                                                       t!1e L!Xception of DHEAS.                               51 correbtion
                                                                                       coeffic:i.2nts were excellent. Samples used w~Jn! either se~
          \Ve             the samC' rvtRM trnn:s\tion)                for com~
                                                                                       rurn or hcpwin:zod                 Tht.' recovery of tht.' 9 steroids
                     fJt~fEA  ,md !)HEAS in positive-ion                BcC'ausc
                                                                                       mvesf.igcttcd h                      rnodt.1 was detennim~d at 2
           of t:·1e h·w1ge diffc:-Pncl~ 1n roncentrat10n         human ph\sma
                                                                                       concer.traticn levels in                 of 5 . .;\s s}v::wn in 'litb!~~
           o:~ in profile standard, tlw peak of Dl!E/\ <1! 14~ 1 min.ttes
                                                                                       8, the mr:)an rt}CQvedcs        tht.~ slNOids under study were
           i,s il!rnost mvi;;ible Jn the same1 pane; nf OHEJ\S, whkh
           ha.s a pc~ak at 7.5 ttJnutcs. Optinwl MRNt transitwn, rol·                 n!l higher thai\ 82"~~;, dl l1oth CGncentration 1Cvels, excet•t for
                                                                                                                                          1




           lision            ;m.J ~h~clustf:ring potential for each analyte            Dl·IEAS. (\'Vc were uru1.b:e tn use the deuh:•r.:1tccl int,(•mnl
           were               by continuDus it1fusion of each                SCI·     standard for fJlff::."'.S. It b clear :hat the n~cciVl.•ry or
           lution (1.0 ~.g/rnL in W;Jter~meth:mul (50:50                   sep-        UHEAS is lowN !hnn th.:H Df the other steroid,-:; evaluated,)
           arately into the tnndem tvlS,. tJS rf!tomm(mdcd. by the ltHln-             1\ curnpmi.sou between the• tandem .MS results of the ste-~
           ufa~·turcr. 'I'rlhk 3 shows the opthnw:n nmditi(m!:-1 chosen               roids studied anJ the all method metm fJ·orn the CAP PT
           (m !ht~ !.itl!roid profile assay, and Table 4 s:1ow.s the main             Program/ ?..002, ~s sur'!'lltwri~~f-'d in Tnblt.; 9. Not Yltupri~inl-j­
          working P"~ra:11etcrs usPd. Lin~~ar re§iression ;:m;idysis                  lyl tandem MS results WC'rc lower than the t1ll method
           (Cr3phPad rrism version 3.CJ2 for \t\/indo\VS, CraphPad                    mean~ ranging from 22.1% for ll·,·dcoxycortisol to 88.7%
          Software, SZJn              c.:alff)      the vnlw::~s shown in Table       for DHE/\S~
          ,5 for t:orrd;:Jtion.s      1hc           MS m(~thod with curre11t              The rrK'lhmJ desnibr.~d allows for the Aimultanc.ous
          immunoas~ays. Correlation c..oeffit:ienLs obtained were bt.....             quuntitation of 9 stetoids in positlvr···bn mode by !andem
          twe'm O.Rb6 Rnd 0 98H~                        and                 im~       MS within 18 minutes. The method is bnscd on
          pn:.'l.:!Slon at 3 t:oncentration             is s~1own in          6.      dilutkm an~ unlike i:-nmunoitssay:.; is very specific for
          l3etween-dr:Jy ,·esL:Jt,.:; gave• a t:ocffident of variMi.on (CV) of        arwlyte,.:; of interest, Thl! m.cthod possPsses adequDte s~nw


                                                                                    Mass                     at1d



                                                                                                       5[1

                                                                                                       50
            1\nc:'r oslerwd 10 Jlf·'~                                                                  50

            bHioljl




                                                                                                                                                         QUESTMS-00000399
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 401 of 505 PageID #: 322




                                            ( IICJ                                                    19401


                 Wllhi-Hiay                                            l.H5

                 Oetv;t·erH!.Jy                                                      18.1                                 i'JA



                                             0.95      ·U             5.1'1           2.3

                                                       e'                             IU                ,,  I              6.11
                                                                                                       Cl(\.52)


                                             O.BJ      1.6            J JO            5.2

                 :~~*'"et')n-dav                       (),2                           7.1                                 6.8
                                            ll.&1)                (101)                                (20.1)


                                                       75                             3,(1              1   4.2
                                                                                                      (45, 16)
                8el wcen·dily                         1fd                            11.'1                                6.11
                                            12.73)
              ., 1-Deo.xvcorti•;(JJ
                 WithirH.L)y                ().fi()   (q             /.91                              76.2               il,O
                                            (l.:Jli               121..'.1·'11                       (226.78)
                f1~)'1wecrr-day             LUi\      127            7.H6            1)1                                  4.d
                                            (2.26J                     79)
              ~5tl'adJGI
                Wi(hin~d"'v                 NA        N/1                                               I:.W              J.?

                Bct\IIE'CtHltiY             NA        N,\                                                                 d.5
                                                                                                       IUD)
              DHft\
                Within-·day                 NA        NA            O.f-14           7.9                7,,75            64
                                                                                                       19
                fletween·di-IY              NA        NA                             92                                  B.B
                                                                  (3.021                               1992)
              flHEt\5




                                                               Unlike immtmonssaysr           which ~:~nch stQroid ~H)~~ to he
                                                                     i)epnr.atuly, th1:t cutn:1nt ptoct•ch.lre .1llows fur th:~ sJ ..
                                                              rmJ mmomm rm•asurem~nt of rnl;'lny s.terok1s,
                                                                     11 ~tecnld profile on each                   moasumd,
                                                              lieve      the improved
         mellSlJfe                                            Watien fuature,'1
         \1/e are now
          1


         tlti:lt:ion dovvn to 10
         with immunoastJay "''"'""'"u"·'·
         vldes lower w1luc.s,. no
         The corl'rdation coc:!ffk·ients




                                                                                                                                  QUESTMS-00000400
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 402 of 505 PageID #: 322




                               ,\r\~~an,             kang(!ll,       Mt:'an.                    K.u1~~s.,             M~an,       Jhtng(:s,
                               r1g/ml                 r1g/ml         n~/ml                      rrg!ml                1'1g/n'll    ngiml
             Ster,)trl        :nmolil!               (rnnol/t)      {l'l1'1'Wlll)              (mtwi/U               (nmol!LI     (nmol/L)


                                                                                                                      28·1




           n;o. Rdd                                                    6 YC1                  4.51!-~1.4              16 '5
                              :~ 8C}                                            Ill
           T;Jodt~:n     M5    0 &4
                                 04)                                        41)                                      119,'4)
          restos!cronv
           mo"l~t.~d




                                                                                      at 2 Concentration I evels~




                                                                 11 !)76!                     (1894)                (1i'IJ61
                                                 0,08                  l    )[j                    1.10                   1.'12      IIB.B~
                                                (ll.279)              14 ]97)
                                                                     1/.6                                                           90.4H
                                                                   14),91)                      (<H)I)b)              ()t),/Y)

                                           Undc::te('tDbi~            O..Mtl                       0,)21                 0.321      9].3 1
                                                                    {1,2ll2)
                                                                     :J,44                                                          97.38
                                                                   (11.62)                      (!2.2~))              '12291
                                                                                                      81                 !..16      IIVB
                                               '2.
                                                                           'I                                                       87.;; I
                                                                   :94./JI                      ([:15J12)
                                                                      7 [l'                       Ll.LN                 11.111    ·w:.t~;c


                                                                    7(1.1                                                          !11.86
                                                                 (22bA!J)                     120E.Jl               (201l.OS)
                                                                     2.()9                        1.. 14                 I 89      00 43

                                                                                                                                   9lU9
                                                                                               i6(J.J!:i;·           (65.48)
                                                                                                                                   ')4,-f[!




                                                                                                                                              QUESTMS-00000401
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 403 of 505 PageID #: 322




                                                         4U Mo!lth(ld
                                                          Melin,"%)

                                                            49.~
                                                            79.J




          for Research Resources, NatJona! lnstit-otc~ of Ht'J.lth,     U(!pad~
          mf!llt of Heall:l·, ~md H\lman St.'rvices, Beth~\'ida, Md.




                                                                           Steroid P'rnfifc_s




                                                                                                QUESTMS-00000402
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 404 of 505 PageID #: 323


           Ana! Bioanal Chern (200f\) 391 :229<!:18
          DO! 10 JOO'I/s00216·007·1'11'0·3




           Liquid du·omatogmphy-tandem ma.ss spcctronwtric
           method for the determination of salivary 25-bydroxyvitamin
              a noninvasive tool for the assessment of vitamin D status
           D;~:

          Tatsu:yn Higashi • Yujin SlliiHI)IIIl!lll • Milloko FuJi •
           Kazutak~           Shimada



          Received:() October 2007 !Revised: .22 November 2007/Accepled: '2.7 November 2007/Publ:isheJ online: 18 Docember 2007
          (F) Sprlngc~r Ver1att 2007


           Abstrad A            ~c,nsiti.w
                                   liquid chromatograpby··cloclrospray                          Ke;ywords 25.-Hydroxyvitamin D3 · Sal.iva · Li.quid
          ionization~~tandem   mass spectrometric (LC~---ESl--M.S;MS)                           chromatography--.:::leetrospmy ionization -·tandem nmss
          method fc>r the detemJination of 25·hydroxyo;itamin Dj 1'25                           spectmmctJy· Derivatization, Mobile phase additive·
          (OH)DJ.l in hmnan saliva bas been developed and valida!·                              CooksotHype re<'l!?.ent
          '"l The salivn       depmtdnized with acetonitrile, pmilied
          using n Stratsl~X outri.Jgc, derhmtizcd with.:~ Cooksonctypc
          reagent, 4,p!Jenyl-l ,2,4·triazolin.c,:J,5.dione (PTAD), nm1                          fntroilndion
          subjcdcd to .LC-~:vtS/i\t!S, The PTAD derivative was much
          more easily ionized in posilive-ESJ .. MS and dliciemly                               Vitamin D, which actually consists of two dinerent
          produced a charnctcristic pror!uct ion during I\IJS/1\!lS,                            compounds~    vitamin D3 and vHr~min D 2 ~ is hydroxylated
          compared to the intact 25(0JJ)Ih l\llcthylaminc war, used                             in the liver to the circulating ionn, 25 .. hydroxyvitamin D
          as the mobile phase additive, and also cl!l:ctivdy enhanced                           f25(0ll)DJ, which is further metabolized in the kldney to
          the assny sensitivity. Quantification w2s ba~ed on sdected                            !he active fbrm, I cx,25·dihydmxyvitamio D. A nnt1itionally
           reaction monitoring, and 25.-hydroxyvitamin DA                        '\Ams   used   adequelt(; amount (If vitamin I\; is HSU<llly biosynthesi:.::t.::d in
          as the internal standard. 'I'his mctl1od aliowed the repro ..                         Ihe skin upon im>diation of 7 .;:lehydrocholesim·ol by ultra vi..
          ducible and flccuratc quantification of salivary 25(011)D 3                           olct (UV) light, and it is also absOJbcd iinm the diet The
          using a l.O·ml sample, and the limit of quantitation fcJJ· 25                         semm/plasma levels of vitamin D 2 (which is dmivcd solely
          (UH)D:.< was 2.0 pg/ml. The applicabili1y of the developed                            ti'om plant 30lll'Ce1:) and its metabolites are usuaHy Jess than
          mcth()d fDr dinical studic9 was then examined. There waN a                            onc·tcnth of those of vitamin D.1 and its mct,>bolitcs      I i ],   and
          positive linear relationship              between the semm                            so lhe quantitlcation of2.5(0H)D, in semm/plasma is widely
          25(0H)ll:1 level., vvhicl> is conventionally used as a mean:;                         used as a means of as,<sessing vitamin D status; vttamln D
          of ass~ssing the vitamin D statutJ, and the salivary 25(0H)                           deficiency or insu!lidcncy is a dsk Jiu:tor for bone metabolic.
          D3 level measw·ed using tile proposed method. The method                              dis.ease~~, rmch as ncketr., osteornalacia, and osteoporosis [2.j.
          also enabled the deteetion of the incrense in the 8a!ivary 25                               Although high~perfonnance liquid chro:matograpby
          (01 [)D, level after the supplementation of vitamin lh                                (ilPLC) with UV detection and mdioil11liTLUJoa~say have
                                                                                                been convention~lily userf for the measurement of serum/
                                                                                                plasma '25(0H)D,,            4J, these methods are currently being
                                                                                                superseded by LC wnpled wiill deeb·ospray ionization
                                                                                                (LSI) or atmospheric pressure chemical ionization (APCl} ·
                                                                                                mass spectmmetry (MS) due toils specificity and versatility
                                                                                                ['i· .. JO]. Although the ionization dlicwncy of 25(0H)JJ 3 is
                                                                                                um ahm1ys high in ESt m· APCl, its seru:m/plasma level ean
           G!'i:{h».!U~   Sd\()OJ of Natural   SC'kne-~>   :1nd   TcchnDii)gy~
                                                                                                be. rth;:~asured \Vitil a 0. l~or 0.2~n1l sample using LG··ESI-·· or
           Ktl.tt,tl:t-JW~~Cntver;;ily,
                                                                                                APCl ..·MS ['? .. ()]. because this semmlplasma level is
                                                                                                relativdy high (lCI·4') ngiml).




                                                                                                                                                        QUESTMS-00000403
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 405 of 505 PageID #: 323


           2:30

             Saliva hss rc.~ecntly bc{;n attract-ing attention as a nt:w              Experimental
          tool 1n cHnk·al exam·;mttlons and therapeL1tic drug moni~
          torlng due to the easy, noninvasiv.; nEII.m~ of its coHeetion               Materials and chemicals
          [11, I2'1. It is expected that saliva-based assessment of
          vitamin D stam> will be highly beneficial to subjects.                      ?.:5(0H)D 1 ancl methylamine were obtained from Wako
          However, a mrjor disadvantage of u~ing saltvn is the low                    Pure Chemica! Industries (OsaJr..a, hpoo). 2'5-Hydroxyvitamin
          analyte concentration, anJ therefore the detection re·                      D4 ['25(0H)D,,j, donated by Dr. Yoji 1achibana (Nissin Flour
          sponse of 25(0H)D.1 in ES!· or APCl MS should be                            Milling, Saitama, hpan ), was used as the internal standard
          signiilcantly increased in <wder to use saliva fb:r th:! abQve              (IS) bec<lUse it is structurally similar to 25(0H)D,~, is not an
          purpose.                                                                    endogenous compound) and is not currently being used a"'"~ a
             Deri valization has often been employed to enhm1ee the                   dmg or supplemmt. lot·Hydwxyvitmnin D, [la(OHiD 3J
          detection response of a poorly i<.>nizable C<)mpound in ESJ.                w'"  31ipplied by Chugai Phammceutical Co, ('lbkyo, Japan).
          or APCl· !viS rB,. 14l For example, the application of                      PTAD was syntbt)Sized from 4-phenylmazo(e (Nakalai
          Cookson-lype reagents (4 .. substitulcd L2,.4·tria:wline-3,5·               Tesqm:,, Kyoto,, Japan) according 10 known md:lwd [2l],
          dione), which n1pidly and quantitatively react wil:h .H·i,· ..              but it is no,~· available tJ:om several reagetlt·rmmufnctming
          diene, has been examined in order to enhance the sensitivity                companies, such as Tokyo Km~ei Kogyo ('Ibkyo. Japan),
          of vitamln D compounds in various modes of ionization.                      Signm·Aiddch (Si. Lmis, MO, USA) and Fluka (Milwnukee,
          Among these reagents, 4·[2 ·(6,7 ·dimethoxy-4- melhyJ .. J ..               WI, USA). The st•Jck solution of25(0H)DJ was prep,rcd a;;
          oxo·3 A·dihydroquiuoxalyl)eU•yl} 1,2A .. I:ria:zoline.':l,5·dione           a I00 ug/ml solution iu ethanol, ll;e conce!mation of which
          (D:vfEQTAD) [)], 4-(4 .. nitrophenyl}·l,2,4-triazoline<l,,5·                Wf!S eonfirmed by lTV speetroscopy using the motnr
          dione (N PTAD) [151 alld .j.ferrocenylmethyl· i ,2,4··triazo·               absorptivity (r) of 18,200 at 265 lllll., S11bsequent dilutions
          line·3,5-diolle (FMTAD) [J 51 have been reported to be ve1y                 were can·kd out with ethanol to prepare 0.2, iJ.:i, .1.0, 2.0 and
          dltxrive at enl!nncing t'he detection r~sponse of vitmnin D                 5.0 ngJ111l solutions. An etlwnol.ie solution of IS with a
          compounds in positive APC! MS, electron capture APGI                        cc,ncentmli.on of 2.0 ng/ml was also prepar~d. Strala·X
          MS and positive ESI-·i'v!S, respec~vely. Howevc.r, methods                  cartridges (60 rng ndsorbent Phctmmenex, 'Tom:rnce~ CA~
          usirtg these reagents have a practical pr-oblem; none of them               USA) were successively washed with ethyl. acetate (2 ml),
          are ctnTemly commercially available. On the c~,_mtraty~ 4··                 methanol (2 mi.) and watel (2 ml) prior to use. All other
          pbcnyi .. J,2,4 .. frifm.>line .. J,'<·diom: (P1~',IJ), a represent:Jtive   reagents and solvents \Vere of analytical grade.
          Cookson ..typc reagent, can be purchased ·!Tom several
          rcagcnt~manufacturing companjcs which is a sig_ni'ficant
                                                    1                                 l.GJ\IlSfMS
          adv<mj·agc when devdopiog a method intended to be of
          great pmcticality. Furthennon;, the PTAD derivatives of                     ·r he  l.C-,VfS/MS was performed using au Applied Bio ..
          vitamin D compounds can provide a ehara(~teristic product                   system~,    APl2000 triple btagc quadrupok·mass spectroJncter
          ion during ESI MS/MS                          l Tj, enabling sensitive      (Foster City_, CA, USA) connected to a Shimadom LC·20i\D
          detection using the ccJec!ed reaction monitoring (SRM)                      cilromatograph (Kyoto, iapan). A YMC-·Pack Pro C 18 RS
          mode.                                                                       column (5 fUll, !50" 2.0 mm i.d.; YMC, Kyoto, Jnpan) was
             Mobile phase additives, such a;. alkylamiucs [ J 81, or..                used at the llowmte of0.2 m1!min fll40 "C.lntact 25(0H)D,
          gauic: adds [19j and metals [2flj, which have a signifkm1t                  and itB !'TAD dcli.v<etivc were m1aly~(;d by ES.J... MS in the
          effect on the formation of adduct ions with high                            positive~lon mode and the conditions wer~~ as tO!Iows:
          intensities; h.ave also been used to hnprove the sensitivity.               declustering potential: 50 (intaet) or 10 V (PDI.D derivative),
          Among them, 1nethylamine was rep<H1ed to be effective                       f(>cusing potential: 221! (intact) or :lR(J V (!'TAD derivative),
          in the ESJ-MS analysis of the lipoidal compound,                            entrance potential: 10 V, ion spray voltage: 5 k\1 curtain gas
                                                                                                                                          1

          ubiquinone [Hoj, and is expected to have much less load                     (11itrogen): 45 psi, ion source gas I (nitrogen): HO psi, ion
          on the mass spectrometer than m~tals~ which are usually                     source E~as ?, (nitrogen): SO psi~, turbo gns 'temper<.1nm~: 3 ~0
          nonvolatlle.                                                                (intact) or 500 "C (P'IJ\D derivative) mill intelike heoter: on.
             B::tsed on this background inf(JlnTation, we first develM                Nitr<Jgt-'11 was used as the collisiun gas in the SR1Yl mode vvhh
          oped a highly sensitive defection method for 25(0H)D 1 in                   a collision energy of 12 (intact) or 2) eV (I'' lAD derivative)
          ESI· 'v1S using JYI/\.D as the derivahzation reagent (Fig. ')               and a collision celJ exit potentia] of l (I V.
          and methylamine as the mobile phase addiilve. Next. an
          L(/...ESJ ...MS/MS method t<yr the quanlilkalion o! the                     Collection and   pt"t~treatrnent   of sahvil
          salivary 25(0H)D.; was developed and validated using the
          proposed detection technique. The appliemion of this                        Saliva was diJ·eclly coliect.;d in!o a glass -cube (without a
          method to clinical studies is abo presen!eJ.                                eollccti<m device) from healthy volunteers and immediately




                                                                                                                                              QUESTMS-00000404
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 406 of 505 PageID #: 323


           Ana! Bioanal Chern


                                                     "·
                                              391 :229<!:18




                                                    r
                                                              7
                                                                       11

                                                        7
                                                        '
                                                    I
                                                .
                                             Ho''
                                                        25(0H)D3                                     25(0H)D0 -r>TAO
                                                                                                     (6$-lsomQr, major)




                                                    25(0H)0 4 (IS)                                   25(0H)I:l 3-PTAD
                                                                                                     (6R..J:aomer, minor)



          cell.trif\Jged at HlOOxg (4       5 min). The wpematanl wao                 spiked witll 25(0H)D1 (2.0, 5.0, 10,20 and 50 pgl and the
          stored at ·-20 "C unlil \JsecL Atl"er the) addition of1S (20 pg),           IS (20 pg), which was lhen pretreated, derivMized and
          !he saliva (1.0 ml) was added with acetmritrile (2 ml),                     subjected to LC MS/MS as dcsc1ibeJ above . Tho cnlibra ·
          voJicx ..m.ixed for 30         s~    and centrifuged at l OOO><g ('1 (\C,   tion curve was constn1cted by plotting the peak area ratio of
          5 mill). The supematant was diluted with water (3 ml). and                  25(0H)D,, to IS (y) vet~us the col!.centration (pg/ml) of 25
                                                                   x
          the sample wns passed through n St:rnta .. cartridgt. After                 (OH)D 1 (x).
          washing with watr;r (2 ml) and methanol··waler (7:3, v/v)
          (2 ml), 25(0H)D 3 and IS were eluted with ethyl aectarc                     Recoveries of 25(0ll)D 3 and the !S during pretreatment
          (1 ml). After evaporation? tbc residul': was su1~jcetcd to
          dcrivatization with P1AD as described below.                                The 25(0H)D,~-ll'Cc saliva was used to determine the
                                                                                      rewvcrics of" 25(0H)D3 and tl1c IS during p•·ctreatment. The
           D~rivati:i",.at.ion   !'eaetiou                                            recovc•y of 25(0fl)D 3 was calcohllcd ti·ottJ the peak area
                                                                                      ratio [25(0H)D/fSJ in samples A and C as dc;;c1ibed below.
          The standard, test and calibration samples were dried and                   1110 recovery of tile IS was calculated lium the peak area
          then dissolved in ethyl acetate (25 'li) containing PTA D                   ratio [lS/25(0H)DJ] J.n sample:; B and C as dcscl'rbcd below.
          (2.5 !Jg). Tl.1e mixture was _kept at" room tempcrntm·c i·Or
                                                                                      Sample A:    The cthanolic >olution ot' 25(0H)D 1 ( 10 pg in
          30 min, au additional reagent (2. 5 ~g/25 J.d of ethyl acclate)
                                                                                                    l1l >~1) wa« added l:o tlr~ 25(0l·l)D 1-11·ee saliva
          \-Vas added., and then the entire mixture was stored at room
                                                                                                   (1.0 ml) and the rt:Mliting sample was pre-
          tempemture for JO min. After the addition of ethanol
                                                                                                   tl'eatcd. After the addition of IS (20 pg), the
          (4fJ ~d) to decompo:;e ~my excess J"eagem: the solvent was
                                                                                                   sam.plc Vlas derivatizcd and subjected to LC···
          evaporated a.nd, unless otherwiS'.e indicated~ the residue was
                                                                                                   MS/MS.
          dissolved in methallol .. [(1 mM ammonium formate (I :1, v/v,
          30 pl)., 10 J..Ll ofwhich was subjected to IC·MS/MS                         Sample 13:   The ethanolic solution of IS (7U :'f.l in 10 jtl)
                                                                                                   was added t0 the '25(0H)DJ·frcc saliva
          Calibnrtion curve                                                                        (1.0 ml) and the resulting sample vvas pre~
                                                                                                   treated. After the addition of 2i(OH)iJ:J
          The saliva (J5 ml) was slirred ovemight with activated                                   ( ][J pg), the sample wmi derivatized and
          dmrcnal (1.5 g, Nord EX 'vV, ~\fakalai 1esque) and then                                  subjected to U> MS!.\Il~.
          (~~:;mri.fhgrxi at lOOOxg (4 '·C, 20 min). The supenu1!Hnl', in             Sample C:    25(0H)D:1 (lll pg) 'md !S (20 pg) were added
          which 2S(OH)D3 was not detected by ·tht: proposed melhod,                                to the 25(0l1)D,~-free saliva (1.0 ml) !lwt had
          was used tlli the 25(0H)D;~·free sahva to constmcl the                                   been pretreated. derivutized and subjected to
          calibration curve. 'I he 25(0ll)D;~-ll'cc saliva (J.O ml) was                            LGMS/MS.




                                                                                                                                           QUESTMS-00000405
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 407 of 505 PageID #: 323


           2J2


          lnt1ucncc of tb~ endoge-nous cmnpon0nts                               ami be\'erag(; withit1 30 min prior to sample coHeclion, The
          on the derivati?;ation rate                                           volunteers also did not brush their teeth within 2 h prior to
                                                                                sample col1ectlon to avoiJ blood contamination in the
          The in!lucncc of tb~ endogenous components on tbe                     saliva. Tbe blood was imravenou>ly collected immediately
          dEdvatization \vas exrunined by comparing the peak area               atler the collection of saliva, and then the senun wns
          ratios [25(0H)D 3/IS] for samples A t:nd B, as described              separated. lnf<Jmwd consent was obtxlincd from all of the
          below.                                                                vohmteers.
           Smupie A (matdx sample): 'Ihe 25(0H)fl 3 .. fi·e,., saliva
                                                                                Correlation between salivmy and serum 25(0H)D;: kveb
                                        ( l.ll ml) was pretreated as
                                        described above without the
                                                                                The saliva samples collected from ten male (age: 23··
                                        addition of the IS. 25(0H)
                                                                                29 years) and ten fbmale (age: 21-23 years) volunteers
                                        D 3 (1 0 pg) was added to the
                                                                                known not to have received vitamin D supplementation
                                        1:e,.;.idue and then derivatized
                                                                                were analyzed using the proposed method.
                                        with P'l'AD. Atler the addi·
                                                                                   The sr:nmr2.'i(OH)D 3 was determined using the J..C ..MS/
                                        lion of JS..J'TAD (20 pg),
                                                                                MS method that had br:en developed and validated in our
                                        which had been prepared
                                                                                laboratories, the details of which will be reported else..
                                        beforehand, the sample was
                                                                                whc:re. Bridly, tbe ,er·um (0 1 ml) was purified by the
                                        subjected to LC-·MS!MS.
                                                                                previously reported method [2!.1 and S!rbjectecl to L(' ..
           Sample B (standard sample): The stmtdard 25(0H)D: was
                                                                                positive ESf ·MS/MS. 25(0H)D4 was used as the IS and
                                       derivatiled. Aftef the addi·
                                                                                quantification was basecl ou. SRM [25(0H)D1 m/z
                                       tion of I.S·f'TAD (20 pg), tbc
                                                                                4()J.3 ... .:J83.1 and IS m/z 415.4 ·•397.1]. The mewmnible
                                       sample was subjected to
                                                                                mnge was 5.0 ~0 ng!ml, with the intr~r.. end intrrHl.>say (n-..
                                       LC·MS/MS.
                                                                                5) precisions less tharl 4.4% nnd the .~ccttr[l(')' I 00 ,HJ2%.
                                                                                   The staristicnl analyses "\Verc perfOrmed 11sing Pe2rson~s
           Assay precision and accuracy                                         correlation codfjeicllt test an.d Smden.t's r~test

           Ethanol (I() td; uw;piked satnpk)   (ll'   tile etlmllolk solution   Vitamin D3 admin.bttatiotl slTidy
          of 2510H)l), (10 or 30 pg in 10 ;.tL; spiked sample) was
          addd to l:h<: saliva ( 1.0 ml). i\lkr tlw addition of 1S              The vil'llnin D.1 supplement [400 lC (10 11g) /body] (Cross
          (20 pg), "'"'h of the n.:sulting samplt:s was prel:rc't!t:<l,         Corporation, Osaka, Japan) was orally administ0red to tlu·ee
          dcrivatizcd and analyzed by LC-MS/MS. The intnHcssay                  male (23-29 ycm·, old) awl d1rec temale (2 I-23 Y"ars old)
          precision was nsscsscd by dt:tcrmiuing these samples (,F5             voluntel:)fS at 9:00 h once dHily Hx ten days. Tbe saliva '\VAS
          for each sampl<l) Juring om: day. Th<' inter-assay pr<:ciSiDll        collected at I:l:OO h one, two and three days before
          was assess1..~d by determining thest~ smnples over five days.         actmin iP.tration and one day after the last adminj straHon.
          The precisi~m was det~mtin\:d as the relative ~landard                   The e.tatistical analysis was pedonncrl using the paired
          deviation (RSD,          The '% Hccuracy w~.1s (.lct1ned a({          !·U')St.
          F/(Fc + A) ,,            wh<'t'C F is tlw ~On(:entmtion of 25
          (OH)D:. in the c<piked sample, F(, is tlw conc,cutmtion of 25
          (OH)D 3 ill the unspikcd sample, and A is thr: spiked                 Results and dlscnssion
           C\JW..:t;:Jttirw.imL
                                                                                CoUectlon   ~md   pretreatment of saliva
           Freeze/thaw stability
                                                                                The stimulated saliva collecrions (i.e collection after
          The li·cezetthaw stability of 25(0H)D 3 in saliva was                 chewing Panlfinn, gum ond other corc1metdaily available
          examined by determining two ~aliva san1ples before and                devices fbr a few mioute:s or .;:ittic add stimulation) otlt"TI
          atler one and three fi·eeze/thm.v ,;ycles.                            influenced (mo&tly decreased) the analyre concentmtion in
                                                                                !he saliva [1 J].ln !his study, unstimulated saliva collection,
           s~mlplcs     in clinical stuthcs                                     which bns less etli:c.t on !he analytwal resLJIIs tbm the
                                                                                stirmdated saliva collections) was employed. ~mne devices,
          The saliva and st~nun samples were obtained from healthy              such as Sallvette (Sarstedt, Nihnbrechl', Ci"ennany), are often
          male and female volunteers. The volunteers took no !bod               used to collect the saliva. However, when a collection




                                                                                                                                   QUESTMS-00000406
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 408 of 505 PageID #: 323


                                                                                                                                                                                     233


                                                      til 25(0H)D 3 (MS)                                         b :!5(0H)03 (1\!!S/MS)
                                                                                            40'1,;~
                                                        100"                                                         100


                                                                                       383.3



          :uecclon




                                                                                                                                                                             [
                                                                                                                                                                 3fifl.i




                                                                                                                      0               ..    rrn-~,,-,
                                                             100    200          300         400                           '100          200               300              400
                                                                            mlz                                                                      1111?.

                                                      C 25(0H)D3·PTAO (MS)                                       d :!5(0H)D3-PTAD (MSIMS)
                                                                                          558.4                                     298:1
                                                        100··




                                                                                                                                                                       668.11


                                                                           400     50!)       600                          200       300           400           500          $00
                                                                            mlz                                                                      mlz
                                                      e 25(0H)D3-P'TAD + CH 3 NH2 (MS)                           f   25(0H)0 3 ·PTAO ;. CH 3 NH 2 (MS/MS)
                                                                                             60/:1                                 2Dt1.0
                                                       100                                                           100




                                                                                                                      o.. ·r·,..r·r+····,..,..,..l ..,..,..,..,..,..,,..,.~,.,..,,.,..,..
                                                                                                                           200       300           400           500          600
                                                                                                                                                     lnfZ




          <kvk" i' us,,d, it is dif!kul1· to predsely dctetminc tile                       th,, saliva wa>J dinxllly collcdcd into a glass lube without
          analytc I.XIIlCcJ>tl'ation, bce;msc the recovery of 1.hc an•tlyw                 the use of any culkction dt.:vkt:s.
          from the devk~ is not always quantitative fl l) 23l                                  Aller the additkm of 25(0H)ll4 (IS). the saliva wtts
           Furtht.Jnnor~.:::,   contaminant~       front lhc device sometimes              pn.::tn.:atcd awJ derivatb:ed a~ tle:;cribecl in Hte ''E~p(:)r!nwnln.F'
           intedi.:n: with the     dHi:tly~li~   f24l Based on this int{nTnatlon~          sectioll. Out method employed a otH.>·1-1iep ~;olid .. p!1ase




                                                                                                                                                                         fcl Springer




                                                                                                                                                                       QUESTMS-00000407
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 409 of 505 PageID #: 323


           2:34

                        th~.: ptrrificahon of thi'.: saliva samp1es 1 and the
          extraction f()r                                                       the prccursur ·ion as dit product ion js sornewhat advanta~
          recovery rates [mean+ standard deviation (SD), n··•6l of 25           geous in 1mprov!ng the spec1 tidty, the 1T;:msition of m/z
          (OH)DJ and th~ IS during the pretremment were 9 L4± U\                401---'~-383 was examined fbr tbe detec1ion ofthe salivary 25
          and 90.31· L9%, respectively. The prc'Cisions of the recovery         (Oll)D,. When the 25(01l)D,.tJ·ee saliva (LO ml) spiked
          rares wen; satisthctory Hnrl them was no gignHkant ditlCrM            with 400 pg of the standard ?5(0H)D; was analy?e<L a
          ence between the nnalytc and the JS.                                  signal··to~noise ratio (SIN) of 5 "\Vas obtained, as shown in
            The derivatizatlon mte was qtlantitative fOr the standard           Fig. Ja [mobile phase~ methanol~lO mM arrunouium
          sample, even when picogram amounts of vitamht D com~                  lonnate (9:1, vlv\ anu retention time (ipJ, 5.3 minj.
          pounds were derivatit:ed wilh excess P'Il~D. Furth~nnore~                    The adduct of a vitamin D compmmd willl PTAD consisted
          we examined the inlluenee of the endogenous eomponmts                 of the 6S and 6R isomers (Fig. 1),, because the reagent
          on the derivatization 1wcording to the proceduJe described            attacked at ihe s··cis··diene of the compound {hnn the C(·· and
          in the "Experimental" section. The peak area ra!io [25(0H)            fl~sides. Jn the case of 25(0H)D-, the 68--bomer was the
          D.,/JS] of the s'anple containing the saliva extract (matrix          main product (68:611 - ca. 4:1) f25l When methanol l 0 rnM
          sampk) wa' 90.6±2.7% (n-6) of that lor tlw standard                   ammonium fonnate (.5: 1, v/v) was used as t1Je tn(Jbile phast:~
          sample. Thu;;, althou(;h there w>Js some reduction in the             the 6R~ and 6S·isomers were el.ukd at 4.7 and '3 min,
          dcrivaiizatiou n1k in the ;::;uliva sample the rate was good
                                                           1                    respectively, 1mclthe btler was used in the following si1Jdies.
          enough for the salivary 25(0H)D 3 detenniuation.                          The PT/\.D derivative gave !he base peak ion at mlz 558~
                                                                                whkh was HJn:ned hy lbe elimination of one water molecule
           Em~el     of the PTAD derivatizrJtion on the assay sensitivity       t!·om H;, proton aled molecule ([M'· H · H20t)., together with
                                                                                [M +Hr (miz 576) and several adduct ions (jM+'Hl,r, m!z
          Tho LC--MS conditions lor th~ analysis of the inrnct 25               593; [Mf:\iaf, ml: 598 and [M+KJ\ mh 61 4) with relative
          (OH)D 3 and its r-!1\D derivatiw. were optimized as                   intensities of ca. 30-40% itl the P''sitive ESI· ·MS (Fig. 2c).
          described in tlK: ''Lxpcrimenwl" section. For tlw ESI MS              The chnr~lderistic A~ring H·agment ion dctiv¢d J!om the
          opcra1ing in the positive.-ion mode, intact 25(0H)D 1 gave            cleavage of the C.-6 7 bond of 25(0H)D_, was also
          its protonated moleculE ([M+Hj', mlz 401) as the bose peak            observ·ed m m/z 298 with a relative .intensity of ca. 60%.
                                                                                                                                              1
          ion. together with the dehydrated ions (['\1Hl-H 20J'. ml:'           The coHisi.on·induced d1ssocbtion (C'!D) of j'M+H--H1.0j
          383 oncl fM+H -2H 20]', mlz 165'! and lhe adduct ions ([i\11+         aho gave this characteristic fragruent ion with a sufficient
          J\a] ', m/z 423 and [M+Iq ,., m!z 439) (Fig. :oa). The                inlen:;ily (Fig. :?d). Bas<xl on these results, the SRM mode
          ion mass spectrum of 25(0H)DJ employing                 as tbe        with the transitlon Of m/z 5Sf3...··>-298 \VaS llScd for tbc
          precursor ion aud a l2~eV collision energy is shown io                detection of 25(0H)D1 as its J'Ti\ D derivative in the saliva,
          Fig. 2b: in whk,h the dehydrated ions we:re observc•J at m/z          and 8 peak '\-Vas clenrJy observed ·\vlth an S/N of over 5 ~1 t a
          3H3 and 365 togeflt(:~f wHb r·hr;; residual precm~or ion (m/z         concentration of 4.0 pg/ml) as shown in Fig. 3b rmohitc
          401). Bc<;ause tile SR\If mode t.sing the dehydrated ion of           phase, Jnethan-:Ji -10 mrvt mnmoHitnn formate (5;1-" vlv) and



                                                       a Intact 25(0H)D,               b 25(0H)D,-PTAO                C :25(0H)D 0·PTAD +
                                                         (400 pg/ml)                        (4.0 pg/ml)                 CH,NH, (2.0 pg/ml)


                                                                                       60




                                                                                '<il
                                                                                !40·

           described in the   ''f.':<pt·rhtl~'nl:JJ"
           s~cLion




                                                                                                                               Time(min)




                                                                                                                                     QUESTMS-00000408
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 410 of 505 PageID #: 323


                                              391 :229<!:18                                                                                                                  235

          ti'ig.     a·.. l) Chromatograms of
          dctwatizcd 25(01-DD) tuHJ lh~.:              a        Charcoal-treated (25(0H)D 3-fre>e) saliva
          TS 1n l'aliva: n tht~ cliar'.~o-.:1·                   70
          tt\)~l!cJ .~aliYa wiUli.IUI th'..l IS 1Jlw                        25(0H)D,·PTAD                                   200           IS--PTAD
          arrows it1di'.~a1e the elution                         60         m!z 607.1 ..., 298.0                                          mf.: 621.4   ->   296.0
          lions of tlw dcr.ivatizcd
          D.~ rm•J th~: IS); b Hw ::~aliva
                                                        'ill     Sil
                                                         a.
                                                        -8,
                                          mn}e
                                                        ,...     40
                                                        :1:::
                                                        "'c      30

                                                        ~        20
                                                                 10
                                                                   0
                                                                        0          2         4     5                                             2      3      4    5    6   1
                                                                                       Time (min)                                                    Tlme(min)

                                                       b Saliva of a healthy male volunteer spiked with IS
                                                                 70--
                                                                            25(0H)D,-PTAD                                   200
                                                                  60-       m/7.607.1  298.!1
                                                        'ill
                                                         c.      50                                                  i-150
                                                        ~-                                                           .2,
                                                        ;,.,
                                                        :!::
                                                                  40
                                                                                                                     ...Tii::-. 100
                                                         c"'     30•
                                                                                                                      t::
                                                        !        20                                                   !
                                                        .5                                                           .5       50
                                                                  10
                                                                                                                                0
                                                                                   2     3   4           6    7                       0          2      3      4    5    s   7
                                                                                       Time (min)                                                    Time (min)

                                                       C Charcoal-treated saliva spiked with 25(0H)D3 (2.0 pg/ml) and IS
                                                                 70
                                                                            25(01-l)IJ,-r>TAD                               200           11\H'TAD
                                                                 60         m!z607.1 --> 298.0                                            miz 621.4 -·• 298.0
                                                        OJ
                                                        10.
                                                                 50                                                  '[ 150-
                                                        .2,                                                          .2,
                                                                 40
                                                        ~
                                                        ill
                                                        c: 30
                                                                                                                     ~<: 100
                                                        !        20                                                  .$
                                                        .E                                                           £       50
                                                                  1()

                                                                   0                                                            0
                                                                        0                3   4     5          7                                  2      3      4    5    6   7
                                                                                       Time(mln)                                                     Tlme(mln)


          '"· SJ rnin]. This t~sult proves that tl.w !''!AD (krivatiza-                            .IHTect of using methylami•w as tl:1e mobile phas(· adJitlvc:
          lion incn:as<:d tbc assay sensitivity by 100-fokl t1.n· tile                             on IJw assay s::nsitivity
          intact 25(01-l)D.J. This dice! was caused by the proton--
          amnii:!ve proptlrly of the' tdazdiue muillly (rich in ulir•Jg~n                          As shown in Fig.                 Ill" PTAD dedvativ·:' of 25(0l·liD 3
          atom,;) of !'TAD, wLlich enlwnces the iouizatkm <Jl'fidMcy.                              gave not ouly [M+II+l:10]'· which wus u~ed ail the
          and tlw use oC the SRM witll the: cl"'"''-'t"l'isti(: tl~•nsilion,                       pf~~(',I.:IJ'SVt km Jtl tlu;; SRlVl xnod~:, but r.1bo S¢V~wal kms with
           which <.:an signitic,mtly rcdtwc the ln1ckground noise.                                  titir c>bundclllC<:. In princ.ipl<:. cons.idcmb1c lncn:asc in the




                                                                                                                                                                        QUESTMS-00000409
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 411 of 505 PageID #: 323


           2J6




           intact                             tO+O.l3                                                         3.2-FU5                    4:1
                 (+ 1o zlgonl)
           S;li!~·(:ct                        l~.B:t;0.2R               2,2                                    I '·L2: .0.26             2.0
          Spiked (+30 )glml)                 J'2.'/-I:OA9                                                     JJ.(L0.19                  0.6
                                                                                         ·-·--·--..- - - - - - ·
           '~   Accuracy,-                                where F the GODI.xmtration of 25{C'I.H)JJ3 in tht; spi.hxl S<lfHlJk, F0 i:·l the   1Xmc~ntr~1tlcn   -of 2.5(0H)lh ln
           llw intact    ~ample,   and A is i1Jc: spiked concentration




          sensii:ivity r:ould be realized with ·th<~ convergc1ttce of'lhe&:<:
          ions int;.l a single ion. W~hen methylamine (5 mM) was
          added to the mobile phase, ttw derivt1tive provided the                              The ehrt.mtatogmrns shown in Uig. 4a vv~re obtained i'i"om
          rnethytnmirw addu<ot ion ([MICH 1NH:d ,                   607) as the                the d!>u·coaf .. trt:a!i:d S(lliva., in which there wu:; no inter!cw..
          hnse pmtk ion 1md the intensities of' the protonated                                 ing peak nl tlw elution positions (indicat(:d b:r IJJTows) of
          molecule, the Hddud ion& all(l drr: dr:hydmtod ion                                   the dcrivadzed 25(0H)D, (transition..                    607. 1-·-->m/:
          cam!y decrec1sed (Fig. 2r;), Thu.s, the use of                                       29R.O) a11d the fS (tnmsi1ion, m/z 621 A ....,m/z 29KO),
          the mobik phase :Kiditive proved rern1:rhhly suece.::si\JI.                          ,'\!though smnc~ endogeuous com_p;Jnents rnay he re:moved
          Jncidcntally, tbc addition of methylamine lo the mohi.k                              together with 25(0li )Da by the charcoal treatment:, this
          phasoo did not ailed: the chromatog.mphk bdmv.ior o I' tile                          cbromatogrnm provides evidence that lh'~ saliva cornpouuJts
          I'TAD dcrivativ•J (111 , 611. 4,7 min and 6S, ~ .3 min).                             and the rkrivati;-<ation reagent do not: itllmt~J'c with the
                J'li<J C(l) of the d1fll'il.Ctm·i~tic adduct ion at    o07 also                (Off)D, quantification Typical chmmatogmms for IJ1e
          provided the A.. dng fragment ion at llliz 29k, which had a                          snliva s:m1pk,, obmJned fmm n healthy volumeer with rhe IS
          :.;atisH1(:fory int¢nsity (Fig, ?.t). Considering these r~~snH~,                     an; shown in Fig. 4b. The pcnks corresponding to the dr,..
          tll<J dkct of fho mobi.lc phas<J additive in the saliva                              rivatilcd 2.5(01[)D 3 anr! the IS (r1wjor isomers) wc:rc clearly
           was cxam1ncd by comrarison of the conc~ntrat!on of 25                               observed at 5.J and 6.5 min, respcctivr;~ly.
          (OH)D, giving an SiN ••5 using the SRIYI mode with the                                  lct(OH)ih synthctk prodrug of I C{,25-dihydroxyvitH•·
          transition of m/z 61l7. 1 '·>29~.0. nlc chromatogram shown                           min D3 , bas been dinica1Jy used fbr several bone Jjscagcs.
          i11 'Pig. WlLS oiJtaiocd li'om the saliva with 2.0 pg/ml of 25
          (011)0:>, in whidJ clear peak was obsc1vcd with an S/1,; of
          over 5. Thus,        lJtt;~   use of mcthylarri:rw further increased the
          ""'"ilivity forth~ I" IAD dcrivativ<: of1.5(0H)D,. when the
          abo·vr: reRults DIT smnmarizccL by cornbin!og the l'TAD
          dctivatization and the addition of mcrhylarninc to the                                             30
          mobile plmse. the concentration giving S;K -·-5 fbr ibc
          "t!ivaiy 25(0H)D . 1 amounted to 2.0 pglmL. which was
           200 times greater than that obtained without these t\vo
           techniques.




                                                                                                              o-r---.----.----.,---.----,
                                         S~1tiV.J<1   A (2.2 pg!rnl)   Sahva il \5 0 pg;ml)                                    3    6          9         12        15
                                                                                                                       Salivary 25(0H)D, (pglml)
                                         1000                          100.0
                                         ~){),2                        9tU3                                                                  the tJOJTdation I.J{Jtwcc.n ttw
                                         1(!/) . 9                     99,4                                                                     l~vels (li!led dr·<'les 1 mal.;;;




                                                                                                                                                                 QUESTMS-0000041 0
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 412 of 505 PageID #: 323


           Ana! Bioanal Chern              391 :229<!:18

          The l'TAD derivative of tlris drug provided [IV!· OJ 1NH1]'              Correlation bc!w<:mJ the salivary and scnJm 25(0Jl)f}1
          at m/z 6()7 in the ESJ. ·IWi, which was the same 11s that of             levels
          25(0H)Drl'TAD. The most abundant product ion of
          l e<{Olf)D.-P1AD derived fi·om the ion was observed at                   r\s mentioned in the     '~[n.troJuctk'~n,~j   the vitamJn D status
               3!4. because this dmg hC>s two hydroxy eroups in the                has conventi.onafly been assessed by tbc semm/p1asma ?.5
          /H·ing. Although the product ion at mh 193 (dehydrox-                    (OH)D.: level. In order to put the new method reported here
          ylation of the ion at mlz 314) was also formed~ its intensity            to practical use in the clinical tleld, it is important to
          was very weak and the derivatized 1 e<(OH)D 3 (IR, 4.7 and               examine the condation between the senun 25(0H)D 3 level.
          ll.O min) was cornpletely separated fh>m the 2S(OH)D 3 -                 and the sallvary 25(0H)D 3 level measmed by the method.
          PTAD. Endogenous dihydmxy-metabolites, such                              The level of 25(0!.l)D 3 in saliva was less than one-
          24~25 .. clihydroxyvitamin D 31 do not have a molecuLar                  thousandth of thai in s.ennn. The salivary levds of drugs~
          mass that would be detected by the selected transition.                  sterolds and other molecules g~n~'illly rt~Ilect those of the
          These data revealed that the present method is highly                    pharmacoiC!gically aetive t<.mns {i.e.~ non-prokin·bound
          speci!ic.                                                                fbnns) in tlHo sernm/pbsma. Mc-sl of the 25(0H)D 3 is
                                                                                   circulating in the blood as the vitamin D binding prokin·
           Calibration curve tmd limit of <[UantlMion (LOQ)                        bound fi:nm, and the affinity of thb protein is vety high for
                                                                                   25(0H)D:.l (a!Iinity constant is in the mnge of !d'· M 1)
          The regression line obtnineJ from the combination of five                [:'6]. For these ret;s•.ms, the salivary 25(01-()D:: level is
          standard curves Mrs y-0.05l84x+O.Ol9t9 wirh a <:orreta ..                vastlv lower than the serum level. However, w; is obvious
          Hon cryeflicieut (r) of 0.999 within the range of 2.Q....)(l pg/         from. Fig. )~ a good correhrtion {r->.=0.830., Pearson's
          mi. The RSD values of the slope and intercept were I. 0 nnd              correlation coeflicient test, P<O.OJ.) was observed between
           4.3'/~.     1\c:spectively.                                             1he two levels. This result I\~veuls that there i'3 a :n~linbk ratio
             H1e back.. cakt11ated vnlue of25(0H)D 1 (mean± Sl.l, 11 ..            bet'vveen the e.c_,rum con.centratiou m1d snJiva concentratk~n
          5) nt the: mini.mum point (2.0 pg/ml) was l.90HI.I pg/ml                 11nd that the snliva 2 5(0H)Dl assay can be a noninvasive and
          (RSI), 5JJ1% and relative C!Tor~ 5,0 1}~) •.At this concentrntion,       usefill tool for the assessment of vitamin D status.
          the peak was clearly observed with 211 S/N of about 6, as                   Faimey and Saphic.r reported that: the salivmy 25(0H)D
          shown in Fig. 4c. The LOQ wao; cidlned as the lowe,;t                    fsum uf 25(0H)D 2 and 2.5(0H)D3 ] level measured by a
          concentration un the cnlibration cnrve of the analyte
          m~?asured 'Aiith an acccptahk: prccislon and accuracy (Lc.?
          CV nod RE <15%) aud with at least an S/N of 5, A sample                                                                             ·t:so
          below 2.fJ pg/ml did not meet !his criterion. Therefore, tbe                                                                                ~


          LOQ was determinccd to be 2.0 pg/ml whw LO ml of sH!iva
                                                                                                                                        I     140
                                                                                                                                                      t
           W'f.l.S   used.                                                                 1!! ..
                                                                                                                                             •'120    5!."'
                                                                                                                                                      :1:
           Assay precision and accuracy                                            ~       16                                                         0
                                                                                   '§.
                                                                                   ..e.
                                                                                           '14·                                                       if
                                                                                           12
                                                                                                                                                       >•
          The        intrn~:Jssay   (n=J) RSD valut;s were   le:"~s
                                                                  than. 4.3% and   Cl'"                                                        llO     l1i
           good inter~~:'J_f:.say    (tJ~-'·5) HSD values (less dum 4.7%) were                                                                        .~
                                                                                   5:      'li)·
                                                                                                                                                       .,
                                                                                                                                                      -;;;
           alos.o obtained, a:i;     sho,i'vn in Tab h~ l.                         0                                                           60
                                                                                   ill      1)·-
                                                                                                                                                      .5
              The saliva to which known amounts of 25(0H)D1 had                    <'I
                                                                                                                                                       ...
                                                                                            lj
           been added ')lien: pretreated and analyzed in \.lrde1' to                1::'                                                       40      I'J)
                                                                                                                                                       <:
                                                                                    ~
                                                                                                                                                      ti'"
          evaluate the assay accuracy SatisHtctory resuhs ranging
          from  9~.5 to lilO.O% wel~; obtained (Table i ). These dam               ~                                                           20

          indicate that the present method is bip;hly mprodu<:ib!c and
                                                                                             0                                                   0
          accurate.                                                                                           3       4           13    14
                                                                                                                  Day
           Freeze/thaw stability

          The freeze/thaw stability of 25(0H)D; in saliva was
          examined, whieh indicatcxl that 25(0H)D 3 was stable Jbr
          up to three freeze/thaw c;ydes (Table '2). Furl11ennore. it
          was possible to st01~ the saliva at --20 'C without any loss
          of 25(0ll)D:, tor at least four months.




                                                                                                                                             QUESTMS-00000411
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 413 of 505 PageID #: 323


           2JB


          competitive protein bimiing assay (GI'BA) using thco serum             reproducible, and was succ:esslhlly <qlplied lD clinical stuclies.
          vitamin D binding protein was I05 --1000 nglml (,,...-55)              There wa:! a reliable mlio between the 25(0H)Dl concenu·a-
          [:lf], Even if the value !rom tbis report contained the                tion in serum and thdt in saliva, mtd therefbre the saliva 25
          quantity of 25(0li)D 2, it was much higher than that in the            (01-!)D 1 assay presented here provides a noninvasive altema-
          present study (.J.0-14.8 pg/mL n=?O). One potential                    tive to sennn assays :in the assessment of vitamin D status.
          cxphmation for this dL>crcpancy is that our I.C--MS/MS                 This m<:thod was also applicable ro the determination of lhe
          method is more specific and much less influenced by the                change io the 25(0H)D 1 level a!k~- vitamin l):; supplemen--
          saliva components (saliva matrix) than the Cl'BA method;               tation. This welkharacteJized method will pmve helpful in
          that is, the Cl'llA metl•od w~rs deteding other compounds              !he diagnosis of diseases cmtsed by vitamin D deficienc-y.
          tlMt were not 25(0H)D 3.
              There is a difference in the malivmy 25(0H)D 3 levels              A{~knowledguwnts         Part of lhis work was f>trp_LliJl'hJd                  i\·ow
          bdween the ;,exes: male (9.17±3.52 pg/ml) and female                   the           Society lbr the Promotion of Srknce. V:.'e                  Dr.
          (5.79±3.15 pg/ml) (Student's t--test, 1'<0.05). A ~ex                                (Nissin    ~!!om             ami Chugai PharmacetJtic!Jl Co.
                                                                                 ~Hlpplymg     25r,OH)I)., and                  re:;pectivdy.
          difference was also del.eded in the serum 25(0H)D 3 kvd:
          male (21.5 -5.47 ng/ml) tmd .tbnale (16. H3.76 pg/mi)
          (Student's 1--test, P<0.05). One cause of these sex differ·
          ences is the use of cosmetics that block the absorption of
           UV light nesponsibie !br the cutaneous synthesb of vitamin D
          h1 wom~n. Thus~ the proposed mel hod is ns capable as senun/
          pbsmt~ 25(0JHD 3 assBys at assessing vitamin D status.
          Howevet~ the proposed metlwd has an advnnt.age over
          se.rum/ph1Sil13 assays ln h;tms of tht~ coHection of sainple3.

           Vitamin D 1 tadministralion s111dy

          The change itt tbe saLivary 25(0H)D 3 level after the oral
          administration of vitamin D 3 (400 lU!hody/day for
           ten d1ws) wns exantined.      Vit~:r;-nin   DJ was adrninisre:red      9.    Maun~e!l     Z, \Vd1;1.ht lJJ, Rainbow SJ (2(!05) Clin Chern 5L168J-
          from drry 4 to day J J and the saliva 'va~ colleetcd on days                  1690
           l   j   3 and 14. The   result~.   arc ex pressed in two ways
          (fig. (·): lhc salivmy 25(0H)Il 1 concentrations of the rcspcc--
          tiv~~ voluntcert- me shot'l/n us line graph"!. "~Nith the vertical
          axit' on the lett [salivary 2.'5(0H)D 3 (pg/ml)'j and the per--
          centage (mean SD~ n.:_:.6) of the mc::t.•mrcct c.:)nccntmtion of
          25(0H)DJ on day 1 is shown as a bar grapll with the vertical
          axis on the right [changes in salivary 25(0H)D 3 (%)j. Flelorc
          aJn1inistration (days 1 -3), there vvas no signit!cant change in       .6.                           K, Kltahon J,      ~.him<H.in   l( ( J ~))9) Amll Sci
          the 2 5(0 H)D 3 lcvd, while the kvd sigtcilicamly hl'~rcascd
                                                                                 1 7.   \V~1i"lwpf   /\S, Vuuro'; P Cum11ff .1,
          attcr the administration ofvitmnin DJ f(Jr tm days (day 14)
                                                                                                     L, \\1111!(~ :vi--C, Posn~·r 0 f!
          in aU of the volunteers (P<O.OS). llms, the present method
          allows one to detect the incnease in the biogenic 25(0H)Dl
          by the suppJementation of vitamin D 3 .
                                                                                                                                                          9()4:137
                                                                                        1.11
          Conclusion                                                             21. Coo1uun RC, Ouple SS, Stcv0n1:. lOR \\'utw CT {19'/1) Org Synth
                                                                                     51:121 127
          We have demonstrated the LC-lCSJ-MSiMS method of
          determining 25(0!-l)U:. in hurmm saliva. This method                   2.1 Gr6t1rhl M. Rau/1 M
          employed    dcrivatizati~Jn   with PTAD and a rnobile"phase            24_
          additive of methyiamme. which were             u~eth!   not on1y JOr
                                                                                 25.
           increasing the deteclllbility of 25(0H)D:, in ESl--MS. but
                                                                                 26.
          also for producing a d1arw:.:1eristic fragment ion that was
          useful in SRM. Th~ method \Vas s.peci1k. accurute and                  2'/                  Saphier PV/ \ l9Wl) kr J Nutr




                                                                                                                                                       QUESTMS-00000412
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 414 of 505 PageID #: 324


                               U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                    Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                    Uni.tt)d States Patent and TradeJilal'k Office
                                                                                    A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                  P.O.llN'.[L~')]
                                                                                                  A:~..~tll'\dt·ia, Vi-gim~,   nJD   14~r.
                                                                                                  WWW.~I';pt0.g,_w




             APP::_JCAT!O:"{ NO.              FCLINGDATE                           ATTORNEY DOC.:KET NO                              CONHR~1ATION       NO.

                 ll/101, 166                  04106/2005            NigdCiarke            OYIR2'/ ·3602                                       2'70"/

                 3C542                75-90            01/?8/2009
                 FOLEY & LARDNER LLP
                 P.O. BOX 80278                                                                               Wf\RDhN J;LI. AfJCC
                 SAN DIEGO, CA 92138-0278
                                                                                             AR.T lf_i'\;lT                             PAP'E'.R NU.iVDU.K

                                                                                                     1797




        Please find below and/or attached an O!Tice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        P'I'OJ ,.<JOA (J<ev. 04107)




                                                                                                                                             QUESTMS-00000413
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 415 of 505 PageID #: 324

        ,------------------------------------------------------------------,--Application           No-.----,-,A"p:-::p-..llc"'a=-=n-;-;t("'sf________ _
                                                                            111101,166                                  CLARKE ET AL
                             Interview Summary
                                                                            examiiiei
                                                                            JILL WARDEN


          All participants (applicant, applicant's representative, PTO personnel):

                                                                               (3t,..,.,.,.,.,..'

         (2) applicant's representative.                                       (4)_ _ ,

            Date of Interview: 15 December 2008.

            Type: a)O Telephonic b)O Video Conference
                  c)i3] Personal [copy given to: 1)0 applicant            2)0 applicant's representative]

          Exhibit shown or demonstration conducted:           d)O Yes      e)i3] No.
              lfYes, brief description: _ _ _

          Claim(s) discussed: ~JLJ2er11iinfJ..

          Identification of prior art discussed: of record.

          Agreement with respect to the claims f)0 was reached_ g)k8J was not reached_ hJO N/A_


          Substance of Interview including description of the general nature of what was agreed to if an agreement was
          reached, or any other comments: See Continuation Sheet

          (A fuller description, if necessary, and a copy of the amendments which the examiner agreed would render the claims
          allowable, if available, must be attached. Also_ where no copy of the amendments that would render the claims
          allowable is available, a summary thereof must be attached.)

         THE FORMAL WRITTEN REPLY TO THE LAST OFFICE ACTION MUST INCLUDE THE SUBSTANCE OF THE
         INTERVIEW. (See MPEP Section 713.04)- If a reply to the last Office action has already been filed, APPLICANT IS
         GIVEN A NON-EXTENDABLE PERIOD OF THE LONGER OF ONE MONTH OR THIRTY DAYS FROM THIS
         INTERVIEW DATE, OR THE. MAILING DATE OF THIS INTERVIEW SUMMARY FORM. WHICHEVER IS LATER, TO
         FILE A STATEMENT OF THE SUBSTANCE OF THE INTERVIEW. See Summary of Record of Interview
         requirements on reverse side or on attached sheet




         IYBIBn8 GBkhl                                                      /Jill WerdBnl
         Primory Examiner, Art Unit 1797                                    Supervisory Patent Examiner, Art Unit 1797

                                                                  Interview Summary                                                Paper No_ 20090121




                                                                                                                                        QUESTMS-00000414
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 416 of 505 PageID #: 324

                                                                     Summary ofRet'ord oflnterview Requirements
         Manual ofPatont Examining Procedure (MPEP}, Section 713.04, SubstanM oflnterviaw Must be Mads of R.0cord
         A oornplotll wrilton ~tatmnont as to tho sub~tunco of uny face-tomfacfJ, video confemnco ur tol8phmw intmviow vvith regard to an Hpplicatlon must bo rna do of rocor<.! in the
         applicatk.ln wllether or not an agreernenl with ijJe E!xarniner was reached at the interview.

                                                                     Titlo37 Codo of Fodoral Regulations (CFR) § 1.133lntorviows
                                                                                                   Paragraph {bi
         In every instance wt1ere reconsjder<:l.tkm is re~j\.!€sted in view of an intt~rv1ew with an ex:arniner, a ~xnnplete written statement of U1e reasons presented
         wArranting favorable a.-::tlon must IJ~J flied by the applicant. An Interview does not removfl the nBcessity for reply to omce action as specified in§§ 1. 111,


                                                                               a'! Cf.'J~ §1.2 HusinoM lo tlo 1rans;.lctod in writinD.
         All IJU$illeM wittl tile Pf\lr-ml· orrmd~mark OffiCB !-!110111(: IJA tran$-lc)l8cl in wMtln[J. l"ha pl-:)n:;onal allflndmlCB of 81Jplicf!lnl~ or l.t1flir aHomey$ or l:lgf'lnt:-}al thr) PHl"An! and
         f radomark ()f"fico is unnocGssary. f"lle action of tllo Patont ancJ r·radomark OHico will bo basod oxclusivoly on thc:J 'A'r111on rocorrj in tho Ol"fico. No attention will bo paid lo
         any Hll<l9C*-:! oral pr()miso, stipulati<,n. or uncJersbmdino in 1\~lation to wl"lidll:hort) ili1 cJiS:3(Jmmnont or doubt.


                   Tho nction of tho Patnnt nnd Trndomffrk Offico cannot b(-1 bHSfid oxclusivnly on tho written record in thr! Offico if that roeord is ihwlf
         incompletfl throuqh the failure to re<:ord tile substan<:A of intorvisws.
                   It Is the responsibility of the applicant or the attorn fly or ao•mt to make the "ubstance of an Interview of reGOr<lln the appll,:atlon llle, unless
         the examiner indicates he or shf-J will do so. It is t11e examiner's responsibility to see th!.:!l such a record is made r::md to correct materisl inaccuracies
         which bear rJirectly on the quo~tion of potontability

                   Examiners must complete an lnlorview Summary Form for each interview held whero a matter of subst:,:mco has boon discussed during the
         interv!ow by checking t11e Dppropriato boxes and fillin~J in tho blanks. Discussions rog<..1rdinu only procedural matters, directed solely to restriction
         roquiromonts forwhk~h interview rocordc.ltion is othorvviso proviclocl for in Soction 312.01 of tho Manual of Patent Examining Procodurn, or pointing
         out typogmphical errors or unreadable script in Office actions or tho lika, arc excluded from tho interview recordation procedures bolow. Whore tho
         :;;ubstc::~nr.e of R.l1 interview i~ r;ompletflly recorded in An Exflminers Amendment, no ::;eparatflll1terview Summary Remrd is mquired.


                    Tho lntorviow Summary Form Bhall be givon an oppropriatc Papor No., placed in tho right htmd portion of tho fiiD, and listed on tho
         ''Contents'' 8oction of tt1c file wmppnr. In a pnrsonal intorvinw. H duplic.:<.Jt<~ of the F<Jrm is [Jivon to thH upplicanl (or attorney or agent) dt tho
         conulul3ion of 1he interview, In the ca$e of a teleptlone or video~conference interview, the copy iB mailed to thB <::lpplicant'$ corre;:~pondenc8 add res~
         oithor with or prior to the noxt offici~ I comm~mic<Hion, If additiondl corrotJpondanc~~ fron1 tho exarninm is not likely bofore Hn ~111owtm<.~ ()r if othor
         drcuml:.ltance8 dictBte, tl1e Form !:lhould be m8iled promptly after lhe interview rather Ulan with the next oHiciul communimHion.

                       Tho Form provides for rec.or<l8tion or tho following infomKHion
                       - Application Number (Series Code and Serial Number)
                          Nnn1t~ of applict1nt
                          Name of oxBminor
                          O;:Jtn of 1nh~rviow
                          Type o·f interview (telephonic, vldeo~conferonce, or porsonal)
                          Name of parlicipanl(s) (applicant, attorney or agent, examiner, other PTO personnel, etc.)
                          An Indication whether or not an exhlbit was sh<>wn or 8 demonstmtion t.·onduct~o-Jd
                          An identificati(m of the ~Pf)cific prior art discus!:led
                          An in diCE> lion whether an agreement was reached and if so. a description of the general nature of the agreement (may be by
                          rltt~:1Chnlf:Jnt of H GOpy of ~m~:-mdmentf.j or clt1.ims Ngreed a~ b~~1ng allowable), Nottl: Agreement AS to allowabllity i!:'l t~:-mtativ1:~ and does
                          not restriot furlhHr action by the examiner to the contrary
                          The Bignaturo of lho exuminor who conducted the interviuw (if Form i!:l not an ~-ltt~lchmcnt to u signed Office 1..1clion)

                       It is df;)Simhlo tl1at tho ox;Jminr:r orolly remind t11o applicant of his or hor obligati(Jn to rocord lho substrmcfl of tho intorviow of ench CHSO.
         shOlJld be noted, however, thfH thf-l lntflrview Summary Form will not norm8lly be consid(-m::Jd a compiHtB and prop~lr record~ltion of th1:~ interview
         uniHl!l~ it includes, or IS supplemented by tht:1 appliccmt or the examiner to incluc1e. all of the applicable 11em8 required t)elow cont::erning the
         sub~trmco of tho inlmviow.
                       A Gornplete fJnd propor recorclatlon of the Sllbstance of any interviAW should lncllldA at le!Jst the following fJpplicable Items:
                       1) A briHf d!:JS(:ription of the nature of 01ny exhibit shown or any demonstration conducted,
                       2) an identification of the claim~ discusstx:l,
                       :~)an idontiflcoticm of the specific prior arl rJiscu~sed,
                      4) an id!--mtification of tho principal proposed Hmendrn!--JntB of !:l St..Jbstuntive nHtUrf) di8CLI8Sf.)d, tJniH88 t~lHSH an.) ulrHm1y df}SCrit)Od on the
                           Interview Summary Form mmplotod by the Examiner,
                       5) a bnof identification of tho gonerul thrust of tho principal argL!monts prosonteti to tho examiner,
                                  (Tho identificuhon of ar!JumontB nood not bo long thy or olabol·<.lto, A vorbntim or highly dotnilod description of tho arguments is not
                                  rcquirod. The identification of tho arguments is sufficient if tho general nntllro or thrust of tho principal arguments made to tho
                                  exF.Iminer cAn be understood in the context of the Application file. 01 course, the applicAnt may de!i!ire to empha~ize and fully
                                  describe those arguments which he or she ·feels were or miwht be persuasive to the examiner.)
                      6) a genom I indication of any other pertinent matters discussed, and
                       7) i·f HppropriHte, the generHI results or m1tc;ome of thf.~ interview unl~s HI ready d8't"iGnbed in the lntHrv1ew Summary Fonn comp~t::;bad by
                           ttH:J examinm.
                       Examinm~ aro (~xp~)Cted to Ci:lrefully rtNiow the Hpplie<.-lnt's record of the s~Jbstm1ce of l;:ln interviow. If the rocord is not C()01plot~1 t-Jnt1
         accurt1te. the examiner will give the 8pplicnnt an extendable one month time period to cx.mect the record.

                                                                                    Examiner to Cheek for Accuracy

                       If tho claims tWG t~llowublo for othor masons of record, tho examiner Bhould l3ond a Iotter Botting forth tho oxamincr'g vomion of the
         statement attributed      to him or hGr If the record is complete and t:1ccurate, the examiner should place tho indication, "Interview Record OK" on tho
         paper   r~cordin~     the substance of tl1e Interview along with lhe dale and 111e examiner's lnllials.




                                                                                                                                                                                        QUESTMS-00000415
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 417 of 505 PageID #: 324
         Continuation Sheet (PTOL-413)                                         Application No. 11/101,166




          Continuation of Substance of Interview including description of the general nature of what was agreed to If an
         agreement was reached, or any other comments: We discussed claims 1-12 and examiner indir:ated that the claims
         are definitely not allowable over the prior art We discussed claims 13 and 15, which provide specific fragments, which
         are not disclosed in the prior art. We also discussed specific instrument that the applicants applied to get these
         fragments, i.e. triple quadrupole tandem mass spectrometer. The Applicants indicated that they used this spectrometer
         to select one specific ion and to fragment it further, while the prior art stops at the intermediate step. We also
         discussed a very high sensitivity of the spectrometer, which allows detecting vitamin metabolites in femtogram
         quantities. Examiner agreed that the claims with those specific ions can be considered allowable over the prior art.
            We discussed amending claim 23 to introduce the description of this instrument. Applicants also indicated that they
         felt they had subject matter which interfered with the claims of 10/977121 and would consider requesting initiation of
         interference proceedings.




                                                                                                                 QUESTMS-00000416
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 418 of 505 PageID #: 324



                                                                                                                                   REVIEW ARTICLE


            High-throughput quantitative bioanalysis by LC/MS/MS

           Mohammed Jemal*
                                         Met2bolisrn and Ph0rrri:lcokirwtics, Bris:ol-Myers Squibb Pharmaceut cal Hesearch Institute, New BrLmSwlck, 1\JJ


           ABSTRACT: This review artide discusses the most r~..~ccnt significant :Mlvances in 1.hc san1plc preparation and mass spectrometry
           aspects of high . . throughput bioanalysis by LC/MSIMS for the quantitation of dmgs\ metabolites and endogenous biomo!ecuks in
           biological matne~s. The lntroduct.lon ;md implemcntntion of atJtorwu.ed 96-well extraction has brought about llig!Hbrougbput
           approaches to the biologJccll sample prepnralion tedmiqucs of solid-phase extractJon, liquid~liquid extraction and protein
           prec>pitation. Tho l'ast·-flow on-line extraction technique is a difl'cmnt high-throughput approach that ha> also significantly speeded up
           analysis by LC/MS/MS, 'I he· usc of' pierccabl~ ca;JS for biological tubes further enhances the analysis t-peed and irnpmvcs the ~ar~~ty in
           handling biological samples, The nt;~ed for adt:quat.t~ chron1a.tograpllk ~cparatio11 in order to eliminate intcrJ'orcnces due to metabolites
           an<L'or matrix e!Tecls in LC/M~:VMS is disc-:us:scd. To high'light our limited understanding of atmospheric pressure ionization mass
           spcctrometJy, results from r~~ccnt investigations that app~ar to be counterpintnit.ivt:: are presented Looking ahead to the fi.Jturc             1

           multiplcxJ::d LC/MSlMS ,o;ystcms and capi1lary LC an~ presented as areas that can bring about fUrther improvements in analysiB speed
           and sensit1vity to quantitative bioanalysis by LC/MS/MS. Copyright 2000 John Wiley & Sons, Ltd.




           INTRODUCTION                                                                    SAMPLE PREPARATION

          The ever shortening timelines in dmg discovery and                               Automated 96-well extraction
          development have brought about the need t'or high-
          throughput approaches to methods used to quantitate                               This sample preparation technique is based on the use of
          drugs, metaboliw' and endogenous biomolecuks in                                   96-well format for extractions such as solid-phase
          biological matrices (blc)t')d, plasma, serum, urine, and                          extraction (SPE) and liquid-liquid extraction (LLF),
          in-vitro biological samples). The timely advent of' the                           automated using n robotic liquid handling system, This
          technique of liquid chromatography coupled with tandem                           approach automates most of the tedious steps encoun ..
          mass spectrometry (L.C/MSlMS) has greatly enabled                                tcred in the traditional manual extraction procedures and
          bioanalysts to tisc to this challenge. lt has b<'un possibk                      eliminates some of the time-consuming steps, such as
          to drastically reduce the chromatographic run time due to                        tube labeling and most elf the capping/uncapping steps of
          the inherent spccificlty/scnsitivity of this technique                           individual tubes.
          compared to bioanal ytical I.C methods based on tradi"                              The principles and applkation details of automated 96-
          til1t1al detection means, such as UV. The achievement of                         well SPE have been described in a number of publica-
          very short chromatographic run times has in tum brought                          tions (Ailanwn el a/., 1996; Simpson et a!., 1998;
          about the need for high-throughput approac:ltes to                               l-lcmpenius eta/., 199S; HatTison and Walker, 1998;
          biologt.eal ,;arnpk preparation that precede the LC/MSI                          Jemal et a/., 1999a, 2000a; Zhang and Henion, 1999;
          MS analyses, This review paper will highlight the most                           Wells, 1999a,b). In a typical automated 96-well SPE
          recent signiflcant advances in sample preparation and                            procedure, a 96-wcll SPE plate is conditioned, using a
          LC/MS/MS.                                                                        robotic liquid handling system, with an orgamc solvent
                                                                                           fc)liowcd by an aqueous buff~•r solution. Using the robotic
                                                                                           sy:.;tcm, plasma samples are transferred to the 96,,well
                                                                                          SPE plate, UJternal standard and aqueous buffer solutions
                                                                                          are added, and then vacuum is applied. The pl<tte is rinsed
                                                                                          hy applying organic solvcntlagueous buffer solution
          >~<com~spol1d~l'!'\Ce to: M. JcmHl 1 H!.Jzuwlytkal Research, Mctuboli;;m
                                                                                          robotically, The waste tray is then removed manually
          a~1d PharmacoklnelJcs, Bristol-Myers Squibb Pharmac~::lltical Research          and replaced with a colkction plate. Elution is performed
                     l'n Box 191, New flnmswick. N.l ()8903-0191, USA.                    robotically with an organic solvent. The collection plate
                   JCmulrn(•:~'hmS.r.Ll!n
                                                                                          is manually placed in an evaporator to evaporate the
          Abbreviations u.!ied: /\PI,                                                     eluates to dryness. The collection plate is placed back on
          hyuhl li~!'Uid I':XtmC'tiou; SPE,
          reactim1 muuitoting; TOI~,                                                      the robotic system for reconstitution, The 96-well plate is

          Copyright 11':! 2000 J::Jhn   Wil~y   & Sons, Ltd.




                                                                                                                                                QUESTMS-00000417
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 419 of 505 PageID #: 324



           Bioanaly,.;is by LC'/MS!MS                                                                             REVIEW AR'/IC'LE'             123


                                                                                       T.:sing 96·well automation speeds up bioanalysis as
                                                                                     measured by both the numbers of samples processed per
                                                                                    unit time and by the analyst's available time for mher
                                                                                    tasks. For instance, to extract 96 samples by manual SPE
                                                                                    or LUi, 4--6 h are required and the bioanalyst is
                                                                                    physically occupied for most of this time. On the other
                                                                                    hand, it takes only :20-120 min to process 96 samples by
                                                                                    automated SPE ur LLE and th~ bioiltwlyst is physically
                                                                                    occupic'd tc1r only approxim<~tcly l 0 min ..Automated SPE
                                                                                    has fewer manual steps than automated JJ.n and has the
                                         Ex;•.rac:t!on column                       potential to be significantly less time-consuming when
                                                                                    the evaporation step of SPE eluates can be eliminated.
                                                                                    However, LLE generally tends to give cleaner extracts
                                                                                    than SPE, as evidenced by less matrix effe('t (matrix
                                                                                    effect is discussed below) and less tendency for pressure
                                                                                    build-up in the LC col.umn as more samples are injected.
                                                                                       It is well known that plasma protein precipitation with
                                                                                    acids or water miscible organic solvents has been used as
                                                                                    a sample clean-up proced~rc for the analysis l)l pl!L9tna
                                                                                   samples by LC!J\I!S!MS. The main attraction to the
                                                                                   protein precipitation technique, compared with manual
                                                                                   LLE or SPE, has been its speed, simplicity and
                                                                                   universality, in that the same bas1c procedure can be
                                                                                   applied to ~xtract almost any analyte. The technique has
                                                                                   been made evl>!n more at.t.ractivc by the recent automation
                                                                                   using a 96-well lcmnat (Biddlecombe and Pleasarwc,
                        Configuration (b); EltltiQn                                 1999; Watt ct o/., 2000; Teit~ D, Khan S, Powell ML,
           Fig\are 1. A schematic representation of on-· line   c~tracUon   LC/    Jemal M. One-pot sampk preparation in a 96-well plate
           MSIMS system.                                                           combined with I.C/MStMS for a high·throughput
                                                                                   analysis of plasma samples, unpublished). With the
                                                                                   introduction of the fast-flow on-liM extraction (discussed
            sealed with a cover mat and placed on the autosampler,                 below) aud 96-well automation fc1r SPE and LLE, which
            ready for injection. If elution can successfitlly be                   have reduced the sample preparation time to less than
           achieved with an appropriate organic/aqueous mixture,                   30 s per sample, the aJvantages of speed, simplicity and
            the eluates can be directly injected, obviating the                   universality 1\lr the protein precipitation technique is now
           evaporation and reconstitution steps.                                   less obvious. The disadvantage of the protein precipita-
               A few papers have been published in the area of                     tion approach is that the ex tract is not as clean as that
           automated 96-well U.E (Jemal eta!., 1999a; Zweigcn-                    obtained by SPE, J.LE or 1\tst-flow on-line extraction, as
           baurn eta/., 1999; Stcinborncr and Henion, 1999; !'eng et              evidenced by the matrix cfT'cct or physical effects such as
           a/., 2000; Teitz el a/. 2000). In a typical automated 96-              soiling of the mass spectrometer or tl1e LC components.
           well l.LE, plasma samples are transfened, nsing a robc11ic             The result is that the chromatographic nm time is
           liquid handling system, into separate wells of a 96-wcll               normally relatively long in order to cleanse the system
           pl~r.tc consisting of wckcd collection microtubcs. Thcu                and avoid the matrix efTect, usually incorporating a
           the internal standard solution, the appropriate reagent (a             gradient scheme. Thcref(>re, automated SPE, automated
          buffer, acid or base solution') and the extracting organic              LLF, and on-line extraction are the preferred approaches
          solvent arc added using the robotic system. The                         to sample preparation, especially at a stage when the drug
          microtubes are capped with strip caps and then the plate                candidate enters the development phase, where sensitive,
          is shaken oiTiine. The aqueous and the organic layer> arc               accurate, precise and rugged high-throughput methods
          tlten sep<tratc'd by centrifug<~tion. The rnbot is used to              ar\' wquircd for routine analyses of large batches of
          transf'cr the organic layers from the micro tubes to a clean            clinical samples.
          deep 96-well collection plate. The extracts in the 9(,.well
          plate are evaporated offline and then the dried extracts in
          the 96-well plate are di;solved by adding the reconstitu-
                                                                                  Fast-flow on-line extraction
          tion solution using the robotic system. The 96-well place               This technique is based on direct injection of biological
          is sealed with a cover mar and placed on the autosampler,               sampks, without pr.ior extraction, into an LCIJ\1S/MS
          ready for injection.                                                    system that incorporates a switching valve. There is no

          Copyright   2(1();J Joh:1 Wiley & Scns, Ltd.                                                  B!omr?d. C'lwuma/Ogr. 14· 422· 42Q (2(100)




                                                                                                                                     QUESTMS-00000418
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 420 of 505 PageID #: 324



                            /IRV!I'W ARTiCLE:                                                                                   M.Jwml


           sample preparation except for sample aliquotting, inter··        hioanalyst can put together a direct injection LC/MS/MS
           nal standard addition ami ccntrilllgation.                       system using ditlerent autosmnplers and pLlmps. The
              T'he unique feature of this new on-line puritkmion            assembled systems are simple but very versatile, capable
           approach is the llSe of a narrow-horc [ .C column                of accommodating different sample analysis needs. The
           (typically I 50 mm) packed with brge particles of a              rnost complex system that has been assembled in the
          stationary phase material (typically 30-50 ~rm), with a           author's laboratory utilizes a ternary-column approach,
          very high flow of the mobile phase (typically 3-·5 mL!            with dual extraction columns used in parallel for
          min), which translates to a very titst linear speed of            purification und an analyticul column for analysis (Xia
          approxirnately I 0--17 crn/s. The combination of the f!tst        er a/., 2000). The usc of this system allows the
          flow and large particle sizes provides the desired                equilihration of one extraction column while the analysis
          chromatogrnphic behavior (turbulem flow behavior) that            is ongoing on the other extraction column. Thus, the
          allows for the rapid passage of the large biomol<:cuks of         equilibration time does not add to the chromatographic
          the biological sample with lite simultaneous retention of         nm time, thereby shortening the mn time and hence
          the small-molecttle analyte(s) of interest. Because of the        increasing the sample throughput. The use of two
          narrow i.d. of the column and the large particle sizes, the      extraction columns also extends the working li f'e of the
          fitst linear speed .Row, which is a central feature of the       system, making it feasible to analyze several hundred
          direct-injection technique, can be achieved with a               samples in a single batch. It should be pointed out that
          manageable volumetric flow of 3-5 mLimin and reawn·              integrated direct-injection systems are also cmnrnercially
          able column pressure (typically 700--1200 psi). The              available.
          principles and application details of fast-flow on-line              A direct-tnjection system crm also be used in
          extraction have been described in a number of publica-           conjunction with 96-wcll collection plates using a robotic
          tions (Ayrton el a/., 1997 I ')98, 1999; Jemal eta/., 1998a      liqr1id handling system to aliquot samples, prepare
           1999b,c, 2000b; Zimmer eta!, 1999; Ding and Neue,               standards and quality control samples and add the
          1999; Wu el a/, 2000; Xia eta!., 2000; Eeckhout el a/,           internal standard solution into a 96-well colle~tion plate.
           2000).                                                          The samples arc then injected directly from the '16-well
               A simple on-line extraction system is presented in Fig.     plate. For compounds that are not stahlc in plasma at
            I. The system is assembled using two pumps, two                room temperature, even ai\er a stabilization treatment,
           columns in series, an autosampler and a mass spectro---         such as the adjustment of the sample pH, it is important
           meter equipped with a six-port switching valw. The fit~!        that tlH) autosmnplers used possess temperature control
           column (Oasis',.; HLB. 1 X 50 mm, 30 ~un) is a specia-          capability for 96-well plates.
           lized column that serves as the extraction column. The
           second column (C 18, 2,0 >< 50 rnm, 5           is a regular
           analytical column. J\ plasma sample                  with an
                                                                           Pierceable caps
           internal standard is injected into the extraction column,
           with a 100% aqueous mobile phase at a high flow rate (eg          Biological samples are normally collected and stored in
           5.0 mL/min, to achicvt~ a ltnear speed oC approxinwtdy           capped tuhes until analysis. To obtain aliquc>ts oC
           11 cmls itt the extraction column). This sample extraction       biological samples for analysis, the sample t1.rbes have
          stage lasts for less than 0.5 min [Fie. I, configuration (a)].    to be uncapped and then recapped for l'urther storage.
          During the extraction stage, the column cJlluenl is               This is one of the tedious and labor intensive steps in the
          diverted to waste to protect the mass spectrometer. The           bioanalytical laboratory. Recently, the use of pierceuble
          valve is then switched so that the extrat:tion column is in-      caps fbr sample tubes has been investigated in the
           line with the analytical column and the mass spectro-            author's laboratoty witlt the aim oC obviating the
          meter, using m1 organic/aqueous mobile plwse at a flow            uncapping and reccr.tpping steps (Tcitz cl a!., 2000). The
          rate (eg 0.5 m!Jmin) compatible wilh the analytical               cnrmnercially available sample tube caps are retrofitted
          column and mass spectrometer [fig. l, configuration (b)j.         with picrccablc septa. The probes of a robotic liquid
          This is the elution staee. The elution staee is followed by       handling system are programmed to pierce the septa of
          the equilibration stage to recondition the extraction             the capped sample tubes mld aliquot the samples into a
          column under the same conditions as the extraction                96-well plate. A bioanalytical method was successfully
          stage, using a I 00% aqueous mobile phase at the high            dcv~loped and validated Llsing crtlibration standards anJ
          flow rate [Fig. I, configuration (a )I. A typical total nm       QC samples contained in tubes with pierceable caps. ln
          time is only 2.0 min, with the analyte retention time of         addition, post-dose samples which were collected and
          about 1.0 min. Within this short run time, baseline              stored in tubes with pierceable caps have been success··
          chromatographic separation between an analyte and                fully analyzed. Direct transfer of samples from t:appcd
          another compound can he achieved.                                tubes not only protects the analyst [rom biohazards
              Using mass spectrometers and orher equipment that            and repetitive-motion injury bnt also Si.IV<'S the analyst's
          already exrst iu a typical bioaualytical laboratory, the         time.

          Copyright   ;n   2000 John \Vdcy & Sons, Ltd,




                                                                                                                          QUESTMS-00000419
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 421 of 505 PageID #: 324



           Bioannlysis hy I C/MSIMS                                                                            R£V!EW ;IRT!CLE                425


           LIQUID CHROMATOGRAPHY-TANDEM                                       Mobile phase optimization
           MASS SPECTROMETRY                                                  A good understanding ot' the effects ot the LC mobile
                                                                              phase composition on the two atmospheric pressure
           The need for chromatographic separation                           ionization (API) techniques (APCI and electrospray) is
                                                                             necessary in order to optimally utilize these techniques
             Biologtcal samples obtained from animals or humans
                                                                              for analysis of biological samples for analytes that cover
             dosed with a drug could coutaiu, iu <tddit:ion to the
                                                                             a wide scope of chemical stn.t(,tures. The eth:cts of the
             administered drug, other compcmncls that arise fi:orn the
                                                                             mobile phase on the two API techniques, especially
             biotransformation of the drug. Thus, in vivo, a lactone
                                                                             clcctrospray, is not well understood and hence the
            dmg may hydrolyze to produce the open-ring acid fonn
                                                                             behavior of a compound under a set ofl.C: mobile phase
            or, vice versa, an acid dmg may conjugate to produce the
                                                                             conditions c'annot be routinely predicted. However, our
            acylglucuronide, and an amine drug may oxidize to
                                                                             practical knowledge base itr this area is growing thanks to
            produce the N-oxide metabolite. The presence of <I
                                                                             the active contributions by bioanalytical chemists, as
            prodrug, which htts not been completely converted to the
                                                                             evidenced by the wide coverage of this area in a number
            intended drug, can also be present in post-dose samples.
                                                                             of published papers (Oda et a!., 1995; Zhou and
            The electrospray ionization of the biotran.>formation
                                                                             Hamburger, 1995; Schaefer and Dixon, 1996:. Jcmal el
            product (or the prodmg) may produce, via in-source
                                                                             a!. 199'7a,b. 1998b; Mansoori et a/., 1997; .\lewby and
            transformation, an ion that: is identical to the parent ion of
                                                                             Mallet, 1997; Jcmal and Hawthorne, 1999; Ternesi and
            the drug. Thu;, the selected-reaction rnonit:onng (SRM)
                                                                             Law, 19'19; Huber and Prernstallcr, I 999: Huber and
            transition adopted t(Jr the quantitative determination of
                                                                             Krajete, 1999; Kamel eta/., 1999). The author will bricl1y
            the drug will respond not only to the dn.~g but also to the
                                                                             present below two observations from the work in his
            biotransfonnat:ion product or the prodrug. Thus, in the
                                                                             laboratory that appear, at least on first glance, to be
            absence of adequate chromatography to separate the drug
                                                                             counter-intuitive or not amenable to straightforward
            from the biotransfomtation product, tlw LC/YfStMS
                                                                             explanations.
            method will not be spedtlc to the drug, the analyte of
            interest. This problem may not be apparent during the
            method development and validation for the drug since, in         Negative ion electrospray with formic acid in LC mobile
            practice, the biotransformation products of the dmg are            phase. The results of an investigation, undet1aken to
            not known in the very early phase of' drug development.            study the effects of varying concentrations of' additives in
           However, hioanalysts need to keep in mind the potential             the acetonitrile/water LC mobile phase, especially formic
            tl:>r this type of interference when working with post-dose       acid and ammonium ti:>rmate, on the negative ion
           samples arising ti·om the administration of drugs of               electrospray response of a carboxylic acid drug candi-
           certain t\mctional groups. A number of examples                    date, were very revealing (Jemal eta!., 1998b). 'fhe be.>t
           involving cln.gs with a variety of functional groups have          response was achieved with a water/acetonitrile mobile
           been reported (Jemal and Xi a, 1999; Jcrrml el a!.,                phase that: contains no additives. However, under this
           2000a,b: Naidong el a/., 1999).                                    condition, the retention time of the tllltllytc was not
                The occurTence of the problematic in-source transfor-         adequately reproducible on repeated injections. Both
           mation will <kpend on the mobile phase compositions                formic acid and ammonium formate decreased the
           and the rrwss spcc:trurn(;;!hic parntneters, such as heated        trnalyte response, but the ammonium formate caused
           capillary temperature and capillary and tube lens                  the more severe decrease. For instance, the sensitivity
           potentials (these are the Finnigan TSQ-7000 ma~s                  adricvcd with a I mM formic acid rnohik phase, in which
           speQtrometer parameters), which affect in··sourcc trans-          the carboxylic acid wa~ expected to be about 10%, in the
           t(n·mation. lt will also depend on whether the dcctruspray         ionized l(mn, was approximately nine times better than
           is used in the positive or negative ion mode. Clearly, not         the scnsitivi ty achieved with a I mM ammonium fonnate
          all lactone/acid pairs, drug/drug-conjugate pairs, dmgl            mobile phase, in which the carboxylic acid was expected
          prodrug pairs and amine/N-oxide pairs will have                    to be about 99'% in the ionized form. Thus, contrary t:o
          common SRM transitions. Future rescardr in this area               common perceptions, there is nu simple p!'edicwble
          should focus on determining conditions that eliminate the          cxmelarion between the response and the pH of the
          occurrence of cormnon SRM transitions. This will allow             mobile phase vis.,? . vis the pA:, of the analyte. Aeidiiica-
          the usc or methods with very short mn times without the            tion of the mobile phase with lonnie acid also had the
          risk of interference fi·om the dmg-rclated c.ompounds. It          added benefit of marntaining a reasonably high capacity
          ;,lwuld be ernphasized that the chromatographic capacity           factor (k') for the analyte even at a rclatiwly high
          factor, k', rcctuired to achieve the desired chromato-             acetonitrile concentration. A concentration of I mM
          graphic sepamtion, will depend on the particular pair of           tormic acid in the mobile phase wt~.~ large enough to
          compounds that need to be separated (Jernal and Xia,               achieve the reproducible elongated retention time for the
           1999).                                                            analyte, with a loss in the annlytc response of about 60'Yo

          Copyright   ~D   2000 John Wiley & Som, J.td.                                              Biomed. Chrrmmtogr. 14: 422""-4:.,!1> (2000)




                                                                                                                                   QUESTMS-00000420
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 422 of 505 PageID #: 324



           426               REVIEW ARTICLE                                                                                      M. Jcmal

           only, The finding that a I mM foJTnic acid water/               the source of the matrix (eg plasma specimens fi·om
           acetonitrile appears to be the optimum mobile phase to          difl"ercnt subjects) and depending ott the nature or the
           use in the ncgntivc ion clectrospray LC/MSIIVIS quantita-        compound. Thus. if the internal standard used in a
           tion of a carboxylic acid llompound hns recently been           bioctmdvtical LCIMSIMS method docs not behave
           conftrmed in the author's laboratory with another drug          idcntic~lly to the analytc in terms of the degree of the
           candidate,                                                      matrix cflect in the different batches of plasma, then it is
                                                                           conceivable that a method validated using QC: samples
            Methanol vs acetonitrile in LC mobile phase. The               prepared in one batch of plasma could t~til wh<m QC
            dramatic difference in the positive ion electrospray           samples prepared in a different batch ofpliisma are used,
            response that was witnessed in the author's laboratory         The same matrix-effect problem could occur with the
            when acetonitrile was substituted for methanol in the          p(lSt-dose samples since such samples are taken from
            mobile phase during LC/MS method development lor a             di!Icreut subjects aucl at different lime points from the
            new drug candidate was ve1y surprising (Jemal and              same subject. Therefore, it is very important to evaluate
           Hawthorne, 1999), The compound in a water!acctonitrik           the matrix cffed during method development/validation
            mobile phase gave only a weal< clectrospray response in        by using different batches of plasma, The use of a stable
           the posinve ion mode with tbrmic acid and/or ammonium           isotope analog a,, the internal standard, which is expected
           acetate, The compound in a water/methanol mobile               to experience the same exact matrix effect as the analyte
           phase, in contrast, gave a significantly higher response.       in any batch of plasma, will not climmate the matrtx
           approximately 25-fold, with 1orrnic ~cid and/or ammo-           eilect but will ensure that the accuracy/precision of the
           nium acetate, On the other hand, acetonitrile and               method is unatlected by pre~ence of the matrix effect
           methanol mobile phases gave about the same response             However, even with the use of a stable isotope analog
           in the negative ion mode. Another noteworthy finding            internal standard, the matrix effect could significantly
           was that for both methanol and acetonitrile mobile             lower the response, nl'fecting the achievable lower ltmit
           phases, the presence of Ji)l111ic acrd and/or ammonium         of quantitation, The probability of the occurrence of the
           a~etate enhanced the negative ion elcctrospray response.       matrix dfect can be reduced or eliminated by utilizing a
           This was contrary to the expectation based on the              more thorough c.lean-up procedure of the biological
          previous work using the carboxylic acid compound (see           samples, moditying the chromatographic conchtions, or
           above, under 'Negative ion clcctrospray with formic acid       allowing longer run times in order to enhance the
          in LC mobile phase'), This diff<~rencc between the two          chromatographic separation between the matrix·effcct
          may be due to the fact that the methyl sulfone group of         causing component and the analyte. Generally, a
          the se~ond compound, to which the negative ion respnnsc         bioanalytical LC/MSI\1S method based on electrospray
           is attributed, is a weaker acid compared to the carhoxyii('    ionization is more likely to exp~rience a matrix elkct
          acid, It should also be noted that the weakly acidic methyl     than that based on APCJ (Clarke (J/ a/,, 1996),
          sulfone group, with the expected pK" of greater than 10,
          gave a good negative ion electrospray response in
                                                                          Multiplexed LC/MS/MS systems
          methanol or acetonitrile mobile phases of neuttal and
          acidic pH in which the compound was not expected to be           With the great advances made in sample preparation
          in the ionized t(lmt This is again contrary to the common        through the implementation of titst-.tlow on-line extrac-
          perceptions.                                                     tion and 96-well automation, the sample preparation time
                                                                           that precedes LC/MS/MS can be reduced to less than 30 s
                                                                           per sample. So, there is now a renewed impetus to sliifl
          Matrix effect
                                                                           the focus to reducing the ~hromatographic cycle time in
           In the absence of' adequate chmmar.ographic separation in       order to use the mass spectrometer more cf'ficiently, To
          a bioanalytical LCIMSIMS method, the response of the            this eftect, LC/MS/MS bioanalytical methods tbr multi-
          analytc in the biological matrix could be affected by           pk analyws with run times of' only 30 s have recently
          endogenous coeluting components present in the original         been wportcd (Zwcigcnbaurn er a/,, 1999; Heinig and
          hinlogical sample, even though those components                  Henion, 1999) using short dwell times to accommodate
          themselves may not possess mass spectrometric response          the fast-eluting chromatographic peaks. However, it
          (Clarke et at, I 996; Buhrman eta/., 1996; Fu et al, 1998,      should be realizt~d that the chance of getti~1g interference
          M'ttu~zcw,;ki et a!, 1998: Bonfiglio er a/, 1999). Th~          from biotransf'onnation products mtd drug tmrolatod
          hasis fln th.: matrix. effect is thus tlw modification of the   uocluting components (matrix effect) tenet~ to increase
          ionization of the drug analyte by endogenous matrix             as the chromatographic scpcuation capability of the
          components, not arising from the dmg administered, The          system is decreased, as would be the case when the
          matrix effuct can occur with any biological matrix              chromatographic mn time is greatly reduced, A system
          (plasma, serum, blood or urine). The extent of tht• effect      that maintains a nm time long enough to prnvicle an
          in the same matrix (eg plasma) may vary depending on            acceptable chromatographic separation but allows the

          Copyright   (CJ   2000 John Wiley & Sous, Ltd.                                         Biom.td. Chromatvgr. 14: 422-A29 (2000)




                                                                                                                            QUESTMS-00000421
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 423 of 505 PageID #: 324



           Bioanalysis by LC'I\1S/iv1S                                                                       Jil_. Rf.V/EW A!IT!CLl'
            analysis of more than one sample during the period of a         analyte peak concentration 111 the detector can theoreti-
            single chromatograplnc run time would inet·ease the             cally be achieved by simply reducing the diameter of the
            efficiency of the usc of the mass speetrontt,ter without        LC' column from 2 mm, which is cunently in common
            compromising the chromatographic scparatiun. Such a             use, to a capillary column dimcnclion of 0.2 mm. To
            system has recently been put together iu the author's           realize this tremendous tlworetkal gain in on-column
            laboratory with existing equipment, using two integrated        sensitivity, a dedicated capillary l.C/MS!MS system with
           LC units (each unit with an autosampler and a pumping            minimum dead volume will be required to handle the
           component), two analytkoal columns in parallel (with             very low flow-rates associated with capillary LC. To
           each connected to its own LC unit) and one mass                  t.nmslatc tlw excellent on·column sensitivity to equally
           spectrometer. This system can be used to make two                cxc•dient ('OIIC•entration sensitivity, there is a need to find
           successive sample injections at specified intervals within       a way to inject !Mger volumes ot' samples in a quicker
           a single chromatographic run time, with a mass spectro-          manner than the normally low flow-rates would allow.
           meter data file opened at each injcctkm. Thus, the mass          Thus, it remains to be seen if rugged high-throughput
           spectrometer collects data from two sample injecotions           capillary LC/IVIS/MS bioanalytical methods, with short
           within a single chromatographic run time. Therefore,             run times, can be developed and routinely used.
           without compromising the chromatographic separation or
          the mass spe,,trometcr dwell time, the sample throughput
           is increased by a factor of two. This type of approach has                                      REFERENCES
          also been demonstrated in other laboratories. A second
          approach is to use a mass spectrometer equipped with             Abiun, 1., Oo:-;terkamp 1 A. J. and Gelpi, E. 1999. Comparison of
                                                                               conventional, narrow .. borc. and vap11lary liquid chwmatogrnphy/
          several API spray probes so that each of the analytical              mass spc(:trometry fm
          columns in parallel will be connected to a separate spray            practicnl considerattons.
          probe and each spray will be sampled in rapid succes·            Alhm.son, J P., Biddle~~ombe, R. At
                                                                               1996. The w;c of alJtornatcd S()lkl
          sions fur data acquisition by the mass spectrometer, with            format for high thro•1ghput
          a separate data tlle t(Jr each spray. Thus, within a single         ccmpled to tandem mnss srcctrometry,
          chromatographic nm time several samples can be                      Mass Spcciromet:T HU!IL
                                                                           Ayrton. L Dear, G. J., Leavens, W. J, Mallett, D. N. and Plumb, R. S.
          injected simultaneously onto the parallel columns, one               I997. l he use of turbulent flow ch rornatography!muss spcctromi!try
          sample per column. Such a system with a hJur-channel                 for the rapid, dircet analy~is            p!mrmal.'cuticsl
          multiplexed electrospray is now c.ommercially available             plasnw. Rapid Communh:arions in               .':J'pectrometry I
                                                                           /\yttt.m, J., Dear, G. J.,          W, J., Mall~~tt, D. N. a:1d Plumb, R. S.
          (Biasi, et al., 1999) and has been used with a time-of-              199H. Optlm:stdon                  use of gencrk                flow·t'<lte
          t11ght (TOF) mass spectrometer.                                     liquid chromatography            ma~s spectr()mctJ·k                ftlr
                                                                              dircet on~linc analysis of pha;-maceuticals in plasm.t.
                                                                              Chmmatogr·aphy A 828:199,
          Capillary LC                                                                J., Clare, R. A., Dear, G. J., Mallelt, D. N. and Plumb, R. S.
                                                                                       Uhm·h1gh fkm ratt~ capillary liquid chtomatoeraphy with
            Using a 1.0 mL volume of plasma, a sensitivity of as low          mass sp~chometric detection for the direct analv~is of pharmnceu~
          as I 0~50 pg/mL       i~ often achkvabk using LC'/MSJIVfS.
                                                                              tb1ls in plasma at .sub,-nanogram per mi!li!itrc col1centrations. Rapid
                                                                              C<.Jmmunicalions fn Alass .~)~ectrometry 13:165'/.
           As more potent drugs <~rc discovered, the need to               J3i~Jsi,
                                                                                 V. D., l!nskins, N., Organ, A, Bateman,
           routinely achieve even better sensitivity will become a            S. 1999. High lhroughput liquid
                                                                              metric analyses     usint~   a novel
           reality. Another reason J\n looking into ways of                           co,'>JIIIUNJCallons in M'a.1'S .\t!<'<'lromeii'V
           improving sensitivity is to be able to use smaller volumes
           of plasma for analysis. This would allow less blood to be
           drawn during pharmacokinetic studies . which is desirable
           espe,:ially Ji.>r human pediatric. studks and for rodent ncm-
           <:linical studies, allowing several serial bleeds on each
           animal. Alter the LC'/MS.f.'v!S method has been optimized
           in terms ofthe composition of the LC' mobile phase, mass
          spectwmctric parameters and chromatographic peak
          cfficicn\:y, there is normally little that the bioanalyst
          can do to further improve the sensitivity. One area that is
          now attracting closer attention for this purpose is th~ usc
          of capillary l.C columns for hioanalytical LC/MSIMS
          methods (Ayrton el a!., l 999; Zcll eta!., I 997; /\bian et
          a!., 1999; Plumb eta/.. 1999; Fraser eta!., 1999; Zhou el
          a/., 2000). For an clectrospray mass spectrometer, which
          tends to behave as if it were a concentration-sensitive
          detector (Abian eta/., 1999), a 100-fiJid increase in the

          Copyright@   :1.0~)0   JiJhn Wiley & Sons, Ud.                                                   JJiomed. Chrotn(JfrJgr, 14: 472· 479 (~OOIJ)




                                                                                                                                          QUESTMS-00000422
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 424 of 505 PageID #: 325



           428                 riEI'IEW IIRTICU:           __ill_~                                                                                                             M. Jc:mtl

               on-line extral:tio:Jand clem:-up. Rapid Conmwnunications in lv!inw                          <.:c~mlidal~;: ~:.~nd it:-:        hiutmt1:>for-matior: pt'odud. &1pid
                                    14:280.                                                                CommuHiCCIIIO'iiS In        ~'pectro~netry 13:1462.
                                                                                                        h:mnl., M., Huane, M., Jiu.ng, X., Mllo, Y, and
                                                                                                           Direct injedon ve:-:ms liquid .. !iquid ~-xtraction
                                                                                                           armh·si:; by high                liquid
                                                                                                           mas~ spectrometry. Rt~nid
                                                                                                           13:2125.




                                                                                                          liimvastn.tin and
                                                                                                          Plwrma<.eutical
           Heinig, K anrl Henion, J. 1999. FMI: hquid ohromalo:~ratllili:o-n:~tlS'                      K~1md, A, M,, Bmwn,          R. and
             spectrometric (.ktt:nrlinarion ofph\U'tllfiCt::utkal                                         pha:;e additives, solution pH,
             of Chromatography lJ 732:-C..45.                                                             c;oncel1trat!Ot1 on :he s~:nsitivities and
           Hcmpcnius, J., Wie!lng1 J., Brakcnhoff, J. P. G., Maris, F. A. and                             sp<:ct.m of nucleoside antiviral agents.
              Jonkman, J. H.              !~l93.   High .. lhroughput so!td·phasc extractiou for          71:5481.
                                           of cimetidinc in hum:m p!usrna. Journal of                   Man~oorl, B. A., Volmer, D. A. and Boyd, R. K.
              Chrorn:rto,,:·avln· 11 714:36 L                                                             rnund 1                 tonizatiml of amino adds.
           Huber, C.                Krajetc, A. ! 999. Analysis of nucleic acids by                                                         II: 1120.
              c::tpi!lary ion-pr.1ir rcv~:rscd"plmse HflLC          to                                                          Co~1sh-mzcr, M. L. and Chnvt.:? .. F.ing, C.
              elt:c.;tro:)p!'JY ionitalkm mws::; t:!pednunt.:try,                                                           ill qunntitativt: LC/MSfMS                  of
              71 )7)1),                                                                                                       for determination
           llubcr,     G. and Premstal\r:r, A. 1999. Evaluutlotl of volatile eluents                                    per milliliter conc~ntmtions.
             ~md                 for high··p,.:rfomwnce HqciJ chmmatogntphy.
             :::lcctrosprny                                     and capillary ciL:c:tro-
             phore.sis-electrospmy                                       of pro1em~: 1.
             Liquid chromatography.                                         849: !61.
           1cmal, M. n:1d Hawthorn!!, D.                                   perfommnt.:e
             l1quld c:hrom~1tog~aphy           ph11S(;: (mcthllJiol versus acetonitrile)
             lm tht· pu~lliv~ nnd                 ·                     re:;pon~c or a
             compounr! that                                               and a m~~thyl
             sulfone gm~p                                                        13:61.
           J~rmd,    M.    a~1d   X:a 1   Y.~Q.
                                    in. the '-;uantitat1vc dct,crm,lontwn
                                     by hi~h pcrf(Jrmance               hromnltog,·npl\y
                                  specn·ometry. Rapid Commtmications                                         Y.j Mnno, N. and Asakawa, N. 199i. Sinmltaneousdetennir.a!ion
             Sor•clr.onucrn- 13:97.                                                                          thmrnbo:xane 02., prostaglandin E;. and lcukotricnt~              in whoh:
                   M., Almond, R., Ouyong, Z. a~d Teit:r., D. 1997a. Negative ion                         blood by liquid chromatography/mass .~pectr0metry.                           q/
             elc,:trospnty high-r;erfonmu·1~·t: liq~lid t:hromalogmptJy .. nwss spc:.;w                         sm:c/1'>'1/n,??rv 30: 1671
                        method dtJvdopment for detennination uf a hlgilly pobr                                         1--lctlll-Oll, C., Stwjnowslii, M. J., Gokbiow:ski, A. :tr.d
                           add/sulfonic add compound in pl~t~ma· optimization of                                           S. R. :WOO, Auwmat~xi high--throughpl.lt llquid-.. Jiquid
             ~:~rmnoniUJJl 8Cdtllc                                                 collision~induccd                             initial purit1c:atiot1 of cornbinatorial libraric:.:s.
                                                               167.                                                                    72:261.
                                                   R and
                                                       D. J 997b. ()uantirative                                                         J., Mn11ett, [),, Fruser, L J.., Ayrton., J. and
                           ~1tilizing high~perfom1ance liquid d1romatographyl                             Ioannou,                  The application of fast gradtcnt capiiLn-y 1iqtdd
             clectrospray mass spe-ctrometry via selcct~~d-ion monitoring oC the                          chromatography/mass spcctromct:y to the                     of   pharmaccu~
             ::.odium ion 1.Hiduc1 lM+N~1r" Rcrpid Commtmr.mic~1tions in Nfas,,                           ti~.:nl::i
                                                                                                                in biofh1id::J. Rc1pfd Comrmmi;;:c;tirm,\· in           -~/Je,:trome/Jy
             Sm:CII'OIII<:trv.     II: IOHJ.                                                              13:S65.
                    M,Xi(:I,Y-Q.Htt!l                                                                  Sr;hfldiw, W. H. <lilrl DiXO!<, Jr. fo.
                  performance liquid dJromaror•rc~:nhv             Wlth pi)SitP:c and                     liquid chrom~ttogn1phy mobile
            negative lou electrospmy tat1dem ma&:. ~pectrometry tbr quantitutive                          11egative atmospheric pressure
            biounulys!s via d1rcct injection of the plr.LSrm!lscrurn sJmplcs. Ra,dd                       tOfJraphy~rnus.~   spcctrumctry.
            Communimtions m Mus,\' S/)':Urometry 12:13()9,                                                Mass Spectrometry. 7:1059.
          Jcmal, M., Onyang, Z. and Tdtz, D. !998b. High pert;)nnance 1iq~.id                          Simpson, H., BertliE"my, A., Buhrn:an, D., Hurton1 R., Newton, L
            chromatogntphy mobile phase composition opllmtzalion fbr the                                  Kt~aly, M., Wd!.<>, D. and \\r\1, D. 1998. f-!i~h throu!f!hput liquid/ml'l.~s
                         detem1h1ation ofrt l'::u·boxylic 11cid compound in hum:.11~                      spect~om~~try bJO[I.t'~aJysis using 96~wcll disk solid phase cxtractton
                                    ion ci'e<:.lrospray hi13h perfonnanc:e                                pl,ltc fO~ tht• sample preparation, Rcwid Commun/catfons in Mas""
            cliromatogmohv tandem m~1s:.. spccH·omc1Ty, &1pid ~wnmum,·o-                                  Spect1·ome1ry 12:75,
             tl0!/.1 ill                              12;429.                                          Stein\x)rner, S. ~ltld
                IVL~ Teltz~
          Jcnut1!                 Ouyang, Z and Khan, S, 1999a, Comparison Qf                            well plate fhnnat
            plusm~ sample      pl.rltlcation by manual liquid~liquid extr:t<:tion,                       methom:xatc l-Ind iL~
            automated 96Avel! liquid~liquid ext·action and automated 96-well                              Chemi$'1.~)! 7 l :?.'340.
            solid.. phasc extr8ctinn for a'"\alysis by high . pcrfOrmance liquid                       Teit:;:, D., Khan, ~L )Jowcll, M. f, and Jemal, M. ,WOO. 1\n automated
                                 with tandem m11s.s sp~ctrometry Joum:il nf                               method of sample                  of bioftt1ids mdng picrceable caps to
            Cnr·on1<1IO!'"·nphv II 732:50 I,                                                              eliminate the              oft he           tubes during sample transfer.
                                             Y.-Q. and Powell,                                                                                            A.fethodJ (In press).
                                                         h1gh p1.:tf(ltnlll:ll"C                                                                      ofLC duent c;ompo~itior; on
                                tiltldt'll) ft!JSS :lpCctrOtl!Ctry for rarid dU'r,OI-Illi<'l!li•Oll                                            ior.i:luti•)tl, LC-C:C 17:6)6
                           of plasma sampl<!s for quantitation of a                                                                             f.. eUtd R<rws, D. C :woo, High or

          Copyright          2COO John Wiley & Sons, Ltd.                                                                             !J!oml!d Chromarogr. t4: 422 429 (21)00)




                                                                                                                                                                        QUESTMS-00000423
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 425 of 505 PageID #: 325



           flioarwlysis by LCIMS/MS                                                                                             REYIEW ARTICLE                       4?.9

              throughput bioanulysis by llUtonHnion                                                                       ~ulfattJS   ill human mlt1C by 1iqu1d
                              9(l .. ,:vdl fottnat with                                   chrornaw,,mJo':lyittnl<le'rn mass   sp~ctrometry  u:'li11g 9(. .. wc!l tecl11wl~
                                    72:979.                                                                            71:3955.
                                        plate products fcJr sc!id,.phase t·x:raction.                                  ! 995. Effects of solvent

                                                                                          tip,ation
                                                                                          S'pectromct1y 9:1516.
                                                                                        Zhou, l, R11SMk, f·,, Colc)IJius, T.
                                                                                          \irwar gradients for capil!ary
                                                                                          tandem 1nass sp~~;:trornctry.
                                                                                          Spectrometry 14:432.
                                      Powell, M. ~.and Jernul, .\1. 2001l.              Zimmer, D. P1ckard, V. C:zembor, Vv', and Muller. C 1999.
             column syst~tn      hig!Hhrcughput dirl!Ct·injection                         Comparison of tmbulcnt"fbw chromatography w1th automuted
             liquid ehromatoglllphy/tC~.ndcm mass spectr0:11:::try. Rapid                 solid-phase            ww 96·-wcll ph1tes and 1iqUtd-iiquid ~xtruc-
             nwucatio11s i11 Mass 5)Je<:lrometr-y 14:105.                                 tion U'>ed m:          ~ample preparatiol1 techniques for liquid
           Zcll. M., Hus~wr, C. 111\d Flopfgamwr, 0. 1997. Low piclJgxarn                 chromatogmphy·tundem mass spectrotlHmy, Journal of Cntamato~
             determinution t>:'Ro 48~6791 und its mnjor metahollte, Ro 48-6792,           gtapny A 854:2:3.
             in plasma wtth column~s:,vitching rnicrobore high-pcrforma,1cc             Zwcigcnbnum, J., lleimg, K, Steinborner, S., Wachs, T, and Henion, 1.
             liquid chromatogntphy coupled tu ion spray tandem mass                       1999.   High~throughput   bioarmlytical LC/MS/MS determination of
             rnetry. Rnpid C'ornnmnicafiuns in Mcus Specrromeby ll: l                     benzodiflZepines in human urine: JOOO smnp1cs per 12 hm1rs.
           Zhang, J-l and Hen1on, J. 1999. Quantitative and qualltativr.:                 Amllyt/t,al Chemistry 71:2294.




          Copyright   ::WOO John Wiley & Sons, Ltd.




                                                                                                                                                      QUESTMS-00000424
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 426 of 505 PageID #: 3252




                    Modern
                    Chromatographic
                    Analysis of Vitamins
                    Third Edition, Revised and Expanded

                    edited by
                    Andre P. De Leenheer
                    Wil~ E. Lambert
                    Jan F. Van Bocxlaer
                    University of Ghent
                    Ghent, Belgium




                   Jllf1                 MARCEL Del<KER,   !Nc,
                    U>
                    ll f   ~   K ~· it




                    Copyright            2000 by Marcel Od<k.,r, lnc All Rights Rcsti'V«I.




                                                                                             QUESTMS-00000425
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 427 of 505 PageID #: 325




                     ISBN: O-R247-0.llli·2



                     Heudqurut<:~·s
                     Marc~l Dekker, Inr
                     270 Ma:lis<m Ave1111e,     ~ew   York,   ~y    10016
                     tel: 212-6%-'10110. fax: 212 6854540

                     Rastern Hemisphere Oistribution
                     Marc11l Dekker AG
                     Hutgass~~   Pu:o.tfach 812, Cf-1..400 J Basel, Switzcrlnnd
                     tel: 41-61-21>1-8·182:   r,,, 41-61   2(>1-8896

                     Wodtl Wide ~Yeb
                     http://\·V\VW.dekkcr.com

                    The puJJhrer offers di~;count:.. on this book when ordel\~d m bulk quantities. Fur more
                    iofornmtionj wrltt: to Special Salcs/Pmfesslorli:d MMkNing at tl'le hctidquartCJ/l addrt.1.%
                    above.

                    Copyright       200() l1y Marcel Dcl<ker, Inc. All Rights Re,,erved.

                    Nehher :his hook nor any pmt              b~~   re,:xoduced or   :nm~nllttt:d   in any farm or by any
                    me;;ms, el~ctronJt: Of' nwclw.olcaJ,           phiJtoCOfJyiug. mi,;n11ilrning. !Uld recording,
                        hy any inl"mmat1nn stm.ae;u· and retrieval system, withunt per~nhsiun :n \vridn!J t"wrn
                    l11c pt~bl.sher.

                    Current
                    Ill 9

                    Pll!NTED IN THE UNITIW STATES OF AMERICA




                    Copy.--!gllt   2000 by Marcd Ockkcr, lnc, All Right• Reserved,




                                                                                                                            QUESTMS-00000426
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 428 of 505 PageID #: 325




                                       ClfROMATOGR•·\l'IIIC SCmNCf: SERIES
                                           A         t~l Textbooks

                                                      Editor: JACK CAZES



                       1.            of Chromatography: Principles and Thoory, J C,9Mn
                       2.        Chromatographic Analysis of Drugs ond Postlcides.
                           zfnowlcz
                       3. Princinlos of Adsorption Chromatogr·aphy: T•1o Sopa·ation of Nonionir; Or·
                           ganic CorPpoul1ds, Lloyd R. Snyrfar
                       4. Mutticomponent Chromatography: Th(Jory of Interference, Fri<id''ich Neif-
                           ferfch and Gerhmd Kl~·ln
                       5. Quantitotive Analysis by Gas Chromatograpl•y, Josef Novak
                       6. Higi1-Spcod Liquid Chromatography, Peter M Rajcsanyi and Elisabet/1 Raj-
                           csanyl
                       7. Fundamentals of lntegcated GC·MS (in three parls), Bonjomin J. Gud·
                           zfnowlcz, Mictmol J Guo'zinowicz1 and Horace F. Marlin
                       8. Uqurd Chromatography o' Polymers and !~elated Materials, Jack Cezos
                       9. GLC and HPLC Dotenninatinn of Therapeutic ,\gents (In thrr;Hl parts). !-'art
                           1 edltod by Klyos/11 Tsuji and Wmlter Mordzcwlcil, Parts 2 and 3 edit$d by
                           Klyos!li T,~,iji
                      10. Biological/Biomedical Applications of Liquid CtmJmatography, eciited Liy
                          Gemld L. 1-111wk
                      <L Ch·omatogmphy in Petroleum Analysis, edited by Klaus U. Altgoit and T
                          H. Gouw
                      12. Biobglcai/Biomedical Applications of Liquid Chromatography II, edited by
                          Gwald L 11ewk
                      13. Liquid Chronwtography o' Polymers and Rslat<ld MntArla's II, orlitiHI by
                          Jacl< Cszos cwd Xav1or Delomaro
                     14. lntroduclkm to Analytical GAs Cl'lrornatogr·rolphy: history, Principles, and
                          P'·actice, ..John A Pony
                     15. 1\~plications of Glass Capillary Gas Chromatography, oditod by Walter G
                          Jennings
                     16. Steroid Analysis by HPLC: l<ocont Applicaticns, oditod by Mario P Kautsky
                     1'7. Thin-Layer Chromatography: Techniques and Applications, lderm,rrf Fried
                          and ,Joseph Stwrma
                     18. Bloloyicai/Biomooic<ll Applications of Liquid Chromatography Ill, edited by
                          Gerald L Nawk
                     19. Llcuid Chromatography of Polymers and Related Materials Ill, edited by
                          Jack Caze~tt
                     20 Biological/Biomedical Applications of Liquid Chromatography, oditod by
                          G~uafd L. Hawk
                     ?1 Chromatographic Separatio•1 and Extraction witr f'aarnod Plastics aod
                          1-<ubbers, G. J. Moody        D. R.
                     ?2 Analytical Pyroly~i~: A CcitrHlmh'"""l·ve
                     23. Liquid Chromatography
                     24. r1igh-Pecfor.rnwwo Liquid
                         Ira S, Lurie ana .)o!m 0 Wittwer, ,Jr.
                     25. Storie Exclusion       Chromatography of Polymers,
                     26. HPLG Analysis                 CoMpounds: A laboratory
                            Jiancoc/{ and Jamos T.



                    Cooyright 2000 by Marcel Dekkor, Inc. All R1ghts f~eserved.




                                                                                                         QUESTMS-00000427
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 429 of 505 PageID #: 325




                           Affinity Chromatography: Tarnplata   Chrom~lography   of Nucleic Acids and
                         Proteins, /-lerbe/1 Schott
                     28 HPLC in Nucleic Acid Research· Methods and Applic;cltions, edited by
                         f'tly!/!,$ I? Brown
                     2U Pyrolysis and GC in Polymer ,\nalysis, erlilo<i by S. A Uf.lbman and E J.
                         Levy
                     30 Modern Chromatoc1rapl1k:              of tho Vitamins, oditod by Andro P. De
                         L,eent:eer. Wli/y E. Lambe~rt,    MlltC&l G. M. 0(7 Huyler
                         lon·Pair Chn:Hnalograpl,y, edited by Milton r: W H10>am
                         Thorapeutic Oro~ Monitoring anu Toxicology by Liquid Cl1rornatogmphy,
                         edited hy Sleven !-1. Y Wong
                     33. Affinity Chromatogcaphy: Practical and Theoretical Aspects, FJetor Motll"
                         and Klaus Pommomning
                     34. F<eaction Detection in Liquid Ch•om8tography, ediled by Ira S. Krull
                      35. ThirH.ayer Chromatography: Techniq"es and 1\pplications. Second Edi-
                          tion, Rovisod and Expandoc, Bernard Friod and Jo.soph Sl1ormo
                      36. Quantitative Thin-Layer Chrornatogrophy m1d Its Industrial Applications,
                          odito<i tw Laszlo R. 7mibor
                      37. ion Chromatography, oditcd l!y James G. Tarter
                     38. ChromaloiJmphic Thoory a1d Basic Principles, edited by Jan Ake Jonsson
                      39. Field-Flow Fractionation: Analysis of Macromolecules and rarticles, Josef
                          Janca
                     40. Chromatographic Chiral Separations, ed#ed by Manis lief and Lwm J. Crane
                     41. Quantitative Analysis by Gas Chromatography: Second EditiQn, Revisecl
                          and Expanded. Josef' Novak
                          Fiow Perturbation Gas Chrornatogmphy, N. A Kmsenos
                          lon-Exc~1ange Chrcmatography ot Proteins, S/7uichi Yamamoto, Ka?uhiro
                          Nakanishi, and Ryuic/1! Matsuno
                     44. Countercurmnt Chromatography: Theory and Practice, editod L1y N. Bhu-
                          slwn Mandava and Yoichiro lto
                     45. Microboro Column Chromatography: A Unifi<;d Approach to Chroma-
                          tography, odited by Frank J. Yang
                          Preparative-Seale Cl:romalugraphy, editvd oy C!i Grushka
                          Packlngs and Stationa'Y Phases in Chrormtogmphlc Tedmiques, edit,ni
                          by Klaus 1\ Unger
                     48. Detection-Oriented Derivatization Teclmiques in Liquid Ctrrom~tography,
                          edited /Jy Henk l.mgemfln an<J Willy J. M. Underberg
                     49. Chromatographic Analysis of Pharmacouticais, edited by John A
                          Ada movies
                     50. Multi,jlrnensional Ch'omsllography: Techniques and Applications, 'Jditeci by
                          Hernan Corio'S
                     51. HPL.C of Biological Macrornolocules: Methods and Applications, edited by
                          Ker\ln M. Goodfr,g and Frod E. Regnier
                     52. Modern Thin ·Layer Chromatography, e<tiled /Jy Nolu GrinlJO'"Y
                     53 Chromatog"aphic Am1iygis of Alkaloids, M;lan l'opl, Jan F!Jhnrich, and
                          Vlastimil ratar
                     54 1-"PLC in           Chomist')l, I. N. Pnpadoyannis
                     65               of Thfn .. Layer Chromatography, ~diled hy Joseph Sh,mna and

                     5fl
                     57.
                     58.
                    59.
                    60.                                                                          by



                     Copyhghl2000 by Marcel Dekker, Inc. All Hights F<eserJed.




                                                                                                        QUESTMS-00000428
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 430 of 505 PageID #: 325




                     6'. Preparative and r>roduction Scale Chromatography, edited by G. Ganotsos
                         and P. E.
                     <32. Dio·~e Array            'n HPLC, edited by l.udwig Huber and Stephan A.
                         George
                     63 HandtJook of Affinity Chmmeto>Jmphy, edited by Tan/ Kline
                     64 Capillary Clectlt>phoresis T<lchnology, editeciiW Norberta A Guzman
                     65. Lipid ChrnmatO\Jraprtic Am1lysls, ~dit<>d lly Tak11y11ki Shib<mwto
                     66 Thin·Layer Chromatography: Techniqu"s and Applications, Third Edition,
                         Revised and Expandod, Beman1 Frietiand Joseph Slwrma
                     07 Liquid Chrornatogmohy for the Analyst. Raymond P. W. 8coti
                     68. Centrifugal Partition Cl1rornatogrophy, vdited ny Aloin P. Foucault
                     68, HondbCJok of Size Exclusion Chromotograp1y, oditod by ChJ .. san Wu
                     !0. TeohnlqiJSll and Practice of Chromatography, Raymond!'. W. Scott
                     Ti H~ndbook of Thin-Layer ChromcJtography Second [diticn, Rovisod and
                         Expanded, odit~d by Joseph Sherma and I:Je-r;erd P:riod
                     72, Liquid Chromatogr>1phy of Oligomers, Constantin V. Uglea
                     l3. CtH'ornatograp'1ic Octoct<Jrs· Design, Function, and Operation, Raymond P.
                         W. Scott
                     74. Chron1atographic Analysis of Pharmaceuticals: Second Edition, f'\evised
                         and Expanded, edited by John A. Adamovics
                     75. Supercritical Fluid Chromatography with Packed Columns: Techniques and
                           Applloations, edited by Klaus Anton and Claire Berger
                     76. Introduction to Anolytlcal       Cl1rornatography: Second fdition, Ravisod
                           and Expanded, Raymond        W. 8oott
                     77. Ch·omatogmphic AMiysis ot Envircllnnental <md Food Toxicants, edite(/IJy
                            Takr:tyuki Silifnunoto
                     78. Handbook of HPLC, edited oy E!erw Klltz, Roy Ekstoon, Petor Schoen-
                           makors, and Neil Miller
                     79. Liquid Criromatography-·Mass Spectrometry: Second Edit1on, Revised and
                           Expanded, W. M. A Niesson
                     80. Capillary Electrophoresis of Proteins, Tim Wehr, Roborto RodrfgutJz·Df<lZ.
                           tJnd Mingde Zhu
                     81. Thin-Layer Chromatography: Fourth Ettition. RrJvisod and Expanded, Bor·
                           nard Fried and Joseph Slierma
                     82, Countercurrent Chromatograpt1y, e<iited by Jean-Michel Menet and Didier
                           Thi6baut
                     83. Micflllar Liquid Chromatography, Alain Berthoci and Celftr Garcia-Aiverez·
                          Coque
                     8•1. Modorn C11romatograph1c Analysis of Vltarrins: Third Edition, Revised and
                          Expanded, edited tw Antirfi P. De l.eenlleer, WiJiy F. l.. mnbert, and JEll'/ F.
                           Vr-111 Bocx!wJr
                     85. Ouantitative Chromatographic AnalySIS, Thomas F Beoslc,y, Becjmnm
                          13uglio. and Raymond P. W. Scott
                     86. C"rront f'ractico uf Gas Ch·omatoor~phy .. Mass Spectrometry, odltod by
                          W. M. A Niossrm
                     H7. H"LC of Biological Macron1oleculas: Socona Edition, Revised and Ex·
                          panded, ridited !Jy Kwen M. Goorling Emd P:n1d E .'legni<v
                     Sll. Scale-Up and Qptirnlzntlon in Preparat:ve Chron1atography: Principles 1~nd
                          Bloptmrrnaceutica! AppPcatlons, od/Wd by Anurag S. Rat!Jore and A}oy
                          VeiHyudhan
                     H9 Hancbook of Thin~Layer Chromatograpliy: Third Edition, Rovised and ex~
                          fKtndod, edftod by Josoph Stwnrw and Barnard Prl~;~d


                                     M>DITIONAL VOLUMES!!"< l'IH:l'.I\HAllO:o<



                    Cooyrighl2000    by Marcel Dekker, Inc All Rights Reserved.




                                                                                                             QUESTMS-00000429
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 431 of 505 PageID #: 325




                                                     Uqu'd Chroma10IJraphy clfld Relat<Jd Tectrnologios,
                                        ,~0<!W''"'"'"' nrrd 1'11mn Ali




                     C()~yrigt\t   2000 by M11rce1 Dekker, In(\, All Rights Reser'JetL




                                                                                                           QUESTMS-00000430
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 432 of 505 PageID #: 325




                    Preface



                    This edition of Modem Chromatographic i\rwiysis of Vitamins is the third of its
                    kind, rt1e tim edition w~s published i11 1Y85 and ltw s~eond in 1992. Tile lltst
                    d~cad~ has anain witnessed an t:~tlOf'JliOllS pt"Ollferntion Of Chromatographic (t'Ch·.
                    niques for the detennination of vitamjns in diffcnmt matrhx:s. h i~ exactly this
                    progress that is covered in the third edition of this book.
                           The, work covers both the fat··Soluble (Chapters 1··4) and the water·soluble
                    (Chnpters 5··13) vitamins, with emphasis on state·Of·the·art rhromatography,
                    sample preparatiOn. and tlwll measurement Following present nnalytieul evolu·
                    tion, !l~ctionb on r~~Gent tcdmjqucs such as capillms electrophoresis and mass
                    .~pecuornetty   have been added or expanded. lnfonnation on      m~talHJlism   anJ blo·
                    chemical function hns <llso heen reviSed to hcoqx)J'ate current knowledge,
                            The contriblJton; iJ1(.;1ude many of the bt~st"·kHown :md most knowledgeable
                    worker' in the Meld of vitamin arwlysis thr;nrghout the world and w·e all recog-
                    nized (.!Xperts on thdr topk.-;.
                            The hook anns to be a valuable source of informatiun for S(.'Jcntists with
                    a high degree nf expertise in chromatographic analysis of vitamins. Nevertheless,
                    most clmpt(;!rS contuin c:onsiderable introductory and background nwterial, mak·
                    ing this book tiloo appropri<lle i't.1r the relatively inexperienced researcher in this
                    iil'lcL
                            We gratefully e~cknowledge all tJf the comributors, whose collaboration let
                    us realize this thmi volume~ \vhich pruvides bruad and up~tu~date .information
                    on vitamins and their analysis.

                                                                                  Andrt! P. De Leenheer
                                                                                        Will'>     Lumbert
                                                                                   Jan F. Van Bocx:!at'r




                                                                                                              QUESTMS-00000431
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 433 of 505 PageID #: 325




                    Contents

                    Pn:facc
                    Conr,·fl,u/(Jrr


                         Vitamin A ::met Carntenolds
                         Anm ll, llanw, Harold C Furr, James A. Olson,
                         tmd Richard li. van !Jreemen

                         Virarnin Ds: \;[etabolites and Aualogs
                         Glenville Jones and Hugh L J Makin

                         Vitamin E
                         lfcllt> J. Nelis, Eva D'Haese, and Karen ltermi1

                     4   \/itarnin K
                         Gilmer Fau/er, Wolfgang Mwuean. and Huns Jiirg Leis

                     5   /\~corbic      Acid
                         Kristiina N:vy,!iS6nerl, Jukka 1:   ~Va!onen,
                         and Markku T Parviainen

                     6 Chromatographic         Detr;.~rmination   of Fo\.utes
                         Lfixa Vahteristo and Poul /v!ichatl Finglas

                         Nil·olink Ac1d 1':1ml Nicotinarnidc
                         Katsiuni Sldbma at-!il Hiroshi Tague hi

                         T"hiklfnii:C
                         Taka,~!lf    KaH asaki and Y('Shiko Egi
                                          1




                         Havins
                              Niel,wcn




                    Copydght         20110 hy Mar<cl lleld<er, Inc, All HJghts Reserved.




                                                                                           QUESTMS-00000432
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 434 of 505 PageID #: 326




                     tO   Vitamin B,.
                          ,/ohw1 B. Uhbink

                     II   J3cotin
                          Ofi"'ier Ploux

                     12 Cob:·Jiwnins
                        Jan Lindemons

                     L>   Pnntorhenic ,\cJd
                          Jwt Vciiiel< and Jirt Davfdek




                                                              QUESTMS-00000433
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 435 of 505 PageID #: 326




                     Contributors

                    Anm B. Bm·ua, Pb.O. Dopnrtlmmt of Biochemistry, Biophysics. and M<>lecu-
                    lar fliulogy, !own State Univcrqity, Ames, Iowa

                    .lin Da,·ldek, .Ph.D., Dr.Sc. Department of Fcod Chemistry and Analysis, ln·
                    stitute of Chemical Technology, Prague, Czech Republic


                    Andre P. De Lcenhcer, f'h.l).           Laboratory niToxicology, University of Ghent,
                    Ghent, B8lgium

                    Eva   D'Hm~se,   Ph.D.     Department of Phannaccutical Microbiology, t:niver.sity
                    of Ghent, Ghent, Belgium


                    Yoshiko J;:gi, Ph.D.      Department of Nutrition, Suzugamiur Women's Coilcge,
                    Hiroshima, Japan

                    Giiutcr Fauler, l'h.D. Dcpnrtmcm of Analytical Biodtcmistry and Mass Spec·
                    tromerry, University Children's HospitaL University of Gntz, Graz, Austria

                    Paul Michael 'Finglus, B.Sc. Diet Health and Consumer S~kncc Divisi•>n, In·
                    stttutc of Food Research. Colney, NPrwich, Norfolk, England

                    Harold C. Fun, l'h.D. Department of Nutritional Scwnccs, L:nivcrstty of Con-
                    neetkut. Storrs, Co~lneetJCut

                    Gl<mvillc Jon.,s, Ph.[). Dcpamncms of Biodtcmisll) and Medicine, Quccn'.s
                    University, Kingston~ Ontario, Canada

                    Takashi Kawasaki, M.n., Ph.[).            Depanrnent offliochemistry, Hiroshima Uni·
                    v(•rsity School of   ~1e:llcinc,   Hiroshlma, Japan




                    Copyright    2000 by    ~lan•el    lJekker, Inc, All Rights Resci'Ye<l.




                                                                                                            QUESTMS-00000434
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 436 of 505 PageID #: 326




                     Willy K Lambert, Ph.D.                  Laborntory of Toxicology, University of Ghent.
                     Chent, neleiurn

                     Hans ,Jorg Leis, Ph.D. Ckpartre~ent of Amdytical B iochc·rnistry and Spr~crrorne·
                     try, Universlly Children's Hospital, University of Graz, Graz, Austriu

                     Jun Lindemnns, Ph.O, Dcnnrtrn.r•ntofC1inicnl Chemistry, Univc•rslty Hospital
                     Rotterdam, Rottcrdacn, The

                     Hugh L. J, Makin, P.L.IJ., IJ.Sc., F.R.S.C., F.R.C.Path Departnwnt or Clini.
                     cal Bi,Jchernistry, St. Bartholomew's and the Royal London School of Medicine
                     and Dr:ntistry, Whitcchapcl Campus, London, England

                     Wolfgang Muntean, M.D. Department of Pcdiatrks, University Childrer:'s
                     Hospital, Universi:y of Gra1.., Gral. Austria

                     Hans .J, !1\elis, Ph.D. Dcpmtrm,nt of PhHrmaeeutical Microbiology, University
                     of Ghent, Gl't(,nt, lklgil:m

                    Peter Nielsen, M.D., Ph.D, Jn,titute of Mcdi~ui Biochemistry, University Hos-
                    pital Fpp(;wJorL Hamburg, Germany

                     Kdstiina ~yyss(imln, Ph.D.               Rcsc<~rcll   h"titutc uf Public Health, University of
                     Kuop10, Kuopio, FinliUltl

                    .fames Allen Olson, Ph.D.               Department of Biochemistry, Biophysic.s, and ivh.1"
                    ],~cu l~tr   Biology,   JO\\-U   State f)niver~ity, Arne>.;, Iowa

                    Markku T. l'urvlulnen, Ph.D., Eur.Ciiu.Chcm, DcFarlmctlt of Clinical
                    Chemi~try,
                            Kuopio Cnivt:rsity Huspita\ Kuopio, Fmland 1




                    Olivier l'loux, Ph.IJ. Depctrtrncnt of Bioorganic Chemistry, University of
                    Pierre and 1\1arie C:\it·k·, Pari~, F1a~1Ct~

                    .Jukka T. Salom•n, M.D., Ph.O., M.Sd'.H.                        Research Institute ol' Public
                    Health, University tll Kuopio, Kuupio, Finlaud

                    Katsuml Shibata, Ph.IJ. Department of Life Style Studies. The University uf
                    Shiga Prd'ectun~, Hilwnc, .Shiga, .L:tpan

                    Hiroshi Tuguchi, Ph.LJ.               Dcputmcm of lli<m,s,Jttrcc';, Mie University. 1\u,
                    :Vlie, hp'm




                    Copyright        2000 by Marcel Drkker, Iroc.. All Rights lleseo·ved.




                                                                                                                      QUESTMS-00000435
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 437 of 505 PageID #: 326




                    Job<tn B. IJbhlnk, D.Sc. Dcportm(;nt of Clwmic(ti Pathology, University
                    Pretoria, Pretoria, Sou:h Africg

                    Liisa Vabteristo, Pit. D. Department of Applied Chemistry and Microbiology.
                    University of He:sioki, Helsinki. Finland

                    .Tun F. Vun Bocxlmn·, Ph. fl. Labomwry of M0dkal flioe:wrnimy :1nd Climc:t!
                    Analysis, University of Ghem. Ghenl. fl<:lgium

                    Ricltm·d    n.    van Iln!~mcn, Ph.D.                      of Medicinal Chemistry and
                    Pharmacognosy, University of Illinois at                   Chicago. lllirwis

                    .Jan Vclisck, Ph.D., J).Se. Department of Food Cberni>try ami Analysis. lnsti·
                    tute of Chemical Technology. Prague, Czech Republic

                    Karc11 V(>l'mis Department of Phannnccutical Microbiology, University of
                    Ghent, Cilrcnt, Belgium




                    Copyright        2000 hy Marcel Uel<ker, lne. All Rights   R~>serv<;<:L




                                                                                                            QUESTMS-00000436
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 438 of 505 PageID #: 326




                    2
                    Vitamin Ds: Metabolites and Analogs

                    Glenville Jones
                    Queen's University, Kmgston, Onte<rio, Crmada
                    Hugh L. J, Makin
                    St Bartholomew's and tlw Royal London School of Modicino Bnd
                    Dentistry, Wlritnctmpo! Cmnpus, London, England




                    I. INTRODUCTION

                    The demonstmtion over three decades          (I) of the conversion of vitamin D 1
                    into 25·hydroxyvitamin D, (25·0RTl:1)              a dramatic surge of interest in
                    the bnsic biochemistry and physiology of vitamin D. The rcsliltant c.lucidation
                    of the mt·raholism anJ role of vitamin D in calcium homeostasis (I ··5) lws led
                    to a :-:hangc of cmpha~is from the study of the parc,nt v1tarnin itself to the study
                    of its metaboiJics. Okkr methods of bimJ»ay, colorimetric, and ultraviolet (UV)
                    absorption assny have been replaced by newer techniques based upcm dtrom<:~togo
                    raphyl radiDiigand procedure~!, and mass spectrometry (reviewed in 6,7). Prestmt
                    methods sepatatr. nucl spectfica!Jy measure ~t wide v~u·it.~ty of metabolit~:s tmd
                    chemical analogi\ insTf,~ad of a lwtt:rogerH:l(l'US "vitarrun o·· group. The increa:-:cd
                    s':nsitivity and spt:cifk:ity uff'emd by mod\;m assays have c:nabled the 1m~asun>
                    mcnt of picugram quantities of v11arnin D metnbolites, thereby pen11ittmg these
                    techniques tube applied lo the analysis of vitamin D and its mt.:tabulJtes in physiO··
                    iogiCi.tl fluids. Chcmk:al synth~:sis of vitamin D metabolites ttnd          fol' clini·
                    cal trials has k\d w improvement,; in    th~\   scparat:on and analysis    the vitmnin
                    D family of C()mpounds~ 'Nhk:h hc1s also been bcnetlcia! w analytical c.:hemhts
                    in the pharrnaceuti-.:aJ and fouU industri~::s.




                    Covyright     lll!IO by Man·cl J)cklwc, Inc, All Rights RcsHv.,d,




                                                                                                               QUESTMS-00000437
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 439 of 505 PageID #: 326




                    2
                    Vitamin Ds: Metabolites and Analogs

                    Glenville Jones
                    Que~ln'B Uni"v·e~I'Sf(y, k'Jn~!Ston,   Ontliirfo,   C~mr.:u::i<:!

                    Hugh L J, Makin
                    St Bcirtlwiomew's .~nrl the       Roy,~/   L.ondon Sallool o!' Medicine and
                    Dentistry      \IVhh'~~hape!   Campus, l.ondon, England




                    I. INTRODUCTION

                    Tht:    ~k~n!l)!lStrariott  ovr;-;r th:rt:c <ltx:Hde.s a~o (.l) oC :.be -.:onvt·t·~l~.m ol viJ:jmin D 5
                    inttJ                              D.: (25M0l--l"DJ) triggc:red a Uramntk~ s1.--rge of iutcr~Z:st ia
                    th~~                              ~;\Kl                 of vltawin D. Tlu~ r<:~mlt(Hlt dudd(tt;j(iH
                    of t~w lTH..'tabolbm 1.md ro11J
                    to a \:hang~ of {:mph::Gsis f'rorn tht~. st11dy c•f tb<- fH1rc·.nt viromln. itself to !he mudy
                    of its rn~~ti:lbnlitet:., Older m<;?thods or bloctssay, <.:olorirn.{~lrk~ ::u:1d l.tltmvinlet (UV)
                    a1Jsorprion as~ay have heen ;·epli·Jced hy newel' !t':cllnlque!>: hn:-.td ttpou chroHH1lng~
                    caphy: mdioligand proc.·~~dures, and tnass ~pedrc•metry (r(•vie-..v~xl iu (\7). Pre~eut
                    rncUwds                   ar.d ~pedtkally :rnca~,ure a wklc vt·trkty of m~~ra!t(l!·it~-;s and.
                    chen1i(;8.! an;JlogK instt.;ad of ht:terogt:neou,"J. '"vitamin rr~ gronp. The incn:;a:\t~d
                    Bcnslcivity and ~prdfJ.city offered hy modern a~says have enabled the m;;;asum,
                    an.-:nr of picngrnm qu.mr1t.ies of vihunin D n'l.cL:tboHtc~.                                     1hese
                    tee\'r:liq~AeS io he ll[ plied 1.0 !.he flnaly:lli.S ofvitlH1.iH D
                                             1                                                                  in rby~Jo~
                    !o,'Zkal Au ids, Clwmkat sy.nHte.;;is of v'itao:dn D metabol itr.~s and analogs for di.ni ..
                    \.~at tlinl0 bas l1xt Lo                          in th~: sepm·ation and analysis of the: vlt~lmiu
                    D                                    which ha~ alsu h::e11 bendki11/ to <'~n;::dytklll cbetnlsl.s
                              tJhan:tlll(:eutic;cJ anJ food industri..:s.




                                                                                                                              QUESTMS-00000438
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 440 of 505 PageID #: 326




                                                                      R ·• sidec chain




                    V.ilzJnin D and its mctJ;:.boi ltes are a group of 9,1 O··Secostcroids with t'hc hasic
                    slructure shown in Fit;ure L The A -riug              the steroid nudeus ls roLHted about
                    tbt>: C6 _position. The conju;!.:ltecl ds-trkne ~.ystem gives rise 1o the cbaradcri~Hc
                    UV                                 or vitmnln D (molar cxtinctio~1 ~,;ocfJ'J('ient 18,300;
                    )., ""'                            228 mn). Th,~ D3         has side cb:cin dedv<xl from
                    t:holt~st-:~roJ: tile !) 2 s.erieN h8~ a ~;ide dudn derived from ergosterol <~ontainlng <.l.n
                    additiorml C220J) doubk bond and C24 mdl1yl ~ 1J'ClUp.


                    B.        Chemistry
                    Vitmnin 0 1 ttnd vitMnin D 3 aw derived by photcdmvJlnticm from tbcir re>P'"'tivc.
                     7-·dicJ1(i stero! pmi.:urson.;: 7-dohydnl~..~rwk~sten>l or t:,rg•>l-lkrol, 'l h~~ intact stt-"t'n!
                                 !mown       a                                                               to UV
                         oi' wHve.Jength        to 320 nm w          ;\ varie;i                           prod:-'cts,
                    tbe pdncipaJ ones being prevltamin rJ, tachysteroL and lunns.terol, the stmctnres
                    of which :m.; illustrated in 1:igure ·:,. Th~~        D
                    tl'.it.;;e.nt~W.   rearrangt;;:rr.tt.mls w vitamin D (8),
                    rela:.ed              and deriv.ntiw.;~ t!'u-tt have !itt1c hiol(1gkal
                    formed during syu1.he.sh. d..:.•rivljtizatiml, or h~mdllng,
                           'T1lt: isointion and identifh.'atio-n or th~ m-:to.holites of vit2min D have h:::en
                    1o11owed by a keen interest in ih~ chemical &ynthesis of tt1e D v1tmnir1s. Cllnlc~u
                    usc of thc.se nc.\v                  hns st_mulatcd th~o.:                   of more efficient
                                  (9), /\          nppr()HI..~h to th~:."; syHtbcsi.s of        D .mc:tahoiit~\S in,
                             the prepan:t1on ol' ~uitabl_y hydroxyl.'.lted ()f StlbNdU.iled pri",Vltamln, con-
                    v~:rsion of tb ls tr· the' '~qtd vnh·:nt p:n:~vi tnnlin, f,:J11ow~~d by thermal isomcrh:wlon
                    to the vitamiD D. but other sDph:slica!ed proccaJu.ce;; have :x~en used '-Vhcrc dw
                    rnolecLJle      syn!hl:!•iseclin JV"'n halve~ ( l o. 13).




                                                                                                                          QUESTMS-00000439
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 441 of 505 PageID #: 326




                    Figure 2      TrtHdintit_ln produc:J: 1)f pm-vi!atnin   f),




                    C.    Pro-drugs and Analogs
                    1.    Pro-druw1
                    Table .I lists         cf thG irnpc.>rtimt prc-d.-ugs  Yitcrmin D. All <,f thes~ cc·m-
                    pnunds require a step (m tnot·e) \Jf ~lct!vatinn tn vivo lx~Cot·c they am hiologkally
                    a.ctAve. Tnduded there is vit11m.in. D~~ which b derived li:om lhe pl~mt ,•:;Wrol ergos~    1

                    tt:rol by lrr~l£Lnti•)tL Since viL.tmln D2 is. found ro.rdy in n;ltnre and Js hHrd to
                         1

                    detect in hmnans eating mm~forrifJed foods, lt can be C0Ilsidcred to be an artifk1dl
                    fnrrn                                   VHamin D 1 po~s~.:sm~s l'W\:1 ~;pcci fk m~xliflcat\om: of
                    tll'~~ s.id~.~ \.'.hdln (s~~c           is ~till                 th~· samt:.~ s(;d~s <,f a~.~tivatiu a
                    ~:teps as ~/itamin !) 3, gl vlng riF~e to 2:5-0! l-·D 1,
                    1wo other pn><.!rug,, )(f.-OH-H, and Ju: .. OH-D 2, wen: synthe>lzed                      l.!w c<.crly
                     1970" (14,15) as altemaciw smuw:;                  J(x,25-(0H),DJ nnd lu,:'S-(0H) 1D,. re·
                    specti vely, and in the process circumvent the rend lCt··hydrox ylatJe enzyme, vvhich
                    wa.s shown to be tightly                             to ck1magc in l\?.l~(l.l dis~:.;~l.-9C,
                           T'l",e fHlill                                               (Dl-rl'i. ims had n ec·m··
                    pltx h·h.;lory a.'S a pro··.drug. Orl~r.lmJIIy 1t was believed r.o he ··active" when c.nn-
                    v,~rwd to 25"0H·DHT by vlrtuc of au A·ri:ng rot.H1i;~d through 130'j such tha1 3jJ.
                    hydro-xyl hmciion !.1:-JSUm(:.:; a p5eudo .. J(z-hydroxyl posidnn ( 16)" The med1ani~m
                    of nction of DHT hn~ hetome less dear with rhe de..:;cnptic·n of the extrarenil1




                                                                                                                             QUESTMS-00000440
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 442 of 505 PageID #: 326




                    Tabla 1 Vitamin D Pro-drup
                     Vitamin D pro~1Jmgs                      Side c:hain stnu:ture                      Jl'o!JijJbl1! tar!!:«:-1
                     ]dng ~~:tructurej'                       {R)                         C-ompllny      ditl~l:'l~(l$              M{lli\1 of'llellvery RefeH::r:llle




                     ln.-OH--D, PI                                                        Bone           Ostcoporodr,~                                       IS
                     (H~ol'iorul)                                                         (~are   lnl.    HyperPflra~
                                                                                                          Ulyrf,id11im

                     oitr:ydro--                                                          Dnpbu           Ren11l ratlurl)'                                   16,11
                     tacbystcrOO :1121


                     VItamin D.i (tj                                                      Vari(J~         Rk,.t:hi                      Systemk              46
                                                                                                          Ou1~~>rtUIIa~la                Sy:~~tt,~;II;'IIC



                    'Ring        Sll'U~l'U\'\),•; ill"i:'   itHlJnucd h:y llw manlll')f   hl hntd~·:t:>    nnd    r·d~r to d'J(J
                    top of Tflble .~ •
                    .) •:•l·l ''(:?."~ \·~(;j', J"J t ,




                    rrdabolism !,f 25--0H--DHTto !rt,25--{0H),.DHT and 1P,25-(0H) 1 DHT,lwo l~lf·
                    tbt.~r· metabolites that have greater bio!og.1cill acHv.i1y thai) e:.ther 25-0H-·DHT Of
                    DHT ..itself (17), Both lhesc l--·hydrnxylahxl metab,litcs have lx,cr demonstrated
                    l<., h~,; pn.:scnL in 11wmm pJa~mw art:..;r \!t'8.l a.dmLnbtn~tJI)n <Jf D!rJ ~! ( J 8).

                    ~?..       Analogs
                    Table 2 li.;;ls                   Born~      of the most       pr·orni~ing           analr1gs of !u,25··(0!!) 2)):J                      aJr(~ady
                              by                  age:."ndes     curn:.nJy nncL~r dt:vdoprm:nt by vm·iow{
                                      111dversity ref>e;1rch group~. Sinct~ the nurnlwr ot' vitnxn1n Dana·
                    logs synthesized approaches the lmndrecls. the table is pnwickxl m~tinly lo give
                    a flavor of Jhe stmctnrcs.                    with, the tbus far \VO!"idvddc: naturt
                    tl1~;          invoJvr;;d,       thf.: broad spe~;trur.n uf to.rg(;t dist..-;a~t>.~ ~~nd ust.::~,
                                              dr::.~      geraeratlc\n of r..:aldtri1J! l:trw.iogs included molecules \ov·lth tlnodne
                    aJoms plac~d at mclabol.ica.lly vulm:.mbk positl•Jn~ in th>.:o side <.~haw and re.suiced.
                    in highly ~tah]e and 1>otcnt '\~n1cemic'' ;1_gc";nts 'H.tch as 26,27."F6·l cx,2)-(('HJ):2D~.
                    Ivio.re recently, attention has fo.::.:u~ed on features that make the .moleeule more
                    Slli:cepn:Nc to cJ.cnrancc, r.uch as in                (l\JIC903)) whcrl: a C22,~C2:~
                              bood,                 fun~..~ti(ln,    a
                    duced inr.o 1he Nide         or ln 22-nxoeftldttlo!                        22-·carbon has
                                                      rJJom. Hotb modifl\:ati.or.ts Juwc~ given ri;;l: to hi,ghly

                                                                         a fayorite site f(lf' rnodificai:10n                       and nLml.erous           analog~




                                                                                                                                                                         QUESTMS-00000441
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 443 of 505 PageID #: 326




                    Table 2              Annbgs of J,25-(0U),D,




                       Vil:amin D IUI:.lllflU                                                                       PQJ~>lllbli.!tll:tr,<ti            M<ii.l{!l'J£
                      (ltin,g.~:~trll'fiUult       Sh1c d!ait•stl'u..:tttre(R}                                      lti~~Jlit$                         •ltll11uy


                                                                                      kr.tdt!l, i)llphar       HypQeal<:etnil'l                        SyMcruloe
                                                                                                               f'~l.ll'iii~J~                          TOJifi~~J



                      ~li.:rJ··F6~                                                    Suroltt.~rlH)·           n~tl';l'l()(lf'O'I.i~                   ioiy9t(;l!llt
                       l~,Z~(OU)IO.~        lSI                                      'f~lsh'fl                 Uy prJ p~I'U.I hy 1·oid i.~tJI          Sy.dllnllt.
                                                                                      Di~l:!O'IItl)'           f).~;t<;~"por·~mh                       S)·~t~mlll
                                                                                      ~'ea.:dtl'lll            t'll>:od.wl9                            ''f~lpl¢1-l




                                                        ~
                       19-Nor•                                                        Abbt:J1t                 H~J)"rp;IJ'D1hyrotdhm                   ':ly~h~mill
                                                                           OS
                       l«.l$1<11\).ll,l:lj
                                                     '-:,,
                       22-0xarnldtrml
                       (OCT) Jl)
                                                       ,:(''""(o            I
                                                                                      Chua~1t                  Hyp~rpilratllryrl)kii:J.I'II
                                                                                                               Vmrbsl.'i
                                                                                                                                                       S~"!:t~mir.:
                                                                                                                                                       'l'l.lpk~l
                                                      -~
                      (':•ld1j111ri1'l
                      (.\·t(9fil)\."rl              ,:(";;.                          L!l'o                     r;erl;ni~
                                                                                                               ~JlrH~~r
                                                                                                                                                      r~rkul
                                                                                                                                                      l'll-llle~l
                                                   --.:
                      1c•. ,l${0H)),lti-~~~~,         ''Y'-""Y""
                      ?.J•f11e·I•J                 ·~Q
                      (U~) :J.:l·"IS!i.\) 16.1

                      tmtOS9PI                         ··~"G.
                                                   ~
                      l6·~;pi,.                      7""',.-.(0;1
                      I(~,ZS(OJl):H\[,'1
                                                   -.,
                                                   --'\

                      Ktllil~lll
                                                   .:J;,"'"'"'kl,,
                      .r.n~11   {4)
                                                     :~---~~~
                                                   '"""-
                       laJ.olf$)(0li.)1DtP1            .
                                                       ;r1                           &11\l C:.~~~'ll
                                                                                     h1~;>l'{l.lli(r>lllilll
                                                                                                               P~(irilllli$                           T{)pi.c:~l


                                                         J"
                                                    ·<,.,.;,
                       ](t,Z4(R)(011),[)l
                      (fV-~2)1.1
                                                     ~r- -r
                                                    -""'
                      14·f'Vi·
                      tu,1:~{0H);])i        [.ll
                                                     '~(              OH

                                                   ~
                              stnKl~!n~~"i <~n~ i11dii~.Ut~x;(   by   !h~ 1UU'"1bcr in bn1ck()~.S fiJ'ld ft'[~~r h.~                   S(fl,l~·mreo    givh;n ?\'      lh~~ l 1,)p
                    (•f     Lab!.:'
                    Soutu··:




                                                                                                                                                                                     QUESTMS-00000442
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 444 of 505 PageID #: 327




                                                         e.g. lr!.,24(S 1-(0H) 2 D 2 ;md Iu~24(R)-10lli 2 D 1 1_21 ).
                                                             d1au~c,s ln th,~ side C'hnin in combirwtic•n, in,:htd-
                                                                         repla<•·nn·~nt, hc>J.nollng.~tic>nm lhc stele
                                                      groups. The                                   a::. l:::B10':~0
                    KH1060 are a:tracl ing strong atl'ention of re~a::archcts bec~:tu:-;t~ of gre<.1t.ly incre<Js.ed
                    potencies in vitro and arr. bdnt~ pursued as possible anticancc',f and immtm~.J1n;:_:.du'"
                    i rJ.to:·y cornpou nd$, r£~spe(~ti V(~ty·,
                              Fe1N i.i.tkmlpts have been tn<:ttk~ tbw; fat to nwd'll'y the nw~i~:~t;s or caldtdoL
                    The J<or:h·~ compoD.nd J(x,2:)-(0ll) 1-16-cnc-2:J-ync··D •.• r~11ortcd to be an a.ntitu-
                             compound in vivv, pc:s;;e.'3se~ a D~ring duuble bond. RcLativdy n!c'ently, tht
                    A-dug substilukd '2--llydroxypropoxy··derivaHve) ED71, ll::ts been te~:tcd as <ln
                    antiosh:~oporosisdrug. The AbiJott comprrund, E; .. nor-lc~. 25"(0I-l).,,D.,, lacks a
                     l9~methylcn.:       an.J          upon HH.~ in vivu 1H.:tivt·. t1J.d..abol.il0, !(r,.2:i-
                    (OlTJ~DHI,                                  (J8), \Nhld_.l r.etah:ts biolugicai :.tctiY·
                    ity !hough the c:19 methylene i> replaced by a C i 9 rnco(hyi. Mnny otfwr C<>m-
                    pouods h;;;,vc been dc:vd.opcd w.ith rigid cr aJkred cis··tricne structures (:/.2)               (1!"

                    modiikntions nf ~he 1o... , 3r1, or 25~hyd.rnxyl 1\..metions not for the purpose
                    developing actlve nwlccuks for use              drugs but Ln order to all 1J\V us to     t~stablish
                    mlnimal requircmc;nts for biol1Jgical activity in structure activity studiGs (23,24}.


                    D.    Biochemistry and Metabolism
                    Vitmnin D 3 c,nn be syn1het\i:zed in lhe skill nr dedvt~d from dietary sourc-es. Skin
                    synthesis of vitamin D.1 frn:m 7··dchyclrocholesteroJ involves pt.;::viti"lnrln D int~r ..
                                     2), ls a   tKE1~;nzymatic                                   h~~.al 1   thert;fore
                    c;tn be                      tht' lest tube,         the pt<lvit<:min is formed in the.:
                    layers nr the skin a" the ~t;.~ult ol' tile rea(llion or ultmvinlet light, it filters
                    to the l<:J'\.ver J.a,ycr~~ wiicre it slowly tmnsforrned thcrnwHy ixltu vitam111 Oe;~·
                    Vit8Jnin D 21 and 1ts m<~Llb~~!Jt,.;s. c:J'e primnrLly hydt11pho·t~k: <ntd thu~ reqnire ~t
                    trm1spc)rt protein to be cmTied in the aqueous en\:ir01'1ment of the blood~tr(';am,
                    A srx~cHk                    known        vitamin D blnding pr·.)tmn m· DBP exists for the
                    puxpU$()                          vilarnin D, rwm tht·.         tn      Uvt•(' fnr the Hrs! Sl"]l
                    activation; to                          product, 25-hyd1'~Jxyvitc11nin 1) 3 (25-(HI··D.1) tn rhe
                    kid.nt:)' for tlK~ se1..:-:_md slt:p of m~ti·vutlcm, umJ also to cn..rry the 1J.c:!iw: fonn~ lc~25··
                    (OH) 1 D~., hJ lLs sites uf n.ction.
                           Vitamin D frorrt skin 1Jr dietary sonn::es doet.. 11nt circulate f.x long in the
                    bloodstrc8'i."l), but insk:ad ic~ ·immcdlk'J;.:';ly taken up    adlposc hssue or liver for
                    :aorag~~ or activation. {u huron.ns, ()ssu~;.~ :ston:1gP of           J) can ks1· for .mcmtlls
                    nr UV;:.:.n       Ulurnateiy, tlw vburdn Dl ':JTLi(~f'~~(»;;!-) lt:s nr"l.t    of ;:H.:tlvatintl,
                    Wlrtlt::ly 25· bydrnxyl;;tion jn Lbc liver (Fig. 3). Ov\tr 1h~·; y·ears th<~m ha~ be~.;;·,.n som~')
                    cuntrnven:y over ·~vhetlx~r 25··hydroxy!.at.1on is carried out by one enzyme or two
                    and 1vt:ether thi~ cytochrome P45U .. ba.se.d tllzyrne j.., fDund ir1 ~he rnil·(•cl·i\)ndr1aJ
                    or mkro~onutl t1::.t<.:tions or liver (25). Currenlly, only un~ ur lh~M;:: ~;~tl:tymes, the




                                                                                                                            QUESTMS-00000443
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 445 of 505 PageID #: 327




                    mhodtnndri:.d fotrrl; hl-1$ h~~en purified 1·o hnrnogf)nelty) snbsequenl.ly cL~:wd from
                    sev0ral :species, and studied in ::tT!.y detail (26.,.:21,)). 'The cytixilrornc P450 i UV(llvcd
                    b. kuown as CYP27 or P450..::27 because il is a bifunctional cytodlr~Jm.: P4·50
                    whicb in addjticm to 25~hydroxyli1ting vitam[n D:1 n.lso carries ont the ~idc~cha:in
                                     of   intcrmecliatc~.   involve,;! m bile add            binsynth1~sis.     L•:ven though
                                          of vitamin   D~   ha.s   b(~t~U   ;,.:learly d~~:moltt1trated in <·~!.1~   transi'e~.~ted
                                     rhere is still ~;om(~ ~:cept'icis·m ln th(: vit<wnin )) fte!d rhnt a ~ingle
                    ~,.~yto,J"lmmcl-'450 ,;an e;..p!ai.n aU the rnd.abolic flnding:s observed ov~;r tbe pr:.1,:;;t
                    t\vo dec;Ctdts of res.earch. Tbcs.L-: unexplained. obz,erva11crw; lndude:
                           1. Ushtg the per.h1scd rate liver, J<'ukushimfL et aL (29) ck:>:rrwnstrated t\VO
                    ?5-hydroxylns\.': tnzym~..: adivitioJ..:s:                 low··capnc:ity forrn
                    B..iJl.y mkro~omal)       n lo\v-artlxlity,                     furm q.H\iSUn.lal.•ly
                    drial; CY f'27).
                              2. Regulalion)                   of tbc livt~r 25 .. hydroxy1ase in animals giYtm
                    normal dielary iuliJJ<j·~s of viJatniu D aJ:tcr p~riod of viLHnin D ddki.ency 00)
                    i~ not explain-ed by       traH!:K'.tlptiona..l rnechani~:m smce the gene promc·!er of
                    CYP27 iacks a VDRE.
                              :). No ot>vlou' 2:i-OH·D 1 (lr .lo,25··(0H),,D, ddkicn·cy in pn.ticots suffer..
                    ing trom the gene·,ica!ly inherited dlse<.l. "ll:' cerebn)tendlnou~ x:wt.:.1or.Gato~l'il, ·vvhere
                    CYP27 is nJulat~ed. AJtJtuugh a subsd of tbes(: parictjJt~        sufJ'<~r from ost~~oporo-
                    slsl LbL~ is Jll(Jre likely due to bilhH;r defe-cts kadin~          altered enteroblepatic
                    circuiati:cll oc'25·0H--D 3 (31).
                           4. CYP27 dues 1'10l app~;.~ur 1.0 2.5··hydro>_yhLl~;.: vHarn.in D~··




                                                                                                                                      QUESTMS-00000444
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 446 of 505 PageID #: 327




                           Vta~y r~~cently. a pig liver mk:1'o~~omal 25-hydroxylas~! \~/as puriflt:d       ho-
                    mogeneity and subsequently c~lo:oed 02). 1-loW~)ver, lt r...•mainf: to be seen if tl\i~)
                    cytochroHH.: P450, which bc~lon;,ls to dw CYP:?.D Jamily has a hnnwn C':Jtmh:.~I""f'ilrl,
                    rt:prescnts a physio!ogkalty important enzyme iu viV(' and U1er~fore expl :tins chc
                    Us1·    anonwlow; findings J.iskd nbo·.,\~, One; thing tJli:tt the exisl:eJJce of CYP27
                    does GJ<::pJrdn is the occasional reports of exl.rahepacic 25-·t~ydr'Jxylation of vitarnir1
                    D 3 (33). CYP27 mRNA lHHI             b(:l.~n   detcctt;d in a uwnb(:t' ol:
                    including .kidn<'Y and botw 1''"leobla~t) (34.:l5t. The; pJ'o,hwt 111'
                    tion step~ 2.5-0il-1):1, is t!w major circulating fcq·m nf vitamlrt D, aud ·in :wmans
                    i-s pr~:3en1 m plasma at ~oncerltrations m the rangt. 10 40 ng/mL                            to i25
                    nlVJ). The mam reason for tbe extended plasma half~life of 2~ ·OH"D 3 i~ its striYng
                    ilffinity for DBP. St~rum kvels 25··0H·D~ therefore represent a measure of the
                    vllarniu D stutus of' iltc animnl i<·.~ vivo i:l!ld U1c an<:dyst is ohli~~ed tu pro·vidc
                    1'.' Hk·Lenr nnd               H:SS~tys for lL~ rt'J(:a.<;\ttemem.
                              25-·llydroxyvitamin I)J i~ cor1vu·ted to the active fi::.rrn of vitamin J) known
                    ns ,:,;~kitriol or .lcz.25 .. dtb,ydroxyvitarni:u 03 ( l o:,25·(0H).J').i). Th~~ s~x:ond step
                    oJ' activation,, Jct~hydroxylaLion, occurs in the ldtlney (36). mid the ~ynthesh
                     l o:.j25·(0J-J).i D., ln the nornlal no·nprcgnant 1narnm:1l appears to be the eJ~.dusive
                    d.omain of that               'fhc: main ;,;vid\;m:t.: for tlli1l stems fror:c1 clinical medk\n~;
                    where                       chronk renc:J ·taill!l'e t:x:hlhit fran'k rk'k~.ts (H' osteonHt1;.1.C:'if·~
                    tlue to                ol' 1a,25-(011),1), <:ause<! by lack of I (X··hydroxyl;:se, a situation
                    that is re\-\~rsibl~,;     ta,25~<(JH)))_, aih:nini':'trntion. As. the result of a tre:mendnus
                    amount of att~rHimt over the              t\vo decad~s., the cyt•Jdu"ome P4SO, CYP 1a,
                    representing the ]Ct··hydroxyJasc enzyme, Vo'a.s finaJly cJoned from 1 rat renal
                    cD~lA library by St Arnaud's gr:mp in Montreal (37,38). This WhS                           fol--
                    lovved l•y cloning of d)NAs r<.'flr0S<mtirJg rnou.s10 <end human CYPlOt
                    nA WI':! I as the hum::u1 and mous0 gen'0~;; (37,40--42), I\ bad h.a~n knc.,wn for sume
                    tiD If~ t!wJ the k\dw::y mit()chondria1 l UA1ydruxyla1.~t.' cnzy1rH~ r.:umprises thre~: pn}·
                    tdn~: 11 cytochruJ:ne P450~ f~rru::f.,)xin" ;:uJd k:rredox:i r1 r~~ductast;        \ldivhy ;md
                    is strongly downregLclaled hy ll~.25·(0H),1 D, and upmgulcted by P'T!-f (43/14).
                     fhe promnter for the CYPta. gt.:nt..:            \o cnntnin the nJ:cessar·y
                    dem,out~    i(REsl m''"'Ss1u·y Vi          ihc.o observed physiulogic<il
                    the tr'.~1nsc'riptiona! leveL There had hcr:n c!a]r(m that CYP27 ,;an ..:aU:'tiy~li~ lo>·
                    hydroxylatwo C:l4i., but the physwlo2kal n;kvatK'c of the"' observo.tions must
                    n()\li<' be in yue.s1.;on fo:1owing th~ !'tnding of the ne\v cyloch:-onw P450 by St
                    Arnaud et al. !)7). Ther~ is 1in1e, dm:bt thal CYPla b imporur.at since: its hurno.111
                             colocal'ize:s C:P,42/f5) to the cb.:rornosom;ll loc,::,tion of vitatnin D ch.;pc:o··
                              r\l.;k~ts      i fVDDt.Z.-0~ hum;;~l.l d(SI.."~W~~ S\DJ(:J fit~ I propo;Md W t1c dtW
                    Lo a muUtt~on      !ht'! 1rt;-hydroxy!ase 2.5 ye;Jr.~.: at~n (46).
                          Over til~~ past 20 years, H b1" bt:~eH snggc:;t~~cl tltnt then·;  s~~V\~cai phy"iO··
                    logica.l \)f pharmacol.ogical situations in which an ext1·arcnaJ la-hydroxylase. ac~
                    livity uay exist. P'bcentai 1o>hydroxyi:Jse wns reporJed (4'7) ~Jllt bas proved to
                    b~;.~ (hL'b:ltH to purify and there ht\Ve bet:n ~uggt:s\iuns th.at the adivtty         b~




                                                                                                                              QUESTMS-00000445
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 447 of 505 PageID #: 327




                    attlfut:ttHtL ;.\dams mtd Oacad (48) bave lknwnstrattxi 11te te;xistetw~; of 25-0H-
                    Drtn-hydmxyi<~.S<' in sar<:oid tissue r,.nd this poul'ly regu.lmrd enzyme results in
                    ekvalt'd pLwm;, lr;,25-·(0H),D, [i,yeJs wl.tkh in urm ecuse                     ttnd
                    h)J)erc<:-Jct:mm        sarc\ddosi.s patknts. The -iw.h.t~;tion of this                          in
                    rn:?J.cropb;.tgcs by cytokines and other gJ:'O\V1h facJ·on; b;Js been pos!'uJatcd bm ils
                    role, H any) in norm ttl macrophages          LlJll\:t10W1L The avaHabil ity of rnolecular
                                   rhe l'Cllal CYPlcx hn8 nHtdc H fH"~~~s~h!e lo dt:k.(:t this cy!ocht'tHrk'· and
                              novt allow for exacl chHracL~n:is,ltic,n ~·11' the0e various ex.t.t'arer:ud. t(x-
                    hydroxylns0 acti vitl(-.;s, lndecd Jonc~s t't       (2 J I)') have do ned the j~nzymc ft'0nl
                    hu:m.an cokm and lung sour\.:es and repon tht.~ s:J.tn.(~ sc·q_uence ror cxtrar~;.~n.:ll
                    sources as :he rehal enz)~!le. The emphasis                  1l1)'iN rurncd to the rt:gu!~:ltion of
                    the CYP1(X in renal ancJ extrarend sitt~s in orde:r to csJablish their physidogi<:al
                    rolcA.
                            Irrespective of where lCf.,25--(0H)]D 3 ls synthe::-rlz~xL t]'l(~ S(\k homwn.:\t
                    form it repr0Stints 1he trvJlecuk~ which ttalHKlur.es the bioiogk·oJ re~)ponsc 1t1siclc
                    vitam.ln D L:rJg~;J cd!s. Tlw phys1o;oglcat tnncUons o.f! a,25~(0H)?.D.1 nxe usual.ly
                    dlvkl.ed into (1) ciassicul roles, whieh include the reguli:J.tion of hlood calcium
                    aod               concentr<,tions '::Jy <K:tions at inr~:stjne} bone) and kidney: and (2)
                                   roles, ',Vhich include cell dHT-:.:r~:ntirdion and a.ntiproliferativc w;.;LtGnH
                    on v:u·ic:us <::eH HOC$) espedaHy hone 1naJ't'0\~1 (pr~:·G~;tcod~st and lymphoey!·t,~),
                    skin . and inte~th1e Though most of the cia%icu! 1)hysi·1ingic,1! actions -;f vttamin
                    D have beeu .knowH from the ;;;ady part of thb ctut-:Jry \vhcn dletary vita:.nin D
                    deHdency \vas first demonstrated., !he uun..::bs:.;icaJ role~~ have ouLy emerged fron1
                    more suhtle stlldic:s ·lnvcdving expe-riments probing the mcrhanlsm o·t actlon of
                    vitamin D a!: the mokculw· level.
                           A.U of tlwse p:"!ysiol.ogH. 'Hi .1\ttH:~Uons nf v'itwnin D       now known to be
                    achieved l~u·gely thrmtgr! a .-;teroid horrnone·iike 1m~chanlsrn inw>l·vitlg H :n.tdeM
                    vitamin D receptur (VDR) which s~Jedfk·ally                       the            of vlta·"
                    minD .. dep<::EdeJJt gel<e~ codlng .f..)r proteins          in lOTH regublt:      ~~veo1'5.
                    suc.h as intestinal cs.leium transport :::mel cell division. ln the steroid bormone
                    mcldc-1 J<.t::::5··\0Jn 2 n_! cnt~.~rs tbc cdJ   cros~ing !he pla!mm membrane in      fr,:c
                    fmn.t and t'Luds st:.·ongly tu the VDR              the nudt,us (K,, 2 )( .10 10 M), 'Ihc'
                    1lga:nded >X ocr.:up·ieu VDR           ~rx:ciJka!ly targ(~t.~   only v'itamin D---dc.pcndent genes
                    by lnl.~ntcling "vitil a sp0dil.(: ~equ~;;m_1.;:~;: luand up.'3tream ot the vitamin D-d~.,
                    pendlng gene. Tl1e sequence, known a." vitdml~! D respoosive e.le!llC.Il.\ ('VDRE),
                    i~ a tandern r.:-peat1ng oligcmucieotH.ie of six base p::tln cc.:ntaini~1g a 3-.nucleotide
                             vvhlch 1s    s~ tll<:~tcd   normally around 400 to 500             ba"~.:;         of tbe
                       OJJd Cif   the vitan1ir: D--responsi-..r~! g~)nc.   ~~   c:o.nscrwtt:S
                    (JTCA, i'l found in the tHt and hurnart ostt·.ocalcln g~~.nt!-S, the rat c.alhlndin-9K
                    f:~.cr.H~~ an.;.l1he mous~·~ ·Jsh.!clpontiu go.tc:,~ wJtercns mon-: ~:or:upk~x c~:krm;n1s am f\Jund
                    h1 the c.:.;llagen ty{X~ 1 gene (tnd the pre-·pro~J..I'fH gcoe where they play ne-gative
                    or .suppressive rnk~. Recent re.seaJch lim; S('lOWn Jh.at VDR rtquirt.":\ a hct<:·rc,dimcric
                    pnrtn~;.~r calh:.d the retnwid X n.x:~;;:ptor (RX.IfJ to tr-tns~tclivate gene:.;, The ~:urri;;~UL




                                                                                                                          QUESTMS-00000446
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 448 of 505 PageID #: 327




                    nwd.el suggests that                    RXR-VDR dimer binds to the VDRE triggedng
                    protein conformati\:,nal                in the Al'-2domain of the C-terminus of the VDR
                    which hilow' rc<:ruitm<)lll ot
                                                                                        f'ormalion (,•.t' a !ranscri.p"
                    Uon ;niHntion cmupJex and an illcr·t~il.sed rnte of gctic trn:nscdpl.ion. Hgure 4 gives
                    some 1ck:a of the corTrplexi;:y of t:'1is mechanism and the number of i-~pccii1c and
                    g(:nec;;J transcript-iou 1"t1<:tors lm:i)hmd.
                            Knowkdge of t!w wid<Jspread dist.l'ibutir.n o{ th<t VDR prNdn in different
                    tissues besides tJw classical t·:tq~~ets of            intcstil·:c, and kidney l;'.'n~ouraged
                    n:settrch~".~r~ tc1loo'.k for c'!her vi\amin D~:.k~pendtmt proc~;~s~t:s. Till~ was rdnfon:cd
                    hy tbe reports of (flsparatc et''fe.cts ot" vitamin D and hs J:tll.a:logs :.tod cJ.1ange~:
                    brt:mght about in biologH.:nl systems in Vltro and rwnc.iassical ti~slws in v1vo.
                                  )s nol always ..::le~u· th..:se ~ffccb
                                   obserwttlon~: h~rv(• ct::rtainly
                    molecular approtn.:h has ah1) 1;trengthencd tl1f..:
                    (l caJc~~mic honnonc. VD1~T-.::~c:on1n-ining genes no\\1 number ar~J\UJd 5(1 or 1rurc,
                    suggesllng that vitamin D through lu,25~(0H).)),3 and VDR may reguht1e many
                    physioJogica! processes beside,.;; intcsHlla! calcium absorption, bone resm"ptto:u,
                    and bon{; matrix protein formation. ()nr vicvl is th2.t skln dif['{;re:ltiatior,, immuno~




                       -
                    C4ilr:min*lt
                       AF-2


                     .J{J
                      ln•ctilo'lf!
                     ftf;COpt(lr




                                4           I.U<H.I~;;\1   fc)r   trwa~crip1.h:m:A}   (' mtml by   J ,25·-~0IJ)?D,,   (Prom R;-;-L !.99,
                               furtht:r     nm      h1~     nhtained.)




                                                                                                                                           QUESTMS-00000447
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 449 of 505 PageID #: 327




                    :3uppre~l!iion~ and o~teodast tE~ctuitment iltt: <til J.n"OC{'sses sigcifkant1y nJft.";dtxl by
                    vlrn.tnin D. Nov/ t1H\t VDR knockoul rcdee have tK~c-n tJio..:::ng'iJwcn.'t1 W'-" cnn look
                    ronvard w cli:s~~;<.:Ung cvt~.n wore           the. s~~~m1s of vi.1rm1in D at tlt<~ 1U•J.Iec,tdar
                    Jcve·: (e.g., th<; wl.~;.-:. of vila,rnin D ir. rt::production since VDR krwckouls have
                    drde..:;tlve utedne development).
                            24--Hydroxylatwn of both 2S·{H-l~D 3 and lct,2~--(01-[)~D) has been shn'i.vn
                    to occur in vivo             to 24R,2:i-(0H),D, iWI1o.,24,:Lj,.(OII)_,D.,, t'(:spcc--
                    tivdy 1'49,5(1), 'Ihe                   of this ste;p hi)S b<'t:n immersed in contrOY<)tsy
                    since il has been clclimcd that 24-l!ydrox:vlated metabolites might play rok in
                    hon(~ min~..-~raUJ:ati.ou (51 S2J, ::u1d ~~gg hnichabilHy (53).                      evldt~n~..:e
                    favors a d-ifferent fmH.::til'lll for 24~hyd.roxy1Htlon ..... att·ennaHon of calcitriol !':!igw1J
                    in t,1rget cells.. This concept corues from four main lines of evidence:

                            L    Th<: lcv<JI •Jf242.:HOH)-,D, docs not appear         be nJgtll<;ted, n.:aching
                    > )()() ngh.nL     llyp<,rvit<uni tlotk ani.ma.ls (.54t
                           2. There        no appan:nt 24.,2~-(0H),D, receptor 'imilar to VDR within
                    the stt~rc·kl receptor SiJperfarnily,
                                 Synthcsls of vita111io D           b!ockc,d with fluorine ntoms the vari~
                    ous. carbons of tbe :dde thain                            [(t,25~(01-J J2 D 1)   t'e:mhs in   mole,:tde~
                    with                           a.;~tivity
                                                            of vitamin Din vivo,
                                                         appears!·:.> h~~ tlJ~;~ hrst step iu (1 d<~gt.·ld:·ltory p~;t!hv,ray
                    d.cm(mstrablc in vltr;.J               (Fig. J), \Vhkh culroinates in biliary <JXt:rctory
                    fotrrJ 1 calcit1ok add. obs.-:rved in vivo (57),

                            Tbe 25··0f-f.-D )'·24.-hydroxylm;c        V/as        cwlginal1y r.harar.tcrizcd as a fJt~.JQ ..
                    based   cnzynH.~.   over ?.0                t:-;8) Jtnd       rnon~            the t:ytodu·.1mc P4.~0
                    spedes Wl\f· pmlfied                        by Okud<t's group (5'1).              en?yw<'
                    24--hydroxyl~ttc both 25-0!1-ll 1 a11d I r•.25 .(()II 1: D 1, til(· latter with a
                                             (()(1.61). However, since the circulating level of 2.:q).l-J--D, is
                               Hrnes             ttu:m l•~t,,?.,5~.(0JJ::.zD 3 , J·he role of the eHZ)"~llt: ~n v!vo is not
                    dear. The eJlZyme, _rarhcularly the n:mal form, \Vhich appears t(; be expre3sed at
                           r:nnstitulivc tGVi.~ls in the norrnal atlimnl, rrwy be itrvnlvGd in lhe inactiva!'ion
                          c·k:Bxartcr: '.lf ex<:ess ;~5-0H-D 1 in th<' d.wui<tlion (54). On ttw utllcr hartd, the:
                    24-hydroxylase may he tnvolvcd ilt tr1rg.ct cell <kstn.lct'on of lu.,-:t5 .. (0ll},D 3,
                    coped ally since ltx,25--(0H) 1.D1 is a very good substrate i'or the 2.4---hy:lroxyhts,: .
                    lisi ng a variety oJ." cel11ine.~ n:.pre.senl.lng specific viL:nrun D tru-gt:l org,ms (intes~
                    tlne: Ce.Co2 ~ells: osteosarcon:a: Ul\11{ .. 106 cells; lddney: LLC-PKl cells; k.era-
                    tinocyte.: HPKlA and HPKlA.,ras) number of rcscan.;ht·ws r!avc shown that '24··
                    hydroxyladon is tile tlrm stGp in tlw C24 •)t.:Jdrrclcm              a         vlrn.min
                    IJ ... inducible, k{)t\:-('.onnzc~Je-sen:.Jitivt~ p:.uhway chan.2es lh{~      l) rn<Ji{;-
                    cuk to wmcr··solubk truw:,:Jt(;)d pro~;,lu~'ts ~m.:h as cnh::itmk: n~::id (M~c Fig. 2)
                    (56,57 ), ln nwst biol;)g}:al a~says, U1e inte~·rnedi.ales and truncated products of
                    thls p:1thway possess lower or neg:Hg1hll-:: n.ct1vlty. Furthennore) many of Hwse




                                                                                                                                QUESTMS-00000448
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 450 of 505 PageID #: 327




                    compounds hav~~ litlt~ o1' th) 11f'tln.ity       DBPl making their H~n·vival .ln plasma
                    t,:,"tlx~ous ~~t best. The recent cloning of the cytochrome P450 ('Otnpont~nt (CYP24)
                         the 24--llydroxyl>tse <mzym<:        1<0 to detcctbn of CYl'24 mRN.1\ inn wi(1c
                    n:mge. of tissues, ;;ortoboraJ.ing the e;;.ulier studies mrortir;g \.Yid~·:.:;pn~ad 24,.hy"'
                    droxyla.>)e cn~.:yrne n-::tlvity in ;nnst if not nH vitamln D U1xget -::ell~;.
                             AcklitionaJ studies have sho\vn that m.R NA tthn:sctipt~, for CYP24· m'l>: virtu'"
                    ulty unfk~te,·tabk~ in     ~la1'vl:        cells uu1    (~X~10~t:d tt)   .I o::.25·{0H}1D.1 but   iJu:rc<Jst~
                    dl'a:ttiHtkHlly by a                       rne(:hmdsm within bour:-) of ~:-)Xposur~ lo
                                                   VDR··ttttXIlM~d
                    1o.l2:'1(0] n~ D 3 (62). In fact, tbe promoters nf !·1oth hunum and            CY P24 genes
                    possess a double VDRE \vhich has bt..:-t-:.n showo to mediate \h~ vitamin D i:nduc·
                    ibilily of CYP24 enzyme in both spedes.. Jt ls tlu,;refore attrnctive tu prop:·;se: thnt
                    not only is ::~,.4~hydrc-'xylation an imp::_!rtant ~~tep in mactivati•Jn :_~f excess 25~CiJI ..
                    D'J iu the   ~...:!rcuiatlon   hut iL   nlso iHV·Jtv ...:d    1be iW:li..~ti V<~lil.!!l o.f lu.)5-.(0HhD 3
                    insHk wrget t:dh. As S\tch, or,e           hyr:.oth~~si?.,<~ thaf C24 oxkL:1llNi i,':l I) targ(~t
                    cell attenuation \lf cle~~:nsiti7a::ion            ·which con-;tHutes. a molecular ~witch
                    (sec Fig. 5) W turn off vitamin D r~·~pons~~:, inskh': tmgci cdls (63). Th~:.: recent
                    devetnpment of CYP24 knoekout anirnah (64,65) re:Su1tir~g in hypercaJcernia,
                    hypen::alcinda, nepb:roc:1ldnosls, and prema111re d,~ntb in 509;, of Dull ,1:nima!r:
                    ~1c{;ms to suppGt't lhis hypothesi:L On t111..~ other hand, surviving anin1nls have unex-
                    rl<tined (':h1rtgc,~ in bOTIC rnorpho1ogy which t.:luld Sllggl~~lt          alteJ'n<ltive rok
                    for '24~hydioxylase in bone rn:tlerr:t!iration (64,65). Th{~Nc ~urviving ('YP24 nul!
                    animals rnight also be u:K{ut in dernonstr·::~ti n~~ th!;.~ importnm.;c of proposed br1ckup
                    systems sudt as 26,23-la~t~..me fnrrmttion to vit:tmln D ...:at;lbt)llsm. Caldtrolc acid,
                    t11c 1\nai product ,,f ltx,25··(0H)J) 3 catabolism,            probably not synthesized in




                    Flgm·e 5      CY1'2~~ a·~ an ultenllat('lf uf    nldJrio1 signal jn 1.argct ct'l1:•.




                                                                                                                                    QUESTMS-00000449
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 451 of 505 PageID #: 327




                    liver because C24 ox.id~ttion doe~ not nc1:ur in hepnJ:ocytes and t.berefore must
                    presunl<Jbly be transfern;;d. from target cdb to rv~-:r vin somt..~ pln~ma ::arricr.
                    Though i"lkitroic add Jws bec:n J'c,u!ld in vari•JIIS li%ucs Ill vivo 163), dd~1lh ot
                    it~ transfer to bHc have IJot b~~~D du:.:idatl:~d.
                             M.3nyol:berv!jaminD rnctaholites have been r(:ported over theye.:m; blttrnnst
                    are r::_ot mudl more than metabolic idiosy,1crasies with !ntlc biological importanc ..~.
                    '!be             siHHdd ht familiar with ~J f;;.:w of tht:S(~ becnust~ Ol(:y can b\:cumc
                                     certain biologk~tl satnpks, p<trti(:ubrly tho.st; t'romanimals
                    doses oivitirlninD, it~ rnctaholites, •)r analogs. Jncluded ihe.~·o is25.16-(0! 1), U,,
                    -...vhkh was th1": f.lrst dihydruxy.tated xnetabolitc tub(;:: ldt\fJ.tH.icd 1n the l.nte l960s 1_24)
                    mK1 yet is still U\e. mosr pnody understood. The: Jnelaholite is r~ndUy detectable in
                    theplasrnaofanimals glven h1largedc>ses Df vitamlnD:, and itretainst.:trong af11nity
                    for DBP (66). I [U\V¢.\'(~f', ih.: tnolo~iical actlvi\;r ib info::rlor lu                           v:ta~
                    rnin D co:mpoonds m\d it is pc;;:·sunHxl 1\J be £t                      C(\Utbolite. Tl<(; knowl<'<'l>'e
                    that CYP2'7 IS involv"d in vitHmin D, iniidivmion, and tha: 26(27H.)il .. J)1 and
                     I u.,27(0H),D, ar" fcmwd from vitamiH D3 ".nd Iu;.{){ H) 3""P<Xtivdy in CYP27
                    LransLeclhm systems (27), wben ta:k.en together suggesu~ that. 26(27)~hydroxylation
                    m.;~,y be a conJSj;":quence oi errant s·id.:·. dudn hyclroxybtion.
                             Tht~ most abundm1L                                                    in vi \'f) is the 26,23~
                    !;~cton<: de1'Jvativc                                                        ·vvhk'.h a<X>U1YlUl,Jte:-; in
                    hypE~rvitarninoHc ~lnirnals in vivo ht~c8.use of its eKtrerndy stmng H!nnity {~w UBP
                    (()7). 'Th~.: ICH.JtD of synthcs·lf~ of'1hl:; mct?1bolit;:--: i5 rkq~icted in Fig1;rc and resenxch




                                                                          23,25-(0H)zTI,l




                                                                               ~ r·~,..
                                                                              yr+              'j
                                                                                                ()H
                                                                                                       'f~oH
                                                                                                       l__OH



                     25·0li·Dr2;\,U.Iactonc




                                                                                                                                 QUESTMS-00000450
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 452 of 505 PageID #: 327




                    Tablll3 Vitamin D and Jts N'il.:Ur(ll Mc:t:aho1ites
                    '"'"~~---------~~~--~-~~~~~----~~"~-----~"~~·

                                                                                                              1.t:~1"1111~    VllR·   FL~IO!.il'•'c:OBP··
                     Vtll'll'lllnl'l mr.t:.Mlitl!!l                                     SJI~olf               l>ndlng                 bln~j·•~
                     l1'illll~~lrlldll•'4']"          Sldl.l dli'lht~trlldY•'Ilt~-n      ~~llih~'h            ,lf11tdl~'~             QM111y'               R~hor;,>nu



                     Vililnth1 DJJl\
                                                      _:('"'Y                            Stlin                      ~(1,'1)0\              3,\lill

                                                      ~-
                     ls,nH,n,lll                      £"~""-~1                           Uvcr                       ILl                    ......
                      lo.tlJ,.-(0Uhfi,1 (1!
                                                      .-:Z"'"r"'·
                                                      ~..         <*'I
                                                                                         t(idaty
                                                                                                                    '""                    ""                   "
                     'M(R),l'JiOll)tlll [JI              ·~r)~1                          )OdiUlY                    (1.'.12                JJ,m                 173
                                                      ~            011

                      lt'!;l-a{R).25·iOHiJU'J
                      1'1
                                                       ·~y""
                                                      <,;,
                                                                                         T-.tr-g<'lll~u~~           10
                                                                                                                                           "                    "
                      1.5lSl.llH0UhtJl1•1
                                                      ~
                                                         ··r·~OH~                        ~~~~<T'~                   iUI~                    l4IJOO              (~




                     i.S·OH··O~·:W,U"                                                    Kldii<"S
                                                                                                                     ·~·
                                                                                                                                           ::1~,011~
                     fo};1l~tl1'jll                                                                                                                             "'
                    'Hint1 ~,trU('W<\'8  \mii,·uh•d by                    tit;:~ nurrlb(~J   in   hrm~kel~   and
                    lhe top of Table .2.
                    o Valtt~:.\s      H~)J\\JdU'I213d friH11   pi'0Viou.'lly t·nbl :dl•d dr1ta COl ,L
                                                                                         dntn (20'2),




                    indicate~' that 26-hydroxyiation t'olLJW$ 23-hydroxyl.ation in this process H)8),
                    The site of thls syntbesis Js probably extrahepatic, sugg>2stlng tbe e:xis1ence
                    extrahepatic 26-hydroxylal:ion, 'I he recent                                      ~vidence                (69)0) that CYP24 carries
                    out 23·· aG we\l aq 24--hydroxylatlon of certain                             the pwmibllity that
                    CYP24 may also he involvt1d in 2.6,2J-bctont'                         '111c' l'<'le of'25i01l)D,-
                    2{),2j-i::ll.~tont:~ nr its 1a,25"(0HJ;. D, ,·nunwrpatt, which i"lft~ <'1iso             reported
                    (70~.t:J, IW~ '~utrcni.ty unknuwo. Jt is pr-.:~0umed thnt 26. ::J .. [netone J:\rrn:Btion !"'-~PH>    1

                    ;~enls a backup drcgncdatory pathway for 25-0H-D" and/or lo.. 25-(0H),D,. Stud·
                    h:~ 'Nil.b CYP24 kwx:kout mice should te!'lt this hypulhc~sJs. Tah.lc      snrntnanzes
                    somr: cf the pertlncat biological i'::fO['Ct'ties of the CC•Jnrnon metabolites,

                    II.       ANALYSIS
                    A.        introduction
                    Th(~ am,1y~is                of vit:Jmm D aml iL-; metaho.lites is \V<Wtby of ;utt•nlior:  many
                    ct·.a~.HYil~-       The                  ul the levt~.t of v1tamiu D metabolites provides impor~
                                                m~;.~atll..ltt.:meul




                                                                                                                                                                         QUESTMS-00000451
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 453 of 505 PageID #: 327




                    tant kno\vh:x:tge abou:     etiology~             aod tteatment       di~H:~~uses 1n-
                    V01ving cH~4turba:nccs of cakiLHn     ·phosphorus merabo!ls.m. The analysis of
                             D compounds l.n drug fQrtnuJnt.inns, such as mu1ti\·1!.3JH.in tablds.,
                    je·ctabte 5olutiom;, ar,d new n1et~thoi.ite preparation!;: is requin;.d                ~~.nsure   purity,
                    stability, and po!ency            tbt· cornpt)UH.ds. Th.ere it~ at present rn.•meJJduus interest
                    in                  tiw [uil detail:" of tJ1e rnc:taboJism and mode e.>:f action 01' vimmiu
                                          lmcquivocu1 idcntif1~..::ltion ur                     uwnix:t':>i ,Jf !Hd'~cbolite~
                    in ardn:wls srudk~s vivo and ·in v1tt'o ts J)li.t.;,~lng                    'k:nwuds on the rt;,sc,lv-
                    in): capabi :Hies of rn,x.!crn chromatogmphk tcdtniqucs and tlw sensitivity of dc-
                    tccti-Jn and. rnett~.inn:mr:nl:.
                            P:1rt of tl":e lnteres[ in th~~ .:ntdy of viliunln D sterns from the ;ivnUahiiity
                    of pure radioisotopically labeled derivatives of vltamin D am.J ils metabol:ttes
                    aod cltctniCI'Jlly ~Jy]tJ:l'll.',s·ized mcti'Jbulitc~. P.i"C:s~.:nt tt::dwiques of               ~.Otlrtol
                    c~u1 ~lCC'!'lriltely dcter:tni:ne pudty hlld spedl'Jc ~\cnvity in                                iabded
                    vltitnli n D, and cht~rnicnl synthef:is hctR been greatly aid\~d by •..-hromatogm-
                    phic tccJml<:Jn~;;·.s abl.e to resohic stcreols·.;m~~rs of viL·unin D. analogs, ~:nd meta··
                    bolhes (e.g., 71..72). LasL bvt not leat~l, tile food and plwrnHtceuti:.'tJl iw..lus·"
                    tries     hn·~n~       now in!roductxl liquid.   chmnuto;?raphk~       and LC·.!VfS. methods for
                    vluur:in D                        of

                                            meFtsuring nanognJ.rn qt:tUJt·ititl!>                            matrix.
                    cont.1l11iJ1g Hl.ilJigra:nJ or gnm1 quantitlcs of ~·at. Animal 1eecis also co!Jtain
                    adcied ·vitamin D. It likely that if vimruin D metabolite~; are to be nsecl iu the
                    hcef :and d 1iry scjcncc industcy on any nnjoc scak, there wlJ i iJe a need for
                    accurate tni..~thods f'or the analys·is of vitamin D and its mdahotitcs ln tlssu.,::s and
                    milk,.
                            ln thi1=; ch~lpte1" Wt: intend to i..:OHC~..mtn:lte on th~..! u:::e \"Jf LC and LC-·MS
                    m1;:othods for fh,-e          of vilamin D 1.mnaboJ.iLes and ~m.al.ogt:: in bi.u]ogkal tbi(is
                    tmd in vitro celt               The me1hlxlology ust~d for these '10i1.lys.t·s doe~. h(rw"·
                    eve;r, bave \Vidcr appEcd'ions. Gas chromatography JS no lGnge:r use\.1 Jor analysis
                    unk.ss aHachcd to mass Sf·Gctron:'-~ter and thus GC-Jv1S vvill lx: c:onsidertcl later
                    ol\ .in       thi.~   dwpter as   m~~ans   of rntAtwd valldm:on. Tlh:    nG~i:\J   for sampk
                    Hon, cxl.cacrion. conccntratloJ\ rmd p;:~r1l::d purl lkallnn prior V) tina I   natu·
                    rally depends upon       naturt; of ttw sample, ma:xix and tht~ mt:tlwds of quanLiw..
                    tion use(l 1\1inir::JHJ prepuriflcntion is .required for concentraied sampks of
                             vitamin D tornpou:nds th.tiing chemical ,synthesis. l\t the other extreme,
                                or V11am:iu:-l D1 <lnd [).j in foodst:.~ffs tnvolvc:?,           0Xtrac-·
                    ~ion. ~md coJJ(:t~ntntloupdor              w quantit1tiot:,   Tb;\ nxwJysu:     trm.:~..~ quantities ()f
                    v\uunin lJ metabol iteG, such                1.25-(01 I) 1 D-1, ir1 hurnan pla)mUl requires the e.x-
                    trn.d iun of pic:cgrarn :1wmh1i~,~t:~ p~1riflcation by ~..:olunm \~lJrc,ma!ogn:-tphy 1 uud fj ·
                    naUy radioligand n:\say. J\1uch ntlt'nth)n hB.s b0en paid l\) tJample preparaUon,
                              1

                    a :;ignlfk:unt reduction in m~alysis time en n he achiev(~d by opbrnit:htg purifkntim)
                    prot:edtJ.res.




                                                                                                                                 QUESTMS-00000452
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 454 of 505 PageID #: 328




                            Like; all ~teroids, vitamin D audits md:Hbc,lites are uswclly analy~ed in lht'ee
                    stages, all of whkh arc dependctl' on eadt othcc: [ l] cKttr,ction of dw metabolite
                    ol' .interest fro.m                    mnt.rix; ]2.'1         of the metd11.1lltc 0J imen~~::r
                                                               D, other sl~ruHh, or nonbpecUic rnatcria! whid!.
                    rtJay i.nlr::di::re in s!:.:1ge 3; and [3] qu:.m1.l1ation.
                            Cler~.rly     the specifkily of stHgc      th(', method of qnactitation ehos(m f~,)r a
                    particular mclabolHl\ \Vill        hnv~.: n ptof\)'utH.l influt~nce on be H~o:('t.~S:Sity for awl
                    t'X.tent of ttte      prepurifkr.~tkn     required bet'ore qtwntitatinn, rhe "kvelopt:nent o£
                    immt.tn\'1£-tSf!NY~   for !'tc!'oid honnnnes ha~ been 0xtrern~!y ~·ucc{:~st'ut a:nd many
                    irr~rnunons~ays nrc no\V uv;;:dl.abk whl.(h ta:n bl;;. Ci:Irried out d\r~ct.ly I?U plasma or
                    on sn:mple pb1sma cxtra..::ts (73). UllfnrtunateJy lbt:: devdot~ment of i.mmunoas~:ay~:
                    for vitm:nin D ~md its metabo.dtes has lnexplkably not been so success:ful~ and
                    aU such i:tntltUJlu~:.:s.~,ays rcqaire cxt~.:nsiH:                             b;;fon.~ quanLJlatiun in
                    (!l"der to at~hleve tl(:(:t)ptablc accuracy. Stn.gt~ do(:S not (";nd '\>Vhen. <:n~ ttcccp1~lhle
                    flgure t\w the c\:-nccntration of the analyte nr dnalyws c·::mc<~rn~~d                      obtaint:'d. !(
                    i5 !:dso neccssury to shovl that tht", pr~)c,~durc us::.d for quant1t~Jtl·JO, tak~;n in c·on,
                    junctiotl vvilh any preparatory purillcallon, is pre.~be 1,1Jmt is tn say l't~pilcate rnea~
                    sureme:nts ;,.1£'(: dos.:: to the nlcan ·value ····a coefftcient ofvcuiarion rev 1 of l0%J
                    and that the analytical res.utt is a(:{;l:Lratc.
                            /\<'C\.H"th:·y irnpli(~;: th81' t:h0 rt1Ci.\Sl.l:t~~d con0<;rllt'ation   th~~ anctly!·e i~1
                    due to the analyte itself and not ~:n dnsdy rela::ed (·omrh)i.!Ddt>; or- '"""'"'et'iific
                    intc:-fcrcncr;:. Tb{! as~cs;;mi;·nt of at:cumcy is e;-:;,tr~:mdy difticult Blncc then.' nrc:
                    selJorn deilni1.h/e m~~thods available for vit~tmin D metaboli:e...., '\.vhich enable this
                    parameter to b('; mc.:~sunxL /\. number oJ devices hav<2: brt-o:n used '"7hirh pnfJ.10ft
                    t0   assc~;~   a,x;-m·acyj such      aB   addittort of pure analylc and the dcmonE<trahon                        ol~
                    qw.tntitativt~ rc~.:overy ~1.1Kl     <.Hh.tthm of sarnpk . ln sonw insu.w,x~s such pro(:edures
                    do dem•msftU.t("') defic!Nades in H1e original ::Ultdytk:al msuiL, hut t:V~'tl; r'                      mt.:<lV\~ry
                    o.lpure ~tandard l1:l quantitative and/or dllnti.;m cxp~rhncnts a.re salisfa1:Wry 1 tKTU~
                    racy h not nhV•),YS gunra.nked.
                              J:· st:~cms to us that the only method available for the assciisment of accuracy
                    is. b:y· coroparison to a dd1niHve rndhr:_.d) wllkh i~~              ar~.::epted to be
                    o:ILlution mass                      (74), Sud1 nK,til<>ds ar<J uc't      avuilabk
                    min!)                      bttl will bedJ,qcw;~ed later on in this chapter, 'lllc W·~C ofsueh
                    HH')L~wdology is alsu sutdt.~(;'1lo aiLidsm in lhat tfu:~ "deiinltiv~,;''' GC~f\/IS pro\X'>
                    durc may it:..~H 'he ftfl\ved. J1            be necessary lu stage 3 to dcrnon~tnttt rhe
                    ider:tlt~y   of the   an~tlyte,   \Vhich cnn be done             a number of physkoehe:nlical meant>
                    (sud1 at: UV and/Oi' int1·ared spl.~l:tl'a,                       magncl.k       wt:~munw.t;      [NI\1R:!, mat:-;~)
                    spt~~;tr(~mctry~ et;::.), Thc:--;c I:(X:hu.\qu,;:.:s   J.\HVt.~ bi..~\:H r:;~vkw~.~cl   (7) and    wm b<· dcait
                    with later on Jn this chapter (lnly int-Jnfw·               a~   they pen.ain to         Lh(~ ~olutlon     of this
                    ~1roblemin 1h·;) fleld or vitmnin D. TtJc~r~.: ar.;:~ a number cf publisbed reviews
                    vitamin D xnetbod1Jlogy \Vhich denl ·with both the early mr:UwdoJogy 1.u:d mor~
                    rc:c~Ttl.. Jeve1optJ1eJ1ts    (6,7,75 .. 82),




                                                                                                                                           QUESTMS-00000453
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 455 of 505 PageID #: 328




                    B.    Extraction
                    1. Solvent Extraction
                    Sine~               D and its metabolite~ are fat~soluble sterols. partition into l)fg.Jnic
                    solvents pr·)vides sJ gn ific:1m -pu:rifka1ion by rl'.'movH! •)fWttkt~so lnbJ.ecm:t1ctmlnants.
                    Solvent systen1s for cxt.mdion fall into t\vo ba&ic categories (see T8blc 4 ): j ! 1total
                    iipid (:Xtt&c11on. fot                  metha.nnt-.ch!Drlrfotrtt-\.Vater (2: l :0:~() (83) o;· ctlta··
                    nc~!-vvater (9: 1) (84), ~md          sde~:tive Upid i;~xt.n'1A.:tkm, !'c,r t~XHH1})1e, et.h~~r. ethyl~K~et-
                    ar~:~-cycloiH~x::me ( l : l ), hex an~..~. dlch!oromctila~1el or tK-:.:xBnc-isopr·c~partol ( 1:2).
                            Clearly, though solven!s in the ~ccond \:lass me desirable to rninlmizc cern~
                    taminaHon of vitamh D extract, they pose prohlerns. ln that they tend                              ptovide
                    efiich::nt extraction for one particular m~taboh!e or group of metabolites (e.g.~
                    the                      mdal:)oULL'\) and puorly c;dl'<tl.:.t tlusc uf diffL::re11t p!.. . lat·ity.
                                               nnaly;;j.-;; of StW<~ti:l1 Vitamin 0 rtletrlbnl11e~;; With i\ Wide tnnge
                    of po!arHie~ is requirec\) total !ipkl cxtrnchm (RJ) rnay b~: nece~s.1ry, The high
                    dlicicncy of the Bli.g.h and Dyer t~\chniquc UU) for wtal lipid extracti·.Jn (i,~~.,
                    me!.:h~m·:-~1: ch]iirofunn 2: 1, v/v'l is probal'l1y due to ilte formation of a In(JllOf)hasic
                    dispcr~ion of ~;mtlple. in txtracnng soJ·vent, foUowc:d by n;:tnrn to the classic t\VO··
                                           addition ofextrac:hJoroforrn and saturated KCL All
                                                                                                            this
                            S'.lbstitutiot: of m~>.~lhylene (•hlor!de for chlclf\)fnt·m
                               ~Jl. ciJtmo:'orrn and reduces evaporation times by taking ::uhantage of
                    nog.;:.n!lcity
                    tbe lo\ver boiling point of meLhylene chloride. The use of ethttlh)l is a rnrdd
                    method for precip!tahnn of protein and extraction 0f vltmnin D 1:netn.bolite.s bnt


                    Table 4 F..xmtc!\on           Pmcedu~·t;:~   for \htmnin ))        ~md   Ilr<
                    Mc-.taboUtes
                    :Solvent                                               VlctahoHi~

                    Jvletb;mol·chlorof~)tm        (2:                  Geth':nd                      83
                    M·J!t:anll1 -mt;thykn~·                      !)    ("fe~t{:rt:l1                IN
                    !·:tby! acetate .. ryc1o.:wxane                    Ck:uemt                       H5
                    l\el":Ht~-l.;nprop:J!Wl ~ 1                                                      R6
                    Ethanol                                            D, 250HD                     175
                    t·:t.htH\(•1: WIH01' (~I: ! )                      GBnt~l'd                      ~4
                    Ht~x.:ne (uft:?I snponitlcatwn)                    D                            176
                    EtbCt'                                             25 OH-D                      177
                    .l'vkihanol: w:Jter C':kp··Pa1<)                   2.' 0!1-D
                    !'Jkhlo.tx)melhan;;;                               :2·1-,25 -iOH),L),
                                                                       L25 (C:>H))\
                    Dic1tlo.romet1.tatK;   o:1   F.xttt.\lut           2A,25-(0H).,D 1               :10
                                                                        1.25--(0I·Il,D:,




                                                                                                                                   QUESTMS-00000454
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 456 of 505 PageID #: 328




                                                   impractka!          sampk vo!umt~s e:(C{~ed 1            Th(~ Bligh
                                                    il:. pnrtk~uln:r usefuL for- totfll extr.1,.~tion fcom ct~ll "~ul.turc
                                                                  i8 ><> low aud thus subseq1J<ml HPLC column
                    overloading i.s not a                       issue.
                             Two--pinse h,TuirJ.,[jq1lid extradk~n of samptes is the preferrtd ~..:bcdce nf
                    sampk, preparation ~n the m~\jority                 arpiicRtlOns. Vit<:l..mir D and ·it~ ph:.Aolso'"
                    nH.,~r~; MC rd1:11ivdy nonpol,w nnd cHn b~~ o:traclcd with ht;xa:ne n.ud. other ln'I-V--
                    polB.r.ity ;.:olvtnli·~, provided the mu!.dx is broken do\vn l4 y s~:tponiGcadon.               1\cid
                    hyd:·o1y-;·1s mu:;.t b"~ avolded ctue tn tile tenck~ncy to dc:·1ydrat~ the }-hydroxyl and
                    to give rbe t,o lsomc-rizati.cm. ln !he biodH.mt.ical arc~ts of analysts, all typt.~s
                    ~·wponHkalinn me '1\''0ickd, chiefly because of c(·mccm about the stability of vita·,
                    minD metabolitm; but also because of lack of eonv~~-mence. More polm· solvents,
                    sudt a..;; modifi~.:d hex.an~ w\:'i.Jll:n.~~., t;ydollcxHue··dhyl acl\tak ( t: I) {85)? ll..:x.anc-
                    1so>:n:~r><llnm (I        (86), or                                         (9J<l 4) (87),        >Onl·
                               for tiH~ exrr~H:don of metabolites                     l) arK; to bn~~tk proteir.-boun1.l
                    vitamin D co.nlpl.cxt.~s. HoTst et al. (~·m', use ~~:.h~)r :followed by mctbmwJ,.rnetbylcne
                    chlrride ( 1 : 3) in a lengthy hut ingeniou~ anempt Lo analyze a s.ede~3 of vita.rui11
                    D;! and D 1 rnetabolUcs ~inruHaneou-:ly. Cm\': mu:<l be L1ke:n \\'ben using c~ther,
                    sin(X', this 'lolvcnt m.ay contain peroxides lhal C.'Rn n~act w!th the cis~trierK~
                    v1trxrnin D, t\'fet1rylcn(; d1h>1·lde 13 freqt·wm1y U8i.XI for tlh'~ (:'Xttacdon of 24(R\25-
                    (0f I )1 1)3 and 1.,::~-IOfi),D, from plasm;J. Thnt1gh the use of methylene cblo:-ide
                    was originally as a two~phase sy:stem with pLL~ma 039), one modification !s to
                    adsorb Lhe pJasnu onto Kieselguhr pa~keJ. in ll column (c0mmerdal vennon,
                    Extn::lut, Mcrck. DannsL(ldr, Germany) llrtd elute hy passing methylene ch1ori.ck:
                                the column (90), A total oJ HtVPG· lo 90% tixtnlctionuf
                    m<:ttttdiites is obtalne.d, and th~) n.m~Yunt of l.i-pid extntcted so
                    additional dt~:tnup Sl(~ps utHl~~cessary. An additional _po~t~xtt:3ction p!'<~chrornJtO·
                                     that can be u:sC\l b Lo bw::kwa::>h HH: cxtracl wit.h ~dow·"icmkm:.~trength,
                               bn:ric (pH 9 to JO) hu.:YeJ\ su..::h a:; ph,)~phak. This te-nds to rernovt nny
                    ac1dk lipid compommts poorly ionized al neutral pH levels. It is often possible
                    to Hvoid this wnsh b;y (~xtracting from alkaline m~x!iurn.

                    ;~,   Solid·Pimse Extraction and Prepadwd Cartridges
                                  inexrensive~ disposhhle; gravity t-lo 1N minicolumn a~. a p~;:;nultimate
                    The 1..1se of an
                    step prkw lo LC serves 1·cveml useiul purpos,;~:s;
                               1t proV:;;.;Ls llw ~;~xpcm.dv"~ LC ~;,;~.,)lunm Crvm lipid, pm·ikulHt~;; maltt;r, etc.
                          2. 'H (:Jimina1x·s t-c•,nwining n~:utral aud hlt;hly p-:.>!Hr lipid contaminants,
                    funher teducing the lipid lnttd applkd              !he I{',
                          3- H caJJ be~ usc~d w frad:lono.te the vltmnin D m.c·w:bolit~:!s lnto Ht..Jjox
                    cJasses for ,·~ubsequcnt ;unaly~,;is wdng di rrerent so_h,rem systems.
                          4. ·11 can s~rve as a suppor! for fo!Ll·,pha!-:e extmctiom:.




                                                                                                                             QUESTMS-00000455
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 457 of 505 PageID #: 328




                            lVllHkolumtl:~ lwv~~     disodvnn!ages, tno:
                            l,   natch-to-f)axch and n:HH::nf:-tct1Jr(:r-to-nlilJ"t\lf.1cturcr varlt.'blllry, tcqrli1"-
                    ing fr(:qucnt caUbrali,Jn ;;:h(:Gk:),
                            2. The mirticolnmn soxnctimea provides Urt\V:mted rcs::,Jutloo of D 2 and
                    D.1 met~tbollt~·-"•,              when using Seph,ldeX··H:2f) and hydroxyalkoxypropyl
                    Sephi:Klex                ~Jving mi~leading r~l'luLts when Ut'lin~: radlO:Jdivt: vHamin D
                    m~;tnboh\~;":s as int~:rrwJ standard~:>, unkss larger fradious              <:oLh>.:.'bed to :.ndudt.~
                    bolh D, dt1d [), nwtabol.i1:c"'"
                            3. L,o~.~(;S t..:an OCClH' \Viti.Jout acbll.iVJXtg .'131)' subsU.mUat pt.tdft.:atioll or the
                    sample.
                            4. J\dscrbcnts tw~..:d in the mlnicohnnns c1n be dirty m1d introduce inter-·
                    rert~nce inlo subsequent analyses.

                           Tt fair 1:0 ~~ay th<:tt tn<:lPY of 1'ht~$(~ dlsadYt!lltlge~~ of ~'XdnkoU.rt:TIXlS h;rve t~(~H
                    OVI>lrcomc with the introduction ofptepucked cartridg0~;, pa.rtkularly thn~e ba:-lcd
                    upon the; syringe~typ1::. m.mkolumn, On bHlance then, !he (tdvn.n1agt.~s of such car·,
                    tridges out1;veigh U1e disadvantnges and their lntnxhldinn has rev·]lutionit_..ed s~un·"
                    plc preparation, srreamlinjng tbe pro._:-:(~dures great] y and in sc:•m.e ...::Enical a!i.S 3.Y~)
                                     tht.."": need fnr HPJ~,(' altGgdher (()l). Cartridge~, hav~:      replaced
                                   mr1m1.-w:nn" extra<~tlon sin.:::~~ th(~y <~an .~1c1. as g         (,~xtr~l<:tion
                    surfai:e in the s.une way that l·:xu·elot wm~ w.;ed a decade ago, C8.rtddgt.~t9. cnn abo
                    b1,: us~;d as :s0pnration tool to resolllc vitamin D nnd it~ m:;:taboEtes. They
                    be u~ed l'ot a rombinulic·n o!' ~olid~phase i'XIraction and separation prt..K~edure.s.
                    (82,97).
                                                   wnv available in numb(~t' oC dUfm·cnt chemistriGs ranging
                           ,,.,,"'·'"'-'"''""-pncklngs such as sDicn to exotk bonded pbni>(~ pudd.ugs (e.g ••
                                                    An   1ncr~~a:»ing nnmb~.;r    of dd'fert)nf paddng       ma.teri;~ls   i:-l
                                  ~wnHabk           from tiH: manuf8.\;turcn                         and \Jilaters). but tlw
                                      ;hcs-.~ diff~-::reJtt p:1cldngs bas yel                   r~;aJizcd in th~~ vkm1in D
                    i1t~1d. Prcseut··d~ty procedures :;\)CU:<. 'mainly m1 use of S.lika and (' 18 paclcin,gs"
                    I-"'or {;Xtnl(:tl..::m of ·vHam!n D, u·s                  nnd tl'H~ir Ynctn.bo!ite~ Cl8 or ODS-
                    bond(XJ sil.ka                        are tb(o         of dio:(:e. Sep-Pak CJ8 is th<,: r·cv,:rsed-
                                                                         uses a bondt;d octadcc<lsilarte (('18) pbase.
                    H can abo be                  to fn~ctE111ate           ln th~:;~ n~verst.>, 1:rumn~r lo ~hal described
                    by Ada~1s '" n.l. (92). Dnbck et ell. (93), Turnbull                    al (94), and Frnhe!' et .11. (95)
                    h:rve developed methoc~s for 25-.()l-f··D 1 and 2~··()1-I··D) lJslng Sep .. Pak C18 for
                    both .:.xtraction ·:.lJ4,95) nnd                       purificntion (9:1) of the sample. Tbe
                    mdhod of D<tbd< et :tl. t 931               the prop<Jrl.ies of mctlwnol bc•tli us <nl <'~Ira« ..
                    lion solvent and a,tJ a rnohlle    rJh~lS.C. Ih)we·ver, the.q; procedures did not extract
                    tbc pan~ni compcuwl., Vltmuln D, Iklli~: and J<n1nk (96') d"~a;ribed lt:~;::huiqw~
                    th;;JJ dnc5 t"CJ11(JVe viL1m:n D frorn serum or plasma usin,&: a mocl.if.ied :solid~pha~t.::
                    extractiC"·ll 1:ecl1nique.




                                                                                                                                  QUESTMS-00000456
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 458 of 505 PageID #: 328




                                                                           of ODS-hunded sillc1:~ ~mtl'idges has
                    led to a p:rucedun.~ that b[tS bt.~cn                as . -:phasi~ S\Vit..:~hing' ~ (97). This proc·~~ ..
                    thtn~ US'-~1.1 a <~oncept       whkh suUd-phase ex~.ra<.:!lon ;.md subs<::qW;..\11\ .nr_:,rme i--phns~~
                    s.;;.paration or vilami::1 m.etabolit~~s can be performed on single cartridge ..l.his
                    study by HoUi~: (97) den:h)Jl.SIHJ.t.ed that the type o!' oos . mkt(JSiHCct l'HI.:king used
                    f?,I"(>:.::.Hy .1ffccts the resolution one achitW~'-S with n~sp~.~d to metaboJite~; of vitamir1
                    I J. Tlri"                is            "' hgun.;                                         fl])S .. silicit
                    etU'V1dge                  in       resolution betwt"'n                                 1.25(0H),O,
                    (h.~. 7A). lloW<)Ver, usin.'· a partif\lly end-capped OUS·-,ilka material (O!JS·
                    OH). eii.celkii1 resolution is D;;,:hie.vl;d betwe1~n tf.eS~>:: vvvc1                     vilam;ln D.l
                    metab(1Hte~; (Fig. 7B) (9~) . but ii will he noted !hat n~iug ODS<{)H eartridge~:
                    the resolution previously achieved betwct:n 25-.CJH"DJ and 24,2:) . {01-I).JD.~ is lo~;t
                    Ho'Vv~v0r.  sttch a         Jtas pnwcd         us~ful io the purill<.::<Hion of 1,2:1-
                    (0HJ~ f),                      <)qs:.ty (91) Is ttO'\V avn.il~tbh~ ,)~ pntt of ;J. comxnec-
                    cial   as~ny    (Diasorin I ,rcL, Wokinghmn, llerks., IJ.K.: r'ormcrly lncsw·lnc.). Ortwr
                    rc'vcrscd~ph8.s~~··type          cnrtddges ( · \\10 2) havi.~ been used lo scpn:rate '2:'1-(HI"
                    1),3 and   1,25"·(01-0.:))! (99). Si.raight~pha;e cartridges. can dms be mH."'.d to tlfiWkle
                    a ~.:-:onvenient and sirnp-~e metbnd for preliminary :;;ep;1r<Jtion of metabolites JnJ·o
                    diffet"'(;nt         frac·tions., Today rurther anaJysis is mainly aceornrlishc:d by tbc
                    1.1se of
                            Sep-Pak StL cartr1dgt~s (\V&ter!i A~;sl)drltet-;, Miifm·d, M/.\) w;e h1gi·H·)ffi··
                    cicncy .~iliea varticle:s and offer 1ni:nmu:d vcxtal)ility. Tlte:se cartcictges have been
                    used by lh.Jlb acd \.:olieagues (100) to demonslrate the lack l.'1f vitamin D :ntlfate
                    in 1mmar: milk, Tnd hy Adams ct aL !)2) to ft·actiont=lk classes 0f vitamin D
                    mcl:abc,Htcs in human p!asrna. Evtduations of the US(~ C f             1   S1L ,t'S h mcar._s
                                         1\'aetiorwting v.itamin D and itc: tn<.,tnboli!es        b<c<:!l publicrh"d
                               ). !Ioiiis "'     (1 (10) dcrnonwct·med tlw usc nf lhes" c::wl ridges fed' the rapid
                                    of vitamin D aDd vltarnin D ,~ulfate. The plastic
                           is made ofvlrgiu fh:dyl~1hyk\nt) with wiuin~.al nr: :l.t~ro ammmts
                    Early     version~   of the   Se.1•~Pak   SIL were not completely devrid ,:::-f UV .. absorbing
                                             as a cesnlt nluncrnns                   "\Nfre i niTotlm::ecl Jru·o the
                                                                                               li:nrn             wit!t dtlo-
                                                    Dond-J :Jut cartt'ldgcfl, r•n the oth(;r                art'; -en;::;a:wd in
                    surgk·al··,:.p-adt' polypropyl!i::Ltt·~ and lew·.~bing of platHH.'S into Hw ::wlvents hm~ nm
                    been a problem. 11lh is,..,u..;~ ht·comes of gr~..~;:n importnncc \Vhen u~ing suh~eqltt:-::nr
                    sensitiv.:. analytical techniques such as H.PLC . .ln our har1ds Lhe separation of  1

                    v:itamin D 'tno;,.'htbulii.J.~:S ~m a \Vat1~n1 t:nlitJa Sq>"Pak ~m·triltgc 1s l'uJenot tu LluH
                    (1thh;~y~,~d using th\; bigt:~.~r .. qu:~W.y mh'rosHk:a supplied by Annlytid1~~m bti-.;rna,
                    tlon:.tl as nond··E!ut c:.u·tddge...; (Fig. X).
                                                                      w:;,;~d in 1Jw steroid Jldd
                              rmmunorJ.ffl;:dty <ti\\ml:tion has b.;:cn                                           some    l'OJJ··
                    sidcrab~.e um~;      ( 102.~ but has only rece.nt!y bee a intrndw;ed as                     \d' rneth1.xb
                    for    ~h';   (ma1ysis   nr vita:nin   D rnetahoHtr:s I, 103-..J 05). Such sy;;;tems iuvo1vt· the




                                                                                                                                    QUESTMS-00000457
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 459 of 505 PageID #: 328




                                ..__H,o---CH,OH::H,,~'""Htxlnii:CH:aCit'"" ...............fiiMant:~---...-.
                         'IH              ___._....._                     ~10~-99:1~-'"'M
                                I1H·251011l0o I '                                        ,      ,
                         Ill                                                             '       '
                         Ill



                  .!i
                         .••
                  ·ii •••
                         •• ~===:.~
                  ~
                  -
                   1!.
                         ....
                  ~      Jt
                  ~ 1M~~~~~~f-~~-+-4--r-+-~~-+-i--~+-~~-

                   ~
                  ...    ..
                         ..
                         ..
                                                                                                             ••
                   (A)




                   (B)                                       .EhJ110fl WO)UI'I~e («II~


                         Figure "1 Elution of rad1olabded vitamin D.\ tl.wtnb,Jliles from (A) au ODS··BOND··
                         ELlJT <:artridg<o and (Ill an OIJS-flOND-FUJT-OH '""lri.Jp,. (}'rom R<lf,. 96 and 98.)




                                                                                                                  QUESTMS-00000458
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 460 of 505 PageID #: 328




                                  i .. -~H2Cj~:l~fl'.i'~~Hl''KA\.ffC:                       !'$;. - - - - -
                                  1----   9llo   ~   0.~-----t-    -+- 'J:!':-:5   -+---   92·8   ,..............,   OI'Jo:H)~
                            ~00                             ••• ,, '

                                      ;H-I, 2!i-(0HJ,- D,
                            300

                            IJO

                            500
                                      3
                      E                   H·24,~5-IOHJ 2 ·D,
                      a.
                      "     5~0
                     ,_
                     >-·
                            100
                     ,_>
                     u
                     <:1
                     0
                     a
                     ·o:(
                     0':.




                            300

                            100

                                  0         4                     12      16         20     24     28                32     36

                                                      ELUTION V::>LUME I ml)

                                                                  of rndic•i;Jbe!r;:d vitwnin D3 nn.d it:1 met.abohte:-; on n
                                                          Each     ba~· rcpm&~nts th<~        ammmt
                    dming h~'tcb ~,:;h.;liNl. vdh various n(u\tU!'I.~t:; of isc;pt'Cip:mo.~



                    cova.l.eul.llnking of antibodies 1o the analyt~: of inler1.~st lo colum::1 supporl ma1~rial
                    (e.g .. Sepharose). A::. binding to the irnml.tnOS!.!f'beol occurs in the H.qu.;owl ph:J.Se.,
                    solvenl ~XlTJ('!S of ilk' matrix must be redissolved in aqueous ~thanol (10% ethanol)
                                           to l:h~.icohmm                 thclmn:tlmosorh,:nt ( 105). A commcr··
                                                                             J <~5--~0H\~ D3 tn pi mana dcUpldnti;'S
                    with dexl.nm :mlfate n.nd n1agJk•r;;1urn                      t\J applk:.H.ion
                    tajm.ng a s·.)Ud-·ph<ISC tnoltoc:loiJ::tl rwtibody ( l OJ). 'i'hc bound <IJW! yte is ~l1~;;~;J ,;;:luted
                    from t.he culunm. The Sf-:oedficity of exlractiou u~in.g sw:h procedures ol <:curs~
                    dir(~cllyre"l:lted to the ~:p.:ci fkity of !"he aJJtih('dyused for this pLlrpo;;;~ \Vh1ch s!wu!d
                    id.eu.lly bt~ a ditlerent antibody to Uwt u~ed for t::J.e quantilation.




                                                                                                                                 QUESTMS-00000459
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 461 of 505 PageID #: 328




                    C. Separatim1
                    1. GHneral GonsidfJrations
                    One uf the most (;ommon            rrobke~m      witb LC        tbe prcsel\ce of particulat<~ rnau:er
                    ill the SClrnrdes for lnjectlnn. Ut'tchecked, lhis n!timat(~!y :teods l•:) cl•Jgging or the
                    i'qjector or, 'Worse, the inlet frit of tbe column. Changi11g of the inlet flit of the
                    c·Jlumn       a p:co,;.,::·dtlt't: to bt; ~'..voided by th':) int~xp~.:rr~...-,_n.;:;ed t:hrom;:dogrnplK~t· 1f
                    pos:.;H~k~, shtct~, unless grr.~nl cDx~;:~ l1; taken, dlstutba:nce of th~ bed m.ay oc1.:ur. in
                    which ca.se co!unm cmckncy rnay bt~ reduced. TlHts, tllt,--;;ritJg of :<:amptcs pr:ior
                    lo injection is rec.·ommcmkd. Vari.ou~ k:hrorrwtograptric                   H0¥1 sdl a
                    variely of filtration kits for cJ.ariHeation (If snmple5 bcJ(}tt: HPf ,c. Tht'Se feature
                    0.45 jJJn fdt~:rs made o£ solvenl··reshtant materials {e.g. 1 TeHon or I)T1-~E) <md
                    suction or                10 fiH.:iliLtk~ pcwunge of solvc:ni llmmgh tlh.: II Her, Alk:r·
                    xw1lvdy) s:Hnpks              J,C il(WJysis cmr be        trans!'(:n:t~d   l<i a 5-mt,   c·otd~ctl   scn:::w·
                    cnpred vial (Renctivinl; Pierce Ch<)mical Cn., Rockford, II.) and centl'ifngcd at
                    iow spcc:d (iU'{I!.Hid 5(10~~ for 5 mi.n'l, nlthuug.h thi.::: not d\-"\•ays a (ompl.ctdy
                    satiRht~l-:.!ry   pr;x:ed.ure.
                              LC   analy~;js    of v·ltnmin U is novv rhe melhod of choice,                    ove:r th(: last l5
                    yeara     trcmcnd~)UB       itr.prOV(.'.rncnts in L.C instn:un0ntatlon hav;,; been made. IVlijjor
                    a~.tv~:t:t!C(:~; lYl.V¢ been m<··~(k; h\ pump 1:echnotogy vv·hich allow                          g~ncmtion
                    ofiS!1Cn:.t1~; and gradi{~nt :>Jolver1t sy~tf.\Hl"l g1vl·ng highly                              l!I"!,C {WO·
                    files. i:n additiou1 ttw improvement in automatic in:Jc~tlon 5)'5tcms m1cl the recent
                    availability 1.1f .:.n.llom.atit soJid·vh.:.ts.e enrtridge iH,lecth>n systems 1ruke Lhe intro··
                    duc.tion of rhe sample into rhe HPLC system rnorc conrristcnt, nnd the cartridge
                    injedion t~y~•tern                  the nt~eu l;'ir sample dmlon ll·om the snltd~phnsc extract~
                    uot pdot to LC,                   aU its attcndenL probk~m.s. In addltictL lrDprov~~menL~ in
                    lk.ll(~etor .'H:msitivity a:Kt 1:r~Jurnn p.DJ'tldc technology have mack~ po~sible Hw <kte.;;: ..
                    lion ol' a'.} little.: a~ 1          vitamin D tmder .kleal (;U.nd\Lion~. Extra ~:olutrm P'~~:ik
                    btoade1J lug ba.;, been                        by th!;'! desi>?JJ nf t';ildy··fre~:.~ fluw connec!Or~ n:nd
                    inje.ctors and use of 1ninimum dead"·1<ipace tubing. \Vhite th~ modular approach
                    to llPLC of th\) l9gQs bad its adv.ltFagc~:, tnodcrn HPLC cqnlpmGnt no"\v ln··
                    1,:~rr:.~asi.ngly ma.rk~jt~;ll as an lnl~~;~r~tl;X( (:omput~~r-~:(ln'tl·olled sy~lt'm (t:,~~,, Hw AHi-
                    ance ~y~:tern rn;:trketcd hy W aJ:ers, J nc.), vvttich can be vt;ry :~irnp!y and dire(;tly
                    c·Jmwctt\d to mass spectrometers.


                    2.       Columns
                         'Jbj(;':ctive
                    Th~.;:                     aU good LC amdysen is to maximize rcsG1ution Jt wbieh is
                    d.dined. (lY the     IXjWLticm:




                                                                                                                                     QUESTMS-00000460
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 462 of 505 PageID #: 328




                    Tb:~ value <)f N     deknnined by the size and. natun.~ •Jf tlK: particles L:s,-xt to
                    make      column atH.l. by tbe qtta!ity •)f the pet<.· king procc(htrcs. Most vitn.min D
                    applkm.ions utlliz<:              tb,; 3- to 10-p.m c<i<c
                    excess o[' 10,000
                    capacity D1ctor        -::an he alle.red by changing 1hr~ chemic11l eba:mc!cdstics and
                    the strength of the solvent, respectively. _Examples              the t:Jh.::ct of ·incre.asing R
                    by chaugi-ng dtl'l('f (X. or K:" arc givl.:tl hdcn~1.
                          The :wmte of the type           HttEtly.sh~ w   .,~arrH:x'l uut and Lhe dei;ign o~· d1~<~
                    LC system may be imp11r'Wrtt consld~ratinns in the se!ectior: uf the type and si7c
                    c1l tht;.~ c:ol.umn tu b.:: used, sin~(;: t.hey may lnflucm:c N, Svme practical
                    considecatinH8 are given~

                            1,    Use   H 1:oJ.umn SlZI.J   n.pproprJate to the     voluiBC~   of   t!J~~ lnj~·)(:ticlJJl Wt.~lgllt
                       solute, elc.
                          2. Use sJnall ·vol1JDl~~ i.n_ie-::tio:Js ~.[nee these an.· 1heorc!ic:1lly besl for sharp
                           /i.e,, large N). Ho'"vVI?Yer, practical consiJe_n:tlions of sample handling may
                              a   comprorniH~ k a larg,ir .injection volume.
                            3.    l.Jst~ tnobUt~
                                              phase as t.he sample s~Jlven:. 1.0 avoid p~i-.~ak attif~K'I&.
                            4. StandardJzr;.J injectio11 vu!LtmeR for more r0p:·oducible rcsu!t~, sine~;;
                    change in injection voJurw~ w.lU tnJ:1uence the n~t(;nticm tim~ and b~;nce peak.
                    hei)?.bt area ratio. Tf reak nxeas o.rc u~;ed for qmmtitatbD in!FC:~ld of pe;1k heigJ·us,
                    changc:s in injt~d-lon vularne hav': l'iule ~~m.~d.

                          \Vhc.rcas 25 X 0,2lcm mlcroburG LC column. may he                               ;1oalysi:">
                    of repented 2~ !o 5~~..lf, h\je.dions contailllng mkrogr:H1l quanthie~ ot" ,:J synthetic
                    vHmnin D nwLHbolih.~ using t!V tkle1..·tion. il h: nol i.d~,~al for lh~:. analysit\ of25··0H··
                    DJ in   hllnWJl   p!tl.Snta. Tkn; thu   ~.ttmph-:0   :may &WI coutain (;OHsidl~rabk: a:nounts
                    h1Jhl and a cniurno with excellt':ni k,ading capndty ·is the dwke. Somt'; nr 1.he
                    newer 3~tm partick c:olmrms (8crn >< 0.62(~m diameter, e.g., z:orbax)                              ideal
                    f1x the JHJI .C of bjc•loglca! :':>amp!es R.Hl('e th(:y 1:1n: Vi,)ry tolcranl :Tflargc i1ljec1·ion
                    volumes (!00 to 2.00 pL) and. large lipid load (1.-e., ~:hol.~ exttatL f:-om 2 to 5mL
                    pht'!lnnu~ l.Utd y~;,~t ~ivc nunilrwl ~~;a:mpk: lus11e~ and :mi'llinwl t-:.ffcd::. uf ~-;>-.tra.;.:olll1.m(
                    bru.td bwadcniug. S<>v,;,~.:al                        (3     6~unl sph~,rk::tl silicm; are rwvv
                    available: I Jchrn.:.;pber,                ,, and ~phedsiL '!'he .:1dvnntage or these
                    ings is that they pa<.:.k. lfl\X~ n.ruformly than irr-2'guhu:ly sh;rped partid,;;~~,
                    L:::ss te:n.deocy to sdlle \Nitb time and pressure.



                    l~ormpanol-·hcxane rnixture~, providt a g(J'XI !-lolubi!i f.J' for the vi tarni n.!' ]) ~wd
                    have be~·m wHkiy applied to tJu; re~olutkm. of a va.ri1~ty of c:o.mpouml.-.; nmg!ng
                    ir. polarily frvm phoL)irradiation mixtures of vitamin D to \.24,25~(0H_hD?.• Jso-
                    crntit.:: mixt<Jn:~~: C1:"2.59/l i.:.oprop~mol in 1wx.::~ne :\(~parate v1!am[ns D.: and D 1 from




                                                                                                                                      QUESTMS-00000461
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 463 of 505 PageID #: 328




                    24-0H-D 1, 24-0H-D 1, 25-0II-D 1 !T'ig. 9), Isopropanc>l-hexnnc· I 10: 90) provides
                    reilocutic•n of most of the known vitamin D metabolir~s (I 06) in single c!mo-
                    mato~~raphic 11m            10)., and cr::n   a1~o   be   tJSttfui     for vitamin   D~ m~)UJ/Jnli(es,.
                    These ~arly s~;:.parations     ml'N b\~· iJchievcd on a single 25       0.46 or 25 ><(l.6
                    em. cJ]nmn using :;imilar solvem :~ys!ems. The tb.t~ of 1emnry :-.o1ven1· syskms,
                    in('0111omting mdhanol into the staudard lsopropanol~lJexar..t~ mixture (1()7),
                             minimize<         !ailing, f'·<lr!h.:i!!nrly or 241_1{),25··(0H1,D 3 . Figur\: 11
                           the results              a heX(\Ut;~itl 1 )propanui-medw.:noll S7: 1(): 3) system .:..ol-
                    vent on che separation of 25-01 1-D, 24(R),25-If)J !), u,,, :md I,25-(0111 2 1)3, The
                    polarity of lh~: S(ilvext!. cn.u be r~duced whil1: ke(;.:p.ing the proporti1.m of l::~opropa~
                    noJ,·metllanoJ a:pJXOKinll'lteJy the ~:ame.
                          Ikeka\va and Koizmnl (1 08) have described a gradierti solvtmt system of




                                N
                                    I
                                ;?.




                    Fi~~ure 9 LC ~cpamth·t1. nf vitamin~~ l), and D 3,        ~A ... ()FJ . J)~~·          25-.0H 1) 1,. nnd
                    ?.5-0ll·D_,, trfriog Zetb:1x STL >md ~;~'!UI.!ng wJ1.h          isnprop:mol. fn   h<Y!~flm\(From H1d.
                    Jj")(l.:)




                                                                                                                               QUESTMS-00000462
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 464 of 505 PageID #: 329




                                 '
                             ~
                                 .
                                 "'
                                 I




                    Figure 10 LC tv:~pa:·ation of vilandn. D., a11d itH nw!c:hubtes on             Zurb~-t~( .. SIL u~-;ing t.ht~
                    ~(·lverH sy,:;tmn HYX· 1::.oprop.euol in hexane Wrom He f. JOC1.)


                          r-·--·

                            t

                           1:              ~
                                            ..
                                         ,ey                 ~"'
                     w
                            I"
                                     :;
                                        ..
                                     ] <>li!l    ~"
                                                 §
                                                             "'
                                                             0
                                                             ,!
                    ill              j "-~       ~
                     ~
                                                 ;~;
                     ~

                    l

                                                       8         10   12   14   lfl   11   20
                                                           Timt(MiA)


                    Figure 11 LC               of      OHD:,. );f(l.{)),~) {()J:J))!J.1• and 1,7.5(01··1)·!D:l ()fl. Z.IJ.t'·
                    bux.--SlL t25 ~.:tn    tum) u.~·ing th~~ s.otvcnt ~y~tt:m iK".~c.m~;~·llmprofHtttollw:.th::t1Wl (87:
                    10:3). i)'wm Rd. J(l?.t




                                                                                                                                    QUESTMS-00000463
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 465 of 505 PageID #: 329




                    0.02% to 6% 1nethnnol iu nwlltykne chl·wi'k to r<:solw: a mnztut~ of dihy,lmxy
                    metabollt('S on Zotbax~;;HL (25 X 0.21 em). T~1is sol·'h~nr system giv(~~; u higher
                    theon·tical         coJm!: N !.han does th"                                      mixture
                                     identical conditions. How~~v~r,          low viscosity ofTncthyli.'me chlo-
                    rkh>-·mt~thanol mJxtt~res c~1n ledd to bttbbk pmblerus wilh sorne solvent del.ivt~ry
                    systems. Rcplaciilg sot:De of the methylene chloride with hexane and using a
                    ht.:·xanc·· mclhyl~;ne cbloridt>·rm:thauol ndx!W'(', {90 ~ 10: 10) ovcr(:um¢~ of tbt.~ viN··
                    c·.Jsity pcoblems . b\H. poor miscibUlty and poor sample S(•lubility :kvdop. The
                    J·t,:,;~me--rnedJy!enc t~hloride---n1etbanol (90: 10: 10) rnixtnre b0(1LLt'1flll!y se1)arntes
                    D,1 and D, mdabolito' (10!) but not D·; and D:. lhc·ms<elvcs.
                            Figut'e 1 iHust'nlle~ tb~ iuLideHL"e of snJalt d:umge~: j n solvent compositilm
                    (a) on the resolution ~Jf 1.25~(01-I)?,D,:, and 1)25 .. (01-l);,D 1 using tlw same colunm
                    (Zut'bax--Sil, 25      0.6'2(:m) \Vhile kl:Lplllg ih\.~ rek:!ltion time                   tile
                    snJnt~. One t'urthe1' ;;olvent sy;;tc~m tb:tt sb..:n1U be rtJor)tli'lOncd,     separate~: ~?5-
                    0! J-D-)-26,23-IaC'tone cm·:l 24(!(},:25-r or I 1z D3, ·b methylene cb 1odde.-isopropn··
                    ned (96.5:3,5) tnb.run:: (67). The lrlJ.::tc~nc nuts with a .retc.nt'ma time al.most idc:mi.,
                    cal to 24,25·(0fl):)J1 with isopro;1arwl·lJeXa!le mixtures bul elutes with 25·0H·
                    D:1 with a solvent rnixJ·ure tich in tnc:thylene rbloctde.
                            Matthews cl al. ( to9j were; the            to report l .C of vit,unin D metabolites
                    n~dng th~:·        pellkulal' pi\cking ODB-Pcrr(Jtl.plwse ftnd                                              of Jrtethf\nol nnd
                    WHtl't.,     V./ith the  w:lv~~nt M' the rnkrop.uticuhte




                                                                               ;I;!                    !11




                                          l   2
                                                                 JllL     1 I
                                                                           It> I              H..: I




                    :n; and
                    nho''\:     JW:~kt:o. N~-,,r.~~   tlw   (·ff<~~·)t   nf ~Jhnn,gw.g   wlv~J!lt. ~<el0cJiviiS   o, un   r·,-~soi.lJti.on.   (Frnn:l   f{(~f,
                    J1'1'7.:)




                                                                                                                                                                 QUESTMS-00000464
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 466 of 505 PageID #: 329




                             C 18 nod Zot'btc<-ODS, analysts have                        U!l<'d r<:vers,td-phlllle LC
                          many c,.::;mpowtd.s. Howcv~:.•r, in tl!<..~ vitamin D flt;.~kL       tiS(~ has b~:;en spnrint::
                                                   o.t' viu.unint; D7 .:md D~, :vrix~un~s of mi;::ti:.Jauol.-water
                    '".''"''"'"u'·""""'"u.uwul-w«cc< (67) are pn:fern;d for vitaTnin D iJJHl its m.~tabolites.
                                                reduce~ th~ vi8c(~sity   of tb~ sol vent mLx.ttu\~ and d:d~~ .rem1Hs
                                                  'The. limitt.:d usc of re"len:.ed .. phaDe pacldngs ~!ems from
                                         viuut!in D :malysts lo              ;nob11t: phB8l~S, particularly when
                    cornpetil.ivt) binding       as~ay l'li'                      is used for    quanti(~\tiN.t,   shtce
                    aqueou:-- pha"!cs .::u·e dlftkult tn evaporate~ bc.cat~sc they tend to dis8olve suppon
                    rnah."riai.~ nnd, sin~..'c      (:ontain dissolved oxyg\..~n. rnay give ds(~ tC~ uAidatlon
                    to tlte 5:            system. Se~011d) the n~sduUon of t11e dihydroxyi11led CO!l).poq:nds
                    is not as good as that achieved lJ~,ing sillca. Plate cotmts on bo:w..-J.edml:·hase columns
                    klf(:            lo'\:VCl',           H.rl~       :-rnd ~..::ulunm Uft:tirm;~ itrr.; ~hmk:r llw.o
                                                        silicn
                                                      of ODS cartrid~;e.') and ! lPf ,(.' 1.:olucnns is during the
                    purification of c~1l.dtrok ;Jc-id frorn tissue ,.~xtn:cts. Here, the ionization properties
                    oJ UH:- weak acid gn:.Htp cnn be minimized ~:md the rnolecuJe re::artled by its interac~
                    tlcm vvlth the. C !8 hydrophobic sn::fac:e:. An eRampk: of sueh ;rn i~Jtcraction during
                                                and                em HPLC has heen ck.scrib,;d (55), Mohik
                                                        Hrc rich ·iJ1 wo.tcr    contain n ::.rnall ""''ccm"·''"
                                                     lower pl i (acetOYiitrile-wate.r··GAA,
                     13 shm<~,rs ::.tn example of the usc c.f rcvcrscd-pbasc LC using ODS for Hw rGS()tu~
                    ticm ol rnetal:hJ1ite;;. of OCT (llCh \Vhil..:- ::nt~.:h sy~li.erm• provide good resoluih.m
                    nf more polar mdabCJJite~. (P1··--P5). this figure illustrates the p(lOr resolution of
                    the less       mc.tabo1it0s (P6 ... f'0\ whk:h can more readily b(: resolved by
                                        LC (I \), !t should bi' tt(lted hen; tbctl aqtw.1us solvent systems
                                     1\)r I .C-MS, Tbcosc at:th<H'S ( 110) hnve      ckomo~stratod     the idcmilv of
                                                                                                  l.i.Jss of radlva(;1.iv~
                    ity i1J Fig . .t3) wbtch are suggested ro he ~;onj11gnted                          wi Cb gJucuroHk
                    ac1d in. vivo to grve tJC:aks Pl ··P4.
                            Th,~rc has been li rnited t:sc of otbcr
                    lngs otT~T ex<.:t..:lknt n;t:,·ovt:.~dt\S, bu! oft~~n !)olvcnt su\mgth           to be
                    sigrrll-lcnndy in cornpar:scm to that for silic8 in orda to cons(~f'Vt) adoqnall.'.\ reccn··
                    tlun. )J.Bondapak~CN and Zorb;ns: .. ('N (ll'2) have bct:n us~d \.Vith ~orn.;: suc\;e~s
                    for thL~   ~w~parG.lion   (d'hydroxy'b.1.Led metaholik~~{    vitamin D fr'()tn Lhoge ~,;onwir:ing
                    aldehyde or keto groups.. One excellenl exarnple c>f this is the dif!icull separation
                    o.l 25"·(iH--Dr26,23 .. !flcton(: and 24 1 '25·{01-J)~D.1 rcftYrcd to earli1..~!". Zod'}ax.-CN
                    can bt:: us~:>:l to provlde bnJ>d~nc n·)soiurion, !·h~) 26)23"V1~-.~tolw hdng               n;--
                    tardcd by !.hi~ p~tckin,g ;.Htd ernergin~~ much Jft.er t.he. 24,25-(011) 2 DJ (11
                    tms~     tbis \Vlth       otb~r rnc!ans of n:~;otuthm; mcthyhmc~ dtlond,~/isopropat:ol :mi>...
                    tUJ.'I:·S vvhere the 26r23-lw..:t<:me co.:nignlks with. 2) ·(OH)"·L\. 'J'be ~ynno packin&:
                    !Jac.: prnven to;·,.,;;. very U"-efuJ in the rec-ent ifkrthhcntion of several oKo cnn:_ponnd~




                                                                                                                             QUESTMS-00000465
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 467 of 505 PageID #: 3293




                                                                                It'
                                                                                HE
                                                                                OOC         B A

                                                                                H+ ++              P9
                                                                                                              ~~"
                                                                                                            wf~H
                                                                                                             (:zB.lH]OCT




                                                                                                               cj:Sb~3
                                                                                                       P9




                                                                                                            ~·cXH
                                                                                                             126-'' H]OCT

                           .. ,.
                                                                                                             'tim!!(min)




                               the reteJJI.icn time:, of l)ynth~;;'tk: ~ti:mdan.h in tlJ(~ .'i:Jm~.;
                      OCI\ (\_:) '2A·{))f.J)UCI',  o::n
                                                      21JoX1J·h!:XHl~(\l' .. UC'l': fE)
                      i/~) 20S(OH)·bt~xon•>r ..()C'J'; ~H) !):lR)·26(0H)OCT; dnd (l) \,25~J) ..'26(C)H)OC'I' H!JLC
                      was Cat(i(~d out under th\; followmg condit'ious: colunm· YMC-l'ad< OD.S·A t-V3l3 \6.0
                      X 2j0 mm), Uil)bil~ pha;,~~; (A): THV-H':!O (1:9, v/v), {B): 'l'llV··C'li:\Ot·[ . ,.,,.:;rJ i :2, v/
                      v/v), [(B.): 0% ((J min); T"Y<0 (20 min); 75°k (.5\1 m.ln): !iJO% (5\U mln)], fh>w nHe· 1.0
                      1nL/min, dcwcdoo.:rl1d~oa(;tivity <CPS'~. (Frorn Rd'. 1W.J




                                                                                                                             QUESTMS-00000466
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 468 of 505 PageID #: 329




                                                            HPI,C   Hl1:\lyitlil,
                                                      Ictentlon     t.ln1t~   (mln)

                                                    z..su,~                   Z-CN[)

                    KHIO(i()                          9.'35                     7.80            KH106<l
                    KHI060-Mt>t J                     8.()t.l.                                 :<-Ep' KHJ060?
                    KHIO<i0--1Vkt4                    9.3)                      8.7'1          :26-0xo--KB lOGO
                    l(f11061H>'l<e~ 5                JiHIJ                       9.'32          Oct<mor<:O-oxo~KH! 060
                    KH!060-Met 6                     JUO                       .lOAS           24t>--0xo-KHJ060
                    K!-llll60- Met 7                 12_,))                                     Pcntmmr<~48·()1·l--KH 1(l(/0'1

                    KH1060-M-c;t 8                   1:~.85                    [(1,1),~         O\:t~mN-20-0H-KHl060
                    KHWfi0·M~L9                      J:U<J                     10.51           24s . (JH 1GTJ.060
                    KHI.OWMt:t J3                    l7.fl6                    IL~Il           :>I-OH-KHJ060
                    .K.HIIJtiO--Met 14               J 7.1i6                   J2.69           :24~~ ·Oxo-.:26 .OH-KH1060?
                    KH1060-Mm .15                    )7.66                     13.13           24-Uw--26 -OI-l- KH I 060?
                    KH1060-M(~t  16                  22.1•1                    11.:n           26-UH-KH1060
                    Klll060- Met 20                  30.)9                     Ll.El           26o·OH· Kt J l 061)



                                         ;'h.xb:u;~CN (~)   J.lm; 0.46 >< 2.'5 em) column. I..)Jii'JJ. HlM (!.:5) ml/min> :;o!w:nt

                                  lt5



                    found '-'ll tlw pathway from l,25-(0H)JJ 1 to <:aldtroh: add (ll4J, tend it: the
                    lntdficm!on of mctdKdit0s of 25-.nyrlroxyd.Hlydcmachystetol, (1 ()). Tabk 5 lHus-
                    tralt~s tb.e US(..~ of Zorbax.-Cl\1 ill tjg; rcsduthln of thi,.~ m\~tabdiws or ii (;akHriol
                    onaJog, Kf[ 1060 (115). 1he otmc111re of lhi' analog is illnstrHtod in Table 1.


                    D.    Deteetion and Quantltatkm (Not Using Mass
                          Spectrometry)
                    1,    Ultraviolet Absorbance (Fixed or Variable Wav(*>ngth)
                    Variah·:e ~vave1engtb dd£:~ctors are u~:e:Ful for dhtlrtgtdshing compounds ill pl'.oto--
                    irradiation mixtures, v.he:re they take advmnage of the diffe.rl2":nr.es in the UV
                    ~pcctrn. of the variou~ photoisomcr!il. Norrnnlly, 1itt!e is          from the usc r+f
                    varbhlr..· wavdcu,~th dc!~..~c:wrs UVi.:X' tb'· ftx~xl wavt.:;h.;ngth   in the 11nal.ysl~:
                    n i'' vi ta.min l) rnetHb()!ihJB, si nee~ ::54 is 90(X. or 0 :265 and usual !y variable wave~
                    1.\-:ngtb ckw~t.ors :ln:': rw1s1ttr at c:ompnro1bk sensil..lvity Ihan fti':..cd wDv..:~t,"mgtb cictt.:~:,
                    tors due to an inhcrenJJy 'veakcr lamp intensity, Similarly, dihydrotachysteroL
                    (E'         31,00 I 37,000 meta hoi iles with tl1e 5,7 "clitlle slrudum nre best detected




                                                                                                                                     QUESTMS-00000467
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 469 of 505 PageID #: 329




                    wdng n hxed \vavdeugth detector lx~cause of the do$eness o['the 254-nm rm-;n.:ury
                    line to the A.ma~· HoV./t.\V(~l'. op6mizing UV nb~orbnnc(·, is not tht~ only renson to
                    switch de1ct:tion .trori 254 to        nm . .lvl.any smnpJe mnldcef!:., \v.lwther bioJogkn!
                    or artifkial,          eont~1i.n    UV   !.r::Jcrfcr~nce~       an                        nalltr~   absorbing in the
                    254--nm region, sucb  ketone., nnd bt:.·nzenl: derivMiv,~s. 'Effects nf Lbese em~ be
                    mmhnized by s\vitcbing to 265 nm l'r an even hlghl~r wavelc.ngth. LnforL1mately~
                    ~~)strng(;tJs      and   ~(:vcral   ott1cr cowpounds                                  tmd                       oftc:n nb··
                    surh     1t1   lhe 270- tc· 290-nm r:1ng~~ tlO that                                                                 uffer no
                    pnn:::oJcca.
                              But ·vari.abk: "Navekngth ddtt:~~.::h:,rs         ca11          .:1.   con3id0rabk vatue 'vVhen, fur
                    cxarnple, isotnchysterol clel"ivatives. ~tre used for LC, :;inee tbese isomer::1 at 290
                    nm give approximately ~wice the ab5fltbance of u:nisomt:rizt;d vitarnin D meiabo.,
                    lites at 2().4. nm ( J l6). fsohtt:hy:nc.mls ltil'Vl~ t;~,x.:u lUCd l\)
                    :.wJ              of :m LC system            pl:1sow 2S·Oll·D-1 and               1\
                    n-1ethod for                 ~1·nd 25-{)1 i-l):~ i.n pia~ma llas been de!-!cribed using l ,C
                    of hotm:.hy<stero.!s RJJ.d. mon.itori.ng at 301 nm, when:: abs~nbance of vilamln D
                    metabolites is minimal but ·vvhere b.ntachystero!.s util1 absorb signillcanily (94)"
                    H should perhaps be no1l~d rhat US(~ of the phtny!A·TAD addncl" c1f vH~1Tl:liJJ D
                    and its mctabolik:·l can d]so cnhm'lct; { JV absorbance     a f~.K::or of 5 and ::..'"tllt4
                    thc~c .:1ddncts can ht.~ U:S(~'j to cnh~tnce sc.JU;iJ.h"iTy    by L. C-UV systems.
                    (117). II is Dbviously P'"sihle lo improve UV sensitivily l'll11.aer by a <uitithle
                    sckcdon of the JWJii..!:ty nttached ro the TAf). although attention must he pa,id to
                    the separa!lt..m )ftbese adduct;; w tbe- LC ::\ysk.m ,._:hos.en, H. hn'l..vever, ~uch separa~
                                             1


                    tinn is compromJsed, it ~·bonld <liways be possible to adopt the p0stco!umn deri··
                    vati·zati·.m                      by Vrcckcn et al. (118 L lise of LC wit:h UV detec-
                    tion         rneasurcment of v'itardu D and its                      n~etabolit<;s h;t~~ b~:·en           rev.i(.•.wcd by
                    Porteo11s et aL (6l atd Makin cr a!. t7).


                    2.      Diodt?·Array Scanning Spectrophotorn<:>lric Detectors
                                                                                         >L'IO<ll'l\:<tv.)n tl10SJ"G11SCk th(~
                    (,.~tit~~fi(l[l   f()r p~H}<                           Of (:I)HljJH,df.>OD Of' tCWtt\iUU
                    wi~h     known           Over the last 10 yc:-u·s increasing Ui-!e has bt~C.~l made of
                                           ~1tn:ndards.
                      more ~opbJt-:lkatl·:d UV tktectur based upm1 ~h~ dlodt>HUTay s~:anning spel'iro"'
                    photorneter Cll9). Such      insLr'LLH1ent is. able to rna.ke repeaLed 2.00- to 4(l(),nm
                    scans of                                 ef1ln12.nt   p~tssmg      through the detec.tor               tl•J\V   cell in     a~
                    Hlll . .~ as l 00 nuwc 0t                 U~in~    a 1111\:rocornputor           i4t111   a:-;:;-:.Jcialt.:d data   ~.;to.r>J.ge
                                                                                                                        in a s)nj\!l~ 20-min
                                                                                                                    w the ser.:.Hatlon or
                    vitamin D nJt::taboUI.(!S in ,.;xtr,;:~,.,;ts oJ k:idtwy pcrfusat~.:·s. As i!l.t;:-;trahxl in Figun~
                    14., the diode:-·nrray ~cunning spt~dropho!omcter Jctecl0r adxh ann1her dirnctHi(m,
                    wavt'lertgth, to th(: conv..:nti•Jna! nb:-:.nrbance versu~~ time p-lot. Vit:unin D metabo--




                                                                                                                                                       QUESTMS-00000468
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 470 of 505 PageID #: 329




                    Figure '14 HPLC                              of' Tm~t21bol1t.;.~-.. of 24,25-{0f-l);~D 1 m~ld<: in ihe per1\IE,(·cl ra!
                    lddrmy. 1~xJracl (A                       !'rum kidnu:v:.; p~rfu::;~~d in lh~)                    ~)J' ·n:~o nM 24~25··
                    (Ot-l).~ .. l_}.~. (A. ) Ab&nrbancc at 265 Y!:\. nm tiJHc . (B)                                   'lvavdcugth vs. run
                             !A) a~d dl) ~'"~puescnt the srunt; (']'JXOIYIUio~;r;:Jphk .\'I.IH, ]'lot~~ Jn                    O'l3i !he
                    maJl;:ed as an lmp'Jrity appears mmor bcGmse the •;vavelcngth 'clscd for monitori~g
                    lim. 'T'h~J                 pr;\1k nbsorbs                    ::1t 27t:1 nm ;p1d lll !J.:e 27:;. It' 2HO .. nm r~,;;~.((\1).
                    NPle ;}.(:,(') that         rm~laboii!f.', veak~;               the              vitamin u nb&urpdotJ !>pectrum,
                    Cm1.d'ttHws: Zol'hax-·SU, (fl.J mm                    25 ;:::rn'); lw.j{·~we-l~)j)fnpa!ICJl .. nmthannl {94/511); l.:'i
                    mLhnhL (Pront H<_.L 1.2·1 ,)




                                                                                                                                                   QUESTMS-00000469
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 471 of 505 PageID #: 329




                                                       at retention 1imes, 590, 700, 870, and 890 sec fwm
                             ~~('"   265 nm,        "~ 228 nm propcni~~s rvithom th":~ w:c of known ?.trm-
                    dards, lr., :fact, tile l';dmique rtUowc:d lon0s ct aL (120.1 10
                    of two new metn.bol.ites: 24·oxo-23,25-tOH.i,D, and "''•-'··'·"''·"·'
                    (Oll}-D,,, formed in the perfuse~} "kidney in vi.tro. It should he noted, however, tbat
                    mass                       ;;ompm1son to chemjcaJly symhesized matt:rlal pro'l/idel..~ the
                    ntt'i!Wl.-:f                  nC tbe Ulel'ab(\Jit~.;:'< in th~-;:~0 ~tudil..:s ( 120, ttl), /\nnt!K:i'
                    ''xampl<l can b'' seert in Jcnes t't ;l[, ( 16), where JD piots have bt,en used to
                    identify metab,-:dit(:S of cllJ:rydr<':.lta.c:hyst~;":roJ, gt-::necakd in "i/1VO. l )f i'L. has a charac-
                            trkuspid peak "~·Hh maxima 242,                                 ';~6 mn~ which st~md oul iu.
                    the 3D plot
                          Later geller~ltii)HS of these detectors                    \V:1tcrs 9~)6 diode ffiTay deiJ:~ctor)
                    offer t.:xceilent                     ~vt.:n   nl l1i~;b               (O.Cd AIJf·S) due t'J daw.
                    hunchi'(lg,             ttnd -rois:e f(~duct!on ~:dhvatt;.        have f(·Jtnd d\odt:-f.ttTilY
                    det..cctom to be an extremely Vit!uable arw!ytic~:.! tool and n:uch mon;~ than just ,1
                    pceHy pkt1.m;;, JrrC"speclivc c•f cbc: typ-;; ot' spectrat rcpri.~sexnation used~ JD plot"
                    or isoabsorhance ph1t, the. ~.canning spccirof'h(Jtomelry provides vaJuab]e inJ'or~
                    m.:dion regarding the rmrHy of vlran1in D                  pn~paratlons.   Tbis      of   ~n;·mcnclnus
                    valu~~   in               when, t.:luring a m~..~.labolitc           ~d1t:.mc, 011-linc LC>
                    hiS will                   nnd ·wlll not :,e               5mpul'itk~k.          ! 5 and 16
                    ililJ,tr:ltt: t.hHt the JD plol doe' 1101 al\\·ays indkale Ihe pre"'"'"'
                    }h~ak::; and in the ca~e iL!w;tw.ted the iso,:fbsorbancc plot WA~ mot·e infonnHli'Vc,
                    atHwugiL scanning the peaks at the leading and trailing edges clearly reve!:tled
                    thC': same irrfonnaticm.


                    3,    Radioactivity [)(1loctor
                    Severn] mt.:Jtut'acturcrs (\A/abc~B,:rtho1d., Bec:b11.an. Pac'kard) lwv~ d(~vdop~.:.:d sen.~
                    sidvl~; n:dii)(H.::Ovity monitors to rue[~.r~urc r;1Jlio!abe1t~d l'OnJ-p(YUn<h tJowing through
                    a !'low cell placed between two photomulti~Jiet tubes. EMly mxkls were bulky
                    and used a                   Td1nn tube bct\v~;:~cn cwo pl,lks ll I~O\\' edt. V./lth
                                                                               <md a   po~l-LC    t:olunm nt.ixer wtore
                    H'\C(i to mix                                         tluicl. 'J'he rnix.turc ('lowt:;d through
                    th,; flow cell, rvhmc ~..~oJ.mdng eJn ..~lt~m:ict~ for triLium w~r,.,: hi~·.h but res1d1:H\:t~
                    tirnc \\'3S short The system        unreli!lble ~ince. iL tended to gel r~1od<.ed ~~,hen
                    i.n(':ompa1ible Ecintiliation fluld ..eflluem        mixtun~~   gelled in li'.ie flow ceH eausing
                    lh•:: :syskrn \0 ka.k (:0d1..lail hlld Wa~ Sel\SiliVl.; tO Lht pulse~ '!Jt'Odw.;~;d by lh(; pump
                    ~:.:Jusing hlsdinc irls;rtbiUty. l.,at(.~r n\o(h.~l;,; n;plan>::l dw rnlts~1tih:: pt;mp with ,J su-m--
                    daw:l l IPI .C purnp lo pump MJ aprlk:Jtion··~JX;Ciflc sdril:illad011 cocku.til c.u~to­
                    rnizcd        tbc requircmGH\s of HPLC (cle\tr) lo\v vlscosity 1 flo'"' opti:mil'.t::d).
                    thetl.~by reduc·!ng the- ::>oLU.'tC of tbe detector jnstabiliry, Th~ ne\ver ger.~~ration of
                    d('t~cton;; al..:;o pos.;;.cs5> il:l_proved sensitJ·vity due to smoothing alg·xithm~: in•.:::o:-po··




                                                                                                                                QUESTMS-00000470
Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 472 of 505 PageID #: 329




                             Wavelength
                             ~JO ... 3~0.4nm




                                                                            rime 7 ~·· 9.2 mln
                        ibl                                P$~~~   k,:~?.e~. ~~2~~~
                                                           w~~elonglh   280 ... 320.4 nm




                              ~


                                                         208
                              ro
                              \:..:.~




                      E
                              ~
                      <:
                              .,.
                      "'"'    "-!


                              ""<.<

                      *
                      e
                      =
                      u
                       E;
                              0



                                          T\me Q ---12.8 min




                                                                                                 QUESTMS-00000471
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 473 of 505 PageID #: 329




                    fi\JUf~'l16     Crmtm1rplot of the: UV spectrum of the same HPLC sep<:ratinn ns thai llh1s·
                    tt:utcd in.Figmc 15. lt 1.:an ckarly be seen fmm t!Jh: p'bt tbat tbc m~~iur pt:ak 1)h!t0d between
                    8 'l and R6 mht is composed of lvtn component:~. one with ~ UV ma.1drnum al m-nund
                    ~!)~0 nm fl!l t!w leading        and anotho0r w1th tln·e~.:~ UV 1!1~\xima ,;)n      trolling cdg~). In
                    conb:::st, ::nr:nl'le~r 1 Jnore          and !HK'ont\:uniu:lted v~:·aks       :;e0n nt 7 A7 min and
                    g ~5 n:dn. (Prom Ref


                    rated a:s part of com}mter: ..kts<xl d.ata·handling soft'.lir'arc. Tll<·se tn()(f,;~~rn sdntilla··
                    tion cot:mt~)t--·b~Ls~x1 JR~tcz.·tors ;;trc lbus v~:ry sensitive ~UJd reliabl(~. An
                    of         g~~ncm!ed using thb type of instrummlt i~ pmvh.kd h1 l. l'(gurt) 1"/'.
                    dis~H1ve. nta~;c ·.;f this 1nst11.trr:en1 is. the pcr.lk~broadcni.ng cau.sed by mixing cfiiur.-ni
                    nod C"ocktnH in the: proporJ·lon .l: 3 n.;qulred                oprlmn.l d'fidcncy.
                          A1tl'l1Jugh most insLruments nm·V use the schltiH~Ltion .l:luid,"ba_~.;ed mixt'.r ap~
                    proadt. smnt: tnanuf:.v.~lur~)l'..'S urr~~r instn.rm,~tli.:·l witb a 300-~tL !lmv ~~.,;Jl. CCH1lalning



                    f'igure15           U<>~Jof pho!.l)(lJod\! twmy <khx:tiL:n 1)f HPJ ,C :-::cp,Hat1nn. ~.<1) The phot(Jdi;Jd<.~
                           clet,.~dor c;-::n pt'~Jducc thl'e,: ·dunensiomd pictl!re~• ~uch ::t'l tha11lltis.tt"at(" :1 in
                                                  (,rf ;,n HPl .C            of the metahnlik·s of c:l-h".lm,vlhhlldr<lla-
                                                                        witlt HD ·11 G1~l1::1. Th~ thi\~0 dl.m,;11~joua\ pldtll't~
                    f,UggeF>t'-. th;H V·'ha1 appe:H'R to btl ;1                  (;.; m fat! compL\se:d of t~N\l nmc::whed
                    compounds w;111 v~;ry dlfknm1 !~pectt·.:~                                                                   m
                    (h'l, \Vh1cb fthowt: the J·JPI,C j:wnk mntutor~;;'d
                    t:dg~~ nf th-t pl!ak. th1:: pt~ill' <lpe-x, and :he ln:d1int; otdge. (Frnm Rd.




                                                                                                                                     QUESTMS-00000472
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 474 of 505 PageID #: 330




                   •oooo                                                                    [JH]·LABELED
                                                                                              STANDARDS




                   HlO.OO-
                                                                                    EXTRACT FROM
                    90.00'
                                                                                    CELLS INCUBATED
                                                                                    WITH fHJ25-0H-D 3




                    11)00,




                             :l.f)O   14,()(}     t\,i.\0   !!.0(}   10CC   11.00   U.\10    I@,QO   H!.\Rl

                                                RETENTION TIME (Minutes)




                                                                                                              QUESTMS-00000473
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 475 of 505 PageID #: 330




                    a SDJid     ~hLSS   yttrium      ~alt-cnHLtd ~;cintUJator.              This                    obviates the            m:e~:L   for
                    liquid scintillant and the result is thnt peak& at'<c           sharper than wh'm liquid
                    sdnl.ill<ilor !S used. Adsorpdon              to tb<o sdntillator i1, mininMl, but evcnl1>-
                    al.ly neccsshaks 1\~plm:crncnl of the          edt and Jurth(~m1nrc counting ethckm;y
                    for 1H h only in ~he?.% to :VH1              Hov,f:ver, the detectc•r provide~ excellent
                    onJin.:: counting effici~ncies for                     cnmpounds of ····~{)ffr,, In reetnt
                                   one (1 4C)-·1Hbekd ('omp{)li)Jd has bt:~.:n                  ,rvnilabk, I hi~
                                            Sinte th(l$t !racer Dtudles use                                                 vitatnln n (':('J!n-
                    pounds, thiR tYl"" of !low <:dl of limit~d value.

                    4.        Electroc!'wrnical Deh;>Ction

                    HPl.C ehtle.~ can          i:l~o   he rnuniiored by ~~!edrochemil:al (l~C) metms, and HT'LC~
                    EC sy~;1em~, t.11iV'~      b~cn d~~scrib,~d   fqr th\~ tm~asmcm(,\Ut of ·vitami~l Diu a ru1mber
                    of situmtoH~J. Vi/hik this is 8Jl it:ttt~r~~~sting and pot(:ndaHy va1uabl~~ nv:~i.tn~ oi' mea-·
                    ~mdn,~1 vltarnin [) ml.!tdb..:·Jlitcs, a:nd doc...:; t1ppear that at tbc rnmnem these prt)CC''"
                    dures are suffidently              ser1sit~ve   for the reeasnrernent oJ' plnsna or serum concen.,
                                                                          rnctbod applied to          analysis. Table 6
                    give~>     n list of such                     \Vhich have hf'..en              the hwt lO yem·~1

                    [),       Fluorescence Detect1on
                    In mdr:r to C!lhance the s..::nsitivity qf dctc~tion of peal:~ ('JJH:rg:irJg front an HPLC
                    eo1urnn o1h~r forms of detection lutve beer1 mve~1igHted f:nd \)H~ .• l..l:;ing fhwrL":s~
                    cothx~ detection, seems to providr significrmt improvements in se:n~itlvity. Vita··
                    mLn D and its mdabolites nrc not thctns0J<.·r.:::.s f!uc,rc~Jcent am! in. order lo tltili.ze



                    Figure f7' U;;f.: of an ~u . [h:t(~ How rn·Jioal.':tivt: detector                   (\V;~l:~c-11<~:::\h(·ld)   to   dt!tf.l:l   FHl-
                                                                                                                                                     1

                    bbeh'd                                                     llw                                                      line ~W9011.
                    Thi,t mcubobti~& wore: !E~pan\tl,:'d
                                                      .. by
                                ref~;rred   to in   Td1lt~   5       Rd. t I i n! a How         rnl~~    of 1 mL/min         Th~~       u_· etu~~tJt )<;
                                   through a t-v detector oud tJwn mixed w.:t11 hCUltjJl,~Hlon t,'O<:'kt<\il (Rcfdy Plovv.
                    H~;ckman) in a 1::?. nil(\ prinr to beir1g p<l~st~d thrcagh du~ r8dioactlv:ty detect\)f. J)ead
                    spa(.'<e b1~tw~;tm the nvo det~;ctot· ,~ells was det~~t·rnln.;;:d 1.0 be 0.77 min, Mt~taboh1es indtt(b
                    ['CIJ24.)5.(0f-l) 1 D., 3nd ['1-lj lu.,2'i (011), D,.           J~Jtative
                    by ~:ompHr1~;on or Pl~ilk rCt\;ntlon !'lm~~ 10 that
                    d'jt'd,         1Uu~irated fl:~1't I'! I! t'l.,2i·(Ol1)"2 nj ('l-:1.6[6 VII.
                                                         1

                                   r:ompari~(:n  of n:~tttn11on dme to that of a nonradioac1ive labelled
                                dd~;d,)t'   Rdt:ntlou 1i1Ht'tl ~'If n·,)nrad1o~tctivt: t::t~~udax·ds in thh sy::;tt,m               w.,~rtJ
                    D·l '" 1L'}3 mm, '24,25·(0[-[),;.[).1    6.:19 tt1ln. lo.,:~5-(0H),D3    9.~R mln. Calllmil:wn or
                    ihf: instramc:nt invohre:~ ln,jcctil)n of flare -'•H.lJbcb:lstamlard& cc·n1alning known :nnnun!,s
                    o!' rnlihnct1vHy;                            rnrlioactiv~;c.' pt\flk~   can boi:' <:1J1l.ech)d nnd cnvnt(:d               off-l:n~.::.




                                                                                                                                                             QUESTMS-00000474
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 476 of 505 PageID #: 330




                    Tablll6 Re.cent Liquid Chrcmnatog.raplly-I'Ck•ot.rcJohemica! Methods
                      thct \<'lcasufement of \' rtamin D
                    Mctabolit12.                             Ref.                      Comrncnts

                                                             J 78    7--! )\~hydrodlOk:!':h:rol me<l~1!red
                                                                         ln &kin :JJ.rnp10s     s.mn!l. H& 5
                                                                        nwl    di:nn~~ter.    Normal     v;~luef.
                                                                        12-81 p,g/g dry         '~Ndgl:tt.
                                                             179     Stud1t~:.. cxidati~m ~1t stm.~.y   car ..
                                                                        bJ)L1 ~:~l~~drod~\ ~·~nd opt1m\1':(!d
                                                                        Lt' EC >:'.'nttdittom•. Uoeat' re."
                                                                                      DW\'          J0---;?,0(!   ng

                                                             J8i)   Meas:.tnx! m l:q~J.id (orrmtb diet
                                                                      Minlnmm delectable llmlt or
                                                                      S:N· of         '200




                    Vilawit~          D                      18(
                     l,25-(0H) 4D" (lnd 25-0f-l-             J83
                        j (l .. er;r;;. ..23 .. yr:e-n 1


                                                                        det(:-cticm.                  ouly.
                    Vitamin L\ :md 25-0H                     182     Only \.t~11ng ~~ltmd~irtb. Showl!d hn-
                                                                                             S··AUngjn
                                                                                                 do:tectubi<;::



                    25-DH-D 3, 24.25-(0H)7 D,                18-~    Dl;;!x.~~;liou   lirmts in pg n:mg<.\ Rt>
                      l:lnd 2J-.OU-D 2 in                               prcKhlclbH!iy < Hl 1i~1 CV
                       pl2,!.'tn:l                                      hvccn b;llch),
                                     ~~~---------~~---~-----------~-




                    Um; rnetll.:Jdology some prec1Jbmn ck:rivatizath:'J!llS re:qnired. A :rmmber oJ mdb,
                    ods 1\lr 25··01f.{)          the fonnation of tluorcs-.;ent trialoli:ac ,1dducts bav(;
                                                                pr·cvkh~   n
                          ~;or~iugat~:d    c1s-triene      W'J.wt.ure of   vi!.t:~.rnin I)
                     I 9 oarb-:,us (set: Fig. !R).
                            The value oi >nbsliluted L2,4-triazoline-3,5·dione !TAD) as reagent for
                    lhe protix:tion of tht." vi tarn in D cls-tdem~ ~trnctrtrc during che!l1ica! f:yni'IH::s.is Pr
                    .tnodi!kdttOXl h~t~ been ·k:no\vn for many y~ltrs \ 122). By hoking T'AD l.o nuorcs ..




                                                                                                                       QUESTMS-00000475
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 477 of 505 PageID #: 330




                                                     r
                           HO   t
                            R group
                                                         +
                                                                       0



                                                                  "'"''""""
                                                                   I


                                                                       <)
                                                                              N-A




                                                                                      S1111ic & dynarr.lc FAB
                                                                                    LC ·MS 1.1~ing :hermo1lJltll)'
                            Phenyl


                                                                                    LC-flli'.JtviK:cntrm~lstLrL!:rn¢'11      llll
                                                                                    l.lf   :wrum 25-0H ·D.1




                                         :iH:~
                                                                                    LC-fl1K1re~.::ent mt1lsurJJI'f'l11::1~   1?.4,1Ui, 129
                    CH~O                 ~       0

                    CH:~OJ:::): Nx
                                                                                    ~Jf2:5·0H·DJ                             ~JJ.~,~04
                                                 (C'"'i;l<}::'-                     J..4.25·(0H):!D,,. llnd
                                                                                    "L,'i'5·(01·1).,Dl
                    2·(6)-~hnetho~y4-mt:tbyl-.1,4
                    l'.lit\y(.i0Q14ifl~)X<Iil11'/l}!~tlly1 [DMEQI




                                                                                    IX:>M!-l ushg     ele.ctrn'\pr<~y        l2'i'




                                                                                    L\' ll~lllg f\U(If*ll!OI:;IC             20~
                                                                                    delel..'(loti.Of?-dr.hydro
                                                                                    {!holr.~tcrul

                                                                                    r..c of vi,.;tfnin !> rn~t;d.Nii11::S    L\0
                                                                                    &cnnj.l~te'li




                       ,:d-
                          r ·.::."   F
                                                                                    LC·MS using V<trticll:' b~·llm
                                                                                    l:t!g.alive luni~uttion for ::malog
                                                                                    Ra'M-'ltt·JI.l
                           Hc1t11.tlaoro·
                           P:1cnyl

                    f~i~rure 18 Exampks. of add1Jccs of tri<l?,olinc dcrivilt1vcB used for tnc                                       mel:l:<~.rrement   nf
                    Yt\amin D ::,nalugs and rnctabolik::.:. (From Ref. 7.)




                                                                                                                                                             QUESTMS-00000476
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 478 of 505 PageID #: 330




                    cent or t:V absot·hi.ng mokht~tll ad ducts can he forn.tt~d with vitmnin D aud. lts
                    mot.:tbol ires wt·1ich Ci.Hl be used to cnh.mcc~ ~h~~ s~..~nsldviry nnd speciflcity of (i.erc~>
                    tio.n after LC s<opardion, TAD i.s not tlw oniy                        which call Jorm >uch
                    adducts wil:h vllarnin D buL a study of a
                                                 1                                ~>lH;h dienophilic compounds
                    showed lb;1t l)benyl~4-TAD I·Va~; Ht~'; .t"<::ag(:nt which 1nosl rcadU.y fo.rmed the al~pro­
                    ptiate adduct (II R).
                          The development ancl :-:.,:r:nthcsis o:f a nurnba of dr.::nvaHve~ of ']'c\..D and cbt:
                    natvt<o ::•f their re.1clion with vitatnill D and it:; metah<:•lile~ have h<k:n the
                          tH.J.tnbcr of i nve!-tig.:ttions (I 18) [23--- 127), 'J \NO methods for the measurement
                       25·0H .. D 3 u~lng       \Vilh ftuurcsc~:,~nct.c; ddi..~,;;:tu)n have been pubU:sht;;.d, both
                    procednrcs. l!:SlJJg precoinmn fnrnwliun oJ' tluor..::scent adducts with derlv:1tives c~f
                    TAD. 25-0H·D.; could be detl'ded m serum at a concentration or 0.:25 nmol!L
                    (! 28)        a dctiV~tli~ing agent 3{ t                 TAD. The d~cund
                                        prelitnin:vy dc:t;;i Is of whkh                          in I 99 i ( 124), used
                    DMhQ·-4-'I'AI) {!c'e Hg. I          and   a~saycd 2~-{)ll-D 1    and 24,2:l·-10il)D, using 0.2
                    rnL and rnL plasma, .resp~~c·tively. Bo1h r.hes': methods n':.qL1ire extrnction 1 u.·w (IT.
                    Sep-Pak SH . . or C J ~cartridges_ fonnmion of tbt appropriate ndduct, mJtl rever::.ed~
                    pbase; HPLC. Ex.ct._~ss reagent was removed pdnr ro }-JPt.C using Baker I\:H?
                    Bond Elut I'SA                     The method of Shimizu ct aL 1, 129)
                    extr(l stl'~tight:-phase      sepantt'lnn          t:~xtractiN1 and hefon:· do:iv;Ui>:ati<•n.
                    step which wa.s not found 1:o he nccc:ssary hy Jord,Jn el: aL (128;, '1'1\D addw:ts
                    call be formed on either side of Lbc ·vitamin D molc!.:ular and thus the hydrogen
                    011 C6 Ci.lll be eithi'r a. or ~3. 'Til~ two lSC'11H:T~ arc separated in tbt: reverseJ~phase
                    LC system used hy Shimizu et al. (! 29) b11t not m the E~ystem nscd hy J0rdan
                    aL (l28i. Details oftl;c formal ton of TAD addt:<:ls wi!lt vitaminiJ ,mu the fnrmu-
                         <>f f,otm: of the lAD detivmivcs                          in Figure lB. LC syo:tem,, fol
                    th~~ sqwratlon or' '!'.<\J) r:lddtJcts                    1), vitmnir: [), and 25··l1ydroxyv1 ·
                    tami.n D1           tht.:ir glucuro:uidc vx,;d sulfate      con.lugatc~ htrv~: be~~n       (ktH,:ri.bed
                    (130,!31),


                    E.    LC Detection and Quanm.ation by Ofliim1 Mass
                          Spectrometry
                     1.   Introduction
                    In previc!ll~ editions we have deaH with CJ(' . MS as             c.hstinclseparation and qmm ·
                    tiraticm technique. Fc\v novel Gf>!VfS m.c-thods ha:vc h\.:cn described UV(;:f the last
                    10 years,                    tm:l:h<:>d few 25-{lii-D,          on-·C:()lumn dCJhydra·-
                    tion h.:ti>l heen                      The increased      ~ens1tivlly       h!gh··t't..'S(Jiutlon   (!('~
                    lVtS has n.lliO been dcmo:nsirnh:>i by :its appJ k;,J.tjc·n 1-:.1 Ihe. In.c:1sun:~rm:m! uf hex.aftu ..
                    0n.Jca1citriul in pia~>ma witb a sensitivity of 2 pg/mL l, 133). The majc•r dcvelop-
                    rnent h·Js b<:cn its npplica!·ion [:.s :.J me:ms of Hnl.ctural determination or cnnfirma ..




                                                                                                                                QUESTMS-00000477
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 479 of 505 PageID #: 330




                    tion. We h8ve (her<.ok•t·e considcrtxl CJC-MS JS IW ofnln<~ means ol'LC detectiOJl
                    and/oc qurJntitrttion. lVIodcrn developments in th(j r1_pplicaHon of mass spt:crmme··
                    try bw(~ c:ent,~rcd      the conn~~ction of   LC dua1<~ dLn~ctly 10
                    tromcter" anct tb:s apptkativn b cor.sidercd. a~ an odirw methodology, ht
                    chilpter we h~1ve not com;iclered in detail dtred probe TvfS mwlysh wdng :Ft or
                    Cl as no                 in lhb; m·ca have tal\.en place. r•or convenience hG·wevcr
                                         ) sp(:ctrum of 25·011-D, is i.lh.!sl:ral<:d 'n Figure. 19, wili(.'h




                                                           Mass I Charge
                    Figure 19 Ma:;;., :;pectn:un of25--0l-ll/.,                       Fmm Htp 3B        c~dlg
                    pared to the nulH: Hpt;cleum of ~qnlhetk                          (k•w<.w pHtwl), Hep .i.U            wer~; trJ~H-
                    b~tttxl   w1tb vilarnin   D_~   c;;o)LM) for <lg b. ~~ht>.k~· Wf:rc then extr:'l.chxl and tbe Lip!(: extract
                    dncd            nitrog,~:l nnd puriH~:d on HPLC (cond1tlon.s.~ 7.orbn>: SlL                       mm X 2.1 Cltl],
                    ~,olv~:m l tiM 9M3(i, fiow rate 2 rnL/m.in). A metnbolltr: peak
                    chmmophm.;; :md cnmit~radn§~ wil11 ~ynlhctk 25--0H-D 3 wai"<
                    a diffi.!n:o1' llf'LC sy:-..t~.::m (conditli)ns. Zurb.:\it CN f.4·.CI Hllll Y 25
                    5/J, How ra!c t ml .Jmin), :md thtm clried uwk~r                                                  In dir~. Jci JWohe
                                                      ck'.c1ron lmpnd El\. +)                     The putittivt~. 25 .(lJlD~ gav1~
                    tl\1"~                                \Vith xn/v:, 400; th"~ ntl\t;:;·• ions oh),;;;;''v"0d W1~re r:on~il:)tiWl v;Hh
                    the




                                                                                                                                           QUESTMS-00000478
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 480 of 505 PageID #: 330




                    shuvvs LL eornparism1 ht~.tween a ~ttmdard and 25-0H-D:l obcairwd rrcHn in vitro
                    incclxttiorc studi~s. However. GC·MS is sr\ll the; mc;tbod of cho\co at rh<) pr<,sent
                    lU:lH~ ('or sm.H.:tur~~J dt~tcnninai.ion,,          Hli;:' C()lnj:'IO\ntds or interest Hn~ stab h.";
                    in the         chn.1matograph. In the. ~~tu<iy ol' the n1c:.abot-ism. c.f caki.Lriul analogs,
                    tb)s has become nn ln(Tt~~~..,Jng prob]t'm.

                    2.     B·f1ing Closure
                    .A prert~qnisit~. for t!w use of gm··hqmd rhromamgmphy is ih.at dJe snlnk should
                    be in Lhe vapor pha~H~ during lh~;~ pl"l..lCC0S uf ptlrtillon bt~tween th(; mobile
                    ph as(~        the statior:wry         ph~:l?l!.,"i, For compounds of nwlc~;uiar nws:s in t:~M:t:~.s
                    oC arour:d ~::,oo [)n,                  anHlysis l .J b(;;~ carried n11t ;;t ~~k;v;twd !emper.f-!(ut·~~'
                                                                        1


                    usually in excess of !OO"C. At these tempemtun::s, vitamln D and its hydroxylated
                    nH.::Ut!.K,lit~~ undergo !herrrwl rearnmgement involvl11g B.-ring do~;un~o
                    c~ccm-ring ~.te;r..:Jid'l (e.g., dwle.swm!), the t(:J •. methyl attached u, CJO               ah:v<-1y~~
                    and is rrans \AiHh respect io lhlj CJo:~hydrog'-~n. "\Vhcn B~ring clos.ute thx:urf: in the
                    v1t;;tn;in D series, tVv''' jsorn..:r~ arc t\xm(~d, both nX vvhidl are C'i.~ acn)&S the 9-"10
                    car·hon .. ''"'\""' bond (j,e, Cl90, 0[\                    and C1.9c~, \)(X, pyro), Thcc t<>rmHiior:
                    oJ these isom.crs \Vas o:cltzinal1y                       in _U32 by A~kcw aud his t:\Jlbagucs
                    (! 34), who heated vitarnJ.n Din the lest hi be to ilf!)\lftd l90nc. Alrhougb isorm:dza·
                    tinn tonk plo{~e. rapidly ~tt this te:mper.-lture and wr,s cornplete ~n about 4 h,
                    cfosur·e !w.~~ bctn r;!·1own l)CC.nr at 1.lll t~...wnrK~l'Htllft-S in ~..~xcess of 12.')')C ( 135). It
                    irrevendbi~;\ and the rati(J of pyro and isopyro remrdns Ht 2: L Tltls reaction (K''.~urs
                        the Ahsencc ot oxyg.;~n. and is now tlwng.ht U'Hlt the inllntYlitHe
                    thr.~sc ho!T:J.~rs is the prcvitnmin (sec rig. 20), A! the temperatures at
                    c;rrrk:d out the-refore, vttDmln D and its metaboJ.itea nre all conve.rted irreversi.bly
                    and                              1                                     isomers ~hat separate ln ali
                    lilt
                    dttdng C-ilC ·wa~; first de!num:trah;d by Zlffer et aL (140'J,




                    Figm·e 20       Tlwrmal iram;fnrmahm of vlLmlin          n jn fJ)TO   :Jnd isupyro i:;;on:t-rs.




                                                                                                                               QUESTMS-00000479
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 481 of 505 PageID #: 330




                    3,    Derivativ'3s lor GLC
                    As with all ( iLC                     fo:r fitC'roiiJ   ao:JJy~i~.   th•: FtQr,JlHy nnd volatility of vita-
                    min D 31H.i lts           mi.~labdiL:s   can be     incrmt~>..:d
                                                                            by the l'onllation of tk~nvativ;.~s on
                    the pcJ.lar hydroxyl groups. Fn::l" undcrlvati:zed hydroxyl groups lriilY give rise t0
                    ads0rrtwn               ~hrornarography (l4 \) anct                       derr,.ctor n~sponse.
                    H vitamin n             p<-lrticnlarly lt~: polybydroxyh1.Led               are injedt~d inl{)
                    a GC '\V\Lhout <kl"ivatizatlv.n. broad p<·ak~ ru·e obtain\:d, ludJ.caling sumo (k:gn·:i:
                    of adso-q;tkro, ln addltiml, dt\hydratiou ot' t!w 25-bydnn;,yl <:an o~;,:ux, giving rise
                    to \\MD cxtrn pcak:s in Hddidon to tbc pyro flrtd isopyro isom•. ;rs. 'This dchydrallun
                    is v~.-:.riibie and occurs with all hydroxyhtted stero;ds {142'), btJt .l000h co~ versa·"
                    h<Ht to1t1e 25~·dc-Jrydro dcriv::ttive          sometimes he nthieved by in1roducing pow--
                    deJ•ed gla:..s ~ll lht~ top of IJte ClC ~..:~Jlunm, lhu~ nllowing lt~\e Ihe dehydto hJea_k;,;
                    for quf.l.oti!·atiOI).
                               Theof powden~d glH&s to w.,""hiev<.j debydratlon is not HI wnys {;.Li;;,~tlv~~­
                                     1.1s~~
                    h(lWC'Ycr~                                 1x~ obtained if rcqu:rcd w~ing alurnim.an
                                     a:nd more eonshitcnt results can
                    powder at •t00°C. Although h woHld be expected thdt pyro anct isopyro lsor:1ers
                    woilid ?.til! be fonncd during                                         only one nl<\ior peak observed
                    Jnt each rnetahoiite dut\ng OC~t\·1S,                                  because !he t~opy~·o ism:ner ha1;
                    only low-iutensiry ions. TlH)             JWJSs spe~:tta     of                    25·0H,D:~     is shovn: ln
                    Plgme 21.. rkbydmtion                             in      numbm                                        oJ the


                                                Scan f'S       (3.EH:Ifl       min)
                          l. 4E:5~

                          ! '2E:5

                          1,   \?.Hf:~
                     ~
                     Q

                     n~   B. 0E:4·

                    "" B,0E:"1
                     ~


                    "
                    ([



                          < ""           1'""'·
                          2.   ~E4 lit~, j
                                                     15<1


                    Fi~~ure     21       El(     mass Sf1..:"drurn or                     product of 2.5~0H·D:~· There Hre i~No
                    po~:sihlc   d0hydration prodv·.~U~ blll unly one            UIJJSt.\'fJt~K!.
                                                                                              Note Hw rdnu >'l':lly h1gh int<;:nsity
                    ol-· ill;.~ mu1{);;:ular iun.




                                                                                                                                       QUESTMS-00000480
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 482 of 505 PageID #: 330




                    25-hydroxyl colild lead to a doubk bond hclwc:en C24and C25 or lwlween C25
                    and C26. Use ot' a high-resolution <"Hpiilary column indkatt;S tho:n rvm lsomLW~)
                    arc tormed during (k~hydrntion         25--0H··D; ~tnd Wk~ ot stHbk
                    ~;ompounds hat~ conlirmcd Lha.t i]Qth the -.~xpcctt.xl dchydrati.on
                    formed. DehydraHon ot' dihydroxyla!ed vitamin D me!abolHes nlso ,x1:ur-s) .i-md
                    the :rroducts fcont2A.j25··(01-D.~.DJ and 25,26-{CH--O;~D-, arc easily resolved du:dng
                    nc beC;ltJS(', in 25~26-·i,CHlh DJ both tlt~~ 25- <:uHi            (;(illt!nt !:J~~ removed
                    sirnuitnut~oudy      and the rljma!ning hydroxyl         rnak(~.:.;      produ1.:t   mn1·e j)(J[Hr   than
                    that from 24,2:5-1011), I),. Use of debydratior as a ;;inmle GC-MS method for
                    pla~ma 25-0H-D, has been descdbc·d 1]32). Mo·cliticatiun or <.krival:il<ti.ion
                    vltamin D and ·i1s meta:Joli:es may c!'fer mas~ ~pedrometrk: ad\,antnges, :ntd,
                    an r:xmnple of !his" dehydraticm gives rise to more intense high rnass lons whid1 is
                    a positive             in dcvclopiu~~          ~ttH.:l s0nsitivc MS as:;ay:... (vide
                            f'orrnntlon        derlvHLlve;; on      pol11r byd:mxyJ groups                 vivm1ir       and
                    ml>.ltabL;litcsl a! though it improveR ~W)Jil.ity and volatility·, d.O•)S not overcome r.he
                    problen1 ,Jf the~ B··ri.ng d,Jsure B.nd lY\e lorrnrgion oJ the two pyro and jsor,yro
                    penks. 'I"I1e fnrmalion of Lhese isomers is quantitative, and either ,:)r hoL1 peaks
                    can be --~~~ed for mca:~n1r~mcnt ( 143- 147), b;tc the scparnticm of n numht:t' of :nerab·
                    olitcs in a              run can ht~-                   by the                     p{;aks.. Becaus(;
                    the                     h1 sterk:aUy                lt is          t\)               and ()(1\y t\VO
                    n;a&enti; huve proved sarwfactm·y ror th;;:· low 1evds preNent 1u plai}ma-----lrimeth··
                    yh:tly!itnidazok (T'MS1), and a mi.xmn:: of' bis-trlmethylsilyltdfluor0i:tcetcunid1,)
                    (BS ll'A): trimel.hyldllom,ilane (TMCS) (3: I, vlv). Early work on l.he GC ,;e:pa·
                    ration 0f vlt<unio D and irs metabolites uiicd conventional packed columns with
                                   i"1lgb (:arricr         flows. (1n~nt improv\~rncnt in
                                       w::ing             (~(l]UW'/l0, •;vbich C8tl tdS<J be
                    rn::t'!~ spe<:trometet as th(-; cmTiet           f1ow n1te k~w {! 10
                    DJ' th~ column            thus be in::.ert~d directJ.y      the lon soun::~.: qf the spcdrc,mekr,
                    dbni rwting lhl..-~ loss rnw1yte in separator ~;y~ten1s, which Wi.~re origlJl&Hy :ne~..:es-·
                    snry to remove the rmTier ga~~-
                             Trlmcthylsllyl (~thcr del'ivatives have b.:GJl                   llS('d for oc . MS, hut
                    a~   (:an be   s<~tm l'r~~.m        22. they   an:.~   nol dw;;1ys            derivatives for x:na1::s
                    fragmentography (1\H•)           the vitamlYI D Held, since           1nten~i<,ics   of inn   rr:::.gmcnt~
                                                         du IJffer son.te advnnlngt',s in stnJc-turaJ ~;:{uddalion.
                                                               of :!5 ..hyclroxyJatt~d vit·unin D:1 metabolites nll
                    contain a b~1se pe.a..k. at r.n!z 131 (the fragment obbined by slcle chair1 d?avag(-<:,
                    bc:twt..x;o C24· and C2.'\ contajning C26 1 C27 1 and C25~0·TMS;.
                    tio:n im:t'(i\ISC~ tll~: wass of (]lis pt;Hk tu xn/z. 2l9 lx:cn:m;e         tht.~ prt.;St~-,\r.tCt~
                    extra 'UH.drnt~lhyJt.i11anoi             l:igure 2.2 Hbo iliw,trmes theE!( I') rna~s t:,pe;:tra
                    c,btdtHxi for a mixed t··RDJ\1S/'I'MSi d!i~ri vnti V(·~s o:f 25·0H- D) ln -.:ornpilrison to
                    thai obti.dned from 1.5-0H-D., per-TMSL One further way of erhancing bigh-
                    rnns:; inns t~ilil. be a_pp!ied f·o cp.ttKinll!Ole !THI~:s .::;pectromder.\ h(~cause th>2'y ~hC!il\'




                                                                                                                                 QUESTMS-00000481
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 483 of 505 PageID #: 330




                    T  !




                       l
                      100
                                                                                                                  (a)




                            ("J
                            /




                                                             .I..J"-1
                                                    M~!!l~~.~Cnl.'il"'~je




                                                                                                                   (c)

                                                    m/e

                    Figure 22         F:h +)         spli:l<.:tm 1-:Jhuuned fmm ~_:.i-{)t-1-1)1   (a)   lWr--t!'Jmctlty'l::.iiy'! (CMS)
                    ethnr   {~n :l           J'OCll~~ng mngw~!k !iCCIOr     GC-MS (UGJ :!091); (h)               r~~r-TM~ ~~ther   1,\t:\   ;J
                    he.ndHcp                     syate.m ttu:wd to                 anr:: (c) mhc:d TMS t~tb0riH,utykUm~th-
                    yl:~ityl ~~:h~r   nn a   magn•.~tw ~ector                       2091). (Prom        R;:~f.   20g.)




                                                                                                                                                 QUESTMS-00000482
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 484 of 505 PageID #: 331




                    m::l5lii discrimination and have dectrook means of cht.mgi.ng                                tht~
                    mas~   ions. PigurC' 22 a!.so sb\!Wf. the            <..>:tthanc~~nlt.~:nt   of bigh~mas:s ions
                    addew:.d            single                                   for LJ-un-,r;,--uer-
                    Comparison        the ma~~ srx~ctra              in          19 \". \Lh that in         22
                                                                                                             1


                    shows. lhe val.ue of deriHttizaJion on TJ\.·1Si ether in that the rmrnbtr of hydr1)Xyb
                    (n l can e~;sily be asccrtELined as the .M' of the TrvTSi ether is n            72 dalton~;
                            Hwn tlH~ M+ Jwm1 the tm\krivmtr.c.d nwk·..::Uit. Jn ndJiUor1) fotmnlkm of
                            eth~:es also enhan,;e:s the dis.dnctlon b~twet~n    and hy1!.roxy cumpm:nds,
                            An interesting der-ivative for 2'1,25-(01!),1), has be•cn described by LislH>"
                    nn.d Ha.lkd (l47n), who formed a cyd.icat boronaL~;.: ;:~t;ross the ndjacGnl 24·· and
                    25 .. hydroxyl groups,  j)tevinus~~~ ctescribed for steroids ( 14B .. J 5(l). H11J kd eL
                    aL (15l) obtained mass·spectromelrk 2md retention thnes for _methyl·· and n·bu ..
                                                          etb...:r   dcriv,~ti'.·~.:~l   of   24l2:1~(0ff! 2 D 3        aml fuund that
                                                              dcl'iv~u:ivc ~:t,.J.b1li't.(~d.     tl'l<:   mnlecuk~      and gav<~ dse
                    to con~lderably t;"nhan&~ed intensity      ions nf high~ma~~dchargE~ ratio. Hguru 2:i
                    compares trte nornw.liscd mass sp~:ctra of 24,25·{0lD~ D./i'!V'1S 11.rith 1h,lt ob1 ai.ned
                    h·orn tlw methylboronnle TMS derivative~ s1WV•/ing Lhe gl"eatly increased ma~s
                    fragments <lt m/z 381) (Jv1- J 3!.)- the fragme.nt probably obratncd by A·r1ng ck:av,.
                                                               1

                        containing C2~ C4. and C:3-0-TMS. and m/z 407. (l'vl          90 -l J 5) , Th(; usc
                        n-~mylboH>tl<cte-trimethyl,ilyl              derivativ'"'                has the     t~dvanmg<~     tha-t thos('
                                   24,25-(0llh !) 5 and. ·;t52.6··(0t i); 1)-' Aep8J'Hte during(;(' on nonse ..
                    tk~dvrtti \/(':~of
                    lcctive stationary      (152), and sach d~.;dva.tives bavc tx~;.~n use(l in tilG devd~
                    opment of ma~l.S··Jhtgmentogr:tphk n~says for bolh these vitamin D rDeUb1)Jltes
                    (153), Vidnal hyclroxyb and l,3~f'i.·H·iiols can hot!1 form cyclk h0ron.ntes, ;:md n ..
                                      and rHncthylboronatcs <J:f 24,2~~(01l) 2 D?, can              b<ei fnrmc:d.
                                         only n-butyl- a.nd n-phenylh('rr.mMes can[),, t'orm''"-                            case from
                                            ·n .. methyihm..,>nates     dpfW.lt'    nnt ro be ('152),
                                                                                                   t'(>rm;;:~d
                                      oth0r derivatlv(·:~'. S'..:ch    cycik buronates., \Jgn,      Hlu:-traled h.w
                    24,25~(01 i)~[)J, gre;:t!ly enhallC\"~ 1h1-::- intensi!ies of higbc·r"Ini1SS fhlgnt~;;nt;; more:
                    sunablc for use. in .Y1F a11alysis. ft will be noted tbat de.hydration also provides
                    intcn~e hi;?b··rnsss inns; a!tlO m1itr1hk: hr hnp!"iJVCd sc:n~;ltivity (lf n:tcHsu:·enu~nt
                    und en.huJt(.;(xl                Bnlb xnass. ~:>p(~Ctra iu          23 \ven: ob~aint.~d us.ing
                    the pyro p(;ak,            fni'mation Gf th~r.:e deri·vatlvc-::s     not prevent !he therrrwi
                    cydizatlon ufthc Bring. Olh~rd~:!rivativt?-~ have b1~Cll u~t:.~d ln ~tt<!mpts Lo impruvt:.~
                    Lbe mas-s sp~;;:ct.ru1 e:hnracte-dsiics., a.nd studieB 1w:ve bc~n cot6e.d oul using t ..butyJ.
                    dhnethylsiiyl ·:l··U.Dl\:IS) ether derivatives (l:H->~ which h~1ve been shown to give
                            cnhan,;:cd intcns·tty of the ~~M··57)'' 1on fm~~ment for steroids {155).
                               mns.s :spectrometer ,;r;.n bt~ us<.~d ns a det~:ctor for g.es and  du:oma··
                    togi'Bphy in two \Vay;.;. The rnost ~ensitive rnethod relk.~ nn the          of tbe MS
                       fncus on sv(~~!.Jk ion fmgmews, Th!i'm: nr~ nurnc.rous w;1ys of arrangi ug this
                    thal depend upon the type iJJ rnass ~pecLr\lmder bei.ng used. The spectf'ometer
                    can he k1cused on a sjn&le ion fr.1gme:n! or on 'hfh::n:.-~111 icJJ) fragrne1'd·s a!· dH'fere!ll.




                                                                                                                                           QUESTMS-00000483
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 485 of 505 PageID #: 331




                     Ia! 100 - · , - - - - - - - - - , - - - - - - - -

                          ao,t-------r'~"----------------
                          £0!----+

                          40!-------~----------------------
                          20·--------4---------




                                                                     of lWO tk:riV<1tivc::l or 24.25 (Cm)J>.I duritlfJI; GC-
                                                                     nt 2(;t)"''C. In l'::ach cas(;;~ the pyro r~<~k wa~ scmmeJ.
                                                                      1;~1.hi;::1;
                                                                                     (F1rorn Ref.



                    times. The-; dw,~ll time on      e.tH.~h   :fragment i~: of cotu·~e directly related                    stnsitJvity.
                    1n a singh:-focu&ing rna.grJetH.~ ;.;<:<.~tor rna;.;.:hirw,           th~~·   fo\:usi ug on dift't:tr.~nt
                    c;rn he achieved by altering the <'Jccdcrating V(lltas:c so thM different           arc
                    ""-I'"'Hw,wy fbcused Gn tbe ~.:~h:.':<:tPJn mu1t1plier. lviodem laminated rnagnets now
                                    J.1t~~rat1~m
                                             of the nugm.:tic fleld 1Nithnut as~~ociated hys\eJ'C1>]S. effe(:t~i.
                    ;;rwJ focut;ing t•;m thus bt~ achi'2:ved by altering the current through the maz;net.
                    Olliad!mr>ole mnss ~pc~::trorn\:.:tcrs        on a diff.::;r,~nt principle and foc:-l1S wns
                    by            r·adlofrc;~ucncy ilfld       ~urn~nt               n;,;·ros~; four rods thr-ough
                    the axis      which Lht~ ion!{ t.nweL                     prtvinHsly; quLH:lrt.if''Ok rnass
                    sp,~~.:tcomch~rs an;~
                                      11ssuming i:m:.reaslng i11tportnu1:~~ J u .::mnlytj,:~Jllabormori<J,";, 'f'h'z
                    process (d'      l'ragrm::nk,gra;::hy the most scnsitiv~: mode               opc.ra.tL:n., but
                    an nHernative approach cnn rx:: adopted. All modem. nl:Jss sptc1r·:nm~k·r~ :m:~ no\v




                                                                                                                                           QUESTMS-00000484
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 486 of 505 PageID #: 331




                                                                                                                    ,3.()!5
                                                                                         """
                                                                                          .,I
                                                                                             I
                                                                                                                    f:.2.91!!S
                                                                                                                      A:,'il':S
                                                                                           '"·]
                                                                                           es.j                     ·.~.nz

                                                                                           $0..!                     .. .il.ll.S~
                                                                                                 i
                                                                                           '/IIi-~                   .:::!. "\Ej>




                    '''quipp(,J with sophistkated data '"'quisltion and rnani.pulntion                            sys-
                    tems ;md thus are C11flEJhJc sca~·ming th(~ eluent from the CC or                          regi.Jlat
                    in~t:.o:.':vals
                               (one       live S('i.trts  so;:ond) and ~torir:.g th.;;~ corr~pkt0 umss spt~clrum
                    c~hu,ined. At thl~ ,;ml of the           run dntac.1n bt~ reculled m11J 1oLai -icn or sJn,~le·
                    ion C"hrmn;:ltograrns ccm be corwtructed. Such a s.yot:em (nwss chrornalogra~1hyl 15
                    not    :;;cn!'itive r1s l'viF hut provides 1       vah.mbk: mc[hoci of establishing ch":
                    i('Il frat;m~:nt to monitor for rh~·:. 1)cs1                                      t:t.nd       und
                    specith.'.HY can be lmrroved hy Lhe uo;<~                          1.11·                          is
                    adlic!V\~·~1 b)r
                                  doubh::.foeusinJl! instrun.tents whld:t giv~:: greatly )mprov_-:~d signal;
                    nr~be ratio by careful t't.Jcutii.ng en specified ions in M}: mode. }\n example
                    lhe value of th1s h:chnolngy ls illuf.trated in T'igur·e 24~ ·.;vhkh wa~ ust~d ro cl(:tnon·,
                    slralc lllc       ~·res(.~tH.'t~   or   1~·:~4~(0H J::   D:z in J:u.unau         pla~ma.




                                                                                                                                    QUESTMS-00000485
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 487 of 505 PageID #: 331




                    F. LC Detectk;n Using Online LC·MS
                    The introd'lcn"n <Jf liquid 'nmple,. imo tlw                              spectrometer      h.~s
                    c~pccially    diHieult. However! Lh(" advenL                or (.'k~ctrospray   k··rrismio.n
                    atroo:~pheric    pressure chcrnical ionisation (APCJ) have                  ov.::rcom~:;   tbts problem
                    and revnluttiJnLt.t'.clti·H~ intGrJacing or JlPl.C w.ilh rna~s spec!rnmelry. ·rhls. su~;ccss
                    has poinlcd th2 wc1y                a major change in lhe rn<-Jss spectrornetrk: am1lysi~1
                    of vitamin [),, its analug~, and their wetaboli1.txs, A t.llS<idvanmgt~ at tll<'· pre::H;.:nt
                    U.mc that ionimdott ""ing E:\lnnd Al'Cf i'                  ctlkkut        th<c Eli    nscd
                    in fK'-tvfS, but th~,; hnmc.Jiaw ddvamag\: b tb:Jt Jt obviu.tcs th(: JH.:ed for derivatiza. -
                    ti0rL


                    ·1.   Direct Infusion
                    JVIetnbolile~S    se1xrrated by I!t'LC can be col1ect!7~d and ditectJy infused jnto the
                    ma.ss spcc:tromc.1er us!.ng                 micro:::y.riugc pumps. 'l'his ted1niquc provides
                    valuable ESf or /\PC1 n1wss spectra l,.vithnul the Eeed to develop or modH'y ex~
                    if.tjng HPLC sy~;lcms \Vbich rnay no!· lx: hnrnedi~lf<dy n1il·able for di t'c:cr !i nkagt to
                              S()(:Ctromder (i.(~.~ straighl-phas(; syc~tems whkh may
                    addit'ion of               f>('\lvc:ctt    to      ion source of the MS\                        advnn-
                    tage :f.l th;.tl         intnR·lnn           tiw pef"fn:-rnanc~~ of (MS) 11 whkb 1~ pm;slhle
                    only with .lou trap tccfl:w:_~logy,           icchr:iguc .:.t!l.OWS ttJc SRIB~l}c to b..-: ~:~xarni Cl~·:d,
                    nu.ss spectra obU:dned, and specific ions w be. LJdecled and s.nbjecteJ to furlher
                                            rise tn daughter 1ons (l.e., lVlS·lVIS or ~VfS''). ~n1is pnlCCRG can
                                     to look                       ions C~/lS 3 ) and so on. Thls mwblcs a sdwrnc
                    of" segm;:ntia!                         to  drawn up and indic(ttes ;vbk:h                    g{~ncmle
                    t.he daught>::'t'      granddaughter ions. Such n h.:~chnique shnnkl l'l(-.; very v;.t!!t-:tbk
                    in ~tmdtLml analysis.
                         A sp(~cHlc <~X;:ttnpL~ of tbe,~t~ melhods b iHusLrated in Figure: 25, wh¢r;;; ;_1
                    mctaboliie of the CD··ring aunJog KS17fl (156) was subjected to ESI( +) IV1S~~
                                  an icJn trap JVfS s~{stcm               LCQ systcrl:l) ~kmcl l kmp-
                                             analng   w~ls,            1.vhen                 as a p¢r-'TlV:lSi    et.lt~r)   was
                    uns1abi0 in (iC-MS .~ysrems. It can he "'"n in the MS'l that th(: M!J+ ion      ml
                    z 39l rc.adily di.dlydr::Ht'.') to a s~rics product ions at .m/z 373, 355., and
                    (1\-1F ~ 18 .[g .. IS)!, corresponJing to Lhe: loss uf the three hydroxyl group::i. T11is
                    successive fragmentauon it_; confirmed by i;:xamln~ttion of J\!152 and lVlSJ \Vhlch
                    rcpn.;~~nt successiv~:ly rhc frfigments of m/z 373 {\1S2) and ·m/z 355 (M"\3).
                    E.xaminntiou <>f ivJS1       indk:at~s    lt1•:   pt'('St>nct:   nf J\!!Na' (miz 413), MNll, 1 (m/z
                    4(18) and MK (mlz 429) Hdduct ions.
                          TIJe lH'LC can be: directly !inked to th; mnss spcctn.>mctcr (J·f!'LC·MS)
                    aod sohJte im1~< producc-(l in ::1 varkty of dif1ercnt WD.)'S, fn the vitamin D Jidd,
                    the tt::ch oJques of H1ermospmy, fm1t atnm h'lmhlr-::lment (FAB\ F:SJ? and APCf
                    hnVt' btx.•.n us~d.




                                                                                                                                    QUESTMS-00000486
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 488 of 505 PageID #: 331




                              KS17(J
                              ln<>lecuhu·
                              Wt1ight,391J




                                                                       !
                              M$2
                                                                       I
                              l73(MH~    ·181
                              selected from M$1




                                                  M$3                            ')'
                                                  355 (MH·<- ·18·19)       "''    I
                                                  selected from MS2               I




                                                                                       QUESTMS-00000487
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 489 of 505 PageID #: 331




                    2,     Thermospray MS
                    ·ra:kamuta           ~~t.              have 11scd tllis                                    the
                    vlta.mln D,                                                                              !hcrrnn~pmy
                                                                                                                   L<>
                    l'v1S to measure            1,25,(01-D~,DJ
                                                           in mitochondrial incubations and aLso exRmiocd
                                            bur conduded that while t-ensitivily was rea~(mabk, lht:.::
                             \vould 11e :1.U.ained wdn~. lbis tec~mhJtl(' wn~ inndeqH•J..te. LC~I\.1S             lher··
                                   <Jf                  adducts of vittunin D 1, 25·0!+1> 1, L25,iO!J)?lJJ,
                                             e~nd loOHJ), has al.s<.' been d,oscribcd by Vwdwr, ct aL (llS),
                    Hotb posi.tivc ·md neg,lllv!,.: ion spcdra v.;crc t~xarnin~.:d., atd siLHpk ~JJCctra wlth
                    protonated aml deprotonated mG!ecular inn~ \;;, ere seen. 'These v.,;orkers reported
                                                                                      1


                    bcttcT signiJI,to,nnise r·atios \:vitb                                in dl">tinction 1·o the work
                    of \Valson e! :11. ( 159). who codld
                    Scxwitiv.ity of tl1.ls pro,~t:~dun~ >vvn;:;
                    ·r~s~:; in the               of       or                        otb1~r
                    l.ttllizJcl                                     pb~nyi,'i-TAD
                    by m.ixlng the derivr.tiz~ng :teag~nt in reac1im1 cGii rsfi~;.~r the LC separation but
                    bcfono MS.
                               Tbennot-:pr;:::.y said Lo b~ inherew.iy UilS1ahle and V•hits.on et Jl. 1.159) ~Jug~
                    gcstcd that t111s t.::cbniquc             U~':vcr be suit<·1bit; for t·outiuc p!asuLa vitaa1in D
                     mdabollk mea~mrctmmt.                 vlt:w, Jww~~v~;r, was not \~ndor:~~xl by Vn;)~:.':kt;n d.
                    aL (1 tB). who ~uggesll.:d tba1. their $ystc:at \Vas sufbckotly                       for the mea~
                    ~rnre;nent of vitamin D and severaJ of its mdaboJiks bnt :a·.)t for J ),S .. (OH')~ DJ,
                    \Vh.ich 'ltvould s1:1U require ]Drgc volume-Eo ofp!a.snm. Vk~~hio d al. (160) hase used
                    this tl~chnique lo mensnre 25-(Hl··D.:; and sludy ir~\ kindk~i.

                    3,     Contirulous·Fiow FA!:l
                    Formatiou oi' TAD addw;l:s ha~ aiM) proved to be ol vglu{; in hnf:.roviug tlm pros~
                    p~C·c1s of ~:ucc~~ss:n.~t LC-.MS nXtd the a~(~ of continuous~·tlm:v FAB of phl~11ylA··
                    1AD adducts or vitamin lJ and its rm~tabolites in 8 tandem nJ.as:s spectroraeter
                    (ll7.2.00) hns bc~~n dcserih;~d. Tbt FAB- tnass llpCi:'lrn prod!1ced in Ml showed


                    Figure :?.5        MS~MS-M~        \lf K.S .176.   'Thr~)e !lt!C('O.~Hive Jra.~vnen1alions W·~.rt:   <:m:r'it)d out
                    llstt1)~
                           an f l'Q ion lrap ma:;s ::.pcctwrnetcr                    Hemd                    lJ .K.) wlm:h
                    anow~; for f />MS", \V'h0J.\i n can equnl Jeo. In MS the ions \vh·!<:h              fmm ::>t!,~Gct-.~.Jvc~
                    loss. of trom rh~; Mf(•· ion (mi:z ~i91) ;m~ s~~:.--:n [(Mff'- l8)           (MIF .u;.t8J          J5!L
                    und (MF! 1 -I H··cl ~-1 B) :J:r/'1. These ton:o; are then sdct:Hxl fnr f:uhs>Bquent fr:Jgm0n1anon
                    h\ MS:! ~md MS:3 V./tj sngg~;.~:;;t tll<:tt tJ1c iou Jnll 282 JVf:Sl ;:ols~~s by clt~tiV<lgt~ betw~~:n
                    C2il and C:2S of rn/z :rn. Prominent !on.•o in MS\ m/z '267, and 2R5                                 arl.-:-e from
                    A .ring c:blvag(~s from m/'z 337 nnd ~\55 'l'he t~S(". of MS 11 Jn tbh;                              !dmpk and
                           ion b'~IP LC·MS         p~·ovid~:.~ mudl. mor~~ str'UC('\.Irallufonuntioa                       t.hnt pro-
                               t'mm   ;J shnpk~




                                                                                                                                          QUESTMS-00000488
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 490 of 505 PageID #: 331




                    an intense peak al. mlz 2CJH and for 1-hydrc>xylawd vitamin D metabolites this
                    p<'ak shifted     rn/z 14. By monitoring lt"'se fragments in M2 after comsion-
                    ind.liC!ed di:5sodalion uJ .MH+ S(;Je~,;:t~d by Nil., S(onsitive ;:wd SJX~C11k !neasun>·
                                                               1

                    ruenls d' vitamin D         its mctaholih::s could be d't(~ckd dekcling .lOO to 300
                    pg ')f aH .mdabotites exmnined. Ln thb syskm tbe det·cd!t)rl limit for J,25'"
                    (O.H ~~D.1 \Vas J 50   (with a sig11al:noitoc ratio of 2.~): 1). This mcthodol•_igy has
                                             group to d01'n1mstratc tlu; struz:tu·ce of tb(: 23-.gltt<:l>tnnu.k
                    of                             and show tfwl. it: is a ntt\jor hilhuy ruetabcd1te ol'
                    24,25··(011),1), (161).

                    4.     Electrospray (ESI) and Atmospheric Pressure Chemical
                           Ionisation (APCI)
                    The i.nlrodu<:tkm of ESt .. an<i1\PCJ..MS lms i.mp1··wcd th1: pot,mtial of LC·fV[S.
                     rhe- \N'(r.t'k i}J Wlison   nL ( 127) using Cf\.'1\VH etht.":l' deri vatiVt),S ot T!\.D h<:l.'!l dt)rti()tt--
                    stratcd that ::ukh!~..-~ts v;ith vir.arnln D u-.:ir,g tlris n~agl':·nt can be readily f(lJ"<m:d and
                    that dedrospray I\1S detection limits .nre dose to physiological roncBntratlons,
                    /\I though at the present time these me-thods anx~ar to havc-
                    ~ensitiV11y fol' u~.;e l'm· lhe measurernent or plas:m1 concenleatHmll~ no
                    ated medwd using LC·l\tfS ha.s been ck~s,~rib\~-d., 81tlwug1l
                           tand~')ru   mass spcdro.metry iws been ·us~~d to st!Hi,y   vitro w~:.~tdb·:)lis:m o!..
                                                vit~rnin UJ in rut kdn,~y \Vith dct~ction limits in the 50
                    to JOQ .. pg level (162). HPLC .. YIS is partkulady usdiJI in tbe field ot' vitamin
                    D analyst' since most n1c:ta.boliks or vltnmi.n D can b,; £esolved
                    cml~bin~ttion      [-{PLC sygh~m~:, 1:ntl1ht-.: :Kkk:tl speciftclty of both
                    and sub~;equem mass i;p~;~ctrontd:ry \V•Juld b<;;• ~~ vt:ry puwecful and ~Jptx~Hk m~'Hn~
                         qi!antlration,
                             l:: \Vould be preferable if LC-MS \lllth sut1Jclcn\           ~t.~nsi tl vi ly could be cnrr1.l~d
                    out without the necessity T~<".lr dcrivatizntion. Previous work has snggeswd thnt
                    uslng LC>MS underivatized vitami.n D cnmpoun.ds nrc nN ch~teded wiLb sat\sl"ac:..
                    tory S(~rJsitivity. Ho\VCVCl\ V/(ltk iu om .h·lboratorieL~ has ind!ca!ecl that underJ·vrl~
                    t.!t.'.(~d vit~lmi!l D ~Hitl.l·)gs (:an b(~ (k:lt'(:!£~cl using LC.·APCl-JVlS 1Jt :he tow rwnognuu
                    kvd, APCI in oqr hands g.ivcs spo:.:tra which                         in             the   samt~- v.8   t·hose
                    produc~~d   by F5:t ~,sc:e Ftg, ;md         vvJch J\t1SJ spG<:trnm iu Hg. '25). tC-
                    AP(] .. fv1S has recently been u~ed to        lh~ strudurc       25~01-I··D~ anu 25~
                    OH>D·-1 glucnronidcs (!63 164), a(td Ishigai ct aL (165) ba\le us~d LC·ESI .. MS
                                                      1




                    Figure 26 LC -APCI MS            1.)f   K.S 1'7(1, (a)     Dio~J~~
                    nmt t!::tce; lt:) /\PCl ( +)                   (d) lJV i;pe,;tr:J           frx)ru an odtne phntDd1od{1
                                                            p~:o:Jk a]JC:-<.The fnrrnub cd' J<S 176 h; gjv,~n in F:igure 2~).
                                                                   s~J~~n in the                  &ho-;,rn 's r.il~) r,Hnw fhiH
                                                                                               \Vat•Jr:o;.




                                                                                                                                     QUESTMS-00000489
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 491 of 505 PageID #: 331




                  ,-------·---·----·-------------------------,

                                                      (a)




                         l
                         II
                                                      (b)




                         i
                         II_




                                                      (c)

                   I
                   I•




                                                                 QUESTMS-00000490
        Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 492 of 505 PageID #: 3318




                           Table 7           _,_\!ulytical Rcq!.1ikn~t~lts fur ~he Anc!lys.i~ L•f VJt::utD.n D .i.\1entlt0liles                           M]t.:lces

                                                                                                      Ana!yt¥.:al requirements

                           An2lytical
                                                                             Precision        1dentity       Spe-e<J.   Sen~itivity   Puri!kation            SeLected Sclution

                                                                                  T                                                   CorGpkx                                       (GC-
                                                                                                                                                      lvfS t!.JT v::dldat;ou mdy)

                           r-.   1n v:nro (orga::1:-,;, ;;eli:> u.r e:u-                          +                                   Sim.pb        LC-MS-lv!S   m    GC-1.·'l:S
                                 zy:.nc:~}   Id(....':DTity


                                 Tunc Ci:>u:sc: Lnkno·Nn                                                                              Simptc        LC-UV
                                 lytes in           complex but
                                 defined matrix.
                           3.              'c;:nown anatyte Jn                                                                        Vdy           LC-UV
                                 coillpkx matrix With ir:rg-e lipid                                                                     complex
                                 cor:r<~ut

                                 Ph?uma.:euricah :-.:abin'i md                                                                        Si!npk        LC-lJV or LC-:B.uore:'>cence (MS
                                 o-ther pr-epat2.tiom). K11own a.rn-·                                                                                     validarion·l
                                 lyre in define..i        ar h~gh
                                 conc-entration<




              Copyright 2000 by Marcel Dekker, Inc. All Rights Reserved.
D
c:
m
en
-1
sen
 I
0
0
0
0
0
ol:>o
....
(Q
        Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 493 of 505 PageID #: 3319




                           Table 8 Gas Chr-!.J:lll"3.I-Og_r::tphy-1vfass. S_pectrumerry I. .1ethods       dK:     of Vitamin D, Aaak;gs,                              1-:'!:etabo:Utes iu Biulogkal
                           Flmds d980-- i9Y9)

                                                              Deriv:±:ive
                           Analy!.-.c                             <.:.~d                Internal     ~und.ard                                       Concentrhlif,n                                Ref

                           D,                               T!'ilSi             [6.i9.19-';H1}D1                  136 mg/mL                                       mgirnL    ~ftcr   -e-nzyme      185
                                                                                                                       hy,~l"rnJy~i:>)

                           D,                               TMS1                [3,4-:::.H~-l-D3"'                         mg!rnl in          ~-~:n::K'   {up to 500 ng/m1 after                  185
                                                                                                                       Ljo.ne hyrif"~~ly:,.h..)           4..5 ± 2.8 ngh:ni in :>ennn
                           :s--oH-n_,                       '!MSi               l'2G(~!)--~HJ-25-0.t-i-D3         2L4                       ngiml in :sc:mm
                           25-0H-D1                         Tf'"1Si-tBDMS                                         15.3     L6 rrgh:rl
                                                                                                                            ::!::                                                                 187
                                                                                                                  19.2 .±: 2.0 nghnL                                                              1~m
                                                            TMSi                f~6,.27- H 61-15-0HD 3
                                                                                         1
                                                                                                                  1.3-31.6 ng!mL in pla:;ma                                                       189
                           25--0!1-D_,_                     t.0JS1                                                !J.6~L0 ughr-...L-                                                              i6U
                                                            TMSi                (26.27- 2 H 6 j--25-DHD 3         i:J.12-fH5 ng!r:J~ in plasm.a
                           24.2:5-(0II)1D3                  lMSi                VitamiaDz
                           24 ..25-~0H) 2 D~                Tfv1Si-nHBA         l26,27-:!I-I 0]-24~:5-lOI-l)~D}                            (UK ~ummer) 3.1 ±: L l- ng!mL                          !52
                                                                                                                       ,_A.ustralizm. smmner)
                                                            Tl\-1Si-nBBA        f6,19,19-~H,]-24.25-(0HhDJ                             \'~lues. bm: iinea:r r~.sponse m a.-::l.J.ed               19'0

                                                            TlviSi-nBBA         f26.27-~H,l-2.\26-(0H):D 1                                                    plasma) rr.<ea._n 0 76 ngfm.L       153

                           21.25 {0H),D <                   TMSi nBBA           !"26,27 zH,J 25.26 roi-:hfD,      ND in normal plasmG:. ·Ll 29.5 nghnL on DJ                                      189
                           25.26-{0H)~-D 1                  T1"1S1-nBBA         [26.27-~H~J-25_26-(0H):D)         -r\D in l.lOnnai ph:.s,n:ta 0 85-2 l1 .ag/mL ;)n D:                             189
                           1.25-(0tn-~n,                    Th-1Si              [26-2 Hd-25.2'5-{0H)~D,           Validab~m            of catf thymus assay                                       191
                           l,15-(0H)1 Dj                    TMSi                Vitauri:J.D<:                     :SeJ.rJquaut.i.r.,-ltiv-e i_thrJ?e         5~.mm
                                                                                                                       22.C!--3b.l
                                                                                                                                    a~say.

                           [2t~.27-FD]-L25-{0I-I_hD!        T~·,1Si             [R21[26.27-F61-L25(0H_: 1 D 3     23           10 _rgircU_ in 1:2 vclunteers 4                          2~g
                                                                                                                       -:.;r<.!l do:&:<;-

                                                                                                                                       )o~kl•>,(l :<;t:>.llfi3Fd<;_




              Copyright 2000 by Marcel Dekker. Inc, All Rights Reserved,
D
c:
m
en
-1
sen
 I
0
0
0
0
0
ol:>o
CD
N
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 494 of 505 PageID #: 332




                    fnr th~: measurement of 22-·0X~E.'Uld!:tlol in trta:~~ serum. 1t is dear ihat
                    rrtent of LC-iVIS syst~.m1s i}o) pnx.~t~~~cHng rapidly vtith lmpcov~·tncnts in
                    and        of             VV~?-               that LC-:vrs wdl t1~.x:onw an in(:r~·a\;lr.lg1y
                    val1).able t~1ol   Lbe analysis of               D and it~ cht~mkal DJJ.8Jug~~- Hcn,vcver,
                    (i('-Jv1S can stlH provick val.lJ;.1cbl.e bm cmnplemeHtHry )nJ'onnation (see 166) and
                    sbc•uld not be djscardcxJ s1mp]y rn             th(~   grounds of   c~.mv(:mh~11Ct:.




                    ill.    APPLICATIONS

                    \·Ve h11ve considered four opplicntions of tht: rnethc.doJogy reviewed in tbi.s cl1.11p~
                    t'2:r and the requirement~ of each ~::te summariz~d rn Table 7. It can be t.e-::n that
                    each                              tt sU~~htly   ciiffcn.mt                b<:l~hed   upmt tilt~ ~,.;ons~d~.:r-
                    ntion       a nurnh<'t' c'f   ar1~liytknl requlrernt~ni::-•              diff(:t' between eHch            the
                    applications.     i·~xampk~s    of each of the::-,e     applic~1tinn~:   are   conr-;iderr~d   in tum.


                    A,      Clini!~<ill

                    fn dtc                                (kals With the Rnal)'BlS of plasma or                M~rum    for 25-
                                                        twn ttnnlytes       ~vvhkh   am present at tow        con~:cntmtions
                                        ,2;.-{011 J: D 3) lt: a rdwivdy comple·.<.: medium, It would appear
                    a1 first sight that thi~ pr.;;sents J. v(:ry difficult una1ytl·::ai. chnHcngc requiring dm
                    nws! eJ;tenslve puri.Ctcnlion pn~)r to <pJantitalior:.. Jn th~ rnutin.e dink a! lab\)nhory,
                    methods which arc lim-.:··CGnsumin~·! and technically rlifficu1t are 1wt ;:t~. valuabk
                    as sirnpkr aild               bul nol ~l1Vv'ay~. less            m.dhods, There is o!h.m a
                    needin                                     and
                    able arnmmt of' d<~v,~!oprn~~nt          rahen place to fH'odu':'~ simple nnd conv,lment
                    assays in lit forrn, \Vhich depe.nd upon thf' :;.pecifh:lty of the s>:tttlr~tiun analysi:.{
                    qum.t!it:1tion ptucedur~~. The r~~sult l!>! a me.t!wd \Vbich couple~; sul:td ..pb:;se extc,J_C-·
                    tion with H radiorc-ct~pt0r nssay which is both sensitlve fLnd specific.I_..C>lVI:S meth-·


                    Figure 27 The El( J
                    OHJJ_d. (JC-N'JS IVa~ ':anied C•lH
                    :1s dt:&c.Tibl!d Hl Ref J !5. B.Jth py1'(•- ~:nd i~opyroisoF1er& or· each mctabolitt> W('te obc-;crvJ::d
                    bnt the ma~~ 1;p0ctmm of the pyrnlsomm· (thi~ rnqj1'11' p~.;ak) 1') ii1W\:Vn m each case. Th'~




                                                                                                                                     QUESTMS-00000493
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 495 of 505 PageID #: 332




                                                                                       ,.,
                                                                                 .,,




                                                                                       so:




                                                                                              '"
                                                                                             .. L_"·1:.
                                                                                                 "' .. .
                                                                                                        . .:~
                                                                                 .,,




                     -~l<i<,lfi.{OH),D,
                     -I
                    J]
                    ~·:ILQl   •I~   '~' 111   ,,. 211   '"               <;)!<

                       ,IL...J....d.i..<lw_J.._ ___ .~.:.:: ____ :~.:::
                        ~           ~         ~         ~    ~   ~   ~           ~




                                                                                                                QUESTMS-00000494
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 496 of 505 PageID #: 332




                    ods nw~., howevel',             in sorne centte5 m1d thi8 me1hndolrg_y tlas betat clis-
                    cw:o:cct :tbovc (""''section ll.D. 1), Scm.: <J:<ampks of tbc application of LC-UV
                    to the m~)asuremen1        vit~unin D meU1boJiws in hu:man            can b~; ;s(;~m. in
                    Shimada et aL (.l67,t68), vvho (k.scrib~~ a method fur                 mcgsuremtnt of 25~
                    cn.I-·D3 iJl1d its sulfate in hum;:L!l pJamna, aJJd J[l Shiruizu ej· aL (169), wiw clt~scribe
                    a m~.~thod for 25-.f)H ..D:I in pla&ma usjng 2'2A)H--tettaiwr~D:1 as a:n inte.roal stan'"
                    tlan:l.
                            E:'<petience hal:\ sb)Wn that t.h"~se ass~l.YS can p~'t'form eX:t.'e'\l'l:i ng Vlt:J! bu i:
                    \111iy if tbr::.~ wwr belongs roan cxt0rn21 qnaJity assurance ~:chc:me (l•:QAS) which
                                   p;:;dornumce ami u~\5;,; targd values ~.:ekrmlued by GC\tvlS (e.g., 170).
                    Table 8 ilJmt.,,tcs 'orne GC·MS nJethod;: which il<ot\'t been pnbli;thed in the l;m
                    20 yean;l not nU of which are suitable for llS(~ as reft:rence methodtJ.




                    The metahoHsrn          of;.~ J;;:,rg~,: numbor of v:.t.atuhl D analog-> has been stt1dk•d over.
                    the          10 ye~n·.s and the:-;e :>JtiJdks hnvt• fiK~tl:!H:~d (\H two l"najor ;J,"lpiX'!t~ · ii.r,l>(tly,
                    idcntHk·at:l•Jo. of tht~ principal tn<:!aholiks fm:mcd ·tn vitro using a vmiety of cdl
                    !in1~s. This fu:st Eprlicatinn places pmiieular enlphn:sis on the ab~llty of the de.tec~
                    ti(l!l nlt"".tlJOd~ to reveal dd11lls of Jn~Aaholik ~tructur¢ \Vhkh                         lhl(~ use of
                    GC-lvlS. Figun~~ 27 i.Uw;tratt~~ the appb:?;ttion of this tedul!qtu.: to               identificalion
                    of four monobydroxy1atcd .nt(:tflb.:llitcs of J.o~-OH-D.! formed inn biol\)gknJ sys~
                    tf.:'Tn. Al'ter e~Jrnction a.nd d~·dvFttb:.al:i<m., OC>-:tvlS \.VHS ~.~nrr\ed (Hit 1wd           sp~;;.;lra
                    iHustratOO in Figure 27 were uhtainccL From these spcGtm ls possible to inter



                    Flgm·~3!     28Rt:.produclhiUiy of mmk:·::1 HPLC mstn1rn!?-ntntion, .fvluH.iplc: ctu·or.18to.
                                 ptoJH~s
                                      in this Jigutt~ :~re overlaid to dt!tno:1Sll';H.t~ the supt~dm rcprudndbi!ity oi'
                              chromoloj;t'<l[lli!:, S"\ldJ aH U:~; W1Jier:1 /\JhmJce 269~)         Ttl~; ~:~p~:rim1mt inu
                    volvc1> Jip·id                   huwan b:.'.tt~tmocytcs. jncuhnt·:~d      synthetic vitamjn D mm ..
                           lo~.1.1·(0ll).,ll 1        und I :2:1S·(OI 1),1Ll·. (l!ij.tM)                                      tr<'m ()co     'i~


                                      in the t'!X1rw:t fmrn lhc              intt~rnai ~t;mdard   (!abe led T.S .. which 1s t n ... OH -D.~)
                          ;:1   .retention      )f 4.85 min th.f'O'I'If!h w !he nwdiam-dcrJv~x.! ~:omporwrn
                                             LitriC   1                                                                            (f~)L~~~·I!ion
                    tune '0:.:7.2 min). Wh(-::n th{: r,e me:: hod m Gomhlned with a consmtcntextntcilon
                    (glvJug HHn·wkabty           ~imHm·      l.S.   P\~t:k   rw\gbts), the htoluglcoll:mw        i~Oll!.S(~ I)Hn



                    wiu), t.v1.l~Jt~a~
                    lOH),D, il<T
                                                                 ClC -MS of dcrivatn:ed {p~~r -Lrlmethyl!sHyl ctlH!rs) m(~tnb
                                                              LC-MS in&tnJnwnt.rn(nn n!.lmv~. for online        (ip0<:.~1;rnr:-H·;::hy




                                                                                                                                                    QUESTMS-00000495
        Case 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 497 of 505 PageID #: 3323




               0                                                 ABSORBANCE                                                                          i\BSOR!!ANC£

              ""~                     I ____ _             ~     e          e              ~                                      E _
                                                                                                                            .........._._,           E             ~
                                   "'"'f   . '.                                                                      .~._               _..~~·   .
                                                                                                                                                                                ""
              %                          j~-
                                                                                                           L.,.., -
                                                                                                           ~-==---=
               ~
                                                 c=:"'"'
                                             _,.--                                  I.S.
                                                                                                           .~:=:-
                                                                                                                      --
                                                                                                                                                               -       - IS

              "'"'
                                         lf                                                                r
                                   ~l; f                                          ---~. ~
                ~
               a                                                                 1«,248-(0IT},O,           :>                                                  .
                ,.~      i:l,..,         1
                                             f                                                             ,.=-·                                            l...Z5:{0Hi,P,
                "
               ,;--:

                ~
                         ,..,
                         ..,;
                         ,..,      :;    ~~-I" SCALE CHANGE                                           ~    t SCALE CHANGE

               ~
                         ,..0
                         ~
                                   ~l f                                                       It
                                                                           -.·-~~~~.N~tOH,n,- lrr
                                                                                                . ..,=~,..·~-_--~~·-.==--""'--~---~--~-
               :;:;

                         "' ~I l(?~h~~
              1r
               f                                                                                                     ..                                     la,24,25-(0fi},O,
                         ~
                ~        ..
                         ~
               ~~
               "-
                         6

                                             r                                                        H
                                   '"'
                                   w~
                                             ~
                                             (
                                                     MEDIUM COi'fl'ONE>T                              ~-
                                                                                                      !~
                                                                                                           >       MEDIUM COMPONENT

                                                                                                      :1 - - - - - · - - -




D
c:
m
en
-1
sen
 I
0
0
0
0
0
ol:>o
CD
0'1
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 498 of 505 PageID #: 332




                    Uli;,~ t·Jtrtlclurt~s of th~;.~~e rnetabotites, The appt·oach can          exlt'nded !O metabc1itr.;s
                    from <.llhe" nnalo,~~s of cal.c·itrioL
                              Tlw ;;e<:ond dspe"r of this                                                  rcprududbl<O
                    ti.mt~ (;:()llt':Se data for mt~labolitcs         a -rmmb<.~r of analogs          ;;an be cumphn~d
                    v.dtll a net\";ss.'n·y degree           cunfideuce, This i!\ rnost easily achieved u~ing LC
                    and requifes thal out. set of data CC\11                0vcrlmd on anotber set whkh nwy have
                    b<~(:n                 at lak~t        ~~n:dic:r titne. Thl:; ':n:n only b"~ ~whi(:vcd    th~o.· HPL('
                    us.t~d         a high    d~)gret.~   oC   pt'~)citdi)n   and     t't~!t.~ntioo thne~ r~·mai'n      ('<Instant over
                    long pcric·1dR    ('ff   tim.;::, lVIajor advat·Jces have been              rM1d1~      in pump,    'il~icctor~   and
                    colL~nm      !cchnology, which                     tbb now       pns.~ib!.<:. to   a.chieYe. S1tth an
                    ~~ pro\ride.d in Figure 2g \:vhkb ~hows the comparative mctubolism of 1,?.4(S)·,
                    (OH)_,n, and l,25--(0H) 1.!J 1 by HPKJA--ras cells 'malyzed using VYakr< Alh--
                    ance Sy~:tem. Th,~se hvo tHUd it'-~ were pcrfcnn~d DH the ~.anK; hatch of l<i..':ra.Uno-
                           ;\1' th\: sarnc tl!ncj hut each fttlilly$lS ixwol v~.;:::: sep11r.1te e~!r11ction ree!k.:ltes
                    clilt'erent time points and synthtr.ic slnndarci~ l'·hkh toxlcnd the liP!,(' nnnlysis
                    titn(~ over a pr;dod.    dHys. 'lhc reprodnclbiUty o1 t'C'1tnti.m: titm~l'i dcmon:·lnlt~v.:l
                    iu this !lp,ure 1s remarkable and could not bave ber.n aehieveJ by previous geuem~
                    tlcm of HPLC im;lrumcnts.

                    C.       Foodstuffs and Pharmaceuticals
                                applka1ions    itl.   tlris area arc                     in Joues cl nl. (81). Table Y
                    d t.(-;:1; some HPLC       m<.:IJ:w~lul\Jgy              b;:l~   mtH\:   t'e;.x~nl:ly   bt-..e'tl used f(,r rhe rnea·


                    Tubie 9   Sonw liquid Cbromntogn;phk Method~ fox- the Awtlysis of Food:.; :wd
                    Phm·mw.:enticals fm Vt!.<1!nin Anak~.~~&, and lVlelnboiltes. Puhltitln;d i\lnCt~ 199()

                    Matnx                                                                                                             H..d.

                    Flood (,rnilk   powd~r    and         Vh<unAn:-. D, and D 1                 Saj)OfJil'kali\m., f .C on            193
                       grnt~l.  eggs, tlsJL mlJk                                                  .~i!i(:a g~J, HP·.HPLC:.
                         ;;md margorinc)                                                           !JV
                    lnf:.ntt [;:mr:.ula                   Vttamin D                             lWLC UV                               l94
                    f'!lHl.;                              Vltaminf. D 2 and        n.,                                                !95


                    f/lllk (hq11id :und pmv               Vitamin D,                            SPE on (' l8 car;rjdge                196
                       dcr)                                                                       'lild I!PLC-UV
                    1nfant f:mrmla and 0n·                V1tam1nD                                                                    l97
                       hN'<ll

                    Anitnnl                               Vitamin D and pro . D;                                                      J93




                                                                                                                                              QUESTMS-00000497
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 499 of 505 PageID #: 332




                    :mt'etnent vitmniu D 111 n val'lety of matrict.-:s, Despite th~;.: complexity of 1'\omc
                    ofrhc!ie matrices 'll" methodology r.wed i" based upon FTPLC-UV alone and there
                    a,~JP1~ars tel be 110 n:K:{~.nt ~\!temp\ to vtdidale these                 ~ptx:lromc-
                    try. Tbere app~~ar to be no publkatkms using                                   t'or          measurement Qf
                    vitamin D, analog;;, c•r nwwbotite~ in ph!H'lWJcentkaJ                       pwpar·.1tkm~.     Nine e. 1990.




                       L    JW f11unt, HF [)c[ .11co, HK Schnocs
                            AW Normnn, J Roth, L                 EJJd(l.:.)nllDl (>(cv 1982
                                         t\\V Nonn:m. i\.udu Rev Nutr 4:493. J9S4.
                      4.                     /\!1rHl .R(cV NLttr fi:5?7. 't9s~·i.
                      .5.      DeLHc8. F/\SEB J 2:2·~~··1·, .l9g8.
                      6.    CE Pm·t.<!Otts, RD Coldwdl, D.iH Tr:tffol'd, l·LJ .Milkin, J                         Blo.,;hc,m 28:785.

                                                                             lu: BLJ Makin. DB Gower, DN Kirk,
                                                                                         &.   P[\lf~s:;ior.al,   .1995, :) 562.
                      R,
                      9.                     [u: AV';/ No:J:m:w, K ScJ-wcfor, DV Hcn·uth, H·O Grlgolctt., J\V Co
                            brcm, HP lleLtKtL T'.B M<~wer, Sada, •:th. V1twnin D: [·;a,ic Rcs"m·ch and Its
                            C1lnic:i11 Applk:(ltlor:. Berlin: \VHb:.r d~..: Gruytor. 1979, p 25
                     lO.    S Yurnadu, .M Ohmtui, 1-1 Tlaknyatm{ Te1rnh~drou L,t;.H 21: J~59, J~r79.
                     11.    N Kobayashi, T' Tagt1chl, N Kvmm.l<t. N lkckaw~.             Oschid~.::. J' Chern Sue Ch::m
                            O. mmu.m              l9SO.
                     J:2.   MJ                 ·;·~:ln1hedron Lett 43:4601), ]9~7.
                     Ll                       Pmtndgc, MR Uskokovk. J Oxg Chcm 53:1040, 1988.
                     [4.                     RH Hc;,se, MM 1.\·chcL Ru.zardo. JAm Ckwm                          Y5:27·'~:·:<:. 1(;7:3.
                     l5.    H~~   Puan-;n, DE Hamt.::~r, I-rK Scht;oc.s, HF1 D<:::LllC(),, Proc Nelli Ac0.d ~c1 USA 75:
                            2080, 1978.
                     !6.    0 Jnne~, N E~hvurds, D Vdi~Zen, C Pmt1:ou::;, DJH Traffc1Td . .J Omuinghnm. ULJ
                            M~\ldn. Bw~hee1lstry 27:70/0. 1938.
                     1'7.   ~· Qm·\', MJ Cal\rerJ~y. NJ SdU'm~cl\;r, DJH Tnffc.rd, t lLJ l'vh:Jdn, <.r, Jones. J Binl
                            Cllt~m 268:2.82, 1993.
                     [3.    NJ Schrl)t~dt!r, DJH TmJlcmL J Curmin8harn, G. Jones, HLJ M<Jkm . .i Clin Endo,:r!-
                            noJ M"'~tab 78:1.·-ni, J99t
                     t9.    J Abe"Hasblrnoto., T K1ku(:hL T Matsumoto. Y i"·lish£1, ~-, Ogata, K lkcd:1. C\tncer
                            H0:' S3:25:\4. 1993,
                     20.    K K:··1ghaHe. J Cdl lliochern ¥/:,Ui, 1992.
                     ~~     S                V Hyfm·d, H! ,.i Makin, HM                     R C1Hard1, !.'N I,ev:.m, JC 'f\uut-
                            .soH.       Bi::\l~()_l), G Jc·.Ut,'.S. Hiucht~m .f ] 10:2.tl,
                     22.    Wll Ok::tm\lt'::!, Ml\1\' Midland, A'vV Nomwn, YfW Hamrt~IIH(\, MC Dr>ml:m~ra, l
                            1'-k~m(;rc. Anr:J         A cad ~ki 7(lJ ::H~t. 1995
                            MJ Cnh'i:.'Jt'l.ey, G Jot.l~t:o. tn: RT' n!i.,;keu::;taff. ~xt Anti\lln:tour St~1rold:;. Snn Di~~go:
                            Academic Pr,~s~', !9:)2, r 193.




                                                                                                                                         QUESTMS-00000498
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 500 of 505 PageID #: 332




                     :~4.    R FJ.o1lH1on. \VH CH:amlJJ'il, /\'lrV Nonnan. E:Klocrinol Rev 'lfi:'.WD, '!995.
                     25.     tvH-1 Hhattach:~uyya~ HF DiiLl1ca. J Blol (~hem 248:2061)~ 1973
                     26.     S Ande.n;sou, DL Dav~-,~ H DJblb.ldc rJ Jornv:;I.l1. DVl Ru~~1<e1J.. J Olol Chem 246~
                             8222, 1989.
                             Y·D (hw. S Slxugnell DW B*;ck. C J1m~~s. Proc i\i<n1 /\cad Sc\ USA 9():8fl68,
                             199:J,
                     2ft     _Kl Okttd:l,    u~rui, Y             J L1pid Res :~Cd 6/l.l, t995.
                             tv1 L<ukushirn<l, Su:.mkl, Tobh·a, y· N11>bl'. M Sunt~:i. S Sasnkl., T Sude f'EBS
                             Lett tii.?tl, 1976
                     :JO,                             J C:lin inV<"l           19il6
                     31.                                D ALh;1ny. J g,~rg\ner, S T)ekd, G Salen, GS Tint, D OazH.
                                             42:69~
                     J2.     H P•)stlbdj E A.'Wll. T Bergman, K VVikvdt Biodwm f,jo_phys Res Cc•nnnuu                                ~:1.1:


                     Tt      (i Tucker. Rf·: Gugnou. f>./{R Hau·s~der. Arch Bio1;hcm Hiopby:~      t15.:J.7, 1971.
                     J'L        Axt~n,H Pnr:Jll.\n(.l, J ¥/UzvatL B.iochexn          R1~s Comtnnn               1945.
                     35.     F khikawa, K Sa to, M NanJO. Y Ni,hii, '[              N TaJ,,m;,shi, T !mda. Be me 16:
                             J.29, 1995.
                     36.     DR          E Kodkek. Nature                   ll.Y70.
                     37.     R St-Anw.tld, ~v'k'BM.~rluw. JM tvL)if, JL Omdai1L FH (~lot't~~ux. J Bout~ Mintw 1h~t)
                             12:!552, 1997,
                     38.     FH Glorll~ux.l\li Mo!r, Me~,Mrli:m, JL OwdnhL R St-1\r:.t(\li(Llu; A\V Noruwn,
                             R Buuilbn, M ~t1H.l1lla:;act, cds. VJtarnm D. (.'!Jcmbtry, J-jjology and CHJ1ical
                                        oi' Uw St('told lhmnom-). Vittunjn D WorY..'3llop.                         Cttld\JxJ:JHl.:
                             vt~rsity   of Cal1fomla, 199'7, p l27.
                     3~).    K--1               S KJtannka, 'l Snto, M Kd1ori. J Yt1tmg1snwa. S Knt(l.                 ~cJcnc~:      2Tf:
                             l827.
                     4U.     T Mouk.aw~t. T Yobihid~t. ~ Wnkinu, T Sbinld, H A:tm',<H'I-'8, HF Dd... w.:~l. 'I Sud~~.
                             tvl Ll:iyr.nhl. T Saruta. Hioch~~m. Biophys R0:; Corrumm 2.19:527. 1.997.
                     :~J.    GK Fu, /v\ Pmluk, Vii., Miller. DNA                           Hk•l !6:14:19, l997,
                     42.     Cl<         D Lin. MY Zhang, DD Bild~. CH SluH:kk:ton, WL, ~M1llcr, f\A Porwl~.
                             Mol End(".tinol. Ll :196L !997.
                     43.     RW (Jray, JL Ornd.:th!., JCJ Clhaz~triun, Hi:· DeLu<:a. J Bm1 Chern 247;752b, 1972.
                     44.     HL t knl·y. J fJi,)l Ch~~m :!54:.?722, n79.
                     :15.    S Kitauul....u~ K 'Tctk~,;yarrtct 1 , A M•..tn~y;,ilml 1 T Satt~ 1 K O'kumLHtt~ IVJ Nogm!li~ Y ThL~ug ..
                             awt,, H Nliml. J '{cnig,is~~\Vtt T 'l'an'1ka. K Sate' ..N                    .I Med :DB:65J, !0S•H.
                     4ti.    l) Ft·as(;.r. SW Kooh. HP Kind, Ml·i Holick. Y '['anaka,                       i)<:LU<'H. N EnglJ lv!cd
                             289:817. 19'73.
                     47,     c;n T.t~~>i0r. TK Cir:Jy, MT'i Wi1lhmt.~. fll: DV Cohn. RV Tahnag~~. Jf, M::llthJ~,.v;.:, cd:>.
                             Hunntma.1 C11tm·ol•)f Cak.ium Met~tbollrom. Atmtef.Jam: l:.x~..-~t;:;rpta M~~dtca. 19::-ll,
                             Jl 376,
                     :1.8.   JS Adamcl. MA Cacad. J Exp Mt;-d l6l:755, _lf-)35.
                     49,     Mr' llolkk, IlK Sdmoes, i IT' DeLuca, RW Gt:.y, JT fl<iyl<:, T                            HlocbembtJy
                             11:-'I:!SL 1972.
                     50.     lVJF Holkk, A l<lein~;w-Bm.sal>u. HK SdmnE-JN, p;-,1 Kasten,                   Ik Yl·e, HF
                                                                                                               1             Dt~T,ucr).
                             J B1c·l Cbt:t'1 2 {!):6fi9J.   t~.i"/3.




                                                                                                                                              QUESTMS-00000499
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 501 of 505 PageID #: 332




                     5L      A Ornoy, D G:Jodwin> D Noff. S Edd:;;tein. Namrc 276:517, 19'7R.
                     52.     H Rasmusstm. P Bordkf .tvletllb Bone Dts Rd Res         l 978.
                     .SJ.    H[,, llenry. AW Norman. Sc.1~~w;!~ 2m :83~. J~ns.
                     54.     0 Jow:!s, D Yrwzcu. D Lolmcs. V Paid~1~ NS Edwards. Steroids 49:29, 19137.
                     55.     G Mtlkin. D Lobne,;,, V          R Ray. G Jones. Binchc,m J 262:173, FH9.
                     56.     GS   R~Jddy.   K -Y Tsnmg                        28: i 763, 1939.
                     57.          fc'iwdt, HK Sdmoes, "EF ])eJ.m.:a. H10chemlstry l&H977,
                     58.     JC Knutson, t!F IkLu~:a. l31ochemt~tl'y B:l5·1'J. J974.
                     59.     Y Oir,yana, M Noshtxo, K Oktrda. f"<EBS Ldr 278:195, 1991.
                     f)(),   Y Ohynrrw, K Oku<Ll.         :r   Hlol Cb1·m1 2fl6:8fi90. 1991.
                     SL    M Tmnoll, HS T~~.ne.nhouse C Jm::cs. Endocnno1ogy t26:286<\ '1990.
                           T ;)l1lnk!, CH Tin, A N!shirnunt, Y r.~:::g&i, Y Ohynma, M Noshim, K Okudu, 'I'
                           Sudn. J Hiol Cht~Ui 267:13757. 1992.
                     (i:1. D LohtH'JS, Cf .lm~es. J l'hJtr Sd \lli:(ltn~no1                H•'JIH~. 7S, 1~N2.
                           R St--Arm~uC, A Arabbn, H Traven;, Pf!                         J Heme Miner Res J 2:13, J ~.1!)].
                               St.-An1:n1d, .A Atn.bl:m, H.               FF! Ulorie,lx. ln: !\ W No mum, R BnnHlon,
                           Nl Thoma:;seJ ~d~. Vilamm D.                            Btolc~gy <md Clinicll                   uf
                           th\!' Steroid fkmr:onc. Vitmnh.1 D                        Rivcnndc, Cnlifomi~~                  of
                           Cnli('orni~'l, 1997, p 635.
                     r,~6. T Svd.:, 'f-lF DuLu~:u. HK s,:htKH~~. Y T~mak.~1, Mf< Holick. B'iodti;ml~try 9: 1l't76,
                           J\·70.
                     {)7   RL Hon;t Hi<Jchem Biophy,'J R~~i1 ConuuHn 89:23G, 197~-~
                           S Ynmada, K Nakayama. H "Ltkay~~ma, T ShinkL ·y Takm;aki, Suda. J Biol Cltcm
                           259:384, 1984.
                     69. M A.kiyoshi,5hih<JtK, T S?lkaki, Y Ohy~1ma. _\-1 Noshir0, K OlrtJtil:'l, Y Yahu:EJki.
                           E·.w· J Iho~;hem :;24:335. 1.994.
                     70. f\.1] ncckmun _ P'T~I(hkon<lu. \Vcrm'l', .LVJ Pmh], s Yamad(t, (!f1Dclucu. B.i<.IChcm"
                           i"try l5:3•16:l, l996.
                     70cL S J:-;h·1zuka.                A\V Nurm~m. Biodmmblry 2.-3:147~~ 1 1984.
                     7L G· Jun~;.~5, A Rl)H1mdwl, D                 Y IVLt:(.\H', f Fr<.:dow. Y Hlllfutl, D Ruhinvvl~.;{J. Z
                           Sbakkod. Hlur:bcrni;)try,                  t9'19.
                           M Odrzyw0leJ;:a,. M Chodynski, SJ Halke~, .TP vun df~ Vddt;:, H PHJ.k, A Kutncx·.
                           Chir::~hty. ll :249, 19Y9.
                           MJ Who.~el~;r, ~[ bt~ tmm1.mo::J.~~'ny Klt Dire,: tory, Vo.l poxl 2. St~.wtd and T.hyro1d
                           Ilonuow.:~t. L~trK'H~li;'r; Klu\Vt.'T !\t;~tJI;'m1c, 1993·.
                           KD Coldwell, f)J{-[ Trafford. MJ V:;trky. [)i\ Kh"k. HLJ (\lh"lkin St.~:.w<:1ds, 5.5: '1-!H,
                           1990.
                     7'5. DA S~nraark, DJH Tr<l.tTord, HLJ M:aldn. J St<~rc·1d Bio~hern14:11l, 1981.
                     70.     f)i) BH::I~~. /\~;say   of (,'aldum Hcgul:H'lng TJormoncs.        1'k~w   y,IJk:   Spring~~r~ Vt)r1ag,
                             l\l~:<.
                     77.     rn. F!Grst. Tn; R Kl!H"Hll', ed, V:l.wnin D. nasic Cllld C:1inical i\<;pN:t:>. rloRt•.m.: 11/lar--
                             tinus Nijhotr. L1)85, p •-1:23.
                     78.     TL ClBmen::;. Tf'cnd;; Cndoctlnol Meluh 1:129, J990.
                     79.     J\I[F Holi~k. J .N11!T l20:1 11.(d, 1990.
                     ~30.                TA Rt'inhmd1.. nw H;·:l.!i8.
                     (,I     (i Jone8, DJf ~ 'f'ralL1d, flU .\~B.kin, [5 W       1n: AP De LeenliCi..":l·, WF [.ar:n'hert,




                                                                                                                                      QUESTMS-00000500
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 502 of 505 PageID #: 332




                             HJ Nelis, eds. !Yfod{;rn Cfmmwrogmphic _;\n.aiysis f:{Viwrrdns, Nc'iv Ymk:~ Marcel
                             Dekker. 19921 p
                      g2,    H\V Uollb. ln: D [\~ldman, F'H G1ol'l~u:<, J\V PH.<~~.. 'i!'.d::i, Vit:unin D. Sml D~~~go~
                             Acadcrnlc Pres.i:, 1997, p )87.
                      83.    EG         WJ           Can .J Bi•Jthi!m J7:911, 1957.
                      8•1.   RI'.        !JT'           JT Potts. J Clin Et:doclinol M<1tab ,]8:1046., 1974,
                      HS.    R Bouillon, P DeMoor. l?.C HaggwlinL MR                    u~.kokm1\c.       Clm C'hem 26:562,
                             1980.
                     go.     tvfT Purviainen, KE S:dvolainen, PH Korh.onen, fTM 1\lhuva., JK Visak.o;-pL Clin
                             Chim Acw ·114:2:n. 19flL
                      ~7.    NJl\11            \VJT' Van dcr Vijgh. IUJ \VHl.-m;s, JC ·t<er<:.~lenbo.s. Clln Ch~~m
                             4-14.
                     88.     RL Horstj ET Litt1cdikc, .:L Itll~y\ JL Nt:ipoli. Annl Biochent 116 189, 108L
                     R9.     JA Elsman, AJ Homst1<L HE Km(ltn. },lF .DeLu~~;L Sctt:n(;e !93: 10:2 i,
                     91).    RS Mas<•n, D LbsrNr. Reck, S Pose~<. In: I, W Nocm:m, K S.o:1aclior. DV Hen-nth,
                             I.·J.io             fW Coburn, HF Dd~.i.l<'il, El\ MaW<ll', T ,'lt!di1, cdf:. V:lilmin D: llil.si<:
                                          and ft~> C'iinlcal                                                 'J 919. 24'1.
                     9.L     TA Reinhardt, RL Ho!:!t,                                                                   !984.
                     <>2,    JS Adan1:., T Clem>2!n::>, .Mf rlohck. J Chtomal<•gr 2'2f1:1913,
                     9l      JT f)<:bd~.. M f-htrkou•.m. 0 \V~~ltltt1tH~, H A1.:1ur;.~.::~jut~~. CHn Cb.m1 27: 1346, l98 .t
                     9~t     H TurnbuH, DJB Trafford. HLJ Makin. CHn Ch-un Ada L£0:65 ..t982.
                     9~.     Ll Fntb·.'!J'. G .:ou~;;;, Tt CkmdHS ..':-' /Hh:nr:, .rLJ~ O'Rtor<lan. Actn Endoc;,ilwl
                                         2th 198 t Abstract 3.
                     9(i,                   Nl:·. Fmnk, J Chtomutc 1gr              .l08:1.
                     97.     B"W Hollis. Clin Chem         32:20~0,   '198(,.
                     9H.     BW HoHw, l' Kilb(\. ln: AV./ Nnnnatl, K Sd1utTer.                      \dtnrnin D: Mokculut',
                             Cc.!lv.lar <~wl (:lin let~!.
                     99.     NJM               WJF Vat: d~;.~r V~it;l;,
                    100.     BW             BA Roos 1 HH Dr(\pct,                      J ~utr .1l J :3~~H, 19Sl.
                    101.     AA Rh\;\JVt,.], rx: And~t::;on, GN Smnh. SlmoiJJ               1.49. l982.
                    102.     SJ (Jask::dl, HC .Hro1vus:cy. CHn Chcm 29:67'7,
                    1.03.    WD             BH Durham, JL              EB fVh,wo:r. Ann Chn Biochcm JtJ;632, 1997.
                    HM.      N l((1k1y1shi, K. Ueda. M                  X          K Shirruv.:b . .! Sterold Btochem Meil
                             :mol 44:~n. l9\>3.
                    105.     N Kuba~J~t:>hi 1 , H Yla.m.1, T Imat.U: K Shimud:.1, J Sten.··id :nlodwm Mol JJiul S.:L217,
                             J'./t:JS.
                    J.Oti,   G Jones.
                    107.     (J Jonet. J Cbrmm1togr Biomed !\ppl :!21:27, 1980.
                    lOS,     N Ikc~kaw0., N f(nilu.mi. J           119:227. 1976.
                    109.     l'IV Midlhewii, l'C\H                                IMA
                             Ff'fiS 1,,u ,[3:! <2,
                    UCJ.     M    fshi~ai,   1-\n-n, Y Ishitani, K Kun:..:1b. J Sk:roid Biocl.icm Mol Diol 66:281,
                              t99K
                    111.     ~; 1\!lasud.:t, Byfctd. R K.remer, HLJ Mr,k:m, N Kahodt~EL ).' Nr;;hlL A Okcrzakl,
                             T Ok:mo. l(ohnyaf;.hi, n k·.1e1-1. J '(S((rl Chem 271:8700, t99f;.
                     112.    AM      Ro:;~~nthal,   Cl Jones, SW Ko("•b, D            ;\rn J   Phy:~ioi   239:!";.i2., t9HO




                                                                                                                                   QUESTMS-00000501
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 503 of 505 PageID #: 332




                    -~   13.                    RDCo!dwel!, (1 Jones, HS Tet1t~nhm1se, DJHTrnfford, HLJ Ma.1jn,
                                               Res 5:17::1 1 ;990.
                    t l4,      D Lo(m\~s. G JNH~:<. J Bio1 Chmn 262::14194, 1967,
                    l l5.      I'J Dihvorth, ClR "\Vlllkms, /\.·M K!;;;smeycr. JL:K~eJ;.;cJl. n Bmd~rup, MJ C~.hutrley,
                                                         FH<inedn<>ln<<v '!38:541-\5, 199R.
                    i 16.                                                            !TLJ Maldn. J C:luomatogt· 197:271,
                               l'JHC!.
                    t l7.      H Y~:unr.:. P Votn·o~) G.S Reddy . .! Chrunuliog-r 645:!] 5, 1993
                     \ l8.        Yret-..kmt, M          HLM van Baar, RT ClhiJSf~U, CJJ deJonf~, lJAT HrinkmarL
                                                                 1993.
                    1(9.                                                 8:24!, 1982.
                    l~O.                          1\ano. J Bio't Chem25g:J292(1, l9B3.
                    121.       0 Jon"'· K Knno. S Ymnndn. Fcuusawn, Tnby:mw. T Sudn BiodJ"mi,try

                    12'2.                                           Chern :I.J   :?(J~.lS.   1976.
                                                                      Annlym. 116:1393, 199!.
                    J 2.:L     NJ Shimizu. S Y:umtd<J. ln: .r\ \V ('\'ormnn, .R Fk•1.1illna. M Tbombset. E'{k Vitarnm
                                D Gcrw R(~g11btiotL Struc::ttu·c-Punction Awdys1s and Clinic<~1 App!k~atiou. B~·rlin:
                                Waltt-r d...;-.       [99 t! p 64;L
                    L-"L5.     't\1{ Shimi:t,t.L S          Y Ni~hii, S Yumwht. An~d Hil'~~lMH EH<77, t 99 L
                    L2:6.      M Shhnizu, T Yama:laki,:) Yu.mada. Bio ·Off..! Me.d Chern .L..dt 3:.!809, 1993.
                                SI~ "\.Vlli>OIL ML Tu'kbin:Jl:y, YH Wu. B.io-org M~:.x1 C}it;tn 1~~~tt 3:HW5. J.993.
                                PH Jonbn, 0 H.~Jctd,                    Anal_y..;t lHJ:iJ.fi', i 1)9l.
                    1:?9.      .M Shimii~\L Y (;(to. T 1\so, NakHtlilL S Y::1madu. Atml Bic·chem 204:2:18, 1992.
                    DO.        K ~h1m1da, K l'v1itm.nma, Ff K~j1, M M0;:ha. J Chromatogr Sci 32.107, 1994.
                    LH.         J< Shunada. l Nnka!(llll, K ;;)(;ito, K Mtlanu.m:. Biol Phnrm Bull 19:49t., 1496.
                    l :.12.    RO Cokhv{dl, DHI 'Jirutford,            Nhlklrt J \'hs3 SJhX.1rurn 30::348 ..l995.
                    1.33.      S KoitWJ'O, N.akui::)uka, A Yo~A(it:.tl.1:, K [b~l. Hiull'vhl.:Y-::: Spl)l..nfOm : 99'!.
                    13~1-        Ask0\·V 1 HH BoutdHluu, HM Bruce. RK C;1Hm~<.', J Pbilpo:;, '['A Webste-r. Pro<.~ R
                                     s~~r    107:76.
                                 l'cli..', DH M.1rshall. Swmids. :ll :23, W78.
                    J.   36.   D Sk1an, P Budowskl, M I<w;z Annl Bio1..:l:wln 56:606, 1978,
                    l~f}.      l)A '.''h~am:xrk, UJH Trafford., 1:--!L~ Mllidn . ..1 Si~Jru~d Fiiochcm '13:105'], 19'60 .
                    .i.38.     PP Na.\rr C Buc<Jna. DeL~:on: DA Ynu:1~r. An:.1l Chem :n~6:-:n. :~;6.5.
                    LN.        PP N::~ir~ Di.iLI;)o£,, Arch. J3iut:b~;n                 1:1.8:6()3~ 1968.
                    ).1().     H ZHfer, \VJA V;mckm Heuve!, EOA                          FC Horrdng. J   ~\m   Chern Soc
                               Mil. 1960.
                    141,            Makin, DJH 'h~l.fJ'ord. In: R0icL ed. Methodol•)gic;ll Survt:y1; in Hiocberxd:;;·
                               try. Vol 7. Cl·1khc:~t~·r: Elli!'; fron~mod. 197{{, 1) :\12.
                    142.       DJll TratTurd. RD Coldwell, Hl.J lv'lakin. J Phmm Blom.;:xi AuaJ 109,), 199.2.
                    1Ln.       B            ll( Curtiu:;, R Fosd1l, G Wipf~ V Rod1:vtd, MJ Zagahl>: Fxpericntia .
                                         l'l78.
                    J    44,                 A l.J1'ssorL Clin Cbim A.ct(t 88:55q, UJ78
                    l\15.                    I Holmber:;. Clin Chim Acta 68.215. 1976.
                    l46.                                      1' Cwi~L1atif·~il, JL P~d~;rsen. Ciin Chem :~.'k)8Lr, l979.
                    1:17                                           f·:ndocrino! (K1·:h) 37(~1lpp1 25t): 120, !978.




                                                                                                                            QUESTMS-00000502
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 504 of 505 PageID #: 333




                    'l47n     HP Li:-boa, J\11 f-blkc[, In:                ed:;;, f{{·.cc.:nt Developments in Chm··
                              matography and Ek:cl:r"pltor<,sis.
                    !48.      C.IW Ili'Oo.ks. Il5 Middle.~:htGli
                    149.      CJ\V Brcmks, DJ I1arv~.v- J Chrowmogf, 54: t93. 1971.
                    150.      TA Bmill\e, CJW Brnok!i, GS M1(1dleditch. Anal           Ch;~m            l972,
                     15L      JM HaJJ:et, 1 Gs.nS{'hO\V, BP     U~boa,   J Cbtornat,Jgl· 192;43'1. .1980.
                    152.      RD Coklwt;ll, DJH Tratfmd, HI..J Makin, MJ Vr1rley, DN [{irlc Cl1n Che.rn ]0:
                              J.l93j l9l":H.
                     153.     RD Coldwell, DJf-1 Tmtl\>rd. MJ Varley, HLJ ]V[;;kin, DN Ki1k J C:hmmatogr f)io-
                              med Appl :UR:.?39, 191\-!.
                     154.     H .Lindhack, T Bertin, t                  Clin Chem ;;3:1226. 1987.
                    l :;~5.   0
                    156.                                                                              S Scba~lilH1,
                                                                                           "'vVu, Y '\Vl!, X
                              X Zhou,          Zlm, M V}md-0V•ialie, R Bmli!Jou, /\ Vmstuy(l Jn: A\N :r...forman, F:
                              .Bon.dlut1, .M T.t.tNn:!t•l:let, Vharnln D: C.h~\tn[(~1Jy.   und CUnk;d i\pp1k~l­
                              (i;m.,. uf iht: .Skrold f-[urmnnc   Rlvep;Jd{~:
                     l57. K THkmnur:1, H Hc,ghiuo, N !-+adma,
                          2·1 I. 199L
                    158. .K Td,;.;..nuuru, H Hm;hil.lo.                                                   s.·t5:20l, lt)9l.
                    1)9. DI "~Jv\1t.1on, KDR Sctr.;1wH. H                                                 lY9L
                    161J D Vkchto, -\ Yerg~ey, K O'BrklL
                          12:53, l09l
                    16L A Sh,moyamadtL Totmyumu, .:VJ Sluml·m, K Yam<mwto. S                            Kuni~.   S   y~,HUKhL
                              Biochim              Acts L\46: Jd-7, l997.
                    162.      B Yri-;1mg, F           ML Siu-CaUera, 0') Reddv. [·)!odv.:m Ptumnucol 49:1099,
                               [5>')5.
                    163,      1( Shirmtd::,, Kmm:;r.a':Ya, K Miurmn·a. Bioi Pllurm HvH 20:596, t997.
                    16.-t     J< ShmBd~t. K M·datl11JX<1, l N;.dGtUmi. j Chwmatogr 690: 348. 1997.
                    Hl5.      M             Y ;-\~:\(){·,, K Kumnb. J Clu·um~~~o;?,~' 706:26L J998,
                              M             Y hhitatd. J:< l<:.unald. J ChmmJtow· 70~k J l, J:-)97.
                    J 67.     K SbimBdr:, K M\tnmuJn, N Kd:ama. Biom~:d
                    l. M~.    K Shim<KI8., K Mit:Jmura, N Kit:::una, M Kawasaki. J
                    169.      M Shnnt%u, Y Iw;~i><lld, H lHhkln. Ymnadu J fhlY)mntogr 67'2:63, J9~;5
                              CD Carle!, J Nolan, DJ!I TraUuxd, I ltJ Mahin.               AW Nurman, R llouillor., tv!
                              Tbornm•~·{;~t, eds. Vit2tmin .f):                F/1ology nnd Ctint~:al Applic<Jtimu; cf th~,;~
                              Stcr:Jld Hoi'rno:m. R.ive:rs{d.:?:              of Cali tomb, l997 p  j


                    171.      (J Jones.ln: JP BiJ0:l!k1<1II. LG Rabz, OA Rod:m. cd.~. Prindple.l of Iione f-3lology.
                              San Dic~r,o: ;\cad~;~alic Pru·~~~ J9(.l<\, p J069.
                     1?~.     U Jone:; SA                     UF DeLEca. l1h)'M10l Re'i 'l}l:ll~)J, 191:;·8.
                     J 7'1    1dF Ho"lick, BK                  HF D0Luc~t. ~udu 1• RJ Cm~o..,Jw:;. Bir,,:hr.mllslry 'l0:2799,
                               i97L
                    17-t      P\V Lmtb-ert. PB Dt~Oreo 1 B\-V JJolHs, JY Fu. DJ Clinsbm·g, DA R·xil; . .I LGh CHn
                              Med 98:536, 1~!81.
                    J75.      H.E Behey, HF !)eLIICfl, JT Pow.. .I Clin Endocrinol Me tab :-13:o54, \'Y/J
                    17fi.     JT< 'l11ompson, fiatina, Wn M:rxwd1, S Duv.ll J Assnc Off A,rw1 C~K:m fi.):/)24.
                              1982.




                                                                                                                                QUESTMS-00000503
ase 1:18-cv-01436-MN Document 72-7 Filed 09/25/19 Page 505 of 505 PageID #: 333




                               f·.E Delvm, J\/[ DuS?>alt!t, FH Giorkux Clin Blochem 13:HJ6, l:/80.
                    17B.       JP Moody, CA Humpht'lcs, SM AlJan, CL{ Pat~·:rsou. J t.~hmm2togr 530:19, 1990.
                    t79.       JP Hart, MD ~onnm..\,                La.::~:y, ;\no.ty:~ 1 117:1L!.4l, 1992.
                    130.       II TIJ.scguwa. J Chromato!:Jr 605:215, 1992.
                    18L        MMU Z.m:Hnnenll, AS Pme:t., CC Peri;;:L, JH _['v'fendez J Chromr1togr fi23:69, j ~;92.
                    i i2.      MMD z~~m:\rrctw, AS Pet'¢?, :vfCM lg[~):;las, JH l\1t:~ndez. Anal J.~Jtt 26:256.), 1993.
                    i elJ.     L L.ln, NM Me!zk;r·, !L                           J                           16::109], 19'.>:'.
                    13·'l,     S Masuda, T Ok;.1no, M KGJ.ll:JO!                                              J Pllnrrr, B1om~.;.'<l Ana!
                               1:'-;'[.']97, 1997.
                    I 't5.     H Z:~gulak., F N~'H1H:\l':;(.~:\ JVIJ Z:~ga1ak. T 1<ui>t1~r. HC Ctuthls, CH f                   F:w;coni .
                               A Pr<Jdec "In: A f 1t·igr;-riiJ, ed                             and M~!!SE! Spr!clromr;lry in Hi.:mtedi
                               cal S~:.teP~>e:~. AmBte:dam: Els~vit;~r,                    p ~47, 19g:1
                    136.       DA Seamark. DJH Tr;!l'ford. HLJ M::ldn. Cliu Chim .Act:: 106:5L 1980.
                    i >-r,i.                                                               .I Ctin l,;.!h Lw£~t 4(;:72:"), lSl86.
                    13~.
                    : ~9

                    190.       S Tmniyamn, T            .S Y::ltnada         St~.~wid&      59:559, l994.
                    !9L        H Ol"tebrow, J;\ r,'alch, J                       llaug. Chn Cbim Acta i                    l57. i98EL
                    1;"X2.     PMK 'Poc:~rt YT Mak. CP                        Biodl\:m 26:46l, 1993.
                               A Bognar. Z Lehtn::m:l Unters                    ! 9~t:469. 1992.
                               IT T(\tln~~r. SA Uarn(:tl, MK \o1\)\ltl1fonL J AOAC lnl 7ti:J.Ot.J2, 1~)9'3.
                    l:)J.                     L Mtidst:JJ., L \V~!k~, HB Bn1d1~.1Jti. J AOAC inl77:l0-i.7, 1994.
                    !:Xi.                                          A So.loch~;-;y, .. p~;;;.rr;~z . .f'.~c Oowez··Pen~:r:. J HenJnr.Kiev.:--
                               Mcndez. J Chrmnato,gr 60·1.::~9~.!, EJ9~J.
                    197.       MG SHv~t, JK SruH.krs. J AOAC lnt 79:7J, 1)96.
                                                       J Chromrnc•gr                       ] 99ft
                    199.                                           CA H8u:-:.~;k~r, J.C Hbil:h, PD 'I'hm:np~11Il,               SclzuK~k.
                               CE• Domlog:.tm~. P\V Ju1'l1tb. J Bene Mi:n~r                            U:325, J~)98
                    2JJ0.      B 1\;\.Wf:!:, GS           P Voun)~. Ab:)lnwls ft.H th(;', 40th Arn(;'rkan
                               Sp1~~.:trumciry                   on Mm.:) Spc<:.~t.ron'll.!lry and Allied
                               DC 1992, l089.
                    201.       P Stern.
                    21)2..     Jb Bil1hcp, UD ColHn~;. Wf:T Okmnma, l\W Norman. J BotH~ Min1.:r R~::~; 9:1'2.Tl,
                               l\19·1.
                    203.                                    S Y:~m<:tdiJ. J Chro~n;~!:(·g.r 6~1);'!5, 1997.
                    21')!.L                                  1-' Numano. H Asaok~\, S Yamada, An at S.:;l 13:255. l997,
                    2•)5.                                          j
                    211(1
                    2CO.                                                                    lO.~)gsto.n,   ()nt::n·i·.), C\mada, 1993.
                    :21/:q.                                                                67:':1H5, 19RO.
                    21.N.                                                          V _B.yfj'lrd, NJ Schroeikr, HLJ MaiCin,
                                                                  J Clio !)ndocdn\J} Met.a0 SJ::-2156, 1993,
                    2l0.                                                        V Byford, J V/Jute. M Petkovl~h. Endocri.




                                                                                                                                               QUESTMS-00000504
